









                                   STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                     DEPOSITOR


                                      WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                      TRUSTEE


                                                        AND


                                              EMC MORTGAGE CORPORATION
                                           SERVICER, SPONSOR AND COMPANY

                                       _____________________________________

                                          POOLING AND SERVICING AGREEMENT

                                             DATED AS OF AUGUST 1, 2007

                                       _____________________________________


                                   STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                              Structured Asset Mortgage Investments II Trust 2007-AR4
                                Mortgage Pass-Through Certificates, Series 2007-AR4







--------------------------------------------------------------------------------




                                                     TABLE OF CONTENTS


ARTICLE I             DEFINITIONS................................................................................2
ARTICLE II            CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES...........................61

         Section 2.01.         Conveyance of Mortgage Loans to Trustee..........................................61
         Section 2.02.         Acceptance of Mortgage Loans by Trustee..........................................64
         Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement and the
                               Subsequent Mortgage Loan Purchase Agreement......................................67
         Section 2.04.         Substitution of Mortgage Loans...................................................68
         Section 2.05.         Issuance of Certificates.........................................................69
         Section 2.06.         Representations and Warranties Concerning the Depositor..........................70
         Section 2.07.         Representations and Warranties of the Company and Sponsor........................71
         Section 2.08.         Conveyance of Subsequent Mortgage Loans..........................................74
         Section 2.09.         Purposes and Powers of the Trust.................................................77

ARTICLE III           ADMINISTRATION AND SERVICING OF MORTGAGE LOANS............................................77

         Section 3.01.         Servicer to Act as Servicer......................................................77
         Section 3.02.         REMIC-Related Covenants..........................................................80
         Section 3.03.         Monitoring of Subservicers.......................................................80
         Section 3.04.         Fidelity Bond....................................................................81
         Section 3.05.         Power to Act; Procedures.........................................................81
         Section 3.06.         Due-on-Sale Clauses; Assumption Agreements.......................................82
         Section 3.07.         Release of Mortgage Files........................................................83
         Section 3.08.         Documents, Records and Funds in Possession of Servicer To Be Held for
                               Trustee..........................................................................84
         Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies...........................84
         Section 3.10.         Presentment of Claims and Collection of Proceeds.................................86
         Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies...........................86
         Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and Documents.........86
         Section 3.13.         Realization Upon Defaulted Mortgage Loans........................................87
         Section 3.14.         Compensation for the Servicer....................................................87
         Section 3.15.         REO Property.....................................................................87
         Section 3.16.         Annual Statement as to Compliance; Annual Certification..........................89
         Section 3.17.         Assessments of Compliance and Attestation Reports................................90
         Section 3.18.         Reports Filed with Securities and Exchange Commission............................92
         Section 3.19.         UCC..............................................................................98
         Section 3.20.         Optional Purchase of Defaulted Mortgage Loans....................................99
         Section 3.21          Statements to the Trustee..........................................................
         Section 3.22.         Books and Records................................................................99
         Section 3.23.         Intention of the Parties and Interpretation.....................................100

ARTICLE IV            ACCOUNTS.................................................................................100

         Section 4.01.         Custodial Account...............................................................100
         Section 4.02.         Permitted Withdrawals and Transfers from the Custodial Account..................102
         Section 4.03.         Distribution Account............................................................103
         Section 4.04.         Permitted Withdrawals and Transfers from the Distribution Account...............103
         Section 4.05.         Adjustable Rate Supplemental Fund...............................................105
         Section 4.06.         Reserved........................................................................106
         Section 4.07.         Reserved........................................................................107
         Section 4.08.         Reserve Fund....................................................................107
         Section 4.09.         Class XP Reserve Account........................................................108
         Section 4.10.         Pre-Funding Account and Pre-Funding Reserve Account.............................108
         Section 4.11.         Interest Coverage Account.......................................................111
         Section 4.12.         [Reserved]......................................................................112
         Section 4.13.         Posted Collateral Account.......................................................112

ARTICLE V             CERTIFICATES.............................................................................113

         Section 5.01.         Certificates....................................................................113
         Section 5.02.         Registration of Transfer and Exchange of Certificates...........................121
         Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates...............................125
         Section 5.04.         Persons Deemed Owners...........................................................125
         Section 5.05.         Transfer Restrictions on Residual Certificates..................................125
         Section 5.06.         Restrictions on Transferability of Certificates.................................126
         Section 5.07.         ERISA Restrictions..............................................................127
         Section 5.08.         Rule 144A Information...........................................................128

ARTICLE VI            PAYMENTS TO CERTIFICATEHOLDERS...........................................................128

         Section 6.01.         Distributions on the Certificates...............................................128
         Section 6.02.         Allocation of Losses and Subsequent Recoveries..................................137
         Section 6.03.         Payments........................................................................138
         Section 6.04.         Statements to Certificateholders................................................138
         Section 6.05.         Monthly Advances................................................................141
         Section 6.06.         Compensating Interest Payments..................................................142
         Section 6.07.         Distributions on REMIC Regular Interests........................................142

ARTICLE VII           THE SERVICER.............................................................................143

         Section 7.01.         Liabilities of the Servicer.....................................................143
         Section 7.02.         Merger or Consolidation of the Servicer.........................................143
         Section 7.03.         Indemnification of the Trustee..................................................143
         Section 7.04.         Limitations on Liability of the Servicer and Others.............................144
         Section 7.05.         Servicer Not to Resign..........................................................145
         Section 7.06.         Successor Servicer..............................................................145
         Section 7.07.         Sale and Assignment of Servicing................................................145

ARTICLE VIII          DEFAULT..................................................................................146

         Section 8.01.         Events of Default...............................................................146
         Section 8.02.         Trustee to Act; Appointment of Successor........................................148
         Section 8.03.         Notification to Certificateholders..............................................149
         Section 8.04.         Waiver of Defaults..............................................................149
         Section 8.05.         List of Certificateholders......................................................149

ARTICLE IX            CONCERNING THE TRUSTEE...................................................................149

         Section 9.01.         Duties of Trustee...............................................................150
         Section 9.02.         Certain Matters Affecting the Trustee...........................................151
         Section 9.03.         Trustee Not Liable for Certificates or Mortgage Loans...........................153
         Section 9.04.         Trustee May Own Certificates....................................................153
         Section 9.05.         Trustee's Fees and Expenses.....................................................154
         Section 9.06.         Eligibility Requirements for Trustee............................................154
         Section 9.07.         Insurance.......................................................................154
         Section 9.08.         Resignation and Removal of the Trustee..........................................154
         Section 9.09.         Successor Trustee...............................................................155
         Section 9.10.         Merger or Consolidation of Trustee..............................................156
         Section 9.11.         Appointment of Co-Trustee or Separate Trustee...................................156
         Section 9.12.         Federal Information Returns and Reports to Certificateholders; REMIC
                               Administration; Grantor Trust Administration....................................157

ARTICLE X             TERMINATION..............................................................................161

         Section 10.01.        Termination Upon Repurchase by the Depositor or its Designee or
                               Liquidation of the Mortgage Loans...............................................161
         Section 10.02.        Additional Termination Requirements.............................................164

ARTICLE XI            MISCELLANEOUS PROVISIONS.................................................................164

         Section 11.01.        Intent of Parties...............................................................164
         Section 11.02.        Amendment.......................................................................164
         Section 11.03.        Recordation of Agreement........................................................166
         Section 11.04.        Limitation on Rights of Certificateholders......................................166
         Section 11.05.        Acts of Certificateholders......................................................167
         Section 11.06.        Governing Law...................................................................168
         Section 11.07.        Notices.........................................................................168
         Section 11.08.        Severability of Provisions......................................................169
         Section 11.09.        Successors and Assigns..........................................................169
         Section 11.10.        Article and Section Headings....................................................169
         Section 11.11.        Counterparts....................................................................169
         Section 11.12.        Notice to Rating Agencies.......................................................169
         Section 11.13.        Use of Subservicers and Subcontractors..........................................169
         Section 11.14         Third-Party Beneficiaries.......................................................169


                                                      EXHIBITS

Exhibit A-1                -        Form of Class A Certificates
Exhibit A-2                -        Reserved
Exhibit A-3                -        Form of Class B Certificate
Exhibit A-4                -        Reserved
Exhibit A-5                -        Reserved
Exhibit A-6                -        Form of Class B-IO Certificate
Exhibit A-7                -        Form of Class R Certificate
Exhibit A-8                -        Form of Class R-X Certificate
Exhibit A-9                -        Form of Class X Certificate
Exhibit A-10               -        Form of Class XP Certificate
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        Reserved
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter (Non-Rule 144A)
Exhibit F-2                -        Form of Rule 144A Investment Representation
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Custodial Agreement
Exhibit H                  -        Form of Mortgage Loan Purchase Agreement
Exhibit I                  -        Form of Trustee Limited Power of Attorney
Exhibit J                  -        Form of Subsequent Mortgage Loan Purchase Agreement
Exhibit K                  -        Loan Level Format for Tape Input, Servicer Period Reporting
Exhibit L                  -        Reporting Data for Defaulted Loans
Exhibit M                  -        Form of Subsequent Transfer Instrument
Exhibit N                  -        Form of Corridor Contract
Exhibit O                  -        Reserved
Exhibit P                  -        Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit Q-1                -        Form of Servicer Back-Up Certification
Exhibit Q-2                -        Form of Trustee Back-Up Certification
Exhibit R                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit S                  -        Additional Disclosure Information




--------------------------------------------------------------------------------




                                          POOLING AND SERVICING AGREEMENT

         Pooling and Servicing  Agreement dated as of August 1, 2007, among  Structured  Asset Mortgage  Investments
II Inc., a Delaware corporation,  as depositor (the "Depositor"),  Wells Fargo Bank, National Association, a banking
association  organized  under the laws of the United States,  not in its  individual  capacity but solely as trustee
(the "Trustee") and EMC Mortgage Corporation,  as servicer (in such capacity,  the "Servicer"),  as company (in such
capacity, the "Company" or "EMC") and, as sponsor (in such capacity, the "Sponsor").

                                               PRELIMINARY STATEMENT

         On or prior to the Closing Date or a Subsequent  Transfer Date, in the case of Subsequent  Transfer  Loans,
the Depositor  acquired the Mortgage  Loans or the  Subsequent  Mortgage Loans as the case may be, from the Sponsor.
On the Closing Date,  the Depositor  will sell the Mortgage  Loans and certain other  property to the Trust Fund and
receive in consideration  therefor  Certificates  evidencing the entire beneficial  ownership  interest in the Trust
Fund.

         The  Trustee  on behalf of the Trust  shall make an  election  for the  assets  constituting  REMIC I to be
treated for federal  income tax  purposes as a REMIC.  On the Startup  Day,  the REMIC I Regular  Interests  will be
designated "regular interests" in such REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the  assets  constituting  REMIC II to be
treated for federal  income tax  purposes as a REMIC.  On the Startup Day,  the REMIC II Regular  Interests  will be
designated "regular interests" in such REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC III to be
treated for federal  income tax  purposes as a REMIC.  On the Startup Day,  the REMIC III Regular  Interest  will be
designated the single "regular interest" in such REMIC.

         The Class R Certificates  will evidence  ownership of the "residual  interest" in each of REMIC I and REMIC
II.  The Class R-X Certificates will evidence ownership of the "residual interest" in REMIC III.

         The Mortgage Loans will have an Outstanding  Principal  Balance as of the Cut-off Date, after deducting all
Scheduled  Principal due  on  or before  the Cut-off  Date  and  including $39,950,512 of  the Pre-Funded  Amount of
$1,149,645,356.75.

         In consideration of the mutual agreements herein contained,  the Depositor,  the Servicer, the Sponsor, the
Company and the Trustee agree as follows:

                                                     ARTICLE I

                                                    Definitions

         Whenever used in this Agreement,  the following words and phrases,  unless otherwise  expressly provided or
unless the context otherwise requires, shall have the meanings specified in this Article.

         2007-AR4 REMIC: Any of REMIC I, REMIC II and REMIC III.

         Accepted  Servicing  Practices:  The  procedures,  including  prudent  collection  and loan  administration
procedures,  and the standard of care (i) employed by prudent  mortgage  servicers  which service  mortgage loans of
the same type as the Mortgage Loans in the  jurisdictions  in which the related  Mortgage  Properties are located or
(ii) in accordance with the Fannie Mae Guide or Freddie Mac Guide,  subject to any variances  negotiated with Fannie
Mae or Freddie Mac and subject to the  express  provisions  of this  Agreement.  Such  standard of care shall not be
lower than that the Servicer  customarily  employs and exercises in servicing  and  administering  similar  mortgage
loans for its own account and shall be in full  compliance  with all  federal,  state,  and local laws,  ordinances,
rules and regulations.

         Account:  The Custodial  Account,  the Adjustable Rate  Supplemental  Fund, the Distribution  Account,  the
Interest Coverage Account,  the Pre-Funding  Account,  the Pre-Funding Reserve Account, the Reserve Fund, the Posted
Collateral Account or the Class XP Reserve Account, as the context may require.

         Actual  Monthly  Payments:  For any  Mortgage  Loan and each Due  Period,  the actual  monthly  payments of
principal and interest received during such month on such Mortgage Loan.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Adjustable  Rate  Supplemental  Fund: An "outside  reserve fund" within the meaning of Treasury  Regulation
1.860G-2(h), which is not an asset of any REMIC and which is established and maintained pursuant to Section 4.05.

         Adjusted  Rate  Cap:  With  respect  to the  Certificates  (other  than  the  Class X  Certificates),  each
Distribution Date and the related Due Period,  the sum of (i) the Scheduled  Payments owed on the Mortgage Loans for
such Due Period less the related  Servicing Fee and (ii) the related Actual Monthly  Payments  received in excess of
the Scheduled  Payments,  expressed as a per annum rate  calculated on the basis of the aggregate  Stated  Principal
Balance of the Mortgage  Loans for such Due Period and further  reflecting  the accrual of interest on an actual/360
basis, minus the interest payable to the Class X Certificates, expressed as a per annum rate.

         Affiliate:  As to any Person,  any other Person  controlling,  controlled  by or under common  control with
such Person.  "Control"  means the power to direct the management and policies of a Person,  directly or indirectly,
whether through  ownership of voting  securities,  by contract or otherwise.  "Controlled"  and  "Controlling"  have
meanings  correlative to the foregoing.  The Trustee may  conclusively  presume that a Person is not an Affiliate of
another Person unless a Responsible Officer of the Trustee has actual knowledge to the contrary.

         Agreement:  This Pooling and Servicing Agreement and all amendments hereof and supplements hereto.

         Amounts Held for Future  Distribution:  As to any Distribution  Account Deposit Date, shall be the total of
the amounts held in the Custodial  Account on any date of  determination  which were received after the Cut-off Date
on account of (i) all Scheduled  Payments or portions  thereof  received in respect of the Mortgage  Loans due after
the related Due Period,  (ii) Principal  Prepayments,  received in respect of such Mortgage Loans after the last day
of the related  Prepayment  Period and (iii)  Liquidation  Proceeds,  Subsequent  Recoveries and Insurance  Proceeds
received in respect of such Mortgage Loans after the last day of the prior calendar month.

         Annual Certification:  As defined in Section 3.16(b) herein.

         Applicable Credit Rating:  For any long-term  deposit or security,  a credit rating of "AAA" in the case of
S&P or "Aaa" in the case of Moody's (or with  respect to  investments  in money  market  funds,  a credit  rating of
"AAAm" or "AAAm-G" in the case of S&P and the highest  rating  given by Moody's for money  market  funds in the case
of Moody's).  For any short-term  deposit or security,  or a rating of "A-l+" in the case of S&P or "Prime-1" in the
case of Moody's.

         Applicable  State Law: For purposes of  Section 9.12(d),  the Applicable  State Law shall be (a) the law of
the State of New York and (b) such other state law whose  applicability  shall have been brought to the attention of
the  Trustee by either  (i) an  Opinion of Counsel  reasonably  acceptable  to the  Trustee  delivered  to it by the
Servicer or the Depositor,  or (ii) written  notice from the appropriate taxing authority as to the applicability of
such state law.

         Applied Realized Loss Amount:  With respect to any Distribution  Date and any Class of Class A Certificates
or Class B  Certificates  (with  respect to the  Grantor  Trust  Certificates,  indirectly  through  the  Underlying
Certificates),  the sum of the  Realized  Losses  with  respect to the  Mortgage  Loans,  which are to be applied in
reduction of the Current  Principal  Amount of such Class of  Certificates  pursuant to this  Agreement in an amount
equal to the  amount,  if any, by which,  (i) the  aggregate  Current  Principal  Amount of all of the  Certificates
(after all  distributions  of principal on such  Distribution  Date)  exceeds (ii) the  aggregate  Stated  Principal
Balance of all of the Mortgage Loans for such  Distribution  Date. The Applied  Realized Loss Amount with respect to
the Mortgage  Loans shall be allocated  first to the Class B-9,  Class B-8,  Class B-7,  Class B-6, Class B-5, Class
B-4, Class B-3, Class B-2 and Class B-1  Certificates,  sequentially,  in that order, in each case until the Current
Principal  Amount of each such Class has been  reduced  to zero.  Thereafter,  the  principal  portion  of  Realized
Losses on the Mortgage  Loans will be  allocated  on any  Distribution  Date to the Class A-7  Certificates  and the
Class A-6 Certificates,  sequentially in that order,  until the Current Principal Amount of each such Class has been
reduced to zero.  Thereafter,  the principal  portion of Realized  Losses on the Mortgage Loans will be allocated on
any Distribution Date concurrently  (a) to the Class A-1, Class A-2 and Class A-3 Certificates,  on a pro rata basis
and  (b) (i)  to the  Class  A-5  Certificates  and (ii) the Class  A-4A  Certificates  and  Underlying  Class  A-4B
Certificates  on a pro rata basis,  sequentially  in that order,  until the  Current  Principal  Amount of each such
class has been reduced to zero.  Realized Losses allocated to the Underlying  Certificates  will be allocated to the
Grantor Trust Certificates.

         Appraised  Value:  For any  Mortgaged  Property  related  to a Mortgage  Loan,  the amount set forth as the
appraised value of such Mortgaged  Property in an appraisal made for the mortgage  originator in connection with its
origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With respect to each  Distribution  Date,  the  aggregate  Principal  Funds and Interest
Funds for such Distribution Date.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bankruptcy Code:  The United States Bankruptcy Code, as amended as codified in 11 U.S.C. §§ 101-1330.

         Bankruptcy  Loss:  With respect to any Mortgage  Loan,  any Deficient  Valuation or Debt Service  Reduction
related to such Mortgage Loan as reported by the Servicer.

         Basis Risk  Shortfall:  With respect to any  Distribution  Date and each Class of Class A Certificates  and
Class  B  Certificates  (with  respect  to  the  Grantor  Trust  Certificates,  indirectly  through  the  Underlying
Certificates), the excess, if any, of:

             1.   the  amount of  Current  Interest  that such Class  would  have been  entitled  to receive on such
                  Distribution  Date had the applicable  Pass-Through Rate been calculated at a per annum rate equal
                  to (I) with respect to the Class A-1, Class A-4A,  Underlying Class A-4B, Class A-5, Class A-6 and
                  Class A-7 Certificates,  One-Month LIBOR plus the related Margin or (II) with respect to the Class
                  A-2, Class A-3 and Class B Certificates, the lesser of (i) One-Month LIBOR plus the related Margin
                  and (ii) 11.50% per annum, over

             2.   the amount of Current  Interest on such Class  calculated  using a Pass-Through  Rate equal to the
                  Net Rate Cap for such Distribution Date.

         Basis Risk Shortfall  Carry-Forward  Amount:  With respect to any Distribution Date and each Class of Class
A Certificates  and Class B Certificates  (with respect to the Grantor Trust  Certificates,  indirectly  through the
Underlying  Certificates),  the sum of the Basis  Risk  Shortfall  for such  Distribution  Date and the  Basis  Risk
Shortfalls for all previous  Distribution  Dates not previously  paid from any source  including the Excess Cashflow
and  payments  under  the  Corridor  Contracts,  together  with  interest  thereon  at a rate  equal to the  related
Pass-Through Rate for such Class of Certificates for such Distribution Date.

         Book-Entry  Certificates:  The Certificates issued,  maintained and transferred at the DTC. Initially,  the
Offered  Certificates  (other than the Class X Certificates and the Grantor Trust  Certificates)  and the Underlying
Certificates.

         Business  Day:  Any day other than (i) a  Saturday  or a Sunday,  or (ii) a day on which the New York Stock
Exchange or Federal  Reserve is closed or on which banking  institutions  in any  jurisdiction in which the Trustee,
the Custodian or the Servicer are authorized or obligated by law or executive order to be closed.

         Capitalization  Reimbursement  Amount:  With respect to any Distribution Date, the aggregate of the amounts
added to the Stated  Principal  Balances of any Mortgage  Loans during the  preceding  calendar  month in connection
with the modification of such Mortgage Loans pursuant to Section 3.01 which amounts represent  unreimbursed  Monthly
Advances or servicing advances owed to the Servicer.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a  beneficial  ownership  interest in the
Trust Fund signed and  countersigned by the Trustee in substantially  the forms annexed hereto as Exhibits A-1, A-3,
A-4, A-5, A-6, A-7, A-8, A-9 and A-10 with the blanks therein appropriately completed.

         Certificate  Owner: Any Person who is the beneficial  owner of a Certificate  registered in the name of the
Depository or its nominee.

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Class:  With respect to the  Certificates,  any of Class A-1, Class A-2, Class A-3, Class A-4A,  Underlying
Class A-4B,  Grantor Trust Class A-4B,  Class A-5, Class A-6, Class A-7, Class B-1, Class B-2, Class B-3, Class B-4,
Class B-5, Class B-6,  Class B-7,  Class B-8,  Class B-9,  Class R, Class R-X,  Class X, Class XP-1,  Class XP-2 and
Class B-IO Certificates.

         Class A Certificates:  The Class A-1, Class A-2, Class A-3, Class A-4A,  Underlying  Class A-4B, Class A-5,
Class A-6 and Class A-7 Certificates.

         Class A Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on
which a Trigger  Event is not in  effect,  an  amount  equal to the  excess  (if any) of (x) the  aggregate  Current
Principal  Amount of the Class A Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of
(I) the  excess of (a) the  aggregate  Stated  Principal  Balance  of the  Mortgage  Loans as of the last day of the
related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred
during the related  Prepayment  Period) over (b) the aggregate Stated Principal  Balance of the Mortgage Loans as of
the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and  Realized  Losses on the
Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in
September 2013, 24.375% and (ii) on or after the Distribution Date in September 2013,  19.500%,  and (II) the excess
of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due Period
(after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred during the related
Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the  Mortgage  Loans as of the Cut-off Date
plus amounts on deposit in the Pre-Funding Account as of the Closing Date.

         Class B  Certificates:  The Class B-1,  Class B-2,  Class B-3,  Class B-4, Class B-5, Class B-6, Class B-7,
Class B-8 and Class B-9 Certificates.

         Class B-1 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date
on which a Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal
Amount of the Class B-1  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the
excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due
Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred  during the
related  Prepayment  Period)  over  (b)  the  sum of (1) the  aggregate  Current  Principal  Amount  of the  Class A
Certificates  (after  taking  into  account  the  payment  of the Class A  Principal  Distribution  Amount  for such
Distribution  Date) and (2) the aggregate Stated  Principal  Balance of the Mortgage Loans as of the last day of the
related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred
during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in September 2013, 20.375%
and (ii) on or after the  Distribution  Date in September  2013,  16.300%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due Period (after  reduction for
Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred  during the related  Prepayment  Period)
over (b) 0.50% of the  Stated  Principal  Balance  of the  Mortgage  Loans as of the  Cut-off  Date plus  amounts on
deposit in the Pre-Funding Account as of the Closing Date.

         Class B-2 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date
on which a Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal
Amount of the Class B-2  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the
excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due
Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred  during the
related  Prepayment  Period)  over  (b)  the  sum of (1) the  aggregate  Current  Principal  Amount  of the  Class A
Certificates  (after  taking  into  account  the  payment  of the Class A  Principal  Distribution  Amount  for such
Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class B-1 Certificates  (after taking into
account  the  payment  of the Class B-1  Principal  Distribution  Amounts  for such  Distribution  Date) and (3) the
aggregate  Stated  Principal  Balance of the  Mortgage  Loans as of the last day of the  related  Due Period  (after
reduction  for  Principal  Prepayments  and  Realized  Losses on the  Mortgage  Loans  incurred  during the  related
Prepayment  Period)  multiplied  by (i) prior to the  Distribution  Date in September  2013,  16.750% and (ii) on or
after the Distribution  Date in September 2013,  13.400%,  and (II) the excess of (a) the aggregate Stated Principal
Balance  of the  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated  Principal  Balance of the Mortgage  Loans as of the Cut-off Date plus amounts on deposit in the
Pre-Funding Account as of the Closing Date.

         Class B-3 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date
on which a Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal
Amount of the Class B-3  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the
excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due
Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred  during the
related  Prepayment  Period)  over  (b)  the  sum of (1) the  aggregate  Current  Principal  Amount  of the  Class A
Certificates  (after  taking  into  account  the  payment  of the Class A  Principal  Distribution  Amount  for such
Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class B-1 Certificates  (after taking into
account the payment of the Class B-1 Principal  Distribution  Amounts for such Distribution Date), (3) the aggregate
Current  Principal  Amount of the Class B-2  Certificates  (after  taking into  account the payment of the Class B-2
Principal  Distribution  Amounts for such  Distribution  Date) and (4) the aggregate Stated Principal Balance of the
Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Mortgage Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to
the  Distribution  Date in September  2013,  14.625% and (ii) on or after the  Distribution  Date in September 2013,
11.700%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last
day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on the Mortgage Loans
incurred  during the related  Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the  Mortgage
Loans as of the Cut-off Date plus amounts on deposit in the Pre-Funding Account as of the Closing Date.

         Class B-4 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date
on which a Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal
Amount of the Class B-4  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the
excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due
Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred  during the
related  Prepayment  Period)  over  (b)  the  sum of (1) the  aggregate  Current  Principal  Amount  of the  Class A
Certificates  (after  taking  into  account  the  payment  of the Class A  Principal  Distribution  Amount  for such
Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class B-1 Certificates  (after taking into
account the payment of the Class B-1 Principal  Distribution  Amounts for such Distribution Date), (3) the aggregate
Current  Principal  Amount of the Class B-2  Certificates  (after  taking into  account the payment of the Class B-2
Principal  Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal Amount of the
Class B-3 Certificates  (after taking into account the payment of the Class B-3 Principal  Distribution  Amounts for
such  Distribution  Date) and (5) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of
the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the  Mortgage  Loans
incurred  during the related  Prepayment  Period)  multiplied  by (i) prior to the  Distribution  Date in  September
2013,  12.625% and (ii) on or after the  Distribution  Date in September 2013,  10.100%,  and (II) the excess of (a)
the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due Period (after
reduction  for  Principal  Prepayments  and  Realized  Losses on the  Mortgage  Loans  incurred  during the  related
Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the  Mortgage  Loans as of the Cut-off Date
plus amounts on deposit in the Pre-Funding Account as of the Closing Date.

         Class B-5 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date
on which a Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal
Amount of the Class B-5  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the
excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due
Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred  during the
related  Prepayment  Period)  over  (b)  the  sum of (1) the  aggregate  Current  Principal  Amount  of the  Class A
Certificates  (after  taking  into  account  the  payment  of the Class A  Principal  Distribution  Amount  for such
Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class B-1 Certificates  (after taking into
account the payment of the Class B-1 Principal  Distribution  Amounts for such Distribution Date), (3) the aggregate
Current  Principal  Amount of the Class B-2  Certificates  (after  taking into  account the payment of the Class B-2
Principal  Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal Amount of the
Class B-3 Certificates  (after taking into account the payment of the Class B-3 Principal  Distribution  Amounts for
such  Distribution  Date), (5) the aggregate  Current  Principal Amount of the Class B-4 Certificates  (after taking
into account the payment of the Class B-4 Principal  Distribution  Amounts for such  Distribution  Date) and (6) the
aggregate  Stated  Principal  Balance of the  Mortgage  Loans as of the last day of the  related  Due Period  (after
reduction  for  Principal  Prepayments  and  Realized  Losses on the  Mortgage  Loans  incurred  during the  related
Prepayment  Period)  multiplied  by (i) prior to the  Distribution  Date in September  2013,  11.000% and (ii) on or
after the  Distribution  Date in September 2013,  8.800%,  and (II) the excess of (a) the aggregate Stated Principal
Balance  of the  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated  Principal  Balance of the Mortgage  Loans as of the Cut-off Date plus amounts on deposit in the
Pre-Funding Account as of the Closing Date.

         Class B-6 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date
on which a Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal
Amount of the Class B-6  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the
excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due
Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred  during the
related  Prepayment  Period)  over  (b)  the  sum of (1) the  aggregate  Current  Principal  Amount  of the  Class A
Certificates  (after  taking  into  account  the  payment  of the Class A  Principal  Distribution  Amount  for such
Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class B-1 Certificates  (after taking into
account the payment of the Class B-1 Principal  Distribution  Amounts for such Distribution Date), (3) the aggregate
Current  Principal  Amount of the Class B-2  Certificates  (after  taking into  account the payment of the Class B-2
Principal  Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal Amount of the
Class B-3 Certificates  (after taking into account the payment of the Class B-3 Principal  Distribution  Amounts for
such  Distribution  Date), (5) the aggregate  Current  Principal Amount of the Class B-4 Certificates  (after taking
into  account the payment of the Class B-4  Principal  Distribution  Amounts for such  Distribution  Date),  (6) the
aggregate  Current  Principal  Amount of the Class B-5  Certificates  (after  taking into account the payment of the
Class B-5  Principal  Distribution  Amounts  for such  Distribution  Date) and (7) the  aggregate  Stated  Principal
Balance  of the  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Mortgage Loans incurred during the related  Prepayment  Period)  multiplied
by (i) prior to the  Distribution  Date in  September  2013,  9.500% and (ii) on or after the  Distribution  Date in
September 2013,  7.600%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage Loans
as of the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on the
Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of
the  Mortgage  Loans as of the Cut-off  Date plus  amounts on deposit in the  Pre-Funding  Account as of the Closing
Date.

         Class B-7 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date
on which a Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal
Amount of the Class B-7  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the
excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due
Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred  during the
related  Prepayment  Period)  over  (b)  the  sum of (1) the  aggregate  Current  Principal  Amount  of the  Class A
Certificates  (after  taking  into  account  the  payment  of the Class A  Principal  Distribution  Amount  for such
Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class B-1 Certificates  (after taking into
account the payment of the Class B-1 Principal  Distribution  Amounts for such Distribution Date), (3) the aggregate
Current  Principal  Amount of the Class B-2  Certificates  (after  taking into  account the payment of the Class B-2
Principal  Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal Amount of the
Class B-3 Certificates  (after taking into account the payment of the Class B-3 Principal  Distribution  Amounts for
such  Distribution  Date), (5) the aggregate  Current  Principal Amount of the Class B-4 Certificates  (after taking
into  account the payment of the Class B-4  Principal  Distribution  Amounts for such  Distribution  Date),  (6) the
aggregate  Current  Principal  Amount of the Class B-5  Certificates  (after  taking into account the payment of the
Class B-5 Principal  Distribution  Amounts for such  Distribution  Date), (7) the aggregate Current Principal Amount
of the Class B-6  Certificates  (after  taking  into  account the  payment of the Class B-6  Principal  Distribution
Amounts for such  Distribution  Date) and (8) the aggregate Stated Principal Balance of the Mortgage Loans as of the
last day of the related Due Period (after  reduction for Principal  Prepayments  and Realized Losses on the Mortgage
Loans  incurred  during  the  related  Prepayment  Period)  multiplied  by (i)  prior  to the  Distribution  Date in
September 2013,  8.250% and (ii) on or after the Distribution  Date in September 2013,  6.600%,  and (II) the excess
of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due Period
(after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred during the related
Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the  Mortgage  Loans as of the Cut-off Date
plus amounts on deposit in the Pre-Funding Account as of the Closing Date.

         Class B-8 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date
on which a Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal
Amount of the Class B-8  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the
excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due
Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred  during the
related  Prepayment  Period)  over  (b)  the  sum of (1) the  aggregate  Current  Principal  Amount  of the  Class A
Certificates  (after  taking  into  account  the  payment  of the Class A  Principal  Distribution  Amount  for such
Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class B-1 Certificates  (after taking into
account the payment of the Class B-1 Principal  Distribution  Amounts for such Distribution Date), (3) the aggregate
Current  Principal  Amount of the Class B-2  Certificates  (after  taking into  account the payment of the Class B-2
Principal  Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal Amount of the
Class B-3 Certificates  (after taking into account the payment of the Class B-3 Principal  Distribution  Amounts for
such  Distribution  Date), (5) the aggregate  Current  Principal Amount of the Class B-4 Certificates  (after taking
into  account the payment of the Class B-4  Principal  Distribution  Amounts for such  Distribution  Date),  (6) the
aggregate  Current  Principal  Amount of the Class B-5  Certificates  (after  taking into account the payment of the
Class B-5 Principal  Distribution  Amounts for such  Distribution  Date), (7) the aggregate Current Principal Amount
of the Class B-6  Certificates  (after  taking  into  account the  payment of the Class B-6  Principal  Distribution
Amounts for such  Distribution  Date),  (8) the aggregate  Current  Principal  Amount of the Class B-7  Certificates
(after taking into account the payment of the Class B-7 Principal  Distribution  Amounts for such Distribution Date)
and (9) the aggregate  Stated  Principal  Balance of the Mortgage Loans as of the last day of the related Due Period
(after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred during the related
Prepayment  Period)  multiplied  by (i) prior to the  Distribution  Date in  September  2013,  7.000% and (ii) on or
after the  Distribution  Date in September 2013,  5.600%,  and (II) the excess of (a) the aggregate Stated Principal
Balance  of the  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated  Principal  Balance of the Mortgage  Loans as of the Cut-off Date plus amounts on deposit in the
Pre-Funding Account as of the Closing Date.

         Class B-9 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date
on which a Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal
Amount of the Class B-9  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the
excess of (a) the aggregate  Stated  Principal  Balance of the Mortgage  Loans as of the last day of the related Due
Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred  during the
related  Prepayment  Period)  over  (b)  the  sum of (1) the  aggregate  Current  Principal  Amount  of the  Class A
Certificates  (after  taking  into  account  the  payment  of the Class A  Principal  Distribution  Amount  for such
Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class B-1 Certificates  (after taking into
account the payment of the Class B-1 Principal  Distribution  Amounts for such Distribution Date), (3) the aggregate
Current  Principal  Amount of the Class B-2  Certificates  (after  taking into  account the payment of the Class B-2
Principal  Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal Amount of the
Class B-3 Certificates  (after taking into account the payment of the Class B-3 Principal  Distribution  Amounts for
such  Distribution  Date), (5) the aggregate  Current  Principal Amount of the Class B-4 Certificates  (after taking
into  account the payment of the Class B-4  Principal  Distribution  Amounts for such  Distribution  Date),  (6) the
aggregate  Current  Principal  Amount of the Class B-5  Certificates  (after  taking into account the payment of the
Class B-5 Principal  Distribution  Amounts for such  Distribution  Date), (7) the aggregate Current Principal Amount
of the Class B-6  Certificates  (after  taking  into  account the  payment of the Class B-6  Principal  Distribution
Amounts for such  Distribution  Date),  (8) the aggregate  Current  Principal  Amount of the Class B-7  Certificates
(after  taking into  account  the  payment of the Class B-7  Principal  Distribution  Amounts for such  Distribution
Date),  (9) the aggregate  Current  Principal  Amount of the Class B-8  Certificates  (after taking into account the
payment of the Class B-8 Principal  Distribution  Amounts for such Distribution  Date) and (10) the aggregate Stated
Principal  Balance  of the  Mortgage  Loans  as of the last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and Realized  Losses on the Mortgage Loans incurred  during the related  Prepayment  Period)
multiplied by (i) prior to the  Distribution  Date in September 2013,  5.500% and (ii) on or after the  Distribution
Date in September 2013,  4.400%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Mortgage
Loans as of the last day of the related Due Period (after  reduction for Principal  Prepayments  and Realized Losses
on the  Mortgage  Loans  incurred  during the  related  Prepayment  Period)  over (b) 0.50% of the Stated  Principal
Balance of the Mortgage  Loans as of the Cut-off Date plus amounts on deposit in the  Pre-Funding  Account as of the
Closing Date.

         Class B-IO Advances:  As defined in Section 6.01(c).

         Class B-IO Distribution  Amount:  With respect to any Distribution Date, the Current Interest for the Class
B-IO  Certificates  for such  Distribution  Date (from REMIC II to REMIC III on account of REMIC II Regular Interest
B-IO-I);  provided,  however,  that on and after the  Distribution  Date on which the  aggregate  Current  Principal
Amount of the Class A or Class B  Certificates  has been reduced to zero, the Class B-IO  Distribution  Amount shall
include the  Overcollateralization  Amount (which shall be deemed  distributable,  first, from REMIC II to REMIC III
on account of REMIC II Regular  Interest  B-IO-I,  in respect  of accrued  and unpaid  interest  thereon  until such
accrued and unpaid interest shall have been reduced to zero and,  thereafter,  from REMIC II to REMIC III on account
of REMIC II Regular Interest B-IO-P, in respect of the principal balance thereof).

         Class B-IO Notional Amount:  With respect to any  Distribution  Date and the Class B-IO  Certificates,  the
aggregate of the Uncertificated Principal Balances of the REMIC I Regular Interests.

         Class B-IO  Pass-Through  Rate: With respect to the Class B-IO  Certificates or REMIC II  Regular  Interest
B-IO-I,  and any  Distribution  Date,  a per annum  rate  equal to the  percentage  equivalent  of a  fraction,  the
numerator  of which is the sum of the  amounts  calculated  pursuant to clauses (i)  through  (iii)  below,  and the
denominator  of which is the  aggregate  Uncertificated  Principal  Balance of the REMIC I  Regular  Interests.  For
purposes of calculating the  Pass-Through  Rate for the Class B-IO  Certificates,  the numerator is equal to the sum
of the following components:

         (i)      the  Uncertificated  Pass-Through  Rate for REMIC I Regular  Interest LT1 minus the related Marker
                  Rate,  applied to a  notional  amount  equal to the  Uncertificated  Principal  Balance of REMIC I
                  Regular Interest LT1;

         (ii)     the  Uncertificated  Pass-Through  Rate for REMIC I Regular  Interest LT2 minus the related Marker
                  Rate,  applied to a  notional  amount  equal to the  Uncertificated  Principal  Balance of REMIC I
                  Regular Interest LT2; and

         (iii)    the  Uncertificated  Pass-Through  Rate for REMIC I  Regular  Interest LT4 minus twice the related
                  Marker  Rate,  applied to a  notional  amount  equal to the  Uncertificated  Principal  Balance of
                  REMIC I Regular Interest LT4.

         Class X Certificates:  The Class X-1 Certificates and the Class X-2 Certificates.

         Class X-1  Notional  Amount:  With respect to any  Distribution  Date and the Class X-1  Certificates,  the
aggregate  Stated  Principal  Balance  immediately  prior  to such  Distribution  Date of the  Mortgage  Loans  with
Prepayment Charges other than the Hard Prepayment Charge Loans and the Combination Prepayment Charge Loans.

         Class X-2  Notional  Amount:  With respect to any  Distribution  Date and the Class X-2  Certificates,  the
aggregate Stated Principal  Balance  immediately prior to such Distribution Date of the Hard Prepayment Charge Loans
and the Combination Prepayment Charge Loans.

         Class XP Certificates:  The Class XP-1 Certificates and the Class XP-2 Certificates.

         Class B  Certificates:  The Class B-1,  Class B-2,  Class B-3,  Class B-4, Class B-5, Class B-6, Class B-7,
Class B-8 and Class B-9 Certificates.

         Class R  Certificates:  The Class R  Certificates  substantially  in the form annexed hereto as Exhibit A-7
and  evidencing  ownership of interests  designated as "residual  interests" in REMIC I and REMIC II for purposes of
the  REMIC  Provisions.  Component I  of the Class R  Certificates  is  designated  as the sole  class of  "residual
interest" in REMIC I and  Component II  of the Class R  Certificates  is  designated  as the sole class of "residual
interest" in REMIC II.

         Class R-X  Certificates:  The Class R-X  Certificates  substantially  in the form annexed hereto as Exhibit
A-8 and evidencing ownership of the "residual interest" in REMIC III for purposes of the REMIC Provisions.

         Class XP Certificates:  The Class XP-1 Certificates and the Class XP-2 Certificates.

         Class XP Reserve Account: The account established and maintained by the Trustee pursuant to Section 4.09.

         Closing Date:  August 31, 2007.

         Code:  The United States Internal Revenue Code of 1986, as amended.

         Combination  Prepayment  Charge Loan:  Any Mortgage  Loan with a 30-month or three-year  prepayment  charge
term for which a  combination  of "hard" and "soft"  Prepayment  Charges  (i.e.,  "hard" for the first 12 months and
"soft" for the following 24 months or such other time frame as indicated  therein) may be assessed,  as indicated on
the Mortgage Loan Schedule.

         Commission or SEC:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment: As defined in Section 6.06.

         Corporate Trust Office:  The designated  office of the Trustee,  where at any particular time its corporate
trust business with respect to this Agreement shall be  administered.  For the purpose of registration  and transfer
and  exchange  only,  the  Corporate  Trust  Office of the Trustee  shall be located at Sixth  Street and  Marquette
Avenue,  Minneapolis,  Minnesota 55479,  Attention:  Corporate Trust Group, Structured Asset Mortgage Investments II
Trust  2007-AR4.  The Corporate  Trust Office of the Trustee at the date of the execution of this  Agreement for all
other purposes is located at 9062 Old Annapolis Road, Columbia,  Maryland 21045,  Attention:  Corporate Trust Group,
Structured Asset Mortgage Investments II Trust 2007-AR4.

         Corridor  Contracts:  With  respect  to the Class A-2  Certificates  and the  Class A-3  Certificates,  the
respective  interest rate corridor  contracts,  dated as of the Closing Date, between the Trustee,  on behalf of the
Trust for the benefit of the Holders of the related Certificates,  and the Corridor Counterparty,  together with any
scheduling, confirmations or other agreements related thereto, a form of which is attached hereto as Exhibit N.

         Corridor  Contract Payment Amount:  With respect to any Distribution  Date and any Corridor  Contract,  any
amounts received from such Corridor Contract on such Distribution Date.

         Corridor Counterparty:  Bear Stearns Financial Products Inc.

         Credit  Enhancement  Percentage:  For any Distribution Date is the percentage  obtained by dividing (x) the
aggregate  Current  Principal Amount of the Subordinate  Certificates  (including the related  Overcollateralization
Amount) thereto by (y) the aggregate  Principal Balance of the Mortgage Loans,  calculated after taking into account
distributions  of principal on the Mortgage  Loans and  distribution  of the Principal  Distribution  Amounts to the
holders of the Certificates then entitled to distributions of principal on such Distribution Date.

         Cumulative  Loss Test  Violation:  If on any  Distribution  Date the  aggregate  amount of Realized  Losses
incurred on the Mortgage  Loans since the Cut-off Date through the last day of the prior  calendar  month divided by
the  aggregate  Principal  Balance of the Mortgage  Loans as of the Cut-off Date plus related  amounts on deposit in
the Pre-Funding Account exceeds the applicable percentages set forth below with respect to such Distribution Date:

  Distribution Date Occurring in                              Percentage
  __________________________________________________________________________________________________________________
  September 2010 through  August  2011     0.70% (plus an additional  1/12th the difference  between 1.30% and 0.70%
  for each month)
  September 2011 through  August  2012     1.30% (plus an additional  1/12th the difference  between 1.85% and 1.30%
  for each month)
  September 2012 through  August  2013     1.85% (plus an additional  1/12th the difference  between 2.55% and 1.85%
  for each month)
  September 2013 through  August 2014      2.55% (plus an additional  1/12th the difference  between 2.80% and 2.55%
  for each month)
  September 2014 and thereafter            2.80%

         Current  Interest:  As of any  Distribution  Date,  with respect to each Class of Class A Certificates  and
Class B  Certificates,  (i) the  interest  accrued on the Current  Principal  Amount or Notional  Amount  during the
related  Interest Accrual Period at the applicable  Pass-Through  Rate plus any amount  previously  distributed with
respect  to  interest  for such  Certificate  that has been  recovered  as a  voidable  preference  by a trustee  in
bankruptcy  minus (1) with  respect to the Class A  Certificates  or Class B  Certificates,  (ii) the sum of (a) any
Prepayment  Interest  Shortfall  for such  Distribution  Date,  to the extent not covered by  Compensating  Interest
Payments and (b) any  shortfalls  resulting  from the  application  of the Relief Act during the related Due Period;
provided,  however,  that for purposes of  calculating  Current  Interest for any such Class,  amounts  specified in
clauses  (ii)(a) and (ii)(b)  hereof for any such  Distribution  Date shall be allocated  first to the related Class
B-IO  Certificates  and  the  Residual  Certificates  in  reduction  of  amounts  otherwise  distributable  to  such
Certificates  on such  Distribution  Date and then any excess shall be allocated to each other Class of Certificates
pro rata based on the respective  amounts of interest  accrued  pursuant to clause (i) hereof for each such Class on
such Distribution  Date, (c) any Net Deferred Interest  allocated to such Class, and (d) the interest portion of any
Realized  Losses on the Mortgage  Loans  allocated  to such Class in the manner as  described  herein and (2) in the
case of the Grantor Trust  Certificates,  any shortfalls  described in clauses (a) and (b) herein (and to the extent
the Swap  Agreement is terminated  and no  replacement  swap  agreement  has been entered  into,  clause (c) herein)
allocated to the Underlying Certificates.

         Current  Principal  Amount:  As  of  any  Distribution  Date,  with  respect  to  each  Class  of  Class  A
Certificates and Class B Certificates,  the initial  principal amount of such Certificate plus the amount of any Net
Deferred Interest  allocated thereto on the related  Distribution Date and all previous  Distribution Dates plus any
Subsequent  Recoveries added to the Current Principal Amount of such Certificates  pursuant to Section 6.02(h),  and
reduced  by  (i) all  amounts  distributed  on  previous  Distribution  Dates on such  Certificate  with  respect to
principal and (ii) any Applied Realized Loss Amounts  allocated to such Class on previous  Distribution  Dates. With
respect to each Class of Class A Certificates  and Class B Certificates,  the Current  Principal Amount thereof will
equal the sum of the Current  Principal  Amounts of all  Certificates in such Class.  The initial Current  Principal
Amount for each Class of Certificates is set forth in Section 5.01(c)(iv).

         Curtailment:  Any Principal Prepayment made by a Mortgagor which is not a Principal Prepayment in full.

         Custodial  Account:  The trust  account or accounts  created and  maintained  by the  Servicer  pursuant to
Section 4.01,  which shall be  denominated  "Wells Fargo Bank,  National  Association,  as Trustee  f/b/o holders of
Structured Asset Mortgage  Investments II Inc.,  Structured Asset Mortgage  Investments II Trust 2007-AR4,  Mortgage
Pass-Through  Certificates,  Series  2007-AR4,  Custodial  Account."  The  Custodial  Account  shall be an  Eligible
Account.

         Custodial  Agreement:  An agreement,  dated as of the Closing Date among the Depositor,  the Servicer,  the
Trustee and the Custodian in substantially the form attached hereto as Exhibit G.

         Custodian:  Wells Fargo Bank,  National  Association,  or any successor custodian appointed pursuant to the
provisions hereof and of the Custodial Agreement.

         Cut-off Date:  August 1, 2007.

         Cut-off Date Balance:  $1,149,645,356.75

         Debt Service  Reduction:  Any  reduction of the  Scheduled  Payments  which a Mortgagor is obligated to pay
with respect to a Mortgage Loan as a result of any proceeding  under the Bankruptcy  Code or any other similar state
law or other proceeding.

         Deferred  Interest:  The  amount of  accrued  interest  on the  Mortgage  Loans,  the  payment  of which is
deferred and added to the  Outstanding  Principal  Balance of a Mortgage Loan due to negative  amortization  on such
Mortgage Loan.

         Deficient  Valuation:  A Bankruptcy Loss that results if a court, in connection with a personal  bankruptcy
of a Mortgagor,  establishes the value of a Mortgaged  Property at an amount less than the unpaid principal  balance
of the Mortgage Loan secured by such Mortgaged Property.

         Delinquency  Recognition  Policies:  The generally accepted industry standard that defines the proper means
of reporting  delinquency  status when a loan is  determined  to be delinquent if the payment is not received by the
end of the day immediately preceding the loan's next due date.

         Delinquency  Test Violation:  If on any  Distribution  Date if the percentage  obtained by dividing (x) the
aggregate  outstanding  Principal  Balance of the Mortgage Loans that are 60 days or more delinquent  (including for
this  purpose  any such  Mortgage  Loans  which were  repurchased  by any party for a reason  other than a breach of
representations  and warranties  under the applicable  mortgage loan purchase  agreement,  Mortgage Loans which were
substituted  by the Sponsor and  Mortgage  Loans which have been subject to a Servicing  Modification,  in each case
during the period which includes the previous twelve  Distribution Dates) or are in bankruptcy or foreclosure or are
REO Properties by (y) the aggregate  outstanding  Principal Balance of the Mortgage Loans plus amounts on deposit in
the Pre-Funding  Account, in each case, as of the last day of the previous calendar month,  exceeds (i) prior to the
Distribution  Date in  September  2013,  28.50%  of the  Credit  Enhancement  Percentage  and (ii) on or  after  the
Distribution Date in September 2013, 35.75%.

         Delinquent:  The delinquency  method used for calculations with respect to the Mortgage Loans in accordance
with the methodology used by the Mortgage Bankers Association.  Under this method, a Mortgage Loan is considered "30
days or more  Delinquent"  if the borrower  fails to make a scheduled  payment  prior to the  Mortgage  Loan's first
succeeding due date. For example,  if a securitization  had a closing date occurring in August and a cut-off date of
August 1, a Mortgage Loan with a payment due on July 1 that  remained  unpaid as of the close of business on July 31
would be described as 30 days  Delinquent as of the cut-off  date. A Mortgage  Loan would be considered  "60 days or
more Delinquent" with respect to such scheduled  payment if such scheduled  payment were not made prior to the close
of business on the day prior to the Mortgage Loan's second succeeding due date (or, in the preceding example, if the
Mortgage  Loan with a payment due on June 1 remained  unpaid as of the close of business on July 31).  Similarly for
"90 days or more  Delinquent"  and so on. Unless  otherwise  specified,  with respect to any date of  determination,
determinations of delinquency are made as of the last day of the prior calendar month. Mortgage Loans with Due Dates
which are not the first of the month are treated as if the Due Date was the first of the following month.

         Depositor:  Structured  Asset Mortgage  Investments II Inc., a Delaware  corporation,  or its successors in
interest.

         Depository:  The Depository Trust Company, the nominee of which is Cede & Co., or any successor thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a).

         Depository  Participant:  A broker,  dealer,  bank or other financial  institution or other Person for whom
from time to time the  Depository  effects  book-entry  transfers  and  pledges  of  securities  deposited  with the
Depository.

         Determination  Date:  The  15th  day  (or if  such  15th  day is  not a  Business  Day,  the  Business  Day
immediately preceding such 15th day) of the month of the Distribution Date.

         Disqualified  Organization:   Any  of  the  following:  (i) the  United  States,  any  State  or  political
subdivision  thereof,  any possession of the United States, or any agency or instrumentality of any of the foregoing
(other than an  instrumentality  which is a corporation if all of its activities are subject to tax and,  except for
the  Freddie  Mac or any  successor  thereto,  a  majority  of its  board  of  directors  is not  selected  by  such
governmental unit), (ii) any foreign government,  any international  organization,  or any agency or instrumentality
of any of the foregoing,  (iii) any  organization (other than certain farmers' cooperatives described in Section 521
of the  Code)  which is  exempt  from the tax  imposed  by  Chapter  1 of the Code  (including  the tax  imposed  by
Section 511  of the Code on unrelated  business  taxable  income),  (iv) rural  electric and telephone  cooperatives
described in  Section 1381(a)(2)(C)  of the Code or (v) any other Person so  designated by the Trustee based upon an
Opinion of Counsel  that the holding of an  ownership  interest in a Residual  Certificate  by such Person may cause
any 2007-AR4  REMIC  contained in the Trust or any Person having an ownership  interest in the Residual  Certificate
(other than such Person) to incur a liability  for any federal tax imposed  under the Code that would not  otherwise
be imposed but for the  transfer  of an  ownership  interest in a Residual  Certificate  to such  Person.  The terms
"United States," "State" and "international  organization"  shall have the meanings set forth in Section 7701 of the
Code or successor provisions.

         Distribution  Account:  The trust account or accounts  created and  maintained  by the Trustee  pursuant to
Section 4.03,  which shall be  denominated  "Wells Fargo Bank,  National  Association,  as Trustee  f/b/o holders of
Structured Asset Mortgage  Investments II Inc.,  Structured Asset Mortgage  Investments II Trust 2007-AR4,  Mortgage
Pass-Through  Certificates,  Series 2007-AR4 - Distribution  Account." The Distribution Account shall be an Eligible
Account.

         Distribution Account Deposit Date:  The second Business Day prior to each Distribution Date.

         Distribution  Date: The 25th day of any month,  beginning in the month  immediately  following the month of
the Closing Date, or, if such 25th day is not a Business Day, the Business Day immediately following.

         Distribution  Report: The Asset-Backed  Issuer  Distribution  Report pursuant to Section 13 or 15(d) of the
Exchange Act.

         DTC  Custodian:  Wells Fargo Bank,  National  Association,  or its  successors in interest as custodian for
the Depository.

         Due Date:  With respect to each Mortgage  Loan,  the date in each month on which its  Scheduled  Payment is
due if such due date is the  first  day of a month and  otherwise  is  deemed  to be the first day of the  following
month.

         Due Period:  With respect to any  Distribution  Date and each Mortgage Loan,  the period  commencing on the
second day of the month preceding the calendar month in which the  Distribution  Date occurs and ending at the close
of business on the first day of the month in which the Distribution Date occurs.

         EDGAR:  As defined in Section 3.18(a)(i).

         Eligible  Account:  Any of (i) an  account  or  accounts  maintained  with a  federal  or  state  chartered
depository  institution or trust company,  the long-term  unsecured debt  obligations and short-term  unsecured debt
obligations  of  which  (or,  in the  case of a  depository  institution  or  trust  company  that is the  principal
subsidiary of a holding company,  the debt  obligations of such holding company,  so long as Moody's is not a Rating
Agency)  are rated by each Rating  Agency in one of its two highest  long-term  and its  highest  short-term  rating
categories,  respectively,  at the  time any  amounts  are held on  deposit  therein;  provided,  that  following  a
downgrade,  withdrawal,  or suspension of such  institution's  rating above, each account shall promptly (and in any
case  within  not more  than 30  calendar  days) be moved to one or more  segregated  trust  accounts  in the  trust
department of such institution or to an account at another  institution  that complies with the above  requirements,
or (ii) a trust account or accounts  maintained with the corporate trust  department of a federal or state chartered
depository  institution  or trust company  having  capital and surplus of not less than  $50,000,000,  acting in its
fiduciary capacity or (iii) any other account acceptable to the Rating Agencies,  as evidenced in writing.  Eligible
Accounts may bear interest,  and may include,  if otherwise  qualified under this  definition,  accounts  maintained
with the Trustee.  Notwithstanding  Section 11.02,  this Agreement may be amended to reduce the rating  requirements
in clause (i) above without the consent of any of the  Certificateholders,  provided that the Person requesting such
amendment  obtains a letter from each Rating Agency stating that such amendment  would not result in the downgrading
or withdrawal of the respective ratings then assigned to the Certificates.

         EMC: EMC Mortgage Corporation, and any successor thereto.

         ERISA: The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default: As defined in Section 8.01.

         Excess  Cashflow:  With respect to any  Distribution  Date, the sum of (i) the Remaining  Excess Spread for
such Distribution Date and (ii) the Overcollateralization Release Amount for such Distribution Date.

         Excess  Liquidation  Proceeds:  To the extent  that such  amount is not  required  by law to be paid to the
related  Mortgagor,  the amount,  if any, by which Liquidation  Proceeds with respect to a Liquidated  Mortgage Loan
exceed the sum of (i) the  Outstanding  Principal  Balance of such Mortgage Loan and accrued but unpaid  interest at
the related Mortgage  Interest Rate through the last day of the month in which the related  Liquidation Date occurs,
plus (ii) related Liquidation Expenses.

         Excess  Overcollateralization:  With  respect  to  any  Distribution  Date,  the  excess,  if  any,  of the
Overcollateralization Amount over the Overcollateralization Target Amount.

         Excess Spread:  With respect to any Distribution  Date, the excess,  if any, of the Interest Funds for such
Distribution  Date over the sum of (i) the  Current  Interest on the related  Offered  Certificates  (other than the
Grantor Trust  Certificates)  and the Underlying  Certificates  and (ii) any Interest  Carry Forward  Amounts on the
Senior Certificates on such Distribution Date.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Exchange Act Reports:  Any reports required to be filed pursuant to Sections 3.17 and 3.18.

         Extra Principal  Distribution  Amount: With respect to any Distribution Date, the lesser of (i) the excess,
if any,  of the  Overcollateralization  Target  Amount  for such  Distribution  Date over the  Overcollateralization
Amount for such Distribution Date and (ii) the Excess Spread for such Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         Fannie Mae Guide:  The Fannie Mae Selling  Guide and the Fannie Mae Servicing  Guide and all  amendments or
additions thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final  Certification:  The  certification  substantially  in the  form of  Exhibit Three  to the  Custodial
Agreement.

         Fiscal  Quarter:  December  1 through  the last day of  February,  March 1 through  May 31,  June 1 through
August 31, or September 1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided  Interest:  With  respect  to any  Class of  Certificates  (other  than the  Class XP
Certificates),  the fractional  undivided interest evidenced by any Certificate of such Class the numerator of which
is the Current  Principal  Amount of such  Certificate and the denominator of which is the Current  Principal Amount
of such Class.  With respect to the Class XP  Certificates,  the percentage  interest stated  thereon.  With respect
to the Certificates in the aggregate,  the fractional undivided interest evidenced by (i) the Residual  Certificates
will be deemed to equal 1.0% and (ii) a Certificate of any other  Class will be deemed to equal 99.0%  multiplied by
a fraction,  the numerator of which is the Current  Principal  Amount of such  Certificate  and the  denominator  of
which is the aggregate Current Principal Amount of all the Certificates of such Class.

         Freddie Mac:  Freddie Mac, formerly the Federal Home Loan Mortgage Corporation, and any successor thereto.

         Freddie Mac Guide:  The Freddie Mac Selling  Guide and the Freddie Mac Servicing  Guide and all  amendments
or additions thereto.

         Global  Certificate:  Any Private  Certificate  registered  in the name of the  Depository  or its nominee,
beneficial  interests in which are reflected on the books of the Depository or on the books of a Person  maintaining
an account  with such  Depository  (directly  or as an indirect  participant  in  accordance  with the rules of such
depository).

         Grantor Trust:  Structured Asset Mortgage Investments II Grantor Trust 2007-AR4.

         Grantor  Trust  Agreement:  The  grantor  trust  agreement,  dated  as of the  Closing  Date,  between  the
Depositor and the Grantor Trustee.

         Grantor Trust  Available  Funds:  With respect to any  Distribution  Date and the Underlying  Certificates,
the sum of (i) any payments  received by the Grantor  Trustee with respect to the Underlying  Certificates  and (ii)
any payments  received by the Grantor  Trustee from and with respect to the Swap  Counterparty  pursuant to the Swap
Agreement,  following the payment of amounts to reimburse the Grantor Trustee for its  reimbursable  expenses as set
forth in the Grantor Trust Agreement.

         Grantor Trust Certificates:  The Grantor Trust Class A-4B Certificates.

         Grantor  Trust Class A-4B  Certificates:  The Class A-4B  Certificates  issued by the Grantor  Trust on the
Closing Date pursuant to the Grantor Trust Agreement.

         Grantor  Trustee:  Wells Fargo Bank,  National  Association,  its  successor  in interest or any  successor
appointed pursuant to the Grantor Trust Agreement.

         Gross Margin:  As to each Mortgage  Loan, the fixed  percentage set forth in the related  Mortgage Note and
indicated on the Mortgage Loan Schedule which  percentage is added to the related Index on each Interest  Adjustment
Date to determine  (subject to rounding,  the minimum and maximum Mortgage  Interest Rate and the Periodic Rate Cap)
the Mortgage Interest Rate until the next Interest Adjustment Date.

         Hard  Prepayment  Charge Loan: Any Mortgage Loan with a 30-month or three-year  prepayment  charge term for
which a "hard" Prepayment Charge may be assessed, as indicated on the Mortgage Loan Schedule.

         Holder:  The Person in whose name a Certificate  is registered in the  Certificate  Register,  except that,
subject  to  Sections  11.02(b)  and  11.05(e),  solely  for the  purpose of giving  any  consent  pursuant  to this
Agreement,  any  Certificate  registered in the name of the Depositor,  the Servicer or the Trustee or any Affiliate
thereof shall be deemed not to be outstanding and the Fractional  Undivided  Interest evidenced thereby shall not be
taken into account in determining  whether the requisite  percentage of Fractional  Undivided Interests necessary to
effect any such consent has been obtained.

         Indemnified  Persons:  The Trustee and the Custodian and their  officers,  directors,  agents and employees
and, with respect to the Trustee, any separate co-trustee and its officers, directors, agents and employees.

         Independent:  When used with respect to any  specified  Person,  this term means that such Person (a) is in
fact  independent  of the Depositor or the Servicer and of any Affiliate of the Depositor or the Servicer,  (b) does
not have any direct  financial  interest  or any  material  indirect  financial  interest  in the  Depositor  or the
Servicer or any  Affiliate  of the  Depositor or the Servicer  and (c) is not  connected  with the  Depositor or the
Servicer or any Affiliate as an officer,  employee,  promoter,  underwriter,  trustee,  partner,  director or person
performing similar functions.

         Index:  The index,  if any,  specified  in a  Mortgage  Note by  reference  to which the  related  Mortgage
Interest Rate will be adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the  Holder  other than the
Depository or its nominee.

         Initial  Certification:  The  certification  substantially  in the  form of  Exhibit One  to the  Custodial
Agreement.

         Initial  Mortgage  Loan:  A Mortgage  Loan  transferred  and  assigned to the  Trustee on the Closing  Date
pursuant to Section 2.01 and held as part of the Trust, as identified in the Mortgage Loan Schedule.

         Institutional  Accredited Investor: Any Person meeting the requirements of Rule 501(a)(l),  (2), (3) or (7)
of  Regulation  D under the  Securities  Act or any  entity all of the equity  holders  in which  come  within  such
paragraphs.

         Insurance  Policy:  With  respect to any  Mortgage  Loan,  any  standard  hazard  insurance  policy,  flood
insurance policy or title insurance policy.

         Insurance  Proceeds:  Amounts paid by the insurer under any Insurance  Policy covering any Mortgage Loan or
Mortgaged  Property  other than  amounts  required to be paid over to the  Mortgagor  pursuant to law or the related
Mortgage Note or Security  Instrument and other than amounts used to repair or restore the Mortgaged  Property or to
reimburse  insured  expenses,  including  the related  Servicer's  costs and expenses  incurred in  connection  with
presenting claims under the related Insurance Policies.

         Interest  Accrual Period:  For each Class of Class A Certificates,  the Grantor Trust  Certificates and the
Class B Certificates and for any  Distribution  Date, the period  commencing on the  Distribution  Date in the month
preceding the month in which a  Distribution  Date occurs (or the Closing  Date,  in the case of the first  Interest
Accrual  Period)  and  ending on the day  immediately  prior to such  Distribution  Date.  For each Class of Class X
Certificates and for any Distribution  Date, the calendar month preceding the month in which such  Distribution Date
occurs.

         Interest  Adjustment  Date:  With respect to a Mortgage  Loan,  the date, if any,  specified in the related
Mortgage Note on which the Mortgage Interest Rate is subject to adjustment.

         Interest  Carry  Forward  Amount:  As of any  Distribution  Date and with  respect to each Class of Class A
Certificates and the Class B Certificates  and as of the first  Distribution  Date, zero, and for each  Distribution
Date  thereafter,  the sum of (i) the  excess of (a) the  Current  Interest  for such  Class  with  respect to prior
Distribution  Dates over (b) the amount actually  distributed to such Class of Certificates with respect to interest
on or after such prior  Distribution  Dates, and (ii) interest on such excess (to the extent permitted by applicable
law) at the  applicable  Pass-Through  Rate for such Class for the related  Interest  Accrual  Period  including the
Interest Accrual Period relating to such Distribution Date.

         Interest  Coverage  Account:  The account or sub-account  established  and  maintained  pursuant to Section
4.11 and which shall be an Eligible Account or a sub-account of an Eligible Account.

         Interest  Coverage  Amount:  The amount to be paid by the  Depositor to the Paying Agent for deposit in the
Interest Coverage Account on the Closing Date pursuant to Section 4.11, which amount is approximately $1,468,480.

         Interest  Funds:  With respect to any  Distribution  Date,  (i) the sum,  without  duplication,  of (a) all
scheduled  interest  collected  in respect to the  Mortgage  Loans  during the  related  Due Period less the related
Servicing Fee if any, (b) all Monthly  Advances  relating to interest with respect to the Mortgage  Loans made on or
prior to the related Distribution  Account Deposit Date, (c) all Compensating  Interest Payments with respect to the
Mortgage  Loans and  required  to be remitted  by the  Servicer  pursuant  to this  Agreement  with  respect to such
Distribution  Date,  (d) Insurance  Proceeds,  Liquidation  Proceeds and Subsequent  Recoveries  with respect to the
Mortgage Loans  collected  during the related  Prepayment  Period,  to the extent such proceeds  relate to interest,
less all  Nonrecoverable  Advances  relating to interest  and certain  expenses,  in each case,  with respect to the
Mortgage Loans,  (e) all amounts  relating to interest with respect to each Mortgage Loan purchased by the Depositor
pursuant to Sections 2.02,  2.03 or 3.21 during the related Due Period less all  Non-Recoverable  Advances  relating
to  interest,  (f) all amounts in respect of interest  paid by the  Depositor  or its  designee  pursuant to Section
10.01, in each case to the extent remitted by the Servicer to the  Distribution  Account pursuant to this Agreement,
(g) the amount of any Principal  Prepayments in full,  partial  Principal  Prepayments,  Net  Liquidation  Proceeds,
Repurchase  Proceeds  and  scheduled  principal  payments,  in that  order,  included  in  Available  Funds for such
Distribution  Date that are applied in connection  with any Deferred  Interest in accordance  with the definition of
Net  Deferred  Interest to EMC,  the  Depositor,  the  Servicer or the  Trustee  (h) any  amounts  deposited  in the
Adjustable  Rate  Supplemental  Fund and  available for  distribution  to the  Certificates  (other than the Class X
Certificates)  on such  Distribution  Date in accordance  with Section 4.05,  and (i) any amount  withdrawn from the
Pre-Funding  Reserve Account  pursuant to Section 4.10(e),  minus (ii) all amounts relating to interest  required to
be reimbursed  pursuant to Sections 4.01,  4.03, 4.04 and 4.05 or the Grantor Trust  Agreement,  as applicable or as
otherwise set forth in this Agreement or the Grantor Trust Agreement, as applicable.

         Interest  Shortfall:  With respect to any Distribution  Date and each Mortgage Loan that during the related
Prepayment  Period was the subject of a Principal  Prepayment or  constitutes a Relief Act Mortgage  Loan, an amount
determined as follows:

         (a)      Partial  Principal  Prepayments  (other  than  any  collections  on  REO  Property  treated  as  a
Curtailment  pursuant to Section 3.15(b))  received during the related  Prepayment  Period:  The difference  between
(i) one  month's  interest  at the  applicable  Net Rate on the amount of such  prepayment  and  (ii) the  amount of
interest for the calendar  month of such  prepayment  (adjusted to the  applicable Net Rate) received at the time of
such prepayment;

         (b)      Principal  Prepayments  in full received  during the relevant  Prepayment  Period:  The difference
between (i) one month's  interest at the applicable Net Rate on the Stated  Principal  Balance of such Mortgage Loan
immediately  prior to such  prepayment  and (ii) the  amount of interest for the calendar  month of such  prepayment
(adjusted to the applicable Net Rate) received at the time of such prepayment; and

         (c)      Relief Act  Mortgage  Loans:  As to any  Relief  Act  Mortgage  Loan,  the excess of (i) 30  days'
interest  (or, in the case of a principal  prepayment  in full,  interest to the date of  prepayment)  on the Stated
Principal  Balance  thereof  (or, in the case of a principal  prepayment  in part,  on the amount so prepaid) at the
related Net Rate over (ii) 30  days'  interest (or, in the case of a principal  prepayment in full,  interest to the
date of  prepayment)  on such Stated  Principal  Balance (or, in the case of a Principal  Prepayment in part, on the
amount so prepaid) at the annual  interest rate required to be paid by the  Mortgagor as limited by  application  of
the Relief Act.

         Interest-Only Certificates:  The Class X Certificates.

         Interim  Certification:  The  certification  substantially  in the  form of  Exhibit Two  to the  Custodial
Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which purchases
any of the  Private  Certificates  in  connection  with  such  purchase,  substantially  in the  form  set  forth as
Exhibit F-1 hereto.

         IRS:  The United States Internal Revenue Service.

         Latest Possible Maturity Date:  As defined in Section 5.01(d).

         Lender-Paid PMI Policy:  Any lender-paid primary mortgage insurance policy.

         Lender-Paid  PMI Rate:  With  respect to each  Mortgage  Loan  covered by a  Lender-Paid  PMI  policy,  the
premium to be paid by the  Servicer  out of interest  collections  on the related  Mortgage  Loan,  as stated in the
Mortgage Loan Schedule.

         LIBOR  Business  Day: Any day other than a Saturday or a Sunday or a day on which banking  institutions  in
the city of London, England are required or authorized by law to be closed.

         LIBOR  Determination  Date:  With respect to each Class of Class A, Class B and Grantor Trust  Certificates
and for the first  Interest  Accrual  Period,  August 29,  2007.  With  respect to each such Class and any  Interest
Accrual  Period  thereafter,  the second LIBOR  Business Day preceding  the  commencement  of such Interest  Accrual
Period.

         Liquidated  Mortgage  Loan: Any defaulted  Mortgage Loan as to which the Servicer has  determined  that all
amounts it expects to recover from or on account of such Mortgage Loan have been recovered.

         Liquidation  Date:  With  respect to any  Liquidated  Mortgage  Loan,  the date on which the  Servicer  has
certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With  respect to a Mortgage  Loan in  liquidation,  unreimbursed  expenses  paid or
incurred by or for the account of the Servicer in  connection  with the  liquidation  of such  Mortgage Loan and the
related Mortgaged Property,  such expenses including (a) property protection expenses,  (b) property sales expenses,
(c)  foreclosure  and sale costs,  including court costs and reasonable  attorneys'  fees, and (d) similar  expenses
reasonably paid or incurred in connection with liquidation.

         Liquidation  Proceeds:  Cash received in connection  with the  liquidation  of a defaulted  Mortgage  Loan,
whether  through  trustee's sale,  foreclosure  sale,  Insurance  Proceeds,  condemnation  proceeds or otherwise and
Subsequent Recoveries.

         Loan-to-Value  Ratio:  With respect to any Mortgage  Loan,  the fraction,  expressed as a  percentage,  the
numerator of which is the original  principal  balance of the related  Mortgage Loan and the denominator of which is
the Original Value of the related Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.02(c).

         Lost Notes:  The original Mortgage Notes that have been lost, as indicated on the Mortgage Loan Schedule.

         Margin:  With respect to the Class A-1, Class A-2, Class A-3, Class A-4A,  Underlying  Class A-4B,  Grantor
Trust Class A-4B,  Class A-5,  Class A-6,  Class A-7,  Class B-1,  Class B-2, Class B-3, Class B-4, Class B-5, Class
B-6, Class B-7,  Class B-8 and Class B-9  Certificates  will be 0.200%,  0.160%,  0.220%,  0.180%,  0.180%,  0.180%,
0.220%,  0.250%,  0.280%,  0.500%,  0.550%,  0.650%,  0.850%,  1.000%,  1.250%, 2.000%, 2.100% and 2.100% per annum,
respectively,  provided that,  after the first possible related  Optional  Termination  Date, the related Margin for
the Class A-1, Class A-2, Class A-3, Class A-4A,  Underlying Class A-4B,  Grantor Trust Class A-4B, Class A-5, Class
A-6,  Class A-7,  Class B-1,  Class B-2,  Class B-3, Class B-4, Class B-5, Class B-6, Class B-7, Class B-8 and Class
B-9 Certificates will be 0.400%,  0.320%,  0.440%,  0.360%,  0.360%, 0.360%, 0.440%, 0.500%, 0.560%, 0.750%, 0.825%,
0.975%, 1.275%, 1.500%, 1.875%, 3.000%, 3.150% and 3.150% per annum, respectively.

         Marker  Rate:  With  respect to the Class B-IO  Certificates  or REMIC II Regular  Interest  B-IO-I and any
Distribution  Date,  a per annum rate equal to two (2) times the  weighted  average  of the  Uncertificated  REMIC I
Pass-Through Rates for REMIC I Regular Interest LT2 and REMIC I Regular Interest LT3.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Lifetime  Mortgage  Rate:  The  maximum  level to which a  Mortgage  Interest  Rate can  adjust in
accordance with its terms, regardless of changes in the applicable Index.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a corporation  organized and existing  under the
laws of the State of Delaware, or any successor thereto.

         MERS® System:  The system of recording transfers of Mortgage Loans electronically maintained by MERS.

         MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on the MERS® System.

         Minimum  Lifetime  Mortgage  Rate:  The  minimum  level to which a  Mortgage  Interest  Rate can  adjust in
accordance with its terms, regardless of changes in the applicable Index.

         MOM Loan:  With respect to any Mortgage Loan,  MERS acting as the mortgagee of such Mortgage  Loan,  solely
as nominee for the originator of such Mortgage Loan and its successors and assigns, at the origination thereof.

         Monthly  Advance:  An advance of principal  or interest  required to be made by the Servicer or the Trustee
as successor servicer pursuant to Section 6.05.

         Monthly  Payments:  For any  Mortgage  Loan and any month,  the  minimum  scheduled  payment or payments of
principal  and interest due during such month on such  Mortgage  Loan which either is payable by a Mortgagor in such
month under the related  Mortgage Note or in the case of any Mortgaged  Property  acquired  through  foreclosure  or
deed in lieu of foreclosure, would otherwise have been payable under the related Mortgage Note.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.04.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The mortgage,  deed of trust or other instrument  creating a first priority lien on an estate in
fee simple or leasehold interest in real property securing a Mortgage Loan.

         Mortgage File: The mortgage  documents listed in Section 2.01(b)  pertaining to a particular  Mortgage Loan
and any additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage  Interest Rate:  The annual rate at which interest  accrues from time to time on any Mortgage Loan
pursuant to the related  Mortgage  Note,  which rate is initially  equal to the "Mortgage  Interest  Rate" set forth
with respect thereto on the Mortgage Loan Schedule.

         Mortgage Loan: A mortgage loan  transferred and assigned to the Trust pursuant to  Sections 2.01,  2.04 and
2.08 and held as a part of the Trust Fund,  as  identified  in the Mortgage  Loan  Schedule  (which  shall  include,
without  limitation,  with respect to each Mortgage Loan, each related Mortgage Note, Mortgage and Mortgage File and
all rights appertaining thereto), including a mortgage loan the property securing which has become an REO Property.

         Mortgage Loan Documents:  The original Mortgage Loan legal documents held by the Custodian.

         Mortgage  Loan Purchase  Agreement:  The Mortgage  Loan  Purchase  Agreement  dated as of the Closing Date,
between EMC, as mortgage loan seller,  and  Structured  Asset Mortgage  Investments  II Inc., as purchaser,  and all
amendments thereof and supplements thereto, attached as Exhibit H.

         Mortgage Loan Schedule:  The schedule,  attached  hereto as Exhibit B with respect to the Initial  Mortgage
Loans,  and the schedule  attached as Exhibit 1 to the related  Subsequent  Transfer  Instrument with respect to the
related  Subsequent  Mortgage Loans,  each as amended from time to time to reflect the repurchase or substitution of
Mortgage Loans or the addition of Subsequent  Mortgage Loans pursuant to this Agreement,  the Mortgage Loan Purchase
Agreement or the Subsequent Mortgage Loan Purchase Agreement, as the case may be.

         Mortgage Note: The originally  executed note or other  evidence of the  indebtedness  of a Mortgagor  under
the related Mortgage Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness  of a Mortgagor  under the related
Mortgage Loan or, in the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Deferred  Interest:  On any  Distribution  Date,  Deferred  Interest on the  Mortgage  Loans during the
related Due Period net of Principal  Prepayments in full, partial Principal  Prepayments,  Net Liquidation Proceeds,
Repurchase  Proceeds  and  scheduled  principal  payments,  in that  order,  included  in  Available  Funds for such
Distribution  Date and available to be distributed on the  Certificates on such  Distribution  Date. With respect to
any Class of Class A, Class B or Grantor Trust  Certificates as of any Distribution  Date, the Net Deferred Interest
will be an  amount  equal  to the  product  of (1)  the  difference,  if any,  between  (a)  the  lesser  of (i) the
Pass-Through  Rate for such Class without regard to the Net Rate Cap on such Distribution Date and (ii) the Net Rate
Cap on such Distribution  Date and (b) the Adjusted Rate Cap for such  Distribution  Date, (2) the Current Principal
Amount of such Certificate  immediately prior to such  Distribution  Date, and (3) the actual number of days in such
Interest Accrual Period divided by 360.

         Net Interest  Shortfall:  With respect to any Distribution Date, the Interest  Shortfall,  if any, for such
Distribution Date net of Compensating Interest Payments made with respect to such Distribution Date.

         Net   Liquidation   Proceeds:   As  to  any  Liquidated   Mortgage  Loan,   Liquidation   Proceeds  net  of
(i) Liquidation  Expenses  which are  payable  therefrom  to the  Servicer in  accordance  with this  Agreement  and
(ii) unreimbursed advances by the Servicer and unreimbursed Monthly Advances.

         Net Rate:  With  respect to each  Mortgage  Loan,  the Mortgage  Interest  Rate in effect from time to time
less the sum of (1) the  Servicing  Fee Rate,  (2) the Trustee Fee Rate and (3) the  Lender-Paid  PMI Rate,  if any,
attributable thereto, in each case expressed as a per annum rate.

         Net Rate Cap: For any Distribution Date, with respect to the Offered  Certificates  (other than the Class X
Certificates)  and the Underlying  Certificates,  is equal to the weighted  average of the Net Rates of the Mortgage
Loans less the sum of (x) the Pass-Through  Rate on the Class X-1 Certificates  multiplied by the Class X-1 Notional
Amount and (y) the  Pass-Through  Rate of the Class X-2  Certificates  multiplied by the Class X-2 Notional  Amount,
divided by the aggregate  Stated  Principal  Balance of the Mortgage Loans  immediately  prior to such  Distribution
Date adjusted to an effective rate reflecting the accrual of interest on an actual/360 basis.

         NIM  Issuer:  The entity  established  as the issuer of the NIM  Securities  in  accordance  with the terms
thereof.

         NIM  Securities:  Any debt securities  issued by the NIM Issuer and secured or otherwise  backed by some or
all of the Certificates.

         NIM Trustee:  The trustee for any NIM Securities in accordance with the terms thereof.

         Non-Mortgage  Widely Held Fixed Investment Trust: As such term is defined in Treasury  Regulations  section
1.671-5(b)(12) or successor provisions.

         Non-Offered  Certificates:  The Underlying  Certificates,  Class XP Certificates,  Class B-IO  Certificates
and Residual Certificates.

         Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which was previously  made or is proposed to
be made by the Servicer or the Trustee (as successor  Servicer) and  (ii) which,  in the good faith  judgment of the
Servicer  or the  Trustee,  will not or, in the case of a  proposed  advance  or  Monthly  Advance,  would  not,  be
ultimately  recoverable by the Servicer or the Trustee (as successor Servicer) from Liquidation Proceeds,  Insurance
Proceeds or future  payments on the Mortgage Loan for which such advance or Monthly  Advance was made or is proposed
to be made.

         Notional Amount:  The Class X-1 Notional  Amount,  the Class X-2 Notional Amount or the Class B-IO Notional
Amount, as applicable.

         Offered  Certificates:  The Class X, Class A-1,  Class A-2,  Class A-3,  Class  A-4A,  Grantor  Trust Class
A-4B,  Class A-5,  Class A-6,  Class A-7,  Class B-1,  Class B-2,  Class B-3, Class B-4, Class B-5, Class B-6, Class
B-7, Class B-8 and Class B-9 Certificates.

         Officer's  Certificate:  A  certificate  signed by the  Chairman  of the Board,  the Vice  Chairman  of the
Board,  the President or a Vice President or Assistant Vice  President or other  authorized  officer of the Servicer
or the Depositor, as applicable, and delivered to the Trustee, as required by this Agreement.

         One-Month  LIBOR:  With respect to any Interest  Accrual Period,  the rate determined by the Trustee on the
related LIBOR  Determination  Date on the basis of the rate for U.S.  dollar  deposits for one month that appears on
Reuters Screen LIBOR01 as of 11:00 a.m. (London time) on such LIBOR  Determination  Date;  provided that the parties
hereto  acknowledge  that One-Month LIBOR for the first Interest  Accrual Period shall be the rate determined by the
Trustee two Business  Days prior to the Closing  Date. If such rate does not appear on such page (or such other page
as may  replace  that page on that  service,  or if such  service  is no longer  offered,  such  other  service  for
displaying  One-Month LIBOR or comparable rates as may be reasonably  selected by the Trustee),  One-Month LIBOR for
the applicable  Interest  Accrual  Period will be the Reference Bank Rate. If no such  quotations can be obtained by
the Trustee and no Reference  Bank Rate is  available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to the
preceding  Interest  Accrual  Period.  The  Trustee's  determination  of  One-Month  LIBOR for each Class of Offered
Certificates for any Interest Accrual Period shall, in the absence of manifest error, be final and binding.

         Opinion of Counsel:  A written  opinion of counsel who is or are acceptable to the Trustee and who,  unless
required to be  Independent  (an "Opinion of Independent  Counsel"),  may be internal  counsel for the Company,  the
Servicer or the Depositor.

         Optional  Termination  Date: (A) The Distribution  Date on which the aggregate Stated Principal  Balance of
the  Mortgage  Loans is less than 10% of the sum of the  Cut-off  Date  Balance  of the  Mortgage  Loans and (B) the
amount on deposit in the Pre-Funding Account as of the Closing Date.

         Original Value:  The lesser of (i) the  Appraised Value or (ii) the sales price of a Mortgaged  Property at
the time of  origination of a Mortgage Loan,  except in instances  where either clauses (i) or (ii) is  unavailable,
the other may be used to determine the Original  Value, or if both clauses (i) and  (ii) are  unavailable,  Original
Value may be determined from other sources reasonably acceptable to the Depositor.

         Outstanding  Mortgage  Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such Due Date,
was not the  subject of a  Principal  Prepayment  in full,  did not become a  Liquidated  Mortgage  Loan and was not
purchased or replaced.

         Outstanding  Principal Balance:  As of the time of any  determination,  the principal balance of a Mortgage
Loan  remaining  to be paid by the  Mortgagor,  or, in the case of an REO  Property,  the  principal  balance of the
related  Mortgage  Loan  remaining to be paid by the  Mortgagor at the time such  property was acquired by the Trust
Fund less any Net Liquidation Proceeds with respect thereto to the extent applied to principal.

         Overcollateralization  Amount:  With  respect to any  Distribution  Date,  the  excess,  if any, of (i) the
aggregate  Principal  Balance of the  Mortgage  Loans as of the last day of the  related  Due Period  (after  giving
effect to scheduled  payments of principal  due during the related Due Period,  to the extent  received or advanced,
and unscheduled  collections of principal  received during the related  Prepayment  Period,  and after reduction for
Realized  Losses on the Mortgage  Loans  incurred  during the prior  calendar  month) plus amounts on deposit in the
Pre-Funding  Account,  over (ii) the aggregate  Current Principal Amount of the Class A Certificates and the Class B
Certificates,  after taking into account the distributions of principal,  less the Net Deferred Interest, to be made
on such Distribution Date.

         Overcollateralization  Release  Amount:  With  respect  to any  Distribution  Date  for  which  the  Excess
Overcollateralization  Amount is, or would be, after taking into account all other  distributions to be made on that
Distribution Date, greater than zero, an amount equal to the lesser of (i) the Excess  Overcollateralization  Amount
for that Distribution Date and (ii) Principal Funds for that Distribution Date.

         Overcollateralization  Target  Amount:  With respect to any  Distribution  Date,  (i) prior to the Stepdown
Date, an amount equal to  approximately  2.20% of the aggregate  Principal  Balance of the Mortgage  Loans as of the
Cut-off  Date plus  amounts on deposit in the  Pre-Funding  Account  as of the  Closing  Date,  (ii) on or after the
Stepdown Date provided a Trigger Event is not in effect,  the greater of (x) (1) prior to the  Distribution  Date in
September 2013, 5.50% of the then current  aggregate  Outstanding  Principal Balance of the Mortgage Loans as of the
last day of the related Due Period (after  giving  effect to scheduled  payments of principal due during the related
Due Period,  to the extent  received or advanced,  and  unscheduled  collections  of principal  received  during the
related  Prepayment  Period, and after reduction for Realized Losses on the Mortgage Loans incurred during the prior
calendar month),  plus amounts on deposit in the Pre-Funding  Account and (2) on or after the  Distribution  Date in
September 2013, 4.40% of the then current  aggregate  Outstanding  Principal Balance of the Mortgage Loans as of the
last day of the related Due Period (after  giving  effect to scheduled  payments of principal due during the related
Due Period,  to the extent  received or advanced,  and  unscheduled  collections  of principal  received  during the
related  Prepayment  Period, and after reduction for Realized Losses on the Mortgage Loans incurred during the prior
calendar  month) and (y) 0.50% of the  aggregate  Principal  Balance of the  Mortgage  Loans as of the Cut-Off  Date
(approximately  $6,149,262)  plus amounts on deposit in the  Pre-Funding  Account as of the Closing Date or (iii) on
or after the Stepdown  Date and if a Trigger  Event is in effect,  the  Overcollateralization  Target Amount for the
immediately preceding Distribution Date.

         Pass-Through  Rate:  As to each Class of  Certificates,  the rate of interest  determined  as provided with
respect  thereto  in  Section  5.01(c).  The  Trustee's  determination  of the  Pass-Through  Rate for each Class of
Certificates for any Interest Accrual Period shall, in the absence of manifest error, be final and binding.

         Paying  Agent:  The Trustee,  its  successor  in interest or any  successor  trustee  appointed as provided
herein.

         Periodic Rate Cap:  With respect to each  Mortgage  Loan,  the maximum  adjustment  that can be made to the
Mortgage Interest Rate on each Interest  Adjustment Date in accordance with its terms,  regardless of changes in the
applicable Index.

         Permitted  Investments:  At any time, any one or more of the following  obligations  and securities held in
the name of the Trustee for the benefit of the Certificateholders:

         (i)  obligations of the United States or any agency  thereof,  provided such  obligations are backed by the
full faith and credit of the United States;

         (ii) general  obligations  of or  obligations  guaranteed by any state of the United States or the District
of Columbia  receiving the highest  long-term  debt rating of each Rating  Agency,  or such lower rating as will not
result in the downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (iii)  commercial  or finance  company  paper which is then  receiving  the highest  commercial  or finance
company  paper  rating of each  Rating  Agency,  or such  lower  rating as will not  result  in the  downgrading  or
withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (iv) certificates of deposit,  demand or time deposits,  or bankers'  acceptances  issued by any depository
institution  or trust company  incorporated  under the laws of the United States or of any state thereof and subject
to  supervision  and  examination  by  federal  and/or  state  banking  authorities  (including  the  Trustee in its
commercial  banking  capacity),  provided that the commercial  paper and/or long term unsecured debt  obligations of
such  depository  institution  or trust  company  are then rated one of the two  highest  long-term  and the highest
short-term  ratings of each such Rating Agency for such securities,  or such lower ratings as will not result in the
downgrading or withdrawal of the rating then assigned to the Certificates by any Rating Agency;

         (v)  guaranteed  reinvestment  agreements  issued  by any  bank,  insurance  company  or other  corporation
containing,  at the time of the issuance of such  agreements,  such terms and  conditions  as will not result in the
downgrading or withdrawal of the rating then assigned to the Certificates by any such Rating Agency;

         (vi)  repurchase  obligations  with  respect to any security  described  in clauses (i) and (ii) above,  in
either case entered into with a depository  institution or trust company  (acting as principal)  described in clause
(iv) above;

         (vii)  securities  (other than stripped bonds,  stripped coupons or instruments sold at a purchase price in
excess of 115% of the face  amount  thereof)  bearing  interest  or sold at a  discount  issued  by any  corporation
incorporated  under the laws of the United States or any state thereof which, at the time of such  investment,  have
one of the two  highest  long term  ratings of each Rating  Agency  (except if the Rating  Agency is  Moody's,  such
rating shall be the highest  commercial  paper rating of Moody's for any such  securities),  or such lower rating as
will not result in the  downgrading  or  withdrawal of the rating then  assigned to the  Certificates  by any Rating
Agency, as evidenced by a signed writing delivered by each Rating Agency;

         (viii)  interests  in any money market fund  (including  any such fund managed or advised by the Trustee or
any affiliate  thereof)  which at the date of acquisition of the interests in such fund and throughout the time such
interests are held in such fund has the highest  applicable  long term rating by each Rating Agency rating such fund
or such lower  rating as will not result in the  downgrading  or  withdrawal  of the  ratings  then  assigned to the
Certificates by each Rating Agency;

         (ix) short term investment funds sponsored by any trust company or banking  association  incorporated under
the laws of the United  States or any state  thereof  (including  any such fund managed or advised by the Trustee or
any affiliate  thereof)  which on the date of acquisition  has been rated by each Rating Agency in their  respective
highest  applicable  rating category or such lower rating as will not result in the downgrading or withdrawal of the
ratings then assigned to the Certificates by each Rating Agency; and

         (x) such other  investments  having a specified  stated maturity and bearing interest or sold at a discount
acceptable  to each Rating  Agency as will not result in the  downgrading  or withdrawal of the rating then assigned
to the Certificates by any Rating Agency, as evidenced by a signed writing delivered by each Rating Agency;

         provided,  that no such  instrument  shall be a Permitted  Investment if such  instrument (i) evidences the
right to receive  interest  only  payments  with respect to the  obligations  underlying  such  instrument,  (ii) is
purchased at a premium or (iii) is purchased at a deep discount;  provided  further that no such instrument shall be
a Permitted  Investment (A) if such instrument  evidences  principal and interest  payments derived from obligations
underlying  such instrument and the interest  payments with respect to such  instrument  provide a yield to maturity
of greater than 120% of the yield to maturity at par of such  underlying  obligations,  or (B) if it may be redeemed
at a price below the purchase price (the  foregoing  clause (B) not to apply to investments in units of money market
funds pursuant to clause (viii) above);  provided  further that no amount  beneficially  owned by any 2007-AR4 REMIC
may be invested in investments  (other than money market funds)  treated as equity  interests for federal income tax
purposes,  unless the Trustee  shall  receive an Opinion of Counsel,  at the expense of the  Trustee,  to the effect
that such investment  will not adversely  affect the status of any such REMIC as a REMIC under the Code or result in
imposition  of a tax on any such REMIC.  Permitted  Investments  that are subject to  prepayment  or call may not be
purchased at a price in excess of par.

         Permitted  Transferee:   Any  Person  other  than  a  Disqualified   Organization  or  an  "electing  large
partnership" (as defined by Section 775 of the Code).

         Person: Any individual,  corporation,  partnership, joint venture, association,  limited liability company,
joint-stock  company,  trust,  unincorporated  organization  or  government  or any agency or political  subdivision
thereof.

         Physical Certificates:  The Private Certificates.

         Plan: The meaning specified in Section 5.07(a).

         Posted  Collateral  Account:  The trust  account or  accounts  established  and  maintained  by the Trustee
pursuant to Section 4.09.

         Pre-Funded  Amount:  The amount to be paid by the  Depositor to the Trustee on the Closing Date for deposit
in the Pre-Funding Account, which amount is approximately $120,157,587.

         Pre-Funding  Account:  The account or sub-account  established  and maintained  pursuant to Section 4.10(a)
and which shall be an Eligible Account or a sub-account of an Eligible Account.

         Pre-Funding  Period:  The period  from the  Closing  Date until the  earliest  of (i) the date on which the
Pre-Funded Amount is reduced to zero or (ii) November 15, 2007.

         Pre-Funding  Reserve  Account:  The account or sub-account  established and maintained  pursuant to Section
4.10(d) and which shall be an Eligible Account or a sub-account of an Eligible Account.

         Prepayment  Charges:  With  respect  to any  Mortgage  Loan,  the  charges  or  premiums,  if  any,  due in
connection with a Principal Prepayment of such Mortgage Loan in accordance with the terms thereof.

         Prepayment  Charge Loan: Any Mortgage Loan for which a Prepayment  Charge may be assessed and to which such
Prepayment Charge the related Class XP Certificates are entitled, as indicated on the Mortgage Loan Schedule.

         Prepayment  Interest  Shortfalls:  With respect to any  Distribution  Date, for each Mortgage Loan that was
the subject of a Principal  Prepayment  during the prior  calendar  month or that became a Liquidated  Mortgage Loan
during the related  Prepayment Period,  (other than a Principal  Prepayment in full resulting from the purchase of a
Mortgage  Loan  pursuant  to Section  2.02,  2.03,  3.21 or 10.01),  the  amount,  if any,  by which (i) one month's
interest at the  applicable  Net Rate on the Stated  Principal  Balance of such Mortgage Loan  immediately  prior to
such prepayment (or liquidation) or in the case of a partial  Principal  Prepayment on the amount of such prepayment
(or  liquidation  proceeds)  exceeds (ii) the amount of interest paid or collected in connection with such Principal
Prepayment or such Liquidation Proceeds less the sum of (a) any Prepayment Charges and (b) the Servicing Fee.

         Prepayment  Period:  With respect to any  Distribution  Date and (i)  Principal  Prepayments  in full,  the
period from the sixteenth day of the calendar  month  preceding the calendar month in which such  Distribution  Date
occurs  through the close of business on the fifteenth  day of the calendar  month in which such  Distribution  Date
occurs and (ii) Liquidation  Proceeds,  Realized Losses,  Subsequent  Recoveries and partial Principal  Prepayments,
the prior calendar month.

         Primary Mortgage  Insurance  Policy:  Any primary mortgage  guaranty  insurance policy issued in connection
with a Mortgage Loan which  provides  compensation  to a Mortgage Note holder in the event of default by the obligor
under such Mortgage Note or the related Security  Instrument,  if any or any replacement policy therefor through the
related Interest Accrual Period for such Class relating to a Distribution Date.

         Prime Rate:  The prime rate of U.S.  money center  banks as published  from time to time in The Wall Street
Journal.

         Principal Distribution Amount: With respect to each Distribution Date, an amount equal to:

         1.       the Principal Funds for such Distribution Date, plus

         2.       any Extra Principal Distribution Amount for such Distribution Date, minus

         3.       any Overcollateralization Release Amount for such Distribution Date.

         Principal  Funds:  With respect to each  Distribution  Date,  (i) the greater of zero and the sum,  without
duplication,  of (a) all scheduled  principal collected on the Mortgage Loans during the related Due Period, (b) all
Monthly  Advances  relating to principal made on the Mortgage Loans on or before the  Distribution  Account  Deposit
Date,  (c) Principal  Prepayments  on the Mortgage  Loans,  exclusive of  Prepayment  Charges  collected  during the
related  Prepayment  Period,  (d) the Stated  Principal  Balance of each Mortgage Loan that was  repurchased  by the
Sponsor  pursuant  to  Section  2.02,  2.03 or 3.21  during  the  related  Due  Period,  (e)  the  aggregate  of all
Substitution  Adjustment  Amounts in connection  with the  substitution  of Mortgage  Loans pursuant to Section 2.04
during the  related  Due  Period,  (f) amounts in respect of  principal  paid by the  Depositor  pursuant to Section
10.01,  (g)  Insurance  Proceeds,  Liquidation  Proceeds  and  Subsequent  Recoveries  collected  during the related
Prepayment  Period on the Mortgage  Loans,  to the extent such  proceeds  relate to  principal,  in each case to the
extent remitted by the Servicer to the Distribution  Account pursuant to this Agreement,  and (h) after November 15,
2007,  any  Pre-Funded  Amount not applied to purchase  Subsequent  Mortgage Loans prior to such date minus (ii) (a)
all amounts  required to be reimbursed  pursuant to Sections  4.01,  4.03 and 4.05 or as otherwise set forth in this
Agreement or the Grantor  Trust  Agreement,  as  applicable,  (b) the amount of any Principal  Prepayments  in full,
partial Principal  Prepayments,  Net Liquidation Proceeds,  Repurchase Proceeds and payments of Scheduled Principal,
in that order,  included  in  Available  Funds for such  Distribution  Date that are  applied as  Interest  Funds in
connection  with any Deferred  Interest in  accordance  with the  definition  of Net  Deferred  Interest and (c) any
Capitalization Reimbursement Amount for such Distribution Date.

         Principal  Prepayment:  Any payment  (whether partial or full) or other recovery of principal on a Mortgage
Loan which is received in advance of its  scheduled Due Date to the extent that it is not  accompanied  by an amount
as to interest  representing  scheduled  interest due on any date or dates in any month or months  subsequent to the
month of prepayment,  including Insurance Proceeds and Repurchase  Proceeds,  but excluding the principal portion of
Net Liquidation Proceeds received at the time a Mortgage Loan becomes a Liquidated Mortgage Loan.

         Private Certificates:  The Non-Offered Certificates.

         Prospectus:  The  prospectus,  dated June 28, 2007, as  supplemented  by the  prospectus  supplement  dated
August 30,  2007 (as the same may be  supplemented  from time to time),  relating  to the  offering  of the  Offered
Certificates.

         QIB:  A Qualified Institutional Buyer as defined in Rule 144A promulgated under the Securities Act.

         Qualified  Insurer:  Any insurance  company duly qualified as such under the laws of the state or states in
which the related  Mortgaged  Property or Mortgaged  Properties is or are located,  duly  authorized and licensed in
such state or states to transact  the type of  insurance  business in which it is engaged and approved as an insurer
by the  Servicer,  so long as the  claims  paying  ability  of  which  is  acceptable  to the  Rating  Agencies  for
pass-through  certificates having the same rating as the Certificates rated by the Rating Agencies as of the Closing
Date.

         Rating Agency:  Each of Moody's and S&P.

         Realized  Loss:  With  respect to any  Mortgage  Loan,  (i) a  Bankruptcy  Loss or (ii) with respect to any
Liquidated  Mortgage Loan, an amount equal to (x) the Outstanding  Principal Balance thereof plus accrued and unpaid
interest thereon at the Mortgage Interest Rate through the last day of the month of such  liquidation,  less (y) the
Net Liquidation Proceeds with respect to such Mortgage Loan and the related Mortgaged Property.

                  With respect to each  Mortgage  Loan which is the subject of a Servicing  Modification  during the
calendar  month  immediately  preceding the related  Distribution  Date, the sum of (a) the total amount of interest
and  principal  which is forgiven  with respect to the Mortgage  Loan and (b) the amount of any advances and Monthly
Advances,  to the extent  forgiven,  made by the Servicer with respect to such Mortgage Loan which are  reimbursable
from the Trust to the Servicer with respect to such Servicing  Modification;  provided  that, the amounts  expressed
in clause (a) above shall not include the amounts expressed in clause (b) above.

                  In  addition,  to the extent the  Servicer  receives  Subsequent  Recoveries  with  respect to any
Mortgage  Loan,  the amount of the Realized  Loss with respect to that  Mortgage  Loan will be reduced to the extent
such  recoveries are applied to reduce the Current  Principal  Amount of any Class of  Certificates  (other than the
Class XP, Class X, Class B-IO and Residual Certificates) on any Distribution Date.

                  With respect to each Mortgage Loan which has become the subject of a Deficient  Valuation,  if the
principal  amount due under the related  Mortgage  Note has been reduced,  then  "Realized  Loss" is the  difference
between the Principal Balance of such Mortgage Loan outstanding  immediately  prior to such Deficient  Valuation and
the Principal Balance of such Mortgage Loan as reduced by the Deficient Valuation.

                  With respect to each Mortgage Loan which has become the subject of a Debt Service  Reduction,  the
portion,  if any, of the  reduction in each affected  Monthly  Payment  attributable  to a reduction in the Mortgage
Rate imposed by a court of competent  jurisdiction.  Each such  Realized  Loss shall be deemed to have been incurred
on the Due Date for each affected Monthly Payment.

         Record  Date:  For each  Class of  Offered  Certificates  (other  than the  Class X  Certificates)  and the
Underlying  Certificates,  and for any  Distribution  Date,  the Business Day prior to such  Distribution  Date. For
each Class of Class X Certificates and Non-Offered  Certificates,  and for any Distribution  Date, the last Business
Day of the calendar month preceding the month in which such Distribution Date occurs.

         Reference  Bank:  A leading  bank  selected by the Trustee that is engaged in  transactions  in  Eurodollar
deposits in the international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest  Accrual Period,  the arithmetic  mean,  rounded upwards,
if necessary,  to the nearest  whole  multiple of 0.03125%,  of the offered rates for United States dollar  deposits
for one month that are quoted by the Reference  Banks as of 11:00 a.m., New York City time, on the related  interest
determination  date  to  prime  banks  in the  London  interbank  market  for a  period  of  one  month  in  amounts
approximately  equal to the  aggregate  Current  Principal  Amount of the  Offered  Certificates  for such  Interest
Accrual  Period,  provided that at least two such Reference Banks provide such rate. If fewer than two offered rates
appear,  the Reference Bank Rate will be the arithmetic mean,  rounded upwards,  if necessary,  to the nearest whole
multiple of 0.03125%,  of the rates quoted by one or more major banks in New York City,  selected by the Trustee, as
of 11:00 a.m.,  New York City time, on such date for loans in U.S.  dollars to leading  European  banks for a period
of one month in amounts approximately equal to the aggregate Current Principal Amount of the Offered Certificates.

         Regulation   AB:   Subpart   229.1100   -   Asset   Backed   Securities    (Regulation   AB),   17   C.F.R.
§§229.1100-229.1123,  as such may be amended from time to time, and subject to such clarification and interpretation
as have been provided by the Commission in the adopting  release  (Asset-Backed  Securities,  Securities Act Release
No. 33-8518,  70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission,  or as may be provided by
the Commission or its staff from time to time.

         Reinvestment  Agreements:  One or more reinvestment  agreements,  acceptable to the Rating Agencies, from a
bank, insurance company or other corporation or entity (including the Trustee).

         Relief Act:  The Servicemembers' Civil Relief Act, as amended, or similar state law.

         Relief Act Mortgage  Loan:  Any Mortgage  Loan as to which the Scheduled  Payment  thereof has been reduced
due to the application of the Relief Act.

         Remaining  Excess  Spread:  With  respect to any  Distribution  Date,  the Excess  Spread  remaining  after
distribution of any Extra Principal Distribution Amount for such Distribution Date.

         Remaining  Pre-Funded  Amount:  The amount equal to the related Pre-Funded Amount minus the amount equal to
100% of the aggregate  Stated  Principal  Balance of the  Subsequent  Mortgage  Loans  transferred to the Trust Fund
during the Pre-Funding Period.

         REMIC: A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code.

         REMIC  Administrator:  The  Trustee;  provided  that if the  REMIC  Administrator  is  found  by a court of
competent  jurisdiction to no longer be able to fulfill its obligations as REMIC  Administrator under this Agreement
the Servicer  shall  appoint a successor  REMIC  Administrator,  subject to  assumption  of the REMIC  Administrator
obligations under this Agreement.

         REMIC  Opinion:  An Opinion of  Independent  Counsel,  to the effect  that the  proposed  action  described
therein would not,  under the REMIC  Provisions,  (i) cause  any 2007-AR4  REMIC to fail to qualify as a REMIC while
any regular  interest in such 2007-AR4 REMIC is outstanding,  (ii) result in a tax on prohibited  transactions  with
respect to any 2007-AR4 REMIC or  (iii) constitute  a taxable  contribution  to any 2007-AR4 REMIC after the Startup
Day.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating to REMICs,  which  appear at
Sections 860A through 860G of the Code,  and related  provisions  and  regulations  promulgated  thereunder,  as the
foregoing may be in effect from time to time.

         REMIC Regular Interest:  Any of the REMIC I Regular Interests,  REMIC II Regular Interests or the REMIC III
Regular Interest.

         REMIC I:  The  segregated  pool of assets,  with respect to which a REMIC election is made pursuant to this
Agreement, consisting of:

         (a)      the Mortgage Loans and the related Mortgage Files and collateral securing such Mortgage Loans,

         (b)      all payments on and  collections  in respect of the  Mortgage  Loans due after the Cut-off Date as
shall be on deposit in the  Custodial  Account or in the  Distribution  Account  (other  than  amounts  representing
Prepayment Charges in respect of Prepayment Charge Loans) and identified as belonging to the Trust Fund,

         (c)      property  that  secured  a  Mortgage  Loan  and  that has been  acquired  for the  benefit  of the
Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available Distribution Amount:  For any Distribution Date, the Available Funds.

         REMIC I Distribution  Amount:  On each  Distribution  Date, the REMIC I Available  Distribution  Amount, in
the  following  order of  priority,  shall be  distributed  by REMIC I to REMIC II on account of the REMIC I Regular
Interests and to the Holders of the Class R Certificates in respect of Component I thereof:

                           (i)      to REMIC II as the holder of REMIC I Regular  Interests,  pro rata, in an amount
         equal  to (A) the  Uncertificated  Accrued  Interest  for  each  such  REMIC I  Regular  Interest  for such
         Distribution  Date reduced,  in each case, by any Net Deferred  Interest  allocated to such REMIC I Regular
         Interest  for such  Distribution  Date,  plus (B) any  amounts in respect  thereof  remaining  unpaid  from
         previous Distribution Dates;

                           (ii)    to REMIC II as the holder of REMIC I Regular Interests LT1, LT2, LT3, and LT4, in
         an amount  equal to the  remainder  of the REMIC I Available  Distribution  Amount  after the distributions
         made  pursuant to clause (i) above, allocated as follows:

                                    (A)     in  respect  of  REMIC I  Regular  Interests  LT2,  LT3 and  LT4,  their
                           respective Principal Distribution Amounts;

                                    (B)     in  respect  of REMIC I Regular  Interest  LT1 any  remainder  until the
                           Uncertificated Principal Balance thereof is reduced to zero;

                                    (C)     any remainder  in respect of each of REMIC I Regular  Interests LT2, LT3
                           and LT4,  pro  rata  according  to  their  respective Uncertificated  Principal  Balances
                           as reduced by the distributions deemed made pursuant to (A) above, until their respective
                           Uncertificated  Principal  Balances are reduced to zero; and

                           (iii)    any remaining  amounts to the Holders of the Class R Certificates  in respect of
         Component I thereof.

         REMIC I Interest:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Net Deferred  Interest:  Net  Deferred  Interest  for any  Distribution  Date shall be allocated to
REMIC  I  Regular  Interest  LT1 in  reduction  of  the  portion  of the  Uncertificated  Accrued  Interest  thereon
distributable  on the related  Distribution  Date and shall  result in an increase in the  Uncertificated  Principal
Balance thereof to the extent of such reduction.

         REMIC I Principal  Reduction  Amounts:  For any Distribution  Date, the amounts by which the Uncertificated
Principal  Balances of the REMIC I Regular  Interests will be reduced on such Distribution Date by the allocation of
REMIC I Realized Losses and REMIC I Net Deferred Interest and the distribution of principal, determined as follows:

                  For purposes of the  succeeding  formulas the following  symbols shall have the meanings set forth
below:

                  Y1 =     the   Uncertificated   Principal   Balance  of  REMIC I   Regular   Interest   LT1  after
distributions  and the  allocation  of REMIC I Net  Deferred  Interest  and  REMIC I  Realized  Losses  on the prior
Distribution Date.

                  Y2 =     the   Uncertificated   Principal   Balance  of  REMIC I   Regular   Interest   LT2  after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y3 =     the   Uncertificated   Principal   Balance  of  REMIC I   Regular   Interest   LT3  after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y4 =     the   Uncertificated   Principal   Balance  of  REMIC I   Regular   Interest   LT4  after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date (note:  Y3 = Y4).

                  ΔY1 =    the REMIC I Regular Interest LT1 Principal Reduction Amount.

                  ΔY2 =    the REMIC I Regular Interest LT2 Principal Reduction Amount.

                  ΔY3 =    the REMIC I Regular Interest LT3 Principal Reduction Amount.

                  ΔY4 =    the REMIC I Regular Interest LT4 Principal Reduction Amount.

                  P0 =     the aggregate  Uncertificated  Principal  Balance of the REMIC I Regular  Interests after
distributions  and the  allocation  of REMIC I  Realized  Losses  and  REMIC I Net  Deferred  Interest  on the prior
Distribution Date.

                  P1 =     the aggregate  Uncertificated  Principal  Balance of the REMIC I Regular  Interests after
distributions  and the  allocation of REMIC I Realized  Losses and REMIC I Net Deferred  Interest to be made on such
Distribution Date.

                  ΔP =     P0 - P1 = the aggregate of the REMIC I Principal Reduction Amounts.

                        =  the  aggregate of the REMIC I Net Deferred  Interest  and  principal  portions of REMIC I
Realized  Losses to be  allocated  to,  and the  principal  distributions  to be made on, the  Certificates  on such
Distribution  Date  (including  distributions  of  accrued  and  unpaid  interest  on  the  Class  X and  Class B-IO
Certificates for prior Distribution Dates).

                  R0 =     the Net  Rate  Cap after  giving  effect  to  amounts  distributed  and  REMIC I Realized
Losses and REMIC I Net Deferred Interest allocated on the prior Distribution Date.

                  R1 =     the  Net Rate Cap  after giving effect to amounts to be distributed  and REMIC I Realized
Losses and REMIC I Net Deferred  Interest to be  allocated  on such  Distribution
Date.

                  α =      (Y2 +  Y3)/P0.  The  initial  value  of α on the  Closing  Date  for  use  on  the  first
Distribution Date shall be 0.0001.

                  γ0 =     the lesser of (A) the sum for all  Classes  of  Certificates  (other  than the Class B-IO
Certificates  and the Class X  Certificates)  of the  product for each Class of (i) the  monthly  interest  rate (as
limited  by  the  Net Rate Cap, if  applicable)  for  such Class  applicable  for  distributions  to be made on such
Distribution  Date and (ii) the  aggregate  Current Principal Amount  for  such Class  after  distributions  and the
allocation  of REMIC I Realized  Losses and REMIC I Net  Deferred  Interest on the prior  Distribution  Date and (B)
R0*P0.

                  γ1  =    the lesser of (A) the sum for all  Classes  of  Certificates  (other  than the Class B-IO
Certificates  and the Class X  Certificates)  of the  product for each Class of (i) the  monthly  interest  rate (as
limited by the Net Rate Cap, if  applicable)  for such Class  applicable for  distributions  to  be made on the next
succeeding Distribution  Date and (ii)  the aggregate  Current  Principal  Amount for such Class after distributions
and the allocation of REMIC I Realized Losses and REMIC I Net Deferred  Interest to be made on such
Distribution Date and (B) R1*P1.

                  Then, based on the foregoing definitions:

                  ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

                  ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

                  ΔY3 =    αΔP - ΔY2; and

                  ΔY4 =    ΔY3.

                  if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

                  (1)      If ΔY2, as so determined, is negative, then

                  ΔY2 = 0;

                  ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

                  ΔY4 = ΔY3; and

                  ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

                  (2)      If ΔY3, as so determined, is negative, then

                  ΔY3 = 0;

                  ΔY2 = α{γ0R1P1 - γ1R0P0}/{2R1R0P1 -  γ1R0};

                  ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC I Realized  Losses:  For any  Distribution  Date,  Realized  Losses on Mortgage Loans for the related
Due Period shall be allocated to REMIC I Regular  Interests LT1, LT2, LT3 and LT4 as follows:  The interest  portion
of such Realized  Losses,  if any, shall be allocated to such REMIC I Regular  Interests,  pro rata according to the
amount of interest accrued but unpaid thereon,  in reduction  thereof.  Any interest portion of such Realized Losses
in excess of the amount  allocated  pursuant to the preceding  sentence  shall be treated as a principal  portion of
Realized Losses not attributable to any specific Mortgage Loan and allocated  pursuant to the succeeding  sentences.
The principal portion of such Realized Losses shall be allocated to such REMIC I Regular  Interests as follows:  (1)
first,  to REMIC I Regular  Interests  LT2, LT3 and LT4, pro rata  according to their  respective  REMIC I Principal
Reduction  Amounts,  provided  that such  allocation  to such  REMIC I Regular  Interests  shall  not  exceed  their
respective REMIC I Principal  Reduction Amounts for such Distribution  Date, and (2) second, any Realized Losses not
allocated  to such REMIC I Regular  Interests  pursuant  to the proviso of clause (1) above  shall be  allocated  to
REMIC I Regular Interest LT1.

         REMIC I Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests in REMIC I
set forth in Section 5.01(c)  and issued hereunder and designated as a "regular  interest" in REMIC I.  Each REMIC I
Regular Interest shall accrue interest at the  Uncertificated  Pass-Through  Rate specified for such REMIC I Regular
Interest  in  Section 5.01(c),  and shall be  entitled  to  distributions  of  principal,  subject  to the terms and
conditions  hereof,  in an aggregate amount equal to its initial  Uncertificated  Principal  Balance as set forth in
Section 5.01(c).  The designations for the respective REMIC I Regular Interests are set forth in Section 5.01(c).

         REMIC I Regular  Interest LT1 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if
any, of the REMIC I Regular  Interest LT1 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I
Realized Losses and REMIC I Net Deferred  Interest  allocated to REMIC I Regular  Interest LT1 on such  Distribution
Date.

         REMIC I Regular  Interest LT2 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if
any, of the REMIC I Regular  Interest LT2 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I
Realized Losses allocated to REMIC I Regular Interest LT2 on such Distribution Date.

         REMIC I Regular  Interest LT3 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if
any, of the REMIC I Regular  Interest LT3 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I
Realized Losses allocated to REMIC I Regular Interest LT3 on such Distribution Date.

         REMIC I Regular  Interest LT4 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if
any, of the REMIC I Regular  Interest LT4 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I
Realized Losses allocated to REMIC I Regular Interest LT4 on such Distribution Date.

         REMIC II:  That group of assets  contained in the Trust Fund designated as a REMIC  consisting of the REMIC
I Regular Interests and any proceeds thereof.

         REMIC II Available  Distribution  Amount:  For any Distribution  Date, the amounts deemed  distributed with
respect to the REMIC I Regular Interests pursuant to Section 6.07.

         REMIC II  Distribution  Amount:  For any  Distribution  Date,  the REMIC II Available  Distribution  Amount
shall be deemed  distributed  by REMIC II to the  holders of the  Certificates  (other  than the Class R, Class R-X,
Class B-IO and Class XP  Certificates)  on account of the REMIC II Regular  Interests  (other  than REMIC II Regular
Interests  B-IO and  B-IO-P),  to REMIC III on account of REMIC II  Regular  Interests  B-IO-I and B-IO-P and to the
holders of Class R Certificates in respect of Component II thereof,  as follows:  to each REMIC II Regular  Interest
in respect of Uncertificated  Accrued Interest thereon and the Uncertificated  Principal Balance thereof, the amount
distributed  in  respect  of  interest  and  principal  on the Class or Classes  of  Certificates  bearing  the same
designation  (with such amounts  having the same  character  as interest or  principal  with respect to the REMIC II
Regular  Interest  as  they  have  with  respect  to such  Certificates),  except  that  (1) no  amount  paid to any
Certificate in respect of any Basis Risk  Shortfall or Basis Risk  Shortfall  Carry Forward Amount shall be included
in the amount paid in respect of the related  REMIC II Regular  Interest and (2) any amount paid in respect of Basis
Risk  Shortfalls  and Basis  Risk  Shortfall  Carryforward  Amounts  shall be deemed  paid with  respect to REMIC II
Regular  Interest B-IO-I in respect of accrued and unpaid  interest  thereon.  Any remaining  amount of the REMIC II
Available  Distribution  Amount  shall be  distributed  to the  holders  of the Class R  Certificates  in respect of
Component II thereof.

         REMIC II Interests:  The REMIC II Regular Interests and Component II of the Class R Certificates.

         REMIC II Net Deferred  Interest:  Net Deferred  Interest  for any  Distribution  Date shall be allocated to
the  REMIC II  Regular  Interests  to the same  extent  that Net  Deferred  Interest  is  allocated  to the Class of
Certificates bearing the same designation.

         REMIC II Regular  Interest:  Any of the separate  beneficial  ownership  interests in REMIC II set forth in
Section 5.01(c)  and issued  hereunder and  designated as a "regular  interest" in REMIC II.  Each REMIC II  Regular
Interest (other than REMIC II Regular  Interests B-IO-I and B-IO-P) shall accrue interest at the  Pass-Through  Rate
for the Class of Certificates  bearing the same designation  specified in  Section 5.01(c),  modified as provided in
the footnotes of the REMIC II table,  if applicable.  REMIC II Regular  Interest B-IO-I shall accrue interest at the
Class B-IO  Pass-Through  Rate.  REMIC II Regular  Interest  B-IO-P shall accrue no interest.  Each REMIC II Regular
Interest (other than REMIC II Regular Interest  B-IO-I) shall be entitled to distributions of principal,  subject to
the terms and  conditions  hereof,  in an  aggregate  amount equal to the Current  Principal  Amount of the Class of
Certificates  bearing the same  designation as set forth in  Section 5.01(c).  The  designations  for the respective
REMIC II Regular Interests are set forth in Section 5.01(c).

         REMIC III: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of REMIC II
Regular Interests B-IO-I and B-IO-P and any proceeds thereof.

         REMIC III Available  Distribution  Amount:  For any Distribution  Date, the amounts deemed distributed with
respect to REMIC II Regular Interests B-IO-I and B-IO-P pursuant to Section 6.07.

         REMIC III Distribution  Amount:  For any  Distribution  Date, the REMIC III Available  Distribution  Amount
shall be  deemed  distributed  by REMIC III to the  holders  of the  Class  B-IO  Certificates  the  amounts  deemed
distributed with respect to REMIC II Regular Interests B-IO-I and B-IO-P.

         REMIC III Interests:  The REMIC III Regular Interest and the Class R-X Certificates.

         REMIC  III  Regular  Interest:  The  separate  beneficial  ownership  interest  in  REMIC III  set forth in
Section 5.01(c)  and issued  hereunder and designated as the single "regular  interest" in REMIC III.  The REMIC III
Regular Interest shall accrue interest at the  Uncertificated  Pass-Through Rate specified for the REMIC III Regular
Interest in Section 5.01(c).  The designation for the REMIC III Regular Interest is set forth in Section 5.01(c).

         REO  Acquisition:  The  acquisition  by the  Servicer  on  behalf of the  Trustee  for the  benefit  of the
Certificateholders of any REO Property pursuant to Section 3.15.

         REO  Disposition:  As to any REO  Property,  a  determination  by the  Servicer  that it has  received  all
Insurance Proceeds,  Liquidation  Proceeds,  REO Proceeds and other payments and recoveries (including proceeds of a
final sale) which the  Servicer  expects to be finally  recoverable  from the sale or other  disposition  of the REO
Property.

         REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property.

         REO  Property:   A  Mortgaged   Property   acquired  in  the  name  of  the  Trust,   for  the  benefit  of
Certificateholders, by foreclosure or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With  respect to any  Mortgage  Loan (or any property  acquired  with respect  thereto)
required to be repurchased by the Sponsor pursuant to the Mortgage Loan Purchase  Agreement,  a Subsequent  Mortgage
Loan Purchase  Agreement or Article II or Section 3.20 of this  Agreement,  an amount equal to the excess of (i) the
sum of (a) 100% of the Outstanding  Principal  Balance of such Mortgage Loan as of the date of repurchase (or if the
related  Mortgaged  Property was acquired with respect  thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  (b) accrued  but unpaid  interest on the  Outstanding  Principal  Balance at the related
Mortgage  Interest  Rate,  through and  including  the last day of the month of  repurchase,  and (c) any  costs and
damages (if any)  incurred by the Trust in  connection  with any violation of such Mortgage Loan of any predatory or
abusive lending laws over (ii) any portion of the Servicing  Compensation,  Monthly Advances and advances payable to
the purchaser of the Mortgage Loan (if any).

         Repurchase  Proceeds:  The  Repurchase  Price in connection  with any  repurchase of a Mortgage Loan by the
Sponsor and any cash deposit in connection with the substitution of a Mortgage Loan.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage Loan, any insurance  policy which is required to
be maintained from time to time under this Agreement with respect to such Mortgage Loan.

         Reserve Fund: The separate  trust account  established  and  maintained by the Trustee  pursuant to Section
4.08.

         Residual Certificates:  The Class R Certificates and the Class R-X Certificates.

         Responsible  Officer:  Any officer  assigned to the Corporate Trust Office of the Trustee (or any successor
thereto),  including any Vice  President,  Assistant Vice President,  Trust Officer,  any Assistant  Secretary,  any
trust officer or any other officer of the Trustee  customarily  performing  functions  similar to those performed by
any of the above designated  officers and having direct  responsibility  for the  administration  of this Agreement,
and any other officer of the Trustee to whom a matter arising hereunder may be referred.

         Rule 144A Certificate:  The certificate to be furnished by each purchaser of a Private  Certificate  (which
is also a Physical  Certificate)  which is a Qualified  Institutional  Buyer as defined under Rule 144A  promulgated
under the Securities Act, substantially in the form set forth as Exhibit F-2 hereto.

         S&P:  Standard  &  Poor's  Ratings  Services,  a  division  of The  McGraw-Hill  Companies,  Inc.,  and its
successors in interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of 2002 and the  rules  and  regulations  of the  Commission
promulgated thereunder (including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With  respect  to any  Mortgage  Loan and any Due  Period,  the  scheduled  payment or
payments of principal  and interest  due during such Due Period on such  Mortgage  Loan which either is payable by a
Mortgagor in such Due Period under the related  Mortgage Note or, in the case of REO Property,  would otherwise have
been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Legend:  "THIS  CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES  ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF,  BY PURCHASING THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE  REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER  THE
SECURITIES  ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A
QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE, THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE
IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING
THEREOF IN RULE  501(a)(1),  (2), (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY
OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO
(A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT
BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS
IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER  APPLICABLE  JURISDICTION.  THIS  CERTIFICATE MAY NOT BE ACQUIRED
DIRECTLY OR INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN")
THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975
OF THE  INTERNAL  REVENUE  CODE OF 1986,  AS AMENDED (THE  "CODE"),  OR BY A PERSON  USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND
THE SERVICER AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE
IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER
SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND
WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN IN THE
AGREEMENT.

         Security  Instrument:  A written instrument  creating a valid first lien on a Mortgaged Property securing a
Mortgage Note,  which may be any applicable form of mortgage,  deed of trust,  deed to secure debt or security deed,
including any riders or addenda thereto.

         Senior  Certificates:  The Class A-1, Class A-2, Class A-3, Class A-4A,  Underlying  Class A-4B, Class A-5,
Class A-6, Class A-7 and Class X Certificates.

         Servicer:  As of the Closing Date, EMC and,  thereafter,  its  respective  successors in interest that meet
the qualifications of this Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of Regulation AB, as such may be
amended from time to time.

         Servicing  Fee: As to any  Mortgage  Loan and a  Distribution  Date,  an amount equal to the product of (i)
the Stated  Principal  Balance of such  Mortgage  Loan as of the Due Date in the month  preceding the month in which
such  Distribution  Date occurs and (ii) the  Servicing  Fee Rate,  or, in the event of any payment of interest that
accompanies a Principal  Prepayment in full during the related Due Period made by the  Mortgagor  immediately  prior
to such  prepayment,  interest at the related  Servicing Fee Rate on the Stated  Principal  Balance of such Mortgage
Loan for the period covered by such payment of interest.

         Servicing Fee Rate:  As to any Mortgage Loan, a per annum rate ranging from 0.250% to 0.375%.

         Servicing  Modification:  With  respect to any  Mortgage  Loan that is in default or with  respect to which
default is imminent or reasonably  foreseeable or as otherwise set forth in Section 3.01, any modification  which is
effected by the Servicer in accordance  with the terms of this  Agreement  that results in any change to the payment
terms of the Mortgage Loan.

         Servicing  Officer:  The  President or a Vice  President or Assistant  Vice  President or other  authorized
officer of the Servicer  having  direct  responsibility  for the  administration  of this  Agreement,  and any other
authorized officer of the Servicer to whom a matter arising hereunder may be referred.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  August 31, 2007.

         Stated  Principal  Balance:  With respect to any Mortgage Loan (including any Subsequent  Mortgage Loan) or
related REO Property and any Distribution  Date, (i) the sum of (a) the Outstanding  Principal Balance thereof as of
the Cut-off  Date  (taking  account of the  Principal  Payment to be made on such Due Date and  irrespective  of any
delinquency in its payment),  as specified in the  amortization  schedule at the time relating  thereto  (before any
adjustment to such  amortization  schedule by reason of any  bankruptcy or similar  proceeding  occurring  after the
Cut-off Date (other than a Deficient  Valuation)  or any  moratorium  or similar  waiver or grace  period),  (b) any
amount by which the Principal  Balance  thereof has been  increased for Deferred  Interest  pursuant to the terms of
the related  Mortgage Note on or prior to such  Distribution  Date and (c) the amount by which the Stated  Principal
Balance of the Mortgage Loan has been increased  pursuant to a Servicing  Modification of such Mortgage Loan,  minus
(ii) the sum of (a) the principal  portion of the  Scheduled  Payments due with respect to such Mortgage Loan during
each Due Period ending prior to such Distribution  Date (and irrespective of any delinquency in their payment),  (b)
all Principal  Prepayments  with respect to such Mortgage  Loan received  prior to or during the related  Prepayment
Period,  (c) all  Liquidation  Proceeds  to the  extent  applied by the  Servicer  as  recoveries  of  principal  in
accordance  with this  Agreement  with respect to such Mortgage  Loan,  that were received by the Servicer as of the
close of business on the last day of the  calendar  month  related to such  Distribution  Date and (d) any  Realized
Losses on such  Mortgage  Loan  incurred  prior to or during the  preceding  calendar  month.  The Stated  Principal
Balance of a Liquidated Mortgage Loan shall equal zero.

         Stepdown Date: The earlier to occur of (i) the Distribution  Date on which the aggregate  Current Principal
Amount of the Class A  Certificates  has been  reduced  to zero and (ii) the later to occur of (x) the  Distribution
Date  occurring in September  2010 and (y) the first  Distribution  Date for which the aggregate  Current  Principal
Amount of the  Subordinate  Certificates  plus the  Overcollateralization  Amount  divided by the  aggregate  Stated
Principal  Balance of the Mortgage Loans plus any relating amounts on deposit in the Pre-Funding  Account is greater
than or  equal  to (i)  prior  to the  Distribution  Date in  September  2013,  24.375%  and  (ii) on or  after  the
Distribution Date in September 2013, 19.500%.

         Subcontractor:  Any  vendor,  subcontractor  or  other  Person  that is not  responsible  for  the  overall
servicing (as  "servicing" is commonly  understood by  participants  in the  mortgage-backed  securities  market) of
Mortgage  Loans but  performs one or more  discrete  functions  identified  in Item  1122(d) of  Regulation  AB with
respect to Mortgage Loans under the direction or authority of the Servicer or a Subservicer.

         Subordinate Certificates:  The Class B Certificates.

         Subsequent  Cut-off Date:  With respect to each  Subsequent  Mortgage  Loan, the later of (i) the first day
of the  month in which  the  related  Subsequent  Transfer  Date  occurs  or (ii)  the date of  origination  of such
Subsequent Mortgage Loan.

         Subsequent Mortgage Loan Purchase Agreement:  The agreements between EMC, as seller, and the Depositor,  as
purchaser,  and all amendments thereof and supplements  thereto,  regarding the transfer of the Subsequent  Mortgage
Loans by EMC to the Depositor, substantially in the form attached hereto as Exhibit J.

         Subsequent  Mortgage  Loans:  The mortgage loans acquired by the Trust during the  Pre-Funding  Period with
amounts on deposit in the Pre-Funding Account which mortgage loans will be held as part of the Trust Fund.

         Subsequent  Recoveries:  As of any  Distribution  Date,  amounts  received  during the  related  Prepayment
Period by the  Servicer  (net of any related  expenses  permitted  to be  reimbursed  pursuant  to Section  4.02) or
surplus  amounts held by the Servicer to cover  estimated  expenses  (including,  but not limited to,  recoveries in
respect  of the  representations  and  warranties  made  by the  Sponsor  pursuant  to the  Mortgage  Loan  Purchase
Agreement)  specifically  related to a  Liquidated  Mortgage  Loan,  a Mortgage  Loan that has been  modified  which
resulted in a Realized Loss or a final  disposition of any REO Property prior to the related  Prepayment Period that
resulted in a Realized Loss.

         Subsequent  Transfer  Date:  Each date on which  any  Subsequent  Mortgage  Loans  are  transferred  to the
Trustee,  on behalf of the Trust,  pursuant to any  subsequent  transfer  instruments  between the Depositor and the
Trustee.

         Subsequent  Transfer  Instrument:  Each subsequent transfer  instrument,  dated as of a Subsequent Transfer
Date,  executed by the Trustee at the written  direction  of the  Sponsor  and  substantially  in the form  attached
hereto as Exhibit M, by which Subsequent Mortgage Loans are transferred to the Trust Fund.

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Servicer or any  Subservicer and is
responsible for the  performance  (whether  directly or through  Subservicers  or  Subcontractors)  of a substantial
portion of the material  servicing  functions  required to be performed by the Servicer  under this Agreement or any
Reconstitution Agreement that are identified in Item 1122(d) of Regulation AB.

         Substitute  Mortgage  Loan: A mortgage  loan  tendered to the Trust  pursuant to the Mortgage Loan Purchase
Agreement, the Subsequent Mortgage Loan Purchase Agreement or Section 2.04,  as applicable,  in each case, (i) which
has an Outstanding  Principal  Balance not greater nor materially  less than the Mortgage Loan for which it is to be
substituted;  (ii) which has a Mortgage  Interest Rate and Net Rate not less than, and not materially  greater than,
such Mortgage  Loan;  (iii) which  has a maturity date not  materially  earlier or later than such Mortgage Loan and
not  later  than the  latest  maturity  date of any  Mortgage  Loan;  (iv)  which is of the same  property  type and
occupancy type as such Mortgage Loan; (v) which has a Loan-to-Value  Ratio not greater than the Loan-to-Value  Ratio
of such Mortgage  Loan;  (vi) which is current in payment of principal and interest as of the date of  substitution;
(vii) as to which the payment  terms do not vary in any  material  respect  from the payment  terms of the  Mortgage
Loan for which it is to be  substituted,  (viii) which  has a Gross Margin,  Periodic Rate Cap and Maximum  Lifetime
Mortgage  Rate no less  than  those of such  Mortgage  Loan,  has the  same  Index  and  interval  between  Interest
Adjustment  Dates as such Mortgage  Loan, and a Minimum  Lifetime  Mortgage Rate no lower than that of such Mortgage
Loan and (ix) has a  negative  amortization  cap of no more  than  that of the  Mortgage  Loan for which it is to be
substituted.

         Substitution  Adjustment  Amount: The amount, if any, required to be paid by the Sponsor to the Trustee for
deposit in the  Distribution  Account  pursuant to Section 2.04 in connection  with the  substitution  of a Mortgage
Loan.

         Swap  Agreement:  The ISDA  Master  Agreement  and  related  Confirmation,  dated as of the  Closing  Date,
between the Swap Counterparty and the Grantor Trustee with respect to the Underlying Class A-4B Certificates.

         Swap Counterparty:  Bear Stearns Capital Markets Inc.

         Swap Counterparty  Payment:  On each Distribution Date and with respect to the Grantor Trust  Certificates,
the following  amounts due to the Swap  Counterparty  pursuant to the Swap Agreement:  (i) from interest payments on
the  Underlying  Certificates,  accrued and unpaid  interest on the Swap  Deferred  Interest  Amount and (ii) to the
extent of principal payments on such Underlying Certificates, the Swap Deferred Interest Amount.

         Tax  Administration  and Tax Matters  Person:  The Trustee and any  successor  thereto or assignee  thereof
shall  serve as tax  administrator  hereunder  and as agent for the Tax  Matters  Person.  The Holder of the largest
percentage  interest of each Class of Residual  Certificates  shall be the Tax Matters Person for the related REMIC,
as more particularly set forth in Section 9.12.

         Termination  Purchase  Price:  The  price,  calculated  as  set  forth  in  Section 10.01,  to be  paid  in
connection with the repurchase of the Mortgage Loans pursuant to Section 10.01.


         Trigger  Event:  The  occurrence  of  either  a  Delinquency  Test  Violation  or a  Cumulative  Loss  Test
Violation.  A Trigger  Event may be amended to change the  calculation  of  delinquencies  and  Realized  Losses for
purposes of this definition without consent of the related  Certificateholders,  provided that, a letter is obtained
from each Rating  Agency  stating that such  amendment  would not result in the  downgrading  or  withdrawal  of the
respective ratings then assigned to the related Certificates.

         Trust Fund or Trust:  The corpus of the trust created by this  Agreement,  consisting of the Mortgage Loans
and the other assets described in Section 2.01(a).

         Trustee:  Wells Fargo Bank, National  Association,  or its successor in interest,  or any successor trustee
appointed as herein provided.

         Trustee Compensation:  As defined in Section 9.05.

         Trustee  Fee: A monthly fee equal to 1/12th of the  Trustee Fee Rate  multiplied  by the  aggregate  Stated
Principal  Balance  of the  Mortgage  Loans as of the Due  Date in the  month  preceding  the  month  in which  such
Distribution Date occurs,

         Trustee Fee Rate:  0.0075% per annum.

         Uncertificated  Accrued Interest:  With respect to any Uncertificated Regular Interest for any Distribution
Date, one month's interest at the related  Uncertificated  Pass-Through Rate for such Distribution  Date, accrued on
the Uncertificated  Principal Balance immediately prior to such Distribution Date.  Uncertificated  Accrued Interest
for the  Uncertificated  Regular  Interests  shall accrue on the basis of a 360-day year consisting of twelve 30-day
months except as otherwise  indicated in the  definition of the  applicable  Uncertificated  Pass-Through  Rate. For
purposes of calculating  the amount of  Uncertificated  Accrued  Interest for the REMIC I Regular  Interests for any
Distribution  Date,  any  Prepayment  Interest  Shortfalls  and Relief Act  Shortfalls (to the extent not covered by
Compensating  Interest Payments) shall be allocated among the REMIC I Regular Interests,  pro rata, based on, and to
the extent of,  Uncertificated  Accrued Interest,  as calculated without application of this sentence.  For purposes
of  calculating  the  amount  of  Uncertificated  Accrued  Interest  for the  REMIC  II  Regular  Interests  for any
Distribution  Date,  any  Prepayment  Interest  Shortfalls  and Relief Act  Shortfalls (to the extent not covered by
Compensating  Interest  Payments)  shall be allocated  among the REMIC II Regular  Interests to the same extent such
amounts are allocated to the Class of Certificates bearing the same designation.

         Uncertificated  Pass-Through Rate: The Uncertificated  REMIC I Pass-Through Rate, the Uncertificated  REMIC
II Pass-Through Rate and the  Uncertificated  REMIC III Pass-Through  Rate, as applicable.  Any monthly  calculation
of interest at a stated rate for the REMIC I Regular  Interests,  REMIC II  Regular Interest B-IO-I or the REMIC III
Regular Interest shall be based upon annual interest at such rate divided by twelve.

         Uncertificated  Principal Balance: The principal amount of any Uncertificated  Regular Interest outstanding
as of any date of  determination.  The  Uncertificated  Principal Balance of each REMIC Regular Interest shall never
be less than zero.

         Uncertificated  Regular Interests:  The REMIC I Regular Interests and REMIC II Regular Interests B-IO-I and
B-IO-P.

         Uncertificated  REMIC I Pass-Through  Rate: With respect to any Distribution  Date and: (i) REMIC I Regular
Interests LT1 and LT2, the weighted  average of the Net Rates on the Mortgage Loans,  (ii) REMIC I Regular  Interest
LT3,  zero  (0.00%), (iii) REMIC I Regular  Interest  LT4,  twice the weighted  average of the Net Rates on the
Mortgage Loans, (iv) REMIC I Regular Interest X-1, 0.080% and (v) REMIC I Regular Interest X-2, 0.500%.

         Underlying Certificates:  The Underlying Class A-4B Certificates.

         Underlying Class A-4B  Certificates:  The Class A-4B  Certificates  issued by the Trust on the Closing Date
pursuant to this Agreement.

         Uninsured  Cause:  Any cause of damage to a  Mortgaged  Property  or  related  REO  Property  such that the
complete  restoration of such  Mortgaged  Property or related REO Property is not fully  reimbursable  by the hazard
insurance  policies  required to be maintained  pursuant to this  Agreement,  without  regard to whether or not such
policy is maintained.

         United  States  Person:  A  citizen  or  resident  of the  United  States,  a  corporation  or  partnership
(including an entity treated as a corporation or partnership  for federal income tax purposes)  created or organized
in, or under the laws of, the United  States or any state thereof or the District of Columbia  (except,  in the case
of a  partnership,  to the extent  provided in  regulations),  provided  that,  for  purposes  solely of the Class R
Certificates,  no  partnership  or other  entity  treated as a  partnership  for United  States  federal  income tax
purposes  shall be treated as a United  States  Person  unless all persons that own an interest in such  partnership
either  directly or through any entity that is not a corporation  for United States  federal income tax purposes are
United States  Persons,  or an estate whose income is subject to United States  federal income tax regardless of its
source,  or a  trust  if a court  within  the  United  States  is able to  exercise  primary  supervision  over  the
administration  of the  trust  and one or more  such  United  States  Persons  have the  authority  to  control  all
substantial  decisions of the trust.  To the extent  prescribed  in  regulations  by the  Secretary of the Treasury,
which have not yet been issued,  a trust which was in existence on  August 20,  1996 (other than a trust  treated as
owned by the grantor under  subpart E of part I of subchapter J of chapter 1 of the Code),  and which was treated as
a United  States  person  on  August 20,  1996  may  elect to  continue  to be  treated  as a United  States  person
notwithstanding the previous sentence.

         Unpaid Realized Loss Amount:  With respect to any  Distribution  Date and any Class of Class A Certificates
and Class B  Certificates,  the excess of (i) Applied  Realized  Loss Amounts  allocated to such Class over (ii) the
sum of all  distributions  to such  Class in  reduction  of such  Applied  Realized  Loss  Amounts  on all  previous
Distribution  Dates.  Any amounts  distributed  to a Class of  Certificates  in respect of any Unpaid  Realized Loss
Amount will not be applied to reduce the Current Principal Amount of such Class.

         Widely  Held  Fixed  Investment   Trust:  As  such  term  is  defined  in  Treasury   Regulations   section
1.671-5(b)(22) or successor provisions.

         Widely Held Fixed Investment Trust Regulations: Treasury Regulations section 1.671-5, as amended.

         Widely Held Mortgage  Trust:  As such term is defined in Treasury  Regulations  section  1.671-5(b)(23)  or
successor provisions.

                                                     ARTICLE II

                                           Conveyance of Mortgage Loans;
                                         Original Issuance of Certificates

         Section 2.01.     Conveyance of Mortgage Loans to Trustee

         (a)      The Depositor,  concurrently with the execution and delivery of this Agreement,  sells,  transfers
and  assigns to the Trust  without  recourse  all its right,  title and  interest in and to (i) the  Mortgage  Loans
identified in the Mortgage  Loan  Schedule,  including  all interest due and principal  received with respect to the
Mortgage  Loans after the Cut-off Date but  excluding any payments of interest and principal due with respect to the
Initial  Mortgage  Loans after the  Cut-off  Date and the  Subsequent  Mortgage  Loans after the related  Subsequent
Cut-off Date,  but  excluding any payments of principal and interest due on or prior to the Cut-off Date;  (ii) such
assets as shall from time to time be credited or are  required by the terms of this  Agreement to be credited to the
Custodial  Account,  (iii) such  assets  relating  to the  Mortgage  Loans  as from  time to time may be held by the
Trustee in the  Distribution  Account and the Reserve Fund for the benefit of the Offered  Certificates  (other than
the Class X  Certificates  and the Grantor  Trust  Certificates),  the  Underlying  Certificates  and the Class B-IO
Certificates,  as  applicable,  (iv) such assets  relating to the Mortgage Loans as from time to time may be held by
the Trustee in the Adjustable Rate  Supplemental  Fund for the benefit of the  Certificates  (other than the Class X
Certificates),  (v) any REO Property,  (vi) the Required  Insurance  Policies and any amounts paid or payable by the
insurer  under any  Insurance  Policy (to the extent the mortgagee  has a claim  thereto),  (vii) the  Mortgage Loan
Purchase  Agreement and the Subsequent  Mortgage Loan Purchase  Agreement to the extent provided in Section 2.03(a),
(viii)  such assets as shall from time to time be credited  or are  required  by the terms of this  Agreement  to be
credited to any of the Pre-Funding  Account,  the Pre-Funding  Reserve Account,  the Interest Coverage Account,  the
Distribution  Account and the Reserve  Fund and (ix) any  proceeds  of the  foregoing.  Although it is the intent of
the parties to this  Agreement  that the  conveyance  of the  Depositor's  right,  title and  interest in and to the
Mortgage  Loans and other assets in the Trust Fund pursuant to this Agreement  shall  constitute a purchase and sale
and not a loan,  in the event that such  conveyance  is deemed to be a loan, it is the intent of the parties to this
Agreement  that the Depositor  shall be deemed to have granted to the Trustee a first  priority  perfected  security
interest in all of the  Depositor's  right,  title and interest in, to and under the Mortgage Loans and other assets
in the Trust Fund, and that this Agreement shall constitute a security agreement under applicable law.

         (b)      In  connection  with the above  transfer and  assignment,  the Sponsor  hereby  deposits  with the
Trustee or the Custodian, as its agent, with respect to each Mortgage Loan:

                  (i)      the original  Mortgage Note,  endorsed  without  recourse (A) to the order of the Trustee
or in blank or (B) in the case of a  Mortgage  Loan  registered  on the MERS  system,  in  blank,  and in each  case
showing an unbroken  chain of  endorsements  from the  originator  thereof to the Person  endorsing it, or lost note
affidavit together with a copy of the related Mortgage Note,

                  (ii)     the  original  Mortgage  and,  if the  related  Mortgage  Loan is a MOM Loan,  noting the
presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have been recorded
(or if the original is not available,  a copy), with evidence of such recording  indicated thereon (or if clause (w)
in the proviso below applies, shall be in recordable form),

                  (iii)    unless the Mortgage  Loan is a MOM Loan, a certified  copy of the  assignment  (which may
be in the form of a blanket  assignment  if  permitted  in the  jurisdiction  in which  the  Mortgaged  Property  is
located) in blank or to "Wells Fargo Bank,  National  Association,  as  Trustee",  with  evidence of recording  with
respect to each Mortgage  Loan in the name of the Trustee  thereon (or if clause (w) in the proviso below applies or
for Mortgage Loans with respect to which the related  Mortgaged  Property is located in a state other than Maryland,
Tennessee,  South  Carolina,  Mississippi  and Florida,  or an Opinion of Counsel has been  provided as set forth in
this Section 2.01(b), shall be in recordable form),

                  (iv)     all  intervening  assignments of the Security  Instrument,  if applicable and only to the
extent available to the Depositor with evidence of recording thereon,

                  (v)      the  original  or a copy of the  policy  or  certificate  of  primary  mortgage  guaranty
insurance, to the extent available, if any,

                  (vi)     the original policy of title  insurance or mortgagee's  certificate of title insurance or
commitment  or binder for title  insurance,  if available,  or a copy  thereof,  or, in the event that such original
title  insurance  policy is  unavailable,  a photocopy  thereof,  or in lieu  thereof,  a current lien search on the
related Mortgaged Property, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the  foregoing,  the Depositor may deliver the following  documents,  under the
circumstances  set forth  below:  (w) in lieu of the original  Security  Instrument,  assignments  to the Trustee or
intervening  assignments  thereof which have been delivered,  are being delivered or will, upon receipt of recording
information  relating to the Security  Instrument required to be included thereon, be delivered to recording offices
for recording and have not been returned to the Depositor in time to permit their delivery as specified  above,  the
Depositor  may  deliver a true  copy  thereof  with a  certification  by the  Depositor,  on the face of such  copy,
substantially  as follows:  "Certified  to be a true and correct copy of the  original,  which has been  transmitted
for  recording";  (x) in lieu of the  Security  Instrument,  assignment  to the Trustee or  intervening  assignments
thereof,  if the applicable  jurisdiction  retains the originals of such documents (as evidenced by a  certification
from the Depositor to such effect) the Depositor may deliver  photocopies of such  documents  containing an original
certification  by the  judicial or other  governmental  authority  of the  jurisdiction  where such  documents  were
recorded;  and (y) the  Depositor  shall not be  required  to  deliver  intervening  assignments  or  Mortgage  Note
endorsements  between the Sponsor and the  Depositor,  and between the  Depositor  and the  Trustee;  and  provided,
further,  however,  that in the case of Mortgage  Loans which have been  prepaid in full after the Cut-off  Date and
prior to the Closing  Date and in the case of  Subsequent  Mortgage  Loans which have been prepaid in full after the
related  Subsequent  Cut-off Date and prior to the related  Subsequent  Transfer  Date,  the  Depositor,  in lieu of
delivering the above documents,  may deliver to the Trustee or the Custodian,  as its agent, a certification to such
effect and shall  deposit  all  amounts  paid in  respect of such  Mortgage  Loans in the  Custodial  Account on the
Closing Date or the related Subsequent  Transfer Date, as the case may be, the Depositor,  in lieu of delivering the
above  documents,  may deliver to the Trustee or the  Custodian,  as its agent, a  certification  to such effect and
shall  deposit all amounts paid in respect of such  Mortgage  Loans in the  Custodial  Account on the Closing  Date.
The Depositor shall deliver such original  documents  (including any original documents as to which certified copies
had  previously  been  delivered) to the Trustee or the Custodian,  as its agent,  promptly after they are received.
The Depositor shall cause the Sponsor,  at its expense,  to cause each assignment of the Security  Instrument to the
Trustee to be recorded not later than 180 days after the Closing Date,  unless (a) such  recordation is not required
by the Rating  Agencies or an Opinion of Counsel  addressed to the Trustee has been  provided to the Trustee (with a
copy to the  Custodian)  which states that  recordation  of such Security  Instrument is not required to protect the
interests  of the  Certificateholders  in the  Mortgage  Loans or (b) MERS is  identified  on the  Mortgage  or on a
properly  recorded  assignment  of the Mortgage as the mortgagee of record solely as nominee for the Sponsor and its
successor and assigns;  provided,  however,  that each assignment shall be submitted for recording by the Sponsor in
the manner  described  above,  at no expense to the Trust or the Trustee or the  Custodian,  as its agent,  upon the
earliest to occur of:  (i) reasonable  direction  by the Holders of  Certificates  evidencing  Fractional  Undivided
Interests  aggregating  not less  than 25% of the  Trust,  (ii) the  occurrence  of an Event of  Default,  (iii) the
occurrence  of a  bankruptcy,  insolvency  or  foreclosure  relating  to the Sponsor  and (iv) the  occurrence  of a
servicing  transfer as described in  Section 8.02.  Notwithstanding  the foregoing,  if the Sponsor fails to pay the
cost of recording  the  assignments,  such expense will be paid by the Trustee and the Trustee  shall be  reimbursed
for such expenses by the Trust in accordance with Section 9.05.

         Section 2.02.     Acceptance of Mortgage Loans by Trustee

         (a)      The Trustee (on behalf of the Trust)  acknowledges the sale,  transfer and assignment of the Trust
Fund to it by the  Depositor  and  receipt  of,  subject to further  review  and the  exceptions  which may be noted
pursuant to the  procedures  described  below,  and declares  that it holds,  the  documents  (or  certified  copies
thereof)  delivered to it or the  Custodian,  as its agent,  pursuant to  Section 2.01,  and  declares  that it will
continue to hold those  documents and any amendments,  replacements  or supplements  thereto and all other assets of
the Trust Fund  delivered  to it as Trustee in trust for the use and benefit of all  present  and future  Holders of
the  Certificates.  On the Closing Date,  with respect to the Initial  Mortgage  Loans,  or the Subsequent  Transfer
Date with respect to the Subsequent  Mortgage Loans,  the Custodian shall  acknowledge with respect to each Mortgage
Loan by delivery to the  Depositor and the Trustee of an Initial  Certification  receipt of the Mortgage  File,  but
without  review of such Mortgage  File,  except to the extent  necessary to confirm that such Mortgage File contains
the related  Mortgage Note or lost note  affidavit.  No later than 90 days after the Closing Date (or within 90 days
of the Subsequent  Transfer Date,  with respect to the Subsequent  Mortgage Loans, or with respect to any Substitute
Mortgage  Loan,  within  five  Business  Days after the receipt by the Trustee or  Custodian  thereof),  the Trustee
agrees,  for the  benefit of the  Certificateholders,  to review or cause to be  reviewed  by the  Custodian  on its
behalf (under the Custodial  Agreement),  each Mortgage File delivered to it and to execute and deliver, or cause to
be executed and delivered,  to the Depositor and the Trustee an Interim  Certification.  In conducting  such review,
the Trustee or Custodian will ascertain  whether all required  documents have been executed and received,  and based
on the Mortgage  Loan  Schedule,  whether those  documents  relate,  determined on the basis of the Mortgagor  name,
original  principal  balance and loan number,  to the Mortgage Loans it has received,  as identified in the Mortgage
Loan Schedule.  In performing any such review,  the Trustee or the Custodian,  as its agent, may  conclusively  rely
on the  purported  due  execution and  genuineness  of any such  document and on the  purported  genuineness  of any
signature  thereon.  If the Trustee or the  Custodian,  as its agent,  finds any document  constituting  part of the
Mortgage  File has not been  executed or received,  or to be  unrelated,  determined  on the basis of the  Mortgagor
name,  original  principal  balance and loan number,  to the Mortgage Loans identified in Exhibit B,  the Subsequent
Mortgage Loans  identified on Exhibit 1 to the related  Subsequent  Transfer  Instrument,  as the case may be, or to
appear defective on its face (i.e. torn,  mutilated,  or otherwise  physically altered) (a "Material  Defect"),  the
Trustee or the  Custodian,  as its agent,  shall  promptly,  upon  completion of the review of all files,  but in no
event  later than 90 days  after the  Closing  Date,  notify the  Sponsor.  In  accordance  with the  Mortgage  Loan
Purchase Agreement or the Subsequent  Mortgage Loan Purchase  Agreement,  the Sponsor shall correct or cure any such
defect  within  ninety  (90) days from the date of notice from the Trustee or the  Custodian,  as its agent,  of the
defect and if the Sponsor fails to correct or cure the defect  within such period,  and such defect  materially  and
adversely  affects  the  interests  of the  Certificateholders  in the  related  Mortgage  Loan,  the Trustee or the
Custodian,  as its agent,  shall enforce the Sponsor's  obligation  pursuant to the Mortgage Loan Purchase Agreement
or the  Subsequent  Mortgage Loan Purchase  Agreement,  as the case may be, within 90 days from the Trustee's or the
Custodian's  notification,  to purchase such Mortgage Loan at the  Repurchase  Price;  provided that, if such defect
would cause the Mortgage  Loan to be other than a "qualified  mortgage" as defined in  Section 860G(a)(3)(A)  of the
Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5),  (6), (7) and (9),  without  reliance on the
provisions of Treasury  Regulation  Section  1.860G-2(a)(3)  or Treasury  Regulation  Section  1.860G-2(f)(2) or any
other  provision  that would  allow a Mortgage  Loan to be treated as a  "qualified  mortgage"  notwithstanding  its
failure  to  meet  the  requirements  of  Section   860G(a)(3)(A)  of  the  Code  and  Treasury  Regulation  Section
1.860G-2(a)(1),  (2), (4),  (5),  (6), (7) and (9), any such cure or  repurchase  must occur within 90 days from the
date such breach was  discovered;  provided,  however,  that if such defect  relates  solely to the inability of the
Sponsor to deliver the  original  Security  Instrument  or  intervening  assignments  thereof,  or a certified  copy
because  the  originals  of  such  documents,  or a  certified  copy  have  not  been  returned  by  the  applicable
jurisdiction,  the Sponsor  shall not be  required  to purchase  such  Mortgage  Loan if the Sponsor  delivers  such
original  documents or certified  copy promptly upon receipt,  but in no event later than 360 days after the Closing
Date.  The  foregoing  repurchase  obligation  shall not apply in the event that the  Sponsor  cannot  deliver  such
original or copy of any document  submitted  for recording to the  appropriate  recording  office in the  applicable
jurisdiction  because such  document has not been  returned by such office;  provided that the Sponsor shall instead
deliver a  recording  receipt  of such  recording  office  or,  if such  receipt  is not  available,  a  certificate
confirming  that such documents have been accepted for recording,  and delivery to the Trustee or the Custodian,  as
its agent, shall be effected by the Sponsor within thirty days of its receipt of the original recorded document.

         (b)      No later than 180 days after the  Closing  Date (or  within  180 days of the  Subsequent  Transfer
Date with respect to the  Subsequent  Mortgage  Loans or within five  Business Days after the receipt by the Trustee
or the  Custodian  thereof with respect to any  Substitute  Mortgage  Loan),  the Trustee or the  Custodian,  as its
agent, will review, for the benefit of the  Certificateholders,  the Mortgage Files delivered to it and will execute
and deliver or cause to be executed  and  delivered  to the  Depositor  and the  Trustee a Final  Certification.  In
conducting  such review,  the Trustee or the Custodian,  as its agent,  will  ascertain  whether an original of each
document  required to be recorded has been returned from the recording office with evidence of recording  thereon or
a certified  copy has been  obtained  from the  recording  office.  If the Trustee or the  Custodian,  as its agent,
finds a Material Defect,  the Trustee or the Custodian,  as its agent,  shall promptly notify the Sponsor (provided,
however,  that with respect to those documents described in Sections  2.01(b)(iv),  (v) and (vii), the Trustee's and
Custodian's  obligations  shall extend only to the  documents  actually  delivered  to the Trustee or the  Custodian
pursuant to such  Sections).  In accordance  with the Mortgage Loan Purchase  Agreement or the  Subsequent  Mortgage
Loan Purchase  Agreement,  as applicable,  the Sponsor shall correct or cure any such defect within 90 days from the
date of notice  from the  Trustee or the  Custodian,  as its agent,  of the  Material  Defect and if the  Sponsor is
unable to cure such defect within such period,  and if such defect  materially  and adversely  affects the interests
of the  Certificateholders  in the related  Mortgage Loan, the Trustee shall enforce the Sponsor's  obligation under
the Mortgage Loan Purchase Agreement or the Subsequent Mortgage Loan Purchase Agreement,  as applicable,  to provide
a  Substitute  Mortgage  Loan (if  within two years of the  Closing  Date) or  purchase  such  Mortgage  Loan at the
Repurchase  Price;  provided,  however,  that if such  defect  would  cause  the  Mortgage  Loan to be other  than a
"qualified   mortgage"  as  defined  in   Section 860G(a)(3)(A)   of  the  Code  and  Treasury   Regulation  Section
1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation Section
1.860G-2(a)(3)  or Treasury  Regulation  Section  1.860G-2(f)(2)  or any other provision that would allow a Mortgage
Loan to be treated as a  "qualified  mortgage"  notwithstanding  its  failure  to meet the  requirements  of Section
860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4), (5), (6), (7) and (9), any
such  cure,  repurchase  or  substitution  must  occur  within  90 days from the date such  breach  was  discovered;
provided,  further,  that if such defect  relates  solely to the  inability  of the Sponsor to deliver the  original
Security  Instrument  or  intervening  assignments  thereof,  or a certified  copy,  because the  originals  of such
documents or a certified  copy,  have not been  returned by the  applicable  jurisdiction,  the Sponsor shall not be
required to purchase  such  Mortgage  Loan,  if the Sponsor  delivers  such  original  documents or  certified  copy
promptly  upon  receipt,  but in no event  later than 360 days after the  Closing  Date.  The  foregoing  repurchase
obligation  shall not apply in the event that the Sponsor  cannot  deliver  such  original  or copy of any  document
submitted for recording to the appropriate  recording  office in the applicable  jurisdiction  because such document
has not been returned by such office;  provided that the Sponsor shall instead  deliver a recording  receipt of such
recording  office or, if such receipt is not  available,  a certificate  confirming  that such  documents  have been
accepted  for  recording,  and  delivery to the  Trustee or the  Custodian,  as its agent,  shall be effected by the
Sponsor within thirty days of its receipt of the original recorded document.

         (c)      In the event  that a  Mortgage  Loan is  purchased  by the  Sponsor in  accordance  with  Sections
2.02(a) or (b) above,  the Sponsor  shall remit to the Servicer the  Repurchase  Price for deposit in the  Custodial
Account  and the  Sponsor  shall  provide to the  Trustee  written  notification  detailing  the  components  of the
Repurchase  Price.  Upon deposit of the Repurchase  Price in the Custodial  Account,  the Depositor shall notify the
Trustee and the  Custodian,  as agent of the Trustee (upon receipt of a Request for Release in the form of Exhibit D
attached  hereto with respect to such Mortgage  Loan),  shall  release to the Sponsor the related  Mortgage File and
the Trustee shall execute and deliver all instruments of transfer or assignment,  without  recourse,  representation
or warranty,  furnished to it by the Sponsor,  as are necessary to vest in the Sponsor title to and rights under the
Mortgage  Loan.  Such  purchase  shall be  deemed to have  occurred  on the date on which  the  Repurchase  Price in
available  funds is received  by the  Trustee.  The  Servicer  shall amend the  Mortgage  Loan  Schedule,  which was
previously  delivered to it by the Depositor in a form agreed to between the Depositor and the Servicer,  to reflect
such  repurchase and shall promptly  notify the Trustee of such amendment and the Trustee shall promptly  notify the
Rating  Agencies and the Servicer of such  amendment.  The obligation of the Sponsor to repurchase any Mortgage Loan
as to which  such a defect  in a  constituent  document  exists  shall be the sole  remedy  respecting  such  defect
available to the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment  of Interest in the  Mortgage  Loan  Purchase  Agreement  and the  Subsequent
Mortgage Loan Purchase Agreement

         (a)      The  Depositor  hereby  assigns  to the  Trustee,  on  behalf  of  Trust  for the  benefit  of the
Certificateholders,  all of its  right,  title  and  interest  in the  Mortgage  Loan  Purchase  Agreement  and  the
Subsequent  Mortgage Loan Purchase  Agreement.  The  obligations  of the Sponsor to  substitute  or  repurchase,  as
applicable,  a  Mortgage  Loan  shall be the  Trustee's  and the  Certificateholders'  sole  remedy  for any  breach
thereof.  At the request of the Trustee,  the  Depositor  shall take such actions as may be necessary to enforce the
above right,  title and  interest on behalf of the Trust and the  Certificateholders  or shall  execute such further
documents as the Trustee may reasonably require in order to enable the Trustee to carry out such enforcement.

         (b)      If the  Depositor,  the Servicer or the Trustee  discovers a breach of any of the  representations
and  warranties  set forth in the  Mortgage  Loan  Purchase  Agreement  or the  Subsequent  Mortgage  Loan  Purchase
Agreement,  which breach  materially and adversely affects the value of the interests of  Certificateholders  or the
Trustee in the related  Mortgage  Loan,  the party  discovering  the breach shall give prompt  written notice of the
breach to the other  parties.  The  Sponsor,  within 90 days of its  discovery or receipt of notice that such breach
has  occurred  (whichever  occurs  earlier),  shall  cure the breach in all  material  respects  or,  subject to the
Mortgage Loan Purchase Agreement,  the Subsequent  Mortgage Loan Purchase Agreement or Section 2.04,  as applicable,
shall purchase the Mortgage Loan or any property  acquired with respect thereto from the Trust;  provided,  however,
that if there is a breach of any  representation  set forth in the Mortgage Loan Purchase Agreement or Section 2.04,
as applicable,  and the Mortgage Loan or the related property  acquired with respect thereto has been sold, then the
Sponsor shall pay, in lieu of the  Repurchase  Price,  any excess of the Repurchase  Price over the Net  Liquidation
Proceeds  received upon such sale. If the Net Liquidation  Proceeds exceed the Repurchase Price, any excess shall be
paid to the  Sponsor  to the  extent  not  required  by law to be paid to the  borrower.  Any such  purchase  by the
Sponsor  shall be made by  providing  an amount  equal to the  Repurchase  Price to the  Servicer for deposit in the
Custodial  Account and written  notification  detailing the components of such Repurchase  Price.  The Sponsor shall
notify the  Trustee  and submit to the  Trustee or the  Custodian,  as its agent,  a Request  for  Release,  and the
Trustee shall  release,  or the Trustee shall cause the  Custodian to release,  to the Sponsor the related  Mortgage
File and the Trustee shall  execute and deliver all  instruments  of transfer or  assignment  furnished to it by the
Sponsor,  without  recourse,  representation or warranty as are necessary to vest in the Sponsor title to and rights
under the Mortgage  Loan or any  property  acquired  with respect  thereto.  Such  purchase  shall be deemed to have
occurred on the date on which the  Repurchase  Price in  available  funds is received  by the  Trustee.  The Sponsor
shall amend the Mortgage  Loan Schedule to reflect such  repurchase  and shall  promptly  notify the Trustee and the
Rating  Agencies of such  amendment.  Enforcement  of the  obligation  of the Sponsor to purchase  (or  substitute a
Substitute  Mortgage  Loan  for) any  Mortgage  Loan or any  property  acquired  with  respect  thereto  (or pay the
Repurchase  Price as set forth in the above  proviso)  as to which a breach has  occurred  and is  continuing  shall
constitute  the sole remedy  respecting  such breach  available  to the  Certificateholders  or the Trustee on their
behalf.

         (c)      In connection  with any repurchase of a Mortgage Loan or the cure of a breach of a  representation
or  warranty  pursuant to this  Section  2.03,  the  Sponsor  shall  promptly  furnish to the  Trustee an  officer's
certificate,  signed by a duly  authorized  officer of the  Sponsor to the effect that such  repurchase  or cure has
been made in accordance  with the terms and conditions of this  Agreement and that all conditions  precedent to such
repurchase or cure have been  satisfied,  including the delivery to the Trustee of the Repurchase  Price for deposit
into the Distribution  Account,  together with copies of any Opinion of Counsel required to be delivered pursuant to
this  Agreement  and the related  Request for  Release,  in which the Trustee may rely.  Solely for  purposes of the
Trustee providing an Assessment of Compliance,  upon receipt of such  documentation,  the Trustee shall approve such
repurchase or cure and which  approval  shall  consist  solely of the Trustee's  receipt of such  documentation  and
deposits.

         Section 2.04.     Substitution of Mortgage Loans

         (a)  Notwithstanding  anything to the contrary in this  Agreement,  in lieu of  purchasing a Mortgage  Loan
pursuant to the Mortgage Loan Purchase  Agreement,  the Subsequent Mortgage Loan Purchase Agreement or Sections 2.02
or 2.03,  the  Sponsor  may,  no later  than the date by which such  purchase  by the  Sponsor  would  otherwise  be
required,  tender to the Trustee (on behalf of the Trust) a Substitute  Mortgage Loan  accompanied  by a certificate
of an authorized  officer of the Sponsor that such Substitute  Mortgage Loan conforms to the  requirements set forth
in the definition of "Substitute  Mortgage Loan" in the Mortgage Loan Purchase  Agreement,  the Subsequent  Mortgage
Loan Purchase  Agreement or this Agreement,  as applicable;  provided,  however,  that substitution  pursuant to the
Mortgage  Loan  Purchase  Agreement,  the  Subsequent  Mortgage Loan  Purchase  Agreement or this  Section 2.04,  as
applicable,  in lieu of purchase shall not be permitted after the  termination of the two-year  period  beginning on
the Startup Day; provided,  further,  that if the breach would cause the Mortgage Loan to be other than a "qualified
mortgage" as defined in  Section 860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2),
(4), (5), (6), (7) and (9),  without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)  or
Treasury  Regulation  Section  1.860G-2(f)(2)  or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding  its failure to meet the  requirements of Section  860G(a)(3)(A)  of the
Code  and  Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4),  (5),  (6),  (7) and  (9),  any  such  cure or
substitution  must occur within 90 days from the date the breach was  discovered.  The Trustee or the Custodian,  as
its  agent,  shall  examine  the  Mortgage  File  for any  Substitute  Mortgage  Loan in the  manner  set  forth  in
Section 2.02(a) and the Trustee or the Custodian,  as its agent, shall notify the Sponsor,  in writing,  within five
Business Days after  receipt,  whether or not the  documents  relating to the  Substitute  Mortgage Loan satisfy the
requirements  of the fourth  sentence of Section  2.02(a).  Within two Business  Days after such  notification,  the
Sponsor  shall  provide to the  Trustee  for deposit in the  Distribution  Account the amount,  if any, by which the
Outstanding  Principal  Balance as of the next  preceding  Due Date of the Mortgage Loan for which  substitution  is
being made,  after giving effect to the  Scheduled  Principal due on such date,  exceeds the  Outstanding  Principal
Balance as of such date of the  Substitute  Mortgage  Loan,  after giving effect to Scheduled  Principal due on such
date,  which amount shall be treated for the purposes of this  Agreement as if it were the payment by the Sponsor of
the  Repurchase  Price for the purchase of a Mortgage Loan by the Sponsor.  After such  notification  to the Sponsor
and, if any such excess  exists,  upon receipt of such deposit,  the Trustee shall accept such  Substitute  Mortgage
Loan  which  shall  thereafter  be deemed to be a  Mortgage  Loan  hereunder.  In the event of such a  substitution,
accrued interest on the Substitute  Mortgage Loan for the month in which the  substitution  occurs and any Principal
Prepayments  made thereon  during such month shall be the  property of the Trust Fund and accrued  interest for such
month on the Mortgage Loan for which the  substitution  is made and any Principal  Prepayments  made thereon  during
such month shall be the property of the Sponsor.  The Scheduled  Principal on a Substitute  Mortgage Loan due on the
Due Date in the month of  substitution  shall be the  property  of the Sponsor and the  Scheduled  Principal  on the
Mortgage  Loan for which the  substitution  is made due on such Due Date shall be the  property  of the Trust  Fund.
Upon  acceptance  of the  Substitute  Mortgage  Loan (and  delivery to the Trustee or the  Custodian as agent of the
Trustee,  as applicable,  of a Request for Release for such Mortgage Loan),  the Trustee or the Custodian,  as agent
for the Trustee,  shall  release to the Sponsor the related  Mortgage  File related to any  Mortgage  Loan  released
pursuant to the  Mortgage  Loan  Purchase  Agreement,  the  Subsequent  Mortgage  Loan  Purchase  Agreement  or this
Section 2.04,  as applicable,  and the Trustee (or the Custodian, as agent of the Trustee) shall execute and deliver
all instruments of transfer or assignment,  without  recourse,  representation or warranty in form as provided to it
as are  necessary  to vest in the Sponsor  title to and rights  under any  Mortgage  Loan  released  pursuant to the
Mortgage  Loan  Purchase  Agreement,  the  Subsequent  Mortgage Loan  Purchase  Agreement or this  Section 2.04,  as
applicable.  The Sponsor shall  deliver the documents  related to the  Substitute  Mortgage Loan in accordance  with
the  provisions  of the Mortgage Loan  Purchase  Agreement,  the  Subsequent  Mortgage  Loan  Purchase  Agreement or
Sections 2.01(b) and 2.02(b),  as applicable,  with the date of acceptance of the Substitute Mortgage Loan deemed to
be the  Closing  Date  for  purposes  of the time  periods  set  forth in such  Sections.  The  representations  and
warranties  set forth in the Mortgage Loan Purchase  Agreement and the Subsequent  Mortgage Loan Purchase  Agreement
shall be deemed to have been made by the Sponsor with  respect to each  Substitute  Mortgage  Loan as of the date of
acceptance  of such  Mortgage  Loan by the Trustee (on behalf of the Trust).  The Sponsor  shall amend the  Mortgage
Loan Schedule to reflect such  substitution  and shall provide a copy of such amended  Mortgage Loan Schedule to the
Trustee, who shall then deliver such amended Mortgage Loan Schedule to the Rating Agencies.

         (b)      In  connection  with  any  substitution  of  a  Mortgage  Loan  or  the  cure  of  a  breach  of a
representation  or warranty  pursuant to this Section  2.04,  the Sponsor shall  promptly  furnish to the Trustee an
officer's  certificate,  signed by a duly authorized  officer of the Sponsor to the effect that such substitution or
cure has been made in accordance  with the terms and conditions of this Agreement and that all conditions  precedent
to such  substitution  or cure have been  satisfied,  including  the  delivery  to the  Trustee of the  Substitution
Adjustment  Amount, as applicable,  for deposit into the Distribution  Account,  together with copies of any Opinion
of Counsel  required to be delivered  pursuant to this Agreement and the related  Request for Release,  in which the
Trustee may rely.  Solely for purposes of the Trustee  providing an Assessment of  Compliance,  upon receipt of such
documentation,  the Trustee shall  approve such  substitution  or cure,  as  applicable,  and which  approval  shall
consist solely of the Trustee's receipt of such documentation and deposits.

         Section 2.05.     Issuance of Certificates

         (a)      The Trustee  acknowledges  the assignment to it (on behalf of the Trust) of the Mortgage Loans and
the other  assets  comprising  the Trust  Fund and,  concurrently  therewith,  has  signed,  and  countersigned  and
delivered to the Depositor, in exchange therefor,  Certificates in such authorized  denominations  representing such
Fractional  Undivided  Interests as the Depositor has  requested.  The Trustee agrees that it will hold the Mortgage
Loans and such other assets as may from time to time be delivered  to it  segregated  on the books of the Trustee in
trust for the benefit of the Certificateholders.

         (b)      The  Depositor,  concurrently  with the  execution  and  delivery  hereof,  does hereby  transfer,
assign,  set over and otherwise  convey in trust to the Trustee without  recourse all the right,  title and interest
of the  Depositor  in and to the REMIC I Regular  Interests  and the other assets of REMIC II for the benefit of the
holders of the REMIC II  Interests  and REMIC II Regular  Interests  B-IO-I and B-IO-P and the other assets of REMIC
III  for the  benefit  of the  holders  of the  REMIC  III  Interests.  The  Trustee  acknowledges  receipt  of such
Uncertificated  Regular  Interests  and such other assets and declares that it holds and will hold the same in trust
for the  exclusive  use and  benefit  of the  holders  of the REMIC II  Interests  and the REMIC III  Interests,  as
applicable.

         Section 2.06.     Representations   and  Warranties   Concerning  the  Depositor.   The  Depositor   hereby
represents and warrants to the Servicer and the Trustee as follows:

         (a)      the Depositor (a) is a corporation  duly  organized,  validly  existing and in good standing under
the laws of the  State of  Delaware  and (b) is  qualified  and in good  standing  as a  foreign  corporation  to do
business in each jurisdiction  where such  qualification is necessary,  except where the failure so to qualify would
not reasonably be expected to have a material adverse effect on the Depositor's  business as presently  conducted or
on the Depositor's ability to enter into this Agreement and to consummate the transactions contemplated hereby;

         (b)      the  Depositor  has  full  corporate  power to own its  property,  to  carry  on its  business  as
presently conducted and to enter into and perform its obligations under this Agreement;

         (c)      the  execution and delivery by the Depositor of this  Agreement  have been duly  authorized by all
necessary  corporate action on the part of the Depositor;  and neither the execution and delivery of this Agreement,
nor the  consummation of the  transactions  herein  contemplated,  nor compliance with the provisions  hereof,  will
conflict  with or  result  in a breach  of,  or  constitute  a  default  under,  any of the  provisions  of any law,
governmental  rule,  regulation,  judgment,  decree or order  binding  on the  Depositor  or its  properties  or the
articles of  incorporation  or by-laws of the Depositor,  except those  conflicts,  breaches or defaults which would
not  reasonably  be  expected  to have a  material  adverse  effect on the  Depositor's  ability  to enter into this
Agreement and to consummate the transactions contemplated hereby;

         (d)      the execution,  delivery and  performance by the Depositor of this Agreement and the  consummation
of the  transactions  contemplated  hereby do not require  the consent or approval  of, the giving of notice to, the
registration  with,  or the taking of any other  action in respect  of,  any  state,  federal or other  governmental
authority or agency,  except those  consents,  approvals,  notices,  registrations  or other actions as have already
been obtained, given or made;

         (e)      this  Agreement  has  been  duly  executed  and  delivered  by the  Depositor  and,  assuming  due
authorization,  execution and delivery by the other parties  hereto,  constitutes a valid and binding  obligation of
the Depositor  enforceable against it in accordance with its terms (subject to applicable  bankruptcy and insolvency
laws and other similar laws affecting the enforcement of the rights of creditors generally);

         (f)      there are no  actions,  suits or  proceedings  pending  or,  to the  knowledge  of the  Depositor,
threatened against the Depositor,  before or by any court,  administrative  agency,  arbitrator or governmental body
(i) with  respect to any of the  transactions  contemplated  by this  Agreement  or  (ii) with  respect to any other
matter which in the judgment of the Depositor  will be determined  adversely to the Depositor and will if determined
adversely to the Depositor  materially and adversely affect the Depositor's  ability to enter into this Agreement or
perform its obligations  under this Agreement;  and the Depositor is not in default with respect to any order of any
court,  administrative  agency,  arbitrator  or  governmental  body so as to  materially  and  adversely  affect the
transactions contemplated by this Agreement;

         (g)      immediately  prior to the  transfer  and  assignment  to the Trust,  each  Mortgage  Note and each
Mortgage were not subject to an assignment or pledge,  and the Depositor had good and  marketable  title to, was the
sole owner  thereof and had full right to transfer and sell such  Mortgage Loan to the Trustee free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest; and

         (h)      the  Depositor  has filed all reports  required to be filed by Section 13 or Section  15(d) of the
Exchange Act during the  preceding  twelve (12) months (or for such shorter  period that the  Depositor was required
to file such reports) and it has been subject to such filing requirements for the past ninety (90) days.

         Section 2.07.     Representations and Warranties of the Company and Sponsor.

         (a)      The Company  hereby  represents  and warrants to the Trustee and the  Depositor as follows,  as of
the Closing Date:

                  (i)      it is duly  organized and is validly  existing and in good standing under the laws of the
State of Delaware  and is duly  authorized  and  qualified to transact  any and all  business  contemplated  by this
Agreement  to be conducted by it in any state in which a Mortgaged  Property  related to a Mortgage  Loan is located
or is otherwise not required under applicable law to effect such  qualification  and, in any event, is in compliance
with the doing  business laws of any such state,  to the extent  necessary to ensure its ability to enforce each EMC
Mortgage  Loan, to service the Mortgage  Loans in accordance  with the terms of this Agreement and to perform any of
its  other  obligations  under  this  Agreement  and any  other  Transaction  Documents  to  which  it is a party in
accordance with the terms hereof;

                  (ii)     it has the full  corporate  power and authority to service each EMC Mortgage Loan, and to
execute,  deliver and perform, and to enter into and consummate the transactions  contemplated by this Agreement and
any other  Transaction  Documents to which it is a party and has duly authorized by all necessary  corporate  action
on its part the execution,  delivery and performance of this Agreement and any other Transaction  Documents to which
it is a party;  and this  Agreement  and any other  Transaction  Documents to which it is a party,  assuming the due
authorization,  execution and delivery hereof by the other parties hereto,  constitutes its legal, valid and binding
obligation,  enforceable against it in accordance with its terms,  except that (a) the enforceability  hereof may be
limited by bankruptcy,  insolvency,  moratorium,  receivership and other similar laws relating to creditors'  rights
generally  and (b) the remedy of specific  performance  and  injunctive  and other forms of equitable  relief may be
subject to  equitable  defenses and to the  discretion  of the court  before  which any  proceeding  therefor may be
brought;

                  (iii)    the  execution  and delivery of this  Agreement  and any other  Transaction  Documents to
which it is a party by it, the servicing of the Mortgage Loans by it under this Agreement,  the  consummation of any
other of the  transactions  contemplated  by this  Agreement  and any other  Transaction  Documents to which it is a
party,  and the  fulfillment of or compliance  with the terms hereof are in its ordinary course of business and will
not (A) result in a breach of any term or  provision  of its charter or by-laws or (B)  conflict  with,  result in a
breach,  violation or acceleration  of, or result in a default under,  the terms of any other material  agreement or
instrument to which it is a party or by which it may be bound,  or (C) constitute a violation of any statute,  order
or regulation  applicable to it of any court,  regulatory body,  administrative  agency or governmental  body having
jurisdiction  over it; and it is not in breach or violation of any material  indenture or other  material  agreement
or instrument,  or in violation of any statute,  order or regulation of any court,  regulatory body,  administrative
agency or  governmental  body having  jurisdiction  over it which  breach or  violation  may  materially  impair its
ability to perform or meet any of its  obligations  under this  Agreement  and any other  Transaction  Documents  to
which it is a party;

                  (iv)     it is an approved  company of  conventional  mortgage loans for Fannie Mae or Freddie Mac
and is a mortgagee  approved by the Secretary of Housing and Urban  Development  pursuant to sections 203 and 211 of
the National Housing Act;

                  (v)      no litigation is pending or, to the best of its  knowledge,  threatened,  against it that
would  materially and adversely  affect the execution,  delivery or  enforceability  of this Agreement and any other
Transaction  Documents to which it is a party or its ability to service the Mortgage  Loans or to perform any of its
other  obligations  under this  Agreement and any other  Transaction  Documents to which it is a party in accordance
with the terms hereof; and

                  (vi)     no  consent,  approval,  authorization  or order of any court or  governmental  agency or
body is required for its execution,  delivery and performance  of, or compliance  with, this Agreement and any other
Transaction  Documents to which it is a party or the consummation of the  transactions  contemplated  hereby,  or if
any such consent, approval, authorization or order is required, it has obtained the same;

         (b)      The Sponsor  hereby  represents  and warrants to the Depositor  and the Trustee as follows,  as of
the Closing Date:

                  (i)      the Sponsor is duly organized as a Delaware  corporation  and is validly  existing and in
good standing  under the laws of the State of Delaware and is duly  authorized and qualified to transact any and all
business  contemplated by this Agreement and any other Transaction  Documents to which it is a party to be conducted
by the Sponsor in any state in which a Mortgaged  Property is located or is otherwise not required under  applicable
law to effect such  qualification  and, in any event,  is in  compliance  with the doing  business  laws of any such
state,  to the extent  necessary to ensure its ability to enforce each Mortgage  Loan, to sell the Mortgage Loans in
accordance  with the terms of this  Agreement and to perform any of its other  obligations  under this Agreement and
any other Transaction Documents to which it is a party in accordance with the terms hereof or thereof;

                  (ii)     the Sponsor has the full  corporate  power and authority to sell each Mortgage  Loan, and
to execute,  deliver and perform,  and to enter into and consummate the transactions  contemplated by this Agreement
and any other  Transaction  Documents  to which it is a party and has duly  authorized  by all  necessary  corporate
action  on the part of the  Sponsor  the  execution,  delivery  and  performance  of this  Agreement  and any  other
Transaction  Documents to which it is a party;  and this Agreement and any other  Transaction  Documents to which it
is a party,  assuming the due  authorization,  execution and delivery hereof by the other parties hereto or thereto,
as applicable,  constitutes a legal,  valid and binding obligation of the Sponsor,  enforceable  against the Sponsor
in accordance with its terms,  except that (a) the enforceability  hereof may be limited by bankruptcy,  insolvency,
moratorium,  receivership  and other  similar laws  relating to  creditors'  rights  generally and (b) the remedy of
specific  performance  and injunctive and other forms of equitable  relief may be subject to equitable  defenses and
to the discretion of the court before which any proceeding therefor may be brought;

                  (iii)    the  execution  and delivery of this  Agreement  and any other  Transaction  Documents to
which it is a party by the Sponsor,  the sale of the Mortgage  Loans by the Sponsor under the Mortgage Loan Purchase
Agreement or the Subsequent  Mortgage Loan Purchase  Agreement,  the  consummation of any other of the  transactions
contemplated by this Agreement and any other  Transaction  Documents to which it is a party,  and the fulfillment of
or compliance  with the terms hereof and thereof are in the ordinary  course of business of the Sponsor and will not
(A) result in a breach of any term or  provision  of the  charter or by-laws of the  Sponsor or (B)  conflict  with,
result in a breach,  violation or  acceleration  of, or result in a default  under,  the terms of any other material
agreement or instrument to which the Sponsor is a party or by which it may be bound,  or (C)  constitute a violation
of any statute, order or regulation applicable to the Sponsor of any court,  regulatory body,  administrative agency
or  governmental  body having  jurisdiction  over the Sponsor;  and the Sponsor is not in breach or violation of any
material  indenture or other material agreement or instrument,  or in violation of any statute,  order or regulation
of any court,  regulatory body,  administrative agency or governmental body having jurisdiction over it which breach
or violation  may  materially  impair the  Sponsor's  ability to perform or meet any of its  obligations  under this
Agreement and any other Transaction Documents to which it is a party;

                  (iv)     the  Sponsor  is an  approved  seller of  conventional  mortgage  loans for Fannie Mae or
Freddie Mac and is a mortgagee  approved by the Secretary of Housing and Urban Development  pursuant to sections 203
and 211 of the National Housing Act;

                  (v)      no  litigation  is  pending  or,  to the  best of the  Sponsor's  knowledge,  threatened,
against the Sponsor that would materially and adversely  affect the execution,  delivery or  enforceability  of this
Agreement  and any other  Transaction  Documents  to which it is a party or the  ability of the  Sponsor to sell the
Mortgage Loans or to perform any of its other obligations  under this Agreement and any other Transaction  Documents
to which it is a party in accordance with the terms hereof or thereof;

                  (vi)     no  consent,  approval,  authorization  or order of any court or  governmental  agency or
body is required for the execution,  delivery and  performance by the Sponsor of, or compliance by the Sponsor with,
this Agreement and any other  Transaction  Documents to which it is a party or the  consummation of the transactions
contemplated hereby or thereby, or if any such consent,  approval,  authorization or order is required,  the Sponsor
has obtained the same; and

                  (vii)    as of the Closing  Date,  the  representations  and  warranties  concerning  the Mortgage
Loans set forth in the Mortgage Loan Purchase Agreement are true and correct in all material respects.

         Section 2.08.     Conveyance of Subsequent Mortgage Loans

         (a)      Subject to the  conditions  set forth in  paragraph  (b)  below,  in  consideration  of the Paying
Agent's  delivery  on the  Subsequent  Transfer  Dates to or upon the  written  order of the  Depositor  of all or a
portion of the  balance of related  funds in the  Pre-Funding  Account,  the  Depositor  shall,  on such  Subsequent
Transfer  Date,  sell,  transfer,  assign,  set over and convey  without  recourse to the Trust Fund (subject to the
other terms and  provisions  of this  Agreement)  all its right,  title and  interest  in and to (i) the  Subsequent
Mortgage  Loans  identified on the Mortgage Loan Schedule  attached to the related  Subsequent  Transfer  Instrument
delivered by the Sponsor on such  Subsequent  Transfer  Date,  (ii) all interest  accruing  thereon on and after the
Subsequent  Cut-off Date and all  collections in respect of interest and principal due after the Subsequent  Cut-off
Date and (iii) all items with respect to such  Subsequent  Mortgage  Loans to be delivered  pursuant to Section 2.01
and the other items in the related  Mortgage Files;  provided,  however,  that the Sponsor  reserves and retains all
right,  title and interest in and to principal  received and interest  accruing on such  Subsequent  Mortgage  Loans
prior to the  related  Subsequent  Cut-off  Date.  The  transfer to the Trust for  deposit by the  Depositor  of the
Subsequent  Mortgage  Loans  identified on the related  Mortgage Loan Schedule  shall be absolute and is intended by
the  Depositor,  the Sponsor,  the Trustee and the  Certificateholders  to constitute and to be treated as a sale of
the  Subsequent  Mortgage  Loans by the  Depositor  to the Trust.  The  related  Mortgage  File for each  Subsequent
Mortgage Loan shall be delivered to the Trustee or the  Custodian,  on its behalf at least three Business Days prior
to the related Subsequent Transfer Date.

         The  purchase  price paid by the Trust from  amounts  released  by the  Paying  Agent from the  Pre-Funding
Account shall be 100% of the aggregate  Stated  Principal  Balance of the  Subsequent  Mortgage Loans so transferred
(as identified on the Mortgage Loan Schedule).  This Agreement shall  constitute a fixed price purchase  contract in
accordance with Section 860G(a)(3)(A)(ii) of the Code.

         (b)      The  Depositor  shall  transfer to the  Trustee on behalf of the Trust for deposit the  Subsequent
Mortgage  Loans and the other  property and rights  related  thereto as described  in paragraph  (a) above,  and the
Paying  Agent  shall  release  related  funds  from the  Pre-Funding  Account in an amount  equal to the  Subsequent
Mortgage  Loans  purchased  on the related  Subsequent  Transfer  Date,  only upon the  satisfaction  of each of the
following conditions on or prior to the related Subsequent Transfer Date:

                  (i)      the Depositor  shall have  delivered to the Trustee a duly executed  Subsequent  Transfer
Instrument,  which shall include a Mortgage Loan Schedule  listing the Subsequent  Mortgage  Loans,  and the Sponsor
shall cause to be  delivered  to the Trustee and the  Servicer,  at least three  Business  Days prior to the related
Subsequent Transfer Date, a computer file containing such Mortgage Loan Schedule;

                  (ii)     the Depositor  shall have  furnished to the Servicer,  no later than three  Business Days
prior to the related  Subsequent  Transfer  Date, (x) if the servicer of each such  Subsequent  Mortgage Loan is the
existing  Servicer,  then a written  acknowledgement  of the Servicer that it is servicing such Subsequent  Mortgage
Loans pursuant to any related servicing  agreement,  or (y) if the servicer of each such Subsequent Mortgage Loan is
not the existing  Servicer,  then a servicing  agreement and assignment,  assumption and recognition  agreement with
respect to such servicer or servicers in form and substance reasonably satisfactory to the Servicer;

                  (iii)    as of  each  Subsequent  Transfer  Date,  as  evidenced  by  delivery  of the  Subsequent
Transfer  Instrument,  substantially in the form of Exhibit M hereto, the Depositor shall not be insolvent nor shall
it have been  rendered  insolvent by such transfer nor shall it be aware of any pending  insolvency  with respect to
it;

                  (iv)     such sale and  transfer  shall not result in a material  adverse tax  consequence  to the
Trust or the Certificateholders;

                  (v)      the Pre-Funding Period shall not have terminated;

                  (vi)     the  Depositor  will not  select  such  Subsequent  Mortgage  Loans  in a manner  that it
believes to be adverse to the interests of the Certificateholders; and

                  (vii)    the  Depositor  shall have  delivered  to the Trustee a  Subsequent  Transfer  Instrument
confirming  the  satisfaction  of the  conditions  precedent  specified  in this  Section  2.08 to the extent of the
Subsequent  Mortgage Loans and,  pursuant to the Subsequent  Transfer  Instrument,  assigned to the Trustee  without
recourse for the benefit of the  Certificateholders  all the right, title and interest of the Depositor,  in, to and
under the Subsequent Mortgage Loan Purchase Agreement.

         (c)      Any conveyance of Subsequent  Mortgage  Loans on a Subsequent  Transfer Date is subject to certain
conditions including, but not limited to, the following:

                  (i)      each such  Subsequent  Mortgage  Loan must  satisfy the  representations  and  warranties
specified in the related Subsequent Transfer Instrument and this Agreement;

                  (ii)     the  Depositor  will not  select  such  Subsequent  Mortgage  Loans  in a manner  that it
believes to be adverse to the interests of the Certificateholders;

                  (iii)    as of the related  Subsequent  Cut-off  Date,  each such  Subsequent  Mortgage  Loan will
satisfy the following criteria:

                           (A)      Such  Subsequent  Mortgage Loan may not be 30 or more days  Delinquent as of the
last day of the month preceding the related Subsequent Cut-off Date;

                           (B)      The original term to stated maturity of such  Subsequent  Mortgage Loan will not
exceed 480 months;

                           (C)      Each  Subsequent  Mortgage  Loan  must be a One Month  LIBOR,  or  One-Year  MTA
adjustable rate mortgage loan with a first lien on the related mortgaged property;

                           (D)      No  Subsequent  Mortgage  Loan will have a first  payment date  occurring  after
August 1, 2007;

                           (E)      The latest  maturity date of any Subsequent  Mortgage Loan will be no later than
August 1, 2047;

                           (F)      Such Subsequent Mortgage Loan will have a credit score of not less than 641;

                           (G)      Such  Subsequent  Mortgage  Loan  will  have a Gross  Margin  as of the  related
Subsequent Cut-off Date ranging from approximately 2.250% per annum to approximately 4.750% per annum;

                           (H)      Such  Subsequent  Mortgage  Loan  will have a  maximum  mortgage  rate as of the
related Subsequent Cut-off Date greater than 12.000%; and

                           (I)      Such  Subsequent  Mortgage Loan shall have been  underwritten in accordance with
the underwriting guidelines of the applicable originator;

         (d)      As of the related  Subsequent  Cut-off Date, the  Subsequent  Mortgage Loans in the aggregate will
satisfy the following criteria:

                  (i)      have a weighted average Gross Margin ranging of 3.442% per annum;

                  (ii)     have a weighted average credit score greater than 717;

                  (iii)    have no less than 71.70% of the Mortgaged Properties be owner occupied;

                  (iv)     have no less than  83.83%  of the  Mortgaged  Properties  be single  family  detached  or
planned unit developments;

                  (v)      have no more than 40.97% of the Subsequent Mortgage Loans be cash out refinance;

                  (vi)     for all  Subsequent  Mortgage  Loans with a  Loan-to-Value  Ratio  greater than 80.00% be
covered by a Primary Insurance Policy;

                  (vii)    have a weighted average maximum mortgage rate greater than or equal to 11.794%; and

                  (viii)   be acceptable to the Rating Agencies.

         To the extent  that the  Pre-Funded  Amount  has not been  fully  applied  to the  purchase  of  Subsequent
Mortgage  Loans on or before  November 15,  2007,  the  Certificateholders  will  receive on the  Distribution  Date
immediately following November 15, 2007 the Remaining Pre-Funded Amount.

         Any such  amounts  transferred  from the  Pre-Funding  Account  will be  included  in  Principal  Funds and
distributed to the Holders of the related Certificates pursuant to Section 6.01.

         Section 2.09.     Purposes and Powers of the Trust.

         The purpose of the common law trust, as created hereunder, is to engage in the following activities:

         (a)      acquire  and hold the  Mortgage  Loans and the other  assets  of the Trust  Fund and the  proceeds
therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities  that are  necessary,  suitable or  convenient  to  accomplish  the
foregoing or are incidental thereto or connected therewith; and

         (e)      subject to compliance with this Agreement,  to engage in such other  activities as may be required
in connection with conservation of the Trust Fund and the making of distributions to the Certificateholders.

         The Trust is hereby  authorized  to engage in the  foregoing  activities.  The Trustee  shall not cause the
Trust to  engage  in any  activity  other  than in  connection  with the  foregoing  or other  than as  required  or
authorized by the terms of this Agreement  while any  Certificate is  outstanding,  and this Section 2.09 may not be
amended,  without the consent of the  Certificateholders  evidencing  51% or more of the aggregate  voting rights of
the Certificates.

                                                    ARTICLE III

                                   Administration and Servicing of Mortgage Loans

         Section 3.01.     Servicer to Act as  Servicer.  The Servicer  shall  service and  administer  the Mortgage
Loans in  accordance  with this  Agreement  and with  Accepted  Servicing  Practices  and shall  have full power and
authority,  acting  alone,  to do or cause to be done any and all  things  in  connection  with such  servicing  and
administration  which the Servicer may deem necessary or desirable and  consistent  with the terms of this Agreement
and with Accepted  Servicing  Practices  and shall  exercise the same care that it  customarily  employs for its own
account.  In addition,  the Servicer shall furnish  information  regarding the borrower credit files related to such
Mortgage Loan to credit  reporting  agencies in compliance with the provisions of the Fair Credit  Reporting Act and
the  applicable  implementing  regulations.  Except as set forth in this  Agreement,  the Servicer shall service the
Mortgage Loans in accordance with Accepted  Servicing  Practices in compliance with the servicing  provisions of the
Fannie Mae Guide,  which include,  but are not limited to,  provisions  regarding the liquidation of Mortgage Loans,
the collection of Mortgage Loan payments,  the payment of taxes,  insurance and other  charges,  the  maintenance of
hazard  insurance with a Qualified  Insurer,  the  maintenance of fidelity bond and errors and omissions  insurance,
inspections,  the  restoration of Mortgaged  Property,  the  maintenance  of Primary  Mortgage  Insurance  Policies,
insurance  claims,  and title  insurance,  management of REO  Property,  permitted  withdrawals  with respect to REO
Property,  liquidation reports, and reports of foreclosures and abandonments of Mortgaged Property,  the transfer of
Mortgaged  Property,  the release of Mortgage Loan  Documents,  annual  statements,  and  examination of records and
facilities.  In the event of any conflict,  inconsistency or discrepancy between any of the servicing  provisions of
this Agreement and any of the servicing  provisions of the Fannie Mae Guide,  the provisions of this Agreement shall
control and be binding upon the Depositor and the Servicer.

         In addition, if a Mortgage Loan is in default or such default is reasonably  foreseeable,  the Servicer may
also waive,  modify or vary any term of any Mortgage Loan or consent to the  postponement of strict  compliance with
any such term or in any manner grant indulgence to any mortgagor,  including without  limitation,  to (1) capitalize
any amounts owing on the Mortgage Loan by adding such amount to the  outstanding  principal  balance of the Mortgage
Loan,  (2) defer such  amounts to a later  date or the final  payment  date of such  Mortgage  Loan,  (3) extend the
maturity of any such Mortgage  Loan,  (4) amend the related  Mortgage Note to reduce the related  Mortgage Rate with
respect  to any  Mortgage  Loan,  (5)  convert  the  Mortgage  Rate on any  Mortgage  Loan  from a fixed  rate to an
adjustable  rate or vice versa,  (6) with respect to a mortgage loan with an initial  fixed rate period  followed by
an adjustable  rate period,  extend the fixed period and reduce the adjustable  rate period,  and/or (7) forgive the
amount  of  any  interest  and  principal  owed  by  the  related  Mortgagor;   provided  that,  in  the  Servicer's
determination,  such  waiver,  modification,  postponement  or  indulgence:  (A) is not  materially  adverse  to the
interests  of the  Certificateholders  in the  aggregate  on a present  value  basis  using  reasonable  assumptions
(including taking into account any estimated  Realized Loss that might result absent such action);  and (B) does not
amend the related Mortgage Note to extend the maturity  thereof later than the date of the Latest Possible  Maturity
Date;  provided  further,  that the Servicer  shall not modify,  waive or vary the term of any Mortgage Loan that is
not in default or as to which default is not reasonably  foreseeable  unless the Servicer delivers to the Trustee an
Opinion of  Counsel,  from  counsel  that has a national  reputation  with  respect to  taxation  of REMICs,  that a
modification  of such  Mortgage Loan will not result in the  imposition of taxes on or disqualify  from REMIC status
any of the 2007-AR4 REMICs.

         In connection with any such Servicing  Modification,  the Servicer may reimburse  itself from the Trust for
any outstanding  advances or Monthly  Advances at the time of the  modification to the extent interest and principal
is forgiven or Monthly Advances are reimbursed.  Any such  reimbursement  shall occur during the same calendar month
as the  Servicing  Modification,  to the extent that such advances or Monthly  Advances are  forgiven,  and any such
reimbursement  will be treated as a Realized  Loss which will be incurred on the  Distribution  Date  related to the
calendar month during which the Servicing Modification  occurred. To the extent advances,  Monthly Advances or other
amounts owed to the Servicer are  capitalized,  the Servicer may  reimburse  itself from such  arrearages on a first
priority basis.

         The Servicer shall provide to each  Mortgagor of a Mortgage Loan all payment  options listed in the related
Mortgage Note that are available to such  Mortgagor with respect to such payment,  notwithstanding  any provision in
the related  Mortgage  Note that  explicitly  states or implies  that  providing  such  options is optional  for the
servicer of such Mortgage Loan or the owner or holder of the related Mortgage Note.

         Notwithstanding  the  foregoing,  the  Servicer  shall not  permit  any  modification  with  respect to any
Mortgage  Loan that  would  both  constitute  a sale or  exchange  of such  Mortgage  Loan  within  the  meaning  of
Section 1001 of the Code and any proposed,  temporary or final  regulations  promulgated  thereunder  (other than in
connection  with a  proposed  conveyance  or  assumption  of such  Mortgage  Loan  that is  treated  as a  Principal
Prepayment  in Full) and cause any REMIC formed  under this  Agreement to fail to qualify as a REMIC under the Code.
Upon  request,  the Trustee  shall  furnish the Servicer  with any powers of  attorney,  in  substantially  the form
attached  hereto as Exhibit I, and other  documents in form as provided to it necessary or appropriate to enable the
Servicer to service and administer the Mortgage Loans and REO Property.

         The Trustee shall provide access to the records and  documentation  in possession of the Trustee  regarding
the  Mortgage  Loans and REO  Property  and the  servicing  thereof  to the  Certificateholders,  the FDIC,  and the
supervisory  agents and  examiners of the FDIC,  such access  being  afforded  only upon  reasonable  prior  written
request and during normal business hours at the office of the Trustee;  provided,  however,  that,  unless otherwise
required by law,  the  Trustee  shall not be required to provide  access to such  records and  documentation  if the
provision  thereof  would  violate  the  legal  right  to  privacy  of  any  Mortgagor.   The  Trustee  shall  allow
representatives  of the above  entities  to  photocopy  any of the  records  and  documentation  and  shall  provide
equipment for that purpose at a charge that covers the Trustee's actual costs.

         The Trustee shall execute and deliver to the Servicer any court  pleadings,  requests for trustee's sale or
other  documents  prepared by the Servicer as necessary or desirable to (i) the  foreclosure  or trustee's sale with
respect to a Mortgaged  Property;  (ii) any  legal action  brought to obtain  judgment  against any Mortgagor on the
Mortgage Note or Security  Instrument;  (iii) obtain a deficiency  judgment  against the Mortgagor;  or (iv) enforce
any other rights or remedies provided by the Mortgage Note or Security  Instrument or otherwise  available at law or
equity.

         The Servicer shall not waive any Prepayment Charge unless: (i) the  enforceability  thereof shall have been
limited by bankruptcy,  insolvency,  moratorium,  receivership and other similar laws relating to creditors'  rights
generally,  (ii) the  enforcement  thereof is illegal,  or any local,  state or federal agency has threatened  legal
action if the prepayment  penalty is enforced,  (iii) the mortgage debt has been  accelerated  in connection  with a
foreclosure  or other  involuntary  payment or (iv) such waiver is  standard  and  customary  in  servicing  similar
Mortgage Loans and relates to a default or a reasonably  foreseeable  default and would, in the reasonable  judgment
of the Servicer,  maximize  recovery of total proceeds taking into account the value of such  Prepayment  Charge and
the related  Mortgage  Loan.  If a Prepayment  Charge is waived,  but does not meet the standards  described  above,
then the Servicer is required to pay the amount of such waived  Prepayment  Charge by  remitting  such amount to the
Depositor by the Distribution Account Deposit Date.

         Section 3.02.     REMIC-Related  Covenants.  For as long as any  2007-AR4  REMIC shall  exist,  the Trustee
shall act in accordance  herewith to assure continuing  treatment of such 2007-AR4 REMIC as a REMIC, and the Trustee
shall  comply  with any  directions  of the  Depositor  or the  Servicer  to assure such  continuing  treatment.  In
particular,  the  Trustee  shall not (a) sell or permit the sale of all or any portion of the  Mortgage  Loans or of
any  investment  of deposits in an Account  unless such sale is as a result of a repurchase  of the  Mortgage  Loans
pursuant to this  Agreement or the Trustee has  received a REMIC  Opinion  addressed to the Trustee  prepared at the
expense of the Trust  Fund;  and (b) other  than with  respect  to a  substitution  pursuant  to the  Mortgage  Loan
Purchase  Agreement,  the Subsequent  Mortgage Loan Purchase  Agreement or Section 2.04,  as applicable,  accept any
contribution  to any  2007-AR4  REMIC  after the Startup Day without  receipt of a REMIC  Opinion  addressed  to the
Trustee.

         Section 3.03.     Monitoring  of  Subservicers.  (a) The  Servicer  shall  perform  all  of  its  servicing
responsibilities  hereunder  or may cause a  subservicer  to  perform  any such  servicing  responsibilities  on its
behalf,  but the use by the Servicer of a  subservicer  shall not release the Servicer  from any of its  obligations
hereunder and the Servicer  shall remain  responsible  hereunder for all acts and omissions of each  subservicer  as
fully as if such  acts and  omissions  were  those  of the  Servicer.  Any  such  subservicer  must be a Fannie  Mae
approved  seller/servicer  or a Freddie Mac  seller/servicer  in good  standing  and no event  shall have  occurred,
including  but not  limited  to, a change in  insurance  coverage,  which  would  make it unable to comply  with the
eligibility  requirements for lenders imposed by Fannie Mae or for  seller/servicers  by Freddie Mac, or which would
require  notification  to  Fannie  Mae or  Freddie  Mac.  The  Servicer  shall  pay all  fees and  expenses  of each
subservicer from its own funds, and a subservicer's fee shall not exceed the Servicing Fee.

         (b)      At the cost and expense of the  Servicer,  without any right of  reimbursement  from the Custodial
Account,  the Servicer shall be entitled to terminate the rights and  responsibilities  of a subservicer and arrange
for any  servicing  responsibilities  to be performed by a successor  subservicer  meeting the  requirements  in the
preceding  paragraph,  provided,  however,  that nothing contained herein shall be deemed to prevent or prohibit the
Servicer,  at the  Servicer's  option,  from electing to service the Mortgage  Loans  itself.  In the event that the
Servicer's  responsibilities  and duties under this  Agreement  are  terminated  pursuant to Section  7.07,  8.01 or
10.01,  and if requested to do so by the  Depositor,  the Servicer  shall at its own cost and expense  terminate the
rights and  responsibilities  of each  subservicer  effective as of the date of  termination  of the  Servicer.  The
Servicer shall pay all fees, expenses or penalties  necessary in order to terminate the rights and  responsibilities
of each subservicer from the Servicer's own funds without reimbursement from the Depositor.

         (c)      Notwithstanding  any of the  provisions of this Agreement  relating to agreements or  arrangements
between  the  Servicer  and a  subservicer  or any  reference  herein to  actions  taken  through a  subservicer  or
otherwise,  the Servicer  shall not be relieved of its  obligations  to the  Depositor and shall be obligated to the
same extent and under the same terms and  conditions as if it alone were  servicing and  administering  the Mortgage
Loans.  The Servicer  shall be entitled to enter into an agreement  with a subservicer  for  indemnification  of the
Servicer  by the  subservicer  and  nothing  contained  in this  Agreement  shall be deemed to limit or modify  such
indemnification.

         (d)      Any subservicing  agreement and any other  transactions or services relating to the Mortgage Loans
involving a subservicer  shall be deemed to be between such  subservicer and Servicer alone, and the Depositor shall
have no  obligations,  duties or  liabilities  with respect to such  Subservicer  including no  obligation,  duty or
liability of Depositor to pay such  subservicer's  fees and expenses.  For purposes of distributions and advances by
the  Servicer  pursuant to this  Agreement,  the Servicer  shall be deemed to have  received a payment on a Mortgage
Loan when a subservicer has received such payment.

         Section 3.04.     Fidelity  Bond.  The  Servicer,  at its  expense,  shall  maintain  in  effect a  blanket
fidelity bond and an errors and  omissions  insurance  policy,  affording  coverage  with respect to all  directors,
officers,  employees and other Persons acting on the  Servicer's  behalf,  and covering  errors and omissions in the
performance of the Servicer's  obligations  hereunder.  The errors and omissions  insurance  policy and the fidelity
bond shall be in such form and amount generally acceptable for entities serving as servicers.

         Section 3.05.     Power to Act;  Procedures.  The Servicer  shall service the Mortgage Loans and shall have
full power and authority,  subject to the REMIC  Provisions  and the  provisions of Article X hereof,  to do any and
all things that it may deem  necessary or desirable in  connection  with the  servicing  and  administration  of the
Mortgage Loans,  including but not limited to the power and authority  (i) to execute and deliver,  on behalf of the
Certificateholders  and the Trustee,  customary  consents or waivers and other  instruments  and documents,  (ii) to
consent to transfers  of any  Mortgaged  Property  and  assumptions  of the  Mortgage  Notes and related  Mortgages,
(iii) to  collect any Insurance  Proceeds and  Liquidation  Proceeds,  and (iv) to effectuate  foreclosure  or other
conversion of the ownership of the Mortgaged  Property  securing any Mortgage Loan, in each case, in accordance with
the provisions of this  Agreement,  as applicable;  provided,  however,  that the Servicer shall not (and consistent
with its  responsibilities  under 3.03,  shall not permit any  subservicer to) knowingly or  intentionally  take any
action,  or fail to take (or fail to cause to be taken) any action  reasonably  within its  control and the scope of
duties more  specifically  set forth herein,  that, under the REMIC  Provisions,  if taken or not taken, as the case
may be, would cause any 2007-AR4  REMIC to fail to qualify as a REMIC or result in the  imposition of a tax upon the
Trust Fund  (including but not limited to the tax on prohibited  transactions  as defined in  Section 860F(a)(2)  of
the Code and the tax on contributions to a REMIC set forth in  Section 860G(d)  of the Code) unless the Servicer has
received an Opinion of Counsel (but not at the expense of the Servicer) to the effect that the  contemplated  action
would not cause any  2007-AR4  REMIC to fail to  qualify  as a REMIC or result in the  imposition  of a tax upon any
2007-AR4  REMIC.  The Trustee  shall furnish the Servicer,  with any powers of attorney  empowering  the Servicer to
execute and deliver  instruments of satisfaction or  cancellation,  or of partial or full release or discharge,  and
to  foreclose  upon or  otherwise  liquidate  Mortgaged  Property,  and to appeal,  prosecute or defend in any court
action  relating to the Mortgage  Loans or the  Mortgaged  Property,  in  accordance  with this  Agreement,  and the
Trustee  shall  execute and deliver such other  documents,  as the  Servicer may request,  to enable the Servicer to
service and  administer  the Mortgage  Loans and carry out its duties  hereunder,  in each case in  accordance  with
Accepted  Servicing  Practices (and the Trustee shall have no liability for misuse of any such powers of attorney by
the  Servicer).  If the  Servicer or the Trustee  has been  advised  that it is likely that the laws of the state in
which action is to be taken  prohibit  such action if taken in the name of the Trustee or that the Trustee  would be
adversely  affected  under the "doing  business" or tax laws of such state if such action is taken in its name,  the
Servicer  shall  join  with the  Trustee  in the  appointment  of a  co-trustee  pursuant  to  Section 9.11.  In the
performance  of its duties  hereunder,  the Servicer shall be an  independent  contractor  and shall not,  except in
those instances where it is taking action in the name of the Trustee, be deemed to be the agent of the Trustee.

         Section 3.06.     Due-on-Sale Clauses; Assumption Agreements

         (a)      When any  Mortgaged  Property is conveyed by a  Mortgagor,  the  Servicer or  subservicer,  to the
extent it has knowledge of such conveyance,  shall enforce any due-on-sale  clause contained in any Mortgage Note or
Mortgage,  to the extent permitted under applicable law and  governmental  regulations,  but only to the extent that
such  enforcement  will not adversely affect or jeopardize  coverage under any Primary  Mortgage  Insurance  Policy.
Notwithstanding  the  foregoing,  the  Servicer is not  required to exercise  such rights with respect to a Mortgage
Loan if the  Person  to whom the  related  Mortgaged  Property  has been  conveyed  or is  proposed  to be  conveyed
satisfies the terms and conditions  contained in the Mortgage Note and Mortgage  related  thereto and the consent of
the  mortgagee  under such  Mortgage  Note or Mortgage is not  otherwise  so required  under such  Mortgage  Note or
Mortgage as a condition to such  transfer.  In the event that the Servicer is prohibited  by law from  enforcing any
such due-on-sale  clause,  or if coverage under any Primary Mortgage  Insurance Policy would be adversely  affected,
or if nonenforcement is otherwise permitted hereunder,  the Servicer is authorized,  subject to Section 3.06(b),  to
take or enter into an assumption and  modification  agreement from or with the person to whom such property has been
or is about to be  conveyed,  pursuant to which such person  becomes  liable  under the  Mortgage  Note and,  unless
prohibited by applicable  state law, the Mortgagor  remains  liable  thereon,  provided that the Mortgage Loan shall
continue  to be covered  (if so covered  before the  Servicer  enters  such  agreement)  by the  applicable  Primary
Mortgage  Insurance Policy.  The Servicer,  subject to  Section 3.06(b),  is also authorized with the prior approval
of the insurers under any Primary  Mortgage  Insurance  Policy to enter into a substitution  of liability  agreement
with  such  Person,  pursuant  to which the  original  Mortgagor  is  released  from  liability  and such  Person is
substituted  as Mortgagor and becomes liable under the Mortgage Note.  Notwithstanding  the foregoing,  the Servicer
shall not be deemed to be in default under this Section by  reason of any transfer or assumption  which the Servicer
reasonably believes it is restricted by law from preventing, for any reason whatsoever.

         (b)      Subject  to the  Servicer's  duty to  enforce  any  due-on-sale  clause to the extent set forth in
Section 3.06(a),  in any case in which a Mortgaged  Property is to be conveyed to a Person by a Mortgagor,  and such
Person is to enter into an  assumption  or  modification  agreement or  supplement  to the Mortgage Note or Mortgage
which  requires the  signature  of the Trustee,  or if an  instrument  of release  signed by the Trustee is required
releasing  the  Mortgagor  from  liability  on the  Mortgage  Loan,  the  Servicer  is  authorized,  subject  to the
requirements  of the sentence  next  following,  to execute and deliver,  on behalf of the Trustee,  the  assumption
agreement  with the Person to whom the  Mortgaged  Property is to be conveyed  and such  modification  agreement  or
supplement to the Mortgage  Note or Mortgage or other  instruments  as are  reasonable or necessary to carry out the
terms of the Mortgage Note or Mortgage or otherwise to comply with any  applicable  laws  regarding  assumptions  or
the  transfer  of the  Mortgaged  Property to such  Person;  provided,  however,  that in  connection  with any such
assumption,  no material term of the Mortgage Note may be changed.  Upon receipt of  appropriate  instructions  from
the Servicer in  accordance  with the  foregoing,  the Trustee  shall  execute any  necessary  instruments  for such
assumption  or  substitution  of  liability  delivered  to it by the  Servicer  and as  directed  in  writing by the
Servicer.  Upon the  closing of the  transactions  contemplated  by such  documents,  the  Servicer  shall cause the
originals or true and correct  copies of the  assumption  agreement,  the release (if any), or the  modification  or
supplement to the Mortgage  Note or Mortgage to be delivered to the Trustee or the Custodian and deposited  with the
Mortgage File for such Mortgage  Loan.  Any fee collected by the Servicer or such related  subservicer  for entering
into an assumption or  substitution of liability  agreement will be retained by the Servicer or such  subservicer as
additional servicing compensation.

         Section 3.07.     Release  of  Mortgage  Files.  (a) Upon  becoming  aware  of the  payment  in full of any
Mortgage Loan, or the receipt by the Servicer of a  notification  that payment in full has been escrowed in a manner
customary for such purposes for payment to  Certificateholders  on the next  Distribution  Date,  the Servicer will,
(or if the Servicer does not, the Trustee may),  promptly  furnish to the Custodian,  on behalf of the Trustee,  two
copies of a  certification  substantially  in the form of  Exhibit D  hereto  signed by a Servicing  Officer or in a
mutually  agreeable  electronic  format which will, in lieu of a signature on its face,  originate  from a Servicing
Officer (which  certification  shall include a statement to the effect that all amounts  received in connection with
such  payment that are required to be deposited in the  Custodial  Account  maintained  by the Servicer  pursuant to
Section 4.01  have been or will be so  deposited)  and shall request that the  Custodian,  on behalf of the Trustee,
deliver to the Servicer the related Mortgage File. Upon receipt of such  certification  and request,  the Custodian,
on behalf of the  Trustee,  shall  promptly  release the related  Mortgage  File to the Servicer and the Trustee and
Custodian  shall have no further  responsibility  with regard to such Mortgage File.  Upon any such payment in full,
the Servicer is  authorized,  to give, as agent for the Trustee,  as the  mortgagee  under the Mortgage that secured
the Mortgage  Loan,  an instrument of  satisfaction  (or  assignment  of mortgage  without  recourse)  regarding the
Mortgaged  Property  subject to the Mortgage,  which  instrument of satisfaction or assignment,  as the case may be,
shall be delivered to the Person or Persons  entitled  thereto  against receipt  therefor of such payment,  it being
understood and agreed that no expenses  incurred in connection  with such  instrument of satisfaction or assignment,
as the case may be, shall be chargeable to the Custodial Account.

         In the event the Servicer  satisfies or releases a Mortgage  without having obtained payment in full of the
indebtedness  secured by the  Mortgage or should it  otherwise  prejudice  any right the  Certificateholders  or the
Depositor may have under the Mortgage Loan  Documents,  the  Servicer,  upon written  demand by the Depositor or the
Trustee,  shall remit within one Business Day the then  outstanding  principal  balance of the related Mortgage Loan
by deposit thereof in the Custodial Account.

         (b)      From time to time and as  appropriate  for the servicing or  foreclosure of any Mortgage Loan, the
Trustee  shall  execute such  documents as shall be prepared and furnished to the Trustee by the Servicer (in a form
reasonably  acceptable  to the  Trustee)  and as are  necessary  to the  prosecution  of any such  proceedings.  The
Custodian,  on behalf of the Trustee,  shall,  upon the request of the Servicer,  and delivery to the Custodian,  on
behalf of the Trustee,  of two copies of a request for release signed by a Servicing  Officer  substantially  in the
form of Exhibit D  (or in a mutually  agreeable  electronic  format which will,  in lieu of a signature on its face,
originate  from a Servicing  Officer),  release the related  Mortgage File held in its  possession or control to the
Servicer.  Such trust  receipt  shall  obligate the Servicer to return the Mortgage  File to the Custodian on behalf
of the  Trustee,  when the need  therefor  by the  Servicer  no longer  exists  unless  the  Mortgage  Loan shall be
liquidated,  in which case,  upon  receipt of a  certificate  of a  Servicing  Officer  similar to that  hereinabove
specified, the Mortgage File shall be released by the Custodian, on behalf of the Trustee or to the Servicer.

         Section 3.08.     Documents, Records and Funds in Possession of Servicer To Be Held for Trustee

         (a)      The Servicer  shall transmit to the Trustee or Custodian  such  documents and  instruments  coming
into the  possession of the Servicer  from time to time as are required by the terms hereof,  to be delivered to the
Trustee or  Custodian.  Any funds  received by the Servicer in respect of any Mortgage  Loan or which  otherwise are
collected by the Servicer as  Liquidation  Proceeds or Insurance  Proceeds in respect of any Mortgage  Loan shall be
held for the  benefit  of the  Trustee  and the  Certificateholders  subject  to the  Servicer's  right to retain or
withdraw  from the  Custodial  Account  the  Servicing  Fee and other  amounts as provided  in this  Agreement.  The
Servicer shall provide  access to information  and  documentation  regarding the Mortgage Loans to the Trustee,  its
agents  and  accountants  at  any  time  upon  reasonable   request  and  during  normal  business  hours,   and  to
Certificateholders  that are savings  and loan  associations,  banks or  insurance  companies,  the Office of Thrift
Supervision,  the FDIC and the  supervisory  agents and examiners of such Office and Corporation or examiners of any
other federal or state banking or insurance  regulatory  authority if so required by applicable  regulations  of the
Office of Thrift  Supervision  or other  regulatory  authority,  such access to be afforded  without charge but only
upon  reasonable  request in writing and during normal  business hours at the offices of the Servicer  designated by
it. In fulfilling  such a request the Servicer  shall not be responsible  for  determining  the  sufficiency of such
information.

         (b)      All  Mortgage  Files and funds  collected  or held by, or under the control of, the  Servicer,  in
respect of any Mortgage Loans,  whether from the collection of principal and interest  payments or from  Liquidation
Proceeds  or  Insurance  Proceeds,  shall  be  held  by the  Servicer  for  and on  behalf  of the  Trustee  and the
Certificateholders  and shall be and remain the sole and exclusive property of the Trust;  provided,  however,  that
the Servicer  shall be entitled to setoff  against,  and deduct  from,  any such funds any amounts that are properly
due and payable to the Servicer under this Agreement.

         Section 3.09.     Standard Hazard Insurance and Flood Insurance Policies

         (a)      The Servicer  shall cause to be maintained  for each Mortgage Loan fire and hazard  insurance with
extended  coverage as is customary in the area where the  Mortgaged  Property is located in an amount which is equal
to the lesser of (i) the  maximum  insurable  value of the  improvements  securing  such  Mortgage  Loan or (ii) the
greater of (a) the  outstanding  principal  balance  of the  Mortgage  Loan,  and (b) the  percentage  such that the
proceeds  thereof shall be sufficient to prevent the Mortgagor  and/or the Mortgagee from becoming a co-insurer.  If
the Mortgaged  Property is in an area identified in the Federal Register by the Federal Emergency  Management Agency
as being a special flood hazard area that has  federally-mandated  flood insurance  requirements,  the Servicer will
cause to be maintained a flood insurance  policy meeting the  requirements of the current  guidelines of the Federal
Insurance  Administration with a generally  acceptable  insurance carrier,  in an amount  representing  coverage not
less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the maximum  insurable
value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance  which is available
under the  Flood  Disaster  Protection  Act of 1973,  as  amended.  The  Servicer  shall  also  maintain  on the REO
Property,  fire and hazard  insurance  with  extended  coverage in an amount  which is at least equal to the maximum
insurable  value of the  improvements  which are a part of such  property,  liability  insurance  and, to the extent
required and available  under the Flood Disaster  Protection Act of 1973, as amended,  flood  insurance in an amount
as  provided  above.  It is  understood  and agreed  that no other  additional  insurance  need be  required  by the
Servicer or the Mortgagor or maintained on property  acquired in respect of the Mortgage Loans,  other than pursuant
to the Fannie Mae Guide or such  applicable  state or federal laws and  regulations as shall at any time be in force
and as shall  require such  additional  insurance.  All such  policies  shall be endorsed  with  standard  mortgagee
clauses with loss payable to the Servicer and its  successors  and/or  assigns and shall provide for at least thirty
days prior  written  notice of any  cancellation,  reduction  in the amount or  material  change in  coverage to the
Servicer.  The  Servicer  shall not  interfere  with the  Mortgagor's  freedom of choice in  selecting  an insurance
carrier or agent,  provided,  however, that the Servicer shall not accept any such insurance policies from insurance
companies  unless such  companies  currently  reflect a General  Policy Rating in Best's Key Rating Guide  currently
acceptable  to Fannie Mae and are licensed to do business in the state  wherein the  property  subject to the policy
is located.

         (b)      If the  Servicer  shall  obtain and  maintain a blanket  hazard  insurance  policy  with  extended
coverage  insuring  against  hazard losses on all of the Mortgage  Loans,  it shall  conclusively  be deemed to have
satisfied its  obligations as set forth in the first  sentence of  Section 3.09(a),  it being  understood and agreed
that such policy may contain a deductible  clause,  in which case the Servicer  shall, in the event that there shall
not have  been  maintained  on the  related  Mortgaged  Property  a policy  complying  with the  first  sentence  of
Section 3.09(a)  and there  shall have been a loss  which  would have been  covered by such  policy,  deposit in the
Custodial Account the amount not otherwise payable under the blanket policy because of such deductible clause.

         (c)      Pursuant to  Section 4.01,  any amounts  collected by the Servicer,  under any insurance  policies
(other than  amounts to be applied to the  restoration  or repair of the property  subject to the related  Mortgage)
shall be deposited  into the Custodial  Account,  subject to withdrawal  pursuant to Section 4.02. Any cost incurred
by the Servicer in  maintaining  any such  insurance if the Mortgagor  defaults in its  obligation to do so shall be
added to the amount  owing  under the  Mortgage  Loan  where the terms of the  Mortgage  Loan so  permit;  provided,
however,  that the  addition  of any such cost shall not be taken into  account  for  purposes  of  calculating  the
distributions to be made to Certificateholders and shall be recoverable by the Servicer pursuant to Section 4.02.

         Section 3.10.     Presentment  of Claims and  Collection  of  Proceeds.  The  Servicer  shall  prepare  and
present on behalf of the Trustee and the  Certificateholders  all claims under the Insurance  Policies and take such
actions  (including the  negotiation,  settlement,  compromise or  enforcement  of the insured's  claim) as shall be
necessary  to realize  recovery  under such  policies.  Any  proceeds  disbursed  to the Servicer in respect of such
policies,  bonds or contracts  shall be promptly  deposited in the Custodial  Account upon receipt,  except that any
amounts  realized  that are to be  applied to the repair or  restoration  of the  related  Mortgaged  Property  as a
condition  precedent to the  presentation of claims on the related Mortgage Loan to the insurer under any applicable
Insurance Policy need not be so deposited (or remitted).

         Section 3.11.     Maintenance of the Primary Mortgage Insurance Policies

         (a)      The Servicer  shall not take, or permit any  subservicer  to take, any action that would result in
noncoverage  under any applicable  Primary  Mortgage  Insurance Policy of any loss which, but for the actions of the
Servicer or such  subservicer,  would have been covered  thereunder.  The  Servicer  shall cause to be kept in force
and effect (to the extent that the  Mortgage  Loan  requires  the  Mortgagor to maintain  such  insurance),  primary
mortgage  insurance  applicable  to each  Mortgage Loan in accordance  with the  provisions of this  Agreement.  The
Servicer  shall not, and shall not permit any  subservicer  to, cancel or refuse to renew any such Primary  Mortgage
Insurance  Policy that is in effect at the date of the initial  issuance of the Mortgage  Note and is required to be
kept in force  hereunder  except in accordance  with the  provisions of this  Agreement.  Any such primary  mortgage
insurance policies shall be issued by a Qualified Insurer.

         (b)      The  Servicer  agrees to  present,  or to cause  each  subservicer  to  present,  on behalf of the
Trustee and the  Certificateholders,  claims to the insurer under any Primary  Mortgage  Insurance  Policies and, in
this regard,  to take such  reasonable  action as shall be necessary to permit  recovery under any Primary  Mortgage
Insurance  Policies  respecting  defaulted  Mortgage Loans.  Pursuant to Section 4.01,  any amounts collected by the
Servicer  under any Primary  Mortgage  Insurance  Policies shall be deposited in the Custodial  Account,  subject to
withdrawal pursuant to Section 4.02.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents

         The Trustee (or the  Custodian,  as directed by the Trustee),  shall retain  possession  and custody of the
originals (to the extent  available) of any Primary  Mortgage  Insurance  Policies,  or  certificate of insurance if
applicable,  and any  certificates of renewal as to the foregoing as may be issued from time to time as contemplated
by this Agreement.  Until all amounts  distributable  in respect of the  Certificates  have been distributed in full
and the Servicer  otherwise has fulfilled its obligations  under this Agreement,  the Trustee (or the Custodian,  as
directed by the Trustee)  shall also retain  possession  and custody of each Mortgage  File in  accordance  with and
subject  to the terms  and  conditions  of this  Agreement.  The  Servicer  shall  promptly  deliver  or cause to be
delivered to the Trustee (or the Custodian,  as directed by the Trustee),  upon the execution or receipt thereof the
originals of any Primary  Mortgage  Insurance  Policies,  any  certificates of renewal,  and such other documents or
instruments  that  constitute  portions of the Mortgage File that come into the possession of the Servicer from time
to time.

         Section 3.13.     Realization  Upon  Defaulted  Mortgage  Loans.  The  Servicer  shall  use its  reasonable
efforts,  consistent  with the procedures that the Servicer would use in servicing loans for its own account and the
requirements of the Fannie Mae Guide, to foreclose upon or otherwise  comparably  convert the ownership of Mortgaged
Properties  securing  such  of the  Mortgage  Loans  as come  into  and  continue  in  default  and as to  which  no
satisfactory  arrangements  can be made  for  collection  of  delinquent  payments  pursuant  to  Section  4.01.  In
determining the delinquency status of any Mortgage Loan, the Servicer will use Delinquency  Recognition  Policies as
described to and approved by the  Depositor,  and shall revise  these  policies as requested by the  Depositor  from
time to time.  The Servicer  shall use its  reasonable  efforts to realize  upon  defaulted  Mortgage  Loans in such
manner as will maximize the receipt of principal  and interest by the  Depositor,  taking into account,  among other
things,  the timing of  foreclosure  proceedings.  The foregoing is subject to the  provisions  that, in any case in
which  Mortgaged  Property  shall have suffered  damage,  the Servicer shall not be required to expend its own funds
toward the restoration of such property unless it shall determine in its discretion (i) that such  restoration  will
increase the proceeds of liquidation of the related  Mortgage Loan to the Depositor  after  reimbursement  to itself
for such expenses,  and (ii) that such expenses will be recoverable by the Servicer  through  Insurance  Proceeds or
Liquidation  Proceeds from the related  Mortgaged  Property,  as contemplated in Section 4.02. The Servicer shall be
responsible for all costs and expenses  incurred by it in any such  proceedings or functions as advances;  provided,
however, that it shall be entitled to reimbursement therefor as provided in Section 4.02.  Notwithstanding  anything
to the contrary  contained  herein, in connection with a foreclosure or acceptance of a deed in lieu of foreclosure,
in the event the Servicer has reasonable  cause to believe that a Mortgaged  Property is  contaminated  by hazardous
or toxic substances or wastes,  or if the Trustee otherwise  requests an environmental  inspection or review of such
Mortgaged  Property,  such an inspection or review is to be conducted by a qualified  inspector.  Upon completion of
the  inspection,  the Servicer  shall  promptly  provide the Depositor and the Trustee with a written  report of the
environmental inspection.

         Section 3.14.     Compensation  for the  Servicer.  The Servicer  will be entitled to the Servicing Fee and
all income and gain realized from any  investment  of funds in the  Custodial  Account,  pursuant to Article IV, for
the performance of its activities  hereunder.  Servicing  compensation in the form of assumption  fees, if any, late
payment  charges,  as collected,  if any, or otherwise (but not including any Prepayment  Charges) shall be retained
by the Servicer and shall not be deposited in the Custodial  Account.  The Servicer  will be entitled to retain,  as
additional  compensation,  any interest  incurred in connection with a Principal  Prepayment in full or otherwise in
excess of amounts  required to be remitted to the  Distribution  Account  (such  amounts  together  with the amounts
specified in the first  sentence of this Section 3.14,  the  "Servicing  Compensation")  and any Excess  Liquidation
Proceeds.  The  Servicer  shall be required to pay all expenses  incurred by it in  connection  with its  activities
hereunder and shall not be entitled to reimbursement therefor except as provided in this Agreement.

         Section 3.15.     REO Property

         (a)      In the event the Trust Fund  acquires  ownership  of any REO  Property  in respect of any  related
Mortgage Loan, the deed or certificate of sale shall be issued to the Trustee,  or to its nominee,  on behalf of the
related  Certificateholders.  The  Servicer  shall  ensure  that  the  title to such REO  Property  references  this
Agreement and the Trustee's capacity hereunder (and not in its individual capacity).  The Servicer,  however,  shall
not be required to expend its own funds or incur other reimbursable  charges in connection with any foreclosure,  or
attempted  foreclosure which is not completed,  or towards the restoration of any property unless it shall determine
(i) that such restoration  and/or  foreclosure will increase the proceeds of liquidation of the Mortgage Loan to the
Certificateholders  of one or more Classes after  reimbursement to itself for such expenses or charges and (ii) that
such  expenses or charges  will be  recoverable  to it through  Liquidation  Proceeds,  Insurance  Proceeds,  or REO
Proceeds  (respecting  which it shall have priority for purposes of withdrawals from the Custodial  Account pursuant
to  Section 4.02,  whether or not such  expenses  and charges are  actually  recoverable  from  related  Liquidation
Proceeds,  Insurance  Proceeds or REO Proceeds).  In the event of such a determination  by the Servicer  pursuant to
this  Section 3.15(a),  the Servicer shall be entitled to  reimbursement  of such amounts  pursuant to Section 4.02.
If the  Servicer  has  knowledge  that a  Mortgaged  Property  which the  Servicer  is  contemplating  acquiring  in
foreclosure  or by deed in lieu of  foreclosure  is located  within a one (1) mile  radius of any site listed in the
Expenditure  Plan  for the  Hazardous  Substance  Clean  Up Bond Act of 1984 or other  site  with  environmental  or
hazardous  waste risks known to the  Servicer,  the  Servicer  will,  prior to  acquiring  the  Mortgaged  Property,
consider such risks and only take action in accordance with its established environmental review procedures.

         The Servicer shall, either itself or through an agent selected by the Servicer,  manage, conserve,  protect
and  operate  each REO  Property  in the same  manner  that it  manages,  conserves,  protects  and  operates  other
foreclosed  property for its own account,  and in the same manner that similar  property in the same locality as the
REO Property is managed,  including in accordance with the REMIC  Provisions and in a manner that does not result in
a tax on "net income from  foreclosure  property"  (unless  such result would  maximize  the Trust Fund's  after-tax
return on such  property)  or cause  such REO  Property  to fail to  qualify as  "foreclosure  property"  within the
meaning of Section  860G(a)(8) of the Code.  Each  disposition  of REO Property shall be carried out by the Servicer
at such  price  and upon  such  terms  and  conditions  as the  Servicer  deems to be in the  best  interest  of the
Certificateholders.  The Servicer  shall deposit all funds  collected and received in connection  with the operation
of any REO Property in the Custodial Account pursuant to Section 4.01.

         Upon the  occurrence  of a Cash  Liquidation  or REO  Disposition,  following  the deposit in the Custodial
Account of all  Insurance  Proceeds,  Liquidation  Proceeds  and other  payments and  recoveries  referred to in the
definition  of "Cash  Liquidation"  or "REO  Disposition,"  as  applicable,  upon  receipt by the Trustee of written
notification  of such  deposit  signed by a Servicing  Officer,  the Trustee or any  Custodian,  as the case may be,
shall release to the Servicer the related  Mortgage File and the Trustee shall execute and deliver such  instruments
of transfer or assignment  prepared by the Servicer,  in each case without  recourse,  as shall be necessary to vest
in the Servicer or its designee,  as the case may be, the related  Mortgage Loan, and thereafter  such Mortgage Loan
shall not be part of the Trust Fund.

         (b)      If  title  to any  Mortgaged  Property  is  acquired  by the  Trust  Fund  as an REO  Property  by
foreclosure  or by deed in lieu of  foreclosure,  the deed or  certificate of sale shall be issued to the Trustee or
to its nominee on behalf of  Certificateholders.  Notwithstanding  any such acquisition of title and cancellation of
the related  Mortgage Loan, such REO Property shall (except as otherwise  expressly  provided  herein) be considered
to be an  Outstanding  Mortgage  Loan held in the Trust  Fund  until  such time as the REO  Property  shall be sold.
Consistent  with the  foregoing  for purposes of all  calculations  hereunder so long as such REO Property  shall be
considered  to be an  Outstanding  Mortgage  Loan it shall be assumed that,  notwithstanding  that the  indebtedness
evidenced by the related Mortgage Note shall have been discharged,  such Mortgage Note and the related  amortization
schedule in effect at the time of any such  acquisition  of title (after giving effect to any previous  Curtailments
and before any  adjustment  thereto by reason of any  bankruptcy or similar  proceeding or any moratorium or similar
waiver or grace period)  remain in effect.  To the extent the net income  received  during any calendar  month is in
excess of the amount  attributable to amortizing  principal and accrued interest at the related Mortgage Rate on the
related  Mortgage Loan for such calendar  month,  such excess shall be considered to be a Curtailment of the related
Mortgage Loan.

         (c)      If the Trust Fund  acquires  any REO Property as  aforesaid  or  otherwise  in  connection  with a
default or imminent  default on a Mortgage  Loan, the Servicer on behalf of the Trust Fund shall dispose of such REO
Property  within  three full years  after the  taxable  year of its  acquisition  by the Trust Fund for  purposes of
Section 860G(a)(8)  of the Code (or such shorter period as may be necessary under  applicable  state  (including any
state in which such  property is located)  law to maintain  the status of any portion of the  applicable  REMIC as a
REMIC under  applicable  state law and avoid taxes resulting from such property  failing to be foreclosure  property
under  applicable  state law) or, at the  expense of the Trust  Fund,  request,  more than 60 days before the day on
which such grace period would otherwise  expire,  an extension of such grace period unless the Servicer  obtains for
the Trustee an Opinion of Counsel,  addressed  to the  Trustee and the  Servicer,  to the effect that the holding by
the Trust  Fund of such REO  Property  subsequent  to such  period  will not  result in the  imposition  of taxes on
"prohibited  transactions"  as defined in Section 860F of the Code or cause the applicable  REMIC to fail to qualify
as a REMIC (for federal (or any  applicable  State or local) income tax purposes) at any time that any  Certificates
are  outstanding,  in which case the Trust Fund may  continue to hold such REO Property  (subject to any  conditions
contained in such Opinion of Counsel).  The Servicer shall be entitled to be reimbursed  from the Custodial  Account
for any costs  incurred in  obtaining  such Opinion of Counsel,  as provided in  Section 4.02.  Notwithstanding  any
other  provision  of this  Agreement,  no REO  Property  acquired  by the Trust Fund shall be rented (or  allowed to
continue  to be rented) or  otherwise  used by or on behalf of the Trust  Fund in such a manner or  pursuant  to any
terms that would (i) cause such REO  Property  to fail to qualify as  "foreclosure  property"  within the meaning of
Section 860G(a)(8)  of the Code or (ii) subject the Trust Fund to the  imposition of any federal income taxes on the
income earned from such REO Property,  including any taxes imposed by reason of  Section 860G(c) of the Code, unless
the Servicer has agreed to indemnify  and hold  harmless the Trust Fund with respect to the  imposition  of any such
taxes.

         Section 3.16.     Annual Statement as to Compliance; Annual Certification

         (a)      The  Servicer  and the Trustee  shall  deliver to the  Depositor,  not later than March 15 of each
calendar year beginning in 2008, an Officer's  Certificate  (an "Annual  Statement of  Compliance")  stating,  as to
each signatory  thereof,  that (i) a review of the activities of each such party during the preceding  calendar year
and of its performance  under this Agreement has been made under such officer's  supervision and (ii) to the best of
such officer's  knowledge,  based on such review,  each such party has fulfilled all of its  obligations  under this
Agreement  in all  material  respects  throughout  such year,  or, if there has been a failure  to fulfill  any such
obligation  in any material  respect,  specifying  each such failure known to such officer and the nature and status
of cure  provisions  thereof.  Such Annual  Statement of Compliance  shall contain no restrictions or limitations on
its use. In the event that the Servicer has delegated any  servicing  responsibilities  with respect to the Mortgage
Loans to a Subservicer or  Subcontractor,  the Servicer shall cause such  Subservicer or  Subcontractor to deliver a
similar  Annual  Statement of Compliance by that  Subservicer or  Subcontractor  to the Depositor and the Trustee as
described above as and when required with respect to the Servicer.

         (b)      With respect to the Mortgage  Loans,  by March 15th of each calendar year  beginning in 2008,  the
Servicer shall execute and deliver an Officer's  Certificate  (an "Annual  Certification")  to the Depositor for the
benefit of the  Depositor and the  Depositor's  Affiliates  and the officers,  directors and agents of the Depositor
and the  Depositor's  Affiliates,  in the form  attached  hereto as Exhibit S. In the event  that the  Servicer  has
delegated any servicing  responsibilities with respect to the Mortgage Loans to a Subservicer or Subcontractor,  the
Servicer shall deliver an Annual  Certification  of the Subservicer as described above as to each Subservicer as and
when required with respect to the Servicer.

         (c)      Failure  of the  Servicer  to  comply  with this  Section  3.16  (including  with  respect  to the
timeframes  required in this Section) shall be deemed an Event of Default,  and the Trustee, at the direction of the
Depositor,  shall,  in addition to whatever rights the Trustee may have under this Agreement and at law or equity or
to damages,  including injunctive relief and specific performance,  upon notice immediately terminate all the rights
and  obligations  of the Servicer  under this  Agreement and in and to the Mortgage  Loans and the proceeds  thereof
without  compensating the Servicer for the same.  Failure of the Trustee to comply with this Section 3.16 (including
with respect to the  timeframes  required in this  Section)  which  failure  results in a failure to timely file the
Form 10-K shall be deemed a default  which may result in the  termination  of the Trustee  pursuant to Section  9.08
and the Depositor  may, in addition to whatever  rights the  Depositor  may have under this  Agreement and at law or
equity or to damages,  including injunctive relief and specific  performance,  upon notice immediately terminate all
the rights and  obligations  of the Trustee under this  Agreement and in and to the Mortgage  Loans and the proceeds
thereof  without  compensating  the Trustee for the same. This paragraph shall supercede any other provision in this
Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments  of  Compliance  and  Attestation  Reports.  The Servicer  shall  service and
administer the Mortgage Loans in accordance  with all applicable  requirements of the Servicing  Criteria.  Pursuant
to Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of  Regulation  AB, the  Servicer,  the Trustee and the
Custodian  (each,  an "Attesting  Party") shall deliver to the Trustee,  the Servicer and the Depositor on or before
March 15th of each  calendar  year  beginning in 2008, a report  regarding  such  Attesting  Party's  assessment  of
compliance (an  "Assessment of  Compliance")  with the Servicing  Criteria  during the preceding  calendar year. The
Assessment of Compliance, as set forth in Regulation AB, must contain the following:

         (a)      A  statement  by an  authorized  officer  of  such  Attesting  Party  of  its  authority  and  its
responsibility for assessing compliance with the Servicing Criteria applicable to the related Attesting Party;

         (b)      A  statement  by such  officer,  attached  as  Exhibit  Q-1,  that such  Attesting  Party used the
Servicing  Criteria  attached as Exhibit P hereto,  and which will also be attached to the Assessment of Compliance,
to assess compliance with the Servicing Criteria applicable to the related Attesting Party;

         (c)      An assessment by such officer of the related  Attesting  Party's  compliance  with the  applicable
Servicing  Criteria for the period consisting of the preceding calendar year,  including  disclosure of any material
instance  of  noncompliance  with  respect  thereto  during  such  period,  which  assessment  shall be based on the
activities  such Attesting  Party performs with respect to  asset-backed  securities  transactions  taken as a whole
involving the related Attesting Party, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement  that a registered  public  accounting  firm has issued an  attestation  report on the
related Attesting Party's Assessment of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing  Criteria,  if any, are not  applicable to such Attesting
Party,  which  statement shall be based on the activities such Attesting Party performs with respect to asset-backed
securities  transactions  taken as a whole involving such Attesting Party, that are backed by the same asset type as
the Mortgage Loans.

         Such report at a minimum shall address each of the  Servicing  Criteria  specified on Exhibit P hereto that
are indicated as applicable to the related Attesting Party.

         On or before March 15th of each  calendar year  beginning in 2008,  each  Attesting  Party shall furnish to
the Servicer,  the Depositor and the Trustee a report (an "Attestation  Report") by a registered  public  accounting
firm that  attests to, and  reports on, the  Assessment  of  Compliance  made by the  related  Attesting  Party,  as
required by Rules  13a-18 and 15d-18 of the  Exchange  Act and Item  1122(b) of  Regulation  AB,  which  Attestation
Report must be made in accordance  with  standards for  attestation  reports issued or adopted by the Public Company
Accounting Oversight Board.

         The Servicer shall cause any subservicer and each  subcontractor  determined by it to be  "participating in
the servicing  function"  within the meaning of Item 1122 of Regulation AB, to deliver to the Trustee,  the Servicer
and the  Depositor an  Assessment  of Compliance  and  Attestation  Report as and when provided  above along with an
indication of what Servicing Criteria are addressed in such assessment.

         Such  Assessment of Compliance,  as to any  subservicer,  shall at a minimum  address each of the Servicing
Criteria  specified on Exhibit P hereto which are  indicated as applicable  to any "primary  servicer."  The Trustee
shall confirm that each of the  Assessments  of Compliance  delivered to it address the Servicing  Criteria for each
party as set forth on Exhibit P and notify the Depositor of any  exceptions.  Notwithstanding  the foregoing,  as to
any  Subcontractor,  an Assessment of Compliance is not required to be delivered  unless it is required as part of a
Form 10-K with respect to the Trust Fund.

         Failure of the  Servicer  to comply  with this  Section  3.17  (including  with  respect to the  timeframes
required in this  Section)  shall be deemed an Event of Default,  and the Trustee at the  direction of the Depositor
shall,  in  addition  to  whatever  rights the  Trustee  may have under  this  Agreement  and at law or equity or to
damages,  including  injunctive relief and specific  performance,  upon notice immediately  terminate all the rights
and  obligations  of the Servicer  under this  Agreement and in and to the Mortgage  Loans and the proceeds  thereof
without  compensating  the  Servicer  for the same.  This  paragraph  shall  supercede  any other  provision in this
Agreement or any other agreement to the contrary.

         The Trustee shall also provide an Assessment of Compliance  and  Attestation  Report,  as and when provided
above,  which shall at a minimum  address  each of the  Servicing  Criteria  specified on Exhibit P hereto which are
indicated as  applicable  to the  "trustee."  In addition,  the Trustee  shall cause the Custodian to deliver to the
Trustee,  the Servicer and the Depositor an Assessment of Compliance and  Attestation  Report,  as and when provided
above,  which shall at a minimum  address  each of the  Servicing  Criteria  specified on Exhibit P hereto which are
indicated as applicable to a custodian.  Notwithstanding  the  foregoing,  as to the Trustee and any  Custodian,  an
Assessment of  Compliance is not required to be delivered  unless it is required as part of a Form 10-K with respect
to the Trust Fund.

         Section 3.18.     Reports Filed with Securities and Exchange Commission

         (a)      (i)      Within 15 days after each  Distribution  Date,  the Trustee  shall,  in  accordance  with
industry  standards,  file with the Commission via the Electronic Data Gathering and Retrieval System  ("EDGAR"),  a
Distribution  Report on Form 10-D,  signed by the Servicer,  with a copy of the Monthly Statement to be furnished by
the Trustee to the  Certificateholders  for such Distribution Date; provided that the Trustee shall have received no
later than five (5) calendar days after the related  Distribution  Date, all information  required to be provided to
the Trustee as described in clause  (a)(ii)  below.  Any  disclosure  in addition to the Monthly  Statement  that is
required  to be  included on Form 10-D  ("Additional  Form 10-D  Disclosure")  shall be,  pursuant to the  paragraph
immediately  below,  reported by the parties set forth on Exhibit R to the Trustee and the Depositor and approved by
the  Depositor,  and the Trustee  will have no duty or liability  for any failure  hereunder to determine or prepare
any  Additional  Form 10-D  Disclosure  absent such  reporting  (other than with respect to when it is the reporting
party as set forth in Exhibit R) or prepare any Additional Form 10-D Disclosure absent such reporting and approval.

                  (ii)     (A) Within five (5) calendar days after the related  Distribution  Date,  (i) the parties
set forth in Exhibit R shall be required to provide,  pursuant to section  3.18(a)(v)  below, to the Trustee and the
Depositor,  to the extent known, in  EDGAR-compatible  format, or in such other form as otherwise agreed upon by the
Trustee and the  Depositor  and such party,  the form and  substance  of any  Additional  Form 10-D  Disclosure,  if
applicable,  and (ii) the Depositor will approve, as to form and substance,  or disapprove,  as the case may be, the
inclusion  of the  Additional  Form  10-D  Disclosure  on Form  10-D.  The  Depositor  will be  responsible  for any
reasonable  fees and expenses  assessed or incurred by the Trustee in connection  with including any Additional Form
10-D Disclosure on Form 10-D pursuant to this Section.

                  (B)      After  preparing the Form 10-D,  the Trustee shall forward  electronically  a copy of the
Form 10-D to the Servicer,  and in the case that such Form 10-D contains  Additional  Form 10-D  Disclosure,  to the
Servicer and the  Depositor,  for review.  No later than two (2) Business  Days prior to the 15th calendar day after
the related  Distribution  Date, a senior officer of the Servicer in charge of the servicing function shall sign the
Form 10-D and return an  electronic  or fax copy of such signed Form 10-D (with an  original  executed  hard copy to
follow by  overnight  mail) to the  Trustee.  If a Form 10-D cannot be filed on time or if a  previously  filed Form
10-D needs to be amended,  the Trustee will follow the  procedures set forth in Section  3.18(a)(vi).  Promptly (but
no later than one (1)  Business  Day) after  filing with the  Commission,  the Trustee  will make  available  on its
internet  website  identified  in Section  6.04 a final  executed  copy of each Form 10-D  prepared and filed by the
Trustee.  The signing  party at the Servicer can be contacted at  214-626-3287.  Form 10-D  requires the  registrant
to indicate  (by  checking  "yes" or "no") that it "(1) has filed all reports  required to be filed by Section 13 or
15(d) of the  Exchange  Act during the  preceding  12 months (or for such  shorter  period that the  registrant  was
required to file such  reports),  and (2) has been  subject to such filing  requirements  for the past 90 days.  The
Depositor  hereby  represents  to the Trustee that the  Depositor  has filed all such  required  reports  during the
preceding  12 months and that it has been subject to such filing  requirement  for the past 90 days.  The  Depositor
shall notify the Trustee in writing,  no later than the fifth calendar day after the related  Distribution Date with
respect to the filing of a report on Form 10-D, if the answer to either  question  should be "no." The Trustee shall
be entitled  to rely on the  representations  in Section  2.06(h)  and in any such  notice in  preparing,  executing
and/or filing any such report.  The parties to this  Agreement  acknowledge  that the  performance by the Trustee of
its duties under Sections 3.18(a)(i) and (vi) related to the timely  preparation,  execution and filing of Form 10-D
is contingent  upon such parties  strictly  observing all  applicable  deadlines in the  performance of their duties
under such Sections.  The Trustee shall have no liability for any loss,  expense,  damage or claim arising out of or
with  respect to any failure to properly  prepare,  execute  and/or  timely file such Form 10-D,  where such failure
results from the  Trustee's  inability or failure to receive,  on a timely  basis,  any  information  from any other
party  hereto  needed to  prepare,  arrange  for  execution  or file  such Form  10-D,  not  resulting  from its own
negligence, bad faith or willful misconduct.

                  (iii)    (A)      Within  four (4)  Business  Days  after  the  occurrence  of an event  requiring
disclosure  on Form 8-K (each such event,  a  "Reportable  Event"),  the  Trustee  shall  prepare  and file,  at the
direction of the Depositor,  on behalf of the Trust,  any Form 8-K, as required by the Exchange Act;  provided that,
the Depositor  shall file the initial Form 8-K in connection with the issuance of the  Certificates.  Any disclosure
or  information  related to a Reportable  Event or that is otherwise  required to be included on Form 8-K ("Form 8-K
Disclosure  Information") shall be, pursuant to the paragraph  immediately below,  reported by the parties set forth
on Exhibit R to the Trustee and the  Depositor and approved by the  Depositor,  and the Trustee will have no duty or
liability  for any  failure  hereunder  to  determine  or prepare any  Additional  Form 8-K  Disclosure  absent such
reporting  (other  than with  respect to when it is the  reporting  party as set forth in Exhibit R) or prepare  any
Additional Form 8-K Disclosure absent such reporting and approval.

                  (B)      For so long as the Trust is  subject  to the  Exchange  Act  reporting  requirements,  no
later than 5:00 p.m.  New York City time on the 2nd  Business Day after the  occurrence  of a  Reportable  Event (i)
the parties set forth in Exhibit R shall be required pursuant to Section  3.18(a)(v) below to provide to the Trustee
and the Depositor,  to the extent known by a responsible  officer thereof,  in  EDGAR-compatible  format, or in such
other form as otherwise  agreed upon by the Trustee and the Depositor and such party,  the form and substance of any
Form 8-K Disclosure  Information,  if applicable,  and (ii) the Depositor will approve, as to form and substance, or
disapprove,  as the case may be, the  inclusion of the Form 8-K  Disclosure  Information  on Form 8-K. The Depositor
will be responsible  for any  reasonable  fees and expenses  assessed or incurred by the Trustee in connection  with
including any Form 8-K Disclosure Information on Form 8-K pursuant to this Section.

                  (C)      After  preparing  the Form 8-K, the Trustee shall  forward  electronically  a copy of the
Form 8-K to the  Depositor  and the  Servicer  for  review.  No later than 12:00 p.m.  New York City time on the 4th
Business Day after the  Reportable  Event,  a senior  officer of the Servicer  shall sign the Form 8-K and return an
electronic  or fax copy of such signed Form 8-K (with an original  executed  hard copy to follow by overnight  mail)
to the  Trustee.  If a Form 8-K cannot be filed on time or if a previously  filed Form 8-K needs to be amended,  the
Trustee will follow the  procedures set forth in Section  3.18(a)(vi).  Promptly (but no later than one (1) Business
Day) after filing with the  Commission,  the Trustee will make  available on its  internet  website,  identified  in
Section  6.04, a final  executed  copy of each Form 8-K prepared and filed by the Trustee.  The signing party at the
Servicer can be contacted at  212-272-7525.  The parties to this Agreement  acknowledge  that the performance by the
Trustee of its duties under this Section  3.18(a)(iii)  related to the timely  preparation and filing of Form 8-K is
contingent upon such parties  strictly  observing all applicable  deadlines in the performance of their duties under
this Section  3.18(a)(iii).  The Trustee shall have no liability for any loss,  expense,  damage,  claim arising out
of or with  respect to any  failure to  properly  prepare,  execute  and/or  timely  file such Form 8-K,  where such
failure results from the Trustee's  inability or failure to receive,  on a timely basis,  any  information  from any
other party  hereto  needed to prepare,  arrange for  execution or file such Form 8-K,  not  resulting  from its own
negligence, bad faith or willful misconduct.

                  (iv)     (A)      Within 90 days after the end of each  fiscal  year of the Trust or such  earlier
date as may be required by the Exchange Act (the "10-K Filing  Deadline") (it being  understood that the fiscal year
for the Trust ends on December 31st of each year),  commencing in March 2008,  the Trustee shall prepare and file on
behalf of the Trust a Form 10-K,  in form and  substance as required by the Exchange  Act. Each such Form 10-K shall
include  the  following  items,  in each case to the  extent  they have been  delivered  to the  Trustee  within the
applicable  timeframes  set forth in this  Agreement,  (I) an annual  compliance  statement for the Servicer and any
Subservicer,  as  described  under  Section  3.18,  (II)(A) the annual  reports on  assessment  of  compliance  with
Servicing  Criteria for the Servicer,  each Subservicer and Subcontractor  participating in the Servicing  Function,
the Trustee and the  Custodian,  as described  under Section 3.17, and (B) if the  Servicer's,  the Trustee's or the
Custodian's  report on assessment of compliance with servicing  criteria described under Section 3.17 identifies any
material instance of  noncompliance,  disclosure  identifying such instance of noncompliance,  or if the Servicer's,
the Trustee's or the  Custodian's  report on  assessment  of compliance  with  Servicing  Criteria  described  under
Section  3.17 is not  included as an exhibit to such Form 10-K,  disclosure  that such report is not included and an
explanation why such report is not included,  (III)(A) the registered public accounting firm attestation  report for
the Servicer,  the Trustee and the Custodian,  as described  under Section 3.17,  and (B) if any  registered  public
accounting firm attestation  report described under Section 3.17 identifies any material  instance of noncompliance,
disclosure  identifying  such  instance  of  noncompliance,  or  if  any  such  registered  public  accounting  firm
attestation  report is not  included as an exhibit to such Form 10-K,  disclosure  that such report is not  included
and an  explanation  why such  report is not  included,  and (IV) a  Sarbanes-Oxley  Certification  ("Sarbanes-Oxley
Certification")  as described in this Section  3.18(a)(iv)(D)  below.  Any  disclosure or information in addition to
(I) through (IV) above that is required to be included on Form 10-K ("Additional  Form 10-K  Disclosure")  shall be,
pursuant to the paragraph  immediately below,  reported by the parties set forth on Exhibit R to the Trustee and the
Depositor and approved by the  Depositor,  and the Trustee will have no duty or liability for any failure  hereunder
to determine or prepare any Additional Form 10-K Disclosure  absent such reporting  (other than with respect to when
it is the reporting  party as set forth in Exhibit R) or prepare any  Additional  Form 10-K  Disclosure  absent such
reporting and approval.

                  (B)      No later  than March  15th of each year that the Trust is  subject  to the  Exchange  Act
reporting  requirements,  commencing  in 2008,  (i) the  parties set forth in Exhibit R shall be required to provide
pursuant to Section  3.18(a)(v)  below to the Trustee and the Depositor,  to the extent known,  in  EDGAR-compatible
format,  or in such other form as otherwise  agreed upon by the Trustee and the Depositor  and such party,  the form
and substance of any Additional  Form 10-K  Disclosure,  if applicable,  and (ii) the Depositor will approve,  as to
form and substance,  or  disapprove,  as the case may be, the inclusion of the  Additional  Form 10-K  Disclosure on
Form 10-K.  The Depositor  will be  responsible  for any  reasonable  fees and expenses  assessed or incurred by the
Trustee in connection with including any Additional  Form 10-K Disclosure  Information on Form 10-K pursuant to this
Section.

                  (C)      After preparing the Form 10-K, the Trustee shall forward  electronically  a draft copy of
the Form 10-K to the  Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City time on the
4th  Business Day prior to the 10-K Filing  Deadline,  a senior  officer of the Servicer in charge of the  servicing
function  shall sign the Form 10-K and return an  electronic  or fax copy of such signed Form 10-K (with an original
executed  hard copy to follow by  overnight  mail) to the  Trustee.  If a Form 10-K  cannot be filed on time or if a
previously  filed Form 10-K needs to be  amended,  the  Trustee  will  follow  the  procedures  set forth in Section
3.18(a)(vi).  Promptly (but no later than one (1) Business Day) after filing with the  Commission,  the Trustee will
make available on its internet  website  identified in Section 6.04 a final executed copy of each Form 10-K prepared
and filed by the Trustee.  The signing  party at the Servicer can be contacted at  212-272-7525.  Form 10-K requires
the  registrant to indicate (by checking  "yes" or "no") that it "(1) has filed all reports  required to be filed by
Section 13 or 15(d) of the  Exchange  Act during  the  preceding  12 months  (or for such  shorter  period  that the
registrant was required to file such  reports),  and (2) has been subject to such filing  requirements  for the past
90 days.  The Depositor  hereby  represents  to the Trustee that the  Depositor has filed all such required  reports
during the  preceding 12 months and that it has been subject to such filing  requirement  for the past 90 days.  The
Depositor  shall  notify the Trustee in writing,  no later than March 15th with respect to the filing of a report on
Form  10-K,  if the  answer  to  either  question  should  be "no." The  Trustee  shall be  entitled  to rely on the
representations  in Section  2.06(h) and in any such notice in preparing,  executing  and/or filing any such report.
The  parties to this  Agreement  acknowledge  that the  performance  by the  Trustee of its  duties  under  Sections
3.18(a)(iv)  related to the timely  preparation  and filing of Form 10-K is  contingent  upon such parties  strictly
observing  all  applicable  deadlines  in the  performance  of their duties  under such  Sections,  Section 3.16 and
Section  3.17.  The Trustee  shall have no liability  for any loss,  expense,  damage,  claim arising out of or with
respect to any failure to properly  prepare and/or timely file such Form 10-K,  where such failure  results from the
Trustee's  inability or failure to receive,  on a timely basis,  any information  from any other party hereto needed
to prepare,  arrange for  execution or file such Form 10-K,  not  resulting  from its own  negligence,  bad faith or
willful  misconduct.  Subject to the  foregoing,  the Trustee has no duty under this Agreement to monitor or enforce
the  performance  by the other parties  listed on Exhibit R of their duties under this  paragraph or to  proactively
solicit or procure from such parties any Additional Form 10-K Disclosure information.

                  (D)      Each Form  10-K  shall  include  a  certification  (the  "Sarbanes-Oxley  Certification")
required to be included  therewith  pursuant to the  Sarbanes-Oxley  Act. The Trustee shall,  and the Servicer shall
cause any  subservicer  or  subcontractor  engaged by it to,  provide  to the  Person  who signs the  Sarbanes-Oxley
Certification  (the  "Certifying  Person"),  by March 10 of each year in which the Trust is subject to the reporting
requirements  of the Exchange Act and otherwise  within a reasonable  period of time upon request,  a  certification
(each, a "Back-Up  Certification"),  in the form attached hereto as Exhibit Q-1 or Exhibit Q-2, as applicable,  upon
which the  Certifying  Person,  the entity for which the  Certifying  Person acts as an officer,  and such  entity's
officers,  directors  and  Affiliates  (collectively  with  the  Certifying  Person,  "Certification  Parties")  can
reasonably  rely.  The  senior  officer of the  Servicer  in charge of the  servicing  function  shall  serve as the
Certifying Person on behalf of the Trust.  Such officer of the Certifying Person can be contacted at 212-272-7525.

                  (v)      With respect to any Additional Form 10-D  Disclosure,  Additional Form 10-K Disclosure or
any Form 8-K Disclosure Information  (collectively,  the "Additional  Disclosure") relating to the Trust Fund in the
form  attached  hereto as  Exhibit S, the  Trustee's  obligation  to  include  such  Additional  Information  in the
applicable  Exchange  Act  report is  subject  to receipt  from the  entity  that is  indicated  in Exhibit R as the
responsible  party for providing that information,  if other than the Trustee,  as and when required as described in
Section  3.18(a)(i)  through (iv) above.  Each of the Trustee,  Servicer,  Sponsor,  and  Depositor  hereby agree to
notify  and  provide to the  extent  known to the  Trustee,  Servicer,  Sponsor  and the  Depositor  all  Additional
Disclosure  relating  to the  Trust  Fund,  with  respect  to which  such  party is  indicated  in  Exhibit R as the
responsible  party for providing  that  information.  Within five Business  Days of each  Distribution  Date of each
year that the Trust is subject to the Exchange Act reporting  requirements,  the Depositor  shall make  available to
the Trustee the  Significance  Estimate and the Trustee shall use such  information  to calculate  the  Significance
Percentage.  If the  Significance  Percentage  meets either of the threshold  levels  detailed in Item 1115(b)(1) or
1115(b)(2)  of  Regulation  AB, the Trustee shall  deliver  written  notification  to the Depositor and the Corridor
Counterparty  to that effect,  which  notification  shall include a request that the Corridor  Counterparty  provide
Regulation AB information to the Depositor in accordance  with the related  Corridor  Contract.  The Depositor shall
be obligated to obtain from the Corridor  Counterparty  any information  required under  Regulation AB to the extent
required under the related  Corridor  Contract and to provide to the Trustee any information that may be required to
be  included in any Form 10-D,  Form 8-K or Form 10-K  relating to such  Corridor  Contract or written  notification
instructing the Trustee that such  Additional  Disclosure  regarding the Corridor  Counterparty is not necessary for
such Distribution Date. The Servicer shall be responsible for determining the pool  concentration  applicable to any
subservicer or originator at any time.

                  (vi)     (A)      On or prior to January  30 of the first year in which the  Trustee is able to do
so under  applicable  law, the Trustee  shall  prepare and file a Form 15 relating to the  automatic  suspension  of
reporting in respect of the Trust under the Exchange Act.

         (b)      In the event that the Trustee is unable to timely  file with the  Commission  all or any  required
portion  of any  Form  8-K,  10-D or 10-K  required  to be  filed  by this  Agreement  because  required  disclosure
information  was either not  delivered  to it or  delivered  to it after the  delivery  deadlines  set forth in this
Agreement or for any other reason,  the Trustee will  immediately  notify the  Depositor  and the  Servicer.  In the
case of Form 10-D and 10-K,  the  Depositor,  Servicer and Trustee will  cooperate to prepare and file a Form 12b-25
and a 10-DA and 10-KA as  applicable,  pursuant to Rule  12b-25 of the  Exchange  Act. In the case of Form 8-K,  the
Trustee will,  upon receipt of all required Form 8-K Disclosure  Information  and upon the approval and direction of
the Depositor,  include such  disclosure  information on the next Form 10-D. In the event that any previously  filed
Form 8-K,  10-D or 10-K needs to be amended due to any  Additional  Disclosure  items,  the Trustee  will notify the
Depositor  and the Servicer and such parties will  cooperate  to prepare any  necessary  8-KA,  10-DA or 10-KA.  Any
Form 15,  Form  12b-25 or any  amendment  to Form 8-K,  10-D or 10-K  shall be  signed  by a senior  officer  of the
Servicer in charge of the servicing  function.  The Depositor and Servicer  acknowledge  that the performance by the
Trustee of its duties under this Section  3.18(a)(vi)  related to the timely  preparation,  execution  and filing of
Form 15, a Form  12b-25  or any  amendment  to Form  8-K,  10-D or 10-K is  contingent  upon  the  Servicer  and the
Depositor  timely  performing  their duties under this  Section.  The Trustee  shall have no liability for any loss,
expense,  damage or claim arising out of or with respect to any failure to properly  prepare,  execute and/or timely
file any such Form 15, Form 12b-25 or any  amendments  to Forms 8-K, 10-D or 10-K,  where such failure  results from
the  Trustee's  inability or failure to receive,  on a timely  basis,  any  information  from any other party hereto
needed to prepare,  arrange for execution or file such Form 15, Form 12b-25 or any  amendments to Forms 8-K, 10-D or
10-K, not resulting from its own negligence, bad faith or willful misconduct.

                  The Depositor  agrees to promptly  furnish to the Trustee,  from time to time upon  request,  such
further information,  reports and financial  statements within its control relating to this Agreement,  the Mortgage
Loans as the Trustee  reasonably  deems  appropriate to prepare and file all necessary  reports with the Commission.
The  Trustee  shall have no  responsibility  to file any items  other than those  specified  in this  Section  3.18;
provided,  however,  the Trustee will  cooperate with the Depositor in connection  with any additional  filings with
respect to the Trust Fund as the Depositor  deems  necessary  under the Exchange Act. Fees and expenses  incurred by
the Trustee in connection with this Section 3.18 shall not be reimbursable from the Trust Fund.

         (c)      In connection with the filing of any Form 10-K  hereunder,  the Trustee shall sign a certification
(a "Form of Back-Up  Certification for Form 10-K Certificate,"  substantially in the form attached hereto as Exhibit
Q-2) for the Depositor  regarding certain aspects of the Form 10-K certification  signed by the Servicer,  provided,
however,  that the Trustee shall not be required to undertake an analysis of any accountant's  report attached as an
exhibit to the Form 10-K.

         (d)      The  Trustee  shall  indemnify  and  hold  harmless  the  Depositor  and the  Servicer  and  their
respective officers,  directors and affiliates from and against any losses, damages,  penalties, fines, forfeitures,
reasonable  and necessary  legal fees and related  costs,  judgments and other costs and expenses  arising out of or
based upon a breach of the Trustee's  obligations  under Section 3.17 and Section 3.18 or the Trustee's  negligence,
bad faith or willful misconduct in connection therewith.

         The  Depositor  shall  indemnify  and hold  harmless  the Trustee  and the  Servicer  and their  respective
officers,  directors and affiliates from and against any losses, damages, penalties, fines, forfeitures,  reasonable
and necessary  legal fees and related costs,  judgments and other costs and expenses  arising out of or based upon a
breach of the  obligations  of the Depositor  under Section 3.16,  Section 3.17 and Section 3.18 or the  Depositor's
negligence, bad faith or willful misconduct in connection therewith.

         The  Servicer  shall  indemnify  and hold  harmless  the Trustee  and the  Depositor  and their  respective
officers,  directors and affiliates from and against any losses, damages, penalties, fines, forfeitures,  reasonable
and necessary  legal fees and related costs,  judgments and other costs and expenses  arising out of or based upon a
breach of the  obligations  of the  Servicer  under this  Section 3.18 or the  Servicer's  negligence,  bad faith or
willful misconduct in connection therewith.

         If the  indemnification  provided for herein is unavailable or  insufficient  to hold harmless the Trustee,
the Depositor or the  Servicer,  as  applicable,  then the  defaulting  party,  in  connection  with a breach of its
respective  obligations  under this Section 3.18 or its respective  negligence,  bad faith or willful  misconduct in
connection  therewith,  agrees  that it shall  contribute  to the amount  paid or payable by the other  parties as a
result of the losses,  claims,  damages or  liabilities  of the other party in such  proportion as is appropriate to
reflect the relative fault and the relative benefit of the respective parties.

         (e)      Nothing  shall be  construed  from the  foregoing  subsections  (a),  (b) and (c) to  require  the
Trustee  or any  officer,  director  or  Affiliate  thereof  to sign any Form  10-K or any  certification  contained
therein.  Furthermore,  the  inability  of the  Trustee  to file a Form  10-K as a result  of the  lack of  required
information  as set  forth in  Section  3.16(a)  or  required  signatures  on such  Form  10-K or any  certification
contained therein shall not be regarded as a breach by the Trustee of any obligation under this Agreement.

         Failure of the  Servicer  to comply  with this  Section  3.18  (including  with  respect to the  timeframes
required in this  Section)  shall be deemed an Event of Default,  and the Trustee at the  direction of the Depositor
shall,  in  addition  to  whatever  rights the  Trustee  may have under  this  Agreement  and at law or equity or to
damages,  including  injunctive relief and specific  performance,  upon notice immediately  terminate all the rights
and  obligations  of the Servicer  under this  Agreement and in and to the Mortgage  Loans and the proceeds  thereof
without  compensating  the  Servicer  for the same.  This  paragraph  shall  supercede  any other  provision in this
Agreement or any other agreement to the contrary.

         (f)      Notwithstanding  the  provisions of Section  11.02,  this Section 3.18 may be amended  without the
consent of the Certificateholders.

         Section 3.19.     UCC. The  Depositor  shall inform the Trustee in writing of any Uniform  Commercial  Code
financing  statements that were filed on the Closing Date in connection with the Trust with stamped  recorded copies
of such  financing  statements to be delivered to the Trustee  promptly upon receipt by the  Depositor.  The Trustee
agrees to monitor  and notify  the  Depositor  if any  continuation  statements  for such  Uniform  Commercial  Code
financing  statements  need to be filed.  If directed by the  Depositor  in writing,  the Trustee will file any such
continuation  statements solely at the expense of the Depositor.  The Depositor shall file any financing  statements
or amendments thereto required by any change in the Uniform Commercial Code.

         Section 3.20.     Optional Purchase of Defaulted Mortgage Loans

         (a)      With respect to any Mortgage  Loan which as of the first day of a Fiscal  Quarter is delinquent in
payment by 90 days or more or is an REO  Property,  the Company  shall have the right to purchase such Mortgage Loan
from the Trust at a price equal to the Repurchase  Price;  provided  however (i) that such Mortgage Loan is still 90
days or more  delinquent  or is an REO Property as of the date of such purchase and (ii) this  purchase  option,  if
not theretofore  exercised,  shall  terminate on the date prior to the last day of the related Fiscal Quarter.  This
purchase  option,  if not  exercised,  shall not be thereafter  reinstated  unless the  delinquency is cured and the
Mortgage  Loan  thereafter  again becomes 90 days or more  delinquent or becomes an REO Property,  in which case the
option shall again become exercisable as of the first day of the related Fiscal Quarter.

         (b)      In addition,  the Company  shall,  at its option,  purchase  any Mortgage  Loan from the Trust for
which the first  Scheduled  Payment  due to the Trust  after the  Closing  Date  becomes  thirty (30) days past due;
provided,  however,  such  Mortgage Loan was  purchased by the Company or one of its  affiliates  from an originator
pursuant to a loan purchase  agreement that  obligated  such seller to repurchase  such Mortgage Loan if one or more
Scheduled  Payments  becomes 30 or more days  delinquent (and such originator has agreed to repurchase such Mortgage
Loan);  provided,  further,  that such optional  purchase  shall be exercised no later than the 270th day after such
Mortgage Loan is subject to such originator's  repurchase  obligation.  Such purchase shall be made at a price equal
to 100% of the Stated Principal  Balance thereof plus accrued interest thereon at the applicable  Mortgage Rate from
the date through  which  interest  was last paid by the related  Mortgagor or advanced to the first day of the month
in which such amount is to be distributed.

         (c)      If at any time the  Company  deposits,  or remits  to the  Servicer  (to the  extent it is not the
Servicer)  for deposit,  in the  Custodial  Account the amount of the  Repurchase  Price for a Mortgage Loan and the
Company  provides  to the Trustee a  certification  signed by a Servicing  Officer  stating  that the amount of such
payment has been  deposited  in the  Custodial  Account,  then the Trustee  shall  execute  the  assignment  of such
Mortgage  Loan to the Company at the request of the Company  without  recourse,  representation  or warranty and the
Company shall  succeed to all of the  Trustee's  right,  title and interest in and to such  Mortgage  Loan,  and all
security and documents  relative  thereto.  Such  assignment  shall be an assignment  outright and not for security.
The Company will thereupon own such Mortgage,  and all such security and documents,  free of any further  obligation
to the  Trustee or the  Certificateholders  with  respect  thereto.  This right may be  assigned by the Company to a
third party, including a Holder of a Class of Certificates.

         Section 3.21.     Statements to the Trustee

         (a)      The  Servicer  shall  furnish to the Trustee an  individual  Mortgage  Loan  accounting  report (a
"Report"),  as of the last  Business Day of each month,  in the  Servicer's  assigned  loan number order to document
Mortgage Loan payment activity on an individual  Mortgage Loan basis.  With respect to each month, such Report shall
be received by the Trustee no later than the 10th  calendar  day of the month of the related  Distribution  Date (or
September 10, 2007, in the case of the initial Report), and with  respect to information as to Principal Prepayments
in full and Prepayment Charges, no later than one (1) Business Day immediately  following each Prepayment  Period, a
report in an Excel (or  compatible)  electronic  format,  in such format as may be mutually  agreed upon by both the
Trustee and the Servicer, and in hard copy, which Report shall contain the following:

                  (i)      with  respect to each  Monthly  Payment  received  or  advanced  during the  related  Due
Period, the amount of such remittance  allocable to interest and to principal;  the amount of Principal  Prepayments
and prepayment penalties received during the related Prepayment Period;

                  (ii)     the  amount of  Servicing  Compensation  received  by the  Servicer  during the prior Due
Period;

                  (iii)    the aggregate Stated Principal Balance of the Mortgage Loans;

                  (iv)     the  number  and  aggregate   outstanding   principal  balances  of  Mortgage  Loans  (a)
Delinquent (1) 30 to 59 days, (2) 60 to 89 days,  (3) 90 days or more;  (b) as to which  foreclosure  has commenced;
and (c) as to which REO Property has been acquired; and

                  (v)      such  other  data  as may  reasonably  be  required  by the  Trustee  in  order  to  make
distributions to the Certificateholders on such Distribution Date.

         (b)      The Servicer  shall also provide with each such Report a trial  balance,  sorted in the  Trustee's
assigned loan number order,  and such other loan level  information  as described on Exhibits K and L, in electronic
tape form.

         (c)      The Servicer shall prepare and file any and all information  statements or other filings  required
to be delivered to any  governmental  taxing authority or to the Trustee pursuant to any applicable law with respect
to the Mortgage  Loans and the  transactions  contemplated  hereby.  In addition,  the  Servicer  shall  provide the
Trustee with such  information  concerning the Mortgage Loans as is necessary for the Trustee to prepare the Trust's
income tax returns as the Trustee may reasonably request from time to time.

         Section 3.22.     Books and Records

         (a)      The Servicer shall be responsible for  maintaining,  and shall  maintain,  a complete set of books
and records for the Mortgage  Loans which shall be  appropriately  identified in the Servicer's  computer  system to
clearly  reflect the ownership of the Mortgage  Loans by the Trust.  In  particular,  the Servicer shall maintain in
its  possession,  available for inspection by the Trustee and shall deliver to the Trustee upon demand,  evidence of
compliance with all federal,  state and local laws,  rules and  regulations.  To the extent that original  documents
are not required for purposes of realization of Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained
by the Servicer may be in the form of microfilm or microfiche or such other  reliable  means of recreating  original
documents,  including,  but not limited to,  optical  imagery  techniques so long as the Servicer  complies with the
requirements of Accepted Servicing Practices.

         (b)      The Servicer  shall  maintain  with respect to each  Mortgage  Loan and shall make  available  for
inspection  by the  Trustee  the  related  servicing  file  during  the time such  Mortgage  Loan is subject to this
Agreement and thereafter in accordance with applicable law.

         (c)      Payments on the  Mortgage  Loans,  including  any  payoffs,  made in  accordance  with the related
Mortgage  File will be entered in the  Servicer's  set of books and  records  no more than two  Business  Days after
receipt and identification, and allocated to principal or interest as specified in the related Mortgage File.

         Section 3.23.     Intention of the Parties and Interpretation

         Each of the  parties  acknowledges  and agrees  that the  purpose  of  Sections  3.16,  3.17 and 3.18 is to
facilitate  compliance  by the  Sponsor,  the  Trustee and the  Depositor  with the  provisions  of  Regulation  AB.
Therefore,  each of the parties  agrees that (a) the  obligations of the parties  hereunder  shall be interpreted in
such a manner as to  accomplish  that purpose,  (b) the parties'  obligations  hereunder  will be  supplemented  and
modified in writing,  as agreed to and executed by the parties  hereto,  as necessary to be consistent with any such
amendments,  interpretive advice or guidance,  convention or consensus among active participants in the asset-backed
securities  markets,  advice of counsel,  or  otherwise in respect of the  requirements  of  Regulation  AB, (c) the
parties  shall comply with  reasonable  requests  made by the Sponsor,  the Trustee or the Depositor for delivery of
additional  or different  information  as the Sponsor,  the Trustee or the  Depositor may determine in good faith is
necessary to comply with the provisions of Regulation  AB, and (d) no amendment of this Agreement  shall be required
to effect any such changes in the parties' obligations as are necessary to accommodate  evolving  interpretations of
the provisions of Regulation AB.

                                                     ARTICLE IV

                                                      Accounts

         Section 4.01.     Custodial  Account.  (a) The Servicer  shall  segregate and hold all funds  collected and
received  pursuant to each Mortgage  Loan separate and apart from any of its own funds and general  assets and shall
establish and maintain one or more  Custodial  Accounts  held in trust for the  Certificateholders.  Each  Custodial
Account shall be an Eligible Account.  The Custodial Account shall be maintained as a segregated  account,  separate
and apart from trust funds created for mortgage  pass-through  certificates of other series,  and the other accounts
of the Servicer.  Each Custodial  Account shall be reconciled  within forty-five (45) days after each bank statement
cut-off date.

         Within two (2)  Business  Days of receipt and  identification,  except as otherwise  specifically  provided
herein,  the Servicer  shall  deposit or cause to be deposited the following  payments and  collections  remitted by
subservicers  or received  by it in respect of the  Mortgage  Loans  subsequent  to the Cut-off  Date (other than in
respect of principal  and  interest  due on such  Mortgage  Loans on or before the Cut-off  Date) and the  following
amounts required to be deposited hereunder:

                  (i)      Scheduled  Payments  on the  Mortgage  Loans  received  or any  related  portion  thereof
advanced  by the  Servicer  which  were due during or before  the  related  Due  Period,  net of the amount  thereof
comprising the Servicing Fee;

                  (ii)     Full Principal  Prepayments,  Subsequent Recoveries and any Liquidation Proceeds received
by the Servicer  with respect to the Mortgage  Loans in the related  Prepayment  Period with interest to the date of
prepayment or liquidation, net of the amount thereof comprising the Servicing Fee;

                  (iii)    Partial  Principal  Prepayments  received by the Servicer  for the Mortgage  Loans in the
related Prepayment Period;

                  (iv)     Any Monthly Advance and any Compensating Interest Payments;

                  (v)      Any  Insurance  Proceeds  or Net  Liquidation  Proceeds  received  by or on behalf of the
Servicer;

                  (vi)     The  Repurchase  Price with  respect  to any  Mortgage  Loans  purchased  by the  Sponsor
pursuant to the Mortgage  Loan  Purchase  Agreement or Sections  2.02 or 2.03,  any amounts  which are to be treated
pursuant  to  Section 2.04  as the  payment of a  Repurchase  Price in  connection  with the tender of a  Substitute
Mortgage  Loan by the  Sponsor,  the  Repurchase  Price with  respect to any Mortgage  Loans  purchased  pursuant to
Section 3.20,  and all proceeds of any Mortgage Loans or property  acquired with respect thereto  repurchased by the
Depositor or its designee pursuant to Section 10.01;

                  (vii)    Any amounts  required to be deposited  with respect to losses on  investments of deposits
in an Account;

                  (viii)   Any amounts  received by the Servicer in  connection  with any  Prepayment  Charge on the
Prepayment Charge Loans;

                  (ix)     Any other  amounts  received by or on behalf of the Servicer and required to be deposited
in the Custodial Account pursuant to this Agreement; and

                  (x)      Any unreimbursed Capitalization Reimbursement Amounts.

         (b)      All amounts  deposited to the  Custodial  Account shall be held by the Servicer in the name of the
Trustee in trust for the benefit of the  Certificateholders  in  accordance  with the terms and  provisions  of this
Agreement.  The requirements for crediting the Custodial Account or the Distribution Account shall be exclusive,  it
being understood and agreed that,  without  limiting the generality of the foregoing,  payments in the nature of (i)
late payment charges or assumption, tax service, statement account or payoff,  substitution,  satisfaction,  release
and other like fees and charges and (ii) the items enumerated in Sections  4.04(a)(i)  through (iv) and (vi) through
(xi) with  respect to the  Trustee and the  Servicer,  need not be  credited  by the  Servicer  to the  Distribution
Account or the Custodial  Account,  as applicable.  Amounts  received by the Servicer in connection  with Prepayment
Charges on the  Prepayment  Charge  Loans  shall be remitted by the  Servicer  to the Trustee and  deposited  by the
Trustee into the Class XP Reserve  Account upon receipt  thereof.  In the event that the Servicer  shall  deposit or
cause to be  deposited to the  Distribution  Account any amount not  required to be credited  thereto,  the Trustee,
upon receipt of a written request therefor signed by a Servicing  Officer of the Servicer,  shall promptly  transfer
such amount to the Servicer, any provision herein to the contrary notwithstanding.

         (c)      The amount at any time  credited  to the  Custodial  Account may be  invested,  in the name of the
Trustee,  or its nominee,  for the benefit of the  Certificateholders,  in Permitted  Investments as directed by the
Servicer.  All Permitted  Investments  shall mature or be subject to  redemption  or  withdrawal  on or before,  and
shall be held until,  the next  succeeding  Distribution  Account  Deposit Date. Any and all investment  earnings on
amounts  on deposit in the  Custodial  Account  from time to time  shall be for the  account  of the  Servicer.  The
Servicer  from time to time shall be  permitted  to  withdraw  or  receive  distribution  of any and all  investment
earnings  from  the  Custodial   Account.   The  risk  of  loss  of  monies   required  to  be  distributed  to  the
Certificateholders  resulting  from  such  investments  shall  be  borne  by and be the  risk of the  Servicer.  The
Servicer  shall deposit the amount of any such loss in the Custodial  Account within two Business Days of receipt of
notification  of such loss but not later than the second  Business Day prior to the  Distribution  Date on which the
monies so invested are required to be distributed to the Certificateholders.

         Section 4.02.     Permitted Withdrawals and Transfers from the Custodial Account.
(a) The  Servicer  will,  from time to time on demand of the Trustee,  make or cause to be made such  withdrawals or
transfers  from the Custodial  Account as the Servicer has  designated  for such transfer or withdrawal  pursuant to
this Agreement.  The Servicer may clear and terminate the Custodial  Account  pursuant to  Section 10.01  and remove
amounts from time to time deposited in error.

         (b)      On an ongoing  basis,  the Servicer  shall withdraw from the Custodial  Account  (i) any  expenses
recoverable  by the Trustee,  the Servicer or the Custodian  pursuant to Sections  3.03,  7.04 and 9.05 and (ii) any
amounts payable to the Servicer as set forth in Section 3.14.

         (c)      In addition,  on or before each  Distribution  Account Deposit Date, the Servicer shall deposit in
the Distribution  Account (or remit to the Trustee for deposit therein) any Monthly Advances  required to be made by
the Servicer with respect to the Mortgage Loans.

         (d)      No later than 3:00 p.m. New York time on each  Distribution  Account  Deposit  Date,  the Servicer
will  transfer all  Available  Funds on deposit in the  Custodial  Account with respect to the related  Distribution
Date to the Trustee for deposit in the Distribution Account.

         (e)      With respect to any  remittance  received by the Trustee after the  Distribution  Account  Deposit
Date on which such payment was due, the  Servicer  shall pay to the Trustee  interest on any such late payment at an
annual rate equal to the Prime Rate,  adjusted as of the date of each change of the Prime Rate,  plus two percentage
points,  but in no event  greater than the maximum  amount  permitted by  applicable  law.  Such  interest  shall be
remitted  to the  Trustee  by the  Servicer  on the date  such late  payment  is made and  shall  cover  the  period
commencing  with such  Distribution  Account  Deposit Date and ending with the Business Day on which such payment is
made,  both  inclusive.  The payment by the Servicer of any such  interest  shall not be deemed an extension of time
for payment or a waiver of any Event of Default by the Servicer.

         Section 4.03.     Distribution  Account.  (a) The Trustee  shall  establish and maintain in the name of the
Trustee,  for the benefit of the  Certificateholders,  the  Distribution  Account as a segregated  trust  account or
accounts.  The Trustee  shall  deposit  into the  Distribution  Account all  amounts in respect to  Available  Funds
received by it from the Servicer.

         (b)      All amounts  deposited to the  Distribution  Account shall be held by the Trustee in trust for the
benefit of the Certificateholders in accordance with the terms and provisions of this Agreement.

         (c)      The  Distribution  Account shall  constitute a trust  account of the Trust Fund  segregated on the
books of the Trustee and held by the Trustee in trust in its Corporate Trust Office,  and the  Distribution  Account
and the funds  deposited  therein  shall not be subject to, and shall be  protected  from,  all claims,  liens,  and
encumbrances  of any  creditors or  depositors  of the Trustee  (whether  made  directly,  or  indirectly  through a
liquidator or receiver of the Trustee).  The Distribution  Account shall be an Eligible  Account.  The amount at any
time  credited to the  Distribution  Account may be  invested  in the name of the Trustee in  Permitted  Investments
selected by the Trustee.  All  Permitted  Investments  shall mature or be subject to  redemption or withdrawal on or
before,  and  shall  be held  until,  the next  succeeding  Distribution  Date if the  obligor  for  such  Permitted
Investment is the Trustee or, if such obligor is any other  Person,  the Business Day  preceding  such  Distribution
Date. All investment  earnings on amounts on deposit in the  Distribution  Account or benefit from funds  uninvested
therein  from time to time shall be for the account of the  Trustee.  The Trustee  shall be permitted to withdraw or
receive  distribution of any and all investment  earnings from the Distribution  Account on each Distribution  Date.
If there is any loss on a Permitted  Investment,  the Trustee  shall  deposit the amount of such loss for deposit in
the Distribution  Account.  With respect to the Distribution  Account and the funds deposited  therein,  the Trustee
shall  take  such  action as may be  necessary  to  ensure  that the  Certificateholders  shall be  entitled  to the
priorities  afforded to such a trust  account (in addition to a claim against the estate of the Trustee) as provided
by 12 U.S. § 92a(e),  and applicable  regulations  pursuant  thereto,  if applicable,  or any applicable  comparable
state statute applicable to state chartered banking corporations.

         Section 4.04.     Permitted Withdrawals and Transfers from the Distribution Account.
(a) The  Trustee will,  from time to time on demand of the Servicer,  make or cause to be made such  withdrawals  or
transfers from the Distribution  Account as the Servicer has designated for such transfer or withdrawal  pursuant to
this  Agreement or as the Trustee deems  necessary for the  following  purposes  (limited in the case of amounts due
the Servicer to those not withdrawn from the Custodial Account in accordance with the terms of this Agreement):

                  (i)      to reimburse the Servicer for any Monthly  Advance of its own funds,  provided,  however,
that such  right of  reimbursement  pursuant  to this  clause  (i) shall be limited  to (1)  amounts  received  on a
particular  Mortgage  Loan  (including,  for this  purpose,  the  Repurchase  Price  therefor,  Insurance  Proceeds,
Liquidation  Proceeds and Subsequent  Recoveries) which represent late payments or recoveries of the principal of or
interest  on such  Mortgage  Loan with  respect  to which  such  Monthly  Advance  was made and (2) to the extent of
Amounts Held for Future  Distribution;  provided,  further,  that any such Amounts Held for Future  Distribution  so
applied to  reimburse  the  Servicer  shall be replaced by the  Servicer by deposit in the  Distribution  Account no
later than the close of business on the  Distribution  Account Deposit Date  immediately  preceding the Distribution
Date on which such funds are required to be distributed pursuant to this Agreement;

                  (ii)     to reimburse the Servicer from Insurance  Proceeds or Liquidation  Proceeds relating to a
particular  Mortgage Loan for amounts  expended by the Servicer in good faith in connection  with the restoration of
the related  Mortgaged  Property which was damaged by an Uninsured  Cause or in connection  with the  liquidation of
such Mortgage Loan;

                  (iii)    to reimburse  the Servicer  from  Insurance  Proceeds  relating to a particular  Mortgage
Loan for  insured  expenses  incurred  with  respect  to such  Mortgage  Loan and to  reimburse  the  Servicer  from
Liquidation  Proceeds  from a  particular  Mortgage  Loan for  Liquidation  Expenses  incurred  with respect to such
Mortgage  Loan;  provided that the Servicer shall not be entitled to  reimbursement  for  Liquidation  Expenses with
respect to a Mortgage  Loan to the extent that  (i) any  amounts  with  respect to such  Mortgage  Loan were paid as
Excess Liquidation  Proceeds pursuant to clause (x) of this Section 4.04(a) to the Servicer;  (ii) such  Liquidation
Expenses were not included in the computation of such Excess  Liquidation  Proceeds and (iii)  Liquidation  Expenses
exceed the Amount Held for Future Distribution;

                  (iv)     to pay the  Servicer,  from  Liquidation  Proceeds  or  Insurance  Proceeds  received  in
connection  with the  liquidation  of any Mortgage  Loan,  the amount which the Servicer would have been entitled to
receive under clause (ix) of this Section 4.04(a) as servicing  compensation on account of each defaulted  scheduled
payment on such Mortgage Loan if paid in a timely manner by the related Mortgagor;

                  (v)      to pay the Servicer from the  Repurchase  Price for any Mortgage  Loan,  the amount which
the  Servicer  would  have been  entitled  to  receive  under  clause  (ix) of this  Section  4.04(a)  as  servicing
compensation;

                  (vi)     to reimburse the Servicer for advances of funds (other than Monthly  Advances)  made with
respect to the Mortgage Loans;  provided,  however,  that such right of  reimbursement  pursuant to this clause (vi)
shall be limited to (1) amounts received on the related Mortgage Loan (including,  for this purpose,  the Repurchase
Price  therefor,  Insurance  Proceeds,   Liquidation  Proceeds  and  Subsequent  Recoveries)  which  represent  late
recoveries  of the  payments  for which such  advances  were made and (2) to the  extent of Amounts  Held for Future
Distribution;  provided,  further,  that any such Amounts Held for Future  Distribution  so applied to reimburse the
Servicer  shall be  replaced  by the  Servicer  by  deposit in the  Distribution  Account no later than the close of
business on the Distribution  Account Deposit Date immediately  preceding the Distribution  Date on which such funds
are required to be distributed pursuant to this Agreement;

                  (vii)    to  reimburse  itself or the Servicer  for any  Nonrecoverable  Advance that has not been
reimbursed pursuant to clauses (i) and (vi);

                  (viii)   to pay the Servicer as set forth in Section 3.14;

                  (ix)     to  reimburse  the  Servicer  for  expenses,   costs  and  liabilities  incurred  by  and
reimbursable to it pursuant to Sections 3.03 and 7.04 or otherwise reimbursable to it pursuant to this Agreement;

                  (x)      to pay to the Servicer,  as additional  servicing  compensation,  any Excess  Liquidation
Proceeds;

                  (xi)     to reimburse itself or the Custodian for expenses,  costs and liabilities  incurred by or
reimbursable to it pursuant to this Agreement;

                  (xii)    to pay the Trustee Compensation set forth in Section 9.05;

                  (xiii)   to remove amounts deposited in error;

                  (xiv)    to clear and terminate the Distribution Account pursuant to Section 10.01; and

                  (xv)     to pay to the Servicer any  unreimbursed  Monthly Advance or Servicing  Advance made with
respect  to a  Mortgage  Loan for  which a  Servicing  Modification  was made  and any  unreimbursed  Capitalization
Reimbursement Amount.

         (b)      The Servicer  shall keep and maintain  separate  accounting,  on a Mortgage  Loan by Mortgage Loan
basis and shall  provide a copy to the  Trustee,  for the  purpose  of  accounting  for any  reimbursement  from the
Distribution  Account  pursuant to clauses  (i) through  (vi) and (vii) or with  respect to any such  amounts  which
would have been covered by such clauses had the amounts not been retained by the Servicer  without  being  deposited
in the Distribution Account under Section 4.01(b).

         (c)      On each  Distribution  Date,  the Trustee shall  distribute  the Available  Funds to the extent on
deposit in the Distribution Account to the Holders of the Certificates in accordance with Section 6.01.

         Section 4.05.              Adjustable Rate Supplemental Fund

         (a)      No later than the initial  Distribution  Date, the Trustee shall establish and maintain,  in trust
for the benefit of the  holders of the  Certificates  (other  than the Class X  Certificates),  a  segregated  trust
account (or accounts) or sub-account (or  sub-accounts) of a trust account,  which shall be titled  "Adjustable Rate
Supplemental  Fund,  Wells Fargo Bank,  National  Association,  as Trustee for the benefit of holders of  Structured
Asset Mortgage Investments II Inc.,  Structured Asset Mortgage Investments II Trust 2007-AR4,  Mortgage Pass-Through
Certificates,  Series 2007-AR4" (the "Adjustable Rate  Supplemental  Fund").  The Adjustable Rate  Supplemental Fund
shall be an Eligible Account or a sub-account of an Eligible Account.  No later than the initial  Distribution Date,
the  Depositor  shall pay to the Trustee an amount  equal to $25,000,  which shall be  deposited by the Trustee into
the  Adjustable  Rate  Supplemental  Fund for the  benefit of the  Certificates.  Pursuant to Section  6.01,  on the
initial  Distribution  Date,  amounts on deposit in the Adjustable Rate Supplemental Fund will be withdrawn from the
Adjustable  Rate  Supplemental  Fund and paid to the  Certificates  (other  than the Class X  Certificates),  to the
extent that Current  Interest on such  Certificates  on the initial  Distribution  Date is reduced by application of
the Net Rate Cap on such initial  Distribution  Date. The Adjustable Rate  Supplemental  Fund will be entitled to be
replenished on each future  Distribution  Date from the Interest Funds otherwise  payable on such  Distribution Date
to the Class B-IO  Certificates,  until the Adjustable Rate  Supplemental Fund has been replenished to the extent of
the  amount  paid  from  the  Adjustable  Rate  Supplemental  Fund  to the  Certificates  (other  than  the  Class X
Certificates)  on the initial  Distribution  Date. On each future  Distribution  Date, all amounts on deposit in the
Adjustable  Rate  Supplemental  Fund as set forth in the preceding  sentence will be distributed to the Depositor or
its designee.  On the  Distribution  Date on which the aggregate of the amounts  replenished to the Adjustable  Rate
Supplemental  Fund equals  $25,000,  all amounts then on deposit in the Adjustable  Rate  Supplemental  Fund will be
distributed  to the  Depositor  or its  designee  (as set  forth in the  preceding  sentence),  and  following  such
distributions the Adjustable Rate Supplemental Fund will be terminated.

         (b)      The Trustee will invest funds  deposited in the Adjustable Rate  Supplemental  Fund as directed by
the  Depositor  or its  designee  in writing in  Permitted  Investments  with a maturity  date (i) no later than the
Business Day  immediately  preceding the date on which such funds are required to be withdrawn  from the  Adjustable
Rate  Supplemental  Fund  pursuant to this  Agreement,  if a Person  other than the Trustee or an  Affiliate  of the
Trustee  is the  obligor  for such  Permitted  Investment,  or (ii) no later  than the date on which  such funds are
required to be withdrawn from the Adjustable Rate  Supplemental  Fund pursuant to this Agreement,  if the Trustee or
an affiliate of the Trustee is the obligor for such Permitted  Investment  (or, if no written  direction is received
by the Trustee from the Depositor,  then funds in the Adjustable Rate  Supplemental  Fund shall remain  uninvested).
For federal income tax purposes,  the Depositor  shall be the owner of the  Adjustable  Rate  Supplemental  Fund and
shall report all items of income,  deduction,  gain or loss arising  therefrom.  At no time will the Adjustable Rate
Supplemental  Fund be an asset of any REMIC  created  hereunder.  All income and gain  realized  from  investment of
funds deposited in the Adjustable Rate  Supplemental  Fund,  which  investment shall be made solely upon the written
direction of the  Depositor,  shall be for the sole and exclusive  benefit of the Depositor and shall be remitted by
the Trustee to the Depositor  within one Business Day after the  termination  of the  Adjustable  Rate  Supplemental
Fund. The Depositor  shall deposit in the Adjustable Rate  Supplemental  Fund the amount of any net loss incurred in
respect  of any  such  Permitted  Investment  immediately  upon  realization  of such  loss,  without  any  right of
reimbursement therefor.

         Section 4.06.     Reserved

         Section 4.07.     Reserved

         Section 4.08.     Reserve Fund

         (a)      On or before the Closing Date, the Trustee shall establish one or more  segregated  trust accounts
(the "Reserve Fund") on behalf of the Holders of the Class A-2, the Class A-3 and the Class B-IO  Certificates.  The
Reserve  Fund must be an Eligible  Account.  The Reserve  Fund shall be entitled  "Reserve  Fund,  Wells Fargo Bank,
National  Association as Trustee f/b/o holders of Structured  Asset Mortgage  Investments II Inc.,  Structured Asset
Mortgage  Investments II Trust 2007-AR4,  Mortgage  Pass-Through  Certificates,  Series 2007-AR4." The Trustee shall
demand payment of all money payable by the Corridor  Counterparty  under each Corridor  Contract.  The Trustee shall
deposit in the Reserve  Fund all  Corridor  Contract  Payment  Amounts and,  prior to  distribution  of such amounts
pursuant to Section 6.01(a), all payments from Excess Cashflow described under the Thirteenth and Fourteenth clauses
of Section 6.01(a). All Corridor Contract Payment Amounts received from Corridor Contracts benefiting the Holders of
the Class A-2  Certificates  and the Class  A-3  Certificates  and the  Excess  Cashflow  amounts  described  in the
Thirteenth and Fourteenth  clauses of Section 6.01(a)  deposited to the Reserve Fund shall be held by the Trustee on
behalf  of  the  Trust,  in  trust  for  the  benefit  of the  applicable  Certificateholders  and  the  Class  B-IO
Certificateholders  in accordance with the terms and provisions of this Agreement.  On each  Distribution  Date, the
Trustee  shall  distribute  amounts on deposit in the Reserve  Fund held in trust for the benefit of the  applicable
Certificateholders and the Class B-IO Certificateholders in accordance with the Thirteenth and Fourteenth clauses of
Section 6.01(a) and Section 6.01(c).

         (b) The Reserve  Fund is an "outside  reserve  fund"  within the  meaning of  Treasury  Regulation  Section
1.860G-2(h) and shall be an asset of the Trust Fund but not an asset of any 2007-AR4 REMIC. The Trustee on behalf of
the Trust  shall be the  nominal  owner of the  Reserve  Fund.  For  federal  income  tax  purposes,  the Class B-IO
Certificateholders  shall be the  beneficial  owners of the  Reserve  Fund,  subject to the power of the  Trustee to
distribute  amounts under the  Thirteenth and Fourteenth  clauses of Section  6.01(a) and Section  6.01(c) and shall
report  items of income,  deduction,  gain or loss  arising  therefrom.  For federal  income tax  purposes,  amounts
distributed to applicable  Certificateholders  pursuant to the Thirteenth and Fourteenth  clauses of Section 6.01(a)
and Section 6.01(c) will be treated as first distributed to the Class B-IO Certificateholders and then paid from the
Class B-IO  Certificateholders  to such  Holders.  Amounts in the Reserve  Fund held in trust for the benefit of the
Holders of the Class A-2 Certificates and the Class A-3 Certificates and the Class B-IO  Certificates  shall, at the
written direction of the Class B-IO  Certificateholders,  be invested in Permitted  Investments that mature no later
than the Business Day prior to the next  succeeding  Distribution  Date.  If no written  direction is received,  the
amounts in the Reserve Fund shall remain  uninvested.  Any losses on the related Permitted  Investments shall not in
any case be a  liability  of the  Trustee,  but an amount  equal to such  losses  shall be given by the  Class  B-IO
Certificateholders to the Trustee out of the Class B-IO  Certificateholders'  own funds immediately as realized, for
deposit by the Trustee into the Reserve Fund. To the extent that the Class B-IO Certificateholders have provided the
Trustee with such written  direction to invest such funds in Permitted  Investments,  on each  Distribution Date the
Trustee shall  distribute all net income and gain from such  Permitted  Investments in the Reserve Fund to the Class
B-IO  Certificateholders,  not as a distribution in respect of any interest in any 2007-AR4 REMIC. All monies earned
on amounts on deposit in the Reserve  Fund held in trust for the benefit of the Holders of the Class A-5,  Class A-6
and the Class B-IO Certificates shall be taxable to the Class B-IO Certificateholders.

         Section 4.09.     Class XP Reserve  Account.  (a) The  Paying  Agent  shall  establish  and  maintain  with
itself a separate,  segregated trust account,  which shall be an Eligible Account,  titled "Reserve  Account,  Wells
Fargo Bank,  National  Association,  as Trustee for the benefit of holders of Structured Asset Mortgage  Investments
II Inc.,  Structured  Asset Mortgage  Investments II Trust  2007-AR4,  Mortgage  Pass-Through  Certificates,  Series
2007-AR4,  Class XP." Funds on deposit in the Class XP Reserve  Account  shall be held in trust by the  Trustee  for
the benefit of the holders of the related  Class XP  Certificates.  The Class XP Reserve  Account will not represent
an interest in any 2007-AR4 REMIC.

         (b)      Any amount on deposit in the Class XP Reserve  Account shall be held  uninvested.  On the Business
Day prior to each  Distribution  Date, the Trustee shall withdraw the amount then on deposit in the Class XP Reserve
Account  and  deposit  such amount into the  Distribution  Account to be  distributed  to the Holders of the related
Class XP  Certificates  in  accordance  with Section  6.01(e).  In addition,  on the earlier of (x) the Business Day
prior to the  Distribution  Date on which all the assets are repurchased as described in Section  10.01(a),  and (y)
the Business Day prior to the  Distribution  Date occurring in September 2010, the Trustee shall withdraw the amount
on deposit in the Class XP Reserve  Account and  deposit  such  amount  into the  Distribution  Account and pay such
amount to the related Class XP Certificates in accordance  with Section  6.01(e),  and following such withdrawal the
Class XP Reserve Account shall be closed.

         Section 4.10.     Pre-Funding Account and Pre-Funding Reserve Account

         (a)      No later than the Closing Date, the Paying Agent shall  establish and maintain a segregated  trust
account or sub-account of a trust account,  which shall be titled "Pre-Funding  Account,  Wells Fargo Bank, National
Association,  f/b/o holders of Structured Asset Mortgage Investments II Inc.,  Structured Asset Mortgage Investments
II  Trust  2007-AR4,  Mortgage  Pass-Through  Certificates,   Series  2007-AR4"  (the  "Pre-Funding  Account").  The
Pre-Funding  Account shall be an Eligible Account or a sub account of an Eligible  Account.  The Paying Agent shall,
promptly upon receipt,  deposit in the Pre-Funding  Account and retain therein the Pre-Funded Amount remitted on the
Closing Date to the Paying Agent by the  Depositor.  Funds  deposited in the  Pre-Funding  Account  shall be held in
trust by the Paying Agent for the Holders of the Certificates for the uses and purposes set forth herein.

         (b)      The Paying  Agent will  invest  funds  deposited  in the  Pre-Funding  Account as  directed by the
Depositor or its designee in writing in Permitted  Investments  with a maturity  date (i) no later than the Business
Day  immediately  preceding the date on which such funds are required to be withdrawn from such account  pursuant to
this  Agreement,  if a Person other than the Paying Agent or an Affiliate of the Paying Agent is the obligor for the
Permitted  Investment,  or (ii) no later than the date on which such funds are  required to be  withdrawn  from such
account or sub account of a trust  account  pursuant to this  Agreement,  if the Paying Agent or an affiliate of the
Paying  Agent is the obligor for the  Permitted  Investment  (or, if no written  direction is received by the Paying
Agent from the  Depositor,  then funds in such account shall remain  uninvested).  For federal  income tax purposes,
the Depositor or its designee  shall be the owner of the  Pre-Funding  Account and shall report all items of income,
deduction.  gain or loss arising  therefrom.  All income and gain realized from investment of funds deposited in the
Pre-Funding  Account  shall be  transferred  to the Interest  Coverage  Account at the following  times:  (i) on the
Business Day immediately  preceding each Distribution  Date, if a Person other than the Paying Agent or an Affiliate
of the Paying Agent is the obligor for the Permitted  Investment,  or on each Distribution Date, if the Paying Agent
or an  Affiliate  of the  Paying  Agent is the  obligor  for the  Permitted  Investment,  (ii) on the  Business  Day
immediately  preceding  each  Subsequent  Transfer  Date, if a Person other than the Paying Agent or an Affiliate of
the Paying Agent is the obligor for the Permitted  Investment,  or on each  Subsequent  Transfer Date, if the Paying
Agent or an Affiliate of the Paying Agent is the obligor for the  Permitted  Investment or (iii) within one Business
Day of the  Paying  Agent's  receipt  thereof.  Such  transferred  funds  shall not  constitute  income and gain for
purposes of Section  4.11(b)  hereof.  The Depositor or its designee  shall deposit in the  Pre-Funding  Account the
amount of any net loss incurred in respect of any such Permitted  Investment  immediately  upon  realization of such
loss  without  any right of  reimbursement  therefor.  At no time will the  Pre-Funding  Account  be an asset of any
2007-AR4 REMIC.

         (c)      Amounts on deposit in the  Pre-Funding  Account shall be withdrawn by the Paying Agent as follows,
unless otherwise directed by the Depositor:

                  (i)      On any Subsequent  Transfer  Date,  the Paying Agent shall withdraw from the  Pre-Funding
Account an amount equal to 100% of the Stated Principal  Balances of the Subsequent  Mortgage Loans  transferred and
assigned to the Trustee on behalf of the Trust for deposit on such  Subsequent  Transfer Date and pay such amount to
or upon the order of the Depositor  upon  satisfaction  of the  conditions set forth in Section 2.08 with respect to
such transfer and assignment;

                  (ii)     If the amounts on deposit in the  Pre-Funding  Account  (exclusive of investment  income)
have not been reduced to zero by the close of business on the date of termination of the  Pre-Funding  Period,  then
at the close of business on such date,  the Paying Agent shall  deposit  into the  Pre-Funding  Reserve  Account any
amounts remaining in the Pre-Funding  Account  (exclusive of investment  income) for distribution in accordance with
Section 4.10(e)(i);

                  (iii)    To  withdraw  any amount not  required  to be  deposited  in the  Pre-Funding  Account or
deposited therein in error; and

                  (iv)     Upon the earliest of (i) the reduction of the Principal  Balances of the  Certificates to
zero or (ii) the termination of this Agreement in accordance  with Section 10.01,  to withdraw any amount  remaining
on  deposit  in the  Pre-Funding  Account  (A) for  payment  to the  related  Certificateholders  then  entitled  to
distributions  in respect of principal  until the  Principal  Balance of the  Certificates  has been reduced to zero
(such amount being  deposited into the Pre-Funding  Reserve  Account),  and (B) any remaining  amount for payment to
the Depositor.

         Withdrawals  pursuant to clauses (ii) and (iv)(A) shall be treated as  contributions  of cash to REMIC I on
the date of withdrawal.

         (d)      No later than the Closing Date, the Paying Agent shall  establish and maintain a segregated  trust
account or a sub-account of a trust account,  which shall be titled "Pre-Funding Reserve Account,  Wells Fargo Bank,
National  Association as trustee f/b/o holders of Structured  Asset Mortgage  Investments II Inc.,  Structured Asset
Mortgage  Investments II Trust 2007-AR4,  Mortgage  Pass-Through  Certificates,  Series 2007-AR4" (the  "Pre-Funding
Reserve  Account").  The Pre-Funding  Reserve  Account shall be an Eligible  Account or a sub account of an Eligible
Account.  The Paying Agent shall, at the close of business on the day of the termination of the Pre-Funding  Period,
deposit in the Pre-Funding  Reserve  Account and retain therein any funds  remaining in the  Pre-Funding  Account at
the close of business on such day.  Funds  deposited in the  Pre-Funding  Reserve  Account shall be held in trust by
the Paying Agent for the Certificateholders for the uses and purposes set forth herein.

         (e)      The Paying  Agent  shall not invest  funds  deposited  in the  Pre-Funding  Reserve  Account.  The
amounts  on  deposit  in the  Pre-Funding  Reserve  Account  shall be assets of REMIC I.  Amounts  on deposit in the
Pre-Funding Reserve Account shall be withdrawn by the Paying Agent as follows:

                  (i)      On the Distribution  Date immediately  following  termination of the Pre-Funding  Period,
the Paying Agent shall withdraw from the  Pre-Funding  Reserve  Account the Remaining  Pre-Funded  Amount  deposited
therein on such date  pursuant to Section  4.10(c)(ii)  for  distribution  to the related  Certificates  pursuant to
Section 6.01(a); and

                  (ii)     On each  Distribution  Date  during  the  Pre-Funding  Period and the  Distribution  Date
immediately  following  termination of the Pre-Funding  Period, the Paying Agent shall withdraw from the Pre-Funding
Reserve Account the amount  deposited  therein on such date pursuant to Section 4.11(c) for distribution as Interest
Funds pursuant to Section 6.01(a).

         Section 4.11.     Interest Coverage Account

         (a)      No later than the Closing Date, the Paying Agent shall  establish and maintain a segregated  trust
account or a sub account of a trust account,  which shall be titled "Interest  Coverage  Account,  Wells Fargo Bank,
National  Association as trustee f/b/o holders of Structured  Asset Mortgage  Investments II Inc.,  Structured Asset
Mortgage  Investments II Trust 2007-AR4,  Mortgage  Pass-Through  Certificates,  Series 2007-AR4 - Interest Coverage
Account".  The Interest Coverage Account shall be an Eligible Account or a sub account of an Eligible  Account.  The
Paying  Agent  shall,  promptly  upon  receipt,  deposit in the  Interest  Coverage  Account and retain  therein the
Interest  Coverage  Amount remitted on the Closing Date to the Paying Agent by the Depositor and all income and gain
realized  from  investment  of funds  deposited  in the  Pre-Funding  Account  pursuant  to Section  4.10(b).  Funds
deposited in the Interest  Coverage  Account  shall be held in trust by the Paying Agent for the  Certificateholders
for the uses and purposes set forth herein.

         (b)      For  federal  income tax  purposes,  the  Depositor  shall be the owner of the  Interest  Coverage
Account  and shall  report all items of  income,  deduction,  gain or loss  arising  therefrom.  At no time will the
Interest Coverage Account be an asset of any REMIC created  hereunder.  All income and gain realized from investment
of funds  deposited  in the  Interest  Coverage  Account,  which  investment  shall be made  solely upon the written
direction of the  Depositor,  shall be for the sole and exclusive  benefit of the Depositor and shall be remitted by
the Paying Agent to the  Depositor no later than the first  Business Day  following  receipt of such income and gain
by the Paying Agent. If no written  direction with respect to such investment  shall be received by the Paying Agent
from the Depositor,  then funds in such Account shall remain  uninvested.  The Depositor  shall deposit (or cause to
be  deposited)  in the  Interest  Coverage  Account  the  amount of any net loss  incurred  in  respect  of any such
Permitted Investment immediately upon realization of such loss.

         (c)      On each Distribution  Date  during  the Pre-Funding  Period and  on the day  of termination of the
Pre-Funding  Period,  the Paying  Agent  shall  withdraw  from the  Interest  Coverage  Account  and  deposit in the
Pre-Funding Reserve Account an amount of interest that accrues during the related Interest Accrual Period at the Net
Rate Cap on the excess,  if any, of the Pre-Funded  Amount over the aggregate Stated Principal Balance of Subsequent
Mortgage  Loans  that both (i) had a Due Date  during  the Due  Period  relating  to such  Distribution  Date or the
Distribution Date following the end of the Pre-Funding Period, as applicable, and (ii) had a Subsequent Cut-off Date
prior to the first day of the month in which such  Distribution  Date occurs.  Such  withdrawal and deposit shall be
treated as a contribution  of cash by the Depositor to REMIC I on the date thereof.  Immediately  following any such
withdrawal and deposit,  and  immediately  following the  conveyance of any Subsequent  Mortgage to the Trust on any
Subsequent  Transfer  Date,  the Paying Agent shall,  at the request of the  Depositor,  withdraw  from the Interest
Coverage  Account and remit to the  Depositor or its  designee an amount equal to the excess,  if any, of the amount
remaining  in such  Interest  Coverage  Account  over the amount that would be required  to be  withdrawn  therefrom
(assuming sufficient funds therein) pursuant to the second preceding sentence on each subsequent  Distribution Date,
if any, that will occur during the Pre-Funding Period or on the day of termination of the Pre-Funding  Period, if no
Subsequent  Mortgage were acquired by the Trust Fund after the end of the Prepayment  Period relating to the current
Distribution Date or the Distribution Date following the end of the Pre-Funding Period, as applicable. On the day of
termination of the Pre-Funding  Period, the Paying Agent shall withdraw from the Interest Coverage Account and remit
to the Depositor or its designee the amount remaining in such Interest  Coverage Account after payment of the amount
required to be  withdrawn  therefrom  pursuant to the second  preceding  sentence on the day of  termination  of the
Pre-Funding Period.

         (d)      Upon the earliest of (i) the Distribution  Date  immediately  following the end of the Pre-Funding
Period,  (ii) the reduction of the principal  balances of the  Certificates to zero or (iii) the termination of this
Agreement in accordance with Section 10.01, any amount  remaining on deposit in the Interest  Coverage Account after
distributions  pursuant to paragraph  (c) above shall be withdrawn by the Paying Agent and paid to the  Depositor or
its designee.

         Section 4.12.     [Reserved].

         Section 4.13.     Posted Collateral Account.

         (a)      Upon the  occurrence of a Rating Agency  Downgrade (as defined in the related  Corridor  Contract)
or as otherwise  provided in a Corridor  Contract,  the Trustee is hereby directed by the Depositor to establish and
maintain a Posted  Collateral  Account,  which shall be  denominated  "Wells Fargo Bank,  National  Association,  as
Trustee f/b/o holders of Structured Asset Mortgage  Investments II Inc.,  Structured  Asset Mortgage  Investments II
Trust 2007-AR4,  Mortgage Pass-Through Certificates,  Series 2007-AR4,  Mortgage Pass-Through  Certificates,  Series
2007-AR4 - Posted  Collateral  Account." The Posted  Collateral  Account shall be an Eligible  Account.  The Trustee
shall  deposit  into such  account any  amounts  required to be posted by the  Corridor  Counterparty  pursuant to a
Corridor Contract.

         (b)      Amounts  on  deposit  in the  Posted  Collateral  Account  will  be  invested  by the  Trustee  in
accordance  with the  provisions  of the related  Corridor  Contract.  If no  direction  is provided by the Corridor
Counterparty with respect to such investment, the amounts in the Posted Collateral Account shall remain uninvested.


                                                     ARTICLE V

                                                    Certificates

         Section 5.01.     Certificates.  (a) The  Depository,  the  Depositor  and the Trustee  have entered into a
Depository  Agreement  dated  as of  the  Closing  Date  (the  "Depository  Agreement").  Except  for  the  Residual
Certificates,  the Private  Certificates and the Individual  Certificates  and as provided in Section  5.01(b),  the
Certificates  shall at all times remain  registered  in the name of the  Depository or its nominee and at all times:
(i) registration  of  such  Certificates  may  not be  transferred  by the  Trustee  except  to a  successor  to the
Depository;  (ii) ownership  and transfers of registration of such Certificates on the books of the Depository shall
be governed by applicable  rules  established  by the  Depository;  (iii) the  Depository  may collect its usual and
customary  fees,  charges and  expenses  from its  Depository  Participants;  (iv) the  Trustee  shall deal with the
Depository as  representative  of such Certificate  Owners of the respective  Class of  Certificates for purposes of
exercising  the rights of  Certificateholders  under this  Agreement,  and requests and  directions for and votes of
such  representative  shall not be deemed to be inconsistent if they are made with respect to different  Certificate
Owners;  and (v) the Trustee may rely and shall be fully  protected  in relying  upon  information  furnished by the
Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private  Certificates  are initially  Physical  Certificates.  If at any
time the  Holders  of all of the  Certificates  of one or more such  Classes  request  that the  Trustee  cause such
Class to  become  Global  Certificates,  the Trustee and the  Depositor  will take such action as may be  reasonably
required to cause the Depository to accept such Class or Classes for trading if it may legally be so traded.

         All transfers by Certificate  Owners of such respective  Classes of Book-Entry  Certificates and any Global
Certificates  shall  be made in  accordance  with  the  procedures  established  by the  Depository  Participant  or
brokerage firm  representing such Certificate  Owners.  Each Depository  Participant shall only transfer  Book-Entry
Certificates  of  Certificate  Owners it represents  or of brokerage  firms for which it acts as agent in accordance
with the Depository's normal procedures.

         (b)      If (i)(A) the Depositor  advises the Trustee in writing that the  Depository is no longer  willing
or able to properly  discharge  its  responsibilities  as  Depository  and (B) the  Depositor  is unable to locate a
qualified  successor  within 30 days or (ii) the  Depositor  at its option  advises  the Trustee in writing  that it
elects to terminate the  book-entry  system  through the  Depository,  the Trustee shall request that the Depository
notify all  Certificate  Owners of the occurrence of any such event and of the  availability  of  definitive,  fully
registered  Certificates  to  Certificate  Owners  requesting  the  same.  Upon  surrender  to  the  Trustee  of the
Certificates by the Depository,  accompanied by registration instructions from the Depository for registration,  the
Trustee shall issue the definitive Certificates.

         In addition,  if an Event of Default has occurred and is  continuing,  each  Certificate  Owner  materially
adversely affected thereby may at its option request a definitive  Certificate  evidencing such Certificate  Owner's
interest  in the related  Class of  Certificates.  In order to make such  request,  such  Certificate  Owner  shall,
subject  to the  rules  and  procedures  of the  Depository,  provide  the  Depository  or  the  related  Depository
Participant  with directions for the Trustee to exchange or cause the exchange of the Certificate  Owner's  interest
in such Class of Certificates for an equivalent  interest in fully  registered  definitive form. Upon receipt by the
Trustee of  instructions  from the Depository  directing the Trustee to effect such exchange (such  instructions  to
contain  information  regarding the Class of Certificates  and the Current  Principal  Amount being  exchanged,  the
Depository  Participant account to be debited with the decrease,  the registered holder of and delivery instructions
for the definitive  Certificate,  and any other  information  reasonably  required by the Trustee),  (i) the Trustee
shall  instruct the  Depository to reduce the related  Depository  Participant's  account by the  aggregate  Current
Principal Amount of the definitive  Certificate,  (ii) the Trustee shall execute and deliver, in accordance with the
registration  and delivery  instructions  provided by the  Depository,  a  Definitive  Certificate  evidencing  such
Certificate  Owner's  interest in such Class of  Certificates  and (iii) the Trustee shall execute a new  Book-Entry
Certificate  reflecting the reduction in the aggregate  Current  Principal  Amount of such Class of  Certificates by
the amount of the definitive Certificates.

         Neither the  Depositor  nor the Trustee  shall be liable for any delay in the delivery of any  instructions
required  pursuant to this Section 5.01(b) and may conclusively  rely on, and shall be protected in relying on, such
instructions.

         (c)      (i)      As  provided  herein,  the  REMIC  Administrator  will  make an  election  to  treat  the
segregated  pool of assets  consisting  of the  Mortgage  Loans and certain  other  related  assets  subject to this
Agreement as a REMIC for federal  income tax  purposes,  and such  segregated  pool of assets will be  designated as
"REMIC I."  Component  I of the Class R  Certificates  will  represent  the sole Class of  "residual  interests"  in
REMIC I for purposes of the REMIC  Provisions (as defined  herein) under federal income tax law. The following table
irrevocably sets forth the  designation,  pass-through  rate (the  "Uncertificated  REMIC I Pass-Through  Rate") and
initial  Uncertificated  Principal  Balance for each of the "regular  interests"  in REMIC I (the  "REMIC I  Regular
Interests").  None of the REMIC I Regular Interests will be certificated.

                                                       Uncertificated
                                                    REMIC I Pass-Through    Initial Uncertificated
   Class Designation for each REMIC I Interest              Rate              Principal Balance
_____________________________________________________________________________________________________
LT1                                                     Variable(1)           $1,229,648,673.41
LT2                                                     Variable(1)               $42,211.66
LT3                                                        0.00%                  $80,773.58
LT4                                                     Variable(1)               $80,773.58
X-1                                                        0.080%                    (2)
X-2                                                        0.500%                    (3)
Component I of the Class R                                  N/A                      N/A
_______________________________________
(1)  Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.

(2)  REMIC I Regular Interest X-1 will not have an  Uncertificated  Principal  Balance,  but will bear interest at a
     fixed  pass-through  rate  equal to  0.080%  per annum on  a  notional  amount  equal to the  aggregate  Stated
     Principal  Balance  immediately  prior to such  Distribution Date of all Prepayment Charge Loans other than the
     Hard Prepayment Charge Loans and the Combination Prepayment Charge Loans.

(3)  REMIC I Regular Interest X-2 will not have an  Uncertificated  Principal  Balance,  but will bear interest at a
     fixed  pass-through  rate  equal to  0.500%  per annum on a  notional  amount  equal  to the  aggregate  Stated
     Principal  Balance  immediately  prior to such  Distribution  Date of the Hard Prepayment  Charge Loans and the
     Combination Prepayment Charge Loans.


                  (ii)     As  provided  herein,  the  REMIC  Administrator  will  make an  election  to  treat  the
segregated  pool of assets  consisting  of the REMIC I Regular  Interests  and any  proceeds  thereof as a REMIC for
federal income tax purposes,  and such segregated  pool of assets will be designated as "REMIC II."  Component II of
the Class R  Certificates  will  represent  the sole class of  "residual  interests" in REMIC II for purposes of the
REMIC  Provisions  under federal income tax law. The following table  irrevocably  sets forth the  designation,  the
Pass-Through Rate for the Class of Certificates  bearing the same designation (which is the Uncertificated  REMIC II
Pass-Through  Rate) and initial  principal  amount or  Uncertificated  Principal  Balance  for each of the  "regular
interests" in REMIC II (the  "REMIC II  Regular  Interests").  For federal  income tax purposes,  payment of (i) any
Basis  Risk  Shortfall  or Basis Risk  Shortfall  Carry  Forward  Amount to any Class of  Certificates  and (ii) any
amounts  to the  Class  XP  Certificates  (which  shall  not be  treated  as an  interest  in  any  REMIC,  but as a
pass-through  interest in the Trust  entitled to any  prepayment  penalties  payable  with  respect to the  Mortgage
Loans)  shall be  treated as paid  outside of any REMIC  formed  under this  Agreement  and shall not be part of the
entitlement  of the REMIC II Regular  Interest the ownership of which is  represented  by the Class of  Certificates
receiving such payment.  REMIC II Regular Interests B-IO-I and B-IO-P will not be certificated.

         The Classes of the  Certificates  shall have the  following  designations,  initial  principal  amounts and
Pass-Through Rates:

           Designation                  Initial Principal Amount           Pass-Through Rate
______________________________________________________________________________________________________
A-1                                         $155,800,000                          (1)
A-2                                          $93,100,000                          (2)
A-3                                         $237,179,000                          (2)
A-4A                                        $201,406,000                          (1)
Underlying A-4B                             $100,000,000                          (1)
Grantor Trust A-4B                          $100,000,000                          (1)
A-5                                         $100,469,000                          (1)
A-6                                         $110,994,000                          (1)
A-7                                         $110,994,000                          (1)
X-1                                           Notional                            (3)
X-2                                           Notional                            (3)
B-1                                          $19,678,000                          (2)
B-2                                          $17,833,000                          (2)
B-3                                          $10,454,000                          (2)
B-4                                          $9,839,000                           (2)
B-5                                          $7,994,000                           (2)
B-6                                          $7,379,000                           (2)
B-7                                          $6,149,000                           (2)
B-8                                          $6,149,000                           (2)
B-9                                          $7,379,000                           (2)
XP-1                                             N/A                              (4)
XP-2                                             N/A                              (4)
B-IO                                       $27,056,432.23                         (5)
Component III of the Class R                     N/A                              N/A

_____________________________

(1)  The Class A-1, Class A-4A,  Underlying Class A-4B,  Grantor Trust Class A-4B, Class A-5, Class A-6
     and Class A-7  Certificates  will bear interest at a pass-through  rate equal to the lesser of (i)
     one-month LIBOR plus the related Margin and (ii) the Net Rate Cap.

(2)  The Class A-2,  Class A-3, Class B-1, Class B-2, Class B-3, Class B-4, Class B-5, Class B-6, Class
     B-7, Class B-8 and Class B-9 Certificates  will bear interest at a pass-through  rate equal to the
     least of (i)  one-month  LIBOR plus the  related  Margin,  (ii) 11.50% per annum and (iii) the Net
     Rate Cap.

(3)  The Class X-1  Certificates  will bear interest at a fixed  pass-through  rate equal to 0.080% per
     annum on the Class X-1 Notional  Amount,  and the Class X-2  Certificates  will bear interest at a
     fixed pass-through rate equal to 0.500% per annum on the Class X-2 Notional Amount.

(4)  The Class XP Certificates  will not bear any interest.  The Holders of the Class XP-2 Certificates
     will be  entitled  to the "hard"  Prepayment  Charges  and the  "combination"  Prepayment  Charges
     received  on the Hard  Prepayment  Charge  Loans  and the  Combination  Prepayment  Charge  Loans,
     respectively,  and the  Holders  of the Class  XP-1  Certificates  will be  entitled  to all other
     Prepayment  Charges received on the Mortgage Loans.  The Class XP Certificates  will not represent
     an interest in any REMIC.  They will  instead  represent an interest in the Trust  constituted  by
     this Agreement that is a strip of Prepayment Charges associated with the Prepayment Charge Loans.

(5)  The Class  B-IO  Certificates  will bear  interest  at a per annum  rate  equal to the Class  B-IO
     Pass-Through  Rate on the related  Notional  Amount.  Amounts  paid,  or deemed paid, to the Class
     B-IO  Certificates  shall be  deemed  to first be paid to REMIC  II  Regular  Interest  B-IO-I  in
     reduction of accrued and unpaid  interest  thereon  until such accrued and unpaid  interest  shall
     have been  reduced to zero and shall then be deemed  paid to REMIC II Regular  Interest  B-IO-P in
     reduction of the principal balance thereof.

                  (iii)    As  provided  herein,  the  REMIC  Administrator  will  make an  election  to  treat  the
segregated pool of assets  consisting of REMIC II Regular  Interests B-IO-I and B-IO-P and any proceeds thereof as a
REMIC for federal income tax purposes,  and such segregated  pool of assets will be designated as  "REMIC III."  The
Class R-X  Certificates  will  represent  the sole Class of "residual  interests"  in REMIC III  for purposes of the
REMIC  Provisions  under  federal  income tax law.  The  following  table  irrevocably  sets forth the  designation,
Uncertificated  Pass-Through Rate and initial Uncertificated  Principal Balance for the single "regular interest" in
REMIC III (the "REMIC III Regular Interest").

     Class Designation for each            Uncertificated REMIC III            Initial Uncertificated
         REMIC III Interest                   Pass-Through Rate                   Principal Balance
____________________________________________________________________________________________________________
 B-IO                                                (1)                           $27,056,432.23
 Class R-X                                           N/A                                 N/A

(1)  The Class B-IO  Certificates  will bear interest at a per annum rate equal to the Class B-IO  Pass-Through Rate
     on  the  applicable  Notional  Amount.  The  REMIC  III  Regular  Interest  will  not  have  an  Uncertificated
     Pass-Through  Rate, but will be entitled to 100% of all amounts  distributed or deemed  distributed on REMIC II
     Regular Interests B-IO-I and B-IO-P.

         (d)      Solely for purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury regulations, the Distribution
Date  immediately  following the maturity date for the Mortgage Loan with the latest maturity date in the Trust Fund
has been  designated as the "Latest  Possible  Maturity  Date" for the REMIC I Regular  Interests,  REMIC II Regular
Interests, REMIC III Regular Interests and the Certificates.

         (e)      With respect to each Distribution  Date, each Class of  Certificates  shall accrue interest during
the  related  Interest  Accrual  Period.  With  respect  to  each  Distribution  Date  and  each  Class  of  Class A
Certificates  and Class B  Certificates,  interest shall be calculated on the basis of a 360-day year and the actual
number of days  elapsed,  in each case,  based upon the  respective  Pass-Through  Rate set forth,  or determined as
provided,  above and the Current Principal Amount of such Class as of such  Distribution  Date. With respect to each
Distribution  Date and Class X Certificates,  interest shall be calculated on the basis of a 360-day year consisting
of 30-day months.

         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-3, A-4, A-5,
A-6, A-7, A-8, A-9 and A-10. On original  issuance,  the Trustee shall sign,  countersign  and shall deliver them at
the direction of the Depositor.  Pending the preparation of definitive  Certificates  of any Class,  the Trustee may
sign  and  countersign  temporary  Certificates  that  are  printed,  lithographed  or  typewritten,  in  authorized
denominations for Certificates of such Class,  substantially of the tenor of the definitive  Certificates in lieu of
which they are issued and with such appropriate  insertions,  omissions,  substitutions  and other variations as the
officers or authorized  signatories  executing such  Certificates may determine,  as evidenced by their execution of
such  Certificates.  If temporary  Certificates are issued,  the Depositor will cause definitive  Certificates to be
prepared without unreasonable delay. After the preparation of definitive  Certificates,  the temporary  Certificates
shall be  exchangeable  for definitive  Certificates  upon surrender of the temporary  Certificates at the office of
the  Trustee,  without  charge  to the  Holder.  Upon  surrender  for  cancellation  of any  one or  more  temporary
Certificates,  the Trustee shall sign and  countersign and deliver in exchange  therefor a like aggregate  principal
amount,  in  authorized  denominations  for such Class,  of  definitive  Certificates  of the same  Class.  Until so
exchanged,  such  temporary  Certificates  shall in all  respects  be entitled  to the same  benefits as  definitive
Certificates.

         (g)      Each  Class of  Book-Entry  Certificates  will  be  registered  as a  single  Certificate  of such
Class held by a nominee of the Depository or the DTC Custodian,  and beneficial  interests will be held by investors
through  the  book-entry  facilities  of the  Depository  in minimum  denominations  of, in the case of the  Offered
Certificates,  $25,000  and  increments  of $1.00 in  excess  thereof,  except  that one  Certificate  of each  such
Class may be issued in a different amount so that the sum of the  denominations  of all outstanding  Certificates of
such  Class shall  equal the Current  Principal  Amount of such Class on the Closing Date. On the Closing Date,  the
Trustee shall execute and countersign  Physical  Certificates all in an aggregate  principal amount that shall equal
the Current  Principal Amount of such Class on the Closing Date. The Private  Certificates  (other than the Residual
Certificates) shall be issued in certificated  fully-registered  form in minimum dollar denominations of $25,000 and
integral  multiples of $1.00 in excess thereof,  except that one Private  Certificate of each Class may be issued in
a  different  amount  so  that  the  sum of the  denominations  of all  outstanding  Private  Certificates  of  such
Class shall  equal the Current Principal Amount of such Class on the Closing Date. The Residual  Certificates  shall
each be issued in certificated  fully-registered  form. Each Class of Global  Certificates,  if any, shall be issued
in fully  registered  form in minimum  dollar  denominations  of $50,000 and  integral  multiples of $1.00 in excess
thereof,  except  that one  Certificate  of each  Class may  be in a different  denomination  so that the sum of the
denominations  of all  outstanding  Certificates  of such  Class shall  equal the Current  Principal  Amount of such
Class on the Closing Date. On the Closing Date,  the Trustee shall execute and  countersign  (i) in the case of each
Class of Offered  Certificates,  the Certificate in the entire Current Principal Amount of the respective  Class and
(ii) in the case of each  Class of  Private  Certificates,  Individual  Certificates  all in an aggregate  principal
amount that shall  equal the Current  Principal  Amount of each such  respective  Class on  the  Closing  Date.  The
Certificates  referred  to in  clause  (i) and  if at any time  there  are to be  Global  Certificates,  the  Global
Certificates  shall be delivered by the Depositor to the  Depository or pursuant to the  Depository's  instructions,
shall be delivered  by the  Depositor on behalf of the  Depository  to and  deposited  with the DTC  Custodian.  The
Trustee shall sign the  Certificates by facsimile or manual  signature and countersign  them by manual  signature on
behalf of the  Trustee by one or more  authorized  signatories,  each of whom shall be  Responsible  Officers of the
Trustee or its agent.  A  Certificate  bearing  the manual and  facsimile  signatures  of  individuals  who were the
authorized  signatories of the Trustee or its agent at the time of issuance shall bind the Trustee,  notwithstanding
that such individuals or any of them have ceased to hold such positions prior to the delivery of such Certificate.

         (h)      No  Certificate  shall be  entitled  to any  benefit  under  this  Agreement,  or be valid for any
purpose,  unless there appears on such  Certificate  the manually  executed  countersignature  of the Trustee or its
agent, and such  countersignature  upon any Certificate shall be conclusive  evidence,  and the only evidence,  that
such  Certificate  has been duly  executed and  delivered  hereunder.  All  Certificates  issued on the Closing Date
shall  be  dated  the  Closing  Date.  All  Certificates  issued  thereafter  shall  be  dated  the  date  of  their
countersignature.

         (i)      The Closing Date is hereby  designated  as the  "startup"  day of each  2007-AR4  REMIC within the
meaning of Section 860G(a)(9) of the Code.

         (j)      For federal  income tax  purposes,  each  2007-AR4  REMIC shall have a tax year that is a calendar
year and shall report income on an accrual basis.

         (k)      The Trustee on behalf of the Trust shall cause each  2007-AR4  REMIC to timely elect to be treated
as a REMIC  under  Section 860D  of the  Code.  Any  inconsistencies  or  ambiguities  in this  Agreement  or in the
administration  of any Trust  established  hereby shall be resolved in a manner that  preserves the validity of such
elections.

         (l)      The  following  legend  shall be  placed  on the  Residual  Certificates,  whether  upon  original
issuance or upon issuance of any other Certificate of any such Class in exchange therefor or upon transfer thereof:

         ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED  TRANSFEREE
         PROVIDES A TRANSFER  AFFIDAVIT  TO THE SERVICER  AND THE TRUSTEE  THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE
         UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,  OR ANY
         AGENCY OR  INSTRUMENTALITY  OF ANY OF THE FOREGOING (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION
         IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT FOR  FREDDIE  MAC,  A MAJORITY  OF ITS BOARD OF
         DIRECTORS  IS NOT  SELECTED  BY SUCH  GOVERNMENTAL  UNIT),  (B) A  FOREIGN  GOVERNMENT,  ANY  INTERNATIONAL
         ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER
         THAN  CERTAIN  FARMERS'  COOPERATIVES  DESCRIBED  IN SECTION  521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX
         IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF
         THE CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D)
         RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (E) AN ELECTING
         LARGE  PARTNERSHIP  UNDER SECTION  775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES
         (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS A "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF
         A DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF
         TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION
         OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE REGISTER OR ANY TRANSFER,
         SALE  OR  OTHER  DISPOSITION  OF  THIS  CERTIFICATE  TO  A  DISQUALIFIED  ORGANIZATION  OR  AN  AGENT  OF A
         DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER
         AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT
         NOT  LIMITED TO, THE RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.  EACH HOLDER OF THIS  CERTIFICATE  BY
         ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         (m)      Notwithstanding  anything to the  contrary  contained  herein,  the  Trustee  shall not permit the
transfer of a beneficial  interest in a Class B-IO  Certificate  unless the transferee  executes and delivers to the
Trustee any  certification  that is required  pursuant to Section  9.12(f) prior to transfer.  The following  legend
shall be placed on the Class B-IO  Certificates,  whether  upon  original  issuance  or upon  issuance  of any other
Certificate of any such Class in exchange therefor or upon transfer thereof:

         NO TRANSFER OF ANY CLASS B-IO  CERTIFICATE SHALL BE MADE UNLESS THE PROPOSED  TRANSFEREE OF SUCH CLASS B-IO
         CERTIFICATE  PROVIDES TO THE TRUSTEE AND ANY PAYING AGENT THE  APPROPRIATE  TAX  CERTIFICATION  FORM (I.E.,
         IRS FORM W-9 OR IRS FORM W-8BEN,  W-8IMY,  W-8EXP OR W-8ECI, AS APPLICABLE (OR ANY SUCCESSOR FORM THERETO))
         AND  AGREES TO UPDATE  SUCH  FORMS (I) UPON  EXPIRATION  OF ANY SUCH  FORM,  (II) AS  REQUIRED  UNDER  THEN
         APPLICABLE  U.S.  TREASURY  REGULATIONS AND (III) PROMPTLY UPON LEARNING THAT SUCH FORM HAS BECOME OBSOLETE
         OR  INCORRECT,  AS A  CONDITION  TO SUCH  TRANSFER.  UNDER  THE  AGREEMENT,  UPON  RECEIPT  OF ANY SUCH TAX
         CERTIFICATION  FORM FROM A TRANSFEREE  OF ANY CLASS B-IO  CERTIFICATE,  THE TRUSTEE  SHALL FORWARD SUCH TAX
         CERTIFICATION  FORM PROVIDED TO IT TO THE CORRIDOR  COUNTERPARTY.  EACH HOLDER OF A CLASS B-IO  CERTIFICATE
         AND EACH  TRANSFEREE  THEREOF SHALL BE DEEMED TO HAVE  CONSENTED TO THE TRUSTEE  FORWARDING TO THE CORRIDOR
         COUNTERPARTY  ANY SUCH TAX  CERTIFICATION  FORM IT HAS  PROVIDED  AND  UPDATED  IN  ACCORDANCE  WITH  THESE
         TRANSFER  RESTRICTIONS.  ANY  PURPORTED  SALES OR TRANSFERS OF ANY CLASS B-IO  CERTIFICATE  TO A TRANSFEREE
         WHICH DOES NOT COMPLY WITH THESE REQUIREMENTS SHALL BE DEEMED NULL AND VOID UNDER THE AGREEMENT.

         Section 5.02.     Registration  of Transfer and Exchange of  Certificates.  (a) The  Trustee shall maintain
at its Corporate  Trust Office a Certificate  Register in which,  subject to such  reasonable  regulations as it may
prescribe,  the Trustee  shall  provide for the  registration  of  Certificates  and of transfers  and  exchanges of
Certificates as herein provided.

         (b)      Subject to Section  5.01(a)  and, in the case of any Global  Certificate  or Physical  Certificate
upon the  satisfaction  of the  conditions  set forth below,  upon  surrender  for  registration  of transfer of any
Certificate  at any  office  or  agency  of the  Trustee  maintained  for such  purpose,  the  Trustee  shall  sign,
countersign  and shall deliver,  in the name of the designated  transferee or  transferees,  a new  Certificate of a
like Class and aggregate Fractional Undivided Interest, but bearing a different number.

         (c)      By acceptance of a Private  Certificate,  whether upon original  issuance or subsequent  transfer,
each holder of such  Certificate  acknowledges the restrictions on the transfer of such Certificate set forth in the
Securities  Legend and agrees that it will transfer such a Certificate only as provided  herein.  In addition to the
provisions  of  Section  5.02(h),  the  following  restrictions  shall  apply  with  respect  to  the  transfer  and
registration  of transfer of a Private  Certificate to a transferee that takes delivery in the form of an Individual
Certificate:

                  (i)      The Trustee  shall  register the transfer of an Individual  Certificate  if the requested
transfer is being made to a  transferee  who has provided the Trustee  with a Rule 144A  Certificate  or  comparable
evidence as to its QIB status.

                  (ii)     The  Trustee  shall  register  the  transfer  of any  Individual  Certificate  if (x) the
transferor  has  advised  the Trustee in writing  that the  Certificate  is being  transferred  to an  Institutional
Accredited  Investor along with facts surrounding the transfer as set forth in Exhibit F-1 hereto;  and (y) prior to
the  transfer  the  transferee  furnishes  to the  Trustee an  Investment  Letter  (and the  Trustee  shall be fully
protected in so doing),  provided  that, if based upon an Opinion of Counsel  addressed to the Trustee to the effect
that the  delivery  of (x) and (y) above are not  sufficient  to confirm  that the  proposed  transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the  registration  requirements of the Securities
Act and other  applicable  laws, the Trustee shall as a condition of the  registration of any such transfer  require
the transferor to furnish such other  certifications,  legal opinions or other  information prior to registering the
transfer of an Individual Certificate as shall be set forth in such Opinion of Counsel.

         (d)      So long as a Global  Certificate of such Class is  outstanding  and is held by or on behalf of the
Depository,  transfers of  beneficial  interests in such Global  Certificate,  or transfers by holders of Individual
Certificates  of such Class to  transferees  that take  delivery in the form of  beneficial  interests in the Global
Certificate, may be made only in accordance with Section 5.02(h), the rules of the Depository and the following:

                  (i)      In the case of a beneficial  interest in the Global  Certificate  being transferred to an
Institutional  Accredited Investor,  such transferee shall be required to take delivery in the form of an Individual
Certificate or  Certificates  and the Trustee shall register such transfer only upon  compliance with the provisions
of Section 5.02(c)(ii).

                  (ii)     In  the  case  of  a  beneficial   interest  in  a  Class of  Global  Certificates  being
transferred to a transferee  that takes delivery in the form of an Individual  Certificate or  Certificates  of such
Class,  except as set forth in clause (i) above,  the Trustee shall register such transfer only upon compliance with
the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an Individual  Certificate  of a Class being  transferred  to a transferee
that takes delivery in the form of a beneficial  interest in a Global  Certificate of such Class,  the Trustee shall
register  such  transfer if the  transferee  has  provided the Trustee with a Rule 144A  Certificate  or  comparable
evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with respect to the transfer or registration of transfer of
a beneficial  interest in the Global  Certificate  of a Class to a transferee  that takes  delivery in the form of a
beneficial  interest in the Global Certificate of such Class;  provided that each such transferee shall be deemed to
have  made such  representations  and  warranties  contained  in the Rule  144A  Certificate  as are  sufficient  to
establish that it is a QIB.

         (e)      Subject to Section  5.02(h),  an exchange of a beneficial  interest in a Global  Certificate  of a
Class for an Individual  Certificate  or  Certificates  of such Class,  an exchange of an Individual  Certificate or
Certificates  of a Class for a beneficial  interest in the Global  Certificate  of such  Class and an exchange of an
Individual  Certificate or  Certificates  of a Class for  another  Individual  Certificate or  Certificates  of such
Class (in each case, whether or not such exchange is made in anticipation of subsequent  transfer,  and, in the case
of the Global  Certificate of such Class, so long as such  Certificate is outstanding and is held by or on behalf of
the Depository) may be made only in accordance with Section 5.02(h), the rules of the Depository and the following:

                  (i)      A holder of a  beneficial  interest in a Global  Certificate  of a Class may  at any time
exchange such beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder of an  Individual  Certificate  or  Certificates  of a Class may  exchange  such
Certificate  or  Certificates  for a beneficial  interest in the Global  Certificate  of such  Class if  such holder
furnishes to the Trustee a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iii)    A holder of an Individual  Certificate of a Class may  exchange such  Certificate  for an
equal aggregate  principal amount of Individual  Certificates of such Class in  different  authorized  denominations
without any certification.

         (f)      (i) Upon  acceptance  for  exchange  or  transfer of an  Individual  Certificate  of a Class for a
beneficial  interest in a Global  Certificate  of such  Class as  provided  herein,  the Trustee  shall  cancel such
Individual  Certificate  and shall (or shall  request  the  Depository  to) endorse on the  schedule  affixed to the
applicable  Global  Certificate (or on a continuation of such schedule affixed to the Global  Certificate and made a
part  thereof)  or  otherwise  make in its books and records an  appropriate  notation  evidencing  the date of such
exchange or transfer and an increase in the certificate  balance of the Global  Certificate equal to the certificate
balance of such Individual Certificate exchanged or transferred therefor.

                  (ii)     Upon  acceptance  for  exchange  or  transfer  of  a  beneficial  interest  in  a  Global
Certificate of a Class for an Individual  Certificate of such Class as provided herein,  the Trustee shall (or shall
request the  Depository to) endorse on the schedule  affixed to such Global  Certificate  (or on a  continuation  of
such  schedule  affixed to such  Global  Certificate  and made a part  thereof) or  otherwise  make in its books and
records an appropriate  notation  evidencing the date of such exchange or transfer and a decrease in the certificate
balance of such  Global  Certificate  equal to the  certificate  balance of such  Individual  Certificate  issued in
exchange therefor or upon transfer thereof.

         (g)      The  Securities  Legend shall be placed on any  Individual  Certificate  issued in exchange for or
upon transfer of another Individual Certificate or of a beneficial interest in a Global Certificate.

         (h)      Subject to the  restrictions on transfer and exchange set forth in this  Section 5.02,  the holder
of any  Individual  Certificate  may  transfer or exchange  the same in whole or in part (in an initial  certificate
balance  equal to the minimum  authorized  denomination  set forth in  Section 5.01(g)  or any integral  multiple of
$1.00 in excess thereof) by surrendering  such  Certificate at the Corporate Trust Office of the Trustee,  or at the
office of any transfer agent,  together with an executed instrument of assignment and transfer  satisfactory in form
and  substance  to the Trustee in the case of transfer  and a written  request for exchange in the case of exchange.
The  holder of a  beneficial  interest  in a Global  Certificate  may,  subject to the rules and  procedures  of the
Depository,  cause the  Depository  (or its  nominee) to notify the Trustee in writing of a request for  transfer or
exchange of such  beneficial  interest for an Individual  Certificate  or  Certificates.  Following a proper request
for transfer or exchange,  the Trustee shall,  within five Business Days of such request made at the Corporate Trust
Office of the  Trustee,  sign,  countersign  and  deliver  at the  Corporate  Trust  Office of the  Trustee,  to the
transferee  (in the case of  transfer)  or holder (in the case of  exchange) or send by first class mail at the risk
of the  transferee  (in the case of transfer) or holder (in the case of exchange) to such address as the  transferee
or holder, as applicable,  may request, an Individual  Certificate or Certificates,  as the case may require,  for a
like  aggregate  Fractional  Undivided  Interest and in such  authorized  denomination  or  denominations  as may be
requested.  The presentation for transfer or exchange of any Individual  Certificate  shall not be valid unless made
at the  Corporate  Trust  Office  of the  Trustee  by the  registered  holder  in  person,  or by a duly  authorized
attorney-in-fact.

         (i)      At the option of the  Certificateholders,  Certificates may be exchanged for other Certificates of
authorized  denominations  of a like  Class and  aggregate  Fractional  Undivided  Interest,  upon  surrender of the
Certificates to be exchanged at the Corporate Trust Office of the Trustee;  provided,  however,  that no Certificate
may be exchanged for new Certificates  unless the original  Fractional  Undivided Interest  represented by each such
new  Certificate  (i) is  at least  equal to the  minimum  authorized  denomination  or  (ii) is  acceptable  to the
Depositor as indicated to the Trustee in writing.  Whenever any  Certificates  are so surrendered for exchange,  the
Trustee  shall sign and  countersign  and the Trustee  shall deliver the  Certificates  which the  Certificateholder
making the exchange is entitled to receive.

         (j)      If the Trustee so requires,  every  Certificate  presented or surrendered for transfer or exchange
shall be duly endorsed by, or be accompanied by a written  instrument of transfer,  with a signature  guarantee,  in
form  satisfactory  to the Trustee,  duly executed by the holder  thereof or his or her attorney duly  authorized in
writing.

         (k)      No service  charge  shall be made for any  transfer or exchange of  Certificates,  but the Trustee
may require  payment of a sum sufficient to cover any tax or  governmental  charge that may be imposed in connection
with any transfer or exchange of Certificates.

         (l)      The Trustee shall cancel all  Certificates  surrendered  for transfer or exchange but shall retain
such  Certificates in accordance with its standard  retention  policy or for such further time as is required by the
record retention  requirements of the Securities  Exchange Act of 1934, as amended,  and thereafter may destroy such
Certificates.

         Section 5.03.     Mutilated,   Destroyed,   Lost  or  Stolen   Certificates.   (a)  If  (i) any   mutilated
Certificate  is  surrendered  to  the  Trustee,  or  the  Trustee  receives  evidence  to  its  satisfaction  of the
destruction,  loss or theft of any  Certificate,  and  (ii) there  is  delivered  to the  Trustee  such  security or
indemnity  as it may  require  to save it  harmless,  and  (iii) the  Trustee  has not  received  notice  that  such
Certificate has been acquired by a third Person,  the Trustee shall sign,  countersign and deliver,  in exchange for
or in lieu of any such  mutilated,  destroyed,  lost or stolen  Certificate,  a new  Certificate  of like  tenor and
Fractional  Undivided  Interest but in each case  bearing a different  number.  The  mutilated,  destroyed,  lost or
stolen  Certificate  shall  thereupon  be canceled  of record by the  Trustee and shall be of no further  effect and
evidence no rights.

         (b)      Upon the  issuance of any new  Certificate  under this  Section 5.03,  the Trustee may require the
payment of a sum sufficient to cover any tax or other  governmental  charge that may be imposed in relation  thereto
and any other  expenses  (including  the fees and  expenses  of the  Trustee)  connected  therewith.  Any  duplicate
Certificate  issued pursuant to this Section 5.03 shall constitute  complete and indefeasible  evidence of ownership
in the Trust Fund,  as if  originally  issued,  whether or not the lost,  stolen or destroyed  Certificate  shall be
found at any time.

         Section 5.04.     Persons Deemed Owners.  Prior to due  presentation of a Certificate  for  registration of
transfer,  the  Depositor,  the Trustee and any agent of the  Depositor or the Trustee may treat the Person in whose
name any  Certificate  is registered  as the owner of such  Certificate  for the purpose of receiving  distributions
pursuant to Section 6.01  and for all other purposes  whatsoever.  Neither the Depositor,  the Trustee nor any agent
of the  Depositor or the Trustee shall be affected by notice to the contrary.  No  Certificate  shall be deemed duly
presented  for a transfer  effective on any Record Date unless the  Certificate  to be  transferred  is presented no
later than the close of business on the third Business Day preceding such Record Date.

         Section 5.05.     Transfer  Restrictions  on  Residual   Certificates.   (a)  Residual   Certificates,   or
interests  therein,  may not be transferred  without the prior express written consent of the Tax Matters Person and
the Sponsor,  which cannot be  unreasonably  withheld.  As a prerequisite to such consent,  the proposed  transferee
must provide the Tax Matters Person,  the Sponsor and the Trustee with an affidavit that the proposed  transferee is
a Permitted  Transferee (and,  unless the Tax Matters Person and the Sponsor consent to the transfer to a person who
is not a U.S. Person, an affidavit that it is a U.S. Person) as provided in Section 5.05(b).

         (b)      No  transfer,  sale or  other  disposition  of a  Residual  Certificate  (including  a  beneficial
interest therein) may be made unless,  prior to the transfer,  sale or other disposition of a Residual  Certificate,
the proposed  transferee  (including the initial purchasers thereof) delivers to the Tax Matters Person, the Trustee
and the  Depositor an affidavit in the form attached  hereto as Exhibit E  stating,  among other things,  that as of
the date of such  transfer  (i) such  transferee  is a Permitted  Transferee  and that  (ii) such  transferee is not
acquiring  such  Residual  Certificate  for the  account of any person who is not a  Permitted  Transferee.  The Tax
Matters  Person  shall not  consent to a transfer  of a Residual  Certificate  if it has actual  knowledge  that any
statement  made in the  affidavit  issued  pursuant  to the  preceding  sentence  is not true.  Notwithstanding  any
transfer,  sale or other  disposition  of a Residual  Certificate  to any Person who is not a Permitted  Transferee,
such  transfer,  sale or other  disposition  shall be deemed to be of no legal force or effect  whatsoever  and such
Person shall not be deemed to be a Holder of a Residual  Certificate for any purpose hereunder,  including,  but not
limited  to,  the  receipt  of  distributions  thereon.  If any  purported  transfer  shall be in  violation  of the
provisions of this Section  5.05(b),  then the prior Holder thereof shall,  upon discovery that the transfer of such
Residual  Certificate  was not in fact  permitted  by this  Section  5.05(b),  be restored to all rights as a Holder
thereof  retroactive  to the date of the  purported  transfer.  None of the Trustee,  the Tax Matters  Person or the
Depositor  shall be under any  liability to any Person for any  registration  or transfer of a Residual  Certificate
that is not  permitted  by this  Section  5.05(b) or for making  payments due on such  Residual  Certificate  to the
purported  Holder thereof or taking any other action with respect to such  purported  Holder under the provisions of
this Agreement so long as the written  affidavit  referred to above was received with respect to such transfer,  and
the Tax Matters  Person,  the Trustee and the  Depositor,  as applicable,  had no knowledge that it was untrue.  The
prior Holder shall be entitled to recover from any purported  Holder of a Residual  Certificate that was in fact not
a  permitted  transferee  under  this  Section  5.05(b)  at the time it became a Holder  all  payments  made on such
Residual  Certificate.  Each  Holder of a  Residual  Certificate,  by  acceptance  thereof,  shall be deemed for all
purposes to have  consented  to the  provisions  of this  Section  5.05(b) and to any  amendment  of this  Agreement
deemed  necessary  (whether as a result of new legislation or otherwise) by counsel of the Tax Matters Person or the
Depositor  to ensure  that the  Residual  Certificates  are not  transferred  to any Person  who is not a  Permitted
Transferee  and that any transfer of such  Residual  Certificates  will not cause the  imposition  of a tax upon the
Trust or cause any 2007-AR4 REMIC to fail to qualify as a REMIC.

         (c)      The Class R-X Certificates  (including a beneficial  interest therein) and, unless the Tax Matters
Person  shall  have  consented  in  writing  (which  consent  may be  withheld  in the  Tax  Matters  Person's  sole
discretion),  the Class R  Certificates  (including  a  beneficial  interest  therein)  may not be  purchased  by or
transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser  thereof agrees to be a Tax Matters Person if
it is the Holder of the largest  percentage  interest of such  Certificate,  and  appoints the Trustee to act as its
agent with respect to all matters concerning the tax obligations of the Trust.

         Section 5.06.     Restrictions on  Transferability of Certificates.  (a) No offer, sale,  transfer or other
disposition  (including  pledge) of any Certificate  shall be made by any Holder thereof unless registered under the
Securities Act, or an exemption from the  registration  requirements of the Securities Act and any applicable  state
securities  or "Blue Sky" laws is  available.  Except  with  respect  to (i) the  initial  transfer  of the Class XP
Certificates  or Class R-X  Certificates  on the  Closing  Date,  (ii) the  transfer  of any Class of  Certificates,
including  the Class R-X  Certificates,  to any NIM Issuer or any NIM  Trustee,  or (iii) a transfer of the Class XP
Certificates or the Class R-X  Certificates to the Depositor or any Affiliate of the Depositor,  in the event that a
transfer of a  Certificate  which is a Physical  Certificate  is to be made in reliance  upon an exemption  from the
Securities Act and  applicable  state  securities  laws, in order to assure  compliance  with the Securities Act and
such laws, and the prospective  transferee  (other than the Depositor) of such Certificate signs and delivers to the
Trustee an Investment Letter, if the transferee is an Institutional  Accredited  Investor,  in the form set forth as
Exhibit F-l  hereto,  or a Rule 144A  Certificate,  if the transferee is a QIB, in the form set forth as Exhibit F-2
hereto.  Notwithstanding  the provisions of the immediately  preceding  sentence,  no restrictions  shall apply with
respect to the transfer or  registration of transfer of a beneficial  interest in any  Certificate  that is a Global
Certificate  of a Class to a  transferee  that takes  delivery  in the form of a  beneficial  interest in the Global
Certificate of such Class provided  that each such transferee shall be deemed to have made such  representations and
warranties  contained in the Rule 144A  Certificate  as are sufficient to establish that it is a QIB. In the case of
a proposed  transfer of any  Certificate  to a  transferee  other than a QIB,  the Trustee may require an Opinion of
Counsel  addressed  to the  Trustee  that such  transaction  is exempt  from the  registration  requirements  of the
Securities Act.  The cost of such opinion shall not be an expense of the Trustee or the Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a)  Subject to the  provisions  of  subsection  (b),  no  Residual
Certificates  or Private  Certificates  may be  acquired  directly  or  indirectly  by, or on behalf of, an employee
benefit plan or other  retirement  arrangement  that is subject to Title I of ERISA or  Section 4975  of the Code (a
"Plan"),  or by a person using "plan assets" of a Plan, unless the proposed  transferee  provides the Trustee,  with
an Opinion of Counsel  addressed to the Servicer and the Trustee (upon which they may rely) that is  satisfactory to
the Trustee,  which  opinion  will not be at the expense of the  Servicer or the Trustee,  that the purchase of such
Certificates  by or on behalf of such Plan is permissible  under  applicable law, will not constitute or result in a
non-exempt  prohibited  transaction under ERISA or Section 4975 of the Code and will not subject the Depositor,  the
Servicer or the Trustee to any obligation in addition to those undertaken in this Agreement.

         (b)      Unless such Person has  provided an Opinion of Counsel in  accordance  with Section  5.07(a),  any
Person  acquiring  an  interest in a Global  Certificate  which is a Private  Certificate,  by  acquisition  of such
Certificate,  shall be deemed to have represented to the Trustee,  and any Person acquiring an interest in a Private
Certificate in definitive  form shall  represent in writing to the Trustee,  that it is not acquiring an interest in
such Certificate directly or indirectly by, or on behalf of, or with "plan assets" of, any Plan.

         (c)      Each  beneficial  owner of a Class X, Class B-1, Class B-2, Class B-3, Class B-4, Class B-5, Class
B-6, Class B-7, Class B-8 or Class B-9 Certificate or any interest therein shall be deemed to have  represented,  by
virtue  of its  acquisition  or  holding  of that  certificate  or any  interest  therein  shall be  deemed  to have
represented,  by virtue of its acquisition or holding of that certificate or interest therein,  that either (i) such
beneficial  owner is not a Plan or  investing  with  "plan  assets"  of any  Plan,  or (ii)  (1) it is an  insurance
company,  (2) the source of funds  used to acquire or hold the  certificate  or  interest  therein is an  "insurance
company general  account," as such term is defined in Prohibited  Transaction  Class Exemption  ("PTCE") 95-60,  and
(3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         (d)      Neither the  Servicer  nor the Trustee  will be  required to monitor,  determine  or inquire as to
compliance  with the transfer  restrictions  with  respect to the Global  Certificates.  Any  attempted or purported
transfer of any  Certificate  in  violation  of the  provisions  of Sections  (a), (b) or (c) above shall be void ab
initio  and  such  Certificate  shall  be  considered  to  have  been  held  continuously  by  the  prior  permitted
Certificateholder.  Any transferor of any  Certificate  in violation of such  provisions,  shall  indemnify and hold
harmless the Trustee and the Servicer from and against any and all liabilities,  claims,  costs or expenses incurred
by the Trustee or the  Servicer as a result of such  attempted  or  purported  transfer.  The Trustee  shall have no
liability for transfer of any such Global  Certificates  in or through  book-entry  facilities of any  Depository or
between or among Depository  Participants or Certificate  Owners made in violation of the transfer  restrictions set
forth herein.

         Section 5.08.     Rule 144A  Information.  For so long as any Private  Certificates  are  outstanding,  (1)
the Sponsor  will  provide or cause to be provided to any holder of such Private  Certificates  and any  prospective
purchaser  thereof  designated  by such a holder,  upon the request of such  holder or  prospective  purchaser,  the
information  required  to be  provided  to such  holder  or  prospective  purchaser  by Rule  144A(d)(4)  under  the
Securities  Act;  and (2) the Sponsor  shall  update  such  information  from time to time in order to prevent  such
information  from  becoming  false and  misleading  and will take such other actions as are necessary to ensure that
the safe harbor  exemption from the  registration  requirements of the Securities Act under Rule 144A is and will be
available for resales of such Private Certificates conducted in accordance with Rule 144A.

                                                     ARTICLE VI

                                           Payments to Certificateholders

         Section 6.01.     Distributions  on the  Certificates.  (a) On each  Distribution  Date, an amount equal to
the  Interest  Funds and  Principal  Funds for such  Distribution  Date shall be  withdrawn  by the Trustee from the
Distribution  Account  and the  Pre-Funding  Account,  in each case to the extent of funds on deposit  therein,  and
distributed in the following order of priority:

         First,  from  Interest  Funds to pay any  accrued  and unpaid  interest on the Class A, Class B and Class X
Certificates in the following order of priority:

                  1.       to each Class of Class A Certificates and Class X Certificates,  the Current Interest and
         then any Interest Carry Forward  Amount for each such Class,  pro rata,  based on the Current  Interest and
         Interest Carry Forward Amount due to each such Class;

                  2.       to the Class B-1,  Class B-2,  Class B-3,  Class B-4,  Class B-5,  Class B-6,  Class B-7,
         Class B-8 and Class B-9  Certificates,  sequentially,  in that order,  the Current  Interest  for each such
         Class of Certificates;

                  3.       any Excess Spread to the extent necessary to meet a level of overcollateralization  equal
         to the  Overcollateralization  Target Amount will be the Extra  Principal  Distribution  Amount and will be
         included as part of the Principal  Distribution  Amount and  distributed in accordance  with Second (A) and
         (B) below; and

                  4.       any  remaining  Excess  Spread will be the  Remaining  Excess Spread and will be applied,
         together  with the  Overcollateralization  Release  Amount,  as Excess  Cashflow  pursuant to clauses Third
         through Eighteenth below.

         Second,  to pay as principal on the Class A Certificates  and Class B Certificates,  in the following order
of priority:

         (A)      For each  Distribution  Date (i)  prior to the  related  Stepdown  Date or (ii) on which a Trigger
         Event is in effect,  the Principal  Distribution  Amount for such  Distribution Date will be distributed as
         follows:

                  1.       to each Class of Class A Certificates,  until the Current  Principal  Amount of each such
         class is reduced to zero,  as  follows:  concurrently  and on a pro rata basis (x) to the Class A-2,  Class
         A-2 and Class A-3  Certificates,  sequentially,  in that order,  until the Current Principal Amount of such
         class is reduced to zero and (y) to the Class A-4A,  Underlying  Class A-4B, Class A-5, Class A-6 and Class
         A-7 Certificates, pro rata, until the Current Principal Amount of each such Class is reduced to zero;

                  2.       to the Class B-1  Certificates,  any remaining  Principal  Distribution  Amount until the
         Current Principal Amount thereof is reduced to zero;

                  3.       to the Class B-2  Certificates,  any remaining  Principal  Distribution  Amount until the
         Current Principal Amount thereof is reduced to zero;

                  4.       to the Class B-3  Certificates,  any remaining  Principal  Distribution  Amount until the
         Current Principal Amount thereof is reduced to zero;

                  5.       to the Class B-4  Certificates,  any remaining  Principal  Distribution  Amount until the
         Current Principal Amount thereof is reduced to zero;

                  6.       to the Class B-5  Certificates,  any remaining  Principal  Distribution  Amount until the
         Current Principal Amount thereof is reduced to zero;

                  7.       to the Class B-6  Certificates,  any remaining  Principal  Distribution  Amount until the
         Current Principal Amount thereof is reduced to zero;

                  8.       to the Class B-7  Certificates,  any remaining  Principal  Distribution  Amount until the
         Current Principal Amount thereof is reduced to zero;

                  9.       to the Class B-8  Certificates,  any remaining  Principal  Distribution  Amount until the
         Current Principal Amount thereof is reduced to zero; and

                  10.      to the Class B-9  Certificates,  any remaining  Principal  Distribution  Amount until the
         Current Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the related  Stepdown Date, so long as a Trigger Event is
         not in  effect,  the  Principal  Distribution  Amount for such  Distribution  Date will be  distributed  as
         follows:

                  1.       to the Class A Certificates,  from the Principal  Distribution Amount, an amount equal to
         the Class A Principal  Distribution  Amount will be distributed to each class of Class A Certificates until
         the  Current  Principal  Amount of each such Class is reduced to zero,  as follows:  concurrently  and on a
         pro rata basis (x) to the Class A-1,  Class A-2 and Class A-3  Certificates,  sequentially,  in that order,
         until the Current  Principal  Amount of each such Class is reduced to zero and (y) to the Class  A-4A,  the
         Underlying  Class  A-4B,  the Class  A-5,  Class A-6 and the Class A-7  Certificates,  pro rata,  until the
         Current Principal Amount of each such Class is reduced to zero;

                  2.       to the Class B-1 Certificates,  from any remaining  Principal  Distribution  Amount,  the
         Class B-1 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  3.       to the Class B-2 Certificates,  from any remaining  Principal  Distribution  Amount,  the
         Class B-2 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  4.       to the Class B-3 Certificates,  from any remaining  Principal  Distribution  Amount,  the
         Class B-3 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  5.       to the Class B-4 Certificates,  from any remaining  Principal  Distribution  Amount,  the
         Class B-4 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  6.       to the Class B-5 Certificates,  from any remaining  Principal  Distribution  Amount,  the
         Class B-5 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  7.       to the Class B-6 Certificates,  from any remaining  Principal  Distribution  Amount,  the
         Class B-6 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  8.       to the Class B-7 Certificates,  from any remaining  Principal  Distribution  Amount,  the
         Class B-7 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  9.       to the Class B-8 Certificates,  from any remaining  Principal  Distribution  Amount,  the
         Class B-8 Principal  Distribution  Amount,  until the Current  Principal Amount thereof is reduced to zero;
         and

                  10.      to the Class B-9 Certificates,  from any remaining  Principal  Distribution  Amount,  the
         Class B-9 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero.

         Third,  from any Excess Cashflow,  to the Class A Certificates,  pro rata in accordance with the respective
amounts owed to each such Class, an amount equal to (a) any remaining  Interest Carry Forward  Amount,  and then (b)
any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Fourth,  from any remaining  Excess  Cashflow,  to the Class B-1  Certificates,  an amount equal to (a) any
Interest Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for such  Distribution
Date;

         Fifth,  from any  remaining  Excess  Cashflow,  to the Class B-2  Certificates,  an amount equal to (a) any
Interest Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for such  Distribution
Date;

         Sixth,  from any  remaining  Excess  Cashflow,  to the Class B-3  Certificates,  an amount equal to (a) any
Interest Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for such  Distribution
Date;

         Seventh,  from any remaining Excess  Cashflow,  to the Class B-4  Certificates,  an amount equal to (a) any
Interest Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for such  Distribution
Date;

         Eighth,  from any remaining  Excess  Cashflow,  to the Class B-5  Certificates,  an amount equal to (a) any
Interest Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for such  Distribution
Date;

         Ninth,  from any  remaining  Excess  Cashflow,  to the Class B-6  Certificates,  an amount equal to (a) any
Interest Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for such  Distribution
Date;

         Tenth,  from any  remaining  Excess  Cashflow,  to the Class B-7  Certificates,  an amount equal to (a) any
Interest Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for such  Distribution
Date;

         Eleventh,  from any remaining Excess Cashflow,  to the Class B-8  Certificates,  an amount equal to (a) any
Interest Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for such  Distribution
Date;

         Twelfth,  from any remaining Excess  Cashflow,  to the Class B-9  Certificates,  an amount equal to (a) any
Interest Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such Class for such  Distribution
Date;
         Thirteenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund (only with  respect to the  initial
Distribution  Date as described  herein) and from any remaining  Excess Cashflow,  to the Class A Certificates,  any
Basis Risk Shortfall  Carry-Forward  Amount for each such Class for such  Distribution  Date, pro rata, based on the
Basis Risk  Shortfall  Carry-Forward  Amount  owed to each such Class (any such  amounts  distributable  from Excess
Cashflow  being first  deposited to, and the  immediately  withdrawn  from,  the Reserve Fund as provided in Section
4.08);

         Fourteenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund (only with  respect to the  initial
Distribution  Date as described  herein) and from any remaining Excess Cashflow,  to the Class B-1, Class B-2, Class
B-3, Class B-4, Class B-5, Class B-6, Class B-7, Class B-8 and Class B-9 Certificates,  sequentially, in that order,
any Basis Risk Shortfall  Carry-Forward  Amount,  for each such Class for such  Distribution  Date (any such amounts
distributable from Excess Cashflow being first deposited to, and the immediately withdrawn from, the Reserve Fund as
provided in Section 4.08);

         Fifteenth,  if the Adjustable Rate Supplemental  Fund has not been terminated  pursuant to Section 4.05, to
the Adjustable  Rate  Supplemental  Fund, the lesser of (A) any remaining  amounts,  and (B) the amount which,  when
added to amounts on deposit in the Adjustable Rate Supplemental Fund, would equal $25,000;

         Sixteenth,  from  any  remaining  Excess  Cashflow,  to  the  Class  B-IO  Certificates,   the  Class  B-IO
Distribution Amount for such Distribution Date;

         Seventeenth,  from any remaining Excess Cashflow,  to the Class B-IO  Certificates,  any unreimbursed Class
B-IO Advances; and

         Eighteenth, any remaining amounts to the Residual Certificates.

         If on the initial  Distribution  Date,  the  amounts  payable to the Class A  Certificates  and the Class B
Certificates in respect of the related Interest Funds for such  Distribution  Date is reduced due to the application
of the Net Rate Cap, the Trustee shall  transfer from amount on deposit in the  Adjustable  Rate  Supplemental  Fund
for  distribution to the applicable Class or Classes of Certificates on such  Distribution  Date, an amount equal to
the lesser of (i) the  amount on  deposit in the  Adjustable  Rate  Supplemental  Fund,  and (ii) the amount of such
applicable shortfall.

         All payments of amounts in respect of Basis Risk  Shortfall or Basis Risk Shortfall  Carry-Forward  Amounts
made  pursuant  to the  provisions  of  this  paragraph  (a)  (including  amounts  paid  from  the  Adjustable  Rate
Supplemental  Fund) shall,  for federal income tax purposes,  be deemed to have been  distributed  from REMIC III to
the Holder of the Class B-IO  Certificates  and then paid outside of any 2007-AR4  REMIC to the  recipients  thereof
pursuant to an interest rate cap contract.  By accepting their  Certificates,  the Holders of the Certificates agree
so to treat such payments for purposes of filing their income tax returns.

         For federal income tax purposes,  payment of any interest  accrued at a Pass-Through  Rate in excess of the
Net Rate Cap to the Class A Certificates  and Class B Certificates  shall be treated as paid outside of any 2007-AR4
REMIC  and  shall  not  be  part  of the entitlement of  the REMIC II Regular Interest, the  ownership  of  which is
represented by such Class of Certificates receiving such payment.

         (b)      [Reserved].

         (c)      On  each  Distribution  Date,  amounts  received  under  each  Corridor  Contract  benefiting  the
Certificateholders and with respect to such Distribution Date will be allocated in the following order of priority:

         First,  to the  Holders of the  related  Class of  Certificates,  the  payment of any Basis Risk  Shortfall
Carry-Forward  Amount for such Class to the extent not covered by the related Excess  Cashflow on such  Distribution
Date;

         Second,  from any remaining  amounts,  to the Holders of the related Class of Certificates,  the payment of
any Current  Interest and Interest  Carry Forward  Amount for such Class to the extent not covered by Interest Funds
or Excess Cashflow on such Distribution Date;

         Third, reserved; and

         Fourth, to the Class B-IO Certificateholders, any remaining amounts.

         On each  Distribution  Date,  amounts  on  deposit  in the  Reserve  Fund for the  benefit  of the  related
Certificates will be allocated first to the Class A-2 Certificates and the Class A-3  Certificates,  pro rata, based
on the current Realized Losses and any Unpaid Realized Loss Amount for each such Class for such  Distribution  Date,
and then to the Holders of the Class B-IO Certificates.

         All Corridor  Contract  Payment  Amounts made with respect to Current  Interest and Interest  Carry Forward
Amounts will be treated,  for federal income tax purposes,  as  reimbursable  advances  ("Class B-IO Advances") made
from  the  Class  B-IO  Certificateholders.   The  Class  B-IO  Advances  will  be  paid  back  to  the  Class  B-IO
Certificateholders pursuant to Section 6.01(a)

         (d)      On  each  Distribution   Date,  all  amounts   transferred  from  the  Class  XP  Reserve  Account
representing  Prepayment  Charges in respect of the Prepayment  Charge Loans received during the related  Prepayment
Period will be  withdrawn  from the  Distribution  Account  and  distributed  by the  Trustee as  follows:  (I) with
respect to the Class XP Certificates,  (i) to the Class XP-2  Certificates,  all Prepayment  Charges received on the
Hard Prepayment  Charge Loans and the Combination  Prepayment Charge Loans (to the extent not waived by the Servicer
as set forth  herein),  and (ii) to the Class  XP-1  Certificates,  all other  Prepayment  Charges  received  on the
Mortgage  Loans  (to the  extent  not  waived  by the  Servicer  as set  forth  herein),  and  (II) to the  Class XP
Certificates,  all  Prepayment  Charges  received on Mortgage Loans (to the extent not waived by the Servicer as set
forth herein).  Amounts  transferred to the Class XP Reserve Account shall not be available for  distribution to the
holders of any other Class of Certificates.

         (e)      The  expenses and fees of the Trust shall be paid by each of the  2007-AR4  REMICs,  to the extent
that such expenses  relate to the assets of each of such  respective  2007-AR4  REMICs,  and all other  expenses and
fees of the Trust shall be paid pro rata by each of the 2007-AR4 REMICs.

         Section 6.02.     Allocation of Losses and  Subsequent  Recoveries.  (a) On or prior to each  Determination
Date,  the Servicer  shall  determine the amount of any Realized Loss in respect of each Mortgage Loan that occurred
during the immediately  preceding  calendar  month.  Any Realized Losses with respect to the Mortgage Loans shall be
applied on the  Distribution  Date in the month following the month in which such loss was incurred and, in the case
of the principal portion thereof,  after giving effect to distributions  made on such Distribution Date, as provided
for in Section 6.01, in reduction of the Current  Principal  Amount of the Class or Classes of  Certificates  to the
extent provided in the definition of Applied Realized Loss Amount.

         (b)      In addition,  in the event that the  Servicer  receives any  Subsequent  Recoveries,  the Servicer
shall  deposit  such funds into the  Custodial  Account  pursuant  to Section  4.01(a)(ii).  If,  after  taking into
account  such  Subsequent  Recoveries,  the  amount of a Realized  Loss is  reduced,  the  amount of such  remaining
Subsequent  Recoveries  will be  applied  to  increase  the  Current  Principal  Amount of the Class of  Subordinate
Certificates  with the highest payment priority to which Applied Realized Loss Amounts have been allocated,  but not
by more than the  amount of  Applied  Realized  Loss  Amounts  previously  allocated  to that  Class of  Subordinate
Certificates.  The amount of any  remaining  Subsequent  Recoveries  will be applied to  sequentially  increase  the
Current  Principal  Amount of the  Subordinate  Certificates,  beginning with the Class of Subordinate  Certificates
with the next  highest  payment  priority,  up to the  amount  of such  Applied  Realized  Loss  Amounts  previously
allocated  to such Class or Classes  of  Certificates.  Holders of such  Certificates  will not be  entitled  to any
payments in respect of Current  Interest on the amount of such increases for any Interest  Accrual Period  preceding
the Distribution  Date on which such increase occurs.  Any such increases shall be applied to the Current  Principal
Amount of each  Subordinate  Certificate  of such  Class in  accordance  with its  respective  Fractional  Undivided
Interest.

         Section 6.03.     Payments.  (a) On each  Distribution  Date, other than the final  Distribution  Date, the
Trustee  shall  distribute  to each  Certificateholder  of record as of the  immediately  preceding  Record Date the
Certificateholder's  pro rata share of its Class (based on the aggregate  Fractional  Undivided Interest represented
by such Holder's  Certificates) of all amounts required to be distributed on such  Distribution  Date to such Class.
The Trustee shall  calculate the amount to be  distributed  to each  Class and,  based on such amounts,  the Trustee
shall  determine the amount to be  distributed to each  Certificateholder.  The Trustee's  calculations  of payments
shall be based solely on  information  provided to the Trustee by the  Servicer.  The Trustee  shall not be required
to  confirm,  verify  or  recompute  any  such  information  but  shall be  entitled  to rely  conclusively  on such
information.

         (b)      Payment of the above amounts to each  Certificateholder  shall be made (i) by check mailed to each
Certificateholder  entitled  thereto at the address  appearing in the Certificate  Register or (ii) upon  receipt by
the  Trustee  on or before  the fifth  Business  Day  preceding  the  Record  Date of  written  instructions  from a
Certificateholder  by wire transfer to a United States dollar  account  maintained by the payee at any United States
depository institution with appropriate facilities for receiving such a wire transfer;  provided,  however, that the
final payment in respect of each Class of  Certificates  will be made only upon  presentation  and surrender of such
respective  Certificates  at the office or agency of the Trustee  specified in the notice to  Certificateholders  of
such final payment.

         Section 6.04.     Statements  to  Certificateholders.  (a) On each  Distribution  Date,  concurrently  with
each  distribution  to  Certificateholders,  the  Trustee  shall make  available  to the  parties  hereto,  the Swap
Counterparty,  the Grantor Trustee (with respect to the Grantor Trust Certificates) and each  Certificateholder  via
the Trustee's  internet  website as set forth below,  the following  information,  expressed with respect to clauses
(i) through (vii) in the aggregate and as a Fractional Undivided Interest  representing an initial Current Principal
Amount of $1,000, or in the case of the Class B-IO Certificates, a Notional Amount of $1,000:

                  (i)      the Current  Principal  Amount or Notional  Amount of each Class after  giving  effect to
(i) all  distributions  allocable to  principal on such  Distribution  Date and (ii) the  allocation  of any Applied
Realized Loss Amounts for such Distribution Date;

                  (ii)     the  amount of the  related  distribution  to the  Holders  of each  Class  allocable  to
principal,  separately  identifying (A) the aggregate amount of any Principal  Prepayments included therein, (B) the
aggregate of all scheduled  payments of principal included therein and (C) the Extra Principal  Distribution  Amount
(if any);

                  (iii)    the  Pass-Through  Rate for each  applicable  Class of  Certificates  with respect to the
current Accrual Period,  and, if applicable,  whether such  Pass-Through Rate was limited by applicable the Net Rate
Cap;

                  (iv)     the  applicable   accrual  period  dates  for  calculating   distributions   and  general
Distribution Dates;

                  (v)      the total cash flows received and the general sources thereof;

                  (vi)     the amount,  if any, of fees or expenses accrued and paid, with an  identification of the
payee and the general  purpose of such fees  including  the related  amount of the Servicing Fee paid to or retained
by the Servicer for the related Due Period;

                  (vii)    the amount of any payments  made  pursuant to the Swap  Agreement  for the benefit of the
Grantor Trust Certificates;

                  (viii)   the amount of any Corridor Contract Payment Amount payable to the Trustee;

                  (ix)     the  amount of such  distribution  to each  Certificate  allocable  to  interest  and the
portion thereof, if any, provided by the Corridor Contract.

                  (x)      the Interest Carry Forward Amount and any Basis Risk Shortfall  Carry-Forward  Amount for
each Class of Certificates;

                  (xi)     the  aggregate of the Stated  Principal  Balance of the Mortgage  Loans for the following
Distribution Date;

                  (xii)    the number and Outstanding  Principal  Balance of the Mortgage Loans that were Delinquent
(exclusive of (i) any Mortgage Loan in foreclosure  and bankruptcy and (ii) any Liquidated  Mortgage Loans as of the
end of the related  Prepayment Period) in respect of which using the MBA method of calculation (A) are 30 to 59 days
Delinquent,  (B) are 60 to 89 days  Delinquent,  (C) are 90 or more days Delinquent and (D) foreclosure  proceedings
have been  commenced,  in each case as of the close of business on the last day of the calendar month preceding such
Distribution  Date and separately  identifying  such  information  for the first lien Mortgage Loans and second lien
Mortgage Loans;

                  (xiii)   the amount of Monthly  Advances  included in the distribution on such  Distribution  Date
(including the general purpose of such Monthly Advances);

                  (xiv)    the cumulative amount of Applied Realized Loss Amounts to date;

                  (xv)     unless otherwise  previously  reported on Form 10-D, material  modifications,  extensions
or waivers to Mortgage Loan terms,  fees,  penalties or payments  during the preceding  calendar  month or that have
become material over time;

                  (xvi)    with  respect to any  related  Mortgage  Loan that was  liquidated  during the  preceding
calendar  month,  the loan number and  aggregate  Stated  Principal  Balance of, and Realized Loss on, such Mortgage
Loan as of the close of business on the Determination Date preceding such Distribution Date;

                  (xvii)   the total number and principal  balance of any real estate owned or REO  Properties as of
the last day of the calendar month preceding such Distribution Date;

                  (xviii)  the three month rolling  average of the percent  equivalent of a fraction,  the numerator
of which is the aggregate  Stated  Principal  Balance of the Mortgage  Loans that are 60 days or more  Delinquent or
are in bankruptcy  or  foreclosure  or are REO  Properties,  and the  denominator  of which is the aggregate  Stated
Principal  Balance  of all of the  Mortgage  Loans in each case as of the close of  business  on the last day of the
calendar month  preceding such  Distribution  Date and separately  identifying  such  information for the first lien
Mortgage Loans;

                  (xix)    the Realized  Losses during the related  Prepayment  Period and the  cumulative  Realized
Losses through the end of the preceding month;

                  (xx)     whether a Trigger Event exists;

                  (xxi)    updated pool  composition  data including the weighted average mortgage rate and weighted
average remaining term;

                  (xxii)   information  regarding any new issuance of securities  backed by the same asset pool, any
pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund, if applicable;

                  (xxiii)  the amount withdrawn from the Pre-Funding  Account,  the Pre-Funding  Reserve Account and
the Interest  Coverage  Account and deemed to be Principal  Funds or Interest Funds on such  Distribution  Date, the
amount  remaining  on deposit in the  Pre-Funding  Account and in the  Interest  Coverage  Account,  following  such
Distribution Date, and the amount withdrawn from the Pre-Funding  Account and used to buy Subsequent  Mortgage Loans
prior to such Distribution Date;

                  (xxiv)   unless  otherwise  previously  reported  on  Form  10-D,  any  material  changes  in  the
solicitation,  credit-granting,  underwriting,  origination,  acquisition  or Mortgage  Loan  selection  criteria or
procedures, as applicable, used to originate, acquire or select Mortgage Loans for the Trust Fund;

                  (xxv)    the special hazard amount,  fraud loss amount and bankruptcy  amount,  if applicable,  as
of the close of business on the applicable  Distribution  Date and a description of any change in the calculation of
these amounts; and

                  (xxvi)   the  amount of the  distribution  made on such  Distribution  Date to the  Holders of the
Class XP Certificates allocable to Prepayment Charges for the Mortgage Loans.

         (b)      The Depositor  covenants that if there is a material change in the solicitation,  credit-granting,
underwriting,  origination,  acquisition or Mortgage Loan selection criteria or procedures,  as applicable,  used to
originate,  acquire or select  Mortgage  Loans for the Trust Fund it will notify the Trustee five (5) calendar  days
before each  Distribution  Date, and if no such  notification  occurs,  the Trustee has no obligation to report with
respect to (w). The Depositor  covenants to the Trustee that there will be no new issuance of  securities  backed by
the same asset pool, so the Trustee will only be  responsible  in (v) above for  reporting  any pool asset  changes,
such as additions or removals of Mortgage Loans from the Trust Fund.

         (c)      The  information  set forth  above shall be  calculated  or  reported,  as the case may be, by the
Trustee,  based solely on, and to the extent of,  information  provided to the Trustee by the Servicer.  The Trustee
may  conclusively  rely on such  information  and shall not be required to confirm,  verify or recalculate  any such
information.

         (d)      The Trustee may make  available  each month,  to any interested  party,  the monthly  statement to
Certificateholders  via the  Trustee's  website  initially  located at  "www.ctslink.com."  Assistance  in using the
website can be obtained by calling the Trustee's  customer  service desk at (866) 846-4526.  Parties that are unable
to use the above  distribution  option  are  entitled  to have a paper copy  mailed to them via first  class mail by
calling the Trustee's  customer  service desk and  indicating  such.  The Trustee shall have the right to change the
way such reports are distributed in order to make such  distribution  more convenient  and/or more accessible to the
parties, and the Trustee shall provide timely and adequate notification to all parties regarding any such change.

         (e)      Within a  reasonable  period of time after the end of the  preceding  calendar  year  beginning in
2008,  the Trustee  will  furnish  upon  request a report to each Holder of the  Certificates  of record at any time
during the prior  calendar year as to the aggregate of amounts  reported  pursuant to subclauses  (a)(i) and (a)(ii)
above with respect to the  Certificates,  plus information with respect to the amount of servicing  compensation and
such other  customary  information as the Trustee may determine to be necessary  and/or to be required by the IRS or
by a federal or state law or rules or  regulations  to enable  such  Holders to prepare  their tax  returns for such
calendar year. Such obligations shall be deemed to have been satisfied to the extent that  substantially  comparable
information shall be provided by the Trustee pursuant to the requirements of the Code.

         Section 6.05.     Monthly  Advances.  If a portion of the  Scheduled  Payment  on a Mortgage  Loan that was
due on a related  Due Date is  Delinquent  other than as a result of  application  of the Relief Act and exceeds the
amount  deposited in the Custodial  Account  which will be used for an advance with respect to such  Mortgage  Loan,
the  Servicer  will  deposit  in the  Custodial  Account  not  later  than the  Distribution  Account  Deposit  Date
immediately  preceding the related  Distribution  Date an amount equal to such deficiency,  net of the Servicing Fee
for such  Mortgage  Loan,  except to the extent the  Servicer  determines  any such  advance to be a  Nonrecoverable
Advance.  If the Servicer deems an advance to be a  Nonrecoverable  Advance,  on the  Distribution  Account  Deposit
Date, the Servicer shall present an Officer's  Certificate to the Trustee  (i) stating  that the Servicer elects not
to make a  Monthly  Advance  in a stated  amount  and  (ii) detailing  the  reason  it  deems  the  advance  to be a
Nonrecoverable Advance.

         Notwithstanding  the  foregoing,  the amount of such  deposit may be reduced by the Amounts Held for Future
Distribution  then on deposit in the  Custodial  Account.  Any portion of the Amounts  Held for Future  Distribution
used to pay Monthly  Advances shall be replaced by the Servicer by deposit into the Custodial  Account on any future
Distribution  Account Deposit Date to the extent that the funds that are available in the Custodial  Account on such
Distribution  Account Deposit Date are less than the amount of payments  required to be made by the Servicer on such
Distribution Account Deposit Date.

         Section 6.06.     Compensating  Interest  Payments.  The Servicer  shall deposit in the  Custodial  Account
not later  than  each  Distribution  Account  Deposit  Date an amount  equal to the  lesser  of  (i) the  sum of the
aggregate  amounts  required to be paid by the Servicer  under this Agreement with respect to subclauses (a) and (b)
of the definition of Interest  Shortfall with respect to the Mortgage  Loans for the related  Distribution  Date and
(ii) the Servicing Fee for such Distribution Date (such amount, the "Compensating  Interest Payment").  The Servicer
shall not be entitled to any  reimbursement of any Compensating  Interest  Payment.  Compensating  Interest Payments
will be allocated on a pro rata basis,  based on the  respective  amounts  determined  by clause (i) of this Section
6.06.

         Section 6.07.     Distributions on REMIC Regular Interests

         (a)      On each  Distribution  Date,  the  Trustee  shall be deemed to  distribute  to itself on behalf of
REMIC II as the holder of the REMIC I Regular  Interests,  those  portions  of the REMIC I  Distribution  Amount not
designated to Component I of the Class R  Certificates,  in the amounts and in accordance  with the  priorities  set
forth in the definitions of REMIC I Distribution Amount.

         (b)      On each  Distribution  Date the Trustee  shall be deemed to distribute  the REMIC II  Distribution
Amount to: (i) the holders of each Class of  Certificates  (other than the Class R, Class R-X,  Class B-IO and Class
XP  Certificates),  as the holders of the REMIC II Regular  Interests (other than REMIC II Regular  Interests B-IO-I
and  B-IO-P)  and (ii) to itself on behalf of REMIC  III,  as the holder of REMIC II  Regular  Interests  B-IO-I and
B-IO-P,  in the amounts and in accordance  with the priorities set forth in the definition of REMIC II  Distribution
Amount.

         (c)      On each  Distribution  Date, the Trustee shall be deemed to distribute to the Holders of the Class
B-IO  Certificates,  as the holders of the REMIC III Regular  Interest,  the amounts set forth in the  definition of
REMIC III Distribution Amount.

         (d)      Notwithstanding  the  deemed  distributions  on the  REMIC  Regular  Interests  described  in this
Section 6.07,  distributions  of funds from the  Distribution  Account shall be made only in accordance with Section
6.01.


                                                    ARTICLE VII

                                                    The Servicer

         Section 7.01.     Liabilities  of the Servicer.  The Servicer  shall be liable in accordance  herewith only
to the extent of the obligations specifically imposed upon and undertaken by it herein.

         Section 7.02.     Merger or Consolidation of the Servicer

         (a)      The  Servicer  will keep in full force and  effect  its  existence,  rights  and  franchises  as a
corporation under the laws of the state of its  incorporation,  and will obtain and preserve its qualification to do
business as a foreign  corporation  in each  jurisdiction  in which such  qualification  is or shall be necessary to
protect the validity and  enforceability  of this  Agreement,  the  Certificates or any of the Mortgage Loans and to
perform its duties under this Agreement.

         (b)      Any Person into which the Servicer may be merged or  consolidated,  or any  corporation  resulting
from any merger or  consolidation  to which the Servicer shall be a party, or any Person  succeeding to the business
of the Servicer,  shall be the successor of the Servicer hereunder,  without the execution or filing of any paper or
further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 7.03.     Indemnification of the Trustee

         (a)      The Servicer agrees to indemnify the Indemnified  Persons for, and to hold them harmless  against,
any loss,  liability or expense  (including  reasonable legal fees and  disbursements of counsel)  incurred on their
part  that may be  sustained  in  connection  with,  arising  out of, or  relating  to,  any  claim or legal  action
(including any pending or threatened  claim or legal action)  relating to this Agreement or the  Certificates or the
powers of attorney  delivered by the Trustee hereunder  (i) related to the Servicer's  failure to perform its duties
in compliance  with this Agreement  (except as any such loss,  liability or expense shall be otherwise  reimbursable
pursuant to this Agreement) or (ii) incurred  by reason of the Servicer's  willful  misfeasance,  bad faith or gross
negligence in the  performance  of duties  hereunder or by reason of reckless  disregard of  obligations  and duties
hereunder,  provided,  in each case,  that with respect to any such claim or legal action (or pending or  threatened
claim or legal  action),  the  Indemnified  Person shall have given the Servicer and the  Depositor  written  notice
thereof  promptly  after the  Indemnified  Person shall have with  respect to such claim or legal  action  knowledge
thereof.  The  Trustee's  failure  to give any such  notice  shall not  affect  the  Indemnified  Person's  right to
indemnification  hereunder,  except to the extent the  Servicer is  materially  prejudiced  by such  failure to give
notice.  This  indemnity  shall  survive  the  resignation  or  removal  of the  Servicer  or the  Trustee  and  the
termination of this Agreement.

         (b)      The Trust Fund will  indemnify any  Indemnified  Person for any loss,  liability or expense of any
Indemnified Person not otherwise covered by the Servicer's indemnification pursuant to Section  7.03(a).

         Section 7.04.     Limitations  on Liability of the Servicer and Others.  Subject to the  obligation  of the
Servicer to indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the  Servicer  nor any of the  directors,  officers,  employees  or agents of the Servicer
shall be under any liability to the Indemnified  Persons,  the Depositor,  the Trust Fund or the  Certificateholders
for taking any action or for  refraining  from taking any action in good faith  pursuant to this  Agreement,  or for
errors in  judgment;  provided,  however,  that this  provision  shall not protect  the  Servicer or any such Person
against any breach of warranties or  representations  made herein or any liability  which would otherwise be imposed
by reason of such Person's  willful  misfeasance,  bad faith or gross  negligence in the performance of duties or by
reason of reckless disregard of obligations and duties hereunder.

         (b)      The Servicer and any director,  officer,  employee or agent of the Servicer may rely in good faith
on any  document of any kind prima facie  properly  executed  and  submitted  by any Person  respecting  any matters
arising hereunder.

         (c)      The Servicer,  the Custodian and any director,  officer,  employee or agent of the Servicer or the
Custodian  shall be  indemnified  by the Trust and held  harmless  thereby  against any loss,  liability  or expense
(including  reasonable  legal fees and  disbursements  of counsel)  incurred on their part that may be  sustained in
connection  with,  arising out of, or related to, any claim or legal  action  (including  any pending or  threatened
claim or legal action) relating to this Agreement or the  Certificates,  other than (i) any such loss,  liability or
expense  related to the Servicer's  failure to perform its duties in compliance  with this Agreement  (except as any
such loss, liability or expense shall be otherwise  reimbursable pursuant to this Agreement),  or to the Custodian's
failure to perform its duties under the  Custodial  Agreement,  respectively,  or (ii) any  such loss,  liability or
expense incurred by reason of the Servicer's or the Custodian's willful  misfeasance,  bad faith or gross negligence
in the performance of duties  hereunder or under the Custodial  Agreement,  as applicable,  or by reason of reckless
disregard of obligations and duties hereunder or under the Custodial Agreement, as applicable.

         (d)      The  Servicer  shall not be under any  obligation  to appear  in,  prosecute  or defend  any legal
action  that is not  incidental  to its duties  under this  Agreement  and that in its opinion may involve it in any
expense or  liability;  provided,  however,  the  Servicer  may in its  discretion,  with the consent of the Trustee
(which  consent  shall not be  unreasonably  withheld),  undertake  any such action  which it may deem  necessary or
desirable  with respect to this  Agreement and the rights and duties of the parties  hereto and the interests of the
Certificateholders  hereunder.  In such  event,  the legal  expenses  and  costs of such  action  and any  liability
resulting  therefrom shall be expenses,  costs and liabilities of the Trust Fund, and the Servicer shall be entitled
to be  reimbursed  therefor  out of the  Custodial  Account as provided  by  Section 4.02.  Nothing in this  Section
7.04(d) shall affect the  Servicer's  obligation to service and  administer  the Mortgage  Loans in accordance  with
this Agreement.

         (e)      In taking or recommending  any course of action pursuant to this  Agreement,  unless  specifically
required  to do so  pursuant  to  this  Agreement,  the  Servicer  shall  not be  required  to  investigate  or make
recommendations  concerning  potential  liabilities which the Trust might incur as a result of such course of action
by reason of the  condition  of the  Mortgaged  Properties  but shall give notice to the Trustee if it has notice of
such potential liabilities.

         Section 7.05.     Servicer  Not to Resign.  Except as  provided in  Section 7.07,  the  Servicer  shall not
resign  from the  obligations  and duties  hereby  imposed on it except  upon a  determination  that any such duties
hereunder  are no longer  permissible  under  applicable  law and such  impermissibility  cannot be cured.  Any such
determination  permitting the  resignation  of the Servicer shall be evidenced by an Opinion of Independent  Counsel
addressed  to the Trustee to such effect  delivered  to the  Trustee.  No such  resignation  by the  Servicer  shall
become  effective  until the Trustee or a successor to the Servicer  reasonably  satisfactory  to the Trustee  shall
have assumed the  responsibilities  and  obligations of the Servicer in accordance  with  Section 8.02.  The Trustee
shall notify the Rating Agencies upon notice of the resignation of the Servicer.

         Section 7.06.     Successor  Servicer.  In connection  with the  appointment  of any successor  servicer or
the  assumption  of the duties of the  Servicer,  the  Depositor or the Trustee may make such  arrangements  for the
compensation  of such  successor  servicer out of payments on the Mortgage Loans as the Depositor or the Trustee and
such  successor  servicer  shall agree.  If the  successor  servicer does not agree that such market value is a fair
price,  such successor  servicer shall obtain two quotations of market value from third parties  actively engaged in
the servicing of  single-family  mortgage  loans.  Notwithstanding  the  foregoing,  the  compensation  payable to a
successor  servicer may not exceed the  compensation  which the Servicer  would have been  entitled to retain if the
Servicer had continued to act as Servicer hereunder.

         Section 7.07.     Sale and  Assignment  of  Servicing.  The  Servicer  may sell and  assign  its rights and
delegate  its duties and  obligations  in its  entirety as  Servicer  under this  Agreement  and the  Depositor  may
terminate the Servicer  without cause and select a new  Servicer;  provided,  however,  that:  (i) the  purchaser or
transferee  accepting  such  assignment  and  delegation  (a) shall be a Person  which shall be qualified to service
mortgage  loans for Fannie  Mae or Freddie  Mac;  (b) shall  have a net worth of not less than  $10,000,000  (unless
otherwise  approved by each Rating Agency pursuant to clause  (ii) below);  (c) shall be reasonably  satisfactory to
the Trustee (as evidenced in a writing  signed by the Trustee);  and (d) shall execute and deliver to the Trustee an
agreement,  in form and  substance  reasonably  satisfactory  to the Trustee,  which  contains an assumption by such
Person of the due and  punctual  performance  and  observance  of each  covenant  and  condition  to be performed or
observed by it as servicer under this Agreement,  any custodial  agreement from and after the effective date of such
agreement;  (ii) each  Rating Agency shall be given prior written  notice of the identity of the proposed  successor
to the  Servicer  and  each  Rating  Agency's  rating  of the  Certificates  in  effect  immediately  prior  to such
assignment,  sale and  delegation  will not be  downgraded,  qualified or withdrawn as a result of such  assignment,
sale and delegation,  as evidenced by a letter to such effect  delivered to the Servicer and the Trustee;  (iii) the
Servicer  assigning and selling the servicing  shall deliver to the Trustee an Officer's  Certificate and an Opinion
of Independent  Counsel  addressed to the Trustee,  each stating that all conditions  precedent to such action under
this Agreement  have been  completed and such action is permitted by and complies with the terms of this  Agreement;
and (iv) in the event the  Servicer is  terminated  without  cause by the  Depositor,  the  Depositor  shall pay the
terminated  Servicer a termination  fee equal to 0.25% of the  aggregate  Stated  Principal  Balance of the Mortgage
Loans  at the  time  the  servicing  of the  Mortgage  Loans  is  transferred  to the  successor  Servicer.  No such
assignment or delegation  shall affect any rights or liability of the Servicer  arising prior to the effective  date
thereof.

                                                    ARTICLE VIII

                                                      Default

         Section 8.01.     Events of  Default.  "Event  of  Default,"  wherever  used  herein,  means any one of the
following  events  (whatever  the reason for such Event of Default and whether it shall be voluntary or  involuntary
or be effected by operation of law or pursuant to any judgment,  decree or order of any court or any order,  rule or
regulation of any administrative or governmental body) and only with respect to the defaulting Servicer:

                  (i)      The Servicer  fails to cause to be deposited  in the  Distribution  Account any amount so
required to be deposited  pursuant to this  Agreement  (other than a Monthly  Advance),  and such failure  continues
unremedied for a period of three  Business Days after the date upon which written notice of such failure,  requiring
the same to be remedied, shall have been given to the Servicer; or

                  (ii)     The  Servicer  fails to observe or perform in any  material  respect  any other  material
covenants  and  agreements  set forth in this  Agreement  to be performed  by it (other than its  obligations  under
Sections 3.16, 3.17 and 3.18),  which covenants and agreements  materially affect the rights of  Certificateholders,
and such  failure  continues  unremedied  for a period  of 60 days  after the date on which  written  notice of such
failure,  properly  requiring  the same to be  remedied,  shall have been given to the Servicer by the Trustee or to
the Servicer and the Trustee by the Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating
not less than 25% of the Trust Fund; or

                  (iii)    There is  entered  against  the  Servicer  a decree  or  order  by a court or  agency  or
supervisory  authority  having  jurisdiction  in the  premises for the  appointment  of a  conservator,  receiver or
liquidator in any  insolvency,  readjustment of debt,  marshaling of assets and liabilities or similar  proceedings,
or for the winding up or  liquidation  of its affairs,  and the  continuance of any such decree or order is unstayed
and in effect for a period of 60 consecutive  days, or an involuntary  case is commenced  against the Servicer under
any  applicable  insolvency or  reorganization  statute and the petition is not  dismissed  within 60 days after the
commencement of the case; or

                  (iv)     The Servicer  consents to the  appointment  of a conservator or receiver or liquidator in
any  insolvency,  readjustment of debt,  marshaling of assets and liabilities or similar  proceedings of or relating
to the Servicer or  substantially  all of its property;  or the Servicer  admits in writing its inability to pay its
debts  generally  as  they  become  due,  files a  petition  to  take  advantage  of any  applicable  insolvency  or
reorganization  statute,  makes an assignment for the benefit of its creditors,  or voluntarily  suspends payment of
its obligations;

                  (v)      The  Servicer  assigns  or  delegates  its  duties  or rights  under  this  Agreement  in
contravention of the provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

                  (vi)     The  Servicer  fails to cause to be  deposited  in the  Distribution  Account any Monthly
Advance (other than a Nonrecoverable  Advance) by 5:00 p.m. New York City time on the  Distribution  Account Deposit
Date; or

                  (vii)    The Servicer fails to comply with Sections 3.16, 3.17 or 3.18 herein.

         In each and every such case,  so long as such Event of Default with respect to the Servicer  shall not have
been  remedied,  either the  Trustee or the  Holders  of  Certificates  evidencing  Fractional  Undivided  Interests
aggregating  not less than 51% of the  principal of the Trust Fund, by notice in writing to the Servicer (and to the
Trustee  if given by such  Certificateholders),  with a copy to the  Rating  Agencies,  and with the  consent of the
Company,  may terminate  all of the rights and  obligations  (but not the  liabilities)  of the Servicer  under this
Agreement  and in and to the  Mortgage  Loans  and/or the REO  Property  serviced by the  Servicer  and the proceeds
thereof.  Upon the receipt by the Servicer of the written  notice,  all  authority  and power of the Servicer  under
this  Agreement,  whether with respect to the  Certificates,  the  Mortgage  Loans,  REO Property or under any other
related  agreements (but only to the extent that such other  agreements  relate to the Mortgage Loans or related REO
Property)  shall,  subject to  Section 8.02,  automatically  and without further action pass to and be vested in the
Trustee pursuant to this Section 8.01;  and, without  limitation,  the Trustee is hereby authorized and empowered to
execute and deliver,  on behalf of the Servicer as  attorney-in-fact  or otherwise,  any and all documents and other
instruments  and to do or accomplish  all other acts or things  necessary or  appropriate  to effect the purposes of
such notice of  termination,  whether to complete the transfer and  endorsement  or assignment of the Mortgage Loans
and  related  documents,  or  otherwise.  The  Servicer  agrees to  cooperate  with the  Trustee  in  effecting  the
termination of the Servicer's rights and obligations hereunder,  including,  without limitation, the transfer to the
Trustee of (i) the  property and amounts  which are then or should be part of the Trust or which  thereafter  become
part of the Trust;  and  (ii) originals  or copies of all  documents  of the  Servicer  reasonably  requested by the
Trustee to enable it to assume the Servicer's  duties  thereunder.  In addition to any other amounts which are then,
or,  notwithstanding  the  termination of its activities  under this  Agreement,  may become payable to the Servicer
under this  Agreement,  the  Servicer  shall be  entitled  to  receive,  out of any amount  received on account of a
Mortgage Loan or related REO Property,  that portion of such payments which it would have received as  reimbursement
under this  Agreement if notice of termination  had not been given.  The  termination of the rights and  obligations
of the Servicer shall not affect any obligations incurred by the Servicer prior to such termination.

         Notwithstanding  the foregoing,  if an Event of Default described in clause (vi) of this Section 8.01 shall
occur,  the Trustee  shall,  by notice in writing to the Servicer,  which may be delivered by telecopy,  immediately
terminate all of the rights and obligations of the Servicer  thereafter  arising under this  Agreement,  but without
prejudice  to any  rights it may have as a  Certificateholder  or to  reimbursement  of Monthly  Advances  and other
advances of its own funds,  and the Trustee  shall act as  provided in  Section 8.02  to carry out the duties of the
Servicer,  including  the  obligation  to make any Monthly  Advance the  nonpayment of which was an Event of Default
described  in  clause  (vi) of  this  Section 8.01.  Any  such  action  taken  by the  Trustee  must be prior to the
distribution on the relevant Distribution Date.

         Section 8.02.     Trustee to Act;  Appointment  of  Successor.  (a) Upon the  receipt by the  Servicer of a
notice of termination  pursuant to  Section 8.01  or an Opinion of Independent  Counsel  pursuant to Section 7.05 to
the effect that the  Servicer is legally  unable to act or to delegate  its duties to a Person which is legally able
to act, the Trustee shall  automatically  become the successor in all respects to the Servicer in its capacity under
this  Agreement  and the  transactions  set forth or provided for herein and shall  thereafter be subject to all the
responsibilities,  duties,  liabilities  and limitations on liabilities  relating  thereto placed on the Servicer by
the terms and provisions  hereof;  provided,  however,  it is understood and acknowledged by the parties hereto that
there will be a period of  transition  (not to exceed 90 days) before the actual  servicing  functions  can be fully
transferred to the Trustee or any other successor Servicer;  and provided,  further, that the Trustee shall have the
right to select a  successor  Servicer;  provided  further,  however,  that the  Trustee  shall  have no  obligation
whatsoever with respect to any liability  (other than advances deemed  recoverable and not previously made) incurred
by the Servicer at or prior to the time of  termination.  As  compensation  therefor,  but subject to  Section 7.06,
the  Trustee  shall be  entitled  to  compensation  which the  Servicer  would have been  entitled  to retain if the
Servicer had  continued to act  hereunder,  except for those  amounts due the  Servicer as  reimbursement  permitted
under this Agreement for advances  previously made or expenses previously  incurred.  Notwithstanding the above, the
Trustee may, if it shall be unwilling so to act, or shall,  if it is legally  unable so to act,  appoint or petition
a court of competent  jurisdiction  to appoint,  any  established  housing and home finance  institution  which is a
Fannie Mae- or Freddie  Mac-approved  Servicer,  and with respect to a successor to the Servicer only,  having a net
worth of not less than  $10,000,000,  as the  successor to the Servicer  hereunder in the  assumption  of all or any
part of the  responsibilities,  duties or liabilities of the Servicer  hereunder;  provided,  that the Trustee shall
obtain a letter from each Rating Agency that the ratings,  if any, on each of the  Certificates  will not be lowered
as a result of the selection of the successor to the Servicer.  Pending  appointment  of a successor to the Servicer
hereunder,  the Trustee shall act in such capacity as  hereinabove  provided.  In connection  with such  appointment
and assumption,  the Trustee may make such  arrangements  for the  compensation of such successor out of payments on
the Mortgage Loans as it and such successor  shall agree;  provided,  however,  that the provisions of  Section 7.06
shall apply, the  compensation  shall not be in excess of that which the Servicer would have been entitled to if the
Servicer had continued to act hereunder,  and that such successor  shall undertake and assume the obligations of the
Trustee to pay  compensation to any third Person acting as an agent or independent  contractor in the performance of
servicing  responsibilities  hereunder. The Trustee and such successor shall take such action,  consistent with this
Agreement, as shall be necessary to effectuate any such succession.

         (b)      If the Trustee  shall  succeed to any duties of the  Servicer  respecting  the  Mortgage  Loans as
provided  herein,  it shall do so in a separate  capacity and not in its capacity as Trustee and,  accordingly,  the
provisions  of Article IX shall be  inapplicable  to the Trustee in its duties as the  successor  to the Servicer in
the  servicing  of the  Mortgage  Loans  (although  such  provisions  shall  continue to apply to the Trustee in its
capacity as  Trustee);  the  provisions  of Article  VII,  however,  shall apply to it in its  capacity as successor
servicer.

         (c)      To the  extent  that the costs and  expenses  of the  Trustee  related to any  termination  of the
Servicer,  appointment  of a successor  Servicer or the  transfer  and  assumption  of servicing by the Trustee with
respect to this Agreement  (including,  without  limitation,  (i) all legal costs and expenses and all due diligence
costs and expenses  associated  with an evaluation of the  potential  termination  of the Servicer as a result of an
event of  default by the  Servicer  and  (ii) all  costs and  expenses  associated  with the  complete  transfer  of
servicing,  including,  but not  limited  to,  all  servicing  files  and all  servicing  data  and the  completion,
correction  or  manipulation  of such  servicing  data as may be required by the  successor  servicer to correct any
errors or  insufficiencies  in the  servicing  data or  otherwise  to enable the  successor  servicer to service the
Mortgage Loans in accordance  with this Agreement) are not fully and timely  reimbursed by the terminated  Servicer,
the Trustee shall be entitled to reimbursement of such costs and expenses from the Distribution Account.

         Section 8.03.     Notification  to  Certificateholders.  Upon any termination or appointment of a successor
to the  Servicer,  the  Trustee  shall  give  prompt  written  notice  thereof  to the  Certificateholders  at their
respective addresses appearing in the Certificate Register and to the Rating Agencies.

         Section 8.04.     Waiver of  Defaults.  The  Trustee  shall  give  prompt  written  notice  thereof  to all
Certificateholders,  within 60 days after the  occurrence  of any Event of Default  actually  known to a Responsible
Officer of the Trustee,  unless such Event of Default  shall have been cured,  notice of each such Event of Default.
The Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 51% of the Trust
Fund may,  on  behalf of all  Certificateholders,  waive any  default  by the  Servicer  in the  performance  of its
obligations  hereunder  and the  consequences  thereof,  except a default in the making of or the causing to be made
any  required  distribution  on the  Certificates,  which  default  may only be waived by  Holders  of  Certificates
evidencing  Fractional  Undivided  Interests  aggregating  100% of the Trust  Fund.  Upon any such  waiver of a past
default,  such  default  shall be deemed to cease to exist,  and any Event of  Default  arising  therefrom  shall be
deemed to have been  timely  remedied  for every  purpose of this  Agreement.  No such  waiver  shall  extend to any
subsequent or other default or impair any right  consequent  thereon except to the extent  expressly so waived.  The
Trustee shall give notice of any such waiver to the Rating Agencies.

         Section 8.05.     List of  Certificateholders.  Upon  written  request of three or more  Certificateholders
of record,  for  purposes of  communicating  with other  Certificateholders  with respect to their rights under this
Agreement,  the Trustee will afford such Certificateholders  access during business hours to the most recent list of
Certificateholders held by the Trustee.

                                                     ARTICLE IX

                                               Concerning the Trustee

         Section 9.01.     Duties of Trustee

         (a)      The  Trustee,  prior to the  occurrence  of an Event of Default  and after the curing or waiver of
all  Events of Default  which may have  occurred,  undertakes  to perform  such  duties and only such  duties as are
specifically  set forth in this  Agreement  as duties of the  Trustee.  If an Event of Default has  occurred and has
not been cured or waived,  the Trustee shall exercise such of the rights and powers vested in it by this  Agreement,
and subject to  Section 8.02(b)  use the same degree of care and skill in their exercise,  as a prudent person would
exercise under the circumstances in the conduct of his own affairs.

         (b)      Upon receipt of all resolutions,  certificates,  statements,  opinions, reports, documents, orders
or other  instruments  which are  specifically  required to be furnished to the Trustee pursuant to any provision of
this  Agreement,  the  Trustee  shall  examine  them to  determine  whether  they are in the form  required  by this
Agreement;  provided,  however,  that the  Trustee  shall not be  responsible  for the  accuracy  or  content of any
resolution,  certificate,  statement,  opinion,  report,  document,  order or other instrument  furnished hereunder;
provided,  further,  that the Trustee shall not be responsible  for the accuracy or  verification of any calculation
provided to it pursuant to this Agreement.

         (c)      On  each  Distribution  Date,  the  Trustee  shall  make  monthly   distributions  and  the  final
distribution to the  Certificateholders  from funds in the Distribution Account and the Adjustable Rate Supplemental
Fund as provided in Sections 6.01 and 10.01 herein.

         (d)      No provision of this  Agreement  shall be construed to relieve the Trustee from  liability for its
own negligent action, its own negligent failure to act or its own willful misconduct; provided, however, that:

                  (i)      Prior to the  occurrence  of an Event of  Default,  and after the curing or waiver of all
such Events of Default  which may have  occurred,  the duties and  obligations  of the Trustee  shall be  determined
solely by the express  provisions of this  Agreement,  the Trustee shall not be liable except for the performance of
its duties and  obligations as are  specifically  set forth in this Agreement,  no implied  covenants or obligations
shall be read into this  Agreement  against the Trustee and, in the absence of bad faith on the part of the Trustee,
the Trustee may conclusively  rely, as to the truth of the statements and the correctness of the opinions  expressed
therein,  upon any  certificates  or opinions  furnished to the Trustee and conforming to the  requirements  of this
Agreement;

                  (ii)     The  Trustee  shall not be liable in its  individual  capacity  for an error of  judgment
made in good faith by a Responsible Officer or Responsible  Officers of the Trustee,  unless it shall be proved that
the Trustee was negligent in ascertaining the pertinent facts;

                  (iii)    The Trustee  shall not be liable with  respect to any action  taken,  suffered or omitted
to be taken by it in good  faith in  accordance  with the  directions  of the  Holders  of  Certificates  evidencing
Fractional  Undivided  Interests  aggregating  not less than 25% of the Trust  Fund,  if such  action or  non-action
relates to the time,  method and place of  conducting  any  proceeding  for any remedy  available  to the Trustee or
exercising any trust or other power conferred upon the Trustee under this Agreement;

                  (iv)     The  Trustee  shall  not be  required  to take  notice  or be  deemed  to have  notice or
knowledge of any default or Event of Default unless a Responsible  Officer of the Trustee's  Corporate  Trust Office
shall have actual knowledge  thereof.  In the absence of such notice,  the Trustee may conclusively  assume there is
no such default or Event of Default;

                  (v)      The  Trustee  shall  not in any way be  liable  by  reason  of any  insufficiency  in any
Account held by or in the name of Trustee  unless it is  determined  by a court of competent  jurisdiction  that the
Trustee's gross negligence or willful misconduct was the primary cause of such  insufficiency  (except to the extent
that the Trustee is obligor and has defaulted thereon);

                  (vi)     The  Trustee  shall  not in any way be  liable  by  reason  of any  insufficiency  in any
Account held by the Trustee or any Account  held in the name of the Trustee  unless it is  determined  by a court of
competent  jurisdiction  that the Trustee's  gross  negligence or willful  misconduct  was the primary cause of such
insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vii)    Anything  in this  Agreement  to the  contrary  notwithstanding,  in no event  shall  the
Trustee be liable for special,  indirect or consequential  loss or damage of any kind whatsoever  (including but not
limited  to lost  profits),  even if the  Trustee  has been  advised  of the  likelihood  of such loss or damage and
regardless of the form of action;

                  (viii)   None of the Trustee,  the Servicer,  the Depositor or the Custodian  shall be responsible
for the acts or omissions of the other,  it being  understood  that this Agreement  shall not be construed to render
them partners, joint venturers or agents of one another; and

                  (ix)     The  Trustee  shall not be required  to expend or risk its own funds or  otherwise  incur
financial  liability in the performance of any of its duties  hereunder,  or in the exercise of any of its rights or
powers, if there is reasonable  ground for believing that the repayment of such funds or adequate  indemnity against
such risk or liability  is not  reasonably  assured to it, and none of the  provisions  contained in this  Agreement
shall in any event require the Trustee to perform,  or be responsible  for the manner of performance  of, any of the
obligations  of the Servicer  under this  Agreement,  except  during such time,  if any, as the Trustee shall be the
successor to, and be vested with the rights,  duties,  powers and privileges of, the Servicer in accordance with the
terms of this Agreement.

         (e)      All funds  received by the Servicer and the Trustee and required to be deposited  into any Account
pursuant to this Agreement will be promptly so deposited by the Servicer or the Trustee, as applicable.

         (f)      Except for those  actions that the Trustee is required to take  hereunder,  the Trustee  shall not
have any  obligation  or liability to take any action or to refrain from taking any action  hereunder in the absence
of written direction as provided hereunder.

         Section 9.02.     Certain Matters Affecting the Trustee.  Except as otherwise provided in Section 9.01:

         (a)      The Trustee may rely and shall be  protected  in acting or  refraining  from acting in reliance on
any  resolution,  certificate of the Depositor or the Servicer,  certificate  of auditors or any other  certificate,
statement,  instrument,  opinion,  report,  notice,  request,  consent,  order,  appraisal,  bond or other  paper or
document believed by it to be genuine and to have been signed or presented by the proper party or parties;

         (b)      The  Trustee  may consult  with  counsel and any advice of such  counsel or any Opinion of Counsel
shall be full and complete  authorization  and protection with respect to any action taken or suffered or omitted by
it hereunder in good faith and in accordance with such advice or Opinion of Counsel;

         (c)      The Trustee  shall not be under any  obligation  to exercise any of the trusts or powers vested in
it by this  Agreement,  other than its  obligation  to give notices  pursuant to this  Agreement,  or to  institute,
conduct or defend any litigation  hereunder or in relation  hereto at the request,  order or direction of any of the
Certificateholders  pursuant to the provisions of this Agreement,  unless such Certificateholders shall have offered
to the Trustee  reasonable  security or indemnity against the costs,  expenses and liabilities which may be incurred
therein or thereby.  Nothing  contained  herein  shall,  however,  relieve the Trustee of the  obligation,  upon the
occurrence  of an Event of Default of which a  Responsible  Officer of the Trustee has actual  knowledge  (which has
not been cured or waived),  to exercise  such of the rights and powers  vested in it by this  Agreement,  and to use
the same degree of care and skill in their exercise,  as a prudent person would exercise under the  circumstances in
the conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of Default  hereunder  and after the curing or waiver of all
Events of Default  which may have  occurred,  the Trustee  shall not be liable in its  individual  capacity  for any
action taken,  suffered or omitted by it in good faith and believed by it to be authorized or within the  discretion
or rights or powers conferred upon it by this Agreement;

         (e)      The Trustee shall not be bound to make any  investigation  into the facts or matters stated in any
resolution,  certificate,  statement,  instrument,  opinion, report, notice, request, consent, order, approval, bond
or other paper or document,  unless requested in writing to do so by Holders of Certificates  evidencing  Fractional
Undivided  Interests  aggregating  not less  than 25% of the  Trust  Fund and  provided  that the  payment  within a
reasonable  time to the Trustee of the costs,  expenses or liabilities  likely to be incurred by it in the making of
such investigation is, in the opinion of the Trustee,  reasonably  assured to the Trustee,  by the security afforded
to it by the terms of this  Agreement.  The  Trustee  may  require  reasonable  indemnity  against  such  expense or
liability  as a condition to taking any such  action.  The  reasonable  expense of every such  examination  shall be
paid by the Certificateholders requesting the investigation;

         (f)      The  Trustee may execute  any of the trusts or powers  hereunder  or perform any duties  hereunder
either directly or through  Affiliates,  agents or attorneys;  provided,  however,  that the Trustee may not appoint
any agent (other than the  Custodian)  to perform its  custodial  functions  with  respect to the Mortgage  Files or
paying agent  functions  under this Agreement  without the express  written  consent of the Servicer,  which consent
will not be  unreasonably  withheld.  The  Trustee  shall not be liable or  responsible  for (i) the  misconduct  or
negligence of any of the  Trustee's  agents or attorneys or a custodian or paying agent  appointed  hereunder by the
Trustee  with due care and,  when  required,  with the consent of the  Servicer or (ii) any acts or omissions of the
Servicer  (unless the  Trustee  has  assumed the  obligations  of the  Servicer  pursuant to the  provision  of this
Agreement);

         (g)      Should the Trustee  deem the nature of any action  required  on its part,  other than a payment or
transfer by the Trustee under  Section 4.02, to be unclear,  the Trustee may require prior to such action that it be
provided by the Depositor with reasonable further instructions;

         (h)      The right of the Trustee to perform any  discretionary  act enumerated in this Agreement shall not
be  construed  as a duty,  and the  Trustee  shall not be  accountable  for other  than its  negligence  or  willful
misconduct in the performance of any such act;

         (i)      The Trustee  shall not be required to give any bond or surety  with  respect to the  execution  of
the trust created hereby or the powers granted hereunder, except as provided in Section  9.07; and

         (j)      Neither  the  Trustee  nor  the  Servicer   shall  have  any  duty  to  conduct  any   affirmative
investigation  as to the  occurrence of any condition  requiring the  repurchase of any Mortgage Loan by the Sponsor
pursuant to this  Agreement,  the Mortgage  Loan  Purchase  Agreement or the  eligibility  of any Mortgage  Loan for
purposes of this Agreement.

         Section 9.03.     Trustee Not Liable for  Certificates or Mortgage  Loans.  The recitals  contained  herein
and in the Certificates  (other than the signature and  countersignature  of the Trustee on the Certificates)  shall
be taken  as the  statements  of the  Depositor,  and the  Trustee  shall  not have  any  responsibility  for  their
correctness.  The Trustee makes no  representation  as to the validity or  sufficiency  of the  Certificates  (other
than the  signature  and  countersignature  of the Trustee on the  Certificates)  or of any Mortgage  Loan except as
expressly provided in Sections 2.02 and 2.05;  provided,  however,  that the foregoing shall not relieve the Trustee
of the  obligation  to review the Mortgage  Files  pursuant to Sections 2.02 and 2.04.  The Trustee's  signature and
countersignature  (or  countersignature of its agent) on the Certificates shall be solely in its capacity as Trustee
and shall not  constitute the  Certificates  an obligation of the Trustee in any other  capacity.  The Trustee shall
not be  accountable  for the use or application  by the Depositor of any of the  Certificates  or of the proceeds of
such  Certificates,  or for the use or  application  of any funds paid to the Depositor with respect to the Mortgage
Loans.  Subject to the  provisions  of  Section 2.05,  the  Trustee  shall not be  responsible  for the  legality or
validity of this Agreement or any document or instrument  relating to this Agreement,  the validity of the execution
of this  Agreement or of any  supplement  hereto or instrument  of further  assurance,  or the  validity,  priority,
perfection  or  sufficiency  of the  security  for the  Certificates  issued  hereunder  or  intended  to be  issued
hereunder.  The  Trustee  shall not at any time have any  responsibility  or  liability  for or with  respect to the
legality,  validity and  enforceability  of any Mortgage or any Mortgage Loan, or the perfection and priority of any
Mortgage or the  maintenance of any such  perfection and priority,  or for or with respect to the sufficiency of the
Trust Fund or its ability to generate the payments to be distributed to  Certificateholders,  under this  Agreement.
The Trustee  shall not have any  responsibility  for filing any  financing or  continuation  statement in any public
office at any time or to otherwise  perfect or maintain the  perfection of any security  interest or lien granted to
it hereunder or to record this Agreement other than any  continuation  statements  filed by the Trustee  pursuant to
Section 3.19.

         Section 9.04.     Trustee  May  Own  Certificates.  The  Trustee  in  its  individual  capacity  or in  any
capacity other than as Trustee  hereunder may become the owner or pledgee of any  Certificates  with the same rights
it would have if it were not the Trustee and may otherwise deal with the parties hereto.

         Section 9.05.     Trustee's  Fees and  Expenses.  The  Trustee  will be entitled to (i) all income and gain
realized  from any  investment  of funds in the  Distribution  Account  (the  "Trustee  Compensation"),  pursuant to
Article  IV,  and (ii)  the  Trustee  Fee as  compensation  for the  performance  of its  activities  hereunder.  In
addition,  the Trustee  will be entitled to recover  from the  Distribution  Account  pursuant to  Section 4.04  all
reasonable  out-of-pocket  expenses,  disbursements  and advances and the expenses of the Trustee in connection with
any Event of  Default,  any  breach of this  Agreement  or any  claim or legal  action  (including  any  pending  or
threatened  claim  or  legal  action)  incurred  or made  by or  against  the  Trustee  or in  connection  with  the
administration  of the trusts  hereunder  by the  Trustee  (including  the  reasonable  compensation,  expenses  and
disbursements  of its counsel) except any such expense,  disbursement or advance as may arise from its negligence or
intentional  misconduct  or which is the  responsibility  of the  Certificateholders.  If funds in the  Distribution
Account are insufficient  therefor,  the Trustee shall recover such expenses from the Depositor.  Such  compensation
and  reimbursement  obligation  shall not be  limited by any  provision  of law in regard to the  compensation  of a
trustee of an express trust.

         Section 9.06.     Eligibility  Requirements  for  Trustee.  The Trustee  and any  successor  Trustee  shall
during the entire  duration of this  Agreement be a state bank or trust  company or a national  banking  association
organized and doing  business  under the laws of such state or the United States of America,  authorized  under such
laws to exercise  corporate trust powers,  having a combined  capital and surplus and undivided  profits of at least
$40,000,000 or, in the case of a successor  Trustee,  $50,000,000,  subject to supervision or examination by federal
or state  authority  and, in the case of the Trustee,  rated "BBB" or higher by S&P with respect to their  long-term
rating and rated "BBB" or higher by S&P and "Baa2" or higher by Moody's  with respect to any  outstanding  long-term
unsecured  unsubordinated  debt, and, in the case of a successor Trustee or successor Trustee other than pursuant to
Section 9.10,  rated in one of the two highest  long-term debt  categories  of, or otherwise  acceptable to, each of
the Rating  Agencies.  If the Trustee  publishes  reports of condition at least annually,  pursuant to law or to the
requirements of the aforesaid  supervising or examining  authority,  then for the purposes of this  Section 9.06 the
combined capital and surplus of such corporation  shall be deemed to be its total equity capital  (combined  capital
and  surplus) as set forth in its most recent  report of  condition  so  published.  In case at any time the Trustee
shall cease to be eligible  in  accordance  with the  provisions  of this  Section 9.06,  the Trustee  shall  resign
immediately in the manner and with the effect specified in Section 9.08.

         Section 9.07.     Insurance.  The  Trustee,  at its own  expense,  shall at all times  maintain and keep in
full force and effect:  (i) fidelity  insurance,  (ii) theft  of documents  insurance  and  (iii) forgery  insurance
(which may be  collectively  satisfied by a "Financial  Institution  Bond" and/or a "Bankers'  Blanket  Bond").  All
such  insurance  shall be in amounts,  with  standard  coverage and subject to  deductibles,  as are  customary  for
insurance  typically  maintained by banks or their  affiliates which act as custodians for  investor-owned  mortgage
pools. A certificate of an officer of the Trustee as to the Trustee's  compliance  with this  Section 9.07  shall be
furnished to any Certificateholder upon reasonable written request.

         Section 9.08.     Resignation and Removal of the Trustee

         (a)      The Trustee  may at any time  resign and be  discharged  from the Trust  hereby  created by giving
written notice thereof to the Depositor and the Servicer,  with a copy to the Rating  Agencies.  Upon receiving such
notice of  resignation,  the  Depositor  shall  promptly  appoint a successor  Trustee,  by written  instrument,  in
triplicate,  one copy of which  instrument  shall be delivered to the  resigning  Trustee.  If no successor  Trustee
shall have been so  appointed  and have  accepted  appointment  within 30 days  after the  giving of such  notice of
resignation,  the  resigning  Trustee may petition  any court of competent  jurisdiction  for the  appointment  of a
successor Trustee.

         (b)      If at any time the  Trustee  shall  cease to be  eligible in  accordance  with the  provisions  of
Section 9.06  and shall  fail to resign  after  written  request  therefor  by the  Depositor  or if at any time the
Trustee  shall  become  incapable  of acting,  or shall be  adjudged a bankrupt or  insolvent,  or a receiver of the
Trustee or of its property  shall be  appointed,  or any public  officer shall take charge or control of the Trustee
or of its property or affairs for the purpose of  rehabilitation,  conservation or  liquidation,  then the Depositor
shall promptly remove the Trustee and appoint a successor  Trustee by written  instrument,  in triplicate,  one copy
of which instrument shall be delivered to the Trustee so removed, the successor Trustee.

         (c)      The Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not less than
51% of the Trust Fund may at any time remove the Trustee and appoint a successor  Trustee by written  instrument  or
instruments,  in quintuplicate,  signed by such Holders or their attorneys-in-fact duly authorized, one complete set
of which  instruments  shall be  delivered  to the  Depositor,  the  Servicer  and the  Trustee so  removed  and the
successor so appointed.  In the event that the Trustee  removed by the Holders of  Certificates  in accordance  with
this  Section 9.08(c),  the Holders of such  Certificates  shall be responsible for paying any compensation  payable
hereunder to a successor Trustee, in excess of the amount paid hereunder to the predecessor Trustee.

         (d)      No resignation or removal of the Trustee and  appointment of a successor  Trustee  pursuant to any
of the provisions of this  Section 9.08  shall become  effective  except upon  appointment of and acceptance of such
appointment by the successor Trustee as provided in Section 9.09.

         Section 9.09.     Successor Trustee

         (a)      Any  successor  Trustee  appointed as provided in  Section 9.08  shall  execute,  acknowledge  and
deliver to the Depositor and to its predecessor  Trustee an instrument  accepting such  appointment  hereunder.  The
resignation or removal of the predecessor  Trustee shall then become effective and such successor  Trustee,  without
any further act, deed or conveyance,  shall become fully vested with all the rights,  powers, duties and obligations
of its predecessor  hereunder,  with like effect as if originally named as Trustee herein.  The predecessor  Trustee
shall,  after its receipt of payment in full of its outstanding fees and expenses  promptly deliver to the successor
Trustee all assets and records of the Trust held by it  hereunder,  and the Depositor  and the  predecessor  Trustee
shall  execute and deliver such  instruments  and do such other things as may  reasonably be required for more fully
and certainly vesting and confirming in the successor Trustee all such rights, powers, duties and obligations.

         (b)      No successor  Trustee  shall accept  appointment  as provided in this  Section 9.09  unless at the
time of such acceptance such successor Trustee shall be eligible under the provisions of Section 9.06.

         (c)      Upon  acceptance  of  appointment  by a successor  Trustee as provided in this  Section 9.09,  the
successor Trustee shall mail notice of the succession of such Trustee hereunder to all  Certificateholders  at their
addresses as shown in the Certificate  Register,  to the Rating  Agencies,  the Swap  Counterparty  and the Corridor
Counterparty.  The Company shall pay the cost of any mailing by the successor Trustee.

         Section 9.10.     Merger  or  Consolidation  of  Trustee.  Any  state  bank or trust  company  or  national
banking  association  into which the Trustee may be merged or converted or with which it may be  consolidated or any
state bank or trust company or national banking association  resulting from any merger,  conversion or consolidation
to which  the  Trustee  shall be a party,  or any  state  bank or trust  company  or  national  banking  association
succeeding  to all or  substantially  all of the corporate  trust  business of the Trustee shall be the successor of
the Trustee hereunder,  provided such state bank or trust company or national banking  association shall be eligible
under the provisions of Section 9.06.  Such succession  shall be valid without the execution,  delivery of notice or
filing of any paper or any further act on the part of any of the parties  hereto,  anything  herein to the  contrary
notwithstanding.

         Section 9.11.     Appointment of Co-Trustee or Separate Trustee

         (a)      Notwithstanding  any other  provisions  hereof,  at any time, for the purpose of meeting any legal
requirements of any  jurisdiction in which any part of the Trust or property  constituting  the same may at the time
be located,  the  Depositor  and the Trustee  acting  jointly shall have the power and shall execute and deliver all
instruments  to appoint  one or more  Persons  approved by the Trustee and the  Depositor  to act as  co-trustee  or
co-trustees,  jointly with the Trustee,  or separate trustee or separate trustees,  of all or any part of the Trust,
and to vest in such  Person or  Persons,  in such  capacity,  such title to the  Trust,  or any part  thereof,  and,
subject to the other provisions of this Section 9.11,  such powers,  duties,  obligations,  rights and trusts as the
Depositor and the Trustee may consider necessary or desirable.

         (b)      If the  Depositor  shall not have joined in such  appointment  within 15 days after the receipt by
it of a written request so to do, the Trustee shall have the power to make such appointment without the Depositor.

         (c)      No co-trustee or separate  trustee  hereunder  shall be required to meet the terms of  eligibility
as a successor  Trustee under  Section 9.06  hereunder and no notice to  Certificateholders  of the  appointment  of
co-trustee(s) or separate trustee(s) shall be required under Section 9.08.

         (d)      In  the  case  of  any  appointment  of  a  co-trustee  or  separate   trustee  pursuant  to  this
Section 9.11,  all rights,  powers,  duties and obligations conferred or imposed upon the Trustee and required to be
conferred on such  co-trustee  shall be conferred or imposed upon and exercised or performed by the Trustee and such
separate  trustee or co-trustee  jointly,  except to the extent that under any law of any  jurisdiction in which any
particular  act or  acts  are to be  performed  (whether  as  Trustee  hereunder  or as  successor  to the  Servicer
hereunder),  the Trustee  shall be  incompetent  or  unqualified  to perform  such act or acts,  in which event such
rights,  powers,  duties and obligations  (including the holding of title to the Trust or any portion thereof in any
such  jurisdiction)  shall be exercised and performed by such separate trustee or co-trustee at the direction of the
Trustee.

         (e)      Any notice,  request or other  writing  given to the Trustee shall be deemed to have been given to
each of the then separate  trustees and  co-trustees,  as effectively as if given to each of them.  Every instrument
appointing  any separate  trustee or co-trustee  shall refer to this  Agreement  and the  conditions of this Article
IX. Each separate  trustee and  co-trustee,  upon its acceptance of the trusts  conferred,  shall be vested with the
estates or property  specified in its instrument of appointment,  either jointly with the Trustee or separately,  as
may be provided  therein,  subject to all the provisions of this Agreement,  specifically  including every provision
of this  Agreement  relating to the  conduct  of,  affecting  the  liability  of, or  affording  protection  to, the
Trustee.  Every such instrument shall be filed with the Trustee.

         (f)      To the extent  not  prohibited  by law,  any  separate  trustee or  co-trustee  may,  at any time,
request the Trustee,  its agent or  attorney-in-fact,  with full power and authority,  to do any lawful act under or
with respect to this  Agreement  on its behalf and in its name.  If any separate  trustee or  co-trustee  shall die,
become incapable of acting, resign or be removed, all of its estates,  properties rights,  remedies and trusts shall
vest in and be  exercised by the  Trustee,  to the extent  permitted  by law,  without the  appointment  of a new or
successor Trustee.

         (g)      No trustee under this  Agreement  shall be  personally  liable by reason of any act or omission of
another  trustee  under this  Agreement.  The Depositor  and the Trustee  acting  jointly may at any time accept the
resignation of or remove any separate trustee or co-trustee.

         Section 9.12.     Federal Information Returns and Reports to  Certificateholders;  REMIC  Administration;
Grantor Trust Administration

         (a)      For federal  income tax  purposes,  the taxable  year of each  2007-AR4  REMIC shall be a calendar
year and the  Trustee  shall  maintain  or cause the  maintenance  of the books of each such  2007-AR4  REMIC on the
accrual method of accounting.

         (b)      It is  intended  that the  portion of the Trust Fund  consisting  of the  Trust's  interest in the
Corridor  Contracts  be  classified  for federal  income tax  purposes as a grantor  trust (the  "Corridor  Contract
Grantor  Trust")  under  subpart  E,  part I of  subchapter  J of  chapter 1 of the  Code,  of which the Class  B-IO
Certificateholders  are owners,  rather than as an  association  taxable as a  corporation.  The powers  granted and
obligations undertaken in this Agreement shall be construed so as to further such intent.

                  (i)      As of the Closing Date,  the Corridor  Contract  Grantor Trust is not a Widely Held Fixed
Investment  Trust.  Within 10 days after the date,  if any, on which the Corridor  Contract  Grantor Trust becomes a
Widely  Held Fixed  Investment  Trust,  the  Depositor  shall  notify the Trustee in writing  whether  the  Corridor
Contract  Grantor  Trust is a Widely  Held Fixed  Investment  Trust and if so whether it is a Widely  Held  Mortgage
Trust or a Non-Mortgage  Widely Held Fixed Investment  Trust.  Following the delivery of any such notice the Trustee
will report as required under the Widely Held Fixed Investment  Trust  Regulations to the extent such information as
is  reasonably  necessary  to enable the  Trustee to do so is  provided  to the  Trustee on a timely  basis.  To the
extent that the Corridor  Contract  Grantor  Trust is a Widely Held Fixed  Investment  Trust,  the  Depositor  shall
provide the Trustee  with  information  identifying  the grantor  trust  interest  holders that are  "middlemen"  as
defined  by the  Widely  Held  Fixed  Investment  Trust  Regulations.  The  Trustee  will not be liable  for any tax
reporting  penalties  that may arise under the Widely Held Fixed  Investment  Trust  Regulations  as a result of the
Depositor  incorrectly  determining  the  status of the  Corridor  Contract  Grantor  Trust as a Widely  Held  Fixed
Investment  Trust or failing to identify  whether or not the Corridor  Contract Grantor Trust is a Widely Held Fixed
Investment Trust.

                  (ii)     The Trustee,  in its discretion,  will report required Widely Held Fixed Investment Trust
information  using either the cash or accrual method,  except to the extent the Widely Held Fixed  Investment  Trust
Regulations  specifically  require a different method.  The Trustee will be under no obligation to determine whether
any interest holder in the Corridor  Contract  Grantor Trust uses the cash or accrual method.  The Trustee will make
available Widely Held Fixed  Investment Trust  information to holders  annually.  In addition,  the Trustee will not
be responsible or liable for providing  subsequently amended,  revised or updated information to any interest holder
in the Corridor Contract Grantor Trust, unless requested by such holder.

                  (iii)    The Trustee  shall not be liable for failure to meet the  reporting  requirements  of the
Widely Held Fixed Investment Trust  Regulations nor for any penalties  thereunder if such failure is due to: (i) the
lack of reasonably  necessary  information  being provided to the Trustee,  (ii) incomplete,  inaccurate or untimely
information  being  provided to the Trustee or (iii) the  inability of the  Trustee,  after good faith  efforts,  to
alter its existing  information  reporting systems to capture information  necessary to fully comply with the Widely
Held  Fixed  Investment  Trust  Regulations  for the  2007  calendar  year.  Each  owner  of a class  of  securities
representing,  in whole or in part,  beneficial ownership of an interest in a Widely Held Fixed Investment Trust, by
acceptance  of its interest in such class of  securities,  will be deemed to have agreed to provide the Trustee with
information  regarding  any sale of such  securities,  including  the price,  amount of  proceeds  and date of sale.
Absent receipt of such information,  and unless informed  otherwise by the Depositor,  the Trustee will assume there
is no secondary market trading of Widely Held Fixed Investment Trust interests.

                  (iv)     To the  extent  required  by the Widely  Held Fixed  Investment  Trust  Regulations,  the
Trustee  will use  reasonable  efforts to publish on an  appropriate  website the CUSIPs for the  certificates  that
represent  ownership of a Widely Held Fixed  Investment  Trust. The CUSIPs so published will represent the Rule 144A
CUSIPs.  The Trustee will not publish any  associated  Regulation S CUSIPs.  The Trustee will make  reasonable  good
faith  efforts to keep the  website  accurate  and  updated  to the extent  CUSIPs  have been  received.  Absent the
receipt of a CUSIP,  the Trustee will use a reasonable  identifier  number in lieu of a CUSIP.  The Trustee will not
be liable for investor reporting delays that result from the receipt of inaccurate or untimely CUSIP information.

                  (v)      The Trustee  shall have no obligation to monitor  whether the Corridor  Contract  Grantor
Trust has become a Widely Held Fixed  Investment  Trust  following  the Closing  Date,  and shall  report  under the
Widely Held Fixed Investment Trust Regulations only to the extent it receives written notice of the same.

                  (vi)     The Trustee  shall be  entitled  to  additional  reasonable  compensation  for changes in
reporting  required in respect of the Widely Held Fixed Investment  Trust  Regulations that arise as a result of (i)
the failure of the  Depositor  to timely  inform the Trustee of the  designation  of the Corridor  Contract  Grantor
Trust as a Widely Held Fixed  Investment  Trust,  (ii) the Corridor  Contract  Grantor Trust  becoming a Widely Held
Fixed  Investment  Trust after the Closing Date (if  compensation is not already  provided for this  contingency) or
(iii) a change in the Widely Held Fixed Investment  Trust  Regulations or a change in  interpretation  of the Widely
Held Fixed Investment  Trust  Regulations by the IRS or the Depositor or its counsel,  if such change  requires,  in
the Trustee's reasonable  discretion,  a material increase in the Trustee's reporting  obligations in respect of the
Corridor Contract Grantor Trust.

         (c)      The  Trustee  shall  prepare,  sign and file or cause  to be filed  with the IRS all  Federal  tax
information  returns or elections  required to be made hereunder with respect to each 2007-AR4 REMIC, the Trust Fund
(including  the  portion of the Trust  Fund  classified  as a grantor  trust as noted in  Section  9.12(b))  and the
Certificates  containing  such  information  and at the times and in the  manner as may be  required  by the Code or
applicable  Treasury  regulations,  and the Trustee shall furnish to each Holder of  Certificates at any time during
the calendar  year for which such returns or reports are made such  statements  or  information  at the times and in
the manner as may be required thereby,  including,  without limitation,  reports relating to mortgaged property that
is  abandoned  or  foreclosed,  receipt of mortgage  interests in kind in a trade or  business,  a  cancellation  of
indebtedness,  interest,  original  issue  discount  and market  discount or premium  (assuming  a constant  rate of
prepayment  on the Mortgage  Loans of 25%).  The Trustee will apply for an Employee  Identification  Number from the
IRS under Form SS-4 or any other  acceptable  method for all tax entities  (including  each  2007-AR4  REMIC and the
portion  of the Trust Fund  classified  as a grantor  trust as noted in Section  9.12(b)).  In  connection  with the
foregoing,  the Trustee shall timely  prepare and file,  and the Trustee shall upon the written  instruction  of the
Trustee sign,  IRS Form 8811,  which shall provide the name and address of the person who can be contacted to obtain
information  required  to be  reported  to the  holders of regular  interests  in each  2007-AR4  REMIC (the  "REMIC
Reporting  Agent").  The Trustee  shall make  elections to treat each  2007-AR4  REMIC as a REMIC and the portion of
the Trust Fund  consisting of the Trust's  interest in the Corridor  Contracts as a grantor  trust (which  elections
shall apply to the taxable  period ending  December 31,  2007 and each calendar year  thereafter)  in such manner as
the Code or  applicable  Treasury  regulations  may  prescribe,  and as described by the Trustee.  The Trustee shall
sign all tax  information  returns filed  pursuant to this  Section and  any other returns as may be required by the
Code. The Holder of the largest  percentage  interest in the Class R Certificates  is hereby  designated as the "Tax
Matters  Person"  (within the  meaning of Treas.  Reg.  §§1.860F-4(d))  for each of REMIC I and REMIC II. The Holder
of the largest  percentage  interest in the Class R-X Certificates is hereby  designated as the "Tax Matters Person"
(within the meaning of Treas.  Reg.  §§1.860F-4(d))  for REMIC III. The Trustee is hereby  designated  and appointed
as the agent of each such Tax  Matters  Person.  Any Holder of a Residual  Certificate  will by  acceptance  thereof
appoint  the  Trustee  as agent and  attorney-in-fact  for the  purpose  of acting as Tax  Matters  Person  for each
2007-AR4  REMIC during such time as the Trustee does not own any such  Residual  Certificate.  In the event that the
Code or  applicable  Treasury  regulations  prohibit the Trustee from  signing tax or  information  returns or other
statements,  or the Trustee from acting as agent for the Tax Matters Person,  the Trustee shall take whatever action
that in its sole good faith  judgment is  necessary  for the proper  filing of such  information  returns or for the
provision of a tax matters  person,  including  designation  of the Holder of the largest  percentage  interest in a
Residual  Certificate  to sign such  returns or act as tax matters  person.  Each  Holder of a Residual  Certificate
shall be bound by this Section.

         (d)      The Trustee shall provide upon request and receipt of reasonable  compensation,  such  information
as  required  in  Section 860D(a)(6)(B)  of the Code to the IRS,  to any Person  purporting  to  transfer a Residual
Certificate  to a Person  other than a transferee  permitted by  Section 5.05(b),  and to any  regulated  investment
company,  real estate investment trust, common trust fund,  partnership,  trust, estate,  organization  described in
Section 1381 of the Code, or nominee holding an interest in a pass-through  entity  described in  Section 860E(e)(6)
of the Code,  any record  holder of which is not a transferee  permitted by  Section 5.05(b)  (or which is deemed by
statute to be an entity with a disqualified member).

         (e)      The Trustee  shall prepare and file or cause to be filed,  and the Trustee  shall sign,  any state
income tax returns required under Applicable State Law with respect to each 2007- AR4 REMIC or the Trust Fund.

         (f)      The Trustee  shall  request  certification  acceptable  to the Trustee to enable the Trust to make
payments  on the Class  B-IO  Certificates  without  withholding  or  backup  withholding  taxes.  Each  Class  B-IO
Certificateholder  shall provide the  appropriate  tax  certification  requested  pursuant to this  paragraph and to
update  or  replace  such form or  certification  in  accordance  with its terms or its  subsequent  amendments  and
consents to the delivery by the Trustee to the Corridor  Counterparty of any such certification.  Such certification
may include Form W-8BEN,  Form W-8IMY,  Form W-9 or Form W-8ECI or any  successors to such IRS forms.  Any purported
sales or  transfers of any Class B-IO  Certificate  to a  transferee  which does not comply with these  requirements
shall be deemed null and void under this Agreement.

         (g)      The Trustee,  on behalf of the Trust, (i) shall  authorize,  execute and deliver a IRS Form W-9 or
successor  applicable form, or other appropriate  United States tax forms as may be required to prevent  withholding
or backup withholding taxes on payments to the Trust under the Corridor Contracts,  to the Corridor  Counterparty on
or  before  the first  payment  date  under  the  Corridor  Contracts  and  thereafter  prior to the  expiration  or
obsolescence of such form and (ii) shall,  if requested by the Corridor  Counterparty  and permitted to do so by the
Class B-IO  Certificateholders,  deliver to the Corridor  Counterparty  promptly  upon  receipt  each  certification
received from the Class B-IO Certificateholders pursuant to Section 9.12(f).

         (h)      Notwithstanding  any other provision of this Agreement,  the Trustee shall comply with all federal
withholding  requirements  respecting  payments to  Certificateholders,  that the Trustee  reasonably  believes  are
applicable  under the Code. The consent of  Certificateholders  shall not be required for such  withholding.  In the
event the Trustee  withholds  any amount  from  interest,  original  issue  discount  or other  payments or advances
thereof to any  Certificateholder  pursuant to federal withholding  requirements,  the Trustee shall,  together with
its monthly report to such Certificateholders, indicate such amount withheld.

         (i)      The Trustee  agrees to indemnify the Trust Fund, the Corridor  Counterparty  and the Depositor for
any taxes and costs  including,  without  limitation,  any  reasonable  attorneys fees imposed on or incurred by the
Trust Fund,  the  Depositor or the Servicer,  as a result of a breach of the  Trustee's  covenants set forth in this
Section 9.12.

         (j)      The Trustee  shall  perform its  obligations  set forth under  Section  7.12 of the Grantor  Trust
Agreement  regarding the  preparation  and filing of tax returns for the Grantor Trust.  The Trustee shall indemnify
the  Grantor  Trust and the  Sponsor for any taxes and costs  including,  without  limitation,  any  attorneys  fees
imposed on or incurred by the Grantor Trust or the  Depositor as a result of a breach of the  Trustee's  obligations
set forth under Section 7.12 of the Grantor Trust Agreement.

                                                     ARTICLE X

                                                    Termination

         Section 10.01.    Termination  Upon  Repurchase  by the  Depositor or its Designee or  Liquidation  of the
Mortgage Loans

         (a)      Subject to Section 10.02,  the respective  obligations and responsibilities of the Depositor,  the
Trustee  and  the  Servicer  created  hereby,  other  than  the  obligation  of the  Trustee  to  make  payments  to
Certificateholders as hereinafter set forth, shall terminate upon:

                  (i)      the  repurchase  by or at the  direction  of the  Depositor or its designee of all of the
Mortgage Loans and all related REO Property  remaining in the Trust at a price (the  "Termination  Purchase  Price")
equal to the sum of (a) 100% of the  Outstanding  Principal  Balance of each  Mortgage  Loan  (other than a Mortgage
Loan  related to REO  Property)  as of the date of  repurchase,  net of the  principal  portion of any  unreimbursed
Monthly Advances on the Mortgage Loans unpaid to, but not including,  the first day of the month of repurchase,  (b)
the  appraised  value of any related REO  Property,  less the good faith  estimate of the  Depositor of  liquidation
expenses to be  incurred in  connection  with its  disposal  thereof  (but not more than the  Outstanding  Principal
Balance of the related  Mortgage Loan,  together with interest at the applicable  Mortgage  Interest Rate accrued on
that  balance but unpaid to, but not  including,  the first day of the month of  repurchase),  such  appraisal to be
calculated by an appraiser  mutually  agreed upon by the Depositor and the Trustee at the expense of the  Depositor,
(c) unreimbursed  out-of pocket costs of the Servicer,  including  unreimbursed  servicing advances and the interest
portion of any unreimbursed  Monthly  Advances,  made on the Mortgage Loans prior to the exercise of such repurchase
right,  (d) any costs and  damages  incurred by the Trust in  connection  with any  violation  of any  predatory  or
abusive lending laws with respect to a Mortgage Loan, and (e) any  unreimbursed  costs and expenses of the Servicer,
the Custodian and the Trustee payable pursuant to Section 9.05 or Section 7.04(c);

                  (ii)     the later of the making of the final  payment or other  liquidation,  or any advance with
respect  thereto,  of the last  Mortgage  Loan,  remaining  in the Trust  Fund or the  disposition  of all  property
acquired  with respect to any Mortgage  Loan;  provided,  however,  that in the event that an advance has been made,
but not yet  recovered,  at the time of such  termination,  the Person having made such advance shall be entitled to
receive,  notwithstanding  such  termination,  any payments received  subsequent  thereto with respect to which such
advance was made; or

                  (iii)    the  payment  to the  Certificateholders  of all  amounts  required  to be  paid  to them
pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby  continue beyond the expiration of 21 years
from the death of the last  survivor of the  descendants  of Joseph P.  Kennedy,  the late  Ambassador of the United
States to the Court of St. James's, living on the date of this Agreement.

         (c)      The right of the  Depositor  or its  designee to  repurchase  all the assets  described in Section
10.01(a)(i)  above shall be exercisable only if (i) the Stated  Principal  Balance of the Mortgage Loans at the time
of any such  repurchase is less than 10% of (i) the Cut-off Date Balance of such Mortgage  Loans and (ii) the amount
on deposit  in the  Pre-Funding  Account  as of the  Closing  Date or (ii) the  Depositor,  based upon an Opinion of
Counsel  addressed to the Depositor and the Trustee has  determined  that the REMIC status of any 2007-AR4 REMIC has
been lost or that a substantial risk exists that such REMIC status will be lost for the  then-current  taxable year.
At any time  thereafter,  in the case of (i) or (ii) above,  the Depositor may elect to terminate any 2007-AR4 REMIC
at any time,  and upon such  election,  the Depositor or its  designee,  shall  purchase in accordance  with Section
10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The Trustee shall give notice of any  termination  to the  Certificateholders,  with a copy to the
Servicer,   the  Swap   Counterparty,   the  Corridor   Counterparty  and  the  Rating  Agencies,   upon  which  the
Certificateholders  shall surrender  their  Certificates  to the Trustee for payment of the final  distribution  and
cancellation.  Such notice  shall be given by letter,  mailed not  earlier  than the 15th day and not later than the
25th day of the month next preceding the month of such final  distribution,  and shall specify (i) the  Distribution
Date upon which final payment of the Certificates  will be made upon  presentation and surrender of the Certificates
at the  Corporate  Trust Office of the Trustee  therein  designated,  (ii) the  amount of any such final payment and
(iii) that the Record Date otherwise  applicable to such  Distribution  Date is not applicable,  payments being made
only upon  presentation  and  surrender of the  Certificates  at the Corporate  Trust Office of the Trustee  therein
specified.

         (e)      If the option of the  Depositor to repurchase  or cause the  repurchase of all the Mortgage  Loans
and the related  assets  described in Section  10.01(a)(i)  above is exercised,  the  Depositor  and/or its designee
shall deliver to the Trustee for deposit in the  Distribution  Account,  by the Business Day prior to the applicable
Distribution  Date,  an amount equal to the  Termination  Purchase  Price.  Upon  presentation  and surrender of the
related  Certificates by the related  Certificateholders,  the Trustee shall  distribute to such  Certificateholders
from amounts  then on deposit in the  Distribution  Account an amount  determined  as follows:  with respect to each
related  Certificate (other than the Residual  Certificates and the related Class XP Certificates),  the outstanding
Current  Principal  Amount,  plus, with respect to each such Certificate  (other than the Residual  Certificates and
the related Class XP  Certificates),  one month's  interest  thereon at the applicable  Pass-Through  Rate; and with
respect to the Residual  Certificates  and the related Class XP  Certificates,  the  percentage  interest  evidenced
thereby  multiplied  by the  difference,  if any,  between the above  described  repurchase  price and the aggregate
amount to be distributed to the Holders of the  Certificates  (other than the Residual  Certificates and the related
Class XP  Certificates).  If the proceeds  with respect to the Mortgage  Loans are not  sufficient to pay all of the
related  Certificates  in full (other than the Residual  Certificates  and the related Class XP  Certificates),  any
such  deficiency will be allocated  first, to the related Class B Certificates,  in inverse order of their numerical
designation,  and then to the  related  Senior  Certificates,  on a pro rata  basis.  Upon  deposit of the  required
repurchase  price and  following  such final  Distribution  Date for the related  Certificates,  the  Trustee  shall
release  promptly (or cause the  Custodian to release) to Depositor  and/or its designee the Mortgage  Files for the
remaining  applicable  Mortgage  Loans,  and the  Accounts  with respect  thereto  shall  terminate,  subject to the
Trustee's obligation to hold any amounts payable to the  Certificateholders  in trust without interest pending final
distributions  pursuant  to Section  10.01(g).  Any other  amounts  remaining  in the  Accounts  will  belong to the
Depositor.

         (f)      In the event that this  Agreement is  terminated  by reason of the payment or  liquidation  of all
Mortgage  Loans or the  disposition  of all  property  acquired  with respect to all  Mortgage  Loans under  Section
10.01(a)(ii) above,  the  Servicer  shall  deliver to the  Trustee  for  deposit  in the  Distribution  Account  all
distributable   amounts  remaining  in  the  Custodial   Account.   Upon  the  presentation  and  surrender  of  the
Certificates,  the  Trustee  shall  distribute  to  the  remaining  Certificateholders,  in  accordance  with  their
respective  interests,  all  distributable  amounts  remaining  in the  Distribution  Account.  Upon  deposit by the
Servicer of such  distributable  amounts,  and following  such final  Distribution  Date,  the Trustee shall release
promptly to the Depositor or its designee the Mortgage  Files for the remaining  Mortgage  Loans,  and the Custodial
Account and the  Distribution  Account  shall  terminate,  subject to the  Trustee's  obligation to hold any amounts
payable to the  Certificateholders  in trust without interest pending final  distributions  pursuant to this Section
10.01(f).

         (g)      If not all of the  Certificateholders  shall surrender their Certificates for cancellation  within
six months after the time specified in the  above-mentioned  written notice, the Trustee shall give a second written
notice to the remaining  Certificateholders  to surrender their  Certificates for cancellation and receive the final
distribution  with respect thereto.  If within six months after the second notice,  not all the  Certificates  shall
have been  surrendered  for  cancellation,  the Trustee  may take  appropriate  steps,  or appoint any agent to take
appropriate steps, to contact the remaining Certificateholders  concerning surrender of their Certificates,  and the
cost thereof shall be paid out of the funds and other assets which remain subject to this Agreement.

         (h)      The designee of the  Depositor,  if it is not an affiliate  of the  Depositor,  shall be deemed to
represent that one of the following  will be true and correct:  (i) the exercise of the optional  termination  right
set forth in Section 10.01 shall not result in a non-exempt  prohibited  transaction  under ERISA or Section 4975 of
the Code or (ii) such  designee  is (A) not a party in interest  with  respect to any Plan and (B) is not a "benefit
plan investor"  (other than a plan  sponsored or maintained by the Depositor or such  designee,  as the case may be,
provided  that no assets of such plan are invested or deemed to be invested in the  Certificates).  If the holder of
the optional  termination  right is unable to exercise  such option by reason of the  preceding  sentence,  then the
Depositor may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the  Depositor to repurchase
the Mortgage  Loans under Section  10.01(a)(i)  above is exercised  with respect to all of the Mortgage  Loans,  the
Trust Fund and each 2007-AR4  REMIC shall be terminated in accordance  with the following  additional  requirements,
unless the Trustee has been furnished  with an Opinion of Counsel  addressed to the Trustee (which opinion shall not
be at the expense of the  Trustee) to the effect  that the failure of the Trust to comply with the  requirements  of
this  Section  10.02 will not (i)  result in the  imposition  of taxes on  "prohibited  transactions"  as defined in
Section 860F of the Code on each  2007-AR4  REMIC or (ii) cause any 2007-AR4  REMIC to fail to qualify as a 2007-AR4
REMIC at any time that any Certificates are outstanding:

                  (i)      within  90 days  prior to the  final  Distribution  Date,  at the  written  direction  of
Depositor,  the  Trustee,  as  agent  for the  respective  Tax  Matters  Persons,  shall  adopt  a plan of  complete
liquidation of each 2007-AR4 REMIC in the case of a termination  under Section  10.01(a)(i).  Such plan, which shall
be provided to the Trustee by Depositor,  shall meet the  requirements  of a "qualified  liquidation"  under Section
860F of the Code and any regulations thereunder.

                  (ii)     the Depositor  shall notify the Trustee at the  commencement  of such 90-day  liquidation
period and, at or prior to the time of making of the final  payment on the  Certificates,  the Trustee shall sell or
otherwise dispose of all of the remaining assets of the Trust Fund in accordance with the terms hereof; and

                  (iii)    at or after the time of adoption of such a plan of complete  liquidation  of any 2007-AR4
REMIC and at or prior to the final  Distribution  Date,  the  Trustee  shall  sell for cash all of the assets of the
Trust to or at the direction of the Depositor, and each 2007-AR4 REMIC, shall terminate at such time.

         (b)      By their  acceptance of the Residual  Certificates,  the Holders thereof hereby (i) agree to adopt
such a plan of complete  liquidation of the related  2007-AR4 REMIC upon the written  request of the Depositor,  and
to take such action in connection  therewith as may be reasonably  requested by the Depositor and  (ii) appoint  the
Depositor  as their  attorney-in-fact,  with full power of  substitution,  for  purposes of adopting  such a plan of
complete  liquidation.  The Trustee shall adopt such plan of liquidation by filing the appropriate  statement on the
final tax return of each 2007-AR4  REMIC.  Upon complete  liquidation or final  distribution of all of the assets of
the Trust Fund, the Trust Fund and each 2007-AR4 REMIC shall terminate.

                                                     ARTICLE XI

                                              Miscellaneous Provisions

         Section 11.01.    Intent of Parties.  The parties  intend  that each  2007-AR4  REMIC shall be treated as a
REMIC for federal income tax purposes and that the  provisions of this Agreement  should be construed in furtherance
of this intent.  Notwithstanding any other express or implied agreement to the contrary,  the Sponsor, the Servicer,
the Trustee,  the Depositor,  each recipient of the related  Prospectus  Supplement and, by its acceptance  thereof,
each  holder of a  Certificate,  agrees and  acknowledges  that each party  hereto has agreed  that each of them and
their employees,  representatives  and other agents may disclose,  immediately upon commencement of discussions,  to
any and all  persons  the tax  treatment  and  tax  structure  of the  Certificates  and the  2007-AR4  REMICs,  the
transactions  described  herein and all materials of any kind  (including  opinions and other tax analyses) that are
provided to any of them  relating to such tax  treatment  and tax  structure.  For purposes of this  paragraph,  the
terms "tax treatment" and "tax structure" have the meanings set forth in Treasury Regulation  Sections  1.6011-4(c),
301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment

         (a)      This Agreement may be amended from time to time by the Company,  the  Depositor,  the Servicer and
the Trustee,  without  notice to or the consent of any of the  Certificateholders  to (i) cure any  ambiguity,  (ii)
correct or  supplement  any  provisions  herein that may be  defective  or  inconsistent  with any other  provisions
herein,  (iii) conform any provisions  herein to the provisions in the  Prospectus,  (iv) comply with any changes in
the Code,  (v) to revise or correct any  provisions to reflect the  obligations  of the parties to this Agreement as
they relate to Regulation AB or (vi) make any other  provisions  with respect to matters or questions  arising under
this Agreement which shall not be inconsistent with the provisions of this Agreement;  provided,  however, that with
respect to clauses  (iv) and (vi) of this  Section  11.02(a),  such action  shall not, as evidenced by an Opinion of
Independent  Counsel,  addressed  to the Trustee,  adversely  affect in any  material  respect the  interests of any
Certificateholder or the Corridor  Counterparty;  provided,  further,  that with respect to clauses (iv) and (vi) of
this Section  11.02(a),  the Trustee may request an Opinion of  Independent  Counsel,  addressed to the Trustee (but
not at the expense of the Trustee),  to the effect that such  amendment  will not cause any REMIC created under this
Agreement to fail to qualify as a REMIC at any time that any  Certificate is outstanding.  Notwithstanding  anything
to the contrary  herein,  a Trigger Event may be amended to change the  calculation  of  delinquencies  and Realized
Losses for purposes of the definition of Trigger Event without consent of the related  Certificateholders,  provided
that, a letter is obtained from each Rating Agency stating that such amendment  would not result in the  downgrading
or withdrawal of the respective ratings then assigned to the related Certificates.

         (b)      This Agreement may also be amended from time to time by the Company,  the Servicer,  the Depositor
and the Trustee,  with the consent of the Holders of the Certificates  evidencing not less than 51% of the aggregate
outstanding  Certificate  Principal Balance of the Certificates  affected thereby (or, of each Class of Certificates
evidencing  not less than 51% of the aggregate  outstanding  Certificate  Principal  Balance of each Class  affected
thereby,  if such  amendment  affects  only such Class or Classes)  for the purpose of adding any  provisions  to or
changing in any manner or  eliminating  any of the  provisions  of this  Agreement or of modifying in any manner the
rights of the  Certificateholders;  provided,  however,  that no such amendment  shall  (i) reduce in any manner the
amount of, or delay the timing of,  payments  received on Mortgage Loans which are required to be distributed on any
Certificate  without  the  consent  of the Holder of such  Certificate,  (ii) reduce  the  aforesaid  percentage  of
Certificates  the  Holders of which are  required  to  consent to any such  amendment,  without  the  consent of the
Holders of all  Certificates  then  outstanding,  (iii) cause  any 2007-AR4  REMIC to fail to qualify as a REMIC for
federal  income tax  purposes,  as evidenced by an Opinion of  Independent  Counsel  addressed to the Trustee  which
shall be  provided to the Trustee  other than at the  Trustee's  expense or (iv)  adversely  affect in any  material
respect the interests of the Corridor  Counterparty.  Notwithstanding  any other  provision of this  Agreement,  for
purposes of the giving or  withholding of consents  pursuant to this  Section 11.02(b),  Certificates  registered in
the name of or held for the benefit of the  Depositor,  the Servicer or the Trustee or any  Affiliate  thereof shall
be entitled to vote their Fractional Undivided Interests with respect to matters affecting such Certificates.

         (c)      Promptly  after the  execution of any such  amendment,  the Trustee  shall  furnish a copy of such
amendment  or  written  notification  of the  substance  of such  amendment  to  each  Certificateholder,  the  Swap
Counterparty,  the Corridor  Counterparty and the Trustee, and the Trustee shall provide a copy of such amendment or
notice to the Rating Agencies.

         (d)      In the case of an amendment  under  Section  11.02(b)  above,  it shall not be  necessary  for the
Certificateholders  to approve the  particular  form of such an  amendment.  Rather,  it shall be  sufficient if the
Certificateholders  approve  the  substance  of  the  amendment.  The  manner  of  obtaining  such  consents  and of
evidencing the  authorization  of the execution  thereof by  Certificateholders  shall be subject to such reasonable
regulations as the Trustee may prescribe.

         (e)      Prior to the  execution  of any  amendment  to this  Agreement,  the Trustee  shall be entitled to
receive and rely upon an Opinion of Counsel  addressed to the Trustee  stating that the execution of such  amendment
is  authorized or permitted by this  Agreement.  The Trustee may, but shall not be obligated to, enter into any such
amendment which affects the Trustee's rights, duties or immunities under this Agreement.

         Section 11.03.    Recordation of Agreement.  To the extent  permitted by applicable  law, this Agreement is
subject to recordation  in all  appropriate  public  offices for real property  records in all the counties or other
comparable  jurisdictions  in  which  any  or all  of  the  Mortgaged  Properties  are  situated,  and in any  other
appropriate  public recording office or elsewhere.  The Depositor shall effect such  recordation,  at the expense of
the Trust upon the  request in writing of a  Certificateholder,  but only if such  direction  is  accompanied  by an
Opinion of Counsel  (provided at the expense of the  Certificateholder  requesting  recordation)  to the effect that
such recordation  would materially and beneficially  affect the interests of the  Certificateholders  or is required
by law.

         Section 11.04.    Limitation on Rights of Certificateholders

         (a)      The death or  incapacity  of any  Certificateholder  shall not  terminate  this  Agreement  or the
Trust, nor entitle such  Certificateholder's  legal  representatives  or heirs to claim an accounting or to take any
action or  proceeding  in any court for a partition  or winding up of the Trust,  nor  otherwise  affect the rights,
obligations and liabilities of the parties hereto or any of them.

         (b)      Except as expressly  provided in this  Agreement,  no  Certificateholders  shall have any right to
vote or in any manner  otherwise  control the  operation  and  management of the Trust,  or the  obligations  of the
parties hereto,  nor shall anything herein set forth,  or contained in the terms of the  Certificates,  be construed
so as to establish  the  Certificateholders  from time to time as partners or members of an  association;  nor shall
any  Certificateholders  be under any  liability to any third Person by reason of any action taken by the parties to
this Agreement pursuant to any provision hereof.

         (c)      No  Certificateholder  shall  have any right by  virtue  of any  provision  of this  Agreement  to
institute any suit,  action or proceeding in equity or at law upon, under or with respect to this Agreement  against
the  Depositor,  the Trustee,  the Servicer or any successor to any such parties unless  (i) such  Certificateholder
previously shall have given to the Trustee a written notice of a continuing  default,  as herein provided,  (ii) the
Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not less than 51% of the Trust Fund
shall have made written  request upon the Trustee to institute  such action,  suit or  proceeding in its own name as
Trustee  hereunder  and shall have offered to the Trustee such  reasonable  indemnity as it may require  against the
costs and expenses and liabilities to be incurred therein or thereby,  and (iii) the Trustee,  for 60 days after its
receipt of such notice,  request and offer of  indemnity,  shall have  neglected  or refused to  institute  any such
action, suit or proceeding.

         (d)      No one or more  Certificateholders  shall  have  any  right by  virtue  of any  provision  of this
Agreement  to affect  the  rights  of any other  Certificateholders  or to  obtain  or seek to  obtain  priority  or
preference  over any other such  Certificateholder,  or to enforce  any right  under this  Agreement,  except in the
manner  herein  provided  and  for  the  equal,  ratable  and  common  benefit  of all  Certificateholders.  For the
protection  and  enforcement  of the  provisions of this  Section 11.04,  each and every  Certificateholder  and the
Trustee shall be entitled to such relief as can be given either at law or in equity.

         Section 11.05.    Acts of Certificateholders

         (a)      Any request, demand,  authorization,  direction,  notice, consent, waiver or other action provided
by this  Agreement  to be given or taken by  Certificateholders  may be  embodied  in and  evidenced  by one or more
instruments  of  substantially  similar  tenor  signed by such  Certificateholders  in  person  or by an agent  duly
appointed in writing.  Except as herein otherwise expressly  provided,  such action shall become effective when such
instrument  or  instruments  are delivered to the Trustee and,  where it is expressly  required,  to the  Depositor.
Proof of execution of any such  instrument or of a writing  appointing  any such agent shall be  sufficient  for any
purpose of this Agreement and conclusive in favor of the Trustee and the Depositor,  if made in the manner  provided
in this Section 11.05.

         (b)      The fact and date of the  execution by any Person of any such  instrument or writing may be proved
by the affidavit of a witness of such execution or by a certificate  of a notary public or other officer  authorized
by law to take  acknowledgments  of deeds,  certifying  that the  individual  signing  such  instrument  or  writing
acknowledged  to him the execution  thereof.  Where such  execution is by a signer  acting in a capacity  other than
his or her individual capacity,  such certificate or affidavit shall also constitute  sufficient proof of his or her
authority.  The fact  and  date of the  execution  of any  such  instrument  or  writing,  or the  authority  of the
individual executing the same, may also be proved in any other manner which the Trustee deems sufficient.

         (c)      The  ownership of  Certificates  (notwithstanding  any  notation of ownership or other  writing on
such  Certificates,  except an  endorsement  in accordance  with  Section 5.02  made on a  Certificate  presented in
accordance with Section 5.04) shall be proved by the Certificate  Register,  and none of the Trustee, the Depositor,
the Servicer nor any successor to any such parties shall be affected by any notice to the contrary.

         (d)      Any request,  demand,  authorization,  direction,  notice,  consent, waiver or other action of the
holder  of any  Certificate  shall  bind  every  future  holder  of the same  Certificate  and the  holder  of every
Certificate  issued upon the registration of transfer or exchange  thereof,  if applicable,  or in lieu thereof with
respect to  anything  done,  omitted or suffered  to be done by the  Trustee,  the  Depositor,  the  Servicer or any
successor  to any such  party in  reliance  thereon,  whether  or not  notation  of such  action  is made  upon such
Certificates.

         (e)      In  determining  whether  the  Holders of the  requisite  percentage  of  Certificates  evidencing
Fractional Undivided Interests have given any request, demand,  authorization,  direction, notice, consent or waiver
hereunder,  Certificates  owned by the Trustee,  the  Depositor,  the  Servicer or any  Affiliate  thereof  shall be
disregarded,  except as otherwise provided in  Section 11.02(b)  and except that, in determining whether the Trustee
shall be protected in relying upon any such request, demand,  authorization,  direction,  notice, consent or waiver,
only  Certificates  which  a  Responsible  Officer  of  the  Trustee  actually  knows  to be so  owned  shall  be so
disregarded.  Certificates  which have been pledged in good faith to the  Trustee,  the  Depositor,  the Servicer or
any Affiliate  thereof may be regarded as outstanding if the pledgor  establishes to the satisfaction of the Trustee
the  pledgor's  right to act with  respect to such  Certificates  and that the  pledgor is not an  Affiliate  of the
Trustee, the Depositor, or the Servicer, as the case may be.

         Section 11.06.    Governing  Law.  THIS  AGREEMENT  AND THE  CERTIFICATES  SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE  TO ITS CONFLICT OF LAWS RULES (OTHER THAN SECTION  5-1401
OF THE NEW YORK GENERAL  OBLIGATIONS  LAW, WHICH THE PARTIES HERETO EXPRESSLY RELY UPON IN THE CHOICE OF SUCH LAW AS
THE GOVERNING LAW HEREUNDER) AND THE OBLIGATIONS,  RIGHTS AND REMEDIES OF THE PARTIES  HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All  demands  and  notices  hereunder  shall be in writing  and shall be deemed
given when delivered at (including  delivery by facsimile) or mailed by registered mail,  return receipt  requested,
postage prepaid, or by recognized  overnight courier,  to (i) in the case of the Depositor,  383 Madison Avenue, New
York, New York 10179,  Attention:  Vice  President-Servicing,  telecopier number:  (212) 272-5591,  or to such other
address as may hereafter be furnished to the other parties  hereto in writing;  (ii) in the case of the Trustee,  at
its  Corporate  Trust Office,  or such other  address as may  hereafter be furnished to the other parties  hereto in
writing;  (iii) in  the case of the  Company,  383  Madison  Avenue,  New  York,  New York  10179,  Attention:  Vice
President - Servicing,  telecopier  number:  (212) 272-5591,  or to such other address as may hereafter be furnished
to the other parties hereto in writing; (iv) in the case of the Servicer, 2780 Lake Vista Drive,  Lewisville,  Texas
75067,  Attention:  Bear Stearns  Mortgage  Funding  2007-AR4,  telecopier  number:  (214)  626-3751,  or such other
address  as may  hereafter  be  furnished  to the other  parties  hereto in  writing;  (v) in the case of the Rating
Agencies,  Moody's  Investors  Service,  Inc.,  99 Church  Street,  New York,  New York 10007 and  Standard & Poor's
Ratings Services, a division of The McGraw-Hill  Companies,  Inc., 55 Water Street, New York, New York 10041 or such
other  address or telecopy  number as may be furnished to the other parties  hereto in writing,  (vi) in the case of
the Swap Counterparty,  383 Madison Avenue, 36th Floor, New York, New York 10179,  Attention:  Head of Interest Rate
Derivatives,  or to such other  address as may hereafter be furnished to the other  parties  hereto in writing,  and
(vii) in  the case of the  Corridor  Counterparty,  383  Madison  Avenue,  36th  Floor,  New York,  New York  10179,
Attention:  DPC Manager,  or to such other  address as may  hereafter be  furnished to the other  parties  hereto in
writing.  Any notice  delivered  to the  Depositor,  the  Servicer  or the  Trustee  under this  Agreement  shall be
effective  only upon  receipt.  Any  notice  required  or  permitted  to be mailed  to a  Certificateholder,  unless
otherwise  provided  herein,  shall  be  given  by  first-class  mail,  postage  prepaid,  at the  address  of  such
Certificateholder  as shown in the  Certificate  Register.  Any notice so mailed within the time  prescribed in this
Agreement shall be conclusively  presumed to have been duly given when mailed,  whether or not the Certificateholder
receives such notice.

         Section 11.08.    Severability  of  Provisions.   If  any  one  or  more  of  the  covenants,   agreements,
provisions  or terms of this  Agreement  shall be for any  reason  whatsoever  held  invalid,  then such  covenants,
agreements,  provisions or terms shall be deemed  severed from the remaining  covenants,  agreements,  provisions or
terms of this Agreement and shall in no way affect the validity or  enforceability  of the other  provisions of this
Agreement or of the Certificates or the rights of the holders thereof.

         Section 11.09.    Successors  and  Assigns.  The  provisions  of this  Agreement  shall be binding upon and
inure to the benefit of the respective successors and assigns of the parties hereto.

         Section 11.10.    Article  and   Section Headings.   The  article  and  section  headings  herein  are  for
convenience of reference only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This Agreement may be executed in two or more  counterparts  each of which
when so executed and delivered  shall be an original but all of which  together  shall  constitute  one and the same
instrument.

         Section 11.12.    Notice to Rating  Agencies.  The article and section  headings herein are for convenience
of  reference  only,  and shall not limited or  otherwise  affect the meaning  hereof.  The Trustee  shall  promptly
provide  notice to each Rating Agency with respect to each of the  following of which a  Responsible  Officer of the
Trustee has actual knowledge:

         1.       Any material change or amendment to this Agreement;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The resignation or termination of the Servicer or the Trustee;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Custodial Account or the Distribution Account.

         Section 11.13.    Use of Subservicers and Subcontractors.

         (a)      The Servicer  shall not hire or otherwise  utilize the services of any  Subservicer to fulfill any
of the  obligations  of the  Servicer  as  servicer  under this  Agreement  unless the  Servicer  complies  with the
provisions of paragraph (b) of this Section.  The Servicer  shall not hire or otherwise  utilize the services of any
Subcontractor,   and  shall  not  permit  any  Subservicer  to  hire  or  otherwise  utilize  the  services  of  any
Subcontractor,  to fulfill  any of the  obligations  of the  Servicer as servicer  under this  Agreement  unless the
Servicer complies with the provisions of paragraph (d) of this Section.

         (b)      The Servicer  shall cause any  Subservicer  used by the Servicer (or by any  Subservicer)  for the
benefit of the  Depositor to comply with the  provisions of this Section and with Sections 3.16 and 3.17 to the same
extent as if such  Subservicer  were the  Depositor.  The Servicer  shall be  responsible  for  obtaining  from each
Subservicer  and  delivering to the Depositor  any Annual  Statement of Compliance  required to be delivered by such
Subservicer under Section 3.16(a),  any Assessment of Compliance and Attestation  Report required to be delivered by
such  Subservicer  under  Section  3.17 and any Annual  Certification  required  under  Section  3.16(b) as and when
required to be delivered.

         (c)      The  Servicer  shall  promptly  upon  request  provide to the  Depositor  (or any  designee of the
Depositor,  such as an  administrator) a written  description (in form and substance  satisfactory to the Depositor)
of the role and function of each  Subcontractor  utilized by the  Servicer or any  Subservicer,  specifying  (i) the
identity  of each  such  Subcontractor,  (ii)  which  (if  any) of such  Subcontractors  are  "participating  in the
servicing  function"  within the meaning of Item 1122 of  Regulation  AB, and (iii) which  elements of the Servicing
Criteria  will be addressed in  assessments  of compliance  provided by each  Subcontractor  identified  pursuant to
clause (ii) of this paragraph.

         (d)      As a condition to the  utilization of any  Subcontractor  determined to be  "participating  in the
servicing  function"  within  the  meaning  of Item  1122 of  Regulation  AB,  the  Servicer  shall  cause  any such
Subcontractor  used by the  Servicer  (or by any  Subservicer)  for the benefit of the  Depositor to comply with the
provisions of Sections 3.01 to the same extent as if such  Subcontractor  were the Servicer.  The Servicer  shall be
responsible for obtaining from each  Subcontractor  and delivering to the Depositor any Assessment of Compliance and
Attestation  Report and other  certificates  required to be delivered  by such  Subservicer  and such  Subcontractor
under Section 3.17, in each case as and when required to be delivered

         Section 11.14. Third-Party Beneficiaries. The Corridor Counterparty and its successors and assigns shall be
a third party  beneficiary of this Agreement  solely with respect to (i) the rights of the Corridor  Counterparty to
consent to an amendment of this  Agreement  under Section 11.02,  (ii) any notices due to the Corridor  Counterparty
under this Agreement and (iii) the rights of  indemnification  of the Corridor  Counterparty under Section 9.12. The
Swap  Counterparty  and its  successors  and assigns shall be a third party  beneficiary  of this  Agreement  solely
relating to any notices due to the Swap Counterparty under this Agreement.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the  Depositor,  the Trustee,  the Servicer,  the Sponsor and the Company have caused
their names to be signed  hereto by their  respective  officers  thereunto  duly  authorized  as of the day and year
first above written.

                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as
                                                              Depositor


                                                              By: /s/ Baron Silverstein       
                                                                  Name:  Baron Silverstein
                                                                  Title: Senior Managing Director


                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                              as Trustee


                                                              By: /s/ Stacey M. Taylor        
                                                                  Name:  Stacey Taylor
                                                                  Title: Vice President

                                                              EMC MORTGAGE CORPORATION, as Servicer and Company


                                                              By: /s/ Gail Andrews            
                                                                  Name:  Gail Andrews
                                                                  Title: Senior Vice President


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By:  Steven Massey           
     Name:  Steven Massey
     Title: Senior Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF NEW YORK                          )

         On the 31st day of August,  2007  before me, a notary  public in and for said  State,  personally  appeared
[Baron  Silverstein],  known to me to be a Senior  Managing  Director of Structured  Asset  Mortgage  Investments II
Inc., the  corporation  that executed the within  instrument,  and also known to me to be the person who executed it
on behalf of said corporation, and acknowledged to me that such corporation executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my  official  seal the day and year in this
certificate first above written.


                                                              /s/ Michelle Sterling
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                           )
                                            ) ss.:
COUNTY OF HOWARD                            )


         On the 31st day of August,  2007  before me, a notary  public in and for said  State,  personally  appeared
[Stacey  Taylor],  known to me to be a Vice  President of Wells Fargo Bank,  National  Association,  the entity that
executed  the within  instrument,  and also known to me to be the person who  executed it on behalf of said  entity,
and acknowledged to me that such entity executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my  official  seal the day and year in this
certificate first above written.


                                                              /s/ Darren C. Woodus
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                              )
                                            ) ss.:
COUNTY OF DENTON                            )

         On the 31st day of August,  2007  before me, a notary  public in and for said  State,  personally  appeared
[Debbie Pratt], known to me to be Senior Vice President of EMC Mortgage  Corporation,  the corporation that executed
the within  instrument,  and also known to me to be the person who  executed it on behalf of said  corporation,  and
acknowledged to me that such corporation executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my  official  seal the day and year in this
certificate first above written.


                                                              /s/ Kay J. Ottinger
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                              )
                                            ) ss.:
COUNTY OF DENTON                            )

         On the 31st day of August,  2007  before me, a notary  public in and for said  State,  personally  appeared
[Jacqueline  Oliver],  known to me to be Senior Vice President of EMC Mortgage  Corporation,  the  corporation  that
executed  the  within  instrument,  and  also  known  to me to be the  person  who  executed  it on  behalf  of said
corporation, and acknowledged to me that such corporation executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my  official  seal the day and year in this
certificate first above written.


                                                              /s/ Kay J. Ottinger
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------






                                                                                                                        EXHIBIT A-1

                   FORM OF [UNDERLYING] CLASS A-[1][2] [3][4A][4B][5][6][7] CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST  COMPANY TO THE TRUSTEE OR ITS AGENT FOR  REGISTRATION  OF  TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF [CEDE & CO.][WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  AS
GRANTOR TRUSTEE] OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST
COMPANY  AND ANY  PAYMENT IS MADE TO [CEDE &  CO.][WELLS  FARGO  BANK,  NATIONAL  ASSOCIATION,  AS GRANTOR
TRUSTEE],  ANY  TRANSFER,  PLEDGE  OR OTHER  USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL  SINCE THE REGISTERED  OWNER HEREOF,  [CEDE & CO.][WELLS  FARGO BANK,  NATIONAL  ASSOCIATION,  AS
GRANTOR TRUSTEE], HAS AN INTEREST HEREIN.



Certificate No. 1                                          Variable Pass-Through Rate



[Underlying] Class A-[1][2][3][4A][4B][5][6][7]
[Super] Senior [Support]



                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
August 1, 2007                                             $___________



First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
September 25, 2007                                         of the Cut-off Date: $____________



Servicer:                                                  CUSIP: _____________
EMC Mortgage Corporation



Assumed Final Distribution Date:
August 25, 2037



                               STRUCTURED ASSET MORTGAGE INVESTMENTS II TRUST 2007-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR4

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the
         [Underlying]  Class  A-[1][2][3][4A][4B][5]6][7]  Certificates  with  respect to a Trust
         Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured
         by first liens on one- to four-family  residential  properties  (the  "Mortgage  Loans")
         and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies that [Cede & Co.][Wells  Fargo Bank,  National  Association,  as Grantor
Trustee] is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the beneficial
ownership  interest of  Certificates  of the same Class as this  Certificate in a trust (the "Trust Fund")
primarily  consisting of the Mortgage  Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage
Corporation  ("EMC") to SAMI II. EMC will act as servicer of the  Mortgage  Loans (the  "Servicer,"  which
term includes any successors  thereto under the Agreement  referred to below).  The Trust Fund was created
pursuant  to the  Pooling and  Servicing  Agreement  dated as of the  Cut-off  Date  specified  above (the
"Agreement"),  among SAMI II, as depositor (the "Seller"), EMC and Wells Fargo Bank, National Association,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of  business on the [last  Business  Day of the  calendar  month  preceding  the month in which such
Distribution Date  occurs][Business  Day prior to the related  Distribution  Date], an amount equal to the
product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,
if any) required to be distributed to the Holders of Certificates  of the same Class as this  Certificate.
The Assumed Final  Distribution  Date is the Distribution Date in the month following the latest scheduled
maturity  date of any  Mortgage  Loan and is not  likely  to be the date on which  the  Current  Principal
Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the Mortgage  Loans in a Loan Group at the time of any such  repurchase is less than 10% of the sum of (a)
the Cut-off Date  Balance of such  Mortgage  Loans and (b) the  Pre-Funded  Amount or (ii) the  Depositor,
based upon an Opinion of Counsel  addressed  to the  Depositor  and the  Trustee has  determined  that the
REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that such
REMIC status will be lost for the  then-current  taxable year.  The exercise of such right will effect the
early retirement of the Certificates.  In no event,  however, will the Trust Fund created by the Agreement
continue  beyond  the  expiration  of 21 years  after  the  death of  certain  persons  identified  in the
Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: August 31, 2007                                        WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  [Underlying]  Class   A-[1][2][3][4A][4B][5]6][7]   Certificates
referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ___________________________________________
                                                              Signature by or on behalf of assignor



                                                              ___________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-2

                                                  RESERVED












--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-3

                         FORM OF CLASS B-[1][2][3][4][5][6][7][8][9] CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES  [AND
CLASS B-[1][2][3][4][5][6][7][8] CERTIFICATES] AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST  COMPANY TO THE TRUSTEE OR ITS AGENT FOR  REGISTRATION  OF  TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED  IS  REGISTERED  IN THE  NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,  ANY
TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR  OTHERWISE  BY OR TO ANY PERSON IS  WRONGFUL  SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH  BENEFICIAL  OWNER  OF A  CLASS  B-[1][2][3][4][5][6][7][8][9]  CERTIFICATE  OR ANY
INTEREST  THEREIN SHALL BE DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT
CERTIFICATE  OR  INTEREST  THEREIN,  THAT EITHER (I) IT IS NOT A PLAN  SUBJECT TO TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS  AMENDED,  OR  SECTION  4975 OF THE CODE (EACH A "PLAN") OR
INVESTING WITH "PLAN ASSETS" OF ANY PLAN OR (II) (1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS
USED TO ACQUIRE OR HOLD THE CERTIFICATE OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT,"
AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT  OF LABOR  PROHIBITED  TRANSACTION  CLASS  EXEMPTION  ("PTCE")
95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No. 1                                          Variable Pass-Through Rate



Class B-[1][2][3][4][5][6][7][8][9]
Subordinate



                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
August 1, 2007                                             $______________



First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
September 25, 2007                                         of the Cut-off Date:     $_____________



Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
August 25, 2037



                               STRUCTURED ASSET MORTGAGE INVESTMENTS II TRUST 2007-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         B-[1][2][3][4][5][6][7][8][9]  Certificates  with  respect  to a Trust  Fund  consisting
         primarily of a pool of adjustable  interest  rate mortgage  loans secured by first liens
         on one- to  four-family  residential  properties  (the  "Mortgage  Loans")  and  sold by
         Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate  in a trust (the "Trust Fund")  primarily  consisting  of the Mortgage  Loans sold by SAMI II.
The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of
the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the  Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  EMC
and Wells  Fargo Bank,  National  Association,  as trustee  (the  "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to the
product of the Fractional  Undivided  Interest evidenced by this Certificate and the amount required to be
distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final
Distribution  Date is the Distribution  Date in the month following the latest scheduled  maturity date of
any  Mortgage  Loan and is not likely to be the date on which the Current  Principal  Amount of this Class
of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  Each  beneficial  owner  of a  Class  B-[1][2][3][4][5][6][7][8][9]  Certificate  or any
interest  therein shall be deemed to have  represented,  by virtue of its  acquisition  or holding of that
Certificate  or  interest  therein,  that either (i) it is not a plan  subject to Title I of the  Employee
Retirement  Security  Investment Act of 1974, as amended,  or Section 4975 of the Code (each, a "Plan") or
investing with "plan assets" of any Plan, or (ii)(1) it is an insurance  company,  (2) the source of funds
used to acquire or hold the Certificate or interest  therein is an "insurance  company  general  account,"
as such term is defined in U.S.  Department  of Labor  Prohibited  Transaction  Class  Exemption  ("PTCE")
95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans  in a Loan  Group  at the time of any  such  repurchase  is less  than 10% of (a) the
Cut-off Date Balance of such Mortgage  Loans and (b) the Pre-Funded  Amount or (ii) the  Depositor,  based
upon an Opinion of Counsel  addressed  to the  Depositor  and the  Trustee has  determined  that the REMIC
status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that such REMIC
status will be lost for the  then-current  taxable year.  The exercise of such right will effect the early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created  by the  Agreement
continue  beyond  the  expiration  of 21 years  after  the  death of  certain  persons  identified  in the
Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: August 31, 2007                                        WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  B-[1][2][3][4][5][6][7][8][9]  Certificates referred to in the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ___________________________________________
                                                              Signature by or on behalf of assignor



                                                              ___________________________________________
                                                              Signature Guaranteed


                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-4

                                                [RESERVED]












--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-5

                                                [RESERVED]











--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-6


                                      FORM OF CLASS B-IO CERTIFICATE


                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES  AND
THE CLASS B CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND ON WHICH
IT MAY RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE
UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION
406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  OR SECTION 4975 OF THE CODE AND
WILL NOT  SUBJECT THE TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN  ADDITION TO THOSE  UNDERTAKEN  IN THE
AGREEMENT.



Certificate No. [1][2]                                     Variable Pass-Through Rate



Class B-IO Subordinate



                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
August 1, 2007                                             $_____________



                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
September 25, 2007                                         $______________



Servicer:                                                  Percentage Interest of this Certificate:
EMC Mortgage Corporation                                   __________%



Assumed Final Distribution Date:                           CUSIP: ____________
August 25, 2037



                               STRUCTURED ASSET MORTGAGE INVESTMENTS II TRUST 2007-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         B-IO  Certificates  with  respect  to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to  four-family
         residential properties and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer,  the Trustee or any of their  affiliates  will have any  obligation  with respect to any
certificate or other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II. EMC will act as servicer of the  Mortgage  Loans (the  "Servicer,"  which
term includes any successors  thereto under the Agreement  referred to below).  The Trust Fund was created
pursuant  to the  Pooling and  Servicing  Agreement  dated as of the  Cut-off  Date  specified  above (the
"Agreement"),  among SAMI II, as depositor (the "Seller"), EMC and Wells Fargo Bank, National Association,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

                  Interest  on  this  Certificate  will  accrue  during  the  calendar  month  immediately
preceding such  Distribution  Date (as  hereinafter  defined) on the Notional Amount hereof at a per annum
rate equal to the  Pass-Through  Rate as set forth in the  Agreement.  The Trustee will  distribute on the
25th day of each month,  or, if such 25th day is not a Business Day, the  immediately  following  Business
Day (each, a  "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the Business Day prior
to the related  Distribution  Date, an amount equal to the product of the  Fractional  Undivided  Interest
evidenced by this  Certificate  and the amount of interest  required to be  distributed  to the Holders of
Certificates  of the  same  Class  as  this  Certificate.  The  Assumed  Final  Distribution  Date  is the
Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The Class B-IO Certificates  have no Current  Principal Amount.  The Initial Notional Amount
of this Certificate is set forth above.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the  Seller,  the  Trustee  or the  Servicer  in their  respective  capacities  as such),
together with copies of the written  certification(s) of the Holder of the Certificate  desiring to effect
the transfer  and/or such  Holder's  prospective  transferee  upon which such Opinion of Counsel is based.
Neither  the Seller  nor the  Trustee is  obligated  to  register  or  qualify  the Class of  Certificates
specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any action not
otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration
or  qualification.  Any Holder  desiring  to effect a transfer  of this  Certificate  shall be required to
indemnify the Trustee,  the Seller and the Servicer  against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.

                  No  transfer  of this  Class  B-IO  Certificate  will be made  unless  the  Trustee  has
received  either (i) opinion of counsel for the  benefit of the  Trustee and the  Servicer  and which they
may rely which is satisfactory to the Trustee that the purchase of this  certificate is permissible  under
local law, will not constitute or result in a non-exempt  prohibited  transaction under Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the Trustee nor the  Servicer is liable
to the  Certificateholders  for any amount  payable under this  Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  is  registrable  with the Trustee upon  surrender of this  Certificate  for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans  in a Loan  Group  at the time of any  such  repurchase  is less  than 10% of (a) the
Cut-off Date Balance of such Mortgage  Loans and (b) the Pre-Funded  Amount or (ii) the  Depositor,  based
upon an Opinion of Counsel  addressed  to the  Depositor  and the  Trustee has  determined  that the REMIC
status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that such REMIC
status will be lost for the  then-current  taxable year.  The exercise of such right will effect the early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created  by the  Agreement
continue  beyond  the  expiration  of 21 years  after  the  death of  certain  persons  identified  in the
Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: August 31, 2007                                        WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  B-IO  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ___________________________________________
                                                              Signature by or on behalf of assignor



                                                              ___________________________________________
                                                              Signature Guaranteed


                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-7

                                       FORM OF CLASS R CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE SERVICER AND THE TRUSTEE THAT (1) SUCH TRANSFEREE
IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED
STATES, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY WHICH IS A
CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX UNDER CHAPTER 1 OF THE CODE AND EXCEPT FOR FREDDIE
MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED  BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN
GOVERNMENT, ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING,
(C) ANY ORGANIZATION (OTHER THAN CERTAIN FARMERS' COOPERATIVES DESCRIBED IN SECTION 521 OF THE CODE) WHICH
IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX  IMPOSED BY SECTION  511 OF THE CODE ON  UNRELATED
BUSINESS TAXABLE INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION 1381(a)(2)(C)
OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED
IN THE  FOREGOING  CLAUSES  (A),  (B),  (C),  (D) OR  (E)  BEING  HEREIN  REFERRED  TO AS A  "DISQUALIFIED
ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO
IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE SATISFIES CERTAIN ADDITIONAL CONDITIONS
RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE
CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER  DISPOSITION  OF THIS  CERTIFICATE TO A DISQUALIFIED
ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO
LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY
PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.



Certificate No. 1                                          Percentage Interest: 100%



Class R



                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
August 1, 2007                                             $_______



                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
September 25, 2007                                         $_______



Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
August 25, 2037



                                STRUCTURED ASSET MORTGAGE INVESTMENTS TRUST 2007-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of
         adjustable  interest rate mortgage  loans secured by first liens on one- to four- family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the "Seller"),  EMC and Wells Fargo Bank, National Association,  as trustee (the "Trustee"), a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Each  Holder  of this  Certificate  will be  deemed  to have  agreed  to be bound by the
restrictions  set forth in the  Agreement  to the effect that (i) each  person  holding or  acquiring  any
ownership  interest in this  Certificate must be a United States Person and a Permitted  Transferee,  (ii)
the transfer of any ownership  interest in this  Certificate  will be conditioned upon the delivery to the
Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and
Permitted  Transferee,  (iii) any  attempted  or  purported  transfer  of any  ownership  interest in this
Certificate  in violation of such  restrictions  will be absolutely  null and void and will vest no rights
in the  purported  transferee,  and (iv) if any person other than a United  States  Person and a Permitted
Transferee  acquires any ownership  interest in this Certificate in violation of such  restrictions,  then
the  Seller  will  have the  right,  in its sole  discretion  and  without  notice  to the  Holder of this
Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may be the
Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a "Distribution  Date"),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount required
to be  distributed  to the  Holders of  Certificates  of the same Class as this  Certificate.  The Assumed
Final  Distribution  Date is the Distribution  Date in the month following the latest  scheduled  maturity
date of any Mortgage Loan and is not likely to be the date on which the Current  Principal  Amount of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by Trustee of the pendency of such  distribution  and only upon  presentation  and surrender of
this  Certificate  at the office or agency  appointed  by the Trustee for that purpose and  designated  in
such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies
of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder's  prospective  transferee upon which such Opinion of Counsel is based. Neither the Seller nor
the Trustee is  obligated  to register or qualify the Class of  Certificates  specified on the face hereof
under the 1933 Act or any other  securities  law or to take any action not  otherwise  required  under the
Agreement to permit the transfer of such Certificates  without  registration or qualification.  Any Holder
desiring to effect a transfer of this  Certificate  shall be  required  to  indemnify  the Trustee and the
Seller  against  any  liability  that  may  result  if the  transfer  is not so  exempt  or is not made in
accordance with such federal and state laws.

                  No transfer  of this Class R  Certificate  will be made unless the Trustee has  received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely
which is  satisfactory  to the Trustee that the purchase of this  certificate is  permissible  under local
law,  will not  constitute  or result in a  non-exempt  prohibited  transaction  under  Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans  in a Loan  Group  at the time of any  such  repurchase  is less  than 10% of (a) the
Cut-off Date Balance of such Mortgage  Loans and (b) the Pre-Funded  Amount or (ii) the  Depositor,  based
upon an Opinion of Counsel  addressed  to the  Depositor  and the  Trustee has  determined  that the REMIC
status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that such REMIC
status will be lost for the  then-current  taxable year.  The exercise of such right will effect the early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created  by the  Agreement
continue  beyond  the  expiration  of 21 years  after  the  death of  certain  persons  identified  in the
Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: August 31, 2007                                        WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee

                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ___________________________________________
                                                              Signature by or on behalf of assignor



                                                              ___________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-8

                                      FORM OF CLASS R-X CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE SERVICER AND THE TRUSTEE THAT (1) SUCH TRANSFEREE
IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED
STATES, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY WHICH IS A
CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX UNDER CHAPTER 1 OF THE CODE AND EXCEPT FOR FREDDIE
MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED  BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN
GOVERNMENT, ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING,
(C) ANY ORGANIZATION (OTHER THAN CERTAIN FARMERS' COOPERATIVES DESCRIBED IN SECTION 521 OF THE CODE) WHICH
IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX  IMPOSED BY SECTION  511 OF THE CODE ON  UNRELATED
BUSINESS TAXABLE INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION 1381(a)(2)(C)
OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED
IN THE  FOREGOING  CLAUSES  (A),  (B),  (C),  (D) OR  (E)  BEING  HEREIN  REFERRED  TO AS A  "DISQUALIFIED
ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO
IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE SATISFIES CERTAIN ADDITIONAL CONDITIONS
RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE
CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER  DISPOSITION  OF THIS  CERTIFICATE TO A DISQUALIFIED
ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO
LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY
PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.



Certificate No. 1                                          Percentage Interest: 100%



Class R-X



                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
August 1, 2007                                             $_______



                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
September 25, 2007                                         $_______



Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
August 25, 2037



                               STRUCTURED ASSET MORTGAGE INVESTMENTS II TRUST 2007-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R-X  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to  four-family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Servicer or the Trustee  referred to below or any of their  affiliates or any other  person.  Neither this
Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by
SAMI II, the  Servicer or the Trustee or any of their  affiliates  or any other  person.  None of SAMI II,
the  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the "Seller"),  EMC and Wells Fargo Bank, National Association,  as trustee (the "Trustee"), a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Each  Holder  of this  Certificate  will be  deemed  to have  agreed  to be bound by the
restrictions  set forth in the  Agreement  to the effect that (i) each  person  holding or  acquiring  any
ownership  interest in this  Certificate must be a United States Person and a Permitted  Transferee,  (ii)
the transfer of any ownership  interest in this  Certificate  will be conditioned upon the delivery to the
Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and
Permitted  Transferee,  (iii) any  attempted  or  purported  transfer  of any  ownership  interest in this
Certificate  in violation of such  restrictions  will be absolutely  null and void and will vest no rights
in the  purported  transferee,  and (iv) if any person other than a United  States  Person and a Permitted
Transferee  acquires any ownership  interest in this Certificate in violation of such  restrictions,  then
the  Seller  will  have the  right,  in its sole  discretion  and  without  notice  to the  Holder of this
Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may be the
Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a "Distribution  Date"),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount required
to be  distributed  to the  Holders of  Certificates  of the same Class as this  Certificate.  The Assumed
Final  Distribution  Date is the Distribution  Date in the month following the latest  scheduled  maturity
date of any Mortgage Loan and is not likely to be the date on which the Current  Principal  Amount of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by Trustee of the pendency of such  distribution  and only upon  presentation  and surrender of
this  Certificate  at the office or agency  appointed  by the Trustee for that purpose and  designated  in
such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies
of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder's  prospective  transferee upon which such Opinion of Counsel is based. Neither the Seller nor
the Trustee is  obligated  to register or qualify the Class of  Certificates  specified on the face hereof
under the 1933 Act or any other  securities  law or to take any action not  otherwise  required  under the
Agreement to permit the transfer of such Certificates  without  registration or qualification.  Any Holder
desiring to effect a transfer of this  Certificate  shall be  required  to  indemnify  the Trustee and the
Seller  against  any  liability  that  may  result  if the  transfer  is not so  exempt  or is not made in
accordance with such federal and state laws.

                  No transfer of this Class R-X  Certificate  will be made unless the Trustee has received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely
which is  satisfactory  to the Trustee that the purchase of this  certificate is  permissible  under local
law,  will not  constitute  or result in a  non-exempt  prohibited  transaction  under  Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans  in a Loan  Group  at the time of any  such  repurchase  is less  than 10% of (a) the
Cut-off Date Balance of such Mortgage  Loans and (b) the Pre-Funded  Amount or (ii) the  Depositor,  based
upon an Opinion of Counsel  addressed  to the  Depositor  and the  Trustee has  determined  that the REMIC
status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that such REMIC
status will be lost for the  then-current  taxable year.  The exercise of such right will effect the early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created  by the  Agreement
continue  beyond  the  expiration  of 21 years  after  the  death of  certain  persons  identified  in the
Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: August 31, 2007                                        WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  R-X  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee

                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ___________________________________________
                                                              Signature by or on behalf of assignor



                                                              ___________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-9

                                    FORM OF CLASS X-[1][2] CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH BENEFICIAL  OWNER OF A CLASS X-[1][2]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE
DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR  INTEREST
THEREIN,  THAT EITHER (I) IT IS NOT A PLAN OR INVESTING WITH "PLAN ASSETS"?  OF ANY PLAN OR (II) (1) IT IS
AN  INSURANCE  COMPANY,  (2) THE  SOURCE OF FUNDS  USED TO ACQUIRE  OR HOLD THE  CERTIFICATE  OR  INTEREST
THEREIN IS AN  "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN  PROHIBITED  TRANSACTION
CLASS  EXEMPTION  ("PTCE")  95-60,  AND (3) THE  CONDITIONS  IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED.



Certificate No. 1                                          Fixed Pass-Through Rate



Class X-[1][2] Senior Interest Only



                                                           Aggregate Initial Current Notional Amount of the
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificates as of the Cut-off Date:
August 1, 2007                                             $__________



First Distribution Date:                                   Initial Current Notional Amount of this Certificate as
September 25, 2007                                         of the Cut-off Date:
                                                           $__________


                                                           Initial Principal Balance of the Principal Component of
                                                           this Certificate as of the Cut-off Date: $0


Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
August 25, 2037



                              STRUCTURED ASSET MORTGAGE INVESTMENTS II TRUST 2007-AR4
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         X-[1][2]  Certificates  with respect to a Trust Fund  consisting  primarily of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to four- family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate  in a trust (the "Trust Fund")  primarily  consisting  of the Mortgage  Loans sold by SAMI II.
The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of
the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the  Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  EMC
and Wells  Fargo Bank,  National  Association,  as trustee  (the  "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the last  Business Day of the prior  calendar  month,  an amount equal to the product
of the  Fractional  Undivided  Interest  evidenced  by this  Certificate  and the  amount  required  to be
distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  Each of the initial  Notional Amount of this Certificate and the initial  principal  balance
of the  principal  component  of this  Certificate  is set  forth  above.  The  principal  balance  of the
principal  component  of this  Certificate  will be reduced to the extent of  distributions  allocable  to
principal  hereon and any Realized  Losses  allocable  hereto.  In the event that interest  accrued on the
Notional Amount of this  Certificate is reduced as a result of the allocation of Net Deferred  Interest on
the related  Mortgage  Loans,  as described  in the  Agreement,  the  principal  balance of the  principal
component of this Certificate will increase by the amount of such reduction.

                  Each beneficial  owner of a Class X-[1][2]  Certificate or any interest therein shall be
deemed to have  represented,  by virtue of its  acquisition  or holding of that  Certificate  or  interest
therein,  that either (i) it is not a Plan or  investing  with "plan  assets" of any Plan or (ii)(1) it is
an  insurance  company,  (2) the  source of funds  used to acquire  or hold the  Certificate  or  interest
therein is an  "insurance  company  general  account," as such term is defined in  Prohibited  Transaction
Class  Exemption  ("PTCE")  95-60,  and (3) the  conditions  in Sections I and III of PTCE 95-60 have been
satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans  in a Loan  Group  at the time of any  such  repurchase  is less  than 10% of (a) the
Cut-off Date Balance of such Mortgage  Loans and (b) the Pre-Funded  Amount or (ii) the  Depositor,  based
upon an Opinion of Counsel  addressed  to the  Depositor  and the  Trustee has  determined  that the REMIC
status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that such REMIC
status will be lost for the  then-current  taxable year.  The exercise of such right will effect the early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created  by the  Agreement
continue  beyond  the  expiration  of 21 years  after  the  death of  certain  persons  identified  in the
Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: August 31, 2007                                        WELLS FARGO BANK, NATIONAL ASSOCIATON
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the  Class  X-[1][2]  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ___________________________________________
                                                              Signature by or on behalf of assignor



                                                              ___________________________________________
                                                              Signature Guaranteed


                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-10

                                   FORM OF CLASS XP-[1][2] CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.



                                                           Aggregate Initial Current Notional Amount of the Class
Certificate No. [1][2]                                     XP-[1][2] Certificates as of the Cut-off Date:
                                                           $__________



Class XP-[1][2] Subordinate
                                                           Initial Notional Amount of the Class XP-[1][2]
                                                           Certificates as of the Cut-off Date:
                                                           $__________

Date of Pooling and Servicing Agreement
and Cut-off Date:
August 1, 2007                                             Percentage Interest of this Certificate:
                                                           _____%



First Distribution Date:
September 25, 2007



Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
August 25, 2037



                              STRUCTURED ASSET MORTGAGE INVESTMENTS II TRUST 2007-AR4
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         XP-[1][2]  Certificates  with respect to a Trust Fund consisting  primarily of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to four- family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Servicer or the Trustee  referred to below or any of their  affiliates or any other  person.  Neither this
Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by
SAMI II, the  Servicer or the Trustee or any of their  affiliates  or any other  person.  None of SAMI II,
the  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),  EMC and Wells Fargo,  National  Association,  as trustee (the  "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a "Distribution  Date"),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount required
to be distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the  Seller,  the  Trustee  or the  Servicer  in their  respective  capacities  as such),
together with copies of the written  certification(s) of the Holder of the Certificate  desiring to effect
the transfer  and/or such  Holder's  prospective  transferee  upon which such Opinion of Counsel is based.
None of the  Seller or the  Trustee  is  obligated  to  register  or  qualify  the  Class of  Certificates
specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any action not
otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration
or  qualification.  Any Holder  desiring  to effect a transfer  of this  Certificate  shall be required to
indemnify the Trustee,  the Seller and the Servicer  against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.

                  No  transfer  of this Class  XP-[1][2]  Certificate  will be made unless the Trustee has
received  either (i) opinion of counsel for the  benefit of the  Trustee and the  Servicer  and which they
may rely which is satisfactory to the Trustee that the purchase of this  certificate is permissible  under
local law, will not constitute or result in a non-exempt  prohibited  transaction under Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the  earlier of (i) the later of the  mailing  of the final  payment or
other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust
Fund or the  disposition of all property  acquired upon  foreclosure or deed in lieu of foreclosure of any
Mortgage  Loan,  or (ii) the optional  repurchase  by the party named in the Agreement of all the Mortgage
Loans and all related REO Property  remaining in the Trust in accordance  with the terms of the Agreement.
Such optional  repurchase  may be made only if (i) the Stated  Principal  Balance of the Mortgage Loans in
a Loan Group at the time of any such  repurchase  is less than 10% of (a) the Cut-off Date Balance of such
Mortgage  Loans and (b) the  Pre-Funded  Amount or (ii) the  Depositor,  based  upon an Opinion of Counsel
addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the
Agreement  has been lost or that a  substantial  risk exists  that such REMIC  status will be lost for the
then-current  taxable  year.  The  exercise  of  such  right  will  effect  the  early  retirement  of the
Certificates.  In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the
expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: August 31, 2007                                        WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  XP-[1][2]  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ___________________________________________
                                                              Signature by or on behalf of assignor



                                                              ___________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT B

                                             MORTGAGE LOAN SCHEDULE




LOAN_SEQ           SOURCE                                      SERVICER_NAME              MERS_ID                               FIRST_PAY_DATE           MATURITY_DATE
16633091           EMC FLOW                                    EMC MORTGAGE              '100207500001576287                          20061101                20361001
16641416           EMC FLOW                                    EMC MORTGAGE              '100055500000660150                          20061101                20461001
16646717           EMC FLOW                                    EMC MORTGAGE              '100207500001577947                          20061201                20361101
16646724           EMC FLOW                                    EMC MORTGAGE              '100207500001560570                          20061101                20461001
16839984           EMC FLOW                                    EMC MORTGAGE              '100220800016113784                          20070301                20370201
16840239           EMC FLOW                                    EMC MORTGAGE              '100055507010077960                          20070301                20370201
16844854           EMC FLOW                                    EMC MORTGAGE              '100220800016121647                          20070201                20470101
16849474           EMC FLOW                                    EMC MORTGAGE              '100046900000636956                          20070201                20470101
17089267           EMC FLOW                                    EMC MORTGAGE              '100424710007003999                          20070501                20370401
17169191           EMC FLOW                                    EMC MORTGAGE              '100054900507047458                          20070601                20470501
17182729           EMC FLOW                                    EMC MORTGAGE              '100259207040026707                          20070601                20470501
17201839           EMC FLOW                                    EMC MORTGAGE              '100146900009034830                          20070601                20370501
17201890           EMC FLOW                                    EMC MORTGAGE              '100146900009033469                          20070601                20370501
16564527           EMC FLOW                                    EMC MORTGAGE              '100423900900012822                          20061001                20360901
16818778           BSRM                                        EMC MORTGAGE              '100386100002560555                          20070301                20470201
16970088           BSRM                                        EMC MORTGAGE              '100479810979200005                          20070301                20470201
16848772           BSRM                                        EMC MORTGAGE              '                                            20070201                20370101
17042771           EMC FLOW                                    EMC MORTGAGE              '100146900009018882                          20070501                20370401
17298893           BSRM                                        EMC MORTGAGE              '100386100002900082                          20070901                20470801
17052033           EMC FLOW                                    EMC MORTGAGE              '100315100105011940                          20070501                20470401
16347818           EMC FLOW                                    EMC MORTGAGE              '100400200000056986                          20060901                20360801
16857295           EMC FLOW                                    EMC MORTGAGE              '100055507010076541                          20070301                20470201
16979415           EMC FLOW                                    EMC MORTGAGE              '100165700600028561                          20070301                20470201
17265878           BSRM                                        EMC MORTGAGE              '100386100002875516                          20070901                20370801
17274231           BSRM                                        EMC MORTGAGE              '100354207060008670                          20070801                20370701
17274398           BSRM                                        EMC MORTGAGE              '100386100002882462                          20070801                20470701
17278365           BSRM                                        EMC MORTGAGE              '100434520787934018                          20070801                20470701
17247510           BSRM                                        EMC MORTGAGE              '100386100002854834                          20070801                20470701
17256316           BSRM                                        EMC MORTGAGE              '100386100002865939                          20070801                20470701
17256965           BSRM                                        EMC MORTGAGE              '100386100002867927                          20070801                20470701
17230610           BSRM                                        EMC MORTGAGE              '100386100002835361                          20070901                20370801
17231368           BSRM                                        EMC MORTGAGE              '100386100002837029                          20070801                20470701
17243888           EMC FLOW                                    EMC MORTGAGE              '100424710007010572                          20070701                20370601
17243916           EMC FLOW                                    EMC MORTGAGE              '100022100210067625                          20070701                20370601
17243917           EMC FLOW                                    EMC MORTGAGE              '100091620020076546                          20070701                20470601
17246995           EMC FLOW                                    EMC MORTGAGE              '100165700700061363                          20070701                20370601
17248627           EMC FLOW                                    EMC MORTGAGE              '100129801000004890                          20070701                20370601
17252906           EMC FLOW                                    EMC MORTGAGE              '100129801000005533                          20070701                20370601
17257000           EMC FLOW                                    EMC MORTGAGE              '100096200070500599                          20070701                20370601
17259600           EMC FLOW                                    EMC MORTGAGE              '100096200070500516                          20070701                20370601
17238817           EMC FLOW                                    EMC MORTGAGE              '100054900507050197                          20070701                20470601
17238835           EMC FLOW                                    EMC MORTGAGE              '100134001100189559                          20070701                20370601
17231747           EMC FLOW                                    EMC MORTGAGE              '100259207050027249                          20070701                20470601
17231752           EMC FLOW                                    EMC MORTGAGE              '100259207050027603                          20070701                20470601
17231755           EMC FLOW                                    EMC MORTGAGE              '100259207050027256                          20070701                20470601
17230236           EMC FLOW                                    EMC MORTGAGE              '100067307000299880                          20070601                20370501
17230307           EMC FLOW                                    EMC MORTGAGE              '100089200000135200                          20070701                20370601
17231115           EMC FLOW                                    EMC MORTGAGE              '100089200000135044                          20070701                20370601
17231182           EMC FLOW                                    EMC MORTGAGE              '100054900007318987                          20070701                20370601
17229306           EMC FLOW                                    EMC MORTGAGE              '100046900000708623                          20070701                20470601
17202094           EMC FLOW                                    EMC MORTGAGE              '100089200000131647                          20070701                20470601
17202180           EMC FLOW                                    EMC MORTGAGE              '100134001100184709                          20070701                20470601
17202226           EMC FLOW                                    EMC MORTGAGE              '100169900450001744                          20070501                20370401
17214352           EMC FLOW                                    EMC MORTGAGE              '100085200601641188                          20070401                20370301
17214353           EMC FLOW                                    EMC MORTGAGE              '100085200599590496                          20070401                20370301
17218849           EMC FLOW                                    EMC MORTGAGE              '100054900007332251                          20070701                20370601
17221875           EMC FLOW                                    EMC MORTGAGE              '100054900007333069                          20070701                20370601
17224452           EMC FLOW                                    EMC MORTGAGE              '100185100705140104                          20070701                20470601
17160348           EMC FLOW                                    EMC MORTGAGE              '100054900007320645                          20070501                20370401
17160357           EMC FLOW                                    EMC MORTGAGE              '100214190702260059                          20070601                20470501
17245913           BSRM                                        EMC MORTGAGE              '100386100002851251                          20070801                20370701
17249947           BSRM                                        EMC MORTGAGE              '100182001000116372                          20070701                20470601
17221467           BSRM                                        EMC MORTGAGE              '100386100002820074                          20070801                20370701
17229401           BSRM                                        EMC MORTGAGE              '100478600000001683                          20070701                20370601
17217437           BSRM                                        EMC MORTGAGE              '100204400000072060                          20070701                20370601
17219061           BSRM                                        EMC MORTGAGE              '100478600000001444                          20070701                20470601
17304781           BSRM                                        EMC MORTGAGE              '100919497210715785                          20070901                20370801
17303102           BSRM                                        EMC MORTGAGE              '100386100002912103                          20070901                20470801
17266303           EMC FLOW                                    EMC MORTGAGE              '100089200000131423                          20070701                20470601
17263956           EMC FLOW                                    EMC MORTGAGE              '100361200007001511                          20070701                20370601
17265575           EMC FLOW                                    EMC MORTGAGE              '100089200000137495                          20070701                20370601
17312285           BSRM                                        EMC MORTGAGE              '100386100002934479                          20070901                20370801
17303916           BSRM                                        EMC MORTGAGE              '100386100002917730                          20070901                20470801
17295248           BSRM                                        EMC MORTGAGE              '100386100002894103                          20070901                20470801
17302117           BSRM                                        EMC MORTGAGE              '100453300506021710                          20070901                20470801
16707906           EMC FLOW                                    EMC MORTGAGE              '100073500011873204                          20061201                20361101
17298130           BSRM                                        EMC MORTGAGE              '100386100002897817                          20070901                20370801
17298898           BSRM                                        EMC MORTGAGE              '100386100002900181                          20070901                20470801
17302224           BSRM                                        EMC MORTGAGE              '100386100002906873                          20070901                20470801
17303582           BSRM                                        EMC MORTGAGE              '100386100002914356                          20070901                20470801
17275441           BSRM                                        EMC MORTGAGE              '100415700000012080                          20070901                20470801
17280160           BSRM                                        EMC MORTGAGE              '100386100002890010                          20070901                20470801
17286726           BSRM                                        EMC MORTGAGE              '100386100002892032                          20070901                20370801
16775675           BSRM                                        EMC MORTGAGE              '100462100000112513                          20070301                20370201
17295257           BSRM                                        EMC MORTGAGE              '100386100002894293                          20070901                20370801
17247451           BSRM                                        EMC MORTGAGE              '100386100002857274                          20070801                20470701
17204126           BSRM                                        EMC MORTGAGE              '100386100002791523                          20070701                20370601
16717374           EMC FLOW                                    EMC MORTGAGE              '100134001100158992                          20061201                20461101
17048205           EMC FLOW                                    EMC MORTGAGE              '100369300070214371                          20070501                20370401
17009135           EMC FLOW                                    EMC MORTGAGE              '100400200000119297                          20070301                20370201
17002010           EMC FLOW                                    EMC MORTGAGE              '100289400000064917                          20070301                20370201
16990078           EMC FLOW                                    EMC MORTGAGE              '100291300000614834                          20070301                20370201
16990303           EMC FLOW                                    EMC MORTGAGE              '100369300070112567                          20070301                20470201
16991800           EMC FLOW                                    EMC MORTGAGE              '100050400770000866                          20070301                20370201
16968398           EMC FLOW                                    EMC MORTGAGE              '100220800016071826                          20061101                20461001
16968626           EMC FLOW                                    EMC MORTGAGE              '100046900000652136                          20070301                20370201
16859493           EMC FLOW                                    EMC MORTGAGE              '100108300776376520                          20070201                20470101
16856406           EMC FLOW                                    EMC MORTGAGE              '100068300111608544                          20070201                20370101
16856655           EMC FLOW                                    EMC MORTGAGE              '100234400000176394                          20070301                20470201
16840071           EMC FLOW                                    EMC MORTGAGE              '100165700600030880                          20070201                20470101
16851387           EMC FLOW                                    EMC MORTGAGE              '100046900000647490                          20070201                20470101
17182749           EMC FLOW                                    EMC MORTGAGE              '100096200070300693                          20070701                20470601
17226618           EMC FLOW                                    EMC MORTGAGE              '100054900007331790                          20070601                20470501
17226700           EMC FLOW                                    EMC MORTGAGE              '100258910070404568                          20070701                20370601
17303911           BSRM                                        EMC MORTGAGE              '100386100002917607                          20070901                20470801
17304321           BSRM                                        EMC MORTGAGE              '100386100002920346                          20070901                20470801
17309089           BSRM                                        EMC MORTGAGE              '100386100002926475                          20070901                20470801
17303592           BSRM                                        EMC MORTGAGE              '100386100002914596                          20070901                20470801
17293528           BSRM                                        EMC MORTGAGE              '100386100002893204                          20070901                20370801
17298114           BSRM                                        EMC MORTGAGE              '100386100002897528                          20070901                20470801
17299607           BSRM                                        EMC MORTGAGE              '100386100002902955                          20070901                20470801
17301591           BSRM                                        EMC MORTGAGE              '100453300506021744                          20070901                20370801
17301808           BSRM                                        EMC MORTGAGE              '100386100002904571                          20070901                20370801
17302173           BSRM                                        EMC MORTGAGE              '100386100002906014                          20070901                20370801
17280106           BSRM                                        EMC MORTGAGE              '100386100002888964                          20070801                20370701
17286721           BSRM                                        EMC MORTGAGE              '100386100002891976                          20070901                20370801
17279637           BSRM                                        EMC MORTGAGE              '100386100002888055                          20070901                20470801
17279639           BSRM                                        EMC MORTGAGE              '100386100002888063                          20070801                20470701
17217078           EMC FLOW                                    EMC MORTGAGE              '100561600000014866                          20070601                20370501
17228992           EMC FLOW                                    EMC MORTGAGE              '100199105110070634                          20070701                20370601
17231718           EMC FLOW                                    EMC MORTGAGE              '100258910070411605                          20070801                20370701
17256978           EMC FLOW                                    EMC MORTGAGE              '100022100210146346                          20070801                20370701
17263499           EMC FLOW                                    EMC MORTGAGE              '100332100000014261                          20070801                20370701
17265594           EMC FLOW                                    EMC MORTGAGE              '100054900007336427                          20070801                20370701
17265916           EMC FLOW                                    EMC MORTGAGE              '100054900407306095                          20070801                20370701
17267726           EMC FLOW                                    EMC MORTGAGE              '100361200007700567                          20070801                20370701
17267751           EMC FLOW                                    EMC MORTGAGE              '100054900007336088                          20070801                20370701
17274433           EMC FLOW                                    EMC MORTGAGE              '100066806050701050                          20070801                20470701
17275564           EMC FLOW                                    EMC MORTGAGE              '100129801000005640                          20070801                20370701
17275584           EMC FLOW                                    EMC MORTGAGE              '100258910070506057                          20070801                20470701
17275605           EMC FLOW                                    EMC MORTGAGE              '100165700700067063                          20070801                20370701
17279075           EMC FLOW                                    EMC MORTGAGE              '100361200007700559                          20070801                20370701
17301868           EMC FLOW                                    EMC MORTGAGE              '100091620020078567                          20070801                20370701
17204135           BSRM                                        EMC MORTGAGE              '100386100002791648                          20070801                20370701
17207160           BSRM                                        EMC MORTGAGE              '100386100002797777                          20070801                20370701
17218493           BSRM                                        EMC MORTGAGE              '100386100002814523                          20070801                20470701
17224191           BSRM                                        EMC MORTGAGE              '100386100002822450                          20070801                20470701
17229990           BSRM                                        EMC MORTGAGE              '100386100002832566                          20070801                20470701
17230502           BSRM                                        EMC MORTGAGE              '100386100002834505                          20070801                20370701
17230599           BSRM                                        EMC MORTGAGE              '100386100002835197                          20070801                20470701
17230477           BSRM                                        EMC MORTGAGE              '100415700000011439                          20070801                20370701
17233865           BSRM                                        EMC MORTGAGE              '100428400000116263                          20070801                20470701
17242837           BSRM                                        EMC MORTGAGE              '100386100002842490                          20070801                20470701
17242900           BSRM                                        EMC MORTGAGE              '100386100002843316                          20070801                20370701
17242743           BSRM                                        EMC MORTGAGE              '100375800000015311                          20070801                20370701
17244062           BSRM                                        EMC MORTGAGE              '100386100002845535                          20070801                20370701
17244517           BSRM                                        EMC MORTGAGE              '100386100002848315                          20070801                20370701
17245891           BSRM                                        EMC MORTGAGE              '100386100002850907                          20070801                20470701
17245893           BSRM                                        EMC MORTGAGE              '100386100002850931                          20070801                20470701
17245894           BSRM                                        EMC MORTGAGE              '100386100002850949                          20070801                20470701
17245895           BSRM                                        EMC MORTGAGE              '100386100002850964                          20070801                20470701
17246618           BSRM                                        EMC MORTGAGE              '100386100002851905                          20070801                20370701
17246621           BSRM                                        EMC MORTGAGE              '100386100002851939                          20070801                20370701
17247394           BSRM                                        EMC MORTGAGE              '100022100207624073                          20070801                20370701
17247554           BSRM                                        EMC MORTGAGE              '100386100002855419                          20070801                20470701
17247701           BSRM                                        EMC MORTGAGE              '100386100002857258                          20070801                20370701
17250001           BSRM                                        EMC MORTGAGE              '100386100002858710                          20070801                20370701
17251420           BSRM                                        EMC MORTGAGE              '100386100002859791                          20070801                20470701
17251430           BSRM                                        EMC MORTGAGE              '100386100002860054                          20070801                20370701
17255162           BSRM                                        EMC MORTGAGE              '100478600000002004                          20070801                20370701
17255967           BSRM                                        EMC MORTGAGE              '100386100002864213                          20070801                20470701
17255924           BSRM                                        EMC MORTGAGE              '100109301000230292                          20070801                20370701
17256326           BSRM                                        EMC MORTGAGE              '100386100002866077                          20070801                20470701
17256884           BSRM                                        EMC MORTGAGE              '100386100002866515                          20070801                20370701
17256911           BSRM                                        EMC MORTGAGE              '100386100002866952                          20070801                20370701
17259544           BSRM                                        EMC MORTGAGE              '100386100002868529                          20070801                20470701
17263531           BSRM                                        EMC MORTGAGE              '100386100002869576                          20070801                20470701
17264090           BSRM                                        EMC MORTGAGE              '100415700000011967                          20070801                20470701
17265501           BSRM                                        EMC MORTGAGE              '100386100002873297                          20070801                20370701
17265538           BSRM                                        EMC MORTGAGE              '100386100002874055                          20070801                20370701
17266227           BSRM                                        EMC MORTGAGE              '100386100002875870                          20070801                20470701
17266267           BSRM                                        EMC MORTGAGE              '100386100002876530                          20070801                20470701
17266278           BSRM                                        EMC MORTGAGE              '100386100002876712                          20070801                20470701
17267288           BSRM                                        EMC MORTGAGE              '100386100002877264                          20070801                20370701
17267258           BSRM                                        EMC MORTGAGE              '100478600000002178                          20070801                20470701
17272354           BSRM                                        EMC MORTGAGE              '100386100002879633                          20070801                20370701
17274291           BSRM                                        EMC MORTGAGE              '100386100002880680                          20070801                20370701
17274343           BSRM                                        EMC MORTGAGE              '100386100002881480                          20070801                20370701
17274358           BSRM                                        EMC MORTGAGE              '100386100002881787                          20070801                20470701
17274359           BSRM                                        EMC MORTGAGE              '100386100002881795                          20070801                20470701
17274360           BSRM                                        EMC MORTGAGE              '100386100002881803                          20070801                20470701
17275509           BSRM                                        EMC MORTGAGE              '100386100002883171                          20070801                20370701
17275511           BSRM                                        EMC MORTGAGE              '100386100002883205                          20070801                20370701
17275549           BSRM                                        EMC MORTGAGE              '100386100002883999                          20070801                20470701
17278988           BSRM                                        EMC MORTGAGE              '100386100002885903                          20070801                20370701
17279045           BSRM                                        EMC MORTGAGE              '100386100002886877                          20070801                20470701
17279649           BSRM                                        EMC MORTGAGE              '100386100002888261                          20070801                20470701
17293514           BSRM                                        EMC MORTGAGE              '100386100002892966                          20070901                20370801
17295293           BSRM                                        EMC MORTGAGE              '100386100002895035                          20070801                20470701
17297155           BSRM                                        EMC MORTGAGE              '100478600000002210                          20070801                20470701
17298928           BSRM                                        EMC MORTGAGE              '100386100002900801                          20070901                20370801
17304864           BSRM                                        EMC MORTGAGE              '100386100002921476                          20070901                20370801
16721653           BSRM                                        EMC MORTGAGE              '100386100002492106                          20070301                20370201
17128723           EMC FLOW                                    EMC MORTGAGE              '100146001301663903                          20070501                20370401
17243247           EMC FLOW                                    EMC MORTGAGE              '100089200000133700                          20070701                20370601
17243250           EMC FLOW                                    EMC MORTGAGE              '100089200000134823                          20070701                20370601
17243890           EMC FLOW                                    EMC MORTGAGE              '100424710007009756                          20070701                20470601
17243911           EMC FLOW                                    EMC MORTGAGE              '100385700009182013                          20070701                20370601
17215693           EMC FLOW                                    EMC MORTGAGE              '100054900007323029                          20070601                20370501
17215712           EMC FLOW                                    EMC MORTGAGE              '100361200007001065                          20070701                20470601
17217952           EMC FLOW                                    EMC MORTGAGE              '100054900507050502                          20070701                20370601
17248651           EMC FLOW                                    EMC MORTGAGE              '100424710206000630                          20070301                20470201
17219526           EMC FLOW                                    EMC MORTGAGE              '100259207040027101                          20070701                20470601
17224492           EMC FLOW                                    EMC MORTGAGE              '100054900007322500                          20070701                20370601
17224526           EMC FLOW                                    EMC MORTGAGE              '100258910070410466                          20070701                20470601
17224527           EMC FLOW                                    EMC MORTGAGE              '100258920070300773                          20070701                20370601
17226676           EMC FLOW                                    EMC MORTGAGE              '100054900507049546                          20070701                20470601
17228907           EMC FLOW                                    EMC MORTGAGE              '100424710207001207                          20070701                20470601
17229015           EMC FLOW                                    EMC MORTGAGE              '100385700009182112                          20070701                20370601
17229273           EMC FLOW                                    EMC MORTGAGE              '100424710007009442                          20070701                20470601
17229352           EMC FLOW                                    EMC MORTGAGE              '100054900507049561                          20070701                20370601
17230227           EMC FLOW                                    EMC MORTGAGE              '100259207040027184                          20070701                20370601
17230272           EMC FLOW                                    EMC MORTGAGE              '100089200000135366                          20070701                20470601
17231164           EMC FLOW                                    EMC MORTGAGE              '100237700000102556                          20070701                20370601
17128891           EMC FLOW                                    EMC MORTGAGE              '100093900000167509                          20070501                20470401
17148884           EMC FLOW                                    EMC MORTGAGE              '100134001100179949                          20070501                20470401
17154737           EMC FLOW                                    EMC MORTGAGE              '100258910070126617                          20070501                20370401
17278453           BSRM                                        EMC MORTGAGE              '100386100002885218                          20070901                20370801
17293485           BSRM                                        EMC MORTGAGE              '100386100002892529                          20070801                20470701
17293547           BSRM                                        EMC MORTGAGE              '100386100002893618                          20070901                20370801
17267369           BSRM                                        EMC MORTGAGE              '100386100002878635                          20070901                20370801
17003387           EMC FLOW                                    EMC MORTGAGE              '100289400000066078                          20070301                20470201
17012781           EMC FLOW                                    EMC MORTGAGE              '100046900000657812                          20070301                20370201
17000369           EMC FLOW                                    EMC MORTGAGE              '100400200000111401                          20070301                20370201
17000373           EMC FLOW                                    EMC MORTGAGE              '100146001306779746                          20070301                20370201
16852931           EMC FLOW                                    EMC MORTGAGE              '100142000000266277                          20070201                20370101
16859252           EMC FLOW                                    EMC MORTGAGE              '100369300061211436                          20070301                20370201
16965266           EMC FLOW                                    EMC MORTGAGE              '100086600213001946                          20070301                20370201
16965493           EMC FLOW                                    EMC MORTGAGE              '100400200000103937                          20070301                20370201
16968216           EMC FLOW                                    EMC MORTGAGE              '100220800016123288                          20070301                20470201
16970796           EMC FLOW                                    EMC MORTGAGE              '100250902070100302                          20070301                20370201
16974186           EMC FLOW                                    EMC MORTGAGE              '100369300061210891                          20070301                20370201
16990139           EMC FLOW                                    EMC MORTGAGE              '100400200000115097                          20070301                20370201
16990385           EMC FLOW                                    EMC MORTGAGE              '100073500011938924                          20070301                20470201
16823966           EMC FLOW                                    EMC MORTGAGE              '100086600210067569                          20070201                20370101
16824240           EMC FLOW                                    EMC MORTGAGE              '100417900019002779                          20070201                20370101
16835173           EMC FLOW                                    EMC MORTGAGE              '100096000060901058                          20070301                20370201
16968047           BSRM                                        EMC MORTGAGE              '100386100002614956                          20070301                20470201
16970308           BSRM                                        EMC MORTGAGE              '100386100002619526                          20070401                20370301
16982669           BSRM                                        EMC MORTGAGE              '100386100002628485                          20070301                20370201
16997888           BSRM                                        EMC MORTGAGE              '100386100002643526                          20070301                20370201
16650854           BSRM                                        EMC MORTGAGE              '100022100169071560                          20061101                20361001
16650125           EMC FLOW                                    EMC MORTGAGE              '100203000160501972                          20061101                20361001
16602614           EMC FLOW                                    EMC MORTGAGE              '100258910060815799                          20061101                20361001
16575124           EMC FLOW                                    EMC MORTGAGE              '100231200000022892                          20061101                20361001
16706199           BSRM                                        EMC MORTGAGE              '100385500098122064                          20070301                20470201
16685486           BSRM                                        EMC MORTGAGE              '100022100174336321                          20061201                20361101
16814864           SOUTHSTAR                                   EMC MORTGAGE              '100190821111235609                          20070101                20361201
16814853           SOUTHSTAR                                   EMC MORTGAGE              '100190821091173663                          20070101                20361201
16814877           SOUTHSTAR                                   EMC MORTGAGE              '100190821181091221                          20070101                20361201
16966566           SOUTHSTAR                                   EMC MORTGAGE              '100190821181089399                          20070201                20370101
17004231           SOUTHSTAR                                   EMC MORTGAGE              '100190821111233927                          20070301                20370201
16814903           SOUTHSTAR                                   EMC MORTGAGE              '100190830000093391                          20070101                20361201
16848716           SOUTHSTAR                                   EMC MORTGAGE              '100190830000112183                          20070201                20370101
17004242           SOUTHSTAR                                   EMC MORTGAGE              '100190830000131522                          20070201                20370101
17156420           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001303290                          20070501                20370401
16814904           SOUTHSTAR                                   EMC MORTGAGE              '100190830000095487                          20070101                20461201
16966595           SOUTHSTAR                                   EMC MORTGAGE              '100190830000139871                          20070201                20470101
17303284           BSM FINANCIAL LP                            EMC MORTGAGE              '100098900070113826                          20070501                20370401
17303285           BSM FINANCIAL LP                            EMC MORTGAGE              '100098900070202454                          20070501                20370401
17303287           BSM FINANCIAL LP                            EMC MORTGAGE              '100098900070305265                          20070501                20370401
17303288           BSM FINANCIAL LP                            EMC MORTGAGE              '100098900070324001                          20070601                20370501
17312468           BSM FINANCIAL LP                            EMC MORTGAGE              '100098900070420692                          20070701                20370601
17228464           COMUNITY LENDING INC                        EMC MORTGAGE              '100407010001327309                          20070601                20370501
17228465           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001327539                          20070601                20470501
17228466           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001328206                          20070601                20370501
17228467           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001332950                          20070501                20470401
17228468           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001337421                          20070601                20370501
17228469           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001338320                          20070601                20470501
17228471           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001344898                          20070601                20370501
17228472           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001346133                          20070601                20370501
17228473           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001348196                          20070601                20470501
17228474           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001352115                          20070601                20370501
17228475           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001353642                          20070601                20370501
17228476           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001355779                          20070601                20370501
17228477           COMUNITY LENDING INC                        EMC MORTGAGE              '100407010001356621                          20070601                20370501
17228478           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001357643                          20070601                20370501
17228479           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001357841                          20070601                20370501
17228480           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001358435                          20070601                20370501
17228481           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001359433                          20070601                20470501
17228482           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001346133                          20070601                20370501
17228483           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001360480                          20070601                20470501
17228484           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001360514                          20070601                20470501
17244315           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001352594                          20070601                20370501
17244316           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001359599                          20070601                20370501
17308894           GREENPOINT                                  EMC MORTGAGE              '100013800924736859                          20070801                20470701
17308896           GREENPOINT                                  EMC MORTGAGE              '100013800924752922                          20070801                20470701
17308897           GREENPOINT                                  EMC MORTGAGE              '100013800924763408                          20070801                20370701
17308910           GREENPOINT                                  EMC MORTGAGE              '100013800924895416                          20070801                20370701
17308911           GREENPOINT                                  EMC MORTGAGE              '100013800924899962                          20070801                20470701
17308912           GREENPOINT                                  EMC MORTGAGE              '100013800924917608                          20070801                20470701
17308913           GREENPOINT                                  EMC MORTGAGE              '100013800924922897                          20070801                20370701
17308906           GREENPOINT                                  EMC MORTGAGE              '100013800924842038                          20070801                20370701
17308907           GREENPOINT                                  EMC MORTGAGE              '100013800924854322                          20070801                20470701
17308908           GREENPOINT                                  EMC MORTGAGE              '100013800924864552                          20070801                20370701
17308914           GREENPOINT                                  EMC MORTGAGE              '100013800924948223                          20070801                20370701
17308915           GREENPOINT                                  EMC MORTGAGE              '100013800924949700                          20070901                20370801
17308916           GREENPOINT                                  EMC MORTGAGE              '100013800924953819                          20070801                20370701
17308917           GREENPOINT                                  EMC MORTGAGE              '100013800924974377                          20070801                20370701
17308898           GREENPOINT                                  EMC MORTGAGE              '100013800924773480                          20070801                20470701
17308900           GREENPOINT                                  EMC MORTGAGE              '100013800924791532                          20070801                20470701
17308901           GREENPOINT                                  EMC MORTGAGE              '100013800924795590                          20070801                20370701
17308966           GREENPOINT                                  EMC MORTGAGE              '100013800925351450                          20070801                20370701
17308967           GREENPOINT                                  EMC MORTGAGE              '100013800925371250                          20070801                20470701
17308968           GREENPOINT                                  EMC MORTGAGE              '100013800925383479                          20070801                20370701
17308969           GREENPOINT                                  EMC MORTGAGE              '100013800925385292                          20070801                20370701
17308970           GREENPOINT                                  EMC MORTGAGE              '100013800925392124                          20070801                20370701
17308971           GREENPOINT                                  EMC MORTGAGE              '100013800925396349                          20070801                20470701
17308972           GREENPOINT                                  EMC MORTGAGE              '100013800925405173                          20070801                20370701
17308973           GREENPOINT                                  EMC MORTGAGE              '100013800925433050                          20070801                20370701
17308754           GREENPOINT                                  EMC MORTGAGE              '100189800707160911                          20070801                20470701
17308756           GREENPOINT                                  EMC MORTGAGE              '100275500000072376                          20070801                20370701
17308974           GREENPOINT                                  EMC MORTGAGE              '100013800925433399                          20070801                20370701
17308975           GREENPOINT                                  EMC MORTGAGE              '100013800925447829                          20070801                20370701
17308976           GREENPOINT                                  EMC MORTGAGE              '100013800925455574                          20070801                20470701
17308977           GREENPOINT                                  EMC MORTGAGE              '100013800925481067                          20070801                20370701
17308823           GREENPOINT                                  EMC MORTGAGE              '100013800923898734                          20070801                20470701
17308825           GREENPOINT                                  EMC MORTGAGE              '100013800923953000                          20070801                20370701
17308902           GREENPOINT                                  EMC MORTGAGE              '100013800924801695                          20070801                20370701
17308903           GREENPOINT                                  EMC MORTGAGE              '100013800924817048                          20070801                20470701
17308904           GREENPOINT                                  EMC MORTGAGE              '100013800924822980                          20070801                20370701
17308905           GREENPOINT                                  EMC MORTGAGE              '100013800924831718                          20070801                20370701
17308978           GREENPOINT                                  EMC MORTGAGE              '100013800925494680                          20070801                20370701
17308979           GREENPOINT                                  EMC MORTGAGE              '100013800925543361                          20070801                20370701
17308980           GREENPOINT                                  EMC MORTGAGE              '100013800925565398                          20070801                20370701
17308981           GREENPOINT                                  EMC MORTGAGE              '100013800925579589                          20070801                20370701
17308982           GREENPOINT                                  EMC MORTGAGE              '100013800925644003                          20070801                20470701
17308983           GREENPOINT                                  EMC MORTGAGE              '100013800925697480                          20070901                20370801
17308984           GREENPOINT                                  EMC MORTGAGE              '100013800925699957                          20070901                20370801
17308985           GREENPOINT                                  EMC MORTGAGE              '100013800925720563                          20070801                20470701
17308918           GREENPOINT                                  EMC MORTGAGE              '100013800924974450                          20070801                20370701
17308919           GREENPOINT                                  EMC MORTGAGE              '100013800924978253                          20070801                20370701
17308921           GREENPOINT                                  EMC MORTGAGE              '100013800924983287                          20070801                20370701
17308925           GREENPOINT                                  EMC MORTGAGE              '100013800924997147                          20070801                20370701
17308926           GREENPOINT                                  EMC MORTGAGE              '100013800925013787                          20070801                20470701
17308927           GREENPOINT                                  EMC MORTGAGE              '100013800925017663                          20070801                20470701
17308928           GREENPOINT                                  EMC MORTGAGE              '100013800925019073                          20070801                20470701
17308929           GREENPOINT                                  EMC MORTGAGE              '100013800925020048                          20070801                20370701
17308683           GREENPOINT                                  EMC MORTGAGE              '100111800000628427                          20070201                20370101
17308684           GREENPOINT                                  EMC MORTGAGE              '100526802033335540                          20070501                20370401
17308685           GREENPOINT                                  EMC MORTGAGE              '100353400070200228                          20070501                20470401
17308689           GREENPOINT                                  EMC MORTGAGE              '100013802033612336                          20070801                20370701
17308691           GREENPOINT                                  EMC MORTGAGE              '100089200000135374                          20070601                20370501
17308692           GREENPOINT                                  EMC MORTGAGE              '100089200000134179                          20070701                20370601
17308693           GREENPOINT                                  EMC MORTGAGE              '100013802033759020                          20070301                20370201
17308694           GREENPOINT                                  EMC MORTGAGE              '100416907050400235                          20070701                20470601
17308695           GREENPOINT                                  EMC MORTGAGE              '100109500400092125                          20070701                20370601
17308697           GREENPOINT                                  EMC MORTGAGE              '100214200000060240                          20070801                20370701
17308698           GREENPOINT                                  EMC MORTGAGE              '100089200000133502                          20070701                20370601
17308699           GREENPOINT                                  EMC MORTGAGE              '100040700107011939                          20070501                20370401
17308700           GREENPOINT                                  EMC MORTGAGE              '100108300775096509                          20060201                20360101
17308702           GREENPOINT                                  EMC MORTGAGE              '100089200000136687                          20070701                20370601
17308703           GREENPOINT                                  EMC MORTGAGE              '100013802033963044                          20070801                20470701
17308704           GREENPOINT                                  EMC MORTGAGE              '100013802033990765                          20070801                20370701
17308705           GREENPOINT                                  EMC MORTGAGE              '100326900000217667                          20070801                20370701
17308706           GREENPOINT                                  EMC MORTGAGE              '100486102033996625                          20070801                20370701
17308707           GREENPOINT                                  EMC MORTGAGE              '100486102034006507                          20070801                20370701
17308708           GREENPOINT                                  EMC MORTGAGE              '100013802034008740                          20070901                20370801
17308709           GREENPOINT                                  EMC MORTGAGE              '100524400705250022                          20070801                20370701
17308710           GREENPOINT                                  EMC MORTGAGE              '100326900000217451                          20070801                20370701
17308711           GREENPOINT                                  EMC MORTGAGE              '100276510704180028                          20070701                20470601
17308713           GREENPOINT                                  EMC MORTGAGE              '100276510612010044                          20070301                20370201
17308714           GREENPOINT                                  EMC MORTGAGE              '100301720070135402                          20070401                20370301
17308715           GREENPOINT                                  EMC MORTGAGE              '100276510701170121                          20070501                20470401
17308716           GREENPOINT                                  EMC MORTGAGE              '100486107003690850                          20070601                20370501
17308718           GREENPOINT                                  EMC MORTGAGE              '100381307003889116                          20070801                20370701
17308719           GREENPOINT                                  EMC MORTGAGE              '100237600000831859                          20070801                20470701
17308720           GREENPOINT                                  EMC MORTGAGE              '100237600000831289                          20070701                20470601
17308721           GREENPOINT                                  EMC MORTGAGE              '100055507050101068                          20070701                20470601
17308930           GREENPOINT                                  EMC MORTGAGE              '100013800925045391                          20070801                20370701
17308931           GREENPOINT                                  EMC MORTGAGE              '100013800925046795                          20070801                20470701
17308933           GREENPOINT                                  EMC MORTGAGE              '100013800925064350                          20070801                20370701
17308826           GREENPOINT                                  EMC MORTGAGE              '100013800923965897                          20070701                20470601
17308827           GREENPOINT                                  EMC MORTGAGE              '100013800923967877                          20070801                20370701
17308828           GREENPOINT                                  EMC MORTGAGE              '100013800923976456                          20070801                20370701
17308829           GREENPOINT                                  EMC MORTGAGE              '100013800923993022                          20070801                20370701
17308722           GREENPOINT                                  EMC MORTGAGE              '100013807003982825                          20070801                20370701
17308723           GREENPOINT                                  EMC MORTGAGE              '100141500000299443                          20070701                20370601
17308724           GREENPOINT                                  EMC MORTGAGE              '100314170700001308                          20070801                20370701
17308725           GREENPOINT                                  EMC MORTGAGE              '100089200000136513                          20070701                20370601
17308726           GREENPOINT                                  EMC MORTGAGE              '100237600000829937                          20070701                20470601
17308727           GREENPOINT                                  EMC MORTGAGE              '100237600000831131                          20070701                20470601
17308728           GREENPOINT                                  EMC MORTGAGE              '100054900007334059                          20070701                20470601
17308729           GREENPOINT                                  EMC MORTGAGE              '100155800000376115                          20070701                20370601
17308730           GREENPOINT                                  EMC MORTGAGE              '100096200070500441                          20070701                20370601
17308731           GREENPOINT                                  EMC MORTGAGE              '100237600000831149                          20070701                20470601
17308732           GREENPOINT                                  EMC MORTGAGE              '100141500000299294                          20070701                20470601
17308733           GREENPOINT                                  EMC MORTGAGE              '100155800000384549                          20070801                20470701
17308734           GREENPOINT                                  EMC MORTGAGE              '100316500000179321                          20070801                20370701
17308735           GREENPOINT                                  EMC MORTGAGE              '100054900007333820                          20070701                20370601
17308736           GREENPOINT                                  EMC MORTGAGE              '100380207004056403                          20070701                20370601
17308738           GREENPOINT                                  EMC MORTGAGE              '100275500000071154                          20070801                20370701
17308739           GREENPOINT                                  EMC MORTGAGE              '100380207004066220                          20070701                20470601
17308740           GREENPOINT                                  EMC MORTGAGE              '100483510000705477                          20070701                20370601
17308741           GREENPOINT                                  EMC MORTGAGE              '100387400027400194                          20070701                20470601
17308742           GREENPOINT                                  EMC MORTGAGE              '100122500207050717                          20070801                20370701
17308743           GREENPOINT                                  EMC MORTGAGE              '100456600000028211                          20070801                20370701
17308744           GREENPOINT                                  EMC MORTGAGE              '100013807004093291                          20070801                20370701
17308745           GREENPOINT                                  EMC MORTGAGE              '100483510000705212                          20070701                20370601
17308746           GREENPOINT                                  EMC MORTGAGE              '100013807004099561                          20070801                20470701
17308747           GREENPOINT                                  EMC MORTGAGE              '100483510000706012                          20070801                20370701
17308749           GREENPOINT                                  EMC MORTGAGE              '100091620020076280                          20070601                20470501
17308750           GREENPOINT                                  EMC MORTGAGE              '100519000200624494                          20070801                20470701
17308751           GREENPOINT                                  EMC MORTGAGE              '100109500400096563                          20070801                20370701
17308752           GREENPOINT                                  EMC MORTGAGE              '100237600000832618                          20070801                20470701
17308753           GREENPOINT                                  EMC MORTGAGE              '100254704704190014                          20070801                20370701
17308758           GREENPOINT                                  EMC MORTGAGE              '100013800913802043                          20070301                20370201
17308759           GREENPOINT                                  EMC MORTGAGE              '100013800916858000                          20070401                20370301
17308761           GREENPOINT                                  EMC MORTGAGE              '100013800917218295                          20070401                20370301
17308763           GREENPOINT                                  EMC MORTGAGE              '100013800917601409                          20070401                20370301
17308764           GREENPOINT                                  EMC MORTGAGE              '100013800918029592                          20070801                20370701
17308765           GREENPOINT                                  EMC MORTGAGE              '100013800918122553                          20070801                20370701
17308767           GREENPOINT                                  EMC MORTGAGE              '                                            20070601                20370501
17308768           GREENPOINT                                  EMC MORTGAGE              '100013800919362604                          20070501                20370401
17308771           GREENPOINT                                  EMC MORTGAGE              '100013800919768370                          20070501                20370401
17308772           GREENPOINT                                  EMC MORTGAGE              '                                            20070501                20370401
17308774           GREENPOINT                                  EMC MORTGAGE              '100013800920160393                          20070501                20470401
17308775           GREENPOINT                                  EMC MORTGAGE              '100013800920615891                          20070501                20470401
17308776           GREENPOINT                                  EMC MORTGAGE              '100013800920958010                          20070601                20470501
17308778           GREENPOINT                                  EMC MORTGAGE              '100013800921437261                          20070801                20470701
17308779           GREENPOINT                                  EMC MORTGAGE              '100013800921756520                          20070701                20370601
17308781           GREENPOINT                                  EMC MORTGAGE              '100013800922009713                          20070801                20370701
17308782           GREENPOINT                                  EMC MORTGAGE              '100013800922055179                          20070601                20370501
17308783           GREENPOINT                                  EMC MORTGAGE              '100013800922186271                          20070701                20370601
17308784           GREENPOINT                                  EMC MORTGAGE              '100013800922314550                          20070701                20370601
17308785           GREENPOINT                                  EMC MORTGAGE              '100013800922587890                          20070701                20370601
17308787           GREENPOINT                                  EMC MORTGAGE              '100013800922678301                          20070701                20370601
17308789           GREENPOINT                                  EMC MORTGAGE              '100013800922753120                          20070701                20370601
17308790           GREENPOINT                                  EMC MORTGAGE              '100013800922765348                          20070701                20370601
17308791           GREENPOINT                                  EMC MORTGAGE              '100013800922766908                          20070701                20370601
17308792           GREENPOINT                                  EMC MORTGAGE              '100013800922818642                          20070701                20370601
17308793           GREENPOINT                                  EMC MORTGAGE              '100013800922854779                          20070801                20370701
17308794           GREENPOINT                                  EMC MORTGAGE              '100013800922908815                          20070701                20370601
17308795           GREENPOINT                                  EMC MORTGAGE              '100013800922978941                          20070801                20370701
17308796           GREENPOINT                                  EMC MORTGAGE              '100013800922992702                          20070801                20370701
17308797           GREENPOINT                                  EMC MORTGAGE              '100013800923020172                          20070701                20370601
17308798           GREENPOINT                                  EMC MORTGAGE              '100013800923061333                          20070801                20370701
17308799           GREENPOINT                                  EMC MORTGAGE              '100013800923207530                          20070701                20370601
17308800           GREENPOINT                                  EMC MORTGAGE              '100013800923261800                          20070701                20370601
17308802           GREENPOINT                                  EMC MORTGAGE              '100013800923390500                          20070801                20370701
17308803           GREENPOINT                                  EMC MORTGAGE              '100013800923427161                          20070701                20470601
17308805           GREENPOINT                                  EMC MORTGAGE              '100013800923448860                          20070701                20470601
17308806           GREENPOINT                                  EMC MORTGAGE              '100013800923486894                          20070801                20370701
17308807           GREENPOINT                                  EMC MORTGAGE              '100013800923495218                          20070701                20470601
17308808           GREENPOINT                                  EMC MORTGAGE              '100013800923500165                          20070801                20370701
17308811           GREENPOINT                                  EMC MORTGAGE              '100013800923547869                          20070801                20370701
17308812           GREENPOINT                                  EMC MORTGAGE              '100013800923597856                          20070801                20370701
17308813           GREENPOINT                                  EMC MORTGAGE              '100013800923598276                          20070801                20370701
17308815           GREENPOINT                                  EMC MORTGAGE              '100013800923674655                          20070801                20470701
17308816           GREENPOINT                                  EMC MORTGAGE              '100013800923679290                          20070801                20470701
17308817           GREENPOINT                                  EMC MORTGAGE              '100013800923687608                          20070801                20370701
17308819           GREENPOINT                                  EMC MORTGAGE              '100013800923727479                          20070701                20370601
17308820           GREENPOINT                                  EMC MORTGAGE              '100013800923755678                          20070701                20470601
17308821           GREENPOINT                                  EMC MORTGAGE              '100013800923819532                          20070701                20370601
17308830           GREENPOINT                                  EMC MORTGAGE              '100013800923993444                          20070801                20370701
17308831           GREENPOINT                                  EMC MORTGAGE              '100013800924013143                          20070701                20370601
17308832           GREENPOINT                                  EMC MORTGAGE              '                                            20070801                20470701
17308833           GREENPOINT                                  EMC MORTGAGE              '100013800924043595                          20070801                20370701
17308834           GREENPOINT                                  EMC MORTGAGE              '100013800924047224                          20070801                20370701
17308835           GREENPOINT                                  EMC MORTGAGE              '100013800924083351                          20070801                20470701
17308836           GREENPOINT                                  EMC MORTGAGE              '100013800924099290                          20070801                20370701
17308837           GREENPOINT                                  EMC MORTGAGE              '100013800924105212                          20070801                20370701
17308838           GREENPOINT                                  EMC MORTGAGE              '100013800924144658                          20070801                20370701
17308839           GREENPOINT                                  EMC MORTGAGE              '100013800924155613                          20070801                20370701
17308840           GREENPOINT                                  EMC MORTGAGE              '100013800924188887                          20070701                20470601
17308842           GREENPOINT                                  EMC MORTGAGE              '100013800924224013                          20070801                20370701
17308843           GREENPOINT                                  EMC MORTGAGE              '100013800924227248                          20070801                20470701
17308844           GREENPOINT                                  EMC MORTGAGE              '100013800924231281                          20070801                20370701
17308845           GREENPOINT                                  EMC MORTGAGE              '100013800924241751                          20070701                20370601
17308846           GREENPOINT                                  EMC MORTGAGE              '100013800924253392                          20070801                20370701
17308847           GREENPOINT                                  EMC MORTGAGE              '100013800924261965                          20070801                20470701
17308848           GREENPOINT                                  EMC MORTGAGE              '100013800924279884                          20070801                20470701
17308849           GREENPOINT                                  EMC MORTGAGE              '100013800924282912                          20070801                20370701
17308850           GREENPOINT                                  EMC MORTGAGE              '100013800924287390                          20070801                20370701
17308852           GREENPOINT                                  EMC MORTGAGE              '100013800924290915                          20070801                20470701
17308853           GREENPOINT                                  EMC MORTGAGE              '100013800924294222                          20070701                20370601
17308854           GREENPOINT                                  EMC MORTGAGE              '100013800924303700                          20070801                20470701
17308855           GREENPOINT                                  EMC MORTGAGE              '100013800924306109                          20070801                20370701
17308856           GREENPOINT                                  EMC MORTGAGE              '100013800924330448                          20070801                20370701
17308857           GREENPOINT                                  EMC MORTGAGE              '100013800924341338                          20070801                20370701
17308858           GREENPOINT                                  EMC MORTGAGE              '100013800924354604                          20070801                20370701
17308859           GREENPOINT                                  EMC MORTGAGE              '100013800924366665                          20070801                20370701
17308860           GREENPOINT                                  EMC MORTGAGE              '100013800924369719                          20070801                20370701
17308863           GREENPOINT                                  EMC MORTGAGE              '100013800924402130                          20070801                20370701
17308864           GREENPOINT                                  EMC MORTGAGE              '100013800924416254                          20070801                20370701
17308865           GREENPOINT                                  EMC MORTGAGE              '100013800924427558                          20070801                20370701
17308866           GREENPOINT                                  EMC MORTGAGE              '100013800924433812                          20070801                20370701
17308867           GREENPOINT                                  EMC MORTGAGE              '100013800924435551                          20070801                20370701
17308868           GREENPOINT                                  EMC MORTGAGE              '100013800924439934                          20070801                20370701
17308869           GREENPOINT                                  EMC MORTGAGE              '100013800924442078                          20070801                20370701
17308870           GREENPOINT                                  EMC MORTGAGE              '100013800924445204                          20070801                20470701
17308871           GREENPOINT                                  EMC MORTGAGE              '100013800924455682                          20070801                20370701
17308872           GREENPOINT                                  EMC MORTGAGE              '100013800924496025                          20070801                20470701
17308873           GREENPOINT                                  EMC MORTGAGE              '100013800924567148                          20070801                20370701
17308874           GREENPOINT                                  EMC MORTGAGE              '100013800924573401                          20070801                20370701
17308876           GREENPOINT                                  EMC MORTGAGE              '100013800924615160                          20070801                20370701
17308877           GREENPOINT                                  EMC MORTGAGE              '100013800924622331                          20070801                20370701
17308878           GREENPOINT                                  EMC MORTGAGE              '100013800924625144                          20070801                20370701
17308879           GREENPOINT                                  EMC MORTGAGE              '100013800924629104                          20070801                20470701
17308880           GREENPOINT                                  EMC MORTGAGE              '100013800924638683                          20070801                20470701
17308881           GREENPOINT                                  EMC MORTGAGE              '100013800924641711                          20070801                20370701
17308882           GREENPOINT                                  EMC MORTGAGE              '100013800924643121                          20070801                20470701
17308884           GREENPOINT                                  EMC MORTGAGE              '100013800924652106                          20070801                20370701
17308885           GREENPOINT                                  EMC MORTGAGE              '100013800924659218                          20070801                20370701
17308886           GREENPOINT                                  EMC MORTGAGE              '100013800924672732                          20070801                20370701
17308889           GREENPOINT                                  EMC MORTGAGE              '100013800924682483                          20070801                20370701
17308890           GREENPOINT                                  EMC MORTGAGE              '100013800924687193                          20070801                20370701
17308891           GREENPOINT                                  EMC MORTGAGE              '100013800924717701                          20070801                20470701
17308892           GREENPOINT                                  EMC MORTGAGE              '100013800924730654                          20070801                20370701
17308893           GREENPOINT                                  EMC MORTGAGE              '100013800924731801                          20070801                20470701
17308934           GREENPOINT                                  EMC MORTGAGE              '100013800925070787                          20070801                20370701
17308935           GREENPOINT                                  EMC MORTGAGE              '100013800925091817                          20070801                20370701
17308936           GREENPOINT                                  EMC MORTGAGE              '100013800925098846                          20070801                20370701
17308937           GREENPOINT                                  EMC MORTGAGE              '100013800925099919                          20070801                20370701
17308938           GREENPOINT                                  EMC MORTGAGE              '100013800925105104                          20070801                20370701
17308939           GREENPOINT                                  EMC MORTGAGE              '100013800925128130                          20070801                20370701
17308940           GREENPOINT                                  EMC MORTGAGE              '100013800925140747                          20070801                20370701
17308941           GREENPOINT                                  EMC MORTGAGE              '100013800925145464                          20070801                20370701
17308942           GREENPOINT                                  EMC MORTGAGE              '100013800925151058                          20070801                20370701
17308943           GREENPOINT                                  EMC MORTGAGE              '100013800925153948                          20070801                20370701
17308944           GREENPOINT                                  EMC MORTGAGE              '100013800925158996                          20070801                20370701
17308945           GREENPOINT                                  EMC MORTGAGE              '100013800925168482                          20070801                20470701
17308946           GREENPOINT                                  EMC MORTGAGE              '100013800925169050                          20070801                20470701
17308947           GREENPOINT                                  EMC MORTGAGE              '100013800925186534                          20070801                20370701
17308948           GREENPOINT                                  EMC MORTGAGE              '100013800925188779                          20070801                20370701
17308949           GREENPOINT                                  EMC MORTGAGE              '100013800925192979                          20070801                20470701
17308950           GREENPOINT                                  EMC MORTGAGE              '100013800925194041                          20070801                20370701
17308951           GREENPOINT                                  EMC MORTGAGE              '100013800925200301                          20070801                20470701
17308952           GREENPOINT                                  EMC MORTGAGE              '100013800925223097                          20070801                20470701
17308953           GREENPOINT                                  EMC MORTGAGE              '100013800925224327                          20070801                20370701
17308954           GREENPOINT                                  EMC MORTGAGE              '100013800925226488                          20070801                20470701
17308955           GREENPOINT                                  EMC MORTGAGE              '100013800925231744                          20070801                20370701
17308956           GREENPOINT                                  EMC MORTGAGE              '100013800925241230                          20070801                20370701
17308957           GREENPOINT                                  EMC MORTGAGE              '100013800925251387                          20070801                20370701
17308958           GREENPOINT                                  EMC MORTGAGE              '100013800925257574                          20070801                20370701
17308960           GREENPOINT                                  EMC MORTGAGE              '100013800925260941                          20070901                20370801
17308961           GREENPOINT                                  EMC MORTGAGE              '100013800925271005                          20070801                20470701
17308962           GREENPOINT                                  EMC MORTGAGE              '100013800925273324                          20070801                20370701
17308963           GREENPOINT                                  EMC MORTGAGE              '100013800925295020                          20070801                20370701
17308964           GREENPOINT                                  EMC MORTGAGE              '100013800925307999                          20070801                20470701
17308965           GREENPOINT                                  EMC MORTGAGE              '100013800925312353                          20070801                20470701
17302880           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015825221                          20070401                20370301
17302963           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500017022991                          20070601                20370501
17302852           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015416385                          20070401                20370301
17302873           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015773801                          20070301                20370201
17302867           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015683174                          20070401                20370301
17302847           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014857290                          20070201                20370101
17302842           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014089746                          20070301                20370201
17302850           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015241114                          20070201                20370101
17302903           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500016018420                          20070401                20370301
17302854           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015480803                          20070301                20370201
17302866           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015674819                          20070301                20370201
17302856           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015536661                          20070301                20370201
17302954           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500016897872                          20070501                20370401
17302863           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015661881                          20070301                20370201
17302910           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500016098398                          20070401                20370301
17302853           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015443702                          20070401                20370301
17302876           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015801594                          20070301                20370201
17302947           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500016828166                          20070601                20370501
17302886           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015872785                          20070401                20370301
17302888           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015897956                          20070401                20370301
17302870           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015728300                          20070301                20370201
17302948           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500016844312                          20070701                20370601
17302861           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015607033                          20070301                20370201
17302860           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015605094                          20070301                20370201
17302941           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500016692760                          20070501                20370401
17302946           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500016820213                          20070601                20370501
17302858           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015587474                          20070401                20370301
17302881           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015829587                          20070401                20370301
17302883           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015843018                          20070401                20370301
17302912           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500016149209                          20070401                20370301
17302917           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500016254504                          20070601                20370501
17302916           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500016254421                          20070601                20370501
17302855           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015506987                          20070301                20370201
17004235           SOUTHSTAR                                   EMC MORTGAGE              '100190821181102549                          20070301                20370201
17147360           IMPAC MORTGAGE                              EMC MORTGAGE              '100053525032111767                          20070401                20370301
17147379           IMPAC MORTGAGE                              EMC MORTGAGE              '100182001000100905                          20051101                20351001
17228470           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001342298                          20070601                20370501
17201318           ALLIANCE BANCORP                            EMC MORTGAGE              '100039307010230037                          20070401                20370301
17147337           IMPAC MORTGAGE                              EMC MORTGAGE              '100053525032028367                          20070301                20370201
17147346           IMPAC MORTGAGE                              EMC MORTGAGE              '100053525032096836                          20070401                20370301
17147291           IMPAC MORTGAGE                              EMC MORTGAGE              '100299820061024930                          20070301                20370201
17198184           CENTRAL PACIFIC MORTGAGE                    EMC MORTGAGE              '100073500011961058                          20070401                20470301
17201104           ALLIANCE BANCORP                            EMC MORTGAGE              '100039307010263350                          20070401                20370301
17308851           GREENPOINT                                  EMC MORTGAGE              '100013800924289529                          20070701                20370601
17308818           GREENPOINT                                  EMC MORTGAGE              '100013800923702878                          20070801                20370701
17308757           GREENPOINT                                  EMC MORTGAGE              '100013800906207259                          20061101                20361001
17308875           GREENPOINT                                  EMC MORTGAGE              '100013800924600709                          20070801                20370701
17308696           GREENPOINT                                  EMC MORTGAGE              '100013802033773534                          20070701                20470601
17308777           GREENPOINT                                  EMC MORTGAGE              '100013800921112518                          20070601                20370501
17308959           GREENPOINT                                  EMC MORTGAGE              '100013800925260032                          20070801                20370701
17308701           GREENPOINT                                  EMC MORTGAGE              '100013802033854714                          20070801                20370701
17308801           GREENPOINT                                  EMC MORTGAGE              '100013800923368589                          20070701                20370601
17308920           GREENPOINT                                  EMC MORTGAGE              '100013800924981950                          20070801                20370701
17308804           GREENPOINT                                  EMC MORTGAGE              '100013800923441832                          20070801                20370701
17308822           GREENPOINT                                  EMC MORTGAGE              '100013800923892612                          20070801                20370701
17308760           GREENPOINT                                  EMC MORTGAGE              '100013800917215069                          20070501                20370401
17308841           GREENPOINT                                  EMC MORTGAGE              '100013800924207778                          20070801                20470701
17308922           GREENPOINT                                  EMC MORTGAGE              '100013800924985183                          20070801                20370701
17308824           GREENPOINT                                  EMC MORTGAGE              '100013800923900795                          20070801                20370701
17308923           GREENPOINT                                  EMC MORTGAGE              '100013800924990035                          20070801                20370701
17308762           GREENPOINT                                  EMC MORTGAGE              '100013800917470300                          20070501                20470401
17308861           GREENPOINT                                  EMC MORTGAGE              '100013800924392562                          20070701                20370601
17308924           GREENPOINT                                  EMC MORTGAGE              '100013800924993260                          20070801                20370701
17308862           GREENPOINT                                  EMC MORTGAGE              '100013800924393974                          20070701                20370601
17308909           GREENPOINT                                  EMC MORTGAGE              '100013800924878347                          20070801                20370701
17308748           GREENPOINT                                  EMC MORTGAGE              '100256014000777177                          20070801                20370701
17308766           GREENPOINT                                  EMC MORTGAGE              '100013800918628542                          20070501                20470401
17308883           GREENPOINT                                  EMC MORTGAGE              '100013800924648096                          20070801                20370701
17308786           GREENPOINT                                  EMC MORTGAGE              '100013800922650730                          20070801                20470701
17308687           GREENPOINT                                  EMC MORTGAGE              '100065500000281955                          20070601                20370501
17308769           GREENPOINT                                  EMC MORTGAGE              '100013800919549903                          20070501                20370401
17308788           GREENPOINT                                  EMC MORTGAGE              '100013800922690918                          20070801                20370701
17308888           GREENPOINT                                  EMC MORTGAGE              '100013800924678440                          20070801                20370701
17308810           GREENPOINT                                  EMC MORTGAGE              '100013800923527317                          20070701                20370601
16691530           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013386531                          20061001                20360901
16637761           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012711093                          20060901                20360801
17127583           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014199388                          20070301                20370201
17127584           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014730208                          20070301                20370201
17127586           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014910453                          20070301                20370201
17127587           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015076536                          20070301                20370201
17127588           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015143187                          20070301                20370201
17127589           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015270931                          20070301                20370201
17127590           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015311230                          20070301                20370201
17127592           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015365244                          20070301                20370201
17127595           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015423167                          20070301                20370201
17127596           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015441953                          20070301                20370201
17127598           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015479359                          20070301                20370201
17127599           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015506953                          20070301                20370201
17127600           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015527348                          20070301                20370201
17127601           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015530912                          20070301                20370201
17127602           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015540499                          20070301                20370201
17127604           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015617388                          20070301                20370201
17127605           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015725934                          20070301                20370201
17120251           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014512382                          20070101                20361201
17120254           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014754091                          20070201                20370101
17120256           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014861474                          20070201                20370101
17120258           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014999332                          20070201                20370101
17120259           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015080629                          20070201                20370101
17120260           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015102787                          20070201                20370101
17120262           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015147014                          20070201                20370101
17120264           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015210119                          20070201                20370101
17120271           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015299948                          20070201                20370101
17120272           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015317427                          20070301                20370201
16653519           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012580050                          20060901                20360801
16653521           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012589069                          20060901                20360801
16653531           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012745075                          20060901                20360801
16653535           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012798587                          20060901                20360801
16649248           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012325860                          20060801                20360701
16649257           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012775841                          20060901                20360801
16649277           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013031962                          20061001                20360901
16649279           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013033331                          20061001                20360901
16637756           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012679753                          20060901                20360801
16637768           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012778068                          20060901                20360801
16637773           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012820720                          20060901                20360801
16637708           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012221150                          20060801                20360701
16637722           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012437830                          20060901                20360801
16637733           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012530345                          20060901                20360801
16589341           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012336792                          20060801                20360701
17021398           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014898419                          20070201                20370101
17021400           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014973907                          20070201                20370101
17021403           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015122132                          20070201                20370101
17010157           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014741692                          20070101                20361201
17010158           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014199255                          20061201                20361101
17010177           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014734408                          20070101                20361201
17010179           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014855021                          20070201                20370101
16543385           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500011128141                          20060501                20360401
16966918           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013531599                          20061201                20361101
16966929           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013882935                          20061101                20361001
16966946           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014524445                          20070101                20361201
16966947           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014597169                          20070101                20361201
16394365           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500010497539                          20060401                20360301
16711385           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012778183                          20061101                20361001
16711386           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012778605                          20061001                20360901
16711395           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013088582                          20061101                20361001
16711409           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013606144                          20061101                20361001
16711410           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013627207                          20061101                20361001
16711416           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013732551                          20061101                20361001
16692828           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013399807                          20061001                20360901
16691519           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013163153                          20061001                20360901
16691521           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013176874                          20061001                20360901
16692822           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013206473                          20061001                20360901
16685098           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013296797                          20061001                20360901
16787276           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013750645                          20061101                20361001
17010152           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014618007                          20070101                20361201
17010168           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014325926                          20070101                20361201
16691520           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013166412                          20061101                20361001
16691528           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013367036                          20061001                20360901
16691529           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013367283                          20061001                20360901
16711397           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013262773                          20061101                20361001
16653529           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012732487                          20060901                20360801
16637750           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012674622                          20060901                20360801
16589344           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012539981                          20060801                20360701
16589331           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012186759                          20060901                20360801
16649250           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012565564                          20060901                20360801
16711401           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013421809                          20061101                20361001
16653530           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012738641                          20060901                20360801
16586158           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500010430829                          20060401                20360301
17010172           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014889863                          20070201                20370101
16787263           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012244939                          20061201                20361101
16787266           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013398379                          20061101                20361001
16787267           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013401330                          20061101                20361001
16653510           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012016485                          20060901                20360801
16653511           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012249524                          20060901                20360801
16653513           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012427567                          20060901                20360801
16653514           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012458067                          20060901                20360801
16653523           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012620799                          20060901                20360801
16653525           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012682088                          20060901                20360801
16653526           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012716852                          20060901                20360801
16653533           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012784843                          20060901                20360801
16653537           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012835579                          20060901                20360801
16653538           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012846246                          20060901                20360801
16653539           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012858191                          20060901                20360801
16653541           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012934109                          20061001                20360901
16653542           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012968123                          20060901                20360801
16649247           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012317000                          20060801                20360701
16649253           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012641472                          20061001                20360901
16649254           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012686063                          20060901                20360801
16649255           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012772061                          20061001                20360901
16649259           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012779330                          20060901                20360801
16649265           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012879254                          20061001                20360901
16649269           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012909655                          20060901                20360801
16649271           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012927749                          20061001                20360901
16649272           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012929133                          20061001                20360901
16649275           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013006220                          20061001                20360901
16649276           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013022813                          20061001                20360901
16649280           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013060680                          20061001                20360901
16649285           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013130012                          20061001                20360901
16649286           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013134907                          20061001                20360901
16649288           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013187079                          20061001                20360901
16649289           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013201094                          20061001                20360901
16649290           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013208446                          20061001                20360901
16637752           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012675967                          20060901                20360801
16637758           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012690073                          20060901                20360801
16637759           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012693770                          20060901                20360801
16637760           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012706101                          20060901                20360801
16637762           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012719740                          20060901                20360801
16637763           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012732586                          20060901                20360801
16637767           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012774869                          20060901                20360801
16637769           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012781591                          20060901                20360801
16637771           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012803056                          20060901                20360801
16637777           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012870113                          20060901                20360801
16637693           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500011413162                          20060701                20360601
16637699           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500011916974                          20060801                20360701
16637700           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500011928797                          20060801                20360701
16637707           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012210054                          20060801                20360701
16637709           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012226837                          20060901                20360801
16637713           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012329060                          20060801                20360701
16637714           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012341735                          20060901                20360801
16637717           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012382101                          20060901                20360801
16637718           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012388504                          20060901                20360801
16637721           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012436600                          20060801                20360701
16637723           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012446476                          20060901                20360801
16637726           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012475178                          20060901                20360801
16637729           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012490383                          20060901                20360801
16637731           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012515817                          20060801                20360701
16637732           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012524835                          20060901                20360801
16637737           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012589465                          20060801                20360701
16637739           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012610675                          20060901                20360801
16637741           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012636233                          20060901                20360801
16637742           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012637181                          20060901                20360801
16637743           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012638320                          20060901                20360801
16637744           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012638478                          20060901                20360801
16637749           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012674515                          20060901                20360801
16571275           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012253781                          20060801                20360701
16586166           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012204206                          20060801                20360701
16586167           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012336966                          20060801                20360701
16586168           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012548594                          20060801                20360701
16589327           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500011300872                          20060601                20360501
16589328           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500011947060                          20060901                20360801
16589333           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012327053                          20060801                20360701
16589334           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012332569                          20060801                20360701
16589335           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012333666                          20060801                20360701
16589336           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012334110                          20060801                20360701
16589337           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012334524                          20060801                20360701
16589338           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012335109                          20060801                20360701
16589339           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012335471                          20060801                20360701
16589340           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012336289                          20060801                20360701
16589342           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012393967                          20060801                20360701
17021386           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012644534                          20061101                20361001
17021388           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014002582                          20061201                20361101
17021394           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014839595                          20070201                20370101
17021395           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014839868                          20070201                20370101
17021399           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014917490                          20070201                20370101
17021402           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015093184                          20070201                20370101
17021404           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500015156817                          20070201                20370101
17010146           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014840999                          20070101                20361201
17010147           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014495349                          20070101                20361201
17010148           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014490423                          20061201                20361101
17010149           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014355626                          20061201                20361101
17010150           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500009049309                          20070101                20361201
17010151           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013893395                          20061201                20361101
17010154           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014187078                          20070101                20361201
17010161           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014467579                          20070101                20361201
17010164           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014725315                          20070101                20361201
17010165           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014349835                          20061201                20361101
17010171           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014273613                          20070101                20361201
17010173           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014700961                          20070101                20361201
17010175           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014366011                          20061201                20361101
17010176           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013879907                          20061201                20361101
17010180           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014347979                          20061201                20361101
17010181           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014567311                          20070201                20370101
17010184           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013703792                          20070101                20361201
17010185           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013924976                          20070101                20361201
17010186           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014759439                          20070101                20361201
17010191           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014502870                          20070101                20361201
17010194           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013953108                          20070101                20361201
17010196           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013364207                          20070101                20361201
16394688           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500011954181                          20060701                20360601
16966896           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500011589029                          20070101                20361201
16966898           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012488320                          20061201                20361101
16966913           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013281104                          20061201                20361101
16966914           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013383397                          20061101                20361001
16966921           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013602390                          20061201                20361101
16966924           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013686476                          20061101                20361001
16966925           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013727536                          20061101                20361001
16966927           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013783745                          20061201                20361101
16966930           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013911064                          20061201                20361101
16966933           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014009041                          20061201                20361101
16966934           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014020527                          20061201                20361101
16966935           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014066330                          20061201                20361101
16966937           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014107969                          20061201                20361101
16966939           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014155141                          20070101                20361201
16966941           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014191898                          20061201                20361101
16966949           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014654655                          20070101                20361201
16394390           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500011444324                          20060601                20360501
16711379           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012207696                          20061101                20361001
16711380           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012418657                          20060901                20360801
16711381           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012597419                          20060901                20360801
16711384           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012675991                          20060901                20360801
16711391           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012967927                          20060901                20360801
16711392           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013001130                          20061001                20360901
16711396           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013092774                          20061001                20360901
16711399           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013380351                          20061101                20361001
16711400           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013386754                          20061101                20361001
16711402           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013478031                          20061001                20360901
16711403           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013503986                          20061101                20361001
16711404           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013516608                          20061101                20361001
16711407           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013557255                          20061101                20361001
16711412           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013639335                          20061101                20361001
16711417           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013772771                          20061101                20361001
16711418           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013789957                          20061201                20361101
16711419           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013896125                          20061201                20361101
16711420           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013936392                          20061101                20361001
16692830           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013491745                          20061101                20361001
16691518           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012995290                          20061001                20360901
16691523           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013241389                          20061001                20360901
16691524           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013244995                          20061001                20360901
16691532           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013393404                          20061001                20360901
16691534           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013482470                          20061101                20361001
16691535           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013556455                          20061101                20361001
16692817           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012944413                          20061001                20360901
16692818           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012959445                          20061001                20360901
16692819           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013002005                          20061001                20360901
16692820           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013045921                          20061001                20360901
16692821           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013060821                          20061001                20360901
16692824           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013215201                          20061001                20360901
16692825           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013365774                          20061101                20361001
16692826           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013371954                          20061001                20360901
16692827           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013390426                          20061001                20360901
16685095           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013250315                          20061001                20360901
16787268           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013434646                          20061101                20361001
16787270           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013553353                          20061101                20361001
16787272           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013607779                          20061101                20361001
16787273           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013678077                          20061101                20361001
16787274           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013701341                          20061201                20361101
16787277           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013791011                          20061201                20361101
16787278           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014039683                          20061201                20361101
16787279           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014046753                          20061201                20361101
16787280           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014079846                          20061201                20361101
16787281           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014091502                          20061201                20361101
16787282           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014110468                          20061201                20361101
16787284           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014115145                          20061201                20361101
16787285           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014156206                          20061201                20361101
17010159           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014302719                          20061201                20361101
17010163           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100079800614838891                          20051201                20351101
17010167           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014591022                          20070101                20361201
17010183           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014235968                          20070101                20361201
17010192           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014637130                          20070101                20361201
17021393           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014836211                          20070201                20370101
16966911           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013210137                          20061201                20361101
16966936           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014099331                          20061201                20361101
16966938           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014153583                          20061201                20361101
16966942           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014268076                          20070101                20361201
16966944           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014419042                          20061201                20361101
16966945           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014420305                          20061201                20361101
16030773           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500009666334                          20060101                20351201
16787269           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013551357                          20061201                20361101
16787271           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013604156                          20061101                20361001
16787283           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500014112985                          20061201                20361101
16685084           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012775254                          20061001                20360901
16685093           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013183524                          20061001                20360901
16685096           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013263177                          20061001                20360901
16691525           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013270214                          20061001                20360901
16692829           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013471119                          20061001                20360901
16711406           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013528926                          20061101                20361001
16649260           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012784504                          20061001                20360901
16649262           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012836759                          20061001                20360901
16649263           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012847186                          20061001                20360901
16649264           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012848960                          20061001                20360901
16649267           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012893370                          20061001                20360901
16649270           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012924514                          20061001                20360901
16649282           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013076603                          20061001                20360901
16649283           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500013090463                          20061001                20360901
16637705           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012102087                          20060701                20360601
16637710           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012263129                          20060801                20360701
16637711           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012319251                          20060901                20360801
16637735           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012530683                          20060901                20360801
16637738           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012606798                          20060901                20360801
16637748           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012674267                          20060901                20360801
16637764           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012744896                          20060901                20360801
16637766           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012752774                          20060901                20360801
16637776           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500012835330                          20060901                20360801
16394611           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500011329897                          20060601                20360501
16291310           TAYLOR  BEAN AND WHITAKER                   EMC MORTGAGE              '100029500009568738                          20060101                20351201
17350035           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018286738                          20070901                20470801
17350038           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018288189                          20070901                20370801
17349600           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018166377                          20070901                20470801
17349601           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018166393                          20070901                20470801
17347820           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017627221                          20070801                20470701
17349602           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018166419                          20070801                20470701
17348551           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017950003                          20070801                20370701
17349604           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100497918166810003                          20070801                20470701
17349281           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018090981                          20070801                20370701
17348552           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017950649                          20070801                20370701
17347823           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017633138                          20070701                20370601
17349605           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018167011                          20070801                20470701
17349282           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018091740                          20070801                20470701
17348553           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017951167                          20070901                20470801
17349606           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018167045                          20070901                20470801
17348554           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017952116                          20070801                20470701
17347825           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017633922                          20070701                20470601
17349607           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018167318                          20070801                20470701
17347826           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017634052                          20070701                20370601
17349608           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018167755                          20070801                20370701
17349284           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018091807                          20070901                20470801
17349285           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018091880                          20070801                20470701
17348556           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017952280                          20070801                20470701
17347828           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017634862                          20070801                20370701
17349286           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018092086                          20070801                20470701
17348558           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017952397                          20070801                20470701
17349287           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018092284                          20070901                20470801
17349289           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100264000000120898                          20070801                20370701
17350041           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018289005                          20070901                20470801
17350042           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018289146                          20070901                20470801
17347808           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000832022                          20070801                20470701
17349267           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018089066                          20070801                20470701
17347486           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017195666                          20070801                20370701
17349268           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018089231                          20070801                20470701
17348539           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017947116                          20070901                20470801
17347488           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017207412                          20070601                20470501
17347489           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017208956                          20070601                20370501
17347365           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016800613                          20070501                20470401
17349148           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018067302                          20070901                20470801
17348095           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506018948                          20070801                20470701
17347366           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016801462                          20070501                20370401
17348419           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017919354                          20070801                20370701
17349149           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018067328                          20070901                20470801
17350022           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018283677                          20070901                20470801
17350023           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018283990                          20070901                20370801
17350025           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018284147                          20070901                20470801
17350027           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018284659                          20070901                20370801
17347810           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017618568                          20070701                20370601
17348540           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017947314                          20070801                20470701
17347812           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004463320                          20070801                20370701
17349270           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100392177770606036                          20070801                20370701
17349271           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018089710                          20070801                20470701
17347813           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019972010001896                          20070701                20470601
17349272           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018090031                          20070801                20370701
17348544           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017948734                          20070801                20470701
17347815           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017625134                          20070701                20470601
17348545           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017948767                          20070801                20370701
17349274           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018090296                          20070801                20370701
17347816           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017625571                          20070801                20470701
17348546           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019961                          20070801                20470701
17347817           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000828780                          20070701                20470601
17347818           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017626488                          20070801                20470701
17348547           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017949153                          20070801                20470701
17347494           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017219938                          20070801                20470701
17349276           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018090338                          20070901                20470801
17348548           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017949310                          20070801                20370701
17347819           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017626884                          20070801                20370701
17347496           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017223948                          20070601                20470501
17348549           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017949328                          20070801                20470701
17349278           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100141500000300258                          20070801                20370701
17347497           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017229200                          20070601                20470501
17347498           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233611070329025                          20070601                20470501
17350031           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018285649                          20070901                20470801
17350032           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018285847                          20070901                20470801
17350033           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018285995                          20070901                20370801
17350034           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018286076                          20070901                20470801
17350009           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018278933                          20070801                20470701
17348520           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017941721                          20070801                20370701
17348521           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017941978                          20070801                20470701
17348522           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017942158                          20070801                20370701
17349759           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018206561                          20070901                20470801
17347978           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017732567                          20070801                20370701
17350190           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018379087                          20070901                20370801
17350192           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018381836                          20070901                20370801
17349253           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018086146                          20070801                20370701
17348524           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017942240                          20070901                20470801
17349254           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018086369                          20070801                20370701
17348525           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017942281                          20070901                20470801
17347472           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017152949                          20070901                20470801
17347473           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017153889                          20070601                20470501
17348526           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004477239                          20070801                20470701
17349255           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018086427                          20070801                20470701
17347474           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100067500062428799                          20070701                20470601
17347476           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017165404                          20070601                20370501
17349258           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018086872                          20070801                20470701
17349259           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018086989                          20070801                20470701
17347478           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017172749                          20070601                20370501
17347479           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070320854                          20070501                20470401
17347480           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100392491090004081                          20070601                20370501
17349262           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018087466                          20070901                20470801
17347805           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017612041                          20070801                20470701
17348534           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017945979                          20070901                20470801
17347806           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017612512                          20070701                20370601
17348535           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017946084                          20070801                20470701
17349264           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018088266                          20070901                20470801
17347807           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017614062                          20070801                20470701
17348536           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019938                          20070801                20470701
17349265           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018088282                          20070901                20470801
17350012           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018279980                          20070901                20470801
17350014           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018280475                          20070901                20370801
17348091           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017796109                          20070801                20370701
17348416           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017918679                          20070901                20370801
17348092           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017797297                          20070801                20470701
17349145           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018067104                          20070801                20470701
17348093           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017797941                          20070801                20470701
17347364           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016800134                          20070501                20470401
17348417           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017918778                          20070801                20370701
17350018           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018281333                          20070901                20370801
17347801           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019954610002045                          20070701                20470601
17348531           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017944311                          20070801                20470701
17349260           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018087284                          20070901                20470801
17347803           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017610466                          20070801                20370701
17348532           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100142700017944515                          20070801                20370701
17349261           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018087326                          20070801                20470701
17348533           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017944816                          20070801                20470701
17347804           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017610805                          20070701                20370601
17347463           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017135589                          20070601                20370501
17347465           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017137304                          20070601                20470501
17348194           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019219                          20070801                20370701
17347466           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017141066                          20070601                20370501
17348196           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017844461                          20070801                20370701
17347467           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017143948                          20070801                20470701
17349249           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018085189                          20070801                20470701
17348197           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017844479                          20070801                20370701
17348411           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017917689                          20070801                20470701
17348412           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017917788                          20070801                20470701
17349141           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018066767                          20070801                20370701
17348413           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017917887                          20070801                20470701
17349142           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018066791                          20070801                20470701
17347360           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016785343                          20070501                20470401
17348090           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017795861                          20070801                20370701
17348414           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017918240                          20070801                20370701
17348415           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017918489                          20070801                20470701
17349144           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018067005                          20070801                20370701
17347362           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016796233                          20070501                20470401
17350184           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018371332                          20070901                20470801
17350188           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018376687                          20070901                20470801
17349751           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018203840                          20070901                20470801
17347970           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017728045                          20070801                20370701
17347971           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017728201                          20070801                20470701
17349754           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018205183                          20070901                20470801
17347972           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017728383                          20070801                20370701
17349755           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018205340                          20070901                20470801
17347973           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017728540                          20070801                20370701
17347974           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017729217                          20070801                20470701
17349757           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018205738                          20070801                20470701
17347975           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017729258                          20070801                20470701
17349758           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018206504                          20070801                20470701
17347976           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506018534                          20070801                20470701
17348199           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017845252                          20070801                20470701
17350001           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018275905                          20070901                20370801
17350002           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018276069                          20070901                20470801
17350003           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018277018                          20070901                20370801
17350006           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018278396                          20070901                20370801
17350007           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018278404                          20070901                20470801
17347429           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017057940                          20070601                20470501
17348159           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017828001                          20070801                20470701
17347430           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017060308                          20070701                20470601
17349212           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018077137                          20070801                20470701
17347431           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017060316                          20070801                20470701
17347914           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017693553                          20070901                20370801
17349372           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018112397                          20070801                20470701
17348643           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017970878                          20070801                20470701
17349213           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018077350                          20070801                20370701
17348160           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100308520070008382                          20070801                20370701
17347356           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100103880493307903                          20070501                20370401
17348087           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017794286                          20070801                20470701
17347359           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016784049                          20070501                20470401
17348410           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004474079                          20070801                20470701
17348161           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100054900007322047                          20070801                20370701
17349214           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018077368                          20070901                20470801
17349373           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100054900007336575                          20070801                20470701
17347433           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017065869                          20070601                20370501
17349215           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018077459                          20070901                20370801
17348163           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017829769                          20070801                20470701
17348644           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017971207                          20070801                20470701
17347916           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017694379                          20070801                20370701
17348645           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017971215                          20070801                20370701
17347434           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100111800000645553                          20070701                20370601
17349375           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100259207060028518                          20070801                20470701
17348646           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017971272                          20070901                20470801
17347917           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017695335                          20070801                20470701
17347938           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017710704                          20070901                20370801
17349396           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018118345                          20070801                20370701
17349397           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018118642                          20070801                20470701
17347939           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017710936                          20070801                20470701
17348669           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017975075                          20070801                20370701
17349399           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018119442                          20070901                20470801
17350151           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018334769                          20070901                20470801
17350152           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018334991                          20070901                20370801
17350153           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018335006                          20070901                20370801
17350155           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018336145                          20070901                20370801
17347918           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017695350                          20070801                20370701
17349376           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018113262                          20070801                20370701
17349377           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018113320                          20070801                20470701
17347919           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017697455                          20070801                20470701
17349378           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100584801000173081                          20070801                20470701
17347596           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017359254                          20070701                20370601
17347598           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017363736                          20070801                20470701
17349721           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018195764                          20070901                20470801
17349722           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018195830                          20070901                20470801
17347940           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017711157                          20070801                20470701
17349723           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233611070613048                          20070801                20470701
17348670           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017975117                          20070801                20370701
17347941           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019972210001803                          20070701                20370601
17347942           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017712916                          20070801                20470701
17348671           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017975349                          20070801                20470701
17348672           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017975653                          20070901                20470801
17347943           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017713427                          20070701                20470601
17350132           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018322137                          20070901                20470801
17350133           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018323887                          20070901                20470801
17350136           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018324240                          20070901                20470801
17350137           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018325320                          20070901                20470801
17347435           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017070513                          20070801                20470701
17348164           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100365307125033353                          20070801                20370701
17348165           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017829918                          20070801                20470701
17347437           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017079514                          20070501                20470401
17348166           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017830791                          20070901                20470801
17349219           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100141500000300399                          20070801                20370701
17347438           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017079662                          20070601                20370501
17348168           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017831609                          20070801                20470701
17348169           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000831610                          20070801                20470701
17349221           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018078671                          20070801                20470701
17349726           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018197703                          20070901                20470801
17347944           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017713450                          20070801                20470701
17348674           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017976354                          20070901                20470801
17349727           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018198057                          20070901                20470801
17347945           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017713567                          20070801                20370701
17349728           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233611070614004                          20070901                20470801
17347946           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017713633                          20070801                20470701
17349729           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018198396                          20070901                20470801
17348676           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017976412                          20070801                20370701
17348677           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017976727                          20070801                20370701
17347948           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017713708                          20070801                20370701
17347949           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017713971                          20070801                20470701
17350160           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018340162                          20070901                20470801
17350161           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018340568                          20070901                20370801
17350162           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018341004                          20070901                20470801
17350166           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018342911                          20070901                20470801
17350168           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018344370                          20070901                20370801
17350169           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018347506                          20070901                20470801
17349730           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018198404                          20070901                20470801
17349732           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018198917                          20070901                20470801
17347950           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017714011                          20070801                20470701
17349733           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018198982                          20070901                20470801
17348680           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017977386                          20070801                20470701
17349735           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018199659                          20070801                20470701
17348682           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100151000000014402                          20070801                20370701
17347953           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017715620                          20070801                20370701
17349736           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018200077                          20070901                20470801
17348683           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100365307180035350                          20070801                20470701
17349737           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018200143                          20070901                20470801
17347955           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017716586                          20070801                20370701
17349738           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018200333                          20070901                20470801
17347956           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017716792                          20070801                20370701
17348685           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004474707                          20070701                20370601
17349700           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018189437                          20070801                20370701
17349701           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018189528                          20070801                20470701
17347920           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100339520000018074                          20070801                20470701
17349703           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018189940                          20070901                20470801
17348650           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017972387                          20070801                20470701
17349704           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506021140                          20070801                20470701
17347440           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100365307198027605                          20070601                20370501
17347441           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017095130                          20070601                20470501
17348170           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017832599                          20070801                20370701
17349223           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018078838                          20070801                20470701
17348171           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017833910                          20070801                20470701
17348172           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017834496                          20070801                20370701
17349225           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100399000000102746                          20070801                20470701
17347444           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017098316                          20070701                20470601
17349226           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018079133                          20070801                20370701
17348173           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017835774                          20070901                20470801
17348174           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017836327                          20070801                20470701
17349227           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018079307                          20070901                20470801
17348651           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017972395                          20070801                20370701
17349381           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018114039                          20070801                20470701
17348652           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000831818                          20070801                20470701
17348653           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017972676                          20070901                20370801
17349706           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018190252                          20070801                20370701
17349707           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018190377                          20070801                20370701
17348654           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017972684                          20070801                20470701
17349383           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018114278                          20070801                20470701
17347925           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070423849                          20070701                20370601
17349708           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018190658                          20070901                20470801
17348655           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017972718                          20070801                20370701
17347926           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017701299                          20070801                20470701
17349709           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018190765                          20070901                20470801
17348656           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017972759                          20070801                20470701
17347927           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017701554                          20070801                20370701
17349386           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018115242                          20070801                20470701
17348657           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017972783                          20070801                20470701
17349387           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018115291                          20070801                20470701
17347929           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017702974                          20070801                20370701
17348658           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506020142                          20070801                20470701
17348659           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017973294                          20070801                20370701
17349389           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018116190                          20070801                20470701
17350141           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018329538                          20070901                20470801
17350143           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018329777                          20070901                20370801
17349710           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018191854                          20070901                20470801
17347446           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017104668                          20070801                20370701
17349228           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018079349                          20070901                20470801
17348660           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017973476                          20070801                20370701
17349714           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018194163                          20070901                20470801
17349390           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018117214                          20070801                20470701
17347932           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017706892                          20070801                20370701
17348176           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017837366                          20070901                20370801
17349229           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018080677                          20070901                20370801
17347448           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017109956                          20070601                20470501
17348178           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017837622                          20070801                20470701
17348179           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019250                          20070801                20470701
17348500           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017934940                          20070801                20470701
17349230           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018080826                          20070801                20370701
17348502           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017935913                          20070801                20370701
17349231           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018080990                          20070901                20470801
17349232           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018081048                          20070801                20370701
17348503           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017937406                          20070901                20470801
17347451           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017113024                          20070801                20470701
17348180           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017838869                          20070901                20470801
17347452           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017117496                          20070601                20470501
17348181           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100185400270510008                          20070801                20370701
17349234           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018081733                          20070801                20370701
17347453           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017119690                          20070701                20370601
17349235           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018082251                          20070901                20370801
17347454           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017121373                          20070801                20470701
17348661           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017973492                          20070801                20470701
17349236           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018082459                          20070901                20470801
17347455           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017122488                          20070601                20470501
17348508           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017939238                          20070801                20470701
17348509           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017939469                          20070801                20370701
17348185           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017841285                          20070801                20370701
17348186           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017841723                          20070801                20470701
17349239           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018083325                          20070801                20470701
17347457           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017123692                          20070801                20470701
17348187           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017841970                          20070801                20370701
17349739           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506021256                          20070901                20470801
17348686           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017978772                          20070801                20470701
17348688           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017979002                          20070901                20470801
17347959           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017719911                          20070801                20470701
17348689           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017979036                          20070801                20370701
17350170           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018347662                          20070801                20470701
17350173           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018354338                          20070901                20470801
17350175           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018359956                          20070901                20370801
17350178           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018362182                          20070901                20370801
17349740           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018201471                          20070901                20470801
17349741           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018201729                          20070901                20470801
17349743           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018202289                          20070901                20470801
17348691           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017979283                          20070901                20370801
17349744           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018202362                          20070801                20470701
17347962           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017720539                          20070801                20370701
17349745           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506021272                          20070801                20470701
17348692           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017979291                          20070801                20470701
17349746           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018203105                          20070901                20470801
17347964           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017721743                          20070801                20470701
17348693           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017979713                          20070801                20370701
17349747           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018203253                          20070901                20470801
17347965           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100137700000508183                          20070701                20470601
17348694           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017979994                          20070801                20370701
17349748           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018203550                          20070901                20470801
17349749           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018203675                          20070801                20470701
17347967           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017726023                          20070801                20370701
17348697           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017980554                          20070801                20370701
17347969           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017727336                          20070901                20370801
17348698           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017980810                          20070801                20470701
17348699           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017980877                          20070901                20470801
17349715           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018194734                          20070901                20370801
17348662           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017973690                          20070801                20370701
17347933           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017707908                          20070801                20470701
17348188           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017842424                          20070801                20470701
17347459           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100414801000051648                          20070601                20370501
17349716           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018195343                          20070901                20470801
17349392           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018117610                          20070801                20470701
17348663           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017974201                          20070801                20370701
17349393           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018117628                          20070901                20470801
17347935           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100185400270507020                          20070801                20370701
17348664           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017974276                          20070801                20470701
17348510           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017939741                          20070801                20370701
17348511           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017939824                          20070801                20470701
17349240           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018083374                          20070801                20470701
17348512           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017939964                          20070801                20470701
17348513           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017939998                          20070801                20370701
17349242           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018083705                          20070901                20470801
17347461           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017135449                          20070601                20370501
17348514           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017940285                          20070901                20470801
17348515           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017940723                          20070801                20370701
17347462           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017135555                          20070601                20370501
17349394           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100067500625517344                          20070801                20370701
17349244           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018084141                          20070901                20470801
17349395           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018118337                          20070801                20470701
17348666           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017974599                          20070801                20370701
17347937           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017710670                          20070801                20470701
17348051           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017775087                          20070801                20470701
17348144           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017820271                          20070801                20470701
17348052           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000831271                          20070701                20470601
17347323           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016687218                          20070501                20470401
17348053           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017775368                          20070801                20370701
17349106           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018058434                          20070801                20470701
17348054           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017776036                          20070801                20470701
17349107           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018058624                          20070801                20470701
17347326           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016691798                          20070501                20470401
17347500           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019980910000124                          20070701                20370601
17347501           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017235884                          20070601                20470501
17348230           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100054900007335783                          20070801                20370701
17348231           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017856887                          20070801                20370701
17347502           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017235892                          20070701                20470601
17348055           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017777638                          20070801                20470701
17347327           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100422000000011682                          20070601                20470501
17349109           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506020712                          20070801                20470701
17348056           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017777703                          20070801                20470701
17347328           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070112251                          20070401                20470301
17348057           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017777802                          20070801                20370701
17348058           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017777885                          20070701                20470601
17348059           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017778594                          20070801                20370701
17349110           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018059242                          20070801                20370701
17347416           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016984292                          20070701                20370601
17348145           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019094                          20070801                20470701
17347417           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017001450                          20070801                20470701
17347418           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100273707030001117                          20070501                20370401
17347503           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017238409                          20070601                20370501
17348232           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017856929                          20070801                20470701
17348633           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017967833                          20070801                20470701
17348148           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019102                          20070801                20370701
17347419           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017010444                          20070801                20370701
17348634           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017967965                          20070801                20370701
17348149           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004469327                          20070801                20370701
17347330           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016707966                          20070601                20470501
17349113           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018060117                          20070901                20370801
17348060           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017779774                          20070801                20470701
17347331           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016709368                          20070601                20470501
17348061           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017779782                          20070801                20470701
17347332           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100480705000700311                          20070501                20370401
17347420           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017017845                          20070601                20470501
17349202           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018075727                          20070701                20470601
17348233           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017857125                          20070801                20370701
17347504           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017239704                          20070601                20470501
17347180           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016032035                          20070501                20470401
17347421           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017023595                          20070801                20470701
17348150           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017824141                          20070801                20370701
17347505           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017240488                          20070801                20370701
17348235           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017858099                          20070801                20370701
17347182           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506011265                          20070401                20470301
17347506           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100392491090004222                          20070601                20370501
17347507           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017242559                          20070601                20470501
17348236           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100034200057665162                          20070801                20370701
17347184           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016083921                          20070401                20470301
17347508           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017243268                          20070601                20370501
17348237           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017858156                          20070801                20470701
17347185           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506011372                          20070401                20370301
17347509           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017243391                          20070701                20370601
17348238           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017858396                          20070901                20370801
17348239           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017860012                          20070801                20470701
17347186           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100273800540000248                          20070501                20370401
17347581           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017349040                          20070601                20470501
17349364           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018111498                          20070801                20370701
17347906           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017687548                          20070801                20470701
17347582           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017349842                          20070601                20370501
17349114           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018060331                          20070801                20470701
17347333           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016712834                          20070501                20470401
17348062           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004467388                          20070801                20370701
17349115           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018061057                          20070801                20370701
17348063           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017780996                          20070801                20370701
17347334           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016718526                          20070601                20370501
17347423           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017032893                          20070601                20370501
17349126           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070635236                          20070801                20370701
17349127           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018063640                          20070801                20370701
17347346           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016752962                          20070501                20470401
17349128           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018063913                          20070801                20370701
17348075           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017789252                          20070801                20470701
17347347           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016754182                          20070501                20370401
17348076           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100259207050027678                          20070701                20370601
17349129           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018064309                          20070801                20470701
17348077           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100365307180034338                          20070701                20470601
17347348           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100413400000000035                          20070501                20470401
17348078           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017789880                          20070801                20370701
17349117           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018061305                          20070801                20370701
17347335           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100365307180025815                          20070401                20470301
17349118           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018061636                          20070801                20470701
17348065           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017781754                          20070801                20470701
17349205           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018076154                          20070801                20470701
17348152           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100185400270515098                          20070801                20370701
17348153           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017826088                          20070801                20470701
17349206           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018076196                          20070801                20470701
17348154           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017826484                          20070801                20470701
17347425           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017035870                          20070901                20470801
17349207           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018076311                          20070901                20470801
17348155           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017826807                          20070801                20470701
17347426           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017039807                          20070601                20470501
17349208           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018076394                          20070801                20470701
17347427           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017049459                          20070601                20470501
17348156           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017826872                          20070801                20470701
17349209           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018076964                          20070801                20470701
17348636           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017968757                          20070801                20370701
17347583           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017350675                          20070701                20370601
17347907           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100113800000936257                          20070601                20370501
17347188           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016125433                          20070501                20470401
17347189           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016129187                          20070801                20370701
17348240           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017860491                          20070801                20470701
17347511           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017243730                          20070701                20370601
17348241           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017860699                          20070801                20470701
17347512           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017245172                          20070701                20370601
17347513           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017247327                          20070601                20470501
17347514           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017248408                          20070601                20470501
17347190           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016129468                          20070801                20370701
17348243           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019318                          20070801                20470701
17348157           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019128                          20070801                20470701
17347336           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016719177                          20070701                20470601
17349119           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018061651                          20070801                20470701
17347337           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016727543                          20070501                20470401
17348066           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017781846                          20070801                20370701
17348067           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017783404                          20070801                20470701
17349122           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018061941                          20070901                20370801
17347340           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016730588                          20070501                20370401
17349366           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018111555                          20070901                20470801
17348637           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100365307180035392                          20070801                20470701
17347584           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017351483                          20070601                20470501
17348079           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019972010002068                          20070701                20470601
17348400           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017913944                          20070801                20370701
17349130           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018064382                          20070901                20370801
17348401           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017914660                          20070801                20370701
17348402           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017915550                          20070801                20470701
17348403           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017915659                          20070901                20470801
17349133           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018065199                          20070901                20470801
17347351           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016758878                          20070501                20470401
17348404           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017915683                          20070801                20470701
17348080           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017790730                          20070801                20370701
17349134           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018065207                          20070801                20470701
17348081           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100259207050028031                          20070701                20470601
17348406           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017916418                          20070801                20470701
17348082           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017792793                          20070801                20370701
17347353           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016766509                          20070701                20370601
17349136           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018065942                          20070901                20370801
17348407           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004475522                          20070801                20370701
17347354           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016769024                          20070501                20470401
17348084           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017792959                          20070801                20370701
17347355           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016772200                          20070501                20470401
17348409           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100259207050027967                          20070701                20470601
17347909           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017689650                          20070901                20370801
17349367           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018111753                          20070801                20370701
17347585           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017352218                          20070601                20470501
17349368           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018111845                          20070901                20370801
17347586           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017352531                          20070801                20370701
17348639           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017969920                          20070801                20370701
17349369           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018112033                          20070801                20470701
17347589           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017355302                          20070701                20370601
17350120           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018316857                          20070901                20470801
17348070           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017786365                          20070801                20370701
17347341           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016731461                          20070801                20370701
17350122           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018317152                          20070901                20370801
17350124           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018317889                          20070901                20370801
17350126           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018318564                          20070901                20370801
17350127           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018319737                          20070901                20370801
17348640           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017970506                          20070801                20370701
17347912           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017691755                          20070801                20470701
17349370           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233611070522009                          20070801                20470701
17349371           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018112223                          20070801                20370701
17348642           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017970811                          20070801                20470701
17347913           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017691904                          20070801                20370701
17349124           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018062436                          20070801                20470701
17348072           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017787231                          20070801                20370701
17348217           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017852431                          20070901                20470801
17348218           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017852647                          20070801                20470701
17347167           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015893999                          20070401                20370301
17348220           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100444220060039738                          20070801                20470701
17348222           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017855079                          20070801                20370701
17347308           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016601979                          20070801                20370701
17348037           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017769965                          20070801                20470701
17348039           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017770294                          20070801                20370701
17347310           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016606341                          20070501                20470401
17348040           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017770385                          20070901                20370801
17347311           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016610046                          20070601                20370501
17348041           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017770922                          20070801                20470701
17347312           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016613891                          20070501                20470401
17347313           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016622645                          20070801                20370701
17349359           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018110870                          20070801                20370701
17347577           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017341070                          20070601                20470501
17348223           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017855160                          20070801                20470701
17348127           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017814449                          20070801                20470701
17348128           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017815479                          20070801                20470701
17348224           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017855194                          20070801                20370701
17347401           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016938173                          20070601                20470501
17348130           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004466380                          20070701                20370601
17348131           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004468907                          20070801                20470701
17347314           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016625036                          20070501                20470401
17348132           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017817665                          20070801                20370701
17347405           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016951978                          20070501                20470401
17348134           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017818309                          20070801                20470701
17347315           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100452307050010149                          20070701                20370601
17348044           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017773082                          20070801                20470701
17347316           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100422000000011542                          20070601                20470501
17348045           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017773421                          20070701                20370601
17348046           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017773694                          20070801                20370701
17348047           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100259207050027512                          20070701                20470601
17348048           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100054900507042806                          20070401                20470301
17347319           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016663573                          20070501                20470401
17350115           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018313755                          20070901                20470801
17350117           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018314381                          20070901                20370801
17348049           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017774957                          20070901                20470801
17349100           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018057303                          20070801                20470701
17349101           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018057477                          20070801                20470701
17349102           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018057667                          20070801                20470701
17347320           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016664944                          20070501                20470401
17349103           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506020662                          20070801                20470701
17347406           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100526700001002755                          20070601                20470501
17348135           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017818549                          20070801                20470701
17347172           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100477500566938651                          20070401                20470301
17348225           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100142400070509020                          20070801                20470701
17348136           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017818622                          20070801                20470701
17347407           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016952935                          20070601                20470501
17347408           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100417919073010015                          20070701                20370601
17348226           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017855855                          20070801                20370701
17347409           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016961548                          20070501                20370401
17348139           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017819018                          20070801                20470701
17347410           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100497916962430000                          20070601                20370501
17347411           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016964252                          20070501                20470401
17348140           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100046200000390856                          20070801                20470701
17348141           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017819430                          20070801                20470701
17347413           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016966075                          20070501                20470401
17348142           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017819729                          20070801                20370701
17347321           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016683894                          20070701                20470601
17347900           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017682788                          20070801                20370701
17347901           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000830125                          20070701                20370601
17348227           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017856127                          20070801                20370701
17348630           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000831982                          20070801                20470701
17347175           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015964808                          20070501                20470401
17348228           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019284                          20070801                20470701
17349361           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018111134                          20070801                20370701
17349104           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018058376                          20070801                20470701
17347322           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016686632                          20070601                20370501
17347176           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015979079                          20070501                20470401
17347903           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017686706                          20070801                20370701
17347580           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017348497                          20070901                20470801
17349362           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018111167                          20070801                20370701
17347178           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100123307013303580                          20070401                20370301
17349097           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018057162                          20070801                20370701
17348368           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017903663                          20070801                20470701
17349098           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018057204                          20070801                20370701
17349420           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018123402                          20070801                20470701
17347640           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017415643                          20070801                20470701
17349423           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018124293                          20070901                20470801
17348370           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017903887                          20070801                20470701
17349424           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018124368                          20070801                20470701
17347642           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017418746                          20070601                20370501
17348371           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100054900007335999                          20070801                20470701
17349425           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018124657                          20070801                20470701
17348372           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100054900007335189                          20070701                20470601
17348373           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017905841                          20070901                20470801
17349426           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018124665                          20070801                20470701
17347644           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100392100370220016                          20070701                20370601
17347645           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019972010001664                          20070601                20370501
17348374           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017905973                          20070801                20370701
17349428           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018125753                          20070901                20470801
17347646           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017420882                          20070801                20470701
17348375           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017906351                          20070801                20370701
17349429           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100272900000076232                          20070901                20470801
17348376           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070426289                          20070801                20370701
17348377           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019623                          20070801                20470701
17347648           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017422060                          20070801                20470701
17348700           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017981230                          20070801                20470701
17349430           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018125951                          20070701                20470601
17347650           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017425055                          20070701                20370601
17349433           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018127411                          20070801                20470701
17348380           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100111800000639218                          20070801                20370701
17348705           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100276510705210220                          20070801                20470701
17349434           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018127544                          20070801                20470701
17348382           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017909413                          20070801                20470701
17349435           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018127999                          20070801                20470701
17348707           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100259207060028500                          20070801                20470701
17347654           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017433240                          20070801                20470701
17348383           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017909447                          20070801                20470701
17348384           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017909967                          20070901                20370801
17349437           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018129144                          20070801                20370701
17347655           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017435062                          20070801                20470701
17348709           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100259207060028542                          20070801                20470701
17349438           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018130134                          20070801                20370701
17347656           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017435625                          20070701                20470601
17348385           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017910700                          20070801                20370701
17349439           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100259207060028427                          20070801                20470701
17348386           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017910759                          20070801                20370701
17348387           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017911294                          20070801                20470701
17348388           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017911559                          20070801                20470701
17348389           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017911633                          20070801                20470701
17348710           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017984580                          20070801                20470701
17349440           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018130910                          20070901                20470801
17348711           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017984598                          20070801                20470701
17349441           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018131330                          20070901                20470801
17348712           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237700000104321                          20070801                20470701
17348713           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017984960                          20070801                20470701
17347660           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017439874                          20070801                20470701
17349442           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233611070606018                          20070801                20470701
17349443           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018131793                          20070801                20470701
17348714           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017985108                          20070701                20470601
17347661           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017440856                          20070701                20470601
17348390           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017911641                          20070801                20470701
17348391           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000833202                          20070801                20370701
17349445           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018132163                          20070801                20470701
17348716           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017985538                          20070801                20470701
17349446           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018132171                          20070801                20370701
17348717           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017985561                          20070801                20470701
17347664           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017442092                          20070801                20470701
17347665           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017442472                          20070701                20470601
17348718           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017986205                          20070801                20470701
17349448           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506020175                          20070801                20470701
17348395           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017912284                          20070801                20470701
17349449           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018133112                          20070901                20470801
17349410           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018120648                          20070801                20370701
17349412           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018120796                          20070801                20370701
17348103           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017802287                          20070801                20470701
17348104           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017802493                          20070801                20370701
17348105           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017802576                          20070801                20470701
17348106           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506018955                          20070801                20470701
17349335           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018104782                          20070801                20470701
17348606           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017964012                          20070801                20470701
17348287           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019433                          20070801                20370701
17347559           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017319415                          20070901                20470801
17348288           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017877222                          20070801                20470701
17348610           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017964384                          20070801                20470701
17348611           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017964632                          20070801                20470701
17349341           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018106829                          20070901                20470801
17348612           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017965019                          20070801                20470701
17348613           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017965035                          20070801                20370701
17349342           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018106902                          20070801                20470701
17347560           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017319589                          20070601                20370501
17349343           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018107041                          20070801                20370701
17348290           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017878022                          20070701                20470601
17348614           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017965068                          20070801                20470701
17348291           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017878535                          20070801                20470701
17349344           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018107090                          20070801                20470701
17348615           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017965373                          20070701                20470601
17348616           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070532706                          20070801                20370701
17347563           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017323805                          20070601                20470501
17348293           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004469723                          20070801                20370701
17347564           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017326261                          20070701                20470601
17349347           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018107751                          20070801                20370701
17348294           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233631070511000                          20070801                20470701
17347565           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017327228                          20070801                20470701
17349348           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506020837                          20070801                20470701
17348619           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017965613                          20070801                20470701
17348295           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017881174                          20070801                20470701
17347566           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017328309                          20070701                20470601
17347567           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017328341                          20070901                20370801
17348296           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017881794                          20070801                20370701
17348298           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017882032                          20070801                20370701
17350101           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018308920                          20070901                20370801
17350103           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018309829                          20070901                20470801
17350108           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018310835                          20070901                20470801
17350109           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018311825                          20070901                20370801
17348620           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017965787                          20070801                20470701
17348621           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237700000104222                          20070801                20470701
17349350           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018108544                          20070801                20470701
17348622           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017965993                          20070801                20370701
17349352           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100308520070008317                          20070801                20370701
17349353           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018109161                          20070801                20370701
17349413           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018121018                          20070801                20370701
17349090           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018055950                          20070801                20470701
17348361           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017902095                          20070801                20470701
17347632           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017404100                          20070801                20470701
17349091           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100264000000120377                          20070801                20470701
17348362           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017902509                          20070901                20470801
17349416           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018122628                          20070801                20470701
17348363           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017902590                          20070801                20470701
17347571           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017333457                          20070701                20470601
17349354           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018109690                          20070801                20470701
17348625           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017966611                          20070801                20370701
17349355           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018109740                          20070801                20370701
17347573           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017336120                          20070801                20370701
17348626           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017966900                          20070801                20470701
17349356           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018110250                          20070801                20470701
17347574           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017337250                          20070801                20470701
17348627           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237700000104016                          20070801                20470701
17347575           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017340213                          20070801                20470701
17348628           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000833004                          20070801                20470701
17349358           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018110854                          20070801                20470701
17348629           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017967270                          20070801                20470701
17349093           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019912                          20070801                20470701
17348364           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017902939                          20070801                20370701
17349417           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018122834                          20070801                20470701
17347636           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017410461                          20070701                20370601
17349095           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018057006                          20070801                20470701
17349336           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018105003                          20070801                20470701
17347159           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506010192                          20070301                20370201
17348210           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017848710                          20070801                20470701
17348212           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017849049                          20070801                20470701
17348213           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019243                          20070801                20470701
17347554           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017314077                          20070801                20470701
17348283           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017874948                          20070801                20470701
17348284           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017875028                          20070901                20370801
17348214           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017849890                          20070801                20470701
17349337           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100497918105090006                          20070801                20370701
17347555           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017315389                          20070801                20470701
17348215           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017850492                          20070801                20470701
17348216           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017852191                          20070801                20470701
17349338           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018105334                          20070801                20370701
17348285           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017875515                          20070801                20470701
17347556           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017315611                          20070701                20370601
17348109           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017804960                          20070801                20470701
17348111           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017806924                          20070801                20470701
17348112           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017807310                          20070801                20470701
17348114           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100268907050400002                          20070701                20370601
17348286           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017875523                          20070801                20370701
17348115           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017808235                          20070801                20370701
17348117           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019029                          20070801                20470701
17348118           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017810181                          20070801                20370701
17348120           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100054900007333259                          20070801                20370701
17348123           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017812369                          20070801                20470701
17348125           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017812807                          20070801                20470701
17349777           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018215521                          20070801                20470701
17347995           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017742723                          20070801                20370701
17349778           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018215877                          20070801                20470701
17347996           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004467537                          20070701                20470601
17347997           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017744273                          20070901                20370801
17347998           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017744695                          20070801                20470701
17349780           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018216602                          20070901                20470801
17349781           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018216966                          20070801                20370701
17349783           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100365307110036551                          20070801                20470701
17349786           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018218632                          20070801                20370701
17349787           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018218715                          20070801                20370701
17349789           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018219036                          20070901                20470801
17349791           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018219531                          20070901                20470801
17349794           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018220828                          20070901                20470801
17349795           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018221842                          20070901                20470801
17349796           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018222022                          20070901                20470801
17349798           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018222428                          20070901                20470801
17347200           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016178960                          20070601                20470501
17347202           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016182491                          20070501                20370401
17347203           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100414801000049717                          20070401                20470301
17347204           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016185833                          20070501                20370401
17347205           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100259207020025570                          20070401                20470301
17347206           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016199958                          20070501                20470401
17347208           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100259110070102267                          20070401                20370301
17347209           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016243772                          20070701                20470601
17347210           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016248268                          20070601                20370501
17347211           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016257491                          20070601                20370501
17347212           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016262715                          20070801                20370701
17347213           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016263135                          20070801                20370701
17347214           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016273621                          20070601                20470501
17347216           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016281681                          20070501                20470401
17347218           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016284693                          20070401                20370301
17347219           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016285591                          20070501                20470401
17349000           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018042305                          20070801                20470701
17347220           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016287969                          20070601                20370501
17349003           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100511200000103412                          20070801                20470701
17347221           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016299964                          20070501                20370401
17349004           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018042644                          20070801                20470701
17349005           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018043147                          20070801                20470701
17349006           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018043162                          20070901                20470801
17347224           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016308674                          20070501                20470401
17347225           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100392100370127005                          20070801                20370701
17349008           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018043477                          20070901                20470801
17347226           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016320927                          20070301                20470201
17347227           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '                                            20070501                20370401
17347229           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016331890                          20070501                20370401
17349012           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018044871                          20070801                20470701
17347230           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016342863                          20070601                20370501
17349013           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018044988                          20070801                20370701
17349014           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018045167                          20070801                20370701
17347232           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016365625                          20070801                20470701
17349015           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018045290                          20070801                20370701
17348029           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017765062                          20070901                20370801
17347301           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016579613                          20070801                20370701
17348030           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017765153                          20070801                20470701
17347302           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016585206                          20070501                20470401
17347303           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016590370                          20070501                20370401
17348033           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017766631                          20070701                20370601
17347304           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016590750                          20070601                20370501
17347305           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000821017                          20070501                20470401
17349016           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018045340                          20070801                20470701
17347235           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100123307023305971                          20061001                20360901
17349018           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018045522                          20070801                20370701
17347236           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016370898                          20070201                20470101
17349019           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018045621                          20070801                20470701
17347237           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016383651                          20070401                20370301
17347238           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016384626                          20070501                20370401
17347239           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016385805                          20070501                20470401
17349020           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018045720                          20070801                20470701
17349021           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018045860                          20070801                20470701
17349022           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018046140                          20070801                20470701
17347240           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016387538                          20070501                20370401
17349023           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018046223                          20070901                20470801
17349024           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018046348                          20070901                20470801
17347242           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016392314                          20070501                20470401
17347243           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004397247                          20070401                20370301
17349026           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018046413                          20070801                20370701
17347244           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016397842                          20070501                20470401
17349027           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018046751                          20070801                20370701
17349028           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018046777                          20070801                20470701
17347246           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016406601                          20070501                20370401
17347247           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016406692                          20070501                20370401
17347248           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100274100000081534                          20070401                20470301
17347249           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016422475                          20070501                20470401
17349030           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018047239                          20070801                20470701
17348301           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017883337                          20070801                20470701
17348302           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004474269                          20070701                20470601
17348303           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100189800707160051                          20070801                20370701
17349032           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018047643                          20070801                20470701
17347250           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016427821                          20070501                20470401
17349033           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018047668                          20070801                20370701
17348304           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017884251                          20070801                20470701
17347251           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016431955                          20070501                20370401
17348305           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017884566                          20070801                20470701
17347252           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016432649                          20070501                20370401
17348306           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017884996                          20070801                20470701
17347253           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016434199                          20070501                20470401
17347981           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017734134                          20070801                20470701
17349763           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018207171                          20070801                20470701
17347982           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017734514                          20070801                20470701
17347983           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017735131                          20070801                20370701
17349766           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018209359                          20070801                20470701
17349767           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018210076                          20070801                20370701
17347985           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017736592                          20070801                20370701
17347986           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017736907                          20070801                20370701
17349769           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018212163                          20070901                20470801
17347987           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070429267                          20070701                20370601
17348307           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017885803                          20070801                20470701
17347254           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016440485                          20070501                20370401
17349037           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018048039                          20070901                20370801
17347255           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016440493                          20070601                20470501
17349038           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018048195                          20070801                20470701
17347256           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016441731                          20070501                20470401
17348309           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017886686                          20070801                20470701
17349039           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018048633                          20070801                20370701
17347257           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016442234                          20070501                20370401
17347258           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016445161                          20070501                20470401
17348310           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004470341                          20070801                20470701
17348311           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017887049                          20070801                20470701
17348312           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017887106                          20070801                20470701
17348313           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017887221                          20070901                20470801
17347260           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506013113                          20070501                20470401
17348314           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017887551                          20070801                20470701
17349043           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018049144                          20070801                20470701
17347261           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016451722                          20070501                20370401
17348315           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017887676                          20070801                20470701
17347262           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016452985                          20070501                20470401
17349044           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018049243                          20070801                20370701
17348316           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017887742                          20070801                20370701
17347263           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016455996                          20070501                20470401
17347264           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016456168                          20070501                20470401
17347988           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017737467                          20070801                20470701
17349770           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018212312                          20070901                20370801
17349772           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018212866                          20070901                20470801
17347990           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100124500002965497                          20070801                20470701
17347991           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017739729                          20070801                20370701
17349775           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018213898                          20070901                20470801
17347993           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017741931                          20070801                20370701
17349776           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018215224                          20070901                20470801
17347994           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017742350                          20070801                20470701
17347265           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016456671                          20070501                20370401
17348318           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017888609                          20070801                20470701
17349048           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018049573                          20070801                20470701
17348319           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017888914                          20070801                20370701
17347266           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016458420                          20070501                20470401
17347267           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016463073                          20070501                20370401
17347268           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000820043                          20070401                20470301
17347269           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016471704                          20070501                20470401
17348320           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017889185                          20070901                20370801
17348321           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017889367                          20070801                20370701
17348322           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017889490                          20070801                20370701
17348323           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017889870                          20070801                20470701
17347270           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016473098                          20070501                20370401
17349053           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018049979                          20070801                20370701
17348324           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017890019                          20070801                20370701
17349054           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018050118                          20070801                20470701
17348325           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017890332                          20070801                20370701
17348326           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017890423                          20070901                20370801
17349055           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018050126                          20070801                20470701
17347273           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016481661                          20070501                20370401
17349056           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018050571                          20070901                20470801
17347274           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016482339                          20070601                20470501
17349057           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100365307180035871                          20070801                20470701
17347275           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100259207020025422                          20070401                20370301
17348328           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017890621                          20070801                20470701
17349058           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018050837                          20070901                20370801
17347277           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100110801100077227                          20070601                20370501
17347278           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233602007020548                          20070401                20370301
17347600           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017365640                          20070801                20370701
17348330           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017891314                          20070901                20470801
17348331           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017891611                          20070801                20470701
17348333           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017892973                          20070801                20470701
17347604           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100095301502017540                          20070701                20370601
17347605           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004453420                          20070601                20370501
17348334           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017893047                          20070801                20470701
17349063           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018051801                          20070801                20470701
17347281           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016503175                          20070601                20470501
17349064           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018051942                          20070801                20370701
17348335           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017893401                          20070801                20470701
17348336           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019540                          20070801                20470701
17349065           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018051975                          20070801                20470701
17347283           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100414801000050251                          20070401                20370301
17348337           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017893831                          20070801                20370701
17349067           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018052023                          20070801                20370701
17348338           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017894300                          20070801                20470701
17347285           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016524478                          20070501                20470401
17348339           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017894706                          20070801                20370701
17349068           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018052247                          20070801                20370701
17347288           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016533289                          20070501                20470401
17347289           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016534428                          20070501                20370401
17348340           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017895323                          20070801                20370701
17347611           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017374386                          20070801                20370701
17349070           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018052379                          20070901                20470801
17348341           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017895513                          20070801                20470701
17349071           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018052486                          20070901                20470801
17348342           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017895547                          20070801                20370701
17347613           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100262901000075044                          20070301                20370201
17349072           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018052858                          20070901                20470801
17348343           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017895695                          20070801                20370701
17347614           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004442589                          20070701                20370601
17349073           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018052957                          20070801                20370701
17348345           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017896263                          20070801                20470701
17349074           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018053427                          20070801                20370701
17347616           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017381951                          20070801                20470701
17347292           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016539526                          20070501                20370401
17348346           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017896339                          20070801                20370701
17347293           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016541506                          20070601                20370501
17348347           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017896586                          20070801                20470701
17347294           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100274130762237859                          20070501                20370401
17348348           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017896842                          20070801                20470701
17347295           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016556587                          20070501                20470401
17347619           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017383536                          20070601                20370501
17347296           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100274130312237433                          20070501                20370401
17348349           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017897782                          20070801                20370701
17349078           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018053799                          20070801                20470701
17349079           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018054300                          20070801                20370701
17347297           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016567311                          20070501                20370401
17347298           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016569820                          20070601                20370501
17349400           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018119475                          20070801                20470701
17349401           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018119574                          20070801                20470701
17349402           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018119616                          20070801                20370701
17347620           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017386786                          20070801                20370701
17347621           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100379130070410002                          20070801                20470701
17349403           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018119699                          20070801                20370701
17348351           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004465689                          20070801                20370701
17349080           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018054359                          20070801                20370701
17348352           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017899382                          20070801                20470701
17347623           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017393022                          20070701                20370601
17349081           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018054417                          20070801                20470701
17349406           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018119905                          20070801                20470701
17349082           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018054565                          20070801                20370701
17348353           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017899952                          20070801                20370701
17349083           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018054730                          20070801                20470701
17348354           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017900271                          20070801                20470701
17349407           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018120218                          20070801                20470701
17349084           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018054938                          20070801                20370701
17349409           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100497918120520003                          20070801                20370701
17349085           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018055125                          20070801                20370701
17348356           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017900958                          20070801                20370701
17347627           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019979710000086                          20070601                20370501
17347628           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017401130                          20070901                20470801
17348357           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070531674                          20070701                20370601
17348358           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017901196                          20070801                20470701
17348359           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017901865                          20070801                20470701
17349089           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018055885                          20070801                20470701
17349497           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018144861                          20070801                20470701
17348768           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506020266                          20070801                20470701
17348769           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018000808                          20070901                20470801
17349499           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018144952                          20070801                20470701
17349820           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018228433                          20070901                20470801
17349821           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018228573                          20070901                20470801
17349822           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018228862                          20070901                20470801
17348770           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018000915                          20070901                20470801
17348771           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018001103                          20070801                20370701
17348772           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018001228                          20070801                20470701
17349826           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018230330                          20070901                20470801
17348773           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018001483                          20070801                20370701
17349827           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018230447                          20070801                20370701
17348774           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018001517                          20070801                20470701
17349828           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018231304                          20070901                20470801
17348775           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018001806                          20070801                20370701
17349829           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018231791                          20070901                20470801
17348776           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018002150                          20070801                20370701
17348777           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018002309                          20070801                20370701
17348779           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018002499                          20070801                20470701
17349830           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018232179                          20070901                20470801
17349831           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018232336                          20070901                20470801
17349832           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100497918232730003                          20070801                20470701
17349833           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018232740                          20070901                20370801
17348780           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018002689                          20070801                20470701
17348781           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233611070521001                          20070801                20470701
17349835           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018232971                          20070801                20470701
17348782           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018002770                          20070801                20470701
17349836           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018233342                          20070901                20470801
17349837           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018233482                          20070901                20470801
17348784           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018002978                          20070801                20470701
17349838           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100054900007337631                          20070801                20470701
17348785           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100347600240702735                          20070801                20370701
17348786           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018003570                          20070901                20470801
17349839           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018234118                          20070901                20470801
17348787           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018003612                          20070801                20470701
17349840           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018235156                          20070901                20470801
17349841           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018235305                          20070801                20470701
17349842           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018235636                          20070801                20470701
17349843           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018236147                          20070901                20470801
17348790           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018003984                          20070801                20470701
17348792           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018004040                          20070801                20470701
17348797           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018004537                          20070801                20370701
17348798           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018004586                          20070801                20470701
17348799           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018004644                          20070801                20470701
17349851           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018236956                          20070901                20470801
17349852           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018237038                          20070901                20370801
17349853           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018237095                          20070901                20370801
17349855           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070636846                          20070801                20370701
17349857           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018238234                          20070801                20370701
17349862           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018238879                          20070901                20470801
17349864           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018239810                          20070901                20370801
17349899           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237700000105047                          20070801                20370701
17348001           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017745254                          20070801                20370701
17348002           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017745817                          20070701                20470601
17348003           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506018617                          20070701                20470601
17348008           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017749009                          20070801                20370701
17348009           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017749157                          20070801                20370701
17348011           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017750106                          20070801                20470701
17348012           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017751252                          20070901                20370801
17349869           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018242137                          20070901                20470801
17349871           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018242244                          20070901                20370801
17349873           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018243002                          20070901                20370801
17348013           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100457100017751326                          20070801                20370701
17348014           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017751807                          20070801                20470701
17348016           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017754298                          20070801                20470701
17348018           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233661070403007                          20070801                20470701
17348019           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017755683                          20070801                20370701
17348020           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017757374                          20070801                20370701
17348021           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017759677                          20070801                20470701
17348023           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017761871                          20070801                20470701
17348024           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017762176                          20070801                20470701
17348025           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017762226                          20070801                20370701
17348026           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004467669                          20070801                20470701
17349875           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018243457                          20070901                20470801
17349876           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018243572                          20070901                20470801
17349877           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018243663                          20070901                20470801
17349878           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018243770                          20070901                20470801
17349879           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018244000                          20070901                20370801
17349882           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018244547                          20070901                20370801
17349883           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018244646                          20070901                20370801
17349884           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018244802                          20070901                20470801
17349885           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018245254                          20070901                20370801
17349893           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018246815                          20070901                20370801
17349896           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237700000105328                          20070801                20470701
17347125           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015339746                          20070201                20370101
17347126           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015340801                          20070201                20370101
17347127           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015341833                          20070201                20370101
17347128           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015418268                          20070401                20470301
17348738           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004470283                          20070801                20370701
17347685           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019972010001557                          20070701                20470601
17349468           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018137881                          20070801                20470701
17347686           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017465317                          20070801                20470701
17348740           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017993532                          20070801                20470701
17349470           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018138509                          20070901                20470801
17349471           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018138525                          20070901                20370801
17349953           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018262390                          20070901                20470801
17349954           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018262481                          20070901                20370801
17349959           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506021553                          20070901                20470801
17349962           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018264628                          20070901                20370801
17349964           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018265948                          20070901                20470801
17347129           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015459163                          20070801                20470701
17347130           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015490028                          20070301                20370201
17348743           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017994563                          20070901                20370801
17347690           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017468626                          20070901                20370801
17349472           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018138640                          20070801                20370701
17349473           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018139267                          20070801                20470701
17347691           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017469541                          20070801                20370701
17348744           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017995297                          20070801                20470701
17349474           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018139457                          20070801                20370701
17347692           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506017577                          20070701                20470601
17349475           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018139713                          20070801                20470701
17347694           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017471950                          20070901                20470801
17349476           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018139986                          20070801                20370701
17348747           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017996303                          20070801                20470701
17349477           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018140380                          20070801                20370701
17347697           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017477502                          20070901                20470801
17349479           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018141503                          20070801                20470701
17349800           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018223087                          20070801                20470701
17349801           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506021330                          20070901                20470801
17349802           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018223780                          20070901                20470801
17348750           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017996675                          20070801                20370701
17349804           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004480001                          20070801                20370701
17349480           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018141586                          20070901                20470801
17347131           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004354024                          20070201                20370101
17347132           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100071000100436742                          20070201                20370101
17347133           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015579580                          20070501                20370401
17347134           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015611615                          20070401                20370301
17347135           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100123306123302433                          20070201                20370101
17347138           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233600611030002                          20070201                20470101
17347140           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015672971                          20070801                20470701
17347142           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015704642                          20070701                20470601
17347143           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015713643                          20070501                20370401
17349968           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018266912                          20070901                20470801
17349971           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018269130                          20070901                20370801
17349974           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018269569                          20070901                20470801
17349978           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018270161                          20070801                20470701
17347548           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017302163                          20070701                20370601
17349982           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018271011                          20070901                20470801
17349983           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018271243                          20070901                20370801
17349988           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018272050                          20070901                20370801
17349992           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018273850                          20070901                20470801
17349995           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018274288                          20070901                20470801
17349996           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018274387                          20070901                20470801
17348751           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017996725                          20070801                20370701
17348752           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017997020                          20070901                20470801
17349805           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018224150                          20070901                20470801
17349481           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018142154                          20070901                20470801
17349806           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018224168                          20070901                20470801
17349482           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018142469                          20070801                20470701
17348753           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017997137                          20070801                20470701
17349483           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018142485                          20070901                20470801
17349807           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018224374                          20070801                20470701
17348754           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017997202                          20070801                20470701
17349808           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018224762                          20070901                20470801
17348755           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017997301                          20070801                20370701
17348756           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017997319                          20070901                20470801
17349809           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018225199                          20070901                20470801
17349485           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018142782                          20070801                20470701
17348100           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017801479                          20070801                20470701
17348101           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017801560                          20070801                20370701
17348102           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017801834                          20070801                20370701
17347145           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015744481                          20070501                20370401
17347146           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015745868                          20070401                20470301
17347147           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233602006120752                          20060901                20460801
17347148           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015757129                          20070301                20470201
17347149           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015766286                          20070501                20470401
17348600           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100180700070704197                          20070801                20470701
17348201           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017846466                          20070801                20470701
17348202           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017846540                          20070801                20470701
17348203           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017847431                          20070801                20470701
17347150           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100444220060066111                          20070401                20470301
17348204           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017847886                          20070801                20470701
17347152           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015778547                          20070201                20470101
17348205           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017847910                          20070801                20470701
17348206           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017847977                          20070801                20470701
17347153           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100103880493299266                          20070401                20370301
17347154           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015806777                          20070801                20470701
17348207           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017848256                          20070801                20470701
17348209           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017848678                          20070801                20470701
17348601           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017963212                          20070801                20470701
17349331           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018104436                          20070801                20370701
17348602           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017963394                          20070801                20470701
17349332           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018104576                          20070801                20470701
17349333           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018104626                          20070801                20370701
17348604           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017963675                          20070801                20470701
17348281           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017874054                          20070901                20470801
17347552           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100392491090004636                          20070801                20370701
17348605           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017963733                          20070801                20470701
17347158           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015841956                          20070301                20370201
17349486           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018142840                          20070801                20470701
17348757           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017997392                          20070801                20370701
17348758           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017997657                          20070801                20470701
17349487           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018142998                          20070801                20470701
17348759           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100286220070081697                          20070801                20370701
17349488           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018143178                          20070701                20470601
17349811           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018225579                          20070901                20470801
17349812           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018225587                          20070901                20470801
17349813           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018226676                          20070901                20470801
17349814           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018227021                          20070901                20470801
17348761           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017998143                          20070801                20370701
17349815           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018227096                          20070901                20470801
17348762           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017998234                          20070901                20470801
17349491           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018143913                          20070801                20370701
17348764           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017998994                          20070901                20370801
17349817           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018227609                          20070901                20470801
17349818           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506021389                          20070901                20470801
17349494           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018144101                          20070901                20470801
17349819           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018228409                          20070901                20470801
17349495           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018144408                          20070801                20470701
17348767           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100497917999930004                          20070801                20470701
17350199           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018395240                          20070901                20470801
17349760           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018206777                          20070901                20470801
17349761           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018206843                          20070901                20470801
17348270           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017869070                          20070801                20370701
17347541           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017289097                          20070801                20470701
17349324           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018102935                          20070701                20470601
17348271           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017869104                          20070801                20370701
17347544           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100251800000040201                          20070701                20470601
17348273           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017869906                          20070801                20470701
17348974           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018038048                          20070801                20370701
17348975           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018038261                          20070801                20470701
17348976           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018038444                          20070801                20470701
17348978           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018038964                          20070801                20470701
17348979           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018039046                          20070801                20470701
17348980           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018039236                          20070801                20370701
17348982           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018039616                          20070801                20470701
17348983           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018039749                          20070801                20470701
17348984           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018039855                          20070901                20470801
17348986           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018039988                          20070801                20470701
17348988           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018040473                          20070801                20470701
17348992           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100142700018040776                          20070801                20370701
17348993           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506020522                          20070801                20470701
17348995           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018041141                          20070801                20470701
17348996           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018041406                          20070901                20470801
17348274           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237700000103943                          20070801                20470701
17347545           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017294352                          20070801                20470701
17348999           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018042222                          20070901                20470801
17347110           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200014795690                          20070801                20470701
17347111           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200014850636                          20070801                20470701
17347115           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015111749                          20070801                20470701
17347116           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015150267                          20070901                20470801
17347117           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015166495                          20070601                20370501
17347118           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015185693                          20070201                20470101
17347120           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015280379                          20070601                20370501
17347122           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233600611140009                          20070301                20470201
17347123           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100128300611080234                          20070101                20361201
17347124           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200015336577                          20070201                20370101
17348896           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018025482                          20070801                20470701
17348897           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018025573                          20070801                20370701
17348898           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018025599                          20070801                20470701
17348899           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018025698                          20070801                20470701
17349950           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018261723                          20070901                20370801
17349327           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018103693                          20070801                20470701
17349328           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018103784                          20070901                20370801
17349329           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018103834                          20070801                20470701
17348277           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017872181                          20070801                20370701
17349952           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018261863                          20070901                20370801
17348846           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018014627                          20070801                20370701
17349575           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018159539                          20070801                20470701
17347794           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017600079                          20070801                20470701
17348927           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018031423                          20070801                20470701
17349656           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100526700001005642                          20070801                20370701
17347875           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017661097                          20070701                20470601
17348928           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018031456                          20070801                20470701
17348929           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018031696                          20070801                20470701
17347876           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100276580703260006                          20070801                20370701
17349659           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018176350                          20070901                20470801
17347877           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017664547                          20070901                20470801
17347878           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017665148                          20070801                20470701
17349576           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018159885                          20070901                20470801
17348848           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018015053                          20070801                20470701
17349902           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018248209                          20070901                20470801
17348850           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070530635                          20070801                20470701
17348851           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018015756                          20070801                20470701
17349580           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018160834                          20070801                20470701
17349581           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018161378                          20070901                20370801
17348854           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453410007100069                          20070801                20470701
17349583           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018161790                          20070901                20470801
17349907           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018248803                          20070901                20370801
17350090           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018303871                          20070901                20470801
17349584           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018161964                          20070801                20370701
17350093           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018305371                          20070901                20370801
17350095           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018306742                          20070901                20370801
17350096           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018307179                          20070901                20470801
17350098           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018308433                          20070901                20370801
17350099           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018308615                          20070901                20470801
17348930           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018031746                          20070801                20370701
17349585           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018162384                          20070901                20470801
17349909           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070637539                          20070901                20370801
17348857           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018016515                          20070801                20370701
17348858           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018016911                          20070801                20370701
17348859           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018017117                          20070801                20370701
17349588           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018163275                          20070801                20370701
17349589           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018163556                          20070801                20470701
17348860           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018017273                          20070901                20470801
17349590           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018163622                          20070801                20470701
17349591           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018163788                          20070801                20470701
17348863           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018017687                          20070801                20470701
17349592           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018164489                          20070901                20470801
17349593           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018164844                          20070801                20370701
17349917           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018252219                          20070901                20470801
17348864           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018017752                          20070901                20470801
17348865           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018018503                          20070901                20370801
17349594           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018165130                          20070901                20470801
17349595           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018165262                          20070701                20470601
17349596           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018165718                          20070801                20470701
17348867           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018018743                          20070901                20370801
17349597           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018165726                          20070901                20470801
17348869           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018019311                          20070801                20470701
17349598           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018165874                          20070801                20470701
17349599           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018166070                          20070801                20470701
17348870           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018019329                          20070801                20370701
17348873           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018019733                          20070801                20470701
17349926           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018254926                          20070901                20370801
17349927           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018255147                          20070901                20470801
17349929           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018255220                          20070901                20470801
17348877           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018020137                          20070801                20470701
17348878           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100124500003045067                          20070801                20470701
17348879           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018020939                          20070801                20470701
17349933           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018257226                          20070901                20370801
17348882           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018021804                          20070801                20370701
17349935           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018257358                          20070901                20470801
17348883           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018022034                          20070801                20470701
17348884           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018022059                          20070801                20470701
17348885           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018022653                          20070801                20470701
17349939           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018258703                          20070901                20370801
17349660           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100314170700001530                          20070801                20370701
17349661           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018176392                          20070801                20370701
17348932           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018031803                          20070901                20470801
17347674           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017450244                          20070801                20370701
17349457           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018134458                          20070901                20470801
17347675           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019972010001532                          20070701                20470601
17349458           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018134516                          20070901                20470801
17347676           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017451622                          20070801                20470701
17347677           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017451655                          20070901                20470801
17349459           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018134623                          20070801                20470701
17347678           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100497917453490008                          20070601                20370501
17348730           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100103880493318215                          20070801                20370701
17349460           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018134771                          20070801                20470701
17348732           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017990306                          20070801                20470701
17348888           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018023420                          20070801                20470701
17348889           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100039118024470000                          20070801                20370701
17349942           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018259255                          20070901                20470801
17348933           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018031985                          20070801                20470701
17349662           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018176657                          20070901                20470801
17349663           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018176673                          20070801                20470701
17347881           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017670270                          20070801                20370701
17348934           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018032025                          20070801                20470701
17348935           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018032132                          20070801                20470701
17348936           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018032181                          20070701                20470601
17349665           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018177093                          20070801                20470701
17348937           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018032322                          20070801                20470701
17347884           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017674769                          20070801                20370701
17349666           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018177150                          20070901                20470801
17349667           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018177184                          20070801                20470701
17347886           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100229900777050257                          20070701                20370601
17349668           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018177218                          20070801                20470701
17349669           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018177309                          20070801                20470701
17349678           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018181376                          20070901                20470801
17347897           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017679669                          20070801                20470701
17348950           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018033890                          20070801                20370701
17348951           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018034385                          20070801                20470701
17349680           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018182150                          20070901                20470801
17348953           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018035366                          20070801                20470701
17349683           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018183828                          20070901                20470801
17349685           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018184305                          20070801                20370701
17348958           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100137700000512748                          20070801                20470701
17348959           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018035986                          20070801                20470701
17349688           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018185096                          20070801                20470701
17349689           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018185815                          20070801                20370701
17348961           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018036067                          20070801                20470701
17349690           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018186102                          20070801                20370701
17348962           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100261601070005423                          20070801                20470701
17349691           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018186144                          20070901                20470801
17348963           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018036364                          20070801                20470701
17347889           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017676657                          20070801                20470701
17348940           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018032777                          20070901                20470801
17348941           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018032918                          20070801                20470701
17349670           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018177614                          20070901                20370801
17348942           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018032967                          20070801                20370701
17349671           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018177820                          20070901                20470801
17349672           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018178356                          20070801                20370701
17349693           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018186854                          20070901                20370801
17348965           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018036687                          20070801                20470701
17349694           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018186896                          20070801                20370701
17349695           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100272900000076190                          20070801                20470701
17348967           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018037131                          20070801                20470701
17349696           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018188009                          20070901                20470801
17349697           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018188793                          20070801                20470701
17348968           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018037248                          20070801                20370701
17348969           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018037321                          20070801                20370701
17349699           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018188892                          20070801                20370701
17348970           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506020472                          20070801                20470701
17348972           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018037883                          20070801                20470701
17348396           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017912292                          20070801                20370701
17347668           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019972010001524                          20070701                20470601
17348397           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017912912                          20070801                20370701
17348398           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000832527                          20070801                20470701
17347669           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019972210001050                          20070601                20470501
17348399           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017913522                          20070801                20370701
17348943           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018033478                          20070901                20370801
17348944           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018033502                          20070801                20470701
17347891           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017678083                          20070801                20370701
17349673           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018178620                          20070801                20470701
17347892           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017678356                          20070801                20370701
17348946           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018033528                          20070801                20470701
17347894           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017679172                          20070801                20470701
17349676           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018179743                          20070801                20470701
17349677           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018180139                          20070901                20470801
17348949           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018033874                          20070801                20470701
17347896           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017679529                          20070801                20470701
17348720           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000833194                          20070801                20370701
17349450           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018133252                          20070801                20470701
17349451           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018133468                          20070901                20470801
17348723           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017987435                          20070801                20470701
17349462           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018136172                          20070801                20470701
17349463           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018136933                          20070801                20470701
17347681           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000829416                          20070701                20470601
17349464           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018137329                          20070801                20470701
17347682           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017455953                          20070801                20470701
17348735           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017992047                          20070801                20470701
17349465           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018137493                          20070901                20470801
17348736           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017992617                          20070801                20470701
17347684           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017462447                          20070701                20470601
17349466           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018137659                          20070801                20370701
17348737           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017992856                          20070801                20470701
17349467           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237700000104917                          20070801                20470701
17347670           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017446564                          20070801                20470701
17349453           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018133724                          20070801                20370701
17348724           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017987930                          20070801                20470701
17347671           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017449600                          20070701                20470601
17349454           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018133930                          20070901                20470801
17348725           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017987997                          20070801                20470701
17349455           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000833616                          20070801                20370701
17348726           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017988029                          20070801                20370701
17347673           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017449949                          20070801                20470701
17349456           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018134276                          20070801                20470701
17348727           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017988078                          20070801                20470701
17350196           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018385084                          20070901                20370801
17350197           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018392155                          20070901                20370801
17348478           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017930658                          20070801                20370701
17347749           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017534732                          20070801                20370701
17348479           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017930682                          20070801                20470701
17348800           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018005245                          20070901                20370801
17348801           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018005617                          20070801                20370701
17349530           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018151239                          20070901                20470801
17348802           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018005641                          20070801                20470701
17349531           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018151361                          20070901                20470801
17348480           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019805                          20070701                20470601
17348804           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018006219                          20070901                20470801
17347752           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017542990                          20070801                20370701
17348481           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017931029                          20070801                20470701
17348805           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100268907052900116                          20070801                20370701
17348806           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018007795                          20070901                20470801
17348483           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233611070509014                          20070701                20470601
17348807           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018008041                          20070901                20370801
17349536           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018151809                          20070901                20470801
17348484           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017931607                          20070801                20370701
17348808           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018008074                          20070801                20470701
17347755           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017548823                          20070901                20470801
17348485           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017931656                          20070801                20470701
17348809           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018008181                          20070801                20370701
17349539           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018152567                          20070801                20470701
17348486           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017931854                          20070901                20470801
17348487           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017931904                          20070801                20370701
17347759           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017552601                          20070701                20470601
17348489           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100207420070322044                          20070801                20370701
17348811           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018008850                          20070801                20470701
17349540           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018152724                          20070801                20370701
17348449           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017925682                          20070801                20370701
17349179           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018071510                          20070801                20470701
17347398           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016930196                          20070501                20470401
17347399           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016935310                          20070601                20370501
17349500           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018145140                          20070801                20370701
17349501           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018145215                          20070901                20470801
17348915           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018029401                          20070901                20470801
17347863           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017652088                          20070801                20470701
17348592           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017960747                          20070801                20370701
17349646           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018173811                          20070901                20470801
17348918           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018030060                          20070801                20370701
17349502           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018145249                          20070801                20470701
17347721           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070427659                          20070701                20370601
17348451           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017926193                          20070801                20470701
17349180           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018071635                          20070801                20370701
17349504           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018145801                          20070901                20470801
17349181           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018071668                          20070801                20470701
17349505           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018145991                          20070801                20470701
17348452           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017926425                          20070901                20370801
17348453           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017926623                          20070801                20370701
17347724           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017511987                          20070801                20370701
17349506           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018146130                          20070801                20370701
17349182           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018071718                          20070901                20370801
17347725           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017511995                          20070801                20470701
17349183           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018071783                          20070801                20370701
17348454           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017926763                          20070801                20370701
17349507           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018146189                          20070901                20470801
17347726           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017515582                          20070701                20370601
17348455           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070530916                          20070701                20470601
17349184           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018071940                          20070801                20370701
17349508           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018146262                          20070801                20470701
17347727           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017515707                          20070801                20470701
17349509           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018146973                          20070701                20470601
17349185           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018072328                          20070901                20470801
17348456           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017926904                          20070901                20470801
17348457           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017927365                          20070801                20370701
17349186           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100264000000120807                          20070801                20470701
17347729           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017516572                          20070701                20470601
17348458           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017927415                          20070801                20470701
17349187           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018072625                          20070901                20370801
17348459           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004473808                          20070801                20470701
17349189           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018073243                          20070801                20470701
17349510           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233611070524039                          20070801                20470701
17349511           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018147294                          20070901                20470801
17347730           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017520517                          20070801                20470701
17349512           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018147385                          20070801                20470701
17348460           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004475175                          20070801                20370701
17347731           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017521374                          20070901                20470801
17347732           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017522414                          20070801                20470701
17349514           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018147914                          20070901                20470801
17348594           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017961067                          20070801                20370701
17347865           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017652708                          20070801                20370701
17349647           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018173860                          20070801                20370701
17347866           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017652880                          20070801                20370701
17348812           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018009510                          20070801                20470701
17349541           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018152807                          20070901                20470801
17349542           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018153136                          20070901                20370801
17348814           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018009726                          20070801                20470701
17348490           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017932688                          20070801                20470701
17347762           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017555455                          20070701                20370601
17348491           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233611070522033                          20070801                20470701
17349544           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018153318                          20070901                20470801
17347763           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506017908                          20070701                20470601
17348816           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018010039                          20070801                20470701
17349545           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018153334                          20070901                20470801
17348493           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000831909                          20070801                20470701
17348817           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018010195                          20070801                20470701
17347764           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017560216                          20070801                20470701
17349546           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018153458                          20070901                20470801
17349547           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018153607                          20070701                20470601
17347765           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017560471                          20070901                20470801
17348495           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017933249                          20070801                20470701
17348819           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018010930                          20070801                20470701
17349548           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018153714                          20070901                20470801
17347767           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017562519                          20070701                20470601
17348496           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017933769                          20070801                20470701
17347768           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017563962                          20070701                20370601
17348497           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070531146                          20070801                20370701
17348499           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019839                          20070801                20470701
17349550           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018154530                          20070801                20470701
17348822           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018011086                          20070901                20370801
17349552           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018154951                          20070801                20470701
17347770           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100319500704270001                          20070801                20370701
17348823           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018011235                          20070901                20470801
17347772           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000828848                          20070701                20470601
17348825           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018011714                          20070801                20470701
17349554           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070532482                          20070801                20370701
17347773           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000829911                          20070701                20470601
17348827           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506020340                          20070801                20470701
17347775           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017574431                          20070801                20370701
17348828           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018011953                          20070801                20470701
17349557           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018155834                          20070801                20370701
17348829           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018012050                          20070801                20370701
17349558           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018155842                          20070901                20470801
17347776           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017574852                          20070901                20370801
17347777           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017576576                          20070801                20470701
17349559           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018156154                          20070901                20470801
17347778           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017577863                          20070801                20470701
17348830           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018012191                          20070801                20470701
17349560           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018156519                          20070801                20370701
17349561           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018156600                          20070801                20470701
17348832           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018012563                          20070801                20470701
17348833           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018012571                          20070801                20470701
17349562           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018156782                          20070901                20470801
17348834           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018012613                          20070801                20470701
17349563           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018156949                          20070801                20470701
17348462           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017927647                          20070801                20370701
17349191           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018073417                          20070801                20470701
17349515           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018147997                          20070801                20370701
17347734           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017525490                          20070801                20470701
17348463           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100185400270517029                          20070701                20470601
17348919           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018030094                          20070801                20470701
17348595           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017961539                          20070801                20370701
17348597           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017961927                          20070801                20370701
17347868           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000831693                          20070801                20470701
17347869           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017654613                          20070801                20370701
17348598           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017962206                          20070801                20470701
17350080           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018300331                          20070901                20470801
17350082           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018300711                          20070901                20370801
17350083           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018300950                          20070901                20470801
17350085           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018302519                          20070901                20470801
17350089           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018303822                          20070901                20370801
17348921           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018030516                          20070801                20370701
17349650           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018174181                          20070801                20370701
17349651           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018174298                          20070801                20470701
17347870           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017655248                          20070801                20370701
17348923           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018031100                          20070801                20470701
17349652           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018174587                          20070901                20470801
17348924           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018031290                          20070801                20470701
17347871           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000831677                          20070801                20470701
17349653           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100142718174890008                          20070801                20370701
17349654           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018175360                          20070801                20470701
17347872           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100422000000015683                          20070801                20370701
17348925           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018031357                          20070801                20470701
17348926           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018031415                          20070801                20370701
17347873           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017657772                          20070801                20470701
17348464           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017927845                          20070801                20470701
17349193           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018073706                          20070801                20470701
17349517           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018148276                          20070801                20470701
17349648           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018173910                          20070901                20470801
17348890           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018024600                          20070901                20370801
17349943           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018259289                          20070901                20470801
17348891           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018024873                          20070801                20370701
17348892           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018025300                          20070901                20470801
17348465           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017927852                          20070701                20370601
17349518           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100276520706070002                          20070801                20470701
17347737           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017528130                          20070801                20470701
17349519           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100185400270607002                          20070801                20470701
17349195           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018074217                          20070901                20370801
17347738           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017528981                          20070801                20470701
17349196           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506020738                          20070701                20470601
17347739           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017529302                          20070801                20470701
17348469           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017928421                          20070801                20470701
17349198           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018074589                          20070801                20370701
17349199           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018074639                          20070801                20470701
17349520           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018148771                          20070801                20470701
17347740           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017529534                          20070801                20470701
17349522           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018149514                          20070801                20470701
17347741           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017530227                          20070801                20470701
17349523           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018149597                          20070801                20470701
17348471           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017928777                          20070801                20370701
17347743           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017531720                          20070701                20470601
17348472           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017928793                          20070801                20470701
17349525           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018150025                          20070901                20470801
17348596           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017961596                          20070801                20470701
17349649           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100311300070635624                          20070801                20370701
17348893           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018025318                          20070801                20470701
17348894           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018025334                          20070801                20370701
17347744           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017531894                          20070701                20470601
17348473           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100369300070525065                          20070801                20370701
17349526           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018150363                          20070901                20470801
17349527           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018150876                          20070801                20370701
17348474           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000832659                          20070801                20470701
17348475           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000832014                          20070801                20370701
17349528           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018150934                          20070801                20370701
17348835           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018012654                          20070801                20470701
17349565           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018157590                          20070801                20470701
17347784           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017588548                          20070801                20470701
17349566           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018157988                          20070801                20370701
17347785           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017589165                          20070801                20470701
17348838           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018013397                          20070901                20370801
17349567           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018157996                          20070901                20470801
17348839           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018013447                          20070901                20470801
17349568           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018158010                          20070901                20470801
17347787           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017591047                          20070701                20370601
17349569           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018158077                          20070901                20370801
17347746           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017534237                          20070901                20470801
17347747           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017534500                          20070701                20370601
17348476           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017929783                          20070801                20370701
17349529           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018151197                          20070901                20470801
17348477           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017930187                          20070801                20470701
17347789           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017595592                          20070801                20370701
17348840           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018013462                          20070801                20370701
17349570           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018158242                          20070801                20470701
17349571           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018158275                          20070801                20470701
17349572           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100369300070524902                          20070801                20470701
17348844           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018014296                          20070801                20370701
17349573           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018158838                          20070801                20370701
17348845           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018014304                          20070801                20370701
17349574           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018159513                          20070901                20470801
17347380           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016856888                          20070601                20470501
17349162           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018068565                          20070901                20370801
17347381           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016858967                          20070501                20370401
17348434           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019980310000385                          20070701                20370601
17349163           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018068607                          20070901                20470801
17349164           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018068672                          20070801                20370701
17348435           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017921947                          20070901                20470801
17347383           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016863926                          20070501                20470401
17348436           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017921962                          20070801                20470701
17349165           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018068680                          20070801                20370701
17347384           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016866028                          20070601                20370501
17348437           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017922051                          20070801                20370701
17347708           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017486057                          20070801                20370701
17349166           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018068722                          20070701                20470601
17347385           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016868305                          20070601                20470501
17347386           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016868420                          20070601                20370501
17347387           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016878254                          20070501                20470401
17347389           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016888683                          20070601                20370501
17347710           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100185400270419028                          20070801                20470701
17348440           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004463353                          20070801                20370701
17348441           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017922499                          20070801                20470701
17349170           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018069787                          20070801                20370701
17347713           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019972110000418                          20070701                20470601
17349171           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018070041                          20070701                20470601
17347390           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016889103                          20070601                20470501
17348443           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017923513                          20070801                20470701
17349172           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018070264                          20070901                20370801
17347391           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016892198                          20070601                20470501
17348444           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017923620                          20070801                20370701
17349173           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018070330                          20070901                20370801
17347392           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016895183                          20070601                20470501
17348445           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017923901                          20070801                20470701
17347393           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016901312                          20070701                20370601
17347717           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017506979                          20070801                20470701
17347394           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016914653                          20070701                20470601
17348447           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017925104                          20070801                20470701
17347718           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506017676                          20070801                20470701
17347395           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016915528                          20070601                20370501
17348448           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017925146                          20070801                20370701
17347396           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016919777                          20070601                20370501
17348427           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017920808                          20070801                20370701
17349157           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018068193                          20070901                20470801
17348428           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017920915                          20070801                20370701
17347375           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016827848                          20070501                20370401
17349158           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018068326                          20070901                20470801
17350072           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233611070626024                          20070901                20470801
17350076           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018299897                          20070901                20370801
17347376           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016833135                          20070601                20470501
17347377           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016841328                          20070701                20370601
17347378           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016846905                          20070601                20370501
17347700           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017477932                          20070801                20470701
17348430           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017920956                          20070801                20470701
17349160           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018068433                          20070901                20370801
17350079           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018300026                          20070901                20470801
17348910           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018028783                          20070801                20470701
17348912           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018029047                          20070801                20370701
17349641           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018173282                          20070801                20370701
17348431           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100233611070329041                          20070801                20470701
17348432           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100054900007322989                          20070701                20470601
17348913           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018029286                          20070801                20470701
17349642           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018173522                          20070801                20370701
17348590           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017960416                          20070801                20470701
17348914           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018029344                          20070801                20470701
17347703           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017481611                          20070801                20370701
17349161           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018068474                          20070901                20370801
17349643           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018173712                          20070901                20470801
17348591           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017960515                          20070801                20370701
17349644           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018173779                          20070801                20370701
17347862           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017651908                          20070901                20370801
17349631           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018170965                          20070801                20370701
17348903           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018026365                          20070801                20370701
17347850           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017647906                          20070801                20470701
17347851           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100259207050027777                          20070701                20470601
17348904           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018026738                          20070801                20370701
17349633           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018172185                          20070901                20370801
17348581           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017958600                          20070701                20370601
17347852           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017648029                          20070701                20470601
17348425           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017919941                          20070801                20370701
17348426           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017920154                          20070801                20370701
17347373           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016826063                          20070501                20370401
17349155           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018068128                          20070801                20370701
17349634           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018172292                          20070901                20470801
17348582           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017958832                          20070801                20470701
17348583           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506020027                          20070801                20470701
17347854           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017648227                          20070801                20470701
17349636           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018172474                          20070901                20470801
17348584           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017958980                          20070801                20470701
17347855           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017648466                          20070701                20470601
17348908           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018028601                          20070801                20370701
17349637           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018172516                          20070801                20470701
17348909           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018028700                          20070801                20470701
17347856           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100272900000073262                          20070701                20370601
17348585           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017959046                          20070801                20370701
17349638           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018172789                          20070901                20470801
17348586           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017959517                          20070801                20370701
17347857           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017649134                          20070701                20470601
17348587           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017959590                          20070801                20470701
17349156           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018068144                          20070901                20370801
17347374           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016826501                          20070501                20370401
17347859           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017649753                          20070801                20470701
17348588           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017959947                          20070801                20470701
17348578           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017958238                          20070901                20470801
17348579           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017958485                          20070801                20370701
17350062           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018292629                          20070901                20470801
17350066           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018295663                          20070901                20470801
17350067           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100054900507052276                          20070801                20370701
17350068           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018295796                          20070901                20470801
17350069           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018295853                          20070901                20370801
17348900           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018025771                          20070801                20370701
17349630           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018170866                          20070901                20470801
17348571           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017956091                          20070801                20470701
17348096           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017800224                          20070801                20470701
17347367           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016802569                          20070601                20470501
17349624           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506020423                          20070801                20470701
17348572           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017956133                          20070801                20470701
17347843           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017644135                          20070801                20370701
17348573           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017956489                          20070801                20370701
17347844           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000831925                          20070801                20470701
17347845           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017645074                          20070801                20370701
17348097           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017800497                          20070801                20470701
17347368           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016811552                          20070601                20370501
17348574           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506020019                          20070801                20470701
17349627           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100286220070165102                          20070801                20370701
17347369           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016813376                          20070601                20470501
17348098           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017800687                          20070801                20470701
17348575           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017957594                          20070801                20470701
17347847           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017646973                          20070801                20470701
17349629           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018170668                          20070801                20470701
17348576           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017957701                          20070901                20470801
17348099           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017801446                          20070801                20470701
17349151           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018067492                          20070801                20370701
17348422           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017919636                          20070801                20470701
17348423           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017919727                          20070801                20470701
17347848           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017647153                          20070801                20370701
17348577           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017958105                          20070701                20470601
17348424           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017919834                          20070801                20470701
17347371           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016821833                          20070501                20370401
17349154           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018068037                          20070801                20470701
17350046           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018289534                          20070901                20470801
17349610           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018167946                          20070801                20370701
17349612           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018168076                          20070801                20470701
17348560           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017952876                          20070801                20370701
17349290           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018092615                          20070801                20470701
17347832           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017637824                          20070801                20470701
17349614           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018168126                          20070901                20470801
17349291           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018092698                          20070801                20370701
17349615           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018168522                          20070901                20470801
17348563           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017953494                          20070801                20470701
17349292           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018092722                          20070801                20370701
17347834           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100019972210001621                          20070701                20370601
17349616           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018168647                          20070901                20470801
17349293           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018093027                          20070801                20470701
17349617           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100534813460090078                          20070901                20470801
17348565           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017953767                          20070801                20370701
17347836           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017639366                          20070701                20470601
17349294           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018093076                          20070801                20370701
17348566           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017954310                          20070801                20370701
17349619           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018169116                          20070801                20470701
17347838           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100259207050027694                          20070701                20470601
17349296           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100237600000832998                          20070801                20470701
17347839           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004453560                          20070801                20370701
17349297           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018093811                          20070901                20470801
17348569           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017955754                          20070901                20370801
17349298           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018093944                          20070901                20470801
17350053           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018290656                          20070901                20470801
17350054           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100054900007337540                          20070801                20370701
17350057           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100272900000072157                          20070801                20470701
17350058           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018292264                          20070901                20470801
17350059           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018292389                          20070901                20370801
17349620           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018169215                          20070901                20470801
17349621           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018169579                          20070801                20470701
17347840           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017640901                          20070801                20470701
17349622           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018169660                          20070901                20470801
17349623           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018170205                          20070901                20470801
17348570           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100312000004474012                          20070801                20470701
17348265           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506019359                          20070801                20470701
17349318           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018101333                          20070801                20470701
17347537           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100392177770326007                          20070601                20370501
17349319           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018101960                          20070701                20370601
17348267           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100082710700172219                          20070801                20370701
17347538           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017282456                          20070901                20470801
17348269           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017869062                          20070801                20370701
17349320           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018102190                          20070901                20470801
17347540           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017286291                          20070801                20470701
17349618           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018168803                          20070901                20470801
17348116           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017808938                          20070901                20470801
17347530           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017265519                          20070701                20470601
17347531           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017266467                          20070601                20370501
17347532           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017268117                          20070601                20470501
17349314           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018100178                          20070901                20370801
17347533           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100270300000375449                          20070601                20470501
17348262           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100054900007335700                          20070801                20470701
17349315           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018100392                          20070801                20370701
17348263           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017867637                          20070801                20370701
17347534           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017271335                          20070601                20370501
17349316           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018101150                          20070801                20470701
17348264           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017867686                          20070901                20470801
17349317           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018101317                          20070901                20370801
17348259           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017866431                          20070701                20470601
17349310           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018098844                          20070801                20470701
17347191           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016130920                          20070601                20370501
17348245           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017862281                          20070801                20470701
17347192           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016139178                          20070801                20470701
17347193           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016147478                          20070501                20370401
17347519           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017253267                          20070601                20370501
17348249           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017862679                          20070901                20470801
17347197           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016166304                          20070601                20470501
17347198           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200016174712                          20070501                20470401
17347199           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100453300506011703                          20070401                20470301
17349300           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018094264                          20070801                20470701
17349301           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018094314                          20070801                20470701
17348250           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017862968                          20070801                20370701
17347522           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017259348                          20070601                20470501
17349304           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018095386                          20070901                20470801
17348252           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100264000000120195                          20070801                20370701
17349305           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018095683                          20070801                20370701
17347523           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017261302                          20070901                20470801
17347524           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100314170700001068                          20070601                20370501
17348253           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017863370                          20070801                20470701
17347525           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017261831                          20070601                20470501
17348254           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017864485                          20070801                20470701
17349307           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018097408                          20070901                20470801
17349308           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018097952                          20070901                20470801
17348256           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017864881                          20070801                20370701
17347527           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017263381                          20070701                20470601
17349309           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200018098547                          20070801                20370701
17348257           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017866324                          20070801                20470701
17347528           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017263506                          20070701                20470601
17348258           AMERICAN HOME MORTGAGE                      EMC MORTGAGE              '100024200017866415                          20070801                20470701
17207112           BSRM                                        EMC MORTGAGE              '100386100002797041                          20070701                20370601
17207130           BSRM                                        EMC MORTGAGE              '100386100002797306                          20070701                20370601
17207133           BSRM                                        EMC MORTGAGE              '100386100002797355                          20070701                20370601
17207138           BSRM                                        EMC MORTGAGE              '100386100002797405                          20070701                20370601
17207141           BSRM                                        EMC MORTGAGE              '100386100002797454                          20070701                20370601
17207152           BSRM                                        EMC MORTGAGE              '100386100002797629                          20070701                20370601
17207164           BSRM                                        EMC MORTGAGE              '100386100002797843                          20070701                20370601
17207170           BSRM                                        EMC MORTGAGE              '100386100002797926                          20070701                20370601
17207174           BSRM                                        EMC MORTGAGE              '100386100002797967                          20070701                20370601
17207892           BSRM                                        EMC MORTGAGE              '100386100002799690                          20070601                20370501
17207951           BSRM                                        EMC MORTGAGE              '100386100002800670                          20070701                20370601
17207953           BSRM                                        EMC MORTGAGE              '100386100002800712                          20070601                20370501
17214005           BSRM                                        EMC MORTGAGE              '100386100002801868                          20070701                20370601
17214030           BSRM                                        EMC MORTGAGE              '100386100002802171                          20070701                20370601
17214736           BSRM                                        EMC MORTGAGE              '100386100002803674                          20070701                20370601
17214756           BSRM                                        EMC MORTGAGE              '100386100002803971                          20070701                20370601
17181745           BSRM                                        EMC MORTGAGE              '100386100002780500                          20070601                20370501
17181748           BSRM                                        EMC MORTGAGE              '100386100002780542                          20070601                20370501
17182430           BSRM                                        EMC MORTGAGE              '100386100002781482                          20070601                20370501
17182446           BSRM                                        EMC MORTGAGE              '100386100002781821                          20070701                20370601
17182488           BSRM                                        EMC MORTGAGE              '100386100002782456                          20070701                20370601
17182495           BSRM                                        EMC MORTGAGE              '100386100002782522                          20070601                20370501
17182499           BSRM                                        EMC MORTGAGE              '100386100002782597                          20070701                20370601
17182511           BSRM                                        EMC MORTGAGE              '100386100002782803                          20070601                20370501
17200634           BSRM                                        EMC MORTGAGE              '100386100002783207                          20070601                20370501
17200639           BSRM                                        EMC MORTGAGE              '100386100002783256                          20070601                20370501
17200640           BSRM                                        EMC MORTGAGE              '100386100002783264                          20070601                20370501
17200658           BSRM                                        EMC MORTGAGE              '100386100002783496                          20070601                20370501
17200705           BSRM                                        EMC MORTGAGE              '100386100002784361                          20070701                20370601
17200724           BSRM                                        EMC MORTGAGE              '100386100002784650                          20070601                20370501
17201525           BSRM                                        EMC MORTGAGE              '100386100002786176                          20070701                20370601
17201549           BSRM                                        EMC MORTGAGE              '100386100002786523                          20070701                20370601
17201563           BSRM                                        EMC MORTGAGE              '100386100002786705                          20070701                20370601
17201573           BSRM                                        EMC MORTGAGE              '100386100002786838                          20070701                20370601
17202618           BSRM                                        EMC MORTGAGE              '100386100002786945                          20070701                20370601
17202681           BSRM                                        EMC MORTGAGE              '100386100002787760                          20070601                20370501
17202723           BSRM                                        EMC MORTGAGE              '100386100002788388                          20070701                20370601
17201076           ALLIANCE BANCORP                            EMC MORTGAGE              '100039307010250621                          20070301                20370201
16819864           EMC FLOW                                    EMC MORTGAGE              '100424710006022313                          20070401                20370301
16847939           EMC FLOW                                    EMC MORTGAGE              '100361200007700336                          20070401                20370301
16852442           COMUNITY LENDING INC                        EMC MORTGAGE              '100028510001203623                          20070101                20361201
16963401           EMC FLOW                                    EMC MORTGAGE              '100246100006714976                          20070401                20370301
16974051           EMC FLOW                                    EMC MORTGAGE              '100234400000177723                          20070301                20370201
16974470           EMC FLOW                                    EMC MORTGAGE              '100093900000160751                          20070301                20370201
16978811           EMC FLOW                                    EMC MORTGAGE              '100246100006715015                          20070401                20370301
16981616           EMC FLOW                                    EMC MORTGAGE              '100133001000574687                          20070301                20370201
16991568           EMC FLOW                                    EMC MORTGAGE              '100096000061127026                          20070401                20370301
16991616           EMC FLOW                                    EMC MORTGAGE              '100165700600031813                          20070301                20370201
16991671           EMC FLOW                                    EMC MORTGAGE              '100165700700035227                          20070301                20470201
16991674           EMC FLOW                                    EMC MORTGAGE              '100165700700034154                          20070301                20470201
17000114           EMC FLOW                                    EMC MORTGAGE              '100358907000003105                          20070401                20370301
17000329           EMC FLOW                                    EMC MORTGAGE              '100089200000122505                          20070401                20370301
17001517           BSRM                                        EMC MORTGAGE              '100386100002645125                          20070401                20470301
17001623           BSRM                                        EMC MORTGAGE              '100386100002647113                          20070401                20370301
17002978           BSRM                                        EMC MORTGAGE              '100386100002647584                          20070401                20370301
17004866           EMC FLOW                                    EMC MORTGAGE              '100126300000207036                          20070401                20370301
17012773           EMC FLOW                                    EMC MORTGAGE              '100245700182869634                          20070401                20470301
17013021           EMC FLOW                                    EMC MORTGAGE              '100246100006714901                          20070401                20370301
17013428           EMC FLOW                                    EMC MORTGAGE              '100424710007001803                          20070401                20370301
17013729           EMC FLOW                                    EMC MORTGAGE              '100062800203297856                          20070401                20370301
17014668           BSRM                                        EMC MORTGAGE              '100386100002664159                          20070401                20470301
17014763           EMC FLOW                                    EMC MORTGAGE              '100124500002677217                          20070401                20470301
17015131           EMC FLOW                                    EMC MORTGAGE              '100165700700035813                          20070401                20470301
17016089           BSRM                                        EMC MORTGAGE              '100386100002664431                          20070401                20370301
17016191           BSRM                                        EMC MORTGAGE              '100386100002666121                          20070501                20470401
17016305           EMC FLOW                                    EMC MORTGAGE              '100400200000121046                          20070401                20370301
17016612           EMC FLOW                                    EMC MORTGAGE              '100046900000667308                          20070401                20370301
17020368           BSRM                                        EMC MORTGAGE              '100376100000117343                          20070401                20470301
17021756           BSRM                                        EMC MORTGAGE              '100386100002669497                          20070401                20470301
17027409           BSRM                                        EMC MORTGAGE              '100386100002672533                          20070401                20470301
17027503           BSRM                                        EMC MORTGAGE              '100386100002673911                          20070401                20470301
17027646           EMC FLOW                                    EMC MORTGAGE              '                                            20070401                20470301
17028145           SOUTHSTAR                                   EMC MORTGAGE              '100190830000167450                          20070301                20370201
17028149           SOUTHSTAR                                   EMC MORTGAGE              '100190830000178101                          20070301                20370201
17033342           EMC FLOW                                    EMC MORTGAGE              '100067307000297876                          20070401                20370301
17033485           EMC FLOW                                    EMC MORTGAGE              '100424710007002553                          20070401                20470301
17034395           EMC FLOW                                    EMC MORTGAGE              '100424720707000088                          20070401                20470301
17034513           EMC FLOW                                    EMC MORTGAGE              '100246100006715064                          20070401                20370301
17042735           EMC FLOW                                    EMC MORTGAGE              '100093900000164613                          20070401                20470301
17048271           EMC FLOW                                    EMC MORTGAGE              '100040700107010444                          20070401                20370301
17053341           EMC FLOW                                    EMC MORTGAGE              '100133001000574885                          20070401                20370301
17055541           EMC FLOW                                    EMC MORTGAGE              '100165700700038486                          20070401                20470301
17058009           EMC FLOW                                    EMC MORTGAGE              '100068300111616455                          20070401                20370301
17058668           SOUTHSTAR                                   EMC MORTGAGE              '100190830000236065                          20070401                20370301
17060522           EMC FLOW                                    EMC MORTGAGE              '100046900000674197                          20070401                20370301




--------------------------------------------------------------------------------




LOAN_SEQ           AM_TYPE             BALLOON                        STATED_ORIGINAL_TERM            AMORT_TERM1               STATED_REM_TERM
16633091           ARMS                No                                              360                    360                           350
16641416           ARMS                No                                              480                    480                           470
16646717           ARMS                No                                              360                    360                           351
16646724           ARMS                No                                              480                    480                           470
16839984           ARMS                No                                              360                    360                           354
16840239           ARMS                No                                              360                    360                           354
16844854           ARMS                No                                              480                    480                           473
16849474           ARMS                No                                              480                    480                           473
17089267           ARMS                No                                              360                    360                           356
17169191           ARMS                No                                              480                    480                           477
17182729           ARMS                No                                              480                    480                           477
17201839           ARMS                No                                              360                    360                           357
17201890           ARMS                No                                              360                    360                           357
16564527           ARMS                No                                              360                    360                           349
16818778           ARMS                No                                              480                    480                           474
16970088           ARMS                No                                              480                    480                           474
16848772           ARMS                No                                              360                    360                           353
17042771           ARMS                No                                              360                    360                           356
17298893           ARMS                No                                              480                    480                           480
17052033           ARMS                No                                              480                    480                           476
16347818           ARMS                No                                              360                    360                           348
16857295           ARMS                No                                              480                    480                           474
16979415           ARMS                No                                              480                    480                           474
17265878           ARMS                No                                              360                    360                           360
17274231           ARMS                No                                              360                    360                           359
17274398           ARMS                No                                              480                    480                           479
17278365           ARMS                No                                              480                    480                           479
17247510           ARMS                No                                              480                    480                           479
17256316           ARMS                No                                              480                    480                           479
17256965           ARMS                No                                              480                    480                           479
17230610           ARMS                No                                              360                    360                           360
17231368           ARMS                No                                              480                    480                           479
17243888           ARMS                No                                              360                    360                           358
17243916           ARMS                No                                              360                    360                           358
17243917           ARMS                No                                              480                    480                           478
17246995           ARMS                No                                              360                    360                           358
17248627           ARMS                No                                              360                    360                           358
17252906           ARMS                No                                              360                    360                           358
17257000           ARMS                No                                              360                    360                           358
17259600           ARMS                No                                              360                    360                           358
17238817           ARMS                No                                              480                    480                           478
17238835           ARMS                No                                              360                    360                           358
17231747           ARMS                No                                              480                    480                           478
17231752           ARMS                No                                              480                    480                           478
17231755           ARMS                No                                              480                    480                           478
17230236           ARMS                No                                              360                    360                           357
17230307           ARMS                No                                              360                    360                           358
17231115           ARMS                No                                              360                    360                           358
17231182           ARMS                No                                              360                    360                           358
17229306           ARMS                No                                              480                    480                           478
17202094           ARMS                No                                              480                    480                           478
17202180           ARMS                No                                              480                    480                           478
17202226           ARMS                No                                              360                    360                           356
17214352           ARMS                No                                              360                    360                           355
17214353           ARMS                No                                              360                    360                           355
17218849           ARMS                No                                              360                    360                           358
17221875           ARMS                No                                              360                    360                           358
17224452           ARMS                No                                              480                    480                           478
17160348           ARMS                No                                              360                    360                           356
17160357           ARMS                No                                              480                    480                           477
17245913           ARMS                No                                              360                    360                           359
17249947           ARMS                No                                              480                    480                           478
17221467           ARMS                No                                              360                    360                           359
17229401           ARMS                No                                              360                    360                           358
17217437           ARMS                No                                              360                    360                           358
17219061           ARMS                No                                              480                    480                           478
17304781           ARMS                No                                              360                    360                           360
17303102           ARMS                No                                              480                    480                           480
17266303           ARMS                No                                              480                    480                           478
17263956           ARMS                No                                              360                    360                           358
17265575           ARMS                No                                              360                    360                           358
17312285           ARMS                No                                              360                    360                           360
17303916           ARMS                No                                              480                    480                           480
17295248           ARMS                No                                              480                    480                           480
17302117           ARMS                No                                              480                    480                           480
16707906           ARMS                No                                              360                    360                           351
17298130           ARMS                No                                              360                    360                           360
17298898           ARMS                No                                              480                    480                           480
17302224           ARMS                No                                              480                    480                           480
17303582           ARMS                No                                              480                    480                           480
17275441           ARMS                No                                              480                    480                           480
17280160           ARMS                No                                              480                    480                           480
17286726           ARMS                No                                              360                    360                           360
16775675           ARMS                No                                              360                    360                           354
17295257           ARMS                No                                              360                    360                           360
17247451           ARMS                No                                              480                    480                           479
17204126           ARMS                No                                              360                    360                           358
16717374           ARMS                No                                              480                    480                           471
17048205           ARMS                No                                              360                    360                           356
17009135           ARMS                No                                              360                    360                           354
17002010           ARMS                No                                              360                    360                           354
16990078           ARMS                No                                              360                    360                           354
16990303           ARMS                No                                              480                    480                           474
16991800           ARMS                No                                              360                    360                           354
16968398           ARMS                No                                              480                    480                           470
16968626           ARMS                No                                              360                    360                           354
16859493           ARMS                No                                              480                    480                           473
16856406           ARMS                No                                              360                    360                           353
16856655           ARMS                No                                              480                    480                           474
16840071           ARMS                No                                              480                    480                           473
16851387           ARMS                No                                              480                    480                           473
17182749           ARMS                No                                              480                    480                           478
17226618           ARMS                No                                              480                    480                           477
17226700           ARMS                No                                              360                    360                           358
17303911           ARMS                No                                              480                    480                           480
17304321           ARMS                No                                              480                    480                           480
17309089           ARMS                No                                              480                    480                           480
17303592           ARMS                No                                              480                    480                           480
17293528           ARMS                No                                              360                    360                           360
17298114           ARMS                No                                              480                    480                           480
17299607           ARMS                No                                              480                    480                           480
17301591           ARMS                No                                              360                    360                           360
17301808           ARMS                No                                              360                    360                           360
17302173           ARMS                No                                              360                    360                           360
17280106           ARMS                No                                              360                    360                           359
17286721           ARMS                No                                              360                    360                           360
17279637           ARMS                No                                              480                    480                           480
17279639           ARMS                No                                              480                    480                           479
17217078           ARMS                No                                              360                    360                           357
17228992           ARMS                No                                              360                    360                           358
17231718           ARMS                No                                              360                    360                           359
17256978           ARMS                No                                              360                    360                           359
17263499           ARMS                No                                              360                    360                           359
17265594           ARMS                No                                              360                    360                           359
17265916           ARMS                No                                              360                    360                           359
17267726           ARMS                No                                              360                    360                           359
17267751           ARMS                No                                              360                    360                           359
17274433           ARMS                No                                              480                    480                           479
17275564           ARMS                No                                              360                    360                           359
17275584           ARMS                No                                              480                    480                           479
17275605           ARMS                No                                              360                    360                           359
17279075           ARMS                No                                              360                    360                           359
17301868           ARMS                No                                              360                    360                           359
17204135           ARMS                No                                              360                    360                           359
17207160           ARMS                No                                              360                    360                           359
17218493           ARMS                No                                              480                    480                           479
17224191           ARMS                No                                              480                    480                           479
17229990           ARMS                No                                              480                    480                           479
17230502           ARMS                No                                              360                    360                           359
17230599           ARMS                No                                              480                    480                           479
17230477           ARMS                No                                              360                    360                           359
17233865           ARMS                No                                              480                    480                           479
17242837           ARMS                No                                              480                    480                           479
17242900           ARMS                No                                              360                    360                           359
17242743           ARMS                No                                              360                    360                           359
17244062           ARMS                No                                              360                    360                           359
17244517           ARMS                No                                              360                    360                           359
17245891           ARMS                No                                              480                    480                           479
17245893           ARMS                No                                              480                    480                           479
17245894           ARMS                No                                              480                    480                           479
17245895           ARMS                No                                              480                    480                           479
17246618           ARMS                No                                              360                    360                           359
17246621           ARMS                No                                              360                    360                           359
17247394           ARMS                No                                              360                    360                           359
17247554           ARMS                No                                              480                    480                           479
17247701           ARMS                No                                              360                    360                           359
17250001           ARMS                No                                              360                    360                           359
17251420           ARMS                No                                              480                    480                           479
17251430           ARMS                No                                              360                    360                           359
17255162           ARMS                No                                              360                    360                           359
17255967           ARMS                No                                              480                    480                           479
17255924           ARMS                No                                              360                    360                           359
17256326           ARMS                No                                              480                    480                           479
17256884           ARMS                No                                              360                    360                           359
17256911           ARMS                No                                              360                    360                           359
17259544           ARMS                No                                              480                    480                           479
17263531           ARMS                No                                              480                    480                           479
17264090           ARMS                No                                              480                    480                           479
17265501           ARMS                No                                              360                    360                           359
17265538           ARMS                No                                              360                    360                           359
17266227           ARMS                No                                              480                    480                           479
17266267           ARMS                No                                              480                    480                           479
17266278           ARMS                No                                              480                    480                           479
17267288           ARMS                No                                              360                    360                           359
17267258           ARMS                No                                              480                    480                           479
17272354           ARMS                No                                              360                    360                           359
17274291           ARMS                No                                              360                    360                           359
17274343           ARMS                No                                              360                    360                           359
17274358           ARMS                No                                              480                    480                           479
17274359           ARMS                No                                              480                    480                           479
17274360           ARMS                No                                              480                    480                           479
17275509           ARMS                No                                              360                    360                           359
17275511           ARMS                No                                              360                    360                           359
17275549           ARMS                No                                              480                    480                           479
17278988           ARMS                No                                              360                    360                           359
17279045           ARMS                No                                              480                    480                           479
17279649           ARMS                No                                              480                    480                           479
17293514           ARMS                No                                              360                    360                           360
17295293           ARMS                No                                              480                    480                           479
17297155           ARMS                No                                              480                    480                           479
17298928           ARMS                No                                              360                    360                           360
17304864           ARMS                No                                              360                    360                           360
16721653           ARMS                No                                              360                    360                           354
17128723           ARMS                No                                              360                    360                           356
17243247           ARMS                No                                              360                    360                           358
17243250           ARMS                No                                              360                    360                           358
17243890           ARMS                No                                              480                    480                           478
17243911           ARMS                No                                              360                    360                           358
17215693           ARMS                No                                              360                    360                           357
17215712           ARMS                No                                              480                    480                           478
17217952           ARMS                No                                              360                    360                           358
17248651           ARMS                No                                              480                    480                           474
17219526           ARMS                No                                              480                    480                           478
17224492           ARMS                No                                              360                    360                           358
17224526           ARMS                No                                              480                    480                           478
17224527           ARMS                No                                              360                    360                           358
17226676           ARMS                No                                              480                    480                           478
17228907           ARMS                No                                              480                    480                           478
17229015           ARMS                No                                              360                    360                           358
17229273           ARMS                No                                              480                    480                           478
17229352           ARMS                No                                              360                    360                           358
17230227           ARMS                No                                              360                    360                           358
17230272           ARMS                No                                              480                    480                           478
17231164           ARMS                No                                              360                    360                           358
17128891           ARMS                No                                              480                    480                           476
17148884           ARMS                No                                              480                    480                           476
17154737           ARMS                No                                              360                    360                           356
17278453           ARMS                No                                              360                    360                           360
17293485           ARMS                No                                              480                    480                           479
17293547           ARMS                No                                              360                    360                           360
17267369           ARMS                No                                              360                    360                           360
17003387           ARMS                No                                              480                    480                           474
17012781           ARMS                No                                              360                    360                           354
17000369           ARMS                No                                              360                    360                           354
17000373           ARMS                No                                              360                    360                           354
16852931           ARMS                No                                              360                    360                           353
16859252           ARMS                No                                              360                    360                           354
16965266           ARMS                No                                              360                    360                           354
16965493           ARMS                No                                              360                    360                           354
16968216           ARMS                No                                              480                    480                           474
16970796           ARMS                No                                              360                    360                           354
16974186           ARMS                No                                              360                    360                           354
16990139           ARMS                No                                              360                    360                           354
16990385           ARMS                No                                              480                    480                           474
16823966           ARMS                No                                              360                    360                           353
16824240           ARMS                No                                              360                    360                           353
16835173           ARMS                No                                              360                    360                           354
16968047           ARMS                No                                              480                    480                           474
16970308           ARMS                No                                              360                    360                           355
16982669           ARMS                No                                              360                    360                           354
16997888           ARMS                No                                              360                    360                           354
16650854           ARMS                No                                              360                    360                           350
16650125           ARMS                No                                              360                    360                           350
16602614           ARMS                No                                              360                    360                           350
16575124           ARMS                No                                              360                    360                           350
16706199           ARMS                No                                              480                    480                           474
16685486           ARMS                No                                              360                    360                           351
16814864           ARMS                No                                              360                    360                           352
16814853           ARMS                No                                              360                    360                           352
16814877           ARMS                No                                              360                    360                           352
16966566           ARMS                No                                              360                    360                           353
17004231           ARMS                No                                              360                    360                           354
16814903           ARMS                No                                              360                    360                           352
16848716           ARMS                No                                              360                    360                           353
17004242           ARMS                No                                              360                    360                           353
17156420           ARMS                No                                              360                    360                           356
16814904           ARMS                No                                              480                    480                           472
16966595           ARMS                No                                              480                    480                           473
17303284           ARMS                No                                              360                    360                           356
17303285           ARMS                No                                              360                    360                           356
17303287           ARMS                No                                              360                    360                           356
17303288           ARMS                No                                              360                    360                           357
17312468           ARMS                No                                              360                    360                           358
17228464           ARMS                No                                              360                    360                           357
17228465           ARMS                No                                              480                    480                           477
17228466           ARMS                No                                              360                    360                           357
17228467           ARMS                No                                              480                    480                           476
17228468           ARMS                No                                              360                    360                           357
17228469           ARMS                No                                              480                    480                           477
17228471           ARMS                No                                              360                    360                           357
17228472           ARMS                No                                              360                    360                           357
17228473           ARMS                No                                              480                    480                           477
17228474           ARMS                No                                              360                    360                           357
17228475           ARMS                No                                              360                    360                           357
17228476           ARMS                No                                              360                    360                           357
17228477           ARMS                No                                              360                    360                           357
17228478           ARMS                No                                              360                    360                           357
17228479           ARMS                No                                              360                    360                           357
17228480           ARMS                No                                              360                    360                           357
17228481           ARMS                No                                              480                    480                           477
17228482           ARMS                No                                              360                    360                           357
17228483           ARMS                No                                              480                    480                           477
17228484           ARMS                No                                              480                    480                           477
17244315           ARMS                No                                              360                    360                           357
17244316           ARMS                No                                              360                    360                           357
17308894           ARMS                No                                              480                    480                           479
17308896           ARMS                No                                              480                    480                           479
17308897           ARMS                No                                              360                    360                           359
17308910           ARMS                No                                              360                    360                           359
17308911           ARMS                No                                              480                    480                           479
17308912           ARMS                No                                              480                    480                           479
17308913           ARMS                No                                              360                    360                           359
17308906           ARMS                No                                              360                    360                           359
17308907           ARMS                No                                              480                    480                           479
17308908           ARMS                No                                              360                    360                           359
17308914           ARMS                No                                              360                    360                           359
17308915           ARMS                No                                              360                    360                           360
17308916           ARMS                No                                              360                    360                           359
17308917           ARMS                No                                              360                    360                           359
17308898           ARMS                No                                              480                    480                           479
17308900           ARMS                No                                              480                    480                           479
17308901           ARMS                No                                              360                    360                           359
17308966           ARMS                No                                              360                    360                           359
17308967           ARMS                No                                              480                    480                           479
17308968           ARMS                No                                              360                    360                           359
17308969           ARMS                No                                              360                    360                           359
17308970           ARMS                No                                              360                    360                           359
17308971           ARMS                No                                              480                    480                           479
17308972           ARMS                No                                              360                    360                           359
17308973           ARMS                No                                              360                    360                           359
17308754           ARMS                No                                              480                    480                           479
17308756           ARMS                No                                              360                    360                           359
17308974           ARMS                No                                              360                    360                           359
17308975           ARMS                No                                              360                    360                           359
17308976           ARMS                No                                              480                    480                           479
17308977           ARMS                No                                              360                    360                           359
17308823           ARMS                No                                              480                    480                           479
17308825           ARMS                No                                              360                    360                           359
17308902           ARMS                No                                              360                    360                           359
17308903           ARMS                No                                              480                    480                           479
17308904           ARMS                No                                              360                    360                           359
17308905           ARMS                No                                              360                    360                           359
17308978           ARMS                No                                              360                    360                           359
17308979           ARMS                No                                              360                    360                           359
17308980           ARMS                No                                              360                    360                           359
17308981           ARMS                No                                              360                    360                           359
17308982           ARMS                No                                              480                    480                           479
17308983           ARMS                No                                              360                    360                           360
17308984           ARMS                No                                              360                    360                           360
17308985           ARMS                No                                              480                    480                           479
17308918           ARMS                No                                              360                    360                           359
17308919           ARMS                No                                              360                    360                           359
17308921           ARMS                No                                              360                    360                           359
17308925           ARMS                No                                              360                    360                           359
17308926           ARMS                No                                              480                    480                           479
17308927           ARMS                No                                              480                    480                           479
17308928           ARMS                No                                              480                    480                           479
17308929           ARMS                No                                              360                    360                           359
17308683           ARMS                No                                              360                    360                           353
17308684           ARMS                No                                              360                    360                           356
17308685           ARMS                No                                              480                    480                           476
17308689           ARMS                No                                              360                    360                           359
17308691           ARMS                No                                              360                    360                           357
17308692           ARMS                No                                              360                    360                           358
17308693           ARMS                No                                              360                    360                           354
17308694           ARMS                No                                              480                    480                           478
17308695           ARMS                No                                              360                    360                           358
17308697           ARMS                No                                              360                    360                           359
17308698           ARMS                No                                              360                    360                           358
17308699           ARMS                No                                              360                    360                           356
17308700           ARMS                No                                              360                    360                           341
17308702           ARMS                No                                              360                    360                           358
17308703           ARMS                No                                              480                    480                           479
17308704           ARMS                No                                              360                    360                           359
17308705           ARMS                No                                              360                    360                           359
17308706           ARMS                No                                              360                    360                           359
17308707           ARMS                No                                              360                    360                           359
17308708           ARMS                No                                              360                    360                           360
17308709           ARMS                No                                              360                    360                           359
17308710           ARMS                No                                              360                    360                           359
17308711           ARMS                No                                              480                    480                           478
17308713           ARMS                No                                              360                    360                           354
17308714           ARMS                No                                              360                    360                           355
17308715           ARMS                No                                              480                    480                           476
17308716           ARMS                No                                              360                    360                           357
17308718           ARMS                No                                              360                    360                           359
17308719           ARMS                No                                              480                    480                           479
17308720           ARMS                No                                              480                    480                           478
17308721           ARMS                No                                              480                    480                           478
17308930           ARMS                No                                              360                    360                           359
17308931           ARMS                No                                              480                    480                           479
17308933           ARMS                No                                              360                    360                           359
17308826           ARMS                No                                              480                    480                           478
17308827           ARMS                No                                              360                    360                           359
17308828           ARMS                No                                              360                    360                           359
17308829           ARMS                No                                              360                    360                           359
17308722           ARMS                No                                              360                    360                           359
17308723           ARMS                No                                              360                    360                           358
17308724           ARMS                No                                              360                    360                           359
17308725           ARMS                No                                              360                    360                           358
17308726           ARMS                No                                              480                    480                           478
17308727           ARMS                No                                              480                    480                           478
17308728           ARMS                No                                              480                    480                           478
17308729           ARMS                No                                              360                    360                           358
17308730           ARMS                No                                              360                    360                           358
17308731           ARMS                No                                              480                    480                           478
17308732           ARMS                No                                              480                    480                           478
17308733           ARMS                No                                              480                    480                           479
17308734           ARMS                No                                              360                    360                           359
17308735           ARMS                No                                              360                    360                           358
17308736           ARMS                No                                              360                    360                           358
17308738           ARMS                No                                              360                    360                           359
17308739           ARMS                No                                              480                    480                           478
17308740           ARMS                No                                              360                    360                           358
17308741           ARMS                No                                              480                    480                           478
17308742           ARMS                No                                              360                    360                           359
17308743           ARMS                No                                              360                    360                           359
17308744           ARMS                No                                              360                    360                           359
17308745           ARMS                No                                              360                    360                           358
17308746           ARMS                No                                              480                    480                           479
17308747           ARMS                No                                              360                    360                           359
17308749           ARMS                No                                              480                    480                           477
17308750           ARMS                No                                              480                    480                           479
17308751           ARMS                No                                              360                    360                           359
17308752           ARMS                No                                              480                    480                           479
17308753           ARMS                No                                              360                    360                           359
17308758           ARMS                No                                              360                    360                           354
17308759           ARMS                No                                              360                    360                           355
17308761           ARMS                No                                              360                    360                           355
17308763           ARMS                No                                              360                    360                           355
17308764           ARMS                No                                              360                    360                           359
17308765           ARMS                No                                              360                    360                           359
17308767           ARMS                No                                              360                    360                           357
17308768           ARMS                No                                              360                    360                           356
17308771           ARMS                No                                              360                    360                           356
17308772           ARMS                No                                              360                    360                           356
17308774           ARMS                No                                              480                    480                           476
17308775           ARMS                No                                              480                    480                           476
17308776           ARMS                No                                              480                    480                           477
17308778           ARMS                No                                              480                    480                           479
17308779           ARMS                No                                              360                    360                           358
17308781           ARMS                No                                              360                    360                           359
17308782           ARMS                No                                              360                    360                           357
17308783           ARMS                No                                              360                    360                           358
17308784           ARMS                No                                              360                    360                           358
17308785           ARMS                No                                              360                    360                           358
17308787           ARMS                No                                              360                    360                           358
17308789           ARMS                No                                              360                    360                           358
17308790           ARMS                No                                              360                    360                           358
17308791           ARMS                No                                              360                    360                           358
17308792           ARMS                No                                              360                    360                           358
17308793           ARMS                No                                              360                    360                           359
17308794           ARMS                No                                              360                    360                           358
17308795           ARMS                No                                              360                    360                           359
17308796           ARMS                No                                              360                    360                           359
17308797           ARMS                No                                              360                    360                           358
17308798           ARMS                No                                              360                    360                           359
17308799           ARMS                No                                              360                    360                           358
17308800           ARMS                No                                              360                    360                           358
17308802           ARMS                No                                              360                    360                           359
17308803           ARMS                No                                              480                    480                           478
17308805           ARMS                No                                              480                    480                           478
17308806           ARMS                No                                              360                    360                           359
17308807           ARMS                No                                              480                    480                           478
17308808           ARMS                No                                              360                    360                           359
17308811           ARMS                No                                              360                    360                           359
17308812           ARMS                No                                              360                    360                           359
17308813           ARMS                No                                              360                    360                           359
17308815           ARMS                No                                              480                    480                           479
17308816           ARMS                No                                              480                    480                           479
17308817           ARMS                No                                              360                    360                           359
17308819           ARMS                No                                              360                    360                           358
17308820           ARMS                No                                              480                    480                           478
17308821           ARMS                No                                              360                    360                           358
17308830           ARMS                No                                              360                    360                           359
17308831           ARMS                No                                              360                    360                           358
17308832           ARMS                No                                              480                    480                           479
17308833           ARMS                No                                              360                    360                           359
17308834           ARMS                No                                              360                    360                           359
17308835           ARMS                No                                              480                    480                           479
17308836           ARMS                No                                              360                    360                           359
17308837           ARMS                No                                              360                    360                           359
17308838           ARMS                No                                              360                    360                           359
17308839           ARMS                No                                              360                    360                           359
17308840           ARMS                No                                              480                    480                           478
17308842           ARMS                No                                              360                    360                           359
17308843           ARMS                No                                              480                    480                           479
17308844           ARMS                No                                              360                    360                           359
17308845           ARMS                No                                              360                    360                           358
17308846           ARMS                No                                              360                    360                           359
17308847           ARMS                No                                              480                    480                           479
17308848           ARMS                No                                              480                    480                           479
17308849           ARMS                No                                              360                    360                           359
17308850           ARMS                No                                              360                    360                           359
17308852           ARMS                No                                              480                    480                           479
17308853           ARMS                No                                              360                    360                           358
17308854           ARMS                No                                              480                    480                           479
17308855           ARMS                No                                              360                    360                           359
17308856           ARMS                No                                              360                    360                           359
17308857           ARMS                No                                              360                    360                           359
17308858           ARMS                No                                              360                    360                           359
17308859           ARMS                No                                              360                    360                           359
17308860           ARMS                No                                              360                    360                           359
17308863           ARMS                No                                              360                    360                           359
17308864           ARMS                No                                              360                    360                           359
17308865           ARMS                No                                              360                    360                           359
17308866           ARMS                No                                              360                    360                           359
17308867           ARMS                No                                              360                    360                           359
17308868           ARMS                No                                              360                    360                           359
17308869           ARMS                No                                              360                    360                           359
17308870           ARMS                No                                              480                    480                           479
17308871           ARMS                No                                              360                    360                           359
17308872           ARMS                No                                              480                    480                           479
17308873           ARMS                No                                              360                    360                           359
17308874           ARMS                No                                              360                    360                           359
17308876           ARMS                No                                              360                    360                           359
17308877           ARMS                No                                              360                    360                           359
17308878           ARMS                No                                              360                    360                           359
17308879           ARMS                No                                              480                    480                           479
17308880           ARMS                No                                              480                    480                           479
17308881           ARMS                No                                              360                    360                           359
17308882           ARMS                No                                              480                    480                           479
17308884           ARMS                No                                              360                    360                           359
17308885           ARMS                No                                              360                    360                           359
17308886           ARMS                No                                              360                    360                           359
17308889           ARMS                No                                              360                    360                           359
17308890           ARMS                No                                              360                    360                           359
17308891           ARMS                No                                              480                    480                           479
17308892           ARMS                No                                              360                    360                           359
17308893           ARMS                No                                              480                    480                           479
17308934           ARMS                No                                              360                    360                           359
17308935           ARMS                No                                              360                    360                           359
17308936           ARMS                No                                              360                    360                           359
17308937           ARMS                No                                              360                    360                           359
17308938           ARMS                No                                              360                    360                           359
17308939           ARMS                No                                              360                    360                           359
17308940           ARMS                No                                              360                    360                           359
17308941           ARMS                No                                              360                    360                           359
17308942           ARMS                No                                              360                    360                           359
17308943           ARMS                No                                              360                    360                           359
17308944           ARMS                No                                              360                    360                           359
17308945           ARMS                No                                              480                    480                           479
17308946           ARMS                No                                              480                    480                           479
17308947           ARMS                No                                              360                    360                           359
17308948           ARMS                No                                              360                    360                           359
17308949           ARMS                No                                              480                    480                           479
17308950           ARMS                No                                              360                    360                           359
17308951           ARMS                No                                              480                    480                           479
17308952           ARMS                No                                              480                    480                           479
17308953           ARMS                No                                              360                    360                           359
17308954           ARMS                No                                              480                    480                           479
17308955           ARMS                No                                              360                    360                           359
17308956           ARMS                No                                              360                    360                           359
17308957           ARMS                No                                              360                    360                           359
17308958           ARMS                No                                              360                    360                           359
17308960           ARMS                No                                              360                    360                           360
17308961           ARMS                No                                              480                    480                           479
17308962           ARMS                No                                              360                    360                           359
17308963           ARMS                No                                              360                    360                           359
17308964           ARMS                No                                              480                    480                           479
17308965           ARMS                No                                              480                    480                           479
17302880           ARMS                No                                              360                    360                           355
17302963           ARMS                No                                              360                    360                           357
17302852           ARMS                No                                              360                    360                           355
17302873           ARMS                No                                              360                    360                           354
17302867           ARMS                No                                              360                    360                           355
17302847           ARMS                No                                              360                    360                           353
17302842           ARMS                No                                              360                    360                           354
17302850           ARMS                No                                              360                    360                           353
17302903           ARMS                No                                              360                    360                           355
17302854           ARMS                No                                              360                    360                           354
17302866           ARMS                No                                              360                    360                           354
17302856           ARMS                No                                              360                    360                           354
17302954           ARMS                No                                              360                    360                           356
17302863           ARMS                No                                              360                    360                           354
17302910           ARMS                No                                              360                    360                           355
17302853           ARMS                No                                              360                    360                           355
17302876           ARMS                No                                              360                    360                           354
17302947           ARMS                No                                              360                    360                           357
17302886           ARMS                No                                              360                    360                           355
17302888           ARMS                No                                              360                    360                           355
17302870           ARMS                No                                              360                    360                           354
17302948           ARMS                No                                              360                    360                           358
17302861           ARMS                No                                              360                    360                           354
17302860           ARMS                No                                              360                    360                           354
17302941           ARMS                No                                              360                    360                           356
17302946           ARMS                No                                              360                    360                           357
17302858           ARMS                No                                              360                    360                           355
17302881           ARMS                No                                              360                    360                           355
17302883           ARMS                No                                              360                    360                           355
17302912           ARMS                No                                              360                    360                           355
17302917           ARMS                No                                              360                    360                           357
17302916           ARMS                No                                              360                    360                           357
17302855           ARMS                No                                              360                    360                           354
17004235           ARMS                No                                              360                    360                           354
17147360           ARMS                No                                              360                    360                           355
17147379           ARMS                No                                              360                    360                           338
17228470           ARMS                No                                              360                    360                           357
17201318           ARMS                No                                              360                    360                           355
17147337           ARMS                No                                              360                    360                           354
17147346           ARMS                No                                              360                    360                           355
17147291           ARMS                No                                              360                    360                           354
17198184           ARMS                No                                              480                    480                           475
17201104           ARMS                No                                              360                    360                           355
17308851           ARMS                No                                              360                    360                           358
17308818           ARMS                No                                              360                    360                           359
17308757           ARMS                No                                              360                    360                           350
17308875           ARMS                No                                              360                    360                           359
17308696           ARMS                No                                              480                    480                           478
17308777           ARMS                No                                              360                    360                           357
17308959           ARMS                No                                              360                    360                           359
17308701           ARMS                No                                              360                    360                           359
17308801           ARMS                No                                              360                    360                           358
17308920           ARMS                No                                              360                    360                           359
17308804           ARMS                No                                              360                    360                           359
17308822           ARMS                No                                              360                    360                           359
17308760           ARMS                No                                              360                    360                           356
17308841           ARMS                No                                              480                    480                           479
17308922           ARMS                No                                              360                    360                           359
17308824           ARMS                No                                              360                    360                           359
17308923           ARMS                No                                              360                    360                           359
17308762           ARMS                No                                              480                    480                           476
17308861           ARMS                No                                              360                    360                           358
17308924           ARMS                No                                              360                    360                           359
17308862           ARMS                No                                              360                    360                           358
17308909           ARMS                No                                              360                    360                           359
17308748           ARMS                No                                              360                    360                           359
17308766           ARMS                No                                              480                    480                           476
17308883           ARMS                No                                              360                    360                           359
17308786           ARMS                No                                              480                    480                           479
17308687           ARMS                No                                              360                    360                           357
17308769           ARMS                No                                              360                    360                           356
17308788           ARMS                No                                              360                    360                           359
17308888           ARMS                No                                              360                    360                           359
17308810           ARMS                No                                              360                    360                           358
16691530           ARMS                No                                              360                    360                           349
16637761           ARMS                No                                              360                    360                           348
17127583           ARMS                No                                              360                    360                           354
17127584           ARMS                No                                              360                    360                           354
17127586           ARMS                No                                              360                    360                           354
17127587           ARMS                No                                              360                    360                           354
17127588           ARMS                No                                              360                    360                           354
17127589           ARMS                No                                              360                    360                           354
17127590           ARMS                No                                              360                    360                           354
17127592           ARMS                No                                              360                    360                           354
17127595           ARMS                No                                              360                    360                           354
17127596           ARMS                No                                              360                    360                           354
17127598           ARMS                No                                              360                    360                           354
17127599           ARMS                No                                              360                    360                           354
17127600           ARMS                No                                              360                    360                           354
17127601           ARMS                No                                              360                    360                           354
17127602           ARMS                No                                              360                    360                           354
17127604           ARMS                No                                              360                    360                           354
17127605           ARMS                No                                              360                    360                           354
17120251           ARMS                No                                              360                    360                           352
17120254           ARMS                No                                              360                    360                           353
17120256           ARMS                No                                              360                    360                           353
17120258           ARMS                No                                              360                    360                           353
17120259           ARMS                No                                              360                    360                           353
17120260           ARMS                No                                              360                    360                           353
17120262           ARMS                No                                              360                    360                           353
17120264           ARMS                No                                              360                    360                           353
17120271           ARMS                No                                              360                    360                           353
17120272           ARMS                No                                              360                    360                           354
16653519           ARMS                No                                              360                    360                           348
16653521           ARMS                No                                              360                    360                           348
16653531           ARMS                No                                              360                    360                           348
16653535           ARMS                No                                              360                    360                           348
16649248           ARMS                No                                              360                    360                           347
16649257           ARMS                No                                              360                    360                           348
16649277           ARMS                No                                              360                    360                           349
16649279           ARMS                No                                              360                    360                           349
16637756           ARMS                No                                              360                    360                           348
16637768           ARMS                No                                              360                    360                           348
16637773           ARMS                No                                              360                    360                           348
16637708           ARMS                No                                              360                    360                           347
16637722           ARMS                No                                              360                    360                           348
16637733           ARMS                No                                              360                    360                           348
16589341           ARMS                No                                              360                    360                           347
17021398           ARMS                No                                              360                    360                           353
17021400           ARMS                No                                              360                    360                           353
17021403           ARMS                No                                              360                    360                           353
17010157           ARMS                No                                              360                    360                           352
17010158           ARMS                No                                              360                    360                           351
17010177           ARMS                No                                              360                    360                           352
17010179           ARMS                No                                              360                    360                           353
16543385           ARMS                No                                              360                    360                           344
16966918           ARMS                No                                              360                    360                           351
16966929           ARMS                No                                              360                    360                           350
16966946           ARMS                No                                              360                    360                           352
16966947           ARMS                No                                              360                    360                           352
16394365           ARMS                No                                              360                    360                           343
16711385           ARMS                No                                              360                    360                           350
16711386           ARMS                No                                              360                    360                           349
16711395           ARMS                No                                              360                    360                           350
16711409           ARMS                No                                              360                    360                           350
16711410           ARMS                No                                              360                    360                           350
16711416           ARMS                No                                              360                    360                           350
16692828           ARMS                No                                              360                    360                           349
16691519           ARMS                No                                              360                    360                           349
16691521           ARMS                No                                              360                    360                           349
16692822           ARMS                No                                              360                    360                           349
16685098           ARMS                No                                              360                    360                           349
16787276           ARMS                No                                              360                    360                           350
17010152           ARMS                No                                              360                    360                           352
17010168           ARMS                No                                              360                    360                           352
16691520           ARMS                No                                              360                    360                           350
16691528           ARMS                No                                              360                    360                           349
16691529           ARMS                No                                              360                    360                           349
16711397           ARMS                No                                              360                    360                           350
16653529           ARMS                No                                              360                    360                           348
16637750           ARMS                No                                              360                    360                           348
16589344           ARMS                No                                              360                    360                           347
16589331           ARMS                No                                              360                    360                           348
16649250           ARMS                No                                              360                    360                           348
16711401           ARMS                No                                              360                    360                           350
16653530           ARMS                No                                              360                    360                           348
16586158           ARMS                No                                              360                    360                           343
17010172           ARMS                No                                              360                    360                           353
16787263           ARMS                No                                              360                    360                           351
16787266           ARMS                No                                              360                    360                           350
16787267           ARMS                No                                              360                    360                           350
16653510           ARMS                No                                              360                    360                           348
16653511           ARMS                No                                              360                    360                           348
16653513           ARMS                No                                              360                    360                           348
16653514           ARMS                No                                              360                    360                           348
16653523           ARMS                No                                              360                    360                           348
16653525           ARMS                No                                              360                    360                           348
16653526           ARMS                No                                              360                    360                           348
16653533           ARMS                No                                              360                    360                           348
16653537           ARMS                No                                              360                    360                           348
16653538           ARMS                No                                              360                    360                           348
16653539           ARMS                No                                              360                    360                           348
16653541           ARMS                No                                              360                    360                           349
16653542           ARMS                No                                              360                    360                           348
16649247           ARMS                No                                              360                    360                           347
16649253           ARMS                No                                              360                    360                           349
16649254           ARMS                No                                              360                    360                           348
16649255           ARMS                No                                              360                    360                           349
16649259           ARMS                No                                              360                    360                           348
16649265           ARMS                No                                              360                    360                           349
16649269           ARMS                No                                              360                    360                           348
16649271           ARMS                No                                              360                    360                           349
16649272           ARMS                No                                              360                    360                           349
16649275           ARMS                No                                              360                    360                           349
16649276           ARMS                No                                              360                    360                           349
16649280           ARMS                No                                              360                    360                           349
16649285           ARMS                No                                              360                    360                           349
16649286           ARMS                No                                              360                    360                           349
16649288           ARMS                No                                              360                    360                           349
16649289           ARMS                No                                              360                    360                           349
16649290           ARMS                No                                              360                    360                           349
16637752           ARMS                No                                              360                    360                           348
16637758           ARMS                No                                              360                    360                           348
16637759           ARMS                No                                              360                    360                           348
16637760           ARMS                No                                              360                    360                           348
16637762           ARMS                No                                              360                    360                           348
16637763           ARMS                No                                              360                    360                           348
16637767           ARMS                No                                              360                    360                           348
16637769           ARMS                No                                              360                    360                           348
16637771           ARMS                No                                              360                    360                           348
16637777           ARMS                No                                              360                    360                           348
16637693           ARMS                No                                              360                    360                           346
16637699           ARMS                No                                              360                    360                           347
16637700           ARMS                No                                              360                    360                           347
16637707           ARMS                No                                              360                    360                           347
16637709           ARMS                No                                              360                    360                           348
16637713           ARMS                No                                              360                    360                           347
16637714           ARMS                No                                              360                    360                           348
16637717           ARMS                No                                              360                    360                           348
16637718           ARMS                No                                              360                    360                           348
16637721           ARMS                No                                              360                    360                           347
16637723           ARMS                No                                              360                    360                           348
16637726           ARMS                No                                              360                    360                           348
16637729           ARMS                No                                              360                    360                           348
16637731           ARMS                No                                              360                    360                           347
16637732           ARMS                No                                              360                    360                           348
16637737           ARMS                No                                              360                    360                           347
16637739           ARMS                No                                              360                    360                           348
16637741           ARMS                No                                              360                    360                           348
16637742           ARMS                No                                              360                    360                           348
16637743           ARMS                No                                              360                    360                           348
16637744           ARMS                No                                              360                    360                           348
16637749           ARMS                No                                              360                    360                           348
16571275           ARMS                No                                              360                    360                           347
16586166           ARMS                No                                              360                    360                           347
16586167           ARMS                No                                              360                    360                           347
16586168           ARMS                No                                              360                    360                           347
16589327           ARMS                No                                              360                    360                           345
16589328           ARMS                No                                              360                    360                           348
16589333           ARMS                No                                              360                    360                           347
16589334           ARMS                No                                              360                    360                           347
16589335           ARMS                No                                              360                    360                           347
16589336           ARMS                No                                              360                    360                           347
16589337           ARMS                No                                              360                    360                           347
16589338           ARMS                No                                              360                    360                           347
16589339           ARMS                No                                              360                    360                           347
16589340           ARMS                No                                              360                    360                           347
16589342           ARMS                No                                              360                    360                           347
17021386           ARMS                No                                              360                    360                           350
17021388           ARMS                No                                              360                    360                           351
17021394           ARMS                No                                              360                    360                           353
17021395           ARMS                No                                              360                    360                           353
17021399           ARMS                No                                              360                    360                           353
17021402           ARMS                No                                              360                    360                           353
17021404           ARMS                No                                              360                    360                           353
17010146           ARMS                No                                              360                    360                           352
17010147           ARMS                No                                              360                    360                           352
17010148           ARMS                No                                              360                    360                           351
17010149           ARMS                No                                              360                    360                           351
17010150           ARMS                No                                              360                    360                           352
17010151           ARMS                No                                              360                    360                           351
17010154           ARMS                No                                              360                    360                           352
17010161           ARMS                No                                              360                    360                           352
17010164           ARMS                No                                              360                    360                           352
17010165           ARMS                No                                              360                    360                           351
17010171           ARMS                No                                              360                    360                           352
17010173           ARMS                No                                              360                    360                           352
17010175           ARMS                No                                              360                    360                           351
17010176           ARMS                No                                              360                    360                           351
17010180           ARMS                No                                              360                    360                           351
17010181           ARMS                No                                              360                    360                           353
17010184           ARMS                No                                              360                    360                           352
17010185           ARMS                No                                              360                    360                           352
17010186           ARMS                No                                              360                    360                           352
17010191           ARMS                No                                              360                    360                           352
17010194           ARMS                No                                              360                    360                           352
17010196           ARMS                No                                              360                    360                           352
16394688           ARMS                No                                              360                    360                           346
16966896           ARMS                No                                              360                    360                           352
16966898           ARMS                No                                              360                    360                           351
16966913           ARMS                No                                              360                    360                           351
16966914           ARMS                No                                              360                    360                           350
16966921           ARMS                No                                              360                    360                           351
16966924           ARMS                No                                              360                    360                           350
16966925           ARMS                No                                              360                    360                           350
16966927           ARMS                No                                              360                    360                           351
16966930           ARMS                No                                              360                    360                           351
16966933           ARMS                No                                              360                    360                           351
16966934           ARMS                No                                              360                    360                           351
16966935           ARMS                No                                              360                    360                           351
16966937           ARMS                No                                              360                    360                           351
16966939           ARMS                No                                              360                    360                           352
16966941           ARMS                No                                              360                    360                           351
16966949           ARMS                No                                              360                    360                           352
16394390           ARMS                No                                              360                    360                           345
16711379           ARMS                No                                              360                    360                           350
16711380           ARMS                No                                              360                    360                           348
16711381           ARMS                No                                              360                    360                           348
16711384           ARMS                No                                              360                    360                           348
16711391           ARMS                No                                              360                    360                           348
16711392           ARMS                No                                              360                    360                           349
16711396           ARMS                No                                              360                    360                           349
16711399           ARMS                No                                              360                    360                           350
16711400           ARMS                No                                              360                    360                           350
16711402           ARMS                No                                              360                    360                           349
16711403           ARMS                No                                              360                    360                           350
16711404           ARMS                No                                              360                    360                           350
16711407           ARMS                No                                              360                    360                           350
16711412           ARMS                No                                              360                    360                           350
16711417           ARMS                No                                              360                    360                           350
16711418           ARMS                No                                              360                    360                           351
16711419           ARMS                No                                              360                    360                           351
16711420           ARMS                No                                              360                    360                           350
16692830           ARMS                No                                              360                    360                           350
16691518           ARMS                No                                              360                    360                           349
16691523           ARMS                No                                              360                    360                           349
16691524           ARMS                No                                              360                    360                           349
16691532           ARMS                No                                              360                    360                           349
16691534           ARMS                No                                              360                    360                           350
16691535           ARMS                No                                              360                    360                           350
16692817           ARMS                No                                              360                    360                           349
16692818           ARMS                No                                              360                    360                           349
16692819           ARMS                No                                              360                    360                           349
16692820           ARMS                No                                              360                    360                           349
16692821           ARMS                No                                              360                    360                           349
16692824           ARMS                No                                              360                    360                           349
16692825           ARMS                No                                              360                    360                           350
16692826           ARMS                No                                              360                    360                           349
16692827           ARMS                No                                              360                    360                           349
16685095           ARMS                No                                              360                    360                           349
16787268           ARMS                No                                              360                    360                           350
16787270           ARMS                No                                              360                    360                           350
16787272           ARMS                No                                              360                    360                           350
16787273           ARMS                No                                              360                    360                           350
16787274           ARMS                No                                              360                    360                           351
16787277           ARMS                No                                              360                    360                           351
16787278           ARMS                No                                              360                    360                           351
16787279           ARMS                No                                              360                    360                           351
16787280           ARMS                No                                              360                    360                           351
16787281           ARMS                No                                              360                    360                           351
16787282           ARMS                No                                              360                    360                           351
16787284           ARMS                No                                              360                    360                           351
16787285           ARMS                No                                              360                    360                           351
17010159           ARMS                No                                              360                    360                           351
17010163           ARMS                No                                              360                    360                           339
17010167           ARMS                No                                              360                    360                           352
17010183           ARMS                No                                              360                    360                           352
17010192           ARMS                No                                              360                    360                           352
17021393           ARMS                No                                              360                    360                           353
16966911           ARMS                No                                              360                    360                           351
16966936           ARMS                No                                              360                    360                           351
16966938           ARMS                No                                              360                    360                           351
16966942           ARMS                No                                              360                    360                           352
16966944           ARMS                No                                              360                    360                           351
16966945           ARMS                No                                              360                    360                           351
16030773           ARMS                No                                              360                    360                           340
16787269           ARMS                No                                              360                    360                           351
16787271           ARMS                No                                              360                    360                           350
16787283           ARMS                No                                              360                    360                           351
16685084           ARMS                No                                              360                    360                           349
16685093           ARMS                No                                              360                    360                           349
16685096           ARMS                No                                              360                    360                           349
16691525           ARMS                No                                              360                    360                           349
16692829           ARMS                No                                              360                    360                           349
16711406           ARMS                No                                              360                    360                           350
16649260           ARMS                No                                              360                    360                           349
16649262           ARMS                No                                              360                    360                           349
16649263           ARMS                No                                              360                    360                           349
16649264           ARMS                No                                              360                    360                           349
16649267           ARMS                No                                              360                    360                           349
16649270           ARMS                No                                              360                    360                           349
16649282           ARMS                No                                              360                    360                           349
16649283           ARMS                No                                              360                    360                           349
16637705           ARMS                No                                              360                    360                           346
16637710           ARMS                No                                              360                    360                           347
16637711           ARMS                No                                              360                    360                           348
16637735           ARMS                No                                              360                    360                           348
16637738           ARMS                No                                              360                    360                           348
16637748           ARMS                No                                              360                    360                           348
16637764           ARMS                No                                              360                    360                           348
16637766           ARMS                No                                              360                    360                           348
16637776           ARMS                No                                              360                    360                           348
16394611           ARMS                No                                              360                    360                           345
16291310           ARMS                No                                              360                    360                           340
17350035           ARMS                No                                              480                    480                           480
17350038           ARMS                No                                              360                    360                           360
17349600           ARMS                No                                              480                    480                           480
17349601           ARMS                No                                              480                    480                           480
17347820           ARMS                No                                              480                    480                           479
17349602           ARMS                No                                              480                    480                           479
17348551           ARMS                No                                              360                    360                           359
17349604           ARMS                No                                              480                    480                           479
17349281           ARMS                No                                              360                    360                           359
17348552           ARMS                No                                              360                    360                           359
17347823           ARMS                No                                              360                    360                           358
17349605           ARMS                No                                              480                    480                           479
17349282           ARMS                No                                              480                    480                           479
17348553           ARMS                No                                              480                    480                           480
17349606           ARMS                No                                              480                    480                           480
17348554           ARMS                No                                              480                    480                           479
17347825           ARMS                No                                              480                    480                           478
17349607           ARMS                No                                              480                    480                           479
17347826           ARMS                No                                              360                    360                           358
17349608           ARMS                No                                              360                    360                           359
17349284           ARMS                No                                              480                    480                           480
17349285           ARMS                No                                              480                    480                           479
17348556           ARMS                No                                              480                    480                           479
17347828           ARMS                No                                              360                    360                           359
17349286           ARMS                No                                              480                    480                           479
17348558           ARMS                No                                              480                    480                           479
17349287           ARMS                No                                              480                    480                           480
17349289           ARMS                No                                              360                    360                           359
17350041           ARMS                No                                              480                    480                           480
17350042           ARMS                No                                              480                    480                           480
17347808           ARMS                No                                              480                    480                           479
17349267           ARMS                No                                              480                    480                           479
17347486           ARMS                No                                              360                    360                           359
17349268           ARMS                No                                              480                    480                           479
17348539           ARMS                No                                              480                    480                           480
17347488           ARMS                No                                              480                    480                           477
17347489           BALLOON             Yes                                             360                    480                           357
17347365           ARMS                No                                              480                    480                           476
17349148           ARMS                No                                              480                    480                           480
17348095           ARMS                No                                              480                    480                           479
17347366           ARMS                No                                              360                    360                           356
17348419           ARMS                No                                              360                    360                           359
17349149           ARMS                No                                              480                    480                           480
17350022           ARMS                No                                              480                    480                           480
17350023           ARMS                No                                              360                    360                           360
17350025           ARMS                No                                              480                    480                           480
17350027           ARMS                No                                              360                    360                           360
17347810           ARMS                No                                              360                    360                           358
17348540           ARMS                No                                              480                    480                           479
17347812           ARMS                No                                              360                    360                           359
17349270           ARMS                No                                              360                    360                           359
17349271           ARMS                No                                              480                    480                           479
17347813           ARMS                No                                              480                    480                           478
17349272           ARMS                No                                              360                    360                           359
17348544           ARMS                No                                              480                    480                           479
17347815           ARMS                No                                              480                    480                           478
17348545           ARMS                No                                              360                    360                           359
17349274           ARMS                No                                              360                    360                           359
17347816           ARMS                No                                              480                    480                           479
17348546           ARMS                No                                              480                    480                           479
17347817           ARMS                No                                              480                    480                           478
17347818           ARMS                No                                              480                    480                           479
17348547           ARMS                No                                              480                    480                           479
17347494           ARMS                No                                              480                    480                           479
17349276           ARMS                No                                              480                    480                           480
17348548           ARMS                No                                              360                    360                           359
17347819           ARMS                No                                              360                    360                           359
17347496           ARMS                No                                              480                    480                           477
17348549           ARMS                No                                              480                    480                           479
17349278           ARMS                No                                              360                    360                           359
17347497           ARMS                No                                              480                    480                           477
17347498           ARMS                No                                              480                    480                           477
17350031           ARMS                No                                              480                    480                           480
17350032           ARMS                No                                              480                    480                           480
17350033           ARMS                No                                              360                    360                           360
17350034           ARMS                No                                              480                    480                           480
17350009           ARMS                No                                              480                    480                           479
17348520           ARMS                No                                              360                    360                           359
17348521           ARMS                No                                              480                    480                           479
17348522           ARMS                No                                              360                    360                           359
17349759           ARMS                No                                              480                    480                           480
17347978           ARMS                No                                              360                    360                           359
17350190           ARMS                No                                              360                    360                           360
17350192           ARMS                No                                              360                    360                           360
17349253           ARMS                No                                              360                    360                           359
17348524           ARMS                No                                              480                    480                           480
17349254           ARMS                No                                              360                    360                           359
17348525           ARMS                No                                              480                    480                           480
17347472           ARMS                No                                              480                    480                           480
17347473           ARMS                No                                              480                    480                           477
17348526           ARMS                No                                              480                    480                           479
17349255           ARMS                No                                              480                    480                           479
17347474           ARMS                No                                              480                    480                           478
17347476           BALLOON             Yes                                             360                    480                           357
17349258           ARMS                No                                              480                    480                           479
17349259           ARMS                No                                              480                    480                           479
17347478           ARMS                No                                              360                    360                           357
17347479           ARMS                No                                              480                    480                           476
17347480           ARMS                No                                              360                    360                           357
17349262           ARMS                No                                              480                    480                           480
17347805           ARMS                No                                              480                    480                           479
17348534           ARMS                No                                              480                    480                           480
17347806           ARMS                No                                              360                    360                           358
17348535           ARMS                No                                              480                    480                           479
17349264           ARMS                No                                              480                    480                           480
17347807           ARMS                No                                              480                    480                           479
17348536           ARMS                No                                              480                    480                           479
17349265           ARMS                No                                              480                    480                           480
17350012           ARMS                No                                              480                    480                           480
17350014           ARMS                No                                              360                    360                           360
17348091           ARMS                No                                              360                    360                           359
17348416           ARMS                No                                              360                    360                           360
17348092           ARMS                No                                              480                    480                           479
17349145           ARMS                No                                              480                    480                           479
17348093           ARMS                No                                              480                    480                           479
17347364           ARMS                No                                              480                    480                           476
17348417           ARMS                No                                              360                    360                           359
17350018           ARMS                No                                              360                    360                           360
17347801           ARMS                No                                              480                    480                           478
17348531           ARMS                No                                              480                    480                           479
17349260           ARMS                No                                              480                    480                           480
17347803           ARMS                No                                              360                    360                           359
17348532           ARMS                No                                              360                    360                           359
17349261           ARMS                No                                              480                    480                           479
17348533           ARMS                No                                              480                    480                           479
17347804           ARMS                No                                              360                    360                           358
17347463           ARMS                No                                              360                    360                           357
17347465           ARMS                No                                              480                    480                           477
17348194           ARMS                No                                              360                    360                           359
17347466           ARMS                No                                              360                    360                           357
17348196           ARMS                No                                              360                    360                           359
17347467           ARMS                No                                              480                    480                           479
17349249           ARMS                No                                              480                    480                           479
17348197           ARMS                No                                              360                    360                           359
17348411           ARMS                No                                              480                    480                           479
17348412           ARMS                No                                              480                    480                           479
17349141           ARMS                No                                              360                    360                           359
17348413           ARMS                No                                              480                    480                           479
17349142           ARMS                No                                              480                    480                           479
17347360           ARMS                No                                              480                    480                           476
17348090           ARMS                No                                              360                    360                           359
17348414           ARMS                No                                              360                    360                           359
17348415           ARMS                No                                              480                    480                           479
17349144           ARMS                No                                              360                    360                           359
17347362           ARMS                No                                              480                    480                           476
17350184           ARMS                No                                              480                    480                           480
17350188           ARMS                No                                              480                    480                           480
17349751           ARMS                No                                              480                    480                           480
17347970           ARMS                No                                              360                    360                           359
17347971           ARMS                No                                              480                    480                           479
17349754           ARMS                No                                              480                    480                           480
17347972           ARMS                No                                              360                    360                           359
17349755           ARMS                No                                              480                    480                           480
17347973           ARMS                No                                              360                    360                           359
17347974           ARMS                No                                              480                    480                           479
17349757           ARMS                No                                              480                    480                           479
17347975           ARMS                No                                              480                    480                           479
17349758           ARMS                No                                              480                    480                           479
17347976           ARMS                No                                              480                    480                           479
17348199           ARMS                No                                              480                    480                           479
17350001           ARMS                No                                              360                    360                           360
17350002           ARMS                No                                              480                    480                           480
17350003           ARMS                No                                              360                    360                           360
17350006           ARMS                No                                              360                    360                           360
17350007           ARMS                No                                              480                    480                           480
17347429           ARMS                No                                              480                    480                           477
17348159           ARMS                No                                              480                    480                           479
17347430           ARMS                No                                              480                    480                           478
17349212           ARMS                No                                              480                    480                           479
17347431           ARMS                No                                              480                    480                           479
17347914           ARMS                No                                              360                    360                           360
17349372           ARMS                No                                              480                    480                           479
17348643           ARMS                No                                              480                    480                           479
17349213           ARMS                No                                              360                    360                           359
17348160           ARMS                No                                              360                    360                           359
17347356           ARMS                No                                              360                    360                           356
17348087           ARMS                No                                              480                    480                           479
17347359           ARMS                No                                              480                    480                           476
17348410           ARMS                No                                              480                    480                           479
17348161           ARMS                No                                              360                    360                           359
17349214           ARMS                No                                              480                    480                           480
17349373           ARMS                No                                              480                    480                           479
17347433           ARMS                No                                              360                    360                           357
17349215           ARMS                No                                              360                    360                           360
17348163           ARMS                No                                              480                    480                           479
17348644           ARMS                No                                              480                    480                           479
17347916           ARMS                No                                              360                    360                           359
17348645           ARMS                No                                              360                    360                           359
17347434           ARMS                No                                              360                    360                           358
17349375           ARMS                No                                              480                    480                           479
17348646           ARMS                No                                              480                    480                           480
17347917           ARMS                No                                              480                    480                           479
17347938           ARMS                No                                              360                    360                           360
17349396           ARMS                No                                              360                    360                           359
17349397           ARMS                No                                              480                    480                           479
17347939           ARMS                No                                              480                    480                           479
17348669           ARMS                No                                              360                    360                           359
17349399           ARMS                No                                              480                    480                           480
17350151           ARMS                No                                              480                    480                           480
17350152           ARMS                No                                              360                    360                           360
17350153           ARMS                No                                              360                    360                           360
17350155           ARMS                No                                              360                    360                           360
17347918           ARMS                No                                              360                    360                           359
17349376           ARMS                No                                              360                    360                           359
17349377           ARMS                No                                              480                    480                           479
17347919           ARMS                No                                              480                    480                           479
17349378           ARMS                No                                              480                    480                           479
17347596           ARMS                No                                              360                    360                           358
17347598           ARMS                No                                              480                    480                           479
17349721           ARMS                No                                              480                    480                           480
17349722           ARMS                No                                              480                    480                           480
17347940           ARMS                No                                              480                    480                           479
17349723           ARMS                No                                              480                    480                           479
17348670           ARMS                No                                              360                    360                           359
17347941           ARMS                No                                              360                    360                           358
17347942           ARMS                No                                              480                    480                           479
17348671           ARMS                No                                              480                    480                           479
17348672           ARMS                No                                              480                    480                           480
17347943           ARMS                No                                              480                    480                           478
17350132           ARMS                No                                              480                    480                           480
17350133           ARMS                No                                              480                    480                           480
17350136           ARMS                No                                              480                    480                           480
17350137           ARMS                No                                              480                    480                           480
17347435           ARMS                No                                              480                    480                           479
17348164           ARMS                No                                              360                    360                           359
17348165           ARMS                No                                              480                    480                           479
17347437           ARMS                No                                              480                    480                           476
17348166           ARMS                No                                              480                    480                           480
17349219           ARMS                No                                              360                    360                           359
17347438           ARMS                No                                              360                    360                           357
17348168           ARMS                No                                              480                    480                           479
17348169           ARMS                No                                              480                    480                           479
17349221           ARMS                No                                              480                    480                           479
17349726           ARMS                No                                              480                    480                           480
17347944           ARMS                No                                              480                    480                           479
17348674           ARMS                No                                              480                    480                           480
17349727           ARMS                No                                              480                    480                           480
17347945           ARMS                No                                              360                    360                           359
17349728           ARMS                No                                              480                    480                           480
17347946           ARMS                No                                              480                    480                           479
17349729           ARMS                No                                              480                    480                           480
17348676           ARMS                No                                              360                    360                           359
17348677           ARMS                No                                              360                    360                           359
17347948           ARMS                No                                              360                    360                           359
17347949           ARMS                No                                              480                    480                           479
17350160           ARMS                No                                              480                    480                           480
17350161           ARMS                No                                              360                    360                           360
17350162           ARMS                No                                              480                    480                           480
17350166           ARMS                No                                              480                    480                           480
17350168           ARMS                No                                              360                    360                           360
17350169           ARMS                No                                              480                    480                           480
17349730           ARMS                No                                              480                    480                           480
17349732           ARMS                No                                              480                    480                           480
17347950           ARMS                No                                              480                    480                           479
17349733           ARMS                No                                              480                    480                           480
17348680           ARMS                No                                              480                    480                           479
17349735           ARMS                No                                              480                    480                           479
17348682           ARMS                No                                              360                    360                           359
17347953           ARMS                No                                              360                    360                           359
17349736           ARMS                No                                              480                    480                           480
17348683           ARMS                No                                              480                    480                           479
17349737           ARMS                No                                              480                    480                           480
17347955           ARMS                No                                              360                    360                           359
17349738           ARMS                No                                              480                    480                           480
17347956           ARMS                No                                              360                    360                           359
17348685           ARMS                No                                              360                    360                           358
17349700           ARMS                No                                              360                    360                           359
17349701           ARMS                No                                              480                    480                           479
17347920           ARMS                No                                              480                    480                           479
17349703           ARMS                No                                              480                    480                           480
17348650           ARMS                No                                              480                    480                           479
17349704           ARMS                No                                              480                    480                           479
17347440           BALLOON             Yes                                             360                    480                           357
17347441           ARMS                No                                              480                    480                           477
17348170           ARMS                No                                              360                    360                           359
17349223           ARMS                No                                              480                    480                           479
17348171           ARMS                No                                              480                    480                           479
17348172           ARMS                No                                              360                    360                           359
17349225           ARMS                No                                              480                    480                           479
17347444           ARMS                No                                              480                    480                           478
17349226           ARMS                No                                              360                    360                           359
17348173           ARMS                No                                              480                    480                           480
17348174           ARMS                No                                              480                    480                           479
17349227           ARMS                No                                              480                    480                           480
17348651           ARMS                No                                              360                    360                           359
17349381           ARMS                No                                              480                    480                           479
17348652           ARMS                No                                              480                    480                           479
17348653           ARMS                No                                              360                    360                           360
17349706           ARMS                No                                              360                    360                           359
17349707           ARMS                No                                              360                    360                           359
17348654           ARMS                No                                              480                    480                           479
17349383           ARMS                No                                              480                    480                           479
17347925           ARMS                No                                              360                    360                           358
17349708           ARMS                No                                              480                    480                           480
17348655           ARMS                No                                              360                    360                           359
17347926           ARMS                No                                              480                    480                           479
17349709           ARMS                No                                              480                    480                           480
17348656           ARMS                No                                              480                    480                           479
17347927           ARMS                No                                              360                    360                           359
17349386           ARMS                No                                              480                    480                           479
17348657           ARMS                No                                              480                    480                           479
17349387           ARMS                No                                              480                    480                           479
17347929           ARMS                No                                              360                    360                           359
17348658           ARMS                No                                              480                    480                           479
17348659           ARMS                No                                              360                    360                           359
17349389           ARMS                No                                              480                    480                           479
17350141           ARMS                No                                              480                    480                           480
17350143           ARMS                No                                              360                    360                           360
17349710           ARMS                No                                              480                    480                           480
17347446           ARMS                No                                              360                    360                           359
17349228           ARMS                No                                              480                    480                           480
17348660           ARMS                No                                              360                    360                           359
17349714           ARMS                No                                              480                    480                           480
17349390           ARMS                No                                              480                    480                           479
17347932           ARMS                No                                              360                    360                           359
17348176           ARMS                No                                              360                    360                           360
17349229           ARMS                No                                              360                    360                           360
17347448           ARMS                No                                              480                    480                           477
17348178           ARMS                No                                              480                    480                           479
17348179           ARMS                No                                              480                    480                           479
17348500           ARMS                No                                              480                    480                           479
17349230           ARMS                No                                              360                    360                           359
17348502           ARMS                No                                              360                    360                           359
17349231           ARMS                No                                              480                    480                           480
17349232           ARMS                No                                              360                    360                           359
17348503           ARMS                No                                              480                    480                           480
17347451           ARMS                No                                              480                    480                           479
17348180           ARMS                No                                              480                    480                           480
17347452           ARMS                No                                              480                    480                           477
17348181           ARMS                No                                              360                    360                           359
17349234           ARMS                No                                              360                    360                           359
17347453           ARMS                No                                              360                    360                           358
17349235           ARMS                No                                              360                    360                           360
17347454           ARMS                No                                              480                    480                           479
17348661           ARMS                No                                              480                    480                           479
17349236           ARMS                No                                              480                    480                           480
17347455           ARMS                No                                              480                    480                           477
17348508           ARMS                No                                              480                    480                           479
17348509           ARMS                No                                              360                    360                           359
17348185           ARMS                No                                              360                    360                           359
17348186           ARMS                No                                              480                    480                           479
17349239           ARMS                No                                              480                    480                           479
17347457           ARMS                No                                              480                    480                           479
17348187           ARMS                No                                              360                    360                           359
17349739           ARMS                No                                              480                    480                           480
17348686           ARMS                No                                              480                    480                           479
17348688           ARMS                No                                              480                    480                           480
17347959           ARMS                No                                              480                    480                           479
17348689           ARMS                No                                              360                    360                           359
17350170           ARMS                No                                              480                    480                           479
17350173           ARMS                No                                              480                    480                           480
17350175           ARMS                No                                              360                    360                           360
17350178           ARMS                No                                              360                    360                           360
17349740           ARMS                No                                              480                    480                           480
17349741           ARMS                No                                              480                    480                           480
17349743           ARMS                No                                              480                    480                           480
17348691           ARMS                No                                              360                    360                           360
17349744           ARMS                No                                              480                    480                           479
17347962           ARMS                No                                              360                    360                           359
17349745           ARMS                No                                              480                    480                           479
17348692           ARMS                No                                              480                    480                           479
17349746           ARMS                No                                              480                    480                           480
17347964           ARMS                No                                              480                    480                           479
17348693           ARMS                No                                              360                    360                           359
17349747           ARMS                No                                              480                    480                           480
17347965           ARMS                No                                              480                    480                           478
17348694           ARMS                No                                              360                    360                           359
17349748           ARMS                No                                              480                    480                           480
17349749           ARMS                No                                              480                    480                           479
17347967           ARMS                No                                              360                    360                           359
17348697           ARMS                No                                              360                    360                           359
17347969           ARMS                No                                              360                    360                           360
17348698           ARMS                No                                              480                    480                           479
17348699           ARMS                No                                              480                    480                           480
17349715           ARMS                No                                              360                    360                           360
17348662           ARMS                No                                              360                    360                           359
17347933           ARMS                No                                              480                    480                           479
17348188           ARMS                No                                              480                    480                           479
17347459           ARMS                No                                              360                    360                           357
17349716           ARMS                No                                              480                    480                           480
17349392           ARMS                No                                              480                    480                           479
17348663           ARMS                No                                              360                    360                           359
17349393           ARMS                No                                              480                    480                           480
17347935           ARMS                No                                              360                    360                           359
17348664           ARMS                No                                              480                    480                           479
17348510           ARMS                No                                              360                    360                           359
17348511           ARMS                No                                              480                    480                           479
17349240           ARMS                No                                              480                    480                           479
17348512           ARMS                No                                              480                    480                           479
17348513           ARMS                No                                              360                    360                           359
17349242           ARMS                No                                              480                    480                           480
17347461           BALLOON             Yes                                             360                    480                           357
17348514           ARMS                No                                              480                    480                           480
17348515           ARMS                No                                              360                    360                           359
17347462           ARMS                No                                              360                    360                           357
17349394           ARMS                No                                              360                    360                           359
17349244           ARMS                No                                              480                    480                           480
17349395           ARMS                No                                              480                    480                           479
17348666           ARMS                No                                              360                    360                           359
17347937           ARMS                No                                              480                    480                           479
17348051           ARMS                No                                              480                    480                           479
17348144           ARMS                No                                              480                    480                           479
17348052           ARMS                No                                              480                    480                           478
17347323           ARMS                No                                              480                    480                           476
17348053           ARMS                No                                              360                    360                           359
17349106           ARMS                No                                              480                    480                           479
17348054           ARMS                No                                              480                    480                           479
17349107           ARMS                No                                              480                    480                           479
17347326           ARMS                No                                              480                    480                           476
17347500           ARMS                No                                              360                    360                           358
17347501           ARMS                No                                              480                    480                           477
17348230           ARMS                No                                              360                    360                           359
17348231           ARMS                No                                              360                    360                           359
17347502           ARMS                No                                              480                    480                           478
17348055           ARMS                No                                              480                    480                           479
17347327           ARMS                No                                              480                    480                           477
17349109           ARMS                No                                              480                    480                           479
17348056           ARMS                No                                              480                    480                           479
17347328           ARMS                No                                              480                    480                           475
17348057           ARMS                No                                              360                    360                           359
17348058           ARMS                No                                              480                    480                           478
17348059           ARMS                No                                              360                    360                           359
17349110           ARMS                No                                              360                    360                           359
17347416           ARMS                No                                              360                    360                           358
17348145           ARMS                No                                              480                    480                           479
17347417           ARMS                No                                              480                    480                           479
17347418           ARMS                No                                              360                    360                           356
17347503           ARMS                No                                              360                    360                           357
17348232           ARMS                No                                              480                    480                           479
17348633           ARMS                No                                              480                    480                           479
17348148           ARMS                No                                              360                    360                           359
17347419           ARMS                No                                              360                    360                           359
17348634           ARMS                No                                              360                    360                           359
17348149           ARMS                No                                              360                    360                           359
17347330           ARMS                No                                              480                    480                           477
17349113           ARMS                No                                              360                    360                           360
17348060           ARMS                No                                              480                    480                           479
17347331           ARMS                No                                              480                    480                           477
17348061           ARMS                No                                              480                    480                           479
17347332           ARMS                No                                              360                    360                           356
17347420           ARMS                No                                              480                    480                           477
17349202           ARMS                No                                              480                    480                           478
17348233           ARMS                No                                              360                    360                           359
17347504           ARMS                No                                              480                    480                           477
17347180           ARMS                No                                              480                    480                           476
17347421           ARMS                No                                              480                    480                           479
17348150           ARMS                No                                              360                    360                           359
17347505           ARMS                No                                              360                    360                           359
17348235           ARMS                No                                              360                    360                           359
17347182           ARMS                No                                              480                    480                           475
17347506           ARMS                No                                              360                    360                           357
17347507           ARMS                No                                              480                    480                           477
17348236           ARMS                No                                              360                    360                           359
17347184           ARMS                No                                              480                    480                           475
17347508           ARMS                No                                              360                    360                           357
17348237           ARMS                No                                              480                    480                           479
17347185           ARMS                No                                              360                    360                           355
17347509           ARMS                No                                              360                    360                           358
17348238           ARMS                No                                              360                    360                           360
17348239           ARMS                No                                              480                    480                           479
17347186           ARMS                No                                              360                    360                           356
17347581           ARMS                No                                              480                    480                           477
17349364           ARMS                No                                              360                    360                           359
17347906           ARMS                No                                              480                    480                           479
17347582           ARMS                No                                              360                    360                           357
17349114           ARMS                No                                              480                    480                           479
17347333           ARMS                No                                              480                    480                           476
17348062           ARMS                No                                              360                    360                           359
17349115           ARMS                No                                              360                    360                           359
17348063           ARMS                No                                              360                    360                           359
17347334           ARMS                No                                              360                    360                           357
17347423           ARMS                No                                              360                    360                           357
17349126           ARMS                No                                              360                    360                           359
17349127           ARMS                No                                              360                    360                           359
17347346           ARMS                No                                              480                    480                           476
17349128           ARMS                No                                              360                    360                           359
17348075           ARMS                No                                              480                    480                           479
17347347           ARMS                No                                              360                    360                           356
17348076           ARMS                No                                              360                    360                           358
17349129           ARMS                No                                              480                    480                           479
17348077           ARMS                No                                              480                    480                           478
17347348           ARMS                No                                              480                    480                           476
17348078           ARMS                No                                              360                    360                           359
17349117           ARMS                No                                              360                    360                           359
17347335           ARMS                No                                              480                    480                           475
17349118           ARMS                No                                              480                    480                           479
17348065           ARMS                No                                              480                    480                           479
17349205           ARMS                No                                              480                    480                           479
17348152           ARMS                No                                              360                    360                           359
17348153           ARMS                No                                              480                    480                           479
17349206           ARMS                No                                              480                    480                           479
17348154           ARMS                No                                              480                    480                           479
17347425           ARMS                No                                              480                    480                           480
17349207           ARMS                No                                              480                    480                           480
17348155           ARMS                No                                              480                    480                           479
17347426           ARMS                No                                              480                    480                           477
17349208           ARMS                No                                              480                    480                           479
17347427           ARMS                No                                              480                    480                           477
17348156           ARMS                No                                              480                    480                           479
17349209           ARMS                No                                              480                    480                           479
17348636           ARMS                No                                              360                    360                           359
17347583           ARMS                No                                              360                    360                           358
17347907           ARMS                No                                              360                    360                           357
17347188           ARMS                No                                              480                    480                           476
17347189           ARMS                No                                              360                    360                           359
17348240           ARMS                No                                              480                    480                           479
17347511           ARMS                No                                              360                    360                           358
17348241           ARMS                No                                              480                    480                           479
17347512           ARMS                No                                              360                    360                           358
17347513           ARMS                No                                              480                    480                           477
17347514           ARMS                No                                              480                    480                           477
17347190           ARMS                No                                              360                    360                           359
17348243           ARMS                No                                              480                    480                           479
17348157           ARMS                No                                              480                    480                           479
17347336           ARMS                No                                              480                    480                           478
17349119           ARMS                No                                              480                    480                           479
17347337           ARMS                No                                              480                    480                           476
17348066           ARMS                No                                              360                    360                           359
17348067           ARMS                No                                              480                    480                           479
17349122           ARMS                No                                              360                    360                           360
17347340           ARMS                No                                              360                    360                           356
17349366           ARMS                No                                              480                    480                           480
17348637           ARMS                No                                              480                    480                           479
17347584           ARMS                No                                              480                    480                           477
17348079           ARMS                No                                              480                    480                           478
17348400           ARMS                No                                              360                    360                           359
17349130           ARMS                No                                              360                    360                           360
17348401           ARMS                No                                              360                    360                           359
17348402           ARMS                No                                              480                    480                           479
17348403           ARMS                No                                              480                    480                           480
17349133           ARMS                No                                              480                    480                           480
17347351           ARMS                No                                              480                    480                           476
17348404           ARMS                No                                              480                    480                           479
17348080           ARMS                No                                              360                    360                           359
17349134           ARMS                No                                              480                    480                           479
17348081           ARMS                No                                              480                    480                           478
17348406           ARMS                No                                              480                    480                           479
17348082           ARMS                No                                              360                    360                           359
17347353           ARMS                No                                              360                    360                           358
17349136           ARMS                No                                              360                    360                           360
17348407           ARMS                No                                              360                    360                           359
17347354           ARMS                No                                              480                    480                           476
17348084           ARMS                No                                              360                    360                           359
17347355           ARMS                No                                              480                    480                           476
17348409           ARMS                No                                              480                    480                           478
17347909           ARMS                No                                              360                    360                           360
17349367           ARMS                No                                              360                    360                           359
17347585           ARMS                No                                              480                    480                           477
17349368           ARMS                No                                              360                    360                           360
17347586           ARMS                No                                              360                    360                           359
17348639           ARMS                No                                              360                    360                           359
17349369           ARMS                No                                              480                    480                           479
17347589           ARMS                No                                              360                    360                           358
17350120           ARMS                No                                              480                    480                           480
17348070           ARMS                No                                              360                    360                           359
17347341           ARMS                No                                              360                    360                           359
17350122           ARMS                No                                              360                    360                           360
17350124           ARMS                No                                              360                    360                           360
17350126           ARMS                No                                              360                    360                           360
17350127           ARMS                No                                              360                    360                           360
17348640           ARMS                No                                              360                    360                           359
17347912           ARMS                No                                              480                    480                           479
17349370           ARMS                No                                              480                    480                           479
17349371           ARMS                No                                              360                    360                           359
17348642           ARMS                No                                              480                    480                           479
17347913           ARMS                No                                              360                    360                           359
17349124           ARMS                No                                              480                    480                           479
17348072           ARMS                No                                              360                    360                           359
17348217           ARMS                No                                              480                    480                           480
17348218           ARMS                No                                              480                    480                           479
17347167           BALLOON             Yes                                             360                    480                           355
17348220           ARMS                No                                              480                    480                           479
17348222           ARMS                No                                              360                    360                           359
17347308           ARMS                No                                              360                    360                           359
17348037           ARMS                No                                              480                    480                           479
17348039           ARMS                No                                              360                    360                           359
17347310           ARMS                No                                              480                    480                           476
17348040           ARMS                No                                              360                    360                           360
17347311           ARMS                No                                              360                    360                           357
17348041           ARMS                No                                              480                    480                           479
17347312           ARMS                No                                              480                    480                           476
17347313           ARMS                No                                              360                    360                           359
17349359           ARMS                No                                              360                    360                           359
17347577           ARMS                No                                              480                    480                           477
17348223           ARMS                No                                              480                    480                           479
17348127           ARMS                No                                              480                    480                           479
17348128           ARMS                No                                              480                    480                           479
17348224           ARMS                No                                              360                    360                           359
17347401           ARMS                No                                              480                    480                           477
17348130           ARMS                No                                              360                    360                           358
17348131           ARMS                No                                              480                    480                           479
17347314           ARMS                No                                              480                    480                           476
17348132           ARMS                No                                              360                    360                           359
17347405           ARMS                No                                              480                    480                           476
17348134           ARMS                No                                              480                    480                           479
17347315           ARMS                No                                              360                    360                           358
17348044           ARMS                No                                              480                    480                           479
17347316           ARMS                No                                              480                    480                           477
17348045           ARMS                No                                              360                    360                           358
17348046           ARMS                No                                              360                    360                           359
17348047           ARMS                No                                              480                    480                           478
17348048           ARMS                No                                              480                    480                           475
17347319           ARMS                No                                              480                    480                           476
17350115           ARMS                No                                              480                    480                           480
17350117           ARMS                No                                              360                    360                           360
17348049           ARMS                No                                              480                    480                           480
17349100           ARMS                No                                              480                    480                           479
17349101           ARMS                No                                              480                    480                           479
17349102           ARMS                No                                              480                    480                           479
17347320           ARMS                No                                              480                    480                           476
17349103           ARMS                No                                              480                    480                           479
17347406           ARMS                No                                              480                    480                           477
17348135           ARMS                No                                              480                    480                           479
17347172           ARMS                No                                              480                    480                           475
17348225           ARMS                No                                              480                    480                           479
17348136           ARMS                No                                              480                    480                           479
17347407           ARMS                No                                              480                    480                           477
17347408           ARMS                No                                              360                    360                           358
17348226           ARMS                No                                              360                    360                           359
17347409           ARMS                No                                              360                    360                           356
17348139           ARMS                No                                              480                    480                           479
17347410           ARMS                No                                              360                    360                           357
17347411           ARMS                No                                              480                    480                           476
17348140           ARMS                No                                              480                    480                           479
17348141           ARMS                No                                              480                    480                           479
17347413           ARMS                No                                              480                    480                           476
17348142           ARMS                No                                              360                    360                           359
17347321           ARMS                No                                              480                    480                           478
17347900           ARMS                No                                              360                    360                           359
17347901           ARMS                No                                              360                    360                           358
17348227           ARMS                No                                              360                    360                           359
17348630           ARMS                No                                              480                    480                           479
17347175           ARMS                No                                              480                    480                           476
17348228           ARMS                No                                              480                    480                           479
17349361           ARMS                No                                              360                    360                           359
17349104           ARMS                No                                              480                    480                           479
17347322           ARMS                No                                              360                    360                           357
17347176           ARMS                No                                              480                    480                           476
17347903           ARMS                No                                              360                    360                           359
17347580           ARMS                No                                              480                    480                           480
17349362           ARMS                No                                              360                    360                           359
17347178           ARMS                No                                              360                    360                           355
17349097           ARMS                No                                              360                    360                           359
17348368           ARMS                No                                              480                    480                           479
17349098           ARMS                No                                              360                    360                           359
17349420           ARMS                No                                              480                    480                           479
17347640           ARMS                No                                              480                    480                           479
17349423           ARMS                No                                              480                    480                           480
17348370           ARMS                No                                              480                    480                           479
17349424           ARMS                No                                              480                    480                           479
17347642           ARMS                No                                              360                    360                           357
17348371           ARMS                No                                              480                    480                           479
17349425           ARMS                No                                              480                    480                           479
17348372           ARMS                No                                              480                    480                           478
17348373           ARMS                No                                              480                    480                           480
17349426           ARMS                No                                              480                    480                           479
17347644           ARMS                No                                              360                    360                           358
17347645           ARMS                No                                              360                    360                           357
17348374           ARMS                No                                              360                    360                           359
17349428           ARMS                No                                              480                    480                           480
17347646           ARMS                No                                              480                    480                           479
17348375           ARMS                No                                              360                    360                           359
17349429           ARMS                No                                              480                    480                           480
17348376           ARMS                No                                              360                    360                           359
17348377           ARMS                No                                              480                    480                           479
17347648           ARMS                No                                              480                    480                           479
17348700           ARMS                No                                              480                    480                           479
17349430           ARMS                No                                              480                    480                           478
17347650           ARMS                No                                              360                    360                           358
17349433           ARMS                No                                              480                    480                           479
17348380           ARMS                No                                              360                    360                           359
17348705           ARMS                No                                              480                    480                           479
17349434           ARMS                No                                              480                    480                           479
17348382           ARMS                No                                              480                    480                           479
17349435           ARMS                No                                              480                    480                           479
17348707           ARMS                No                                              480                    480                           479
17347654           ARMS                No                                              480                    480                           479
17348383           ARMS                No                                              480                    480                           479
17348384           ARMS                No                                              360                    360                           360
17349437           ARMS                No                                              360                    360                           359
17347655           ARMS                No                                              480                    480                           479
17348709           ARMS                No                                              480                    480                           479
17349438           ARMS                No                                              360                    360                           359
17347656           ARMS                No                                              480                    480                           478
17348385           ARMS                No                                              360                    360                           359
17349439           ARMS                No                                              480                    480                           479
17348386           ARMS                No                                              360                    360                           359
17348387           ARMS                No                                              480                    480                           479
17348388           ARMS                No                                              480                    480                           479
17348389           ARMS                No                                              480                    480                           479
17348710           ARMS                No                                              480                    480                           479
17349440           ARMS                No                                              480                    480                           480
17348711           ARMS                No                                              480                    480                           479
17349441           ARMS                No                                              480                    480                           480
17348712           ARMS                No                                              480                    480                           479
17348713           ARMS                No                                              480                    480                           479
17347660           ARMS                No                                              480                    480                           479
17349442           ARMS                No                                              480                    480                           479
17349443           ARMS                No                                              480                    480                           479
17348714           ARMS                No                                              480                    480                           478
17347661           ARMS                No                                              480                    480                           478
17348390           ARMS                No                                              480                    480                           479
17348391           ARMS                No                                              360                    360                           359
17349445           ARMS                No                                              480                    480                           479
17348716           ARMS                No                                              480                    480                           479
17349446           ARMS                No                                              360                    360                           359
17348717           ARMS                No                                              480                    480                           479
17347664           ARMS                No                                              480                    480                           479
17347665           ARMS                No                                              480                    480                           478
17348718           ARMS                No                                              480                    480                           479
17349448           ARMS                No                                              480                    480                           479
17348395           ARMS                No                                              480                    480                           479
17349449           ARMS                No                                              480                    480                           480
17349410           ARMS                No                                              360                    360                           359
17349412           ARMS                No                                              360                    360                           359
17348103           ARMS                No                                              480                    480                           479
17348104           ARMS                No                                              360                    360                           359
17348105           ARMS                No                                              480                    480                           479
17348106           ARMS                No                                              480                    480                           479
17349335           ARMS                No                                              480                    480                           479
17348606           ARMS                No                                              480                    480                           479
17348287           ARMS                No                                              360                    360                           359
17347559           ARMS                No                                              480                    480                           480
17348288           ARMS                No                                              480                    480                           479
17348610           ARMS                No                                              480                    480                           479
17348611           ARMS                No                                              480                    480                           479
17349341           ARMS                No                                              480                    480                           480
17348612           ARMS                No                                              480                    480                           479
17348613           ARMS                No                                              360                    360                           359
17349342           ARMS                No                                              480                    480                           479
17347560           ARMS                No                                              360                    360                           357
17349343           ARMS                No                                              360                    360                           359
17348290           ARMS                No                                              480                    480                           478
17348614           ARMS                No                                              480                    480                           479
17348291           ARMS                No                                              480                    480                           479
17349344           ARMS                No                                              480                    480                           479
17348615           ARMS                No                                              480                    480                           478
17348616           ARMS                No                                              360                    360                           359
17347563           ARMS                No                                              480                    480                           477
17348293           ARMS                No                                              360                    360                           359
17347564           ARMS                No                                              480                    480                           478
17349347           ARMS                No                                              360                    360                           359
17348294           ARMS                No                                              480                    480                           479
17347565           ARMS                No                                              480                    480                           479
17349348           ARMS                No                                              480                    480                           479
17348619           ARMS                No                                              480                    480                           479
17348295           ARMS                No                                              480                    480                           479
17347566           ARMS                No                                              480                    480                           478
17347567           ARMS                No                                              360                    360                           360
17348296           ARMS                No                                              360                    360                           359
17348298           ARMS                No                                              360                    360                           359
17350101           ARMS                No                                              360                    360                           360
17350103           ARMS                No                                              480                    480                           480
17350108           ARMS                No                                              480                    480                           480
17350109           ARMS                No                                              360                    360                           360
17348620           ARMS                No                                              480                    480                           479
17348621           ARMS                No                                              480                    480                           479
17349350           ARMS                No                                              480                    480                           479
17348622           ARMS                No                                              360                    360                           359
17349352           ARMS                No                                              360                    360                           359
17349353           ARMS                No                                              360                    360                           359
17349413           ARMS                No                                              360                    360                           359
17349090           ARMS                No                                              480                    480                           479
17348361           ARMS                No                                              480                    480                           479
17347632           ARMS                No                                              480                    480                           479
17349091           ARMS                No                                              480                    480                           479
17348362           ARMS                No                                              480                    480                           480
17349416           ARMS                No                                              480                    480                           479
17348363           ARMS                No                                              480                    480                           479
17347571           ARMS                No                                              480                    480                           478
17349354           ARMS                No                                              480                    480                           479
17348625           ARMS                No                                              360                    360                           359
17349355           ARMS                No                                              360                    360                           359
17347573           ARMS                No                                              360                    360                           359
17348626           ARMS                No                                              480                    480                           479
17349356           ARMS                No                                              480                    480                           479
17347574           ARMS                No                                              480                    480                           479
17348627           ARMS                No                                              480                    480                           479
17347575           ARMS                No                                              480                    480                           479
17348628           ARMS                No                                              480                    480                           479
17349358           ARMS                No                                              480                    480                           479
17348629           ARMS                No                                              480                    480                           479
17349093           ARMS                No                                              480                    480                           479
17348364           ARMS                No                                              360                    360                           359
17349417           ARMS                No                                              480                    480                           479
17347636           ARMS                No                                              360                    360                           358
17349095           ARMS                No                                              480                    480                           479
17349336           ARMS                No                                              480                    480                           479
17347159           BALLOON             Yes                                             360                    480                           354
17348210           ARMS                No                                              480                    480                           479
17348212           ARMS                No                                              480                    480                           479
17348213           ARMS                No                                              480                    480                           479
17347554           ARMS                No                                              480                    480                           479
17348283           ARMS                No                                              480                    480                           479
17348284           ARMS                No                                              360                    360                           360
17348214           ARMS                No                                              480                    480                           479
17349337           ARMS                No                                              360                    360                           359
17347555           ARMS                No                                              480                    480                           479
17348215           ARMS                No                                              480                    480                           479
17348216           ARMS                No                                              480                    480                           479
17349338           ARMS                No                                              360                    360                           359
17348285           ARMS                No                                              480                    480                           479
17347556           ARMS                No                                              360                    360                           358
17348109           ARMS                No                                              480                    480                           479
17348111           ARMS                No                                              480                    480                           479
17348112           ARMS                No                                              480                    480                           479
17348114           ARMS                No                                              360                    360                           358
17348286           ARMS                No                                              360                    360                           359
17348115           ARMS                No                                              360                    360                           359
17348117           ARMS                No                                              480                    480                           479
17348118           ARMS                No                                              360                    360                           359
17348120           ARMS                No                                              360                    360                           359
17348123           ARMS                No                                              480                    480                           479
17348125           ARMS                No                                              480                    480                           479
17349777           ARMS                No                                              480                    480                           479
17347995           ARMS                No                                              360                    360                           359
17349778           ARMS                No                                              480                    480                           479
17347996           ARMS                No                                              480                    480                           478
17347997           ARMS                No                                              360                    360                           360
17347998           ARMS                No                                              480                    480                           479
17349780           ARMS                No                                              480                    480                           480
17349781           ARMS                No                                              360                    360                           359
17349783           ARMS                No                                              480                    480                           479
17349786           ARMS                No                                              360                    360                           359
17349787           ARMS                No                                              360                    360                           359
17349789           ARMS                No                                              480                    480                           480
17349791           ARMS                No                                              480                    480                           480
17349794           ARMS                No                                              480                    480                           480
17349795           ARMS                No                                              480                    480                           480
17349796           ARMS                No                                              480                    480                           480
17349798           ARMS                No                                              480                    480                           480
17347200           ARMS                No                                              480                    480                           477
17347202           ARMS                No                                              360                    360                           356
17347203           ARMS                No                                              480                    480                           475
17347204           ARMS                No                                              360                    360                           356
17347205           ARMS                No                                              480                    480                           475
17347206           ARMS                No                                              480                    480                           476
17347208           ARMS                No                                              360                    360                           355
17347209           ARMS                No                                              480                    480                           478
17347210           BALLOON             Yes                                             360                    480                           357
17347211           ARMS                No                                              360                    360                           357
17347212           ARMS                No                                              360                    360                           359
17347213           ARMS                No                                              360                    360                           359
17347214           ARMS                No                                              480                    480                           477
17347216           ARMS                No                                              480                    480                           476
17347218           ARMS                No                                              360                    360                           355
17347219           ARMS                No                                              480                    480                           476
17349000           ARMS                No                                              480                    480                           479
17347220           BALLOON             Yes                                             360                    480                           357
17349003           ARMS                No                                              480                    480                           479
17347221           ARMS                No                                              360                    360                           356
17349004           ARMS                No                                              480                    480                           479
17349005           ARMS                No                                              480                    480                           479
17349006           ARMS                No                                              480                    480                           480
17347224           ARMS                No                                              480                    480                           476
17347225           ARMS                No                                              360                    360                           359
17349008           ARMS                No                                              480                    480                           480
17347226           ARMS                No                                              480                    480                           474
17347227           ARMS                No                                              360                    360                           356
17347229           ARMS                No                                              360                    360                           356
17349012           ARMS                No                                              480                    480                           479
17347230           ARMS                No                                              360                    360                           357
17349013           ARMS                No                                              360                    360                           359
17349014           ARMS                No                                              360                    360                           359
17347232           ARMS                No                                              480                    480                           479
17349015           ARMS                No                                              360                    360                           359
17348029           ARMS                No                                              360                    360                           360
17347301           ARMS                No                                              360                    360                           359
17348030           ARMS                No                                              480                    480                           479
17347302           ARMS                No                                              480                    480                           476
17347303           ARMS                No                                              360                    360                           356
17348033           ARMS                No                                              360                    360                           358
17347304           ARMS                No                                              360                    360                           357
17347305           ARMS                No                                              480                    480                           476
17349016           ARMS                No                                              480                    480                           479
17347235           ARMS                No                                              360                    360                           349
17349018           ARMS                No                                              360                    360                           359
17347236           ARMS                No                                              480                    480                           473
17349019           ARMS                No                                              480                    480                           479
17347237           BALLOON             Yes                                             360                    480                           355
17347238           ARMS                No                                              360                    360                           356
17347239           ARMS                No                                              480                    480                           476
17349020           ARMS                No                                              480                    480                           479
17349021           ARMS                No                                              480                    480                           479
17349022           ARMS                No                                              480                    480                           479
17347240           ARMS                No                                              360                    360                           356
17349023           ARMS                No                                              480                    480                           480
17349024           ARMS                No                                              480                    480                           480
17347242           ARMS                No                                              480                    480                           476
17347243           ARMS                No                                              360                    360                           355
17349026           ARMS                No                                              360                    360                           359
17347244           ARMS                No                                              480                    480                           476
17349027           ARMS                No                                              360                    360                           359
17349028           ARMS                No                                              480                    480                           479
17347246           ARMS                No                                              360                    360                           356
17347247           ARMS                No                                              360                    360                           356
17347248           ARMS                No                                              480                    480                           475
17347249           ARMS                No                                              480                    480                           476
17349030           ARMS                No                                              480                    480                           479
17348301           ARMS                No                                              480                    480                           479
17348302           ARMS                No                                              480                    480                           478
17348303           ARMS                No                                              360                    360                           359
17349032           ARMS                No                                              480                    480                           479
17347250           ARMS                No                                              480                    480                           476
17349033           ARMS                No                                              360                    360                           359
17348304           ARMS                No                                              480                    480                           479
17347251           ARMS                No                                              360                    360                           356
17348305           ARMS                No                                              480                    480                           479
17347252           ARMS                No                                              360                    360                           356
17348306           ARMS                No                                              480                    480                           479
17347253           ARMS                No                                              480                    480                           476
17347981           ARMS                No                                              480                    480                           479
17349763           ARMS                No                                              480                    480                           479
17347982           ARMS                No                                              480                    480                           479
17347983           ARMS                No                                              360                    360                           359
17349766           ARMS                No                                              480                    480                           479
17349767           ARMS                No                                              360                    360                           359
17347985           ARMS                No                                              360                    360                           359
17347986           ARMS                No                                              360                    360                           359
17349769           ARMS                No                                              480                    480                           480
17347987           ARMS                No                                              360                    360                           358
17348307           ARMS                No                                              480                    480                           479
17347254           ARMS                No                                              360                    360                           356
17349037           ARMS                No                                              360                    360                           360
17347255           ARMS                No                                              480                    480                           477
17349038           ARMS                No                                              480                    480                           479
17347256           ARMS                No                                              480                    480                           476
17348309           ARMS                No                                              480                    480                           479
17349039           ARMS                No                                              360                    360                           359
17347257           ARMS                No                                              360                    360                           356
17347258           ARMS                No                                              480                    480                           476
17348310           ARMS                No                                              480                    480                           479
17348311           ARMS                No                                              480                    480                           479
17348312           ARMS                No                                              480                    480                           479
17348313           ARMS                No                                              480                    480                           480
17347260           ARMS                No                                              480                    480                           476
17348314           ARMS                No                                              480                    480                           479
17349043           ARMS                No                                              480                    480                           479
17347261           ARMS                No                                              360                    360                           356
17348315           ARMS                No                                              480                    480                           479
17347262           ARMS                No                                              480                    480                           476
17349044           ARMS                No                                              360                    360                           359
17348316           ARMS                No                                              360                    360                           359
17347263           ARMS                No                                              480                    480                           476
17347264           ARMS                No                                              480                    480                           476
17347988           ARMS                No                                              480                    480                           479
17349770           ARMS                No                                              360                    360                           360
17349772           ARMS                No                                              480                    480                           480
17347990           ARMS                No                                              480                    480                           479
17347991           ARMS                No                                              360                    360                           359
17349775           ARMS                No                                              480                    480                           480
17347993           ARMS                No                                              360                    360                           359
17349776           ARMS                No                                              480                    480                           480
17347994           ARMS                No                                              480                    480                           479
17347265           ARMS                No                                              360                    360                           356
17348318           ARMS                No                                              480                    480                           479
17349048           ARMS                No                                              480                    480                           479
17348319           ARMS                No                                              360                    360                           359
17347266           ARMS                No                                              480                    480                           476
17347267           ARMS                No                                              360                    360                           356
17347268           ARMS                No                                              480                    480                           475
17347269           ARMS                No                                              480                    480                           476
17348320           ARMS                No                                              360                    360                           360
17348321           ARMS                No                                              360                    360                           359
17348322           ARMS                No                                              360                    360                           359
17348323           ARMS                No                                              480                    480                           479
17347270           ARMS                No                                              360                    360                           356
17349053           ARMS                No                                              360                    360                           359
17348324           ARMS                No                                              360                    360                           359
17349054           ARMS                No                                              480                    480                           479
17348325           ARMS                No                                              360                    360                           359
17348326           ARMS                No                                              360                    360                           360
17349055           ARMS                No                                              480                    480                           479
17347273           ARMS                No                                              360                    360                           356
17349056           ARMS                No                                              480                    480                           480
17347274           ARMS                No                                              480                    480                           477
17349057           ARMS                No                                              480                    480                           479
17347275           ARMS                No                                              360                    360                           355
17348328           ARMS                No                                              480                    480                           479
17349058           ARMS                No                                              360                    360                           360
17347277           ARMS                No                                              360                    360                           357
17347278           ARMS                No                                              360                    360                           355
17347600           ARMS                No                                              360                    360                           359
17348330           ARMS                No                                              480                    480                           480
17348331           ARMS                No                                              480                    480                           479
17348333           ARMS                No                                              480                    480                           479
17347604           ARMS                No                                              360                    360                           358
17347605           ARMS                No                                              360                    360                           357
17348334           ARMS                No                                              480                    480                           479
17349063           ARMS                No                                              480                    480                           479
17347281           ARMS                No                                              480                    480                           477
17349064           ARMS                No                                              360                    360                           359
17348335           ARMS                No                                              480                    480                           479
17348336           ARMS                No                                              480                    480                           479
17349065           ARMS                No                                              480                    480                           479
17347283           ARMS                No                                              360                    360                           355
17348337           ARMS                No                                              360                    360                           359
17349067           ARMS                No                                              360                    360                           359
17348338           ARMS                No                                              480                    480                           479
17347285           ARMS                No                                              480                    480                           476
17348339           ARMS                No                                              360                    360                           359
17349068           ARMS                No                                              360                    360                           359
17347288           ARMS                No                                              480                    480                           476
17347289           ARMS                No                                              360                    360                           356
17348340           ARMS                No                                              360                    360                           359
17347611           ARMS                No                                              360                    360                           359
17349070           ARMS                No                                              480                    480                           480
17348341           ARMS                No                                              480                    480                           479
17349071           ARMS                No                                              480                    480                           480
17348342           ARMS                No                                              360                    360                           359
17347613           ARMS                No                                              360                    360                           354
17349072           ARMS                No                                              480                    480                           480
17348343           ARMS                No                                              360                    360                           359
17347614           ARMS                No                                              360                    360                           358
17349073           ARMS                No                                              360                    360                           359
17348345           ARMS                No                                              480                    480                           479
17349074           ARMS                No                                              360                    360                           359
17347616           ARMS                No                                              480                    480                           479
17347292           ARMS                No                                              360                    360                           356
17348346           ARMS                No                                              360                    360                           359
17347293           ARMS                No                                              360                    360                           357
17348347           ARMS                No                                              480                    480                           479
17347294           ARMS                No                                              360                    360                           356
17348348           ARMS                No                                              480                    480                           479
17347295           ARMS                No                                              480                    480                           476
17347619           ARMS                No                                              360                    360                           357
17347296           ARMS                No                                              360                    360                           356
17348349           ARMS                No                                              360                    360                           359
17349078           ARMS                No                                              480                    480                           479
17349079           ARMS                No                                              360                    360                           359
17347297           ARMS                No                                              360                    360                           356
17347298           BALLOON             Yes                                             360                    480                           357
17349400           ARMS                No                                              480                    480                           479
17349401           ARMS                No                                              480                    480                           479
17349402           ARMS                No                                              360                    360                           359
17347620           ARMS                No                                              360                    360                           359
17347621           ARMS                No                                              480                    480                           479
17349403           ARMS                No                                              360                    360                           359
17348351           ARMS                No                                              360                    360                           359
17349080           ARMS                No                                              360                    360                           359
17348352           ARMS                No                                              480                    480                           479
17347623           ARMS                No                                              360                    360                           358
17349081           ARMS                No                                              480                    480                           479
17349406           ARMS                No                                              480                    480                           479
17349082           ARMS                No                                              360                    360                           359
17348353           ARMS                No                                              360                    360                           359
17349083           ARMS                No                                              480                    480                           479
17348354           ARMS                No                                              480                    480                           479
17349407           ARMS                No                                              480                    480                           479
17349084           ARMS                No                                              360                    360                           359
17349409           ARMS                No                                              360                    360                           359
17349085           ARMS                No                                              360                    360                           359
17348356           ARMS                No                                              360                    360                           359
17347627           ARMS                No                                              360                    360                           357
17347628           ARMS                No                                              480                    480                           480
17348357           ARMS                No                                              360                    360                           358
17348358           ARMS                No                                              480                    480                           479
17348359           ARMS                No                                              480                    480                           479
17349089           ARMS                No                                              480                    480                           479
17349497           ARMS                No                                              480                    480                           479
17348768           ARMS                No                                              480                    480                           479
17348769           ARMS                No                                              480                    480                           480
17349499           ARMS                No                                              480                    480                           479
17349820           ARMS                No                                              480                    480                           480
17349821           ARMS                No                                              480                    480                           480
17349822           ARMS                No                                              480                    480                           480
17348770           ARMS                No                                              480                    480                           480
17348771           ARMS                No                                              360                    360                           359
17348772           ARMS                No                                              480                    480                           479
17349826           ARMS                No                                              480                    480                           480
17348773           ARMS                No                                              360                    360                           359
17349827           ARMS                No                                              360                    360                           359
17348774           ARMS                No                                              480                    480                           479
17349828           ARMS                No                                              480                    480                           480
17348775           ARMS                No                                              360                    360                           359
17349829           ARMS                No                                              480                    480                           480
17348776           ARMS                No                                              360                    360                           359
17348777           ARMS                No                                              360                    360                           359
17348779           ARMS                No                                              480                    480                           479
17349830           ARMS                No                                              480                    480                           480
17349831           ARMS                No                                              480                    480                           480
17349832           ARMS                No                                              480                    480                           479
17349833           ARMS                No                                              360                    360                           360
17348780           ARMS                No                                              480                    480                           479
17348781           ARMS                No                                              480                    480                           479
17349835           ARMS                No                                              480                    480                           479
17348782           ARMS                No                                              480                    480                           479
17349836           ARMS                No                                              480                    480                           480
17349837           ARMS                No                                              480                    480                           480
17348784           ARMS                No                                              480                    480                           479
17349838           ARMS                No                                              480                    480                           479
17348785           ARMS                No                                              360                    360                           359
17348786           ARMS                No                                              480                    480                           480
17349839           ARMS                No                                              480                    480                           480
17348787           ARMS                No                                              480                    480                           479
17349840           ARMS                No                                              480                    480                           480
17349841           ARMS                No                                              480                    480                           479
17349842           ARMS                No                                              480                    480                           479
17349843           ARMS                No                                              480                    480                           480
17348790           ARMS                No                                              480                    480                           479
17348792           ARMS                No                                              480                    480                           479
17348797           ARMS                No                                              360                    360                           359
17348798           ARMS                No                                              480                    480                           479
17348799           ARMS                No                                              480                    480                           479
17349851           ARMS                No                                              480                    480                           480
17349852           ARMS                No                                              360                    360                           360
17349853           ARMS                No                                              360                    360                           360
17349855           ARMS                No                                              360                    360                           359
17349857           ARMS                No                                              360                    360                           359
17349862           ARMS                No                                              480                    480                           480
17349864           ARMS                No                                              360                    360                           360
17349899           ARMS                No                                              360                    360                           359
17348001           ARMS                No                                              360                    360                           359
17348002           ARMS                No                                              480                    480                           478
17348003           ARMS                No                                              480                    480                           478
17348008           ARMS                No                                              360                    360                           359
17348009           ARMS                No                                              360                    360                           359
17348011           ARMS                No                                              480                    480                           479
17348012           ARMS                No                                              360                    360                           360
17349869           ARMS                No                                              480                    480                           480
17349871           ARMS                No                                              360                    360                           360
17349873           ARMS                No                                              360                    360                           360
17348013           ARMS                No                                              360                    360                           359
17348014           ARMS                No                                              480                    480                           479
17348016           ARMS                No                                              480                    480                           479
17348018           ARMS                No                                              480                    480                           479
17348019           ARMS                No                                              360                    360                           359
17348020           ARMS                No                                              360                    360                           359
17348021           ARMS                No                                              480                    480                           479
17348023           ARMS                No                                              480                    480                           479
17348024           ARMS                No                                              480                    480                           479
17348025           ARMS                No                                              360                    360                           359
17348026           ARMS                No                                              480                    480                           479
17349875           ARMS                No                                              480                    480                           480
17349876           ARMS                No                                              480                    480                           480
17349877           ARMS                No                                              480                    480                           480
17349878           ARMS                No                                              480                    480                           480
17349879           ARMS                No                                              360                    360                           360
17349882           ARMS                No                                              360                    360                           360
17349883           ARMS                No                                              360                    360                           360
17349884           ARMS                No                                              480                    480                           480
17349885           ARMS                No                                              360                    360                           360
17349893           ARMS                No                                              360                    360                           360
17349896           ARMS                No                                              480                    480                           479
17347125           ARMS                No                                              360                    360                           353
17347126           ARMS                No                                              360                    360                           353
17347127           ARMS                No                                              360                    360                           353
17347128           ARMS                No                                              480                    480                           475
17348738           ARMS                No                                              360                    360                           359
17347685           ARMS                No                                              480                    480                           478
17349468           ARMS                No                                              480                    480                           479
17347686           ARMS                No                                              480                    480                           479
17348740           ARMS                No                                              480                    480                           479
17349470           ARMS                No                                              480                    480                           480
17349471           ARMS                No                                              360                    360                           360
17349953           ARMS                No                                              480                    480                           480
17349954           ARMS                No                                              360                    360                           360
17349959           ARMS                No                                              480                    480                           480
17349962           ARMS                No                                              360                    360                           360
17349964           ARMS                No                                              480                    480                           480
17347129           ARMS                No                                              480                    480                           479
17347130           ARMS                No                                              360                    360                           354
17348743           ARMS                No                                              360                    360                           360
17347690           ARMS                No                                              360                    360                           360
17349472           ARMS                No                                              360                    360                           359
17349473           ARMS                No                                              480                    480                           479
17347691           ARMS                No                                              360                    360                           359
17348744           ARMS                No                                              480                    480                           479
17349474           ARMS                No                                              360                    360                           359
17347692           ARMS                No                                              480                    480                           478
17349475           ARMS                No                                              480                    480                           479
17347694           ARMS                No                                              480                    480                           480
17349476           ARMS                No                                              360                    360                           359
17348747           ARMS                No                                              480                    480                           479
17349477           ARMS                No                                              360                    360                           359
17347697           ARMS                No                                              480                    480                           480
17349479           ARMS                No                                              480                    480                           479
17349800           ARMS                No                                              480                    480                           479
17349801           ARMS                No                                              480                    480                           480
17349802           ARMS                No                                              480                    480                           480
17348750           ARMS                No                                              360                    360                           359
17349804           ARMS                No                                              360                    360                           359
17349480           ARMS                No                                              480                    480                           480
17347131           ARMS                No                                              360                    360                           353
17347132           ARMS                No                                              360                    360                           353
17347133           ARMS                No                                              360                    360                           356
17347134           ARMS                No                                              360                    360                           355
17347135           ARMS                No                                              360                    360                           353
17347138           ARMS                No                                              480                    480                           473
17347140           ARMS                No                                              480                    480                           479
17347142           ARMS                No                                              480                    480                           478
17347143           ARMS                No                                              360                    360                           356
17349968           ARMS                No                                              480                    480                           480
17349971           ARMS                No                                              360                    360                           360
17349974           ARMS                No                                              480                    480                           480
17349978           ARMS                No                                              480                    480                           479
17347548           ARMS                No                                              360                    360                           358
17349982           ARMS                No                                              480                    480                           480
17349983           ARMS                No                                              360                    360                           360
17349988           ARMS                No                                              360                    360                           360
17349992           ARMS                No                                              480                    480                           480
17349995           ARMS                No                                              480                    480                           480
17349996           ARMS                No                                              480                    480                           480
17348751           ARMS                No                                              360                    360                           359
17348752           ARMS                No                                              480                    480                           480
17349805           ARMS                No                                              480                    480                           480
17349481           ARMS                No                                              480                    480                           480
17349806           ARMS                No                                              480                    480                           480
17349482           ARMS                No                                              480                    480                           479
17348753           ARMS                No                                              480                    480                           479
17349483           ARMS                No                                              480                    480                           480
17349807           ARMS                No                                              480                    480                           479
17348754           ARMS                No                                              480                    480                           479
17349808           ARMS                No                                              480                    480                           480
17348755           ARMS                No                                              360                    360                           359
17348756           ARMS                No                                              480                    480                           480
17349809           ARMS                No                                              480                    480                           480
17349485           ARMS                No                                              480                    480                           479
17348100           ARMS                No                                              480                    480                           479
17348101           ARMS                No                                              360                    360                           359
17348102           ARMS                No                                              360                    360                           359
17347145           ARMS                No                                              360                    360                           356
17347146           ARMS                No                                              480                    480                           475
17347147           ARMS                No                                              480                    480                           468
17347148           ARMS                No                                              480                    480                           474
17347149           ARMS                No                                              480                    480                           476
17348600           ARMS                No                                              480                    480                           479
17348201           ARMS                No                                              480                    480                           479
17348202           ARMS                No                                              480                    480                           479
17348203           ARMS                No                                              480                    480                           479
17347150           ARMS                No                                              480                    480                           475
17348204           ARMS                No                                              480                    480                           479
17347152           ARMS                No                                              480                    480                           473
17348205           ARMS                No                                              480                    480                           479
17348206           ARMS                No                                              480                    480                           479
17347153           ARMS                No                                              360                    360                           355
17347154           ARMS                No                                              480                    480                           479
17348207           ARMS                No                                              480                    480                           479
17348209           ARMS                No                                              480                    480                           479
17348601           ARMS                No                                              480                    480                           479
17349331           ARMS                No                                              360                    360                           359
17348602           ARMS                No                                              480                    480                           479
17349332           ARMS                No                                              480                    480                           479
17349333           ARMS                No                                              360                    360                           359
17348604           ARMS                No                                              480                    480                           479
17348281           ARMS                No                                              480                    480                           480
17347552           ARMS                No                                              360                    360                           359
17348605           ARMS                No                                              480                    480                           479
17347158           ARMS                No                                              360                    360                           354
17349486           ARMS                No                                              480                    480                           479
17348757           ARMS                No                                              360                    360                           359
17348758           ARMS                No                                              480                    480                           479
17349487           ARMS                No                                              480                    480                           479
17348759           ARMS                No                                              360                    360                           359
17349488           ARMS                No                                              480                    480                           478
17349811           ARMS                No                                              480                    480                           480
17349812           ARMS                No                                              480                    480                           480
17349813           ARMS                No                                              480                    480                           480
17349814           ARMS                No                                              480                    480                           480
17348761           ARMS                No                                              360                    360                           359
17349815           ARMS                No                                              480                    480                           480
17348762           ARMS                No                                              480                    480                           480
17349491           ARMS                No                                              360                    360                           359
17348764           ARMS                No                                              360                    360                           360
17349817           ARMS                No                                              480                    480                           480
17349818           ARMS                No                                              480                    480                           480
17349494           ARMS                No                                              480                    480                           480
17349819           ARMS                No                                              480                    480                           480
17349495           ARMS                No                                              480                    480                           479
17348767           ARMS                No                                              480                    480                           479
17350199           ARMS                No                                              480                    480                           480
17349760           ARMS                No                                              480                    480                           480
17349761           ARMS                No                                              480                    480                           480
17348270           ARMS                No                                              360                    360                           359
17347541           ARMS                No                                              480                    480                           479
17349324           ARMS                No                                              480                    480                           478
17348271           ARMS                No                                              360                    360                           359
17347544           ARMS                No                                              480                    480                           478
17348273           ARMS                No                                              480                    480                           479
17348974           ARMS                No                                              360                    360                           359
17348975           ARMS                No                                              480                    480                           479
17348976           ARMS                No                                              480                    480                           479
17348978           ARMS                No                                              480                    480                           479
17348979           ARMS                No                                              480                    480                           479
17348980           ARMS                No                                              360                    360                           359
17348982           ARMS                No                                              480                    480                           479
17348983           ARMS                No                                              480                    480                           479
17348984           ARMS                No                                              480                    480                           480
17348986           ARMS                No                                              480                    480                           479
17348988           ARMS                No                                              480                    480                           479
17348992           ARMS                No                                              360                    360                           359
17348993           ARMS                No                                              480                    480                           479
17348995           ARMS                No                                              480                    480                           479
17348996           ARMS                No                                              480                    480                           480
17348274           ARMS                No                                              480                    480                           479
17347545           ARMS                No                                              480                    480                           479
17348999           ARMS                No                                              480                    480                           480
17347110           ARMS                No                                              480                    480                           479
17347111           ARMS                No                                              480                    480                           479
17347115           ARMS                No                                              480                    480                           479
17347116           ARMS                No                                              480                    480                           480
17347117           ARMS                No                                              360                    360                           357
17347118           ARMS                No                                              480                    480                           473
17347120           ARMS                No                                              360                    360                           357
17347122           ARMS                No                                              480                    480                           474
17347123           ARMS                No                                              360                    360                           352
17347124           ARMS                No                                              360                    360                           353
17348896           ARMS                No                                              480                    480                           479
17348897           ARMS                No                                              360                    360                           359
17348898           ARMS                No                                              480                    480                           479
17348899           ARMS                No                                              480                    480                           479
17349950           ARMS                No                                              360                    360                           360
17349327           ARMS                No                                              480                    480                           479
17349328           ARMS                No                                              360                    360                           360
17349329           ARMS                No                                              480                    480                           479
17348277           ARMS                No                                              360                    360                           359
17349952           ARMS                No                                              360                    360                           360
17348846           ARMS                No                                              360                    360                           359
17349575           ARMS                No                                              480                    480                           479
17347794           ARMS                No                                              480                    480                           479
17348927           ARMS                No                                              480                    480                           479
17349656           ARMS                No                                              360                    360                           359
17347875           ARMS                No                                              480                    480                           478
17348928           ARMS                No                                              480                    480                           479
17348929           ARMS                No                                              480                    480                           479
17347876           ARMS                No                                              360                    360                           359
17349659           ARMS                No                                              480                    480                           480
17347877           ARMS                No                                              480                    480                           480
17347878           ARMS                No                                              480                    480                           479
17349576           ARMS                No                                              480                    480                           480
17348848           ARMS                No                                              480                    480                           479
17349902           ARMS                No                                              480                    480                           480
17348850           ARMS                No                                              480                    480                           479
17348851           ARMS                No                                              480                    480                           479
17349580           ARMS                No                                              480                    480                           479
17349581           ARMS                No                                              360                    360                           360
17348854           ARMS                No                                              480                    480                           479
17349583           ARMS                No                                              480                    480                           480
17349907           ARMS                No                                              360                    360                           360
17350090           ARMS                No                                              480                    480                           480
17349584           ARMS                No                                              360                    360                           359
17350093           ARMS                No                                              360                    360                           360
17350095           ARMS                No                                              360                    360                           360
17350096           ARMS                No                                              480                    480                           480
17350098           ARMS                No                                              360                    360                           360
17350099           ARMS                No                                              480                    480                           480
17348930           ARMS                No                                              360                    360                           359
17349585           ARMS                No                                              480                    480                           480
17349909           ARMS                No                                              360                    360                           360
17348857           ARMS                No                                              360                    360                           359
17348858           ARMS                No                                              360                    360                           359
17348859           ARMS                No                                              360                    360                           359
17349588           ARMS                No                                              360                    360                           359
17349589           ARMS                No                                              480                    480                           479
17348860           ARMS                No                                              480                    480                           480
17349590           ARMS                No                                              480                    480                           479
17349591           ARMS                No                                              480                    480                           479
17348863           ARMS                No                                              480                    480                           479
17349592           ARMS                No                                              480                    480                           480
17349593           ARMS                No                                              360                    360                           359
17349917           ARMS                No                                              480                    480                           480
17348864           ARMS                No                                              480                    480                           480
17348865           ARMS                No                                              360                    360                           360
17349594           ARMS                No                                              480                    480                           480
17349595           ARMS                No                                              480                    480                           478
17349596           ARMS                No                                              480                    480                           479
17348867           ARMS                No                                              360                    360                           360
17349597           ARMS                No                                              480                    480                           480
17348869           ARMS                No                                              480                    480                           479
17349598           ARMS                No                                              480                    480                           479
17349599           ARMS                No                                              480                    480                           479
17348870           ARMS                No                                              360                    360                           359
17348873           ARMS                No                                              480                    480                           479
17349926           ARMS                No                                              360                    360                           360
17349927           ARMS                No                                              480                    480                           480
17349929           ARMS                No                                              480                    480                           480
17348877           ARMS                No                                              480                    480                           479
17348878           ARMS                No                                              480                    480                           479
17348879           ARMS                No                                              480                    480                           479
17349933           ARMS                No                                              360                    360                           360
17348882           ARMS                No                                              360                    360                           359
17349935           ARMS                No                                              480                    480                           480
17348883           ARMS                No                                              480                    480                           479
17348884           ARMS                No                                              480                    480                           479
17348885           ARMS                No                                              480                    480                           479
17349939           ARMS                No                                              360                    360                           360
17349660           ARMS                No                                              360                    360                           359
17349661           ARMS                No                                              360                    360                           359
17348932           ARMS                No                                              480                    480                           480
17347674           ARMS                No                                              360                    360                           359
17349457           ARMS                No                                              480                    480                           480
17347675           ARMS                No                                              480                    480                           478
17349458           ARMS                No                                              480                    480                           480
17347676           ARMS                No                                              480                    480                           479
17347677           ARMS                No                                              480                    480                           480
17349459           ARMS                No                                              480                    480                           479
17347678           ARMS                No                                              360                    360                           357
17348730           ARMS                No                                              360                    360                           359
17349460           ARMS                No                                              480                    480                           479
17348732           ARMS                No                                              480                    480                           479
17348888           ARMS                No                                              480                    480                           479
17348889           ARMS                No                                              360                    360                           359
17349942           ARMS                No                                              480                    480                           480
17348933           ARMS                No                                              480                    480                           479
17349662           ARMS                No                                              480                    480                           480
17349663           ARMS                No                                              480                    480                           479
17347881           ARMS                No                                              360                    360                           359
17348934           ARMS                No                                              480                    480                           479
17348935           ARMS                No                                              480                    480                           479
17348936           ARMS                No                                              480                    480                           478
17349665           ARMS                No                                              480                    480                           479
17348937           ARMS                No                                              480                    480                           479
17347884           ARMS                No                                              360                    360                           359
17349666           ARMS                No                                              480                    480                           480
17349667           ARMS                No                                              480                    480                           479
17347886           ARMS                No                                              360                    360                           358
17349668           ARMS                No                                              480                    480                           479
17349669           ARMS                No                                              480                    480                           479
17349678           ARMS                No                                              480                    480                           480
17347897           ARMS                No                                              480                    480                           479
17348950           ARMS                No                                              360                    360                           359
17348951           ARMS                No                                              480                    480                           479
17349680           ARMS                No                                              480                    480                           480
17348953           ARMS                No                                              480                    480                           479
17349683           ARMS                No                                              480                    480                           480
17349685           ARMS                No                                              360                    360                           359
17348958           ARMS                No                                              480                    480                           479
17348959           ARMS                No                                              480                    480                           479
17349688           ARMS                No                                              480                    480                           479
17349689           ARMS                No                                              360                    360                           359
17348961           ARMS                No                                              480                    480                           479
17349690           ARMS                No                                              360                    360                           359
17348962           ARMS                No                                              480                    480                           479
17349691           ARMS                No                                              480                    480                           480
17348963           ARMS                No                                              480                    480                           479
17347889           ARMS                No                                              480                    480                           479
17348940           ARMS                No                                              480                    480                           480
17348941           ARMS                No                                              480                    480                           479
17349670           ARMS                No                                              360                    360                           360
17348942           ARMS                No                                              360                    360                           359
17349671           ARMS                No                                              480                    480                           480
17349672           ARMS                No                                              360                    360                           359
17349693           ARMS                No                                              360                    360                           360
17348965           ARMS                No                                              480                    480                           479
17349694           ARMS                No                                              360                    360                           359
17349695           ARMS                No                                              480                    480                           479
17348967           ARMS                No                                              480                    480                           479
17349696           ARMS                No                                              480                    480                           480
17349697           ARMS                No                                              480                    480                           479
17348968           ARMS                No                                              360                    360                           359
17348969           ARMS                No                                              360                    360                           359
17349699           ARMS                No                                              360                    360                           359
17348970           ARMS                No                                              480                    480                           479
17348972           ARMS                No                                              480                    480                           479
17348396           ARMS                No                                              360                    360                           359
17347668           ARMS                No                                              480                    480                           478
17348397           ARMS                No                                              360                    360                           359
17348398           ARMS                No                                              480                    480                           479
17347669           ARMS                No                                              480                    480                           477
17348399           ARMS                No                                              360                    360                           359
17348943           ARMS                No                                              360                    360                           360
17348944           ARMS                No                                              480                    480                           479
17347891           ARMS                No                                              360                    360                           359
17349673           ARMS                No                                              480                    480                           479
17347892           ARMS                No                                              360                    360                           359
17348946           ARMS                No                                              480                    480                           479
17347894           ARMS                No                                              480                    480                           479
17349676           ARMS                No                                              480                    480                           479
17349677           ARMS                No                                              480                    480                           480
17348949           ARMS                No                                              480                    480                           479
17347896           ARMS                No                                              480                    480                           479
17348720           ARMS                No                                              360                    360                           359
17349450           ARMS                No                                              480                    480                           479
17349451           ARMS                No                                              480                    480                           480
17348723           ARMS                No                                              480                    480                           479
17349462           ARMS                No                                              480                    480                           479
17349463           ARMS                No                                              480                    480                           479
17347681           ARMS                No                                              480                    480                           478
17349464           ARMS                No                                              480                    480                           479
17347682           ARMS                No                                              480                    480                           479
17348735           ARMS                No                                              480                    480                           479
17349465           ARMS                No                                              480                    480                           480
17348736           ARMS                No                                              480                    480                           479
17347684           ARMS                No                                              480                    480                           478
17349466           ARMS                No                                              360                    360                           359
17348737           ARMS                No                                              480                    480                           479
17349467           ARMS                No                                              480                    480                           479
17347670           ARMS                No                                              480                    480                           479
17349453           ARMS                No                                              360                    360                           359
17348724           ARMS                No                                              480                    480                           479
17347671           ARMS                No                                              480                    480                           478
17349454           ARMS                No                                              480                    480                           480
17348725           ARMS                No                                              480                    480                           479
17349455           ARMS                No                                              360                    360                           359
17348726           ARMS                No                                              360                    360                           359
17347673           ARMS                No                                              480                    480                           479
17349456           ARMS                No                                              480                    480                           479
17348727           ARMS                No                                              480                    480                           479
17350196           ARMS                No                                              360                    360                           360
17350197           ARMS                No                                              360                    360                           360
17348478           ARMS                No                                              360                    360                           359
17347749           ARMS                No                                              360                    360                           359
17348479           ARMS                No                                              480                    480                           479
17348800           ARMS                No                                              360                    360                           360
17348801           ARMS                No                                              360                    360                           359
17349530           ARMS                No                                              480                    480                           480
17348802           ARMS                No                                              480                    480                           479
17349531           ARMS                No                                              480                    480                           480
17348480           ARMS                No                                              480                    480                           478
17348804           ARMS                No                                              480                    480                           480
17347752           ARMS                No                                              360                    360                           359
17348481           ARMS                No                                              480                    480                           479
17348805           ARMS                No                                              360                    360                           359
17348806           ARMS                No                                              480                    480                           480
17348483           ARMS                No                                              480                    480                           478
17348807           ARMS                No                                              360                    360                           360
17349536           ARMS                No                                              480                    480                           480
17348484           ARMS                No                                              360                    360                           359
17348808           ARMS                No                                              480                    480                           479
17347755           ARMS                No                                              480                    480                           480
17348485           ARMS                No                                              480                    480                           479
17348809           ARMS                No                                              360                    360                           359
17349539           ARMS                No                                              480                    480                           479
17348486           ARMS                No                                              480                    480                           480
17348487           ARMS                No                                              360                    360                           359
17347759           ARMS                No                                              480                    480                           478
17348489           ARMS                No                                              360                    360                           359
17348811           ARMS                No                                              480                    480                           479
17349540           ARMS                No                                              360                    360                           359
17348449           ARMS                No                                              360                    360                           359
17349179           ARMS                No                                              480                    480                           479
17347398           ARMS                No                                              480                    480                           476
17347399           ARMS                No                                              360                    360                           357
17349500           ARMS                No                                              360                    360                           359
17349501           ARMS                No                                              480                    480                           480
17348915           ARMS                No                                              480                    480                           480
17347863           ARMS                No                                              480                    480                           479
17348592           ARMS                No                                              360                    360                           359
17349646           ARMS                No                                              480                    480                           480
17348918           ARMS                No                                              360                    360                           359
17349502           ARMS                No                                              480                    480                           479
17347721           ARMS                No                                              360                    360                           358
17348451           ARMS                No                                              480                    480                           479
17349180           ARMS                No                                              360                    360                           359
17349504           ARMS                No                                              480                    480                           480
17349181           ARMS                No                                              480                    480                           479
17349505           ARMS                No                                              480                    480                           479
17348452           ARMS                No                                              360                    360                           360
17348453           ARMS                No                                              360                    360                           359
17347724           ARMS                No                                              360                    360                           359
17349506           ARMS                No                                              360                    360                           359
17349182           ARMS                No                                              360                    360                           360
17347725           ARMS                No                                              480                    480                           479
17349183           ARMS                No                                              360                    360                           359
17348454           ARMS                No                                              360                    360                           359
17349507           ARMS                No                                              480                    480                           480
17347726           ARMS                No                                              360                    360                           358
17348455           ARMS                No                                              480                    480                           478
17349184           ARMS                No                                              360                    360                           359
17349508           ARMS                No                                              480                    480                           479
17347727           ARMS                No                                              480                    480                           479
17349509           ARMS                No                                              480                    480                           478
17349185           ARMS                No                                              480                    480                           480
17348456           ARMS                No                                              480                    480                           480
17348457           ARMS                No                                              360                    360                           359
17349186           ARMS                No                                              480                    480                           479
17347729           ARMS                No                                              480                    480                           478
17348458           ARMS                No                                              480                    480                           479
17349187           ARMS                No                                              360                    360                           360
17348459           ARMS                No                                              480                    480                           479
17349189           ARMS                No                                              480                    480                           479
17349510           ARMS                No                                              480                    480                           479
17349511           ARMS                No                                              480                    480                           480
17347730           ARMS                No                                              480                    480                           479
17349512           ARMS                No                                              480                    480                           479
17348460           ARMS                No                                              360                    360                           359
17347731           ARMS                No                                              480                    480                           480
17347732           ARMS                No                                              480                    480                           479
17349514           ARMS                No                                              480                    480                           480
17348594           ARMS                No                                              360                    360                           359
17347865           ARMS                No                                              360                    360                           359
17349647           ARMS                No                                              360                    360                           359
17347866           ARMS                No                                              360                    360                           359
17348812           ARMS                No                                              480                    480                           479
17349541           ARMS                No                                              480                    480                           480
17349542           ARMS                No                                              360                    360                           360
17348814           ARMS                No                                              480                    480                           479
17348490           ARMS                No                                              480                    480                           479
17347762           ARMS                No                                              360                    360                           358
17348491           ARMS                No                                              480                    480                           479
17349544           ARMS                No                                              480                    480                           480
17347763           ARMS                No                                              480                    480                           478
17348816           ARMS                No                                              480                    480                           479
17349545           ARMS                No                                              480                    480                           480
17348493           ARMS                No                                              480                    480                           479
17348817           ARMS                No                                              480                    480                           479
17347764           ARMS                No                                              480                    480                           479
17349546           ARMS                No                                              480                    480                           480
17349547           ARMS                No                                              480                    480                           478
17347765           ARMS                No                                              480                    480                           480
17348495           ARMS                No                                              480                    480                           479
17348819           ARMS                No                                              480                    480                           479
17349548           ARMS                No                                              480                    480                           480
17347767           ARMS                No                                              480                    480                           478
17348496           ARMS                No                                              480                    480                           479
17347768           ARMS                No                                              360                    360                           358
17348497           ARMS                No                                              360                    360                           359
17348499           ARMS                No                                              480                    480                           479
17349550           ARMS                No                                              480                    480                           479
17348822           ARMS                No                                              360                    360                           360
17349552           ARMS                No                                              480                    480                           479
17347770           ARMS                No                                              360                    360                           359
17348823           ARMS                No                                              480                    480                           480
17347772           ARMS                No                                              480                    480                           478
17348825           ARMS                No                                              480                    480                           479
17349554           ARMS                No                                              360                    360                           359
17347773           ARMS                No                                              480                    480                           478
17348827           ARMS                No                                              480                    480                           479
17347775           ARMS                No                                              360                    360                           359
17348828           ARMS                No                                              480                    480                           479
17349557           ARMS                No                                              360                    360                           359
17348829           ARMS                No                                              360                    360                           359
17349558           ARMS                No                                              480                    480                           480
17347776           ARMS                No                                              360                    360                           360
17347777           ARMS                No                                              480                    480                           479
17349559           ARMS                No                                              480                    480                           480
17347778           ARMS                No                                              480                    480                           479
17348830           ARMS                No                                              480                    480                           479
17349560           ARMS                No                                              360                    360                           359
17349561           ARMS                No                                              480                    480                           479
17348832           ARMS                No                                              480                    480                           479
17348833           ARMS                No                                              480                    480                           479
17349562           ARMS                No                                              480                    480                           480
17348834           ARMS                No                                              480                    480                           479
17349563           ARMS                No                                              480                    480                           479
17348462           ARMS                No                                              360                    360                           359
17349191           ARMS                No                                              480                    480                           479
17349515           ARMS                No                                              360                    360                           359
17347734           ARMS                No                                              480                    480                           479
17348463           ARMS                No                                              480                    480                           478
17348919           ARMS                No                                              480                    480                           479
17348595           ARMS                No                                              360                    360                           359
17348597           ARMS                No                                              360                    360                           359
17347868           ARMS                No                                              480                    480                           479
17347869           ARMS                No                                              360                    360                           359
17348598           ARMS                No                                              480                    480                           479
17350080           ARMS                No                                              480                    480                           480
17350082           ARMS                No                                              360                    360                           360
17350083           ARMS                No                                              480                    480                           480
17350085           ARMS                No                                              480                    480                           480
17350089           ARMS                No                                              360                    360                           360
17348921           ARMS                No                                              360                    360                           359
17349650           ARMS                No                                              360                    360                           359
17349651           ARMS                No                                              480                    480                           479
17347870           ARMS                No                                              360                    360                           359
17348923           ARMS                No                                              480                    480                           479
17349652           ARMS                No                                              480                    480                           480
17348924           ARMS                No                                              480                    480                           479
17347871           ARMS                No                                              480                    480                           479
17349653           ARMS                No                                              360                    360                           359
17349654           ARMS                No                                              480                    480                           479
17347872           ARMS                No                                              360                    360                           359
17348925           ARMS                No                                              480                    480                           479
17348926           ARMS                No                                              360                    360                           359
17347873           ARMS                No                                              480                    480                           479
17348464           ARMS                No                                              480                    480                           479
17349193           ARMS                No                                              480                    480                           479
17349517           ARMS                No                                              480                    480                           479
17349648           ARMS                No                                              480                    480                           480
17348890           ARMS                No                                              360                    360                           360
17349943           ARMS                No                                              480                    480                           480
17348891           ARMS                No                                              360                    360                           359
17348892           ARMS                No                                              480                    480                           480
17348465           ARMS                No                                              360                    360                           358
17349518           ARMS                No                                              480                    480                           479
17347737           ARMS                No                                              480                    480                           479
17349519           ARMS                No                                              480                    480                           479
17349195           ARMS                No                                              360                    360                           360
17347738           ARMS                No                                              480                    480                           479
17349196           ARMS                No                                              480                    480                           478
17347739           ARMS                No                                              480                    480                           479
17348469           ARMS                No                                              480                    480                           479
17349198           ARMS                No                                              360                    360                           359
17349199           ARMS                No                                              480                    480                           479
17349520           ARMS                No                                              480                    480                           479
17347740           ARMS                No                                              480                    480                           479
17349522           ARMS                No                                              480                    480                           479
17347741           ARMS                No                                              480                    480                           479
17349523           ARMS                No                                              480                    480                           479
17348471           ARMS                No                                              360                    360                           359
17347743           ARMS                No                                              480                    480                           478
17348472           ARMS                No                                              480                    480                           479
17349525           ARMS                No                                              480                    480                           480
17348596           ARMS                No                                              480                    480                           479
17349649           ARMS                No                                              360                    360                           359
17348893           ARMS                No                                              480                    480                           479
17348894           ARMS                No                                              360                    360                           359
17347744           ARMS                No                                              480                    480                           478
17348473           ARMS                No                                              360                    360                           359
17349526           ARMS                No                                              480                    480                           480
17349527           ARMS                No                                              360                    360                           359
17348474           ARMS                No                                              480                    480                           479
17348475           ARMS                No                                              360                    360                           359
17349528           ARMS                No                                              360                    360                           359
17348835           ARMS                No                                              480                    480                           479
17349565           ARMS                No                                              480                    480                           479
17347784           ARMS                No                                              480                    480                           479
17349566           ARMS                No                                              360                    360                           359
17347785           ARMS                No                                              480                    480                           479
17348838           ARMS                No                                              360                    360                           360
17349567           ARMS                No                                              480                    480                           480
17348839           ARMS                No                                              480                    480                           480
17349568           ARMS                No                                              480                    480                           480
17347787           ARMS                No                                              360                    360                           358
17349569           ARMS                No                                              360                    360                           360
17347746           ARMS                No                                              480                    480                           480
17347747           ARMS                No                                              360                    360                           358
17348476           ARMS                No                                              360                    360                           359
17349529           ARMS                No                                              480                    480                           480
17348477           ARMS                No                                              480                    480                           479
17347789           ARMS                No                                              360                    360                           359
17348840           ARMS                No                                              360                    360                           359
17349570           ARMS                No                                              480                    480                           479
17349571           ARMS                No                                              480                    480                           479
17349572           ARMS                No                                              480                    480                           479
17348844           ARMS                No                                              360                    360                           359
17349573           ARMS                No                                              360                    360                           359
17348845           ARMS                No                                              360                    360                           359
17349574           ARMS                No                                              480                    480                           480
17347380           ARMS                No                                              480                    480                           477
17349162           ARMS                No                                              360                    360                           360
17347381           ARMS                No                                              360                    360                           356
17348434           ARMS                No                                              360                    360                           358
17349163           ARMS                No                                              480                    480                           480
17349164           ARMS                No                                              360                    360                           359
17348435           ARMS                No                                              480                    480                           480
17347383           ARMS                No                                              480                    480                           476
17348436           ARMS                No                                              480                    480                           479
17349165           ARMS                No                                              360                    360                           359
17347384           ARMS                No                                              360                    360                           357
17348437           ARMS                No                                              360                    360                           359
17347708           ARMS                No                                              360                    360                           359
17349166           ARMS                No                                              480                    480                           478
17347385           ARMS                No                                              480                    480                           477
17347386           BALLOON             Yes                                             360                    480                           357
17347387           ARMS                No                                              480                    480                           476
17347389           ARMS                No                                              360                    360                           357
17347710           ARMS                No                                              480                    480                           479
17348440           ARMS                No                                              360                    360                           359
17348441           ARMS                No                                              480                    480                           479
17349170           ARMS                No                                              360                    360                           359
17347713           ARMS                No                                              480                    480                           478
17349171           ARMS                No                                              480                    480                           478
17347390           ARMS                No                                              480                    480                           477
17348443           ARMS                No                                              480                    480                           479
17349172           ARMS                No                                              360                    360                           360
17347391           ARMS                No                                              480                    480                           477
17348444           ARMS                No                                              360                    360                           359
17349173           ARMS                No                                              360                    360                           360
17347392           ARMS                No                                              480                    480                           477
17348445           ARMS                No                                              480                    480                           479
17347393           ARMS                No                                              360                    360                           358
17347717           ARMS                No                                              480                    480                           479
17347394           ARMS                No                                              480                    480                           478
17348447           ARMS                No                                              480                    480                           479
17347718           ARMS                No                                              480                    480                           479
17347395           ARMS                No                                              360                    360                           357
17348448           ARMS                No                                              360                    360                           359
17347396           ARMS                No                                              360                    360                           357
17348427           ARMS                No                                              360                    360                           359
17349157           ARMS                No                                              480                    480                           480
17348428           ARMS                No                                              360                    360                           359
17347375           ARMS                No                                              360                    360                           356
17349158           ARMS                No                                              480                    480                           480
17350072           ARMS                No                                              480                    480                           480
17350076           ARMS                No                                              360                    360                           360
17347376           ARMS                No                                              480                    480                           477
17347377           ARMS                No                                              360                    360                           358
17347378           ARMS                No                                              360                    360                           357
17347700           ARMS                No                                              480                    480                           479
17348430           ARMS                No                                              480                    480                           479
17349160           ARMS                No                                              360                    360                           360
17350079           ARMS                No                                              480                    480                           480
17348910           ARMS                No                                              480                    480                           479
17348912           ARMS                No                                              360                    360                           359
17349641           ARMS                No                                              360                    360                           359
17348431           ARMS                No                                              480                    480                           479
17348432           ARMS                No                                              480                    480                           478
17348913           ARMS                No                                              480                    480                           479
17349642           ARMS                No                                              360                    360                           359
17348590           ARMS                No                                              480                    480                           479
17348914           ARMS                No                                              480                    480                           479
17347703           ARMS                No                                              360                    360                           359
17349161           ARMS                No                                              360                    360                           360
17349643           ARMS                No                                              480                    480                           480
17348591           ARMS                No                                              360                    360                           359
17349644           ARMS                No                                              360                    360                           359
17347862           ARMS                No                                              360                    360                           360
17349631           ARMS                No                                              360                    360                           359
17348903           ARMS                No                                              360                    360                           359
17347850           ARMS                No                                              480                    480                           479
17347851           ARMS                No                                              480                    480                           478
17348904           ARMS                No                                              360                    360                           359
17349633           ARMS                No                                              360                    360                           360
17348581           ARMS                No                                              360                    360                           358
17347852           ARMS                No                                              480                    480                           478
17348425           ARMS                No                                              360                    360                           359
17348426           ARMS                No                                              360                    360                           359
17347373           ARMS                No                                              360                    360                           356
17349155           ARMS                No                                              360                    360                           359
17349634           ARMS                No                                              480                    480                           480
17348582           ARMS                No                                              480                    480                           479
17348583           ARMS                No                                              480                    480                           479
17347854           ARMS                No                                              480                    480                           479
17349636           ARMS                No                                              480                    480                           480
17348584           ARMS                No                                              480                    480                           479
17347855           ARMS                No                                              480                    480                           478
17348908           ARMS                No                                              360                    360                           359
17349637           ARMS                No                                              480                    480                           479
17348909           ARMS                No                                              480                    480                           479
17347856           ARMS                No                                              360                    360                           358
17348585           ARMS                No                                              360                    360                           359
17349638           ARMS                No                                              480                    480                           480
17348586           ARMS                No                                              360                    360                           359
17347857           ARMS                No                                              480                    480                           478
17348587           ARMS                No                                              480                    480                           479
17349156           ARMS                No                                              360                    360                           360
17347374           ARMS                No                                              360                    360                           356
17347859           ARMS                No                                              480                    480                           479
17348588           ARMS                No                                              480                    480                           479
17348578           ARMS                No                                              480                    480                           480
17348579           ARMS                No                                              360                    360                           359
17350062           ARMS                No                                              480                    480                           480
17350066           ARMS                No                                              480                    480                           480
17350067           ARMS                No                                              360                    360                           359
17350068           ARMS                No                                              480                    480                           480
17350069           ARMS                No                                              360                    360                           360
17348900           ARMS                No                                              360                    360                           359
17349630           ARMS                No                                              480                    480                           480
17348571           ARMS                No                                              480                    480                           479
17348096           ARMS                No                                              480                    480                           479
17347367           ARMS                No                                              480                    480                           477
17349624           ARMS                No                                              480                    480                           479
17348572           ARMS                No                                              480                    480                           479
17347843           ARMS                No                                              360                    360                           359
17348573           ARMS                No                                              360                    360                           359
17347844           ARMS                No                                              480                    480                           479
17347845           ARMS                No                                              360                    360                           359
17348097           ARMS                No                                              480                    480                           479
17347368           BALLOON             Yes                                             360                    480                           357
17348574           ARMS                No                                              480                    480                           479
17349627           ARMS                No                                              360                    360                           359
17347369           ARMS                No                                              480                    480                           477
17348098           ARMS                No                                              480                    480                           479
17348575           ARMS                No                                              480                    480                           479
17347847           ARMS                No                                              480                    480                           479
17349629           ARMS                No                                              480                    480                           479
17348576           ARMS                No                                              480                    480                           480
17348099           ARMS                No                                              480                    480                           479
17349151           ARMS                No                                              360                    360                           359
17348422           ARMS                No                                              480                    480                           479
17348423           ARMS                No                                              480                    480                           479
17347848           ARMS                No                                              360                    360                           359
17348577           ARMS                No                                              480                    480                           478
17348424           ARMS                No                                              480                    480                           479
17347371           ARMS                No                                              360                    360                           356
17349154           ARMS                No                                              480                    480                           479
17350046           ARMS                No                                              480                    480                           480
17349610           ARMS                No                                              360                    360                           359
17349612           ARMS                No                                              480                    480                           479
17348560           ARMS                No                                              360                    360                           359
17349290           ARMS                No                                              480                    480                           479
17347832           ARMS                No                                              480                    480                           479
17349614           ARMS                No                                              480                    480                           480
17349291           ARMS                No                                              360                    360                           359
17349615           ARMS                No                                              480                    480                           480
17348563           ARMS                No                                              480                    480                           479
17349292           ARMS                No                                              360                    360                           359
17347834           ARMS                No                                              360                    360                           358
17349616           ARMS                No                                              480                    480                           480
17349293           ARMS                No                                              480                    480                           479
17349617           ARMS                No                                              480                    480                           480
17348565           ARMS                No                                              360                    360                           359
17347836           ARMS                No                                              480                    480                           478
17349294           ARMS                No                                              360                    360                           359
17348566           ARMS                No                                              360                    360                           359
17349619           ARMS                No                                              480                    480                           479
17347838           ARMS                No                                              480                    480                           478
17349296           ARMS                No                                              480                    480                           479
17347839           ARMS                No                                              360                    360                           359
17349297           ARMS                No                                              480                    480                           480
17348569           ARMS                No                                              360                    360                           360
17349298           ARMS                No                                              480                    480                           480
17350053           ARMS                No                                              480                    480                           480
17350054           ARMS                No                                              360                    360                           359
17350057           ARMS                No                                              480                    480                           479
17350058           ARMS                No                                              480                    480                           480
17350059           ARMS                No                                              360                    360                           360
17349620           ARMS                No                                              480                    480                           480
17349621           ARMS                No                                              480                    480                           479
17347840           ARMS                No                                              480                    480                           479
17349622           ARMS                No                                              480                    480                           480
17349623           ARMS                No                                              480                    480                           480
17348570           ARMS                No                                              480                    480                           479
17348265           ARMS                No                                              480                    480                           479
17349318           ARMS                No                                              480                    480                           479
17347537           ARMS                No                                              360                    360                           357
17349319           ARMS                No                                              360                    360                           358
17348267           ARMS                No                                              360                    360                           359
17347538           ARMS                No                                              480                    480                           480
17348269           ARMS                No                                              360                    360                           359
17349320           ARMS                No                                              480                    480                           480
17347540           ARMS                No                                              480                    480                           479
17349618           ARMS                No                                              480                    480                           480
17348116           ARMS                No                                              480                    480                           480
17347530           ARMS                No                                              480                    480                           478
17347531           BALLOON             Yes                                             360                    480                           357
17347532           ARMS                No                                              480                    480                           477
17349314           ARMS                No                                              360                    360                           360
17347533           ARMS                No                                              480                    480                           477
17348262           ARMS                No                                              480                    480                           479
17349315           ARMS                No                                              360                    360                           359
17348263           ARMS                No                                              360                    360                           359
17347534           ARMS                No                                              360                    360                           357
17349316           ARMS                No                                              480                    480                           479
17348264           ARMS                No                                              480                    480                           480
17349317           ARMS                No                                              360                    360                           360
17348259           ARMS                No                                              480                    480                           478
17349310           ARMS                No                                              480                    480                           479
17347191           ARMS                No                                              360                    360                           357
17348245           ARMS                No                                              480                    480                           479
17347192           ARMS                No                                              480                    480                           479
17347193           ARMS                No                                              360                    360                           356
17347519           ARMS                No                                              360                    360                           357
17348249           ARMS                No                                              480                    480                           480
17347197           ARMS                No                                              480                    480                           477
17347198           ARMS                No                                              480                    480                           476
17347199           ARMS                No                                              480                    480                           475
17349300           ARMS                No                                              480                    480                           479
17349301           ARMS                No                                              480                    480                           479
17348250           ARMS                No                                              360                    360                           359
17347522           ARMS                No                                              480                    480                           477
17349304           ARMS                No                                              480                    480                           480
17348252           ARMS                No                                              360                    360                           359
17349305           ARMS                No                                              360                    360                           359
17347523           ARMS                No                                              480                    480                           480
17347524           ARMS                No                                              360                    360                           357
17348253           ARMS                No                                              480                    480                           479
17347525           ARMS                No                                              480                    480                           477
17348254           ARMS                No                                              480                    480                           479
17349307           ARMS                No                                              480                    480                           480
17349308           ARMS                No                                              480                    480                           480
17348256           ARMS                No                                              360                    360                           359
17347527           ARMS                No                                              480                    480                           478
17349309           ARMS                No                                              360                    360                           359
17348257           ARMS                No                                              480                    480                           479
17347528           ARMS                No                                              480                    480                           478
17348258           ARMS                No                                              480                    480                           479
17207112           ARMS                No                                              360                    360                           358
17207130           ARMS                No                                              360                    360                           358
17207133           ARMS                No                                              360                    360                           358
17207138           ARMS                No                                              360                    360                           358
17207141           ARMS                No                                              360                    360                           358
17207152           ARMS                No                                              360                    360                           358
17207164           ARMS                No                                              360                    360                           358
17207170           ARMS                No                                              360                    360                           358
17207174           ARMS                No                                              360                    360                           358
17207892           ARMS                No                                              360                    360                           357
17207951           ARMS                No                                              360                    360                           358
17207953           ARMS                No                                              360                    360                           357
17214005           ARMS                No                                              360                    360                           358
17214030           ARMS                No                                              360                    360                           358
17214736           ARMS                No                                              360                    360                           358
17214756           ARMS                No                                              360                    360                           358
17181745           ARMS                No                                              360                    360                           357
17181748           ARMS                No                                              360                    360                           357
17182430           ARMS                No                                              360                    360                           357
17182446           ARMS                No                                              360                    360                           358
17182488           ARMS                No                                              360                    360                           358
17182495           ARMS                No                                              360                    360                           357
17182499           ARMS                No                                              360                    360                           358
17182511           ARMS                No                                              360                    360                           357
17200634           ARMS                No                                              360                    360                           357
17200639           ARMS                No                                              360                    360                           357
17200640           ARMS                No                                              360                    360                           357
17200658           ARMS                No                                              360                    360                           357
17200705           ARMS                No                                              360                    360                           358
17200724           ARMS                No                                              360                    360                           357
17201525           ARMS                No                                              360                    360                           358
17201549           ARMS                No                                              360                    360                           358
17201563           ARMS                No                                              360                    360                           358
17201573           ARMS                No                                              360                    360                           358
17202618           ARMS                No                                              360                    360                           358
17202681           ARMS                No                                              360                    360                           357
17202723           ARMS                No                                              360                    360                           358
17201076           ARMS                No                                              360                    360                           354
16819864           ARMS                No                                              360                    360                           355
16847939           ARMS                No                                              360                    360                           355
16852442           ARMS                No                                              360                    360                           352
16963401           ARMS                No                                              360                    360                           355
16974051           ARMS                No                                              360                    360                           354
16974470           ARMS                No                                              360                    360                           354
16978811           ARMS                No                                              360                    360                           355
16981616           ARMS                No                                              360                    360                           354
16991568           ARMS                No                                              360                    360                           355
16991616           ARMS                No                                              360                    360                           354
16991671           ARMS                No                                              480                    480                           474
16991674           ARMS                No                                              480                    480                           474
17000114           ARMS                No                                              360                    360                           355
17000329           ARMS                No                                              360                    360                           355
17001517           ARMS                No                                              480                    480                           475
17001623           ARMS                No                                              360                    360                           355
17002978           ARMS                No                                              360                    360                           355
17004866           ARMS                No                                              360                    360                           355
17012773           ARMS                No                                              480                    480                           475
17013021           ARMS                No                                              360                    360                           355
17013428           ARMS                No                                              360                    360                           355
17013729           ARMS                No                                              360                    360                           355
17014668           ARMS                No                                              480                    480                           475
17014763           ARMS                No                                              480                    480                           475
17015131           ARMS                No                                              480                    480                           475
17016089           ARMS                No                                              360                    360                           355
17016191           ARMS                No                                              480                    480                           476
17016305           ARMS                No                                              360                    360                           355
17016612           ARMS                No                                              360                    360                           355
17020368           ARMS                No                                              480                    480                           475
17021756           ARMS                No                                              480                    480                           475
17027409           ARMS                No                                              480                    480                           475
17027503           ARMS                No                                              480                    480                           475
17027646           ARMS                No                                              480                    480                           475
17028145           ARMS                No                                              360                    360                           354
17028149           ARMS                No                                              360                    360                           354
17033342           ARMS                No                                              360                    360                           355
17033485           ARMS                No                                              480                    480                           475
17034395           ARMS                No                                              480                    480                           475
17034513           ARMS                No                                              360                    360                           355
17042735           ARMS                No                                              480                    480                           475
17048271           ARMS                No                                              360                    360                           355
17053341           ARMS                No                                              360                    360                           355
17055541           ARMS                No                                              480                    480                           475
17058009           ARMS                No                                              360                    360                           355
17058668           ARMS                No                                              360                    360                           355
17060522           ARMS                No                                              360                    360                           355




--------------------------------------------------------------------------------




LOAN_SEQ                        ORIGINAL_BALANCE              CURRENT_BALANCE      LIEN                     LOAN_TO_VALUE      MI
16633091                                  622500                     635541.7    First Lien                         75.00     No MI
16641416                                  500000                     516176.9    First Lien                         78.74     No MI
16646717                                  288000                     293560.2    First Lien                         78.69     No MI
16646724                                  381600                     394658.7    First Lien                         80.00     No MI
16839984                                  229600                    233498.36    First Lien                         80.00     No MI
16840239                                  375000                    380852.17    First Lien                         75.00     No MI
16844854                                  965000                       986320    First Lien                         66.55     No MI
16849474                                  416000                    426525.15    First Lien                         80.00     No MI
17089267                                  460000                    464544.61    First Lien                         80.00     No MI
17169191                                 1295000                    1302987.2    First Lien                         46.02     No MI
17182729                                  279000                    281002.23    First Lien                         69.75     No MI
17201839                                  391883                    393576.68    First Lien                         80.00     No MI
17201890                                  500000                    502160.95    First Lien                         76.92     No MI
16564527                                  100000                    101105.83    First Lien                         64.10     No MI
16818778                                  280500                    286785.24    First Lien                         72.86     No MI
16970088                                  353600                    361329.49    First Lien                         80.00     No MI
16848772                                  292000                    297577.64    First Lien                         80.00     No MI
17042771                                  488000                    492206.02    First Lien                         80.00     No MI
17298893                                  215000                       215000    First Lien                         47.78     No MI
17052033                                  472000                    477424.28    First Lien                         80.00     No MI
16347818                                  712500                    746451.24    First Lien                         75.00     No MI
16857295                                  650000                    663141.84    First Lien                         78.60     No MI
16979415                                 1175000                   1198202.89    First Lien                         69.12     No MI
17265878                                  532800                       532800    First Lien                         80.00     No MI
17274231                                  356000                    355151.63    First Lien                         80.00     No MI
17274398                                  357500                    356393.95    First Lien                         50.00     No MI
17278365                                  440000                     439254.1    First Lien                         80.00     No MI
17247510                                  500000                    499152.38    First Lien                         64.52     No MI
17256316                                  150000                    149745.71    First Lien                         75.00     No MI
17256965                                  196000                    195567.73    First Lien                         80.00     No MI
17230610                                  485600                       485600    First Lien                         80.00     No MI
17231368                                  464000                    463213.41    First Lien                         80.00     No MI
17243888                                  235640                    235883.03    First Lien                         69.31     No MI
17243916                                 1890000                   1892674.99    First Lien                         70.00     No MI
17243917                                  560000                     561404.1    First Lien                         80.00     No MI
17246995                                  751000                    751945.63    First Lien                         61.31     No MI
17248627                                  350000                    350513.45    First Lien                         63.64     No MI
17252906                                  304000                    304414.38    First Lien                         80.00     No MI
17257000                                  240000                    240252.33    First Lien                         79.21     No MI
17259600                                  360000                    360602.94    First Lien                         79.12     No MI
17238817                                  495900                    497230.92    First Lien                         80.00     No MI
17238835                                  468000                    468589.29    First Lien                         80.00     No MI
17231747                                  487500                    488909.81    First Lien                         75.00     No MI
17231752                                  483750                    485148.95    First Lien                         75.00     No MI
17231755                                  525000                    526518.25    First Lien                         75.00     No MI
17230236                                  178500                    179069.07    First Lien                         75.00     No MI
17230307                                  472000                    472496.22    First Lien                         80.00     No MI
17231115                                  396000                    396051.09    First Lien                         90.00 Radian Guaranty
17231182                                  297500                     297899.6    First Lien                         70.00     No MI
17229306                                  456000                    457393.32    First Lien                         80.00     No MI
17202094                                  670000                    665116.68    First Lien                         60.91     No MI
17202180                                  236250                     236937.5    First Lien                         75.00     No MI
17202226                                  188000                    189865.43    First Lien                         80.00     No MI
17214352                                  229050                    230846.64    First Lien                         89.98 Republic MIC
17214353                                  399200                    403172.68    First Lien                         80.00     No MI
17218849                                  348000                    348474.34    First Lien                         80.00     No MI
17221875                                  208000                    208322.64    First Lien                         80.00     No MI
17224452                                  581250                    582850.97    First Lien                         75.00     No MI
17160348                                  280000                    281746.45    First Lien                         88.61 GE Capital MI
17160357                                  492800                    496457.82    First Lien                         80.00     No MI
17245913                                  261375                    260906.93    First Lien                         75.00     No MI
17249947                                  462000                    463314.72    First Lien                         71.08     No MI
17221467                                  244000                    243563.06    First Lien                         71.98     No MI
17229401                                  596000                    596998.21    First Lien                         80.00     No MI
17217437                                  259000                    259329.97    First Lien                         78.48     No MI
17219061                                  440000                     441161.4    First Lien                         80.00     No MI
17304781                                  156000                       156000    First Lien                         80.00     No MI
17303102                                  408000                       408000    First Lien                         80.00     No MI
17266303                                  416000                     417271.1    First Lien                         80.00     No MI
17263956                                  308000                    308387.82    First Lien                         80.00     No MI
17265575                                  325000                    325504.13    First Lien                         69.15     No MI
17312285                                  350000                       350000    First Lien                         77.43     No MI
17303916                                  501000                       501000    First Lien                         75.00     No MI
17295248                                  216000                       215999    First Lien                         78.55     No MI
17302117                                  508000                       508000    First Lien                         78.15     No MI
16707906                                  310500                    319991.42    First Lien                         90.00 GE Capital MI
17298130                                  212000                       212000    First Lien                         80.00     No MI
17298898                                  235000                       235000    First Lien                         39.17     No MI
17302224                                  480000                       480000    First Lien                         80.00     No MI
17303582                                  940000                       940000    First Lien                         80.00     No MI
17275441                                  635000                       635000    First Lien                         79.57     No MI
17280160                                  336000                       336000    First Lien                         80.00     No MI
17286726                                  610000                       610000    First Lien                         70.11     No MI
16775675                                  496000                    504765.85    First Lien                         80.00     No MI
17295257                                  650000                       650000    First Lien                         50.00     No MI
17247451                                  133600                    133446.94    First Lien                         80.00     No MI
17204126                                  784000                    780682.67    First Lien                         70.00     No MI
16717374                                  568000                    581756.88    First Lien                         79.44     No MI
17048205                                  316251                    319076.37    First Lien                         76.21     No MI
17009135                                  136800                    138927.21    First Lien                         80.00     No MI
17002010                                  292000                    297315.68    First Lien                         80.00     No MI
16990078                                  150000                    152285.02    First Lien                         75.00     No MI
16990303                                  480000                    490755.56    First Lien                         80.00     No MI
16991800                                  790000                    797586.21    First Lien                         71.82     No MI
16968398                                  488000                    506680.29    First Lien                         80.26      PMI
16968626                                  430000                    437288.33    First Lien                         78.18     No MI
16859493                                  411350                    422020.79    First Lien                         80.00     No MI
16856406                                  384000                     390598.7    First Lien                         80.00     No MI
16856655                                  204000                     208571.1    First Lien                         78.46     No MI
16840071                                  915000                    936854.62    First Lien                         75.00     No MI
16851387                                  500000                     512260.6    First Lien                         74.63     No MI
17182749                                  292000                    292093.14    First Lien                         80.00     No MI
17226618                                  456000                    459480.05    First Lien                         80.00     No MI
17226700                                  282500                    282461.94    First Lien                         76.35     No MI
17303911                                  500000                       500000    First Lien                         80.00     No MI
17304321                                  408000                       408000    First Lien                         80.00     No MI
17309089                                  412000                       412000    First Lien                         77.01     No MI
17303592                                  288000                       288000    First Lien                         76.80     No MI
17293528                                  272000                       272000    First Lien                         80.00     No MI
17298114                                  185600                       185600    First Lien                         80.00     No MI
17299607                                  560000                       560000    First Lien                         69.31     No MI
17301591                                  100875                       100875    First Lien                         75.00     No MI
17301808                                  348000                       348000    First Lien                         80.00     No MI
17302173                                  343200                       343200    First Lien                         80.00     No MI
17280106                                  572000                    570609.79    First Lien                         80.00     No MI
17286721                                  640000                       640000    First Lien                         80.00     No MI
17279637                                  280000                       280000    First Lien                         80.00     No MI
17279639                                  536000                    535091.36    First Lien                         79.76     No MI
17217078                                  232000                    231894.81    First Lien                         77.33     No MI
17228992                                  308000                    305801.04    First Lien                         70.00     No MI
17231718                                  440000                       439107    First Lien                         80.00     No MI
17256978                                  588000                    586598.76    First Lien                         80.00     No MI
17263499                                 3000000                   2993396.39    First Lien                         60.00     No MI
17265594                                  360000                    359269.37    First Lien                         75.00     No MI
17265916                                  232500                    232028.13    First Lien                         75.00     No MI
17267726                                  194000                    193606.27    First Lien                         80.00     No MI
17267751                                  480000                    479025.83    First Lien                         75.59     No MI
17274433                                  360000                    359509.83    First Lien                         80.00     No MI
17275564                                  304000                    303383.03    First Lien                         80.00     No MI
17275584                                  420000                       419288    First Lien                         79.25     No MI
17275605                                  343000                    342182.11    First Lien                         76.05     No MI
17279075                                  186000                    185622.51    First Lien                         80.00     No MI
17301868                                  245000                    244202.76    First Lien                         70.00     No MI
17204135                                  375000                     373812.5    First Lien                         75.00     No MI
17207160                                  650000                    646651.46    First Lien                         73.45     No MI
17218493                                  379000                    378483.96    First Lien                         78.96     No MI
17224191                                  536000                    535091.36    First Lien                         80.00     No MI
17229990                                  560000                    559050.67    First Lien                         64.18     No MI
17230502                                  378000                    377232.83    First Lien                         74.85     No MI
17230599                                  500000                    499152.38    First Lien                         71.43     No MI
17230477                                  368000                    367123.04    First Lien                         79.65     No MI
17233865                                  539200                    537849.33    First Lien                         80.00     No MI
17242837                                  256000                    255470.35    First Lien                         67.37     No MI
17242900                                  585000                    583408.72    First Lien                         75.00     No MI
17242743                                   88000                     87790.29    First Lien                         73.33     No MI
17244062                                  164792                    164399.29    First Lien                         80.00     No MI
17244517                                  390000                    389208.48    First Lien                         75.00     No MI
17245891                                  222200                    221897.45    First Lien                         80.00     No MI
17245893                                  136652                    136465.93    First Lien                         80.00     No MI
17245894                                  222200                    221897.45    First Lien                         80.00     No MI
17245895                                  233200                    232882.48    First Lien                         80.00     No MI
17246618                                  655000                    652939.09    First Lien                         60.93     No MI
17246621                                  731000                    728257.98    First Lien                         66.45     No MI
17247394                                  335000                    334201.68    First Lien                         74.44     No MI
17247554                                  500000                     499319.2    First Lien                         70.82     No MI
17247701                                  788000                    786122.15    First Lien                         80.00     No MI
17250001                                  310000                    309261.24    First Lien                         74.88     No MI
17251420                                  180000                    179694.85    First Lien                         80.00     No MI
17251430                                  525000                    523748.89    First Lien                         70.00     No MI
17255162                                  500000                    498808.47    First Lien                         77.52     No MI
17255967                                  452250                    450936.36    First Lien                         75.00     No MI
17255924                                 1470000                    1466496.9    First Lien                         70.00     No MI
17256326                                  360000                    359389.71    First Lien                         75.00     No MI
17256884                                  512000                    510779.87    First Lien                         80.00     No MI
17256911                                  248000                       247409    First Lien                         80.00     No MI
17259544                                  310400                     309873.8    First Lien                         80.00     No MI
17263531                                  487000                    486174.42    First Lien                         74.92     No MI
17264090                                  438950                    438205.88    First Lien                         60.97     No MI
17265501                                  260000                     259380.4    First Lien                         67.36     No MI
17265538                                  465500                    464701.18    First Lien                         70.00     No MI
17266227                                  975000                    973347.15    First Lien                         75.00     No MI
17266267                                  213750                    213387.64    First Lien                         75.00     No MI
17266278                                  368000                    367376.15    First Lien                         80.00     No MI
17267288                                  440000                    438951.45    First Lien                         78.57     No MI
17267258                                  475000                    474194.76    First Lien                         75.40     No MI
17272354                                  168000                    167599.64    First Lien                         60.00     No MI
17274291                                  166400                    165542.78    First Lien                         80.00     No MI
17274343                                  619950                    618472.61    First Lien                         80.00     No MI
17274358                                  239200                    238874.31    First Lien                         80.00     No MI
17274359                                  239920                    239593.33    First Lien                         80.00     No MI
17274360                                  212000                    211711.33    First Lien                         80.00     No MI
17275509                                  305200                    304472.68    First Lien                         70.00     No MI
17275511                                  457500                    456409.74    First Lien                         75.00     No MI
17275549                                  448500                    447191.52    First Lien                         75.00     No MI
17278988                                  524000                    522750.67    First Lien                         80.00     No MI
17279045                                  590000                    588999.81    First Lien                         64.48     No MI
17279649                                  714400                    713188.92    First Lien                         80.00     No MI
17293514                                  640000                       640000    First Lien                         80.00     No MI
17295293                                  480000                    479186.29    First Lien                         80.00     No MI
17297155                                  272000                     271510.9    First Lien                         80.00     No MI
17298928                                  392000                       392000    First Lien                         80.00     No MI
17304864                                  168000                       168000    First Lien                         80.00     No MI
16721653                                  520000                    528913.76    First Lien                         80.00     No MI
17128723                                  371250                    374397.06    First Lien                         66.89     No MI
17243247                                  975000                    973913.94    First Lien                         75.00     No MI
17243250                                  410000                    410550.72    First Lien                         67.21     No MI
17243890                                  339360                    340341.39    First Lien                         80.00     No MI
17243911                                  382500                    382974.03    First Lien                         75.00     No MI
17215693                                  490500                    493326.42    First Lien                         90.00      PMI
17215712                                  517500                    518865.97    First Lien                         77.82     No MI
17217952                                  472500                    473242.25    First Lien                         90.00 Mortgage Guaranty Ins.
17248651                                  496000                    504024.95    First Lien                         74.03     No MI
17219526                                  572000                    573747.75    First Lien                         80.00     No MI
17224492                                  492000                    492772.88    First Lien                         80.00     No MI
17224526                                  250000                    250685.88    First Lien                         63.29     No MI
17224527                                  564000                    564651.55    First Lien                         80.00     No MI
17226676                                  369200                     369060.9    First Lien                         79.23     No MI
17228907                                  348750                     349742.9    First Lien                         75.00     No MI
17229015                                  488000                     488285.5    First Lien                         80.00     No MI
17229273                                  492000                    493422.82    First Lien                         80.00     No MI
17229352                                  346400                    346908.17    First Lien                         79.19     No MI
17230227                                  150000                    149734.17    First Lien                         76.92     No MI
17230272                                  420000                    421283.31    First Lien                         80.00     No MI
17231164                                  764000                    765279.57    First Lien                         80.00     No MI
17128891                                  750000                    759022.37    First Lien                         78.95     No MI
17148884                                  196000                    198295.98    First Lien                         80.00     No MI
17154737                                  448000                    452143.58    First Lien                         80.00     No MI
17278453                                  650000                       650000    First Lien                         78.31     No MI
17293485                                  937500                    936149.99    First Lien                         75.00     No MI
17293547                                  215000                    214201.33    First Lien                         69.35     No MI
17267369                                  148000                    147349.19    First Lien                         80.00     No MI
17003387                                  432000                    440935.55    First Lien                         80.00     No MI
17012781                                  368000                    373917.53    First Lien                         80.00     No MI
17000369                                  348750                    354377.71    First Lien                         75.00     No MI
17000373                                  223500                    226141.83    First Lien                         74.50     No MI
16852931                                  172500                    175905.49    First Lien                         75.00     No MI
16859252                                  416000                    423131.02    First Lien                         80.00     No MI
16965266                                  350250                    355901.94    First Lien                         72.97     No MI
16965493                                  484000                    491810.22    First Lien                         80.00     No MI
16968216                                  390400                    398293.22    First Lien                         80.00     No MI
16970796                                  210000                    213292.73    First Lien                         75.00     No MI
16974186                                  432000                    439634.78    First Lien                         80.00     No MI
16990139                                  440000                     438395.5    First Lien                         80.00     No MI
16990385                                  452000                    460586.96    First Lien                         80.00     No MI
16823966                                  404000                    408878.62    First Lien                         80.00     No MI
16824240                                  254400                    259542.32    First Lien                         80.00     No MI
16835173                                  435000                    442019.57    First Lien                         75.00     No MI
16968047                                  500000                    510671.27    First Lien                         79.11     No MI
16970308                                  352500                    356590.95    First Lien                         75.00     No MI
16982669                                  401600                    408697.47    First Lien                         80.00     No MI
16997888                                  246000                    249157.87    First Lien                         83.39      PMI
16650854                                  345600                       355339    First Lien                         80.00     No MI
16650125                                  197600                    203471.04    First Lien                         80.00     No MI
16602614                                  228800                    235669.39    First Lien                         80.00     No MI
16575124                                  326250                    337395.04    First Lien                         75.00     No MI
16706199                                  500000                     508514.3    First Lien                         76.92     No MI
16685486                                  525000                    537154.47    First Lien                         67.48     No MI
16814864                                  109900                    111833.09    First Lien                         62.80     No MI
16814853                                  480000                     491914.9    First Lien                         80.00     No MI
16814877                                  367500                    376215.12    First Lien                         75.00     No MI
16966566                                  361600                    369162.95    First Lien                         80.00     No MI
17004231                                  386250                    392541.65    First Lien                         75.00     No MI
16814903                                  492000                    501022.59    First Lien                         80.00     No MI
16848716                                   69000                     69981.33    First Lien                         76.67     No MI
17004242                                  196000                    199917.83    First Lien                         80.00     No MI
17156420                                  245700                    247972.51    First Lien                         90.00      PMI
16814904                                  360000                    368481.28    First Lien                         90.00 Mortgage Guaranty Ins.
16966595                                  180000                    182987.97    First Lien                         75.00     No MI
17303284                                  303300                    304011.68    First Lien                         90.00      PMI
17303285                                  405500                    405729.38    First Lien                         79.51     No MI
17303287                                  640000                    645522.07    First Lien                         79.01     No MI
17303288                                  375000                    376862.44    First Lien                         61.98     No MI
17312468                                  351000                    352532.79    First Lien                         90.00      PMI
17228464                                  252000                    252853.35    First Lien                         80.00     No MI
17228465                                  502350                    505658.43    First Lien                         80.00     No MI
17228466                                  532000                    534558.24    First Lien                         76.00     No MI
17228467                                  416000                    421004.42    First Lien                         80.00     No MI
17228468                                  472000                    474522.52    First Lien                         69.93     No MI
17228469                                  362250                    364470.72    First Lien                         75.00     No MI
17228471                                  331200                    333108.48    First Lien                         90.00 Radian Guaranty
17228472                                  540000                    542773.11    First Lien                         69.23     No MI
17228473                                  650000                    654664.44    First Lien                         73.86     No MI
17228474                                  546000                    548803.91    First Lien                         49.19     No MI
17228475                                  449600                    452002.82    First Lien                         80.00     No MI
17228476                                  392800                    394160.83    First Lien                         80.00     No MI
17228477                                  196000                    196965.59    First Lien                         80.00     No MI
17228478                                  500000                    502463.21    First Lien                         68.03     No MI
17228479                                  136000                    136783.67    First Lien                         80.00     No MI
17228480                                  348000                    349011.29    First Lien                         80.00     No MI
17228481                                  492000                    495343.15    First Lien                         80.00     No MI
17228482                                  516000                    518757.67    First Lien                         80.00     No MI
17228483                                  403000                    405561.08    First Lien                         57.57     No MI
17228484                                  290700                    292773.08    First Lien                         66.83     No MI
17244315                                  600000                    602705.16    First Lien                         63.16     No MI
17244316                                  423000                    425437.44    First Lien                         79.81     No MI
17308894                                  161600                    161379.96    First Lien                         80.00     No MI
17308896                                  557000                    556159.53    First Lien                         89.84      PMI
17308897                                  800000                    798093.55    First Lien                         73.39     No MI
17308910                                  384000                     383084.9    First Lien                         80.00     No MI
17308911                                  460000                    459220.19    First Lien                         74.80     No MI
17308912                                  279000                    278620.12    First Lien                         90.00      PMI
17308913                                 1000000                    997616.93    First Lien                         76.92     No MI
17308906                                  232000                    231529.15    First Lien                         74.84     No MI
17308907                                  640000                    638915.05    First Lien                         80.00     No MI
17308908                                  384000                     383084.9    First Lien                         80.00     No MI
17308914                                  250000                    249404.23    First Lien                         23.26     No MI
17308915                                  264000                       264000    First Lien                         80.00     No MI
17308916                                  538000                    536717.91    First Lien                         79.94     No MI
17308917                                  233750                    233331.42    First Lien                         85.00 Radian Guaranty
17308898                                  256000                    255566.02    First Lien                         80.00     No MI
17308900                                  223900                    223595.14    First Lien                         79.99     No MI
17308901                                  223200                     222668.1    First Lien                         80.00     No MI
17308966                                  999950                    997567.06    First Lien                         74.68     No MI
17308967                                  279000                    278527.03    First Lien                         90.00      PMI
17308968                                  134700                       134379    First Lien                         79.99     No MI
17308969                                  337500                    336945.24    First Lien                         90.00      PMI
17308970                                  148500                    148255.91    First Lien                         90.00      PMI
17308971                                  398400                    397724.62    First Lien                         80.00     No MI
17308972                                  608000                     606551.1    First Lien                         80.00     No MI
17308973                                  238500                    238035.53    First Lien                         90.00      PMI
17308754                                  544000                    543077.79    First Lien                         80.00     No MI
17308756                                  204750                    204413.45    First Lien                         90.00      PMI
17308974                                  266400                    265962.11    First Lien                         90.00 Radian Guaranty
17308975                                  102600                    102427.68    First Lien                         90.00      PMI
17308976                                  512000                    511341.35    First Lien                         80.00     No MI
17308977                                  253200                    252596.61    First Lien                         80.00     No MI
17308823                                  376000                    375362.59    First Lien                         80.00     No MI
17308825                                  498500                    497312.05    First Lien                         60.79     No MI
17308902                                  256000                    255480.44    First Lien                         80.00     No MI
17308903                                  344000                    343413.98    First Lien                         80.00     No MI
17308904                                  185000                    184624.53    First Lien                         69.55     No MI
17308905                                  368000                    367123.04    First Lien                         80.00     No MI
17308978                                  637500                    636112.28    First Lien                         75.00     No MI
17308979                                  175300                    174944.23    First Lien                         89.99 Radian Guaranty
17308980                                  180000                    179634.68    First Lien                         65.45     No MI
17308981                                  427500                    426650.05    First Lien                         90.00      PMI
17308982                                  368100                    367300.33    First Lien                         89.78 Radian Guaranty
17308983                                  436500                       436500    First Lien                         90.00 Radian Guaranty
17308984                                  436500                    435919.12    First Lien                         90.00      PMI
17308985                                  565000                    564273.18    First Lien                         89.97      PMI
17308918                                  428000                    426980.05    First Lien                         80.00     No MI
17308919                                  228000                    227456.66    First Lien                         80.00     No MI
17308921                                  736000                    734246.06    First Lien                         80.00     No MI
17308925                                  106000                    105784.87    First Lien                         23.56     No MI
17308926                                  184500                    184168.52    First Lien                         69.10     No MI
17308927                                  479000                    478451.25    First Lien                         82.59      PMI
17308928                                  464000                    463368.22    First Lien                         80.00     No MI
17308929                                  831350                    829368.84    First Lien                         79.18     No MI
17308683                                  320000                    323980.49    First Lien                         80.00     No MI
17308684                                  224000                    217217.49    First Lien                         80.00     No MI
17308685                                  395000                    397166.88    First Lien                         71.82     No MI
17308689                                 1040000                   1034266.67    First Lien                         80.00     No MI
17308691                                  465600                    467612.28    First Lien                         80.00     No MI
17308692                                  544000                    544515.38    First Lien                         80.00     No MI
17308693                                  234000                    237358.28    First Lien                         90.00      PMI
17308694                                  784000                    786260.37    First Lien                         80.00     No MI
17308695                                  345000                    345463.41    First Lien                         75.00     No MI
17308697                                  580500                     579369.5    First Lien                         90.00      PMI
17308698                                  292000                    292238.77    First Lien                         80.00     No MI
17308699                                  209550                    210828.36    First Lien                         79.98     No MI
17308700                                  430200                    457257.44    First Lien                         79.99     No MI
17308702                                  524000                    524714.26    First Lien                         80.00     No MI
17308703                                  359550                    359184.31    First Lien                         90.00      PMI
17308704                                  262500                    262009.68    First Lien                         70.00     No MI
17308705                                  145105                    144566.48    First Lien                         90.00      PMI
17308706                                  324000                    323369.02    First Lien                         90.00      PMI
17308707                                  300000                     299352.8    First Lien                         83.33      PMI
17308708                                  508000                       508000    First Lien                         80.00     No MI
17308709                                  414000                    413467.09    First Lien                         90.00      PMI
17308710                                  344700                    343878.56    First Lien                         90.00 Triad Guaranty
17308711                                  221250                    221880.03    First Lien                         75.00     No MI
17308713                                  262000                    265189.56    First Lien                         74.86     No MI
17308714                                  333200                     337976.3    First Lien                         85.00      PMI
17308715                                  480000                    485774.32    First Lien                         80.00     No MI
17308716                                  304000                    305264.67    First Lien                         80.00     No MI
17308718                                   88000                     87855.35    First Lien                         80.00     No MI
17308719                                  154500                    154289.63    First Lien                         75.00     No MI
17308720                                  260800                    261511.51    First Lien                         80.00     No MI
17308721                                  266000                    266757.44    First Lien                         71.89     No MI
17308930                                  206100                    205690.24    First Lien                         90.00 Radian Guaranty
17308931                                  445000                    444322.83    First Lien                         79.46     No MI
17308933                                  560000                    558665.49    First Lien                         80.00     No MI
17308826                                  280000                    280651.71    First Lien                         80.00     No MI
17308827                                  596000                     594579.7    First Lien                         80.00     No MI
17308828                                  256000                    255389.93    First Lien                         80.00     No MI
17308829                                  344000                    343180.23    First Lien                         80.00     No MI
17308722                                  328000                    327218.35    First Lien                         79.58     No MI
17308723                                  450000                    450779.63    First Lien                         90.00      PMI
17308724                                  270000                    269463.19    First Lien                         90.00      PMI
17308725                                  492000                    492517.24    First Lien                         80.00     No MI
17308726                                  145600                    146060.02    First Lien                         80.00     No MI
17308727                                  196000                    196534.72    First Lien                         80.00     No MI
17308728                                  544000                    545549.05    First Lien                         80.00     No MI
17308729                                  503500                    503715.41    First Lien                         79.92     No MI
17308730                                  180000                    180189.24    First Lien                         80.00     No MI
17308731                                  196000                    196534.72    First Lien                         80.00     No MI
17308732                                  445600                    446483.95    First Lien                         80.00     No MI
17308733                                  555000                    554059.15    First Lien                         65.29     No MI
17308734                                  320000                    319237.42    First Lien                         80.00     No MI
17308735                                  408000                    406379.98    First Lien                         80.00     No MI
17308736                                  682500                    683395.03    First Lien                         75.00     No MI
17308738                                  272000                    271351.81    First Lien                         80.00     No MI
17308739                                  600000                    599432.03    First Lien                         88.89      PMI
17308740                                  284000                    284470.04    First Lien                         80.00     No MI
17308741                                  376000                    376854.45    First Lien                         80.00     No MI
17308742                                  452000                    450922.86    First Lien                         80.00     No MI
17308743                                  386000                    385248.28    First Lien                         80.00     No MI
17308744                                  595000                    593840.63    First Lien                         70.00     No MI
17308745                                  304000                    304503.16    First Lien                         80.00     No MI
17308746                                  496000                    495159.16    First Lien                         80.00     No MI
17308747                                  421175                    420540.53    First Lien                         89.99      PMI
17308749                                  650000                    654062.92    First Lien                         74.71     No MI
17308750                                  488000                    487122.73    First Lien                         80.00     No MI
17308751                                  564000                    562655.95    First Lien                         80.00     No MI
17308752                                  296000                    295498.22    First Lien                         80.00     No MI
17308753                                  508000                    507010.69    First Lien                         80.00     No MI
17308758                                  300000                    304983.26    First Lien                         80.00     No MI
17308759                                  424000                    428509.27    First Lien                         80.00     No MI
17308761                                  164000                    165903.29    First Lien                         80.00     No MI
17308763                                  275000                    277696.49    First Lien                         73.33     No MI
17308764                                  192000                    191610.33    First Lien                         80.00     No MI
17308765                                  650000                    648451.01    First Lien                         78.31     No MI
17308767                                  189600                    190394.37    First Lien                         80.00     No MI
17308768                                  444000                    447686.92    First Lien                         80.00     No MI
17308771                                  360000                    363329.69    First Lien                         80.00     No MI
17308772                                  220000                     221815.7    First Lien                         80.00     No MI
17308774                                  260000                    263119.92    First Lien                         80.00     No MI
17308775                                  161500                    161780.78    First Lien                         85.00      PMI
17308776                                  306000                    308201.54    First Lien                         90.00 Radian Guaranty
17308778                                  730400                    729161.81    First Lien                         80.00     No MI
17308779                                  232000                    232340.35    First Lien                         80.00     No MI
17308781                                   39000                     38920.85    First Lien                         60.00     No MI
17308782                                  295200                    296599.21    First Lien                         80.00     No MI
17308783                                  133500                    133679.33    First Lien                         79.99     No MI
17308784                                  113000                    113129.61    First Lien                         74.83     No MI
17308785                                  363500                    364146.58    First Lien                         79.89     No MI
17308787                                  144800                    144796.54    First Lien                         80.00     No MI
17308789                                 1085000                   1086341.02    First Lien                         70.00     No MI
17308790                                  102400                    102569.49    First Lien                         80.00     No MI
17308791                                  135200                    135423.76    First Lien                         80.00     No MI
17308792                                  135200                    135423.76    First Lien                         80.00     No MI
17308793                                  576800                    575425.45    First Lien                         80.00     No MI
17308794                                  244000                    244357.94    First Lien                         80.00     No MI
17308795                                  465000                    463891.88    First Lien                         77.24     No MI
17308796                                  345000                    344299.81    First Lien                         75.00     No MI
17308797                                  214350                    214664.45    First Lien                         79.39     No MI
17308798                                  206400                    205981.11    First Lien                         80.00     No MI
17308799                                  316000                    316523.01    First Lien                         72.64     No MI
17308800                                  210000                    210272.91    First Lien                         77.78     No MI
17308802                                  132000                       131660    First Lien                         80.00     No MI
17308803                                  164000                    164296.46    First Lien                         54.30     No MI
17308805                                  257000                     257550.4    First Lien                         69.46     No MI
17308806                                  371000                    370247.04    First Lien                         78.94     No MI
17308807                                  798700                    800974.33    First Lien                         75.00     No MI
17308808                                   78400                     78240.89    First Lien                         80.00     No MI
17308811                                  200000                    199594.09    First Lien                         80.00     No MI
17308812                                  180000                    179634.18    First Lien                         80.00     No MI
17308813                                  243000                    242526.77    First Lien                         90.00      PMI
17308815                                  290700                    289734.58    First Lien                         76.50     No MI
17308816                                  576000                    575023.55    First Lien                         80.00     No MI
17308817                                  245000                    244416.15    First Lien                         50.00     No MI
17308819                                  217550                       217873    First Lien                         95.00      PMI
17308820                                  678750                    680682.76    First Lien                         75.00     No MI
17308821                                  396000                    396670.86    First Lien                         90.00      PMI
17308830                                  235800                    235238.07    First Lien                         90.00      PMI
17308831                                  348000                    348453.72    First Lien                         80.00     No MI
17308832                                  296000                    295619.22    First Lien                         65.78     No MI
17308833                                  225000                    224630.16    First Lien                         90.00 Radian Guaranty
17308834                                  562500                    561471.19    First Lien                         90.00      PMI
17308835                                  288000                    287488.18    First Lien                         90.00      PMI
17308836                                  412200                    411397.26    First Lien                         90.00      PMI
17308837                                  177600                    177239.56    First Lien                         79.29     No MI
17308838                                  216000                    215644.95    First Lien                         90.00      PMI
17308839                                  252000                    251399.47    First Lien                         80.00     No MI
17308840                                  320000                    320911.21    First Lien                         80.00     No MI
17308842                                 1267000                   1263980.66    First Lien                         70.00     No MI
17308843                                  203200                    202816.33    First Lien                         80.00     No MI
17308844                                  192000                    191610.33    First Lien                         76.80     No MI
17308845                                 1090000                   1091485.75    First Lien                         77.86     No MI
17308846                                  260100                    259681.64    First Lien                         90.00      PMI
17308847                                  520000                    519104.66    First Lien                         77.61     No MI
17308848                                  451800                    451367.52    First Lien                         90.00      PMI
17308849                                   89000                     88833.76    First Lien                         79.54     No MI
17308850                                   89000                     88833.76    First Lien                         79.54     No MI
17308852                                  233050                    232444.21    First Lien                         79.00     No MI
17308853                                  400000                    400545.22    First Lien                         76.92     No MI
17308854                                  292000                     291369.1    First Lien                         78.92     No MI
17308855                                  798400                    796497.36    First Lien                         80.00     No MI
17308856                                  252000                    251488.56    First Lien                         90.00      PMI
17308857                                  468800                    467682.82    First Lien                         80.00     No MI
17308858                                  560000                    558665.49    First Lien                         80.00     No MI
17308859                                  464000                    462594.26    First Lien                         76.69     No MI
17308860                                  561000                    559861.43    First Lien                         79.01     No MI
17308863                                  220000                    219475.72    First Lien                         80.00     No MI
17308864                                  348000                    347114.72    First Lien                         80.00     No MI
17308865                                  152000                    151637.78    First Lien                         80.00     No MI
17308866                                  334000                    333349.55    First Lien                         75.23     No MI
17308867                                  618750                    617494.23    First Lien                         75.00     No MI
17308868                                  176000                     175642.8    First Lien                         80.00     No MI
17308869                                  361800                    361205.29    First Lien                         90.00      PMI
17308870                                  124800                    124164.53    First Lien                         80.00     No MI
17308871                                  679900                    678279.75    First Lien                         80.00     No MI
17308872                                  328000                    327443.96    First Lien                         80.00     No MI
17308873                                  650000                    648707.65    First Lien                         87.07      PMI
17308874                                  472000                    470875.19    First Lien                         72.62     No MI
17308876                                  174650                    174323.77    First Lien                         80.00     No MI
17308877                                  231000                    230449.51    First Lien                         70.00     No MI
17308878                                  698250                    696713.01    First Lien                         79.80     No MI
17308879                                  294300                    294000.67    First Lien                         90.00      PMI
17308880                                  300000                    299491.43    First Lien                         80.00     No MI
17308881                                  180000                    179762.97    First Lien                         90.00 Radian Guaranty
17308882                                  211500                    211178.16    First Lien                         90.00      PMI
17308884                                  252000                    251488.56    First Lien                         80.00     No MI
17308885                                  284800                    284311.27    First Lien                         80.00     No MI
17308886                                  263200                    262572.33    First Lien                         80.00     No MI
17308889                                  680000                    678379.52    First Lien                         80.00     No MI
17308890                                  560000                    558717.12    First Lien                         80.00     No MI
17308891                                  489500                    488670.19    First Lien                         79.72     No MI
17308892                                  152550                    152320.24    First Lien                         90.00      PMI
17308893                                  153000                    152791.68    First Lien                         75.00     No MI
17308934                                  229000                    228554.04    First Lien                         49.78     No MI
17308935                                  200700                     200370.1    First Lien                         90.00 Radian Guaranty
17308936                                  450000                    449009.46    First Lien                         69.23     No MI
17308937                                  159900                    159575.48    First Lien                         79.99     No MI
17308938                                  139900                    139616.07    First Lien                         79.94     No MI
17308939                                  288750                    288163.97    First Lien                         74.81     No MI
17308940                                  250000                    249492.62    First Lien                         50.00     No MI
17308941                                  202500                    202017.43    First Lien                         90.00      PMI
17308942                                  306400                    305710.67    First Lien                         80.00     No MI
17308943                                  124200                    123900.69    First Lien                         90.00      PMI
17308944                                  175500                    175205.23    First Lien                         90.00      PMI
17308945                                  280500                    280096.08    First Lien                         85.00      PMI
17308946                                  360000                    359549.99    First Lien                         90.00      PMI
17308947                                  538000                    536717.91    First Lien                         70.79     No MI
17308948                                  218250                    217807.06    First Lien                         79.99     No MI
17308949                                  182000                    181752.19    First Lien                         80.00     No MI
17308950                                  280000                    279454.71    First Lien                         76.29     No MI
17308951                                  385600                    385074.97    First Lien                         80.00     No MI
17308952                                  616000                    614207.56    First Lien                         89.93      PMI
17308953                                  184000                    183626.57    First Lien                         80.00     No MI
17308954                                  560000                    559050.68    First Lien                         80.00     No MI
17308955                                  351000                    350222.77    First Lien                         90.00 Radian Guaranty
17308956                                  552000                    549684.55    First Lien                         80.00     No MI
17308957                                  520000                     518760.8    First Lien                         80.00     No MI
17308958                                  364000                    358362.23    First Lien                         88.78      PMI
17308960                                  180000                       180000    First Lien                         90.00 Radian Guaranty
17308961                                  920000                    918440.39    First Lien                         80.00     No MI
17308962                                  448000                    446932.38    First Lien                         80.00     No MI
17308963                                  635000                    633486.76    First Lien                         48.85     No MI
17308964                                  130500                    130371.22    First Lien                         90.00      PMI
17308965                                  368000                    367320.33    First Lien                         80.00     No MI
17302880                                  238750                    240783.16    First Lien                         74.99     No MI
17302963                                  260000                    261443.88    First Lien                         88.14      PMI
17302852                                  370500                    374956.37    First Lien                         79.68     No MI
17302873                                  265200                    269007.79    First Lien                         80.00     No MI
17302867                                  266000                    262149.09    First Lien                         70.00     No MI
17302847                                  124650                    126791.66    First Lien                         75.00     No MI
17302842                                  593000                    604722.68    First Lien                         76.71     No MI
17302850                                  123750                    125606.74    First Lien                         75.00     No MI
17302903                                  480000                    486530.01    First Lien                         80.00     No MI
17302854                                  248000                    252119.49    First Lien                         80.00     No MI
17302866                                  187500                    190426.07    First Lien                         75.00     No MI
17302856                                  120000                    119994.97    First Lien                         50.00     No MI
17302954                                  250000                    252391.07    First Lien                         79.37     No MI
17302863                                  236000                    239669.72    First Lien                         80.00     No MI
17302910                                  318000                    322026.88    First Lien                         76.63     No MI
17302853                                  210000                     212856.9    First Lien                         79.85     No MI
17302876                                  280800                    285464.36    First Lien                         80.00     No MI
17302947                                  153750                     154510.9    First Lien                         75.00     No MI
17302886                                  193000                    195033.09    First Lien                         77.20     No MI
17302888                                 1215500                   1232035.57    First Lien                         65.00     No MI
17302870                                  549600                    558291.13    First Lien                         80.00     No MI
17302948                                  128250                     128435.6    First Lien                         75.00     No MI
17302861                                  500000                    508305.45    First Lien                         76.92     No MI
17302860                                  129000                    130671.01    First Lien                         75.00     No MI
17302941                                  224000                    225366.55    First Lien                         80.00     No MI
17302946                                  349200                    350993.26    First Lien                         90.00      PMI
17302858                                  125000                    126363.64    First Lien                         64.10     No MI
17302881                                  180000                    181936.96    First Lien                         75.00     No MI
17302883                                  194250                    196586.42    First Lien                         75.00     No MI
17302912                                  224000                    226676.77    First Lien                         80.00     No MI
17302917                                  194250                    195211.31    First Lien                         75.00     No MI
17302916                                  194250                    195211.31    First Lien                         75.00     No MI
17302855                                  160000                    162068.87    First Lien                         75.47     No MI
17004235                                  320000                    324972.65    First Lien                         80.00     No MI
17147360                                  356000                    361140.97    First Lien                         80.00     No MI
17147379                                  368000                    394827.59    First Lien                         78.30     No MI
17228470                                  295000                    295254.22    First Lien                         79.98     No MI
17201318                                  315000                    318263.46    First Lien                         56.25     No MI
17147337                                  174400                    177760.31    First Lien                         80.00     No MI
17147346                                  726000                    736680.01    First Lien                         72.60     No MI
17147291                                  368000                    373235.42    First Lien                         80.00     No MI
17198184                                  455200                     462188.1    First Lien                         79.86     No MI
17201104                                  282000                    287380.11    First Lien                         68.78     No MI
17308851                                  236000                    236346.21    First Lien                         80.00     No MI
17308818                                   64000                     63870.11    First Lien                         80.00     No MI
17308757                                  135000                    138691.97    First Lien                         75.00     No MI
17308875                                  236000                     235437.6    First Lien                         80.00     No MI
17308696                                  398400                    399533.83    First Lien                         80.00     No MI
17308777                                   90000                     90392.47    First Lien                         90.00      PMI
17308959                                  306000                    305350.86    First Lien                         90.00      PMI
17308701                                  220000                    219534.89    First Lien                         81.48      PMI
17308801                                  175000                    175073.11    First Lien                         63.64     No MI
17308920                                  196000                    195602.22    First Lien                         80.00     No MI
17308804                                  304000                    303383.03    First Lien                         80.00     No MI
17308822                                  176600                    176128.09    First Lien                         94.95 Radian Guaranty
17308760                                  324000                    326827.05    First Lien                         80.00     No MI
17308841                                  215000                    214635.53    First Lien                         71.67     No MI
17308922                                  196000                    195602.22    First Lien                         79.67     No MI
17308824                                  214250                    213815.17    First Lien                         89.98      PMI
17308923                                  196000                    195602.22    First Lien                         80.00     No MI
17308762                                   52200                     52727.98    First Lien                         90.00      PMI
17308861                                  185000                    185190.79    First Lien                         79.99     No MI
17308924                                  220500                    220052.49    First Lien                         90.00      PMI
17308862                                  169600                    169774.93    First Lien                         80.00     No MI
17308909                                 1000000                    997616.93    First Lien                         71.43     No MI
17308748                                  204000                    203585.98    First Lien                         80.00     No MI
17308766                                  205200                    206618.67    First Lien                         80.00     No MI
17308883                                  113000                    112770.66    First Lien                         86.92      PMI
17308786                                  202500                    202294.04    First Lien                         90.00      PMI
17308687                                  254400                    255440.71    First Lien                         80.00     No MI
17308769                                   67500                      68149.4    First Lien                         93.75      PMI
17308788                                  198000                    197598.15    First Lien                         90.00 Radian Guaranty
17308888                                  456000                    454738.32    First Lien                         80.00     No MI
17308810                                  516000                    516756.97    First Lien                         79.75     No MI
16691530                                  493425                    509279.33    First Lien                         89.91      PMI
16637761                                  188800                    196177.27    First Lien                         80.00     No MI
17127583                                  180000                    182322.07    First Lien                         80.00     No MI
17127584                                  290000                    294663.28    First Lien                         79.33     No MI
17127586                                  242000                    245506.39    First Lien                         79.34     No MI
17127587                                  100250                     101580.7    First Lien                         74.81     No MI
17127588                                  192000                    194894.38    First Lien                         80.00     No MI
17127589                                  335000                     340031.5    First Lien                         77.01     No MI
17127590                                  332700                    337223.15    First Lien                         79.98     No MI
17127592                                  220000                    222151.99    First Lien                         44.18     No MI
17127595                                  129500                    131445.04    First Lien                         63.79     No MI
17127596                                  367200                    373299.53    First Lien                         80.00     No MI
17127598                                  192000                     194578.5    First Lien                         80.00     No MI
17127599                                  106500                    108162.06    First Lien                         75.00     No MI
17127600                                  508000                    516168.73    First Lien                         80.00     No MI
17127601                                  200000                    203109.92    First Lien                         80.00     No MI
17127602                                  399200                    405195.75    First Lien                         80.00     No MI
17127604                                   69600                      70393.7    First Lien                         80.00     No MI
17127605                                  277600                    280077.74    First Lien                         80.00     No MI
17120251                                  130500                     133798.3    First Lien                         89.38      PMI
17120254                                  456000                    462669.45    First Lien                         80.00     No MI
17120256                                  185000                    186007.66    First Lien                         74.00     No MI
17120258                                  136000                    137712.18    First Lien                         80.00     No MI
17120259                                  186400                    188462.58    First Lien                         80.00     No MI
17120260                                  157000                    159897.85    First Lien                         84.86      PMI
17120262                                  198000                    202160.61    First Lien                         90.00      PMI
17120264                                  136000                     138771.6    First Lien                         80.00     No MI
17120271                                  330000                    336303.52    First Lien                         75.00     No MI
17120272                                  161600                    161819.79    First Lien                         80.00     No MI
16653519                                  233100                    242208.36    First Lien                         90.00      PMI
16653521                                  108000                    111800.96    First Lien                         90.00      PMI
16653531                                  600000                    596482.59    First Lien                         62.50     No MI
16653535                                  360000                    370611.11    First Lien                         80.00     No MI
16649248                                   95000                     98768.98    First Lien                         66.90     No MI
16649257                                  280000                    286827.85    First Lien                         80.00     No MI
16649277                                  194000                     200444.4    First Lien                         55.43     No MI
16649279                                  325800                    337332.07    First Lien                         90.00      PMI
16637756                                  342400                    357479.71    First Lien                         80.00     No MI
16637768                                  148000                    152703.98    First Lien                         80.00     No MI
16637773                                  130000                    129931.19    First Lien                         47.45     No MI
16637708                                  232000                    235028.09    First Lien                         80.00     No MI
16637722                                  196000                    203658.72    First Lien                         80.00     No MI
16637733                                  224000                    230536.04    First Lien                         72.26     No MI
16589341                                  208000                    215355.04    First Lien                         80.00     No MI
17021398                                  135000                    137406.13    First Lien                         43.55     No MI
17021400                                  500000                    509229.34    First Lien                         45.45     No MI
17021403                                  504000                    511885.83    First Lien                         78.87     No MI
17010157                                  171900                    175927.29    First Lien                         90.00      PMI
17010158                                  176400                    181187.43    First Lien                         90.00      PMI
17010177                                  496000                    506387.01    First Lien                         79.23     No MI
17010179                                  175125                    178133.87    First Lien                         75.00     No MI
16543385                                  301500                    313533.51    First Lien                         90.00      PMI
16966918                                  192000                    196353.39    First Lien                         80.00     No MI
16966929                                  153000                    157504.35    First Lien                         90.00      PMI
16966946                                  444000                     454735.5    First Lien                         80.00     No MI
16966947                                  256000                    261022.91    First Lien                         80.00     No MI
16394365                                  212000                    219680.36    First Lien                         77.09     No MI
16711385                                   60000                     61660.67    First Lien                         75.00     No MI
16711386                                  225000                    232964.12    First Lien                         90.00      PMI
16711395                                  163800                    168254.69    First Lien                         90.00      PMI
16711409                                  200000                     204986.1    First Lien                         80.00     No MI
16711410                                  232000                    238421.17    First Lien                         68.64     No MI
16711416                                  364000                    373781.61    First Lien                         74.29     No MI
16692828                                  430000                    445220.34    First Lien                         82.85      PMI
16691519                                  261000                    270807.81    First Lien                         90.00      PMI
16691521                                  447920                    457699.65    First Lien                         80.00     No MI
16692822                                  220500                    228719.91    First Lien                         90.00      PMI
16685098                                  175000                    181175.08    First Lien                         70.00     No MI
16787276                                  280000                    284321.68    First Lien                         60.22     No MI
17010152                                  255250                     261400.5    First Lien                         89.98      PMI
17010168                                  276000                    281409.27    First Lien                         80.00     No MI
16691520                                  377100                    389806.47    First Lien                         90.00      PMI
16691528                                  184500                    187880.09    First Lien                         90.00      PMI
16691529                                  160000                    162727.78    First Lien                         80.00     No MI
16711397                                  150000                    154466.78    First Lien                         83.33      PMI
16653529                                   98000                    101437.29    First Lien                         70.00     No MI
16637750                                  355500                    367446.84    First Lien                         90.00      PMI
16589344                                  380000                    393576.18    First Lien                         53.52     No MI
16589331                                  200000                    200051.11    First Lien                         73.39     No MI
16649250                                  176800                    180562.75    First Lien                         80.00     No MI
16711401                                  127000                    131018.78    First Lien                         87.59      PMI
16653530                                  248800                       255059    First Lien                         80.00     No MI
16586158                                  392800                    408323.51    First Lien                         80.00     No MI
17010172                                  324000                    330811.33    First Lien                         80.00     No MI
16787263                                  156950                    161074.29    First Lien                         90.00      PMI
16787266                                   96000                     79450.34    First Lien                         75.00     No MI
16787267                                   96000                     77916.69    First Lien                         75.00     No MI
16653510                                  492000                    509936.38    First Lien                         80.00     No MI
16653511                                  385000                    399013.57    First Lien                         82.80      PMI
16653513                                  245700                    255382.12    First Lien                         89.84      PMI
16653514                                  120000                    124544.43    First Lien                         79.73     No MI
16653523                                  292500                    303929.32    First Lien                         90.00      PMI
16653525                                  255000                    254470.27    First Lien                         79.94     No MI
16653526                                  266000                    265901.75    First Lien                         49.72     No MI
16653533                                  119200                     123251.7    First Lien                         80.00     No MI
16653537                                  232000                    241241.08    First Lien                         87.55      PMI
16653538                                  423500                    438404.77    First Lien                         70.00     No MI
16653539                                  455000                    471013.39    First Lien                         70.00     No MI
16653541                                  198750                    206420.16    First Lien                         75.00     No MI
16653542                                  255900                    261981.38    First Lien                         79.99     No MI
16649247                                  216000                    226444.82    First Lien                         75.79     No MI
16649253                                  196000                    202230.81    First Lien                         80.00     No MI
16649254                                  323000                    334436.57    First Lien                         85.00      PMI
16649255                                  128000                    131259.41    First Lien                         80.00     No MI
16649259                                  157000                    163102.91    First Lien                         89.71      PMI
16649265                                  220000                    226477.55    First Lien                         54.32     No MI
16649269                                  480000                    498676.51    First Lien                         80.00     No MI
16649271                                   70200                     72837.62    First Lien                         90.00      PMI
16649272                                   91800                      95332.6    First Lien                         90.00      PMI
16649275                                  139100                     142917.4    First Lien                         79.99     No MI
16649276                                  327000                    338574.56    First Lien                         74.32     No MI
16649280                                  320000                    330485.66    First Lien                         74.77     No MI
16649285                                  226800                    233354.55    First Lien                         90.00      PMI
16649286                                  245600                    251524.97    First Lien                         80.00     No MI
16649288                                  388000                    402208.24    First Lien                         80.00     No MI
16649289                                  184000                    189532.99    First Lien                         80.00     No MI
16649290                                  346500                    359479.14    First Lien                         90.00      PMI
16637752                                  292000                    300818.95    First Lien                         80.00     No MI
16637758                                  211500                    219401.87    First Lien                         90.00 GE Capital MI
16637759                                  622500                    644249.52    First Lien                         73.24     No MI
16637760                                 1000000                   1037870.41    First Lien                         70.92     No MI
16637762                                  194700                    196950.19    First Lien                         79.99     No MI
16637763                                  167500                    171283.36    First Lien                         67.00     No MI
16637767                                  232000                     241065.4    First Lien                         84.36 GE Capital MI
16637769                                  501000                    516577.22    First Lien                         84.92      PMI
16637771                                  420800                    434584.33    First Lien                         80.00     No MI
16637777                                  178500                    183974.69    First Lien                         70.00     No MI
16637693                                  338200                    351368.41    First Lien                         74.99     No MI
16637699                                  200000                    207902.38    First Lien                         58.82     No MI
16637700                                  222000                    228846.05    First Lien                         84.73      PMI
16637707                                  330000                       338247    First Lien                         62.86     No MI
16637709                                  234000                    242580.13    First Lien                         90.00      PMI
16637713                                  179200                    186545.84    First Lien                         80.00     No MI
16637714                                  212500                    213110.43    First Lien                         79.59     No MI
16637717                                  120800                    124906.14    First Lien                         80.00     No MI
16637718                                  585000                    607858.64    First Lien                         90.00      PMI
16637721                                  240000                    250472.34    First Lien                         88.89      PMI
16637723                                  290000                    299160.64    First Lien                         80.00     No MI
16637726                                   96000                     98802.41    First Lien                         75.00     No MI
16637729                                  445000                    457960.94    First Lien                         79.46     No MI
16637731                                  152700                    155009.21    First Lien                         79.98     No MI
16637732                                  179500                    182702.01    First Lien                         79.16     No MI
16637737                                  319920                    332211.06    First Lien                         80.00     No MI
16637739                                  157000                    163099.82    First Lien                         87.22 GE Capital MI
16637741                                  258000                    265531.27    First Lien                         75.00     No MI
16637742                                  224000                    223912.02    First Lien                         80.00     No MI
16637743                                  139200                    138975.15    First Lien                         80.00     No MI
16637744                                  348000                    362017.51    First Lien                         80.00     No MI
16637749                                  787500                    817162.54    First Lien                         75.00     No MI
16571275                                  572000                    595945.14    First Lien                         80.00     No MI
16586166                                  180000                    177659.71    First Lien                         64.29     No MI
16586167                                  208000                    216267.28    First Lien                         80.00     No MI
16586168                                  342000                       357364    First Lien                         90.00      PMI
16589327                                  248000                    257378.42    First Lien                         80.00     No MI
16589328                                  360000                    372236.83    First Lien                         78.26     No MI
16589333                                  125600                    130372.46    First Lien                         80.00     No MI
16589334                                  148800                    154061.75    First Lien                         80.00     No MI
16589335                                  140193                    145150.35    First Lien                         77.89     No MI
16589336                                  140193                    145150.35    First Lien                         77.89     No MI
16589337                                   86250                     89325.63    First Lien                         75.00     No MI
16589338                                  153000                    158410.17    First Lien                         78.46     No MI
16589339                                   95250                      99035.9    First Lien                         75.00     No MI
16589340                                  208000                    215355.04    First Lien                         80.00     No MI
16589342                                  271200                    278008.67    First Lien                         80.00     No MI
17021386                                  386000                    392564.68    First Lien                         90.00      PMI
17021388                                  287000                    294450.09    First Lien                         79.72     No MI
17021394                                  297000                    302483.32    First Lien                         90.00      PMI
17021395                                  281250                    286622.32    First Lien                         75.00     No MI
17021399                                  220000                    223639.26    First Lien                         80.00     No MI
17021402                                  298400                    303284.15    First Lien                         72.78     No MI
17021404                                  175500                    179189.44    First Lien                         90.00      PMI
17010146                                  360000                    368105.35    First Lien                         80.00     No MI
17010147                                  448800                    450770.29    First Lien                         80.00     No MI
17010148                                  454400                     467124.2    First Lien                         80.00     No MI
17010149                                  472000                    484809.87    First Lien                         80.00     No MI
17010150                                  148400                    151510.26    First Lien                         89.94      PMI
17010151                                  298600                    306961.41    First Lien                         89.94      PMI
17010154                                  386950                    395122.59    First Lien                         89.99      PMI
17010161                                  296100                    303683.41    First Lien                         90.00      PMI
17010164                                  320000                    326666.08    First Lien                         80.00     No MI
17010165                                  184000                    189470.17    First Lien                         80.00     No MI
17010171                                  320000                    323881.41    First Lien                         80.00     No MI
17010173                                  328000                    335195.75    First Lien                         80.00     No MI
17010175                                   79000                     80969.27    First Lien                         77.45     No MI
17010176                                  335750                    342547.68    First Lien                         79.00     No MI
17010180                                  223500                    226459.13    First Lien                         75.00     No MI
17010181                                  300000                    306065.67    First Lien                         75.00     No MI
17010184                                  186000                    190245.39    First Lien                         74.40     No MI
17010185                                   86600                     88039.92    First Lien                         74.98     No MI
17010186                                  120200                     122785.6    First Lien                         74.98     No MI
17010191                                  520000                       518372    First Lien                         65.82     No MI
17010194                                  400000                     409671.6    First Lien                         72.33     No MI
17010196                                  220000                    225650.06    First Lien                         81.48      PMI
16394688                                  115000                    113729.44    First Lien                         85.19      PMI
16966896                                   86850                     88884.76    First Lien                         90.00      PMI
16966898                                  135000                    138415.06    First Lien                         69.23     No MI
16966913                                  113400                    116765.91    First Lien                         90.00      PMI
16966914                                  187200                    193142.07    First Lien                         90.00      PMI
16966921                                  402400                    413668.06    First Lien                         80.00     No MI
16966924                                  207500                    207927.93    First Lien                         37.73     No MI
16966925                                  240000                    247110.65    First Lien                         71.64     No MI
16966927                                  441000                    452967.42    First Lien                         90.00      PMI
16966930                                 1136000                   1162492.27    First Lien                         51.64     No MI
16966933                                  145800                    148860.13    First Lien                         90.00      PMI
16966934                                  221400                    227982.07    First Lien                         90.00      PMI
16966935                                  180000                       184739    First Lien                         75.63     No MI
16966937                                  229500                    236124.64    First Lien                         90.00      PMI
16966939                                  562500                    573102.93    First Lien                         75.00     No MI
16966941                                  372000                    380814.65    First Lien                         80.00     No MI
16966949                                  170350                    174213.19    First Lien                         60.84     No MI
16394390                                  328000                    339994.75    First Lien                         78.10     No MI
16711379                                  168800                    173792.19    First Lien                         80.00     No MI
16711380                                  323000                    333553.96    First Lien                         82.82      PMI
16711381                                  297600                    309228.65    First Lien                         80.00     No MI
16711384                                  168000                    172184.23    First Lien                         80.00     No MI
16711391                                  243000                    251910.22    First Lien                         90.00      PMI
16711392                                  151900                    150095.96    First Lien                         79.99     No MI
16711396                                  117200                    120120.49    First Lien                         80.00     No MI
16711399                                   72000                     74054.39    First Lien                         75.00     No MI
16711400                                  283000                    290330.02    First Lien                         58.96     No MI
16711402                                  218700                    226823.17    First Lien                         88.19      PMI
16711403                                  236250                    243749.04    First Lien                         75.00     No MI
16711404                                  148000                    152329.12    First Lien                         80.00     No MI
16711407                                  373500                    385261.52    First Lien                         90.00      PMI
16711412                                  320000                    327357.35    First Lien                         80.00     No MI
16711417                                  215900                    221681.03    First Lien                         79.99     No MI
16711418                                  228000                       233459    First Lien                         80.00     No MI
16711419                                  208000                    213824.45    First Lien                         80.00     No MI
16711420                                  229000                    235342.03    First Lien                         77.63     No MI
16692830                                  195000                    201189.61    First Lien                         75.00     No MI
16691518                                  238000                    246368.88    First Lien                         85.92      PMI
16691523                                  372000                    383640.92    First Lien                         87.94      PMI
16691524                                   63000                     64698.49    First Lien                         75.00     No MI
16691532                                  152000                    156346.12    First Lien                         67.56     No MI
16691534                                  178400                    184035.72    First Lien                         80.00     No MI
16691535                                  238000                    245051.49    First Lien                         85.00      PMI
16692817                                  287600                    295592.98    First Lien                         89.98      PMI
16692818                                  277000                    284698.45    First Lien                         89.91      PMI
16692819                                   87000                     87658.21    First Lien                         79.09     No MI
16692820                                  200000                    206208.97    First Lien                         57.14     No MI
16692821                                  620000                    634053.24    First Lien                         80.00     No MI
16692824                                  305000                     315746.8    First Lien                         76.25     No MI
16692825                                  162824                    167648.13    First Lien                         64.61     No MI
16692826                                  252000                    260222.23    First Lien                         75.22     No MI
16692827                                  229500                    236375.77    First Lien                         90.00      PMI
16685095                                  184000                    189838.75    First Lien                         80.00     No MI
16787268                                  157500                    161872.21    First Lien                         90.00      PMI
16787270                                   97500                     100293.6    First Lien                         75.00     No MI
16787272                                  344250                    355177.14    First Lien                         85.00      PMI
16787273                                  196000                    201738.64    First Lien                         80.00     No MI
16787274                                  222400                    228219.66    First Lien                         80.00     No MI
16787277                                  281000                     287090.8    First Lien                         89.99      PMI
16787278                                  301750                    309841.67    First Lien                         85.00      PMI
16787279                                  175500                    180717.48    First Lien                         90.00      PMI
16787280                                  172500                    176567.75    First Lien                         75.00     No MI
16787281                                  515000                    528942.03    First Lien                         53.09     No MI
16787282                                  155700                    159060.41    First Lien                         90.00      PMI
16787284                                  238500                    244100.85    First Lien                         90.00      PMI
16787285                                  261000                    268081.81    First Lien                         90.00      PMI
17010159                                  195300                    200768.85    First Lien                         89.79      PMI
17010163                                  298400                    307871.78    First Lien                         80.00     No MI
17010167                                  217600                    221974.97    First Lien                         80.00     No MI
17010183                                  183750                    187906.75    First Lien                         73.65     No MI
17010192                                  182000                    186114.44    First Lien                         70.00     No MI
17021393                                  110500                    112086.51    First Lien                         59.73     No MI
16966911                                  117000                    120061.63    First Lien                         90.00      PMI
16966936                                  281000                    288855.42    First Lien                         89.21      PMI
16966938                                  108500                    111245.53    First Lien                         42.55     No MI
16966942                                  304200                    311050.26    First Lien                         90.00      PMI
16966944                                  131250                    134684.44    First Lien                         73.74     No MI
16966945                                  153000                    156463.05    First Lien                         85.00      PMI
16030773                                  245000                    258349.45    First Lien                         85.96 Mortgage Guaranty Ins.
16787269                                 1228250                   1261584.15    First Lien                         58.49     No MI
16787271                                  221600                    226695.02    First Lien                         80.00     No MI
16787283                                  600000                    613186.15    First Lien                         80.00     No MI
16685084                                  165550                    170869.38    First Lien                         79.98     No MI
16685093                                   68000                     70170.04    First Lien                         80.00     No MI
16685096                                   97200                    100603.85    First Lien                         90.00      PMI
16691525                                  312000                    322992.64    First Lien                         80.00     No MI
16692829                                  240800                    248222.43    First Lien                         80.00     No MI
16711406                                  400000                     412562.8    First Lien                         88.89      PMI
16649260                                  201000                    205007.18    First Lien                         77.31     No MI
16649262                                  274500                    273525.73    First Lien                         90.00      PMI
16649263                                   49800                     51054.73    First Lien                         62.25     No MI
16649264                                   57300                     58783.27    First Lien                         71.63     No MI
16649267                                  203150                    194044.24    First Lien                         79.67     No MI
16649270                                  150000                    152226.29    First Lien                         85.23      PMI
16649282                                  369000                    381257.62    First Lien                         90.00      PMI
16649283                                  373500                    386720.49    First Lien                         90.00      PMI
16637705                                  141000                    147536.76    First Lien                         79.21     No MI
16637710                                   70200                     71191.17    First Lien                         88.86      PMI
16637711                                  153000                    158976.87    First Lien                         90.00      PMI
16637735                                  238500                    243800.36    First Lien                         90.00      PMI
16637738                                  310500                     322258.8    First Lien                         90.00 GE Capital MI
16637748                                  224000                    232226.44    First Lien                         80.00     No MI
16637764                                  306000                    317956.86    First Lien                         90.00      PMI
16637766                                  148000                    153736.67    First Lien                         55.64     No MI
16637776                                  247500                    255318.16    First Lien                         75.00     No MI
16394611                                  243750                    253456.32    First Lien                         79.92     No MI
16291310                                  616000                    624051.16    First Lien                         70.00     No MI
17350035                                  270000                       270000    First Lien                         94.74 United Guaranty
17350038                                  405000                       405000    First Lien                         79.41     No MI
17349600                                  486630                       486630    First Lien                         90.00 Mortgage Guaranty Ins.
17349601                                  194000                    193086.26    First Lien                         77.60     No MI
17347820                                  532000                    534538.92    First Lien                         80.00     No MI
17349602                                  522500                    525217.67    First Lien                         95.00 United Guaranty
17348551                                  292000                    293045.44    First Lien                         88.48 Triad Guaranty
17349604                                  316000                    315559.95    First Lien                         80.00     No MI
17349281                                  361000                     362529.5    First Lien                         95.00 Radian Guaranty
17348552                                  405000                    405941.91    First Lien                         90.00 Mortgage Guaranty Ins.
17347823                                  182000                    183065.07    First Lien                         62.76     No MI
17349605                                  210500                    211453.87    First Lien                         79.14     No MI
17349282                                  332500                    334214.01    First Lien                         95.00 United Guaranty
17348553                                  438000                       438000    First Lien                         58.40     No MI
17349606                                  510000                       510000    First Lien                         71.83     No MI
17348554                                  389000                    390537.42    First Lien                         64.83     No MI
17347825                                  599920                     605480.3    First Lien                         79.99     No MI
17349607                                  213500                    214530.83    First Lien                         70.00     No MI
17347826                                  245000                    246793.29    First Lien                         61.25     No MI
17349608                                  308000                    309158.16    First Lien                         80.00     No MI
17349284                                  315000                       315000    First Lien                         90.00 United Guaranty
17349285                                  427500                    429818.97    First Lien                         90.00 Radian Guaranty
17348556                                  359950                    361431.21    First Lien                         81.81 Mortgage Guaranty Ins.
17347828                                  880000                    883694.04    First Lien                         58.67     No MI
17349286                                  270000                    271248.32    First Lien                         90.00 Mortgage Guaranty Ins.
17348558                                  283812                    285181.76    First Lien                         92.45 United Guaranty
17349287                                  223250                       223250    First Lien                         95.00 Radian Guaranty
17349289                                  174400                    174010.11    First Lien                         75.01     No MI
17350041                                  301800                       301800    First Lien                         94.61 United Guaranty
17350042                                  477000                       477000    First Lien                         90.00 Radian Guaranty
17347808                                  256000                    257192.05    First Lien                         80.00     No MI
17349267                                  456000                    457800.34    First Lien                         95.00 United Guaranty
17347486                                  350000                    351085.32    First Lien                         46.67     No MI
17349268                                  303750                    305203.91    First Lien                         75.00     No MI
17348539                                  358700                       358700    First Lien                         94.89     No MI
17347488                                  133650                    135484.25    First Lien                         90.00 Mortgage Guaranty Ins.
17347489                                  541500                    549132.89    First Lien                         95.00 Triad Guaranty
17347365                                  512000                    519631.14    First Lien                         80.00     No MI
17349148                                  126000                       126000    First Lien                         90.00 United Guaranty
17348095                                  283500                    284925.62    First Lien                         90.00 United Guaranty
17347366                                  160000                    162691.05    First Lien                         80.00     No MI
17348419                                  242250                    243275.96    First Lien                         95.00 Radian Guaranty
17349149                                  455310                       455310    First Lien                         90.00 Mortgage Guaranty Ins.
17350022                                  168750                       168750    First Lien                         75.00     No MI
17350023                                  699900                       699900    First Lien                         73.67     No MI
17350025                                  250000                       250000    First Lien                         89.93     No MI
17350027                                  249900                       249900    First Lien                         83.86 Mortgage Guaranty Ins.
17347810                                  166725                    167379.72    First Lien                         95.00 Triad Guaranty
17348540                                  367200                    368748.16    First Lien                         90.00 Radian Guaranty
17347812                                  479000                    480943.68    First Lien                         78.52     No MI
17349270                                  178500                    178003.92    First Lien                         64.91     No MI
17349271                                  262000                    263144.65    First Lien                         50.87     No MI
17347813                                  198000                    199840.22    First Lien                         90.00 Mortgage Guaranty Ins.
17349272                                  163500                    163936.18    First Lien                         75.00     No MI
17348544                                  722000                     724798.3    First Lien                         72.20     No MI
17347815                                   76000                     75964.14    First Lien                         80.00     No MI
17348545                                  322150                    323344.57    First Lien                         89.99 Radian Guaranty
17349274                                  395000                    396551.14    First Lien                         87.78 United Guaranty
17347816                                  570000                    572940.98    First Lien                         95.00 United Guaranty
17348546                                  200000                    200973.98    First Lien                         58.82     No MI
17347817                                  217500                    219633.26    First Lien                         75.00     No MI
17347818                                  494000                    496229.74    First Lien                         89.82 United Guaranty
17348547                                  171190                    171922.94    First Lien                         94.06 Radian Guaranty
17347494                                  188100                    188938.31    First Lien                         90.00 Radian Guaranty
17349276                                  187664                       187664    First Lien                         79.86     No MI
17348548                                  273600                    274731.41    First Lien                         80.00     No MI
17347819                                  368000                    369682.44    First Lien                         94.36 United Guaranty
17347496                                  100000                    101514.04    First Lien                         80.00     No MI
17348549                                  180405                    181265.37    First Lien                         90.20 Radian Guaranty
17349278                                  389500                    391329.42    First Lien                         95.00 United Guaranty
17347497                                   71100                     71653.56    First Lien                         58.28 Mortgage Guaranty Ins.
17347498                                  160000                     161576.5    First Lien                         82.05 Triad Guaranty
17350031                                  246905                       246905    First Lien                         88.18 United Guaranty
17350032                                  485000                       485000    First Lien                         74.73     No MI
17350033                                  315000                       315000    First Lien                         68.48     No MI
17350034                                  488000                       488000    First Lien                         80.00     No MI
17350009                                  392350                       392350    First Lien                         95.00     No MI
17348520                                  215000                    215796.64    First Lien                         72.39     No MI
17348521                                  229500                    230597.35    First Lien                         90.00 United Guaranty
17348522                                  336000                    337319.45    First Lien                         80.00     No MI
17349759                                  447500                       447500    First Lien                         89.68 United Guaranty
17347978                                  105000                    105426.39    First Lien                         63.64     No MI
17350190                                  438300                       438300    First Lien                         90.00 United Guaranty
17350192                                  266000                       266000    First Lien                         95.00 United Guaranty
17349253                                  381000                    382515.42    First Lien                         74.71     No MI
17348524                                  261900                       261900    First Lien                         90.00 United Guaranty
17349254                                   70200                        70200    First Lien                         78.00 Radian Guaranty
17348525                                  436500                       436500    First Lien                         90.00 United Guaranty
17347472                                  138700                       138700    First Lien                         95.00 United Guaranty
17347473                                  148500                    150516.63    First Lien                         90.00 Triad Guaranty
17348526                                  289750                    291167.83    First Lien                         94.38 United Guaranty
17349255                                  247000                    248222.97    First Lien                         95.00 United Guaranty
17347474                                  530000                    531200.77    First Lien                         78.52     No MI
17347476                                  579730                     586907.6    First Lien                         76.38     No MI
17349258                                  335750                    337329.56    First Lien                         85.00 Radian Guaranty
17349259                                  767000                    770315.82    First Lien                         73.05     No MI
17347478                                  225000                    227848.44    First Lien                         69.23     No MI
17347479                                  370000                     372612.3    First Lien                         77.89     No MI
17347480                                  337040                    339270.57    First Lien                         80.00     No MI
17349262                                  150100                       150100    First Lien                         95.00 Radian Guaranty
17347805                                  320000                    321326.83    First Lien                         78.05     No MI
17348534                                  484500                       484500    First Lien                         95.00 United Guaranty
17347806                                  427500                    430131.79    First Lien                         95.00 Triad Guaranty
17348535                                  490500                    492882.75    First Lien                         90.00 Radian Guaranty
17349264                                  630000                       630000    First Lien                         88.73 Mortgage Guaranty Ins.
17347807                                  536750                     539391.4    First Lien                         95.00 United Guaranty
17348536                                  415000                    417306.86    First Lien                         87.37 United Guaranty
17349265                                  297000                       297000    First Lien                         90.00 Radian Guaranty
17350012                                  105000                       105000    First Lien                         75.00     No MI
17350014                                  219200                       219200    First Lien                         80.00     No MI
17348091                                  459000                    461300.36    First Lien                         90.00 United Guaranty
17348416                                  153000                       153000    First Lien                         90.00 Radian Guaranty
17348092                                  623250                    625927.69    First Lien                         73.32     No MI
17349145                                  223200                    224337.67    First Lien                         89.82 Mortgage Guaranty Ins.
17348093                                  115000                    115541.54    First Lien                         26.14     No MI
17347364                                  295000                    301020.07    First Lien                         92.19 Triad Guaranty
17348417                                  241200                    242020.05    First Lien                         90.00 United Guaranty
17350018                                  219000                       219000    First Lien                         79.64     No MI
17347801                                  480000                     484530.5    First Lien                         66.21     No MI
17348531                                  296400                    297929.31    First Lien                         95.00 United Guaranty
17349260                                  342000                       342000    First Lien                         85.50 Radian Guaranty
17347803                                  370350                    372041.77    First Lien                         92.59 Radian Guaranty
17348532                                  265500                       265500    First Lien                         90.00 Mortgage Guaranty Ins.
17349261                                  388000                    389871.37    First Lien                         80.00     No MI
17348533                                  149400                     149973.1    First Lien                         90.00 United Guaranty
17347804                                  180000                    182145.24    First Lien                         90.00 Radian Guaranty
17347463                                   75000                     74918.75    First Lien                         65.22     No MI
17347465                                  915000                    928462.05    First Lien                         75.00     No MI
17348194                                  150000                    150609.12    First Lien                         58.82     No MI
17347466                                  144000                    145464.97    First Lien                         80.00     No MI
17348196                                  378000                    379227.35    First Lien                         76.36     No MI
17347467                                  307000                    308341.59    First Lien                         82.97 Mortgage Guaranty Ins.
17349249                                  608950                    611591.48    First Lien                         93.25 United Guaranty
17348197                                  480000                    481555.16    First Lien                         76.80     No MI
17348411                                  162000                    162824.76    First Lien                         90.00 Radian Guaranty
17348412                                  145000                    145612.98    First Lien                         51.79     No MI
17349141                                  727500                    729787.37    First Lien                         75.00     No MI
17348413                                  960000                    964510.18    First Lien                         80.00     No MI
17349142                                  552000                    554999.41    First Lien                         87.62 Mortgage Guaranty Ins.
17347360                                  353700                    361665.25    First Lien                         90.00 Triad Guaranty
17348090                                  308750                    309929.99    First Lien                         93.84 United Guaranty
17348414                                  235000                    236018.99    First Lien                         88.68 Radian Guaranty
17348415                                  512900                    515396.76    First Lien                         86.57 Mortgage Guaranty Ins.
17349144                                  472150                    474403.39    First Lien                         95.00 United Guaranty
17347362                                  715000                    723296.16    First Lien                         84.12 Mortgage Guaranty Ins.
17350184                                  256500                       256500    First Lien                         90.00 Mortgage Guaranty Ins.
17350188                                  187500                       187500    First Lien                         75.00     No MI
17349751                                  248000                       248000    First Lien                         88.57 Mortgage Guaranty Ins.
17347970                                 1000000                      1000000    First Lien                         64.94     No MI
17347971                                  641250                    644212.96    First Lien                         95.00 Triad Guaranty
17349754                                  549000                       549000    First Lien                         90.00 United Guaranty
17347972                                  541500                     543885.4    First Lien                         93.69 United Guaranty
17349755                                  384000                       384000    First Lien                         80.00     No MI
17347973                                  126000                    126497.48    First Lien                         74.12     No MI
17347974                                  278100                    279323.97    First Lien                         90.00 Radian Guaranty
17349757                                  562500                    565127.62    First Lien                         85.23 United Guaranty
17347975                                  382375                    384252.32    First Lien                         90.40 United Guaranty
17349758                                  270000                    271281.12    First Lien                         46.96     No MI
17347976                                  237000                    238164.21    First Lien                         79.00     No MI
17348199                                  168000                    168615.42    First Lien                         80.00     No MI
17350001                                  300000                       300000    First Lien                         71.43     No MI
17350002                                  172000                       172000    First Lien                         80.00     No MI
17350003                                  265000                       265000    First Lien                         73.20     No MI
17350006                                  133200                       133200    First Lien                         85.94 United Guaranty
17350007                                  465600                       465600    First Lien                         80.00     No MI
17347429                                 6375000                   6460074.08    First Lien                         75.00     No MI
17348159                                  347000                    348449.62    First Lien                         98.02 Mortgage Guaranty Ins.
17347430                                  315000                    318486.93    First Lien                         90.00 Radian Guaranty
17349212                                  225000                    226192.39    First Lien                         90.00 Radian Guaranty
17347431                                  611250                    613714.22    First Lien                         75.00     No MI
17347914                                  523000                       523000    First Lien                         87.17     No MI
17349372                                  459000                    461502.13    First Lien                         92.91 Radian Guaranty
17348643                                  276500                    275333.09    First Lien                         76.38     No MI
17349213                                  252000                    253036.96    First Lien                         78.75     No MI
17348160                                  416460                    415717.38    First Lien                         94.65 United Guaranty
17347356                                  284000                    286517.79    First Lien                         80.00     No MI
17348087                                  323000                    324397.39    First Lien                         95.00 United Guaranty
17347359                                  121600                    123709.72    First Lien                         79.48     No MI
17348410                                  260000                    259928.25    First Lien                         66.67     No MI
17348161                                  170000                       170000    First Lien                         40.00     No MI
17349214                                  234435                       234435    First Lien                         89.82 Mortgage Guaranty Ins.
17349373                                   67500                     67893.52    First Lien                         90.00 United Guaranty
17347433                                  196500                    198229.26    First Lien                         93.57 Mortgage Guaranty Ins.
17349215                                  165000                       165000    First Lien                         71.74     No MI
17348163                                 1724250                   1732503.21    First Lien                         74.97     No MI
17348644                                  392000                    393825.32    First Lien                         80.00     No MI
17347916                                  292500                     292713.7    First Lien                         90.00 Radian Guaranty
17348645                                  161000                    161589.84    First Lien                         69.10     No MI
17347434                                 1600000                   1612338.74    First Lien                         62.14     No MI
17349375                                  300000                    301473.46    First Lien                         75.00     No MI
17348646                                  207500                       207500    First Lien                         94.75 Mortgage Guaranty Ins.
17347917                                 1570000                   1577647.81    First Lien                         78.50     No MI
17347938                                 3250000                      3250000    First Lien                         64.84     No MI
17349396                                  300000                    301280.99    First Lien                         75.00     No MI
17349397                                  264000                     265152.3    First Lien                         80.00     No MI
17347939                                  320000                    321226.91    First Lien                         79.60     No MI
17348669                                  184000                    184691.89    First Lien                         80.00     No MI
17349399                                  207900                       207900    First Lien                         90.00     No MI
17350151                                  232750                       232750    First Lien                         95.00     No MI
17350152                                   83000                        83000    First Lien                         70.34     No MI
17350153                                  106080                       106080    First Lien                         80.00     No MI
17350155                                  492000                       492000    First Lien                         78.72     No MI
17347918                                  162000                    162559.76    First Lien                         90.00 United Guaranty
17349376                                  693000                    692598.97    First Lien                         74.52     No MI
17349377                                  407000                    408663.81    First Lien                         79.96     No MI
17347919                                  303300                    304676.16    First Lien                         90.00 Triad Guaranty
17349378                                  131400                    131241.35    First Lien                         90.00     No MI
17347596                                  474000                    477232.66    First Lien                         83.16 United Guaranty
17347598                                  345000                     346829.3    First Lien                         86.25 United Guaranty
17349721                                  201000                       201000    First Lien                         84.10 United Guaranty
17349722                                  308000                       308000    First Lien                         84.38 Radian Guaranty
17347940                                  143920                    144616.29    First Lien                         80.00     No MI
17349723                                  372600                    374462.92    First Lien                         87.67 Mortgage Guaranty Ins.
17348670                                  499500                    501789.27    First Lien                         90.00 Radian Guaranty
17347941                                  420000                    423192.86    First Lien                         75.00     No MI
17347942                                  337250                     338779.3    First Lien                         94.73 United Guaranty
17348671                                  178400                    179341.14    First Lien                         79.82     No MI
17348672                                  205200                       205200    First Lien                         90.00 United Guaranty
17347943                                  237500                    238796.06    First Lien                         95.00 Radian Guaranty
17350132                                  315000                       315000    First Lien                         90.00 Mortgage Guaranty Ins.
17350133                                  346750                       346750    First Lien                         95.00 United Guaranty
17350136                                  256500                       256500    First Lien                         90.00     No MI
17350137                                  123750                       123750    First Lien                         75.00     No MI
17347435                                  297000                    298420.09    First Lien                         90.00 Triad Guaranty
17348164                                  319500                     318821.8    First Lien                         90.00 Radian Guaranty
17348165                                  448000                    450104.75    First Lien                         80.00     No MI
17347437                                  344190                    352280.27    First Lien                         89.40 Radian Guaranty
17348166                                  247500                       247500    First Lien                         90.00     No MI
17349219                                  314050                    315360.68    First Lien                         89.73 Mortgage Guaranty Ins.
17347438                                  146000                    147593.22    First Lien                         91.82 Mortgage Guaranty Ins.
17348168                                  396000                    397991.76    First Lien                         80.00     No MI
17348169                                  105600                    106081.84    First Lien                         80.00     No MI
17349221                                  423200                     424965.3    First Lien                         80.00     No MI
17349726                                  290000                       290000    First Lien                         93.55 United Guaranty
17347944                                  560000                    561979.21    First Lien                         80.00     No MI
17348674                                  283900                       283900    First Lien                         85.00 Mortgage Guaranty Ins.
17349727                                  366000                       366000    First Lien                         60.00     No MI
17347945                                 2250000                   2241209.82    First Lien                         75.00     No MI
17349728                                  223250                       223250    First Lien                         95.00 United Guaranty
17347946                                  256500                     257864.1    First Lien                         90.00 Mortgage Guaranty Ins.
17349729                                  291200                       291200    First Lien                         80.00     No MI
17348676                                  414000                    415661.15    First Lien                         90.00 Radian Guaranty
17348677                                  322500                    323533.62    First Lien                         74.14     No MI
17347948                                 1500000                   1506077.91    First Lien                         79.79     No MI
17347949                                  301050                    302491.77    First Lien                         90.00 United Guaranty
17350160                                  368000                       368000    First Lien                         80.00     No MI
17350161                                  288000                       288000    First Lien                         75.00     No MI
17350162                                  567000                       567000    First Lien                         90.00     No MI
17350166                                  268500                       268500    First Lien                         87.18     No MI
17350168                                  464000                       464000    First Lien                         80.00     No MI
17350169                                  123400                       123400    First Lien                         86.29 Mortgage Guaranty Ins.
17349730                                   94400                        94400    First Lien                         52.89     No MI
17349732                                  628000                       628000    First Lien                         80.00     No MI
17347950                                  166482                    167338.25    First Lien                         94.06 Radian Guaranty
17349733                                  175700                       175700    First Lien                         94.97 Mortgage Guaranty Ins.
17348680                                  229000                    229865.95    First Lien                         26.94     No MI
17349735                                  328500                    330152.18    First Lien                         90.00 United Guaranty
17348682                                  484500                    483496.36    First Lien                         95.00 United Guaranty
17347953                                  409000                    410631.29    First Lien                         90.89 United Guaranty
17349736                                  288000                       288000    First Lien                         90.00 Radian Guaranty
17348683                                  258300                    259725.06    First Lien                         90.00 Mortgage Guaranty Ins.
17349737                                  243000                       243000    First Lien                         90.00 United Guaranty
17347955                                  215000                    215932.06    First Lien                         88.11 Radian Guaranty
17349738                                  495000                       495000    First Lien                         90.00     No MI
17347956                                  310500                    311866.75    First Lien                         90.00 United Guaranty
17348685                                  375000                     376155.1    First Lien                         75.00     No MI
17349700                                  892000                    895056.83    First Lien                         80.00     No MI
17349701                                  300000                    301458.98    First Lien                         93.75 United Guaranty
17347920                                  197500                    197197.81    First Lien                         89.77 Mortgage Guaranty Ins.
17349703                                  275535                       275535    First Lien                         89.90 Mortgage Guaranty Ins.
17348650                                  353000                    353719.68    First Lien                         99.44 Mortgage Guaranty Ins.
17349704                                  331000                    332598.71    First Lien                         84.87 Mortgage Guaranty Ins.
17347440                                  546250                    549706.86    First Lien                         95.00 Triad Guaranty
17347441                                  254500                    258121.65    First Lien                         84.27 Triad Guaranty
17348170                                  337500                    339033.43    First Lien                         90.00 Radian Guaranty
17349223                                  319500                    320464.75    First Lien                         90.00 Mortgage Guaranty Ins.
17348171                                 1684000                   1692423.45    First Lien                         72.48     No MI
17348172                                   60000                     60229.39    First Lien                         80.00     No MI
17349225                                  614000                    616965.58    First Lien                         82.97 Mortgage Guaranty Ins.
17347444                                 5037500                   5081084.14    First Lien                         65.00     No MI
17349226                                  330300                    331733.56    First Lien                         90.00 Radian Guaranty
17348173                                  450000                       450000    First Lien                         90.00 Triad Guaranty
17348174                                  391500                    393770.49    First Lien                         90.00 Radian Guaranty
17349227                                   47600                        47600    First Lien                         70.00     No MI
17348651                                  357300                    358688.98    First Lien                         90.00     No MI
17349381                                  140400                    141088.86    First Lien                         90.00 Radian Guaranty
17348652                                  403750                    405936.82    First Lien                         95.00 United Guaranty
17348653                                  486000                       486000    First Lien                         90.00 Mortgage Guaranty Ins.
17349706                                  311250                    312482.65    First Lien                         75.00     No MI
17349707                                  260000                    260980.72    First Lien                         80.00     No MI
17348654                                  346000                    347553.46    First Lien                         59.15     No MI
17349383                                  490000                    492347.14    First Lien                         89.91 Mortgage Guaranty Ins.
17347925                                  475000                    478886.83    First Lien                         74.80     No MI
17349708                                 1852500                      1852500    First Lien                         66.16     No MI
17348655                                  164700                    165186.05    First Lien                         90.00 Mortgage Guaranty Ins.
17347926                                  600000                    599829.23    First Lien                         80.00     No MI
17349709                                  314000                       314000    First Lien                         66.95     No MI
17348656                                  300000                     298312.5    First Lien                         75.00     No MI
17347927                                  197100                    198003.74    First Lien                         90.00 Radian Guaranty
17349386                                 1100000                   1104572.08    First Lien                         44.90     No MI
17348657                                  300000                    301396.93    First Lien                         80.00     No MI
17349387                                  337500                       339289    First Lien                         90.00 United Guaranty
17347929                                  480000                    481361.75    First Lien                         80.00     No MI
17348658                                  644000                    647109.37    First Lien                         70.00     No MI
17348659                                  197000                    197785.22    First Lien                         89.55 Mortgage Guaranty Ins.
17349389                                  200000                    200929.31    First Lien                         57.14     No MI
17350141                                  175000                       175000    First Lien                         62.50     No MI
17350143                                  187500                       187500    First Lien                         75.00     No MI
17349710                                  199500                       199500    First Lien                         45.34     No MI
17347446                                  437000                    438679.66    First Lien                         71.64     No MI
17349228                                  294000                       294000    First Lien                         83.52 Mortgage Guaranty Ins.
17348660                                   80250                     80573.54    First Lien                         75.00     No MI
17349714                                  234000                       234000    First Lien                         90.00 United Guaranty
17349390                                  208000                    209023.59    First Lien                         94.55 Radian Guaranty
17347932                                  266300                    267067.82    First Lien                         88.77 Mortgage Guaranty Ins.
17348176                                  627000                       627000    First Lien                         54.76     No MI
17349229                                  256500                       256500    First Lien                         90.00 United Guaranty
17347448                                  104000                    105574.61    First Lien                         80.00     No MI
17348178                                  247500                    248853.57    First Lien                         90.00 United Guaranty
17348179                                  463500                    466076.46    First Lien                         90.00 Radian Guaranty
17348500                                  261000                     262223.9    First Lien                         90.00 United Guaranty
17349230                                  499999                    501862.65    First Lien                         83.33 Radian Guaranty
17348502                                  535000                       535000    First Lien                         83.59 Triad Guaranty
17349231                                  250200                       250200    First Lien                         90.00 Mortgage Guaranty Ins.
17349232                                   97500                     97899.99    First Lien                         68.66     No MI
17348503                                  740000                       740000    First Lien                         74.00     No MI
17347451                                  195000                    195771.07    First Lien                         75.00     No MI
17348180                                  270000                       270000    First Lien                         90.00 United Guaranty
17347452                                  774400                    785359.78    First Lien                         80.00     No MI
17348181                                  375250                    374472.67    First Lien                         95.00 United Guaranty
17349234                                  198900                    199695.79    First Lien                         90.00 Mortgage Guaranty Ins.
17347453                                   66400                     66893.26    First Lien                         80.00     No MI
17349235                                  407000                       407000    First Lien                         94.65 United Guaranty
17347454                                  269000                       270163    First Lien                         96.07 Mortgage Guaranty Ins.
17348661                                  541500                     543848.9    First Lien                         82.05 United Guaranty
17349236                                  340000                       340000    First Lien                         72.34     No MI
17347455                                   76500                     77600.16    First Lien                         90.00 Triad Guaranty
17348508                                  256500                     257955.5    First Lien                         90.00 Radian Guaranty
17348509                                  461250                    462777.12    First Lien                         75.00     No MI
17348185                                  243000                    243833.36    First Lien                         86.79 United Guaranty
17348186                                  545000                    544788.33    First Lien                         70.32     No MI
17349239                                  193000                    193891.64    First Lien                         65.87     No MI
17347457                                  356400                    358422.09    First Lien                         90.00 Radian Guaranty
17348187                                  219500                    220377.96    First Lien                         84.42 Radian Guaranty
17349739                                  696000                       696000    First Lien                         79.09     No MI
17348686                                  261900                    262924.78    First Lien                         90.00 Mortgage Guaranty Ins.
17348688                                  260000                       260000    First Lien                        100.00 Mortgage Guaranty Ins.
17347959                                  234000                    235109.11    First Lien                         90.00 Triad Guaranty
17348689                                  178500                    179110.53    First Lien                         75.00     No MI
17350170                                  218500                       218500    First Lien                         95.00     No MI
17350173                                  147250                       147250    First Lien                         95.00     No MI
17350175                                  499949                       499949    First Lien                         90.00     No MI
17350178                                  650000                       650000    First Lien                         85.53     No MI
17349740                                  106000                       106000    First Lien                         86.89 Radian Guaranty
17349741                                  463000                       463000    First Lien                         78.47     No MI
17349743                                  234650                       234650    First Lien                         70.04 United Guaranty
17348691                                  523000                       523000    First Lien                         79.97     No MI
17349744                                  357200                    359087.67    First Lien                         95.00 Radian Guaranty
17347962                                  295000                    296028.53    First Lien                         74.68     No MI
17349745                                  423000                    425059.95    First Lien                         66.61     No MI
17348692                                  308750                    310420.22    First Lien                         88.21 Radian Guaranty
17349746                                  270000                       270000    First Lien                         90.00 Radian Guaranty
17347964                                  211476                    212519.37    First Lien                         89.99 Mortgage Guaranty Ins.
17348693                                  247000                       247000    First Lien                         95.00 Radian Guaranty
17349747                                  206770                       206770    First Lien                         89.90 Mortgage Guaranty Ins.
17347965                                  550000                    555152.84    First Lien                         79.14     No MI
17348694                                  366808                    368478.88    First Lien                         89.98 Mortgage Guaranty Ins.
17349748                                  117000                       117000    First Lien                         90.00 Mortgage Guaranty Ins.
17349749                                  288000                     287727.7    First Lien                         90.00 Mortgage Guaranty Ins.
17347967                                  250100                    250539.12    First Lien                         50.53     No MI
17348697                                  211500                    212312.92    First Lien                         90.00 United Guaranty
17347969                                  157500                       157500    First Lien                         70.00     No MI
17348698                                  375000                    376730.54    First Lien                         68.18     No MI
17348699                                  333000                       333000    First Lien                         90.00 United Guaranty
17349715                                  440000                       440000    First Lien                         80.00     No MI
17348662                                  340000                     341278.5    First Lien                         80.00     No MI
17347933                                 2015000                      2015000    First Lien                         65.00     No MI
17348188                                  265500                    266962.66    First Lien                         90.00 Radian Guaranty
17347459                                  225000                    228256.67    First Lien                         90.00 Triad Guaranty
17349716                                  145000                       145000    First Lien                         68.08     No MI
17349392                                  498750                    500828.51    First Lien                         95.00 United Guaranty
17348663                                  276000                    277078.22    First Lien                         80.00     No MI
17349393                                  495000                       495000    First Lien                         91.33 United Guaranty
17347935                                  326250                    327621.58    First Lien                         75.00     No MI
17348664                                 1266650                   1272653.63    First Lien                         79.91     No MI
17348510                                  895500                     898813.3    First Lien                         90.00 Radian Guaranty
17348511                                  252000                    253314.31    First Lien                         87.50 Radian Guaranty
17349240                                  204000                    204833.16    First Lien                         74.18     No MI
17348512                                  285000                    286193.35    First Lien                         52.78     No MI
17348513                                  148000                     148516.5    First Lien                         80.00     No MI
17349242                                  250000                       250000    First Lien                         74.63     No MI
17347461                                 1883000                   1882188.03    First Lien                         70.00     No MI
17348514                                  555000                       555000    First Lien                         69.64     No MI
17348515                                  133700                    134227.69    First Lien                         91.58 Radian Guaranty
17347462                                   50880                     51449.02    First Lien                         80.00     No MI
17349394                                  170000                    169183.02    First Lien                         89.47 United Guaranty
17349244                                  570000                       570000    First Lien                         95.00 United Guaranty
17349395                                  376200                    378153.55    First Lien                         90.00 Radian Guaranty
17348666                                   96000                      96376.6    First Lien                         78.05     No MI
17347937                                  315000                    316669.34    First Lien                         88.73 Radian Guaranty
17348051                                  399000                    398898.77    First Lien                         95.00 Mortgage Guaranty Ins.
17348144                                   76000                     76361.36    First Lien                         80.00     No MI
17348052                                  300000                    300968.78    First Lien                         80.00     No MI
17347323                                  477000                    488130.75    First Lien                         90.00 Radian Guaranty
17348053                                  180000                    180699.18    First Lien                         90.00 Mortgage Guaranty Ins.
17349106                                  508250                    510412.32    First Lien                         95.00 United Guaranty
17348054                                  576000                    578730.11    First Lien                         90.00 United Guaranty
17349107                                  247000                    248150.15    First Lien                         68.61     No MI
17347326                                  534000                    544610.22    First Lien                         89.00 Mortgage Guaranty Ins.
17347500                                  476500                    479803.03    First Lien                         79.42     No MI
17347501                                  160000                    162179.52    First Lien                         72.73     No MI
17348230                                  328000                    329403.59    First Lien                         89.86 United Guaranty
17348231                                  927000                     930678.9    First Lien                         90.00 Triad Guaranty
17347502                                   92000                     92917.23    First Lien                         80.00     No MI
17348055                                  103350                    103760.97    First Lien                         65.00     No MI
17347327                                  333750                    338108.37    First Lien                         75.00     No MI
17349109                                  176000                    176841.53    First Lien                         80.00     No MI
17348056                                   78000                     78289.39    First Lien                         65.00     No MI
17347328                                  482600                    494041.41    First Lien                         94.26 Triad Guaranty
17348057                                   85500                     85793.85    First Lien                         75.00     No MI
17348058                                  104000                    104417.18    First Lien                         65.00     No MI
17348059                                  448000                    449500.54    First Lien                         80.00     No MI
17349110                                  417000                    417457.77    First Lien                         81.76 United Guaranty
17347416                                   90000                     90578.13    First Lien                         75.00     No MI
17348145                                  224000                    225053.68    First Lien                         64.93     No MI
17347417                                  667500                    670112.86    First Lien                         81.90 Mortgage Guaranty Ins.
17347418                                  241200                    245833.39    First Lien                         90.00 Radian Guaranty
17347503                                  259200                    263058.18    First Lien                         90.00 Radian Guaranty
17348232                                  463500                    465482.01    First Lien                         90.00 Radian Guaranty
17348633                                  500000                    502463.64    First Lien                         78.13     No MI
17348148                                  170000                    170719.66    First Lien                         73.91     No MI
17347419                                  330000                    329319.19    First Lien                         79.71     No MI
17348634                                  157500                    158079.12    First Lien                         90.00 Radian Guaranty
17348149                                  230000                     230852.8    First Lien                         74.19     No MI
17347330                                  468000                    475140.29    First Lien                         89.14     No MI
17349113                                  166600                       166600    First Lien                         70.00     No MI
17348060                                  504000                    506325.85    First Lien                         80.00     No MI
17347331                                  380000                    385589.74    First Lien                        100.00 Mortgage Guaranty Ins.
17348061                                  371000                    372658.09    First Lien                         98.93 Mortgage Guaranty Ins.
17347332                                  234000                    235712.78    First Lien                         78.00 Mortgage Guaranty Ins.
17347420                                  286400                     290113.9    First Lien                         80.00     No MI
17349202                                  396000                    398065.59    First Lien                         90.00 Radian Guaranty
17348233                                  264600                    265813.23    First Lien                         90.00 United Guaranty
17347504                                  382500                     388256.5    First Lien                         86.93 Mortgage Guaranty Ins.
17347180                                  361000                    368987.56    First Lien                         95.00 Triad Guaranty
17347421                                  387000                    387822.39    First Lien                         90.00 United Guaranty
17348150                                  597600                    599497.36    First Lien                         90.00 Mortgage Guaranty Ins.
17347505                                  243000                    243588.49    First Lien                         90.00 United Guaranty
17348235                                  404955                    406282.71    First Lien                         89.99 Mortgage Guaranty Ins.
17347182                                  342900                     351188.8    First Lien                         90.00 Triad Guaranty
17347506                                  130875                    132550.48    First Lien                         75.00     No MI
17347507                                  432000                    438082.58    First Lien                         80.00     No MI
17348236                                 1500000                   1506247.47    First Lien                         75.00     No MI
17347184                                  289000                     295477.1    First Lien                        100.00 Mortgage Guaranty Ins.
17347508                                   64400                     65120.25    First Lien                         80.00     No MI
17348237                                  659200                       659200    First Lien                         80.00     No MI
17347185                                  316000                    322736.49    First Lien                         84.27 Triad Guaranty
17347509                                   47600                     47947.62    First Lien                         80.00     No MI
17348238                                  374400                       374400    First Lien                         90.00 Mortgage Guaranty Ins.
17348239                                  147250                    147979.07    First Lien                         95.00 United Guaranty
17347186                                  995900                   1011011.43    First Lien                         64.25     No MI
17347581                                  103500                    103394.88    First Lien                         90.00 Triad Guaranty
17349364                                  391500                    393329.68    First Lien                         90.00 Radian Guaranty
17347906                                  900000                    904009.09    First Lien                         90.00 Radian Guaranty
17347582                                  145200                     146154.2    First Lien                         93.68 Mortgage Guaranty Ins.
17349114                                  253800                    255089.51    First Lien                         90.00 United Guaranty
17347333                                  387000                    396096.51    First Lien                         90.00 Radian Guaranty
17348062                                  418500                     419928.6    First Lien                         90.00 Republic MIC
17349115                                  540000                     541906.8    First Lien                         80.00     No MI
17348063                                  385000                    386354.87    First Lien                         73.33     No MI
17347334                                  187500                    189369.62    First Lien                         75.00     No MI
17347423                                  521250                    527540.76    First Lien                         75.00     No MI
17349126                                  465500                    467672.24    First Lien                         87.83 Radian Guaranty
17349127                                  321300                    322735.47    First Lien                         90.00 Mortgage Guaranty Ins.
17347346                                  248400                    252391.31    First Lien                         90.00 Radian Guaranty
17349128                                  270000                    268429.19    First Lien                         90.00 Mortgage Guaranty Ins.
17348075                                  604300                    606738.12    First Lien                         95.00 United Guaranty
17347347                                  520000                    528938.01    First Lien                         78.79     No MI
17348076                                  228750                     230598.2    First Lien                         75.00     No MI
17349129                                  207000                       208097    First Lien                         90.00 Radian Guaranty
17348077                                  291000                    293215.84    First Lien                         74.81     No MI
17347348                                  650000                    661082.94    First Lien                         79.27     No MI
17348078                                  375250                    376734.47    First Lien                         90.31 Radian Guaranty
17349117                                  575000                    576946.53    First Lien                         74.19     No MI
17347335                                  373500                    381062.43    First Lien                         90.00 Triad Guaranty
17349118                                  423000                    425127.11    First Lien                         90.00 United Guaranty
17348065                                 1210000                   1215590.93    First Lien                         67.22     No MI
17349205                                  391500                     393525.8    First Lien                         90.00 Radian Guaranty
17348152                                  471000                    472705.23    First Lien                         73.14     No MI
17348153                                  567000                    569440.99    First Lien                         86.56 Triad Guaranty
17349206                                  585000                    587947.13    First Lien                         90.00     No MI
17348154                                  748500                    752078.91    First Lien                         75.00     No MI
17347425                                  135000                       135000    First Lien                         75.00     No MI
17349207                                  840000                       840000    First Lien                         80.00     No MI
17348155                                  275500                    277037.16    First Lien                         95.00 Radian Guaranty
17347426                                  290000                    293792.51    First Lien                         59.18     No MI
17349208                                  245000                       246084    First Lien                         84.48 United Guaranty
17347427                                  378000                    382979.68    First Lien                         94.50 Radian Guaranty
17348156                                   92700                     93121.44    First Lien                         89.13 United Guaranty
17349209                                  572000                       572000    First Lien                         88.00 Mortgage Guaranty Ins.
17348636                                  201875                    202620.63    First Lien                         95.00 United Guaranty
17347583                                  525000                    528819.02    First Lien                         75.00     No MI
17347907                                  240000                    242605.51    First Lien                         60.00     No MI
17347188                                  222750                    227209.06    First Lien                         90.00 Triad Guaranty
17347189                                  510000                    511971.11    First Lien                         75.00     No MI
17348240                                  208905                    209791.28    First Lien                         94.96 Mortgage Guaranty Ins.
17347511                                   56440                     56859.27    First Lien                         80.00     No MI
17348241                                  514800                    517618.73    First Lien                         89.53 Radian Guaranty
17347512                                   55120                     55529.46    First Lien                         78.13     No MI
17347513                                  163500                    165321.42    First Lien                         99.09 Mortgage Guaranty Ins.
17347514                                  232000                     235395.1    First Lien                         78.64     No MI
17347190                                  495000                    496913.13    First Lien                         75.00     No MI
17348243                                  405000                    406993.13    First Lien                         75.00     No MI
17348157                                  459000                    461375.08    First Lien                         90.00     No MI
17347336                                 1861000                   1877020.78    First Lien                         71.25     No MI
17349119                                  400000                    401864.62    First Lien                         43.24     No MI
17347337                                 1312000                   1337819.28    First Lien                         74.97     No MI
17348066                                  360000                     361104.7    First Lien                         90.00 United Guaranty
17348067                                  146000                    146692.01    First Lien                         71.22     No MI
17349122                                  805000                       805000    First Lien                         53.67     No MI
17347340                                  207000                    209941.35    First Lien                         90.00 Triad Guaranty
17349366                                  177000                       177000    First Lien                         86.34     No MI
17348637                                  229500                    230792.73    First Lien                         90.00 Radian Guaranty
17347584                                  168300                    171063.35    First Lien                         90.00 Radian Guaranty
17348079                                  318750                    321635.84    First Lien                         75.00     No MI
17348400                                  392000                    393256.47    First Lien                         80.00     No MI
17349130                                  637000                       637000    First Lien                         77.21     No MI
17348401                                  252000                    253052.29    First Lien                         90.00 United Guaranty
17348402                                  218500                    219500.62    First Lien                         94.18 Mortgage Guaranty Ins.
17348403                                  238400                       238400    First Lien                         78.16     No MI
17349133                                  260000                       260000    First Lien                         56.52     No MI
17347351                                 1280000                    1301282.8    First Lien                         80.00     No MI
17348404                                  161000                    161054.72    First Lien                         69.61     No MI
17348080                                  232000                       232000    First Lien                         98.72 United Guaranty
17349134                                  472500                    474639.78    First Lien                         90.00 United Guaranty
17348081                                  185600                    187404.82    First Lien                         80.00     No MI
17348406                                  193000                    193845.27    First Lien                         72.83     No MI
17348082                                  362000                    363406.46    First Lien                         79.56     No MI
17347353                                 1470000                      1470000    First Lien                         74.39     No MI
17349136                                  334800                       334800    First Lien                         90.00 Mortgage Guaranty Ins.
17348407                                  256500                    256499.86    First Lien                         90.00 Radian Guaranty
17347354                                  432000                    439993.56    First Lien                         90.00 Triad Guaranty
17348084                                  265000                    265926.62    First Lien                         70.67     No MI
17347355                                  499444                    507410.56    First Lien                         89.99 Radian Guaranty
17348409                                  524000                    529076.27    First Lien                         80.00     No MI
17347909                                  228750                       228750    First Lien                         75.00     No MI
17349367                                 1100000                   1104227.97    First Lien                         63.22     No MI
17347585                                   50400                     50356.72    First Lien                         75.22     No MI
17349368                                  324750                       324750    First Lien                         84.35     No MI
17347586                                  439920                    441252.62    First Lien                         79.99     No MI
17348639                                  400000                    399083.66    First Lien                         72.73     No MI
17349369                                  657750                    656832.04    First Lien                         73.08     No MI
17347589                                  683200                    682247.13    First Lien                         80.00     No MI
17350120                                  333000                       333000    First Lien                         85.38 Mortgage Guaranty Ins.
17348070                                  610000                     611948.1    First Lien                         78.71     No MI
17347341                                  350000                    351059.43    First Lien                         46.67     No MI
17350122                                  211500                       211500    First Lien                         90.00 Radian Guaranty
17350124                                  177133                       177133    First Lien                         94.47 United Guaranty
17350126                                  115000                       115000    First Lien                         55.29     No MI
17350127                                  382500                       382500    First Lien                         88.95     No MI
17348640                                  265500                    266428.13    First Lien                         90.00 Mortgage Guaranty Ins.
17347912                                  464000                    465740.35    First Lien                         80.00     No MI
17349370                                  500000                    502698.94    First Lien                         86.96 Radian Guaranty
17349371                                  378000                    379543.43    First Lien                         90.00 Radian Guaranty
17348642                                  180000                     180805.8    First Lien                         90.00 Radian Guaranty
17347913                                  185000                    185672.09    First Lien                         86.05 United Guaranty
17349124                                  544500                    547522.39    First Lien                         90.00 United Guaranty
17348072                                  414000                    415516.74    First Lien                         90.00 Radian Guaranty
17348217                                  720000                       720000    First Lien                         90.00     No MI
17348218                                  560500                    563275.19    First Lien                         95.00 United Guaranty
17347167                                  760000                    772841.76    First Lien                         80.00     No MI
17348220                                  378000                    377440.39    First Lien                         88.94 Mortgage Guaranty Ins.
17348222                                  609600                    611649.78    First Lien                         79.69     No MI
17347308                                 1334000                    1339349.7    First Lien                         78.01     No MI
17348037                                  358200                    359761.58    First Lien                         90.00 Radian Guaranty
17348039                                  485000                    486935.93    First Lien                         82.34 Radian Guaranty
17347310                                  225000                    228950.76    First Lien                         90.00 Triad Guaranty
17348040                                  131600                       131600    First Lien                         80.00     No MI
17347311                                  480400                    485636.21    First Lien                         86.09 Triad Guaranty
17348041                                  576900                    579820.43    First Lien                         90.00 United Guaranty
17347312                                  346500                     354113.7    First Lien                         90.00 Triad Guaranty
17347313                                  339500                    340755.56    First Lien                         78.59     No MI
17349359                                  408000                    409157.49    First Lien                         79.22     No MI
17347577                                  270750                    274907.02    First Lien                         95.00 Radian Guaranty
17348223                                  195000                    195805.29    First Lien                         75.00     No MI
17348127                                  387541                    389189.77    First Lien                         94.52 United Guaranty
17348128                                  210000                    210995.35    First Lien                         60.00     No MI
17348224                                  431000                    432584.76    First Lien                         79.81     No MI
17347401                                  437000                    442946.34    First Lien                         92.00 Triad Guaranty
17348130                                  532000                    534321.38    First Lien                         95.00 United Guaranty
17348131                                  275500                    276862.27    First Lien                         95.00 United Guaranty
17347314                                  161250                    164045.34    First Lien                         75.00     No MI
17348132                                  104438                    104814.56    First Lien                         53.28     No MI
17347405                                   93750                     95620.25    First Lien                         75.00     No MI
17348134                                  569050                    571518.39    First Lien                         95.00 United Guaranty
17347315                                  187500                    188697.17    First Lien                         75.00     No MI
17348044                                  313500                    314928.34    First Lien                         95.00 United Guaranty
17347316                                 1160000                   1173828.42    First Lien                         80.00     No MI
17348045                                  378000                    379134.69    First Lien                         90.00 Radian Guaranty
17348046                                  319500                    320957.26    First Lien                         90.00 Mortgage Guaranty Ins.
17348047                                  293000                    295620.57    First Lien                         63.70     No MI
17348048                                  395200                    404299.34    First Lien                         80.00     No MI
17347319                                  225900                    230449.45    First Lien                         90.00 Triad Guaranty
17350115                                  151200                       151200    First Lien                         80.00     No MI
17350117                                  209000                       209000    First Lien                         95.00 United Guaranty
17348049                                  148000                       148000    First Lien                        100.00 Mortgage Guaranty Ins.
17349100                                  315000                    316432.31    First Lien                         90.00 United Guaranty
17349101                                  120000                    120514.39    First Lien                         41.59     No MI
17349102                                  382500                    384182.03    First Lien                         90.00 Mortgage Guaranty Ins.
17347320                                  378000                    386884.98    First Lien                         90.00 Radian Guaranty
17349103                                  389500                    391525.89    First Lien                         95.00 United Guaranty
17347406                                 2420000                   2450678.11    First Lien                         44.00     No MI
17348135                                  589000                    591351.85    First Lien                         95.00 United Guaranty
17347172                                  313165                    320340.33    First Lien                         89.99 Triad Guaranty
17348225                                 1200000                   1197965.73    First Lien                         80.00     No MI
17348136                                  217000                    218050.53    First Lien                         85.10 Radian Guaranty
17347407                                  452000                    458302.04    First Lien                         78.34     No MI
17347408                                  217500                    218995.08    First Lien                         75.00     No MI
17348226                                  660650                    662764.05    First Lien                         84.70 Radian Guaranty
17347409                                  170810                       170810    First Lien                         95.42 Triad Guaranty
17348139                                   75200                     75557.55    First Lien                         80.00     No MI
17347410                                  400000                    402257.12    First Lien                         80.00     No MI
17347411                                  122000                    124054.57    First Lien                         76.25     No MI
17348140                                  452400                    454553.64    First Lien                         80.00     No MI
17348141                                   79200                     79576.57    First Lien                         80.00     No MI
17347413                                  101600                    103399.27    First Lien                         80.00     No MI
17348142                                  485000                    486823.73    First Lien                         79.38     No MI
17347321                                  108750                    109719.35    First Lien                         75.00     No MI
17347900                                  358000                    358946.97    First Lien                         86.37 Triad Guaranty
17347901                                  431250                    435134.23    First Lien                         75.00     No MI
17348227                                  251750                    252379.84    First Lien                         95.00 Radian Guaranty
17348630                                  270000                    271248.96    First Lien                         73.97     No MI
17347175                                  391749                    397607.86    First Lien                         88.03 Triad Guaranty
17348228                                  345000                    346482.91    First Lien                         32.76     No MI
17349361                                  356000                    357426.69    First Lien                         80.00     No MI
17349104                                  193500                    194178.25    First Lien                         90.00 Radian Guaranty
17347322                                  251750                    254993.96    First Lien                         95.00 Triad Guaranty
17347176                                  216000                    221077.14    First Lien                         90.00 Radian Guaranty
17347903                                  432000                    433191.73    First Lien                         80.00     No MI
17347580                                  199490                       199490    First Lien                         87.50 United Guaranty
17349362                                  182700                    183470.11    First Lien                         84.58 Radian Guaranty
17347178                                  584000                    597486.23    First Lien                         94.96 Triad Guaranty
17349097                                  220000                    220847.28    First Lien                         80.00     No MI
17348368                                  140000                    140582.85    First Lien                         73.68     No MI
17349098                                  585000                    587443.51    First Lien                         75.00     No MI
17349420                                  313500                    315129.01    First Lien                         95.00 Radian Guaranty
17347640                                  627000                    630081.98    First Lien                         95.00 United Guaranty
17349423                                  240000                       240000    First Lien                         80.00     No MI
17348370                                   74160                     74540.42    First Lien                         87.25 United Guaranty
17349424                                  285000                    286386.55    First Lien                         96.61 Mortgage Guaranty Ins.
17347642                                  247500                    249375.77    First Lien                         90.00 Triad Guaranty
17348371                                  247500                    248753.47    First Lien                         90.00 Radian Guaranty
17349425                                  193927                    194597.81    First Lien                         88.96 Radian Guaranty
17348372                                  460050                    462096.49    First Lien                        100.00 Mortgage Guaranty Ins.
17348373                                  114950                       114950    First Lien                         95.00 United Guaranty
17349426                                  308250                    309812.17    First Lien                         90.00 Radian Guaranty
17347644                                  225000                    226878.05    First Lien                         94.98 Triad Guaranty
17347645                                  463500                    469304.56    First Lien                         88.85 Mortgage Guaranty Ins.
17348374                                  560000                    562292.42    First Lien                         70.44     No MI
17349428                                  476904                       476904    First Lien                         90.00     No MI
17347646                                  516000                    518379.16    First Lien                         74.78     No MI
17348375                                  342000                    343681.23    First Lien                         90.00 Radian Guaranty
17349429                                  787500                       787500    First Lien                         75.00     No MI
17348376                                  395000                    396441.01    First Lien                         87.78 Radian Guaranty
17348377                                  308000                    309227.61    First Lien                         64.84     No MI
17347648                                  317000                    318511.85    First Lien                         84.53 Radian Guaranty
17348700                                 2020000                   2029756.49    First Lien                         80.00     No MI
17349430                                  367200                    369179.96    First Lien                         90.00 Radian Guaranty
17347650                                  272000                    274053.87    First Lien                         80.00     No MI
17349433                                  503500                    505781.58    First Lien                         89.12 United Guaranty
17348380                                  184000                    184777.08    First Lien                         80.00     No MI
17348705                                  243152                     242811.5    First Lien                         94.98 United Guaranty
17349434                                  300000                    301434.43    First Lien                         71.43     No MI
17348382                                  618800                    621535.78    First Lien                         94.91 United Guaranty
17349435                                  214700                    215690.79    First Lien                         95.00 United Guaranty
17348707                                  626000                    629401.51    First Lien                         89.94     No MI
17347654                                  279000                    280548.66    First Lien                         90.00 United Guaranty
17348383                                  600000                    602843.86    First Lien                         77.42     No MI
17348384                                  100000                       100000    First Lien                         54.64     No MI
17349437                                  246000                    245999.46    First Lien                         69.30     No MI
17347655                                  383992                     385698.5    First Lien                         80.00     No MI
17348709                                  145000                    145647.14    First Lien                         74.74     No MI
17349438                                  508000                    509846.72    First Lien                         46.18     No MI
17347656                                   80600                     81201.98    First Lien                         64.53     No MI
17348385                                  101250                    101652.72    First Lien                         75.00     No MI
17349439                                  341000                     342949.2    First Lien                         89.97 Radian Guaranty
17348386                                  292500                    293621.19    First Lien                         90.00 Radian Guaranty
17348387                                  405000                    407045.04    First Lien                         90.00 Radian Guaranty
17348388                                  232000                    233015.18    First Lien                         80.00     No MI
17348389                                  319500                    321222.76    First Lien                         90.00 Radian Guaranty
17348710                                  220000                    221103.75    First Lien                         88.00 Radian Guaranty
17349440                                  165750                       165750    First Lien                         84.57 Mortgage Guaranty Ins.
17348711                                  247855                    248723.59    First Lien                         94.96 United Guaranty
17349441                                  337500                       337500    First Lien                         90.00 United Guaranty
17348712                                  262000                     262972.9    First Lien                         80.62 Mortgage Guaranty Ins.
17348713                                  778940                    782437.26    First Lien                         70.81     No MI
17347660                                  274500                    276091.95    First Lien                         90.00 Radian Guaranty
17349442                                  313500                    315156.72    First Lien                         95.00 United Guaranty
17349443                                  413250                    415296.46    First Lien                         95.00 United Guaranty
17348714                                  283500                     285038.2    First Lien                         90.00 United Guaranty
17347661                                  201000                    202763.53    First Lien                         91.36 United Guaranty
17348390                                  251250                    252556.82    First Lien                         93.40 United Guaranty
17348391                                  548000                    550320.12    First Lien                         80.00     No MI
17349445                                  446500                    448711.12    First Lien                         95.00 United Guaranty
17348716                                  221400                    222332.76    First Lien                         90.00 United Guaranty
17349446                                  190800                     191343.2    First Lien                         90.00 United Guaranty
17348717                                  571500                     573987.5    First Lien                         90.00     No MI
17347664                                  556500                    558859.44    First Lien                         60.82     No MI
17347665                                  153000                    152901.23    First Lien                         79.27     No MI
17348718                                  491000                    493346.87    First Lien                         94.97 United Guaranty
17349448                                  195750                    196711.04    First Lien                         75.00     No MI
17348395                                  477000                    479191.45    First Lien                         99.38 Mortgage Guaranty Ins.
17349449                                  161000                       161000    First Lien                         87.03 Radian Guaranty
17349410                                  614500                    617064.61    First Lien                         84.76 Mortgage Guaranty Ins.
17349412                                  603000                    605315.62    First Lien                         88.42 Radian Guaranty
17348103                                  526500                    529154.15    First Lien                         87.75 Radian Guaranty
17348104                                  481500                    483266.28    First Lien                         90.00 Mortgage Guaranty Ins.
17348105                                  208000                     209025.5    First Lien                         81.25 United Guaranty
17348106                                  360000                    361577.38    First Lien                         80.00     No MI
17349335                                  312750                    314245.39    First Lien                         75.00     No MI
17348606                                  555000                    557198.67    First Lien                         86.05 Mortgage Guaranty Ins.
17348287                                  570000                    572099.18    First Lien                         75.00     No MI
17347559                                  391500                       391500    First Lien                         82.42 Mortgage Guaranty Ins.
17348288                                  551000                    553281.51    First Lien                         74.97     No MI
17348610                                  960000                    963420.47    First Lien                         80.00     No MI
17348611                                 1400000                   1406635.69    First Lien                         80.00     No MI
17349341                                  396000                       396000    First Lien                         80.00     No MI
17348612                                  408000                    409714.83    First Lien                         80.00     No MI
17348613                                  570000                    572037.95    First Lien                         74.51     No MI
17349342                                  140000                    139979.63    First Lien                         88.61 Radian Guaranty
17347560                                  327920                       327920    First Lien                         79.02     No MI
17349343                                  243000                    243984.62    First Lien                         90.00 United Guaranty
17348290                                  301950                    303418.92    First Lien                         90.00 United Guaranty
17348614                                  140000                    140646.07    First Lien                         15.14     No MI
17348291                                  172000                    172808.08    First Lien                         80.00     No MI
17349344                                  241700                     242897.5    First Lien                         94.41 Mortgage Guaranty Ins.
17348615                                  357000                    358662.35    First Lien                         79.33     No MI
17348616                                  551000                    553450.21    First Lien                         90.33 United Guaranty
17347563                                  127000                    128192.22    First Lien                        100.00 Mortgage Guaranty Ins.
17348293                                  496000                    497869.07    First Lien                         87.02 United Guaranty
17347564                                  175500                    177107.51    First Lien                         90.00 Mortgage Guaranty Ins.
17349347                                  209650                    210582.28    First Lien                         93.18 United Guaranty
17348294                                  227000                    228134.08    First Lien                        100.00 Mortgage Guaranty Ins.
17347565                                  200000                     199941.4    First Lien                         50.00     No MI
17349348                                  299990                    301498.54    First Lien                         89.55 United Guaranty
17348619                                  461250                    463308.55    First Lien                         75.00     No MI
17348295                                  242500                    243853.03    First Lien                         93.27 United Guaranty
17347566                                  330000                    333171.47    First Lien                         91.67 Triad Guaranty
17347567                                  256500                       256500    First Lien                         90.00     No MI
17348296                                  999999                   1003011.87    First Lien                         88.50 Radian Guaranty
17348298                                  116000                    116482.16    First Lien                         80.00     No MI
17350101                                  243000                       243000    First Lien                         99.18 United Guaranty
17350103                                  196000                       196000    First Lien                         94.69     No MI
17350108                                  465500                       465500    First Lien                         93.10 United Guaranty
17350109                                  280000                       280000    First Lien                         91.80 United Guaranty
17348620                                  265905                     267254.8    First Lien                         94.97 United Guaranty
17348621                                  446500                    448876.09    First Lien                         95.00 United Guaranty
17349350                                  536250                    538148.39    First Lien                         65.00     No MI
17348622                                  640000                    642206.58    First Lien                         80.00     No MI
17349352                                  407265                    406475.16    First Lien                         95.00 United Guaranty
17349353                                  423000                     425132.9    First Lien                         90.00     No MI
17349413                                  252000                    252782.09    First Lien                         80.00     No MI
17349090                                  400000                    401779.37    First Lien                        100.00 Mortgage Guaranty Ins.
17348361                                  306000                     307556.8    First Lien                         90.00 Radian Guaranty
17347632                                  370500                     372559.5    First Lien                         87.18 United Guaranty
17349091                                  344000                    343464.96    First Lien                         78.18     No MI
17348362                                  257450                       257450    First Lien                         95.00 United Guaranty
17349416                                  305000                    306432.92    First Lien                         42.07     No MI
17348363                                  647928                    651286.67    First Lien                         89.99 Radian Guaranty
17347571                                  381600                    385456.11    First Lien                         80.00     No MI
17349354                                  312150                    313772.11    First Lien                         91.81 United Guaranty
17348625                                  330000                    331234.17    First Lien                         75.00     No MI
17349355                                  318400                    319383.33    First Lien                         89.69 Mortgage Guaranty Ins.
17347573                                  279000                       279000    First Lien                         90.00 Mortgage Guaranty Ins.
17348626                                  348500                    349961.21    First Lien                         85.00 United Guaranty
17349356                                  283500                    284867.35    First Lien                         90.00 United Guaranty
17347574                                  445500                    447651.57    First Lien                         90.00 Mortgage Guaranty Ins.
17348627                                  327500                    328925.15    First Lien                         94.93 United Guaranty
17347575                                  445450                    447796.21    First Lien                         89.99     No MI
17348628                                  257500                       257500    First Lien                        100.00 Mortgage Guaranty Ins.
17349358                                  202500                    203493.76    First Lien                         75.00     No MI
17348629                                  432000                    434487.37    First Lien                         90.00 Radian Guaranty
17349093                                  369600                    371292.11    First Lien                         70.00     No MI
17348364                                  377600                    379022.08    First Lien                         80.00     No MI
17349417                                  218500                    219519.39    First Lien                         95.00 United Guaranty
17347636                                  441000                    444814.52    First Lien                         89.09 Triad Guaranty
17349095                                  441000                    443392.19    First Lien                         90.00 Radian Guaranty
17349336                                  365500                    367338.66    First Lien                         85.00 United Guaranty
17347159                                  600000                    617466.53    First Lien                         75.00     No MI
17348210                                  400000                    401713.62    First Lien                         74.77     No MI
17348212                                  220500                    220554.02    First Lien                         90.00 Triad Guaranty
17348213                                  270000                    271313.49    First Lien                         69.23     No MI
17347554                                  760000                    763570.56    First Lien                         66.09     No MI
17348283                                  555450                    557902.56    First Lien                         94.14 United Guaranty
17348284                                  350000                       350000    First Lien                         73.68     No MI
17348214                                  315000                    314056.67    First Lien                         84.00 Radian Guaranty
17349337                                  512900                    514692.73    First Lien                         79.52     No MI
17347555                                  132300                     132924.3    First Lien                         90.00 Radian Guaranty
17348215                                  423000                    424378.75    First Lien                         74.87     No MI
17348216                                  258875                     260124.4    First Lien                         94.83 Radian Guaranty
17349338                                  450000                    451752.37    First Lien                         63.38     No MI
17348285                                  460000                    462218.63    First Lien                         80.00     No MI
17347556                                   89600                     90212.91    First Lien                         80.00     No MI
17348109                                  369000                    370521.54    First Lien                         87.44 Radian Guaranty
17348111                                  225000                     226047.7    First Lien                         90.00 Radian Guaranty
17348112                                  206250                     207134.1    First Lien                         75.00     No MI
17348114                                  137000                    138306.59    First Lien                         86.16 Radian Guaranty
17348286                                  420000                    421824.05    First Lien                        100.00 Mortgage Guaranty Ins.
17348115                                  255000                     255955.4    First Lien                         75.00     No MI
17348117                                  475000                    477332.07    First Lien                         95.00 United Guaranty
17348118                                  192000                       192000    First Lien                         76.80     No MI
17348120                                  218000                    218663.14    First Lien                         94.78 United Guaranty
17348123                                  480000                    481841.06    First Lien                         56.80     No MI
17348125                                  180000                    180869.08    First Lien                         32.73     No MI
17349777                                  196500                    197394.89    First Lien                         93.13 United Guaranty
17347995                                  162000                     162662.6    First Lien                         94.19 United Guaranty
17349778                                  642000                    645301.16    First Lien                         89.79 United Guaranty
17347996                                  395950                    398654.79    First Lien                         84.24 Radian Guaranty
17347997                                  294500                       294500    First Lien                         95.00 Radian Guaranty
17347998                                  180000                    180795.14    First Lien                         80.00     No MI
17349780                                  638972                       638972    First Lien                         90.00     No MI
17349781                                  211150                    212036.23    First Lien                         87.98 Mortgage Guaranty Ins.
17349783                                  189000                    190042.73    First Lien                         90.00 Mortgage Guaranty Ins.
17349786                                  448000                    449547.97    First Lien                         72.26     No MI
17349787                                  190250                    190905.76    First Lien                         94.23 United Guaranty
17349789                                  488000                       488000    First Lien                         80.00     No MI
17349791                                  950000                       950000    First Lien                         73.36     No MI
17349794                                  232500                       232500    First Lien                         74.52     No MI
17349795                                  195300                       195300    First Lien                         90.00 United Guaranty
17349796                                  960000                       960000    First Lien                         80.00     No MI
17349798                                  202500                       202500    First Lien                         90.00 United Guaranty
17347200                                  156000                     158155.3    First Lien                         94.55 Triad Guaranty
17347202                                  161900                    163581.42    First Lien                         89.99 Triad Guaranty
17347203                                  521250                    532700.88    First Lien                         75.00     No MI
17347204                                  244800                    249468.67    First Lien                         90.00 Triad Guaranty
17347205                                  220500                    225722.67    First Lien                         90.00 Triad Guaranty
17347206                                  382500                    388612.53    First Lien                         90.00 Triad Guaranty
17347208                                  194500                     198505.6    First Lien                         86.25 Triad Guaranty
17347209                                 2550000                   2579324.37    First Lien                         75.00     No MI
17347210                                  280250                    284342.22    First Lien                         95.00 Triad Guaranty
17347211                                 1000000                   1011485.18    First Lien                         80.00     No MI
17347212                                  398000                    399171.55    First Lien                         61.71     No MI
17347213                                  490000                    491462.79    First Lien                         65.33     No MI
17347214                                 3697500                   3753810.43    First Lien                         75.00     No MI
17347216                                  760000                    762521.46    First Lien                         80.00     No MI
17347218                                  382500                     388517.7    First Lien                         85.00 United Guaranty
17347219                                  480000                    488497.05    First Lien                         78.95     No MI
17349000                                  502000                    504297.29    First Lien                         94.90 United Guaranty
17347220                                  611250                       611250    First Lien                         75.00     No MI
17349003                                  380000                    381660.83    First Lien                         77.08     No MI
17347221                                  304000                    309059.48    First Lien                         80.00     No MI
17349004                                  567200                     569004.8    First Lien                         80.00     No MI
17349005                                  292000                    293262.35    First Lien                         79.13     No MI
17349006                                  244000                       244000    First Lien                         88.73 United Guaranty
17347224                                  618750                    628868.83    First Lien                         75.00     No MI
17347225                                  283500                    284596.25    First Lien                         90.00 Mortgage Guaranty Ins.
17349008                                  327000                       327000    First Lien                         88.86     No MI
17347226                                  244000                    246818.79    First Lien                         80.00     No MI
17347227                                  337500                    341634.83    First Lien                         90.00 Triad Guaranty
17347229                                 1040000                   1054188.74    First Lien                         55.47     No MI
17349012                                  190000                    191044.27    First Lien                         95.00 Mortgage Guaranty Ins.
17347230                                  220500                    223665.31    First Lien                         90.00 Triad Guaranty
17349013                                  444500                    446047.17    First Lien                         99.89 Radian Guaranty
17349014                                  315000                    316305.88    First Lien                         90.00 United Guaranty
17347232                                  244500                    245527.72    First Lien                         68.87     No MI
17349015                                  320000                    321136.62    First Lien                         89.39 Radian Guaranty
17348029                                  770040                       770040    First Lien                         89.96 Radian Guaranty
17347301                                  585000                    587175.39    First Lien                         90.00 Triad Guaranty
17348030                                  173500                    174449.98    First Lien                         88.97 Radian Guaranty
17347302                                  420000                    428265.29    First Lien                         70.00     No MI
17347303                                  128000                       128864    First Lien                         80.00     No MI
17348033                                  198900                    199677.02    First Lien                         90.00 Triad Guaranty
17347304                                  575000                    580071.23    First Lien                         77.70     No MI
17347305                                  300000                    305916.04    First Lien                         80.00     No MI
17349016                                  477000                    479393.14    First Lien                         90.00 Radian Guaranty
17347235                                  627000                    640078.28    First Lien                         95.00 Triad Guaranty
17349018                                  200798                    201632.35    First Lien                         81.96 Mortgage Guaranty Ins.
17347236                                  395000                    401660.49    First Lien                         76.03     No MI
17349019                                  390000                    392213.04    First Lien                         86.67 Radian Guaranty
17347237                                  270000                    275680.86    First Lien                         90.00 Triad Guaranty
17347238                                  472500                    480403.85    First Lien                         90.00 Triad Guaranty
17347239                                  260100                    264945.78    First Lien                         90.00 United Guaranty
17349020                                  207100                    208108.16    First Lien                         95.00 United Guaranty
17349021                                  346500                    348322.27    First Lien                         90.00 United Guaranty
17349022                                  832500                    836584.61    First Lien                         75.00     No MI
17347240                                  285000                    289336.11    First Lien                         95.00 Triad Guaranty
17349023                                  490000                       490000    First Lien                         81.67 United Guaranty
17349024                                 2310000                      2310000    First Lien                         70.00     No MI
17347242                                  603000                    614492.55    First Lien                         90.00 Triad Guaranty
17347243                                  290000                    292404.32    First Lien                         94.46 Republic MIC
17349026                                  585000                    587163.48    First Lien                         75.00     No MI
17347244                                  190000                    193803.49    First Lien                         95.00 Triad Guaranty
17349027                                  131250                    131675.24    First Lien                         75.00     No MI
17349028                                  265410                    266602.93    First Lien                         89.97 Mortgage Guaranty Ins.
17347246                                   42400                     43119.56    First Lien                         80.00     No MI
17347247                                  603250                    613294.83    First Lien                         92.81 Triad Guaranty
17347248                                  232655                    238393.94    First Lien                         95.00 Triad Guaranty
17347249                                  243750                    246224.99    First Lien                         75.00     No MI
17349030                                  240000                    241118.77    First Lien                         50.00     No MI
17348301                                  170100                    171002.45    First Lien                         88.13 Mortgage Guaranty Ins.
17348302                                  313500                    316574.01    First Lien                         95.00 United Guaranty
17348303                                  315500                    314872.73    First Lien                         91.72 Triad Guaranty
17349032                                  435000                    436885.33    First Lien                         79.82     No MI
17347250                                  319000                    326129.54    First Lien                         89.86 Radian Guaranty
17349033                                  200000                    200603.67    First Lien                         64.52     No MI
17348304                                  310500                     312077.2    First Lien                         90.00 United Guaranty
17347251                                  369000                    370892.02    First Lien                         99.73 Triad Guaranty
17348305                                  218500                    219582.56    First Lien                         95.00 Mortgage Guaranty Ins.
17347252                                  360000                    359992.32    First Lien                         84.71 Radian Guaranty
17348306                                  162000                    162866.23    First Lien                         90.00 Mortgage Guaranty Ins.
17347253                                  687750                    700629.64    First Lien                         75.00     No MI
17347981                                 1225000                   1230244.76    First Lien                         70.00     No MI
17349763                                  165200                       165200    First Lien                         78.67     No MI
17347982                                  305900                    307594.02    First Lien                         95.00 Radian Guaranty
17347983                                  366813                    368231.41    First Lien                         89.91     No MI
17349766                                  316000                    317290.58    First Lien                         77.07     No MI
17349767                                  108000                    108310.89    First Lien                         77.14     No MI
17347985                                  153000                    153638.67    First Lien                         90.00 Radian Guaranty
17347986                                  216000                    216705.05    First Lien                         90.00 United Guaranty
17349769                                  175000                       175000    First Lien                         46.05     No MI
17347987                                  308700                     309191.9    First Lien                         90.00 Radian Guaranty
17348307                                  235000                    236086.28    First Lien                         88.68 Radian Guaranty
17347254                                  603000                    612221.68    First Lien                         90.00 Mortgage Guaranty Ins.
17349037                                  360000                       360000    First Lien                         86.75     No MI
17347255                                  456000                    463408.15    First Lien                         95.00 Triad Guaranty
17349038                                  265905                    267243.73    First Lien                         94.97 United Guaranty
17347256                                  498300                    508189.52    First Lien                         89.62 Triad Guaranty
17348309                                  437000                    439273.33    First Lien                         95.00 United Guaranty
17349039                                  427000                    428520.47    First Lien                         69.43     No MI
17347257                                  338000                    343280.65    First Lien                         79.53     No MI
17347258                                  427500                    435354.24    First Lien                         90.00 Triad Guaranty
17348310                                  315000                    316545.71    First Lien                         90.00 Radian Guaranty
17348311                                  333000                    334837.04    First Lien                         90.00 Radian Guaranty
17348312                                  403750                    405496.73    First Lien                         95.00 United Guaranty
17348313                                  414000                       414000    First Lien                         90.00 Radian Guaranty
17347260                                  531250                    539821.66    First Lien                         85.00 Radian Guaranty
17348314                                  254700                    254659.26    First Lien                         90.00 United Guaranty
17349043                                  164800                     165576.7    First Lien                         80.00     No MI
17347261                                  525750                    533252.34    First Lien                         89.87 Triad Guaranty
17348315                                  418000                     419930.3    First Lien                         92.89 United Guaranty
17347262                                  231500                    236599.01    First Lien                         82.68 Radian Guaranty
17349044                                  764550                    766958.44    First Lien                         88.90     No MI
17348316                                  508000                    509762.05    First Lien                         80.00     No MI
17347263                                  637500                    648897.92    First Lien                         75.00     No MI
17347264                                  622500                    634368.98    First Lien                         75.00     No MI
17347988                                  475000                    476956.51    First Lien                         87.16 United Guaranty
17349770                                  395000                       395000    First Lien                         36.24     No MI
17349772                                  156600                       156600    First Lien                         90.00 Mortgage Guaranty Ins.
17347990                                  216000                    216891.17    First Lien                         80.00     No MI
17347991                                  592000                    594119.53    First Lien                         80.00     No MI
17349775                                  238500                       238500    First Lien                         90.00 United Guaranty
17347993                                  217000                    217795.97    First Lien                         70.00     No MI
17349776                                   97000                        97000    First Lien                         47.32     No MI
17347994                                  432000                    434235.37    First Lien                         90.00 United Guaranty
17347265                                  281250                    286075.82    First Lien                         75.00     No MI
17348318                                  500000                    502187.88    First Lien                         71.43     No MI
17349048                                  355300                    357011.28    First Lien                         95.00 Radian Guaranty
17348319                                  248000                    247767.86    First Lien                         80.00     No MI
17347266                                  166250                    168053.56    First Lien                         95.00 Triad Guaranty
17347267                                  375000                    379998.59    First Lien                         74.40     No MI
17347268                                  279000                    285664.13    First Lien                         90.00 Triad Guaranty
17347269                                  500000                    510178.26    First Lien                         89.29 Triad Guaranty
17348320                                  522000                       522000    First Lien                         75.00     No MI
17348321                                  264000                    265069.71    First Lien                         80.00     No MI
17348322                                  100000                    100356.08    First Lien                         65.36     No MI
17348323                                  430200                    432309.54    First Lien                         90.00 United Guaranty
17347270                                  337500                    341416.31    First Lien                         90.00 Triad Guaranty
17349053                                  261000                    262144.39    First Lien                         90.00 Radian Guaranty
17348324                                  450000                    451763.48    First Lien                         87.89 United Guaranty
17349054                                  260900                    262152.77    First Lien                         89.97 United Guaranty
17348325                                  367500                    368906.61    First Lien                         75.00     No MI
17348326                                  132000                       132000    First Lien                         80.00     No MI
17349055                                  288000                    289538.25    First Lien                         90.00 Radian Guaranty
17347273                                  265000                    268660.22    First Lien                         60.23     No MI
17349056                                  999999                       999999    First Lien                         75.47     No MI
17347274                                 1799014                   1823112.75    First Lien                         79.96     No MI
17349057                                  207100                    208134.71    First Lien                         95.00 Mortgage Guaranty Ins.
17347275                                  164800                    168150.01    First Lien                         80.00     No MI
17348328                                  229500                    230764.33    First Lien                         90.00 Radian Guaranty
17349058                                  232500                       232500    First Lien                         75.00     No MI
17347277                                  785250                    789151.96    First Lien                         75.00     No MI
17347278                                  145000                    147636.41    First Lien                        100.00 Mortgage Guaranty Ins.
17347600                                  247500                    248515.36    First Lien                         75.00     No MI
17348330                                  223250                       223250    First Lien                         95.00 United Guaranty
17348331                                  179250                    180041.07    First Lien                         74.69     No MI
17348333                                  323000                    324585.81    First Lien                         88.49 Mortgage Guaranty Ins.
17347604                                 1500000                   1512020.25    First Lien                         76.92     No MI
17347605                                  399000                    410690.88    First Lien                         95.00 United Guaranty
17348334                                  237000                     238012.3    First Lien                         73.37     No MI
17349063                                   96900                     97383.36    First Lien                         95.00 United Guaranty
17347281                                  149500                    151536.49    First Lien                         79.95     No MI
17349064                                  193500                    194308.65    First Lien                         90.00 Radian Guaranty
17348335                                  209900                    210727.44    First Lien                         92.88 United Guaranty
17348336                                  450000                    452265.51    First Lien                         88.76 United Guaranty
17349065                                  330000                    331414.24    First Lien                         71.58     No MI
17347283                                  238000                    241763.31    First Lien                         97.54 Triad Guaranty
17348337                                  349818                    351292.54    First Lien                         87.89 United Guaranty
17349067                                  217500                    218268.12    First Lien                         75.00     No MI
17348338                                  630000                    633146.78    First Lien                         75.00     No MI
17347285                                  460000                    468818.26    First Lien                         85.98 Triad Guaranty
17348339                                   99000                     99181.91    First Lien                         99.00 United Guaranty
17349068                                  600000                    609702.95    First Lien                         48.00     No MI
17347288                                  393750                     400632.7    First Lien                         75.00     No MI
17347289                                  223000                    226187.56    First Lien                        100.00 United Guaranty
17348340                                  216000                    216674.34    First Lien                         90.00 Triad Guaranty
17347611                                  546250                    548679.09    First Lien                         95.00 United Guaranty
17349070                                  218500                    218054.57    First Lien                         95.00 Radian Guaranty
17348341                                  261000                    262251.79    First Lien                         93.21 Radian Guaranty
17349071                                  334350                       334350    First Lien                         89.88 Radian Guaranty
17348342                                  360000                    361667.46    First Lien                         90.00 Radian Guaranty
17347613                                  445000                    451033.79    First Lien                         68.46     No MI
17349072                                  305900                       305900    First Lien                         89.44 Radian Guaranty
17348343                                  332500                    333644.96    First Lien                         95.00 Radian Guaranty
17347614                                  352000                    354879.77    First Lien                         80.00     No MI
17349073                                  117000                    117439.54    First Lien                         86.67 Mortgage Guaranty Ins.
17348345                                  373410                    375213.41    First Lien                         89.98 United Guaranty
17349074                                  306000                    307246.41    First Lien                         90.00 United Guaranty
17347616                                  155700                    156195.76    First Lien                         90.00 United Guaranty
17347292                                  400500                    406284.16    First Lien                         89.40 Mortgage Guaranty Ins.
17348346                                  140250                     140704.4    First Lien                         73.05     No MI
17347293                                  396150                    400069.33    First Lien                         95.00     No MI
17348347                                  315000                    316384.84    First Lien                         90.00 United Guaranty
17347294                                  165000                    168168.65    First Lien                         89.67 Triad Guaranty
17348348                                  256500                    257693.66    First Lien                         90.00 United Guaranty
17347295                                  907920                    925230.95    First Lien                         66.03     No MI
17347619                                  426550                    427475.45    First Lien                         95.00 Radian Guaranty
17347296                                  472500                    477534.38    First Lien                         90.00     No MI
17348349                                  438840                    440653.21    First Lien                         89.93     No MI
17349078                                  393300                    395048.34    First Lien                         90.00 United Guaranty
17349079                                  245700                    246632.06    First Lien                         90.00 Radian Guaranty
17347297                                  645000                     656033.4    First Lien                         75.00     No MI
17347298                                  572000                    578395.13    First Lien                         80.00     No MI
17349400                                  210000                    211012.85    First Lien                         71.19     No MI
17349401                                  461100                    463093.52    First Lien                         99.16 Mortgage Guaranty Ins.
17349402                                  334800                    336142.64    First Lien                         88.81 United Guaranty
17347620                                  162000                    162716.42    First Lien                         87.57 Radian Guaranty
17347621                                  228000                    229065.06    First Lien                         80.00     No MI
17349403                                  386100                    387460.42    First Lien                         90.00 Radian Guaranty
17348351                                 1500000                   1472143.99    First Lien                         60.00     No MI
17349080                                  262200                    263300.41    First Lien                         95.00 United Guaranty
17348352                                  304000                    305356.69    First Lien                         81.07 United Guaranty
17347623                                  351000                    352127.35    First Lien                         90.00 Triad Guaranty
17349081                                  375240                    377132.43    First Lien                         94.28 Mortgage Guaranty Ins.
17349406                                  209700                    210715.56    First Lien                         90.00 Mortgage Guaranty Ins.
17349082                                  544500                    547022.03    First Lien                         90.00 Radian Guaranty
17348353                                  216000                       216000    First Lien                         80.00     No MI
17349083                                  130500                    131141.42    First Lien                         90.00 Radian Guaranty
17348354                                  494000                    496448.81    First Lien                         94.10 United Guaranty
17349407                                  500000                    502609.48    First Lien                         88.50 United Guaranty
17349084                                  205200                    206035.83    First Lien                         80.00     No MI
17349409                                  487500                    486535.08    First Lien                         75.00     No MI
17349085                                  192950                    193722.96    First Lien                         89.74 Mortgage Guaranty Ins.
17348356                                  589950                    591349.33    First Lien                         95.00 United Guaranty
17347627                                  610500                    618132.39    First Lien                         68.60     No MI
17347628                                  213800                       213800    First Lien                         70.10     No MI
17348357                                  260000                    261838.52    First Lien                         65.00     No MI
17348358                                  650000                    652570.46    First Lien                         89.66 Mortgage Guaranty Ins.
17348359                                  522500                    524782.25    First Lien                         95.00 United Guaranty
17349089                                  400000                       401625    First Lien                         34.78     No MI
17349497                                  100000                    100448.97    First Lien                         61.54     No MI
17348768                                  350000                    351617.21    First Lien                         63.64     No MI
17348769                                  380000                       380000    First Lien                         92.68 United Guaranty
17349499                                  223200                     224384.9    First Lien                         90.00 Radian Guaranty
17349820                                  277200                       277200    First Lien                         90.00 Mortgage Guaranty Ins.
17349821                                  255000                       255000    First Lien                         50.30     No MI
17349822                                  479250                       479250    First Lien                         82.63 United Guaranty
17348770                                  317500                       317500    First Lien                         99.97 Mortgage Guaranty Ins.
17348771                                  600000                    602268.66    First Lien                         80.00     No MI
17348772                                  342000                    343693.34    First Lien                         86.58 Mortgage Guaranty Ins.
17349826                                  209000                       209000    First Lien                         95.00 Mortgage Guaranty Ins.
17348773                                  341555                     342846.2    First Lien                         99.00 Mortgage Guaranty Ins.
17349827                                  194500                    195056.11    First Lien                        100.00 Mortgage Guaranty Ins.
17348774                                  434500                    435750.29    First Lien                         57.32     No MI
17349828                                  175000                       175000    First Lien                         91.15 Mortgage Guaranty Ins.
17348775                                  548100                    549941.76    First Lien                         89.85 United Guaranty
17349829                                  166400                       166400    First Lien                         73.96     No MI
17348776                                  487500                    489296.84    First Lien                         74.31     No MI
17348777                                 1200000                   1203662.33    First Lien                         77.52     No MI
17348779                                  295000                    296103.23    First Lien                         39.44     No MI
17349830                                  276000                       276000    First Lien                         80.00     No MI
17349831                                  220000                       220000    First Lien                         88.71 Mortgage Guaranty Ins.
17349832                                  485000                    483324.61    First Lien                         79.51     No MI
17349833                                  164500                       164500    First Lien                         22.53     No MI
17348780                                  338000                    339758.03    First Lien                         91.35 United Guaranty
17348781                                  351500                    353052.02    First Lien                         95.00 United Guaranty
17349835                                  232800                    233748.22    First Lien                         80.00     No MI
17348782                                  320000                    321521.49    First Lien                         72.89     No MI
17349836                                  315000                       315000    First Lien                        100.00 Mortgage Guaranty Ins.
17349837                                  471000                       471000    First Lien                         79.83     No MI
17348784                                  459000                    461494.07    First Lien                         90.00 Radian Guaranty
17349838                                  422500                    424443.14    First Lien                         88.95 United Guaranty
17348785                                  239990                    241007.27    First Lien                        100.00 Mortgage Guaranty Ins.
17348786                                  218300                       218300    First Lien                         79.09     No MI
17349839                                  150500                       150500    First Lien                         70.00     No MI
17348787                                  394000                    395627.09    First Lien                         80.00     No MI
17349840                                  446400                       446400    First Lien                         90.00 Mortgage Guaranty Ins.
17349841                                   76000                     76386.69    First Lien                         80.00     No MI
17349842                                  262425                    263661.13    First Lien                         61.75     No MI
17349843                                  437500                       437500    First Lien                         70.00     No MI
17348790                                  180000                     179875.8    First Lien                         58.06     No MI
17348792                                  598500                    601516.48    First Lien                         90.00 Radian Guaranty
17348797                                  539880                    542099.45    First Lien                         89.98 Mortgage Guaranty Ins.
17348798                                  450000                     452097.7    First Lien                         58.82     No MI
17348799                                  485000                    486804.11    First Lien                         71.32     No MI
17349851                                  218700                       218700    First Lien                         90.00 United Guaranty
17349852                                  112500                       112500    First Lien                         90.00 United Guaranty
17349853                                  780000                       780000    First Lien                         71.76     No MI
17349855                                  217750                    218586.39    First Lien                         65.00     No MI
17349857                                  488000                       488000    First Lien                         80.00     No MI
17349862                                  183990                       183990    First Lien                         78.29     No MI
17349864                                  391457                       391457    First Lien                         89.99 United Guaranty
17349899                                  198000                    198777.96    First Lien                         90.00 Mortgage Guaranty Ins.
17348001                                  450000                    451404.17    First Lien                         67.67     No MI
17348002                                  407700                    409320.56    First Lien                         90.00 United Guaranty
17348003                                  606000                    611433.53    First Lien                         67.33     No MI
17348008                                   56000                      56200.1    First Lien                         80.00     No MI
17348009                                   68000                     68257.15    First Lien                         79.07     No MI
17348011                                  256500                     257544.5    First Lien                         88.45 Mortgage Guaranty Ins.
17348012                                  108750                       108750    First Lien                         75.00     No MI
17349869                                  360000                       360000    First Lien                         82.76 Radian Guaranty
17349871                                  373000                    370575.98    First Lien                         62.17     No MI
17349873                                  304000                       304000    First Lien                         95.00 United Guaranty
17348013                                  420000                    419133.52    First Lien                         80.00     No MI
17348014                                  542488                    544446.97    First Lien                         95.00 United Guaranty
17348016                                  512000                    514219.89    First Lien                         78.77     No MI
17348018                                  153900                    154651.87    First Lien                         90.00 United Guaranty
17348019                                  447000                    448910.19    First Lien                         87.65 Mortgage Guaranty Ins.
17348020                                 1500000                   1505557.92    First Lien                         71.43     No MI
17348021                                  333480                    334977.25    First Lien                         62.92 Triad Guaranty
17348023                                  127500                    128206.08    First Lien                         91.07 United Guaranty
17348024                                  299900                     301098.1    First Lien                         92.28 Radian Guaranty
17348025                                  509485                    511326.02    First Lien                         95.00 United Guaranty
17348026                                  496000                    496881.76    First Lien                         91.85 United Guaranty
17349875                                  187200                       187200    First Lien                         90.00 United Guaranty
17349876                                  470250                       470250    First Lien                         95.00 United Guaranty
17349877                                  615000                       615000    First Lien                         75.00     No MI
17349878                                  283500                       283500    First Lien                         90.00 Mortgage Guaranty Ins.
17349879                                  612900                       612900    First Lien                         90.00 Mortgage Guaranty Ins.
17349882                                  238500                       238500    First Lien                         53.00     No MI
17349883                                  297000                       297000    First Lien                         90.00     No MI
17349884                                  315000                       315000    First Lien                         75.00     No MI
17349885                                  444000                       444000    First Lien                         80.00     No MI
17349893                                   51000                        51000    First Lien                         36.43     No MI
17349896                                  340000                     341382.9    First Lien                         89.47     No MI
17347125                                   44000                     45226.53    First Lien                         80.00     No MI
17347126                                   73600                      75485.3    First Lien                         80.00     No MI
17347127                                   75200                     77126.27    First Lien                         80.00     No MI
17347128                                  292000                    291475.34    First Lien                         80.00     No MI
17348738                                  375250                    376793.59    First Lien                         95.00 United Guaranty
17347685                                  500000                    504465.78    First Lien                         89.29 United Guaranty
17349468                                  171000                    171929.16    First Lien                         90.00 Radian Guaranty
17347686                                  337500                    339330.76    First Lien                         90.00 Radian Guaranty
17348740                                  397800                    399991.01    First Lien                         90.00 Radian Guaranty
17349470                                  224000                       224000    First Lien                         72.26     No MI
17349471                                  137000                       137000    First Lien                         44.92     No MI
17349953                                  332500                       332500    First Lien                         95.00 Mortgage Guaranty Ins.
17349954                                  560000                       560000    First Lien                         80.00     No MI
17349959                                  396000                       396000    First Lien                         90.00 Mortgage Guaranty Ins.
17349962                                  342000                       342000    First Lien                         90.00 Mortgage Guaranty Ins.
17349964                                  264900                       264900    First Lien                         97.75 Mortgage Guaranty Ins.
17347129                                  180000                    180806.21    First Lien                         90.00 Mortgage Guaranty Ins.
17347130                                 3500000                   3569286.96    First Lien                         70.00     No MI
17348743                                  250000                       250000    First Lien                         64.77     No MI
17347690                                  405000                       405000    First Lien                         88.04 Radian Guaranty
17349472                                  625000                       625000    First Lien                         69.44     No MI
17349473                                  500000                    502522.33    First Lien                         80.00     No MI
17347691                                  185920                    186654.06    First Lien                         79.97     No MI
17348744                                  452000                    454104.71    First Lien                         80.00     No MI
17349474                                  405650                    406852.48    First Lien                         93.68 Radian Guaranty
17347692                                  403000                    407037.75    First Lien                         84.84 Triad Guaranty
17349475                                  823500                    827494.29    First Lien                         90.00 Radian Guaranty
17347694                                 1332774                      1332774    First Lien                         74.04     No MI
17349476                                  225000                    225894.93    First Lien                         72.58     No MI
17348747                                  174000                    174825.61    First Lien                         32.52     No MI
17349477                                  544500                    546426.77    First Lien                         75.00     No MI
17347697                                  210717                       210717    First Lien                         88.54 United Guaranty
17349479                                  847680                    851768.45    First Lien                         80.00     No MI
17349800                                  268000                    269314.93    First Lien                         80.00     No MI
17349801                                  536750                       536750    First Lien                         95.00     No MI
17349802                                  159500                    159135.37    First Lien                         60.19     No MI
17348750                                  315000                    316127.71    First Lien                         75.00     No MI
17349804                                  412500                    414011.13    First Lien                         75.00     No MI
17349480                                  500000                       500000    First Lien                         87.41 United Guaranty
17347131                                  315000                    320378.45    First Lien                         54.78     No MI
17347132                                  348950                    352983.88    First Lien                         79.31 Mortgage Guaranty Ins.
17347133                                  405000                    410043.83    First Lien                         75.00     No MI
17347134                                  516000                    526875.77    First Lien                         74.89     No MI
17347135                                  547000                     563039.2    First Lien                         86.83 Triad Guaranty
17347138                                  350000                    360890.29    First Lien                         68.63     No MI
17347140                                  329944                    331300.13    First Lien                         87.99 Radian Guaranty
17347142                                 2240000                   2257413.03    First Lien                         80.00     No MI
17347143                                  568000                    572039.61    First Lien                         80.00     No MI
17349968                                  925000                       925000    First Lien                         56.92     No MI
17349971                                  107350                       107350    First Lien                         48.80     No MI
17349974                                  350000                       350000    First Lien                         73.68     No MI
17349978                                  190400                       190400    First Lien                         80.00     No MI
17347548                                  625500                    630092.95    First Lien                         90.00 Mortgage Guaranty Ins.
17349982                                  455000                       455000    First Lien                         71.09     No MI
17349983                                  450000                       450000    First Lien                         52.94     No MI
17349988                                  356000                       356000    First Lien                         80.00     No MI
17349992                                  318000                       318000    First Lien                         88.33 United Guaranty
17349995                                  378000                       378000    First Lien                         90.00     No MI
17349996                                  143968                       143968    First Lien                         78.67     No MI
17348751                                  403121                    405004.99    First Lien                         89.58 Radian Guaranty
17348752                                  560000                       560000    First Lien                         94.92     No MI
17349805                                  237500                       237500    First Lien                         95.00 United Guaranty
17349481                                  152100                       152100    First Lien                         86.91 Mortgage Guaranty Ins.
17349806                                  361000                       361000    First Lien                         95.00 United Guaranty
17349482                                  510400                    512606.51    First Lien                         80.00     No MI
17348753                                  528000                     530282.6    First Lien                         80.00     No MI
17349483                                  990000                       990000    First Lien                         90.00     No MI
17349807                                  472500                    474477.39    First Lien                         90.00 Mortgage Guaranty Ins.
17348754                                  608000                    610342.94    First Lien                         95.00 United Guaranty
17349808                                  293000                       293000    First Lien                         74.94     No MI
17348755                                  240000                    240829.27    First Lien                         51.06     No MI
17348756                                  449500                    447188.12    First Lien                         89.90 Mortgage Guaranty Ins.
17349809                                  247500                       247500    First Lien                         90.00 Mortgage Guaranty Ins.
17349485                                  298753                    300139.83    First Lien                         89.99 Radian Guaranty
17348100                                  538000                     536703.9    First Lien                         88.93 Mortgage Guaranty Ins.
17348101                                  410000                    411635.87    First Lien                         80.00     No MI
17348102                                  233010                    233815.48    First Lien                         89.62 Mortgage Guaranty Ins.
17347145                                  135000                    137216.39    First Lien                         75.00     No MI
17347146                                  313500                     319802.6    First Lien                         95.00 Triad Guaranty
17347147                                  960000                    987426.34    First Lien                         80.00     No MI
17347148                                  243000                    247513.38    First Lien                         90.00 Triad Guaranty
17347149                                  432000                    440016.85    First Lien                         80.00     No MI
17348600                                  251000                       251000    First Lien                         88.07 Mortgage Guaranty Ins.
17348201                                  303050                    304352.54    First Lien                         93.25 United Guaranty
17348202                                  247200                    248312.59    First Lien                         80.00     No MI
17348203                                  247200                    248312.59    First Lien                         80.00     No MI
17347150                                 1358000                   1389048.78    First Lien                         79.88     No MI
17348204                                  473625                     475529.6    First Lien                         74.00     No MI
17347152                                  312500                     318225.6    First Lien                         84.46 Triad Guaranty
17348205                                  247200                    248312.59    First Lien                         80.00     No MI
17348206                                  205000                    206038.92    First Lien                         89.13 Radian Guaranty
17347153                                  220500                    224866.18    First Lien                         90.00 Mortgage Guaranty Ins.
17347154                                 2000000                    2008323.1    First Lien                         68.97     No MI
17348207                                  612500                    615105.49    First Lien                         70.00     No MI
17348209                                  328000                    329570.55    First Lien                         80.00     No MI
17348601                                  234500                    235329.24    First Lien                         79.76     No MI
17349331                                  300500                    301585.57    First Lien                         84.17 Mortgage Guaranty Ins.
17348602                                  827000                    830368.46    First Lien                         82.87 Radian Guaranty
17349332                                  399000                    400679.44    First Lien                         67.06     No MI
17349333                                  499999                    501999.91    First Lien                         84.03 Radian Guaranty
17348604                                  186291                    187075.12    First Lien                         87.87 Radian Guaranty
17348281                                  405000                       405000    First Lien                         90.00 Radian Guaranty
17347552                                   48000                     48202.52    First Lien                         80.00     No MI
17348605                                  172000                     172839.3    First Lien                         80.00     No MI
17347158                                 3000000                   3057655.64    First Lien                         63.83     No MI
17349486                                  351500                    353079.27    First Lien                         95.00 United Guaranty
17348757                                  300000                    301011.58    First Lien                         78.84     No MI
17348758                                  162500                    163249.73    First Lien                         63.73     No MI
17349487                                  228600                    229334.82    First Lien                         89.65 Radian Guaranty
17348759                                  301500                    302677.85    First Lien                         90.00 Mortgage Guaranty Ins.
17349488                                  553000                    555183.31    First Lien                         89.92 Mortgage Guaranty Ins.
17349811                                  415000                       415000    First Lien                         79.05     No MI
17349812                                  421000                       421000    First Lien                         73.22     No MI
17349813                                  221000                       221000    First Lien                         77.54     No MI
17349814                                  195200                       195200    First Lien                         86.76 Mortgage Guaranty Ins.
17348761                                  116250                    116689.61    First Lien                         75.00     No MI
17349815                                  319105                       319105    First Lien                         90.53 United Guaranty
17348762                                  344000                       344000    First Lien                         80.00     No MI
17349491                                  211500                    212390.02    First Lien                         90.00 Radian Guaranty
17348764                                  412500                       412500    First Lien                         75.00     No MI
17349817                                  256500                       256500    First Lien                         90.00 United Guaranty
17349818                                  479750                       479750    First Lien                         95.00 United Guaranty
17349494                                  279900                       279900    First Lien                         99.96 Mortgage Guaranty Ins.
17349819                                  472500                       472500    First Lien                         90.00 Radian Guaranty
17349495                                  451250                       453057    First Lien                         95.00 United Guaranty
17348767                                  135000                       134812    First Lien                         36.49     No MI
17350199                                  279600                       279600    First Lien                         79.91     No MI
17349760                                  110000                       110000    First Lien                         80.00     No MI
17349761                                  282200                       282200    First Lien                         89.87 Mortgage Guaranty Ins.
17348270                                   97500                     97853.68    First Lien                         75.00     No MI
17347541                                  540000                    542432.51    First Lien                         75.00     No MI
17349324                                  384705                       386587    First Lien                         90.00     No MI
17348271                                  165205                    165642.82    First Lien                         94.95 United Guaranty
17347544                                  134400                    134025.07    First Lien                         80.00     No MI
17348273                                  256000                    257141.53    First Lien                         80.00     No MI
17348974                                  263700                    264624.53    First Lien                         90.00 Mortgage Guaranty Ins.
17348975                                  432000                     434362.6    First Lien                         90.00 United Guaranty
17348976                                  299000                    300071.65    First Lien                         42.71     No MI
17348978                                  307800                    309585.33    First Lien                         90.00 Radian Guaranty
17348979                                  221400                    222411.86    First Lien                         90.00 United Guaranty
17348980                                  326400                     327480.2    First Lien                         79.98     No MI
17348982                                  420000                     421733.7    First Lien                         80.00     No MI
17348983                                  364370                     365135.8    First Lien                         84.74 Radian Guaranty
17348984                                  265500                       265500    First Lien                         90.00 United Guaranty
17348986                                  328500                    330110.04    First Lien                         90.00 Radian Guaranty
17348988                                  195300                    196298.19    First Lien                         90.00 Mortgage Guaranty Ins.
17348992                                  294500                       294500    First Lien                         95.00 United Guaranty
17348993                                  480000                     482288.8    First Lien                         75.00     No MI
17348995                                  335000                    336617.45    First Lien                         65.05     No MI
17348996                                  261000                       261000    First Lien                         90.00     No MI
17348274                                  472500                    474589.41    First Lien                         90.00 United Guaranty
17347545                                  234000                    235011.68    First Lien                        100.00 Mortgage Guaranty Ins.
17348999                                  215100                       215100    First Lien                         90.00 United Guaranty
17347110                                  311400                    312658.94    First Lien                         90.00 Radian Guaranty
17347111                                  427500                    429363.93    First Lien                         95.00     No MI
17347115                                  723730                    727039.69    First Lien                         51.70     No MI
17347116                                  434700                       434700    First Lien                         88.53     No MI
17347117                                  224968                    226377.26    First Lien                         53.69     No MI
17347118                                  330000                    337969.59    First Lien                         88.00 Radian Guaranty
17347120                                  622250                    629460.54    First Lien                         95.00 Triad Guaranty
17347122                                  659000                    678527.73    First Lien                         86.71 Triad Guaranty
17347123                                  368000                    376793.37    First Lien                         80.00     No MI
17347124                                   48000                     49338.05    First Lien                         80.00     No MI
17348896                                  375000                    376714.92    First Lien                         77.80     No MI
17348897                                  470000                     471654.7    First Lien                         85.45 United Guaranty
17348898                                  258750                    259945.39    First Lien                         75.00     No MI
17348899                                  272000                     273285.3    First Lien                         85.00 Mortgage Guaranty Ins.
17349950                                  311200                       311200    First Lien                         80.00     No MI
17349327                                  231120                    232246.67    First Lien                         90.00 Mortgage Guaranty Ins.
17349328                                  200000                       200000    First Lien                         80.00     No MI
17349329                                  375000                    376451.83    First Lien                         75.00     No MI
17348277                                  325000                    326298.57    First Lien                         68.42     No MI
17349952                                  125000                       125000    First Lien                        100.00 Mortgage Guaranty Ins.
17348846                                  369400                    370848.79    First Lien                         99.84 Mortgage Guaranty Ins.
17349575                                  203391                    204405.37    First Lien                         90.00 Radian Guaranty
17347794                                  304000                     305380.9    First Lien                         80.00     No MI
17348927                                  213750                    214810.79    First Lien                         95.00 Radian Guaranty
17349656                                  452000                    453577.44    First Lien                         74.10     No MI
17347875                                  261000                    263088.57    First Lien                         90.00 Mortgage Guaranty Ins.
17348928                                  391500                    393118.76    First Lien                         90.00 United Guaranty
17348929                                  285000                    284929.87    First Lien                         95.00 United Guaranty
17347876                                  330000                    329261.87    First Lien                         89.92      PMI
17349659                                  280800                       280800    First Lien                         90.00 Radian Guaranty
17347877                                  571500                       571500    First Lien                         90.00 Mortgage Guaranty Ins.
17347878                                  189000                    189930.13    First Lien                         90.00 Triad Guaranty
17349576                                  216000                       216000    First Lien                         80.00     No MI
17348848                                  500000                    502104.65    First Lien                         80.00     No MI
17349902                                  404500                       404500    First Lien                         92.99     No MI
17348850                                  359500                    361437.49    First Lien                         89.88 United Guaranty
17348851                                  570000                    572917.22    First Lien                         95.00 Radian Guaranty
17349580                                  672000                    670860.81    First Lien                         80.00     No MI
17349581                                  305000                       305000    First Lien                         87.14 Mortgage Guaranty Ins.
17348854                                  357300                    356799.64    First Lien                         90.00 Mortgage Guaranty Ins.
17349583                                  261600                       261600    First Lien                         80.00     No MI
17349907                                  627000                       627000    First Lien                         95.00     No MI
17350090                                  202500                       202500    First Lien                         90.00     No MI
17349584                                  208000                    208825.47    First Lien                         78.49     No MI
17350093                                  427000                       427000    First Lien                         88.04     No MI
17350095                                  477000                       477000    First Lien                         90.00     No MI
17350096                                  155000                    154911.16    First Lien                         72.09     No MI
17350098                                  176250                       176250    First Lien                         75.00     No MI
17350099                                  240000                       240000    First Lien                         80.00     No MI
17348930                                  217500                    218401.18    First Lien                         75.00     No MI
17349585                                  488446                       488446    First Lien                         87.22 Radian Guaranty
17349909                                  454449                       454449    First Lien                         82.63 Radian Guaranty
17348857                                   85000                     85302.72    First Lien                         52.15     No MI
17348858                                  162000                    162581.47    First Lien                         90.00 Mortgage Guaranty Ins.
17348859                                  358000                    359266.73    First Lien                         70.20     No MI
17349588                                  264800                    265895.24    First Lien                         80.00     No MI
17349589                                  418000                    420085.09    First Lien                         95.00 United Guaranty
17348860                                  674250                       674250    First Lien                         75.00     No MI
17349590                                  400000                    401912.58    First Lien                         79.21     No MI
17349591                                  254700                    255959.15    First Lien                         90.00 United Guaranty
17348863                                  621000                    624037.96    First Lien                         90.00 United Guaranty
17349592                                  445250                       445250    First Lien                         65.00     No MI
17349593                                  453750                    455614.18    First Lien                         75.00     No MI
17349917                                  340000                       340000    First Lien                         80.95 United Guaranty
17348864                                  498050                       498050    First Lien                         69.95     No MI
17348865                                  329600                       329600    First Lien                         80.00     No MI
17349594                                  472000                       472000    First Lien                         78.67     No MI
17349595                                  122550                    123196.14    First Lien                         95.00 Mortgage Guaranty Ins.
17349596                                  155000                     155650.7    First Lien                         41.89     No MI
17348867                                  276250                       276250    First Lien                         85.00 United Guaranty
17349597                                  220400                       220400    First Lien                         88.16 United Guaranty
17348869                                  193500                    194428.95    First Lien                         89.58 Mortgage Guaranty Ins.
17349598                                  250000                    250570.44    First Lien                         99.21 Mortgage Guaranty Ins.
17349599                                  173250                    174014.13    First Lien                         75.00     No MI
17348870                                  712500                    714977.71    First Lien                         75.00     No MI
17348873                                  166320                    167117.72    First Lien                         75.60     No MI
17349926                                  218250                       218250    First Lien                         78.23 Mortgage Guaranty Ins.
17349927                                  250000                       250000    First Lien                         89.29 Radian Guaranty
17349929                                  300000                       300000    First Lien                         55.05     No MI
17348877                                  260000                    261222.83    First Lien                         69.33     No MI
17348878                                  672000                    670860.81    First Lien                         80.00     No MI
17348879                                  223200                     224384.9    First Lien                         89.82 Radian Guaranty
17349933                                  208250                       208250    First Lien                         84.83     No MI
17348882                                  270000                     271113.7    First Lien                         90.00 Radian Guaranty
17349935                                  275000                       275000    First Lien                         79.71     No MI
17348883                                  498200                    500456.17    First Lien                         89.77 United Guaranty
17348884                                  595000                    597655.48    First Lien                         74.38     No MI
17348885                                  597500                    589151.21    First Lien                         89.18 Mortgage Guaranty Ins.
17349939                                  520000                       520000    First Lien                         80.00     No MI
17349660                                  308000                    307346.21    First Lien                         87.25 United Guaranty
17349661                                  332500                    333937.01    First Lien                         95.00 United Guaranty
17348932                                  130000                       130000    First Lien                        100.00 Mortgage Guaranty Ins.
17347674                                  205830                    206618.97    First Lien                         90.00 United Guaranty
17349457                                  273000                       273000    First Lien                         64.24     No MI
17347675                                  441000                    445160.55    First Lien                         90.00 Radian Guaranty
17349458                                  401212                       401212    First Lien                         74.30     No MI
17347676                                  162000                    162872.01    First Lien                         90.00 Radian Guaranty
17347677                                  543000                       543000    First Lien                         89.02 Mortgage Guaranty Ins.
17349459                                  500000                    502716.86    First Lien                         89.90 Radian Guaranty
17347678                                  700000                    708408.86    First Lien                         64.52     No MI
17348730                                  216000                    215598.23    First Lien                         90.00 United Guaranty
17349460                                  175500                    175292.98    First Lien                         90.00 Mortgage Guaranty Ins.
17348732                                  183627                    184515.39    First Lien                         79.18     No MI
17348888                                  471909                    474532.21    First Lien                         89.04 Radian Guaranty
17348889                                  260000                    259527.66    First Lien                         80.00     No MI
17349942                                  408000                       408000    First Lien                         80.00     No MI
17348933                                  210078                     211222.2    First Lien                         93.99 United Guaranty
17349662                                 1070000                      1070000    First Lien                         46.52     No MI
17349663                                  498750                    501136.33    First Lien                         94.10 Radian Guaranty
17347881                                  449200                    450978.89    First Lien                         85.89 Mortgage Guaranty Ins.
17348934                                  256000                    257087.12    First Lien                         77.58     No MI
17348935                                  242250                    242841.41    First Lien                         95.00 United Guaranty
17348936                                  500000                    502734.48    First Lien                         88.50 United Guaranty
17349665                                  320000                    321572.82    First Lien                         87.67 Radian Guaranty
17348937                                  469800                    472239.61    First Lien                         90.00 Radian Guaranty
17347884                                  458950                    460693.32    First Lien                         89.99 Mortgage Guaranty Ins.
17349666                                  268200                       268200    First Lien                         90.00 United Guaranty
17349667                                  395000                    396333.43    First Lien                         69.91     No MI
17347886                                  164500                    165654.97    First Lien                         70.00     No MI
17349668                                  588000                    587612.91    First Lien                         86.47 Mortgage Guaranty Ins.
17349669                                  270000                    271157.73    First Lien                         87.10 United Guaranty
17349678                                  425000                       425000    First Lien                         65.38     No MI
17347897                                  342000                    343697.34    First Lien                         90.00 United Guaranty
17348950                                  217800                    218780.06    First Lien                         90.00 Radian Guaranty
17348951                                  144000                    144574.53    First Lien                         80.00     No MI
17349680                                  367000                       367000    First Lien                         78.25     No MI
17348953                                  297000                    298511.82    First Lien                         86.09 Radian Guaranty
17349683                                  494000                       494000    First Lien                         76.59     No MI
17349685                                  220000                    220776.95    First Lien                         80.00     No MI
17348958                                  428000                    429945.83    First Lien                         80.00     No MI
17348959                                  298530                    299775.27    First Lien                         89.11 United Guaranty
17349688                                  215910                    216754.36    First Lien                         86.36 Mortgage Guaranty Ins.
17349689                                  225000                     225730.5    First Lien                         75.00     No MI
17348961                                  326250                    327678.86    First Lien                         73.65     No MI
17349690                                  367000                    368456.48    First Lien                         71.96     No MI
17348962                                  114000                    113841.25    First Lien                         43.02     No MI
17349691                                  397000                       397000    First Lien                         89.21     No MI
17348963                                  160000                    160760.75    First Lien                         80.00     No MI
17347889                                  176000                    176810.12    First Lien                         80.00     No MI
17348940                                  210000                       210000    First Lien                         20.00     No MI
17348941                                  305500                    306884.35    First Lien                         86.54 Radian Guaranty
17349670                                  352000                       352000    First Lien                         67.69     No MI
17348942                                  454000                    455583.78    First Lien                         95.00 United Guaranty
17349671                                  481500                       481500    First Lien                         89.50 Mortgage Guaranty Ins.
17349672                                  292000                       293171    First Lien                         80.00     No MI
17349693                                  256500                       256500    First Lien                         93.27 Radian Guaranty
17348965                                  410400                    412180.22    First Lien                         95.00 United Guaranty
17349694                                  236000                    236960.37    First Lien                         88.72 Mortgage Guaranty Ins.
17349695                                  490000                    492841.74    First Lien                         89.91     No MI
17348967                                  320000                    321386.91    First Lien                         74.94     No MI
17349696                                  185250                       185250    First Lien                         95.00 Mortgage Guaranty Ins.
17349697                                  650000                    653260.29    First Lien                         79.27     No MI
17348968                                  414000                    416069.92    First Lien                         90.00 Radian Guaranty
17348969                                  420300                    421911.92    First Lien                         90.00 Radian Guaranty
17349699                                  261000                     262109.2    First Lien                         90.00 Radian Guaranty
17348970                                  627000                    629970.78    First Lien                         95.00 United Guaranty
17348972                                  488000                    490215.55    First Lien                         87.14 Radian Guaranty
17348396                                  280800                    281995.08    First Lien                         90.00 Mortgage Guaranty Ins.
17347668                                  420000                    421184.01    First Lien                         75.00     No MI
17348397                                  125000                    125490.81    First Lien                         36.76     No MI
17348398                                  236600                    237705.23    First Lien                         79.99     No MI
17347669                                  512000                    516703.78    First Lien                         80.00     No MI
17348399                                  165600                    166149.68    First Lien                         89.51 Mortgage Guaranty Ins.
17348943                                  316800                       316800    First Lien                         90.00 Mortgage Guaranty Ins.
17348944                                  184000                    184960.87    First Lien                         88.04 United Guaranty
17347891                                  473000                    474916.57    First Lien                         71.67     No MI
17349673                                  252891                    253994.56    First Lien                         90.00 Mortgage Guaranty Ins.
17347892                                  289800                    291001.64    First Lien                         90.00 United Guaranty
17348946                                  221000                    222176.07    First Lien                         92.08 United Guaranty
17347894                                  114800                    115333.21    First Lien                         66.36     No MI
17349676                                  234900                    236154.44    First Lien                         90.00 United Guaranty
17349677                                  301500                       301500    First Lien                         90.00     No MI
17348949                                  262000                    263256.63    First Lien                         74.86     No MI
17347896                                  695000                    697730.11    First Lien                         73.54     No MI
17348720                                  328000                    329324.27    First Lien                         80.00     No MI
17349450                                  380000                    381694.46    First Lien                         80.00     No MI
17349451                                  265500                       265500    First Lien                         90.00 Mortgage Guaranty Ins.
17348723                                  264000                    265304.91    First Lien                         88.59 Radian Guaranty
17349462                                  389775                    391656.16    First Lien                         92.80 United Guaranty
17349463                                  504000                    506558.44    First Lien                         89.20 Mortgage Guaranty Ins.
17347681                                  400000                     403743.9    First Lien                         80.00     No MI
17349464                                  495000                    496435.48    First Lien                         86.09 Mortgage Guaranty Ins.
17347682                                  365000                    366745.23    First Lien                         78.49     No MI
17348735                                  199500                    199712.03    First Lien                         95.00 United Guaranty
17349465                                  243000                       243000    First Lien                         79.67     No MI
17348736                                  173500                    174273.65    First Lien                         78.15     No MI
17347684                                  144000                     145506.6    First Lien                         90.00 Radian Guaranty
17349466                                  136500                    136959.31    First Lien                         71.09     No MI
17348737                                  216000                    217126.69    First Lien                         90.00 Radian Guaranty
17349467                                  337250                    338712.92    First Lien                         95.00 United Guaranty
17347670                                  499000                    501074.07    First Lien                         76.77     No MI
17349453                                  129000                    129462.37    First Lien                         47.78     No MI
17348724                                  314000                    315031.67    First Lien                         69.78     No MI
17347671                                  257500                    259698.14    First Lien                         89.72 Triad Guaranty
17349454                                  323000                       323000    First Lien                         93.62 United Guaranty
17348725                                  595000                    597575.91    First Lien                         66.11     No MI
17349455                                  666000                    668629.53    First Lien                         78.35     No MI
17348726                                  159600                    160349.61    First Lien                         95.00 Radian Guaranty
17347673                                  223250                    224135.14    First Lien                         69.33 Radian Guaranty
17349456                                  236000                    236895.02    First Lien                         80.00     No MI
17348727                                  650000                    653148.13    First Lien                         73.03     No MI
17350196                                  494955                       494955    First Lien                         89.18 Mortgage Guaranty Ins.
17350197                                  499000                       499000    First Lien                         86.93 Mortgage Guaranty Ins.
17348478                                  360000                     361496.2    First Lien                         80.00     No MI
17347749                                  242250                    243185.93    First Lien                         95.00 United Guaranty
17348479                                  606150                    609016.46    First Lien                         89.67 United Guaranty
17348800                                  185400                       185400    First Lien                         90.00 Radian Guaranty
17348801                                  570700                    572766.28    First Lien                         67.14     No MI
17349530                                  285300                       285300    First Lien                         90.00     No MI
17348802                                  200000                    200866.05    First Lien                         89.69 Radian Guaranty
17349531                                 2650000                      2650000    First Lien                         63.10     No MI
17348480                                  323000                    324219.35    First Lien                         85.00 Radian Guaranty
17348804                                  292500                       292500    First Lien                         87.31     No MI
17347752                                  323000                    324247.26    First Lien                         95.00 Mortgage Guaranty Ins.
17348481                                  402000                    403506.12    First Lien                         75.00     No MI
17348805                                  389200                    388272.51    First Lien                         70.00     No MI
17348806                                  229196                       229196    First Lien                         79.58     No MI
17348483                                  274075                    275731.79    First Lien                         95.00 United Guaranty
17348807                                 1470000                      1470000    First Lien                         70.00     No MI
17349536                                  551000                       551000    First Lien                         95.00     No MI
17348484                                  220800                    220518.72    First Lien                         80.00     No MI
17348808                                  500000                    502057.39    First Lien                         78.62     No MI
17347755                                  181450                       181450    First Lien                         95.00 Mortgage Guaranty Ins.
17348485                                  342900                    344760.05    First Lien                         90.00 Radian Guaranty
17348809                                  113000                    113409.28    First Lien                         72.90     No MI
17349539                                  158125                    158816.52    First Lien                         79.46     No MI
17348486                                  174600                       174600    First Lien                         90.00 United Guaranty
17348487                                  230000                       230000    First Lien                         39.66     No MI
17347759                                  303500                    306110.14    First Lien                         73.31     No MI
17348489                                  354850                    356359.99    First Lien                         94.99 Mortgage Guaranty Ins.
17348811                                  465500                    467732.58    First Lien                         95.00 Radian Guaranty
17349540                                  200000                       200716    First Lien                         60.24     No MI
17348449                                  431000                    432652.09    First Lien                         89.42 Radian Guaranty
17349179                                  410000                    411694.45    First Lien                         83.67 United Guaranty
17347398                                  180000                    183006.38    First Lien                         80.00     No MI
17347399                                  111920                     112786.1    First Lien                         69.95     No MI
17349500                                  468000                    470164.41    First Lien                         90.00 Radian Guaranty
17349501                                  577000                       577000    First Lien                         83.62 Mortgage Guaranty Ins.
17348915                                  217500                       217500    First Lien                         88.06 Radian Guaranty
17347863                                  350000                    351469.54    First Lien                         87.50 Radian Guaranty
17348592                                  164529                    165172.38    First Lien                         90.00 Mortgage Guaranty Ins.
17349646                                  324000                       324000    First Lien                         90.00 United Guaranty
17348918                                  184000                    184606.88    First Lien                         78.30     No MI
17349502                                  548000                    550407.52    First Lien                         84.96 Mortgage Guaranty Ins.
17347721                                  463500                    467887.92    First Lien                         90.00 United Guaranty
17348451                                  465000                    466971.49    First Lien                         75.00     No MI
17349180                                  311250                    312188.25    First Lien                         75.00     No MI
17349504                                  451250                       451250    First Lien                         95.00     No MI
17349181                                  337500                     339179.2    First Lien                         90.00     No MI
17349505                                  260300                    261580.96    First Lien                         89.76 Radian Guaranty
17348452                                  491000                       491000    First Lien                         65.91     No MI
17348453                                  420000                    421649.31    First Lien                         80.00     No MI
17347724                                  200000                    200685.39    First Lien                         39.60     No MI
17349506                                  212400                    212280.85    First Lien                         90.00 Mortgage Guaranty Ins.
17349182                                  368000                    366822.63    First Lien                         80.00     No MI
17347725                                  355000                    356401.58    First Lien                         52.21     No MI
17349183                                  287000                     288162.9    First Lien                         78.63     No MI
17348454                                  400500                    402151.98    First Lien                         90.00 Radian Guaranty
17349507                                  464000                       464000    First Lien                         80.00     No MI
17347726                                  195500                    196908.86    First Lien                         75.19     No MI
17348455                                  276250                    278581.85    First Lien                         65.00     No MI
17349184                                  162900                    163253.85    First Lien                         90.00 Radian Guaranty
17349508                                  158000                    157961.37    First Lien                         87.78 United Guaranty
17347727                                  396000                    397893.45    First Lien                         80.00     No MI
17349509                                  364500                    366002.63    First Lien                         90.00 United Guaranty
17349185                                  471000                       471000    First Lien                         69.78     No MI
17348456                                  589000                       589000    First Lien                         94.24 United Guaranty
17348457                                  522750                    524894.58    First Lien                         75.00     No MI
17349186                                  380000                    379355.82    First Lien                         56.30     No MI
17347729                                  295000                    297811.56    First Lien                         50.86     No MI
17348458                                  594000                    596789.56    First Lien                         90.00 Mortgage Guaranty Ins.
17349187                                  567000                       567000    First Lien                         90.00 Mortgage Guaranty Ins.
17348459                                  423000                    425307.25    First Lien                         94.00 United Guaranty
17349189                                   96900                     97383.36    First Lien                         95.00 United Guaranty
17349510                                  266500                    267868.23    First Lien                         84.60 Mortgage Guaranty Ins.
17349511                                  233600                       233600    First Lien                         80.00     No MI
17347730                                  418000                    420057.03    First Lien                         95.00 United Guaranty
17349512                                  180000                    180882.65    First Lien                         90.00 United Guaranty
17348460                                  190000                    189694.23    First Lien                        100.00 Mortgage Guaranty Ins.
17347731                                 1036000                      1036000    First Lien                         64.75     No MI
17347732                                 1571250                    1578011.6    First Lien                         75.00     No MI
17349514                                  285000                       285000    First Lien                         57.00     No MI
17348594                                  333000                    334304.72    First Lien                         67.27     No MI
17347865                                  995000                    998078.14    First Lien                         51.69     No MI
17349647                                  285000                    286044.06    First Lien                         75.00     No MI
17347866                                  575000                       575000    First Lien                         89.56     No MI
17348812                                  375000                     376595.5    First Lien                         72.82     No MI
17349541                                  246000                       246000    First Lien                         89.45     No MI
17349542                                  360500                       360500    First Lien                         75.10     No MI
17348814                                  250560                    251873.47    First Lien                         90.00 Radian Guaranty
17348490                                  180000                    180786.88    First Lien                         75.00     No MI
17347762                                  434500                    434679.05    First Lien                         78.29     No MI
17348491                                  251500                    252761.71    First Lien                        100.00 Mortgage Guaranty Ins.
17349544                                  166400                       166400    First Lien                         80.00     No MI
17347763                                  382500                    386772.51    First Lien                         90.00 Radian Guaranty
17348816                                  628000                    630374.74    First Lien                         57.88     No MI
17349545                                  133000                       133000    First Lien                         74.30     No MI
17348493                                  372000                    373723.27    First Lien                         80.00     No MI
17348817                                  172000                    172661.01    First Lien                         78.18     No MI
17347764                                  530000                    532176.67    First Lien                         98.15 Triad Guaranty
17349546                                  235600                       235600    First Lien                         95.00 Mortgage Guaranty Ins.
17349547                                  593750                    596665.08    First Lien                         95.00 United Guaranty
17347765                                  205570                       205570    First Lien                         93.44 Mortgage Guaranty Ins.
17348495                                 1000000                    1004243.9    First Lien                         73.26     No MI
17348819                                  220500                    221583.77    First Lien                         81.67 Radian Guaranty
17349548                                  300000                       300000    First Lien                         80.00     No MI
17347767                                  366400                    368948.24    First Lien                         80.00     No MI
17348496                                  230000                    230859.94    First Lien                         83.64 Radian Guaranty
17347768                                  260000                    261650.83    First Lien                         68.42     No MI
17348497                                  513750                    515867.03    First Lien                         75.00     No MI
17348499                                  202000                    203172.67    First Lien                         89.98 Radian Guaranty
17349550                                  174750                    175591.65    First Lien                         75.00     No MI
17348822                                  207000                       207000    First Lien                         83.47 United Guaranty
17349552                                  360000                    359740.86    First Lien                         83.72 Mortgage Guaranty Ins.
17347770                                  511000                    512582.22    First Lien                         70.00     No MI
17348823                                  153510                       153510    First Lien                         60.20     No MI
17347772                                  297900                    300695.21    First Lien                         79.99     No MI
17348825                                  220000                       220974    First Lien                         66.67     No MI
17349554                                  457890                    459714.77    First Lien                         95.00 United Guaranty
17347773                                  431950                    435953.84    First Lien                         80.00     No MI
17348827                                  500000                    502654.42    First Lien                         84.75     No MI
17347775                                  107250                    107546.99    First Lien                         75.00     No MI
17348828                                   97900                     98108.59    First Lien                         59.88     No MI
17349557                                  150000                    150732.15    First Lien                         89.29 Radian Guaranty
17348829                                  142500                    142424.13    First Lien                         75.00     No MI
17349558                                  539940                       539940    First Lien                         89.99 Mortgage Guaranty Ins.
17347776                                  191250                       191250    First Lien                         85.00 United Guaranty
17347777                                  260000                    261247.19    First Lien                         81.76 Triad Guaranty
17349559                                  300000                       300000    First Lien                         50.00     No MI
17347778                                  333000                    334661.61    First Lien                         90.00 United Guaranty
17348830                                  619200                    621215.16    First Lien                         90.00 Mortgage Guaranty Ins.
17349560                                   75000                      75289.7    First Lien                         82.42 Mortgage Guaranty Ins.
17349561                                  294000                       295432    First Lien                         70.00     No MI
17348832                                  253000                    254206.62    First Lien                         82.14 Radian Guaranty
17348833                                  934000                    938543.69    First Lien                         74.72     No MI
17349562                                  243750                       243750    First Lien                         73.20     No MI
17348834                                  220000                    220923.59    First Lien                         59.78     No MI
17349563                                  232200                    233319.93    First Lien                         90.00 Radian Guaranty
17348462                                  525000                       526794    First Lien                         70.00     No MI
17349191                                  200000                    200950.93    First Lien                         80.00     No MI
17349515                                  520000                    521851.62    First Lien                         69.80     No MI
17347734                                  103500                    103996.42    First Lien                         75.00     No MI
17348463                                  436500                    437864.57    First Lien                         90.00 United Guaranty
17348919                                  200000                     200884.4    First Lien                         88.11 United Guaranty
17348595                                  135000                    135566.77    First Lien                         75.00     No MI
17348597                                  332000                    333147.15    First Lien                         80.00     No MI
17347868                                  348000                    349612.09    First Lien                         75.00     No MI
17347869                                  356400                    357917.12    First Lien                         90.00 United Guaranty
17348598                                  414000                    416034.84    First Lien                         90.00 Radian Guaranty
17350080                                  211500                       211500    First Lien                         90.00 United Guaranty
17350082                                  264550                       264550    First Lien                         88.18 United Guaranty
17350083                                  493050                       493050    First Lien                         93.91 United Guaranty
17350085                                  414000                       414000    First Lien                         90.00     No MI
17350089                                  250000                       250000    First Lien                         70.42     No MI
17348921                                  498750                    500404.15    First Lien                         75.00     No MI
17349650                                  297000                    297948.47    First Lien                         87.35 Mortgage Guaranty Ins.
17349651                                  363000                    364147.65    First Lien                         50.42     No MI
17347870                                  225000                    225927.17    First Lien                         75.00     No MI
17348923                                  360000                       360000    First Lien                         90.00 United Guaranty
17349652                                  265000                       265000    First Lien                         82.81     No MI
17348924                                  110000                    110466.83    First Lien                         53.66     No MI
17347871                                  348000                    349612.09    First Lien                         75.00     No MI
17349653                                  270000                       270000    First Lien                         90.00 Mortgage Guaranty Ins.
17349654                                  451000                    452780.74    First Lien                         88.43 Mortgage Guaranty Ins.
17347872                                  180500                    180069.86    First Lien                         73.52     No MI
17348925                                  170000                    170916.64    First Lien                         89.47 Radian Guaranty
17348926                                  310000                    311132.14    First Lien                         60.78     No MI
17347873                                  546650                    549263.77    First Lien                         78.65     No MI
17348464                                  347700                    349008.48    First Lien                         95.00 United Guaranty
17349193                                  148950                     149722.1    First Lien                         86.60 Mortgage Guaranty Ins.
17349517                                  385000                    386999.25    First Lien                         89.95 Radian Guaranty
17349648                                  585000                       585000    First Lien                         90.00 Mortgage Guaranty Ins.
17348890                                  403000                       403000    First Lien                         79.33     No MI
17349943                                  333000                       333000    First Lien                         90.00 Mortgage Guaranty Ins.
17348891                                  319200                    320293.88    First Lien                         78.43     No MI
17348892                                  615000                       615000    First Lien                         75.00     No MI
17348465                                  211500                     212210.6    First Lien                         90.00 United Guaranty
17349518                                  450000                    452221.78    First Lien                         90.00 Mortgage Guaranty Ins.
17347737                                  161100                    161941.47    First Lien                         90.00 Radian Guaranty
17349519                                  614000                    613140.17    First Lien                         93.74 United Guaranty
17349195                                  252000                       252000    First Lien                         90.00 United Guaranty
17347738                                  300000                     301281.4    First Lien                         80.00     No MI
17349196                                  129000                    129542.98    First Lien                         16.02     No MI
17347739                                  300000                     301281.4    First Lien                         80.00     No MI
17348469                                  227000                    227672.02    First Lien                         90.80 Mortgage Guaranty Ins.
17349198                                  195700                    196359.43    First Lien                         95.00 United Guaranty
17349199                                  128500                    129075.09    First Lien                         85.67 Mortgage Guaranty Ins.
17349520                                  181000                    181633.64    First Lien                         78.35     No MI
17347740                                  392000                    393674.36    First Lien                         80.00     No MI
17349522                                  206000                    206840.84    First Lien                         82.40 Mortgage Guaranty Ins.
17347741                                  518330                    520505.74    First Lien                         94.24 Mortgage Guaranty Ins.
17349523                                  360000                    361953.27    First Lien                         90.00 United Guaranty
17348471                                  100000                    100362.87    First Lien                         80.00     No MI
17347743                                  145800                    147131.38    First Lien                         90.00 Triad Guaranty
17348472                                  288000                    289526.25    First Lien                         90.00 Radian Guaranty
17349525                                  261000                       261000    First Lien                         90.00 United Guaranty
17348596                                  154000                    154649.17    First Lien                         66.96     No MI
17349649                                  495000                     497077.1    First Lien                         93.40 United Guaranty
17348893                                  450000                    451959.34    First Lien                         66.18     No MI
17348894                                  648000                    651001.43    First Lien                         90.00 Radian Guaranty
17347744                                  129825                    130895.17    First Lien                         75.00     No MI
17348473                                  322000                    323124.37    First Lien                         89.94 Mortgage Guaranty Ins.
17349526                                  327750                       327750    First Lien                         95.00 United Guaranty
17349527                                  204000                    204720.44    First Lien                         80.00     No MI
17348474                                  328000                    329482.85    First Lien                         80.00     No MI
17348475                                  312400                    313589.55    First Lien                         86.78      PMI
17349528                                  335200                    336446.47    First Lien                         80.00     No MI
17348835                                  100000                    100414.41    First Lien                         54.05     No MI
17349565                                  513000                    515353.52    First Lien                         95.00 United Guaranty
17347784                                  429000                    431203.31    First Lien                        100.00 Mortgage Guaranty Ins.
17349566                                  441000                    442961.43    First Lien                         90.00 Mortgage Guaranty Ins.
17347785                                  287100                    288553.38    First Lien                         89.72 Mortgage Guaranty Ins.
17348838                                  172000                       172000    First Lien                         74.46     No MI
17349567                                  315000                       315000    First Lien                         90.00 Radian Guaranty
17348839                                  825000                       825000    First Lien                         58.93     No MI
17349568                                  527250                       527250    First Lien                         95.00 Radian Guaranty
17347787                                   59360                     59810.91    First Lien                         79.15     No MI
17349569                                  168000                       168000    First Lien                         70.00     No MI
17347746                                  522000                       522000    First Lien                         90.00 Mortgage Guaranty Ins.
17347747                                  266500                    268512.78    First Lien                         79.55     No MI
17348476                                   82500                     82824.71    First Lien                         75.00     No MI
17349529                                  227050                       227050    First Lien                         74.44 Mortgage Guaranty Ins.
17348477                                  180000                    180861.58    First Lien                         72.00     No MI
17347789                                 2040000                   2046931.16    First Lien                         76.98     No MI
17348840                                  100000                    100214.33    First Lien                         25.64     No MI
17349570                                  390000                    391938.01    First Lien                        100.00 Mortgage Guaranty Ins.
17349571                                  400000                    401862.58    First Lien                         75.47     No MI
17349572                                  316000                    317431.93    First Lien                         44.82     No MI
17348844                                  413250                    414660.44    First Lien                         95.00 Radian Guaranty
17349573                                   87750                     88078.18    First Lien                         75.00     No MI
17348845                                  520000                    521760.34    First Lien                         80.00     No MI
17349574                                  284400                       284400    First Lien                         90.00 United Guaranty
17347380                                  391065                    397081.02    First Lien                         89.90 Triad Guaranty
17349162                                  144900                       144900    First Lien                         94.71 United Guaranty
17347381                                  327500                     333718.9    First Lien                         94.93 Triad Guaranty
17348434                                  224000                    224675.33    First Lien                         80.00     No MI
17349163                                  270000                       270000    First Lien                         90.00 Radian Guaranty
17349164                                  272650                    273758.13    First Lien                         91.80 Mortgage Guaranty Ins.
17348435                                  224000                       224000    First Lien                         77.24     No MI
17347383                                  221250                    224479.15    First Lien                         75.00     No MI
17348436                                  400500                    402387.47    First Lien                         90.00 Mortgage Guaranty Ins.
17349165                                  220500                    221419.15    First Lien                         90.00 Radian Guaranty
17347384                                  261000                    263823.43    First Lien                         90.00 Radian Guaranty
17348437                                  202560                    203376.63    First Lien                         80.00     No MI
17347708                                  454500                    456488.35    First Lien                         90.00 Radian Guaranty
17349166                                  228300                       229395    First Lien                         75.00     No MI
17347385                                  373500                    379774.56    First Lien                         87.88 Radian Guaranty
17347386                                  244625                    247893.25    First Lien                         94.82 Radian Guaranty
17347387                                  450000                    456897.53    First Lien                         39.13     No MI
17347389                                  156750                    158742.71    First Lien                         95.00 Triad Guaranty
17347710                                  442000                    441447.31    First Lien                         93.05 United Guaranty
17348440                                  374400                    375596.27    First Lien                         90.00 United Guaranty
17348441                                  640000                    642980.12    First Lien                         80.00     No MI
17349170                                  416000                    417732.06    First Lien                         80.00     No MI
17347713                                  343800                    347160.26    First Lien                         90.00 United Guaranty
17349171                                  615000                    617523.44    First Lien                         89.78 Mortgage Guaranty Ins.
17347390                                  275000                    278671.16    First Lien                         70.51     No MI
17348443                                  323500                    325298.24    First Lien                         87.91 Radian Guaranty
17349172                                  278370                       278370    First Lien                         85.65 Radian Guaranty
17347391                                  427500                    434869.36    First Lien                         95.00 Triad Guaranty
17348444                                  245471                    246394.85    First Lien                         89.92 Mortgage Guaranty Ins.
17349173                                  536000                       536000    First Lien                         63.43     No MI
17347392                                  240300                    243570.74    First Lien                         90.00 Radian Guaranty
17348445                                  479750                    482106.93    First Lien                         95.00 Radian Guaranty
17347393                                 1100000                   1108029.62    First Lien                         31.43     No MI
17347717                                  108000                    108404.63    First Lien                         88.52 Triad Guaranty
17347394                                  617500                    623503.03    First Lien                         79.17 Triad Guaranty
17348447                                  193000                    193930.86    First Lien                         67.01     No MI
17347718                                  405000                    407133.16    First Lien                         90.00 Mortgage Guaranty Ins.
17347395                                   79200                     80065.75    First Lien                         79.20     No MI
17348448                                  854100                    857418.41    First Lien                         88.05 Triad Guaranty
17347396                                  270750                    274359.55    First Lien                         91.78 Triad Guaranty
17348427                                  384500                    386053.94    First Lien                         83.23 United Guaranty
17349157                                  292500                       292500    First Lien                         90.00 Mortgage Guaranty Ins.
17348428                                  382000                    383638.48    First Lien                         88.84 Mortgage Guaranty Ins.
17347375                                   94875                     96502.91    First Lien                         75.00     No MI
17349158                                  193500                       193500    First Lien                         90.00     No MI
17350072                                  603250                       603250    First Lien                         92.81 United Guaranty
17350076                                  515280                       515280    First Lien                         95.00 Mortgage Guaranty Ins.
17347376                                  194750                    197666.49    First Lien                         95.00 Mortgage Guaranty Ins.
17347377                                  750000                    755350.34    First Lien                         71.43     No MI
17347378                                   54000                      54592.7    First Lien                         75.00     No MI
17347700                                  111600                    112031.03    First Lien                         75.41     No MI
17348430                                  312300                    314072.14    First Lien                         90.00 Radian Guaranty
17349160                                  122500                       122500    First Lien                         70.00     No MI
17350079                                  522500                       522500    First Lien                         95.00 United Guaranty
17348910                                  278100                    279490.44    First Lien                         87.18 Mortgage Guaranty Ins.
17348912                                  588000                    590235.54    First Lien                         80.00     No MI
17349641                                  468000                    469725.56    First Lien                         80.00     No MI
17348431                                  441000                    443435.59    First Lien                         90.00 Mortgage Guaranty Ins.
17348432                                  300000                    303000.49    First Lien                         75.00     No MI
17348913                                  212000                    213057.72    First Lien                         92.17 United Guaranty
17349642                                  280000                    281027.69    First Lien                         86.15 Radian Guaranty
17348590                                  207000                     207979.3    First Lien                         88.84 United Guaranty
17348914                                  341500                    343021.11    First Lien                         97.57 Mortgage Guaranty Ins.
17347703                                  252000                    252907.06    First Lien                         88.11 Triad Guaranty
17349161                                  270000                       270000    First Lien                         90.00 Mortgage Guaranty Ins.
17349643                                 1330000                      1330000    First Lien                         70.00     No MI
17348591                                  174073                    174672.48    First Lien                         87.04 Mortgage Guaranty Ins.
17349644                                  106000                    105714.07    First Lien                         69.28     No MI
17347862                                  620000                       620000    First Lien                         80.00     No MI
17349631                                  228000                    227890.13    First Lien                         90.84 Radian Guaranty
17348903                                  553500                    555879.22    First Lien                         90.00 Radian Guaranty
17347850                                  394250                    396202.04    First Lien                         95.00 United Guaranty
17347851                                  408150                    412574.43    First Lien                         90.00 Radian Guaranty
17348904                                  300200                    301099.68    First Lien                         95.00 United Guaranty
17349633                                  343000                       343000    First Lien                         70.00     No MI
17348581                                  326000                    327394.52    First Lien                         83.59 Radian Guaranty
17347852                                  283000                    285876.19    First Lien                         84.48 Mortgage Guaranty Ins.
17348425                                  351000                    352565.52    First Lien                         90.00 Radian Guaranty
17348426                                  221800                    221163.11    First Lien                         94.38 Radian Guaranty
17347373                                  180000                    181770.08    First Lien                         75.00     No MI
17349155                                  149500                    149991.61    First Lien                         65.00     No MI
17349634                                  233100                       233100    First Lien                         90.00     No MI
17348582                                   82400                     82749.36    First Lien                         80.00     No MI
17348583                                  342000                    343285.51    First Lien                         67.06     No MI
17347854                                  217744                       217744    First Lien                         77.90     No MI
17349636                                  315000                       315000    First Lien                         87.50 United Guaranty
17348584                                  170000                    170750.97    First Lien                         69.39     No MI
17347855                                  268000                     270573.8    First Lien                         74.03     No MI
17348908                                  169500                    170112.59    First Lien                         67.80 Mortgage Guaranty Ins.
17349637                                  570000                    573107.23    First Lien                         95.00 Radian Guaranty
17348909                                  428000                    429975.13    First Lien                         80.00     No MI
17347856                                  400000                    401282.98    First Lien                         60.15     No MI
17348585                                  236687                    237601.51    First Lien                         98.62 Mortgage Guaranty Ins.
17349638                                  344800                       344800    First Lien                         80.00     No MI
17348586                                  189000                    189842.58    First Lien                         90.00 Radian Guaranty
17347857                                  359000                    360781.57    First Lien                         89.75 Radian Guaranty
17348587                                  200900                    201794.45    First Lien                         70.00     No MI
17349156                                 2500000                      2500000    First Lien                         64.10     No MI
17347374                                  195000                    196902.51    First Lien                         75.00     No MI
17347859                                  247200                    248207.03    First Lien                         77.49     No MI
17348588                                  400000                    401881.29    First Lien                         55.48     No MI
17348578                                  520000                       520000    First Lien                         80.00     No MI
17348579                                   97598                     97991.47    First Lien                         73.38     No MI
17350062                                  274500                       274500    First Lien                         90.00     No MI
17350066                                  191000                       191000    First Lien                         38.20     No MI
17350067                                  403700                     405380.8    First Lien                         94.99 United Guaranty
17350068                                  365000                       365000    First Lien                         79.35     No MI
17350069                                   48500                        48500    First Lien                         77.60     No MI
17348900                                  359820                    361116.78    First Lien                         90.00 United Guaranty
17349630                                  319500                       319500    First Lien                         90.00 Radian Guaranty
17348571                                  599920                    602313.55    First Lien                         79.99     No MI
17348096                                  475000                    477351.86    First Lien                         95.00 United Guaranty
17347367                                  219000                    222149.45    First Lien                         75.00     No MI
17349624                                  612000                    614702.03    First Lien                         90.00 Mortgage Guaranty Ins.
17348572                                  279750                    280486.87    First Lien                         75.00     No MI
17347843                                  246000                    246897.33    First Lien                         98.40 Mortgage Guaranty Ins.
17348573                                  361000                    362532.73    First Lien                         88.05 Mortgage Guaranty Ins.
17347844                                  198400                    199328.11    First Lien                         80.00     No MI
17347845                                  133797                    134228.57    First Lien                         89.20 Mortgage Guaranty Ins.
17348097                                  213750                    213520.56    First Lien                         95.00 Triad Guaranty
17347368                                  342000                    346974.22    First Lien                         95.00 Triad Guaranty
17348574                                  159200                     159961.2    First Lien                         80.00     No MI
17349627                                  517850                    516824.66    First Lien                         61.65     No MI
17347369                                  595800                     605749.8    First Lien                         90.00 Mortgage Guaranty Ins.
17348098                                  356250                    357761.55    First Lien                         85.84 United Guaranty
17348575                                  432000                    434118.37    First Lien                         90.00 United Guaranty
17347847                                  484146                    486489.81    First Lien                         89.99 Radian Guaranty
17349629                                  184419                     185313.5    First Lien                         84.99 Radian Guaranty
17348576                                  262675                       262675    First Lien                         90.58 United Guaranty
17348099                                   84500                     84758.51    First Lien                         65.00     No MI
17349151                                  195000                    194911.36    First Lien                         86.67 Mortgage Guaranty Ins.
17348422                                  435000                    436771.81    First Lien                         49.71     No MI
17348423                                  260000                    261232.34    First Lien                         68.42     No MI
17347848                                  150000                    150476.54    First Lien                         44.78     No MI
17348577                                  195920                    196851.53    First Lien                         80.00     No MI
17348424                                  186200                     187145.2    First Lien                         93.10 United Guaranty
17347371                                  444000                    452391.97    First Lien                         89.93 Triad Guaranty
17349154                                  167400                    168283.23    First Lien                         90.00 Radian Guaranty
17350046                                  399000                       399000    First Lien                         75.00     No MI
17349610                                  297500                     298708.1    First Lien                         70.00     No MI
17349612                                  261250                    262383.24    First Lien                         95.00 United Guaranty
17348560                                  359925                    361266.61    First Lien                         75.00     No MI
17349290                                  190000                    190952.07    First Lien                         97.44 Mortgage Guaranty Ins.
17347832                                  600000                    602618.86    First Lien                         80.00     No MI
17349614                                  259400                       259400    First Lien                         87.05 Radian Guaranty
17349291                                  186830                    187577.59    First Lien                         69.97     No MI
17349615                                  387000                       387000    First Lien                         90.00 United Guaranty
17348563                                  146250                    146870.67    First Lien                         75.00     No MI
17349292                                  418500                    420455.86    First Lien                         90.00 Radian Guaranty
17347834                                  507500                    511080.86    First Lien                         70.00     No MI
17349616                                  235000                       235000    First Lien                         94.00 United Guaranty
17349293                                 2187250                   2196534.61    First Lien                         64.96     No MI
17349617                                  232000                       232000    First Lien                         80.00     No MI
17348565                                  284300                    285417.36    First Lien                         90.00 Mortgage Guaranty Ins.
17347836                                  160000                     161476.7    First Lien                        100.00 Mortgage Guaranty Ins.
17349294                                  360000                    361440.66    First Lien                         90.00 Radian Guaranty
17348566                                  193927                    194643.33    First Lien                         88.96 United Guaranty
17349619                                  406500                    408276.76    First Lien                         99.88 Mortgage Guaranty Ins.
17347838                                  475000                    478886.86    First Lien                         37.70     No MI
17349296                                  247500                    248674.36    First Lien                         75.00     No MI
17347839                                  535500                     537308.8    First Lien                         90.00 Republic MIC
17349297                                  183500                       183500    First Lien                         74.29     No MI
17348569                                  147050                       147050    First Lien                         85.00 United Guaranty
17349298                                  204000                       204000    First Lien                         80.00     No MI
17350053                                  376000                       376000    First Lien                         79.16     No MI
17350054                                  284000                    285062.14    First Lien                         74.74     No MI
17350057                                  296000                       296000    First Lien                         80.00     No MI
17350058                                  238500                       238500    First Lien                         88.33 Mortgage Guaranty Ins.
17350059                                 1109500                       909500    First Lien                         70.00     No MI
17349620                                  235300                       235300    First Lien                         74.70     No MI
17349621                                  806000                       809530    First Lien                         74.98     No MI
17347840                                  348210                    349942.48    First Lien                         89.98 Radian Guaranty
17349622                                  988000                       988000    First Lien                         80.00     No MI
17349623                                  272990                       272990    First Lien                         98.91 Mortgage Guaranty Ins.
17348570                                  576300                    578784.38    First Lien                         89.35 Mortgage Guaranty Ins.
17348265                                  360000                    361756.68    First Lien                         80.00     No MI
17349318                                  166000                    166852.56    First Lien                         98.81 Mortgage Guaranty Ins.
17347537                                  148500                    150316.94    First Lien                         90.00 Mortgage Guaranty Ins.
17349319                                  120000                     120487.3    First Lien                         40.68     No MI
17348267                                  387000                     388102.1    First Lien                         90.00 Mortgage Guaranty Ins.
17347538                                  198900                       198900    First Lien                         90.00 Radian Guaranty
17348269                                  346750                    347962.09    First Lien                         95.00 Radian Guaranty
17349320                                  214500                       214500    First Lien                         53.63     No MI
17347540                                  299000                    300511.54    First Lien                         87.94 United Guaranty
17349618                                  329000                    330424.42    First Lien                         88.92 Mortgage Guaranty Ins.
17348116                                  265905                       265905    First Lien                         94.63 United Guaranty
17347530                                  208800                    210891.63    First Lien                         85.22 Triad Guaranty
17347531                                  280000                    284228.21    First Lien                        100.00 Mortgage Guaranty Ins.
17347532                                  263500                    267376.76    First Lien                         85.00 Triad Guaranty
17349314                                  604700                       604700    First Lien                         93.03     No MI
17347533                                  650000                    651025.77    First Lien                         53.28     No MI
17348262                                  240000                    241187.62    First Lien                        100.00 Mortgage Guaranty Ins.
17349315                                  670500                    670144.83    First Lien                         90.00 Radian Guaranty
17348263                                  440000                    441648.66    First Lien                         80.00     No MI
17347534                                   84750                     85606.56    First Lien                         69.75     No MI
17349316                                  235600                    236635.99    First Lien                         94.24 Mortgage Guaranty Ins.
17348264                                  598500                       598500    First Lien                         90.00     No MI
17349317                                  560000                       560000    First Lien                         80.00     No MI
17348259                                  383000                    384688.88    First Lien                         94.57 United Guaranty
17349310                                  250200                    251025.53    First Lien                         90.00 United Guaranty
17347191                                  597800                    603992.84    First Lien                         79.92     No MI
17348245                                  249300                    250413.41    First Lien                         90.00 Radian Guaranty
17347192                                  372000                     373685.7    First Lien                         80.00     No MI
17347193                                  376900                     381326.9    First Lien                         93.76 Triad Guaranty
17347519                                  332000                    335587.19    First Lien                         76.32     No MI
17348249                                  284750                       284750    First Lien                         85.00 United Guaranty
17347197                                  639000                    650782.24    First Lien                         90.00 Triad Guaranty
17347198                                  334800                    342156.61    First Lien                         90.00 Radian Guaranty
17347199                                  294500                    299606.67    First Lien                         95.00 Triad Guaranty
17349300                                 1803500                    1812057.4    First Lien                         53.04     No MI
17349301                                  231000                    232030.06    First Lien                         79.66     No MI
17348250                                  266000                    266972.28    First Lien                         94.33 United Guaranty
17347522                                  100000                    100375.12    First Lien                         80.00     No MI
17349304                                  301500                       301500    First Lien                         90.00 United Guaranty
17348252                                  202500                    202047.06    First Lien                         75.00     No MI
17349305                                  280800                    281781.94    First Lien                         90.00 Radian Guaranty
17347523                                  650000                       650000    First Lien                         94.48 United Guaranty
17347524                                  504000                    510048.86    First Lien                         80.00     No MI
17348253                                  348000                    349491.97    First Lien                         80.00     No MI
17347525                                   67920                     68147.67    First Lien                         77.18     No MI
17348254                                  348000                    349620.44    First Lien                         73.26     No MI
17349307                                  357000                       357000    First Lien                         93.95 Mortgage Guaranty Ins.
17349308                                  476000                       476000    First Lien                         89.81 Radian Guaranty
17348256                                  364000                    365512.48    First Lien                         94.55 Radian Guaranty
17347527                                  423750                    427726.08    First Lien                         75.00     No MI
17349309                                  403920                       404641    First Lien                         76.94     No MI
17348257                                  405000                    406941.67    First Lien                         90.00 Radian Guaranty
17347528                                  480000                    484569.54    First Lien                         71.64     No MI
17348258                                  178200                    179166.64    First Lien                         90.00 Radian Guaranty
17207112                                  795000                    787313.14    First Lien                         64.90     No MI
17207130                                  540000                    537715.09    First Lien                         72.00     No MI
17207133                                  990000                    985347.73    First Lien                         59.64     No MI
17207138                                  470000                    468011.29    First Lien                         67.14     No MI
17207141                                  779000                    775703.82    First Lien                         69.55     No MI
17207152                                  442000                    440129.76    First Lien                         56.16     No MI
17207164                                  686000                    683097.32    First Lien                         71.83     No MI
17207170                                  588000                    585511.99    First Lien                         60.00     No MI
17207174                                  666000                    663181.95    First Lien                         56.44     No MI
17207892                                 1000000                    993648.42    First Lien                         74.82     No MI
17207951                                  465500                    463530.33    First Lien                         70.00     No MI
17207953                                  267200                    268627.98    First Lien                         80.00     No MI
17214005                                  518000                    515808.18    First Lien                         70.00     No MI
17214030                                  550000                    547672.79    First Lien                         57.89     No MI
17214736                                  550000                    547672.79    First Lien                         65.87     No MI
17214756                                  480000                    471017.98    First Lien                         43.64     No MI
17181745                                  650000                    645871.47    First Lien                         48.15     No MI
17181748                                  530000                    526633.65    First Lien                         79.34     No MI
17182430                                  656000                    651833.37    First Lien                         80.00     No MI
17182446                                  536000                     533561.8    First Lien                         80.00     No MI
17182488                                  450000                    448095.91    First Lien                         46.01     No MI
17182495                                  518000                    514709.87    First Lien                         71.94     No MI
17182499                                  786000                    781289.07    First Lien                         74.86     No MI
17182511                                  447000                    444160.85    First Lien                         58.43     No MI
17200634                                  615000                    611093.78    First Lien                         76.88     No MI
17200639                                  847000                    691620.21    First Lien                         70.00     No MI
17200640                                  840000                    834664.68    First Lien                         70.00     No MI
17200658                                  908600                    902828.95    First Lien                         70.00     No MI
17200705                                  307000                    307290.84    First Lien                         78.72     No MI
17200724                                 1000000                    993648.42    First Lien                         67.57     No MI
17201525                                  520000                    517799.72    First Lien                         79.39     No MI
17201549                                  400000                    398307.47    First Lien                         48.78     No MI
17201563                                  640000                    637291.33    First Lien                         80.00     No MI
17201573                                  515000                    512820.87    First Lien                         59.20     No MI
17202618                                  426000                    424197.47    First Lien                         45.08     No MI
17202681                                  870000                    864474.14    First Lien                         69.60     No MI
17202723                                  889000                    885238.38    First Lien                         44.45     No MI
17201076                                  135000                    138072.48    First Lien                         27.27     No MI
16819864                                  217500                    220365.66    First Lien                         75.00     No MI
16847939                                  400000                    405610.75    First Lien                         80.00     No MI
16852442                                  232000                    238132.82    First Lien                         80.00     No MI
16963401                                  238751                    241394.09    First Lien                         80.00     No MI
16974051                                  234300                    238191.89    First Lien                         79.99     No MI
16974470                                  592000                    601519.43    First Lien                         80.00     No MI
16978811                                  140000                    141963.75    First Lien                         80.00     No MI
16981616                                   92400                     93379.85    First Lien                         79.93     No MI
16991568                                  209700                    211926.79    First Lien                         90.00      PMI
16991616                                  202500                    206184.56    First Lien                         75.00     No MI
16991671                                  301000                    306925.49    First Lien                         64.04     No MI
16991674                                  300000                     305586.7    First Lien                         54.55     No MI
17000114                                 1950000                   1975865.97    First Lien                         60.00     No MI
17000329                                  984020                    993254.06    First Lien                         80.00     No MI
17001517                                  344000                    349529.28    First Lien                         80.00     No MI
17001623                                  181000                    182784.96    First Lien                         79.74     No MI
17002978                                  428000                    433209.86    First Lien                         80.00     No MI
17004866                               923879.25                     934496.9    First Lien                         75.00     No MI
17012773                                  264000                    268400.83    First Lien                         80.00     No MI
17013021                                  309500                    313579.73    First Lien                         83.20      PMI
17013428                                  299000                    299352.63    First Lien                         67.95     No MI
17013729                                  187500                    189834.47    First Lien                         75.00     No MI
17014668                                  240000                    244203.96    First Lien                         80.00     No MI
17014763                                  408000                    408632.86    First Lien                         80.00     No MI
17015131                                  361500                    367373.17    First Lien                         79.45     No MI
17016089                                  456000                    462010.77    First Lien                         80.00     No MI
17016191                                  431100                    435102.24    First Lien                         90.00 Radian Guaranty
17016305                                  322000                    326009.12    First Lien                         74.02     No MI
17016612                                  360000                    363120.81    First Lien                         80.00     No MI
17020368                                  526400                    535175.01    First Lien                         80.00     No MI
17021756                                  208000                    211465.33    First Lien                         80.00     No MI
17027409                                  440000                     447334.7    First Lien                         80.00     No MI
17027503                                  280000                    284075.42    First Lien                         80.00     No MI
17027646                                  448000                    455468.05    First Lien                         80.00     No MI
17028145                                  270000                    273469.73    First Lien                         77.14     No MI
17028149                                  488000                    496624.46    First Lien                         80.00     No MI
17033342                                  270000                    272647.46    First Lien                         52.94     No MI
17033485                                  251250                    255228.96    First Lien                         75.00     No MI
17034395                                  384000                    388521.32    First Lien                         80.00     No MI
17034513                                  232000                    233926.51    First Lien                         80.00     No MI
17042735                                  256500                    260992.63    First Lien                         90.00      PMI
17048271                                  208700                     210169.1    First Lien                         79.96     No MI
17053341                                  540000                    547574.55    First Lien                         78.26     No MI
17055541                                  168000                    168425.62    First Lien                         70.00     No MI
17058009                                  453000                    458779.86    First Lien                         78.78     No MI
17058668                                  146500                    148245.47    First Lien                         79.19     No MI
17060522                                  315000                     319418.5    First Lien                         52.50     No MI




--------------------------------------------------------------------------------




LOAN_SEQ                              CURRENT_GROSS_COUPON           SERV_FEE       MSERV     LPMI          TRUSTFEE                 CURRENT_NET_COUPON
16633091                                             7.875            0.375         0.000     0.000           0.0075                              7.493
16641416                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16646717                                             7.375            0.375         0.000     0.000           0.0075                              6.993
16646724                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16839984                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16840239                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16844854                                             7.750            0.375         0.000     0.000           0.0075                              7.368
16849474                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17089267                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17169191                                             7.750            0.375         0.000     0.000           0.0075                              7.368
17182729                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17201839                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17201890                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16564527                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16818778                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16970088                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16848772                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17042771                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17298893                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17052033                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16347818                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16857295                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16979415                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17265878                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17274231                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17274398                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17278365                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17247510                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17256316                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17256965                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17230610                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17231368                                             7.750            0.375         0.000     0.000           0.0075                              7.368
17243888                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17243916                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17243917                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17246995                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17248627                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17252906                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17257000                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17259600                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17238817                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17238835                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17231747                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17231752                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17231755                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17230236                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17230307                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17231115                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17231182                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17229306                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17202094                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17202180                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17202226                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17214352                                             7.375            0.375         0.000     0.000           0.0075                              6.993
17214353                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17218849                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17221875                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17224452                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17160348                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17160357                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17245913                                             2.750            0.375         0.000     0.000           0.0075                              2.368
17249947                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17221467                                             2.750            0.375         0.000     0.000           0.0075                              2.368
17229401                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17217437                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17219061                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17304781                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17303102                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17266303                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17263956                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17265575                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17312285                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17303916                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17295248                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17302117                                             1.000            0.375         0.000     0.000           0.0075                              0.618
16707906                                             8.950            0.375         0.000     0.000           0.0075                              8.567
17298130                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17298898                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17302224                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17303582                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17275441                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17280160                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17286726                                             1.000            0.375         0.000     0.000           0.0075                              0.618
16775675                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17295257                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17247451                                             2.750            0.375         0.000     0.000           0.0075                              2.368
17204126                                             1.750            0.375         0.000     0.000           0.0075                              1.368
16717374                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17048205                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17009135                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17002010                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16990078                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16990303                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16991800                                             7.500            0.375         0.000     0.000           0.0075                              7.118
16968398                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16968626                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16859493                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16856406                                             7.750            0.375         0.000     0.000           0.0075                              7.368
16856655                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16840071                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16851387                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17182749                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17226618                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17226700                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17303911                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17304321                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17309089                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17303592                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17293528                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17298114                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17299607                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17301591                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17301808                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17302173                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17280106                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17286721                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17279637                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17279639                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17217078                                             5.027            0.375         0.000     0.000           0.0075                              4.645
17228992                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17231718                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17256978                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17263499                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17265594                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17265916                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17267726                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17267751                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17274433                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17275564                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17275584                                             7.500            0.375         0.000     0.000           0.0075                              7.118
17275605                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17279075                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17301868                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17204135                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17207160                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17218493                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17224191                                             7.500            0.375         0.000     0.000           0.0075                              7.118
17229990                                             7.375            0.375         0.000     0.000           0.0075                              6.993
17230502                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17230599                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17230477                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17233865                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17242837                                             7.750            0.375         0.000     0.000           0.0075                              7.368
17242900                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17242743                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17244062                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17244517                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17245891                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17245893                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17245894                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17245895                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17246618                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17246621                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17247394                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17247554                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17247701                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17250001                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17251420                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17251430                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17255162                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17255967                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17255924                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17256326                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17256884                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17256911                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17259544                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17263531                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17264090                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17265501                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17265538                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17266227                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17266267                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17266278                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17267288                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17267258                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17272354                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17274291                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17274343                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17274358                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17274359                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17274360                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17275509                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17275511                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17275549                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17278988                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17279045                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17279649                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17293514                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17295293                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17297155                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17298928                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17304864                                             2.000            0.375         0.000     0.000           0.0075                              1.618
16721653                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17128723                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17243247                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17243250                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17243890                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17243911                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17215693                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17215712                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17217952                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17248651                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17219526                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17224492                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17224526                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17224527                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17226676                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17228907                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17229015                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17229273                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17229352                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17230227                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17230272                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17231164                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17128891                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17148884                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17154737                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17278453                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17293485                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17293547                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17267369                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17003387                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17012781                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17000369                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17000373                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16852931                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16859252                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16965266                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16965493                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16968216                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16970796                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16974186                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16990139                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16990385                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16823966                                             7.250            0.375         0.000     0.000           0.0075                              6.868
16824240                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16835173                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16968047                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16970308                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16982669                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16997888                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16650854                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16650125                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16602614                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16575124                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16706199                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16685486                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16814864                                             8.330            0.375         0.000     0.000           0.0075                              7.948
16814853                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16814877                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16966566                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17004231                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16814903                                             8.455            0.375         0.000     0.000           0.0075                              8.073
16848716                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17004242                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17156420                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16814904                                             8.455            0.375         0.000     0.000           0.0075                              8.073
16966595                                             8.330            0.375         0.000     0.000           0.0075                              7.948
17303284                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17303285                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17303287                                             7.500            0.375         0.000     0.000           0.0075                              7.118
17303288                                             6.625            0.375         0.000     0.000           0.0075                              6.243
17312468                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17228464                                             7.500            0.375         0.000     0.000           0.0075                              7.118
17228465                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17228466                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17228467                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17228468                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17228469                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17228471                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17228472                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17228473                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17228474                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17228475                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17228476                                             7.375            0.375         0.000     0.000           0.0075                              6.993
17228477                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17228478                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17228479                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17228480                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17228481                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17228482                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17228483                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17228484                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17244315                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17244316                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17308894                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308896                                             9.750            0.375         0.000     0.970           0.0075                              8.398
17308897                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308910                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17308911                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308912                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308913                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17308906                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308907                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308908                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308914                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308915                                             3.250            0.375         0.000     0.000           0.0075                              2.868
17308916                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308917                                             8.875            0.375         0.000     0.670           0.0075                              7.823
17308898                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17308900                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308901                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308966                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308967                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308968                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308969                                             9.750            0.375         0.000     0.640           0.0075                              8.728
17308970                                             3.250            0.375         0.000     0.730           0.0075                              2.138
17308971                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308972                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308973                                             2.250            0.375         0.000     0.000           0.0075                              1.868
17308754                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308756                                             3.250            0.375         0.000     0.860           0.0075                              2.008
17308974                                             3.250            0.375         0.000     0.640           0.0075                              2.228
17308975                                             3.125            0.375         0.000     0.750           0.0075                              1.993
17308976                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308977                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308823                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308825                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308902                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308903                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17308904                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308905                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308978                                             2.250            0.375         0.000     0.000           0.0075                              1.868
17308979                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308980                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308981                                             9.500            0.375         0.000     0.710           0.0075                              8.408
17308982                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308983                                             3.250            0.375         0.000     0.640           0.0075                              2.228
17308984                                             3.250            0.375         0.000     0.640           0.0075                              2.228
17308985                                             2.250            0.375         0.000     0.970           0.0075                              0.898
17308918                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308919                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308921                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308925                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308926                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308927                                             2.750            0.375         0.000     0.530           0.0075                              1.838
17308928                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308929                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308683                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308684                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17308685                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308689                                             7.625            0.375         0.000     0.000           0.0075                              7.243
17308691                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17308692                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17308693                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17308694                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17308695                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308697                                             2.250            0.375         0.000     0.570           0.0075                              1.298
17308698                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17308699                                             7.250            0.375         0.000     0.000           0.0075                              6.868
17308700                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17308702                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308703                                             9.750            0.375         0.000     0.640           0.0075                              8.728
17308704                                             2.500            0.375         0.000     0.000           0.0075                              2.118
17308705                                             3.250            0.375         0.000     0.730           0.0075                              2.138
17308706                                             2.250            0.375         0.000     0.570           0.0075                              1.298
17308707                                             8.625            0.375         0.000     0.540           0.0075                              7.703
17308708                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308709                                             4.625            0.375         0.000     0.670           0.0075                              3.573
17308710                                             7.750            0.375         0.000     0.000           0.0075                              7.368
17308711                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308713                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17308714                                             9.125            0.375         0.000     0.430           0.0075                              8.313
17308715                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308716                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17308718                                             3.250            0.375         0.000     0.000           0.0075                              2.868
17308719                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308720                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308721                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308930                                             2.125            0.375         0.000     1.180           0.0075                              0.563
17308931                                             1.500            0.375         0.000     0.000           0.0075                              1.118
17308933                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308826                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17308827                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308828                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308829                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17308722                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308723                                             9.875            0.375         0.000     0.640           0.0075                              8.853
17308724                                             2.125            0.375         0.000     0.900           0.0075                              0.843
17308725                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17308726                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308727                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308728                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308729                                             7.250            0.375         0.000     0.000           0.0075                              6.868
17308730                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17308731                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308732                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308733                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308734                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308735                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17308736                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308738                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17308739                                             9.625            0.375         0.000     0.900           0.0075                              8.343
17308740                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308741                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17308742                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308743                                             2.250            0.375         0.000     0.000           0.0075                              1.868
17308744                                             7.750            0.375         0.000     0.000           0.0075                              7.368
17308745                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308746                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308747                                             3.750            0.375         0.000     0.860           0.0075                              2.508
17308749                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17308750                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308751                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17308752                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308753                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308758                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308759                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308761                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308763                                             7.500            0.375         0.000     0.000           0.0075                              7.118
17308764                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308765                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308767                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17308768                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17308771                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308772                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308774                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308775                                             8.875            0.375         0.000     0.520           0.0075                              7.973
17308776                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308778                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308779                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308781                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308782                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308783                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308784                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308785                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308787                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308789                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17308790                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308791                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308792                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308793                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308794                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308795                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308796                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308797                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308798                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308799                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308800                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308802                                             7.625            0.375         0.000     0.000           0.0075                              7.243
17308803                                             7.250            0.375         0.000     0.000           0.0075                              6.868
17308805                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308806                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308807                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308808                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308811                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308812                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308813                                             7.750            0.375         0.000     0.000           0.0075                              7.368
17308815                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308816                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308817                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308819                                             8.875            0.375         0.000     0.590           0.0075                              7.903
17308820                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308821                                             9.250            0.375         0.000     0.760           0.0075                              8.108
17308830                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308831                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308832                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308833                                             3.250            0.375         0.000     0.730           0.0075                              2.138
17308834                                             2.625            0.375         0.000     1.180           0.0075                              1.063
17308835                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17308836                                             2.250            0.375         0.000     0.970           0.0075                              0.898
17308837                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308838                                             3.250            0.375         0.000     0.760           0.0075                              2.108
17308839                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308840                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308842                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308843                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308844                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308845                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308846                                            10.250            0.375         0.000     0.670           0.0075                              9.198
17308847                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308848                                             3.500            0.375         0.000     1.290           0.0075                              1.828
17308849                                             2.500            0.375         0.000     0.000           0.0075                              2.118
17308850                                             2.500            0.375         0.000     0.000           0.0075                              2.118
17308852                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308853                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308854                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17308855                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308856                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308857                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308858                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308859                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308860                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308863                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308864                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308865                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308866                                             2.250            0.375         0.000     0.000           0.0075                              1.868
17308867                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308868                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308869                                             3.250            0.375         0.000     0.640           0.0075                              2.228
17308870                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308871                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308872                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308873                                             2.125            0.375         0.000     0.900           0.0075                              0.843
17308874                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308876                                             2.500            0.375         0.000     0.000           0.0075                              2.118
17308877                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308878                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17308879                                             3.250            0.375         0.000     0.860           0.0075                              2.008
17308880                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308881                                             4.500            0.375         0.000     0.640           0.0075                              3.478
17308882                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308884                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308885                                             3.000            0.375         0.000     0.000           0.0075                              2.618
17308886                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308889                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308890                                             7.750            0.375         0.000     0.000           0.0075                              7.368
17308891                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308892                                            10.125            0.375         0.000     0.640           0.0075                              9.103
17308893                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308934                                             2.250            0.375         0.000     0.000           0.0075                              1.868
17308935                                             3.250            0.375         0.000     0.640           0.0075                              2.228
17308936                                             1.500            0.375         0.000     0.000           0.0075                              1.118
17308937                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308938                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308939                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308940                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308941                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308942                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308943                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308944                                             3.125            0.375         0.000     1.350           0.0075                              1.393
17308945                                             1.750            0.375         0.000     0.460           0.0075                              0.908
17308946                                             9.875            0.375         0.000     1.380           0.0075                              8.113
17308947                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308948                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17308949                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308950                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308951                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308952                                             9.750            0.375         0.000     0.570           0.0075                              8.798
17308953                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308954                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308955                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308956                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308957                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308958                                             2.125            0.375         0.000     1.180           0.0075                              0.563
17308960                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308961                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308962                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308963                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308964                                             9.875            0.375         0.000     0.670           0.0075                              8.823
17308965                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17302880                                             7.500            0.375         0.000     0.000           0.0075                              7.118
17302963                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17302852                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17302873                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17302867                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17302847                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17302842                                             7.750            0.375         0.000     0.000           0.0075                              7.368
17302850                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17302903                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17302854                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17302866                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17302856                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17302954                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17302863                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17302910                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17302853                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17302876                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17302947                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17302886                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17302888                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17302870                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17302948                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17302861                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17302860                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17302941                                             7.250            0.375         0.000     0.000           0.0075                              6.868
17302946                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17302858                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17302881                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17302883                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17302912                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17302917                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17302916                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17302855                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17004235                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17147360                                             9.000            0.375         0.000     0.000           0.0075                              8.618
17147379                                             9.000            0.375         0.000     0.000           0.0075                              8.618
17228470                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17201318                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17147337                                             9.000            0.375         0.000     0.000           0.0075                              8.618
17147346                                             9.000            0.375         0.000     0.000           0.0075                              8.618
17147291                                             9.000            0.375         0.000     0.000           0.0075                              8.618
17198184                                             8.500            0.250         0.000     0.000           0.0075                              8.243
17201104                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308851                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308818                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308757                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17308875                                             7.500            0.375         0.000     0.000           0.0075                              7.118
17308696                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308777                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308959                                             9.750            0.375         0.000     1.290           0.0075                              8.078
17308701                                             8.750            0.375         0.000     0.580           0.0075                              7.788
17308801                                             7.750            0.375         0.000     0.000           0.0075                              7.368
17308920                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308804                                             8.875            0.375         0.000     0.000           0.0075                              8.493
17308822                                             9.000            0.375         0.000     1.060           0.0075                              7.558
17308760                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308841                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17308922                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308824                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17308923                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308762                                             9.625            0.375         0.000     0.750           0.0075                              8.493
17308861                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17308924                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308862                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17308909                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308748                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308766                                             7.625            0.375         0.000     0.000           0.0075                              7.243
17308883                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308786                                             3.250            0.375         0.000     0.860           0.0075                              2.008
17308687                                             7.750            0.375         0.000     0.000           0.0075                              7.368
17308769                                             9.750            0.375         0.000     1.080           0.0075                              8.288
17308788                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17308888                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17308810                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16691530                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16637761                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17127583                                             7.500            0.375         0.000     0.000           0.0075                              7.118
17127584                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17127586                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17127587                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17127588                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17127589                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17127590                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17127592                                             7.750            0.375         0.000     0.000           0.0075                              7.368
17127595                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17127596                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17127598                                             7.625            0.375         0.000     0.000           0.0075                              7.243
17127599                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17127600                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17127601                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17127602                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17127604                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17127605                                             7.375            0.375         0.000     0.000           0.0075                              6.993
17120251                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17120254                                             7.750            0.375         0.000     0.000           0.0075                              7.368
17120256                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17120258                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17120259                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17120260                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17120262                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17120264                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17120271                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17120272                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16653519                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16653521                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16653531                                             7.375            0.375         0.000     0.000           0.0075                              6.993
16653535                                             7.375            0.375         0.000     0.000           0.0075                              6.993
16649248                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16649257                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16649277                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16649279                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637756                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16637768                                             7.625            0.375         0.000     0.000           0.0075                              7.243
16637773                                             7.500            0.375         0.000     0.000           0.0075                              7.118
16637708                                             5.000            0.375         0.000     0.000           0.0075                              4.618
16637722                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637733                                             7.625            0.375         0.000     0.000           0.0075                              7.243
16589341                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17021398                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17021400                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17021403                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17010157                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17010158                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17010177                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17010179                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16543385                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16966918                                             7.625            0.375         0.000     0.000           0.0075                              7.243
16966929                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16966946                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16966947                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16394365                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16711385                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16711386                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16711395                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16711409                                             7.500            0.375         0.000     0.000           0.0075                              7.118
16711410                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16711416                                             7.750            0.375         0.000     0.000           0.0075                              7.368
16692828                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16691519                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16691521                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16692822                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16685098                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16787276                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17010152                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17010168                                             7.875            0.375         0.000     0.000           0.0075                              7.493
16691520                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16691528                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16691529                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16711397                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16653529                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16637750                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16589344                                             7.750            0.375         0.000     0.000           0.0075                              7.368
16589331                                             7.875            0.375         0.000     0.000           0.0075                              7.493
16649250                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16711401                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16653530                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16586158                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17010172                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16787263                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16787266                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16787267                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16653510                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16653511                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16653513                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16653514                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16653523                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16653525                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16653526                                             7.250            0.375         0.000     0.000           0.0075                              6.868
16653533                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16653537                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16653538                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16653539                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16653541                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16653542                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16649247                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16649253                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16649254                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16649255                                             7.250            0.375         0.000     0.000           0.0075                              6.868
16649259                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16649265                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16649269                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16649271                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16649272                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16649275                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16649276                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16649280                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16649285                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16649286                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16649288                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16649289                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16649290                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16637752                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16637758                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16637759                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16637760                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16637762                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16637763                                             7.500            0.375         0.000     0.000           0.0075                              7.118
16637767                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637769                                             7.750            0.375         0.000     0.000           0.0075                              7.368
16637771                                             7.875            0.375         0.000     0.000           0.0075                              7.493
16637777                                             7.500            0.375         0.000     0.000           0.0075                              7.118
16637693                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637699                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16637700                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16637707                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637709                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16637713                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16637714                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637717                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637718                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637721                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16637723                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16637726                                             7.875            0.375         0.000     0.000           0.0075                              7.493
16637729                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16637731                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637732                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16637737                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16637739                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637741                                             7.875            0.375         0.000     0.000           0.0075                              7.493
16637742                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16637743                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637744                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16637749                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16571275                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16586166                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16586167                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16586168                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16589327                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16589328                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16589333                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16589334                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16589335                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16589336                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16589337                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16589338                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16589339                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16589340                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16589342                                             7.500            0.375         0.000     0.000           0.0075                              7.118
17021386                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17021388                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17021394                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17021395                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17021399                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17021402                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17021404                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17010146                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17010147                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17010148                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17010149                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17010150                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17010151                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17010154                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17010161                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17010164                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17010165                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17010171                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17010173                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17010175                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17010176                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17010180                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17010181                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17010184                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17010185                                             7.625            0.375         0.000     0.000           0.0075                              7.243
17010186                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17010191                                             7.750            0.375         0.000     0.000           0.0075                              7.368
17010194                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17010196                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16394688                                             7.375            0.375         0.000     0.000           0.0075                              6.993
16966896                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16966898                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16966913                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16966914                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16966921                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16966924                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16966925                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16966927                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16966930                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16966933                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16966934                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16966935                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16966937                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16966939                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16966941                                             7.750            0.375         0.000     0.000           0.0075                              7.368
16966949                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16394390                                             7.750            0.375         0.000     0.000           0.0075                              7.368
16711379                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16711380                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16711381                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16711384                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16711391                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16711392                                             7.875            0.375         0.000     0.000           0.0075                              7.493
16711396                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16711399                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16711400                                             7.625            0.375         0.000     0.000           0.0075                              7.243
16711402                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16711403                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16711404                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16711407                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16711412                                             7.250            0.375         0.000     0.000           0.0075                              6.868
16711417                                             7.750            0.375         0.000     0.000           0.0075                              7.368
16711418                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16711419                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16711420                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16692830                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16691518                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16691523                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16691524                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16691532                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16691534                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16691535                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16692817                                             7.500            0.375         0.000     0.000           0.0075                              7.118
16692818                                             7.500            0.375         0.000     0.000           0.0075                              7.118
16692819                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16692820                                             7.875            0.375         0.000     0.000           0.0075                              7.493
16692821                                             7.250            0.375         0.000     0.000           0.0075                              6.868
16692824                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16692825                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16692826                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16692827                                             7.750            0.375         0.000     0.000           0.0075                              7.368
16685095                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16787268                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16787270                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16787272                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16787273                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16787274                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16787277                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16787278                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16787279                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16787280                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16787281                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16787282                                             7.875            0.375         0.000     0.000           0.0075                              7.493
16787284                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16787285                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17010159                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17010163                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17010167                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17010183                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17010192                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17021393                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16966911                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16966936                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16966938                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16966942                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16966944                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16966945                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16030773                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16787269                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16787271                                             7.250            0.375         0.000     0.000           0.0075                              6.868
16787283                                             7.500            0.375         0.000     0.000           0.0075                              7.118
16685084                                             8.000            0.375         0.000     0.000           0.0075                              7.618
16685093                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16685096                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16691525                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16692829                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16711406                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16649260                                             7.250            0.375         0.000     0.000           0.0075                              6.868
16649262                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16649263                                             7.750            0.375         0.000     0.000           0.0075                              7.368
16649264                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16649267                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16649270                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16649282                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16649283                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637705                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16637710                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16637711                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637735                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16637738                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16637748                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637764                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16637766                                             7.750            0.375         0.000     0.000           0.0075                              7.368
16637776                                             8.125            0.375         0.000     0.000           0.0075                              7.743
16394611                                             8.875            0.375         0.000     0.000           0.0075                              8.493
16291310                                             7.375            0.375         0.000     0.000           0.0075                              6.993
17350035                                             9.430            0.375         0.000     0.000           0.0075                              9.048
17350038                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17349600                                             8.786            0.375         0.000     0.710           0.0075                              7.694
17349601                                             8.422            0.375         0.000     0.000           0.0075                              8.040
17347820                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349602                                             9.780            0.375         0.000     0.000           0.0075                              9.397
17348551                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349604                                             9.080            0.375         0.000     0.000           0.0075                              8.698
17349281                                             9.430            0.375         0.000     1.330           0.0075                              7.718
17348552                                             9.505            0.375         0.000     0.760           0.0075                              8.363
17347823                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17349605                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17349282                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17348553                                             8.747            0.375         0.000     0.000           0.0075                              8.365
17349606                                             8.222            0.375         0.000     0.000           0.0075                              7.840
17348554                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17347825                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17349607                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17347826                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17349608                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17349284                                             8.780            0.375         0.000     0.000           0.0075                              8.397
17349285                                             9.955            0.375         0.000     1.100           0.0075                              8.473
17348556                                             9.255            0.375         0.000     0.550           0.0075                              8.323
17347828                                             8.897            0.375         0.000     0.000           0.0075                              8.515
17349286                                             9.505            0.375         0.000     0.760           0.0075                              8.363
17348558                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17349287                                             9.297            0.375         0.000     1.330           0.0075                              7.585
17349289                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17350041                                             9.230            0.375         0.000     0.000           0.0075                              8.848
17350042                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17347808                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349267                                             7.755            0.375         0.000     0.000           0.0075                              7.373
17347486                                             7.692            0.375         0.000     0.000           0.0075                              7.310
17349268                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348539                                             9.280            0.375         0.000     0.000           0.0075                              8.897
17347488                                             8.830            0.375         0.000     0.430           0.0075                              8.018
17347489                                             9.130            0.375         0.000     0.860           0.0075                              7.888
17347365                                             7.997            0.375         0.000     0.000           0.0075                              7.615
17349148                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348095                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17347366                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17348419                                             9.980            0.375         0.000     1.330           0.0075                              8.268
17349149                                             9.872            0.375         0.000     1.000           0.0075                              8.490
17350022                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17350023                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17350025                                            10.255            0.375         0.000     0.000           0.0075                              9.873
17350027                                             9.772            0.375         0.000     1.000           0.0075                              8.390
17347810                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17348540                                             8.505            0.375         0.000     0.940           0.0075                              7.183
17347812                                             8.729            0.375         0.000     0.000           0.0075                              8.346
17349270                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17349271                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17347813                                             8.855            0.375         0.000     0.430           0.0075                              8.043
17349272                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17348544                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17347815                                             8.672            0.375         0.000     0.000           0.0075                              8.290
17348545                                             8.705            0.375         0.000     1.100           0.0075                              7.223
17349274                                             8.572            0.375         0.000     0.000           0.0075                              8.189
17347816                                             9.730            0.375         0.000     0.000           0.0075                              9.348
17348546                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17347817                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17347818                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348547                                             8.172            0.375         0.000     0.000           0.0075                              7.790
17347494                                             9.305            0.375         0.000     1.500           0.0075                              7.423
17349276                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348548                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17347819                                             9.847            0.375         0.000     0.000           0.0075                              9.465
17347496                                             9.255            0.375         0.000     0.000           0.0075                              8.873
17348549                                             9.380            0.375         0.000     1.330           0.0075                              7.668
17349278                                             9.980            0.375         0.000     0.000           0.0075                              9.598
17347497                                            10.245            0.375         0.000     0.000           0.0075                              9.863
17347498                                             9.255            0.375         0.000     0.000           0.0075                              8.873
17350031                                             9.130            0.375         0.000     0.000           0.0075                              8.748
17350032                                             7.672            0.375         0.000     0.000           0.0075                              7.290
17350033                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17350034                                             8.572            0.375         0.000     0.000           0.0075                              8.189
17350009                                             8.930            0.375         0.000     0.000           0.0075                              8.548
17348520                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348521                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348522                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17349759                                             9.655            0.375         0.000     0.000           0.0075                              9.272
17347978                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17350190                                             9.290            0.375         0.000     0.000           0.0075                              8.907
17350192                                             1.875            0.375         0.000     0.000           0.0075                              1.493
17349253                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348524                                             9.522            0.375         0.000     0.000           0.0075                              9.140
17349254                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348525                                             8.672            0.375         0.000     0.000           0.0075                              8.290
17347472                                             9.947            0.375         0.000     0.000           0.0075                              9.564
17347473                                             8.920            0.375         0.000     0.000           0.0075                              8.538
17348526                                             9.730            0.375         0.000     0.000           0.0075                              9.348
17349255                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17347474                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17347476                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349258                                             9.030            0.375         0.000     0.970           0.0075                              7.677
17349259                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17347478                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17347479                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17347480                                             8.155            0.375         0.000     0.000           0.0075                              7.772
17349262                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17347805                                             8.225            0.375         0.000     0.000           0.0075                              7.843
17348534                                             8.780            0.375         0.000     0.000           0.0075                              8.397
17347806                                             9.330            0.375         0.000     0.570           0.0075                              8.378
17348535                                             9.275            0.375         0.000     0.190           0.0075                              8.703
17349264                                             9.855            0.375         0.000     1.000           0.0075                              8.473
17347807                                            10.030            0.375         0.000     0.000           0.0075                              9.648
17348536                                            10.072            0.375         0.000     0.000           0.0075                              9.690
17349265                                             9.722            0.375         0.000     1.100           0.0075                              8.240
17350012                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17350014                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348091                                            10.205            0.375         0.000     0.000           0.0075                              9.823
17348416                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348092                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17349145                                             9.655            0.375         0.000     0.760           0.0075                              8.512
17348093                                             8.829            0.375         0.000     0.000           0.0075                              8.447
17347364                                             9.630            0.375         0.000     1.180           0.0075                              8.068
17348417                                             8.980            0.375         0.000     0.000           0.0075                              8.598
17350018                                             2.300            0.375         0.000     0.000           0.0075                              1.918
17347801                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17348531                                             9.730            0.375         0.000     0.000           0.0075                              9.348
17349260                                             9.372            0.375         0.000     1.100           0.0075                              7.890
17347803                                             9.830            0.375         0.000     1.330           0.0075                              8.118
17348532                                             1.625            0.375         0.000     0.000           0.0075                              1.243
17349261                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348533                                             9.430            0.375         0.000     0.000           0.0075                              9.048
17347804                                             8.522            0.375         0.000     0.000           0.0075                              8.140
17347463                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17347465                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348194                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347466                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17348196                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17347467                                             8.705            0.375         0.000     0.280           0.0075                              8.043
17349249                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17348197                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17348411                                             9.555            0.375         0.000     1.100           0.0075                              8.073
17348412                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17349141                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17348413                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349142                                             9.905            0.375         0.000     1.000           0.0075                              8.522
17347360                                            10.072            0.375         0.000     0.000           0.0075                              9.690
17348090                                             8.930            0.375         0.000     0.000           0.0075                              8.548
17348414                                             9.405            0.375         0.000     1.500           0.0075                              7.522
17348415                                             9.380            0.375         0.000     0.550           0.0075                              8.448
17349144                                             9.780            0.375         0.000     0.000           0.0075                              9.397
17347362                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17350184                                             9.655            0.375         0.000     0.000           0.0075                              9.272
17350188                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17349751                                             9.347            0.375         0.000     0.430           0.0075                              8.535
17347970                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17347971                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17349754                                             9.772            0.375         0.000     0.000           0.0075                              9.390
17347972                                             9.630            0.375         0.000     0.000           0.0075                              9.248
17349755                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17347973                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17347974                                             9.305            0.375         0.000     1.100           0.0075                              7.823
17349757                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347975                                             9.430            0.375         0.000     0.000           0.0075                              9.048
17349758                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347976                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348199                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17350001                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17350002                                             7.622            0.375         0.000     0.000           0.0075                              7.240
17350003                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17350006                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17350007                                             8.880            0.375         0.000     0.000           0.0075                              8.498
17347429                                             8.680            0.375         0.000     0.000           0.0075                              8.298
17348159                                             8.630            0.375         0.000     1.200           0.0075                              7.048
17347430                                             9.905            0.375         0.000     0.800           0.0075                              8.722
17349212                                             9.805            0.375         0.000     1.100           0.0075                              8.323
17347431                                             7.855            0.375         0.000     0.000           0.0075                              7.473
17347914                                             9.255            0.375         0.000     0.000           0.0075                              8.873
17349372                                            10.080            0.375         0.000     1.330           0.0075                              8.368
17348643                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349213                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348160                                             8.730            0.375         0.000     0.000           0.0075                              8.348
17347356                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348087                                             8.730            0.375         0.000     0.000           0.0075                              8.348
17347359                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17348410                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17348161                                             7.705            0.375         0.000     0.000           0.0075                              7.323
17349214                                             9.337            0.375         0.000     0.720           0.0075                              8.235
17349373                                            10.305            0.375         0.000     0.000           0.0075                              9.923
17347433                                             9.305            0.375         0.000     0.560           0.0075                              8.363
17349215                                             8.372            0.375         0.000     0.000           0.0075                              7.990
17348163                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348644                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17347916                                             9.355            0.375         0.000     1.500           0.0075                              7.473
17348645                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17347434                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349375                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17348646                                             9.097            0.375         0.000     0.850           0.0075                              7.865
17347917                                             9.230            0.375         0.000     0.000           0.0075                              8.848
17347938                                             7.942            0.375         0.000     0.000           0.0075                              7.560
17349396                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17349397                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17347939                                             8.155            0.375         0.000     0.000           0.0075                              7.772
17348669                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17349399                                            10.005            0.375         0.000     0.000           0.0075                              9.623
17350151                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17350152                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17350153                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17350155                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17347918                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17349376                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17349377                                             8.155            0.375         0.000     0.000           0.0075                              7.772
17347919                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17349378                                            10.355            0.375         0.000     0.000           0.0075                              9.973
17347596                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347598                                             9.895            0.375         0.000     0.000           0.0075                              9.513
17349721                                             8.222            0.375         0.000     0.000           0.0075                              7.840
17349722                                             8.172            0.375         0.000     0.000           0.0075                              7.790
17347940                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17349723                                             9.470            0.375         0.000     0.580           0.0075                              8.508
17348670                                             9.755            0.375         0.000     1.100           0.0075                              8.273
17347941                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17347942                                             8.980            0.375         0.000     0.000           0.0075                              8.598
17348671                                             9.580            0.375         0.000     0.000           0.0075                              9.198
17348672                                             9.922            0.375         0.000     0.000           0.0075                              9.540
17347943                                            10.080            0.375         0.000     1.330           0.0075                              8.368
17350132                                             9.097            0.375         0.000     0.430           0.0075                              8.285
17350133                                             9.780            0.375         0.000     0.000           0.0075                              9.397
17350136                                             9.905            0.375         0.000     0.000           0.0075                              9.522
17350137                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17347435                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348164                                            10.155            0.375         0.000     1.100           0.0075                              8.673
17348165                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347437                                            10.405            0.375         0.000     0.000           0.0075                             10.023
17348166                                            10.222            0.375         0.000     0.000           0.0075                              9.840
17349219                                             9.205            0.375         0.000     1.000           0.0075                              7.823
17347438                                             9.322            0.375         0.000     0.000           0.0075                              8.939
17348168                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17348169                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17349221                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17349726                                             9.647            0.375         0.000     0.000           0.0075                              9.265
17347944                                             7.755            0.375         0.000     0.000           0.0075                              7.373
17348674                                             8.930            0.375         0.000     0.000           0.0075                              8.548
17349727                                             7.922            0.375         0.000     0.000           0.0075                              7.540
17347945                                             9.455            0.375         0.000     0.000           0.0075                              9.073
17349728                                            10.097            0.375         0.000     0.000           0.0075                              9.715
17347946                                             9.845            0.375         0.000     0.900           0.0075                              8.563
17349729                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17348676                                             9.555            0.375         0.000     1.500           0.0075                              7.673
17348677                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17347948                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17347949                                             9.605            0.375         0.000     0.000           0.0075                              9.223
17350160                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17350161                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17350162                                             9.655            0.375         0.000     0.000           0.0075                              9.272
17350166                                            10.005            0.375         0.000     0.000           0.0075                              9.623
17350168                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17350169                                             8.330            0.375         0.000     0.000           0.0075                              7.948
17349730                                             8.122            0.375         0.000     0.000           0.0075                              7.740
17349732                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17347950                                             9.730            0.375         0.000     1.500           0.0075                              7.848
17349733                                             9.897            0.375         0.000     0.850           0.0075                              8.665
17348680                                             7.555            0.375         0.000     0.000           0.0075                              7.173
17349735                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17348682                                             9.580            0.375         0.000     0.000           0.0075                              9.198
17347953                                             9.130            0.375         0.000     0.000           0.0075                              8.748
17349736                                             9.322            0.375         0.000     1.100           0.0075                              7.839
17348683                                            10.022            0.375         0.000     1.000           0.0075                              8.640
17349737                                             9.447            0.375         0.000     0.000           0.0075                              9.064
17347955                                            10.022            0.375         0.000     1.100           0.0075                              8.540
17349738                                             9.971            0.375         0.000     0.000           0.0075                              9.589
17347956                                             9.620            0.375         0.000     0.000           0.0075                              9.237
17348685                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17349700                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17349701                                             9.130            0.375         0.000     0.000           0.0075                              8.748
17347920                                             8.955            0.375         0.000     0.450           0.0075                              8.123
17349703                                             9.097            0.375         0.000     0.430           0.0075                              8.285
17348650                                             8.805            0.375         0.000     1.100           0.0075                              7.323
17349704                                             9.105            0.375         0.000     0.290           0.0075                              8.433
17347440                                             9.380            0.375         0.000     0.640           0.0075                              8.358
17347441                                             9.030            0.375         0.000     0.000           0.0075                              8.647
17348170                                            10.255            0.375         0.000     1.100           0.0075                              8.773
17349223                                             9.855            0.375         0.000     1.000           0.0075                              8.473
17348171                                             9.380            0.375         0.000     0.000           0.0075                              8.998
17348172                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349225                                             9.105            0.375         0.000     0.360           0.0075                              8.363
17347444                                             8.630            0.375         0.000     0.000           0.0075                              8.248
17349226                                             9.405            0.375         0.000     1.000           0.0075                              8.022
17348173                                             7.505            0.375         0.000     0.000           0.0075                              7.123
17348174                                            10.405            0.375         0.000     1.100           0.0075                              8.923
17349227                                             9.200            0.375         0.000     0.000           0.0075                              8.817
17348651                                             9.405            0.375         0.000     0.000           0.0075                              9.022
17349381                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348652                                            10.030            0.375         0.000     0.000           0.0075                              9.648
17348653                                             9.655            0.375         0.000     0.760           0.0075                              8.512
17349706                                             9.205            0.375         0.000     0.000           0.0075                              8.823
17349707                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17348654                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17349383                                             9.705            0.375         0.000     0.760           0.0075                              8.563
17347925                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17349708                                             8.672            0.375         0.000     0.000           0.0075                              8.290
17348655                                             8.380            0.375         0.000     0.490           0.0075                              7.508
17347926                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17349709                                             8.222            0.375         0.000     0.000           0.0075                              7.840
17348656                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17347927                                            10.305            0.375         0.000     1.100           0.0075                              8.823
17349386                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17348657                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349387                                             9.655            0.375         0.000     0.000           0.0075                              9.272
17347929                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17348658                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17348659                                             9.430            0.375         0.000     0.490           0.0075                              8.558
17349389                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17350141                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17350143                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349710                                             8.472            0.375         0.000     0.000           0.0075                              8.090
17347446                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17349228                                             8.355            0.375         0.000     0.360           0.0075                              7.613
17348660                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17349714                                             8.972            0.375         0.000     0.000           0.0075                              8.590
17349390                                            10.030            0.375         0.000     1.330           0.0075                              8.318
17347932                                             8.200            0.375         0.000     0.570           0.0075                              7.247
17348176                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17349229                                             8.722            0.375         0.000     0.000           0.0075                              8.340
17347448                                             9.255            0.375         0.000     0.000           0.0075                              8.873
17348178                                            10.095            0.375         0.000     0.000           0.0075                              9.713
17348179                                            10.055            0.375         0.000     1.500           0.0075                              8.173
17348500                                             9.745            0.375         0.000     0.000           0.0075                              9.362
17349230                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17348502                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17349231                                             8.912            0.375         0.000     0.900           0.0075                              7.630
17349232                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348503                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17347451                                             7.805            0.375         0.000     0.000           0.0075                              7.423
17348180                                            10.047            0.375         0.000     0.000           0.0075                              9.665
17347452                                             8.850            0.375         0.000     0.000           0.0075                              8.468
17348181                                             9.980            0.375         0.000     0.000           0.0075                              9.598
17349234                                             9.705            0.375         0.000     0.760           0.0075                              8.563
17347453                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17349235                                             9.397            0.375         0.000     0.000           0.0075                              9.015
17347454                                             8.805            0.375         0.000     0.750           0.0075                              7.673
17348661                                             9.347            0.375         0.000     0.000           0.0075                              8.965
17349236                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17347455                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17348508                                            10.255            0.375         0.000     1.100           0.0075                              8.773
17348509                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17348185                                             8.400            0.375         0.000     0.000           0.0075                              8.018
17348186                                             9.205            0.375         0.000     0.000           0.0075                              8.823
17349239                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17347457                                            10.070            0.375         0.000     1.100           0.0075                              8.588
17348187                                             9.055            0.375         0.000     0.740           0.0075                              7.933
17349739                                             8.822            0.375         0.000     0.000           0.0075                              8.439
17348686                                             8.080            0.375         0.000     0.440           0.0075                              7.258
17348688                                             9.647            0.375         0.000     0.850           0.0075                              8.415
17347959                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348689                                             8.722            0.375         0.000     0.000           0.0075                              8.340
17350170                                             9.494            0.375         0.000     0.000           0.0075                              9.112
17350173                                             8.830            0.375         0.000     0.000           0.0075                              8.448
17350175                                             9.755            0.375         0.000     0.000           0.0075                              9.373
17350178                                             8.870            0.375         0.000     0.000           0.0075                              8.487
17349740                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17349741                                             7.972            0.375         0.000     0.000           0.0075                              7.590
17349743                                             9.294            0.375         0.000     0.000           0.0075                              8.912
17348691                                             7.755            0.375         0.000     0.000           0.0075                              7.373
17349744                                             9.880            0.375         0.000     1.330           0.0075                              8.168
17347962                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17349745                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348692                                            10.030            0.375         0.000     1.330           0.0075                              8.318
17349746                                             9.572            0.375         0.000     1.500           0.0075                              7.689
17347964                                             9.305            0.375         0.000     1.000           0.0075                              7.923
17348693                                             7.605            0.375         0.000     0.000           0.0075                              7.223
17349747                                             8.772            0.375         0.000     0.430           0.0075                              7.960
17347965                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348694                                             9.762            0.375         0.000     0.900           0.0075                              8.480
17349748                                             9.055            0.375         0.000     0.430           0.0075                              8.243
17349749                                             9.055            0.375         0.000     0.760           0.0075                              7.913
17347967                                             7.905            0.375         0.000     0.000           0.0075                              7.523
17348697                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17347969                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17348698                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17348699                                             8.897            0.375         0.000     0.000           0.0075                              8.515
17349715                                             7.622            0.375         0.000     0.000           0.0075                              7.240
17348662                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17347933                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17348188                                             9.922            0.375         0.000     0.800           0.0075                              8.740
17347459                                             9.855            0.375         0.000     0.870           0.0075                              8.603
17349716                                             8.272            0.375         0.000     0.000           0.0075                              7.890
17349392                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17348663                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349393                                             9.672            0.375         0.000     0.000           0.0075                              9.290
17347935                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17348664                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348510                                             9.180            0.375         0.000     0.000           0.0075                              8.798
17348511                                             9.805            0.375         0.000     1.100           0.0075                              8.323
17349240                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17348512                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348513                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17349242                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347461                                             8.525            0.375         0.000     0.000           0.0075                              8.143
17348514                                             7.572            0.375         0.000     0.000           0.0075                              7.190
17348515                                             9.080            0.375         0.000     1.100           0.0075                              7.598
17347462                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17349394                                             7.855            0.375         0.000     0.000           0.0075                              7.473
17349244                                             9.447            0.375         0.000     0.000           0.0075                              9.064
17349395                                            10.255            0.375         0.000     1.100           0.0075                              8.773
17348666                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17347937                                             9.805            0.375         0.000     0.970           0.0075                              8.453
17348051                                             8.400            0.375         0.000     0.480           0.0075                              7.538
17348144                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17348052                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17347323                                            10.355            0.375         0.000     0.000           0.0075                              9.973
17348053                                             9.005            0.375         0.000     0.900           0.0075                              7.723
17349106                                             9.247            0.375         0.000     0.000           0.0075                              8.865
17348054                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17349107                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17347326                                             9.430            0.375         0.000     0.000           0.0075                              9.048
17347500                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17347501                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17348230                                             9.405            0.375         0.000     0.000           0.0075                              9.022
17348231                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17347502                                             9.205            0.375         0.000     0.000           0.0075                              8.823
17348055                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347327                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17349109                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348056                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347328                                             9.730            0.375         0.000     1.180           0.0075                              8.168
17348057                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17348058                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17348059                                             7.855            0.375         0.000     0.000           0.0075                              7.473
17349110                                             9.530            0.375         0.000     0.000           0.0075                              9.147
17347416                                             7.905            0.375         0.000     0.000           0.0075                              7.523
17348145                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347417                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17347418                                             9.805            0.375         0.000     0.800           0.0075                              8.623
17347503                                            10.155            0.375         0.000     1.100           0.0075                              8.673
17348232                                             9.155            0.375         0.000     0.940           0.0075                              7.832
17348633                                             8.930            0.375         0.000     0.000           0.0075                              8.548
17348148                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17347419                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348634                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17348149                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17347330                                            10.005            0.375         0.000     0.000           0.0075                              9.623
17349113                                             8.522            0.375         0.000     0.000           0.0075                              8.140
17348060                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17347331                                             9.455            0.375         0.000     0.000           0.0075                              9.073
17348061                                             8.980            0.375         0.000     0.850           0.0075                              7.748
17347332                                             7.997            0.375         0.000     0.430           0.0075                              7.185
17347420                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17349202                                             9.705            0.375         0.000     1.100           0.0075                              8.223
17348233                                            10.305            0.375         0.000     0.000           0.0075                              9.923
17347504                                             9.355            0.375         0.000     0.550           0.0075                              8.423
17347180                                            10.550            0.375         0.000     0.780           0.0075                              9.388
17347421                                            10.079            0.375         0.000     0.000           0.0075                              9.697
17348150                                             8.550            0.375         0.000     0.430           0.0075                              7.738
17347505                                             7.855            0.375         0.000     0.000           0.0075                              7.473
17348235                                             8.955            0.375         0.000     0.760           0.0075                              7.813
17347182                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17347506                                             9.145            0.375         0.000     0.000           0.0075                              8.763
17347507                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17348236                                             8.997            0.375         0.000     0.000           0.0075                              8.615
17347184                                             9.522            0.375         0.000     0.800           0.0075                              8.340
17347508                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17348237                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347185                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17347509                                             8.430            0.375         0.000     0.000           0.0075                              8.048
17348238                                             8.155            0.375         0.000     0.550           0.0075                              7.222
17348239                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17347186                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17347581                                             7.825            0.375         0.000     0.000           0.0075                              7.443
17349364                                             9.822            0.375         0.000     1.500           0.0075                              7.939
17347906                                             8.730            0.375         0.000     0.940           0.0075                              7.408
17347582                                             9.130            0.375         0.000     0.480           0.0075                              8.268
17349114                                             9.955            0.375         0.000     0.000           0.0075                              9.573
17347333                                            10.405            0.375         0.000     0.000           0.0075                             10.023
17348062                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17349115                                             8.080            0.375         0.000     0.000           0.0075                              7.698
17348063                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17347334                                             8.025            0.375         0.000     0.000           0.0075                              7.643
17347423                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17349126                                             9.872            0.375         0.000     1.100           0.0075                              8.390
17349127                                             9.705            0.375         0.000     0.760           0.0075                              8.563
17347346                                             8.155            0.375         0.000     0.000           0.0075                              7.772
17349128                                             9.755            0.375         0.000     1.000           0.0075                              8.373
17348075                                             8.380            0.375         0.000     0.000           0.0075                              7.998
17347347                                             9.397            0.375         0.000     0.000           0.0075                              9.015
17348076                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349129                                             9.805            0.375         0.000     0.800           0.0075                              8.623
17348077                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347348                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348078                                             8.800            0.375         0.000     1.500           0.0075                              6.918
17349117                                             7.905            0.375         0.000     0.000           0.0075                              7.523
17347335                                             9.955            0.375         0.000     0.000           0.0075                              9.573
17349118                                             9.497            0.375         0.000     0.000           0.0075                              9.115
17348065                                             8.579            0.375         0.000     0.000           0.0075                              8.197
17349205                                             9.655            0.375         0.000     1.000           0.0075                              8.272
17348152                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348153                                             9.005            0.375         0.000     0.530           0.0075                              8.093
17349206                                             9.280            0.375         0.000     0.000           0.0075                              8.897
17348154                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17347425                                             8.622            0.375         0.000     0.000           0.0075                              8.240
17349207                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17348155                                             9.930            0.375         0.000     0.970           0.0075                              8.578
17347426                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17349208                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17347427                                             9.897            0.375         0.000     0.970           0.0075                              8.545
17348156                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17349209                                             9.572            0.375         0.000     0.760           0.0075                              8.429
17348636                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17347583                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347907                                             8.155            0.375         0.000     0.000           0.0075                              7.772
17347188                                             9.380            0.375         0.000     0.000           0.0075                              8.998
17347189                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348240                                             8.900            0.375         0.000     0.680           0.0075                              7.838
17347511                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17348241                                             9.955            0.375         0.000     1.000           0.0075                              8.573
17347512                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17347513                                             8.630            0.375         0.000     0.850           0.0075                              7.398
17347514                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17347190                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348243                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17348157                                             9.655            0.375         0.000     0.000           0.0075                              9.272
17347336                                             8.322            0.375         0.000     0.000           0.0075                              7.939
17349119                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17347337                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348066                                             7.525            0.375         0.000     0.000           0.0075                              7.143
17348067                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17349122                                             8.622            0.375         0.000     0.000           0.0075                              8.240
17347340                                             8.122            0.375         0.000     0.000           0.0075                              7.740
17349366                                             9.205            0.375         0.000     0.000           0.0075                              8.823
17348637                                            10.205            0.375         0.000     1.100           0.0075                              8.723
17347584                                             9.955            0.375         0.000     1.100           0.0075                              8.473
17348079                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17348400                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17349130                                             8.155            0.375         0.000     0.000           0.0075                              7.772
17348401                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17348402                                             8.730            0.375         0.000     0.850           0.0075                              7.498
17348403                                             8.722            0.375         0.000     0.000           0.0075                              8.340
17349133                                             8.722            0.375         0.000     0.000           0.0075                              8.340
17347351                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17348404                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17348080                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17349134                                             8.880            0.375         0.000     0.000           0.0075                              8.498
17348081                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17348406                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17348082                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17347353                                             7.525            0.375         0.000     0.000           0.0075                              7.143
17349136                                             9.722            0.375         0.000     1.000           0.0075                              8.340
17348407                                             9.755            0.375         0.000     1.100           0.0075                              8.273
17347354                                             9.020            0.375         0.000     0.000           0.0075                              8.638
17348084                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17347355                                            10.405            0.375         0.000     0.000           0.0075                             10.023
17348409                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17347909                                             7.872            0.375         0.000     0.000           0.0075                              7.490
17349367                                             8.472            0.375         0.000     0.000           0.0075                              8.090
17347585                                             8.025            0.375         0.000     0.000           0.0075                              7.643
17349368                                             9.380            0.375         0.000     0.000           0.0075                              8.998
17347586                                             7.905            0.375         0.000     0.000           0.0075                              7.523
17348639                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349369                                             9.405            0.375         0.000     0.000           0.0075                              9.022
17347589                                             7.805            0.375         0.000     0.000           0.0075                              7.423
17350120                                             9.869            0.375         0.000     0.760           0.0075                              8.727
17348070                                             7.675            0.375         0.000     0.000           0.0075                              7.293
17347341                                             7.475            0.375         0.000     0.000           0.0075                              7.093
17350122                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17350124                                             9.680            0.375         0.000     0.000           0.0075                              9.298
17350126                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17350127                                             8.580            0.375         0.000     0.000           0.0075                              8.198
17348640                                             8.305            0.375         0.000     0.580           0.0075                              7.343
17347912                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17349370                                             9.855            0.375         0.000     1.500           0.0075                              7.973
17349371                                             9.172            0.375         0.000     1.100           0.0075                              7.690
17348642                                             9.355            0.375         0.000     1.500           0.0075                              7.473
17347913                                             9.655            0.375         0.000     0.000           0.0075                              9.272
17349124                                             9.955            0.375         0.000     0.000           0.0075                              9.573
17348072                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348217                                             8.597            0.375         0.000     0.000           0.0075                              8.215
17348218                                             9.497            0.375         0.000     0.000           0.0075                              9.115
17347167                                             8.600            0.375         0.000     0.000           0.0075                              8.218
17348220                                             9.355            0.375         0.000     1.000           0.0075                              7.973
17348222                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17347308                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17348037                                             9.272            0.375         0.000     1.100           0.0075                              7.790
17348039                                             9.530            0.375         0.000     0.970           0.0075                              8.177
17347310                                             8.505            0.375         0.000     0.430           0.0075                              7.693
17348040                                             8.530            0.375         0.000     0.000           0.0075                              8.147
17347311                                             8.597            0.375         0.000     0.000           0.0075                              8.215
17348041                                             9.545            0.375         0.000     0.000           0.0075                              9.163
17347312                                             9.955            0.375         0.000     0.000           0.0075                              9.573
17347313                                             8.522            0.375         0.000     0.000           0.0075                              8.140
17349359                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17347577                                             9.880            0.375         0.000     0.970           0.0075                              8.528
17348223                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17348127                                             9.247            0.375         0.000     0.000           0.0075                              8.865
17348128                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348224                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17347401                                            10.047            0.375         0.000     1.180           0.0075                              8.485
17348130                                             9.580            0.375         0.000     0.000           0.0075                              9.198
17348131                                             9.630            0.375         0.000     0.000           0.0075                              9.248
17347314                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17348132                                             8.425            0.375         0.000     0.000           0.0075                              8.043
17347405                                             9.205            0.375         0.000     0.000           0.0075                              8.823
17348134                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17347315                                             7.922            0.375         0.000     0.000           0.0075                              7.540
17348044                                             9.230            0.375         0.000     0.000           0.0075                              8.848
17347316                                             7.805            0.375         0.000     0.000           0.0075                              7.423
17348045                                             8.405            0.375         0.000     0.940           0.0075                              7.082
17348046                                             9.769            0.375         0.000     1.040           0.0075                              8.347
17348047                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17348048                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17347319                                             9.372            0.375         0.000     0.000           0.0075                              8.990
17350115                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17350117                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17348049                                             9.455            0.375         0.000     0.000           0.0075                              9.073
17349100                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17349101                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17349102                                             8.595            0.375         0.000     0.430           0.0075                              7.783
17347320                                            10.405            0.375         0.000     0.000           0.0075                             10.023
17349103                                             9.780            0.375         0.000     0.000           0.0075                              9.397
17347406                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17348135                                             8.347            0.375         0.000     0.000           0.0075                              7.965
17347172                                             9.470            0.375         0.000     0.000           0.0075                              9.088
17348225                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17348136                                             9.255            0.375         0.000     0.940           0.0075                              7.933
17347407                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17347408                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348226                                             8.580            0.375         0.000     0.840           0.0075                              7.358
17347409                                             7.955            0.375         0.000     1.640           0.0075                              5.933
17348139                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17347410                                             8.980            0.375         0.000     0.000           0.0075                              8.598
17347411                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348140                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17348141                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17347413                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17348142                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17347321                                             8.592            0.375         0.000     0.000           0.0075                              8.210
17347900                                             8.022            0.375         0.000     0.000           0.0075                              7.640
17347901                                             9.455            0.375         0.000     0.000           0.0075                              9.073
17348227                                             9.330            0.375         0.000     1.000           0.0075                              7.948
17348630                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17347175                                             9.955            0.375         0.000     0.000           0.0075                              9.573
17348228                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17349361                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349104                                             9.905            0.375         0.000     1.500           0.0075                              8.022
17347322                                             9.380            0.375         0.000     0.590           0.0075                              8.408
17347176                                            10.422            0.375         0.000     0.000           0.0075                             10.040
17347903                                             7.805            0.375         0.000     0.000           0.0075                              7.423
17347580                                             7.922            0.375         0.000     0.000           0.0075                              7.540
17349362                                             9.255            0.375         0.000     1.500           0.0075                              7.373
17347178                                             9.830            0.375         0.000     1.180           0.0075                              8.268
17349097                                             9.697            0.375         0.000     0.000           0.0075                              9.314
17348368                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349098                                             8.872            0.375         0.000     0.000           0.0075                              8.490
17349420                                            10.130            0.375         0.000     1.070           0.0075                              8.678
17347640                                             9.454            0.375         0.000     0.000           0.0075                              9.072
17349423                                             8.222            0.375         0.000     0.000           0.0075                              7.840
17348370                                             9.422            0.375         0.000     0.000           0.0075                              9.040
17349424                                             9.455            0.375         0.000     0.800           0.0075                              8.273
17347642                                             9.330            0.375         0.000     0.530           0.0075                              8.418
17348371                                             9.455            0.375         0.000     1.500           0.0075                              7.573
17349425                                             7.705            0.375         0.000     0.000           0.0075                              7.323
17348372                                             8.955            0.375         0.000     0.750           0.0075                              7.823
17348373                                             9.472            0.375         0.000     0.000           0.0075                              9.090
17349426                                            10.122            0.375         0.000     1.100           0.0075                              8.640
17347644                                             9.330            0.375         0.000     0.640           0.0075                              8.308
17347645                                             9.080            0.375         0.000     0.680           0.0075                              8.018
17348374                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349428                                             8.850            0.375         0.000     0.000           0.0075                              8.468
17347646                                             9.080            0.375         0.000     0.000           0.0075                              8.698
17348375                                            10.155            0.375         0.000     1.100           0.0075                              8.673
17349429                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17348376                                             9.755            0.375         0.000     1.500           0.0075                              7.873
17348377                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347648                                             9.680            0.375         0.000     0.970           0.0075                              8.328
17348700                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17349430                                             9.855            0.375         0.000     1.100           0.0075                              8.373
17347650                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17349433                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17348380                                             9.130            0.375         0.000     0.000           0.0075                              8.748
17348705                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17349434                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348382                                             9.430            0.375         0.000     0.000           0.0075                              9.048
17349435                                             8.572            0.375         0.000     0.000           0.0075                              8.189
17348707                                             9.905            0.375         0.000     0.000           0.0075                              9.522
17347654                                             9.955            0.375         0.000     0.000           0.0075                              9.573
17348383                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348384                                             8.522            0.375         0.000     0.000           0.0075                              8.140
17349437                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17347655                                             8.880            0.375         0.000     0.000           0.0075                              8.498
17348709                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349438                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17347656                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17348385                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349439                                            10.305            0.375         0.000     1.100           0.0075                              8.823
17348386                                             8.855            0.375         0.000     0.940           0.0075                              7.533
17348387                                             9.505            0.375         0.000     1.100           0.0075                              8.023
17348388                                             8.822            0.375         0.000     0.000           0.0075                              8.439
17348389                                             9.855            0.375         0.000     0.000           0.0075                              9.473
17348710                                             9.422            0.375         0.000     1.500           0.0075                              7.540
17349440                                             9.022            0.375         0.000     0.290           0.0075                              8.350
17348711                                             8.330            0.375         0.000     0.000           0.0075                              7.948
17349441                                             9.447            0.375         0.000     0.000           0.0075                              9.064
17348712                                             9.205            0.375         0.000     0.280           0.0075                              8.543
17348713                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17347660                                            10.422            0.375         0.000     1.100           0.0075                              8.940
17349442                                             9.880            0.375         0.000     0.000           0.0075                              9.498
17349443                                             9.498            0.375         0.000     0.000           0.0075                              9.115
17348714                                             9.805            0.375         0.000     0.000           0.0075                              9.423
17347661                                             8.780            0.375         0.000     0.000           0.0075                              8.397
17348390                                             9.780            0.375         0.000     0.000           0.0075                              9.397
17348391                                             9.205            0.375         0.000     0.000           0.0075                              8.823
17349445                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17348716                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17349446                                             7.775            0.375         0.000     0.000           0.0075                              7.393
17348717                                             9.180            0.375         0.000     0.000           0.0075                              8.798
17347664                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17347665                                             7.575            0.375         0.000     0.000           0.0075                              7.193
17348718                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17349448                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17348395                                             9.130            0.375         0.000     0.850           0.0075                              7.898
17349449                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17349410                                             9.205            0.375         0.000     0.570           0.0075                              8.253
17349412                                             8.805            0.375         0.000     0.940           0.0075                              7.483
17348103                                            10.005            0.375         0.000     0.000           0.0075                              9.623
17348104                                             8.505            0.375         0.000     0.600           0.0075                              7.523
17348105                                             9.355            0.375         0.000     0.000           0.0075                              8.973
17348106                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349335                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348606                                             8.555            0.375         0.000     0.550           0.0075                              7.623
17348287                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17347559                                             9.537            0.375         0.000     0.710           0.0075                              8.445
17348288                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348610                                             7.525            0.375         0.000     0.000           0.0075                              7.143
17348611                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17349341                                             7.922            0.375         0.000     0.000           0.0075                              7.540
17348612                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17348613                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17349342                                            10.255            0.375         0.000     1.360           0.0075                              8.513
17347560                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17349343                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348290                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348614                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17348291                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349344                                             9.180            0.375         0.000     0.460           0.0075                              8.338
17348615                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17348616                                             9.680            0.375         0.000     0.000           0.0075                              9.298
17347563                                             7.405            0.375         0.000     0.850           0.0075                              6.173
17348293                                             9.255            0.375         0.000     0.000           0.0075                              8.873
17347564                                             9.330            0.375         0.000     0.490           0.0075                              8.458
17349347                                             9.680            0.375         0.000     0.000           0.0075                              9.298
17348294                                             9.605            0.375         0.000     0.750           0.0075                              8.473
17347565                                             7.905            0.375         0.000     0.000           0.0075                              7.523
17349348                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17348619                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17348295                                             9.930            0.375         0.000     0.000           0.0075                              9.548
17347566                                             9.280            0.375         0.000     1.180           0.0075                              7.717
17347567                                             8.930            0.375         0.000     0.000           0.0075                              8.548
17348296                                             9.355            0.375         0.000     0.840           0.0075                              8.133
17348298                                             9.072            0.375         0.000     0.000           0.0075                              8.689
17350101                                             9.820            0.375         0.000     0.000           0.0075                              9.438
17350103                                             9.930            0.375         0.000     0.000           0.0075                              9.548
17350108                                             9.444            0.375         0.000     0.000           0.0075                              9.062
17350109                                             9.230            0.375         0.000     0.000           0.0075                              8.848
17348620                                             9.630            0.375         0.000     0.000           0.0075                              9.248
17348621                                             9.697            0.375         0.000     0.000           0.0075                              9.314
17349350                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17348622                                             7.980            0.375         0.000     0.000           0.0075                              7.598
17349352                                             9.030            0.375         0.000     0.000           0.0075                              8.647
17349353                                            10.305            0.375         0.000     0.000           0.0075                              9.923
17349413                                             7.805            0.375         0.000     0.000           0.0075                              7.423
17349090                                             8.955            0.375         0.000     0.750           0.0075                              7.823
17348361                                            10.055            0.375         0.000     1.500           0.0075                              8.173
17347632                                            10.055            0.375         0.000     0.000           0.0075                              9.673
17349091                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348362                                             8.930            0.375         0.000     0.000           0.0075                              8.548
17349416                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17348363                                             9.605            0.375         0.000     1.000           0.0075                              8.223
17347571                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17349354                                             9.530            0.375         0.000     0.000           0.0075                              9.147
17348625                                             8.572            0.375         0.000     0.000           0.0075                              8.189
17349355                                             8.880            0.375         0.000     0.550           0.0075                              7.948
17347573                                             8.030            0.375         0.000     0.570           0.0075                              7.077
17348626                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17349356                                             8.822            0.375         0.000     0.000           0.0075                              8.439
17347574                                             9.180            0.375         0.000     0.440           0.0075                              8.358
17348627                                             9.080            0.375         0.000     0.000           0.0075                              8.698
17347575                                             9.705            0.375         0.000     0.000           0.0075                              9.323
17348628                                             9.455            0.375         0.000     0.800           0.0075                              8.273
17349358                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17348629                                            10.355            0.375         0.000     1.360           0.0075                              8.613
17349093                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17348364                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17349417                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17347636                                             9.905            0.375         0.000     1.020           0.0075                              8.502
17349095                                             9.955            0.375         0.000     1.100           0.0075                              8.473
17349336                                             9.405            0.375         0.000     0.000           0.0075                              9.022
17347159                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348210                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348212                                             8.772            0.375         0.000     0.000           0.0075                              8.390
17348213                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347554                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17348283                                             8.830            0.375         0.000     0.000           0.0075                              8.448
17348284                                             8.872            0.375         0.000     0.000           0.0075                              8.490
17348214                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17349337                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17347555                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348215                                             7.805            0.375         0.000     0.000           0.0075                              7.423
17348216                                             9.330            0.375         0.000     0.840           0.0075                              8.108
17349338                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17348285                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17347556                                             8.155            0.375         0.000     0.000           0.0075                              7.772
17348109                                             8.922            0.375         0.000     1.500           0.0075                              7.040
17348111                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17348112                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17348114                                             9.805            0.375         0.000     0.800           0.0075                              8.623
17348286                                             9.630            0.375         0.000     0.850           0.0075                              8.398
17348115                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348117                                             9.430            0.375         0.000     0.000           0.0075                              9.048
17348118                                             8.997            0.375         0.000     0.000           0.0075                              8.615
17348120                                             9.630            0.375         0.000     0.000           0.0075                              9.248
17348123                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348125                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17349777                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347995                                             9.555            0.375         0.000     0.000           0.0075                              9.173
17349778                                             9.405            0.375         0.000     0.000           0.0075                              9.022
17347996                                             9.755            0.375         0.000     0.520           0.0075                              8.853
17347997                                             9.947            0.375         0.000     1.330           0.0075                              8.234
17347998                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17349780                                             8.825            0.375         0.000     0.000           0.0075                              8.442
17349781                                             9.455            0.375         0.000     0.800           0.0075                              8.273
17349783                                            10.005            0.375         0.000     1.000           0.0075                              8.623
17349786                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17349787                                             8.480            0.375         0.000     0.000           0.0075                              8.098
17349789                                             8.222            0.375         0.000     0.000           0.0075                              7.840
17349791                                             7.492            0.375         0.000     0.000           0.0075                              7.110
17349794                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349795                                             8.997            0.375         0.000     0.000           0.0075                              8.615
17349796                                             8.772            0.375         0.000     0.000           0.0075                              8.390
17349798                                             9.122            0.375         0.000     0.000           0.0075                              8.740
17347200                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17347202                                             8.025            0.375         0.000     0.000           0.0075                              7.643
17347203                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17347204                                             9.995            0.375         0.000     0.000           0.0075                              9.612
17347205                                             9.320            0.375         0.000     0.000           0.0075                              8.938
17347206                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347208                                             9.472            0.375         0.000     0.000           0.0075                              9.090
17347209                                             8.497            0.375         0.000     0.000           0.0075                              8.115
17347210                                             9.330            0.375         0.000     0.640           0.0075                              8.308
17347211                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17347212                                             7.392            0.375         0.000     0.000           0.0075                              7.010
17347213                                             7.425            0.375         0.000     0.000           0.0075                              7.043
17347214                                             9.505            0.375         0.000     0.000           0.0075                              9.123
17347216                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17347218                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17347219                                             8.280            0.375         0.000     0.000           0.0075                              7.897
17349000                                             9.030            0.375         0.000     0.000           0.0075                              8.647
17347220                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17349003                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17347221                                             9.130            0.375         0.000     0.000           0.0075                              8.748
17349004                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17349005                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17349006                                             9.197            0.375         0.000     0.000           0.0075                              8.814
17347224                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17347225                                             8.830            0.375         0.000     0.570           0.0075                              7.878
17349008                                             9.255            0.375         0.000     0.000           0.0075                              8.873
17347226                                             7.605            0.375         0.000     0.000           0.0075                              7.223
17347227                                            10.550            0.375         0.000     0.000           0.0075                             10.168
17347229                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17349012                                             9.830            0.375         0.000     0.850           0.0075                              8.598
17347230                                            10.550            0.375         0.000     1.520           0.0075                              8.648
17349013                                             9.245            0.375         0.000     1.100           0.0075                              7.762
17349014                                             9.230            0.375         0.000     0.000           0.0075                              8.848
17347232                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17349015                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17348029                                             8.862            0.375         0.000     0.800           0.0075                              7.680
17347301                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17348030                                             9.972            0.375         0.000     1.000           0.0075                              8.590
17347302                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347303                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17348033                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17347304                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17347305                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17349016                                             9.405            0.375         0.000     1.330           0.0075                              7.692
17347235                                             9.280            0.375         0.000     0.620           0.0075                              8.277
17349018                                             9.330            0.375         0.000     0.440           0.0075                              8.508
17347236                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17349019                                            10.255            0.375         0.000     1.100           0.0075                              8.773
17347237                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17347238                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17347239                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349020                                             9.380            0.375         0.000     0.000           0.0075                              8.998
17349021                                             9.605            0.375         0.000     0.000           0.0075                              9.223
17349022                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17347240                                             9.380            0.375         0.000     0.620           0.0075                              8.378
17349023                                             8.672            0.375         0.000     0.000           0.0075                              8.290
17349024                                             8.822            0.375         0.000     0.000           0.0075                              8.439
17347242                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17347243                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17349026                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17347244                                             9.480            0.375         0.000     0.620           0.0075                              8.478
17349027                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17349028                                             9.020            0.375         0.000     0.830           0.0075                              7.808
17347246                                             9.630            0.375         0.000     0.000           0.0075                              9.248
17347247                                             9.330            0.375         0.000     0.680           0.0075                              8.268
17347248                                             9.380            0.375         0.000     0.640           0.0075                              8.358
17347249                                             9.305            0.375         0.000     0.000           0.0075                              8.923
17349030                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348301                                             9.905            0.375         0.000     0.900           0.0075                              8.622
17348302                                             9.980            0.375         0.000     0.000           0.0075                              9.598
17348303                                            10.550            0.375         0.000     1.540           0.0075                              8.628
17349032                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17347250                                            10.005            0.375         0.000     0.000           0.0075                              9.623
17349033                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17348304                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17347251                                             9.455            0.375         0.000     0.770           0.0075                              8.303
17348305                                             9.180            0.375         0.000     0.680           0.0075                              8.118
17347252                                             9.630            0.375         0.000     0.740           0.0075                              8.508
17348306                                             9.955            0.375         0.000     0.760           0.0075                              8.813
17347253                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17347981                                             8.155            0.375         0.000     0.000           0.0075                              7.772
17349763                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17347982                                             9.880            0.375         0.000     0.970           0.0075                              8.528
17347983                                             8.830            0.375         0.000     0.000           0.0075                              8.448
17349766                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17349767                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17347985                                             9.805            0.375         0.000     1.100           0.0075                              8.323
17347986                                             8.762            0.375         0.000     0.000           0.0075                              8.380
17349769                                             8.622            0.375         0.000     0.000           0.0075                              8.240
17347987                                             9.755            0.375         0.000     1.500           0.0075                              7.873
17348307                                             9.405            0.375         0.000     0.970           0.0075                              8.052
17347254                                             8.880            0.375         0.000     0.000           0.0075                              8.498
17349037                                             8.997            0.375         0.000     0.000           0.0075                              8.615
17347255                                            10.550            0.375         0.000     1.320           0.0075                              8.848
17349038                                             9.580            0.375         0.000     0.000           0.0075                              9.198
17347256                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17348309                                             9.780            0.375         0.000     0.000           0.0075                              9.397
17349039                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17347257                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347258                                             9.322            0.375         0.000     0.000           0.0075                              8.939
17348310                                             9.929            0.375         0.000     1.100           0.0075                              8.447
17348311                                            10.005            0.375         0.000     1.500           0.0075                              8.123
17348312                                             8.730            0.375         0.000     0.000           0.0075                              8.348
17348313                                             9.972            0.375         0.000     1.100           0.0075                              8.490
17347260                                             9.630            0.375         0.000     0.000           0.0075                              9.248
17348314                                             9.945            0.375         0.000     0.000           0.0075                              9.563
17349043                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17347261                                             8.980            0.375         0.000     0.000           0.0075                              8.598
17348315                                             9.080            0.375         0.000     0.000           0.0075                              8.698
17347262                                             9.980            0.375         0.000     0.740           0.0075                              8.858
17349044                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17348316                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17347263                                             8.572            0.375         0.000     0.000           0.0075                              8.189
17347264                                             8.922            0.375         0.000     0.000           0.0075                              8.540
17347988                                             8.830            0.375         0.000     0.000           0.0075                              8.448
17349770                                             7.872            0.375         0.000     0.000           0.0075                              7.490
17349772                                             8.680            0.375         0.000     0.000           0.0075                              8.298
17347990                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17347991                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349775                                             9.872            0.375         0.000     0.000           0.0075                              9.490
17347993                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17349776                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17347994                                             9.655            0.375         0.000     0.000           0.0075                              9.272
17347265                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17348318                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349048                                             9.400            0.375         0.000     1.330           0.0075                              7.688
17348319                                             9.180            0.375         0.000     0.000           0.0075                              8.798
17347266                                            10.030            0.375         0.000     1.180           0.0075                              8.468
17347267                                             8.025            0.375         0.000     0.000           0.0075                              7.643
17347268                                             8.955            0.375         0.000     0.430           0.0075                              8.143
17347269                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17348320                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17348321                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348322                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17348323                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17347270                                             7.805            0.375         0.000     0.000           0.0075                              7.423
17349053                                             9.805            0.375         0.000     1.100           0.0075                              8.323
17348324                                             9.405            0.375         0.000     0.000           0.0075                              9.022
17349054                                             9.555            0.375         0.000     0.000           0.0075                              9.173
17348325                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348326                                             8.722            0.375         0.000     0.000           0.0075                              8.340
17349055                                             9.855            0.375         0.000     1.100           0.0075                              8.373
17347273                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17349056                                             8.822            0.375         0.000     0.000           0.0075                              8.439
17347274                                             8.700            0.375         0.000     0.000           0.0075                              8.317
17349057                                             9.230            0.375         0.000     0.680           0.0075                              8.168
17347275                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17348328                                             9.905            0.375         0.000     0.800           0.0075                              8.722
17349058                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17347277                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17347278                                             8.955            0.375         0.000     0.800           0.0075                              7.773
17347600                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348330                                             9.497            0.375         0.000     0.000           0.0075                              9.115
17348331                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17348333                                             9.430            0.375         0.000     0.430           0.0075                              8.618
17347604                                             8.630            0.375         0.000     0.000           0.0075                              8.248
17347605                                             9.880            0.375         0.000     0.000           0.0075                              9.498
17348334                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17349063                                             9.280            0.375         0.000     0.000           0.0075                              8.897
17347281                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349064                                             9.755            0.375         0.000     1.000           0.0075                              8.373
17348335                                             9.430            0.375         0.000     0.000           0.0075                              9.048
17348336                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17349065                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347283                                             9.795            0.375         0.000     0.000           0.0075                              9.413
17348337                                             9.255            0.375         0.000     0.000           0.0075                              8.873
17349067                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17348338                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17347285                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348339                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17349068                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347288                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17347289                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17348340                                             8.122            0.375         0.000     0.000           0.0075                              7.740
17347611                                             9.697            0.375         0.000     0.000           0.0075                              9.314
17349070                                             9.797            0.375         0.000     1.330           0.0075                              8.085
17348341                                             9.880            0.375         0.000     1.330           0.0075                              8.168
17349071                                             7.725            0.375         0.000     0.000           0.0075                              7.343
17348342                                             9.755            0.375         0.000     1.000           0.0075                              8.373
17347613                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17349072                                            10.372            0.375         0.000     1.100           0.0075                              8.890
17348343                                             9.030            0.375         0.000     1.100           0.0075                              7.547
17347614                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17349073                                             8.705            0.375         0.000     0.760           0.0075                              7.563
17348345                                             9.180            0.375         0.000     0.000           0.0075                              8.798
17349074                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17347616                                             7.375            0.375         0.000     0.000           0.0075                              6.993
17347292                                             9.180            0.375         0.000     0.430           0.0075                              8.368
17348346                                             7.972            0.375         0.000     0.000           0.0075                              7.590
17347293                                             7.980            0.375         0.000     0.000           0.0075                              7.598
17348347                                             8.525            0.375         0.000     0.000           0.0075                              8.143
17347294                                             9.905            0.375         0.000     1.020           0.0075                              8.502
17348348                                             9.030            0.375         0.000     0.000           0.0075                              8.647
17347295                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17347619                                             9.780            0.375         0.000     0.970           0.0075                              8.427
17347296                                             7.455            0.375         0.000     0.000           0.0075                              7.073
17348349                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17349078                                             8.780            0.375         0.000     0.000           0.0075                              8.397
17349079                                             9.355            0.375         0.000     1.100           0.0075                              7.873
17347297                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17347298                                             8.280            0.375         0.000     0.000           0.0075                              7.897
17349400                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349401                                             8.805            0.375         0.000     0.750           0.0075                              7.673
17349402                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347620                                             9.555            0.375         0.000     1.100           0.0075                              8.073
17347621                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17349403                                             8.425            0.375         0.000     1.500           0.0075                              6.543
17348351                                             7.555            0.375         0.000     0.000           0.0075                              7.173
17349080                                             9.380            0.375         0.000     0.000           0.0075                              8.998
17348352                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17347623                                             9.380            0.375         0.000     0.530           0.0075                              8.468
17349081                                             9.370            0.375         0.000     0.660           0.0075                              8.327
17349406                                             9.350            0.375         0.000     0.550           0.0075                              8.418
17349082                                             9.755            0.375         0.000     1.100           0.0075                              8.273
17348353                                             7.125            0.375         0.000     0.000           0.0075                              6.743
17349083                                             9.855            0.375         0.000     1.000           0.0075                              8.473
17348354                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17349407                                             9.795            0.375         0.000     0.000           0.0075                              9.413
17349084                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17349409                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17349085                                             9.722            0.375         0.000     0.760           0.0075                              8.580
17348356                                             7.205            0.375         0.000     0.000           0.0075                              6.823
17347627                                             8.772            0.375         0.000     0.000           0.0075                              8.390
17347628                                             8.519            0.375         0.000     0.000           0.0075                              8.137
17348357                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348358                                             8.130            0.375         0.000     0.570           0.0075                              7.178
17348359                                             8.780            0.375         0.000     0.000           0.0075                              8.397
17349089                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17349497                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17348768                                             8.992            0.375         0.000     0.000           0.0075                              8.610
17348769                                             9.647            0.375         0.000     0.000           0.0075                              9.265
17349499                                             9.755            0.375         0.000     1.500           0.0075                              7.873
17349820                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17349821                                             8.822            0.375         0.000     0.000           0.0075                              8.439
17349822                                             9.305            0.375         0.000     0.000           0.0075                              8.923
17348770                                             8.871            0.375         0.000     0.850           0.0075                              7.639
17348771                                             8.380            0.375         0.000     0.000           0.0075                              7.998
17348772                                             9.480            0.375         0.000     0.430           0.0075                              8.668
17349826                                             9.196            0.375         0.000     0.480           0.0075                              8.334
17348773                                             8.955            0.375         0.000     0.750           0.0075                              7.823
17349827                                             8.880            0.375         0.000     0.850           0.0075                              7.648
17348774                                             7.855            0.375         0.000     0.000           0.0075                              7.473
17349828                                             9.380            0.375         0.000     0.850           0.0075                              8.148
17348775                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17349829                                             7.980            0.375         0.000     0.000           0.0075                              7.598
17348776                                             8.422            0.375         0.000     0.000           0.0075                              8.040
17348777                                             7.522            0.375         0.000     0.000           0.0075                              7.140
17348779                                             7.505            0.375         0.000     0.000           0.0075                              7.123
17349830                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17349831                                             9.805            0.375         0.000     0.000           0.0075                              9.423
17349832                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17349833                                             8.772            0.375         0.000     0.000           0.0075                              8.390
17348780                                             9.780            0.375         0.000     0.000           0.0075                              9.397
17348781                                             8.830            0.375         0.000     0.000           0.0075                              8.448
17349835                                             7.905            0.375         0.000     0.000           0.0075                              7.523
17348782                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17349836                                             9.605            0.375         0.000     0.750           0.0075                              8.473
17349837                                             8.722            0.375         0.000     0.000           0.0075                              8.340
17348784                                             9.905            0.375         0.000     1.100           0.0075                              8.422
17349838                                             8.980            0.375         0.000     0.000           0.0075                              8.598
17348785                                             9.505            0.375         0.000     0.750           0.0075                              8.373
17348786                                             8.222            0.375         0.000     0.000           0.0075                              7.840
17349839                                             8.869            0.375         0.000     0.000           0.0075                              8.487
17348787                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17349840                                             9.955            0.375         0.000     1.000           0.0075                              8.573
17349841                                             9.355            0.375         0.000     0.000           0.0075                              8.973
17349842                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17349843                                             8.722            0.375         0.000     0.000           0.0075                              8.340
17348790                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17348792                                            10.005            0.375         0.000     0.970           0.0075                              8.653
17348797                                             9.147            0.375         0.000     0.430           0.0075                              8.335
17348798                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348799                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349851                                             8.872            0.375         0.000     0.000           0.0075                              8.490
17349852                                             9.397            0.375         0.000     0.000           0.0075                              9.015
17349853                                             8.522            0.375         0.000     0.000           0.0075                              8.140
17349855                                             8.722            0.375         0.000     0.000           0.0075                              8.340
17349857                                             9.580            0.375         0.000     0.000           0.0075                              9.198
17349862                                             8.680            0.375         0.000     0.000           0.0075                              8.298
17349864                                             9.372            0.375         0.000     0.000           0.0075                              8.990
17349899                                             9.455            0.375         0.000     0.760           0.0075                              8.313
17348001                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17348002                                             8.837            0.375         0.000     0.000           0.0075                              8.455
17348003                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348008                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17348009                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17348011                                             8.425            0.375         0.000     0.760           0.0075                              7.283
17348012                                             8.122            0.375         0.000     0.000           0.0075                              7.740
17349869                                             9.547            0.375         0.000     0.970           0.0075                              8.195
17349871                                             8.422            0.375         0.000     0.000           0.0075                              8.040
17349873                                             9.697            0.375         0.000     0.000           0.0075                              9.314
17348013                                             7.805            0.375         0.000     0.000           0.0075                              7.423
17348014                                             8.630            0.375         0.000     0.000           0.0075                              8.248
17348016                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348018                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17348019                                             9.455            0.375         0.000     0.760           0.0075                              8.313
17348020                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348021                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17348023                                             9.897            0.375         0.000     0.000           0.0075                              9.515
17348024                                             8.745            0.375         0.000     1.330           0.0075                              7.032
17348025                                             8.680            0.375         0.000     0.000           0.0075                              8.298
17348026                                             9.880            0.375         0.000     0.000           0.0075                              9.498
17349875                                             9.772            0.375         0.000     0.000           0.0075                              9.390
17349876                                             8.594            0.375         0.000     0.000           0.0075                              8.211
17349877                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349878                                             9.480            0.375         0.000     0.490           0.0075                              8.608
17349879                                             8.480            0.375         0.000     0.430           0.0075                              7.668
17349882                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17349883                                             8.822            0.375         0.000     0.000           0.0075                              8.439
17349884                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17349885                                             7.855            0.375         0.000     0.000           0.0075                              7.473
17349893                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17349896                                             9.805            0.375         0.000     0.000           0.0075                              9.423
17347125                                             8.780            0.375         0.000     0.000           0.0075                              8.397
17347126                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17347127                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17347128                                             7.250            0.375         0.000     0.000           0.0075                              6.868
17348738                                             9.280            0.375         0.000     0.000           0.0075                              8.897
17347685                                             8.780            0.375         0.000     0.000           0.0075                              8.397
17349468                                             9.905            0.375         0.000     1.500           0.0075                              8.022
17347686                                             9.955            0.375         0.000     1.100           0.0075                              8.473
17348740                                            10.055            0.375         0.000     0.940           0.0075                              8.733
17349470                                             8.072            0.375         0.000     0.000           0.0075                              7.689
17349471                                             8.772            0.375         0.000     0.000           0.0075                              8.390
17349953                                             8.722            0.375         0.000     0.560           0.0075                              7.780
17349954                                             7.605            0.375         0.000     0.000           0.0075                              7.223
17349959                                             9.797            0.375         0.000     0.550           0.0075                              8.865
17349962                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17349964                                             9.372            0.375         0.000     0.750           0.0075                              8.240
17347129                                             8.845            0.375         0.000     0.900           0.0075                              7.563
17347130                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17348743                                             8.172            0.375         0.000     0.000           0.0075                              7.790
17347690                                             9.522            0.375         0.000     1.100           0.0075                              8.040
17349472                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349473                                             9.530            0.375         0.000     0.000           0.0075                              9.147
17347691                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348744                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349474                                             9.830            0.375         0.000     1.330           0.0075                              8.118
17347692                                             9.355            0.375         0.000     0.390           0.0075                              8.583
17349475                                             9.205            0.375         0.000     0.840           0.0075                              7.983
17347694                                             7.842            0.375         0.000     0.000           0.0075                              7.460
17349476                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348747                                             8.872            0.375         0.000     0.000           0.0075                              8.490
17349477                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17347697                                             7.922            0.375         0.000     0.000           0.0075                              7.540
17349479                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349800                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17349801                                             9.790            0.375         0.000     0.000           0.0075                              9.407
17349802                                             8.572            0.375         0.000     0.000           0.0075                              8.189
17348750                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349804                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17349480                                             9.347            0.375         0.000     0.000           0.0075                              8.965
17347131                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347132                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17347133                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17347134                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17347135                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17347138                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17347140                                             8.905            0.375         0.000     1.500           0.0075                              7.022
17347142                                             7.880            0.375         0.000     0.000           0.0075                              7.498
17347143                                             7.755            0.375         0.000     0.000           0.0075                              7.373
17349968                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17349971                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17349974                                             8.775            0.375         0.000     0.000           0.0075                              8.393
17349978                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17347548                                             8.730            0.375         0.000     0.480           0.0075                              7.868
17349982                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17349983                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17349988                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17349992                                             9.622            0.375         0.000     0.000           0.0075                              9.240
17349995                                             9.855            0.375         0.000     0.000           0.0075                              9.473
17349996                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17348751                                             9.822            0.375         0.000     1.500           0.0075                              7.939
17348752                                             9.180            0.375         0.000     0.000           0.0075                              8.798
17349805                                             8.472            0.375         0.000     0.000           0.0075                              8.090
17349481                                             9.647            0.375         0.000     0.550           0.0075                              8.715
17349806                                             9.247            0.375         0.000     0.000           0.0075                              8.865
17349482                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17348753                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17349483                                             9.147            0.375         0.000     0.000           0.0075                              8.765
17349807                                             8.880            0.375         0.000     0.680           0.0075                              7.818
17348754                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17349808                                             9.172            0.375         0.000     0.000           0.0075                              8.790
17348755                                             8.522            0.375         0.000     0.000           0.0075                              8.140
17348756                                             9.272            0.375         0.000     1.000           0.0075                              7.890
17349809                                             9.472            0.375         0.000     1.000           0.0075                              8.090
17349485                                             8.955            0.375         0.000     1.500           0.0075                              7.073
17348100                                             9.080            0.375         0.000     0.440           0.0075                              8.258
17348101                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348102                                             9.095            0.375         0.000     1.040           0.0075                              7.673
17347145                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17347146                                             9.880            0.375         0.000     0.000           0.0075                              9.498
17347147                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347148                                             8.780            0.375         0.000     0.530           0.0075                              7.867
17347149                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348600                                             9.205            0.375         0.000     0.330           0.0075                              8.493
17348201                                             8.192            0.375         0.000     0.000           0.0075                              7.810
17348202                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17348203                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17347150                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17348204                                             8.075            0.375         0.000     0.000           0.0075                              7.692
17347152                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17348205                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17348206                                            10.105            0.375         0.000     1.100           0.0075                              8.623
17347153                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17347154                                             8.172            0.375         0.000     0.000           0.0075                              7.790
17348207                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348209                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17348601                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17349331                                             8.605            0.375         0.000     0.280           0.0075                              7.943
17348602                                             7.905            0.375         0.000     0.000           0.0075                              7.523
17349332                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349333                                             9.605            0.375         0.000     0.740           0.0075                              8.483
17348604                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17348281                                            10.422            0.375         0.000     1.100           0.0075                              8.940
17347552                                             9.130            0.375         0.000     0.000           0.0075                              8.748
17348605                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17347158                                             7.855            0.375         0.000     0.000           0.0075                              7.473
17349486                                             8.930            0.375         0.000     0.000           0.0075                              8.548
17348757                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17348758                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17349487                                             9.755            0.375         0.000     1.500           0.0075                              7.873
17348759                                             9.130            0.375         0.000     0.580           0.0075                              8.168
17349488                                             8.605            0.375         0.000     0.430           0.0075                              7.793
17349811                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17349812                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17349813                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17349814                                             9.269            0.375         0.000     0.000           0.0075                              8.887
17348761                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349815                                             9.447            0.375         0.000     0.000           0.0075                              9.064
17348762                                             8.472            0.375         0.000     0.000           0.0075                              8.090
17349491                                             9.305            0.375         0.000     1.100           0.0075                              7.823
17348764                                             8.672            0.375         0.000     0.000           0.0075                              8.290
17349817                                             9.222            0.375         0.000     0.000           0.0075                              8.840
17349818                                             9.797            0.375         0.000     0.000           0.0075                              9.415
17349494                                             9.572            0.375         0.000     0.750           0.0075                              8.439
17349819                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349495                                             8.930            0.375         0.000     0.000           0.0075                              8.548
17348767                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17350199                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17349760                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349761                                             8.745            0.375         0.000     0.690           0.0075                              7.672
17348270                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17347541                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349324                                             9.255            0.375         0.000     0.000           0.0075                              8.873
17348271                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17347544                                             9.230            0.375         0.000     0.000           0.0075                              8.848
17348273                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348974                                             9.105            0.375         0.000     0.760           0.0075                              7.963
17348975                                            10.095            0.375         0.000     0.000           0.0075                              9.713
17348976                                             7.855            0.375         0.000     0.000           0.0075                              7.473
17348978                                            10.405            0.375         0.000     1.100           0.0075                              8.923
17348979                                             8.930            0.375         0.000     0.000           0.0075                              8.548
17348980                                             8.330            0.375         0.000     0.000           0.0075                              7.948
17348982                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17348983                                             7.605            0.375         0.000     0.000           0.0075                              7.223
17348984                                             9.945            0.375         0.000     0.000           0.0075                              9.563
17348986                                             9.905            0.375         0.000     1.100           0.0075                              8.422
17348988                                             9.430            0.375         0.000     0.490           0.0075                              8.558
17348992                                             1.875            0.375         0.000     0.000           0.0075                              1.493
17348993                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17348995                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17348996                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348274                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17347545                                             8.805            0.375         0.000     0.750           0.0075                              7.673
17348999                                             8.722            0.375         0.000     0.000           0.0075                              8.340
17347110                                             8.875            0.375         0.000     1.100           0.0075                              7.393
17347111                                             9.025            0.375         0.000     0.000           0.0075                              8.643
17347115                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17347116                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17347117                                             7.725            0.375         0.000     0.000           0.0075                              7.343
17347118                                             9.755            0.375         0.000     0.000           0.0075                              9.373
17347120                                             8.655            0.375         0.000     0.560           0.0075                              7.712
17347122                                             9.355            0.375         0.000     0.530           0.0075                              8.443
17347123                                             7.505            0.375         0.000     0.000           0.0075                              7.123
17347124                                             8.780            0.375         0.000     0.000           0.0075                              8.397
17348896                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17348897                                             8.480            0.375         0.000     0.000           0.0075                              8.098
17348898                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348899                                             9.055            0.375         0.000     0.290           0.0075                              8.383
17349950                                             7.555            0.375         0.000     0.000           0.0075                              7.173
17349327                                             9.320            0.375         0.000     0.710           0.0075                              8.228
17349328                                             7.742            0.375         0.000     0.000           0.0075                              7.360
17349329                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17348277                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349952                                             8.622            0.375         0.000     0.750           0.0075                              7.490
17348846                                             9.305            0.375         0.000     0.800           0.0075                              8.123
17349575                                             9.455            0.375         0.000     1.140           0.0075                              7.933
17347794                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348927                                            10.080            0.375         0.000     0.000           0.0075                              9.698
17349656                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17347875                                             9.672            0.375         0.000     0.760           0.0075                              8.530
17348928                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17348929                                             8.472            0.375         0.000     0.000           0.0075                              8.090
17347876                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349659                                            10.272            0.375         0.000     1.140           0.0075                              8.750
17347877                                             8.005            0.375         0.000     0.330           0.0075                              7.293
17347878                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17349576                                             8.172            0.375         0.000     0.000           0.0075                              7.790
17348848                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349902                                             8.730            0.375         0.000     0.000           0.0075                              8.348
17348850                                             9.855            0.375         0.000     0.000           0.0075                              9.473
17348851                                             9.680            0.375         0.000     1.330           0.0075                              7.968
17349580                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349581                                             9.605            0.375         0.000     0.760           0.0075                              8.463
17348854                                             9.180            0.375         0.000     0.550           0.0075                              8.248
17349583                                             8.897            0.375         0.000     0.000           0.0075                              8.515
17349907                                             9.980            0.375         0.000     0.000           0.0075                              9.598
17350090                                            10.355            0.375         0.000     0.000           0.0075                              9.973
17349584                                             8.622            0.375         0.000     0.000           0.0075                              8.240
17350093                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17350095                                             9.605            0.375         0.000     0.000           0.0075                              9.223
17350096                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17350098                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17350099                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348930                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17349585                                             9.955            0.375         0.000     1.500           0.0075                              8.073
17349909                                             9.622            0.375         0.000     1.500           0.0075                              7.740
17348857                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348858                                             9.205            0.375         0.000     0.900           0.0075                              7.923
17348859                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349588                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349589                                             9.280            0.375         0.000     0.000           0.0075                              8.897
17348860                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17349590                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349591                                             9.805            0.375         0.000     0.000           0.0075                              9.423
17348863                                             9.255            0.375         0.000     0.000           0.0075                              8.873
17349592                                             8.572            0.375         0.000     0.000           0.0075                              8.189
17349593                                             8.880            0.375         0.000     0.000           0.0075                              8.498
17349917                                             9.272            0.375         0.000     0.000           0.0075                              8.890
17348864                                             7.375            0.375         0.000     0.000           0.0075                              6.993
17348865                                             8.972            0.375         0.000     0.000           0.0075                              8.590
17349594                                             8.872            0.375         0.000     0.000           0.0075                              8.490
17349595                                             9.645            0.375         0.000     0.960           0.0075                              8.303
17349596                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17348867                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17349597                                             8.880            0.375         0.000     0.000           0.0075                              8.498
17348869                                             9.055            0.375         0.000     0.430           0.0075                              8.243
17349598                                             8.755            0.375         0.000     0.750           0.0075                              7.623
17349599                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348870                                             8.172            0.375         0.000     0.000           0.0075                              7.790
17348873                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17349926                                             8.462            0.375         0.000     0.690           0.0075                              7.390
17349927                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17349929                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17348877                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348878                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17348879                                             9.755            0.375         0.000     1.500           0.0075                              7.873
17349933                                             9.255            0.375         0.000     0.000           0.0075                              8.873
17348882                                             9.205            0.375         0.000     1.100           0.0075                              7.723
17349935                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348883                                             8.880            0.375         0.000     0.000           0.0075                              8.498
17348884                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17348885                                             8.705            0.375         0.000     0.550           0.0075                              7.773
17349939                                             7.722            0.375         0.000     0.000           0.0075                              7.340
17349660                                             9.180            0.375         0.000     0.000           0.0075                              8.798
17349661                                             9.530            0.375         0.000     0.000           0.0075                              9.147
17348932                                             9.605            0.375         0.000     0.750           0.0075                              8.473
17347674                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17349457                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17347675                                             9.105            0.375         0.000     1.100           0.0075                              7.623
17349458                                             8.772            0.375         0.000     0.000           0.0075                              8.390
17347676                                             9.905            0.375         0.000     1.100           0.0075                              8.422
17347677                                             9.422            0.375         0.000     0.550           0.0075                              8.490
17349459                                             9.905            0.375         0.000     1.500           0.0075                              8.022
17347678                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17348730                                             9.955            0.375         0.000     0.000           0.0075                              9.573
17349460                                             9.955            0.375         0.000     1.000           0.0075                              8.573
17348732                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17348888                                            10.072            0.375         0.000     1.500           0.0075                              8.190
17348889                                             9.950            0.375         0.000     0.000           0.0075                              9.567
17349942                                             7.855            0.375         0.000     0.000           0.0075                              7.473
17348933                                             9.830            0.375         0.000     0.000           0.0075                              9.448
17349662                                             8.022            0.375         0.000     0.000           0.0075                              7.640
17349663                                             9.280            0.375         0.000     1.330           0.0075                              7.567
17347881                                             8.805            0.375         0.000     0.330           0.0075                              8.093
17348934                                             8.922            0.375         0.000     0.000           0.0075                              8.540
17348935                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17348936                                            10.095            0.375         0.000     0.000           0.0075                              9.713
17349665                                             9.855            0.375         0.000     1.500           0.0075                              7.973
17348937                                            10.255            0.375         0.000     0.940           0.0075                              8.933
17347884                                             8.755            0.375         0.000     0.550           0.0075                              7.823
17349666                                             9.197            0.375         0.000     0.000           0.0075                              8.814
17349667                                             7.605            0.375         0.000     0.000           0.0075                              7.223
17347886                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17349668                                             8.905            0.375         0.000     0.760           0.0075                              7.762
17349669                                             8.530            0.375         0.000     0.000           0.0075                              8.147
17349678                                             7.805            0.375         0.000     0.000           0.0075                              7.423
17347897                                             9.205            0.375         0.000     0.000           0.0075                              8.823
17348950                                             9.655            0.375         0.000     0.000           0.0075                              9.272
17348951                                             7.805            0.375         0.000     0.000           0.0075                              7.423
17349680                                             8.322            0.375         0.000     0.000           0.0075                              7.939
17348953                                             9.570            0.375         0.000     1.100           0.0075                              8.088
17349683                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349685                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17348958                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348959                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17349688                                             8.670            0.375         0.000     0.570           0.0075                              7.718
17349689                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17348961                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17349690                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17348962                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349691                                             9.622            0.375         0.000     0.000           0.0075                              9.240
17348963                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17347889                                             9.000            0.375         0.000     0.000           0.0075                              8.618
17348940                                             8.372            0.375         0.000     0.000           0.0075                              7.990
17348941                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17349670                                             8.172            0.375         0.000     0.000           0.0075                              7.790
17348942                                             8.530            0.375         0.000     0.000           0.0075                              8.147
17349671                                             9.409            0.375         0.000     0.430           0.0075                              8.597
17349672                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349693                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17348965                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17349694                                             9.080            0.375         0.000     0.430           0.0075                              8.268
17349695                                            10.405            0.375         0.000     0.000           0.0075                             10.023
17348967                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349696                                             9.880            0.375         0.000     0.000           0.0075                              9.498
17349697                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17348968                                            10.255            0.375         0.000     1.100           0.0075                              8.773
17348969                                             9.422            0.375         0.000     1.100           0.0075                              7.940
17349699                                             9.355            0.375         0.000     1.100           0.0075                              7.873
17348970                                             9.780            0.375         0.000     0.000           0.0075                              9.397
17348972                                             9.422            0.375         0.000     1.500           0.0075                              7.540
17348396                                             9.320            0.375         0.000     1.000           0.0075                              7.938
17347668                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17348397                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17348398                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347669                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17348399                                             8.630            0.375         0.000     0.490           0.0075                              7.758
17348943                                            10.622            0.375         0.000     0.000           0.0075                             10.240
17348944                                             9.805            0.375         0.000     0.000           0.0075                              9.423
17347891                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17349673                                             8.775            0.375         0.000     0.760           0.0075                              7.633
17347892                                             9.248            0.375         0.000     0.000           0.0075                              8.865
17348946                                             9.680            0.375         0.000     0.000           0.0075                              9.298
17347894                                             9.050            0.375         0.000     0.000           0.0075                              8.668
17349676                                             9.670            0.375         0.000     0.000           0.0075                              9.288
17349677                                             9.772            0.375         0.000     0.000           0.0075                              9.390
17348949                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17347896                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17348720                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17349450                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17349451                                             8.630            0.375         0.000     0.430           0.0075                              7.818
17348723                                             9.955            0.375         0.000     1.100           0.0075                              8.473
17349462                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17349463                                             9.647            0.375         0.000     0.550           0.0075                              8.715
17347681                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349464                                             9.405            0.375         0.000     0.550           0.0075                              8.472
17347682                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348735                                             8.780            0.375         0.000     0.000           0.0075                              8.397
17349465                                             8.572            0.375         0.000     0.000           0.0075                              8.189
17348736                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17347684                                             9.722            0.375         0.000     1.100           0.0075                              8.240
17349466                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17348737                                             9.705            0.375         0.000     1.100           0.0075                              8.223
17349467                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17347670                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17349453                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17348724                                             7.655            0.375         0.000     0.000           0.0075                              7.273
17347671                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349454                                             9.497            0.375         0.000     0.000           0.0075                              9.115
17348725                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17349455                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348726                                             9.980            0.375         0.000     1.330           0.0075                              8.268
17347673                                             7.775            0.375         0.000     0.000           0.0075                              7.393
17349456                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17348727                                             8.830            0.375         0.000     0.000           0.0075                              8.448
17350196                                             9.130            0.375         0.000     0.430           0.0075                              8.318
17350197                                             9.520            0.375         0.000     0.570           0.0075                              8.568
17348478                                             8.830            0.375         0.000     0.000           0.0075                              8.448
17347749                                             8.980            0.375         0.000     0.000           0.0075                              8.598
17348479                                             9.145            0.375         0.000     0.000           0.0075                              8.763
17348800                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17348801                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17349530                                            10.405            0.375         0.000     0.000           0.0075                             10.023
17348802                                             8.625            0.375         0.000     1.100           0.0075                              7.143
17349531                                             8.822            0.375         0.000     0.000           0.0075                              8.439
17348480                                             9.680            0.375         0.000     0.970           0.0075                              8.328
17348804                                            10.355            0.375         0.000     0.000           0.0075                              9.973
17347752                                             9.230            0.375         0.000     0.850           0.0075                              7.998
17348481                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17348805                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17348806                                             8.872            0.375         0.000     0.000           0.0075                              8.490
17348483                                             9.504            0.375         0.000     0.000           0.0075                              9.122
17348807                                             8.572            0.375         0.000     0.000           0.0075                              8.189
17349536                                             9.947            0.375         0.000     0.000           0.0075                              9.564
17348484                                             9.022            0.375         0.000     0.000           0.0075                              8.640
17348808                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17347755                                             7.405            0.375         0.000     0.000           0.0075                              7.023
17348485                                             9.955            0.375         0.000     1.100           0.0075                              8.473
17348809                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17349539                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17348486                                             9.972            0.375         0.000     0.000           0.0075                              9.590
17348487                                             7.755            0.375         0.000     0.000           0.0075                              7.373
17347759                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348489                                             9.155            0.375         0.000     0.560           0.0075                              8.212
17348811                                             9.880            0.375         0.000     1.330           0.0075                              8.168
17349540                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348449                                             8.855            0.375         0.000     1.100           0.0075                              7.373
17349179                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17347398                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347399                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17349500                                             9.805            0.375         0.000     1.100           0.0075                              8.323
17349501                                             8.572            0.375         0.000     0.280           0.0075                              7.909
17348915                                             8.572            0.375         0.000     0.000           0.0075                              8.189
17347863                                             9.055            0.375         0.000     1.100           0.0075                              7.573
17348592                                             9.120            0.375         0.000     0.710           0.0075                              8.027
17349646                                             9.772            0.375         0.000     0.000           0.0075                              9.390
17348918                                             8.025            0.375         0.000     0.000           0.0075                              7.643
17349502                                             9.130            0.375         0.000     0.330           0.0075                              8.418
17347721                                             9.929            0.375         0.000     0.000           0.0075                              9.547
17348451                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17349180                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17349504                                             9.347            0.375         0.000     0.000           0.0075                              8.965
17349181                                             9.355            0.375         0.000     0.000           0.0075                              8.973
17349505                                            10.030            0.375         0.000     0.000           0.0075                              9.648
17348452                                             8.972            0.375         0.000     0.000           0.0075                              8.590
17348453                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17347724                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17349506                                             8.855            0.375         0.000     1.000           0.0075                              7.473
17349182                                             8.122            0.375         0.000     0.000           0.0075                              7.740
17347725                                             7.755            0.375         0.000     0.000           0.0075                              7.373
17349183                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348454                                             9.205            0.375         0.000     1.100           0.0075                              7.723
17349507                                             8.822            0.375         0.000     0.000           0.0075                              8.439
17347726                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348455                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349184                                             9.955            0.375         0.000     1.500           0.0075                              8.073
17349508                                             8.525            0.375         0.000     0.000           0.0075                              8.143
17347727                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349509                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349185                                             8.172            0.375         0.000     0.000           0.0075                              7.790
17348456                                             9.647            0.375         0.000     0.000           0.0075                              9.265
17348457                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17349186                                             8.005            0.375         0.000     0.000           0.0075                              7.623
17347729                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348458                                             9.780            0.375         0.000     0.550           0.0075                              8.847
17349187                                             9.097            0.375         0.000     0.430           0.0075                              8.285
17348459                                             9.780            0.375         0.000     0.000           0.0075                              9.397
17349189                                             9.280            0.375         0.000     0.000           0.0075                              8.897
17349510                                             9.472            0.375         0.000     0.470           0.0075                              8.620
17349511                                             7.672            0.375         0.000     0.000           0.0075                              7.290
17347730                                            10.030            0.375         0.000     0.000           0.0075                              9.648
17349512                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17348460                                             9.405            0.375         0.000     0.800           0.0075                              8.222
17347731                                             8.472            0.375         0.000     0.000           0.0075                              8.090
17347732                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17349514                                             8.972            0.375         0.000     0.000           0.0075                              8.590
17348594                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347865                                             7.555            0.375         0.000     0.000           0.0075                              7.173
17349647                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17347866                                             2.000            0.375         0.000     0.000           0.0075                              1.618
17348812                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17349541                                             9.855            0.375         0.000     0.000           0.0075                              9.473
17349542                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17348814                                             9.755            0.375         0.000     1.330           0.0075                              8.043
17348490                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17347762                                             7.375            0.375         0.000     0.000           0.0075                              6.993
17348491                                             9.630            0.375         0.000     0.850           0.0075                              8.398
17349544                                             9.222            0.375         0.000     0.000           0.0075                              8.840
17347763                                            10.072            0.375         0.000     1.500           0.0075                              8.190
17348816                                             7.555            0.375         0.000     0.000           0.0075                              7.173
17349545                                             9.272            0.375         0.000     0.000           0.0075                              8.890
17348493                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17348817                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347764                                             8.705            0.375         0.000     0.770           0.0075                              7.553
17349546                                             9.497            0.375         0.000     0.850           0.0075                              8.265
17349547                                             9.430            0.375         0.000     0.000           0.0075                              9.048
17347765                                             8.072            0.375         0.000     0.460           0.0075                              7.229
17348495                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348819                                             9.855            0.375         0.000     1.500           0.0075                              7.973
17349548                                             8.422            0.375         0.000     0.000           0.0075                              8.040
17347767                                             8.155            0.375         0.000     0.000           0.0075                              7.772
17348496                                             9.305            0.375         0.000     0.520           0.0075                              8.403
17347768                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17348497                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348499                                            10.405            0.375         0.000     1.100           0.0075                              8.923
17349550                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348822                                             8.222            0.375         0.000     0.000           0.0075                              7.840
17349552                                             9.155            0.375         0.000     0.360           0.0075                              8.412
17347770                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17348823                                             7.092            0.375         0.000     0.000           0.0075                              6.710
17347772                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348825                                             8.330            0.375         0.000     0.000           0.0075                              7.948
17349554                                             9.680            0.375         0.000     0.000           0.0075                              9.298
17347773                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17348827                                             9.680            0.375         0.000     0.000           0.0075                              9.298
17347775                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17348828                                             7.855            0.375         0.000     0.000           0.0075                              7.473
17349557                                             9.870            0.375         0.000     1.500           0.0075                              7.987
17348829                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17349558                                             9.647            0.375         0.000     0.550           0.0075                              8.715
17347776                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17347777                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349559                                             8.572            0.375         0.000     0.000           0.0075                              8.189
17347778                                             9.520            0.375         0.000     0.000           0.0075                              9.138
17348830                                             9.405            0.375         0.000     0.550           0.0075                              8.472
17349560                                             8.905            0.375         0.000     0.280           0.0075                              8.242
17349561                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348832                                             9.680            0.375         0.000     0.970           0.0075                              8.328
17348833                                             8.872            0.375         0.000     0.000           0.0075                              8.490
17349562                                             8.072            0.375         0.000     0.000           0.0075                              7.689
17348834                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17349563                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348462                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349191                                             8.972            0.375         0.000     0.000           0.0075                              8.590
17349515                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17347734                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348463                                             1.625            0.375         0.000     0.000           0.0075                              1.243
17348919                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17348595                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17348597                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17347868                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17347869                                             9.755            0.375         0.000     0.000           0.0075                              9.373
17348598                                             9.855            0.375         0.000     1.000           0.0075                              8.473
17350080                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17350082                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17350083                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17350085                                             8.830            0.375         0.000     0.000           0.0075                              8.448
17350089                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348921                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17349650                                             8.730            0.375         0.000     0.430           0.0075                              7.918
17349651                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17347870                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348923                                             9.922            0.375         0.000     0.000           0.0075                              9.540
17349652                                             9.447            0.375         0.000     0.000           0.0075                              9.064
17348924                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17347871                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17349653                                             9.130            0.375         0.000     0.440           0.0075                              8.308
17349654                                             9.305            0.375         0.000     0.800           0.0075                              8.123
17347872                                             8.155            0.375         0.000     0.000           0.0075                              7.772
17348925                                             9.855            0.375         0.000     1.000           0.0075                              8.473
17348926                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17347873                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348464                                             9.780            0.375         0.000     0.000           0.0075                              9.397
17349193                                             9.455            0.375         0.000     0.620           0.0075                              8.453
17349517                                            10.272            0.375         0.000     1.100           0.0075                              8.790
17349648                                             9.047            0.375         0.000     0.430           0.0075                              8.235
17348890                                             9.080            0.375         0.000     0.000           0.0075                              8.698
17349943                                             9.720            0.375         0.000     0.000           0.0075                              9.338
17348891                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17348892                                             9.522            0.375         0.000     0.000           0.0075                              9.140
17348465                                             8.280            0.375         0.000     0.000           0.0075                              7.897
17349518                                             9.395            0.375         0.000     0.830           0.0075                              8.183
17347737                                             9.555            0.375         0.000     0.800           0.0075                              8.373
17349519                                             9.780            0.375         0.000     0.000           0.0075                              9.397
17349195                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17347738                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17349196                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17347739                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17348469                                             8.605            0.375         0.000     0.560           0.0075                              7.663
17349198                                             9.380            0.375         0.000     0.000           0.0075                              8.998
17349199                                             8.755            0.375         0.000     0.690           0.0075                              7.683
17349520                                             7.755            0.375         0.000     0.000           0.0075                              7.373
17347740                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17349522                                             8.855            0.375         0.000     0.570           0.0075                              7.903
17347741                                             8.830            0.375         0.000     0.460           0.0075                              7.988
17349523                                             9.805            0.375         0.000     0.000           0.0075                              9.423
17348471                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17347743                                             8.722            0.375         0.000     0.000           0.0075                              8.340
17348472                                             9.805            0.375         0.000     1.100           0.0075                              8.323
17349525                                             9.772            0.375         0.000     0.000           0.0075                              9.390
17348596                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17349649                                             9.380            0.375         0.000     0.000           0.0075                              8.998
17348893                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17348894                                             9.755            0.375         0.000     1.000           0.0075                              8.373
17347744                                             8.175            0.375         0.000     0.000           0.0075                              7.793
17348473                                             8.380            0.375         0.000     0.440           0.0075                              7.558
17349526                                             8.622            0.375         0.000     0.000           0.0075                              8.240
17349527                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17348474                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348475                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17349528                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17348835                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17349565                                             9.647            0.375         0.000     0.000           0.0075                              9.265
17347784                                             9.780            0.375         0.000     0.850           0.0075                              8.547
17349566                                             9.680            0.375         0.000     0.550           0.0075                              8.748
17347785                                             9.545            0.375         0.000     0.830           0.0075                              8.333
17348838                                             8.872            0.375         0.000     0.000           0.0075                              8.490
17349567                                             9.822            0.375         0.000     1.100           0.0075                              8.339
17348839                                             8.022            0.375         0.000     0.000           0.0075                              7.640
17349568                                            10.096            0.375         0.000     1.330           0.0075                              8.384
17347787                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349569                                             8.772            0.375         0.000     0.000           0.0075                              8.390
17347746                                             9.805            0.375         0.000     0.760           0.0075                              8.663
17347747                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17348476                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17349529                                             9.597            0.375         0.000     0.680           0.0075                              8.535
17348477                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17347789                                             8.130            0.375         0.000     0.000           0.0075                              7.748
17348840                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17349570                                             9.580            0.375         0.000     0.850           0.0075                              8.348
17349571                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349572                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17348844                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17349573                                             8.572            0.375         0.000     0.000           0.0075                              8.189
17348845                                             7.905            0.375         0.000     0.000           0.0075                              7.523
17349574                                             9.822            0.375         0.000     0.000           0.0075                              9.439
17347380                                            10.055            0.375         0.000     0.000           0.0075                              9.673
17349162                                             9.797            0.375         0.000     0.000           0.0075                              9.415
17347381                                             9.680            0.375         0.000     0.000           0.0075                              9.298
17348434                                             8.155            0.375         0.000     0.000           0.0075                              7.772
17349163                                             9.322            0.375         0.000     1.100           0.0075                              7.839
17349164                                             8.930            0.375         0.000     0.680           0.0075                              7.868
17348435                                             8.472            0.375         0.000     0.000           0.0075                              8.090
17347383                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17348436                                             9.780            0.375         0.000     0.550           0.0075                              8.847
17349165                                             9.805            0.375         0.000     1.100           0.0075                              8.323
17347384                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17348437                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17347708                                             9.505            0.375         0.000     0.940           0.0075                              8.183
17349166                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17347385                                            10.105            0.375         0.000     1.100           0.0075                              8.623
17347386                                             9.130            0.375         0.000     0.970           0.0075                              7.778
17347387                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17347389                                             9.647            0.375         0.000     0.940           0.0075                              8.325
17347710                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17348440                                             8.630            0.375         0.000     0.000           0.0075                              8.248
17348441                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349170                                             9.372            0.375         0.000     0.000           0.0075                              8.990
17347713                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17349171                                             9.705            0.375         0.000     0.900           0.0075                              8.423
17347390                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17348443                                            10.055            0.375         0.000     1.500           0.0075                              8.173
17349172                                             9.922            0.375         0.000     1.500           0.0075                              8.040
17347391                                            10.550            0.375         0.000     1.280           0.0075                              8.888
17348444                                             8.795            0.375         0.000     0.830           0.0075                              7.583
17349173                                             8.872            0.375         0.000     0.000           0.0075                              8.490
17347392                                             9.555            0.375         0.000     1.100           0.0075                              8.073
17348445                                             9.130            0.375         0.000     1.360           0.0075                              7.388
17347393                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17347717                                             8.305            0.375         0.000     0.000           0.0075                              7.923
17347394                                             9.930            0.375         0.000     1.180           0.0075                              8.368
17348447                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17347718                                             9.705            0.375         0.000     0.760           0.0075                              8.563
17347395                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17348448                                             8.522            0.375         0.000     0.000           0.0075                              8.140
17347396                                             9.420            0.375         0.000     0.610           0.0075                              8.428
17348427                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17349157                                             9.305            0.375         0.000     0.760           0.0075                              8.163
17348428                                             9.805            0.375         0.000     0.760           0.0075                              8.663
17347375                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17349158                                            10.272            0.375         0.000     0.000           0.0075                              9.890
17350072                                             9.897            0.375         0.000     0.000           0.0075                              9.515
17350076                                             9.080            0.375         0.000     0.480           0.0075                              8.218
17347376                                             9.205            0.375         0.000     0.560           0.0075                              8.263
17347377                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17347378                                             9.155            0.375         0.000     0.000           0.0075                              8.772
17347700                                             7.825            0.375         0.000     0.000           0.0075                              7.443
17348430                                            10.255            0.375         0.000     1.100           0.0075                              8.773
17349160                                             7.622            0.375         0.000     0.000           0.0075                              7.240
17350079                                             8.444            0.375         0.000     0.000           0.0075                              8.062
17348910                                             9.470            0.375         0.000     0.580           0.0075                              8.508
17348912                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17349641                                             8.780            0.375         0.000     0.000           0.0075                              8.397
17348431                                            10.005            0.375         0.000     1.000           0.0075                              8.623
17348432                                             9.305            0.375         0.000     0.000           0.0075                              8.923
17348913                                             9.780            0.375         0.000     0.000           0.0075                              9.397
17349642                                             9.005            0.375         0.000     0.000           0.0075                              8.623
17348590                                             9.812            0.375         0.000     0.000           0.0075                              9.429
17348914                                             9.555            0.375         0.000     0.750           0.0075                              8.423
17347703                                             8.155            0.375         0.000     0.000           0.0075                              7.772
17349161                                             9.530            0.375         0.000     0.550           0.0075                              8.597
17349643                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348591                                             9.120            0.375         0.000     0.710           0.0075                              8.027
17349644                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17347862                                             8.522            0.375         0.000     0.000           0.0075                              8.140
17349631                                             9.580            0.375         0.000     1.330           0.0075                              7.868
17348903                                             9.355            0.375         0.000     1.000           0.0075                              7.973
17347850                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17347851                                             9.855            0.375         0.000     1.500           0.0075                              7.973
17348904                                             7.955            0.375         0.000     0.000           0.0075                              7.573
17349633                                             8.522            0.375         0.000     0.000           0.0075                              8.140
17348581                                             9.330            0.375         0.000     0.640           0.0075                              8.308
17347852                                             9.455            0.375         0.000     0.570           0.0075                              8.503
17348425                                            10.155            0.375         0.000     1.100           0.0075                              8.673
17348426                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17347373                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17349155                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17349634                                             9.922            0.375         0.000     0.000           0.0075                              9.540
17348582                                             8.105            0.375         0.000     0.000           0.0075                              7.723
17348583                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17347854                                             8.155            0.375         0.000     0.000           0.0075                              7.772
17349636                                             9.275            0.375         0.000     0.000           0.0075                              8.893
17348584                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347855                                             8.772            0.375         0.000     0.000           0.0075                              8.390
17348908                                             8.470            0.375         0.000     0.880           0.0075                              7.208
17349637                                            10.080            0.375         0.000     1.330           0.0075                              8.368
17348909                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17347856                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17348585                                             9.055            0.375         0.000     0.750           0.0075                              7.923
17349638                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17348586                                             9.605            0.375         0.000     1.330           0.0075                              7.893
17347857                                             9.905            0.375         0.000     1.500           0.0075                              8.022
17348587                                             9.055            0.375         0.000     0.000           0.0075                              8.673
17349156                                             7.922            0.375         0.000     0.000           0.0075                              7.540
17347374                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17347859                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17348588                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17348578                                             8.122            0.375         0.000     0.000           0.0075                              7.740
17348579                                             8.922            0.375         0.000     0.000           0.0075                              8.540
17350062                                            10.372            0.375         0.000     0.000           0.0075                              9.990
17350066                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17350067                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17350068                                             8.919            0.375         0.000     0.000           0.0075                              8.537
17350069                                             8.780            0.375         0.000     0.000           0.0075                              8.397
17348900                                             8.580            0.375         0.000     0.000           0.0075                              8.198
17349630                                            10.271            0.375         0.000     1.100           0.0075                              8.789
17348571                                             7.805            0.375         0.000     0.000           0.0075                              7.423
17348096                                             9.480            0.375         0.000     0.000           0.0075                              9.098
17347367                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17349624                                             9.255            0.375         0.000     0.550           0.0075                              8.323
17348572                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17347843                                             9.355            0.375         0.000     0.800           0.0075                              8.173
17348573                                             9.205            0.375         0.000     0.580           0.0075                              8.243
17347844                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347845                                             8.855            0.375         0.000     0.800           0.0075                              7.673
17348097                                            10.550            0.375         0.000     1.540           0.0075                              8.628
17347368                                             9.380            0.375         0.000     0.000           0.0075                              8.998
17348574                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349627                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17347369                                            10.005            0.375         0.000     0.000           0.0075                              9.623
17348098                                             8.630            0.375         0.000     0.000           0.0075                              8.248
17348575                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17347847                                             9.255            0.375         0.000     1.100           0.0075                              7.773
17349629                                             9.205            0.375         0.000     1.500           0.0075                              7.323
17348576                                             9.580            0.375         0.000     0.000           0.0075                              9.198
17348099                                             8.655            0.375         0.000     0.000           0.0075                              8.272
17349151                                             9.855            0.375         0.000     1.000           0.0075                              8.473
17348422                                             7.905            0.375         0.000     0.000           0.0075                              7.523
17348423                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17347848                                             7.655            0.375         0.000     0.000           0.0075                              7.273
17348577                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17348424                                             9.630            0.375         0.000     0.000           0.0075                              9.248
17347371                                             9.855            0.375         0.000     0.000           0.0075                              9.473
17349154                                            10.355            0.375         0.000     1.100           0.0075                              8.873
17350046                                             9.405            0.375         0.000     0.000           0.0075                              9.022
17349610                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17349612                                             9.330            0.375         0.000     0.000           0.0075                              8.948
17348560                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17349290                                             9.630            0.375         0.000     0.850           0.0075                              8.398
17347832                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17349614                                            10.072            0.375         0.000     1.500           0.0075                              8.190
17349291                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17349615                                             9.497            0.375         0.000     0.000           0.0075                              9.115
17348563                                             8.805            0.375         0.000     0.000           0.0075                              8.423
17349292                                             9.805            0.375         0.000     1.500           0.0075                              7.923
17347834                                             8.055            0.375         0.000     0.000           0.0075                              7.673
17349616                                             9.394            0.375         0.000     0.000           0.0075                              9.012
17349293                                             8.255            0.375         0.000     0.000           0.0075                              7.873
17349617                                             1.000            0.375         0.000     0.000           0.0075                              0.618
17348565                                             8.995            0.375         0.000     0.900           0.0075                              7.712
17347836                                             9.147            0.375         0.000     0.850           0.0075                              7.915
17349294                                             9.605            0.375         0.000     1.100           0.0075                              8.123
17348566                                             9.420            0.375         0.000     0.000           0.0075                              9.038
17349619                                             9.455            0.375         0.000     0.750           0.0075                              8.323
17347838                                             7.905            0.375         0.000     0.000           0.0075                              7.523
17349296                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347839                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17349297                                             8.205            0.375         0.000     0.000           0.0075                              7.823
17348569                                             9.272            0.375         0.000     0.000           0.0075                              8.890
17349298                                             7.855            0.375         0.000     0.000           0.0075                              7.473
17350053                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17350054                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17350057                                             9.072            0.375         0.000     0.000           0.0075                              8.689
17350058                                             9.394            0.375         0.000     0.430           0.0075                              8.582
17350059                                             8.755            0.375         0.000     0.000           0.0075                              8.373
17349620                                             8.672            0.375         0.000     0.000           0.0075                              8.290
17349621                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17347840                                             9.355            0.375         0.000     1.500           0.0075                              7.473
17349622                                             8.172            0.375         0.000     0.000           0.0075                              7.790
17349623                                             9.417            0.375         0.000     0.850           0.0075                              8.185
17348570                                             9.130            0.375         0.000     0.440           0.0075                              8.308
17348265                                             9.105            0.375         0.000     0.000           0.0075                              8.723
17349318                                             9.780            0.375         0.000     0.850           0.0075                              8.547
17347537                                             9.605            0.375         0.000     0.760           0.0075                              8.463
17349319                                             8.872            0.375         0.000     0.000           0.0075                              8.490
17348267                                             9.905            0.375         0.000     1.000           0.0075                              8.522
17347538                                             8.822            0.375         0.000     0.000           0.0075                              8.439
17348269                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17349320                                             7.972            0.375         0.000     0.000           0.0075                              7.590
17347540                                             9.505            0.375         0.000     0.000           0.0075                              9.123
17349618                                             8.597            0.375         0.000     0.570           0.0075                              7.645
17348116                                             9.580            0.375         0.000     0.000           0.0075                              9.198
17347530                                             9.430            0.375         0.000     0.530           0.0075                              8.518
17347531                                             9.605            0.375         0.000     0.800           0.0075                              8.423
17347532                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17349314                                             9.280            0.375         0.000     0.000           0.0075                              8.897
17347533                                             8.955            0.375         0.000     0.000           0.0075                              8.573
17348262                                             9.555            0.375         0.000     0.750           0.0075                              8.423
17349315                                             9.130            0.375         0.000     0.840           0.0075                              7.908
17348263                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17347534                                             7.855            0.375         0.000     0.000           0.0075                              7.473
17349316                                             9.530            0.375         0.000     0.680           0.0075                              8.467
17348264                                             8.697            0.375         0.000     0.000           0.0075                              8.314
17349317                                             7.522            0.375         0.000     0.000           0.0075                              7.140
17348259                                             8.830            0.375         0.000     0.000           0.0075                              8.448
17349310                                             7.405            0.375         0.000     0.000           0.0075                              7.023
17347191                                             7.972            0.375         0.000     0.000           0.0075                              7.590
17348245                                             8.805            0.375         0.000     1.100           0.0075                              7.323
17347192                                             8.455            0.375         0.000     0.000           0.0075                              8.073
17347193                                             9.680            0.375         0.000     0.940           0.0075                              8.358
17347519                                             8.355            0.375         0.000     0.000           0.0075                              7.973
17348249                                             9.322            0.375         0.000     0.000           0.0075                              8.939
17347197                                            10.550            0.375         0.000     0.000           0.0075                             10.168
17347198                                             9.955            0.375         0.000     0.000           0.0075                              9.573
17347199                                             9.780            0.375         0.000     0.860           0.0075                              8.537
17349300                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17349301                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17348250                                             8.730            0.375         0.000     0.000           0.0075                              8.348
17347522                                             8.405            0.375         0.000     0.000           0.0075                              8.022
17349304                                             8.847            0.375         0.000     0.000           0.0075                              8.465
17348252                                             8.905            0.375         0.000     0.000           0.0075                              8.522
17349305                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17347523                                             9.797            0.375         0.000     0.000           0.0075                              9.415
17347524                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17348253                                             8.179            0.375         0.000     0.000           0.0075                              7.797
17347525                                             8.555            0.375         0.000     0.000           0.0075                              8.173
17348254                                             8.605            0.375         0.000     0.000           0.0075                              8.223
17349307                                             9.622            0.375         0.000     0.750           0.0075                              8.490
17349308                                             8.822            0.375         0.000     0.000           0.0075                              8.439
17348256                                             9.330            0.375         0.000     1.330           0.0075                              7.618
17347527                                             8.855            0.375         0.000     0.000           0.0075                              8.473
17349309                                             9.180            0.375         0.000     0.000           0.0075                              8.798
17348257                                             9.405            0.375         0.000     1.100           0.0075                              7.922
17347528                                             8.705            0.375         0.000     0.000           0.0075                              8.323
17348258                                             9.955            0.375         0.000     1.100           0.0075                              8.473
17207112                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17207130                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17207133                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17207138                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17207141                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17207152                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17207164                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17207170                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17207174                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17207892                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17207951                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17207953                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17214005                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17214030                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17214736                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17214756                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17181745                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17181748                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17182430                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17182446                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17182488                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17182495                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17182499                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17182511                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17200634                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17200639                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17200640                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17200658                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17200705                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17200724                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17201525                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17201549                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17201563                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17201573                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17202618                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17202681                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17202723                                             1.750            0.375         0.000     0.000           0.0075                              1.368
17201076                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16819864                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16847939                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16852442                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16963401                                             7.875            0.375         0.000     0.000           0.0075                              7.493
16974051                                             8.375            0.375         0.000     0.000           0.0075                              7.993
16974470                                             8.250            0.375         0.000     0.000           0.0075                              7.868
16978811                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16981616                                             7.500            0.375         0.000     0.000           0.0075                              7.118
16991568                                             8.500            0.375         0.000     0.000           0.0075                              8.118
16991616                                             8.750            0.375         0.000     0.000           0.0075                              8.368
16991671                                             8.625            0.375         0.000     0.000           0.0075                              8.243
16991674                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17000114                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17000329                                             7.375            0.375         0.000     0.000           0.0075                              6.993
17001517                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17001623                                             7.625            0.375         0.000     0.000           0.0075                              7.243
17002978                                             8.250            0.375         0.000     0.000           0.0075                              7.868
17004866                                             8.000            0.375         0.000     0.000           0.0075                              7.618
17012773                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17013021                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17013428                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17013729                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17014668                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17014763                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17015131                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17016089                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17016191                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17016305                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17016612                                             7.625            0.375         0.000     0.000           0.0075                              7.243
17020368                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17021756                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17027409                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17027503                                             7.875            0.375         0.000     0.000           0.0075                              7.493
17027646                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17028145                                             8.505            0.375         0.000     0.000           0.0075                              8.123
17028149                                             8.625            0.375         0.000     0.000           0.0075                              8.243
17033342                                             7.500            0.375         0.000     0.000           0.0075                              7.118
17033485                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17034395                                             8.500            0.375         0.000     0.000           0.0075                              8.118
17034513                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17042735                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17048271                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17053341                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17055541                                             8.750            0.375         0.000     0.000           0.0075                              8.368
17058009                                             8.375            0.375         0.000     0.000           0.0075                              7.993
17058668                                             8.125            0.375         0.000     0.000           0.0075                              7.743
17060522                                             8.750            0.375         0.000     0.000           0.0075                              8.368




--------------------------------------------------------------------------------




LOAN_SEQ                    PAYMENT      PREPAY    PP_HARD_SOFT            PP_DESC                             PP_PENALTY_HARDNESS_MTHS
16633091                    2152.37      Yes       Hard                    36MPP                                                     36
16641416                    1514.13      Yes       Hard                    36MPP                                                     36
16646717                     995.79      Yes       Hard                    12MPP                                                     12
16646724                    1037.26      Yes       Hard                    36MPP                                                     36
16839984                     738.48      Yes       Hard                    36MPP                                                     36
16840239                    1386.07      Yes       Hard                    36MPP                                                     36
16844854                    2440.06      Yes       Hard                    12MPP                                                     12
16849474                    1101.76      Yes       Hard                    36MPP                                                     36
17089267                    1479.54      Yes       Hard                    36MPP                                                     36
17169191                    3274.49      Yes       Hard                    36MPP                                                     36
17182729                     844.88      Yes       Hard                    36MPP                                                     36
17201839                    1448.48      Yes       Hard                    36MPP                                                     36
17201890                     1848.1      Yes       Hard                    36MPP                                                     36
16564527                     321.64      Yes       Hard                    36MPP                                                     36
16818778                     709.27      Yes       Hard                    36MPP                                                     36
16970088                      894.1      Yes       Hard                    36MPP                                                     36
16848772                    1079.29      Yes       Hard                    36MPP                                                     36
17042771                     1569.6      Yes       Hard                    12MPP                                                     12
17298893                     543.65      Yes       Hard                    36MPP                                                     36
17052033                    1429.34      Yes       Hard                    36MPP                                                     36
16347818                    1936.72      Yes       Hard                    12MPP                                                     12
16857295                    1968.37      Yes       Hard                    36MPP                                                     36
16979415                    2971.06      Yes       Hard                    36MPP                                                     36
17265878                     1713.7      Yes       Hard                    36MPP                                                     36
17274231                    1145.04      Yes       Hard                    36MPP                                                     36
17274398                     903.97      Yes       Hard                    36MPP                                                     36
17278365                    1112.57      Yes       Hard                    36MPP                                                     36
17247510                    1264.29      Yes       Hard                    36MPP                                                     36
17256316                     379.29      Yes       Hard                    36MPP                                                     36
17256965                      495.6      Yes       Hard                    36MPP                                                     36
17230610                    1561.89      Yes       Hard                    12MPP                                                     12
17231368                    1173.26      Yes       Hard                    36MPP                                                     36
17243888                     870.97      Yes       Hard                    36MPP                                                     36
17243916                    6522.77      Yes       Hard                    36MPP                                                     36
17243917                    1415.99      Yes       Hard                    12MPP                                                     12
17246995                    2415.51      Yes       Hard                    36MPP                                                     36
17248627                    1125.74      Yes       Hard                    12MPP                                                     12
17252906                     977.78      Yes       Hard                    12MPP                                                     12
17257000                     771.93      Yes       Hard                    36MPP                                                     36
17259600                     1157.9      Yes       Hard                    36MPP                                                     36
17238817                    1501.71      Yes       Hard                    36MPP                                                     36
17238835                    1505.27      Yes       Hard                    12MPP                                                     12
17231747                    1476.27      Yes       Hard                    36MPP                                                     36
17231752                    1464.92      Yes       Hard                    36MPP                                                     36
17231755                    1589.83      Yes       Hard                    36MPP                                                     36
17230236                     659.77      Yes       Hard                    36MPP                                                     36
17230307                    1518.14       No       NoPP                    No PP                                                      0
17231115                    1273.69      Yes       Hard                    12MPP                                                     12
17231182                    1099.62      Yes       Hard                    36MPP                                                     36
17229306                    1153.02      Yes       Hard                    36MPP                                                     36
17202094                    1694.14      Yes       Hard                    36MPP                                                     36
17202180                     597.37      Yes       Hard                    36MPP                                                     36
17202226                     604.68      Yes       Hard                    12MPP                                                     12
17214352                     846.62      Yes       Hard                    36MPP                                                     36
17214353                    1475.53      Yes       Hard                    36MPP                                                     36
17218849                    1119.31      Yes       Hard                    36MPP                                                     36
17221875                     768.81      Yes       Hard                    36MPP                                                     36
17224452                    1760.17      Yes       Hard                    36MPP                                                     36
17160348                     900.59      Yes       Hard                    36MPP                                                     36
17160357                    1246.07      Yes       Hard                    36MPP                                                     36
17245913                    1067.05      Yes       Hard                    36MPP                                                     36
17249947                    1168.19      Yes       Hard                    12MPP                                                     12
17221467                     996.11      Yes       Hard                    12MPP                                                     12
17229401                    1916.97      Yes       Hard                    36MPP                                                     36
17217437                     1029.1      Yes       Hard                    36MPP                                                     36
17219061                    1112.57      Yes       Hard                    36MPP                                                     36
17304781                     501.76      Yes       Hard                    36MPP                                                     36
17303102                    1031.66      Yes       Hard                    36MPP                                                     36
17266303                    1051.88      Yes       Hard                    36MPP                                                     36
17263956                     990.65      Yes       Hard                    36MPP                                                     36
17265575                    1201.26      Yes       Hard                    36MPP                                                     36
17312285                    1125.74      Yes       Hard                    36MPP                                                     36
17303916                    1266.81      Yes       Hard                    36MPP                                                     36
17295248                     546.17      Yes       Hard                    12MPP                                                     12
17302117                    1284.51      Yes       Hard                    4MPP                                                       4
16707906                     998.69      Yes       Hard                    12MPP                                                     12
17298130                     681.88      Yes       Hard                    12MPP                                                     12
17298898                     594.22      Yes       Hard                    36MPP                                                     36
17302224                    1213.71      Yes       Hard                    36MPP                                                     36
17303582                    2376.85      Yes       Hard                    12MPP                                                     12
17275441                    1605.64      Yes       Hard                    12MPP                                                     12
17280160                      849.6      Yes       Hard                    36MPP                                                     36
17286726                    1962.01      Yes       Hard                    4MPP                                                       4
16775675                    1595.33      Yes       Hard                    36MPP                                                     36
17295257                    2090.66      Yes       Hard                    4MPP                                                       4
17247451                     459.23      Yes       Hard                    36MPP                                                     36
17204126                    2800.79      Yes       Hard                    4MPP                                                       4
16717374                    1436.22      Yes       Hard                    36MPP                                                     36
17048205                    1017.19      Yes       Hard                    36MPP                                                     36
17009135                        440      Yes       Hard                    36MPP                                                     36
17002010                     939.19      Yes       Hard                    36MPP                                                     36
16990078                     554.43      Yes       Hard                    36MPP                                                     36
16990303                    1213.71      Yes       Hard                    36MPP                                                     36
16991800                    2540.95      Yes       Hard                    36MPP                                                     36
16968398                    1233.94      Yes       Hard                    36MPP                                                     36
16968626                    1383.05      Yes       Hard                    12MPP                                                     12
16859493                    1040.12      Yes       Hard                    12MPP                                                     12
16856406                     1235.1      Yes       Hard                    12MPP                                                     12
16856655                     515.83      Yes       Hard                    36MPP                                                     36
16840071                    2313.63      Yes       Hard                    12MPP                                                     12
16851387                    1514.13      Yes       Hard                    36MPP                                                     36
17182749                     738.34      Yes       Hard                    36MPP                                                     36
17226618                    1153.02      Yes       Hard                    36MPP                                                     36
17226700                     908.63      Yes       Hard                    36MPP                                                     36
17303911                    1264.29      Yes       Hard                    36MPP                                                     36
17304321                    1031.66      Yes       Hard                    36MPP                                                     36
17309089                    1247.65      Yes       Hard                    36MPP                                                     36
17303592                     728.23      Yes       Hard                    12MPP                                                     12
17293528                     874.86      Yes       Hard                    36MPP                                                     36
17298114                     469.31      Yes       Hard                    36MPP                                                     36
17299607                       1416      Yes       Hard                    36MPP                                                     36
17301591                     324.45      Yes       Hard                    36MPP                                                     36
17301808                    1119.31      Yes       Hard                    24MPP                                                     24
17302173                    1103.87      Yes       Hard                    36MPP                                                     36
17280106                    1839.78      Yes       Hard                    36MPP                                                     36
17286721                     2058.5      Yes       Hard                    4MPP                                                       4
17279637                        708      Yes       Hard                    24MPP                                                     24
17279639                    1355.31      Yes       Hard                    24MPP                                                     24
17217078                      746.2      Yes       Hard                    36MPP                                                     36
17228992                    1298.54      Yes       Hard                    36MPP                                                     36
17231718                    1626.33      Yes       Hard                    36MPP                                                     36
17256978                    1891.24       No       NoPP                    No PP                                                      0
17263499                   10353.61      Yes       Hard                    36MPP                                                     36
17265594                    1330.63      Yes       Hard                    36MPP                                                     36
17265916                     859.37      Yes       Hard                    36MPP                                                     36
17267726                     717.06      Yes       Hard                    36MPP                                                     36
17267751                    1774.17      Yes       Hard                    36MPP                                                     36
17274433                    1090.17      Yes       Hard                    36MPP                                                     36
17275564                    1123.64      Yes       Hard                    36MPP                                                     36
17275584                       1062      Yes       Hard                    36MPP                                                     36
17275605                    1103.22      Yes       Hard                    36MPP                                                     36
17279075                     687.49      Yes       Hard                    36MPP                                                     36
17301868                     905.57      Yes       Hard                    36MPP                                                     36
17204135                    1206.15      Yes       Hard                    36MPP                                                     36
17207160                    2090.66      Yes       Hard                    12MPP                                                     12
17218493                    1147.71      Yes       Hard                    36MPP                                                     36
17224191                    1355.31      Yes       Hard                    36MPP                                                     36
17229990                       1416      Yes       Hard                    36MPP                                                     36
17230502                    1397.17      Yes       Hard                    36MPP                                                     36
17230599                    1264.29      Yes       Hard                    36MPP                                                     36
17230477                    1183.63      Yes       Hard                    12MPP                                                     12
17233865                     1363.4      Yes       Hard                    24MPP                                                     24
17242837                     647.32      Yes       Hard                    36MPP                                                     36
17242900                    2162.28      Yes       Hard                    24MPP                                                     24
17242743                     283.04       No       NoPP                    No PP                                                      0
17244062                     530.04      Yes       Hard                    12MPP                                                     12
17244517                    1441.52      Yes       Hard                    36MPP                                                     36
17245891                     672.88      Yes       Hard                    36MPP                                                     36
17245893                     413.82      Yes       Hard                    36MPP                                                     36
17245894                     672.88      Yes       Hard                    36MPP                                                     36
17245895                     706.19      Yes       Hard                    36MPP                                                     36
17246618                    2106.74      Yes       Hard                    4MPP                                                       4
17246621                    2351.19      Yes       Hard                    4MPP                                                       4
17247394                    1077.49      Yes       Hard                    36MPP                                                     36
17247554                    1514.13      Yes       Hard                    24MPP                                                     24
17247701                    2534.52      Yes       Hard                    12MPP                                                     12
17250001                     997.09      Yes       Hard                    12MPP                                                     12
17251420                     455.15      Yes       Hard                    36MPP                                                     36
17251430                    1688.61      Yes       Hard                    36MPP                                                     36
17255162                     1608.2      Yes       Hard                    12MPP                                                     12
17255967                    1369.53      Yes       Hard                    36MPP                                                     36
17255924                     4728.1      Yes       Hard                    24MPP                                                     24
17256326                     910.29      Yes       Hard                    36MPP                                                     36
17256884                     1646.8      Yes       Hard                    12MPP                                                     12
17256911                     797.67       No       NoPP                    No PP                                                      0
17259544                     784.87      Yes       Hard                    36MPP                                                     36
17263531                    1231.41      Yes       Hard                    24MPP                                                     24
17264090                    1109.91      Yes       Hard                    12MPP                                                     12
17265501                     836.27      Yes       Hard                    36MPP                                                     36
17265538                    1962.57      Yes       Hard                    36MPP                                                     36
17266227                    2465.35      Yes       Hard                    12MPP                                                     12
17266267                     540.48      Yes       Hard                    36MPP                                                     36
17266278                     930.52      Yes       Hard                    36MPP                                                     36
17267288                    1415.22      Yes       Hard                    36MPP                                                     36
17267258                    1201.07      Yes       Hard                    36MPP                                                     36
17272354                     540.36      Yes       Hard                    12MPP                                                     12
17274291                     535.21      Yes       Hard                    24MPP                                                     24
17274343                    1994.01      Yes       Hard                    4MPP                                                       4
17274358                     724.36      Yes       Hard                    36MPP                                                     36
17274359                     726.54      Yes       Hard                    36MPP                                                     36
17274360                        642      Yes       Hard                    36MPP                                                     36
17275509                     981.65      Yes       Hard                    36MPP                                                     36
17275511                    1471.51      Yes       Hard                    36MPP                                                     36
17275549                    1358.18      Yes       Hard                    36MPP                                                     36
17278988                     1685.4      Yes       Hard                    12MPP                                                     12
17279045                    1491.86      Yes       Hard                    36MPP                                                     36
17279649                    1806.41      Yes       Hard                    36MPP                                                     36
17293514                     2058.5      Yes       Hard                    4MPP                                                       4
17295293                    1213.71      Yes       Hard                    24MPP                                                     24
17297155                     687.77      Yes       Hard                    36MPP                                                     36
17298928                    1260.83      Yes       Hard                    12MPP                                                     12
17304864                     620.97      Yes       Hard                    36MPP                                                     36
16721653                    1672.53      Yes       Hard                    12MPP                                                     12
17128723                    1372.21      Yes       Combo                   36MPP                                                     12
17243247                    3135.99      Yes       Hard                    36MPP                                                     36
17243250                    1515.44      Yes       Hard                    36MPP                                                     36
17243890                    1027.67      Yes       Hard                    36MPP                                                     36
17243911                    1413.79      Yes       Hard                    36MPP                                                     36
17215693                    1577.64      Yes       Hard                    36MPP                                                     36
17215712                    1308.53      Yes       Hard                    36MPP                                                     36
17217952                    1519.75      Yes       Hard                    36MPP                                                     36
17248651                    1891.83      Yes       Hard                    36MPP                                                     36
17219526                    1446.34      Yes       Hard                    36MPP                                                     36
17224492                    1582.47      Yes       Hard                    36MPP                                                     36
17224526                     632.14      Yes       Hard                    36MPP                                                     36
17224527                    1814.05      Yes       Hard                    36MPP                                                     36
17226676                     933.54      Yes       Hard                    12MPP                                                     12
17228907                     881.84      Yes       Hard                    36MPP                                                     36
17229015                     1569.6      Yes       Hard                    36MPP                                                     36
17229273                     1489.9      Yes       Hard                    36MPP                                                     36
17229352                    1114.16      Yes       Hard                    12MPP                                                     12
17230227                     482.46      Yes       Hard                    36MPP                                                     36
17230272                       1062      Yes       Hard                    36MPP                                                     36
17231164                    2457.33      Yes       Hard                    36MPP                                                     36
17128891                    1896.42      Yes       Hard                    36MPP                                                     36
17148884                      495.6      Yes       Hard                    36MPP                                                     36
17154737                    1440.95      Yes       Hard                    36MPP                                                     36
17278453                    2090.66      Yes       Hard                    4MPP                                                       4
17293485                     2717.2      Yes       Hard                    36MPP                                                     36
17293547                     794.69      Yes       Hard                    36MPP                                                     36
17267369                     547.04      Yes       Hard                    36MPP                                                     36
17003387                    1092.34      Yes       Hard                    36MPP                                                     36
17012781                    1183.63      Yes       Hard                    12MPP                                                     12
17000369                    1289.05      Yes       Hard                    36MPP                                                     36
17000373                     718.86      Yes       Hard                    36MPP                                                     36
16852931                      637.6      Yes       Hard                    36MPP                                                     36
16859252                    1338.02      Yes       Hard                    12MPP                                                     12
16965266                    1294.59      Yes       Hard                    36MPP                                                     36
16965493                    1788.96      Yes       Combo                   36MPP                                                     12
16968216                    1182.23      Yes       Hard                    36MPP                                                     36
16970796                      776.2      Yes       Hard                    36MPP                                                     36
16974186                    1389.48      Yes       Combo                   36MPP                                                     12
16990139                    1415.21      Yes       Hard                    36MPP                                                     36
16990385                    1142.91      Yes       Hard                    36MPP                                                     36
16823966                    1493.26      Yes       Hard                    36MPP                                                     36
16824240                     818.25      Yes       Hard                    12MPP                                                     12
16835173                    1607.84      Yes       Hard                    36MPP                                                     36
16968047                    1264.29      Yes       Hard                    36MPP                                                     36
16970308                    1302.91      Yes       Hard                    12MPP                                                     12
16982669                    1291.71      Yes       Hard                    36MPP                                                     36
16997888                     791.24      Yes       Hard                    36MPP                                                     36
16650854                    1194.95      Yes       Hard                    12MPP                                                     12
16650125                     635.56      Yes       Hard                    36MPP                                                     36
16602614                     735.91      Yes       Hard                    12MPP                                                     12
16575124                    1049.35      Yes       Hard                    36MPP                                                     36
16706199                    1514.13      Yes       Hard                    36MPP                                                     36
16685486                    1815.25      Yes       Hard                    36MPP                                                     36
16814864                     462.75      Yes       Hard                    36MPP                                                     36
16814853                    1543.87      Yes       Hard                    36MPP                                                     36
16814877                    1246.39      Yes       Soft/Unk                36MPP                                                      0
16966566                    1163.05      Yes       Hard                    36MPP                                                     36
17004231                    1309.98      Yes       Soft/Unk                36MPP                                                      0
16814903                    2071.64      Yes       Hard                    36MPP                                                     36
16848716                     290.53      Yes       Hard                    36MPP                                                     36
17004242                     664.74      Yes       Hard                    36MPP                                                     36
17156420                     790.27      Yes       Hard                    36MPP                                                     36
16814904                    1286.67      Yes       Hard                    36MPP                                                     36
16966595                     682.81      Yes       Soft/Unk                36MPP                                                      0
17303284                    1278.73       No       NoPP                    No PP                                                      0
17303285                     1709.6      Yes       Hard                    36MPP                                                     36
17303287                    2528.77      Yes       Hard                    36MPP                                                     36
17303288                    1386.07      Yes       Hard                    12MPP                                                     12
17312468                    1576.15      Yes       Hard                    36MPP                                                     36
17228464                      869.7      Yes       Hard                    36MPP                                                     36
17228465                    1270.22      Yes       Combo                   36MPP                                                     12
17228466                    1711.12      Yes       Combo                   36MPP                                                     12
17228467                    1051.88      Yes       Hard                    36MPP                                                     36
17228468                    1518.14      Yes       Hard                    12MPP                                                     12
17228469                    1096.99      Yes       Combo                   36MPP                                                     12
17228471                    1065.27      Yes       Hard                    36MPP                                                     36
17228472                    1736.85      Yes       Combo                   36MPP                                                     12
17228473                    1968.37      Yes       Combo                   36MPP                                                     12
17228474                    1756.15      Yes       Combo                   36MPP                                                     12
17228475                    1446.09      Yes       Hard                    36MPP                                                     36
17228476                     1263.4      Yes       Hard                    12MPP                                                     12
17228477                     630.41      Yes       Hard                    36MPP                                                     36
17228478                     1608.2       No       NoPP                    No PP                                                      0
17228479                     437.43      Yes       Hard                    36MPP                                                     36
17228480                    1119.31      Yes       Combo                   36MPP                                                     12
17228481                    1244.05      Yes       Hard                    36MPP                                                     36
17228482                    1659.66      Yes       Combo                   36MPP                                                     12
17228483                    1442.68      Yes       Combo                   36MPP                                                     12
17228484                     880.31      Yes       Hard                    36MPP                                                     36
17244315                    1929.84      Yes       Combo                   36MPP                                                     12
17244316                    1360.54      Yes       Combo                   36MPP                                                     12
17308894                     489.37      Yes       Hard                    36MPP                                                     36
17308896                    1760.91      Yes       Hard                    36MPP                                                     36
17308897                    2573.12      Yes       Hard                    12MPP                                                     12
17308910                     1235.1      Yes       Hard                    36MPP                                                     36
17308911                    1163.14      Yes       Hard                    36MPP                                                     36
17308912                     844.88      Yes       Hard                    36MPP                                                     36
17308913                     3216.4      Yes       Hard                    36MPP                                                     36
17308906                     857.52      Yes       Hard                    36MPP                                                     36
17308907                    1618.28      Yes       Hard                    36MPP                                                     36
17308908                     1235.1       No       NoPP                    No PP                                                      0
17308914                      804.1      Yes       Hard                    36MPP                                                     36
17308915                    1148.94      Yes       Hard                    36MPP                                                     36
17308916                    1730.42       No       NoPP                    No PP                                                      0
17308917                     954.26      Yes       Hard                    36MPP                                                     36
17308898                     647.31       No       NoPP                    No PP                                                      0
17308900                     678.03       No       NoPP                    No PP                                                      0
17308901                      717.9      Yes       Hard                    36MPP                                                     36
17308966                    3216.23       No       NoPP                    No PP                                                      0
17308967                     705.47      Yes       Hard                    12MPP                                                     12
17308968                     433.25      Yes       Hard                    12MPP                                                     12
17308969                    1468.82      Yes       Hard                    24MPP                                                     24
17308970                     646.28      Yes       Hard                    12MPP                                                     12
17308971                    1007.38      Yes       Hard                    36MPP                                                     36
17308972                    1955.57      Yes       Hard                    12MPP                                                     12
17308973                     911.66      Yes       Hard                    24MPP                                                     24
17308754                    1375.54      Yes       Hard                    36MPP                                                     36
17308756                     891.08      Yes       Hard                    12MPP                                                     12
17308974                    1159.39      Yes       Hard                    12MPP                                                     12
17308975                     439.51       No       NoPP                    No PP                                                      0
17308976                    1618.65      Yes       Hard                    36MPP                                                     36
17308977                     814.39      Yes       Hard                    12MPP                                                     12
17308823                     950.74      Yes       Hard                    12MPP                                                     12
17308825                    1603.37      Yes       Hard                    36MPP                                                     36
17308902                     946.23       No       NoPP                    No PP                                                      0
17308903                     869.82      Yes       Hard                    36MPP                                                     36
17308904                      683.8      Yes       Hard                    36MPP                                                     36
17308905                    1183.63      Yes       Hard                    36MPP                                                     36
17308978                    2436.82      Yes       Hard                    36MPP                                                     36
17308979                     647.94      Yes       Hard                    12MPP                                                     12
17308980                     665.32      Yes       Hard                    36MPP                                                     36
17308981                    1606.98      Yes       Hard                    36MPP                                                     36
17308982                     930.76      Yes       Hard                    36MPP                                                     36
17308983                    1899.68      Yes       Hard                    36MPP                                                     36
17308984                    1899.68      Yes       Hard                    36MPP                                                     36
17308985                     1786.2      Yes       Hard                    36MPP                                                     36
17308918                    1376.62      Yes       Hard                    36MPP                                                     36
17308919                     733.34      Yes       Hard                    36MPP                                                     36
17308921                    2367.27      Yes       Hard                    24MPP                                                     24
17308925                      391.8      Yes       Hard                    12MPP                                                     12
17308926                     466.52      Yes       Hard                    12MPP                                                     12
17308927                    1646.46      Yes       Hard                    36MPP                                                     36
17308928                    1405.11      Yes       Hard                    36MPP                                                     36
17308929                    2673.95      Yes       Hard                    36MPP                                                     36
17308683                    1182.78      Yes       Hard                    12MPP                                                     12
17308684                     720.47       No       NoPP                    No PP                                                      0
17308685                    1196.16      Yes       Hard                    36MPP                                                     36
17308689                    3345.05      Yes       Hard                    36MPP                                                     36
17308691                    1720.95      Yes       Hard                    12MPP                                                     12
17308692                    1749.72      Yes       Hard                    36MPP                                                     36
17308693                     752.64      Yes       Hard                    36MPP                                                     36
17308694                    2173.03      Yes       Hard                    36MPP                                                     36
17308695                    1275.19      Yes       Hard                    12MPP                                                     12
17308697                    2218.94      Yes       Hard                    36MPP                                                     36
17308698                    1116.16      Yes       Hard                    36MPP                                                     36
17308699                        674      Yes       Hard                    12MPP                                                     12
17308700                    1383.69      Yes       Hard                    12MPP                                                     12
17308702                    1685.39      Yes       Hard                    36MPP                                                     36
17308703                    1339.47      Yes       Hard                    12MPP                                                     12
17308704                    1037.19      Yes       Hard                    36MPP                                                     36
17308705                     631.51      Yes       Hard                    36MPP                                                     36
17308706                    1238.48      Yes       Hard                    36MPP                                                     36
17308707                    1053.45      Yes       Hard                    24MPP                                                     24
17308708                    1633.93      Yes       Hard                    36MPP                                                     36
17308709                    2128.54      Yes       Hard                    12MPP                                                     12
17308710                    1108.69       No       NoPP                    No PP                                                      0
17308711                     559.44      Yes       Hard                    36MPP                                                     36
17308713                      968.4      Yes       Hard                    36MPP                                                     36
17308714                    1170.03      Yes       Hard                    36MPP                                                     36
17308715                    1213.71      Yes       Hard                    36MPP                                                     36
17308716                    1013.09      Yes       Hard                    36MPP                                                     36
17308718                     382.98      Yes       Hard                    36MPP                                                     36
17308719                     467.87      Yes       Hard                    12MPP                                                     12
17308720                     933.62      Yes       Hard                    12MPP                                                     12
17308721                      672.6      Yes       Hard                    36MPP                                                     36
17308930                     774.73       No       NoPP                    No PP                                                      0
17308931                    1233.42       No       NoPP                    No PP                                                      0
17308933                    1801.18      Yes       Hard                    36MPP                                                     36
17308826                        708       No       NoPP                    No PP                                                      0
17308827                    1916.97       No       NoPP                    No PP                                                      0
17308828                      823.4      Yes       Hard                    36MPP                                                     36
17308829                    1106.44       No       NoPP                    No PP                                                      0
17308722                    1054.98      Yes       Hard                    12MPP                                                     12
17308723                    2246.78      Yes       Hard                    36MPP                                                     36
17308724                    1014.93      Yes       Hard                    12MPP                                                     12
17308725                    1582.47      Yes       Hard                    36MPP                                                     36
17308726                     368.16      Yes       Hard                    12MPP                                                     12
17308727                     701.65      Yes       Hard                    12MPP                                                     12
17308728                    1375.54      Yes       Hard                    36MPP                                                     36
17308729                    1619.45      Yes       Hard                    24MPP                                                     24
17308730                     578.95      Yes       Hard                    36MPP                                                     36
17308731                     701.65      Yes       Hard                    12MPP                                                     12
17308732                    1349.39      Yes       Hard                    36MPP                                                     36
17308733                    1403.35       No       NoPP                    No PP                                                      0
17308734                    1029.25      Yes       Hard                    36MPP                                                     36
17308735                    1312.29      Yes       Hard                    36MPP                                                     36
17308736                    2355.45      Yes       Hard                    36MPP                                                     36
17308738                     874.86      Yes       Hard                    36MPP                                                     36
17308739                    1856.66      Yes       Hard                    36MPP                                                     36
17308740                    1049.72      Yes       Hard                    12MPP                                                     12
17308741                    1188.69      Yes       Hard                    36MPP                                                     36
17308742                    1453.81      Yes       Hard                    36MPP                                                     36
17308743                    1475.47      Yes       Hard                    36MPP                                                     36
17308744                    2274.36      Yes       Hard                    36MPP                                                     36
17308745                    1123.64      Yes       Hard                    12MPP                                                     12
17308746                    1254.17      Yes       Hard                    36MPP                                                     36
17308747                    1950.64      Yes       Hard                    36MPP                                                     36
17308749                    1643.56      Yes       Hard                    36MPP                                                     36
17308750                    1233.94      Yes       Hard                    36MPP                                                     36
17308751                    1814.05      Yes       Hard                    12MPP                                                     12
17308752                     748.45      Yes       Hard                    12MPP                                                     12
17308753                    1941.81      Yes       Hard                    36MPP                                                     36
17308758                     964.92      Yes       Hard                    36MPP                                                     36
17308759                    1620.72      Yes       Hard                    12MPP                                                     12
17308761                     606.18      Yes       Hard                    36MPP                                                     36
17308763                     884.51       No       NoPP                    No PP                                                      0
17308764                     709.67      Yes       Hard                    36MPP                                                     36
17308765                    2090.66      Yes       Hard                    12MPP                                                     12
17308767                     609.83      Yes       Hard                    36MPP                                                     36
17308768                    1428.08      Yes       Hard                    12MPP                                                     12
17308771                     1157.9      Yes       Hard                    36MPP                                                     36
17308772                     869.27      Yes       Hard                    36MPP                                                     36
17308774                     657.43      Yes       Hard                    36MPP                                                     36
17308775                     578.14       No       NoPP                    No PP                                                      0
17308776                      967.4      Yes       Hard                    36MPP                                                     36
17308778                    1846.86      Yes       Hard                    12MPP                                                     12
17308779                      746.2      Yes       Hard                    36MPP                                                     36
17308781                     144.15      Yes       Hard                    36MPP                                                     36
17308782                    1091.12      Yes       Hard                    36MPP                                                     36
17308783                     493.44      Yes       Hard                    24MPP                                                     24
17308784                     446.49      Yes       Hard                    12MPP                                                     12
17308785                    1169.16       No       NoPP                    No PP                                                      0
17308787                     535.21       No       NoPP                    No PP                                                      0
17308789                    3489.79      Yes       Hard                    12MPP                                                     12
17308790                     378.49       No       NoPP                    No PP                                                      0
17308791                     499.73       No       NoPP                    No PP                                                      0
17308792                     499.73       No       NoPP                    No PP                                                      0
17308793                    1855.22      Yes       Hard                    36MPP                                                     36
17308794                      784.8      Yes       Hard                    36MPP                                                     36
17308795                    1495.62      Yes       Hard                    36MPP                                                     36
17308796                    1275.19       No       NoPP                    No PP                                                      0
17308797                     689.43      Yes       Hard                    36MPP                                                     36
17308798                     762.89      Yes       Hard                    36MPP                                                     36
17308799                       1168       No       NoPP                    No PP                                                      0
17308800                     802.72      Yes       Hard                    36MPP                                                     36
17308802                     424.56       No       NoPP                    No PP                                                      0
17308803                     414.68      Yes       Hard                    36MPP                                                     36
17308805                     812.49      Yes       Hard                    36MPP                                                     36
17308806                    1371.29       No       NoPP                    No PP                                                      0
17308807                    2019.56       No       NoPP                    No PP                                                      0
17308808                     289.78      Yes       Hard                    24MPP                                                     24
17308811                     739.24      Yes       Hard                    24MPP                                                     24
17308812                     665.32      Yes       Hard                    36MPP                                                     36
17308813                     928.86      Yes       Hard                    36MPP                                                     36
17308815                     735.05      Yes       Hard                    36MPP                                                     36
17308816                    1456.45      Yes       Hard                    36MPP                                                     36
17308817                     788.02      Yes       Hard                    12MPP                                                     12
17308819                     845.51      Yes       Hard                    36MPP                                                     36
17308820                    1716.26       No       NoPP                    No PP                                                      0
17308821                    1513.69       No       NoPP                    No PP                                                      0
17308830                     758.43      Yes       Hard                    36MPP                                                     36
17308831                    1286.28      Yes       Hard                    36MPP                                                     36
17308832                     935.78      Yes       Hard                    12MPP                                                     12
17308833                     979.21      Yes       Hard                    12MPP                                                     12
17308834                    2259.28      Yes       Hard                    36MPP                                                     36
17308835                     728.23      Yes       Hard                    36MPP                                                     36
17308836                    1575.62      Yes       Hard                    36MPP                                                     36
17308837                     656.44      Yes       Hard                    12MPP                                                     12
17308838                     940.05      Yes       Hard                    36MPP                                                     36
17308839                     810.53       No       NoPP                    No PP                                                      0
17308840                     809.14      Yes       Hard                    12MPP                                                     12
17308842                    4075.17       No       NoPP                    No PP                                                      0
17308843                      513.8      Yes       Hard                    36MPP                                                     36
17308844                     709.67      Yes       Hard                    36MPP                                                     36
17308845                    3505.87      Yes       Hard                    36MPP                                                     36
17308846                    1149.89      Yes       Hard                    12MPP                                                     12
17308847                    1314.85       No       NoPP                    No PP                                                      0
17308848                    1750.23       No       NoPP                    No PP                                                      0
17308849                     351.66      Yes       Hard                    36MPP                                                     36
17308850                     351.66      Yes       Hard                    36MPP                                                     36
17308852                     589.28      Yes       Hard                    36MPP                                                     36
17308853                    1286.56       No       NoPP                    No PP                                                      0
17308854                     923.14      Yes       Hard                    36MPP                                                     36
17308855                    2567.97      Yes       Hard                    36MPP                                                     36
17308856                     931.44      Yes       Hard                    12MPP                                                     12
17308857                    1507.85       No       NoPP                    No PP                                                      0
17308858                    1801.18      Yes       Hard                    12MPP                                                     12
17308859                    1492.41      Yes       Hard                    36MPP                                                     36
17308860                    2073.57      Yes       Hard                    12MPP                                                     12
17308863                     707.61      Yes       Hard                    36MPP                                                     36
17308864                    1119.31      Yes       Hard                    36MPP                                                     36
17308865                     488.89       No       NoPP                    No PP                                                      0
17308866                     1276.7      Yes       Hard                    36MPP                                                     36
17308867                    2287.02      Yes       Hard                    36MPP                                                     36
17308868                     650.53      Yes       Hard                    36MPP                                                     36
17308869                    1574.58       No       NoPP                    No PP                                                      0
17308870                     377.93      Yes       Hard                    36MPP                                                     36
17308871                    2186.83       No       NoPP                    No PP                                                      0
17308872                     829.37      Yes       Hard                    12MPP                                                     12
17308873                    2443.36      Yes       Hard                    36MPP                                                     36
17308874                    1518.14      Yes       Hard                    36MPP                                                     36
17308876                     690.08      Yes       Hard                    36MPP                                                     36
17308877                     742.99      Yes       Hard                    12MPP                                                     12
17308878                     2409.8       No       NoPP                    No PP                                                      0
17308879                    1096.39      Yes       Hard                    36MPP                                                     36
17308880                     758.57      Yes       Hard                    36MPP                                                     36
17308881                     912.03      Yes       Hard                    12MPP                                                     12
17308882                     586.22      Yes       Hard                    36MPP                                                     36
17308884                     931.44      Yes       Hard                    36MPP                                                     36
17308885                    1200.73      Yes       Hard                    36MPP                                                     36
17308886                     846.56      Yes       Hard                    36MPP                                                     36
17308889                    2187.15       No       NoPP                    No PP                                                      0
17308890                    1866.21       No       NoPP                    No PP                                                      0
17308891                    1237.73      Yes       Hard                    12MPP                                                     12
17308892                     706.48      Yes       Hard                    12MPP                                                     12
17308893                     463.32      Yes       Hard                    36MPP                                                     36
17308934                     875.34      Yes       Hard                    36MPP                                                     36
17308935                     873.46      Yes       Hard                    36MPP                                                     36
17308936                    1553.04      Yes       Hard                    12MPP                                                     12
17308937                     591.02      Yes       Hard                    12MPP                                                     12
17308938                      517.1      Yes       Hard                    36MPP                                                     36
17308939                    1067.28      Yes       Hard                    36MPP                                                     36
17308940                     924.05      Yes       Hard                    36MPP                                                     36
17308941                     651.32      Yes       Hard                    36MPP                                                     36
17308942                    1132.51      Yes       Hard                    24MPP                                                     24
17308943                     399.48      Yes       Hard                    36MPP                                                     36
17308944                      751.8      Yes       Hard                    36MPP                                                     36
17308945                     812.98      Yes       Hard                    12MPP                                                     12
17308946                    1162.51      Yes       Hard                    36MPP                                                     36
17308947                    1730.42       No       NoPP                    No PP                                                      0
17308948                     806.69      Yes       Hard                    12MPP                                                     12
17308949                     551.14       No       NoPP                    No PP                                                      0
17308950                    1070.29       No       NoPP                    No PP                                                      0
17308951                     1167.7      Yes       Hard                    36MPP                                                     36
17308952                    1947.44      Yes       Hard                    36MPP                                                     36
17308953                      680.1      Yes       Hard                    12MPP                                                     12
17308954                    1415.99       No       NoPP                    No PP                                                      0
17308955                    1297.36      Yes       Hard                    36MPP                                                     36
17308956                    1775.45      Yes       Hard                    12MPP                                                     12
17308957                    1672.53      Yes       Hard                    36MPP                                                     36
17308958                    1368.28      Yes       Hard                    36MPP                                                     36
17308960                     665.32      Yes       Hard                    36MPP                                                     36
17308961                    2326.28      Yes       Hard                    36MPP                                                     36
17308962                    1440.95      Yes       Hard                    12MPP                                                     12
17308963                    2042.41      Yes       Hard                    12MPP                                                     12
17308964                     495.81      Yes       Hard                    12MPP                                                     12
17308965                     930.51      Yes       Hard                    36MPP                                                     36
17302880                     767.91      Yes       Soft/Unk                36MPP                                                      0
17302963                     836.26      Yes       Soft/Unk                36MPP                                                      0
17302852                    1369.44      Yes       Soft/Unk                36MPP                                                      0
17302873                     980.23      Yes       Soft/Unk                36MPP                                                      0
17302867                     833.05      Yes       Soft/Unk                12MPP                                                      0
17302847                     460.73      Yes       Soft/Unk                36MPP                                                      0
17302842                    1907.32      Yes       Soft/Unk                36MPP                                                      0
17302850                      457.4      Yes       Soft/Unk                36MPP                                                      0
17302903                    1543.87      Yes       Soft/Unk                36MPP                                                      0
17302854                     797.67      Yes       Soft/Unk                12MPP                                                      0
17302866                     693.04      Yes       Soft/Unk                36MPP                                                      0
17302856                     385.97      Yes       Soft/Unk                36MPP                                                      0
17302954                      804.1      Yes       Soft/Unk                36MPP                                                      0
17302863                     759.07      Yes       Soft/Unk                36MPP                                                      0
17302910                    1022.81      Yes       Soft/Unk                36MPP                                                      0
17302853                     675.44      Yes       Soft/Unk                36MPP                                                      0
17302876                     903.16      Yes       Soft/Unk                12MPP                                                      0
17302947                     568.29      Yes       Soft/Unk                36MPP                                                      0
17302886                     620.76      Yes       Soft/Unk                36MPP                                                      0
17302888                    3909.53      Yes       Soft/Unk                36MPP                                                      0
17302870                    1767.73      Yes       Soft/Unk                36MPP                                                      0
17302948                     474.04      Yes       Soft/Unk                36MPP                                                      0
17302861                     1608.2      Yes       Soft/Unk                12MPP                                                      0
17302860                     476.81      Yes       Soft/Unk                36MPP                                                      0
17302941                     720.47      Yes       Soft/Unk                36MPP                                                      0
17302946                    1123.17      Yes       Soft/Unk                12MPP                                                      0
17302858                     462.02      Yes       Soft/Unk                36MPP                                                      0
17302881                     665.32      Yes       Soft/Unk                36MPP                                                      0
17302883                     717.99      Yes       Soft/Unk                36MPP                                                      0
17302912                     720.47      Yes       Soft/Unk                12MPP                                                      0
17302917                     717.99      Yes       Soft/Unk                36MPP                                                      0
17302916                     717.99      Yes       Soft/Unk                36MPP                                                      0
17302855                     591.39      Yes       Soft/Unk                36MPP                                                      0
17004235                    1029.25      Yes       Hard                    36MPP                                                     36
17147360                    1145.04      Yes       Hard                    12MPP                                                     12
17147379                     1272.4      Yes       Hard                    12MPP                                                     12
17228470                    1090.38      Yes       Hard                    12MPP                                                     12
17201318                    1013.16      Yes       Soft/Unk                36MPP                                                      0
17147337                     560.94      Yes       Combo                   36MPP                                                     12
17147346                     2335.1      Yes       Soft/Unk                24MPP                                                      0
17147291                    1183.63      Yes       Combo                   36MPP                                                     12
17198184                       1151       No       NoPP                    No PP                                                      0
17201104                     907.02      Yes       Hard                    36MPP                                                     36
17308851                     759.07      Yes       Hard                    36MPP                                                     36
17308818                     236.56      Yes       Hard                    12MPP                                                     12
17308757                     434.21       No       NoPP                    No PP                                                      0
17308875                     759.07      Yes       Hard                    36MPP                                                     36
17308696                    1007.38      Yes       Hard                    36MPP                                                     36
17308777                     344.02      Yes       Hard                    30MPP                                                     30
17308959                    1169.67      Yes       Hard                    36MPP                                                     36
17308701                     785.94       No       NoPP                    No PP                                                      0
17308801                     562.87      Yes       Hard                    36MPP                                                     36
17308920                     724.45       No       NoPP                    No PP                                                      0
17308804                    1123.64       No       NoPP                    No PP                                                      0
17308822                     805.39      Yes       Hard                    36MPP                                                     36
17308760                    1118.19       No       NoPP                    No PP                                                      0
17308841                     543.64      Yes       Hard                    36MPP                                                     36
17308922                     724.45       No       NoPP                    No PP                                                      0
17308824                     791.91      Yes       Hard                    36MPP                                                     36
17308923                     724.45       No       NoPP                    No PP                                                      0
17308762                     230.49       No       NoPP                    No PP                                                      0
17308861                      683.8      Yes       Hard                    12MPP                                                     12
17308924                     815.01       No       NoPP                    No PP                                                      0
17308862                     626.87      Yes       Hard                    12MPP                                                     12
17308909                     3216.4      Yes       Hard                    12MPP                                                     12
17308748                     754.02      Yes       Hard                    24MPP                                                     24
17308766                      621.4      Yes       Hard                    30MPP                                                     30
17308883                     417.67      Yes       Hard                    36MPP                                                     36
17308786                      754.4      Yes       Hard                    30MPP                                                     30
17308687                     818.25      Yes       Hard                    36MPP                                                     36
17308769                     293.76       No       NoPP                    No PP                                                      0
17308788                     731.85      Yes       Hard                    12MPP                                                     12
17308888                    1466.68      Yes       Hard                    36MPP                                                     36
17308810                    1659.66      Yes       Hard                    24MPP                                                     24
16691530                    1587.05      Yes       Hard                    36MPP                                                     36
16637761                      652.8      Yes       Hard                    12MPP                                                     12
17127583                     578.95      Yes       Soft/Unk                12MPP                                                      0
17127584                     932.75      Yes       Soft/Unk                36MPP                                                      0
17127586                     778.37      Yes       Soft/Unk                36MPP                                                      0
17127587                     370.54      Yes       Soft/Unk                36MPP                                                      0
17127588                     709.67      Yes       Soft/Unk                36MPP                                                      0
17127589                    1077.49      Yes       Soft/Unk                36MPP                                                      0
17127590                    1070.09      Yes       Soft/Unk                12MPP                                                      0
17127592                     813.16      Yes       Soft/Unk                36MPP                                                      0
17127595                     416.52      Yes       Soft/Unk                12MPP                                                      0
17127596                    1181.06      Yes       Soft/Unk                36MPP                                                      0
17127598                     617.55      Yes       Soft/Unk                36MPP                                                      0
17127599                     393.64      Yes       Soft/Unk                36MPP                                                      0
17127600                    1633.93      Yes       Soft/Unk                36MPP                                                      0
17127601                     643.28      Yes       Soft/Unk                36MPP                                                      0
17127602                    1283.98      Yes       Soft/Unk                12MPP                                                      0
17127604                     257.26      Yes       Soft/Unk                36MPP                                                      0
17127605                    1026.06      Yes       Soft/Unk                36MPP                                                      0
17120251                     419.74      Yes       Soft/Unk                36MPP                                                      0
17120254                    1685.46      Yes       Soft/Unk                36MPP                                                      0
17120256                     595.03      Yes       Soft/Unk                36MPP                                                      0
17120258                     502.68      Yes       Soft/Unk                36MPP                                                      0
17120259                     599.54      Yes       Soft/Unk                12MPP                                                      0
17120260                     504.97      Yes       Soft/Unk                36MPP                                                      0
17120262                     636.85      Yes       Soft/Unk                36MPP                                                      0
17120264                     437.43      Yes       Soft/Unk                12MPP                                                      0
17120271                    1219.74      Yes       Soft/Unk                36MPP                                                      0
17120272                     519.77      Yes       Soft/Unk                36MPP                                                      0
16653519                     805.97      Yes       Hard                    36MPP                                                     36
16653521                     429.12      Yes       Hard                    36MPP                                                     36
16653531                    2074.57      Yes       Hard                    36MPP                                                     36
16653535                    1244.74      Yes       Hard                    36MPP                                                     36
16649248                     328.47      Yes       Hard                    36MPP                                                     36
16649257                     968.13      Yes       Hard                    36MPP                                                     36
16649277                     623.98      Yes       Hard                    36MPP                                                     36
16649279                     1047.9      Yes       Hard                    36MPP                                                     36
16637756                    1183.88      Yes       Hard                    12MPP                                                     12
16637768                     511.73      Yes       Hard                    36MPP                                                     36
16637773                     449.48      Yes       Hard                    36MPP                                                     36
16637708                     802.16      Yes       Hard                    12MPP                                                     12
16637722                     677.69      Yes       Hard                    12MPP                                                     12
16637733                      774.5      Yes       Hard                    36MPP                                                     36
16589341                     826.47      Yes       Hard                    36MPP                                                     36
17021398                     434.21      Yes       Hard                    12MPP                                                     12
17021400                     1608.2      Yes       Hard                    12MPP                                                     12
17021403                    1621.06      Yes       Hard                    36MPP                                                     36
17010157                      552.9      Yes       Hard                    12MPP                                                     12
17010158                     567.37      Yes       Hard                    36MPP                                                     36
17010177                    1595.33      Yes       Hard                    36MPP                                                     36
17010179                      647.3      Yes       Hard                    36MPP                                                     36
16543385                    1280.63      Yes       Hard                    36MPP                                                     36
16966918                     617.55      Yes       Hard                    36MPP                                                     36
16966929                     565.52      Yes       Hard                    36MPP                                                     36
16966946                    1428.08      Yes       Hard                    12MPP                                                     12
16966947                     946.23      Yes       Hard                    36MPP                                                     36
16394365                     900.48      Yes       Hard                    36MPP                                                     36
16711385                     221.77      Yes       Hard                    36MPP                                                     36
16711386                     723.69      Yes       Hard                    36MPP                                                     36
16711395                     605.44      Yes       Hard                    36MPP                                                     36
16711409                     643.28      Yes       Hard                    36MPP                                                     36
16711410                     857.52      Yes       Hard                    36MPP                                                     36
16711416                    1170.77      Yes       Hard                    36MPP                                                     36
16692828                    1383.05      Yes       Hard                    30MPP                                                     30
16691519                     839.48      Yes       Hard                    36MPP                                                     36
16691521                     1655.6      Yes       Hard                    36MPP                                                     36
16692822                     709.22      Yes       Hard                    36MPP                                                     36
16685098                     562.87      Yes       Hard                    36MPP                                                     36
16787276                    1034.93      Yes       Hard                    36MPP                                                     36
17010152                     820.98      Yes       Hard                    12MPP                                                     12
17010168                     887.73      Yes       Hard                    36MPP                                                     36
16691520                     1212.9      Yes       Hard                    36MPP                                                     36
16691528                     593.42      Yes       Hard                    36MPP                                                     36
16691529                     591.39      Yes       Hard                    36MPP                                                     36
16711397                     482.46      Yes       Hard                    36MPP                                                     36
16653529                     338.85      Yes       Hard                    36MPP                                                     36
16637750                    1412.55      Yes       Hard                    12MPP                                                     12
16589344                    1313.89      Yes       Hard                    12MPP                                                     12
16589331                     691.52      Yes       Hard                    12MPP                                                     12
16649250                      702.5      Yes       Hard                    36MPP                                                     36
16711401                     408.48      Yes       Hard                    36MPP                                                     36
16653530                     860.25      Yes       Hard                    36MPP                                                     36
16586158                    1508.49      Yes       Hard                    36MPP                                                     36
17010172                    1042.11      Yes       Hard                    36MPP                                                     36
16787263                     504.81      Yes       Hard                    36MPP                                                     36
16787266                     354.83      Yes       Hard                    36MPP                                                     36
16787267                     354.83      Yes       Hard                    36MPP                                                     36
16653510                    1701.15      Yes       Hard                    36MPP                                                     36
16653511                    1529.75      Yes       Hard                    30MPP                                                     30
16653513                     849.54      Yes       Hard                    36MPP                                                     36
16653514                     414.91      Yes       Hard                    36MPP                                                     36
16653523                    1011.36      Yes       Hard                    36MPP                                                     36
16653525                     881.69      Yes       Hard                    36MPP                                                     36
16653526                     919.72      Yes       Hard                    36MPP                                                     36
16653533                     473.63      Yes       Hard                    12MPP                                                     12
16653537                     802.16      Yes       Hard                    36MPP                                                     36
16653538                    1682.74      Yes       Hard                    36MPP                                                     36
16653539                     1807.9      Yes       Hard                    36MPP                                                     36
16653541                     734.62      Yes       Hard                    36MPP                                                     36
16653542                     884.81      Yes       Hard                    36MPP                                                     36
16649247                     746.84      Yes       Hard                    36MPP                                                     36
16649253                     724.45      Yes       Hard                    36MPP                                                     36
16649254                    1116.81      Yes       Hard                    36MPP                                                     36
16649255                      411.7      Yes       Hard                    36MPP                                                     36
16649259                     542.84      Yes       Hard                    36MPP                                                     36
16649265                     707.61      Yes       Hard                    36MPP                                                     36
16649269                    1659.66      Yes       Hard                    12MPP                                                     12
16649271                     225.79      Yes       Hard                    36MPP                                                     36
16649272                     339.31      Yes       Hard                    36MPP                                                     36
16649275                      447.4      Yes       Hard                    36MPP                                                     36
16649276                    1051.76      Yes       Hard                    12MPP                                                     12
16649280                    1182.78      Yes       Hard                    36MPP                                                     36
16649285                      838.3      Yes       Hard                    36MPP                                                     36
16649286                     907.79      Yes       Hard                    36MPP                                                     36
16649288                    1247.96      Yes       Hard                    36MPP                                                     36
16649289                      680.1      Yes       Hard                    36MPP                                                     36
16649290                    1114.48      Yes       Hard                    36MPP                                                     36
16637752                    1160.23      Yes       Hard                    12MPP                                                     12
16637758                     731.29      Yes       Hard                    36MPP                                                     36
16637759                    2152.37      Yes       Hard                    36MPP                                                     36
16637760                    3457.63      Yes       Hard                    30MPP                                                     30
16637762                     673.19      Yes       Hard                    12MPP                                                     12
16637763                     665.54      Yes       Hard                    36MPP                                                     36
16637767                     802.16      Yes       Hard                    36MPP                                                     36
16637769                    1732.26      Yes       Hard                    36MPP                                                     36
16637771                    1454.96      Yes       Hard                    60MPP                                                     60
16637777                     617.18      Yes       Hard                    36MPP                                                     36
16637693                     1343.8      Yes       Soft/Unk                36MPP                                                      0
16637699                     691.52      Yes       Hard                    36MPP                                                     36
16637700                     942.95      Yes       Hard                    36MPP                                                     36
16637707                    1311.22      Yes       Hard                    12MPP                                                     12
16637709                     809.08      Yes       Hard                    36MPP                                                     36
16637713                      619.6      Yes       Hard                    36MPP                                                     36
16637714                     734.74      Yes       Hard                    36MPP                                                     36
16637717                     479.98      Yes       Hard                    12MPP                                                     12
16637718                     2022.7      Yes       Hard                    12MPP                                                     12
16637721                     829.82      Yes       Hard                    36MPP                                                     36
16637723                    1152.29      Yes       Hard                    36MPP                                                     36
16637726                     381.44      Yes       Hard                    36MPP                                                     36
16637729                    1538.64      Yes       Hard                    12MPP                                                     12
16637731                     527.97      Yes       Hard                    12MPP                                                     12
16637732                     713.23      Yes       Hard                    36MPP                                                     36
16637737                    1106.16      Yes       Hard                    36MPP                                                     36
16637739                     542.84      Yes       Hard                    36MPP                                                     36
16637741                    1025.14      Yes       Hard                    36MPP                                                     36
16637742                      774.5      Yes       Hard                    36MPP                                                     36
16637743                     481.29      Yes       Hard                    12MPP                                                     12
16637744                    1203.25      Yes       Hard                    36MPP                                                     36
16637749                    2722.87      Yes       Hard                    12MPP                                                     12
16571275                    1977.76      Yes       Hard                    12MPP                                                     12
16586166                     622.37      Yes       Hard                    36MPP                                                     36
16586167                     826.47      Yes       Hard                    36MPP                                                     36
16586168                    1183.58      Yes       Hard                    36MPP                                                     36
16589327                    1053.39      Yes       Hard                    36MPP                                                     36
16589328                    1430.42      Yes       Hard                    36MPP                                                     36
16589333                     499.05      Yes       Hard                    36MPP                                                     36
16589334                     591.23      Yes       Hard                    36MPP                                                     36
16589335                     557.04      Yes       Hard                    36MPP                                                     36
16589336                     557.04      Yes       Hard                    36MPP                                                     36
16589337                     342.71      Yes       Hard                    36MPP                                                     36
16589338                     607.93      Yes       Hard                    36MPP                                                     36
16589339                     378.46      Yes       Hard                    36MPP                                                     36
16589340                     826.47      Yes       Hard                    36MPP                                                     36
16589342                    1077.59      Yes       Hard                    12MPP                                                     12
17021386                    1241.53      Yes       Hard                    12MPP                                                     12
17021388                     923.11      Yes       Hard                    36MPP                                                     36
17021394                     955.27      Yes       Hard                    36MPP                                                     36
17021395                    1039.55      Yes       Hard                    36MPP                                                     36
17021399                     813.16      Yes       Hard                    36MPP                                                     36
17021402                     959.77      Yes       Hard                    12MPP                                                     12
17021404                     564.48      Yes       Hard                    36MPP                                                     36
17010146                     1157.9      Yes       Hard                    36MPP                                                     36
17010147                    1443.52      Yes       Hard                    36MPP                                                     36
17010148                    1461.53      Yes       Hard                    12MPP                                                     12
17010149                    1518.14      Yes       Hard                    36MPP                                                     36
17010150                     548.52      Yes       Hard                    36MPP                                                     36
17010151                     960.42      Yes       Hard                    12MPP                                                     12
17010154                    1430.24      Yes       Hard                    12MPP                                                     12
17010161                     952.37      Yes       Hard                    36MPP                                                     36
17010164                    1182.78      Yes       Hard                    12MPP                                                     12
17010165                     591.82      Yes       Hard                    36MPP                                                     36
17010171                    1029.25      Yes       Hard                    12MPP                                                     12
17010173                    1054.98      Yes       Hard                    36MPP                                                     36
17010175                      254.1      Yes       Hard                    36MPP                                                     36
17010176                     1079.9      Yes       Hard                    36MPP                                                     36
17010180                      826.1      Yes       Hard                    36MPP                                                     36
17010181                     964.92      Yes       Hard                    12MPP                                                     12
17010184                     598.25      Yes       Hard                    12MPP                                                     12
17010185                     320.09      Yes       Hard                    36MPP                                                     36
17010186                     444.28      Yes       Hard                    36MPP                                                     36
17010191                    1672.53      Yes       Hard                    36MPP                                                     36
17010194                    1286.56      Yes       Hard                    12MPP                                                     12
17010196                     707.61      Yes       Hard                    36MPP                                                     36
16394688                     397.63      Yes       Hard                    36MPP                                                     36
16966896                     279.34      Yes       Hard                    36MPP                                                     36
16966898                     498.99      Yes       Hard                    36MPP                                                     36
16966913                     364.74      Yes       Hard                    36MPP                                                     36
16966914                     602.11      Yes       Hard                    36MPP                                                     36
16966921                    1294.28      Yes       Hard                    36MPP                                                     36
16966924                      667.4      Yes       Hard                    36MPP                                                     36
16966925                     887.09      Yes       Hard                    36MPP                                                     36
16966927                    1418.43      Yes       Hard                    36MPP                                                     36
16966930                    3653.82      Yes       Hard                    36MPP                                                     36
16966933                     538.91      Yes       Hard                    36MPP                                                     36
16966934                     712.11      Yes       Hard                    36MPP                                                     36
16966935                     578.95      Yes       Hard                    12MPP                                                     12
16966937                     738.16      Yes       Hard                    36MPP                                                     36
16966939                    2079.11      Yes       Hard                    36MPP                                                     36
16966941                     1196.5      Yes       Hard                    36MPP                                                     36
16966949                     547.91      Yes       Hard                    36MPP                                                     36
16394390                     1134.1      Yes       Hard                    36MPP                                                     36
16711379                     623.92      Yes       Hard                    36MPP                                                     36
16711380                    1283.41      Yes       Hard                    36MPP                                                     36
16711381                    1028.99      Yes       Hard                    36MPP                                                     36
16711384                     667.53      Yes       Hard                    12MPP                                                     12
16711391                     840.19      Yes       Hard                    36MPP                                                     36
16711392                     488.57      Yes       Hard                    12MPP                                                     12
16711396                     376.96      Yes       Soft/Unk                36MPP                                                      0
16711399                     266.13      Yes       Hard                    36MPP                                                     36
16711400                     910.24      Yes       Hard                    36MPP                                                     36
16711402                     703.43      Yes       Hard                    36MPP                                                     36
16711403                     759.87      Yes       Hard                    12MPP                                                     12
16711404                     547.04      Yes       Hard                    36MPP                                                     36
16711407                    1201.32      Yes       Hard                    36MPP                                                     36
16711412                    1029.25      Yes       Hard                    36MPP                                                     36
16711417                     694.42      Yes       Hard                    36MPP                                                     36
16711418                     733.34      Yes       Hard                    36MPP                                                     36
16711419                     669.01      Yes       Hard                    36MPP                                                     36
16711420                     736.55      Yes       Hard                    36MPP                                                     36
16692830                      627.2      Yes       Hard                    36MPP                                                     36
16691518                      765.5      Yes       Soft/Unk                12MPP                                                      0
16691523                    1374.98      Yes       Hard                    36MPP                                                     36
16691524                     232.86      Yes       Hard                    36MPP                                                     36
16691532                     561.82      Yes       Hard                    36MPP                                                     36
16691534                      573.8      Yes       Hard                    12MPP                                                     12
16691535                     879.69      Yes       Hard                    36MPP                                                     36
16692817                     925.04      Yes       Hard                    12MPP                                                     12
16692818                     890.94      Yes       Hard                    12MPP                                                     12
16692819                     279.83      Yes       Hard                    36MPP                                                     36
16692820                     643.28      Yes       Hard                    36MPP                                                     36
16692821                    1994.17      Yes       Hard                    36MPP                                                     36
16692824                        981      Yes       Hard                    36MPP                                                     36
16692825                     601.83      Yes       Hard                    36MPP                                                     36
16692826                     810.53      Yes       Hard                    12MPP                                                     12
16692827                     738.16      Yes       Hard                    36MPP                                                     36
16685095                     591.82      Yes       Hard                    12MPP                                                     12
16787268                     582.15      Yes       Hard                    36MPP                                                     36
16787270                     360.38      Yes       Hard                    36MPP                                                     36
16787272                    1107.24      Yes       Hard                    12MPP                                                     12
16787273                     630.41      Yes       Soft/Unk                36MPP                                                      0
16787274                     822.03      Yes       Hard                    36MPP                                                     36
16787277                     903.81      Yes       Hard                    12MPP                                                     12
16787278                     970.55      Yes       Hard                    36MPP                                                     36
16787279                     564.48      Yes       Hard                    36MPP                                                     36
16787280                     637.59      Yes       Soft/Unk                36MPP                                                      0
16787281                    1656.44      Yes       Hard                    12MPP                                                     12
16787282                     500.79      Yes       Hard                    36MPP                                                     36
16787284                     881.54      Yes       Hard                    12MPP                                                     12
16787285                     839.48      Yes       Hard                    36MPP                                                     36
17010159                     628.16      Yes       Hard                    36MPP                                                     36
17010163                     959.77      Yes       Hard                    12MPP                                                     12
17010167                     699.89      Yes       Hard                    36MPP                                                     36
17010183                     679.18      Yes       Hard                    36MPP                                                     36
17010192                     585.38      Yes       Hard                    36MPP                                                     36
17021393                     355.41      Yes       Hard                    36MPP                                                     36
16966911                     432.45      Yes       Hard                    36MPP                                                     36
16966936                     903.81      Yes       Hard                    12MPP                                                     12
16966938                     401.04      Yes       Hard                    36MPP                                                     36
16966942                    1124.38      Yes       Hard                    36MPP                                                     36
16966944                     485.13      Yes       Hard                    36MPP                                                     36
16966945                     492.11      Yes       Hard                    36MPP                                                     36
16030773                     973.49      Yes       Hard                    36MPP                                                     36
16787269                    3950.54      Yes       Hard                    12MPP                                                     12
16787271                     712.75      Yes       Hard                    36MPP                                                     36
16787283                    1929.84      Yes       Hard                    36MPP                                                     36
16685084                     532.47      Yes       Hard                    12MPP                                                     12
16685093                     251.34      Yes       Hard                    36MPP                                                     36
16685096                     312.63      Yes       Hard                    36MPP                                                     36
16691525                    1003.52      Yes       Hard                    36MPP                                                     36
16692829                     890.04      Yes       Hard                    12MPP                                                     12
16711406                    1286.56      Yes       Hard                    12MPP                                                     12
16649260                      646.5      Yes       Hard                    36MPP                                                     36
16649262                      882.9      Yes       Hard                    36MPP                                                     36
16649263                     160.18      Yes       Hard                    36MPP                                                     36
16649264                     211.79      Yes       Hard                    36MPP                                                     36
16649267                     653.41      Yes       Hard                    12MPP                                                     12
16649270                     482.46      Yes       Hard                    36MPP                                                     36
16649282                    1186.85      Yes       Hard                    12MPP                                                     12
16649283                    1201.32      Yes       Hard                    12MPP                                                     12
16637705                     487.52      Yes       Hard                    12MPP                                                     12
16637710                     242.72      Yes       Hard                    36MPP                                                     36
16637711                     529.01      Yes       Hard                    12MPP                                                     12
16637735                     824.64      Yes       Hard                    36MPP                                                     36
16637738                    1073.59      Yes       Hard                    36MPP                                                     36
16637748                      774.5      Yes       Hard                    36MPP                                                     36
16637764                    1058.03      Yes       Hard                    12MPP                                                     12
16637766                     511.73      Yes       Hard                    36MPP                                                     36
16637776                     983.42      Yes       Hard                    36MPP                                                     36
16394611                    1001.59      Yes       Hard                    36MPP                                                     36
16291310                    2129.89      Yes       Hard                    36MPP                                                     36
17350035                     799.98       No       NoPP                    No PP                                                      0
17350038                    1302.64       No       NoPP                    No PP                                                      0
17349600                    1414.17       No       NoPP                    No PP                                                      0
17349601                     490.54      Yes       Hard                    24MPP                                                     24
17347820                    1345.19      Yes       Hard                    12MPP                                                     12
17349602                    1548.11      Yes       Hard                    36MPP                                                     36
17348551                    1064.75       No       NoPP                    No PP                                                      0
17349604                     940.38      Yes       Hard                    36MPP                                                     36
17349281                    1311.87      Yes       Hard                    36MPP                                                     36
17348552                    1471.77      Yes       Hard                    36MPP                                                     36
17347823                     686.44       No       NoPP                    No PP                                                      0
17349605                     532.26      Yes       Hard                    36MPP                                                     36
17349282                     917.45      Yes       Hard                    36MPP                                                     36
17348553                    1160.02      Yes       Hard                    36MPP                                                     36
17349606                    1289.57      Yes       Hard                    12MPP                                                     12
17348554                    1208.92      Yes       Hard                    36MPP                                                     36
17347825                    1516.93       No       NoPP                    No PP                                                      0
17349607                     565.44      Yes       Hard                    36MPP                                                     36
17347826                     816.47       No       NoPP                    No PP                                                      0
17349608                     990.65      Yes       Hard                    12MPP                                                     12
17349284                     908.94      Yes       Hard                    36MPP                                                     36
17349285                    1233.56      Yes       Hard                    36MPP                                                     36
17348556                    1020.32      Yes       Hard                    12MPP                                                     12
17347828                    2830.43       No       NoPP                    No PP                                                      0
17349286                     894.13      Yes       Hard                    24MPP                                                     24
17348558                      840.9      Yes       Hard                    12MPP                                                     12
17349287                     661.47      Yes       Hard                    36MPP                                                     36
17349289                     593.56       No       NoPP                    No PP                                                      0
17350041                      894.2      Yes       Hard                    36MPP                                                     36
17350042                    1206.12       No       NoPP                    No PP                                                      0
17347808                     647.31      Yes       Hard                    12MPP                                                     12
17349267                    1153.02      Yes       Hard                    12MPP                                                     12
17347486                    1158.18      Yes       Hard                    12MPP                                                     12
17349268                     804.47      Yes       Hard                    36MPP                                                     36
17348539                    1138.84      Yes       Hard                    24MPP                                                     24
17347488                     378.85      Yes       Hard                    36MPP                                                     36
17347489                     1604.4      Yes       Hard                    36MPP                                                     36
17347365                    1523.66       No       NoPP                    No PP                                                      0
17349148                     342.97      Yes       Hard                    36MPP                                                     36
17348095                     818.05      Yes       Hard                    36MPP                                                     36
17347366                     544.55      Yes       Hard                    36MPP                                                     36
17348419                     992.18      Yes       Hard                    36MPP                                                     36
17349149                    1290.63      Yes       Hard                    12MPP                                                     12
17350022                     426.69      Yes       Hard                    36MPP                                                     36
17350023                    2251.15      Yes       Hard                    24MPP                                                     24
17350025                     841.79      Yes       Hard                    36MPP                                                     36
17350027                     877.52      Yes       Hard                    12MPP                                                     12
17347810                     536.25       No       NoPP                    No PP                                                      0
17348540                    1059.57       No       NoPP                    No PP                                                      0
17347812                    1540.65      Yes       Hard                    36MPP                                                     36
17349270                     611.77      Yes       Hard                    36MPP                                                     36
17349271                     814.24      Yes       Hard                    36MPP                                                     36
17347813                     546.33      Yes       Hard                    36MPP                                                     36
17349272                     616.67      Yes       Hard                    36MPP                                                     36
17348544                     2148.6      Yes       Hard                    24MPP                                                     24
17347815                     206.87      Yes       Hard                    24MPP                                                     24
17348545                    1146.92      Yes       Hard                    36MPP                                                     36
17349274                    1270.48      Yes       Hard                    36MPP                                                     36
17347816                    1688.85       No       NoPP                    No PP                                                      0
17348546                     529.69      Yes       Hard                    36MPP                                                     36
17347817                     592.04      Yes       Hard                    12MPP                                                     12
17347818                    1425.45      Yes       Hard                    36MPP                                                     36
17348547                     432.86      Yes       Hard                    12MPP                                                     12
17347494                     622.91       No       NoPP                    No PP                                                      0
17349276                     510.82      Yes       Hard                    36MPP                                                     36
17348548                     880.01       No       NoPP                    No PP                                                      0
17347819                    1337.31      Yes       Hard                    12MPP                                                     12
17347496                      272.2      Yes       Hard                    36MPP                                                     36
17348549                     534.52      Yes       Hard                    36MPP                                                     36
17349278                    1415.44      Yes       Hard                    36MPP                                                     36
17347497                     206.62      Yes       Hard                    36MPP                                                     36
17347498                     451.52      Yes       Hard                    36MPP                                                     36
17350031                     731.55      Yes       Hard                    12MPP                                                     12
17350032                    1226.35       No       NoPP                    No PP                                                      0
17350033                    1013.16       No       NoPP                    No PP                                                      0
17350034                    1233.94      Yes       Hard                    36MPP                                                     36
17350009                    1162.49       No       NoPP                    No PP                                                      0
17348520                     783.97       No       NoPP                    No PP                                                      0
17348521                      580.3      Yes       Hard                    36MPP                                                     36
17348522                    1080.71      Yes       Hard                    12MPP                                                     12
17349759                    1291.27      Yes       Hard                    36MPP                                                     36
17347978                     349.91      Yes       Hard                    36MPP                                                     36
17350190                    1590.61      Yes       Hard                    36MPP                                                     36
17350192                     415.63       No       NoPP                    No PP                                                      0
17349253                    1269.69      Yes       Hard                    36MPP                                                     36
17348524                     727.88      Yes       Hard                    36MPP                                                     36
17349254                     270.13       No       NoPP                    No PP                                                      0
17348525                    1103.72      Yes       Hard                    36MPP                                                     36
17347472                     440.36      Yes       Hard                    36MPP                                                     36
17347473                     439.22      Yes       Hard                    36MPP                                                     36
17348526                     935.66      Yes       Hard                    36MPP                                                     36
17349255                     731.83      Yes       Hard                    36MPP                                                     36
17347474                    1577.23      Yes       Hard                    36MPP                                                     36
17347476                    1864.64       No       NoPP                    No PP                                                      0
17349258                     951.72      Yes       Hard                    36MPP                                                     36
17349259                    1939.41       No       NoPP                    No PP                                                      0
17347478                     749.82      Yes       Hard                    36MPP                                                     36
17347479                    1101.08      Yes       Hard                    36MPP                                                     36
17347480                    1084.05      Yes       Hard                    36MPP                                                     36
17349262                     379.54      Yes       Hard                    36MPP                                                     36
17347805                     871.04      Yes       Hard                    24MPP                                                     24
17348534                     1672.2      Yes       Hard                    36MPP                                                     36
17347806                    1470.27       No       NoPP                    No PP                                                      0
17348535                    1415.35       No       NoPP                    No PP                                                      0
17349264                    1785.81      Yes       Hard                    36MPP                                                     36
17347807                    1852.54       No       NoPP                    No PP                                                      0
17348536                    1176.37      Yes       Hard                    36MPP                                                     36
17349265                        857      Yes       Hard                    12MPP                                                     12
17350012                     278.09      Yes       Hard                    36MPP                                                     36
17350014                     746.03      Yes       Hard                    12MPP                                                     12
17348091                    1609.55       No       NoPP                    No PP                                                      0
17348416                      557.9       No       NoPP                    No PP                                                      0
17348092                    1696.49      Yes       Hard                    36MPP                                                     36
17349145                     661.32      Yes       Hard                    36MPP                                                     36
17348093                     304.57      Yes       Hard                    36MPP                                                     36
17347364                     874.05      Yes       Hard                    36MPP                                                     36
17348417                     956.17      Yes       Hard                    36MPP                                                     36
17350018                     842.71       No       NoPP                    No PP                                                      0
17347801                    1213.71       No       NoPP                    No PP                                                      0
17348531                      878.2       No       NoPP                    No PP                                                      0
17349260                     986.85      Yes       Hard                    36MPP                                                     36
17347803                    1345.85      Yes       Hard                    36MPP                                                     36
17348532                     359.53      Yes       Hard                    36MPP                                                     36
17349261                     981.08      Yes       Hard                    36MPP                                                     36
17348533                     503.05       No       NoPP                    No PP                                                      0
17347804                        210      Yes       Hard                    12MPP                                                     12
17347463                     546.59      Yes       Hard                    36MPP                                                     36
17347465                    2313.63      Yes       Hard                    36MPP                                                     36
17348194                     499.88      Yes       Hard                    36MPP                                                     36
17347466                     490.09      Yes       Hard                    12MPP                                                     12
17348196                    1378.33       No       NoPP                    No PP                                                      0
17347467                     889.79      Yes       Hard                    12MPP                                                     12
17349249                    2101.73      Yes       Hard                    36MPP                                                     36
17348197                    1633.64       No       NoPP                    No PP                                                      0
17348411                     467.46      Yes       Hard                    36MPP                                                     36
17348412                     380.51      Yes       Hard                    36MPP                                                     36
17349141                    2424.41      Yes       Hard                    36MPP                                                     36
17348413                    2427.42      Yes       Hard                    12MPP                                                     12
17349142                    1564.71      Yes       Hard                    36MPP                                                     36
17347360                     1002.6      Yes       Hard                    36MPP                                                     36
17348090                       1122      Yes       Hard                    36MPP                                                     36
17348414                      825.2      Yes       Hard                    36MPP                                                     36
17348415                    1519.67      Yes       Hard                    12MPP                                                     12
17349144                    1601.32       No       NoPP                    No PP                                                      0
17347362                    2026.75      Yes       Hard                    36MPP                                                     36
17350184                     727.08       No       NoPP                    No PP                                                      0
17350188                     582.71      Yes       Hard                    36MPP                                                     36
17349751                      734.8      Yes       Hard                    12MPP                                                     12
17347970                     3216.4       No       NoPP                    No PP                                                      0
17347971                    1621.44      Yes       Hard                    36MPP                                                     36
17349754                    1514.83      Yes       Hard                    36MPP                                                     36
17347972                    1967.81       No       NoPP                    No PP                                                      0
17349755                     970.96      Yes       Hard                    12MPP                                                     12
17347973                     428.83      Yes       Hard                    36MPP                                                     36
17347974                      936.4      Yes       Hard                    36MPP                                                     36
17349757                    1531.13      Yes       Hard                    12MPP                                                     12
17347975                    1132.93       No       NoPP                    No PP                                                      0
17349758                     715.08       No       NoPP                    No PP                                                      0
17347976                     599.27      Yes       Hard                    36MPP                                                     36
17348199                     535.66      Yes       Hard                    12MPP                                                     12
17350001                    1021.03       No       NoPP                    No PP                                                      0
17350002                     434.91      Yes       Hard                    12MPP                                                     12
17350003                     999.49      Yes       Hard                    36MPP                                                     36
17350006                     453.34      Yes       Hard                    12MPP                                                     12
17350007                     1177.3      Yes       Hard                    36MPP                                                     36
17347429                   18070.69      Yes       Hard                    12MPP                                                     12
17348159                     1050.8      Yes       Hard                    36MPP                                                     36
17347430                     869.16       No       NoPP                    No PP                                                      0
17349212                     649.24      Yes       Hard                    36MPP                                                     36
17347431                    1545.58      Yes       Hard                    36MPP                                                     36
17347914                    1836.52      Yes       Hard                    36MPP                                                     36
17349372                    1359.97      Yes       Hard                    36MPP                                                     36
17348643                     822.84      Yes       Hard                    36MPP                                                     36
17349213                     857.66      Yes       Hard                    36MPP                                                     36
17348160                    1705.68      Yes       Hard                    12MPP                                                     12
17347356                    1092.84      Yes       Hard                    12MPP                                                     12
17348087                     957.01      Yes       Hard                    36MPP                                                     36
17347359                     387.71       No       NoPP                    No PP                                                      0
17348410                     773.73      Yes       Hard                    36MPP                                                     36
17348161                     546.79      Yes       Hard                    36MPP                                                     36
17349214                     794.62      Yes       Hard                    24MPP                                                     24
17349373                     187.09      Yes       Hard                    36MPP                                                     36
17347433                     753.62      Yes       Hard                    36MPP                                                     36
17349215                     530.71       No       NoPP                    No PP                                                      0
17348163                    4566.59      Yes       Hard                    36MPP                                                     36
17348644                      991.2      Yes       Hard                    12MPP                                                     12
17347916                    1159.53      Yes       Hard                    36MPP                                                     36
17348645                     587.07      Yes       Hard                    36MPP                                                     36
17347434                    5332.03      Yes       Hard                    12MPP                                                     12
17349375                     794.54      Yes       Hard                    36MPP                                                     36
17348646                     562.26      Yes       Hard                    12MPP                                                     12
17347917                    4450.35       No       NoPP                    No PP                                                      0
17347938                   11412.38      Yes       Hard                    12MPP                                                     12
17349396                     999.76      Yes       Hard                    36MPP                                                     36
17349397                     667.54       No       NoPP                    No PP                                                      0
17347939                     952.29       No       NoPP                    No PP                                                      0
17348669                     591.82      Yes       Hard                    12MPP                                                     12
17349399                      599.9      Yes       Hard                    12MPP                                                     12
17350151                     803.31      Yes       Hard                    36MPP                                                     36
17350152                     282.48      Yes       Hard                    36MPP                                                     36
17350153                     361.03      Yes       Hard                    36MPP                                                     36
17350155                    2080.93      Yes       Hard                    36MPP                                                     36
17347918                     590.71      Yes       Hard                    36MPP                                                     36
17349376                    2526.95       No       NoPP                    No PP                                                      0
17349377                    1107.86       No       NoPP                    No PP                                                      0
17347919                     766.91       No       NoPP                    No PP                                                      0
17349378                     435.14      Yes       Hard                    36MPP                                                     36
17347596                    1728.39      Yes       Hard                    36MPP                                                     36
17347598                     1020.4       No       NoPP                    No PP                                                      0
17349721                     508.24      Yes       Hard                    36MPP                                                     36
17349722                      778.8       No       NoPP                    No PP                                                      0
17347940                     391.75       No       NoPP                    No PP                                                      0
17349723                    1082.79       No       NoPP                    No PP                                                      0
17348670                    1778.32       No       NoPP                    No PP                                                      0
17347941                    1429.44      Yes       Hard                    36MPP                                                     36
17347942                     999.23      Yes       Hard                    12MPP                                                     12
17348671                     485.61       No       NoPP                    No PP                                                      0
17348672                     662.63       No       NoPP                    No PP                                                      0
17347943                     703.69      Yes       Hard                    36MPP                                                     36
17350132                    1043.15      Yes       Hard                    36MPP                                                     36
17350133                     939.58      Yes       Hard                    12MPP                                                     12
17350136                     727.08      Yes       Hard                    36MPP                                                     36
17350137                     336.85      Yes       Hard                    36MPP                                                     36
17347435                     750.98      Yes       Hard                    36MPP                                                     36
17348164                    1137.48      Yes       Hard                    12MPP                                                     12
17348165                     1132.8      Yes       Hard                    36MPP                                                     36
17347437                     993.17      Yes       Hard                    36MPP                                                     36
17348166                     833.37      Yes       Hard                    36MPP                                                     36
17349219                    1102.79      Yes       Hard                    36MPP                                                     36
17347438                      607.7      Yes       Hard                    24MPP                                                     24
17348168                    1001.31      Yes       Hard                    36MPP                                                     36
17348169                     287.44      Yes       Hard                    12MPP                                                     12
17349221                    1151.96      Yes       Hard                    24MPP                                                     24
17349726                    1000.91      Yes       Hard                    36MPP                                                     36
17347944                    1415.99      Yes       Hard                    36MPP                                                     36
17348674                     783.35      Yes       Hard                    24MPP                                                     24
17349727                    1089.18      Yes       Hard                    36MPP                                                     36
17347945                    8037.98      Yes       Hard                    36MPP                                                     36
17349728                     661.47      Yes       Hard                    36MPP                                                     36
17347946                      745.4      Yes       Hard                    12MPP                                                     12
17349729                     736.32      Yes       Hard                    12MPP                                                     12
17348676                    1641.19      Yes       Hard                    36MPP                                                     36
17348677                    1216.36      Yes       Hard                    36MPP                                                     36
17347948                    4824.59       No       NoPP                    No PP                                                      0
17347949                     972.15       No       NoPP                    No PP                                                      0
17350160                    1095.13       No       NoPP                    No PP                                                      0
17350161                    1108.23      Yes       Hard                    24MPP                                                     24
17350162                    1877.67       No       NoPP                    No PP                                                      0
17350166                     889.16       No       NoPP                    No PP                                                      0
17350168                    1492.41      Yes       Hard                    36MPP                                                     36
17350169                      425.9       No       NoPP                    No PP                                                      0
17349730                      238.7      Yes       Hard                    36MPP                                                     36
17349732                    1709.42       No       NoPP                    No PP                                                      0
17347950                     451.11       No       NoPP                    No PP                                                      0
17349733                     476.09      Yes       Hard                    36MPP                                                     36
17348680                     579.04      Yes       Hard                    36MPP                                                     36
17349735                      947.9      Yes       Hard                    36MPP                                                     36
17348682                    1760.67      Yes       Hard                    36MPP                                                     36
17347953                    1486.31       No       NoPP                    No PP                                                      0
17349736                     831.03      Yes       Hard                    36MPP                                                     36
17348683                     732.18      Yes       Hard                    36MPP                                                     36
17349737                     818.22       No       NoPP                    No PP                                                      0
17347955                     863.55       No       NoPP                    No PP                                                      0
17349738                    1428.34      Yes       Hard                    36MPP                                                     36
17347956                    1126.82       No       NoPP                    No PP                                                      0
17348685                     1367.4       No       NoPP                    No PP                                                      0
17349700                    2869.02       No       NoPP                    No PP                                                      0
17349701                     827.77      Yes       Hard                    36MPP                                                     36
17347920                     544.95      Yes       Hard                    12MPP                                                     12
17349703                     781.04      Yes       Hard                    12MPP                                                     12
17348650                    1243.43      Yes       Hard                    24MPP                                                     24
17349704                     917.44      Yes       Hard                    36MPP                                                     36
17347440                    1985.07      Yes       Hard                    36MPP                                                     36
17347441                     721.41      Yes       Hard                    36MPP                                                     36
17348170                    1355.57       No       NoPP                    No PP                                                      0
17349223                    1058.05      Yes       Hard                    36MPP                                                     36
17348171                     4773.5       No       NoPP                    No PP                                                      0
17348172                     204.21      Yes       Hard                    36MPP                                                     36
17349225                    1701.84      Yes       Hard                    36MPP                                                     36
17347444                   14600.39      Yes       Hard                    12MPP                                                     12
17349226                    1159.85      Yes       Hard                    36MPP                                                     36
17348173                    1339.15       No       NoPP                    No PP                                                      0
17348174                    1129.69      Yes       Hard                    36MPP                                                     36
17349227                     127.23       No       NoPP                    No PP                                                      0
17348651                    1416.42      Yes       Hard                    36MPP                                                     36
17349381                     355.01      Yes       Hard                    36MPP                                                     36
17348652                    1196.27      Yes       Hard                    12MPP                                                     12
17348653                    1990.49      Yes       Hard                    36MPP                                                     36
17349706                    1059.31      Yes       Hard                    36MPP                                                     36
17349707                     884.88      Yes       Hard                    36MPP                                                     36
17348654                     874.88      Yes       Hard                    36MPP                                                     36
17349383                    1622.68      Yes       Hard                    36MPP                                                     36
17347925                    1616.63      Yes       Hard                    12MPP                                                     12
17349708                    4906.26       No       NoPP                    No PP                                                      0
17348655                     566.44      Yes       Hard                    36MPP                                                     36
17347926                    1517.14      Yes       Hard                    12MPP                                                     12
17349709                     831.61      Yes       Hard                    36MPP                                                     36
17348656                     794.54      Yes       Hard                    36MPP                                                     36
17347927                     791.65      Yes       Hard                    36MPP                                                     36
17349386                    2781.42       No       NoPP                    No PP                                                      0
17348657                     758.57      Yes       Hard                    36MPP                                                     36
17349387                     931.25      Yes       Hard                    36MPP                                                     36
17347929                    1847.05       No       NoPP                    No PP                                                      0
17348658                     1705.6      Yes       Hard                    36MPP                                                     36
17348659                     765.65      Yes       Hard                    36MPP                                                     36
17349389                     549.36       No       NoPP                    No PP                                                      0
17350141                     543.86       No       NoPP                    No PP                                                      0
17350143                      683.7       No       NoPP                    No PP                                                      0
17349710                     504.45      Yes       Hard                    36MPP                                                     36
17347446                    1405.56      Yes       Hard                    24MPP                                                     24
17349228                     833.38      Yes       Hard                    24MPP                                                     24
17348660                     273.12      Yes       Hard                    12MPP                                                     12
17349714                     645.66      Yes       Hard                    36MPP                                                     36
17349390                     717.89       No       NoPP                    No PP                                                      0
17347932                    1055.67      Yes       Hard                    12MPP                                                     12
17348176                    2364.83      Yes       Hard                    36MPP                                                     36
17349229                     882.16       No       NoPP                    No PP                                                      0
17347448                     283.09      Yes       Hard                    36MPP                                                     36
17348178                     732.03      Yes       Hard                    36MPP                                                     36
17348179                    1313.85      Yes       Hard                    36MPP                                                     36
17348500                     899.34      Yes       Hard                    36MPP                                                     36
17349230                    1608.19      Yes       Hard                    36MPP                                                     36
17348502                    1720.77      Yes       Hard                    36MPP                                                     36
17349231                     727.09       No       NoPP                    No PP                                                      0
17349232                     324.92      Yes       Hard                    36MPP                                                     36
17348503                    2202.16      Yes       Hard                    12MPP                                                     12
17347451                     493.07      Yes       Hard                    36MPP                                                     36
17348180                     814.08      Yes       Hard                    36MPP                                                     36
17347452                    2098.37      Yes       Hard                    36MPP                                                     36
17348181                    1363.66      Yes       Hard                    36MPP                                                     36
17349234                     814.63      Yes       Hard                    36MPP                                                     36
17347453                     225.99      Yes       Hard                    36MPP                                                     36
17349235                    1479.04       No       NoPP                    No PP                                                      0
17347454                      814.6       No       NoPP                    No PP                                                      0
17348661                    1868.93      Yes       Hard                    36MPP                                                     36
17349236                     925.48       No       NoPP                    No PP                                                      0
17347455                     208.23      Yes       Hard                    24MPP                                                     24
17348508                     740.14      Yes       Hard                    36MPP                                                     36
17348509                    1537.12      Yes       Hard                    36MPP                                                     36
17348185                     871.08       No       NoPP                    No PP                                                      0
17348186                    1693.73      Yes       Hard                    36MPP                                                     36
17349239                     511.15      Yes       Hard                    36MPP                                                     36
17347457                     1028.4      Yes       Hard                    36MPP                                                     36
17348187                     781.46       No       NoPP                    No PP                                                      0
17349739                    1759.88      Yes       Hard                    36MPP                                                     36
17348686                     742.39       No       NoPP                    No PP                                                      0
17348688                     787.35      Yes       Hard                    12MPP                                                     12
17347959                     591.68      Yes       Hard                    24MPP                                                     24
17348689                     686.87      Yes       Hard                    12MPP                                                     12
17350170                      602.9      Yes       Hard                    36MPP                                                     36
17350173                     436.29      Yes       Hard                    24MPP                                                     24
17350175                    1755.57      Yes       Hard                    24MPP                                                     24
17350178                    2624.39       No       NoPP                    No PP                                                      0
17349740                     315.45      Yes       Hard                    36MPP                                                     36
17349741                    1170.72      Yes       Hard                    12MPP                                                     12
17349743                     695.24       No       NoPP                    No PP                                                      0
17348691                    1682.17       No       NoPP                    No PP                                                      0
17349744                    1058.34      Yes       Hard                    24MPP                                                     24
17347962                    1004.01       No       NoPP                    No PP                                                      0
17349745                     1120.3      Yes       Hard                    36MPP                                                     36
17348692                     914.79       No       NoPP                    No PP                                                      0
17349746                     765.35      Yes       Hard                    36MPP                                                     36
17347964                     599.45      Yes       Hard                    36MPP                                                     36
17348693                     794.45       No       NoPP                    No PP                                                      0
17349747                      667.7      Yes       Hard                    36MPP                                                     36
17347965                    1497.11       No       NoPP                    No PP                                                      0
17348694                     1313.1      Yes       Hard                    36MPP                                                     36
17349748                     322.83       No       NoPP                    No PP                                                      0
17349749                     953.74      Yes       Hard                    36MPP                                                     36
17347967                     911.96      Yes       Hard                    36MPP                                                     36
17348697                     680.27       No       NoPP                    No PP                                                      0
17347969                     547.35       No       NoPP                    No PP                                                      0
17348698                     948.21      Yes       Hard                    12MPP                                                     12
17348699                     960.88      Yes       Hard                    24MPP                                                     24
17349715                    1604.41      Yes       Hard                    12MPP                                                     12
17348662                    1093.57      Yes       Hard                    12MPP                                                     12
17347933                    5336.63      Yes       Hard                    12MPP                                                     12
17348188                     732.58      Yes       Hard                    36MPP                                                     36
17347459                     773.82      Yes       Hard                    36MPP                                                     36
17349716                     366.64      Yes       Hard                    36MPP                                                     36
17349392                    1484.23      Yes       Hard                    12MPP                                                     12
17348663                     939.34      Yes       Hard                    12MPP                                                     12
17349393                    1365.83      Yes       Hard                    36MPP                                                     36
17347935                    1110.37      Yes       Hard                    36MPP                                                     36
17348664                     3202.8       No       NoPP                    No PP                                                      0
17348510                    3549.96      Yes       Hard                    36MPP                                                     36
17348511                     727.15      Yes       Hard                    36MPP                                                     36
17349240                     607.08      Yes       Hard                    36MPP                                                     36
17348512                     878.12      Yes       Hard                    12MPP                                                     12
17348513                     503.71      Yes       Hard                    12MPP                                                     12
17349242                      680.5      Yes       Hard                    12MPP                                                     12
17347461                   13371.38      Yes       Hard                    12MPP                                                     12
17348514                    1403.35      Yes       Hard                    12MPP                                                     12
17348515                     485.87      Yes       Hard                    36MPP                                                     36
17347462                     173.17      Yes       Hard                    36MPP                                                     36
17349394                     619.89       No       NoPP                    No PP                                                      0
17349244                    1688.85       No       NoPP                    No PP                                                      0
17349395                    1266.72      Yes       Hard                    36MPP                                                     36
17348666                     308.77      Yes       Hard                    36MPP                                                     36
17347937                     908.94      Yes       Hard                    36MPP                                                     36
17348051                    1266.79       No       NoPP                    No PP                                                      0
17348144                     206.87      Yes       Hard                    24MPP                                                     24
17348052                     892.77      Yes       Hard                    12MPP                                                     12
17347323                     1376.4       No       NoPP                    No PP                                                      0
17348053                     654.12      Yes       Hard                    36MPP                                                     36
17349106                    1754.17      Yes       Hard                    12MPP                                                     12
17348054                    1456.45      Yes       Hard                    36MPP                                                     36
17349107                     624.55      Yes       Hard                    36MPP                                                     36
17347326                    1582.18       No       NoPP                    No PP                                                      0
17347500                    1621.73       No       NoPP                    No PP                                                      0
17347501                     435.52      Yes       Hard                    12MPP                                                     12
17348230                    1171.76      Yes       Hard                    24MPP                                                     24
17348231                     2981.6      Yes       Hard                    36MPP                                                     36
17347502                     250.43      Yes       Hard                    36MPP                                                     36
17348055                     318.44      Yes       Hard                    24MPP                                                     24
17347327                     908.47      Yes       Hard                    36MPP                                                     36
17349109                     445.03      Yes       Hard                    36MPP                                                     36
17348056                     240.33      Yes       Hard                    24MPP                                                     24
17347328                    1665.64      Yes       Hard                    36MPP                                                     36
17348057                     254.44      Yes       Hard                    24MPP                                                     24
17348058                     320.44      Yes       Hard                    24MPP                                                     24
17348059                    1440.95       No       NoPP                    No PP                                                      0
17349110                    1653.08       No       NoPP                    No PP                                                      0
17347416                      306.3       No       NoPP                    No PP                                                      0
17348145                      566.4      Yes       Hard                    36MPP                                                     36
17347417                    2294.38      Yes       Hard                    12MPP                                                     12
17347418                     829.54      Yes       Hard                    36MPP                                                     36
17347503                      922.8      Yes       Hard                    12MPP                                                     12
17348232                    1560.67      Yes       Hard                    36MPP                                                     36
17348633                    1264.28      Yes       Hard                    12MPP                                                     12
17348148                     566.53      Yes       Hard                    36MPP                                                     36
17347419                    1203.31       No       NoPP                    No PP                                                      0
17348634                     506.58       No       NoPP                    No PP                                                      0
17348149                     885.04      Yes       Hard                    36MPP                                                     36
17347330                    1549.82      Yes       Hard                    36MPP                                                     36
17349113                     653.95       No       NoPP                    No PP                                                      0
17348060                    1274.39      Yes       Hard                    24MPP                                                     24
17347331                    1150.74      Yes       Hard                    12MPP                                                     12
17348061                    1123.48       No       NoPP                    No PP                                                      0
17347332                     821.69      Yes       Hard                    36MPP                                                     36
17347420                     913.17      Yes       Hard                    12MPP                                                     12
17349202                    1142.67      Yes       Hard                    36MPP                                                     36
17348233                    1062.77       No       NoPP                    No PP                                                      0
17347504                    1084.24       No       NoPP                    No PP                                                      0
17347180                    1215.54      Yes       Hard                    24MPP                                                     24
17347421                       1097      Yes       Hard                    36MPP                                                     36
17348150                    2369.01       No       NoPP                    No PP                                                      0
17347505                     781.58      Yes       Hard                    12MPP                                                     12
17348235                    1605.33      Yes       Hard                    36MPP                                                     36
17347182                    1015.97      Yes       Hard                    36MPP                                                     36
17347506                     445.42      Yes       Hard                    36MPP                                                     36
17347507                    1092.34      Yes       Hard                    12MPP                                                     12
17348236                    4998.78       No       NoPP                    No PP                                                      0
17347184                    1017.99      Yes       Hard                    36MPP                                                     36
17347508                     219.18      Yes       Hard                    36MPP                                                     36
17348237                    1666.83      Yes       Hard                    12MPP                                                     12
17347185                    1090.58      Yes       Hard                    36MPP                                                     36
17347509                        162       No       NoPP                    No PP                                                      0
17348238                    1314.71      Yes       Hard                    24MPP                                                     24
17348239                     436.29      Yes       Hard                    36MPP                                                     36
17347186                    3203.21      Yes       Hard                    12MPP                                                     12
17347581                        330      Yes       Hard                    24MPP                                                     24
17349364                    1374.75      Yes       Hard                    36MPP                                                     36
17347906                    2551.16       No       NoPP                    No PP                                                      0
17347582                     556.87      Yes       Hard                    36MPP                                                     36
17349114                     819.57      Yes       Hard                    36MPP                                                     36
17347333                     1116.7      Yes       Hard                    36MPP                                                     36
17348062                    1526.01      Yes       Hard                    36MPP                                                     36
17349115                    1736.85       No       NoPP                    No PP                                                      0
17348063                    1283.02      Yes       Hard                    12MPP                                                     12
17347334                     638.14       No       NoPP                    No PP                                                      0
17347423                    1774.03       No       NoPP                    No PP                                                      0
17349126                    1657.27      Yes       Hard                    36MPP                                                     36
17349127                     1167.6      Yes       Hard                    36MPP                                                     36
17347346                     704.12      Yes       Hard                    36MPP                                                     36
17349128                    1070.34      Yes       Hard                    36MPP                                                     36
17348075                    1790.47       No       NoPP                    No PP                                                      0
17347347                    1864.04       No       NoPP                    No PP                                                      0
17348076                     762.31      Yes       Hard                    36MPP                                                     36
17349129                      597.3      Yes       Hard                    36MPP                                                     36
17348077                     792.11      Yes       Hard                    36MPP                                                     36
17347348                    1934.33      Yes       Hard                    36MPP                                                     36
17348078                    1272.68      Yes       Hard                    24MPP                                                     24
17349117                    1849.43       No       NoPP                    No PP                                                      0
17347335                    1236.88      Yes       Hard                    36MPP                                                     36
17349118                    1220.58      Yes       Hard                    36MPP                                                     36
17348065                    3059.56      Yes       Hard                    12MPP                                                     12
17349205                    1129.69      Yes       Hard                    36MPP                                                     36
17348152                    1776.45      Yes       Hard                    36MPP                                                     36
17348153                    1709.57      Yes       Hard                    36MPP                                                     36
17349206                    1585.16      Yes       Hard                    36MPP                                                     36
17348154                    1892.63      Yes       Hard                    12MPP                                                     12
17347425                     357.54      Yes       Hard                    36MPP                                                     36
17349207                    2123.99      Yes       Hard                    36MPP                                                     36
17348155                     746.51      Yes       Hard                    36MPP                                                     36
17347426                     901.25      Yes       Hard                    36MPP                                                     36
17349208                     706.95      Yes       Hard                    12MPP                                                     12
17347427                    1200.12       No       NoPP                    No PP                                                      0
17348156                     252.33      Yes       Hard                    24MPP                                                     24
17349209                     1621.4      Yes       Hard                    36MPP                                                     36
17348636                     826.81       No       NoPP                    No PP                                                      0
17347583                    1980.12      Yes       Hard                    12MPP                                                     12
17347907                     771.93      Yes       Hard                    12MPP                                                     12
17347188                     642.75      Yes       Hard                    36MPP                                                     36
17347189                    1735.74      Yes       Hard                    36MPP                                                     36
17348240                     566.06      Yes       Hard                    24MPP                                                     24
17347511                     192.09      Yes       Hard                    36MPP                                                     36
17348241                    1459.26       No       NoPP                    No PP                                                      0
17347512                      187.6      Yes       Hard                    36MPP                                                     36
17347513                     575.92       No       NoPP                    No PP                                                      0
17347514                     631.51       No       NoPP                    No PP                                                      0
17347190                    1684.69      Yes       Hard                    36MPP                                                     36
17348243                    1102.42      Yes       Hard                    36MPP                                                     36
17348157                    1324.46      Yes       Hard                    36MPP                                                     36
17347336                    4928.77       No       NoPP                    No PP                                                      0
17349119                    1059.38      Yes       Hard                    24MPP                                                     24
17347337                    3317.47       No       NoPP                    No PP                                                      0
17348066                     1157.9      Yes       Hard                    12MPP                                                     12
17348067                     369.17      Yes       Hard                    36MPP                                                     36
17349122                    2935.34       No       NoPP                    No PP                                                      0
17347340                     665.79      Yes       Hard                    36MPP                                                     36
17349366                     501.73      Yes       Hard                    24MPP                                                     24
17348637                     662.23      Yes       Hard                    24MPP                                                     24
17347584                     485.63      Yes       Hard                    36MPP                                                     36
17348079                     867.64      Yes       Hard                    36MPP                                                     36
17348400                    1429.38      Yes       Hard                    36MPP                                                     36
17349130                    2048.84       No       NoPP                    No PP                                                      0
17348401                     897.17       No       NoPP                    No PP                                                      0
17348402                     592.06      Yes       Hard                    36MPP                                                     36
17348403                     602.81       No       NoPP                    No PP                                                      0
17349133                     773.73      Yes       Hard                    36MPP                                                     36
17347351                    3236.56      Yes       Hard                    36MPP                                                     36
17348404                     479.12      Yes       Hard                    36MPP                                                     36
17348080                     193.33      Yes       Hard                    36MPP                                                     36
17349134                    1363.41      Yes       Hard                    24MPP                                                     24
17348081                     505.21      Yes       Hard                    36MPP                                                     36
17348406                     525.35      Yes       Hard                    36MPP                                                     36
17348082                    1164.34       No       NoPP                    No PP                                                      0
17347353                    9218.12       No       NoPP                    No PP                                                      0
17349136                    1327.22      Yes       Hard                    24MPP                                                     24
17348407                     913.19      Yes       Hard                    36MPP                                                     36
17347354                    1277.72      Yes       Hard                    12MPP                                                     12
17348084                     999.49      Yes       Hard                    24MPP                                                     24
17347355                     1681.7      Yes       Hard                    36MPP                                                     36
17348409                    1324.97      Yes       Hard                    36MPP                                                     36
17347909                     862.77      Yes       Hard                    12MPP                                                     12
17349367                    3538.03      Yes       Hard                    12MPP                                                     12
17347585                     351.38      Yes       Hard                    12MPP                                                     12
17349368                    1140.36      Yes       Hard                    24MPP                                                     24
17347586                    1571.59       No       NoPP                    No PP                                                      0
17348639                    1333.01      Yes       Hard                    36MPP                                                     36
17349369                     1957.4      Yes       Hard                    36MPP                                                     36
17347589                    2491.21       No       NoPP                    No PP                                                      0
17350120                     943.93      Yes       Hard                    36MPP                                                     36
17348070                       1962      Yes       Hard                    12MPP                                                     12
17347341                    1125.74      Yes       Hard                    12MPP                                                     12
17350122                     771.21       No       NoPP                    No PP                                                      0
17350124                      643.7      Yes       Hard                    36MPP                                                     36
17350126                     383.24      Yes       Hard                    36MPP                                                     36
17350127                       1390      Yes       Hard                    36MPP                                                     36
17348640                     913.11      Yes       Hard                    36MPP                                                     36
17347912                    1380.82      Yes       Hard                    36MPP                                                     36
17349370                    1417.31      Yes       Hard                    24MPP                                                     24
17349371                    1345.75      Yes       Hard                    36MPP                                                     36
17348642                     596.09      Yes       Hard                    36MPP                                                     36
17347913                     719.01      Yes       Hard                    36MPP                                                     36
17349124                    1502.41      Yes       Hard                    36MPP                                                     36
17348072                     1509.6       No       NoPP                    No PP                                                      0
17348217                    2040.92      Yes       Hard                    24MPP                                                     24
17348218                     1660.7      Yes       Hard                    36MPP                                                     36
17347167                    2914.77      Yes       Hard                    12MPP                                                     12
17348220                    1071.49      Yes       Hard                    36MPP                                                     36
17348222                    1960.71       No       NoPP                    No PP                                                      0
17347308                    4290.67      Yes       Hard                    36MPP                                                     36
17348037                    1206.11      Yes       Hard                    36MPP                                                     36
17348039                    1922.65       No       NoPP                    No PP                                                      0
17347310                     620.83      Yes       Hard                    36MPP                                                     36
17348040                     532.03      Yes       Hard                    36MPP                                                     36
17347311                    1710.32       No       NoPP                    No PP                                                      0
17348041                     1676.5      Yes       Hard                    12MPP                                                     12
17347312                     999.84      Yes       Hard                    36MPP                                                     36
17347313                    1155.46       No       NoPP                    No PP                                                      0
17349359                    1569.99      Yes       Hard                    36MPP                                                     36
17347577                     859.61       No       NoPP                    No PP                                                      0
17348223                     530.79      Yes       Hard                    24MPP                                                     24
17348127                    1337.56      Yes       Hard                    36MPP                                                     36
17348128                        531      Yes       Hard                    36MPP                                                     36
17348224                    1386.27      Yes       Hard                    12MPP                                                     12
17347401                    1508.26      Yes       Hard                    36MPP                                                     36
17348130                    1933.29      Yes       Hard                    36MPP                                                     36
17348131                     852.52      Yes       Hard                    36MPP                                                     36
17347314                     438.92      Yes       Hard                    12MPP                                                     12
17348132                     357.94      Yes       Hard                    12MPP                                                     12
17347405                     255.19      Yes       Hard                    36MPP                                                     36
17348134                    1964.02      Yes       Hard                    12MPP                                                     12
17347315                     638.14      Yes       Hard                    36MPP                                                     36
17348044                    1082.01      Yes       Hard                    36MPP                                                     36
17347316                    2933.13      Yes       Hard                    36MPP                                                     36
17348045                    1518.24      Yes       Hard                    36MPP                                                     36
17348046                    1143.74      Yes       Hard                    12MPP                                                     12
17348047                        776      Yes       Hard                    36MPP                                                     36
17348048                     999.29      Yes       Hard                    36MPP                                                     36
17347319                     640.34       No       NoPP                    No PP                                                      0
17350115                     449.96      Yes       Hard                    36MPP                                                     36
17350117                      762.1      Yes       Hard                    36MPP                                                     36
17348049                     448.18      Yes       Hard                    12MPP                                                     12
17349100                    1060.65      Yes       Hard                    36MPP                                                     36
17349101                     317.81      Yes       Hard                    36MPP                                                     36
17349102                    1063.05      Yes       Hard                    12MPP                                                     12
17347320                    1090.73      Yes       Hard                    36MPP                                                     36
17349103                    1154.05      Yes       Hard                    36MPP                                                     36
17347406                    6409.25      Yes       Hard                    12MPP                                                     12
17348135                    1745.14      Yes       Hard                    24MPP                                                     24
17347172                    1061.47       No       NoPP                    No PP                                                      0
17348225                    3034.27      Yes       Hard                    12MPP                                                     12
17348136                     626.16      Yes       Hard                    36MPP                                                     36
17347407                    1142.91      Yes       Hard                    36MPP                                                     36
17347408                     836.94      Yes       Hard                    36MPP                                                     36
17348226                    2618.96      Yes       Hard                    24MPP                                                     24
17347409                     622.84      Yes       Hard                    24MPP                                                     24
17348139                      204.7      Yes       Hard                    24MPP                                                     24
17347410                    1458.56      Yes       Hard                    36MPP                                                     36
17347411                     388.99      Yes       Hard                    36MPP                                                     36
17348140                    1231.44       No       NoPP                    No PP                                                      0
17348141                     215.58      Yes       Hard                    24MPP                                                     24
17347413                     276.56      Yes       Hard                    12MPP                                                     12
17348142                    1559.95      Yes       Hard                    12MPP                                                     12
17347321                     296.02       No       NoPP                    No PP                                                      0
17347900                    1151.47      Yes       Hard                    36MPP                                                     36
17347901                    1467.73      Yes       Hard                    36MPP                                                     36
17348227                    1031.08      Yes       Hard                    36MPP                                                     36
17348630                     803.49      Yes       Hard                    12MPP                                                     12
17347175                    1297.31      Yes       Hard                    36MPP                                                     36
17348228                    1026.68      Yes       Hard                    36MPP                                                     36
17349361                    1145.04      Yes       Hard                    36MPP                                                     36
17349104                      548.5      Yes       Hard                    36MPP                                                     36
17347322                     865.82      Yes       Hard                    36MPP                                                     36
17347176                     623.27      Yes       Hard                    36MPP                                                     36
17347903                    1575.24      Yes       Hard                    36MPP                                                     36
17347580                     504.42      Yes       Hard                    24MPP                                                     24
17349362                     641.55      Yes       Hard                    24MPP                                                     24
17347178                    2122.26      Yes       Hard                    36MPP                                                     36
17349097                      930.5      Yes       Hard                    36MPP                                                     36
17348368                     446.38      Yes       Hard                    24MPP                                                     24
17349098                    1881.59      Yes       Hard                    36MPP                                                     36
17349420                    1019.21      Yes       Hard                    36MPP                                                     36
17347640                    1857.73       No       NoPP                    No PP                                                      0
17349423                     606.85      Yes       Hard                    36MPP                                                     36
17348370                     201.86      Yes       Hard                    36MPP                                                     36
17349424                     863.05      Yes       Hard                    36MPP                                                     36
17347642                     994.09       No       NoPP                    No PP                                                      0
17348371                     701.57      Yes       Hard                    36MPP                                                     36
17349425                     577.11       No       NoPP                    No PP                                                      0
17348372                    1393.15      Yes       Hard                    36MPP                                                     36
17348373                     317.18      Yes       Hard                    36MPP                                                     36
17349426                    1037.92      Yes       Hard                    12MPP                                                     12
17347644                     817.65       No       NoPP                    No PP                                                      0
17347645                    1594.08      Yes       Hard                    12MPP                                                     12
17348374                    1801.18      Yes       Hard                    36MPP                                                     36
17349428                    1351.84      Yes       Hard                    36MPP                                                     36
17347646                    1535.56      Yes       Hard                    36MPP                                                     36
17348375                    1217.59      Yes       Hard                    36MPP                                                     36
17349429                    1991.24      Yes       Hard                    36MPP                                                     36
17348376                    1387.04      Yes       Hard                    36MPP                                                     36
17348377                      778.8      Yes       Hard                    36MPP                                                     36
17347648                    1049.77      Yes       Hard                    36MPP                                                     36
17348700                    5598.88       No       NoPP                    No PP                                                      0
17349430                    1040.87      Yes       Hard                    24MPP                                                     24
17347650                     874.86      Yes       Hard                    36MPP                                                     36
17349433                    1273.13      Yes       Hard                    36MPP                                                     36
17348380                     626.23      Yes       Hard                    12MPP                                                     12
17348705                     720.43      Yes       Hard                    36MPP                                                     36
17349434                     758.57      Yes       Hard                    36MPP                                                     36
17348382                    2135.72       No       NoPP                    No PP                                                      0
17349435                     542.88       No       NoPP                    No PP                                                      0
17348707                    1774.47      Yes       Hard                    36MPP                                                     36
17347654                     769.83      Yes       Hard                    36MPP                                                     36
17348383                    1517.14      Yes       Hard                    36MPP                                                     36
17348384                     364.64       No       NoPP                    No PP                                                      0
17349437                      819.8       No       NoPP                    No PP                                                      0
17347655                    1142.72      Yes       Hard                    36MPP                                                     36
17348709                     394.69      Yes       Hard                    24MPP                                                     24
17349438                    1633.93       No       NoPP                    No PP                                                      0
17347656                     259.18      Yes       Hard                    12MPP                                                     12
17348385                     337.42      Yes       Hard                    36MPP                                                     36
17349439                     983.97      Yes       Hard                    36MPP                                                     36
17348386                    1041.36      Yes       Hard                    36MPP                                                     36
17348387                    1168.64      Yes       Hard                    36MPP                                                     36
17348388                     690.41       No       NoPP                    No PP                                                      0
17348389                     905.66      Yes       Hard                    12MPP                                                     12
17348710                     623.62      Yes       Hard                    36MPP                                                     36
17349440                     560.42      Yes       Hard                    36MPP                                                     36
17348711                     855.45       No       NoPP                    No PP                                                      0
17349441                     973.87       No       NoPP                    No PP                                                      0
17348712                     885.85      Yes       Hard                    36MPP                                                     36
17348713                     1969.6      Yes       Hard                    36MPP                                                     36
17347660                     792.08      Yes       Hard                    36MPP                                                     36
17349442                     928.87      Yes       Hard                    24MPP                                                     24
17349443                    1224.41      Yes       Hard                    36MPP                                                     36
17348714                     782.25      Yes       Hard                    36MPP                                                     36
17347661                     595.54      Yes       Hard                    36MPP                                                     36
17348390                     744.43      Yes       Hard                    36MPP                                                     36
17348391                    1891.26      Yes       Hard                    12MPP                                                     12
17349445                    1322.93      Yes       Hard                    36MPP                                                     36
17348716                     602.65      Yes       Hard                    12MPP                                                     12
17349446                     695.73       No       NoPP                    No PP                                                      0
17348717                    1892.57       No       NoPP                    No PP                                                      0
17347664                    1407.14       No       NoPP                    No PP                                                      0
17347665                      127.5      Yes       Hard                    12MPP                                                     12
17348718                    1454.78      Yes       Hard                    36MPP                                                     36
17349448                     518.43      Yes       Hard                    36MPP                                                     36
17348395                    1444.48      Yes       Hard                    12MPP                                                     12
17349449                      407.1      Yes       Hard                    36MPP                                                     36
17349410                    2157.82      Yes       Hard                    36MPP                                                     36
17349412                    2117.44       No       NoPP                    No PP                                                      0
17348103                    1743.55      Yes       Hard                    36MPP                                                     36
17348104                    1655.98      Yes       Hard                    12MPP                                                     12
17348105                     600.19      Yes       Hard                    36MPP                                                     36
17348106                    1071.32      Yes       Hard                    36MPP                                                     36
17349335                     790.81      Yes       Hard                    24MPP                                                     24
17348606                    1573.21      Yes       Hard                    36MPP                                                     36
17348287                    1833.35      Yes       Hard                    36MPP                                                     36
17347559                    1137.72      Yes       Hard                    36MPP                                                     36
17348288                    1786.81      Yes       Hard                    36MPP                                                     36
17348610                    2613.13       No       NoPP                    No PP                                                      0
17348611                    3539.98       No       NoPP                    No PP                                                      0
17349341                    1001.31      Yes       Hard                    24MPP                                                     24
17348612                    1031.65      Yes       Hard                    12MPP                                                     12
17348613                    2149.84      Yes       Hard                    36MPP                                                     36
17349342                     403.97      Yes       Hard                    36MPP                                                     36
17347560                    1116.05       No       NoPP                    No PP                                                      0
17349343                     781.58      Yes       Hard                    12MPP                                                     12
17348290                      763.5       No       NoPP                    No PP                                                      0
17348614                        354      Yes       Hard                    36MPP                                                     36
17348291                     434.91      Yes       Hard                    36MPP                                                     36
17349344                     654.93       No       NoPP                    No PP                                                      0
17348615                      902.7      Yes       Hard                    36MPP                                                     36
17348616                    2002.33      Yes       Hard                    36MPP                                                     36
17347563                     384.59       No       NoPP                    No PP                                                      0
17348293                    1966.25      Yes       Hard                    36MPP                                                     36
17347564                     566.73      Yes       Hard                    36MPP                                                     36
17349347                     761.87      Yes       Hard                    36MPP                                                     36
17348294                     687.41      Yes       Hard                    36MPP                                                     36
17347565                     505.71      Yes       Hard                    12MPP                                                     12
17349348                     865.63      Yes       Hard                    36MPP                                                     36
17348619                    1255.53      Yes       Hard                    36MPP                                                     36
17348295                     657.09      Yes       Hard                    36MPP                                                     36
17347566                     977.75      Yes       Hard                    12MPP                                                     12
17347567                     913.19      Yes       Hard                    36MPP                                                     36
17348296                     3511.5      Yes       Hard                    36MPP                                                     36
17348298                      394.8      Yes       Hard                    36MPP                                                     36
17350101                     915.28      Yes       Hard                    36MPP                                                     36
17350103                     622.28      Yes       Hard                    36MPP                                                     36
17350108                    1379.22      Yes       Hard                    12MPP                                                     12
17350109                    1146.79      Yes       Hard                    36MPP                                                     36
17348620                     787.85      Yes       Hard                    36MPP                                                     36
17348621                       1232      Yes       Hard                    36MPP                                                     36
17349350                    1798.16      Yes       Hard                    12MPP                                                     12
17348622                    2058.49      Yes       Hard                    36MPP                                                     36
17349352                    1561.95      Yes       Hard                    12MPP                                                     12
17349353                    1505.96      Yes       Hard                    36MPP                                                     36
17349413                     810.53      Yes       Hard                    36MPP                                                     36
17349090                     1211.3      Yes       Hard                    12MPP                                                     12
17348361                    1013.35      Yes       Hard                    36MPP                                                     36
17347632                    1050.23      Yes       Hard                    36MPP                                                     36
17349091                     936.37      Yes       Hard                    36MPP                                                     36
17348362                     710.37       No       NoPP                    No PP                                                      0
17349416                     771.21      Yes       Hard                    36MPP                                                     36
17348363                    1836.63      Yes       Hard                    36MPP                                                     36
17347571                      964.9       No       NoPP                    No PP                                                      0
17349354                      861.3       No       NoPP                    No PP                                                      0
17348625                    1123.13       No       NoPP                    No PP                                                      0
17349355                    1304.06      Yes       Hard                    12MPP                                                     12
17347573                     979.71      Yes       Hard                    24MPP                                                     24
17348626                    1173.45       No       NoPP                    No PP                                                      0
17349356                     716.85      Yes       Hard                    36MPP                                                     36
17347574                    1262.82       No       NoPP                    No PP                                                      0
17348627                    1057.57      Yes       Hard                    36MPP                                                     36
17347575                    1262.68      Yes       Hard                    36MPP                                                     36
17348628                     779.78      Yes       Hard                    12MPP                                                     12
17349358                     551.21      Yes       Hard                    36MPP                                                     36
17348629                    1246.55       No       NoPP                    No PP                                                      0
17349093                     978.87      Yes       Hard                    36MPP                                                     36
17348364                    1214.51       No       NoPP                    No PP                                                      0
17349417                     705.58      Yes       Hard                    36MPP                                                     36
17347636                    1748.22       No       NoPP                    No PP                                                      0
17349095                    1272.52      Yes       Hard                    36MPP                                                     36
17349336                    1031.43      Yes       Hard                    36MPP                                                     36
17347159                    1517.14      Yes       Hard                    36MPP                                                     36
17348210                    1190.36      Yes       Hard                    36MPP                                                     36
17348212                     557.55      Yes       Hard                    12MPP                                                     12
17348213                     682.71      Yes       Hard                    36MPP                                                     36
17347554                    1921.71      Yes       Hard                    12MPP                                                     12
17348283                    1645.74      Yes       Hard                    36MPP                                                     36
17348284                    1320.08       No       NoPP                    No PP                                                      0
17348214                      796.5      Yes       Hard                    12MPP                                                     12
17349337                    1870.23      Yes       Hard                    36MPP                                                     36
17347555                     360.12      Yes       Hard                    12MPP                                                     12
17348215                    1314.59       No       NoPP                    No PP                                                      0
17348216                     767.02      Yes       Hard                    12MPP                                                     12
17349338                    1499.63      Yes       Hard                    12MPP                                                     12
17348285                    1163.14       No       NoPP                    No PP                                                      0
17347556                     304.95      Yes       Hard                    36MPP                                                     36
17348109                    1221.98      Yes       Hard                    12MPP                                                     12
17348111                     568.93      Yes       Hard                    36MPP                                                     36
17348112                     546.24      Yes       Hard                    12MPP                                                     12
17348114                     471.17       No       NoPP                    No PP                                                      0
17348286                     1552.4       No       NoPP                    No PP                                                      0
17348115                     961.77       No       NoPP                    No PP                                                      0
17348117                    1407.37      Yes       Hard                    36MPP                                                     36
17348118                     617.55      Yes       Hard                    36MPP                                                     36
17348120                     792.21      Yes       Hard                    36MPP                                                     36
17348123                    1213.71      Yes       Hard                    36MPP                                                     36
17348125                     476.72      Yes       Hard                    36MPP                                                     36
17349777                     496.86      Yes       Hard                    12MPP                                                     12
17347995                     629.62      Yes       Hard                    36MPP                                                     36
17349778                    1739.61      Yes       Hard                    36MPP                                                     36
17347996                     1278.6      Yes       Hard                    12MPP                                                     12
17347997                    1070.21       No       NoPP                    No PP                                                      0
17347998                     535.66       No       NoPP                    No PP                                                      0
17349780                    1811.24      Yes       Hard                    12MPP                                                     12
17349781                     780.45       No       NoPP                    No PP                                                      0
17349783                     535.74      Yes       Hard                    36MPP                                                     36
17349786                    1633.58      Yes       Hard                    12MPP                                                     12
17349787                     691.37      Yes       Hard                    36MPP                                                     36
17349789                    1233.94       No       NoPP                    No PP                                                      0
17349791                    2402.13      Yes       Hard                    12MPP                                                     12
17349794                      691.9      Yes       Hard                    36MPP                                                     36
17349795                      657.6      Yes       Hard                    36MPP                                                     36
17349796                    2427.42       No       NoPP                    No PP                                                      0
17349798                     584.32      Yes       Hard                    36MPP                                                     36
17347200                     394.46      Yes       Hard                    36MPP                                                     36
17347202                     622.99      Yes       Hard                    12MPP                                                     12
17347203                    1551.19      Yes       Hard                    24MPP                                                     24
17347204                     888.39      Yes       Hard                    36MPP                                                     36
17347205                     640.78      Yes       Hard                    24MPP                                                     24
17347206                    1287.93      Yes       Hard                    36MPP                                                     36
17347208                     745.95      Yes       Hard                    36MPP                                                     36
17347209                    3453.13       No       NoPP                    No PP                                                      0
17347210                     830.35      Yes       Hard                    36MPP                                                     36
17347211                     3216.4       No       NoPP                    No PP                                                      0
17347212                    1280.13      Yes       Hard                    12MPP                                                     12
17347213                    1576.03      Yes       Hard                    12MPP                                                     12
17347214                   10716.62      Yes       Hard                    36MPP                                                     36
17347216                    1921.71      Yes       Hard                    36MPP                                                     36
17347218                    1230.27       No       NoPP                    No PP                                                      0
17347219                    1213.71       No       NoPP                    No PP                                                      0
17349000                    1487.37      Yes       Hard                    12MPP                                                     12
17347220                    1663.83      Yes       Hard                    36MPP                                                     36
17349003                     960.85      Yes       Hard                    24MPP                                                     24
17347221                     977.78      Yes       Hard                    12MPP                                                     12
17349004                     1434.2      Yes       Hard                    12MPP                                                     12
17349005                     738.34      Yes       Hard                    36MPP                                                     36
17349006                     821.58      Yes       Hard                    36MPP                                                     36
17347224                    1684.25       No       NoPP                    No PP                                                      0
17347225                     995.51       No       NoPP                    No PP                                                      0
17349008                     943.57      Yes       Hard                    12MPP                                                     12
17347226                     616.97      Yes       Hard                    36MPP                                                     36
17347227                    1400.26      Yes       Hard                    36MPP                                                     36
17347229                    3441.45      Yes       Hard                    36MPP                                                     36
17349012                     514.84      Yes       Hard                    36MPP                                                     36
17347230                     931.42      Yes       Hard                    36MPP                                                     36
17349013                    1883.63       No       NoPP                    No PP                                                      0
17349014                    1121.46      Yes       Hard                    36MPP                                                     36
17347232                     708.64      Yes       Hard                    12MPP                                                     12
17349015                    1029.25       No       NoPP                    No PP                                                      0
17348029                    2663.11      Yes       Hard                    36MPP                                                     36
17347301                    1881.59       No       NoPP                    No PP                                                      0
17348030                     491.81       No       NoPP                    No PP                                                      0
17347302                       1062      Yes       Hard                    36MPP                                                     36
17347303                     435.64       No       NoPP                    No PP                                                      0
17348033                     676.94      Yes       Hard                    36MPP                                                     36
17347304                    2212.61      Yes       Hard                    12MPP                                                     12
17347305                      816.6      Yes       Hard                    12MPP                                                     12
17349016                    1352.11      Yes       Hard                    24MPP                                                     24
17347235                    2278.52      Yes       Hard                    36MPP                                                     36
17349018                      729.7       No       NoPP                    No PP                                                      0
17347236                    1075.19      Yes       Hard                    12MPP                                                     12
17349019                    1125.36      Yes       Hard                    12MPP                                                     12
17347237                     909.13      Yes       Hard                    36MPP                                                     36
17347238                    1519.75      Yes       Hard                    36MPP                                                     36
17347239                     657.68      Yes       Hard                    36MPP                                                     36
17349020                     613.61      Yes       Hard                    36MPP                                                     36
17349021                     956.08      Yes       Hard                    36MPP                                                     36
17349022                    2105.03       No       NoPP                    No PP                                                      0
17347240                    1035.69      Yes       Hard                    36MPP                                                     36
17349023                    1238.99      Yes       Hard                    36MPP                                                     36
17349024                    6117.92      Yes       Hard                    36MPP                                                     36
17347242                    1663.83      Yes       Hard                    24MPP                                                     24
17347243                    1057.45      Yes       Hard                    36MPP                                                     36
17349026                       1991       No       NoPP                    No PP                                                      0
17347244                     562.95      Yes       Hard                    36MPP                                                     36
17349027                      446.7      Yes       Hard                    36MPP                                                     36
17349028                     805.83      Yes       Hard                    12MPP                                                     12
17347246                     163.16       No       NoPP                    No PP                                                      0
17347247                    2045.95      Yes       Hard                    12MPP                                                     12
17347248                     689.33      Yes       Hard                    36MPP                                                     36
17347249                     663.49      Yes       Hard                    36MPP                                                     36
17349030                     635.63      Yes       Hard                    36MPP                                                     36
17348301                     503.99       No       NoPP                    No PP                                                      0
17348302                    1082.01      Yes       Hard                    36MPP                                                     36
17348303                    1185.97      Yes       Hard                    36MPP                                                     36
17349032                    1294.52      Yes       Hard                    36MPP                                                     36
17347250                     904.24      Yes       Hard                    36MPP                                                     36
17349033                     774.73      Yes       Hard                    36MPP                                                     36
17348304                     880.15      Yes       Hard                    36MPP                                                     36
17347251                     1363.9       No       NoPP                    No PP                                                      0
17348305                     592.06      Yes       Hard                    12MPP                                                     12
17347252                    1445.94       No       NoPP                    No PP                                                      0
17348306                     479.99      Yes       Hard                    36MPP                                                     36
17347253                    1872.06      Yes       Hard                    12MPP                                                     12
17347981                    3097.49      Yes       Hard                    12MPP                                                     12
17349763                     449.68       No       NoPP                    No PP                                                      0
17347982                     828.89      Yes       Hard                    36MPP                                                     36
17347983                    1288.06       No       NoPP                    No PP                                                      0
17349766                     940.38      Yes       Hard                    12MPP                                                     12
17349767                     415.59       No       NoPP                    No PP                                                      0
17347985                     614.53       No       NoPP                    No PP                                                      0
17347986                     872.11      Yes       Hard                    12MPP                                                     12
17349769                      442.5      Yes       Hard                    36MPP                                                     36
17347987                    1223.75      Yes       Hard                    36MPP                                                     36
17348307                     758.86       No       NoPP                    No PP                                                      0
17347254                     2191.3       No       NoPP                    No PP                                                      0
17349037                    1427.12      Yes       Hard                    12MPP                                                     12
17347255                    1676.07      Yes       Hard                    12MPP                                                     12
17349038                     787.85      Yes       Hard                    24MPP                                                     24
17347256                    1476.41      Yes       Hard                    36MPP                                                     36
17348309                    1294.78      Yes       Hard                    36MPP                                                     36
17349039                    1422.98      Yes       Hard                    36MPP                                                     36
17347257                    1087.14       No       NoPP                    No PP                                                      0
17347258                    1380.49      Yes       Hard                    12MPP                                                     12
17348310                    1060.65      Yes       Hard                    36MPP                                                     36
17348311                     943.93       No       NoPP                    No PP                                                      0
17348312                    1196.27      Yes       Hard                    12MPP                                                     12
17348313                    1194.61      Yes       Hard                    36MPP                                                     36
17347260                    1472.48      Yes       Hard                    36MPP                                                     36
17348314                     877.63      Yes       Hard                    36MPP                                                     36
17349043                     448.59      Yes       Hard                    36MPP                                                     36
17347261                    2084.19      Yes       Hard                    12MPP                                                     12
17348315                    1238.49      Yes       Hard                    36MPP                                                     36
17347262                        668       No       NoPP                    No PP                                                      0
17349044                    3030.84      Yes       Hard                    12MPP                                                     12
17348316                    1633.93      Yes       Hard                    36MPP                                                     36
17347263                    1735.28      Yes       Hard                    12MPP                                                     12
17347264                    1694.45       No       NoPP                    No PP                                                      0
17347988                    1370.63      Yes       Hard                    36MPP                                                     36
17349770                    1440.32      Yes       Hard                    36MPP                                                     36
17349772                      443.9       No       NoPP                    No PP                                                      0
17347990                     642.79      Yes       Hard                    36MPP                                                     36
17347991                    2158.66      Yes       Hard                    12MPP                                                     12
17349775                     658.08       No       NoPP                    No PP                                                      0
17347993                     754.13       No       NoPP                    No PP                                                      0
17349776                     288.66      Yes       Hard                    36MPP                                                     36
17347994                    1246.55      Yes       Hard                    36MPP                                                     36
17347265                     957.21      Yes       Hard                    12MPP                                                     12
17348318                    1487.95      Yes       Hard                    36MPP                                                     36
17349048                    1052.71      Yes       Hard                    12MPP                                                     12
17348319                     797.67      Yes       Hard                    36MPP                                                     36
17347266                     492.58       No       NoPP                    No PP                                                      0
17347267                    1276.28       No       NoPP                    No PP                                                      0
17347268                     769.83      Yes       Hard                    12MPP                                                     12
17347269                    1442.77      Yes       Hard                    36MPP                                                     36
17348320                    1776.59      Yes       Hard                    36MPP                                                     36
17348321                     849.13       No       NoPP                    No PP                                                      0
17348322                     333.25      Yes       Hard                    36MPP                                                     36
17348323                    1241.36      Yes       Hard                    36MPP                                                     36
17347270                    1230.66      Yes       Hard                    24MPP                                                     24
17349053                     929.21       No       NoPP                    No PP                                                      0
17348324                    1725.85       No       NoPP                    No PP                                                      0
17349054                     828.34      Yes       Hard                    36MPP                                                     36
17348325                    1250.76      Yes       Hard                    12MPP                                                     12
17348326                     481.32      Yes       Hard                    12MPP                                                     12
17349055                     831.03      Yes       Hard                    36MPP                                                     36
17347273                     876.91      Yes       Hard                    12MPP                                                     12
17349056                    2528.56      Yes       Hard                    36MPP                                                     36
17347274                    5099.52      Yes       Hard                    12MPP                                                     12
17349057                     561.17      Yes       Hard                    36MPP                                                     36
17347275                     530.06      Yes       Hard                    12MPP                                                     12
17348328                     633.25      Yes       Hard                    36MPP                                                     36
17349058                      791.3      Yes       Hard                    36MPP                                                     36
17347277                    2525.67       No       NoPP                    No PP                                                      0
17347278                     535.95      Yes       Hard                    36MPP                                                     36
17347600                      824.8      Yes       Hard                    12MPP                                                     12
17348330                     661.47      Yes       Hard                    36MPP                                                     36
17348331                     571.53       No       NoPP                    No PP                                                      0
17348333                     957.01       No       NoPP                    No PP                                                      0
17347604                    4824.59       No       NoPP                    No PP                                                      0
17347605                    1634.17      Yes       Hard                    36MPP                                                     36
17348334                     645.12      Yes       Hard                    12MPP                                                     12
17349063                     267.37      Yes       Hard                    24MPP                                                     24
17347281                     406.94      Yes       Hard                    12MPP                                                     12
17349064                     767.08      Yes       Hard                    36MPP                                                     36
17348335                     724.45       No       NoPP                    No PP                                                      0
17348336                    1298.49      Yes       Hard                    36MPP                                                     36
17349065                    1025.56      Yes       Hard                    36MPP                                                     36
17347283                     896.45      Yes       Hard                    36MPP                                                     36
17348337                    1228.39       No       NoPP                    No PP                                                      0
17349067                     740.24      Yes       Hard                    12MPP                                                     12
17348338                    1668.52      Yes       Hard                    36MPP                                                     36
17347285                    1163.14      Yes       Hard                    36MPP                                                     36
17348339                     318.42      Yes       Hard                    36MPP                                                     36
17349068                    1929.84      Yes       Hard                    36MPP                                                     36
17347288                    1223.68      Yes       Hard                    36MPP                                                     36
17347289                     717.26       No       NoPP                    No PP                                                      0
17348340                     787.62      Yes       Hard                    12MPP                                                     12
17347611                    1985.07      Yes       Hard                    36MPP                                                     36
17349070                     647.39       No       NoPP                    No PP                                                      0
17348341                     900.81      Yes       Hard                    24MPP                                                     24
17349071                    1066.05      Yes       Hard                    12MPP                                                     12
17348342                    1264.14      Yes       Hard                    36MPP                                                     36
17347613                    1535.78      Yes       Hard                    36MPP                                                     36
17349072                    1030.01       No       NoPP                    No PP                                                      0
17348343                    1361.81      Yes       Hard                    12MPP                                                     12
17347614                       1198      Yes       Hard                    36MPP                                                     36
17349073                     410.85      Yes       Hard                    36MPP                                                     36
17348345                    1058.47       No       NoPP                    No PP                                                      0
17349074                    1041.45      Yes       Hard                    36MPP                                                     36
17347616                     463.35      Yes       Hard                    24MPP                                                     24
17347292                    1640.31      Yes       Hard                    24MPP                                                     24
17348346                     477.33       No       NoPP                    No PP                                                      0
17347293                    1343.56       No       NoPP                    No PP                                                      0
17348347                     857.43      Yes       Hard                    12MPP                                                     12
17347294                      579.4      Yes       Hard                    36MPP                                                     36
17348348                     740.14      Yes       Hard                    36MPP                                                     36
17347295                    2471.37      Yes       Hard                    12MPP                                                     12
17347619                    1446.66       No       NoPP                    No PP                                                      0
17347296                    1687.98      Yes       Hard                    36MPP                                                     36
17348349                    1540.99      Yes       Hard                    12MPP                                                     12
17349078                    1134.88      Yes       Hard                    36MPP                                                     36
17349079                     986.86      Yes       Hard                    36MPP                                                     36
17347297                    2149.47      Yes       Hard                    36MPP                                                     36
17347298                    1839.78      Yes       Hard                    36MPP                                                     36
17349400                        531      Yes       Hard                    36MPP                                                     36
17349401                    1396.33      Yes       Hard                    12MPP                                                     12
17349402                    1076.85       No       NoPP                    No PP                                                      0
17347620                     576.75       No       NoPP                    No PP                                                      0
17347621                     620.62      Yes       Hard                    36MPP                                                     36
17349403                    1355.79       No       NoPP                    No PP                                                      0
17348351                    4824.59      Yes       Hard                    36MPP                                                     36
17349080                     952.83      Yes       Hard                    36MPP                                                     36
17348352                    1049.22      Yes       Hard                    36MPP                                                     36
17347623                    1249.63      Yes       Hard                    36MPP                                                     36
17349081                    1042.88      Yes       Hard                    36MPP                                                     36
17349406                     621.32      Yes       Hard                    12MPP                                                     12
17349082                    1912.01      Yes       Hard                    36MPP                                                     36
17348353                     1282.5       No       NoPP                    No PP                                                      0
17349083                     432.16      Yes       Hard                    36MPP                                                     36
17348354                    1463.67      Yes       Hard                    36MPP                                                     36
17349407                    1478.85      Yes       Hard                    36MPP                                                     36
17349084                     698.38       No       NoPP                    No PP                                                      0
17349409                    1838.68      Yes       Hard                    36MPP                                                     36
17349085                     790.26      Yes       Hard                    36MPP                                                     36
17348356                    2151.19      Yes       Hard                    24MPP                                                     24
17347627                    1963.61       No       NoPP                    No PP                                                      0
17347628                     581.97       No       NoPP                    No PP                                                      0
17348357                    1007.15      Yes       Hard                    36MPP                                                     36
17348358                     1842.5       No       NoPP                    No PP                                                      0
17348359                    1548.11      Yes       Hard                    36MPP                                                     36
17349089                     1149.1      Yes       Hard                    36MPP                                                     36
17349497                     252.86       No       NoPP                    No PP                                                      0
17348768                    1005.46      Yes       Hard                    36MPP                                                     36
17348769                    1311.53      Yes       Hard                    36MPP                                                     36
17349499                     632.69      Yes       Hard                    36MPP                                                     36
17349820                     917.97      Yes       Hard                    24MPP                                                     24
17349821                     675.36      Yes       Hard                    36MPP                                                     36
17349822                    1298.61      Yes       Hard                    36MPP                                                     36
17348770                     961.47      Yes       Hard                    36MPP                                                     36
17348771                    1929.84       No       NoPP                    No PP                                                      0
17348772                    1013.31      Yes       Hard                    36MPP                                                     36
17349826                     566.32      Yes       Hard                    36MPP                                                     36
17348773                    1262.45       No       NoPP                    No PP                                                      0
17349827                     718.91       No       NoPP                    No PP                                                      0
17348774                    1293.03      Yes       Hard                    36MPP                                                     36
17349828                     616.43      Yes       Hard                    24MPP                                                     24
17348775                    1762.91      Yes       Hard                    12MPP                                                     12
17349829                     420.75      Yes       Hard                    12MPP                                                     12
17348776                     1624.6      Yes       Hard                    36MPP                                                     36
17348777                    3859.67       No       NoPP                    No PP                                                      0
17348779                     745.93       No       NoPP                    No PP                                                      0
17349830                     697.88      Yes       Hard                    36MPP                                                     36
17349831                     759.31      Yes       Hard                    36MPP                                                     36
17349832                    1443.31      Yes       Hard                    36MPP                                                     36
17349833                     544.34      Yes       Hard                    36MPP                                                     36
17348780                    1001.46      Yes       Hard                    36MPP                                                     36
17348781                    1041.46      Yes       Hard                    12MPP                                                     12
17349835                     588.65      Yes       Hard                    36MPP                                                     36
17348782                     871.04       No       NoPP                    No PP                                                      0
17349836                      953.9      Yes       Hard                    36MPP                                                     36
17349837                    1401.65      Yes       Hard                    36MPP                                                     36
17348784                    1301.09      Yes       Hard                    36MPP                                                     36
17349838                    1224.55      Yes       Hard                    36MPP                                                     36
17348785                     887.05      Yes       Hard                    36MPP                                                     36
17348786                     594.22       No       NoPP                    No PP                                                      0
17349839                     380.55      Yes       Hard                    36MPP                                                     36
17348787                    1072.47      Yes       Hard                    12MPP                                                     12
17349840                    1265.37       No       NoPP                    No PP                                                      0
17349841                     206.87       No       NoPP                    No PP                                                      0
17349842                     714.32      Yes       Hard                    36MPP                                                     36
17349843                    1301.96      Yes       Hard                    36MPP                                                     36
17348790                     494.42      Yes       Hard                    36MPP                                                     36
17348792                    1981.99      Yes       Hard                    36MPP                                                     36
17348797                    1895.79      Yes       Hard                    36MPP                                                     36
17348798                     1191.8      Yes       Hard                    36MPP                                                     36
17348799                    1226.35      Yes       Hard                    36MPP                                                     36
17349851                      592.6      Yes       Hard                    36MPP                                                     36
17349852                     451.86      Yes       Hard                    36MPP                                                     36
17349853                    2508.79       No       NoPP                    No PP                                                      0
17349855                     746.29      Yes       Hard                    36MPP                                                     36
17349857                    2064.01      Yes       Hard                    36MPP                                                     36
17349862                     661.31       No       NoPP                    No PP                                                      0
17349864                    1393.66      Yes       Hard                    24MPP                                                     24
17349899                     784.92      Yes       Hard                    36MPP                                                     36
17348001                    1697.24      Yes       Hard                    36MPP                                                     36
17348002                    1205.85       No       NoPP                    No PP                                                      0
17348003                    1532.31      Yes       Hard                    36MPP                                                     36
17348008                     190.59       No       NoPP                    No PP                                                      0
17348009                     231.43       No       NoPP                    No PP                                                      0
17348011                     759.98      Yes       Hard                    24MPP                                                     24
17348012                     370.12       No       NoPP                    No PP                                                      0
17349869                    1192.17      Yes       Hard                    36MPP                                                     36
17349871                     1360.1      Yes       Hard                    36MPP                                                     36
17349873                    1104.74      Yes       Hard                    36MPP                                                     36
17348013                    1531.48      Yes       Hard                    36MPP                                                     36
17348014                    1872.34       No       NoPP                    No PP                                                      0
17348016                    1632.48      Yes       Hard                    36MPP                                                     36
17348018                     418.92      Yes       Hard                    36MPP                                                     36
17348019                    1569.64      Yes       Hard                    12MPP                                                     12
17348020                    5469.58       No       NoPP                    No PP                                                      0
17348021                     843.22      Yes       Hard                    36MPP                                                     36
17348023                     345.48       No       NoPP                    No PP                                                      0
17348024                     930.42       No       NoPP                    No PP                                                      0
17348025                    1851.47      Yes       Hard                    36MPP                                                     36
17348026                    1711.89      Yes       Hard                    36MPP                                                     36
17349875                     516.53      Yes       Hard                    36MPP                                                     36
17349876                     1393.3       No       NoPP                    No PP                                                      0
17349877                    1555.06      Yes       Hard                    36MPP                                                     36
17349878                     782.25       No       NoPP                    No PP                                                      0
17349879                    2510.23      Yes       Hard                    36MPP                                                     36
17349882                     767.11       No       NoPP                    No PP                                                      0
17349883                    1177.37      Yes       Hard                    36MPP                                                     36
17349884                     834.26       No       NoPP                    No PP                                                      0
17349885                       1619       No       NoPP                    No PP                                                      0
17349893                     192.35       No       NoPP                    No PP                                                      0
17349896                    1144.83      Yes       Hard                    36MPP                                                     36
17347125                     149.75      Yes       Hard                    24MPP                                                     24
17347126                     250.49      Yes       Hard                    24MPP                                                     24
17347127                     255.94      Yes       Hard                    24MPP                                                     24
17347128                    1867.84      Yes       Hard                    36MPP                                                     36
17348738                    1363.66      Yes       Hard                    36MPP                                                     36
17347685                    1442.77      Yes       Hard                    36MPP                                                     36
17349468                     484.72      Yes       Hard                    36MPP                                                     36
17347686                     973.87      Yes       Hard                    36MPP                                                     36
17348740                    1147.86      Yes       Hard                    36MPP                                                     36
17349470                      666.6      Yes       Hard                    36MPP                                                     36
17349471                     516.72      Yes       Hard                    36MPP                                                     36
17349953                     900.96      Yes       Hard                    12MPP                                                     12
17349954                    2041.98      Yes       Hard                    36MPP                                                     36
17349959                     1173.3      Yes       Hard                    36MPP                                                     36
17349962                    1400.72      Yes       Hard                    36MPP                                                     36
17349964                     802.19      Yes       Hard                    36MPP                                                     36
17347129                     523.09       No       NoPP                    No PP                                                      0
17347130                   12332.73       No       NoPP                    No PP                                                      0
17348743                      804.1      Yes       Hard                    12MPP                                                     12
17347690                    1441.88       No       NoPP                    No PP                                                      0
17349472                    2097.53       No       NoPP                    No PP                                                      0
17349473                    1455.59      Yes       Hard                    36MPP                                                     36
17347691                     632.76      Yes       Hard                    36MPP                                                     36
17348744                    1142.91      Yes       Hard                    36MPP                                                     36
17349474                    1661.41      Yes       Hard                    36MPP                                                     36
17347692                    1137.25      Yes       Hard                    36MPP                                                     36
17349475                    2334.31      Yes       Hard                    36MPP                                                     36
17347694                       3370      Yes       Hard                    24MPP                                                     24
17349476                     749.82      Yes       Hard                    36MPP                                                     36
17348747                     460.83      Yes       Hard                    36MPP                                                     36
17349477                    1985.46      Yes       Hard                    36MPP                                                     36
17347697                     532.81      Yes       Hard                    24MPP                                                     24
17349479                    2143.41      Yes       Hard                    36MPP                                                     36
17349800                     677.65      Yes       Hard                    36MPP                                                     36
17349801                    1590.33      Yes       Hard                    36MPP                                                     36
17349802                     422.43      Yes       Hard                    36MPP                                                     36
17348750                    1188.07      Yes       Hard                    36MPP                                                     36
17349804                    1555.81      Yes       Hard                    36MPP                                                     36
17349480                    1442.77      Yes       Hard                    36MPP                                                     36
17347131                    1049.74      Yes       Hard                    36MPP                                                     36
17347132                    1272.41      Yes       Hard                    12MPP                                                     12
17347133                    1558.45      Yes       Hard                    12MPP                                                     12
17347134                    1659.66      Yes       Hard                    12MPP                                                     12
17347135                    1920.79      Yes       Hard                    12MPP                                                     12
17347138                    1097.09      Yes       Hard                    36MPP                                                     36
17347140                    1092.64       No       NoPP                    No PP                                                      0
17347142                    6069.66       No       NoPP                    No PP                                                      0
17347143                    1933.14      Yes       Hard                    12MPP                                                     12
17349968                    2752.71      Yes       Hard                    24MPP                                                     24
17349971                     415.84      Yes       Hard                    36MPP                                                     36
17349974                      952.7      Yes       Hard                    36MPP                                                     36
17349978                     607.08       No       NoPP                    No PP                                                      0
17347548                    2273.07      Yes       Hard                    12MPP                                                     12
17349982                    1414.03       No       NoPP                    No PP                                                      0
17349983                    1447.38      Yes       Hard                    36MPP                                                     36
17349988                    1298.11      Yes       Hard                    36MPP                                                     36
17349992                     877.44      Yes       Hard                    36MPP                                                     36
17349995                    1090.73      Yes       Hard                    36MPP                                                     36
17349996                     391.88       No       NoPP                    No PP                                                      0
17348751                    1415.56      Yes       Hard                    36MPP                                                     36
17348752                    1659.22      Yes       Hard                    36MPP                                                     36
17349805                     706.78      Yes       Hard                    12MPP                                                     12
17349481                     450.66      Yes       Hard                    12MPP                                                     12
17349806                     996.09      Yes       Hard                    36MPP                                                     36
17349482                    1290.58       No       NoPP                    No PP                                                      0
17348753                    1335.08      Yes       Hard                    36MPP                                                     36
17349483                    2806.27      Yes       Hard                    36MPP                                                     36
17349807                     1525.8      Yes       Hard                    36MPP                                                     36
17348754                    2098.45      Yes       Hard                    36MPP                                                     36
17349808                     797.55       No       NoPP                    No PP                                                      0
17348755                     875.13      Yes       Hard                    36MPP                                                     36
17348756                    1488.56      Yes       Hard                    36MPP                                                     36
17349809                     701.57      Yes       Hard                    36MPP                                                     36
17349485                     846.85      Yes       Hard                    12MPP                                                     12
17348100                    1525.02      Yes       Hard                    36MPP                                                     36
17348101                     1395.4       No       NoPP                    No PP                                                      0
17348102                     940.78      Yes       Hard                    12MPP                                                     12
17347145                     459.46      Yes       Hard                    12MPP                                                     12
17347146                     945.24      Yes       Hard                    12MPP                                                     12
17347147                    2427.42      Yes       Hard                    12MPP                                                     12
17347148                     701.18      Yes       Hard                    36MPP                                                     36
17347149                    1175.91       No       NoPP                    No PP                                                      0
17348600                     692.57      Yes       Hard                    12MPP                                                     12
17348201                     766.28       No       NoPP                    No PP                                                      0
17348202                     735.64      Yes       Hard                    24MPP                                                     24
17348203                     735.64      Yes       Hard                    24MPP                                                     24
17347150                    3433.79       No       NoPP                    No PP                                                      0
17348204                    1289.21      Yes       Hard                    12MPP                                                     12
17347152                     790.18       No       NoPP                    No PP                                                      0
17348205                     735.64      Yes       Hard                    24MPP                                                     24
17348206                     690.26      Yes       Hard                    36MPP                                                     36
17347153                     709.22      Yes       Hard                    36MPP                                                     36
17347154                     5296.9      Yes       Hard                    12MPP                                                     12
17348207                    1622.18      Yes       Hard                    36MPP                                                     36
17348209                     909.13      Yes       Hard                    36MPP                                                     36
17348601                     747.69      Yes       Hard                    12MPP                                                     12
17349331                    1073.52      Yes       Hard                    12MPP                                                     12
17348602                    2091.12      Yes       Hard                    12MPP                                                     12
17349332                    1187.38      Yes       Hard                    36MPP                                                     36
17349333                    2008.25      Yes       Hard                    36MPP                                                     36
17348604                     554.38       No       NoPP                    No PP                                                      0
17348281                    1168.64      Yes       Hard                    36MPP                                                     36
17347552                     163.36       No       NoPP                    No PP                                                      0
17348605                     468.19       No       NoPP                    No PP                                                      0
17347158                   10174.62       No       NoPP                    No PP                                                      0
17349486                    1041.46       No       NoPP                    No PP                                                      0
17348757                    1093.92      Yes       Hard                    12MPP                                                     12
17348758                     430.37      Yes       Hard                    36MPP                                                     36
17349487                     647.99      Yes       Hard                    36MPP                                                     36
17348759                    1195.21       No       NoPP                    No PP                                                      0
17349488                    1785.75      Yes       Hard                    12MPP                                                     12
17349811                       1235       No       NoPP                    No PP                                                      0
17349812                    1252.85       No       NoPP                    No PP                                                      0
17349813                     585.31      Yes       Hard                    12MPP                                                     12
17349814                      538.6      Yes       Hard                    24MPP                                                     24
17348761                     395.65      Yes       Hard                    36MPP                                                     36
17349815                     945.47       No       NoPP                    No PP                                                      0
17348762                     869.82      Yes       Hard                    12MPP                                                     12
17349491                     752.98      Yes       Hard                    36MPP                                                     36
17348764                    1326.76       No       NoPP                    No PP                                                      0
17349817                     707.75      Yes       Hard                    36MPP                                                     36
17349818                    1655.81      Yes       Hard                    36MPP                                                     36
17349494                     985.93       No       NoPP                    No PP                                                      0
17349819                    1194.74      Yes       Hard                    36MPP                                                     36
17349495                    1557.44       No       NoPP                    No PP                                                      0
17348767                     401.75       No       NoPP                    No PP                                                      0
17350199                     891.49      Yes       Hard                    12MPP                                                     12
17349760                     299.42      Yes       Hard                    36MPP                                                     36
17349761                     820.09       No       NoPP                    No PP                                                      0
17348270                     375.18       No       NoPP                    No PP                                                      0
17347541                    1469.89      Yes       Hard                    36MPP                                                     36
17349324                    1090.49      Yes       Hard                    36MPP                                                     36
17348271                      602.4      Yes       Hard                    24MPP                                                     24
17347544                     399.96      Yes       Hard                    36MPP                                                     36
17348273                     761.83      Yes       Hard                    36MPP                                                     36
17348974                    1080.03      Yes       Hard                    36MPP                                                     36
17348975                    1277.72      Yes       Hard                    12MPP                                                     12
17348976                     889.79      Yes       Hard                    36MPP                                                     36
17348978                     888.17      Yes       Hard                    36MPP                                                     36
17348979                     638.86      Yes       Hard                    36MPP                                                     36
17348980                    1190.18       No       NoPP                    No PP                                                      0
17348982                    1143.25       No       NoPP                    No PP                                                      0
17348983                     921.33       No       NoPP                    No PP                                                      0
17348984                     785.27      Yes       Hard                    36MPP                                                     36
17348986                    1106.11       No       NoPP                    No PP                                                      0
17348988                     538.88      Yes       Hard                    36MPP                                                     36
17348992                     460.16      Yes       Hard                    24MPP                                                     24
17348993                    1213.71      Yes       Hard                    36MPP                                                     36
17348995                     887.23      Yes       Hard                    36MPP                                                     36
17348996                     864.33      Yes       Hard                    36MPP                                                     36
17348274                    1590.97      Yes       Hard                    36MPP                                                     36
17347545                     708.61       No       NoPP                    No PP                                                      0
17348999                     640.12       No       NoPP                    No PP                                                      0
17347110                    1048.53       No       NoPP                    No PP                                                      0
17347111                    1357.28      Yes       Hard                    36MPP                                                     36
17347115                       1830      Yes       Hard                    12MPP                                                     12
17347116                    1232.21      Yes       Hard                    12MPP                                                     12
17347117                     749.71       No       NoPP                    No PP                                                      0
17347118                    1065.64      Yes       Hard                    12MPP                                                     12
17347120                    2110.39      Yes       Hard                    36MPP                                                     36
17347122                    1868.01      Yes       Hard                    36MPP                                                     36
17347123                    1341.87       No       NoPP                    No PP                                                      0
17347124                     163.36      Yes       Hard                    24MPP                                                     24
17348896                     948.21      Yes       Hard                    36MPP                                                     36
17348897                    1673.29      Yes       Hard                    12MPP                                                     12
17348898                     685.29      Yes       Hard                    24MPP                                                     24
17348899                     771.02      Yes       Hard                    36MPP                                                     36
17349950                    1000.94      Yes       Hard                    12MPP                                                     12
17349327                     671.64      Yes       Hard                    24MPP                                                     24
17349328                     729.28      Yes       Hard                    12MPP                                                     12
17349329                    1195.67      Yes       Hard                    12MPP                                                     12
17348277                    1090.72      Yes       Hard                    36MPP                                                     36
17349952                     462.02       No       NoPP                    No PP                                                      0
17348846                    1365.37      Yes       Hard                    24MPP                                                     24
17349575                     591.06      Yes       Hard                    36MPP                                                     36
17347794                     904.67       No       NoPP                    No PP                                                      0
17348927                     737.74      Yes       Hard                    36MPP                                                     36
17349656                    1538.35      Yes       Hard                    12MPP                                                     12
17347875                     864.33       No       NoPP                    No PP                                                      0
17348928                    1129.69       No       NoPP                    No PP                                                      0
17348929                     720.64      Yes       Hard                    36MPP                                                     36
17347876                    1123.13      Yes       Hard                    12MPP                                                     12
17349659                     816.02      Yes       Hard                    36MPP                                                     36
17347877                    1548.58       No       NoPP                    No PP                                                      0
17347878                     514.46       No       NoPP                    No PP                                                      0
17349576                     546.17      Yes       Hard                    36MPP                                                     36
17348848                    1487.95      Yes       Hard                    36MPP                                                     36
17349902                    1396.09       No       NoPP                    No PP                                                      0
17348850                    1019.05      Yes       Hard                    36MPP                                                     36
17348851                    1688.85      Yes       Hard                    36MPP                                                     36
17349580                    1699.19       No       NoPP                    No PP                                                      0
17349581                    1209.09      Yes       Hard                    36MPP                                                     36
17348854                    1058.64      Yes       Hard                    24MPP                                                     24
17349583                     661.47      Yes       Hard                    24MPP                                                     24
17349907                    2278.52      Yes       Hard                    36MPP                                                     36
17350090                     681.85       No       NoPP                    No PP                                                      0
17349584                     669.01       No       NoPP                    No PP                                                      0
17350093                    1499.41      Yes       Hard                    36MPP                                                     36
17350095                    1698.21      Yes       Hard                    36MPP                                                     36
17350096                     410.51      Yes       Hard                    12MPP                                                     12
17350098                     599.85      Yes       Hard                    12MPP                                                     12
17350099                     606.85      Yes       Hard                    36MPP                                                     36
17348930                     724.82      Yes       Hard                    36MPP                                                     36
17349585                    1617.53      Yes       Hard                    36MPP                                                     36
17349909                     1595.8      Yes       Hard                    36MPP                                                     36
17348857                     329.26      Yes       Hard                    36MPP                                                     36
17348858                      663.5      Yes       Hard                    36MPP                                                     36
17348859                    1350.25      Yes       Hard                    36MPP                                                     36
17349588                      851.7      Yes       Hard                    36MPP                                                     36
17349589                    1153.37       No       NoPP                    No PP                                                      0
17348860                     2006.5      Yes       Hard                    36MPP                                                     36
17349590                    1011.42      Yes       Hard                    36MPP                                                     36
17349591                     822.48      Yes       Hard                    36MPP                                                     36
17348863                     1760.3      Yes       Hard                    36MPP                                                     36
17349592                    1325.02      Yes       Hard                    24MPP                                                     24
17349593                    1459.44      Yes       Hard                    36MPP                                                     36
17349917                    1144.83      Yes       Hard                    36MPP                                                     36
17348864                    1259.35       No       NoPP                    No PP                                                      0
17348865                    1121.77       No       NoPP                    No PP                                                      0
17349594                    1284.79      Yes       Hard                    12MPP                                                     12
17349595                     340.59      Yes       Hard                    36MPP                                                     36
17349596                     391.93      Yes       Hard                    36MPP                                                     36
17348867                    1063.01       No       NoPP                    No PP                                                      0
17349597                     653.02      Yes       Hard                    36MPP                                                     36
17348869                     533.91       No       NoPP                    No PP                                                      0
17349598                     757.06      Yes       Hard                    36MPP                                                     36
17349599                     538.42      Yes       Hard                    36MPP                                                     36
17348870                    2374.42      Yes       Hard                    36MPP                                                     36
17348873                     452.73      Yes       Hard                    36MPP                                                     36
17349926                     781.29       No       NoPP                    No PP                                                      0
17349927                     743.97      Yes       Hard                    24MPP                                                     24
17349929                     758.57      Yes       Hard                    36MPP                                                     36
17348877                      688.6      Yes       Hard                    12MPP                                                     12
17348878                    1699.19      Yes       Hard                    36MPP                                                     36
17348879                     632.69      Yes       Hard                    36MPP                                                     36
17349933                     839.17      Yes       Hard                    36MPP                                                     36
17348882                     961.25      Yes       Hard                    36MPP                                                     36
17349935                     818.37      Yes       Hard                    36MPP                                                     36
17348883                    1437.57      Yes       Hard                    36MPP                                                     36
17348884                     1619.6      Yes       Hard                    36MPP                                                     36
17348885                    1693.68      Yes       Hard                    36MPP                                                     36
17349939                    1672.53      Yes       Hard                    36MPP                                                     36
17349660                    1096.54      Yes       Hard                    24MPP                                                     24
17349661                     1208.3      Yes       Hard                    36MPP                                                     36
17348932                     393.67      Yes       Hard                    36MPP                                                     36
17347674                      732.8      Yes       Hard                    36MPP                                                     36
17349457                     716.41      Yes       Hard                    36MPP                                                     36
17347675                    1272.52      Yes       Hard                    36MPP                                                     36
17349458                    1193.97      Yes       Hard                    36MPP                                                     36
17347676                     467.46       No       NoPP                    No PP                                                      0
17347677                     1539.2      Yes       Hard                    36MPP                                                     36
17349459                    1417.31      Yes       Hard                    36MPP                                                     36
17347678                    2251.48      Yes       Hard                    36MPP                                                     36
17348730                     856.27      Yes       Hard                    36MPP                                                     36
17349460                     590.93      Yes       Hard                    36MPP                                                     36
17348732                     499.83      Yes       Hard                    36MPP                                                     36
17348888                    1337.68      Yes       Hard                    36MPP                                                     36
17348889                    1049.76       No       NoPP                    No PP                                                      0
17349942                    1031.65      Yes       Hard                    36MPP                                                     36
17348933                     579.66      Yes       Hard                    36MPP                                                     36
17349662                    3184.21      Yes       Hard                    36MPP                                                     36
17349663                    1477.74      Yes       Hard                    12MPP                                                     12
17347881                    1523.48      Yes       Hard                    24MPP                                                     24
17348934                     816.24      Yes       Hard                    36MPP                                                     36
17348935                     782.28      Yes       Hard                    36MPP                                                     36
17348936                    1478.85      Yes       Hard                    12MPP                                                     12
17349665                    1059.71      Yes       Hard                    24MPP                                                     24
17348937                    1581.88      Yes       Hard                    12MPP                                                     12
17347884                     1611.6       No       NoPP                    No PP                                                      0
17349666                      773.9      Yes       Hard                    36MPP                                                     36
17349667                    1175.48      Yes       Hard                    36MPP                                                     36
17347886                     552.07      Yes       Hard                    36MPP                                                     36
17349668                    1666.76      Yes       Hard                    12MPP                                                     12
17349669                     765.35      Yes       Hard                    36MPP                                                     36
17349678                    1074.64       No       NoPP                    No PP                                                      0
17347897                     930.93       No       NoPP                    No PP                                                      0
17348950                     775.41      Yes       Hard                    24MPP                                                     24
17348951                     364.11      Yes       Hard                    12MPP                                                     12
17349680                     927.98       No       NoPP                    No PP                                                      0
17348953                        857      Yes       Hard                    36MPP                                                     36
17349683                    1249.11      Yes       Hard                    12MPP                                                     12
17349685                     748.75      Yes       Hard                    12MPP                                                     12
17348958                    1165.02       No       NoPP                    No PP                                                      0
17348959                      812.6      Yes       Hard                    36MPP                                                     36
17349688                     627.44       No       NoPP                    No PP                                                      0
17349689                     848.62      Yes       Hard                    36MPP                                                     36
17348961                     888.06       No       NoPP                    No PP                                                      0
17349690                    1180.42       No       NoPP                    No PP                                                      0
17348962                     339.25      Yes       Hard                    36MPP                                                     36
17349691                    1145.56      Yes       Hard                    36MPP                                                     36
17348963                     435.52       No       NoPP                    No PP                                                      0
17347889                     512.37       No       NoPP                    No PP                                                      0
17348940                     556.17      Yes       Hard                    36MPP                                                     36
17348941                     772.48      Yes       Hard                    36MPP                                                     36
17349670                    1173.05      Yes       Hard                    12MPP                                                     12
17348942                    1649.84      Yes       Hard                    36MPP                                                     36
17349671                     1338.2       No       NoPP                    No PP                                                      0
17349672                     939.19       No       NoPP                    No PP                                                      0
17349693                      935.3       No       NoPP                    No PP                                                      0
17348965                    1416.45      Yes       Hard                    36MPP                                                     36
17349694                     828.71       No       NoPP                    No PP                                                      0
17349695                    1413.91      Yes       Hard                    36MPP                                                     36
17348967                     952.29      Yes       Hard                    12MPP                                                     12
17349696                     501.97      Yes       Hard                    36MPP                                                     36
17349697                    1883.92      Yes       Hard                    36MPP                                                     36
17348968                    1473.92       No       NoPP                    No PP                                                      0
17348969                    1688.14      Yes       Hard                    36MPP                                                     36
17349699                     929.21      Yes       Hard                    36MPP                                                     36
17348970                    1857.73      Yes       Hard                    36MPP                                                     36
17348972                    1616.06      Yes       Hard                    12MPP                                                     12
17348396                     986.03      Yes       Hard                    36MPP                                                     36
17347668                    1143.25      Yes       Hard                    36MPP                                                     36
17348397                     402.05       No       NoPP                    No PP                                                      0
17348398                     644.03      Yes       Hard                    12MPP                                                     12
17347669                    1294.62      Yes       Hard                    12MPP                                                     12
17348399                     643.61      Yes       Hard                    36MPP                                                     36
17348943                    1112.44      Yes       Hard                    36MPP                                                     36
17348944                     545.17      Yes       Hard                    36MPP                                                     36
17347891                    1521.35       No       NoPP                    No PP                                                      0
17349673                     749.29      Yes       Hard                    12MPP                                                     12
17347892                    1031.75      Yes       Hard                    12MPP                                                     12
17348946                     609.79      Yes       Hard                    36MPP                                                     36
17347894                      334.2      Yes       Hard                    12MPP                                                     12
17349676                     677.81      Yes       Hard                    36MPP                                                     36
17349677                     869.99      Yes       Hard                    36MPP                                                     36
17348949                     713.17      Yes       Hard                    12MPP                                                     12
17347896                    1840.67       No       NoPP                    No PP                                                      0
17348720                    1116.32      Yes       Hard                    12MPP                                                     12
17349450                    1130.84      Yes       Hard                    36MPP                                                     36
17349451                     752.59      Yes       Hard                    24MPP                                                     24
17348723                     888.93      Yes       Hard                    36MPP                                                     36
17349462                    1154.86      Yes       Hard                    36MPP                                                     36
17349463                     1493.3      Yes       Hard                    36MPP                                                     36
17347681                    1011.42      Yes       Hard                    12MPP                                                     12
17349464                    1403.14      Yes       Hard                    36MPP                                                     36
17347682                     922.92       No       NoPP                    No PP                                                      0
17348735                     550.47      Yes       Hard                    36MPP                                                     36
17349465                     723.14       No       NoPP                    No PP                                                      0
17348736                     516.32       No       NoPP                    No PP                                                      0
17347684                     415.52      Yes       Hard                    36MPP                                                     36
17349466                     464.57       No       NoPP                    No PP                                                      0
17348737                     623.27      Yes       Hard                    36MPP                                                     36
17349467                    1163.98      Yes       Hard                    36MPP                                                     36
17347670                    1261.75      Yes       Hard                    24MPP                                                     24
17349453                     426.87      Yes       Hard                    36MPP                                                     36
17348724                     975.84      Yes       Hard                    12MPP                                                     12
17347671                     766.29      Yes       Hard                    36MPP                                                     36
17349454                     957.01      Yes       Hard                    36MPP                                                     36
17348725                    1504.49      Yes       Hard                    36MPP                                                     36
17349455                    2266.68      Yes       Hard                    12MPP                                                     12
17348726                     579.99      Yes       Hard                    36MPP                                                     36
17347673                      564.5      Yes       Hard                    12MPP                                                     12
17349456                     702.31      Yes       Hard                    12MPP                                                     12
17348727                    1643.56      Yes       Hard                    12MPP                                                     12
17350196                    1738.04      Yes       Hard                    36MPP                                                     36
17350197                    1848.15      Yes       Hard                    12MPP                                                     12
17348478                     1157.9      Yes       Hard                    36MPP                                                     36
17347749                     880.34      Yes       Hard                    12MPP                                                     12
17348479                     1761.5      Yes       Hard                    36MPP                                                     36
17348800                     596.32      Yes       Hard                    36MPP                                                     36
17348801                     1915.3       No       NoPP                    No PP                                                      0
17349530                     960.65      Yes       Hard                    36MPP                                                     36
17348802                     577.11       No       NoPP                    No PP                                                      0
17349531                    7180.62      Yes       Hard                    12MPP                                                     12
17348480                     895.27      Yes       Hard                    36MPP                                                     36
17348804                     844.02       No       NoPP                    No PP                                                      0
17347752                    1238.78       No       NoPP                    No PP                                                      0
17348481                    1281.75       No       NoPP                    No PP                                                      0
17348805                    1251.82      Yes       Hard                    36MPP                                                     36
17348806                     623.87      Yes       Hard                    12MPP                                                     12
17348483                     812.05      Yes       Hard                    36MPP                                                     36
17348807                    5360.19      Yes       Hard                    36MPP                                                     36
17349536                    1632.55      Yes       Hard                    12MPP                                                     12
17348484                     751.48      Yes       Hard                    36MPP                                                     36
17348808                    1264.28      Yes       Hard                    12MPP                                                     12
17347755                     576.09      Yes       Hard                    36MPP                                                     36
17348485                     989.45      Yes       Hard                    36MPP                                                     36
17348809                     412.04      Yes       Hard                    36MPP                                                     36
17349539                     430.42      Yes       Hard                    36MPP                                                     36
17348486                     563.82      Yes       Hard                    36MPP                                                     36
17348487                     838.67       No       NoPP                    No PP                                                      0
17347759                     943.21      Yes       Hard                    36MPP                                                     36
17348489                    1203.49      Yes       Hard                    12MPP                                                     12
17348811                    1606.63      Yes       Hard                    36MPP                                                     36
17349540                     754.33       No       NoPP                    No PP                                                      0
17348449                    1534.44       No       NoPP                    No PP                                                      0
17349179                    1183.07       No       NoPP                    No PP                                                      0
17347398                     535.66      Yes       Hard                    36MPP                                                     36
17347399                     380.91       No       NoPP                    No PP                                                      0
17349500                    1666.17      Yes       Hard                    36MPP                                                     36
17349501                    1635.57      Yes       Hard                    36MPP                                                     36
17348915                     592.04       No       NoPP                    No PP                                                      0
17347863                     1178.5      Yes       Hard                    36MPP                                                     36
17348592                     609.37      Yes       Hard                    36MPP                                                     36
17349646                    1046.26      Yes       Hard                    36MPP                                                     36
17348918                     626.23      Yes       Hard                    12MPP                                                     12
17349502                    1769.61      Yes       Hard                    12MPP                                                     12
17347721                    1650.15      Yes       Hard                    36MPP                                                     36
17348451                    1175.78      Yes       Hard                    24MPP                                                     24
17349180                    1173.93      Yes       Hard                    36MPP                                                     36
17349504                    1245.11      Yes       Hard                    12MPP                                                     12
17349181                     956.68      Yes       Hard                    36MPP                                                     36
17349505                      898.4      Yes       Hard                    36MPP                                                     36
17348452                    1851.88      Yes       Hard                    36MPP                                                     36
17348453                    1350.89       No       NoPP                    No PP                                                      0
17347724                     643.28      Yes       Hard                    36MPP                                                     36
17349506                     745.84       No       NoPP                    No PP                                                      0
17349182                    1314.66      Yes       Hard                    24MPP                                                     24
17347725                     897.64      Yes       Hard                    12MPP                                                     12
17349183                     923.11       No       NoPP                    No PP                                                      0
17348454                    1425.86      Yes       Hard                    36MPP                                                     36
17349507                    1173.25      Yes       Hard                    24MPP                                                     24
17347726                     752.29      Yes       Hard                    12MPP                                                     12
17348455                     858.52      Yes       Hard                    36MPP                                                     36
17349184                     572.02      Yes       Hard                    36MPP                                                     36
17349508                     532.01       No       NoPP                    No PP                                                      0
17347727                    1001.31      Yes       Hard                    12MPP                                                     12
17349509                    1177.05       No       NoPP                    No PP                                                      0
17349185                    1190.95      Yes       Hard                    12MPP                                                     12
17348456                    1745.14      Yes       Hard                    36MPP                                                     36
17348457                    1742.07      Yes       Hard                    36MPP                                                     36
17349186                     960.85      Yes       Hard                    36MPP                                                     36
17347729                     781.29       No       NoPP                    No PP                                                      0
17348458                    1759.96      Yes       Hard                    36MPP                                                     36
17349187                    2060.48       No       NoPP                    No PP                                                      0
17348459                    1146.19      Yes       Hard                    12MPP                                                     12
17349189                     267.37      Yes       Hard                    24MPP                                                     24
17349510                     735.34      Yes       Hard                    36MPP                                                     36
17349511                     590.67      Yes       Hard                    36MPP                                                     36
17347730                    1442.68       No       NoPP                    No PP                                                      0
17349512                      519.4      Yes       Hard                    36MPP                                                     36
17348460                     790.84      Yes       Hard                    36MPP                                                     36
17347731                    2619.59      Yes       Hard                    36MPP                                                     36
17347732                    4554.02      Yes       Hard                    12MPP                                                     12
17349514                     754.81      Yes       Hard                    36MPP                                                     36
17348594                    1157.26      Yes       Hard                    24MPP                                                     24
17347865                    3200.31       No       NoPP                    No PP                                                      0
17349647                    1074.92      Yes       Hard                    24MPP                                                     24
17347866                     958.33       No       NoPP                    No PP                                                      0
17348812                    1020.75       No       NoPP                    No PP                                                      0
17349541                     828.32      Yes       Hard                    36MPP                                                     36
17349542                    1387.21      Yes       Hard                    36MPP                                                     36
17348814                        723      Yes       Hard                    36MPP                                                     36
17348490                     573.92      Yes       Hard                    12MPP                                                     12
17347762                    1478.78       No       NoPP                    No PP                                                      0
17348491                     761.61      Yes       Hard                    12MPP                                                     12
17349544                     495.19      Yes       Hard                    36MPP                                                     36
17347763                    1084.24      Yes       Hard                    36MPP                                                     36
17348816                    1587.94      Yes       Hard                    36MPP                                                     36
17349545                     362.03      Yes       Hard                    36MPP                                                     36
17348493                    1107.03      Yes       Hard                    12MPP                                                     12
17348817                     434.91      Yes       Hard                    36MPP                                                     36
17347764                    1675.55       No       NoPP                    No PP                                                      0
17349546                     748.01       No       NoPP                    No PP                                                      0
17349547                    1759.22       No       NoPP                    No PP                                                      0
17347765                     557.03      Yes       Hard                    36MPP                                                     36
17348495                    3107.77      Yes       Hard                    36MPP                                                     36
17348819                     730.21      Yes       Hard                    24MPP                                                     24
17349548                     758.57      Yes       Hard                    36MPP                                                     36
17347767                     926.46      Yes       Hard                    24MPP                                                     24
17348496                     634.63      Yes       Hard                    24MPP                                                     24
17347768                     836.26       No       NoPP                    No PP                                                      0
17348497                    1748.51      Yes       Hard                    36MPP                                                     36
17348499                     582.88      Yes       Hard                    36MPP                                                     36
17349550                     441.87      Yes       Hard                    12MPP                                                     12
17348822                     704.51      Yes       Hard                    36MPP                                                     36
17349552                    1020.46      Yes       Hard                    36MPP                                                     36
17347770                    1940.27      Yes       Hard                    36MPP                                                     36
17348823                     388.16       No       NoPP                    No PP                                                      0
17347772                     810.89      Yes       Hard                    12MPP                                                     12
17348825                     556.28      Yes       Hard                    36MPP                                                     36
17349554                    1875.36      Yes       Hard                    36MPP                                                     36
17347773                    1092.21      Yes       Hard                    12MPP                                                     12
17348827                    1385.86      Yes       Hard                    36MPP                                                     36
17347775                     365.02      Yes       Hard                    12MPP                                                     12
17348828                     304.25       No       NoPP                    No PP                                                      0
17349557                     526.73      Yes       Hard                    36MPP                                                     36
17348829                     484.99      Yes       Hard                    36MPP                                                     36
17349558                    1863.55      Yes       Hard                    36MPP                                                     36
17347776                      743.3      Yes       Hard                    36MPP                                                     36
17347777                     657.43       No       NoPP                    No PP                                                      0
17349559                     758.57      Yes       Hard                    36MPP                                                     36
17347778                     984.91      Yes       Hard                    36MPP                                                     36
17348830                    2050.54      Yes       Hard                    36MPP                                                     36
17349560                     267.93      Yes       Hard                    36MPP                                                     36
17349561                     778.64      Yes       Hard                    36MPP                                                     36
17348832                     837.83      Yes       Hard                    36MPP                                                     36
17348833                    2361.68      Yes       Hard                    36MPP                                                     36
17349562                     757.52       No       NoPP                    No PP                                                      0
17348834                     556.28      Yes       Hard                    36MPP                                                     36
17349563                     587.13      Yes       Hard                    36MPP                                                     36
17348462                    1749.57      Yes       Hard                    36MPP                                                     36
17349191                      544.4      Yes       Hard                    36MPP                                                     36
17349515                    1732.91      Yes       Hard                    36MPP                                                     36
17347734                     281.73      Yes       Hard                    36MPP                                                     36
17348463                    1237.31      Yes       Hard                    24MPP                                                     24
17348919                     673.43      Yes       Hard                    12MPP                                                     12
17348595                     459.46       No       NoPP                    No PP                                                      0
17348597                     1210.6      Yes       Hard                    12MPP                                                     12
17347868                    1035.61      Yes       Hard                    12MPP                                                     12
17347869                    1385.16       No       NoPP                    No PP                                                      0
17348598                       1371      Yes       Hard                    12MPP                                                     12
17350080                      629.4      Yes       Hard                    36MPP                                                     36
17350082                     900.38      Yes       Hard                    36MPP                                                     36
17350083                    1460.85      Yes       Hard                    36MPP                                                     36
17350085                    1194.61      Yes       Hard                    36MPP                                                     36
17350089                     833.13       No       NoPP                    No PP                                                      0
17348921                    1697.46      Yes       Hard                    36MPP                                                     36
17349650                    1216.41      Yes       Hard                    24MPP                                                     24
17349651                     917.87      Yes       Hard                    36MPP                                                     36
17347870                     765.77      Yes       Hard                    12MPP                                                     12
17348923                     993.33       No       NoPP                    No PP                                                      0
17349652                     751.17      Yes       Hard                    36MPP                                                     36
17348924                     341.85      Yes       Hard                    36MPP                                                     36
17347871                    1035.61      Yes       Hard                    12MPP                                                     12
17349653                    2054.25      Yes       Hard                    36MPP                                                     36
17349654                    1365.74      Yes       Hard                    36MPP                                                     36
17347872                     580.56      Yes       Hard                    12MPP                                                     12
17348925                     481.89      Yes       Hard                    36MPP                                                     36
17348926                     997.08      Yes       Hard                    36MPP                                                     36
17347873                    1382.24       No       NoPP                    No PP                                                      0
17348464                     1030.2      Yes       Hard                    36MPP                                                     36
17349193                     403.61       No       NoPP                    No PP                                                      0
17349517                    1296.35      Yes       Hard                    36MPP                                                     36
17349648                    1658.25      Yes       Hard                    24MPP                                                     24
17348890                    1514.88      Yes       Hard                    36MPP                                                     36
17349943                    1011.04       No       NoPP                    No PP                                                      0
17348891                    1026.67       No       NoPP                    No PP                                                      0
17348892                    1911.28      Yes       Hard                    36MPP                                                     36
17348465                     752.98       No       NoPP                    No PP                                                      0
17349518                    1307.72       No       NoPP                    No PP                                                      0
17347737                     444.51      Yes       Hard                    36MPP                                                     36
17349519                    1819.21      Yes       Hard                    36MPP                                                     36
17349195                     854.67       No       NoPP                    No PP                                                      0
17347738                      816.6      Yes       Hard                    24MPP                                                     24
17349196                     383.89      Yes       Hard                    36MPP                                                     36
17347739                      816.6      Yes       Hard                    24MPP                                                     24
17348469                     615.09      Yes       Hard                    24MPP                                                     24
17349198                     673.06      Yes       Hard                    36MPP                                                     36
17349199                     364.25      Yes       Hard                    24MPP                                                     24
17349520                     538.64      Yes       Hard                    12MPP                                                     12
17347740                    1067.03      Yes       Hard                    24MPP                                                     24
17349522                     682.19      Yes       Hard                    24MPP                                                     24
17347741                    1645.65      Yes       Hard                    24MPP                                                     24
17349523                     993.33      Yes       Hard                    12MPP                                                     12
17348471                      384.8      Yes       Hard                    36MPP                                                     36
17347743                     396.87      Yes       Hard                    24MPP                                                     24
17348472                     831.03      Yes       Hard                    36MPP                                                     36
17349525                     720.16      Yes       Hard                    12MPP                                                     12
17348596                      389.4      Yes       Hard                    36MPP                                                     36
17349649                    1798.83      Yes       Hard                    36MPP                                                     36
17348893                    1410.54      Yes       Hard                    36MPP                                                     36
17348894                    2275.45      Yes       Hard                    12MPP                                                     12
17347744                     353.39       No       NoPP                    No PP                                                      0
17348473                     1130.7      Yes       Hard                    36MPP                                                     36
17349526                     828.74      Yes       Hard                    36MPP                                                     36
17349527                      694.3      Yes       Hard                    24MPP                                                     24
17348474                     829.37      Yes       Hard                    12MPP                                                     12
17348475                     1004.8       No       NoPP                    No PP                                                      0
17349528                    1078.14      Yes       Hard                    36MPP                                                     36
17348835                     262.42      Yes       Hard                    36MPP                                                     36
17349565                    1770.57      Yes       Hard                    36MPP                                                     36
17347784                    1299.12      Yes       Hard                    36MPP                                                     36
17349566                    1602.59      Yes       Hard                    36MPP                                                     36
17347785                     834.33      Yes       Hard                    12MPP                                                     12
17348838                     573.19       No       NoPP                    No PP                                                      0
17349567                     908.94      Yes       Hard                    36MPP                                                     36
17348839                    2086.06      Yes       Hard                    12MPP                                                     12
17349568                    1562.18      Yes       Hard                    36MPP                                                     36
17347787                     202.03       No       NoPP                    No PP                                                      0
17349569                     563.82       No       NoPP                    No PP                                                      0
17347746                    1546.63      Yes       Hard                    36MPP                                                     36
17347747                     857.17      Yes       Hard                    36MPP                                                     36
17348476                     274.93      Yes       Hard                    36MPP                                                     36
17349529                     615.23      Yes       Hard                    36MPP                                                     36
17348477                     476.72      Yes       Hard                    36MPP                                                     36
17347789                    6918.74       No       NoPP                    No PP                                                      0
17348840                     364.64       No       NoPP                    No PP                                                      0
17349570                    1181.02      Yes       Hard                    24MPP                                                     24
17349571                    1011.42      Yes       Hard                    36MPP                                                     36
17349572                     799.03      Yes       Hard                    12MPP                                                     12
17348844                    1506.87      Yes       Hard                    36MPP                                                     36
17349573                     298.65      Yes       Hard                    36MPP                                                     36
17348845                    1672.53      Yes       Hard                    36MPP                                                     36
17349574                     918.39      Yes       Hard                    36MPP                                                     36
17347380                    1295.05      Yes       Hard                    36MPP                                                     36
17349162                     491.43       No       NoPP                    No PP                                                      0
17347381                    1110.73      Yes       Hard                    12MPP                                                     12
17348434                     720.47       No       NoPP                    No PP                                                      0
17349163                     779.09      Yes       Hard                    36MPP                                                     36
17349164                      924.7       No       NoPP                    No PP                                                      0
17348435                      566.4      Yes       Hard                    12MPP                                                     12
17347383                     585.97      Yes       Hard                    36MPP                                                     36
17348436                    1382.28      Yes       Hard                    36MPP                                                     36
17349165                     885.64       No       NoPP                    No PP                                                      0
17347384                     951.71       No       NoPP                    No PP                                                      0
17348437                      689.4       No       NoPP                    No PP                                                      0
17347708                    1618.11       No       NoPP                    No PP                                                      0
17349166                     621.44      Yes       Hard                    36MPP                                                     36
17347385                    1077.75       No       NoPP                    No PP                                                      0
17347386                     662.85       No       NoPP                    No PP                                                      0
17347387                    1339.15      Yes       Hard                    36MPP                                                     36
17347389                     601.17      Yes       Hard                    24MPP                                                     24
17347710                     1309.6      Yes       Hard                    36MPP                                                     36
17348440                    1503.78      Yes       Hard                    36MPP                                                     36
17348441                    1618.28      Yes       Hard                    36MPP                                                     36
17349170                     1516.9      Yes       Hard                    36MPP                                                     36
17347713                     869.32       No       NoPP                    No PP                                                      0
17349171                    2036.63      Yes       Hard                    36MPP                                                     36
17347390                     818.37      Yes       Hard                    36MPP                                                     36
17348443                        917      Yes       Hard                    36MPP                                                     36
17349172                    1103.52       No       NoPP                    No PP                                                      0
17347391                    1345.75      Yes       Hard                    12MPP                                                     12
17348444                     878.73      Yes       Hard                    12MPP                                                     12
17349173                    2021.61       No       NoPP                    No PP                                                      0
17347392                     693.39      Yes       Hard                    36MPP                                                     36
17348445                    1299.96       No       NoPP                    No PP                                                      0
17347393                    3538.03      Yes       Hard                    36MPP                                                     36
17347717                     344.35      Yes       Hard                    36MPP                                                     36
17347394                    2131.24      Yes       Hard                    12MPP                                                     12
17348447                     488.01       No       NoPP                    No PP                                                      0
17347718                    1148.02      Yes       Hard                    36MPP                                                     36
17347395                     269.55      Yes       Hard                    12MPP                                                     12
17348448                    2747.12       No       NoPP                    No PP                                                      0
17347396                     936.36      Yes       Hard                    36MPP                                                     36
17348427                     1368.9      Yes       Hard                    12MPP                                                     12
17349157                     866.65      Yes       Hard                    36MPP                                                     36
17348428                    1388.19       No       NoPP                    No PP                                                      0
17347375                      322.9      Yes       Hard                    36MPP                                                     36
17349158                     558.35      Yes       Hard                    36MPP                                                     36
17350072                    1787.36      Yes       Hard                    24MPP                                                     24
17350076                    1747.59       No       NoPP                    No PP                                                      0
17347376                     527.71      Yes       Hard                    24MPP                                                     24
17347377                     2412.3      Yes       Hard                    36MPP                                                     36
17347378                     183.78      Yes       Hard                    36MPP                                                     36
17347700                     298.28      Yes       Hard                    12MPP                                                     12
17348430                     901.15      Yes       Hard                    36MPP                                                     36
17349160                     394.01       No       NoPP                    No PP                                                      0
17350079                    1548.11       No       NoPP                    No PP                                                      0
17348910                     808.17       No       NoPP                    No PP                                                      0
17348912                    1891.24      Yes       Hard                    12MPP                                                     12
17349641                    1505.27      Yes       Hard                    36MPP                                                     36
17348431                    1250.07      Yes       Hard                    36MPP                                                     36
17348432                      816.6      Yes       Hard                    36MPP                                                     36
17348913                     673.08      Yes       Hard                    36MPP                                                     36
17349642                    1077.44       No       NoPP                    No PP                                                      0
17348590                     713.27      Yes       Hard                    12MPP                                                     12
17348914                    1202.92       No       NoPP                    No PP                                                      0
17347703                     810.53       No       NoPP                    No PP                                                      0
17349161                     981.18      Yes       Hard                    36MPP                                                     36
17349643                    3362.99       No       NoPP                    No PP                                                      0
17348591                     725.94      Yes       Hard                    36MPP                                                     36
17349644                     353.25      Yes       Hard                    36MPP                                                     36
17347862                    1994.17      Yes       Hard                    36MPP                                                     36
17349631                     933.81      Yes       Hard                    12MPP                                                     12
17348903                    1943.62      Yes       Hard                    36MPP                                                     36
17347850                    1168.12      Yes       Hard                    36MPP                                                     36
17347851                    1156.95      Yes       Hard                    24MPP                                                     24
17348904                    1094.65      Yes       Hard                    36MPP                                                     36
17349633                    1250.71      Yes       Hard                    36MPP                                                     36
17348581                    1144.75      Yes       Hard                    24MPP                                                     24
17347852                      802.2      Yes       Hard                    36MPP                                                     36
17348425                    1409.79      Yes       Hard                    36MPP                                                     36
17348426                      713.4      Yes       Hard                    12MPP                                                     12
17347373                     692.64      Yes       Hard                    12MPP                                                     12
17349155                     563.86      Yes       Hard                    36MPP                                                     36
17349634                     660.75      Yes       Hard                    36MPP                                                     36
17348582                     208.35      Yes       Hard                    36MPP                                                     36
17348583                    1072.01      Yes       Hard                    36MPP                                                     36
17347854                     619.98      Yes       Hard                    12MPP                                                     12
17349636                    1060.65      Yes       Hard                    36MPP                                                     36
17348584                      505.9      Yes       Hard                    36MPP                                                     36
17347855                     677.65      Yes       Hard                    36MPP                                                     36
17348908                      586.2       No       NoPP                    No PP                                                      0
17349637                    1688.85      Yes       Hard                    36MPP                                                     36
17348909                    1082.22      Yes       Hard                    24MPP                                                     24
17347856                    1498.56      Yes       Hard                    36MPP                                                     36
17348585                     874.84       No       NoPP                    No PP                                                      0
17349638                     871.85       No       NoPP                    No PP                                                      0
17348586                     672.88      Yes       Hard                    36MPP                                                     36
17347857                    1188.86      Yes       Hard                    36MPP                                                     36
17348587                     624.35       No       NoPP                    No PP                                                      0
17349156                    8331.29       No       NoPP                    No PP                                                      0
17347374                     750.36      Yes       Hard                    12MPP                                                     12
17347859                     735.64      Yes       Hard                    24MPP                                                     24
17348588                    1059.38      Yes       Hard                    12MPP                                                     12
17348578                    1616.04       No       NoPP                    No PP                                                      0
17348579                     332.17      Yes       Hard                    36MPP                                                     36
17350062                     924.28       No       NoPP                    No PP                                                      0
17350066                     482.96      Yes       Hard                    36MPP                                                     36
17350067                    1467.05      Yes       Hard                    36MPP                                                     36
17350068                     922.92       No       NoPP                    No PP                                                      0
17350069                     165.07      Yes       Hard                    36MPP                                                     36
17348900                    1281.03      Yes       Hard                    12MPP                                                     12
17349630                     921.93      Yes       Hard                    36MPP                                                     36
17348571                    1516.93       No       NoPP                    No PP                                                      0
17348096                    1407.37      Yes       Hard                    36MPP                                                     36
17347367                     596.12      Yes       Hard                    36MPP                                                     36
17349624                    2026.69      Yes       Hard                    12MPP                                                     12
17348572                     761.48      Yes       Hard                    36MPP                                                     36
17347843                    1023.93      Yes       Hard                    36MPP                                                     36
17348573                    1241.56       No       NoPP                    No PP                                                      0
17347844                     540.05      Yes       Hard                    12MPP                                                     12
17347845                      556.9      Yes       Hard                    12MPP                                                     12
17348097                     768.27       No       NoPP                    No PP                                                      0
17347368                    1013.31      Yes       Hard                    12MPP                                                     12
17348574                     402.55      Yes       Hard                    36MPP                                                     36
17349627                    1953.15      Yes       Hard                    36MPP                                                     36
17347369                    1688.87      Yes       Hard                    36MPP                                                     36
17348098                    1055.53       No       NoPP                    No PP                                                      0
17348575                    1246.55      Yes       Hard                    36MPP                                                     36
17347847                    1397.02      Yes       Hard                    12MPP                                                     12
17349629                     522.76      Yes       Hard                    36MPP                                                     36
17348576                     778.28      Yes       Hard                    24MPP                                                     24
17348099                     260.36      Yes       Hard                    24MPP                                                     24
17349151                     773.02       No       NoPP                    No PP                                                      0
17348422                    1099.92      Yes       Hard                    36MPP                                                     36
17348423                     657.43      Yes       Hard                    36MPP                                                     36
17347848                     482.46       No       NoPP                    No PP                                                      0
17348577                      533.3       No       NoPP                    No PP                                                      0
17348424                     551.69      Yes       Hard                    36MPP                                                     36
17347371                    1580.73      Yes       Hard                    36MPP                                                     36
17349154                     563.66      Yes       Hard                    36MPP                                                     36
17350046                    1187.38      Yes       Hard                    36MPP                                                     36
17349610                     991.42      Yes       Hard                    36MPP                                                     36
17349612                     901.68      Yes       Hard                    36MPP                                                     36
17348560                    1199.46      Yes       Hard                    36MPP                                                     36
17349290                     575.37      Yes       Hard                    36MPP                                                     36
17347832                    1517.14       No       NoPP                    No PP                                                      0
17349614                      735.3      Yes       Hard                    36MPP                                                     36
17349291                     649.28      Yes       Hard                    12MPP                                                     12
17349615                     1116.7      Yes       Hard                    36MPP                                                     36
17348563                     454.51      Yes       Hard                    24MPP                                                     24
17349292                    1469.56      Yes       Hard                    36MPP                                                     36
17347834                    1632.32       No       NoPP                    No PP                                                      0
17349616                     636.77      Yes       Hard                    36MPP                                                     36
17349293                    5792.83      Yes       Hard                    36MPP                                                     36
17349617                     586.63      Yes       Hard                    36MPP                                                     36
17348565                    1017.73       No       NoPP                    No PP                                                      0
17347836                     484.52      Yes       Hard                    36MPP                                                     36
17349294                    1445.94      Yes       Hard                    36MPP                                                     36
17348566                     808.74       No       NoPP                    No PP                                                      0
17349619                    1431.88      Yes       Hard                    36MPP                                                     36
17347838                    1201.07      Yes       Hard                    36MPP                                                     36
17349296                     655.49      Yes       Hard                    12MPP                                                     12
17347839                    1952.64       No       NoPP                    No PP                                                      0
17349297                     499.49      Yes       Hard                    36MPP                                                     36
17348569                     590.63      Yes       Hard                    36MPP                                                     36
17349298                     515.83      Yes       Hard                    36MPP                                                     36
17350053                     950.74      Yes       Hard                    36MPP                                                     36
17350054                     966.57      Yes       Hard                    36MPP                                                     36
17350057                     943.78      Yes       Hard                    36MPP                                                     36
17350058                     676.06      Yes       Hard                    36MPP                                                     36
17350059                    3568.59      Yes       Hard                    36MPP                                                     36
17349620                     594.97      Yes       Hard                    36MPP                                                     36
17349621                    2193.94      Yes       Hard                    12MPP                                                     12
17347840                     987.04      Yes       Hard                    12MPP                                                     12
17349622                    2498.22      Yes       Hard                    12MPP                                                     12
17349623                     961.59      Yes       Hard                    36MPP                                                     36
17348570                    1908.47      Yes       Hard                    36MPP                                                     36
17348265                     979.92      Yes       Hard                    36MPP                                                     36
17349318                     502.69      Yes       Hard                    36MPP                                                     36
17347537                     539.65      Yes       Hard                    36MPP                                                     36
17349319                      399.9       No       NoPP                    No PP                                                      0
17348267                    2053.91      Yes       Hard                    36MPP                                                     36
17347538                     591.91      Yes       Hard                    36MPP                                                     36
17348269                    1264.39      Yes       Hard                    36MPP                                                     36
17349320                     616.21      Yes       Hard                    24MPP                                                     24
17347540                     862.77      Yes       Hard                    36MPP                                                     36
17349618                     932.59      Yes       Hard                    36MPP                                                     36
17348116                     787.85      Yes       Hard                    24MPP                                                     24
17347530                      602.5       No       NoPP                    No PP                                                      0
17347531                     847.91      Yes       Hard                    36MPP                                                     36
17347532                     666.28       No       NoPP                    No PP                                                      0
17349314                    2476.65      Yes       Hard                    24MPP                                                     24
17347533                    1721.49       No       NoPP                    No PP                                                      0
17348262                     726.78      Yes       Hard                    36MPP                                                     36
17349315                    2354.46       No       NoPP                    No PP                                                      0
17348263                    1604.41      Yes       Hard                    36MPP                                                     36
17347534                     272.59       No       NoPP                    No PP                                                      0
17349316                      638.4       No       NoPP                    No PP                                                      0
17348264                    1981.99       No       NoPP                    No PP                                                      0
17349317                    1801.18      Yes       Hard                    12MPP                                                     12
17348259                    1134.79      Yes       Hard                    36MPP                                                     36
17349310                     721.96      Yes       Hard                    36MPP                                                     36
17347191                    1922.76       No       NoPP                    No PP                                                      0
17348245                     719.36       No       NoPP                    No PP                                                      0
17347192                     940.62      Yes       Hard                    12MPP                                                     12
17347193                    1278.27      Yes       Hard                    36MPP                                                     36
17347519                    1129.94       No       NoPP                    No PP                                                      0
17348249                     821.65       No       NoPP                    No PP                                                      0
17347197                    1982.45       No       NoPP                    No PP                                                      0
17347198                     966.08       No       NoPP                    No PP                                                      0
17347199                    1016.44      Yes       Hard                    36MPP                                                     36
17349300                    4776.48       No       NoPP                    No PP                                                      0
17349301                     687.43      Yes       Hard                    36MPP                                                     36
17348250                     966.64      Yes       Hard                    36MPP                                                     36
17347522                      272.2      Yes       Hard                    24MPP                                                     24
17349304                     869.99      Yes       Hard                    12MPP                                                     12
17348252                     689.19      Yes       Hard                    36MPP                                                     36
17349305                    1023.91      Yes       Hard                    36MPP                                                     36
17347523                    1925.88      Yes       Hard                    36MPP                                                     36
17347524                    1621.06      Yes       Hard                    36MPP                                                     36
17348253                     879.94      Yes       Hard                    36MPP                                                     36
17347525                     184.88      Yes       Hard                    24MPP                                                     24
17348254                     879.94      Yes       Hard                    12MPP                                                     12
17349307                    1257.52      Yes       Hard                    36MPP                                                     36
17349308                    1295.68       No       NoPP                    No PP                                                      0
17348256                    1322.78      Yes       Hard                    24MPP                                                     24
17347527                    1153.45       No       NoPP                    No PP                                                      0
17349309                    1374.71      Yes       Hard                    12MPP                                                     12
17348257                    1168.64      Yes       Hard                    36MPP                                                     36
17347528                    1213.71       No       NoPP                    No PP                                                      0
17348258                      514.2      Yes       Hard                    36MPP                                                     36
17207112                    2840.09      Yes       Hard                    4MPP                                                       4
17207130                    1929.12      Yes       Hard                    4MPP                                                       4
17207133                    3536.72      Yes       Hard                    4MPP                                                       4
17207138                    1679.05      Yes       Hard                    4MPP                                                       4
17207141                    2782.93      Yes       Hard                    4MPP                                                       4
17207152                    1579.02      Yes       Hard                    4MPP                                                       4
17207164                     2450.7      Yes       Hard                    4MPP                                                       4
17207170                     2100.6      Yes       Hard                    4MPP                                                       4
17207174                    2379.25      Yes       Hard                    4MPP                                                       4
17207892                    3572.44      Yes       Hard                    4MPP                                                       4
17207951                    1662.97      Yes       Hard                    4MPP                                                       4
17207953                     859.43      Yes       Hard                    4MPP                                                       4
17214005                    1850.53      Yes       Hard                    4MPP                                                       4
17214030                    1964.84      Yes       Hard                    4MPP                                                       4
17214736                    1964.84      Yes       Hard                    4MPP                                                       4
17214756                    1714.77      Yes       Hard                    4MPP                                                       4
17181745                    2322.09      Yes       Hard                    4MPP                                                       4
17181748                     1893.4      Yes       Hard                    4MPP                                                       4
17182430                    2343.52      Yes       Hard                    4MPP                                                       4
17182446                    1914.83      Yes       Hard                    4MPP                                                       4
17182488                     1607.6      Yes       Hard                    4MPP                                                       4
17182495                    1850.53      Yes       Hard                    4MPP                                                       4
17182499                    2807.94      Yes       Hard                    4MPP                                                       4
17182511                    1596.88      Yes       Hard                    4MPP                                                       4
17200634                    2197.05      Yes       Hard                    4MPP                                                       4
17200639                    3025.86      Yes       Hard                    4MPP                                                       4
17200640                    3000.85      Yes       Hard                    4MPP                                                       4
17200658                    3245.92      Yes       Hard                    4MPP                                                       4
17200705                     987.44      Yes       Hard                    4MPP                                                       4
17200724                    3572.44      Yes       Hard                    4MPP                                                       4
17201525                    1857.67      Yes       Hard                    4MPP                                                       4
17201549                    1428.98      Yes       Hard                    4MPP                                                       4
17201563                    2286.36      Yes       Hard                    4MPP                                                       4
17201573                    1839.81      Yes       Hard                    4MPP                                                       4
17202618                    1521.86      Yes       Hard                    4MPP                                                       4
17202681                    3108.02      Yes       Hard                    4MPP                                                       4
17202723                     3175.9      Yes       Hard                    4MPP                                                       4
17201076                     434.21      Yes       Soft/Unk                36MPP                                                      0
16819864                     699.57      Yes       Hard                    36MPP                                                     36
16847939                    1286.56      Yes       Hard                    36MPP                                                     36
16852442                      746.2      Yes       Hard                    36MPP                                                     36
16963401                     767.92      Yes       Hard                    36MPP                                                     36
16974051                     753.61      Yes       Hard                    36MPP                                                     36
16974470                    1904.11      Yes       Hard                    12MPP                                                     12
16978811                      450.3      Yes       Hard                    36MPP                                                     36
16981616                     341.53      Yes       Hard                    12MPP                                                     12
16991568                     775.09      Yes       Hard                    12MPP                                                     12
16991616                     651.32      Yes       Hard                    36MPP                                                     36
16991671                     911.51      Yes       Hard                    36MPP                                                     36
16991674                     908.48      Yes       Hard                    36MPP                                                     36
17000114                    6729.84      Yes       Hard                    36MPP                                                     36
17000329                       3165      Yes       Hard                    36MPP                                                     36
17001517                     869.83      Yes       Hard                    12MPP                                                     12
17001623                     582.17      Yes       Hard                    12MPP                                                     12
17002978                    1376.62      Yes       Hard                    36MPP                                                     36
17004866                    2971.56      Yes       Hard                    12MPP                                                     12
17012773                     667.54      Yes       Hard                    36MPP                                                     36
17013021                     995.47      Yes       Hard                    36MPP                                                     36
17013428                      961.7      Yes       Hard                    36MPP                                                     36
17013729                     693.04      Yes       Hard                    36MPP                                                     36
17014668                     606.86      Yes       Hard                    36MPP                                                     36
17014763                    1031.65      Yes       Hard                    36MPP                                                     36
17015131                     914.07      Yes       Hard                    36MPP                                                     36
17016089                    1466.68      Yes       Hard                    12MPP                                                     12
17016191                    1305.49      Yes       Hard                    36MPP                                                     36
17016305                    1190.17      Yes       Hard                    36MPP                                                     36
17016612                     1157.9      Yes       Hard                    36MPP                                                     36
17020368                    1331.03      Yes       Hard                    12MPP                                                     12
17021756                     525.95      Yes       Hard                    36MPP                                                     36
17027409                    1112.57      Yes       Hard                    12MPP                                                     12
17027503                        708      Yes       Hard                    12MPP                                                     12
17027646                     1132.8      Yes       Hard                    36MPP                                                     36
17028145                    1136.88      Yes       Combo                   36MPP                                                     12
17028149                     1569.6      Yes       Hard                    36MPP                                                     36
17033342                     868.43      Yes       Hard                    36MPP                                                     36
17033485                     760.85      Yes       Hard                    36MPP                                                     36
17034395                     970.97      Yes       Hard                    36MPP                                                     36
17034513                      746.2      Yes       Hard                    36MPP                                                     36
17042735                     648.58      Yes       Hard                    36MPP                                                     36
17048271                     671.26      Yes       Hard                    12MPP                                                     12
17053341                    1736.85      Yes       Hard                    36MPP                                                     36
17055541                      424.8      Yes       Hard                    36MPP                                                     36
17058009                    1457.03      Yes       Hard                    36MPP                                                     36
17058668                      471.2      Yes       Hard                    36MPP                                                     36
17060522                    1013.16      Yes       Hard                    36MPP                                                     36




--------------------------------------------------------------------------------




LOAN_SEQ                       BACK_RATIO          PRODUCT            IO_FLAG        IO_PERIOD        INDEX                     NEXT_RATE_ADJ_DATE1
16633091                            31.07          MTA NEGAM          NO             NONIO            MTA                                  20070901
16641416                            35.65          MTA NEGAM          NO             NONIO            MTA                                  20070901
16646717                            23.48          MTA NEGAM          NO             NONIO            MTA                                  20070901
16646724                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
16839984                            37.05          MTA NEGAM          NO             NONIO            MTA                                  20070901
16840239                            40.69          MTA NEGAM          NO             NONIO            MTA                                  20070901
16844854                            36.23          MTA NEGAM          NO             NONIO            MTA                                  20070901
16849474                            27.37          MTA NEGAM          NO             NONIO            MTA                                  20070901
17089267                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17169191                            38.31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17182729                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17201839                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17201890                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
16564527                            27.13          MTA NEGAM          NO             NONIO            MTA                                  20070901
16818778                            44.94          MTA NEGAM          NO             NONIO            MTA                                  20070901
16970088                            43.02          MTA NEGAM          NO             NONIO            MTA                                  20070901
16848772                            38.19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17042771                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17298893                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17052033                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
16347818                            26.95          MTA NEGAM          NO             NONIO            MTA                                  20070901
16857295                            24.21          MTA NEGAM          NO             NONIO            MTA                                  20070901
16979415                            38.06          MTA NEGAM          NO             NONIO            MTA                                  20070901
17265878                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17274231                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17274398                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17278365                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17247510                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17256316                            38.33          MTA NEGAM          NO             NONIO            MTA                                  20070901
17256965                            38.96          MTA NEGAM          NO             NONIO            MTA                                  20070901
17230610                            46.75          MTA NEGAM          NO             NONIO            MTA                                  20070901
17231368                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17243888                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17243916                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17243917                            19.82          MTA NEGAM          NO             NONIO            MTA                                  20070901
17246995                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17248627                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17252906                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17257000                            24.87          MTA NEGAM          NO             NONIO            MTA                                  20070901
17259600                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17238817                            42.72          MTA NEGAM          NO             NONIO            MTA                                  20070901
17238835                            40.87          MTA NEGAM          NO             NONIO            MTA                                  20070901
17231747                            14.71          MTA NEGAM          NO             NONIO            MTA                                  20070901
17231752                            23.89          MTA NEGAM          NO             NONIO            MTA                                  20070901
17231755                            15.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17230236                            37.73          MTA NEGAM          NO             NONIO            MTA                                  20070901
17230307                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17231115                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17231182                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17229306                            34.53          MTA NEGAM          NO             NONIO            MTA                                  20070901
17202094                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17202180                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17202226                             39.4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17214352                            35.23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17214353                            21.17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17218849                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17221875                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17224452                            40.97          MTA NEGAM          NO             NONIO            MTA                                  20070901
17160348                            35.73          MTA NEGAM          NO             NONIO            MTA                                  20070901
17160357                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17245913                            33.98          MTA NEGAM          NO             NONIO            MTA                                  20071001
17249947                            38.64          MTA NEGAM          NO             NONIO            MTA                                  20070901
17221467                             43.6          MTA NEGAM          NO             NONIO            MTA                                  20071001
17229401                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17217437                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17219061                            43.46          MTA NEGAM          NO             NONIO            MTA                                  20070901
17304781                             51.1          MTA NEGAM          NO             NONIO            MTA                                  20070901
17303102                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17266303                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17263956                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17265575                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17312285                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17303916                            44.09          MTA NEGAM          NO             NONIO            MTA                                  20070901
17295248                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302117                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
16707906                            39.48          MTA NEGAM          NO             NONIO            MTA                                  20070901
17298130                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17298898                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302224                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17303582                            47.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17275441                            45.03          MTA NEGAM          NO             NONIO            MTA                                  20070901
17280160                            42.87          MTA NEGAM          NO             NONIO            MTA                                  20070901
17286726                            39.71          MTA NEGAM          NO             NONIO            MTA                                  20070901
16775675                            37.22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17295257                            33.91          MTA NEGAM          NO             NONIO            MTA                                  20070901
17247451                            43.73          MTA NEGAM          NO             NONIO            MTA                                  20071001
17204126                            38.46          MTA NEGAM          NO             NONIO            MTA                                  20070901
16717374                            23.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17048205                             33.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17009135                            33.84          MTA NEGAM          NO             NONIO            MTA                                  20070901
17002010                            22.79          MTA NEGAM          NO             NONIO            MTA                                  20070901
16990078                            32.59          MTA NEGAM          NO             NONIO            MTA                                  20070901
16990303                             33.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
16991800                            37.81          MTA NEGAM          NO             NONIO            MTA                                  20070901
16968398                               44          MTA NEGAM          NO             NONIO            MTA                                  20070901
16968626                            39.77          MTA NEGAM          NO             NONIO            MTA                                  20070901
16859493                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
16856406                            36.59          MTA NEGAM          NO             NONIO            MTA                                  20070901
16856655                             37.6          MTA NEGAM          NO             NONIO            MTA                                  20070901
16840071                            16.28          MTA NEGAM          NO             NONIO            MTA                                  20070901
16851387                            36.84          MTA NEGAM          NO             NONIO            MTA                                  20070901
17182749                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17226618                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17226700                            43.86          MTA NEGAM          NO             NONIO            MTA                                  20070901
17303911                            43.15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17304321                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17309089                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17303592                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17293528                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17298114                            32.91          MTA NEGAM          NO             NONIO            MTA                                  20070901
17299607                            50.22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17301591                            37.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17301808                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302173                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17280106                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17286721                            36.77          MTA NEGAM          NO             NONIO            MTA                                  20070901
17279637                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17279639                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17217078                            34.71          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228992                            42.56          MTA NEGAM          NO             NONIO            MTA                                  20070901
17231718                            41.76          MTA NEGAM          NO             NONIO            MTA                                  20070901
17256978                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17263499                            22.62          MTA NEGAM          NO             NONIO            MTA                                  20070901
17265594                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17265916                            32.61          MTA NEGAM          NO             NONIO            MTA                                  20070901
17267726                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17267751                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17274433                            32.83          MTA NEGAM          NO             NONIO            MTA                                  20070901
17275564                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17275584                            26.94          MTA NEGAM          NO             NONIO            MTA                                  20070901
17275605                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17279075                            38.68          MTA NEGAM          NO             NONIO            MTA                                  20070901
17301868                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17204135                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17207160                            29.59          MTA NEGAM          NO             NONIO            MTA                                  20070901
17218493                            42.12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17224191                             38.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17229990                            42.83          MTA NEGAM          NO             NONIO            MTA                                  20070901
17230502                            49.35          MTA NEGAM          NO             NONIO            MTA                                  20070901
17230599                            46.42          MTA NEGAM          NO             NONIO            MTA                                  20070901
17230477                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17233865                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17242837                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17242900                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17242743                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17244062                            36.88          MTA NEGAM          NO             NONIO            MTA                                  20070901
17244517                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17245891                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17245893                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17245894                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17245895                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17246618                            40.45          MTA NEGAM          NO             NONIO            MTA                                  20070901
17246621                            30.51          MTA NEGAM          NO             NONIO            MTA                                  20070901
17247394                            40.32          MTA NEGAM          NO             NONIO            MTA                                  20070901
17247554                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17247701                            42.02          MTA NEGAM          NO             NONIO            MTA                                  20070901
17250001                            43.24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17251420                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17251430                            42.25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17255162                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17255967                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17255924                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17256326                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17256884                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17256911                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17259544                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17263531                            41.04          MTA NEGAM          NO             NONIO            MTA                                  20070901
17264090                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17265501                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17265538                            45.96          MTA NEGAM          NO             NONIO            MTA                                  20070901
17266227                            45.64          MTA NEGAM          NO             NONIO            MTA                                  20070901
17266267                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17266278                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17267288                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17267258                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17272354                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17274291                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17274343                            40.81          MTA NEGAM          NO             NONIO            MTA                                  20070901
17274358                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17274359                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17274360                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17275509                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17275511                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17275549                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17278988                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17279045                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17279649                             47.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17293514                            52.39          MTA NEGAM          NO             NONIO            MTA                                  20070901
17295293                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17297155                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17298928                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17304864                            28.82          MTA NEGAM          NO             NONIO            MTA                                  20070901
16721653                            46.72          MTA NEGAM          NO             NONIO            MTA                                  20070901
17128723                            45.01          MTA NEGAM          NO             NONIO            MTA                                  20070901
17243247                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17243250                            42.97          MTA NEGAM          NO             NONIO            MTA                                  20070901
17243890                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17243911                            42.75          MTA NEGAM          NO             NONIO            MTA                                  20070901
17215693                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17215712                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17217952                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17248651                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17219526                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17224492                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17224526                            37.72          MTA NEGAM          NO             NONIO            MTA                                  20070901
17224527                            39.77          MTA NEGAM          NO             NONIO            MTA                                  20070901
17226676                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228907                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17229015                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17229273                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17229352                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17230227                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17230272                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17231164                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17128891                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17148884                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17154737                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17278453                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17293485                                0          MTA NEGAM          NO             NONIO            MTA                                  20071001
17293547                            43.95          MTA NEGAM          NO             NONIO            MTA                                  20070901
17267369                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17003387                            46.15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17012781                            21.69          MTA NEGAM          NO             NONIO            MTA                                  20070901
17000369                            39.52          MTA NEGAM          NO             NONIO            MTA                                  20070901
17000373                            39.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
16852931                             33.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
16859252                            38.48          MTA NEGAM          NO             NONIO            MTA                                  20070901
16965266                            27.93          MTA NEGAM          NO             NONIO            MTA                                  20070901
16965493                             40.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
16968216                            40.24          MTA NEGAM          NO             NONIO            MTA                                  20070901
16970796                             31.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
16974186                            32.48          MTA NEGAM          NO             NONIO            MTA                                  20070901
16990139                            36.57          MTA NEGAM          NO             NONIO            MTA                                  20070901
16990385                            33.26          MTA NEGAM          NO             NONIO            MTA                                  20070901
16823966                             28.6          MTA NEGAM          NO             NONIO            MTA                                  20070901
16824240                            28.98          MTA NEGAM          NO             NONIO            MTA                                  20070901
16835173                            39.31          MTA NEGAM          NO             NONIO            MTA                                  20070901
16968047                             42.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
16970308                            32.07          MTA NEGAM          NO             NONIO            MTA                                  20070901
16982669                            47.27          MTA NEGAM          NO             NONIO            MTA                                  20070901
16997888                            38.47          MTA NEGAM          NO             NONIO            MTA                                  20070901
16650854                            49.28          MTA NEGAM          NO             NONIO            MTA                                  20070901
16650125                            31.92          MTA NEGAM          NO             NONIO            MTA                                  20070901
16602614                             32.6          MTA NEGAM          NO             NONIO            MTA                                  20070901
16575124                            39.36          MTA NEGAM          NO             NONIO            MTA                                  20070901
16706199                            40.02          MTA NEGAM          NO             NONIO            MTA                                  20070901
16685486                            39.13          MTA NEGAM          NO             NONIO            MTA                                  20070901
16814864                            34.95          MTA NEGAM          NO             NONIO            MTA                                  20070901
16814853                            39.06          MTA NEGAM          NO             NONIO            MTA                                  20070901
16814877                            20.36          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966566                            39.78          MTA NEGAM          NO             NONIO            MTA                                  20070901
17004231                             26.1          MTA NEGAM          NO             NONIO            MTA                                  20070901
16814903                            28.89          MTA NEGAM          NO             NONIO            MTA                                  20070901
16848716                            29.68          MTA NEGAM          NO             NONIO            MTA                                  20070901
17004242                            39.43          MTA NEGAM          NO             NONIO            MTA                                  20070901
17156420                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
16814904                            39.63          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966595                            34.74          MTA NEGAM          NO             NONIO            MTA                                  20070901
17303284                             31.6         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17303285                             47.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17303287                               41          MTA NEGAM          NO             NONIO            MTA                                  20070901
17303288                             36.4         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17312468                             38.8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228464                             25.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228465                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228466                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228467                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228468                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228469                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228471                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228472                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228473                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228474                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228475                             39.2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228476                               37          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228477                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228478                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228479                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228480                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228481                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228482                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228483                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228484                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17244315                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17244316                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308894                            28.36          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308896                            43.51          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308897                            42.57          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308910                             40.1         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308911                            44.92          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308912                             35.2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308913                            43.04          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308906                            35.69          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308907                            40.14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308908                            37.43         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308914                            42.21         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308915                            37.96          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308916                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308917                            34.33          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308898                                0         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308900                            42.18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308901                            43.49          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308966                            44.46          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308967                            42.23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308968                            34.16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308969                            39.99          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308970                            37.91         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308971                            37.66          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308972                            42.68          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308973                            23.52          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308754                            44.01          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308756                            39.46         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308974                            32.17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308975                            30.61          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308976                            44.05          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308977                             32.2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308823                            38.83          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308825                            44.16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308902                            43.95          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308903                            20.94          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308904                            35.36          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308905                            36.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308978                            40.65          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308979                            35.63          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308980                            38.03          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308981                            44.66          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308982                            44.91          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308983                            39.78          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308984                            39.78          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308985                            36.63         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308918                            41.62          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308919                            38.93          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308921                            38.16         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308925                            36.31         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308926                             44.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308927                            38.22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308928                            35.69          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308929                            44.84          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308683                            45.09          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308684                            39.86          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308685                            39.09          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308689                            45.37          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308691                            36.82          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308692                             43.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308693                             38.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308694                            40.24         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308695                            33.61          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308697                            44.59         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308698                            44.81         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308699                            36.95          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308700                            42.18         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308702                             44.4         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308703                             22.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308704                            44.96         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308705                            41.28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308706                            38.11         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308707                            41.92          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308708                            35.21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308709                            31.41         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308710                             42.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308711                               45          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308713                            23.38          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308714                            37.71          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308715                            43.43          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308716                            39.52          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308718                            35.81         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308719                            22.16         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308720                            28.63         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308721                            39.74          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308930                            23.14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308931                            36.54          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308933                            36.52          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308826                            21.14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308827                            42.66          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308828                            41.03          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308829                            40.82          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308722                            33.53          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308723                            25.61          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308724                            34.79          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308725                            42.58         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308726                            29.62         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308727                            36.81         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308728                            41.61          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308729                            38.25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308730                            39.17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308731                            36.81         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308732                            39.91          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308733                            42.65          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308734                            39.44          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308735                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308736                            40.05         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308738                            37.36         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308739                            41.04         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308740                            38.63         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308741                            37.87         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308742                            45.05          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308743                            26.66          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308744                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308745                            42.97         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308746                            28.95          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308747                            30.62         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308749                            42.65          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308750                            44.38          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308751                            38.09          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308752                            40.16         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308753                            43.32         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308758                            37.42          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308759                             44.6         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308761                            41.03          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308763                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308764                             44.4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308765                            42.38          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308767                            37.24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308768                            44.74          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308771                            36.84          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308772                            39.08         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308774                            30.08          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308775                            39.63          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308776                            37.53         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308778                            35.64         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308779                            41.75          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308781                            36.88          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308782                            37.47          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308783                            32.57          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308784                            36.95          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308785                            25.15         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308787                            31.08         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308789                            44.89          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308790                            30.82         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308791                            29.91         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308792                            30.46         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308793                            43.83          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308794                            36.52          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308795                            41.92          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308796                            36.98          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308797                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308798                            34.91          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308799                            34.24         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308800                            35.06          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308802                            44.64          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308803                            32.17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308805                            44.82          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308806                            17.53         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308807                            32.76          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308808                             38.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308811                            38.67          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308812                            44.78          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308813                             40.1          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308815                            41.49         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308816                            43.41          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308817                            38.25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308819                            41.51          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308820                            37.73          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308821                            40.85          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308830                            35.35          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308831                            37.83          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308832                            44.28         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308833                            38.92          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308834                            37.59          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308835                            39.08          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308836                            44.88          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308837                            44.73          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308838                            36.19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308839                            26.32          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308840                            43.29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308842                            37.36          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308843                            42.26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308844                             32.2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308845                             39.8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308846                            33.18         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308847                            44.37          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308848                            43.23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308849                            38.73         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308850                            38.73         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308852                            34.43         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308853                            35.99          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308854                            28.46         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308855                            22.78          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308856                            37.92          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308857                            44.57         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308858                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308859                            43.01          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308860                            38.53         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308863                            40.04         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308864                            44.28         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308865                            37.24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308866                            40.07          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308867                            35.21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308868                            29.25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308869                            32.82         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308870                            39.61          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308871                            32.38         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308872                            35.78         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308873                            40.46          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308874                            41.62          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308876                            44.32         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308877                             44.9         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308878                            40.42         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308879                            38.74          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308880                            44.71          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308881                            36.83         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308882                             43.1         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308884                            35.69          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308885                            20.24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308886                            32.15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308889                             40.8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308890                            28.79          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308891                            44.91          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308892                            22.26         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308893                            28.36          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308934                             37.2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308935                            17.27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308936                            43.53          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308937                            36.96          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308938                            31.55          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308939                            44.72          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308940                            23.39          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308941                            41.41          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308942                            39.16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308943                            34.51          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308944                            44.11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308945                            45.65         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308946                            39.02          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308947                             43.2         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308948                            35.29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308949                            24.98          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308950                            38.62         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308951                            44.07          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308952                            42.25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308953                            34.81          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308954                            43.65         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308955                            25.26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308956                             42.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308957                             40.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308958                            44.98          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308960                            26.99          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308961                             41.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308962                            27.68         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308963                            39.92          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308964                            19.93          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308965                            43.52         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17302880                             28.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302963                             37.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302852                             35.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302873                             34.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302867                             33.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302847                             27.8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302842                             41.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302850                             30.1          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302903                             33.8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302854                             36.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302866                            34.69          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302856                             36.8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302954                             34.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302863                               44          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302910                             36.2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302853                             25.6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302876                             37.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302947                             34.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302886                             36.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302888                             27.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302870                             27.1          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302948                             33.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302861                             34.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302860                             44.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302941                             31.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302946                             17.6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302858                               35          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302881                             24.4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302883                             16.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302912                             14.2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302917                             29.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302916                             29.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17302855                            18.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17004235                            39.68          MTA NEGAM          NO             NONIO            MTA                                  20070901
17147360                            36.21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17147379                             36.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17228470                             39.4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17201318                             48.1          MTA NEGAM          NO             NONIO            MTA                                  20070901
17147337                            35.11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17147346                            37.41          MTA NEGAM          NO             NONIO            MTA                                  20070901
17147291                            38.54          MTA NEGAM          NO             NONIO            MTA                                  20070901
17198184                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17201104                            44.32          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308851                             50.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308818                             42.8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308757                             42.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308875                               41          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308696                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308777                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308959                             43.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308701                            38.86          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308801                             34.2         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308920                               40         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308804                             43.3         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308822                             30.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308760                               36          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308841                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308922                             39.1         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308824                             36.4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308923                             40.8         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308762                             38.8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308861                             44.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308924                             44.2         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308862                             43.4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308909                             42.4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308748                             13.9         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17308766                             44.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308883                             17.4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308786                             42.4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308687                             39.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308769                             31.6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308788                             37.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308888                             36.6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17308810                             37.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
16691530                            27.75          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637761                            35.42          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127583                            27.88          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127584                            24.41          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127586                            22.71          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127587                            16.53          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127588                            28.57          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127589                            22.66          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127590                            23.15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127592                            28.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127595                            37.05          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127596                             20.8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127598                            27.97          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127599                               35          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127600                            21.88          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127601                             16.4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127602                            18.17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127604                             1.44          MTA NEGAM          NO             NONIO            MTA                                  20070901
17127605                            32.35          MTA NEGAM          NO             NONIO            MTA                                  20070901
17120251                            23.02          MTA NEGAM          NO             NONIO            MTA                                  20070901
17120254                            36.09          MTA NEGAM          NO             NONIO            MTA                                  20070901
17120256                            38.41          MTA NEGAM          NO             NONIO            MTA                                  20070901
17120258                            25.33          MTA NEGAM          NO             NONIO            MTA                                  20070901
17120259                            17.18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17120260                            21.15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17120262                             23.2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17120264                            20.09          MTA NEGAM          NO             NONIO            MTA                                  20070901
17120271                            23.54          MTA NEGAM          NO             NONIO            MTA                                  20070901
17120272                            30.79          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653519                             36.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653521                            33.19          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653531                            34.19          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653535                            36.36          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649248                            36.74          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649257                            35.11          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649277                            32.58          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649279                            37.79          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637756                            25.45          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637768                            38.02          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637773                            39.56          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637708                            16.67          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637722                            42.83          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637733                            19.88          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589341                            15.21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17021398                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17021400                            38.52          MTA NEGAM          NO             NONIO            MTA                                  20070901
17021403                            33.36          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010157                            24.81          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010158                             33.2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010177                            50.11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010179                            25.65          MTA NEGAM          NO             NONIO            MTA                                  20070901
16543385                             44.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966918                            25.32          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966929                            36.06          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966946                            38.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966947                            31.37          MTA NEGAM          NO             NONIO            MTA                                  20070901
16394365                            31.51          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711385                            14.03          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711386                            43.07          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711395                            30.76          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711409                             32.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711410                            30.87          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711416                            26.85          MTA NEGAM          NO             NONIO            MTA                                  20070901
16692828                            34.41          MTA NEGAM          NO             NONIO            MTA                                  20070901
16691519                            40.95          MTA NEGAM          NO             NONIO            MTA                                  20070901
16691521                            37.89          MTA NEGAM          NO             NONIO            MTA                                  20070901
16692822                            36.89          MTA NEGAM          NO             NONIO            MTA                                  20070901
16685098                            32.09          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787276                            38.13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010152                            22.11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010168                            24.35          MTA NEGAM          NO             NONIO            MTA                                  20070901
16691520                            34.39          MTA NEGAM          NO             NONIO            MTA                                  20070901
16691528                            34.91          MTA NEGAM          NO             NONIO            MTA                                  20070901
16691529                            32.02          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711397                            26.74          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653529                            35.58          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637750                            27.85          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589344                            26.14          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589331                            32.15          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649250                            29.95          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711401                            27.09          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653530                             33.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
16586158                            28.42          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010172                            19.84          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787263                            34.81          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787266                            24.03          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787267                            25.79          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653510                            30.72          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653511                            24.67          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653513                             24.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653514                             32.1          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653523                            37.97          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653525                            33.08          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653526                            35.09          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653533                            41.23          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653537                            36.25          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653538                            37.79          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653539                            36.54          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653541                            29.23          MTA NEGAM          NO             NONIO            MTA                                  20070901
16653542                            37.83          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649247                            37.12          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649253                            29.04          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649254                             33.8          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649255                            35.38          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649259                            41.13          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649265                             39.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649269                            37.62          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649271                            33.87          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649272                            39.38          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649275                            30.62          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649276                             36.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649280                            31.09          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649285                            33.47          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649286                            35.67          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649288                            17.11          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649289                            36.06          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649290                            39.33          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637752                            42.56          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637758                            41.39          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637759                            41.48          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637760                            28.98          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637762                            32.55          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637763                            30.76          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637767                            36.95          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637769                             33.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637771                            36.84          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637777                            38.92          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637693                            32.37          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637699                            38.07          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637700                            44.25          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637707                            14.48          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637709                            46.28          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637713                             34.2          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637714                            39.66          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637717                             43.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637718                            28.77          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637721                            36.19          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637723                            32.99          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637726                            28.49          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637729                             17.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637731                            44.74          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637732                             35.4          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637737                            32.13          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637739                            35.69          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637741                            39.61          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637742                            36.59          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637743                             10.4          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637744                            32.14          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637749                             32.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
16571275                            29.47          MTA NEGAM          NO             NONIO            MTA                                  20070901
16586166                            25.81          MTA NEGAM          NO             NONIO            MTA                                  20070901
16586167                            16.79          MTA NEGAM          NO             NONIO            MTA                                  20070901
16586168                             36.6          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589327                            32.28          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589328                            36.04          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589333                            31.15          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589334                            14.33          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589335                            12.25          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589336                            35.22          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589337                            12.26          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589338                            12.26          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589339                            12.26          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589340                            14.82          MTA NEGAM          NO             NONIO            MTA                                  20070901
16589342                            34.14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17021386                            33.06          MTA NEGAM          NO             NONIO            MTA                                  20070901
17021388                            37.52          MTA NEGAM          NO             NONIO            MTA                                  20070901
17021394                            27.55          MTA NEGAM          NO             NONIO            MTA                                  20070901
17021395                            29.48          MTA NEGAM          NO             NONIO            MTA                                  20070901
17021399                            21.39          MTA NEGAM          NO             NONIO            MTA                                  20070901
17021402                            37.38          MTA NEGAM          NO             NONIO            MTA                                  20070901
17021404                            31.38          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010146                            26.63          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010147                            37.01          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010148                            30.81          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010149                            28.22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010150                            34.89          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010151                            28.02          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010154                            27.47          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010161                            37.02          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010164                            39.37          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010165                             40.2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010171                            35.33          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010173                               37          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010175                            24.63          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010176                            36.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010180                            15.71          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010181                             33.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010184                            35.58          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010185                            18.27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010186                            34.66          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010191                            27.39          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010194                            38.12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010196                            31.07          MTA NEGAM          NO             NONIO            MTA                                  20070901
16394688                             24.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966896                            30.26          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966898                            37.24          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966913                            36.43          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966914                            38.35          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966921                            28.48          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966924                            21.57          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966925                            39.11          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966927                            32.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966930                            36.06          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966933                            34.98          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966934                            37.27          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966935                            37.15          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966937                            32.23          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966939                            29.12          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966941                            26.67          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966949                            35.67          MTA NEGAM          NO             NONIO            MTA                                  20070901
16394390                            37.16          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711379                            36.99          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711380                             37.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711381                            28.22          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711384                            17.53          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711391                            28.31          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711392                            31.67          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711396                            27.81          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711399                            30.55          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711400                            27.29          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711402                            35.47          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711403                            27.14          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711404                            11.77          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711407                             27.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711412                            34.39          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711417                            22.55          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711418                            35.02          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711419                            34.03          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711420                             37.8          MTA NEGAM          NO             NONIO            MTA                                  20070901
16692830                             38.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
16691518                            22.29          MTA NEGAM          NO             NONIO            MTA                                  20070901
16691523                            35.68          MTA NEGAM          NO             NONIO            MTA                                  20070901
16691524                            30.99          MTA NEGAM          NO             NONIO            MTA                                  20070901
16691532                            38.38          MTA NEGAM          NO             NONIO            MTA                                  20070901
16691534                            32.27          MTA NEGAM          NO             NONIO            MTA                                  20070901
16691535                            38.49          MTA NEGAM          NO             NONIO            MTA                                  20070901
16692817                            36.45          MTA NEGAM          NO             NONIO            MTA                                  20070901
16692818                            24.32          MTA NEGAM          NO             NONIO            MTA                                  20070901
16692819                            34.37          MTA NEGAM          NO             NONIO            MTA                                  20070901
16692820                            32.67          MTA NEGAM          NO             NONIO            MTA                                  20070901
16692821                            42.18          MTA NEGAM          NO             NONIO            MTA                                  20070901
16692824                            32.68          MTA NEGAM          NO             NONIO            MTA                                  20070901
16692825                            37.43          MTA NEGAM          NO             NONIO            MTA                                  20070901
16692826                            32.71          MTA NEGAM          NO             NONIO            MTA                                  20070901
16692827                               34          MTA NEGAM          NO             NONIO            MTA                                  20070901
16685095                            34.87          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787268                            36.18          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787270                            13.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787272                            35.88          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787273                            32.44          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787274                            31.76          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787277                            20.49          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787278                            36.92          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787279                            39.99          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787280                            31.39          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787281                             32.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787282                            37.12          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787284                            21.85          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787285                            38.22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010159                            36.77          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010163                            22.03          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010167                            43.31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010183                            27.23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17010192                               36          MTA NEGAM          NO             NONIO            MTA                                  20070901
17021393                             10.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966911                             37.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966936                            39.49          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966938                            35.04          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966942                            33.62          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966944                            23.75          MTA NEGAM          NO             NONIO            MTA                                  20070901
16966945                            30.74          MTA NEGAM          NO             NONIO            MTA                                  20070901
16030773                            28.21          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787269                            35.64          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787271                            26.94          MTA NEGAM          NO             NONIO            MTA                                  20070901
16787283                            35.33          MTA NEGAM          NO             NONIO            MTA                                  20070901
16685084                            37.72          MTA NEGAM          NO             NONIO            MTA                                  20070901
16685093                            24.85          MTA NEGAM          NO             NONIO            MTA                                  20070901
16685096                            29.99          MTA NEGAM          NO             NONIO            MTA                                  20070901
16691525                            36.84          MTA NEGAM          NO             NONIO            MTA                                  20070901
16692829                            33.61          MTA NEGAM          NO             NONIO            MTA                                  20070901
16711406                            32.33          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649260                            36.94          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649262                            35.66          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649263                            31.67          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649264                            31.47          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649267                             14.5          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649270                            34.63          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649282                            36.29          MTA NEGAM          NO             NONIO            MTA                                  20070901
16649283                             5.92          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637705                            36.16          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637710                            30.15          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637711                            38.62          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637735                            31.04          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637738                            36.56          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637748                               36          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637764                            32.79          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637766                            30.38          MTA NEGAM          NO             NONIO            MTA                                  20070901
16637776                            36.82          MTA NEGAM          NO             NONIO            MTA                                  20070901
16394611                             39.1          MTA NEGAM          NO             NONIO            MTA                                  20070901
16291310                            41.41          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350035                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350038                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349600                                8         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17349601                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347820                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349602                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348551                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349604                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349281                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348552                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347823                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349605                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349282                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348553                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349606                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348554                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347825                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349607                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347826                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349608                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349284                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349285                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348556                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347828                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349286                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348558                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349287                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349289                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350041                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350042                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347808                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349267                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347486                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349268                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348539                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347488                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347489                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347365                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349148                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348095                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347366                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348419                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349149                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350022                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350023                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350025                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350027                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347810                             47.4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348540                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347812                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349270                            33.18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349271                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347813                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349272                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348544                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347815                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348545                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349274                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347816                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348546                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347817                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347818                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348547                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347494                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349276                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348548                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347819                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347496                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348549                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349278                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347497                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347498                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350031                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350032                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350033                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350034                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350009                            30.96          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348520                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348521                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348522                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349759                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347978                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350190                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350192                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349253                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348524                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349254                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348525                               34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347472                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347473                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348526                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349255                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347474                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347476                                4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349258                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349259                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347478                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347479                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347480                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349262                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347805                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348534                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347806                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348535                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349264                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347807                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348536                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349265                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350012                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350014                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348091                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348416                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348092                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349145                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348093                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347364                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348417                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350018                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347801                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348531                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349260                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347803                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348532                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349261                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348533                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347804                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347463                                3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347465                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348194                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347466                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348196                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347467                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349249                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348197                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348411                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348412                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349141                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348413                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349142                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347360                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348090                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348414                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348415                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349144                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347362                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350184                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350188                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349751                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347970                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347971                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349754                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347972                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349755                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347973                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347974                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349757                               34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347975                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349758                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347976                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348199                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350001                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350002                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350003                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350006                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350007                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347429                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348159                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347430                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349212                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347431                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347914                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349372                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348643                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349213                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348160                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347356                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348087                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347359                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348410                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348161                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349214                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349373                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347433                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349215                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348163                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348644                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347916                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348645                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347434                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349375                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348646                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347917                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347938                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349396                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349397                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347939                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348669                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349399                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350151                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350152                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350153                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350155                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347918                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349376                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349377                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347919                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349378                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347596                               33          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347598                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349721                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349722                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347940                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349723                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348670                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347941                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347942                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348671                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348672                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347943                            14.57          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350132                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350133                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350136                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350137                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347435                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348164                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348165                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347437                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348166                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349219                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347438                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348168                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348169                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349221                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349726                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347944                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348674                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349727                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347945                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349728                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347946                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349729                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348676                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348677                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347948                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347949                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350160                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350161                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350162                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350166                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350168                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350169                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349730                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349732                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347950                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349733                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348680                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349735                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348682                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347953                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349736                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348683                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349737                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347955                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349738                               10         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17347956                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348685                            35.08          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349700                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349701                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347920                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349703                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348650                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349704                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347440                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347441                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348170                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349223                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348171                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348172                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349225                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347444                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349226                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348173                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348174                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349227                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348651                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349381                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348652                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348653                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349706                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349707                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348654                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349383                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347925                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349708                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348655                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347926                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349709                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348656                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347927                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349386                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348657                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349387                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347929                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348658                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348659                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349389                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350141                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350143                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349710                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347446                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349228                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348660                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349714                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349390                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347932                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348176                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349229                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347448                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348178                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348179                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348500                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349230                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348502                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349231                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349232                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348503                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347451                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348180                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347452                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348181                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349234                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347453                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349235                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347454                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348661                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349236                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347455                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348508                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348509                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348185                               34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348186                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349239                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347457                               16         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17348187                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349739                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348686                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348688                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347959                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348689                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350170                            35.27         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17350173                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350175                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350178                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349740                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349741                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349743                               12         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17348691                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349744                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347962                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349745                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348692                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349746                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347964                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348693                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349747                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347965                               33          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348694                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349748                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349749                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347967                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348697                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347969                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348698                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348699                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349715                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348662                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347933                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348188                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347459                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349716                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349392                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348663                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349393                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347935                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348664                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348510                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348511                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349240                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348512                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348513                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349242                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347461                                2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348514                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348515                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347462                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349394                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349244                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349395                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348666                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347937                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348051                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348144                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348052                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347323                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348053                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349106                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348054                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349107                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347326                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347500                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347501                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348230                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348231                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347502                               37          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348055                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347327                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349109                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348056                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347328                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348057                                4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348058                            35.46          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348059                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349110                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347416                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348145                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347417                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347418                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347503                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348232                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348633                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348148                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347419                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348634                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348149                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347330                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349113                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348060                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347331                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348061                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347332                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347420                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349202                            32.96          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348233                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347504                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347180                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347421                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348150                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347505                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348235                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347182                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347506                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347507                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348236                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347184                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347508                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348237                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347185                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347509                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348238                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348239                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347186                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347581                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349364                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347906                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347582                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349114                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347333                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348062                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349115                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348063                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347334                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347423                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349126                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349127                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347346                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349128                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348075                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347347                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348076                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349129                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348077                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347348                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348078                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349117                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347335                            37.62          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349118                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348065                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349205                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348152                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348153                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349206                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348154                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347425                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349207                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348155                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347426                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349208                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347427                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348156                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349209                            30.35          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348636                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347583                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347907                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347188                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347189                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348240                               29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347511                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348241                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347512                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347513                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347514                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347190                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348243                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348157                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347336                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349119                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347337                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348066                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348067                                4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349122                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347340                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349366                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348637                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347584                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348079                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348400                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349130                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348401                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348402                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348403                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349133                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347351                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348404                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348080                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349134                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348081                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348406                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348082                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347353                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349136                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348407                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347354                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348084                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347355                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348409                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347909                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349367                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347585                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349368                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347586                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348639                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349369                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347589                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350120                               12         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17348070                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347341                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350122                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350124                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350126                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350127                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348640                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347912                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349370                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349371                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348642                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347913                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349124                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348072                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348217                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348218                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347167                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348220                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348222                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347308                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348037                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348039                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347310                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348040                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347311                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348041                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347312                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347313                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349359                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347577                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348223                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348127                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348128                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348224                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347401                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348130                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348131                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347314                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348132                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347405                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348134                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347315                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348044                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347316                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348045                            41.66          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348046                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348047                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348048                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347319                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350115                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350117                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348049                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349100                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349101                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349102                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347320                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349103                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347406                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348135                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347172                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348225                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348136                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347407                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347408                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348226                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347409                            36.87          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348139                               29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347410                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347411                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348140                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348141                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347413                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348142                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347321                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347900                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347901                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348227                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348630                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347175                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348228                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349361                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349104                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347322                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347176                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347903                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347580                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349362                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347178                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349097                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348368                               33          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349098                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349420                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347640                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349423                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348370                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349424                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347642                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348371                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349425                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348372                            38.83          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348373                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349426                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347644                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347645                               35          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348374                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349428                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347646                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348375                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349429                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348376                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348377                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347648                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348700                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349430                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347650                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349433                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348380                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348705                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349434                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348382                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349435                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348707                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347654                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348383                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348384                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349437                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347655                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348709                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349438                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347656                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348385                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349439                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348386                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348387                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348388                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348389                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348710                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349440                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348711                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349441                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348712                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348713                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347660                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349442                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349443                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348714                            48.72          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347661                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348390                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348391                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349445                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348716                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349446                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348717                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347664                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347665                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348718                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349448                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348395                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349449                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349410                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349412                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348103                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348104                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348105                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348106                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349335                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348606                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348287                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347559                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348288                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348610                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348611                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349341                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348612                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348613                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349342                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347560                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349343                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348290                            33.73          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348614                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348291                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349344                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348615                            27.79          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348616                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347563                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348293                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347564                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349347                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348294                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347565                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349348                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348619                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348295                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347566                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347567                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348296                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348298                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350101                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350103                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350108                                9         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17350109                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348620                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348621                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349350                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348622                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349352                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349353                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349413                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349090                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348361                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347632                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349091                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348362                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349416                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348363                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347571                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349354                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348625                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349355                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347573                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348626                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349356                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347574                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348627                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347575                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348628                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349358                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348629                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349093                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348364                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349417                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347636                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349095                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349336                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347159                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348210                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348212                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348213                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347554                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348283                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348284                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348214                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349337                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347555                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348215                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348216                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349338                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348285                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347556                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348109                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348111                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348112                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348114                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348286                               29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348115                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348117                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348118                             36.2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348120                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348123                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348125                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349777                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347995                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349778                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347996                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347997                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347998                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349780                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349781                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349783                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349786                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349787                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349789                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349791                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349794                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349795                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349796                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349798                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347200                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347202                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347203                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347204                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347205                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347206                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347208                               29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347209                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347210                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347211                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347212                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347213                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347214                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347216                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347218                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347219                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349000                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347220                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349003                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347221                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349004                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349005                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349006                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347224                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347225                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349008                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347226                             23.1          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347227                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347229                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349012                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347230                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349013                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349014                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347232                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349015                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348029                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347301                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348030                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347302                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347303                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348033                            48.87          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347304                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347305                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349016                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347235                            34.95          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349018                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347236                            25.38          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349019                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347237                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347238                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347239                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349020                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349021                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349022                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347240                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349023                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349024                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347242                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347243                            22.91          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349026                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347244                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349027                                2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349028                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347246                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347247                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347248                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347249                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349030                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348301                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348302                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348303                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349032                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347250                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349033                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348304                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347251                               29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348305                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347252                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348306                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347253                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347981                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349763                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347982                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347983                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349766                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349767                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347985                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347986                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349769                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347987                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348307                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347254                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349037                               35          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347255                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349038                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347256                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348309                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349039                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347257                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347258                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348310                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348311                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348312                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348313                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347260                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348314                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349043                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347261                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348315                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347262                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349044                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348316                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347263                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347264                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347988                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349770                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349772                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347990                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347991                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349775                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347993                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349776                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347994                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347265                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348318                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349048                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348319                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347266                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347267                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347268                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347269                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348320                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348321                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348322                               38          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348323                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347270                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349053                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348324                               32          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349054                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348325                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348326                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349055                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347273                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349056                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347274                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349057                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347275                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348328                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349058                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347277                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347278                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347600                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348330                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348331                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348333                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347604                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347605                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348334                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349063                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347281                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349064                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348335                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348336                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349065                               29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347283                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348337                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349067                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348338                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347285                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348339                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349068                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347288                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347289                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348340                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347611                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349070                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348341                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349071                               34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348342                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347613                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349072                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348343                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347614                               34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349073                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348345                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349074                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347616                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347292                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348346                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347293                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348347                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347294                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348348                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347295                                4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347619                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347296                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348349                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349078                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349079                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347297                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347298                               38          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349400                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349401                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349402                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347620                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347621                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349403                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348351                                3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349080                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348352                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347623                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349081                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349406                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349082                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348353                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349083                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348354                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349407                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349084                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349409                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349085                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348356                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347627                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347628                               21         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17348357                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348358                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348359                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349089                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349497                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348768                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348769                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349499                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349820                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349821                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349822                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348770                               24         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17348771                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348772                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349826                               22         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17348773                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349827                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348774                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349828                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348775                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349829                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348776                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348777                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348779                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349830                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349831                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349832                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349833                               32          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348780                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348781                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349835                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348782                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349836                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349837                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348784                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349838                               35          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348785                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348786                               29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349839                                9         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17348787                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349840                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349841                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349842                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349843                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348790                               29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348792                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348797                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348798                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348799                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349851                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349852                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349853                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349855                               33          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349857                            41.91          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349862                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349864                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349899                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348001                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348002                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348003                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348008                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348009                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348011                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348012                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349869                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349871                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349873                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348013                               32          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348014                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348016                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348018                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348019                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348020                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348021                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348023                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348024                                4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348025                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348026                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349875                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349876                               17         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17349877                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349878                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349879                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349882                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349883                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349884                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349885                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349893                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349896                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347125                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347126                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347127                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347128                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348738                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347685                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349468                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347686                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348740                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349470                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349471                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349953                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349954                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349959                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349962                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349964                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347129                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347130                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348743                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347690                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349472                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349473                                2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347691                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348744                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349474                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347692                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349475                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347694                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349476                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348747                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349477                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347697                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349479                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349800                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349801                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349802                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348750                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349804                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349480                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347131                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347132                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347133                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347134                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347135                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347138                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347140                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347142                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347143                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349968                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349971                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349974                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349978                            42.82          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347548                               32          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349982                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349983                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349988                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349992                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349995                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349996                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348751                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348752                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349805                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349481                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349806                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349482                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348753                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349483                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349807                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348754                               29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349808                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348755                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348756                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349809                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349485                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348100                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348101                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348102                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347145                               47          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347146                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347147                            29.19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347148                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347149                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348600                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348201                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348202                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348203                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347150                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348204                                3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347152                            32.84          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348205                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348206                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347153                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347154                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348207                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348209                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348601                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349331                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348602                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349332                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349333                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348604                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348281                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347552                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348605                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347158                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349486                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348757                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348758                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349487                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348759                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349488                            36.71          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349811                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349812                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349813                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349814                               11         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17348761                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349815                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348762                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349491                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348764                                2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349817                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349818                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349494                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349819                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349495                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348767                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350199                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349760                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349761                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348270                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347541                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349324                            33.77          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348271                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347544                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348273                                4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348974                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348975                               39          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348976                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348978                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348979                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348980                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348982                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348983                                2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348984                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348986                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348988                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348992                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348993                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348995                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348996                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348274                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347545                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348999                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347110                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347111                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347115                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347116                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347117                            39.83          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347118                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347120                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347122                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347123                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347124                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348896                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348897                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348898                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348899                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349950                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349327                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349328                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349329                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348277                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349952                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348846                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349575                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347794                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348927                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349656                               32          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347875                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348928                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348929                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347876                                3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349659                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347877                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347878                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349576                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348848                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349902                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348850                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348851                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349580                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349581                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348854                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349583                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349907                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350090                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349584                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350093                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350095                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350096                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350098                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350099                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348930                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349585                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349909                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348857                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348858                               40          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348859                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349588                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349589                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348860                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349590                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349591                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348863                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349592                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349593                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349917                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348864                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348865                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349594                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349595                            39.81          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349596                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348867                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349597                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348869                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349598                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349599                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348870                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348873                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349926                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349927                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349929                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348877                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348878                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348879                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349933                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348882                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349935                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348883                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348884                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348885                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349939                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349660                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349661                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348932                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347674                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349457                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347675                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349458                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347676                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347677                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349459                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347678                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348730                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349460                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348732                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348888                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348889                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349942                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348933                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349662                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349663                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347881                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348934                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348935                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348936                            43.83          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349665                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348937                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347884                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349666                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349667                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347886                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349668                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349669                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349678                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347897                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348950                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348951                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349680                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348953                               13         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17349683                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349685                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348958                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348959                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349688                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349689                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348961                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349690                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348962                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349691                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348963                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347889                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348940                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348941                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349670                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348942                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349671                               11         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17349672                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349693                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348965                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349694                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349695                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348967                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349696                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349697                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348968                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348969                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349699                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348970                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348972                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348396                               23         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17347668                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348397                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348398                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347669                            38.88          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348399                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348943                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348944                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347891                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349673                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347892                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348946                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347894                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349676                               13         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17349677                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348949                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347896                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348720                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349450                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349451                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348723                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349462                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349463                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347681                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349464                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347682                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348735                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349465                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348736                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347684                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349466                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348737                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349467                               34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347670                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349453                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348724                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347671                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349454                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348725                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349455                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348726                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347673                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349456                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348727                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350196                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350197                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348478                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347749                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348479                                1          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348800                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348801                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349530                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348802                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349531                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348480                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348804                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347752                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348481                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348805                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348806                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348483                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348807                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349536                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348484                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348808                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347755                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348485                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348809                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349539                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348486                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348487                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347759                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348489                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348811                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349540                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348449                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349179                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347398                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347399                                2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349500                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349501                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348915                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347863                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348592                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349646                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348918                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349502                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347721                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348451                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349180                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349504                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349181                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349505                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348452                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348453                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347724                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349506                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349182                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347725                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349183                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348454                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349507                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347726                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348455                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349184                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349508                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347727                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349509                            25.77          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349185                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348456                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348457                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349186                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347729                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348458                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349187                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348459                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349189                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349510                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349511                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347730                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349512                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348460                               32          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347731                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347732                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349514                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348594                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347865                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349647                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347866                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348812                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349541                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349542                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348814                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348490                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347762                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348491                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349544                               36          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347763                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348816                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349545                               37          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348493                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348817                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347764                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349546                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349547                             32.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347765                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348495                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348819                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349548                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347767                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348496                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347768                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348497                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348499                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349550                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348822                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349552                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347770                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348823                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347772                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348825                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349554                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347773                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348827                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347775                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348828                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349557                               20         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17348829                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349558                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347776                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347777                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349559                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347778                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348830                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349560                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349561                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348832                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348833                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349562                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348834                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349563                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348462                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349191                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349515                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347734                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348463                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348919                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348595                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348597                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347868                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347869                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348598                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350080                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350082                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350083                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350085                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350089                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348921                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349650                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349651                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347870                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348923                            33.36          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349652                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348924                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347871                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349653                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349654                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347872                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348925                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348926                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347873                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348464                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349193                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349517                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349648                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348890                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349943                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348891                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348892                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348465                            36.85          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349518                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347737                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349519                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349195                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347738                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349196                            20.01          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347739                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348469                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349198                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349199                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349520                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347740                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349522                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347741                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349523                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348471                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347743                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348472                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349525                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348596                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349649                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348893                               34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348894                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347744                                4          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348473                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349526                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349527                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348474                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348475                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349528                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348835                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349565                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347784                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349566                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347785                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348838                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349567                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348839                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349568                               16         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17347787                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349569                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347746                                3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347747                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348476                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349529                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348477                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347789                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348840                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349570                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349571                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349572                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348844                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349573                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348845                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349574                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347380                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349162                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347381                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348434                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349163                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349164                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348435                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347383                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348436                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349165                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347384                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348437                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347708                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349166                            31.48          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347385                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347386                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347387                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347389                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347710                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348440                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348441                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349170                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347713                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349171                            37.52          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347390                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348443                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349172                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347391                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348444                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349173                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347392                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348445                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347393                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347717                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347394                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348447                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347718                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347395                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348448                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347396                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348427                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349157                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348428                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347375                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349158                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350072                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350076                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347376                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347377                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347378                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347700                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348430                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349160                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350079                               20         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17348910                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348912                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349641                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348431                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348432                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348913                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349642                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348590                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348914                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347703                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349161                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349643                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348591                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349644                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347862                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349631                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348903                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347850                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347851                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348904                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349633                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348581                            31.07          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347852                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348425                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348426                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347373                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349155                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349634                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348582                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348583                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347854                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349636                               30          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348584                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347855                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348908                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349637                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348909                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347856                             40.8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348585                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349638                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348586                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347857                            44.61          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348587                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349156                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347374                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347859                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348588                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348578                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348579                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350062                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350066                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350067                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350068                               14         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17350069                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348900                               29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349630                               17         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17348571                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348096                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347367                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349624                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348572                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347843                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348573                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347844                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347845                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348097                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347368                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348574                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349627                               33          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347369                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348098                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348575                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347847                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349629                                6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348576                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348099                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349151                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348422                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348423                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347848                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348577                            28.74          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348424                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347371                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349154                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350046                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349610                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349612                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348560                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349290                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347832                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349614                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349291                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349615                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348563                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349292                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347834                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349616                               23         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17349293                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349617                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348565                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347836                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349294                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348566                               31          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349619                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347838                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349296                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347839                               29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349297                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348569                               29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349298                                3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350053                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350054                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350057                            20.96          MTA NEGAM          NO             NONIO            MTA                                  20070901
17350058                               15         LIBOR NEGAM         NO             NONIO            1ML                                  20070901
17350059                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349620                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349621                               27          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347840                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349622                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349623                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348570                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348265                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349318                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347537                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349319                            30.17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348267                               28          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347538                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348269                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349320                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347540                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349618                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348116                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347530                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347531                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347532                               13          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349314                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347533                               16          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348262                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349315                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348263                               24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347534                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349316                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348264                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349317                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348259                            44.01          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349310                                8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347191                               14          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348245                               11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347192                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347193                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347519                               12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348249                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347197                               19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347198                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347199                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349300                               17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349301                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348250                               22          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347522                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349304                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348252                                5          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349305                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347523                               20          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347524                               23          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348253                                7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347525                                9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348254                               15          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349307                               25          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349308                                0          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348256                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347527                               18          MTA NEGAM          NO             NONIO            MTA                                  20070901
17349309                               26          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348257                               21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17347528                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17348258                               10          MTA NEGAM          NO             NONIO            MTA                                  20070901
17207112                            37.11          MTA NEGAM          NO             NONIO            MTA                                  20070901
17207130                            43.47          MTA NEGAM          NO             NONIO            MTA                                  20070901
17207133                            38.96          MTA NEGAM          NO             NONIO            MTA                                  20070901
17207138                            41.83          MTA NEGAM          NO             NONIO            MTA                                  20070901
17207141                            37.67          MTA NEGAM          NO             NONIO            MTA                                  20070901
17207152                            30.78          MTA NEGAM          NO             NONIO            MTA                                  20070901
17207164                            43.94          MTA NEGAM          NO             NONIO            MTA                                  20070901
17207170                             46.8          MTA NEGAM          NO             NONIO            MTA                                  20070901
17207174                            43.53          MTA NEGAM          NO             NONIO            MTA                                  20070901
17207892                            24.65          MTA NEGAM          NO             NONIO            MTA                                  20070901
17207951                            26.79          MTA NEGAM          NO             NONIO            MTA                                  20070901
17207953                            43.92          MTA NEGAM          NO             NONIO            MTA                                  20070901
17214005                            35.17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17214030                            46.97          MTA NEGAM          NO             NONIO            MTA                                  20070901
17214736                            38.21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17214756                            47.79          MTA NEGAM          NO             NONIO            MTA                                  20070901
17181745                            34.76          MTA NEGAM          NO             NONIO            MTA                                  20070901
17181748                             37.6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17182430                            38.47          MTA NEGAM          NO             NONIO            MTA                                  20070901
17182446                               42          MTA NEGAM          NO             NONIO            MTA                                  20070901
17182488                            39.41          MTA NEGAM          NO             NONIO            MTA                                  20070901
17182495                            39.09          MTA NEGAM          NO             NONIO            MTA                                  20070901
17182499                             37.9          MTA NEGAM          NO             NONIO            MTA                                  20070901
17182511                            42.12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17200634                            31.09          MTA NEGAM          NO             NONIO            MTA                                  20070901
17200639                            44.84          MTA NEGAM          NO             NONIO            MTA                                  20070901
17200640                            35.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
17200658                            41.78          MTA NEGAM          NO             NONIO            MTA                                  20070901
17200705                            40.56          MTA NEGAM          NO             NONIO            MTA                                  20070901
17200724                            37.76          MTA NEGAM          NO             NONIO            MTA                                  20070901
17201525                            42.52          MTA NEGAM          NO             NONIO            MTA                                  20070901
17201549                            34.32          MTA NEGAM          NO             NONIO            MTA                                  20070901
17201563                             43.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
17201573                            33.88          MTA NEGAM          NO             NONIO            MTA                                  20070901
17202618                            32.39          MTA NEGAM          NO             NONIO            MTA                                  20070901
17202681                            43.32          MTA NEGAM          NO             NONIO            MTA                                  20070901
17202723                            33.24          MTA NEGAM          NO             NONIO            MTA                                  20070901
17201076                             25.6          MTA NEGAM          NO             NONIO            MTA                                  20070901
16819864                            32.91          MTA NEGAM          NO             NONIO            MTA                                  20070901
16847939                            26.64          MTA NEGAM          NO             NONIO            MTA                                  20070901
16852442                             31.3          MTA NEGAM          NO             NONIO            MTA                                  20070901
16963401                            30.02          MTA NEGAM          NO             NONIO            MTA                                  20070901
16974051                            36.82          MTA NEGAM          NO             NONIO            MTA                                  20070901
16974470                            38.98          MTA NEGAM          NO             NONIO            MTA                                  20070901
16978811                            38.88          MTA NEGAM          NO             NONIO            MTA                                  20070901
16981616                            45.34          MTA NEGAM          NO             NONIO            MTA                                  20070901
16991568                            41.42          MTA NEGAM          NO             NONIO            MTA                                  20070901
16991616                            35.19          MTA NEGAM          NO             NONIO            MTA                                  20070901
16991671                            42.53          MTA NEGAM          NO             NONIO            MTA                                  20070901
16991674                            34.85          MTA NEGAM          NO             NONIO            MTA                                  20070901
17000114                            23.43          MTA NEGAM          NO             NONIO            MTA                                  20070901
17000329                             33.6          MTA NEGAM          NO             NONIO            MTA                                  20070901
17001517                            48.75          MTA NEGAM          NO             NONIO            MTA                                  20070901
17001623                            40.17          MTA NEGAM          NO             NONIO            MTA                                  20070901
17002978                            41.19          MTA NEGAM          NO             NONIO            MTA                                  20070901
17004866                            28.84          MTA NEGAM          NO             NONIO            MTA                                  20070901
17012773                            49.38          MTA NEGAM          NO             NONIO            MTA                                  20070901
17013021                            36.33          MTA NEGAM          NO             NONIO            MTA                                  20070901
17013428                            35.03          MTA NEGAM          NO             NONIO            MTA                                  20070901
17013729                            41.36          MTA NEGAM          NO             NONIO            MTA                                  20070901
17014668                            22.87          MTA NEGAM          NO             NONIO            MTA                                  20070901
17014763                            36.43          MTA NEGAM          NO             NONIO            MTA                                  20070901
17015131                            39.64          MTA NEGAM          NO             NONIO            MTA                                  20070901
17016089                            38.69          MTA NEGAM          NO             NONIO            MTA                                  20070901
17016191                            45.68          MTA NEGAM          NO             NONIO            MTA                                  20070901
17016305                            33.73          MTA NEGAM          NO             NONIO            MTA                                  20070901
17016612                            46.04          MTA NEGAM          NO             NONIO            MTA                                  20070901
17020368                            38.12          MTA NEGAM          NO             NONIO            MTA                                  20070901
17021756                            48.21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17027409                            37.47          MTA NEGAM          NO             NONIO            MTA                                  20070901
17027503                            37.35          MTA NEGAM          NO             NONIO            MTA                                  20070901
17027646                            28.39          MTA NEGAM          NO             NONIO            MTA                                  20070901
17028145                            30.29          MTA NEGAM          NO             NONIO            MTA                                  20070901
17028149                            25.75          MTA NEGAM          NO             NONIO            MTA                                  20070901
17033342                             35.1          MTA NEGAM          NO             NONIO            MTA                                  20070901
17033485                            42.71          MTA NEGAM          NO             NONIO            MTA                                  20070901
17034395                            37.91          MTA NEGAM          NO             NONIO            MTA                                  20070901
17034513                            27.21          MTA NEGAM          NO             NONIO            MTA                                  20070901
17042735                            14.89          MTA NEGAM          NO             NONIO            MTA                                  20070901
17048271                            30.57          MTA NEGAM          NO             NONIO            MTA                                  20070901
17053341                            41.39          MTA NEGAM          NO             NONIO            MTA                                  20070901
17055541                            34.98          MTA NEGAM          NO             NONIO            MTA                                  20070901
17058009                             31.7          MTA NEGAM          NO             NONIO            MTA                                  20070901
17058668                             32.2          MTA NEGAM          NO             NONIO            MTA                                  20070901
17060522                             37.7          MTA NEGAM          NO             NONIO            MTA                                  20070901




--------------------------------------------------------------------------------




LOAN_SEQ                         NEXT_PAY_ADJ_DATE1         MARGIN            PER_RATE_CAP            MAX_RATE      MIN_RATE         PROPTYPE
16633091                                   20071101         2.875                       99            9.950            2.875       Single Family
16641416                                   20071101         3.750                       99            9.950            3.750       Single Family
16646717                                   20071201         2.375                       99            9.950            2.375       Single Family
16646724                                   20071101         3.750                       99            9.950            3.750            PUD
16839984                                   20080301         3.500                       99            9.950            3.500            PUD
16840239                                   20080301         3.625                       99            9.950            3.625            PUD
16844854                                   20080201         2.750                       99            9.950            2.750            PUD
16849474                                   20080201         3.500                       99            9.950            3.500       Single Family
17089267                                   20080501         3.750                       99            9.950            3.750            PUD
17169191                                   20080601         2.750                       99            9.950            2.750       Single Family
17182729                                   20080601         3.750                       99            9.950            3.750       Single Family
17201839                                   20080601         3.250                       99            9.950            3.250        Condominium
17201890                                   20080601         3.250                       99            9.950            3.250       Single Family
16564527                                   20071001         3.500                       99            9.950            3.500       Single Family
16818778                                   20080301         3.750                       99            9.950            3.750            PUD
16970088                                   20080301         3.625                       99            9.950            3.625       Single Family
16848772                                   20080201         3.625                       99            9.950            3.625       Single Family
17042771                                   20080501         3.250                       99            9.950            3.250       Single Family
17298893                                   20080901         3.750                       99            9.950            3.750       Single Family
17052033                                   20080501         3.750                       99            9.950            3.750       Single Family
16347818                                   20070901         3.375                       99            9.950            3.375       Single Family
16857295                                   20080301         3.750                       99            9.950            3.750       Single Family
16979415                                   20080301         3.125                       99            9.950            3.125       Single Family
17265878                                   20080901         3.500                       99            9.950            3.500       Single Family
17274231                                   20080801         3.500                       99            9.950            3.500            PUD
17274398                                   20080801         3.750                       99            9.950            3.750       Single Family
17278365                                   20080801         3.750                       99            9.950            3.750       Single Family
17247510                                   20080801         3.750                       99            9.950            3.750       Single Family
17256316                                   20080801         3.250                       99            9.950            3.250       Single Family
17256965                                   20080801         3.000                       99            9.950            3.000         Townhouse
17230610                                   20080901         3.375                       99            9.950            3.375       Single Family
17231368                                   20080801         2.750                       99            9.950            2.750        2-4 Family
17243888                                   20080701         3.125                       99            9.950            3.125       Single Family
17243916                                   20080701         3.500                       99            9.950            3.500            PUD
17243917                                   20080701         3.250                       99            9.950            3.250       Single Family
17246995                                   20080701         3.250                       99            9.950            3.250       Single Family
17248627                                   20080701         3.500                       99            9.950            3.500       Single Family
17252906                                   20080701         3.375                       99            9.950            3.375       Single Family
17257000                                   20080701         3.000                       99            9.950            3.000       Single Family
17259600                                   20080701         3.750                       99            9.950            3.750            PUD
17238817                                   20080701         3.500                       99            9.950            3.500        2-4 Family
17238835                                   20080701         3.250                       99            9.950            3.250       Single Family
17231747                                   20080701         3.750                       99            9.950            3.750        Condominium
17231752                                   20080701         3.750                       99            9.950            3.750        Condominium
17231755                                   20080701         3.750                       99            9.950            3.750        Condominium
17230236                                   20080601         3.750                       99            9.950            3.750       Single Family
17230307                                   20080701         3.000                       99            9.950            3.000       Single Family
17231115                                   20080701         3.500                       99            9.950            3.500            PUD
17231182                                   20080701         3.500                       99            9.950            3.500       Single Family
17229306                                   20080701         3.750                       99            9.950            3.750       Single Family
17202094                                   20080701         3.375                       99            9.950            3.375       Single Family
17202180                                   20080701         3.625                       99            9.950            3.625       Single Family
17202226                                   20080501         3.750                       99            9.950            3.750       Single Family
17214352                                   20080401         2.375                       99           10.950            2.375            PUD
17214353                                   20080401         3.000                       99           10.950            3.000            PUD
17218849                                   20080701         3.375                       99            9.950            3.375       Single Family
17221875                                   20080701         3.750                       99            9.950            3.750       Single Family
17224452                                   20080701         3.750                       99            9.950            3.750        2-4 Family
17160348                                   20080501         3.750                       99            9.950            3.750            PUD
17160357                                   20080601         3.500                       99            9.950            3.500       Single Family
17245913                                   20080801         3.500                       99            9.950            3.500       Single Family
17249947                                   20080701         3.500                       99            9.950            3.500       Single Family
17221467                                   20080801         3.250                       99            9.950            3.250            PUD
17229401                                   20080701         3.750                       99            9.950            3.750        Condominium
17217437                                   20080701         3.750                       99            9.950            3.750       Single Family
17219061                                   20080701         3.250                       99            9.950            3.250            PUD
17304781                                   20080901         2.875                       99            9.950            2.875         Townhouse
17303102                                   20080901         3.750                       99            9.950            3.750       Single Family
17266303                                   20080701         3.750                       99            9.950            3.750       Single Family
17263956                                   20080701         3.250                       99            9.950            3.250       Single Family
17265575                                   20080701         3.750                       99            9.950            3.750       Single Family
17312285                                   20080901         3.375                       99            9.950            3.375       Single Family
17303916                                   20080901         3.375                       99            9.950            3.375            PUD
17295248                                   20080901         3.500                       99            9.950            3.500       Single Family
17302117                                   20080901         3.500                       99            9.950            3.500       Single Family
16707906                                   20071201         3.500                       99           10.950            3.500            PUD
17298130                                   20080901         3.500                       99            9.950            3.500       Single Family
17298898                                   20080901         3.125                       99            9.950            3.125       Single Family
17302224                                   20080901         3.500                       99            9.950            3.500       Single Family
17303582                                   20080901         2.750                       99            9.950            2.750       Single Family
17275441                                   20080901         3.375                       99            9.950            3.375       Single Family
17280160                                   20080901         3.500                       99            9.950            3.500       Single Family
17286726                                   20080901         3.250                       99            9.950            3.250       Single Family
16775675                                   20080301         3.625                       99            9.950            3.625       Single Family
17295257                                   20080901         3.250                       99            9.950            3.250       Single Family
17247451                                   20080801         3.500                       99            9.950            3.500       Single Family
17204126                                   20080701         3.500                       99            9.950            3.500            PUD
16717374                                   20071201         3.500                       99            9.950            3.500       Single Family
17048205                                   20080501         3.375                       99            9.950            3.375            PUD
17009135                                   20080301         3.125                       99            9.950            3.125       Single Family
17002010                                   20080301         3.750                       99            9.950            3.750            PUD
16990078                                   20080301         3.625                       99            9.950            3.625       Single Family
16990303                                   20080301         3.750                       99            9.950            3.750       Single Family
16991800                                   20080301         2.500                       99            9.950            2.500       Single Family
16968398                                   20071101         3.750                       99            9.950            3.750            PUD
16968626                                   20080301         3.500                       99            9.950            3.500       Single Family
16859493                                   20080201         3.500                       99            9.950            3.500            PUD
16856406                                   20080201         2.750                       99            9.950            2.750       Single Family
16856655                                   20080301         3.750                       99            9.950            3.750        Condominium
16840071                                   20080201         3.125                       99            9.950            3.125       Single Family
16851387                                   20080201         3.750                       99            9.950            3.750       Single Family
17182749                                   20080701         3.500                       99            9.950            3.500       Single Family
17226618                                   20080601         3.625                       99            9.950            3.625       Single Family
17226700                                   20080701         2.875                       99            9.950            2.875            PUD
17303911                                   20080901         3.500                       99            9.950            3.500       Single Family
17304321                                   20080901         3.125                       99            9.950            3.125       Single Family
17309089                                   20080901         3.625                       99            9.950            3.625       Single Family
17303592                                   20080901         3.500                       99            9.950            3.500       Single Family
17293528                                   20080901         3.125                       99            9.950            3.125       Single Family
17298114                                   20080901         2.750                       99            9.950            2.750       Single Family
17299607                                   20080901         3.375                       99            9.950            3.375       Single Family
17301591                                   20080901         3.125                       99            9.950            3.125       Single Family
17301808                                   20080901         3.500                       99            9.950            3.500            PUD
17302173                                   20080901         3.500                       99            9.950            3.500       Single Family
17280106                                   20080801         3.125                       99            9.950            3.125            PUD
17286721                                   20080901         3.500                       99            9.950            3.500       Single Family
17279637                                   20080901         3.375                       99            9.950            3.375       Single Family
17279639                                   20080801         2.875                       99            9.950            2.875       Single Family
17217078                                   20080601         2.875                       99            9.950            2.875       Single Family
17228992                                   20080701         3.750                       99            9.950            3.750        2-4 Family
17231718                                   20080801         3.750                       99            9.950            3.750       Single Family
17256978                                   20080801         3.500                       99            9.950            3.500        2-4 Family
17263499                                   20080801         3.375                       99            9.950            3.375       Single Family
17265594                                   20080801         3.750                       99            9.950            3.750       Single Family
17265916                                   20080801         3.750                       99            9.950            3.750       Single Family
17267726                                   20080801         3.750                       99            9.950            3.750        Condominium
17267751                                   20080801         3.750                       99            9.950            3.750       Single Family
17274433                                   20080801         3.500                       99            9.950            3.500        2-4 Family
17275564                                   20080801         3.500                       99            9.950            3.500       Single Family
17275584                                   20080801         2.500                       99            9.950            2.500       Single Family
17275605                                   20080801         3.250                       99            9.950            3.250            PUD
17279075                                   20080801         3.750                       99            9.950            3.750        Condominium
17301868                                   20080801         3.250                       99            9.950            3.250       Single Family
17204135                                   20080801         3.375                       99            9.950            3.375       Single Family
17207160                                   20080801         3.500                       99            9.950            3.500       Single Family
17218493                                   20080801         2.875                       99            9.950            2.875       Single Family
17224191                                   20080801         2.500                       99            9.950            2.500       Single Family
17229990                                   20080801         2.375                       99            9.950            2.375       Single Family
17230502                                   20080801         3.750                       99            9.950            3.750       Single Family
17230599                                   20080801         3.750                       99            9.950            3.750       Single Family
17230477                                   20080801         3.500                       99            9.950            3.500       Single Family
17233865                                   20080801         3.375                       99            9.950            3.375       Single Family
17242837                                   20080801         2.750                       99            9.950            2.750       Single Family
17242900                                   20080801         3.625                       99            9.950            3.625        2-4 Family
17242743                                   20080801         3.375                       99            9.950            3.375       Single Family
17244062                                   20080801         3.375                       99            9.950            3.375        Condominium
17244517                                   20080801         3.500                       99            9.950            3.500       Single Family
17245891                                   20080801         2.875                       99            9.950            2.875        2-4 Family
17245893                                   20080801         2.875                       99            9.950            2.875       Single Family
17245894                                   20080801         2.875                       99            9.950            2.875        2-4 Family
17245895                                   20080801         2.875                       99            9.950            2.875        2-4 Family
17246618                                   20080801         3.250                       99            9.950            3.250       Single Family
17246621                                   20080801         3.250                       99            9.950            3.250       Single Family
17247394                                   20080801         3.375                       99            9.950            3.375        Condominium
17247554                                   20080801         3.750                       99            9.950            3.750       Single Family
17247701                                   20080801         3.500                       99            9.950            3.500       Single Family
17250001                                   20080801         3.500                       99            9.950            3.500       Single Family
17251420                                   20080801         2.875                       99            9.950            2.875       Single Family
17251430                                   20080801         2.875                       99            9.950            2.875       Single Family
17255162                                   20080801         3.500                       99            9.950            3.500       Single Family
17255967                                   20080801         3.625                       99            9.950            3.625        2-4 Family
17255924                                   20080801         3.500                       99            9.950            3.500       Single Family
17256326                                   20080801         3.000                       99            9.950            3.000       Single Family
17256884                                   20080801         3.500                       99            9.950            3.500            PUD
17256911                                   20080801         3.500                       99            9.950            3.500       Single Family
17259544                                   20080801         3.750                       99            9.950            3.750       Single Family
17263531                                   20080801         3.500                       99            9.950            3.500       Single Family
17264090                                   20080801         3.250                       99            9.950            3.250       Single Family
17265501                                   20080801         3.750                       99            9.950            3.750       Single Family
17265538                                   20080801         3.750                       99            9.950            3.750        2-4 Family
17266227                                   20080801         3.500                       99            9.950            3.500       Single Family
17266267                                   20080801         3.750                       99            9.950            3.750       Single Family
17266278                                   20080801         3.500                       99            9.950            3.500       Single Family
17267288                                   20080801         3.500                       99            9.950            3.500       Single Family
17267258                                   20080801         3.750                       99            9.950            3.750        Condominium
17272354                                   20080801         3.500                       99            9.950            3.500            PUD
17274291                                   20080801         3.500                       99            9.950            3.500        Condominium
17274343                                   20080801         3.375                       99            9.950            3.375        Condominium
17274358                                   20080801         2.875                       99            9.950            2.875        2-4 Family
17274359                                   20080801         2.875                       99            9.950            2.875        2-4 Family
17274360                                   20080801         2.875                       99            9.950            2.875        2-4 Family
17275509                                   20080801         3.375                       99            9.950            3.375       Single Family
17275511                                   20080801         3.000                       99            9.950            3.000       Single Family
17275549                                   20080801         3.750                       99            9.950            3.750        2-4 Family
17278988                                   20080801         3.500                       99            9.950            3.500       Single Family
17279045                                   20080801         3.750                       99            9.950            3.750       Single Family
17279649                                   20080801         3.625                       99            9.950            3.625       Single Family
17293514                                   20080901         3.500                       99            9.950            3.500       Single Family
17295293                                   20080801         3.250                       99            9.950            3.250       Single Family
17297155                                   20080801         3.750                       99            9.950            3.750       Single Family
17298928                                   20080901         3.250                       99            9.950            3.250       Single Family
17304864                                   20080901         2.500                       99            9.950            2.500        2-4 Family
16721653                                   20080301         3.500                       99            9.950            3.500       Single Family
17128723                                   20080501         3.375                       99            9.950            3.375        2-4 Family
17243247                                   20080701         3.750                       99            9.950            3.750       Single Family
17243250                                   20080701         3.500                       99            9.950            3.500       Single Family
17243890                                   20080701         3.750                       99            9.950            3.750       Single Family
17243911                                   20080701         3.375                       99            9.950            3.375       Single Family
17215693                                   20080601         3.750                       99            9.950            3.750       Single Family
17215712                                   20080701         3.250                       99            9.950            3.250       Single Family
17217952                                   20080701         3.625                       99            9.950            3.625       Single Family
17248651                                   20080301         3.650                       99            9.950            3.650       Single Family
17219526                                   20080701         3.750                       99            9.950            3.750       Single Family
17224492                                   20080701         3.625                       99            9.950            3.625        2-4 Family
17224526                                   20080701         3.375                       99            9.950            3.375       Single Family
17224527                                   20080701         3.125                       99            9.950            3.125       Single Family
17226676                                   20080701         3.500                       99            9.950            3.500            PUD
17228907                                   20080701         3.500                       99            9.950            3.500       Single Family
17229015                                   20080701         3.500                       99            9.950            3.500       Single Family
17229273                                   20080701         3.750                       99            9.950            3.750       Single Family
17229352                                   20080701         3.500                       99            9.950            3.500            PUD
17230227                                   20080701         3.500                       99            9.950            3.500       Single Family
17230272                                   20080701         3.750                       99            9.950            3.750       Single Family
17231164                                   20080701         3.750                       99            9.950            3.750       Single Family
17128891                                   20080501         3.500                       99            9.950            3.500       Single Family
17148884                                   20080501         3.375                       99            9.950            3.375       Single Family
17154737                                   20080501         3.500                       99            9.950            3.500       Single Family
17278453                                   20080901         3.500                       99            9.950            3.500       Single Family
17293485                                   20080801         3.750                       99            9.950            3.750       Single Family
17293547                                   20080901         2.500                       99            9.950            2.500       Single Family
17267369                                   20080901         3.250                       99            9.950            3.250       Single Family
17003387                                   20080301         3.375                       99            9.950            3.375            PUD
17012781                                   20080301         3.250                       99            9.950            3.250       Single Family
17000369                                   20080301         3.750                       99            9.950            3.750       Single Family
17000373                                   20080301         3.500                       99            9.950            3.500        Condominium
16852931                                   20080201         3.750                       99            9.950            3.750        Condominium
16859252                                   20080301         3.500                       99            9.950            3.500       Single Family
16965266                                   20080301         3.750                       99            9.950            3.750       Single Family
16965493                                   20080301         3.750                       99            9.950            3.750       Single Family
16968216                                   20080301         3.750                       99            9.950            3.750       Single Family
16970796                                   20080301         3.750                       99            9.950            3.750        2-4 Family
16974186                                   20080301         3.625                       99            9.950            3.625       Single Family
16990139                                   20080301         3.375                       99            9.950            3.375       Single Family
16990385                                   20080301         3.625                       99            9.950            3.625       Single Family
16823966                                   20080201         2.250                       99            9.950            2.250       Single Family
16824240                                   20080201         3.375                       99            9.950            3.375       Single Family
16835173                                   20080301         3.750                       99            9.950            3.750            PUD
16968047                                   20080301         3.500                       99            9.950            3.500       Single Family
16970308                                   20080401         3.500                       99            9.950            3.500       Single Family
16982669                                   20080301         3.625                       99            9.950            3.625            PUD
16997888                                   20080301         3.000                       99            9.950            3.000       Single Family
16650854                                   20071101         3.250                       99            9.950            3.250       Single Family
16650125                                   20071101         3.750                       99            9.950            3.750            PUD
16602614                                   20071101         3.375                       99            9.950            3.375       Single Family
16575124                                   20071101         3.750                       99            9.950            3.750       Single Family
16706199                                   20080301         3.000                       99            9.950            3.000       Single Family
16685486                                   20071201         3.125                       99            9.950            3.125       Single Family
16814864                                   20120101         3.325                       99            9.950            3.325       Single Family
16814853                                   20080101         3.450                       99            9.950            3.450       Single Family
16814877                                   20120101         3.450                       99            9.950            3.450       Single Family
16966566                                   20080201         3.450                       99            9.950            3.450        Condominium
17004231                                   20080301         3.450                       99            9.950            3.450       Single Family
16814903                                   20120101         3.450                       99            9.950            3.450            PUD
16848716                                   20120201         3.200                       99            9.950            3.200       Single Family
17004242                                   20080201         3.450                       99            9.950            3.450        Condominium
17156420                                   20080501         3.500                       99            9.950            3.500       Single Family
16814904                                   20120101         3.450                       99            9.950            3.450       Single Family
16966595                                   20120201         3.325                       99            9.950            3.325       Single Family
17303284                                   20080501         2.250                       99            9.950            2.250       Single Family
17303285                                   20080501         2.250                       99            9.950            2.250       Single Family
17303287                                   20080501         2.250                       99            9.950            2.250       Single Family
17303288                                   20080601         2.250                       99            9.950            2.250       Single Family
17312468                                   20080701         2.250                       99            9.950            2.250       Single Family
17228464                                   20080601         2.500                       99            9.950            2.500       Single Family
17228465                                   20080601         3.000                       99            9.950            3.000       Single Family
17228466                                   20080601         3.750                       99            9.950            3.750       Single Family
17228467                                   20080501         3.500                       99            9.950            3.500       Single Family
17228468                                   20080601         3.500                       99            9.950            3.500       Single Family
17228469                                   20080601         3.125                       99            9.950            3.125       Single Family
17228471                                   20080601         3.750                       99            9.950            3.750       Single Family
17228472                                   20080601         3.375                       99            9.950            3.375       Single Family
17228473                                   20080601         3.750                       99            9.950            3.750        2-4 Family
17228474                                   20080601         3.375                       99            9.950            3.375        Condominium
17228475                                   20080601         3.500                       99            9.950            3.500            PUD
17228476                                   20080601         2.400                       99            9.950            2.400       Single Family
17228477                                   20080601         3.250                       99            9.950            3.250       Single Family
17228478                                   20080601         3.250                       99            9.950            3.250       Single Family
17228479                                   20080601         3.750                       99            9.950            3.750        Condominium
17228480                                   20080601         2.875                       99            9.950            2.875       Single Family
17228481                                   20080601         3.125                       99            9.950            3.125       Single Family
17228482                                   20080601         3.500                       99            9.950            3.500       Single Family
17228483                                   20080601         3.750                       99            9.950            3.750        2-4 Family
17228484                                   20080601         3.750                       99            9.950            3.750       Single Family
17244315                                   20080601         3.000                       99            9.950            3.000       Single Family
17244316                                   20080601         3.750                       99            9.950            3.750       Single Family
17308894                                   20080801         3.500                       99           12.000            3.500       Single Family
17308896                                   20080801         4.750                       99           12.000            4.750       Single Family
17308897                                   20080801         3.500                       99           12.000            3.500       Single Family
17308910                                   20080801         3.250                       99           12.000            3.250       Single Family
17308911                                   20080801         3.250                       99           12.000            3.250       Single Family
17308912                                   20080801         3.500                       99           12.000            3.500       Single Family
17308913                                   20080801         2.875                       99           12.000            2.875       Single Family
17308906                                   20080801         3.500                       99           12.000            3.500       Single Family
17308907                                   20080801         3.500                       99           12.000            3.500        2-4 Family
17308908                                   20080801         2.875                       99           12.000            2.875       Single Family
17308914                                   20080801         3.250                       99           12.000            3.250       Single Family
17308915                                   20120901         3.500                       99           12.000            3.500       Single Family
17308916                                   20080801         2.875                       99           12.000            2.875       Single Family
17308917                                   20080801         3.875                       99           12.000            3.875       Single Family
17308898                                   20080801         3.375                       99            9.950            3.375       Single Family
17308900                                   20080801         3.500                       99           12.000            3.500       Single Family
17308901                                   20080801         3.500                       99           12.000            3.500       Single Family
17308966                                   20080801         3.250                       99           12.000            3.250            PUD
17308967                                   20080801         2.625                       99           12.000            2.625       Single Family
17308968                                   20080801         3.500                       99           12.000            3.500        Condominium
17308969                                   20080801         4.750                       99           12.000            4.750       Single Family
17308970                                   20080801         4.750                       99           12.000            4.750       Single Family
17308971                                   20080801         2.500                       99           12.000            2.500       Single Family
17308972                                   20080801         3.000                       99           12.000            3.000       Single Family
17308973                                   20090801         3.500                       99           12.000            3.500       Single Family
17308754                                   20080801         3.375                       99           12.000            3.375       Single Family
17308756                                   20080801         4.375                       99           12.000            4.375            PUD
17308974                                   20080801         4.750                       99           12.000            4.750       Single Family
17308975                                   20080801         4.375                       99           12.000            4.375       Single Family
17308976                                   20120801         3.500                       99           12.000            3.500       Single Family
17308977                                   20080801         3.250                       99           12.000            3.250       Single Family
17308823                                   20080801         3.125                       99           12.000            3.125       Single Family
17308825                                   20080801         3.250                       99           12.000            3.250       Single Family
17308902                                   20080801         3.500                       99           12.000            3.500       Single Family
17308903                                   20080801         2.875                       99           12.000            2.875       Single Family
17308904                                   20080801         3.500                       99           12.000            3.500       Single Family
17308905                                   20080801         3.500                       99           12.000            3.500        2-4 Family
17308978                                   20120801         3.500                       99           12.000            3.500       Single Family
17308979                                   20080801         3.500                       99           12.000            3.500       Single Family
17308980                                   20080801         3.500                       99           12.000            3.500       Single Family
17308981                                   20080801         4.500                       99           12.000            4.500       Single Family
17308982                                   20080801         2.375                       99            9.950            2.375            PUD
17308983                                   20080901         4.375                       99           12.000            4.375            PUD
17308984                                   20080901         4.375                       99           12.000            4.375            PUD
17308985                                   20080801         4.750                       99           12.000            4.750       Single Family
17308918                                   20080801         3.500                       99           12.000            3.500       Single Family
17308919                                   20080801         2.750                       99           12.000            2.750       Single Family
17308921                                   20080801         3.250                       99           12.000            3.250            PUD
17308925                                   20080801         3.500                       99           12.000            3.500       Single Family
17308926                                   20080801         2.250                       99           12.000            2.250       Single Family
17308927                                   20080801         4.250                       99           12.000            4.250            PUD
17308928                                   20080801         3.500                       99           12.000            3.500            PUD
17308929                                   20080801         3.500                       99           12.000            3.500       Single Family
17308683                                   20080201         3.375                       99           12.000            3.375       Single Family
17308684                                   20080501         3.250                       99            9.950            3.250       Single Family
17308685                                   20080501         3.500                       99           12.000            3.500       Single Family
17308689                                   20080801         2.625                       99           12.000            2.625       Single Family
17308691                                   20080601         3.250                       99           12.000            3.250        2-4 Family
17308692                                   20080701         2.875                       99           12.000            2.875       Single Family
17308693                                   20080301         3.125                       99           12.000            3.125       Single Family
17308694                                   20100701         3.250                       99           12.000            3.250       Single Family
17308695                                   20080701         3.500                       99           12.000            3.500       Single Family
17308697                                   20080801         3.625                       99           12.000            3.625       Single Family
17308698                                   20120701         2.625                       99           12.000            2.625            PUD
17308699                                   20080501         2.250                       99            9.950            2.250        Condominium
17308700                                   20080201         2.875                       99            9.950            2.875       Single Family
17308702                                   20080701         3.000                       99           12.000            3.000       Single Family
17308703                                   20080801         4.750                       99           12.000            4.750        2-4 Family
17308704                                   20100801         2.250                       99           12.000            2.250       Single Family
17308705                                   20080801         4.625                       99           12.000            4.625            PUD
17308706                                   20080801         4.375                       99           12.000            4.375       Single Family
17308707                                   20080801         3.625                       99           12.000            3.625       Single Family
17308708                                   20080901         3.500                       99            9.950            3.500        2-4 Family
17308709                                   20120801         4.875                       99           12.000            4.875        Condominium
17308710                                   20080801         2.750                       99           12.000            2.750            PUD
17308711                                   20080701         3.500                       99           12.000            3.500       Single Family
17308713                                   20080301         2.875                       99           12.000            2.875       Single Family
17308714                                   20080401         4.125                       99           12.000            4.125       Single Family
17308715                                   20080501         3.500                       99           12.000            3.500            PUD
17308716                                   20090601         2.875                       99           12.000            2.875       Single Family
17308718                                   20120801         3.375                       99           12.000            3.375       Single Family
17308719                                   20080801         3.500                       99           12.000            3.500        2-4 Family
17308720                                   20080701         3.500                       99           12.000            3.500        2-4 Family
17308721                                   20080701         3.500                       99           12.000            3.500       Single Family
17308930                                   20080801         4.500                       99           12.000            4.500            PUD
17308931                                   20100801         3.500                       99           12.000            3.500       Single Family
17308933                                   20080801         3.250                       99           12.000            3.250        Condominium
17308826                                   20080701         2.875                       99           12.000            2.875            PUD
17308827                                   20080801         3.500                       99           12.000            3.500            PUD
17308828                                   20080801         3.250                       99            9.950            3.250       Single Family
17308829                                   20080801         3.250                       99           12.000            3.250            PUD
17308722                                   20080801         3.500                       99           12.000            3.500        Condominium
17308723                                   20080701         4.875                       99           12.000            4.875        2-4 Family
17308724                                   20080801         4.375                       99           12.000            4.375        2-4 Family
17308725                                   20080701         2.625                       99           12.000            2.625       Single Family
17308726                                   20080701         3.500                       99           12.000            3.500        Condominium
17308727                                   20080701         3.500                       99           12.000            3.500        2-4 Family
17308728                                   20080701         3.500                       99           12.000            3.500       Single Family
17308729                                   20080701         2.250                       99           12.000            2.250       Single Family
17308730                                   20080701         3.000                       99            9.950            3.000        Condominium
17308731                                   20080701         3.500                       99           12.000            3.500        2-4 Family
17308732                                   20080701         3.500                       99           12.000            3.500            PUD
17308733                                   20080801         2.625                       99           12.000            2.625       Single Family
17308734                                   20080801         3.500                       99           12.000            3.500       Single Family
17308735                                   20080701         2.875                       99           12.000            2.875       Single Family
17308736                                   20100701         3.000                       99           12.000            3.000       Single Family
17308738                                   20080801         2.500                       99           12.000            2.500            PUD
17308739                                   20080701         4.250                       99           12.000            4.250       Single Family
17308740                                   20080701         3.500                       99           12.000            3.500       Single Family
17308741                                   20120701         3.375                       99           12.000            3.375       Single Family
17308742                                   20080801         3.500                       99           12.000            3.500        2-4 Family
17308743                                   20120801         2.875                       99           12.000            2.875        Condominium
17308744                                   20120801         2.750                       99           12.000            2.750       Single Family
17308745                                   20080701         3.500                       99           12.000            3.500       Single Family
17308746                                   20080801         3.500                       99           12.000            3.500       Single Family
17308747                                   20100801         4.625                       99           12.000            4.625       Single Family
17308749                                   20080601         3.125                       99            9.950            3.125            PUD
17308750                                   20080801         3.125                       99           12.000            3.125       Single Family
17308751                                   20080801         3.125                       99           12.000            3.125       Single Family
17308752                                   20080801         3.500                       99           12.000            3.500       Single Family
17308753                                   20120801         3.500                       99           12.000            3.500       Single Family
17308758                                   20080301         3.375                       99           12.000            3.375        Condominium
17308759                                   20120401         3.000                       99           12.000            3.000       Single Family
17308761                                   20080401         3.500                       99           12.000            3.500            PUD
17308763                                   20080401         2.500                       99           12.000            2.500        Condominium
17308764                                   20080801         3.500                       99           12.000            3.500       Single Family
17308765                                   20080801         3.250                       99           12.000            3.250       Single Family
17308767                                   20080601         2.875                       99            9.950            2.875       Single Family
17308768                                   20080501         3.125                       99           12.000            3.125       Single Family
17308771                                   20080501         3.500                       99           12.000            3.500            PUD
17308772                                   20100501         3.500                       99           12.000            3.500       Single Family
17308774                                   20080501         3.500                       99           12.000            3.500       Single Family
17308775                                   20090501         3.875                       99           12.000            3.875        Condominium
17308776                                   20120601         3.500                       99           12.000            3.500       Single Family
17308778                                   20080801         3.500                       99            9.950            3.500       Single Family
17308779                                   20080701         3.500                       99           12.000            3.500            PUD
17308781                                   20080801         3.500                       99           12.000            3.500       Single Family
17308782                                   20080601         3.500                       99           12.000            3.500       Single Family
17308783                                   20080701         3.500                       99           12.000            3.500        Condominium
17308784                                   20100701         3.375                       99           12.000            3.375        Condominium
17308785                                   20080701         3.500                       99           12.000            3.500       Single Family
17308787                                   20080701         3.500                       99           12.000            3.500       Single Family
17308789                                   20080701         3.250                       99           12.000            3.250       Single Family
17308790                                   20080701         3.500                       99           12.000            3.500            PUD
17308791                                   20080701         3.500                       99           12.000            3.500        2-4 Family
17308792                                   20080701         3.500                       99           12.000            3.500        2-4 Family
17308793                                   20080801         3.500                       99           12.000            3.500       Single Family
17308794                                   20080701         3.500                       99           12.000            3.500       Single Family
17308795                                   20080801         3.500                       99           12.000            3.500       Single Family
17308796                                   20080801         3.500                       99           12.000            3.500       Single Family
17308797                                   20080701         3.500                       99           12.000            3.500       Single Family
17308798                                   20080801         3.500                       99           12.000            3.500        Condominium
17308799                                   20080701         3.500                       99           12.000            3.500        Condominium
17308800                                   20120701         3.500                       99           12.000            3.500       Single Family
17308802                                   20080801         2.625                       99           12.000            2.625       Single Family
17308803                                   20080701         2.250                       99           12.000            2.250       Single Family
17308805                                   20120701         3.375                       99           12.000            3.375       Single Family
17308806                                   20080801         3.500                       99           12.000            3.500        Condominium
17308807                                   20080701         3.500                       99            9.950            3.500       Single Family
17308808                                   20080801         3.500                       99           12.000            3.500       Single Family
17308811                                   20080801         3.500                       99           12.000            3.500       Single Family
17308812                                   20080801         3.500                       99           12.000            3.500       Single Family
17308813                                   20120801         2.750                       99           12.000            2.750        Condominium
17308815                                   20080801         3.500                       99           12.000            3.500            PUD
17308816                                   20080801         3.125                       99            9.950            3.125            PUD
17308817                                   20080801         3.000                       99           12.000            3.000       Single Family
17308819                                   20080701         3.875                       99           12.000            3.875       Single Family
17308820                                   20080701         3.500                       99           12.000            3.500       Single Family
17308821                                   20080701         4.250                       99           12.000            4.250       Single Family
17308830                                   20080801         2.875                       99           12.000            2.875       Single Family
17308831                                   20080701         3.500                       99           12.000            3.500       Single Family
17308832                                   20120801         3.000                       99           12.000            3.000           CO-OP
17308833                                   20080801         4.500                       99           12.000            4.500       Single Family
17308834                                   20100801         3.875                       99           12.000            3.875       Single Family
17308835                                   20080801         3.250                       99           12.000            3.250       Single Family
17308836                                   20080801         4.250                       99           12.000            4.250       Single Family
17308837                                   20080801         3.500                       99           12.000            3.500       Single Family
17308838                                   20080801         4.750                       99           12.000            4.750            PUD
17308839                                   20080801         2.750                       99           12.000            2.750            PUD
17308840                                   20080701         3.500                       99           12.000            3.500       Single Family
17308842                                   20080801         3.250                       99           12.000            3.250       Single Family
17308843                                   20080801         2.875                       99           12.000            2.875       Single Family
17308844                                   20080801         3.500                       99           12.000            3.500       Single Family
17308845                                   20080701         3.375                       99           12.000            3.375       Single Family
17308846                                   20080801         4.875                       99           12.000            4.875        Condominium
17308847                                   20080801         3.500                       99           12.000            3.500       Single Family
17308848                                   20120801         4.500                       99           12.000            4.500       Single Family
17308849                                   20100801         3.500                       99           12.000            3.500        Condominium
17308850                                   20100801         3.500                       99           12.000            3.500        Condominium
17308852                                   20080801         3.500                       99           12.000            3.500       Single Family
17308853                                   20080701         3.375                       99           12.000            3.375       Single Family
17308854                                   20120801         3.250                       99           12.000            3.250            PUD
17308855                                   20080801         2.875                       99           12.000            2.875            PUD
17308856                                   20080801         3.500                       99           12.000            3.500       Single Family
17308857                                   20080801         3.500                       99           12.000            3.500        2-4 Family
17308858                                   20080801         3.500                       99           12.000            3.500       Single Family
17308859                                   20080801         3.125                       99           12.000            3.125       Single Family
17308860                                   20080801         3.250                       99           12.000            3.250        2-4 Family
17308863                                   20080801         3.500                       99           12.000            3.500            PUD
17308864                                   20080801         3.375                       99           12.000            3.375       Single Family
17308865                                   20080801         2.750                       99           12.000            2.750       Single Family
17308866                                   20120801         3.500                       99           12.000            3.500       Single Family
17308867                                   20080801         3.500                       99           12.000            3.500       Single Family
17308868                                   20080801         2.875                       99           12.000            2.875        Condominium
17308869                                   20080801         4.750                       99           12.000            4.750       Single Family
17308870                                   20080801         3.500                       99           12.000            3.500       Single Family
17308871                                   20080801         2.875                       99           12.000            2.875            PUD
17308872                                   20080801         3.125                       99           12.000            3.125       Single Family
17308873                                   20080801         4.625                       99           12.000            4.625       Single Family
17308874                                   20080801         3.500                       99           12.000            3.500       Single Family
17308876                                   20100801         2.875                       99           12.000            2.875       Single Family
17308877                                   20080801         3.375                       99           12.000            3.375       Single Family
17308878                                   20100801         2.750                       99           12.000            2.750            PUD
17308879                                   20080801         4.500                       99           12.000            4.500       Single Family
17308880                                   20080801         2.750                       99           12.000            2.750            PUD
17308881                                   20120801         4.750                       99           12.000            4.750       Single Family
17308882                                   20100801         3.500                       99           12.000            3.500       Single Family
17308884                                   20080801         3.500                       99           12.000            3.500       Single Family
17308885                                   20080801         3.500                       99           12.000            3.500        2-4 Family
17308886                                   20080801         3.500                       99           12.000            3.500       Single Family
17308889                                   20080801         2.750                       99           12.000            2.750        2-4 Family
17308890                                   20090801         2.750                       99           12.000            2.750       Single Family
17308891                                   20080801         3.500                       99           12.000            3.500       Single Family
17308892                                   20100801         4.750                       99           12.000            4.750       Single Family
17308893                                   20080801         3.500                       99           12.000            3.500       Single Family
17308934                                   20120801         3.500                       99           12.000            3.500       Single Family
17308935                                   20080801         4.750                       99           12.000            4.750       Single Family
17308936                                   20100801         2.875                       99           12.000            2.875       Single Family
17308937                                   20080801         3.500                       99           12.000            3.500        2-4 Family
17308938                                   20080801         3.500                       99           12.000            3.500            PUD
17308939                                   20080801         3.250                       99           12.000            3.250            PUD
17308940                                   20080801         3.500                       99           12.000            3.500        2-4 Family
17308941                                   20080801         3.125                       99           12.000            3.125       Single Family
17308942                                   20080801         3.500                       99           12.000            3.500       Single Family
17308943                                   20080801         3.500                       99            9.950            3.500        Condominium
17308944                                   20080801         4.625                       99           12.000            4.625       Single Family
17308945                                   20080801         3.875                       99            9.950            3.875       Single Family
17308946                                   20080801         4.875                       99           12.000            4.875        Condominium
17308947                                   20080801         2.750                       99           12.000            2.750            PUD
17308948                                   20080801         3.250                       99           12.000            3.250            PUD
17308949                                   20080801         3.500                       99           12.000            3.500            PUD
17308950                                   20120801         3.125                       99           12.000            3.125       Single Family
17308951                                   20080801         3.000                       99           12.000            3.000            PUD
17308952                                   20080801         4.750                       99           12.000            4.750       Single Family
17308953                                   20080801         3.500                       99           12.000            3.500        Condominium
17308954                                   20080801         3.250                       99           12.000            3.250       Single Family
17308955                                   20080801         3.500                       99           12.000            3.500            PUD
17308956                                   20080801         2.875                       99           12.000            2.875       Single Family
17308957                                   20080801         3.000                       99           12.000            3.000       Single Family
17308958                                   20080801         4.375                       99           12.000            4.375       Single Family
17308960                                   20080901         3.500                       99           12.000            3.500        Condominium
17308961                                   20080801         3.500                       99           12.000            3.500       Single Family
17308962                                   20080801         2.750                       99           12.000            2.750            PUD
17308963                                   20080801         2.875                       99           12.000            2.875       Single Family
17308964                                   20080801         4.875                       99           12.000            4.875        Condominium
17308965                                   20080801         3.500                       99            9.950            3.500       Single Family
17302880                                   20080401         2.500                       99            9.950            2.500            PUD
17302963                                   20080601         3.625                       99            9.950            3.625            PUD
17302852                                   20080401         3.625                       99           10.950            3.625        2-4 Family
17302873                                   20080301         3.375                       99           10.950            3.375            PUD
17302867                                   20080401         3.250                       99            9.950            3.250            PUD
17302847                                   20080201         3.250                       99           10.950            3.250       Single Family
17302842                                   20080301         2.750                       99            9.950            2.750            PUD
17302850                                   20080201         2.875                       99           10.950            2.875       Single Family
17302903                                   20080401         3.625                       99            9.950            3.625       Single Family
17302854                                   20080301         3.375                       99            9.950            3.375            PUD
17302866                                   20080301         3.625                       99           10.950            3.625        Condominium
17302856                                   20080301         3.500                       99            9.950            3.500       Single Family
17302954                                   20080501         3.625                       99            9.950            3.625       Single Family
17302863                                   20080301         3.125                       99            9.950            3.125       Single Family
17302910                                   20080401         3.500                       99            9.950            3.500       Single Family
17302853                                   20080401         3.625                       99            9.950            3.625       Single Family
17302876                                   20080301         3.375                       99            9.950            3.375       Single Family
17302947                                   20080601         3.625                       99           10.950            3.625       Single Family
17302886                                   20080401         3.625                       99            9.950            3.625            PUD
17302888                                   20080401         3.625                       99            9.950            3.625       Single Family
17302870                                   20080301         3.250                       99            9.950            3.250            PUD
17302948                                   20080701         3.625                       99           10.950            3.625        2-4 Family
17302861                                   20080301         3.375                       99            9.950            3.375            PUD
17302860                                   20080301         3.000                       99           10.950            3.000       Single Family
17302941                                   20080501         2.250                       99            8.950            2.250       Single Family
17302946                                   20080601         3.375                       99            9.950            3.375       Single Family
17302858                                   20080401         3.375                       99           10.950            3.375       Single Family
17302881                                   20080401         3.250                       99           10.950            3.250       Single Family
17302883                                   20080401         3.625                       99           10.950            3.625       Single Family
17302912                                   20080401         3.250                       99            9.950            3.250       Single Family
17302917                                   20080601         3.625                       99           10.950            3.625       Single Family
17302916                                   20080601         3.625                       99           10.950            3.625       Single Family
17302855                                   20080301         3.000                       99           10.950            3.000       Single Family
17004235                                   20080301         2.750                       99            9.950            2.750            PUD
17147360                                   20080401         4.000                       99            9.999            4.000       Single Family
17147379                                   20071101         3.950                       99            9.990            3.950       Single Family
17228470                                   20080601         3.500                       99            9.950            3.500       Single Family
17201318                                   20080401         3.575                       99           11.950            3.575            PUD
17147337                                   20080301         4.000                       99            9.999            4.000        Condominium
17147346                                   20080401         4.000                       99            9.999            4.000       Single Family
17147291                                   20080301         4.050                       99            9.990            4.050       Single Family
17198184                                   20080401         3.500                       99            9.950            3.500       Single Family
17201104                                   20080401         3.350                       99           11.950            3.350       Single Family
17308851                                   20080701         3.500                       99            9.950            3.500       Single Family
17308818                                   20080801         3.375                       99           12.000            3.375       Single Family
17308757                                   20071101         3.250                       99           12.000            3.250        Condominium
17308875                                   20080801         2.500                       99           12.000            2.500            PUD
17308696                                   20080701         3.500                       99           12.000            3.500        Condominium
17308777                                   20090601         3.375                       99           12.000            3.375       Single Family
17308959                                   20080801         4.750                       99           12.000            4.750       Single Family
17308701                                   20080801         3.750                       99           12.000            3.750       Single Family
17308801                                   20080701         2.375                       99           12.000            2.375        2-4 Family
17308920                                   20080801         3.500                       99           12.000            3.500        2-4 Family
17308804                                   20080801         3.500                       99           12.000            3.500        2-4 Family
17308822                                   20080801         4.000                       99           12.000            4.000            PUD
17308760                                   20100501         3.500                       99           12.000            3.500       Single Family
17308841                                   20080801         3.375                       99           12.000            3.375       Single Family
17308922                                   20080801         3.500                       99           12.000            3.500        2-4 Family
17308824                                   20080801         3.500                       99           12.000            3.500       Single Family
17308923                                   20080801         3.500                       99           12.000            3.500        2-4 Family
17308762                                   20120501         4.625                       99           12.000            4.625       Single Family
17308861                                   20080701         3.125                       99           12.000            3.125            PUD
17308924                                   20080801         3.500                       99           12.000            3.500        2-4 Family
17308862                                   20080701         3.125                       99           12.000            3.125            PUD
17308909                                   20080801         3.250                       99           12.000            3.250       Single Family
17308748                                   20080801         3.500                       99           12.000            3.500       Single Family
17308766                                   20080501         2.625                       99           12.000            2.625            PUD
17308883                                   20080801         3.500                       99           12.000            3.500       Single Family
17308786                                   20080801         4.000                       99           12.000            4.000            PUD
17308687                                   20080601         2.750                       99            9.950            2.750       Single Family
17308769                                   20080501         4.750                       99           12.000            4.750       Single Family
17308788                                   20080801         3.250                       99           12.000            3.250        Condominium
17308888                                   20080801         2.625                       99           12.000            2.625            PUD
17308810                                   20080701         3.500                       99           12.000            3.500       Single Family
16691530                                   20071001         3.000                       99            9.950            3.000            PUD
16637761                                   20070901         3.375                       99            9.950            3.375       Single Family
17127583                                   20080301         2.500                       99            9.950            2.500       Single Family
17127584                                   20080301         3.250                       99            9.950            3.250            PUD
17127586                                   20080301         2.875                       99            9.950            2.875            PUD
17127587                                   20080301         3.625                       99           10.950            3.625       Single Family
17127588                                   20080301         3.500                       99           10.950            3.500            PUD
17127589                                   20080301         3.000                       99            9.950            3.000       Single Family
17127590                                   20080301         3.375                       99            9.950            3.375       Single Family
17127592                                   20080301         2.750                       99           10.950            2.750       Single Family
17127595                                   20080301         3.000                       99            9.950            3.000       Single Family
17127596                                   20080301         3.375                       99            9.950            3.375            PUD
17127598                                   20080301         2.625                       99            9.950            2.625       Single Family
17127599                                   20080301         3.625                       99           10.950            3.625       Single Family
17127600                                   20080301         3.250                       99            9.950            3.250            PUD
17127601                                   20080301         3.125                       99            9.950            3.125            PUD
17127602                                   20080301         3.000                       99            9.950            3.000        Condominium
17127604                                   20080301         3.625                       99           10.950            3.625       Single Family
17127605                                   20080301         2.375                       99           10.950            2.375       Single Family
17120251                                   20080101         3.625                       99            9.950            3.625       Single Family
17120254                                   20080201         2.750                       99           10.950            2.750            PUD
17120256                                   20080201         3.000                       99            9.950            3.000        Condominium
17120258                                   20080201         3.625                       99           10.950            3.625       Single Family
17120259                                   20080201         3.375                       99            9.950            3.375       Single Family
17120260                                   20080201         3.000                       99            9.950            3.000       Single Family
17120262                                   20080201         3.500                       99            9.950            3.500       Single Family
17120264                                   20080201         3.375                       99            9.950            3.375       Single Family
17120271                                   20080201         3.625                       99           10.950            3.625       Single Family
17120272                                   20080301         3.250                       99            9.950            3.250       Single Family
16653519                                   20070901         3.375                       99            9.950            3.375       Single Family
16653521                                   20070901         3.500                       99           10.950            3.500       Single Family
16653531                                   20070901         2.375                       99            9.950            2.375       Single Family
16653535                                   20070901         2.375                       99            9.950            2.375            PUD
16649248                                   20080801         3.125                       99            9.950            3.125       Single Family
16649257                                   20070901         3.500                       99            9.950            3.500            PUD
16649277                                   20071001         3.125                       99            9.950            3.125       Single Family
16649279                                   20071001         3.375                       99            9.950            3.375       Single Family
16637756                                   20070901         3.250                       99            9.950            3.250       Single Family
16637768                                   20070901         2.625                       99            9.950            2.625            PUD
16637773                                   20070901         2.500                       99            9.950            2.500       Single Family
16637708                                   20080801         2.500                       99            9.950            2.500       Single Family
16637722                                   20070901         3.375                       99            9.950            3.375            PUD
16637733                                   20070901         2.625                       99            9.950            2.625            PUD
16589341                                   20080801         3.250                       99           10.950            3.250            PUD
17021398                                   20080201         2.875                       99            9.950            2.875       Single Family
17021400                                   20080201         3.000                       99            9.950            3.000       Single Family
17021403                                   20080201         3.500                       99            9.950            3.500       Single Family
17010157                                   20080101         3.250                       99            9.950            3.250        Condominium
17010158                                   20071201         3.250                       99            9.950            3.250       Single Family
17010177                                   20080101         3.500                       99            9.950            3.500       Single Family
17010179                                   20080201         3.250                       99           10.950            3.250        2-4 Family
16543385                                   20080501         3.325                       99           11.450            3.325        Condominium
16966918                                   20071201         2.625                       99            9.950            2.625            PUD
16966929                                   20071101         3.625                       99           10.950            3.625       Single Family
16966946                                   20080101         3.375                       99            9.950            3.375       Single Family
16966947                                   20080101         3.125                       99           10.950            3.125       Single Family
16394365                                   20080401         3.325                       99           11.450            3.325       Single Family
16711385                                   20071101         3.375                       99           10.950            3.375       Single Family
16711386                                   20071001         3.375                       99            9.950            3.375       Single Family
16711395                                   20071101         3.625                       99           10.950            3.625       Single Family
16711409                                   20071101         2.500                       99            9.950            2.500            PUD
16711410                                   20071101         3.375                       99           10.950            3.375       Single Family
16711416                                   20071101         2.750                       99            9.950            2.750            PUD
16692828                                   20071001         3.375                       99            9.950            3.375       Single Family
16691519                                   20071001         3.625                       99            9.950            3.625        Condominium
16691521                                   20071001         3.500                       99           10.950            3.500        2-4 Family
16692822                                   20071001         3.625                       99            9.950            3.625        Condominium
16685098                                   20071001         3.375                       99            9.950            3.375       Single Family
16787276                                   20071101         3.625                       99           10.950            3.625       Single Family
17010152                                   20080101         3.375                       99            9.950            3.375            PUD
17010168                                   20080101         2.875                       99            9.950            2.875       Single Family
16691520                                   20071101         3.625                       99            9.950            3.625       Single Family
16691528                                   20071001         3.125                       99            9.950            3.125       Single Family
16691529                                   20071001         3.375                       99           10.950            3.375       Single Family
16711397                                   20071101         3.125                       99            9.950            3.125       Single Family
16653529                                   20070901         3.000                       99            9.950            3.000       Single Family
16637750                                   20070901         3.375                       99           10.950            3.375       Single Family
16589344                                   20080801         2.750                       99            9.950            2.750            PUD
16589331                                   20070901         2.875                       99            9.950            2.875            PUD
16649250                                   20070901         3.375                       99           10.950            3.375       Single Family
16711401                                   20071101         3.375                       99            9.950            3.375       Single Family
16653530                                   20070901         3.125                       99            9.950            3.125            PUD
16586158                                   20080401         3.450                       99           10.700            3.450            PUD
17010172                                   20080201         3.500                       99            9.950            3.500        2-4 Family
16787263                                   20071201         3.125                       99            9.950            3.125       Single Family
16787266                                   20071101         3.625                       99           10.950            3.625        Condominium
16787267                                   20071101         3.625                       99           10.950            3.625        Condominium
16653510                                   20070901         3.125                       99            9.950            3.125       Single Family
16653511                                   20070901         3.625                       99           10.950            3.625       Single Family
16653513                                   20070901         3.500                       99            9.950            3.500       Single Family
16653514                                   20070901         3.250                       99            9.950            3.250       Single Family
16653523                                   20070901         3.375                       99            9.950            3.375       Single Family
16653525                                   20070901         3.000                       99            9.950            3.000            PUD
16653526                                   20070901         2.250                       99            9.950            2.250       Single Family
16653533                                   20070901         3.375                       99           10.950            3.375            PUD
16653537                                   20070901         3.500                       99            9.950            3.500       Single Family
16653538                                   20070901         3.500                       99           10.950            3.500       Single Family
16653539                                   20070901         3.500                       99           10.950            3.500       Single Family
16653541                                   20071001         3.625                       99           10.950            3.625       Single Family
16653542                                   20070901         3.125                       99            9.950            3.125       Single Family
16649247                                   20080801         3.250                       99            9.950            3.250       Single Family
16649253                                   20071001         3.500                       99           10.950            3.500       Single Family
16649254                                   20070901         3.250                       99            9.950            3.250       Single Family
16649255                                   20071001         2.250                       99            9.950            2.250       Single Family
16649259                                   20070901         3.500                       99            9.950            3.500       Single Family
16649265                                   20071001         3.000                       99            9.950            3.000            PUD
16649269                                   20070901         3.375                       99            9.950            3.375       Single Family
16649271                                   20071001         3.625                       99            9.950            3.625       Single Family
16649272                                   20071001         3.625                       99           10.950            3.625       Single Family
16649275                                   20071001         3.000                       99            9.950            3.000            PUD
16649276                                   20071001         3.375                       99            9.950            3.375        Condominium
16649280                                   20071001         3.625                       99           10.950            3.625       Single Family
16649285                                   20071001         3.625                       99           10.950            3.625       Single Family
16649286                                   20071001         3.625                       99           10.950            3.625            PUD
16649288                                   20071001         3.625                       99            9.950            3.625       Single Family
16649289                                   20071001         3.625                       99           10.950            3.625       Single Family
16649290                                   20071001         3.625                       99            9.950            3.625            PUD
16637752                                   20070901         3.000                       99           10.950            3.000        2-4 Family
16637758                                   20070901         3.250                       99            9.950            3.250       Single Family
16637759                                   20070901         3.125                       99            9.950            3.125       Single Family
16637760                                   20070901         3.250                       99            9.950            3.250            PUD
16637762                                   20070901         3.250                       99            9.950            3.250       Single Family
16637763                                   20070901         2.500                       99           10.950            2.500       Single Family
16637767                                   20070901         3.375                       99            9.950            3.375       Single Family
16637769                                   20070901         2.750                       99            9.950            2.750       Single Family
16637771                                   20070901         2.875                       99            9.950            2.875       Single Family
16637777                                   20070901         2.500                       99            9.950            2.500       Single Family
16637693                                   20080701         3.325                       99           10.950            3.325        2-4 Family
16637699                                   20080801         3.125                       99            9.950            3.125       Single Family
16637700                                   20080801         3.000                       99           11.450            3.000       Single Family
16637707                                   20080801         3.375                       99           10.950            3.375       Single Family
16637709                                   20070901         3.125                       99            9.950            3.125       Single Family
16637713                                   20080801         3.250                       99            9.950            3.250       Single Family
16637714                                   20070901         3.375                       99            9.950            3.375            PUD
16637717                                   20070901         3.375                       99           10.950            3.375       Single Family
16637718                                   20070901         3.375                       99            9.950            3.375            PUD
16637721                                   20080801         3.500                       99            9.950            3.500       Single Family
16637723                                   20070901         3.125                       99           10.950            3.125       Single Family
16637726                                   20070901         2.875                       99           10.950            2.875       Single Family
16637729                                   20070901         3.125                       99            9.950            3.125            PUD
16637731                                   20080801         3.375                       99            9.950            3.375            PUD
16637732                                   20070901         3.625                       99           10.950            3.625            PUD
16637737                                   20080801         3.125                       99            9.950            3.125       Single Family
16637739                                   20070901         3.375                       99            9.950            3.375            PUD
16637741                                   20070901         2.875                       99           10.950            2.875            PUD
16637742                                   20070901         3.250                       99            9.950            3.250       Single Family
16637743                                   20070901         3.375                       99            9.950            3.375       Single Family
16637744                                   20070901         3.500                       99            9.950            3.500       Single Family
16637749                                   20070901         3.250                       99            9.950            3.250       Single Family
16571275                                   20080801         3.375                       99            9.950            3.375       Single Family
16586166                                   20080801         3.125                       99            9.950            3.125       Single Family
16586167                                   20080801         3.250                       99           10.950            3.250            PUD
16586168                                   20080801         3.625                       99            9.950            3.625       Single Family
16589327                                   20080601         3.325                       99           11.450            3.325        Condominium
16589328                                   20070901         3.375                       99           10.950            3.375            PUD
16589333                                   20080801         3.500                       99           10.950            3.500       Single Family
16589334                                   20080801         3.250                       99           10.950            3.250            PUD
16589335                                   20080801         3.250                       99           10.950            3.250        Condominium
16589336                                   20080801         3.250                       99           10.950            3.250        Condominium
16589337                                   20080801         3.250                       99           10.950            3.250        2-4 Family
16589338                                   20080801         3.250                       99           10.950            3.250       Single Family
16589339                                   20080801         3.250                       99           10.950            3.250        Condominium
16589340                                   20080801         3.250                       99           10.950            3.250            PUD
16589342                                   20080801         2.500                       99           10.950            2.500       Single Family
17021386                                   20071101         3.375                       99            9.950            3.375            PUD
17021388                                   20071201         3.625                       99            9.950            3.625       Single Family
17021394                                   20080201         3.000                       99            9.950            3.000            PUD
17021395                                   20080201         3.625                       99           10.950            3.625            PUD
17021399                                   20080201         3.125                       99           10.950            3.125            PUD
17021402                                   20080201         3.375                       99            9.950            3.375       Single Family
17021404                                   20080201         3.500                       99            9.950            3.500       Single Family
17010146                                   20080101         3.125                       99            9.950            3.125            PUD
17010147                                   20080101         3.375                       99            9.950            3.375        2-4 Family
17010148                                   20071201         3.375                       99            9.950            3.375       Single Family
17010149                                   20071201         3.250                       99            9.950            3.250       Single Family
17010150                                   20080101         3.375                       99           10.950            3.375        Condominium
17010151                                   20071201         3.375                       99            9.950            3.375            PUD
17010154                                   20080101         3.375                       99           10.950            3.375            PUD
17010161                                   20080101         3.625                       99            9.950            3.625       Single Family
17010164                                   20080101         3.375                       99           10.950            3.375       Single Family
17010165                                   20071201         3.625                       99            9.950            3.625       Single Family
17010171                                   20080101         3.125                       99            9.950            3.125       Single Family
17010173                                   20080101         3.625                       99            9.950            3.625       Single Family
17010175                                   20071201         3.250                       99            9.950            3.250       Single Family
17010176                                   20071201         2.875                       99            9.950            2.875       Single Family
17010180                                   20071201         3.625                       99           10.950            3.625            PUD
17010181                                   20080201         3.375                       99            9.950            3.375       Single Family
17010184                                   20080101         3.375                       99            9.950            3.375       Single Family
17010185                                   20080101         2.625                       99           10.950            2.625       Single Family
17010186                                   20080101         3.625                       99           10.950            3.625       Single Family
17010191                                   20080101         2.750                       99            9.950            2.750       Single Family
17010194                                   20080101         3.375                       99            9.950            3.375       Single Family
17010196                                   20080101         3.625                       99            9.950            3.625            PUD
16394688                                   20080701         2.375                       99            9.950            2.375       Single Family
16966896                                   20080101         3.250                       99            9.950            3.250       Single Family
16966898                                   20071201         3.500                       99           10.950            3.500       Single Family
16966913                                   20071201         3.625                       99            9.950            3.625       Single Family
16966914                                   20071101         3.375                       99            9.950            3.375       Single Family
16966921                                   20071201         3.375                       99            9.950            3.375            PUD
16966924                                   20071101         3.000                       99            9.950            3.000       Single Family
16966925                                   20071101         3.625                       99           10.950            3.625       Single Family
16966927                                   20071201         3.250                       99            9.950            3.250       Single Family
16966930                                   20071201         3.250                       99            9.950            3.250            PUD
16966933                                   20071201         3.625                       99           10.950            3.625            PUD
16966934                                   20071201         3.625                       99            9.950            3.625            PUD
16966935                                   20071201         3.375                       99            9.950            3.375       Single Family
16966937                                   20071201         3.500                       99            9.950            3.500       Single Family
16966939                                   20080101         3.000                       99           10.950            3.000            PUD
16966941                                   20071201         2.750                       99            9.950            2.750       Single Family
16966949                                   20080101         3.125                       99            9.950            3.125        Condominium
16394390                                   20080601         2.800                       99            9.950            2.800            PUD
16711379                                   20071101         3.625                       99           10.950            3.625        Condominium
16711380                                   20070901         3.625                       99           10.950            3.625            PUD
16711381                                   20070901         3.375                       99            9.950            3.375       Single Family
16711384                                   20070901         3.000                       99           10.950            3.000       Single Family
16711391                                   20070901         3.125                       99            9.950            3.125       Single Family
16711392                                   20071001         2.875                       99            9.950            2.875        Condominium
16711396                                   20071001         3.000                       99            9.950            3.000            PUD
16711399                                   20071101         3.625                       99           10.950            3.625       Single Family
16711400                                   20071101         2.625                       99            9.950            2.625       Single Family
16711402                                   20071001         3.625                       99            9.950            3.625       Single Family
16711403                                   20071101         3.375                       99            9.950            3.375        Condominium
16711404                                   20071101         3.625                       99           10.950            3.625       Single Family
16711407                                   20071101         3.500                       99            9.950            3.500       Single Family
16711412                                   20071101         2.250                       99            9.950            2.250            PUD
16711417                                   20071101         2.750                       99            9.950            2.750       Single Family
16711418                                   20071201         3.375                       99            9.950            3.375       Single Family
16711419                                   20071201         3.375                       99            9.950            3.375       Single Family
16711420                                   20071101         3.000                       99            9.950            3.000       Single Family
16692830                                   20071101         3.375                       99            9.950            3.375       Single Family
16691518                                   20071001         3.375                       99            9.950            3.375            PUD
16691523                                   20071001         3.625                       99           10.950            3.625        Condominium
16691524                                   20071001         3.375                       99           10.950            3.375       Single Family
16691532                                   20071001         3.125                       99           10.950            3.125       Single Family
16691534                                   20071101         3.375                       99            9.950            3.375       Single Family
16691535                                   20071101         3.625                       99           10.950            3.625            PUD
16692817                                   20071001         2.500                       99            9.950            2.500       Single Family
16692818                                   20071001         2.500                       99            9.950            2.500       Single Family
16692819                                   20071001         3.000                       99            9.950            3.000       Single Family
16692820                                   20071001         2.875                       99            9.950            2.875        Condominium
16692821                                   20071001         2.250                       99            9.950            2.250       Single Family
16692824                                   20071001         3.375                       99            9.950            3.375       Single Family
16692825                                   20071101         3.625                       99           10.950            3.625       Single Family
16692826                                   20071001         3.250                       99            9.950            3.250       Single Family
16692827                                   20071001         2.750                       99            9.950            2.750            PUD
16685095                                   20071001         3.375                       99            9.950            3.375            PUD
16787268                                   20071101         3.625                       99           10.950            3.625       Single Family
16787270                                   20071101         3.500                       99           10.950            3.500        Condominium
16787272                                   20071101         3.375                       99            9.950            3.375       Single Family
16787273                                   20071101         3.500                       99            9.950            3.500       Single Family
16787274                                   20071201         3.625                       99           10.950            3.625       Single Family
16787277                                   20071201         3.375                       99            9.950            3.375       Single Family
16787278                                   20071201         3.500                       99            9.950            3.500        Condominium
16787279                                   20071201         3.625                       99            9.950            3.625       Single Family
16787280                                   20071201         3.250                       99           10.950            3.250       Single Family
16787281                                   20071201         3.250                       99            9.950            3.250            PUD
16787282                                   20071201         2.875                       99            9.950            2.875       Single Family
16787284                                   20071201         3.375                       99           10.950            3.375       Single Family
16787285                                   20071201         3.250                       99            9.950            3.250            PUD
17010159                                   20071201         3.375                       99            9.950            3.375       Single Family
17010163                                   20071201         3.375                       99            8.950            3.375       Single Family
17010167                                   20080101         3.125                       99            9.950            3.125       Single Family
17010183                                   20080101         3.625                       99           10.950            3.625       Single Family
17010192                                   20080101         3.125                       99            9.950            3.125       Single Family
17021393                                   20080201         3.625                       99            9.950            3.625       Single Family
16966911                                   20071201         3.625                       99           10.950            3.625       Single Family
16966936                                   20071201         3.375                       99            9.950            3.375       Single Family
16966938                                   20071201         3.500                       99           10.950            3.500            PUD
16966942                                   20080101         3.625                       99           10.950            3.625            PUD
16966944                                   20071201         3.625                       99           10.950            3.625        Condominium
16966945                                   20071201         3.250                       99            9.950            3.250        Condominium
16030773                                   20080101         3.325                       99           10.950            3.325        Condominium
16787269                                   20071201         3.250                       99            9.950            3.250       Single Family
16787271                                   20071101         2.250                       99            9.950            2.250       Single Family
16787283                                   20071201         2.500                       99            9.950            2.500            PUD
16685084                                   20071001         3.000                       99            9.950            3.000            PUD
16685093                                   20071001         3.500                       99           10.950            3.500       Single Family
16685096                                   20071001         3.375                       99            9.950            3.375       Single Family
16691525                                   20071001         3.375                       99            9.950            3.375            PUD
16692829                                   20071001         3.375                       99           10.950            3.375            PUD
16711406                                   20071101         3.375                       99            9.950            3.375            PUD
16649260                                   20071001         2.250                       99            9.950            2.250       Single Family
16649262                                   20071001         3.375                       99            9.950            3.375            PUD
16649263                                   20071001         2.750                       99            9.950            2.750       Single Family
16649264                                   20071001         3.250                       99           10.950            3.250       Single Family
16649267                                   20071001         3.375                       99            9.950            3.375       Single Family
16649270                                   20071001         3.625                       99            9.950            3.625       Single Family
16649282                                   20071001         3.125                       99            9.950            3.125            PUD
16649283                                   20071001         3.375                       99            9.950            3.375       Single Family
16637705                                   20080701         3.250                       99            9.950            3.250            PUD
16637710                                   20080801         3.625                       99            9.950            3.625        Condominium
16637711                                   20070901         3.375                       99            9.950            3.375       Single Family
16637735                                   20070901         3.625                       99            9.950            3.625       Single Family
16637738                                   20070901         3.250                       99            9.950            3.250            PUD
16637748                                   20070901         3.375                       99            9.950            3.375       Single Family
16637764                                   20070901         3.375                       99            9.950            3.375            PUD
16637766                                   20070901         2.750                       99            9.950            2.750       Single Family
16637776                                   20070901         3.125                       99           10.950            3.125       Single Family
16394611                                   20080601         3.850                       99           11.200            3.850       Single Family
16291310                                   20080101         2.350                       99            9.950            2.350            PUD
17350035                                   20080901         4.425                       99           10.550            4.425       Single Family
17350038                                   20080901         3.100                       99            9.950            3.100            PUD
17349600                                   20080901         3.465                       99           10.550            3.465        Condominium
17349601                                   20080901         3.400                       99            9.950            3.400       Single Family
17347820                                   20080801         3.750                       99            9.950            3.750       Single Family
17349602                                   20080801         4.775                       99           10.550            4.775       Single Family
17348551                                   20080801         3.650                       99            9.950            3.650       Single Family
17349604                                   20080801         4.075                       99            9.950            4.075       Single Family
17349281                                   20080801         4.425                       99           10.550            4.425       Single Family
17348552                                   20080801         4.500                       99           10.550            4.500        2-4 Family
17347823                                   20080701         3.000                       99            9.950            3.000       Single Family
17349605                                   20080801         3.450                       99            9.950            3.450            PUD
17349282                                   20080801         4.475                       99           10.550            4.475            PUD
17348553                                   20080901         3.725                       99            9.950            3.725       Single Family
17349606                                   20080901         3.200                       99            9.950            3.200       Single Family
17348554                                   20080801         3.450                       99            9.950            3.450       Single Family
17347825                                   20080701         3.550                       99            9.950            3.550       Single Family
17349607                                   20080801         3.950                       99            9.950            3.950       Single Family
17347826                                   20080701         3.350                       99            9.950            3.350       Single Family
17349608                                   20080801         3.350                       99            9.950            3.350        Condominium
17349284                                   20080901         3.775                       99           10.550            3.775        Condominium
17349285                                   20080801         4.950                       99           10.550            4.950       Single Family
17348556                                   20080801         4.250                       99           10.550            4.250            PUD
17347828                                   20080801         3.875                       99            9.950            3.875       Single Family
17349286                                   20080801         4.500                       99           10.550            4.500       Single Family
17348558                                   20080801         4.325                       99           10.550            4.325       Single Family
17349287                                   20080901         4.275                       99           10.550            4.275            PUD
17349289                                   20080801         3.600                       99           10.350            3.600       Single Family
17350041                                   20080901         4.225                       99           10.550            4.225       Single Family
17350042                                   20080901         3.350                       99            9.950            3.350            PUD
17347808                                   20080801         3.600                       99            9.950            3.600       Single Family
17349267                                   20080801         2.750                       99            9.950            2.750       Single Family
17347486                                   20080801         2.670                       99           10.350            2.670       Single Family
17349268                                   20080801         3.900                       99            9.950            3.900            PUD
17348539                                   20080901         4.275                       99           10.550            4.275       Single Family
17347488                                   20080601         3.825                       99           10.550            3.825       Single Family
17347489                                   20080601         4.125                       99           10.550            4.125       Single Family
17347365                                   20080501         2.975                       99            9.950            2.975       Single Family
17349148                                   20080901         3.850                       99           10.350            3.850       Single Family
17348095                                   20080801         4.475                       99           10.550            4.475       Single Family
17347366                                   20080501         4.050                       99           10.350            4.050       Single Family
17348419                                   20080801         4.975                       99           10.550            4.975       Single Family
17349149                                   20080901         4.850                       99           10.550            4.850            PUD
17350022                                   20080901         3.700                       99            9.950            3.700       Single Family
17350023                                   20080901         3.500                       99            9.950            3.500       Single Family
17350025                                   20080901         5.250                       99           10.550            5.250       Single Family
17350027                                   20080901         4.750                       99           10.550            4.750       Single Family
17347810                                   20080701         3.550                       99            9.950            3.550            PUD
17348540                                   20080801         3.500                       99           10.550            3.500       Single Family
17347812                                   20080801         3.700                       99            9.950            3.700       Single Family
17349270                                   20080801         4.000                       99           10.350            4.000       Single Family
17349271                                   20080801         3.950                       99            9.950            3.950       Single Family
17347813                                   20080701         3.850                       99           10.550            3.850        Condominium
17349272                                   20080801         2.950                       99            9.950            2.950       Single Family
17348544                                   20080801         3.200                       99            9.950            3.200       Single Family
17347815                                   20080701         3.650                       99           10.350            3.650       Single Family
17348545                                   20080801         3.700                       99           10.550            3.700       Single Family
17349274                                   20080801         3.550                       99            9.950            3.550        Condominium
17347816                                   20080801         4.725                       99           10.550            4.725       Single Family
17348546                                   20080801         4.000                       99            9.950            4.000       Single Family
17347817                                   20080701         4.100                       99           10.350            4.100       Single Family
17347818                                   20080801         3.850                       99           10.550            3.850       Single Family
17348547                                   20080801         3.150                       99            9.950            3.150        Condominium
17347494                                   20080801         4.300                       99           10.550            4.300       Single Family
17349276                                   20080901         4.000                       99           10.350            4.000            PUD
17348548                                   20080801         3.800                       99            9.950            3.800       Single Family
17347819                                   20080801         4.825                       99           10.550            4.825            PUD
17347496                                   20080601         4.250                       99           10.350            4.250            PUD
17348549                                   20080801         4.375                       99           10.550            4.375       Single Family
17349278                                   20080801         4.975                       99           10.550            4.975       Single Family
17347497                                   20080601         5.240                       99           10.550            5.240        Condominium
17347498                                   20080601         4.250                       99           10.550            4.250        Condominium
17350031                                   20080901         4.125                       99           10.550            4.125        Condominium
17350032                                   20080901         2.650                       99            9.950            2.650            PUD
17350033                                   20080901         3.350                       99            9.950            3.350        2-4 Family
17350034                                   20080901         3.550                       99            9.950            3.550       Single Family
17350009                                   20080801         3.925                       99           10.550            3.925            PUD
17348520                                   20080801         3.800                       99            9.950            3.800       Single Family
17348521                                   20080801         3.750                       99            9.950            3.750       Single Family
17348522                                   20080801         3.550                       99            9.950            3.550       Single Family
17349759                                   20080901         4.650                       99           10.550            4.650       Single Family
17347978                                   20080801         3.850                       99            9.950            3.850       Single Family
17350190                                   20080901         4.285                       99           10.550            4.285            PUD
17350192                                   20080901         4.095                       99           10.550            4.095        Condominium
17349253                                   20080801         3.750                       99            9.950            3.750       Single Family
17348524                                   20080901         4.500                       99           10.550            4.500            PUD
17349254                                   20080801         3.850                       99           10.350            3.850       Single Family
17348525                                   20080901         3.650                       99            9.950            3.650       Single Family
17347472                                   20080901         4.925                       99           10.550            4.925        Condominium
17347473                                   20080601         3.915                       99           10.550            3.915            PUD
17348526                                   20080801         4.725                       99           10.550            4.725       Single Family
17349255                                   20080801         4.475                       99           10.550            4.475        Condominium
17347474                                   20080701         2.950                       99            9.950            2.950       Single Family
17347476                                   20080601         3.750                       99            9.950            3.750        Condominium
17349258                                   20080801         4.025                       99           10.550            4.025       Single Family
17349259                                   20080801         3.200                       99            9.950            3.200       Single Family
17347478                                   20080601         4.000                       99            9.950            4.000       Single Family
17347479                                   20080501         3.700                       99            9.950            3.700       Single Family
17347480                                   20080601         3.150                       99            9.950            3.150       Single Family
17349262                                   20080901         3.550                       99            9.950            3.550            PUD
17347805                                   20080801         3.220                       99           10.350            3.220       Single Family
17348534                                   20080901         3.775                       99           10.550            3.775       Single Family
17347806                                   20080701         4.325                       99           10.550            4.325       Single Family
17348535                                   20080801         4.270                       99           10.550            4.270       Single Family
17349264                                   20080901         4.850                       99           10.550            4.850            PUD
17347807                                   20080801         5.025                       99           10.550            5.025       Single Family
17348536                                   20080801         5.050                       99           10.550            5.050       Single Family
17349265                                   20080901         4.700                       99           10.550            4.700       Single Family
17350012                                   20080901         3.650                       99            9.950            3.650            PUD
17350014                                   20080901         3.900                       99           10.350            3.900       Single Family
17348091                                   20080801         5.200                       99           10.550            5.200       Single Family
17348416                                   20080901         3.750                       99            9.950            3.750       Single Family
17348092                                   20080801         3.400                       99           10.350            3.400            PUD
17349145                                   20080801         4.650                       99           10.550            4.650            PUD
17348093                                   20080801         3.800                       99            9.950            3.800       Single Family
17347364                                   20080501         4.625                       99           10.550            4.625       Single Family
17348417                                   20080801         3.975                       99           10.550            3.975            PUD
17350018                                   20080901         3.700                       99           10.350            3.700        2-4 Family
17347801                                   20080701         3.650                       99            9.950            3.650            PUD
17348531                                   20080801         4.725                       99           10.550            4.725            PUD
17349260                                   20080901         4.350                       99           10.550            4.350       Single Family
17347803                                   20080801         4.825                       99           10.550            4.825        Condominium
17348532                                   20080801         4.125                       99           10.550            4.125        2-4 Family
17349261                                   20080801         3.800                       99            9.950            3.800       Single Family
17348533                                   20080801         4.425                       99           10.550            4.425       Single Family
17347804                                   20080701         3.500                       99           10.350            3.500       Single Family
17347463                                   20080601         3.750                       99           10.350            3.750       Single Family
17347465                                   20080601         3.850                       99            9.950            3.850        Condominium
17348194                                   20080801         3.850                       99            9.950            3.850       Single Family
17347466                                   20080601         3.100                       99           10.350            3.100       Single Family
17348196                                   20080801         3.250                       99            9.950            3.250        2-4 Family
17347467                                   20080801         3.700                       99           10.550            3.700       Single Family
17349249                                   20080801         4.325                       99           10.550            4.325       Single Family
17348197                                   20080801         2.950                       99           10.350            2.950       Single Family
17348411                                   20080801         4.550                       99           10.550            4.550       Single Family
17348412                                   20080801         3.200                       99           10.350            3.200        Condominium
17349141                                   20080801         3.200                       99            9.950            3.200       Single Family
17348413                                   20080801         3.650                       99            9.950            3.650       Single Family
17349142                                   20080801         4.900                       99           10.550            4.900       Single Family
17347360                                   20080501         5.050                       99           10.550            5.050       Single Family
17348090                                   20080801         3.925                       99           10.550            3.925            PUD
17348414                                   20080801         4.400                       99           10.550            4.400            PUD
17348415                                   20080801         4.375                       99           10.550            4.375       Single Family
17349144                                   20080801         4.775                       99           10.550            4.775       Single Family
17347362                                   20080501         3.750                       99           10.550            3.750       Single Family
17350184                                   20080901         4.650                       99           10.550            4.650       Single Family
17350188                                   20080901         3.950                       99            9.950            3.950       Single Family
17349751                                   20080901         4.325                       99           10.550            4.325       Single Family
17347970                                   20080801         3.000                       99            9.950            3.000       Single Family
17347971                                   20080801         3.550                       99            9.950            3.550       Single Family
17349754                                   20080901         4.750                       99           10.550            4.750            PUD
17347972                                   20080801         4.625                       99           10.550            4.625        2-4 Family
17349755                                   20080901         2.950                       99            9.950            2.950       Single Family
17347973                                   20080801         3.800                       99           10.350            3.800       Single Family
17347974                                   20080801         4.300                       99           10.550            4.300        Condominium
17349757                                   20080801         3.850                       99           10.350            3.850       Single Family
17347975                                   20080801         4.425                       99           10.550            4.425        2-4 Family
17349758                                   20080801         3.850                       99            9.950            3.850       Single Family
17347976                                   20080801         3.900                       99            9.950            3.900       Single Family
17348199                                   20080801         3.350                       99           10.350            3.350        Condominium
17350001                                   20080901         3.400                       99           10.350            3.400       Single Family
17350002                                   20080901         2.600                       99            9.950            2.600       Single Family
17350003                                   20080901         3.250                       99            9.950            3.250       Single Family
17350006                                   20080901         3.900                       99           10.350            3.900       Single Family
17350007                                   20080901         3.875                       99            9.950            3.875            PUD
17347429                                   20080601         3.675                       99            9.950            3.675       Single Family
17348159                                   20080801         3.625                       99           10.550            3.625       Single Family
17347430                                   20080701         4.900                       99           10.550            4.900       Single Family
17349212                                   20080801         4.800                       99           10.550            4.800       Single Family
17347431                                   20080801         2.850                       99            9.950            2.850       Single Family
17347914                                   20080901         4.250                       99           10.550            4.250        2-4 Family
17349372                                   20080801         5.075                       99           10.550            5.075       Single Family
17348643                                   20080801         3.650                       99            9.950            3.650       Single Family
17349213                                   20080801         4.000                       99           10.350            4.000       Single Family
17348160                                   20080801         3.725                       99           10.550            3.725       Single Family
17347356                                   20080501         3.900                       99           10.350            3.900       Single Family
17348087                                   20080801         3.725                       99           10.550            3.725            PUD
17347359                                   20080501         3.950                       99           10.350            3.950       Single Family
17348410                                   20080801         3.100                       99            9.950            3.100            PUD
17348161                                   20080801         2.700                       99            9.950            2.700       Single Family
17349214                                   20080901         4.315                       99           10.550            4.315        Condominium
17349373                                   20080801         5.300                       99           10.550            5.300       Single Family
17347433                                   20080601         4.300                       99           10.550            4.300       Single Family
17349215                                   20080901         3.350                       99            9.950            3.350       Single Family
17348163                                   20080801         3.900                       99            9.950            3.900            PUD
17348644                                   20080801         3.600                       99            9.950            3.600       Single Family
17347916                                   20080801         4.350                       99           10.550            4.350       Single Family
17348645                                   20080801         3.750                       99            9.950            3.750       Single Family
17347434                                   20080701         3.600                       99            9.950            3.600            PUD
17349375                                   20080801         4.050                       99            9.950            4.050       Single Family
17348646                                   20080901         4.075                       99           10.550            4.075            PUD
17347917                                   20080801         4.225                       99            9.950            4.225       Single Family
17347938                                   20080901         2.920                       99            9.950            2.920        Condominium
17349396                                   20080801         4.100                       99            9.950            4.100       Single Family
17349397                                   20080801         3.250                       99            9.950            3.250        Condominium
17347939                                   20080801         3.150                       99            9.950            3.150       Single Family
17348669                                   20080801         3.350                       99            9.950            3.350       Single Family
17349399                                   20080901         5.000                       99           10.550            5.000       Single Family
17350151                                   20080901         4.325                       99           10.550            4.325        Condominium
17350152                                   20080901         3.000                       99           10.350            3.000        Condominium
17350153                                   20080901         3.050                       99           10.350            3.050       Single Family
17350155                                   20080901         4.325                       99            9.950            4.325        Condominium
17347918                                   20080801         3.500                       99            9.950            3.500        Condominium
17349376                                   20080801         3.700                       99            9.950            3.700       Single Family
17349377                                   20080801         3.150                       99           10.350            3.150       Single Family
17347919                                   20080801         3.450                       99            9.950            3.450       Single Family
17349378                                   20080801         5.350                       99           10.550            5.350            PUD
17347596                                   20080701         3.850                       99            9.950            3.850        2-4 Family
17347598                                   20080801         4.890                       99           10.550            4.890        Condominium
17349721                                   20080901         3.200                       99            9.950            3.200       Single Family
17349722                                   20080901         3.150                       99            9.950            3.150       Single Family
17347940                                   20080801         4.050                       99           10.350            4.050        Condominium
17349723                                   20080801         4.465                       99           10.550            4.465            PUD
17348670                                   20080801         4.750                       99           10.550            4.750       Single Family
17347941                                   20080701         3.600                       99           10.350            3.600        2-4 Family
17347942                                   20080801         3.975                       99           10.550            3.975        2-4 Family
17348671                                   20080801         4.575                       99           10.350            4.575       Single Family
17348672                                   20080901         4.900                       99           10.550            4.900       Single Family
17347943                                   20080701         5.075                       99           10.550            5.075       Single Family
17350132                                   20080901         4.075                       99           10.550            4.075            PUD
17350133                                   20080901         4.775                       99           10.550            4.775       Single Family
17350136                                   20080901         4.900                       99           10.550            4.900            PUD
17350137                                   20080901         4.150                       99           10.350            4.150       Single Family
17347435                                   20080801         3.750                       99            9.950            3.750       Single Family
17348164                                   20080801         5.150                       99           10.550            5.150       Single Family
17348165                                   20080801         3.650                       99            9.950            3.650       Single Family
17347437                                   20080501         5.400                       99           10.550            5.400       Single Family
17348166                                   20080901         5.200                       99           10.550            5.200       Single Family
17349219                                   20080801         4.200                       99           10.550            4.200            PUD
17347438                                   20080601         4.300                       99           10.550            4.300       Single Family
17348168                                   20080801         4.050                       99            9.950            4.050        2-4 Family
17348169                                   20080801         3.850                       99           10.350            3.850       Single Family
17349221                                   20080801         3.250                       99           10.350            3.250        2-4 Family
17349726                                   20080901         4.625                       99           10.550            4.625        2-4 Family
17347944                                   20080801         2.750                       99            9.950            2.750       Single Family
17348674                                   20080901         3.925                       99           10.550            3.925       Single Family
17349727                                   20080901         2.900                       99            9.950            2.900       Single Family
17347945                                   20080801         4.450                       99            9.950            4.450       Single Family
17349728                                   20080901         5.075                       99           10.550            5.075       Single Family
17347946                                   20080801         4.840                       99           10.550            4.840            PUD
17349729                                   20080901         3.200                       99            9.950            3.200       Single Family
17348676                                   20080801         4.550                       99           10.550            4.550       Single Family
17348677                                   20080801         3.350                       99            9.950            3.350       Single Family
17347948                                   20080801         3.700                       99            9.950            3.700            PUD
17347949                                   20080801         4.600                       99           10.550            4.600            PUD
17350160                                   20080901         3.500                       99            9.950            3.500        2-4 Family
17350161                                   20080901         4.000                       99           10.350            4.000       Single Family
17350162                                   20080901         4.650                       99           10.550            4.650        2-4 Family
17350166                                   20080901         5.000                       99           10.550            5.000       Single Family
17350168                                   20080901         3.700                       99            9.950            3.700       Single Family
17350169                                   20080901         3.325                       99           10.550            3.325            PUD
17349730                                   20080901         3.100                       99            9.950            3.100       Single Family
17349732                                   20080901         3.800                       99           10.350            3.800       Single Family
17347950                                   20080801         4.725                       99           10.550            4.725            PUD
17349733                                   20080901         4.875                       99           10.550            4.875        Condominium
17348680                                   20080801         2.550                       99            9.950            2.550            PUD
17349735                                   20080801         4.475                       99           10.550            4.475       Single Family
17348682                                   20080801         4.575                       99           10.550            4.575       Single Family
17347953                                   20080801         4.125                       99           10.550            4.125        2-4 Family
17349736                                   20080901         4.300                       99           10.550            4.300            PUD
17348683                                   20080801         5.000                       99           10.550            5.000       Single Family
17349737                                   20080901         4.425                       99           10.550            4.425       Single Family
17347955                                   20080801         5.000                       99           10.550            5.000       Single Family
17349738                                   20080901         4.650                       99           10.550            4.650       Single Family
17347956                                   20080801         4.615                       99           10.550            4.615            PUD
17348685                                   20120801         3.050                       99            9.950            3.050       Single Family
17349700                                   20080801         2.950                       99            9.950            2.950        Condominium
17349701                                   20080801         4.125                       99           10.550            4.125       Single Family
17347920                                   20080801         3.950                       99           10.550            3.950            PUD
17349703                                   20080901         4.075                       99           10.550            4.075            PUD
17348650                                   20080801         3.800                       99           10.550            3.800            PUD
17349704                                   20080801         4.100                       99           10.550            4.100       Single Family
17347440                                   20080601         4.375                       99           10.550            4.375       Single Family
17347441                                   20080601         4.025                       99           10.550            4.025            PUD
17348170                                   20080801         5.250                       99           10.550            5.250       Single Family
17349223                                   20080801         4.850                       99           10.550            4.850            PUD
17348171                                   20080801         4.375                       99            9.950            4.375       Single Family
17348172                                   20080801         3.650                       99           10.350            3.650       Single Family
17349225                                   20080801         4.100                       99           10.550            4.100       Single Family
17347444                                   20080701         3.625                       99            9.950            3.625            PUD
17349226                                   20080801         4.400                       99           10.550            4.400            PUD
17348173                                   20080901         2.500                       99           10.350            2.500       Single Family
17348174                                   20080801         5.400                       99           10.550            5.400       Single Family
17349227                                   20080901         4.195                       99           10.350            4.195       Single Family
17348651                                   20080801         4.400                       99           10.550            4.400       Single Family
17349381                                   20080801         3.900                       99            9.950            3.900       Single Family
17348652                                   20080801         5.025                       99           10.550            5.025       Single Family
17348653                                   20080901         4.650                       99           10.550            4.650       Single Family
17349706                                   20080801         4.200                       99           10.350            4.200        2-4 Family
17349707                                   20080801         4.050                       99           10.350            4.050       Single Family
17348654                                   20080801         3.400                       99            9.950            3.400       Single Family
17349383                                   20080801         4.700                       99           10.550            4.700       Single Family
17347925                                   20080701         3.950                       99           10.350            3.950       Single Family
17349708                                   20080901         3.650                       99            9.950            3.650       Single Family
17348655                                   20080801         3.375                       99           10.550            3.375            PUD
17347926                                   20080801         3.000                       99            9.950            3.000       Single Family
17349709                                   20080901         3.200                       99            9.950            3.200       Single Family
17348656                                   20080801         3.600                       99            9.950            3.600       Single Family
17347927                                   20080801         5.300                       99           10.550            5.300       Single Family
17349386                                   20080801         3.000                       99            9.950            3.000       Single Family
17348657                                   20080801         3.600                       99            9.950            3.600       Single Family
17349387                                   20080801         4.650                       99           10.550            4.650       Single Family
17347929                                   20080801         3.000                       99           10.350            3.000       Single Family
17348658                                   20080801         3.950                       99            9.950            3.950       Single Family
17348659                                   20080801         4.425                       99           10.550            4.425       Single Family
17349389                                   20080801         3.850                       99           10.350            3.850       Single Family
17350141                                   20080901         3.850                       99            9.950            3.850       Single Family
17350143                                   20080901         3.800                       99            9.950            3.800       Single Family
17349710                                   20080901         3.450                       99            9.950            3.450       Single Family
17347446                                   20080801         3.450                       99            9.950            3.450       Single Family
17349228                                   20080901         3.350                       99           10.550            3.350       Single Family
17348660                                   20080801         3.900                       99           10.350            3.900       Single Family
17349714                                   20080901         3.950                       99           10.550            3.950       Single Family
17349390                                   20080801         5.025                       99           10.550            5.025       Single Family
17347932                                   20080801         3.195                       99           10.550            3.195        Condominium
17348176                                   20080901         3.850                       99            9.950            3.850       Single Family
17349229                                   20080901         3.700                       99           10.550            3.700       Single Family
17347448                                   20080601         4.250                       99           10.350            4.250       Single Family
17348178                                   20080801         5.090                       99           10.550            5.090        Condominium
17348179                                   20080801         5.050                       99           10.550            5.050       Single Family
17348500                                   20080801         4.740                       99           10.550            4.740       Single Family
17349230                                   20080801         3.550                       99            9.950            3.550       Single Family
17348502                                   20080801         3.350                       99            9.950            3.350       Single Family
17349231                                   20080901         3.890                       99           10.550            3.890            PUD
17349232                                   20080801         3.900                       99            9.950            3.900       Single Family
17348503                                   20080901         3.050                       99            9.950            3.050       Single Family
17347451                                   20080801         2.800                       99            9.950            2.800            PUD
17348180                                   20080901         5.025                       99           10.550            5.025       Single Family
17347452                                   20080601         3.845                       99            9.950            3.845       Single Family
17348181                                   20080801         4.975                       99           10.550            4.975       Single Family
17349234                                   20080801         4.700                       99           10.550            4.700            PUD
17347453                                   20080701         3.500                       99           10.350            3.500       Single Family
17349235                                   20080901         4.375                       99           10.550            4.375        2-4 Family
17347454                                   20080801         3.800                       99           10.550            3.800       Single Family
17348661                                   20080801         4.325                       99           10.550            4.325       Single Family
17349236                                   20080901         2.950                       99           10.350            2.950        2-4 Family
17347455                                   20080601         3.950                       99           10.350            3.950       Single Family
17348508                                   20080801         5.250                       99           10.550            5.250       Single Family
17348509                                   20080801         2.950                       99            9.950            2.950       Single Family
17348185                                   20080801         3.395                       99           10.350            3.395        Condominium
17348186                                   20080801         4.200                       99            9.950            4.200       Single Family
17349239                                   20080801         3.700                       99            9.950            3.700       Single Family
17347457                                   20080801         4.750                       99           10.550            4.750        2-4 Family
17348187                                   20080801         4.050                       99           10.550            4.050       Single Family
17349739                                   20080901         3.800                       99            9.950            3.800       Single Family
17348686                                   20080801         3.075                       99           10.550            3.075            PUD
17348688                                   20080901         4.625                       99           10.550            4.625            PUD
17347959                                   20080801         3.700                       99            9.950            3.700        Condominium
17348689                                   20080801         3.700                       99           10.350            3.700        2-4 Family
17350170                                   20080801         4.175                       99           10.550            4.175       Single Family
17350173                                   20080901         3.825                       99           10.550            3.825            PUD
17350175                                   20080901         4.750                       99           10.550            4.750            PUD
17350178                                   20080901         3.865                       99           10.550            3.865            PUD
17349740                                   20080901         3.700                       99            9.950            3.700        Condominium
17349741                                   20080901         2.950                       99            9.950            2.950        Condominium
17349743                                   20080901         3.975                       99           10.550            3.975        Condominium
17348691                                   20080901         2.750                       99            9.950            2.750       Single Family
17349744                                   20080801         4.875                       99           10.550            4.875            PUD
17347962                                   20080801         3.250                       99           10.350            3.250       Single Family
17349745                                   20080801         4.000                       99            9.950            4.000        2-4 Family
17348692                                   20080801         5.025                       99           10.550            5.025        Condominium
17349746                                   20080901         4.550                       99           10.550            4.550       Single Family
17347964                                   20080801         4.300                       99           10.550            4.300       Single Family
17348693                                   20080801         2.600                       99            9.950            2.600        2-4 Family
17349747                                   20080901         3.750                       99           10.550            3.750       Single Family
17347965                                   20080701         3.850                       99           10.350            3.850       Single Family
17348694                                   20080801         4.740                       99           10.550            4.740            PUD
17349748                                   20080901         4.050                       99           10.550            4.050        Condominium
17349749                                   20080801         4.050                       99           10.550            4.050       Single Family
17347967                                   20080801         2.900                       99            9.950            2.900       Single Family
17348697                                   20080801         3.450                       99            9.950            3.450       Single Family
17347969                                   20080901         3.550                       99           10.350            3.550       Single Family
17348698                                   20080801         3.550                       99            9.950            3.550       Single Family
17348699                                   20080901         3.875                       99           10.550            3.875            PUD
17349715                                   20080901         2.600                       99            9.950            2.600        2-4 Family
17348662                                   20080801         3.350                       99            9.950            3.350       Single Family
17347933                                   20080801         3.650                       99            9.950            3.650       Single Family
17348188                                   20080801         4.900                       99           10.550            4.900       Single Family
17347459                                   20080601         4.850                       99           10.550            4.850       Single Family
17349716                                   20080901         3.250                       99            9.950            3.250       Single Family
17349392                                   20080801         3.550                       99            9.950            3.550       Single Family
17348663                                   20080801         3.750                       99           10.350            3.750            PUD
17349393                                   20080901         4.650                       99           10.550            4.650       Single Family
17347935                                   20080801         4.100                       99           10.350            4.100       Single Family
17348664                                   20080801         3.700                       99            9.950            3.700        Condominium
17348510                                   20080801         4.175                       99           10.550            4.175       Single Family
17348511                                   20080801         4.800                       99           10.550            4.800       Single Family
17349240                                   20080801         3.450                       99            9.950            3.450            PUD
17348512                                   20080801         3.700                       99           10.350            3.700       Single Family
17348513                                   20080801         3.250                       99           10.350            3.250            PUD
17349242                                   20080901         3.850                       99           10.350            3.850            PUD
17347461                                   20080601         3.520                       99           10.350            3.520            PUD
17348514                                   20080901         2.550                       99            9.950            2.550       Single Family
17348515                                   20080801         4.075                       99           10.550            4.075       Single Family
17347462                                   20080601         3.500                       99           10.350            3.500       Single Family
17349394                                   20080801         2.850                       99            9.950            2.850            PUD
17349244                                   20080901         4.425                       99           10.550            4.425            PUD
17349395                                   20080801         5.250                       99           10.550            5.250       Single Family
17348666                                   20080801         3.550                       99            9.950            3.550       Single Family
17347937                                   20080801         4.800                       99           10.550            4.800            PUD
17348051                                   20080801         3.395                       99           10.550            3.395       Single Family
17348144                                   20080801         3.950                       99           10.350            3.950       Single Family
17348052                                   20080701         4.100                       99           10.350            4.100        2-4 Family
17347323                                   20080501         5.350                       99           10.550            5.350       Single Family
17348053                                   20080801         4.000                       99           10.550            4.000        Condominium
17349106                                   20080801         3.825                       99           10.550            3.825            PUD
17348054                                   20080801         3.700                       99            9.950            3.700       Single Family
17349107                                   20080801         3.600                       99            9.950            3.600       Single Family
17347326                                   20080501         4.425                       99           10.550            4.425       Single Family
17347500                                   20080701         3.200                       99           10.350            3.200        Condominium
17347501                                   20080601         3.650                       99           10.350            3.650       Single Family
17348230                                   20080801         4.400                       99           10.550            4.400        Condominium
17348231                                   20080801         3.600                       99            9.950            3.600       Single Family
17347502                                   20080701         4.200                       99           10.350            4.200       Single Family
17348055                                   20080801         3.650                       99           10.350            3.650       Single Family
17347327                                   20080601         3.450                       99           10.350            3.450       Single Family
17349109                                   20080801         3.750                       99            9.950            3.750       Single Family
17348056                                   20080801         3.650                       99           10.350            3.650            PUD
17347328                                   20080401         4.725                       99           10.550            4.725       Single Family
17348057                                   20080801         3.300                       99            9.950            3.300       Single Family
17348058                                   20120801         3.650                       99           10.350            3.650       Single Family
17348059                                   20080801         2.850                       99            9.950            2.850       Single Family
17349110                                   20080801         4.525                       99           10.550            4.525       Single Family
17347416                                   20080701         2.900                       99           10.350            2.900       Single Family
17348145                                   20080801         3.650                       99            9.950            3.650       Single Family
17347417                                   20080801         3.800                       99           10.550            3.800       Single Family
17347418                                   20080501         4.800                       99           10.550            4.800       Single Family
17347503                                   20080601         5.150                       99           10.550            5.150            PUD
17348232                                   20080801         4.150                       99           10.550            4.150       Single Family
17348633                                   20080801         3.925                       99            9.950            3.925       Single Family
17348148                                   20080801         4.050                       99            9.950            4.050       Single Family
17347419                                   20080801         3.800                       99            9.950            3.800            PUD
17348634                                   20080801         3.250                       99            9.950            3.250        Condominium
17348149                                   20080801         4.050                       99           10.350            4.050            PUD
17347330                                   20080601         5.000                       99           10.550            5.000       Single Family
17349113                                   20080901         3.500                       99           10.350            3.500       Single Family
17348060                                   20080801         3.550                       99            9.950            3.550       Single Family
17347331                                   20080601         4.450                       99           10.550            4.450       Single Family
17348061                                   20080801         3.975                       99           10.550            3.975       Single Family
17347332                                   20080501         2.975                       99           10.550            2.975       Single Family
17347420                                   20080601         3.950                       99           10.350            3.950       Single Family
17349202                                   20080701         4.700                       99           10.550            4.700       Single Family
17348233                                   20080801         5.300                       99           10.550            5.300       Single Family
17347504                                   20080601         4.350                       99           10.550            4.350       Single Family
17347180                                   20080501         5.700                       99           10.550            5.700       Single Family
17347421                                   20080801         5.050                       99           10.550            5.050       Single Family
17348150                                   20080801         3.545                       99           10.550            3.545       Single Family
17347505                                   20080801         2.850                       99            9.950            2.850       Single Family
17348235                                   20080801         3.950                       99           10.550            3.950       Single Family
17347182                                   20080401         4.475                       99           10.550            4.475       Single Family
17347506                                   20080601         4.140                       99           10.350            4.140        2-4 Family
17347507                                   20080601         3.600                       99            9.950            3.600       Single Family
17348236                                   20080801         3.975                       99            9.950            3.975            PUD
17347184                                   20080401         4.500                       99           10.550            4.500       Single Family
17347508                                   20080601         3.500                       99           10.350            3.500       Single Family
17348237                                   20080801         3.650                       99            9.950            3.650        Condominium
17347185                                   20080401         4.475                       99           10.550            4.475       Single Family
17347509                                   20080701         3.425                       99           10.350            3.425       Single Family
17348238                                   20080901         3.150                       99           10.550            3.150            PUD
17348239                                   20080801         4.475                       99           10.550            4.475            PUD
17347186                                   20080501         3.350                       99            9.950            3.350            PUD
17347581                                   20080601         2.820                       99           10.350            2.820       Single Family
17349364                                   20080801         4.800                       99           10.550            4.800       Single Family
17347906                                   20080801         3.725                       99           10.550            3.725            PUD
17347582                                   20080601         4.125                       99           10.550            4.125       Single Family
17349114                                   20080801         4.950                       99           10.550            4.950       Single Family
17347333                                   20080501         5.400                       99           10.550            5.400            PUD
17348062                                   20080801         3.450                       99            9.950            3.450       Single Family
17349115                                   20080801         3.075                       99            9.950            3.075       Single Family
17348063                                   20080801         3.200                       99            9.950            3.200       Single Family
17347334                                   20080601         3.020                       99           10.350            3.020       Single Family
17347423                                   20080601         3.850                       99           10.350            3.850        Condominium
17349126                                   20080801         4.850                       99           10.550            4.850        2-4 Family
17349127                                   20080801         4.700                       99           10.550            4.700            PUD
17347346                                   20080501         3.150                       99           10.550            3.150       Single Family
17349128                                   20080801         4.750                       99           10.550            4.750       Single Family
17348075                                   20080801         3.375                       99           10.550            3.375       Single Family
17347347                                   20080501         4.375                       99           10.350            4.375            PUD
17348076                                   20080701         3.800                       99            9.950            3.800       Single Family
17349129                                   20080801         4.800                       99           10.550            4.800       Single Family
17348077                                   20080701         3.650                       99           10.350            3.650        2-4 Family
17347348                                   20080501         3.800                       99            9.950            3.800            PUD
17348078                                   20080801         3.795                       99           10.550            3.795       Single Family
17349117                                   20080801         2.900                       99            9.950            2.900       Single Family
17347335                                   20120501         4.950                       99           10.550            4.950       Single Family
17349118                                   20080801         4.475                       99           10.550            4.475       Single Family
17348065                                   20080801         3.550                       99            9.950            3.550            PUD
17349205                                   20080801         4.650                       99           10.550            4.650            PUD
17348152                                   20080801         3.850                       99            9.950            3.850       Single Family
17348153                                   20080801         4.000                       99           10.550            4.000        2-4 Family
17349206                                   20080801         4.275                       99           10.550            4.275       Single Family
17348154                                   20080801         3.750                       99            9.950            3.750       Single Family
17347425                                   20080901         3.600                       99            9.950            3.600        2-4 Family
17349207                                   20080901         3.450                       99            9.950            3.450       Single Family
17348155                                   20080801         4.925                       99           10.550            4.925       Single Family
17347426                                   20080601         3.900                       99            9.950            3.900       Single Family
17349208                                   20080801         3.750                       99           10.550            3.750       Single Family
17347427                                   20080601         4.875                       99           10.550            4.875            PUD
17348156                                   20080801         3.700                       99           10.350            3.700       Single Family
17349209                                   20080801         4.550                       99           10.550            4.550            PUD
17348636                                   20080801         4.325                       99           10.550            4.325            PUD
17347583                                   20080701         3.850                       99            9.950            3.850       Single Family
17347907                                   20080601         3.150                       99            9.950            3.150       Single Family
17347188                                   20080501         4.375                       99           10.550            4.375       Single Family
17347189                                   20080801         3.700                       99           10.350            3.700        Condominium
17348240                                   20080801         3.895                       99           10.550            3.895        Condominium
17347511                                   20080701         3.500                       99           10.350            3.500       Single Family
17348241                                   20080801         4.950                       99           10.550            4.950       Single Family
17347512                                   20080701         3.500                       99           10.350            3.500       Single Family
17347513                                   20080601         3.625                       99           10.550            3.625       Single Family
17347514                                   20080601         4.050                       99           10.350            4.050       Single Family
17347190                                   20080801         3.700                       99           10.350            3.700        Condominium
17348243                                   20080801         4.150                       99           10.350            4.150            PUD
17348157                                   20080801         4.650                       99           10.550            4.650            PUD
17347336                                   20080701         3.300                       99            9.950            3.300       Single Family
17349119                                   20080801         3.750                       99            9.950            3.750       Single Family
17347337                                   20080501         3.850                       99            9.950            3.850            PUD
17348066                                   20080801         2.520                       99            9.950            2.520        Condominium
17348067                                   20080801         3.700                       99            9.950            3.700       Single Family
17349122                                   20080901         3.600                       99            9.950            3.600        2-4 Family
17347340                                   20080501         3.750                       99            9.950            3.750       Single Family
17349366                                   20080901         4.200                       99           10.550            4.200       Single Family
17348637                                   20080801         5.200                       99           10.550            5.200       Single Family
17347584                                   20080601         4.950                       99           10.550            4.950       Single Family
17348079                                   20080701         3.650                       99           10.350            3.650       Single Family
17348400                                   20080801         3.200                       99            9.950            3.200       Single Family
17349130                                   20080901         3.150                       99            9.950            3.150        Condominium
17348401                                   20080801         4.325                       99           10.550            4.325       Single Family
17348402                                   20080801         3.725                       99           10.550            3.725            PUD
17348403                                   20080901         3.700                       99            9.950            3.700       Single Family
17349133                                   20080901         3.700                       99            9.950            3.700       Single Family
17347351                                   20080501         2.950                       99            9.950            2.950            PUD
17348404                                   20080801         3.400                       99            9.950            3.400       Single Family
17348080                                   20080801         2.400                       99            9.950            2.400            PUD
17349134                                   20080801         3.875                       99           10.550            3.875        Condominium
17348081                                   20080701         4.050                       99           10.350            4.050       Single Family
17348406                                   20080801         3.500                       99           10.350            3.500       Single Family
17348082                                   20080801         3.500                       99            9.950            3.500            PUD
17347353                                   20080701         2.520                       99            9.950            2.520       Single Family
17349136                                   20080901         4.700                       99           10.550            4.700       Single Family
17348407                                   20080801         4.750                       99           10.550            4.750       Single Family
17347354                                   20080501         4.015                       99           10.550            4.015            PUD
17348084                                   20080801         3.700                       99            9.950            3.700            PUD
17347355                                   20080501         5.400                       99           10.550            5.400       Single Family
17348409                                   20080701         3.800                       99            9.950            3.800       Single Family
17347909                                   20080901         2.850                       99            9.950            2.850       Single Family
17349367                                   20080801         3.450                       99            9.950            3.450       Single Family
17347585                                   20080601         3.900                       99           10.350            3.900       Single Family
17349368                                   20080901         4.375                       99           10.550            4.375       Single Family
17347586                                   20080801         2.900                       99            9.950            2.900            PUD
17348639                                   20080801         3.650                       99            9.950            3.650       Single Family
17349369                                   20080801         4.400                       99           10.350            4.400        2-4 Family
17347589                                   20080701         2.800                       99            9.950            2.800       Single Family
17350120                                   20080901         4.550                       99           10.550            4.550            PUD
17348070                                   20080801         2.670                       99            9.950            2.670       Single Family
17347341                                   20080801         2.470                       99            9.950            2.470       Single Family
17350122                                   20080901         3.500                       99            9.950            3.500       Single Family
17350124                                   20080901         4.675                       99           10.550            4.675        Condominium
17350126                                   20080901         3.650                       99            9.950            3.650       Single Family
17350127                                   20080901         3.575                       99           10.550            3.575            PUD
17348640                                   20080801         3.300                       99           10.550            3.300       Single Family
17347912                                   20080801         3.050                       99            9.950            3.050        2-4 Family
17349370                                   20080801         4.850                       99           10.550            4.850       Single Family
17349371                                   20080801         4.150                       99           10.550            4.150       Single Family
17348642                                   20080801         4.350                       99           10.550            4.350        Condominium
17347913                                   20080801         4.650                       99           10.550            4.650       Single Family
17349124                                   20080801         4.950                       99           10.550            4.950       Single Family
17348072                                   20080801         3.750                       99            9.950            3.750            PUD
17348217                                   20080901         3.575                       99           10.550            3.575            PUD
17348218                                   20080801         4.475                       99           10.550            4.475       Single Family
17347167                                   20080401         3.595                       99            9.950            3.595       Single Family
17348220                                   20080801         4.350                       99           10.550            4.350       Single Family
17348222                                   20080801         2.950                       99            9.950            2.950       Single Family
17347308                                   20080801         3.650                       99            9.950            3.650       Single Family
17348037                                   20080801         4.250                       99           10.550            4.250       Single Family
17348039                                   20080801         4.525                       99           10.550            4.525       Single Family
17347310                                   20080501         3.500                       99           10.550            3.500       Single Family
17348040                                   20080901         3.525                       99           10.350            3.525       Single Family
17347311                                   20080601         3.575                       99           10.550            3.575       Single Family
17348041                                   20080801         4.540                       99           10.550            4.540       Single Family
17347312                                   20080501         4.950                       99           10.550            4.950        Condominium
17347313                                   20080801         3.500                       99           10.350            3.500       Single Family
17349359                                   20080801         3.000                       99           10.350            3.000        2-4 Family
17347577                                   20080601         4.875                       99           10.550            4.875       Single Family
17348223                                   20080801         3.200                       99           10.350            3.200        2-4 Family
17348127                                   20080801         4.225                       99           10.550            4.225            PUD
17348128                                   20080801         3.700                       99            9.950            3.700       Single Family
17348224                                   20080801         3.250                       99            9.950            3.250        Condominium
17347401                                   20080601         5.025                       99           10.550            5.025       Single Family
17348130                                   20080701         4.575                       99           10.550            4.575            PUD
17348131                                   20080801         4.625                       99           10.550            4.625       Single Family
17347314                                   20080501         3.500                       99           10.350            3.500       Single Family
17348132                                   20080801         3.420                       99           10.350            3.420       Single Family
17347405                                   20080501         4.200                       99           10.350            4.200       Single Family
17348134                                   20080801         4.325                       99           10.550            4.325       Single Family
17347315                                   20080701         2.900                       99           10.350            2.900       Single Family
17348044                                   20080801         4.225                       99           10.550            4.225       Single Family
17347316                                   20080601         2.800                       99            9.950            2.800       Single Family
17348045                                   20120801         3.400                       99           10.550            3.400            PUD
17348046                                   20080801         4.740                       99           10.550            4.740        Condominium
17348047                                   20080701         3.500                       99            9.950            3.500       Single Family
17348048                                   20080401         3.500                       99            9.950            3.500            PUD
17347319                                   20080501         4.350                       99           10.550            4.350            PUD
17350115                                   20080901         3.800                       99            9.950            3.800       Single Family
17350117                                   20080901         2.950                       99            9.950            2.950        Condominium
17348049                                   20080901         4.450                       99           10.550            4.450       Single Family
17349100                                   20080801         4.475                       99           10.550            4.475            PUD
17349101                                   20080801         3.300                       99            9.950            3.300       Single Family
17349102                                   20080801         3.590                       99           10.550            3.590        Condominium
17347320                                   20080501         5.400                       99           10.550            5.400       Single Family
17349103                                   20080801         4.775                       99           10.550            4.775       Single Family
17347406                                   20080601         3.050                       99            9.950            3.050       Single Family
17348135                                   20080801         3.325                       99           10.550            3.325       Single Family
17347172                                   20080401         4.465                       99           10.550            4.465       Single Family
17348225                                   20080801         3.450                       99            9.950            3.450       Single Family
17348136                                   20080801         4.250                       99           10.550            4.250        Condominium
17347407                                   20080601         3.550                       99            9.950            3.550       Single Family
17347408                                   20080701         3.700                       99           10.350            3.700        2-4 Family
17348226                                   20080801         3.575                       99           10.550            3.575            PUD
17347409                                   20120601         2.950                       99           10.550            2.950       Single Family
17348139                                   20080801         3.950                       99           10.350            3.950       Single Family
17347410                                   20080601         3.975                       99            9.950            3.975       Single Family
17347411                                   20080501         3.800                       99           10.350            3.800       Single Family
17348140                                   20080801         3.950                       99           10.350            3.950       Single Family
17348141                                   20080801         3.950                       99           10.350            3.950       Single Family
17347413                                   20080501         3.500                       99           10.350            3.500        2-4 Family
17348142                                   20080801         3.350                       99            9.950            3.350            PUD
17347321                                   20080701         3.570                       99           10.350            3.570       Single Family
17347900                                   20080801         3.000                       99            9.950            3.000       Single Family
17347901                                   20080701         4.450                       99           10.350            4.450        2-4 Family
17348227                                   20080801         4.325                       99           10.550            4.325        Condominium
17348630                                   20080801         4.100                       99           10.350            4.100       Single Family
17347175                                   20080501         4.950                       99           10.550            4.950       Single Family
17348228                                   20080801         3.700                       99            9.950            3.700       Single Family
17349361                                   20080801         3.650                       99            9.950            3.650       Single Family
17349104                                   20080801         4.900                       99           10.550            4.900        Condominium
17347322                                   20080601         4.375                       99           10.550            4.375       Single Family
17347176                                   20080501         5.400                       99           10.550            5.400       Single Family
17347903                                   20080801         2.800                       99            9.950            2.800            PUD
17347580                                   20080901         2.900                       99            9.950            2.900            PUD
17349362                                   20080801         4.250                       99           10.550            4.250            PUD
17347178                                   20080401         4.825                       99           10.550            4.825       Single Family
17349097                                   20080801         4.675                       99            9.950            4.675       Single Family
17348368                                   20080801         3.800                       99           10.350            3.800        Condominium
17349098                                   20080801         3.850                       99            9.950            3.850       Single Family
17349420                                   20080801         5.125                       99           10.550            5.125       Single Family
17347640                                   20080801         4.425                       99           10.550            4.425            PUD
17349423                                   20080901         3.200                       99            9.950            3.200       Single Family
17348370                                   20080801         4.400                       99           10.350            4.400        2-4 Family
17349424                                   20080801         4.450                       99           10.550            4.450            PUD
17347642                                   20080601         4.325                       99           10.550            4.325        2-4 Family
17348371                                   20080801         4.450                       99           10.550            4.450            PUD
17349425                                   20080801         2.700                       99            9.950            2.700        Condominium
17348372                                   20080701         3.950                       99           10.550            3.950            PUD
17348373                                   20080901         4.450                       99           10.550            4.450       Single Family
17349426                                   20080801         5.100                       99           10.550            5.100       Single Family
17347644                                   20080701         4.325                       99           10.550            4.325       Single Family
17347645                                   20080601         4.075                       99           10.550            4.075        Condominium
17348374                                   20080801         3.750                       99            9.950            3.750            PUD
17349428                                   20080901         3.845                       99           10.550            3.845        2-4 Family
17347646                                   20080801         4.075                       99            9.950            4.075       Single Family
17348375                                   20080801         5.150                       99           10.550            5.150            PUD
17349429                                   20080901         3.900                       99            9.950            3.900       Single Family
17348376                                   20080801         4.750                       99           10.550            4.750       Single Family
17348377                                   20080801         3.650                       99            9.950            3.650       Single Family
17347648                                   20080801         4.675                       99           10.550            4.675       Single Family
17348700                                   20080801         4.100                       99            9.950            4.100            PUD
17349430                                   20080701         4.850                       99           10.550            4.850       Single Family
17347650                                   20080701         3.350                       99            9.950            3.350       Single Family
17349433                                   20080801         3.450                       99            9.950            3.450            PUD
17348380                                   20080801         4.125                       99           10.350            4.125       Single Family
17348705                                   20080801         4.325                       99           10.550            4.325        Condominium
17349434                                   20080801         3.750                       99            9.950            3.750       Single Family
17348382                                   20080801         4.425                       99           10.550            4.425            PUD
17349435                                   20080801         3.550                       99            9.950            3.550       Single Family
17348707                                   20080801         4.900                       99           10.550            4.900        Condominium
17347654                                   20080801         4.950                       99           10.550            4.950       Single Family
17348383                                   20080801         3.700                       99            9.950            3.700            PUD
17348384                                   20080901         3.500                       99            9.950            3.500       Single Family
17349437                                   20080801         3.900                       99            9.950            3.900       Single Family
17347655                                   20080801         3.875                       99            9.950            3.875            PUD
17348709                                   20080801         3.600                       99           10.350            3.600       Single Family
17349438                                   20080801         3.200                       99            9.950            3.200       Single Family
17347656                                   20080701         3.300                       99           10.350            3.300        2-4 Family
17348385                                   20080801         3.750                       99            9.950            3.750        Condominium
17349439                                   20080801         5.300                       99           10.550            5.300            PUD
17348386                                   20080801         3.850                       99           10.550            3.850            PUD
17348387                                   20080801         4.500                       99           10.550            4.500       Single Family
17348388                                   20080801         3.800                       99            9.950            3.800            PUD
17348389                                   20080801         4.850                       99           10.550            4.850       Single Family
17348710                                   20080801         4.400                       99           10.550            4.400       Single Family
17349440                                   20080901         4.000                       99           10.550            4.000       Single Family
17348711                                   20080801         3.325                       99           10.550            3.325       Single Family
17349441                                   20080901         4.425                       99           10.550            4.425            PUD
17348712                                   20080801         4.200                       99           10.550            4.200            PUD
17348713                                   20080801         3.400                       99            9.950            3.400       Single Family
17347660                                   20080801         5.400                       99           10.550            5.400       Single Family
17349442                                   20080801         4.875                       99           10.550            4.875            PUD
17349443                                   20080801         4.475                       99           10.550            4.475       Single Family
17348714                                   20080701         4.800                       99           10.550            4.800       Single Family
17347661                                   20080701         3.775                       99           10.550            3.775            PUD
17348390                                   20080801         4.775                       99           10.550            4.775       Single Family
17348391                                   20080801         4.200                       99            9.950            4.200       Single Family
17349445                                   20080801         4.475                       99           10.550            4.475       Single Family
17348716                                   20080801         3.300                       99           10.350            3.300       Single Family
17349446                                   20080801         2.770                       99            9.950            2.770       Single Family
17348717                                   20080801         4.175                       99           10.550            4.175        2-4 Family
17347664                                   20080801         3.100                       99            9.950            3.100            PUD
17347665                                   20080701         2.570                       99            9.950            2.570       Single Family
17348718                                   20080801         4.475                       99           10.550            4.475            PUD
17349448                                   20080801         4.050                       99            9.950            4.050       Single Family
17348395                                   20080801         4.125                       99           10.550            4.125       Single Family
17349449                                   20080901         3.250                       99            9.950            3.250       Single Family
17349410                                   20080801         4.200                       99           10.550            4.200       Single Family
17349412                                   20080801         3.800                       99           10.550            3.800       Single Family
17348103                                   20080801         5.000                       99           10.550            5.000       Single Family
17348104                                   20080801         3.500                       99           10.550            3.500       Single Family
17348105                                   20080801         4.350                       99           10.550            4.350       Single Family
17348106                                   20080801         3.800                       99            9.950            3.800       Single Family
17349335                                   20080801         3.750                       99            9.950            3.750            PUD
17348606                                   20080801         3.550                       99           10.550            3.550       Single Family
17348287                                   20080801         3.250                       99            9.950            3.250       Single Family
17347559                                   20080901         4.515                       99           10.550            4.515        Condominium
17348288                                   20080801         3.900                       99            9.950            3.900        2-4 Family
17348610                                   20080801         2.520                       99           10.350            2.520       Single Family
17348611                                   20080801         3.700                       99            9.950            3.700       Single Family
17349341                                   20080901         2.900                       99            9.950            2.900       Single Family
17348612                                   20080801         3.350                       99            9.950            3.350       Single Family
17348613                                   20080801         3.900                       99            9.950            3.900       Single Family
17349342                                   20080801         5.250                       99           10.550            5.250       Single Family
17347560                                   20080601         3.950                       99           10.350            3.950        2-4 Family
17349343                                   20080801         3.700                       99            9.950            3.700        Condominium
17348290                                   20080701         3.850                       99            9.950            3.850            PUD
17348614                                   20080801         3.550                       99            9.950            3.550       Single Family
17348291                                   20080801         3.650                       99            9.950            3.650       Single Family
17349344                                   20080801         4.175                       99           10.550            4.175       Single Family
17348615                                   20080701         3.600                       99            9.950            3.600       Single Family
17348616                                   20080801         4.675                       99           10.550            4.675       Single Family
17347563                                   20080601         4.725                       99           10.550            4.725       Single Family
17348293                                   20080801         4.250                       99           10.550            4.250       Single Family
17347564                                   20080701         4.325                       99           10.550            4.325       Single Family
17349347                                   20080801         4.675                       99           10.550            4.675       Single Family
17348294                                   20080801         4.600                       99           10.550            4.600            PUD
17347565                                   20080801         2.900                       99            9.950            2.900       Single Family
17349348                                   20080801         4.475                       99           10.550            4.475       Single Family
17348619                                   20080801         3.600                       99           10.350            3.600       Single Family
17348295                                   20080801         4.925                       99           10.550            4.925       Single Family
17347566                                   20080701         4.275                       99           10.550            4.275            PUD
17347567                                   20080901         3.925                       99           10.550            3.925            PUD
17348296                                   20080801         4.350                       99           10.550            4.350       Single Family
17348298                                   20080801         4.050                       99           10.350            4.050       Single Family
17350101                                   20080901         4.815                       99           10.550            4.815            PUD
17350103                                   20080901         4.925                       99           10.550            4.925       Single Family
17350108                                   20080901         4.125                       99           10.550            4.125            PUD
17350109                                   20080901         4.225                       99           10.550            4.225       Single Family
17348620                                   20080801         4.625                       99           10.550            4.625        Condominium
17348621                                   20080801         4.675                       99           10.550            4.675       Single Family
17349350                                   20080801         3.250                       99           10.350            3.250        2-4 Family
17348622                                   20080801         2.975                       99            9.950            2.975       Single Family
17349352                                   20080801         4.025                       99           10.550            4.025       Single Family
17349353                                   20080801         5.300                       99           10.550            5.300            PUD
17349413                                   20080801         2.800                       99            9.950            2.800            PUD
17349090                                   20080801         3.950                       99           10.550            3.950       Single Family
17348361                                   20080801         5.050                       99           10.550            5.050       Single Family
17347632                                   20080801         5.050                       99           10.550            5.050       Single Family
17349091                                   20080801         3.850                       99           10.350            3.850            PUD
17348362                                   20080901         3.925                       99           10.550            3.925       Single Family
17349416                                   20080801         3.650                       99            9.950            3.650       Single Family
17348363                                   20080801         4.600                       99           10.550            4.600       Single Family
17347571                                   20080701         4.050                       99            9.950            4.050       Single Family
17349354                                   20080801         4.525                       99           10.550            4.525       Single Family
17348625                                   20080801         3.550                       99           10.350            3.550        Condominium
17349355                                   20080801         3.875                       99           10.550            3.875       Single Family
17347573                                   20080801         3.025                       99           10.550            3.025        Condominium
17348626                                   20080801         4.050                       99           10.550            4.050       Single Family
17349356                                   20080801         3.800                       99            9.950            3.800       Single Family
17347574                                   20080801         4.175                       99           10.550            4.175            PUD
17348627                                   20080801         4.075                       99           10.550            4.075       Single Family
17347575                                   20080801         4.700                       99           10.550            4.700       Single Family
17348628                                   20080801         4.450                       99           10.550            4.450       Single Family
17349358                                   20080801         4.150                       99           10.350            4.150       Single Family
17348629                                   20080801         5.350                       99           10.550            5.350       Single Family
17349093                                   20080801         3.650                       99            9.950            3.650       Single Family
17348364                                   20080801         3.350                       99            9.950            3.350            PUD
17349417                                   20080801         4.475                       99           10.550            4.475       Single Family
17347636                                   20080701         4.900                       99           10.550            4.900       Single Family
17349095                                   20080801         4.950                       99           10.550            4.950            PUD
17349336                                   20080801         4.400                       99           10.550            4.400       Single Family
17347159                                   20080301         3.750                       99            9.950            3.750            PUD
17348210                                   20080801         3.700                       99            9.950            3.700       Single Family
17348212                                   20080801         3.750                       99            9.950            3.750        Condominium
17348213                                   20080801         3.850                       99            9.950            3.850       Single Family
17347554                                   20080801         3.650                       99            9.950            3.650       Single Family
17348283                                   20080801         3.825                       99           10.550            3.825       Single Family
17348284                                   20080901         3.850                       99            9.950            3.850       Single Family
17348214                                   20080801         3.000                       99            9.950            3.000        Condominium
17349337                                   20080801         3.500                       99            9.950            3.500        2-4 Family
17347555                                   20080801         3.900                       99           10.350            3.900       Single Family
17348215                                   20080801         2.800                       99            9.950            2.800            PUD
17348216                                   20080801         4.325                       99           10.550            4.325            PUD
17349338                                   20080801         3.650                       99            9.950            3.650       Single Family
17348285                                   20080801         3.800                       99            9.950            3.800       Single Family
17347556                                   20080701         3.150                       99           10.350            3.150            PUD
17348109                                   20080801         4.400                       99           10.550            4.400       Single Family
17348111                                   20080801         3.600                       99            9.950            3.600       Single Family
17348112                                   20080801         3.300                       99            9.950            3.300       Single Family
17348114                                   20080701         4.800                       99           10.550            4.800       Single Family
17348286                                   20080801         4.625                       99           10.550            4.625            PUD
17348115                                   20080801         4.000                       99            9.950            4.000       Single Family
17348117                                   20080801         4.425                       99           10.550            4.425            PUD
17348118                                   20080801         3.975                       99            9.950            3.975        Condominium
17348120                                   20080801         4.625                       99           10.550            4.625        Condominium
17348123                                   20080801         3.700                       99            9.950            3.700       Single Family
17348125                                   20080801         3.950                       99            9.950            3.950       Single Family
17349777                                   20080801         3.650                       99            9.950            3.650        Condominium
17347995                                   20080801         4.550                       99           10.550            4.550       Single Family
17349778                                   20080801         4.400                       99           10.550            4.400       Single Family
17347996                                   20080701         4.750                       99           10.550            4.750       Single Family
17347997                                   20080901         4.925                       99           10.550            4.925       Single Family
17347998                                   20080801         3.850                       99            9.950            3.850        Condominium
17349780                                   20080901         3.820                       99           10.550            3.820        Condominium
17349781                                   20080801         4.450                       99           10.550            4.450       Single Family
17349783                                   20080801         5.000                       99           10.550            5.000       Single Family
17349786                                   20080801         3.500                       99            9.950            3.500       Single Family
17349787                                   20080801         3.475                       99           10.550            3.475       Single Family
17349789                                   20080901         3.200                       99            9.950            3.200       Single Family
17349791                                   20080901         2.470                       99            9.950            2.470            PUD
17349794                                   20080901         3.600                       99            9.950            3.600            PUD
17349795                                   20080901         3.975                       99           10.550            3.975       Single Family
17349796                                   20080901         3.750                       99            9.950            3.750       Single Family
17349798                                   20080901         4.100                       99           10.550            4.100            PUD
17347200                                   20080601         3.500                       99            9.950            3.500       Single Family
17347202                                   20080501         3.020                       99           10.350            3.020        2-4 Family
17347203                                   20080401         3.750                       99           10.550            3.750       Single Family
17347204                                   20080501         4.990                       99           10.550            4.990            PUD
17347205                                   20080401         4.315                       99           10.550            4.315       Single Family
17347206                                   20080501         3.850                       99           10.550            3.850       Single Family
17347208                                   20080401         4.450                       99           10.550            4.450       Single Family
17347209                                   20080701         3.475                       99            9.950            3.475            PUD
17347210                                   20080601         4.325                       99           10.550            4.325       Single Family
17347211                                   20080601         3.400                       99            9.950            3.400       Single Family
17347212                                   20080801         2.370                       99            9.950            2.370       Single Family
17347213                                   20080801         2.420                       99            9.950            2.420       Single Family
17347214                                   20080601         4.500                       99            9.950            4.500       Single Family
17347216                                   20080501         3.750                       99            9.950            3.750       Single Family
17347218                                   20080401         3.750                       99            9.950            3.750            PUD
17347219                                   20080501         3.275                       99            9.950            3.275       Single Family
17349000                                   20080801         4.025                       99           10.550            4.025            PUD
17347220                                   20080601         3.300                       99           10.350            3.300        2-4 Family
17349003                                   20080801         3.250                       99            9.950            3.250       Single Family
17347221                                   20080501         3.775                       99            9.950            3.775            PUD
17349004                                   20080801         3.100                       99            9.950            3.100       Single Family
17349005                                   20080801         3.200                       99            9.950            3.200        Condominium
17349006                                   20080901         4.175                       99           10.550            4.175       Single Family
17347224                                   20080501         3.100                       99           10.350            3.100       Single Family
17347225                                   20080801         3.825                       99           10.550            3.825        Condominium
17349008                                   20080901         4.250                       99           10.550            4.250        Condominium
17347226                                   20080301         2.600                       99            9.950            2.600            PUD
17347227                                   20080501         6.950                       99           10.550            6.950            PUD
17347229                                   20080501         3.000                       99           10.350            3.000       Single Family
17349012                                   20080801         4.825                       99           10.550            4.825       Single Family
17347230                                   20080601         6.150                       99           10.550            6.150       Single Family
17349013                                   20080801         4.240                       99           10.550            4.240       Single Family
17349014                                   20080801         4.225                       99           10.550            4.225       Single Family
17347232                                   20080801         3.500                       99            9.950            3.500        Condominium
17349015                                   20080801         3.100                       99            9.950            3.100            PUD
17348029                                   20080901         3.840                       99           10.550            3.840        Condominium
17347301                                   20080801         3.300                       99            9.950            3.300        Condominium
17348030                                   20080801         4.950                       99           10.550            4.950        Condominium
17347302                                   20080501         3.850                       99            9.950            3.850       Single Family
17347303                                   20080501         3.100                       99           10.350            3.100        Condominium
17348033                                   20080701         3.750                       99           10.350            3.750       Single Family
17347304                                   20080601         3.100                       99           10.350            3.100        Condominium
17347305                                   20080501         4.100                       99           10.350            4.100       Single Family
17349016                                   20080801         4.400                       99           10.550            4.400       Single Family
17347235                                   20071001         4.275                       99           10.550            4.275       Single Family
17349018                                   20080801         4.325                       99           10.550            4.325            PUD
17347236                                   20080201         3.250                       99           10.350            3.250       Single Family
17349019                                   20080801         5.250                       99           10.550            5.250       Single Family
17347237                                   20080401         4.000                       99           10.550            4.000       Single Family
17347238                                   20080501         3.800                       99            9.950            3.800       Single Family
17347239                                   20080501         3.600                       99            9.950            3.600            PUD
17349020                                   20080801         4.375                       99           10.550            4.375       Single Family
17349021                                   20080801         4.600                       99           10.550            4.600       Single Family
17349022                                   20080801         3.900                       99            9.950            3.900       Single Family
17347240                                   20080501         4.375                       99           10.550            4.375       Single Family
17349023                                   20080901         3.650                       99            9.950            3.650       Single Family
17349024                                   20080901         3.800                       99            9.950            3.800       Single Family
17347242                                   20080501         3.950                       99           10.550            3.950            PUD
17347243                                   20120501         3.500                       99            9.950            3.500            PUD
17349026                                   20080801         3.500                       99           10.350            3.500       Single Family
17347244                                   20080501         4.475                       99           10.550            4.475       Single Family
17349027                                   20080801         2.950                       99           10.350            2.950       Single Family
17349028                                   20080801         4.015                       99           10.550            4.015        Condominium
17347246                                   20080501         4.625                       99           10.350            4.625       Single Family
17347247                                   20080501         4.325                       99           10.550            4.325            PUD
17347248                                   20080401         4.375                       99           10.550            4.375        Condominium
17347249                                   20080501         4.300                       99           10.350            4.300        Condominium
17349030                                   20080801         3.750                       99            9.950            3.750       Single Family
17348301                                   20080801         4.900                       99           10.550            4.900        Condominium
17348302                                   20080701         4.975                       99           10.550            4.975       Single Family
17348303                                   20080801         5.650                       99           10.550            5.650       Single Family
17349032                                   20080801         3.750                       99            9.950            3.750       Single Family
17347250                                   20080501         5.000                       99           10.550            5.000       Single Family
17349033                                   20080801         3.250                       99           10.350            3.250       Single Family
17348304                                   20080801         4.475                       99           10.550            4.475       Single Family
17347251                                   20080501         4.450                       99           10.550            4.450        2-4 Family
17348305                                   20080801         4.175                       99           10.550            4.175       Single Family
17347252                                   20080501         4.625                       99           10.550            4.625        2-4 Family
17348306                                   20080801         4.950                       99           10.550            4.950       Single Family
17347253                                   20080501         3.800                       99           10.350            3.800       Single Family
17347981                                   20080801         3.150                       99            9.950            3.150       Single Family
17349763                                   20080801         2.950                       99           10.350            2.950        Condominium
17347982                                   20080801         4.875                       99           10.550            4.875       Single Family
17347983                                   20080801         3.825                       99           10.550            3.825       Single Family
17349766                                   20080801         3.450                       99            9.950            3.450        Condominium
17349767                                   20080801         3.050                       99           10.350            3.050       Single Family
17347985                                   20080801         4.800                       99           10.550            4.800       Single Family
17347986                                   20080801         3.740                       99           10.550            3.740        Condominium
17349769                                   20080901         3.600                       99            9.950            3.600            PUD
17347987                                   20080701         4.750                       99           10.550            4.750            PUD
17348307                                   20080801         4.400                       99           10.550            4.400       Single Family
17347254                                   20080501         3.875                       99           10.550            3.875        Condominium
17349037                                   20080901         3.975                       99           10.550            3.975       Single Family
17347255                                   20080601         6.435                       99           10.550            6.435       Single Family
17349038                                   20080801         4.575                       99           10.550            4.575        Condominium
17347256                                   20080501         4.475                       99           10.550            4.475       Single Family
17348309                                   20080801         4.775                       99           10.550            4.775       Single Family
17349039                                   20080801         3.250                       99            9.950            3.250       Single Family
17347257                                   20080501         3.650                       99            9.950            3.650       Single Family
17347258                                   20080501         4.300                       99           10.550            4.300            PUD
17348310                                   20080801         4.900                       99           10.550            4.900       Single Family
17348311                                   20080801         5.000                       99           10.550            5.000       Single Family
17348312                                   20080801         3.725                       99           10.550            3.725        Condominium
17348313                                   20080901         4.950                       99           10.550            4.950            PUD
17347260                                   20080501         4.625                       99           10.550            4.625       Single Family
17348314                                   20080801         4.940                       99           10.550            4.940            PUD
17349043                                   20080801         3.900                       99           10.350            3.900            PUD
17347261                                   20080501         3.975                       99           10.550            3.975       Single Family
17348315                                   20080801         4.075                       99           10.550            4.075       Single Family
17347262                                   20080501         4.975                       99           10.550            4.975       Single Family
17349044                                   20080801         3.600                       99           10.550            3.600            PUD
17348316                                   20080801         3.000                       99            9.950            3.000       Single Family
17347263                                   20080501         3.550                       99           10.350            3.550       Single Family
17347264                                   20080501         3.900                       99           10.350            3.900       Single Family
17347988                                   20080801         3.825                       99           10.550            3.825       Single Family
17349770                                   20080901         2.850                       99            9.950            2.850       Single Family
17349772                                   20080901         3.675                       99           10.550            3.675       Single Family
17347990                                   20080801         3.500                       99            9.950            3.500       Single Family
17347991                                   20080801         3.650                       99            9.950            3.650       Single Family
17349775                                   20080901         4.850                       99           10.550            4.850       Single Family
17347993                                   20080801         3.550                       99           10.350            3.550       Single Family
17349776                                   20080901         3.600                       99            9.950            3.600       Single Family
17347994                                   20080801         4.650                       99           10.550            4.650       Single Family
17347265                                   20080501         4.150                       99           10.350            4.150        2-4 Family
17348318                                   20080801         3.800                       99            9.950            3.800       Single Family
17349048                                   20080801         4.395                       99           10.550            4.395            PUD
17348319                                   20080801         4.175                       99            9.950            4.175        Condominium
17347266                                   20080501         5.025                       99           10.550            5.025        Condominium
17347267                                   20080501         3.020                       99           10.350            3.020        2-4 Family
17347268                                   20080401         3.950                       99           10.550            3.950       Single Family
17347269                                   20080501         4.475                       99           10.550            4.475       Single Family
17348320                                   20080901         3.500                       99           10.350            3.500        Condominium
17348321                                   20080801         3.700                       99            9.950            3.700       Single Family
17348322                                   20080801         3.250                       99            9.950            3.250       Single Family
17348323                                   20080801         4.325                       99           10.550            4.325            PUD
17347270                                   20080501         2.800                       99            9.950            2.800            PUD
17349053                                   20080801         4.800                       99           10.550            4.800       Single Family
17348324                                   20080801         4.400                       99           10.550            4.400       Single Family
17349054                                   20080801         4.550                       99           10.550            4.550        Condominium
17348325                                   20080801         3.700                       99           10.350            3.700        2-4 Family
17348326                                   20080901         3.700                       99            9.950            3.700        2-4 Family
17349055                                   20080801         4.850                       99           10.550            4.850       Single Family
17347273                                   20080501         3.050                       99           10.350            3.050        2-4 Family
17349056                                   20080901         3.800                       99            9.950            3.800            PUD
17347274                                   20080601         3.695                       99            9.950            3.695       Single Family
17349057                                   20080801         4.225                       99           10.550            4.225            PUD
17347275                                   20080401         3.650                       99            9.950            3.650            PUD
17348328                                   20080801         4.900                       99           10.550            4.900       Single Family
17349058                                   20080901         3.550                       99           10.350            3.550       Single Family
17347277                                   20080601         3.250                       99            9.950            3.250            PUD
17347278                                   20080401         3.950                       99           10.550            3.950       Single Family
17347600                                   20080801         3.900                       99            9.950            3.900       Single Family
17348330                                   20080901         4.475                       99           10.550            4.475       Single Family
17348331                                   20080801         4.100                       99           10.350            4.100        Condominium
17348333                                   20080801         4.425                       99           10.550            4.425       Single Family
17347604                                   20080701         3.625                       99            9.950            3.625            PUD
17347605                                   20080601         4.875                       99           10.550            4.875       Single Family
17348334                                   20080801         3.370                       99           10.350            3.370       Single Family
17349063                                   20080801         4.275                       99           10.550            4.275       Single Family
17347281                                   20080601         3.650                       99           10.350            3.650            PUD
17349064                                   20080801         4.750                       99           10.550            4.750        Condominium
17348335                                   20080801         4.425                       99           10.550            4.425            PUD
17348336                                   20080801         4.475                       99           10.550            4.475       Single Family
17349065                                   20080801         3.850                       99            9.950            3.850       Single Family
17347283                                   20080401         4.790                       99           10.550            4.790       Single Family
17348337                                   20080801         4.250                       99           10.550            4.250        2-4 Family
17349067                                   20080801         3.300                       99           10.350            3.300       Single Family
17348338                                   20080801         4.150                       99            9.950            4.150       Single Family
17347285                                   20080501         3.700                       99            9.950            3.700       Single Family
17348339                                   20080801         3.000                       99            9.950            3.000        2-4 Family
17349068                                   20080801         3.650                       99            9.950            3.650        2-4 Family
17347288                                   20080501         3.900                       99            9.950            3.900       Single Family
17347289                                   20080501         3.100                       99            9.950            3.100            PUD
17348340                                   20080801         3.100                       99            9.950            3.100       Single Family
17347611                                   20080801         4.675                       99           10.550            4.675            PUD
17349070                                   20080901         4.775                       99           10.550            4.775       Single Family
17348341                                   20080801         4.875                       99           10.550            4.875       Single Family
17349071                                   20080901         2.720                       99           10.350            2.720       Single Family
17348342                                   20080801         4.750                       99           10.550            4.750       Single Family
17347613                                   20080301         2.950                       99            9.950            2.950       Single Family
17349072                                   20080901         5.350                       99           10.550            5.350       Single Family
17348343                                   20080801         4.025                       99           10.550            4.025       Single Family
17347614                                   20080701         3.950                       99           10.350            3.950       Single Family
17349073                                   20080801         3.700                       99           10.550            3.700       Single Family
17348345                                   20080801         4.175                       99           10.550            4.175        Condominium
17349074                                   20080801         3.950                       99           10.350            3.950        2-4 Family
17347616                                   20080801         2.370                       99            9.950            2.370       Single Family
17347292                                   20080501         4.175                       99           10.550            4.175            PUD
17348346                                   20080801         2.950                       99           10.350            2.950       Single Family
17347293                                   20080601         2.975                       99           10.550            2.975       Single Family
17348347                                   20080801         3.520                       99           10.350            3.520       Single Family
17347294                                   20080501         4.900                       99           10.550            4.900       Single Family
17348348                                   20080801         4.025                       99           10.550            4.025       Single Family
17347295                                   20080501         3.900                       99           10.350            3.900        Condominium
17347619                                   20080601         4.775                       99           10.550            4.775        2-4 Family
17347296                                   20080501         2.450                       99           10.550            2.450       Single Family
17348349                                   20080801         4.150                       99           10.550            4.150       Single Family
17349078                                   20080801         3.775                       99           10.550            3.775       Single Family
17349079                                   20080801         4.350                       99           10.550            4.350       Single Family
17347297                                   20080501         4.050                       99            9.950            4.050       Single Family
17347298                                   20080601         3.275                       99            9.950            3.275       Single Family
17349400                                   20080801         3.800                       99            9.950            3.800            PUD
17349401                                   20080801         3.800                       99           10.550            3.800            PUD
17349402                                   20080801         3.650                       99            9.950            3.650            PUD
17347620                                   20080801         4.550                       99           10.550            4.550        Condominium
17347621                                   20080801         3.850                       99           10.350            3.850        Condominium
17349403                                   20080801         3.420                       99           10.550            3.420       Single Family
17348351                                   20080801         2.550                       99            9.950            2.550       Single Family
17349080                                   20080801         4.375                       99           10.550            4.375            PUD
17348352                                   20080801         4.475                       99           10.550            4.475        2-4 Family
17347623                                   20080701         4.375                       99           10.550            4.375       Single Family
17349081                                   20080801         4.365                       99           10.550            4.365            PUD
17349406                                   20080801         4.345                       99           10.550            4.345       Single Family
17349082                                   20080801         4.750                       99           10.550            4.750            PUD
17348353                                   20080801         2.120                       99            9.950            2.120       Single Family
17349083                                   20080801         4.850                       99           10.550            4.850        Condominium
17348354                                   20080801         4.475                       99           10.550            4.475       Single Family
17349407                                   20080801         4.790                       99           10.550            4.790        Condominium
17349084                                   20080801         3.950                       99           10.350            3.950       Single Family
17349409                                   20080801         4.100                       99            9.950            4.100        Condominium
17349085                                   20080801         4.700                       99           10.550            4.700       Single Family
17348356                                   20080801         2.200                       99            9.950            2.200       Single Family
17347627                                   20080601         3.750                       99            9.950            3.750       Single Family
17347628                                   20080901         3.200                       99           10.350            3.200        Condominium
17348357                                   20080701         3.850                       99           10.350            3.850       Single Family
17348358                                   20080801         3.125                       99           10.550            3.125        Condominium
17348359                                   20080801         3.775                       99           10.550            3.775       Single Family
17349089                                   20080801         3.300                       99           10.350            3.300        2-4 Family
17349497                                   20080801         3.400                       99            9.950            3.400        Condominium
17348768                                   20080801         3.900                       99           10.350            3.900        2-4 Family
17348769                                   20080901         4.625                       99           10.550            4.625       Single Family
17349499                                   20080801         4.750                       99           10.550            4.750            PUD
17349820                                   20080901         3.550                       99           10.550            3.550            PUD
17349821                                   20080901         3.800                       99            9.950            3.800       Single Family
17349822                                   20080901         4.300                       99           10.550            4.300       Single Family
17348770                                   20080901         3.550                       99           10.550            3.550       Single Family
17348771                                   20080801         3.375                       99            9.950            3.375            PUD
17348772                                   20080801         4.475                       99           10.550            4.475       Single Family
17349826                                   20080901         3.875                       99           10.550            3.875        Condominium
17348773                                   20080801         3.950                       99           10.550            3.950            PUD
17349827                                   20080801         3.875                       99           10.550            3.875       Single Family
17348774                                   20080801         2.850                       99            9.950            2.850       Single Family
17349828                                   20080901         4.375                       99           10.550            4.375       Single Family
17348775                                   20080801         2.870                       99            9.950            2.870        2-4 Family
17349829                                   20080901         2.975                       99            9.950            2.975       Single Family
17348776                                   20080801         3.400                       99            9.950            3.400            PUD
17348777                                   20080801         2.500                       99            9.950            2.500       Single Family
17348779                                   20080801         2.500                       99            9.950            2.500       Single Family
17349830                                   20080901         3.400                       99            9.950            3.400       Single Family
17349831                                   20080901         4.800                       99           10.550            4.800       Single Family
17349832                                   20080801         3.900                       99            9.950            3.900        2-4 Family
17349833                                   20080901         3.750                       99           10.350            3.750       Single Family
17348780                                   20080801         4.775                       99           10.550            4.775            PUD
17348781                                   20080801         3.825                       99           10.550            3.825       Single Family
17349835                                   20080801         2.900                       99            9.950            2.900       Single Family
17348782                                   20080801         3.950                       99           10.350            3.950        Condominium
17349836                                   20080901         4.600                       99           10.550            4.600       Single Family
17349837                                   20080901         3.700                       99            9.950            3.700        2-4 Family
17348784                                   20080801         4.900                       99           10.550            4.900       Single Family
17349838                                   20080801         3.975                       99           10.550            3.975       Single Family
17348785                                   20080801         4.500                       99           10.550            4.500       Single Family
17348786                                   20080901         3.200                       99           10.350            3.200       Single Family
17349839                                   20080901         3.550                       99            9.950            3.550            PUD
17348787                                   20080801         3.200                       99           10.350            3.200            PUD
17349840                                   20080901         4.950                       99           10.550            4.950            PUD
17349841                                   20080801         4.350                       99           10.350            4.350       Single Family
17349842                                   20080801         3.900                       99           10.350            3.900            PUD
17349843                                   20080901         3.700                       99            9.950            3.700        2-4 Family
17348790                                   20080801         4.150                       99           10.350            4.150       Single Family
17348792                                   20080801         5.000                       99           10.550            5.000       Single Family
17348797                                   20080801         4.125                       99           10.550            4.125       Single Family
17348798                                   20080801         3.750                       99            9.950            3.750       Single Family
17348799                                   20080801         3.650                       99            9.950            3.650       Single Family
17349851                                   20080901         3.850                       99           10.550            3.850            PUD
17349852                                   20080901         4.375                       99           10.550            4.375       Single Family
17349853                                   20080901         3.500                       99            9.950            3.500       Single Family
17349855                                   20080801         3.700                       99           10.350            3.700       Single Family
17349857                                   20120901         4.575                       99            9.950            4.575        Condominium
17349862                                   20080901         3.675                       99            9.950            3.675        Condominium
17349864                                   20080901         4.350                       99           10.550            4.350       Single Family
17349899                                   20080801         4.450                       99           10.550            4.450       Single Family
17348001                                   20080801         3.250                       99            9.950            3.250       Single Family
17348002                                   20080701         3.815                       99           10.550            3.815       Single Family
17348003                                   20080701         3.700                       99            9.950            3.700        2-4 Family
17348008                                   20080801         3.350                       99           10.350            3.350       Single Family
17348009                                   20080801         3.600                       99           10.350            3.600        2-4 Family
17348011                                   20080801         3.420                       99           10.550            3.420            PUD
17348012                                   20080901         3.100                       99           10.350            3.100       Single Family
17349869                                   20080901         4.525                       99           10.550            4.525       Single Family
17349871                                   20080901         3.400                       99            9.950            3.400        2-4 Family
17349873                                   20080901         4.675                       99           10.550            4.675            PUD
17348013                                   20080801         2.800                       99            9.950            2.800            PUD
17348014                                   20080801         3.625                       99           10.550            3.625            PUD
17348016                                   20080801         4.000                       99           10.350            4.000        2-4 Family
17348018                                   20080801         4.100                       99           10.350            4.100        Condominium
17348019                                   20080801         4.450                       99           10.550            4.450       Single Family
17348020                                   20080801         3.800                       99            9.950            3.800       Single Family
17348021                                   20080801         3.400                       99            9.950            3.400        Condominium
17348023                                   20080801         4.875                       99           10.550            4.875       Single Family
17348024                                   20080801         3.740                       99           10.550            3.740        Condominium
17348025                                   20080801         3.675                       99           10.550            3.675        2-4 Family
17348026                                   20080801         4.875                       99           10.550            4.875       Single Family
17349875                                   20080901         4.750                       99           10.550            4.750        Condominium
17349876                                   20080901         3.275                       99           10.550            3.275       Single Family
17349877                                   20080901         3.800                       99            9.950            3.800            PUD
17349878                                   20080901         4.475                       99           10.550            4.475       Single Family
17349879                                   20080901         3.475                       99           10.550            3.475       Single Family
17349882                                   20080901         3.050                       99            9.950            3.050       Single Family
17349883                                   20080901         3.800                       99           10.550            3.800       Single Family
17349884                                   20080901         4.150                       99            9.950            4.150       Single Family
17349885                                   20080901         2.850                       99            9.950            2.850       Single Family
17349893                                   20080901         3.000                       99            9.950            3.000       Single Family
17349896                                   20080801         4.800                       99           10.550            4.800       Single Family
17347125                                   20080201         3.775                       99           10.350            3.775       Single Family
17347126                                   20080201         3.400                       99           10.350            3.400       Single Family
17347127                                   20080201         3.400                       99           10.350            3.400       Single Family
17347128                                   20080401         3.150                       99            9.950            3.150       Single Family
17348738                                   20080801         4.275                       99           10.550            4.275        Condominium
17347685                                   20080701         3.775                       99           10.550            3.775        Condominium
17349468                                   20080801         4.900                       99           10.550            4.900            PUD
17347686                                   20080801         4.950                       99           10.550            4.950        Condominium
17348740                                   20080801         5.050                       99           10.550            5.050       Single Family
17349470                                   20080901         3.050                       99            9.950            3.050       Single Family
17349471                                   20080901         3.750                       99            9.950            3.750       Single Family
17349953                                   20080901         3.700                       99           10.550            3.700       Single Family
17349954                                   20080901         2.600                       99            9.950            2.600       Single Family
17349959                                   20080901         4.775                       99           10.550            4.775       Single Family
17349962                                   20080901         4.150                       99           10.550            4.150            PUD
17349964                                   20080901         4.350                       99           10.550            4.350       Single Family
17347129                                   20080801         3.840                       99           10.550            3.840       Single Family
17347130                                   20080301         3.120                       99            9.950            3.120       Single Family
17348743                                   20080901         3.150                       99            9.950            3.150            PUD
17347690                                   20080901         4.500                       99           10.550            4.500        2-4 Family
17349472                                   20080801         3.600                       99           10.350            3.600            PUD
17349473                                   20080801         4.525                       99           10.350            4.525       Single Family
17347691                                   20080801         3.800                       99           10.350            3.800            PUD
17348744                                   20080801         3.600                       99            9.950            3.600       Single Family
17349474                                   20080801         4.825                       99           10.550            4.825       Single Family
17347692                                   20080701         4.350                       99           10.550            4.350       Single Family
17349475                                   20080801         4.200                       99           10.550            4.200       Single Family
17347694                                   20080901         2.820                       99            9.950            2.820        Condominium
17349476                                   20080801         3.750                       99            9.950            3.750       Single Family
17348747                                   20080801         3.850                       99            9.950            3.850       Single Family
17349477                                   20080801         3.600                       99            9.950            3.600        2-4 Family
17347697                                   20080901         2.900                       99            9.950            2.900            PUD
17349479                                   20080801         3.800                       99            9.950            3.800       Single Family
17349800                                   20080801         3.900                       99            9.950            3.900            PUD
17349801                                   20080901         4.775                       99           10.550            4.775       Single Family
17349802                                   20080901         3.550                       99            9.950            3.550       Single Family
17348750                                   20080801         3.800                       99            9.950            3.800       Single Family
17349804                                   20080801         3.900                       99            9.950            3.900       Single Family
17349480                                   20080901         4.325                       99           10.550            4.325       Single Family
17347131                                   20080201         3.650                       99            9.950            3.650       Single Family
17347132                                   20080201         3.100                       99            9.950            3.100            PUD
17347133                                   20080501         3.300                       99           10.350            3.300        2-4 Family
17347134                                   20080401         3.700                       99            9.950            3.700            PUD
17347135                                   20080201         4.150                       99           10.550            4.150        2-4 Family
17347138                                   20080201         4.000                       99           10.350            4.000        2-4 Family
17347140                                   20080801         3.900                       99           10.550            3.900            PUD
17347142                                   20080701         2.875                       99            9.950            2.875            PUD
17347143                                   20080501         2.750                       99           10.350            2.750       Single Family
17349968                                   20080901         3.050                       99            9.950            3.050       Single Family
17349971                                   20080901         3.950                       99           10.350            3.950        Condominium
17349974                                   20080901         3.770                       99           10.350            3.770        Condominium
17349978                                   20120901         3.950                       99           10.350            3.950       Single Family
17347548                                   20080701         3.725                       99           10.550            3.725            PUD
17349982                                   20080901         3.950                       99            9.950            3.950        Condominium
17349983                                   20080901         3.450                       99            9.950            3.450       Single Family
17349988                                   20080901         3.900                       99            9.950            3.900        Condominium
17349992                                   20080901         4.600                       99           10.550            4.600       Single Family
17349995                                   20080901         4.850                       99           10.550            4.850        Condominium
17349996                                   20080901         4.050                       99           10.350            4.050            PUD
17348751                                   20080801         4.800                       99           10.550            4.800        Condominium
17348752                                   20080901         4.175                       99           10.550            4.175            PUD
17349805                                   20080901         3.450                       99            9.950            3.450       Single Family
17349481                                   20080901         4.625                       99           10.550            4.625       Single Family
17349806                                   20080901         4.225                       99           10.550            4.225            PUD
17349482                                   20080801         3.200                       99            9.950            3.200       Single Family
17348753                                   20080801         3.200                       99            9.950            3.200       Single Family
17349483                                   20080901         4.125                       99           10.550            4.125       Single Family
17349807                                   20080801         3.875                       99           10.550            3.875       Single Family
17348754                                   20080801         4.325                       99           10.550            4.325       Single Family
17349808                                   20080901         4.150                       99           10.350            4.150       Single Family
17348755                                   20080801         3.500                       99            9.950            3.500       Single Family
17348756                                   20080901         4.250                       99           10.550            4.250            PUD
17349809                                   20080901         4.450                       99           10.550            4.450            PUD
17349485                                   20080801         3.950                       99           10.550            3.950            PUD
17348100                                   20080801         4.075                       99           10.550            4.075       Single Family
17348101                                   20080801         3.850                       99           10.350            3.850       Single Family
17348102                                   20080801         4.090                       99           10.550            4.090        Condominium
17347145                                   20080501         4.150                       99           10.350            4.150            PUD
17347146                                   20080401         4.875                       99           10.550            4.875            PUD
17347147                                   20070901         3.650                       99            9.950            3.650       Single Family
17347148                                   20080301         3.775                       99           10.550            3.775        Condominium
17347149                                   20080501         3.750                       99           10.350            3.750       Single Family
17348600                                   20080801         4.200                       99           10.550            4.200            PUD
17348201                                   20080801         3.170                       99            9.950            3.170       Single Family
17348202                                   20080801         3.950                       99           10.350            3.950        2-4 Family
17348203                                   20080801         3.950                       99           10.350            3.950        2-4 Family
17347150                                   20080401         3.450                       99            9.950            3.450       Single Family
17348204                                   20080801         3.070                       99           10.350            3.070        Condominium
17347152                                   20080201         3.450                       99            9.950            3.450       Single Family
17348205                                   20080801         3.950                       99           10.350            3.950        2-4 Family
17348206                                   20080801         5.100                       99           10.550            5.100       Single Family
17347153                                   20080401         3.550                       99            9.950            3.550            PUD
17347154                                   20080801         3.150                       99            9.950            3.150            PUD
17348207                                   20080801         4.000                       99            9.950            4.000       Single Family
17348209                                   20080801         4.050                       99            9.950            4.050        2-4 Family
17348601                                   20080801         3.050                       99           10.350            3.050       Single Family
17349331                                   20080801         3.600                       99           10.550            3.600       Single Family
17348602                                   20080801         2.900                       99            9.950            2.900            PUD
17349332                                   20080801         3.600                       99            9.950            3.600       Single Family
17349333                                   20080801         4.600                       99           10.550            4.600       Single Family
17348604                                   20080801         3.600                       99            9.950            3.600        Condominium
17348281                                   20080901         5.400                       99           10.550            5.400       Single Family
17347552                                   20080801         4.125                       99           10.350            4.125       Single Family
17348605                                   20080801         4.100                       99           10.350            4.100       Single Family
17347158                                   20080301         2.850                       99            9.950            2.850            PUD
17349486                                   20080801         3.925                       99           10.550            3.925        Condominium
17348757                                   20080801         3.400                       99            9.950            3.400            PUD
17348758                                   20080801         3.700                       99            9.950            3.700       Single Family
17349487                                   20080801         4.750                       99           10.550            4.750            PUD
17348759                                   20080801         4.125                       99           10.550            4.125        Condominium
17349488                                   20120801         3.600                       99           10.550            3.600       Single Family
17349811                                   20080901         3.200                       99            9.950            3.200       Single Family
17349812                                   20080901         3.450                       99            9.950            3.450       Single Family
17349813                                   20080901         3.850                       99            9.950            3.850       Single Family
17349814                                   20080901         3.950                       99           10.550            3.950       Single Family
17348761                                   20080801         3.600                       99           10.350            3.600        Condominium
17349815                                   20080901         4.425                       99           10.550            4.425        Condominium
17348762                                   20080901         3.450                       99            9.950            3.450        Condominium
17349491                                   20080801         4.300                       99           10.550            4.300       Single Family
17348764                                   20080901         3.650                       99            9.950            3.650       Single Family
17349817                                   20080901         4.200                       99           10.550            4.200       Single Family
17349818                                   20080901         4.775                       99           10.550            4.775       Single Family
17349494                                   20080901         4.550                       99           10.550            4.550        Condominium
17349819                                   20080901         3.750                       99            9.950            3.750       Single Family
17349495                                   20080801         3.925                       99           10.550            3.925       Single Family
17348767                                   20080801         3.600                       99            9.950            3.600       Single Family
17350199                                   20080901         3.700                       99           10.350            3.700       Single Family
17349760                                   20080901         3.650                       99           10.350            3.650            PUD
17349761                                   20080901         3.740                       99           10.550            3.740            PUD
17348270                                   20080801         3.950                       99           10.350            3.950       Single Family
17347541                                   20080801         3.650                       99           10.350            3.650        2-4 Family
17349324                                   20080701         4.250                       99           10.550            4.250       Single Family
17348271                                   20080801         3.200                       99            9.950            3.200       Single Family
17347544                                   20080701         4.225                       99            9.950            4.225       Single Family
17348273                                   20080801         3.900                       99            9.950            3.900       Single Family
17348974                                   20080801         4.100                       99           10.550            4.100            PUD
17348975                                   20080801         5.090                       99           10.550            5.090            PUD
17348976                                   20080801         2.850                       99            9.950            2.850       Single Family
17348978                                   20080801         5.400                       99           10.550            5.400       Single Family
17348979                                   20080801         3.925                       99           10.550            3.925       Single Family
17348980                                   20080801         3.325                       99            9.950            3.325       Single Family
17348982                                   20080801         3.200                       99           10.350            3.200            PUD
17348983                                   20080801         2.600                       99            9.950            2.600       Single Family
17348984                                   20080901         4.940                       99           10.550            4.940        Condominium
17348986                                   20080801         4.900                       99           10.550            4.900            PUD
17348988                                   20080801         4.425                       99           10.550            4.425            PUD
17348992                                   20080801         4.475                       99           10.550            4.475       Single Family
17348993                                   20080801         3.950                       99            9.950            3.950       Single Family
17348995                                   20080801         3.950                       99            9.950            3.950       Single Family
17348996                                   20080901         4.000                       99           10.550            4.000        Condominium
17348274                                   20080801         4.325                       99           10.550            4.325       Single Family
17347545                                   20080801         3.800                       99           10.550            3.800            PUD
17348999                                   20080901         3.700                       99            9.950            3.700       Single Family
17347110                                   20080801         3.870                       99           10.550            3.870            PUD
17347111                                   20080801         4.020                       99           10.550            4.020        Condominium
17347115                                   20080801         3.500                       99            9.950            3.500        Condominium
17347116                                   20080901         4.050                       99           10.550            4.050        Condominium
17347117                                   20080601         2.720                       99            9.950            2.720        Condominium
17347118                                   20080201         4.750                       99           10.550            4.750       Single Family
17347120                                   20080601         3.650                       99           10.550            3.650            PUD
17347122                                   20080301         4.350                       99           10.550            4.350       Single Family
17347123                                   20080101         2.500                       99            9.950            2.500       Single Family
17347124                                   20080201         3.775                       99           10.350            3.775       Single Family
17348896                                   20080801         3.500                       99            9.950            3.500       Single Family
17348897                                   20080801         3.475                       99           10.550            3.475       Single Family
17348898                                   20080801         3.700                       99            9.950            3.700       Single Family
17348899                                   20080801         4.050                       99           10.550            4.050            PUD
17349950                                   20080901         2.550                       99            9.950            2.550       Single Family
17349327                                   20080801         4.315                       99           10.550            4.315        Condominium
17349328                                   20080901         2.720                       99            9.950            2.720       Single Family
17349329                                   20080801         3.450                       99           10.350            3.450        2-4 Family
17348277                                   20080801         3.800                       99           10.350            3.800       Single Family
17349952                                   20080901         3.600                       99           10.550            3.600        Condominium
17348846                                   20080801         4.300                       99           10.550            4.300       Single Family
17349575                                   20080801         4.450                       99           10.550            4.450        Condominium
17347794                                   20080801         4.000                       99           10.350            4.000        2-4 Family
17348927                                   20080801         5.075                       99           10.550            5.075       Single Family
17349656                                   20080801         3.250                       99           10.350            3.250       Single Family
17347875                                   20080701         4.650                       99           10.550            4.650       Single Family
17348928                                   20080801         3.500                       99           10.550            3.500       Single Family
17348929                                   20080801         3.450                       99            9.950            3.450        Condominium
17347876                                   20080801         3.650                       99           10.350            3.650       Single Family
17349659                                   20080901         5.250                       99           10.550            5.250        Condominium
17347877                                   20080901         3.000                       99           10.550            3.000       Single Family
17347878                                   20080801         4.150                       99           10.350            4.150            PUD
17349576                                   20080901         3.150                       99            9.950            3.150       Single Family
17348848                                   20080801         3.600                       99            9.950            3.600        Condominium
17349902                                   20080901         3.725                       99           10.550            3.725       Single Family
17348850                                   20080801         4.850                       99           10.550            4.850        Condominium
17348851                                   20080801         4.675                       99           10.550            4.675       Single Family
17349580                                   20080801         3.750                       99            9.950            3.750       Single Family
17349581                                   20080901         4.600                       99           10.550            4.600       Single Family
17348854                                   20080801         4.175                       99           10.550            4.175            PUD
17349583                                   20080901         3.875                       99            9.950            3.875        2-4 Family
17349907                                   20080901         4.975                       99           10.550            4.975       Single Family
17350090                                   20080901         5.350                       99           10.550            5.350            PUD
17349584                                   20080801         3.600                       99            9.950            3.600       Single Family
17350093                                   20080901         4.150                       99           10.550            4.150       Single Family
17350095                                   20080901         4.600                       99           10.550            4.600        Condominium
17350096                                   20080901         3.850                       99            9.950            3.850        Condominium
17350098                                   20080901         3.900                       99           10.350            3.900       Single Family
17350099                                   20080901         3.750                       99            9.950            3.750            PUD
17348930                                   20080801         3.950                       99            9.950            3.950        Condominium
17349585                                   20080901         4.950                       99           10.550            4.950       Single Family
17349909                                   20080901         4.600                       99           10.550            4.600       Single Family
17348857                                   20080801         3.900                       99           10.350            3.900       Single Family
17348858                                   20080801         4.200                       99           10.550            4.200        Condominium
17348859                                   20080801         3.750                       99            9.950            3.750       Single Family
17349588                                   20080801         3.800                       99            9.950            3.800       Single Family
17349589                                   20080801         4.275                       99           10.550            4.275       Single Family
17348860                                   20080901         3.050                       99            9.950            3.050       Single Family
17349590                                   20080801         3.750                       99            9.950            3.750       Single Family
17349591                                   20080801         4.800                       99           10.550            4.800       Single Family
17348863                                   20080801         4.250                       99           10.550            4.250        Condominium
17349592                                   20080901         3.550                       99            9.950            3.550       Single Family
17349593                                   20080801         3.875                       99            9.950            3.875       Single Family
17349917                                   20080901         4.250                       99           10.550            4.250       Single Family
17348864                                   20080901         2.370                       99            9.950            2.370        Condominium
17348865                                   20080901         3.950                       99           10.350            3.950       Single Family
17349594                                   20080901         3.850                       99           10.350            3.850        Condominium
17349595                                   20080701         4.640                       99           10.550            4.640        Condominium
17349596                                   20080801         3.050                       99            9.950            3.050        Condominium
17348867                                   20080901         3.900                       99           10.350            3.900        Condominium
17349597                                   20080901         3.875                       99           10.550            3.875            PUD
17348869                                   20080801         4.050                       99           10.550            4.050        Condominium
17349598                                   20080801         3.750                       99           10.550            3.750       Single Family
17349599                                   20080801         4.000                       99            9.950            4.000        Condominium
17348870                                   20080801         3.150                       99            9.950            3.150       Single Family
17348873                                   20080801         4.000                       99           10.350            4.000       Single Family
17349926                                   20080901         3.440                       99           10.550            3.440            PUD
17349927                                   20080901         3.100                       99            9.950            3.100       Single Family
17349929                                   20080901         3.500                       99            9.950            3.500       Single Family
17348877                                   20080801         3.800                       99            9.950            3.800       Single Family
17348878                                   20080801         3.000                       99            9.950            3.000       Single Family
17348879                                   20080801         4.750                       99           10.550            4.750            PUD
17349933                                   20080901         4.250                       99           10.550            4.250        Condominium
17348882                                   20080801         4.200                       99           10.550            4.200       Single Family
17349935                                   20080901         3.700                       99            9.950            3.700       Single Family
17348883                                   20080801         3.875                       99           10.550            3.875       Single Family
17348884                                   20080801         3.600                       99           10.350            3.600            PUD
17348885                                   20080801         3.700                       99           10.550            3.700            PUD
17349939                                   20080901         2.700                       99            9.950            2.700       Single Family
17349660                                   20080801         4.175                       99           10.550            4.175       Single Family
17349661                                   20080801         4.525                       99           10.550            4.525            PUD
17348932                                   20080901         4.600                       99           10.550            4.600       Single Family
17347674                                   20080801         3.850                       99           10.550            3.850       Single Family
17349457                                   20080901         3.100                       99           10.350            3.100        Condominium
17347675                                   20080701         4.100                       99           10.550            4.100        Condominium
17349458                                   20080901         3.750                       99           10.350            3.750        2-4 Family
17347676                                   20080801         4.900                       99           10.550            4.900            PUD
17347677                                   20080901         4.400                       99           10.550            4.400            PUD
17349459                                   20080801         4.900                       99           10.550            4.900            PUD
17347678                                   20080601         3.600                       99            9.950            3.600        2-4 Family
17348730                                   20080801         4.950                       99           10.550            4.950            PUD
17349460                                   20080801         4.950                       99           10.550            4.950       Single Family
17348732                                   20080801         4.050                       99           10.350            4.050            PUD
17348888                                   20080801         5.050                       99           10.550            5.050            PUD
17348889                                   20080801         5.250                       99            9.950            5.250        Condominium
17349942                                   20080901         2.850                       99            9.950            2.850       Single Family
17348933                                   20080801         4.825                       99           10.550            4.825            PUD
17349662                                   20080901         3.000                       99            9.950            3.000       Single Family
17349663                                   20080801         4.275                       99           10.550            4.275        Condominium
17347881                                   20080801         3.800                       99           10.550            3.800            PUD
17348934                                   20080801         3.900                       99           10.350            3.900        Condominium
17348935                                   20080801         4.475                       99           10.550            4.475       Single Family
17348936                                   20080701         5.090                       99           10.550            5.090       Single Family
17349665                                   20080801         4.850                       99           10.550            4.850       Single Family
17348937                                   20080801         5.250                       99           10.550            5.250       Single Family
17347884                                   20080801         3.750                       99           10.550            3.750        2-4 Family
17349666                                   20080901         4.175                       99           10.550            4.175       Single Family
17349667                                   20080801         2.600                       99            9.950            2.600       Single Family
17347886                                   20080701         3.200                       99           10.350            3.200       Single Family
17349668                                   20080801         3.900                       99           10.550            3.900       Single Family
17349669                                   20080801         3.525                       99           10.550            3.525            PUD
17349678                                   20080901         2.800                       99            9.950            2.800       Single Family
17347897                                   20080801         4.200                       99           10.350            4.200       Single Family
17348950                                   20080801         4.650                       99           10.550            4.650       Single Family
17348951                                   20080801         2.800                       99            9.950            2.800       Single Family
17349680                                   20080901         3.300                       99            9.950            3.300            PUD
17348953                                   20080801         4.250                       99           10.550            4.250       Single Family
17349683                                   20080901         3.600                       99            9.950            3.600        Condominium
17349685                                   20080801         3.300                       99           10.350            3.300       Single Family
17348958                                   20080801         3.700                       99           10.350            3.700       Single Family
17348959                                   20080801         3.250                       99           10.350            3.250        2-4 Family
17349688                                   20080801         3.665                       99           10.550            3.665       Single Family
17349689                                   20080801         3.400                       99            9.950            3.400       Single Family
17348961                                   20080801         3.500                       99           10.350            3.500       Single Family
17349690                                   20080801         3.600                       99            9.950            3.600        2-4 Family
17348962                                   20080801         3.650                       99            9.950            3.650       Single Family
17349691                                   20080901         4.600                       99           10.550            4.600       Single Family
17348963                                   20080801         3.950                       99           10.350            3.950            PUD
17347889                                   20080801         3.995                       99           10.350            3.995       Single Family
17348940                                   20080901         3.350                       99            9.950            3.350       Single Family
17348941                                   20080801         3.450                       99            9.950            3.450            PUD
17349670                                   20080901         3.150                       99            9.950            3.150       Single Family
17348942                                   20080801         3.525                       99           10.550            3.525       Single Family
17349671                                   20080901         4.090                       99           10.550            4.090        Condominium
17349672                                   20080801         3.650                       99            9.950            3.650       Single Family
17349693                                   20080901         3.450                       99            9.950            3.450       Single Family
17348965                                   20080801         4.325                       99           10.550            4.325       Single Family
17349694                                   20080801         4.075                       99           10.550            4.075        2-4 Family
17349695                                   20080801         5.400                       99           10.550            5.400        Condominium
17348967                                   20080801         3.750                       99            9.950            3.750       Single Family
17349696                                   20080901         4.875                       99           10.550            4.875       Single Family
17349697                                   20080801         4.475                       99            9.950            4.475       Single Family
17348968                                   20080801         5.250                       99           10.550            5.250       Single Family
17348969                                   20080801         4.400                       99           10.550            4.400       Single Family
17349699                                   20080801         4.350                       99           10.550            4.350            PUD
17348970                                   20080801         4.775                       99           10.550            4.775       Single Family
17348972                                   20080801         4.400                       99           10.550            4.400       Single Family
17348396                                   20080801         4.000                       99           10.550            4.000       Single Family
17347668                                   20080701         3.500                       99           10.350            3.500       Single Family
17348397                                   20080801         3.550                       99            9.950            3.550       Single Family
17348398                                   20080801         3.850                       99           10.350            3.850            PUD
17347669                                   20080601         3.500                       99            9.950            3.500       Single Family
17348399                                   20080801         3.625                       99           10.550            3.625       Single Family
17348943                                   20080901         5.600                       99           10.550            5.600       Single Family
17348944                                   20080801         4.800                       99           10.550            4.800       Single Family
17347891                                   20080801         3.700                       99            9.950            3.700        2-4 Family
17349673                                   20080801         3.770                       99           10.550            3.770            PUD
17347892                                   20080801         4.225                       99           10.550            4.225            PUD
17348946                                   20080801         4.675                       99           10.550            4.675       Single Family
17347894                                   20080801         4.045                       99           10.350            4.045       Single Family
17349676                                   20080801         4.350                       99           10.550            4.350            PUD
17349677                                   20080901         4.750                       99           10.550            4.750       Single Family
17348949                                   20080801         4.000                       99           10.350            4.000            PUD
17347896                                   20080801         2.870                       99            9.950            2.870       Single Family
17348720                                   20080801         3.900                       99           10.350            3.900       Single Family
17349450                                   20080801         3.900                       99            9.950            3.900       Single Family
17349451                                   20080901         3.625                       99           10.550            3.625            PUD
17348723                                   20080801         4.950                       99           10.550            4.950       Single Family
17349462                                   20080801         4.325                       99           10.550            4.325            PUD
17349463                                   20080801         4.625                       99           10.550            4.625            PUD
17347681                                   20080701         3.600                       99            9.950            3.600       Single Family
17349464                                   20080801         4.400                       99           10.550            4.400       Single Family
17347682                                   20080801         3.750                       99            9.950            3.750        2-4 Family
17348735                                   20080801         3.775                       99           10.550            3.775       Single Family
17349465                                   20080901         3.550                       99            9.950            3.550       Single Family
17348736                                   20080801         3.900                       99            9.950            3.900       Single Family
17347684                                   20080701         4.700                       99           10.550            4.700       Single Family
17349466                                   20080801         3.100                       99           10.350            3.100        Condominium
17348737                                   20080801         4.700                       99           10.550            4.700       Single Family
17349467                                   20080801         4.325                       99           10.550            4.325        Condominium
17347670                                   20080801         3.000                       99            9.950            3.000            PUD
17349453                                   20080801         3.250                       99           10.350            3.250       Single Family
17348724                                   20080801         2.650                       99            9.950            2.650       Single Family
17347671                                   20080701         3.650                       99            9.950            3.650       Single Family
17349454                                   20080901         4.475                       99           10.550            4.475       Single Family
17348725                                   20080801         3.400                       99            9.950            3.400       Single Family
17349455                                   20080801         3.800                       99           10.350            3.800        Condominium
17348726                                   20080801         4.975                       99           10.550            4.975        Condominium
17347673                                   20080801         2.770                       99            9.950            2.770       Single Family
17349456                                   20080801         3.100                       99            9.950            3.100        2-4 Family
17348727                                   20080801         3.825                       99            9.950            3.825        2-4 Family
17350196                                   20080901         4.125                       99           10.550            4.125       Single Family
17350197                                   20080901         4.515                       99           10.550            4.515       Single Family
17348478                                   20080801         3.825                       99            9.950            3.825        Condominium
17347749                                   20080801         3.975                       99           10.550            3.975       Single Family
17348479                                   20080801         4.140                       99           10.550            4.140       Single Family
17348800                                   20080901         3.100                       99            9.950            3.100            PUD
17348801                                   20080801         3.350                       99           10.350            3.350            PUD
17349530                                   20080901         5.400                       99           10.550            5.400       Single Family
17348802                                   20080801         3.620                       99           10.550            3.620       Single Family
17349531                                   20080901         3.800                       99            9.950            3.800       Single Family
17348480                                   20080701         4.675                       99           10.550            4.675       Single Family
17348804                                   20080901         5.350                       99           10.550            5.350       Single Family
17347752                                   20080801         4.225                       99           10.550            4.225       Single Family
17348481                                   20080801         3.300                       99           10.350            3.300            PUD
17348805                                   20080801         3.650                       99           10.550            3.650       Single Family
17348806                                   20080901         3.850                       99           10.350            3.850        Condominium
17348483                                   20080701         4.475                       99           10.550            4.475       Single Family
17348807                                   20080901         3.550                       99            9.950            3.550       Single Family
17349536                                   20080901         4.925                       99           10.550            4.925       Single Family
17348484                                   20080801         4.000                       99           10.350            4.000            PUD
17348808                                   20080801         2.950                       99            9.950            2.950            PUD
17347755                                   20080901         3.725                       99           10.550            3.725       Single Family
17348485                                   20080801         4.950                       99           10.550            4.950            PUD
17348809                                   20080801         3.700                       99            9.950            3.700       Single Family
17349539                                   20080801         3.500                       99           10.350            3.500        Condominium
17348486                                   20080901         4.950                       99           10.550            4.950       Single Family
17348487                                   20080801         2.750                       99            9.950            2.750       Single Family
17347759                                   20080701         3.850                       99            9.950            3.850       Single Family
17348489                                   20080801         4.150                       99           10.550            4.150            PUD
17348811                                   20080801         4.875                       99           10.550            4.875       Single Family
17349540                                   20080801         3.800                       99            9.950            3.800            PUD
17348449                                   20080801         3.850                       99           10.550            3.850       Single Family
17349179                                   20080801         3.400                       99           10.550            3.400       Single Family
17347398                                   20080501         3.850                       99            9.950            3.850       Single Family
17347399                                   20080601         3.000                       99           10.350            3.000        Condominium
17349500                                   20080801         4.800                       99           10.550            4.800       Single Family
17349501                                   20080901         3.550                       99           10.550            3.550       Single Family
17348915                                   20080901         3.550                       99           10.350            3.550       Single Family
17347863                                   20080801         4.050                       99           10.550            4.050       Single Family
17348592                                   20080801         4.115                       99           10.550            4.115        Condominium
17349646                                   20080901         4.750                       99           10.550            4.750       Single Family
17348918                                   20080801         3.020                       99           10.350            3.020       Single Family
17349502                                   20080801         4.125                       99           10.550            4.125       Single Family
17347721                                   20080701         4.900                       99           10.550            4.900       Single Family
17348451                                   20080801         3.100                       99            9.950            3.100       Single Family
17349180                                   20080801         3.400                       99            9.950            3.400       Single Family
17349504                                   20080901         4.325                       99           10.550            4.325       Single Family
17349181                                   20080801         4.350                       99           10.550            4.350        Condominium
17349505                                   20080801         5.025                       99           10.550            5.025       Single Family
17348452                                   20080901         3.950                       99            9.950            3.950       Single Family
17348453                                   20080801         3.550                       99            9.950            3.550       Single Family
17347724                                   20080801         2.950                       99            9.950            2.950       Single Family
17349506                                   20080801         3.850                       99           10.550            3.850       Single Family
17349182                                   20080901         3.100                       99            9.950            3.100       Single Family
17347725                                   20080801         2.750                       99            9.950            2.750       Single Family
17349183                                   20080801         3.700                       99            9.950            3.700            PUD
17348454                                   20080801         4.200                       99           10.550            4.200            PUD
17349507                                   20080901         3.800                       99            9.950            3.800       Single Family
17347726                                   20080701         3.900                       99           10.350            3.900       Single Family
17348455                                   20080701         3.750                       99            9.950            3.750       Single Family
17349184                                   20080801         4.950                       99           10.550            4.950       Single Family
17349508                                   20080801         3.520                       99           10.550            3.520        Condominium
17347727                                   20080801         3.750                       99            9.950            3.750        Condominium
17349509                                   20120801         3.800                       99           10.550            3.800       Single Family
17349185                                   20080901         3.150                       99            9.950            3.150       Single Family
17348456                                   20080901         4.625                       99           10.550            4.625       Single Family
17348457                                   20080801         3.900                       99            9.950            3.900       Single Family
17349186                                   20080801         3.000                       99            9.950            3.000            PUD
17347729                                   20080701         3.850                       99            9.950            3.850        2-4 Family
17348458                                   20080801         4.775                       99           10.550            4.775       Single Family
17349187                                   20080901         4.075                       99           10.550            4.075            PUD
17348459                                   20080801         4.775                       99           10.550            4.775       Single Family
17349189                                   20080801         4.275                       99           10.550            4.275       Single Family
17349510                                   20080801         4.450                       99           10.550            4.450       Single Family
17349511                                   20080901         2.650                       99            9.950            2.650            PUD
17347730                                   20080801         5.025                       99           10.550            5.025       Single Family
17349512                                   20080801         4.325                       99           10.550            4.325       Single Family
17348460                                   20080801         4.400                       99           10.550            4.400        Condominium
17347731                                   20080901         3.450                       99            9.950            3.450        Condominium
17347732                                   20080801         3.620                       99            9.950            3.620       Single Family
17349514                                   20080901         3.950                       99            9.950            3.950        2-4 Family
17348594                                   20080801         3.850                       99           10.350            3.850       Single Family
17347865                                   20080801         2.550                       99            9.950            2.550       Single Family
17349647                                   20080801         3.900                       99            9.950            3.900            PUD
17347866                                   20080801         3.720                       99            9.950            3.720        Condominium
17348812                                   20080801         3.350                       99           10.350            3.350       Single Family
17349541                                   20080901         4.850                       99           10.550            4.850       Single Family
17349542                                   20080901         3.100                       99           10.350            3.100       Single Family
17348814                                   20080801         4.750                       99           10.550            4.750            PUD
17348490                                   20080801         4.050                       99           10.350            4.050       Single Family
17347762                                   20080701         2.370                       99           10.350            2.370        2-4 Family
17348491                                   20080801         4.625                       99           10.550            4.625       Single Family
17349544                                   20080901         4.200                       99           10.350            4.200        2-4 Family
17347763                                   20080701         5.050                       99           10.550            5.050       Single Family
17348816                                   20080801         2.550                       99            9.950            2.550       Single Family
17349545                                   20080901         4.250                       99           10.350            4.250        2-4 Family
17348493                                   20080801         4.100                       99           10.350            4.100        2-4 Family
17348817                                   20080801         3.650                       99            9.950            3.650       Single Family
17347764                                   20080801         3.700                       99           10.550            3.700            PUD
17349546                                   20080901         4.475                       99           10.550            4.475       Single Family
17349547                                   20080701         4.425                       99           10.550            4.425            PUD
17347765                                   20080901         3.675                       99           10.550            3.675       Single Family
17348495                                   20080801         3.800                       99            9.950            3.800       Single Family
17348819                                   20080801         4.850                       99           10.550            4.850       Single Family
17349548                                   20080901         3.400                       99            9.950            3.400        Condominium
17347767                                   20080701         3.150                       99            9.950            3.150       Single Family
17348496                                   20080801         4.300                       99           10.550            4.300       Single Family
17347768                                   20080701         3.550                       99            9.950            3.550       Single Family
17348497                                   20080801         4.000                       99           10.350            4.000        2-4 Family
17348499                                   20080801         5.400                       99           10.550            5.400       Single Family
17349550                                   20080801         3.800                       99            9.950            3.800            PUD
17348822                                   20080901         3.200                       99           10.350            3.200       Single Family
17349552                                   20080801         4.150                       99           10.550            4.150       Single Family
17347770                                   20080801         3.250                       99           10.350            3.250        2-4 Family
17348823                                   20080901         2.070                       99            9.950            2.070            PUD
17347772                                   20080701         3.850                       99           10.350            3.850        2-4 Family
17348825                                   20080801         3.325                       99            9.950            3.325       Single Family
17349554                                   20080801         4.675                       99           10.550            4.675            PUD
17347773                                   20080701         3.550                       99            9.950            3.550            PUD
17348827                                   20080801         4.675                       99           10.550            4.675       Single Family
17347775                                   20080801         3.550                       99           10.350            3.550        Condominium
17348828                                   20080801         2.850                       99            9.950            2.850       Single Family
17349557                                   20080801         4.550                       99           10.550            4.550       Single Family
17348829                                   20080801         4.100                       99           10.350            4.100        Condominium
17349558                                   20080901         4.625                       99           10.550            4.625       Single Family
17347776                                   20080901         3.650                       99           10.550            3.650        Condominium
17347777                                   20080801         3.800                       99            9.950            3.800       Single Family
17349559                                   20080901         3.550                       99            9.950            3.550       Single Family
17347778                                   20080801         4.515                       99           10.550            4.515            PUD
17348830                                   20080801         4.400                       99           10.550            4.400       Single Family
17349560                                   20080801         3.900                       99           10.550            3.900       Single Family
17349561                                   20080801         4.000                       99            9.950            4.000       Single Family
17348832                                   20080801         4.675                       99           10.550            4.675       Single Family
17348833                                   20080801         3.850                       99            9.950            3.850            PUD
17349562                                   20080901         3.050                       99            9.950            3.050       Single Family
17348834                                   20080801         3.050                       99            9.950            3.050       Single Family
17349563                                   20080801         3.800                       99            9.950            3.800       Single Family
17348462                                   20080801         3.650                       99            9.950            3.650       Single Family
17349191                                   20080801         3.950                       99           10.350            3.950       Single Family
17349515                                   20080801         3.250                       99            9.950            3.250       Single Family
17347734                                   20080801         4.000                       99           10.350            4.000        Condominium
17348463                                   20080701         3.900                       99           10.550            3.900       Single Family
17348919                                   20080801         4.325                       99           10.550            4.325        Condominium
17348595                                   20080801         4.100                       99           10.350            4.100       Single Family
17348597                                   20080801         3.500                       99            9.950            3.500       Single Family
17347868                                   20080801         4.100                       99           10.350            4.100        2-4 Family
17347869                                   20080801         4.750                       99           10.550            4.750       Single Family
17348598                                   20080801         4.850                       99           10.550            4.850       Single Family
17350080                                   20080901         3.050                       99            9.950            3.050            PUD
17350082                                   20080901         3.500                       99           10.350            3.500        Condominium
17350083                                   20080901         4.475                       99           10.550            4.475            PUD
17350085                                   20080901         3.825                       99           10.550            3.825       Single Family
17350089                                   20080901         3.900                       99            9.950            3.900       Single Family
17348921                                   20080801         4.000                       99           10.350            4.000        Condominium
17349650                                   20080801         3.725                       99           10.550            3.725       Single Family
17349651                                   20080801         3.400                       99            9.950            3.400       Single Family
17347870                                   20080801         4.000                       99           10.350            4.000            PUD
17348923                                   20080801         4.900                       99           10.550            4.900            PUD
17349652                                   20080901         4.425                       99           10.550            4.425       Single Family
17348924                                   20080801         3.800                       99            9.950            3.800       Single Family
17347871                                   20080801         4.100                       99           10.350            4.100        2-4 Family
17349653                                   20080801         4.125                       99           10.550            4.125       Single Family
17349654                                   20080801         4.300                       99           10.550            4.300        Condominium
17347872                                   20080801         3.150                       99            9.950            3.150       Single Family
17348925                                   20080801         4.850                       99           10.550            4.850       Single Family
17348926                                   20080801         3.500                       99            9.950            3.500       Single Family
17347873                                   20080801         3.750                       99            9.950            3.750        Condominium
17348464                                   20080801         4.775                       99           10.550            4.775       Single Family
17349193                                   20080801         4.450                       99           10.550            4.450            PUD
17349517                                   20080801         5.250                       99           10.550            5.250            PUD
17349648                                   20080901         4.025                       99           10.550            4.025       Single Family
17348890                                   20080901         4.075                       99            9.950            4.075       Single Family
17349943                                   20080901         4.715                       99           10.550            4.715        Condominium
17348891                                   20080801         2.950                       99            9.950            2.950       Single Family
17348892                                   20080901         4.500                       99           10.350            4.500        2-4 Family
17348465                                   20080701         3.275                       99           10.550            3.275       Single Family
17349518                                   20080801         4.390                       99           10.550            4.390        Condominium
17347737                                   20080801         4.550                       99           10.550            4.550       Single Family
17349519                                   20080801         4.775                       99           10.550            4.775       Single Family
17349195                                   20080901         3.600                       99           10.550            3.600       Single Family
17347738                                   20080801         3.370                       99           10.350            3.370       Single Family
17349196                                   20120801         3.600                       99            9.950            3.600       Single Family
17347739                                   20080801         3.370                       99           10.350            3.370       Single Family
17348469                                   20080801         3.600                       99           10.550            3.600        Condominium
17349198                                   20080801         4.375                       99           10.550            4.375       Single Family
17349199                                   20080801         3.750                       99           10.550            3.750        Condominium
17349520                                   20080801         2.750                       99            9.950            2.750       Single Family
17347740                                   20080801         3.370                       99           10.350            3.370       Single Family
17349522                                   20080801         3.850                       99           10.550            3.850       Single Family
17347741                                   20080801         3.825                       99           10.550            3.825        Condominium
17349523                                   20080801         4.800                       99           10.550            4.800            PUD
17348471                                   20080801         3.950                       99           10.350            3.950       Single Family
17347743                                   20080701         3.700                       99           10.350            3.700            PUD
17348472                                   20080801         4.800                       99           10.550            4.800       Single Family
17349525                                   20080901         4.750                       99           10.550            4.750       Single Family
17348596                                   20080801         3.850                       99            9.950            3.850       Single Family
17349649                                   20080801         4.375                       99           10.550            4.375       Single Family
17348893                                   20080801         4.050                       99           10.350            4.050       Single Family
17348894                                   20080801         4.750                       99           10.550            4.750       Single Family
17347744                                   20080701         3.170                       99           10.350            3.170       Single Family
17348473                                   20080801         3.375                       99           10.550            3.375       Single Family
17349526                                   20080901         3.600                       99            9.950            3.600       Single Family
17349527                                   20080801         3.300                       99           10.350            3.300       Single Family
17348474                                   20080801         3.750                       99            9.950            3.750            PUD
17348475                                   20080801         3.400                       99            9.950            3.400       Single Family
17349528                                   20080801         3.300                       99            9.950            3.300       Single Family
17348835                                   20080801         3.100                       99           10.350            3.100       Single Family
17349565                                   20080801         4.625                       99           10.550            4.625       Single Family
17347784                                   20080801         4.775                       99           10.550            4.775        2-4 Family
17349566                                   20080801         4.675                       99           10.550            4.675       Single Family
17347785                                   20080801         4.540                       99           10.550            4.540        Condominium
17348838                                   20080901         3.850                       99            9.950            3.850       Single Family
17349567                                   20080901         4.800                       99           10.550            4.800            PUD
17348839                                   20080901         3.000                       99            9.950            3.000       Single Family
17349568                                   20080901         4.775                       99           10.550            4.775        Condominium
17347787                                   20080701         3.600                       99           10.350            3.600       Single Family
17349569                                   20080901         3.750                       99           10.350            3.750       Single Family
17347746                                   20080901         4.800                       99           10.550            4.800            PUD
17347747                                   20080701         3.350                       99            9.950            3.350            PUD
17348476                                   20080801         3.700                       99            9.950            3.700       Single Family
17349529                                   20080901         4.575                       99           10.550            4.575       Single Family
17348477                                   20080801         3.900                       99            9.950            3.900        Condominium
17347789                                   20080801         3.125                       99            9.950            3.125       Single Family
17348840                                   20080801         3.550                       99            9.950            3.550       Single Family
17349570                                   20080801         4.575                       99           10.550            4.575        Condominium
17349571                                   20080801         3.600                       99            9.950            3.600       Single Family
17349572                                   20080801         3.450                       99            9.950            3.450       Single Family
17348844                                   20080801         3.450                       99            9.950            3.450        2-4 Family
17349573                                   20080801         3.550                       99           10.350            3.550        Condominium
17348845                                   20080801         2.900                       99            9.950            2.900            PUD
17349574                                   20080901         4.800                       99           10.550            4.800       Single Family
17347380                                   20080601         5.050                       99           10.550            5.050        Condominium
17349162                                   20080901         4.775                       99           10.550            4.775       Single Family
17347381                                   20080501         4.675                       99           10.550            4.675            PUD
17348434                                   20080701         3.150                       99            9.950            3.150       Single Family
17349163                                   20080901         4.300                       99           10.550            4.300            PUD
17349164                                   20080801         3.925                       99           10.550            3.925       Single Family
17348435                                   20080901         3.450                       99            9.950            3.450       Single Family
17347383                                   20080501         4.100                       99            9.950            4.100            PUD
17348436                                   20080801         4.775                       99           10.550            4.775            PUD
17349165                                   20080801         4.800                       99           10.550            4.800       Single Family
17347384                                   20080601         3.650                       99            9.950            3.650       Single Family
17348437                                   20080801         3.900                       99           10.350            3.900       Single Family
17347708                                   20080801         4.500                       99           10.550            4.500       Single Family
17349166                                   20080701         4.000                       99           10.350            4.000       Single Family
17347385                                   20080601         5.100                       99           10.550            5.100        Condominium
17347386                                   20080601         4.125                       99           10.550            4.125        Condominium
17347387                                   20080501         3.100                       99            9.950            3.100       Single Family
17347389                                   20080601         4.625                       99           10.550            4.625            PUD
17347710                                   20080801         4.475                       99           10.550            4.475       Single Family
17348440                                   20080801         3.625                       99           10.550            3.625       Single Family
17348441                                   20080801         3.600                       99            9.950            3.600       Single Family
17349170                                   20080801         4.350                       99           10.350            4.350        2-4 Family
17347713                                   20080701         3.850                       99            9.950            3.850            PUD
17349171                                   20120801         4.700                       99           10.550            4.700        Condominium
17347390                                   20080601         3.850                       99            9.950            3.850        Condominium
17348443                                   20080801         5.050                       99           10.550            5.050       Single Family
17349172                                   20080901         4.900                       99           10.550            4.900       Single Family
17347391                                   20080601         5.725                       99           10.550            5.725            PUD
17348444                                   20080801         3.790                       99           10.550            3.790        Condominium
17349173                                   20080901         3.850                       99            9.950            3.850       Single Family
17347392                                   20080601         4.550                       99           10.550            4.550        Condominium
17348445                                   20080801         4.125                       99           10.550            4.125       Single Family
17347393                                   20080701         3.200                       99            9.950            3.200       Single Family
17347717                                   20080801         3.300                       99           10.350            3.300            PUD
17347394                                   20080701         4.925                       99           10.550            4.925       Single Family
17348447                                   20080801         3.800                       99            9.950            3.800        Condominium
17347718                                   20080801         4.700                       99           10.550            4.700       Single Family
17347395                                   20080601         3.400                       99           10.350            3.400       Single Family
17348448                                   20080801         3.500                       99            9.950            3.500       Single Family
17347396                                   20080601         4.415                       99           10.550            4.415            PUD
17348427                                   20080801         4.100                       99           10.550            4.100       Single Family
17349157                                   20080901         4.300                       99           10.550            4.300       Single Family
17348428                                   20080801         4.800                       99           10.550            4.800       Single Family
17347375                                   20080501         4.150                       99           10.350            4.150       Single Family
17349158                                   20080901         5.250                       99           10.550            5.250       Single Family
17350072                                   20080901         4.875                       99           10.550            4.875            PUD
17350076                                   20080901         4.075                       99           10.550            4.075       Single Family
17347376                                   20080601         4.200                       99           10.550            4.200       Single Family
17347377                                   20080701         3.100                       99            9.950            3.100       Single Family
17347378                                   20080601         4.150                       99           10.350            4.150       Single Family
17347700                                   20080801         2.820                       99           10.350            2.820            PUD
17348430                                   20080801         5.250                       99           10.550            5.250       Single Family
17349160                                   20080901         2.600                       99            9.950            2.600       Single Family
17350079                                   20080901         3.125                       99           10.550            3.125            PUD
17348910                                   20080801         4.465                       99           10.550            4.465            PUD
17348912                                   20080801         3.400                       99            9.950            3.400       Single Family
17349641                                   20080801         3.775                       99            9.950            3.775       Single Family
17348431                                   20080801         5.000                       99           10.550            5.000            PUD
17348432                                   20080701         4.300                       99           10.350            4.300       Single Family
17348913                                   20080801         4.775                       99           10.550            4.775        Condominium
17349642                                   20080801         4.000                       99           10.350            4.000       Single Family
17348590                                   20080801         4.790                       99           10.550            4.790       Single Family
17348914                                   20080801         4.550                       99           10.550            4.550            PUD
17347703                                   20080801         3.150                       99            9.950            3.150            PUD
17349161                                   20080901         4.525                       99           10.550            4.525       Single Family
17349643                                   20080901         3.800                       99            9.950            3.800       Single Family
17348591                                   20080801         4.115                       99           10.550            4.115        Condominium
17349644                                   20080801         3.750                       99            9.950            3.750       Single Family
17347862                                   20080901         3.500                       99            9.950            3.500       Single Family
17349631                                   20080801         4.575                       99           10.550            4.575       Single Family
17348903                                   20080801         4.350                       99           10.550            4.350       Single Family
17347850                                   20080801         4.475                       99           10.550            4.475            PUD
17347851                                   20080701         4.850                       99           10.550            4.850       Single Family
17348904                                   20080801         2.950                       99            9.950            2.950            PUD
17349633                                   20080901         3.500                       99            9.950            3.500       Single Family
17348581                                   20080701         4.325                       99           10.550            4.325       Single Family
17347852                                   20080701         4.450                       99           10.550            4.450       Single Family
17348425                                   20080801         5.150                       99           10.550            5.150        2-4 Family
17348426                                   20080801         3.050                       99            9.950            3.050       Single Family
17347373                                   20080501         3.500                       99           10.350            3.500       Single Family
17349155                                   20080801         3.450                       99            9.950            3.450       Single Family
17349634                                   20080901         4.900                       99           10.550            4.900       Single Family
17348582                                   20080801         3.100                       99            9.950            3.100       Single Family
17348583                                   20080801         3.250                       99           10.350            3.250       Single Family
17347854                                   20080801         3.150                       99           10.350            3.150            PUD
17349636                                   20080901         4.270                       99           10.550            4.270       Single Family
17348584                                   20080801         3.850                       99            9.950            3.850        Condominium
17347855                                   20080701         3.750                       99            9.950            3.750       Single Family
17348908                                   20080801         3.465                       99           10.550            3.465            PUD
17349637                                   20080801         5.075                       99           10.550            5.075       Single Family
17348909                                   20080801         3.550                       99            9.950            3.550       Single Family
17347856                                   20120801         3.450                       99           10.350            3.450            PUD
17348585                                   20080801         4.050                       99           10.550            4.050            PUD
17349638                                   20080901         3.200                       99            9.950            3.200            PUD
17348586                                   20080801         4.600                       99           10.550            4.600            PUD
17347857                                   20120801         4.900                       99           10.550            4.900       Single Family
17348587                                   20080801         4.050                       99            9.950            4.050       Single Family
17349156                                   20080901         2.900                       99            9.950            2.900       Single Family
17347374                                   20080501         3.500                       99           10.350            3.500       Single Family
17347859                                   20080801         3.750                       99           10.350            3.750        2-4 Family
17348588                                   20080801         3.800                       99            9.950            3.800        2-4 Family
17348578                                   20080901         3.100                       99            9.950            3.100       Single Family
17348579                                   20080801         3.900                       99           10.350            3.900       Single Family
17350062                                   20080901         5.350                       99           10.550            5.350       Single Family
17350066                                   20080901         3.550                       99            9.950            3.550       Single Family
17350067                                   20080801         4.325                       99           10.550            4.325       Single Family
17350068                                   20080901         3.600                       99            9.950            3.600       Single Family
17350069                                   20080901         3.775                       99           10.350            3.775       Single Family
17348900                                   20080801         3.575                       99           10.550            3.575            PUD
17349630                                   20080901         4.950                       99           10.550            4.950            PUD
17348571                                   20080801         2.800                       99            9.950            2.800        Condominium
17348096                                   20080801         4.475                       99           10.550            4.475        Condominium
17347367                                   20080601         3.950                       99           10.350            3.950        Condominium
17349624                                   20080801         4.250                       99           10.550            4.250       Single Family
17348572                                   20080801         3.550                       99           10.350            3.550            PUD
17347843                                   20080801         4.350                       99           10.550            4.350       Single Family
17348573                                   20080801         4.200                       99           10.550            4.200            PUD
17347844                                   20080801         3.850                       99           10.350            3.850        2-4 Family
17347845                                   20080801         3.850                       99           10.550            3.850        Condominium
17348097                                   20080801         5.700                       99           10.550            5.700        Condominium
17347368                                   20080601         4.375                       99           10.550            4.375       Single Family
17348574                                   20080801         3.750                       99            9.950            3.750       Single Family
17349627                                   20080801         3.800                       99            9.950            3.800       Single Family
17347369                                   20080601         5.000                       99           10.550            5.000        Condominium
17348098                                   20080801         3.625                       99           10.550            3.625       Single Family
17348575                                   20080801         4.325                       99           10.550            4.325       Single Family
17347847                                   20080801         4.250                       99           10.550            4.250       Single Family
17349629                                   20080801         4.200                       99           10.550            4.200            PUD
17348576                                   20080901         4.575                       99           10.550            4.575        Condominium
17348099                                   20080801         3.650                       99           10.350            3.650            PUD
17349151                                   20080801         4.850                       99           10.550            4.850       Single Family
17348422                                   20080801         2.900                       99            9.950            2.900            PUD
17348423                                   20080801         3.700                       99            9.950            3.700       Single Family
17347848                                   20080801         2.650                       99            9.950            2.650       Single Family
17348577                                   20080701         3.950                       99           10.350            3.950        Condominium
17348424                                   20080801         4.625                       99           10.550            4.625        Condominium
17347371                                   20080501         4.850                       99           10.550            4.850            PUD
17349154                                   20080801         5.350                       99           10.550            5.350        2-4 Family
17350046                                   20080901         4.400                       99           10.350            4.400        2-4 Family
17349610                                   20080801         3.850                       99            9.950            3.850       Single Family
17349612                                   20080801         4.325                       99           10.550            4.325       Single Family
17348560                                   20080801         3.450                       99            9.950            3.450            PUD
17349290                                   20080801         4.625                       99           10.550            4.625       Single Family
17347832                                   20080801         3.250                       99            9.950            3.250       Single Family
17349614                                   20080901         5.050                       99           10.550            5.050       Single Family
17349291                                   20080801         3.950                       99           10.350            3.950       Single Family
17349615                                   20080901         4.475                       99           10.550            4.475       Single Family
17348563                                   20080801         3.800                       99            9.950            3.800            PUD
17349292                                   20080801         4.800                       99           10.550            4.800       Single Family
17347834                                   20080701         3.050                       99            9.950            3.050        Condominium
17349616                                   20080901         4.075                       99           10.550            4.075            PUD
17349293                                   20080801         3.250                       99            9.950            3.250       Single Family
17349617                                   20080901         3.800                       99            9.950            3.800       Single Family
17348565                                   20080801         3.990                       99           10.550            3.990            PUD
17347836                                   20080701         4.125                       99           10.550            4.125       Single Family
17349294                                   20080801         4.600                       99           10.550            4.600            PUD
17348566                                   20080801         4.415                       99           10.550            4.415        Condominium
17349619                                   20080801         4.450                       99           10.550            4.450       Single Family
17347838                                   20080701         2.900                       99            9.950            2.900       Single Family
17349296                                   20080801         3.850                       99            9.950            3.850       Single Family
17347839                                   20080801         3.400                       99            9.950            3.400       Single Family
17349297                                   20080901         3.200                       99           10.350            3.200            PUD
17348569                                   20080901         4.250                       99           10.550            4.250        Condominium
17349298                                   20080901         2.850                       99            9.950            2.850            PUD
17350053                                   20080901         3.450                       99            9.950            3.450       Single Family
17350054                                   20080801         3.550                       99           10.350            3.550            PUD
17350057                                   20120901         4.050                       99           10.350            4.050        Condominium
17350058                                   20080901         4.075                       99           10.550            4.075       Single Family
17350059                                   20080901         3.750                       99            9.950            3.750       Single Family
17349620                                   20080901         3.650                       99            9.950            3.650       Single Family
17349621                                   20080801         3.500                       99           10.350            3.500       Single Family
17347840                                   20080801         4.350                       99           10.550            4.350       Single Family
17349622                                   20080901         3.150                       99            9.950            3.150       Single Family
17349623                                   20080901         4.395                       99           10.550            4.395        Condominium
17348570                                   20080801         4.125                       99           10.550            4.125            PUD
17348265                                   20080801         4.100                       99           10.350            4.100        2-4 Family
17349318                                   20080801         4.775                       99           10.550            4.775       Single Family
17347537                                   20080601         4.600                       99           10.550            4.600       Single Family
17349319                                   20080701         3.850                       99            9.950            3.850       Single Family
17348267                                   20080801         4.900                       99           10.550            4.900            PUD
17347538                                   20080901         3.800                       99            9.950            3.800       Single Family
17348269                                   20080801         3.550                       99            9.950            3.550       Single Family
17349320                                   20080901         2.950                       99           10.350            2.950        2-4 Family
17347540                                   20080801         4.500                       99           10.550            4.500        Condominium
17349618                                   20080901         3.575                       99           10.550            3.575            PUD
17348116                                   20080901         4.575                       99           10.550            4.575        Condominium
17347530                                   20080701         4.425                       99           10.550            4.425       Single Family
17347531                                   20080601         4.600                       99           10.550            4.600       Single Family
17347532                                   20080601         3.850                       99            9.950            3.850       Single Family
17349314                                   20080901         4.275                       99           10.550            4.275            PUD
17347533                                   20080601         3.950                       99            9.950            3.950       Single Family
17348262                                   20080801         4.550                       99           10.550            4.550       Single Family
17349315                                   20080801         4.125                       99           10.550            4.125            PUD
17348263                                   20080801         3.850                       99            9.950            3.850       Single Family
17347534                                   20080601         2.850                       99            9.950            2.850        Condominium
17349316                                   20080801         4.525                       99           10.550            4.525       Single Family
17348264                                   20080901         3.675                       99           10.550            3.675        2-4 Family
17349317                                   20080901         2.500                       99            9.950            2.500       Single Family
17348259                                   20080701         3.825                       99           10.550            3.825       Single Family
17349310                                   20080801         2.400                       99           10.550            2.400       Single Family
17347191                                   20080601         2.950                       99            9.950            2.950            PUD
17348245                                   20080801         3.800                       99           10.550            3.800       Single Family
17347192                                   20080801         3.450                       99            9.950            3.450        Condominium
17347193                                   20080501         4.675                       99           10.550            4.675       Single Family
17347519                                   20080601         3.350                       99           10.350            3.350       Single Family
17348249                                   20080901         4.300                       99           10.550            4.300       Single Family
17347197                                   20080601         6.975                       99           10.550            6.975       Single Family
17347198                                   20080501         4.950                       99           10.550            4.950        2-4 Family
17347199                                   20080401         4.775                       99           10.550            4.775       Single Family
17349300                                   20080801         3.850                       99            9.950            3.850       Single Family
17349301                                   20080801         3.900                       99            9.950            3.900       Single Family
17348250                                   20080801         3.725                       99           10.550            3.725       Single Family
17347522                                   20080601         3.400                       99           10.350            3.400       Single Family
17349304                                   20080901         3.825                       99           10.550            3.825            PUD
17348252                                   20080801         3.900                       99           10.350            3.900       Single Family
17349305                                   20080801         3.550                       99            9.950            3.550            PUD
17347523                                   20080901         4.775                       99           10.550            4.775            PUD
17347524                                   20080601         3.600                       99            9.950            3.600       Single Family
17348253                                   20080801         3.150                       99            9.950            3.150            PUD
17347525                                   20080601         3.550                       99           10.350            3.550       Single Family
17348254                                   20080801         3.600                       99            9.950            3.600            PUD
17349307                                   20080901         4.600                       99           10.550            4.600            PUD
17349308                                   20080901         3.800                       99           10.350            3.800            PUD
17348256                                   20080801         4.325                       99           10.550            4.325       Single Family
17347527                                   20080701         3.850                       99           10.350            3.850        2-4 Family
17349309                                   20080801         4.175                       99           10.350            4.175        2-4 Family
17348257                                   20080801         4.400                       99           10.550            4.400       Single Family
17347528                                   20080701         3.700                       99            9.950            3.700       Single Family
17348258                                   20080801         4.950                       99           10.550            4.950       Single Family
17207112                                   20080701         3.375                       99            9.950            3.375       Single Family
17207130                                   20080701         3.500                       99            9.950            3.500       Single Family
17207133                                   20080701         3.375                       99            9.950            3.375       Single Family
17207138                                   20080701         3.500                       99            9.950            3.500            PUD
17207141                                   20080701         3.500                       99            9.950            3.500       Single Family
17207152                                   20080701         3.375                       99            9.950            3.375       Single Family
17207164                                   20080701         3.500                       99            9.950            3.500       Single Family
17207170                                   20080701         3.500                       99            9.950            3.500       Single Family
17207174                                   20080701         3.500                       99            9.950            3.500       Single Family
17207892                                   20080601         3.500                       99            9.950            3.500            PUD
17207951                                   20080701         3.500                       99            9.950            3.500            PUD
17207953                                   20080601         3.500                       99            9.950            3.500       Single Family
17214005                                   20080701         3.125                       99            9.950            3.125       Single Family
17214030                                   20080701         3.500                       99            9.950            3.500       Single Family
17214736                                   20080701         3.500                       99            9.950            3.500       Single Family
17214756                                   20080701         3.500                       99            9.950            3.500       Single Family
17181745                                   20080601         3.500                       99            9.950            3.500       Single Family
17181748                                   20080601         3.500                       99            9.950            3.500        Condominium
17182430                                   20080601         3.500                       99            9.950            3.500       Single Family
17182446                                   20080701         3.500                       99            9.950            3.500       Single Family
17182488                                   20080701         3.500                       99            9.950            3.500            PUD
17182495                                   20080601         3.500                       99            9.950            3.500       Single Family
17182499                                   20080701         3.500                       99            9.950            3.500            PUD
17182511                                   20080601         3.500                       99            9.950            3.500       Single Family
17200634                                   20080601         3.500                       99            9.950            3.500       Single Family
17200639                                   20080601         3.500                       99            9.950            3.500       Single Family
17200640                                   20080601         3.125                       99            9.950            3.125       Single Family
17200658                                   20080601         3.500                       99            9.950            3.500            PUD
17200705                                   20080701         2.875                       99            9.950            2.875            PUD
17200724                                   20080601         3.375                       99            9.950            3.375       Single Family
17201525                                   20080701         3.500                       99            9.950            3.500        Condominium
17201549                                   20080701         3.500                       99            9.950            3.500            PUD
17201563                                   20080701         3.375                       99            9.950            3.375       Single Family
17201573                                   20080701         3.500                       99            9.950            3.500       Single Family
17202618                                   20080701         3.500                       99            9.950            3.500        Condominium
17202681                                   20080601         3.500                       99            9.950            3.500       Single Family
17202723                                   20080701         3.500                       99            9.950            3.500       Single Family
17201076                                   20080301         3.300                       99           11.950            3.300       Single Family
16819864                                   20080401         3.500                       99            9.950            3.500       Single Family
16847939                                   20080401         3.750                       99            9.950            3.750        Condominium
16852442                                   20080101         3.750                       99            9.950            3.750       Single Family
16963401                                   20080401         2.875                       99            9.950            2.875            PUD
16974051                                   20080301         3.375                       99            9.950            3.375        Condominium
16974470                                   20080301         3.250                       99            9.950            3.250            PUD
16978811                                   20080401         3.750                       99            9.950            3.750            PUD
16981616                                   20080301         2.500                       99            9.950            2.500       Single Family
16991568                                   20080401         3.500                       99            9.950            3.500       Single Family
16991616                                   20080301         3.750                       99            9.950            3.750       Single Family
16991671                                   20080301         3.625                       99            9.950            3.625       Single Family
16991674                                   20080301         3.375                       99            9.950            3.375        2-4 Family
17000114                                   20080401         3.750                       99           11.450            3.750       Single Family
17000329                                   20080401         2.375                       99            9.950            2.375       Single Family
17001517                                   20080401         3.500                       99            9.950            3.500       Single Family
17001623                                   20080401         2.625                       99            9.950            2.625            PUD
17002978                                   20080401         3.250                       99            9.950            3.250       Single Family
17004866                                   20080401         3.000                       99            9.950            3.000            PUD
17012773                                   20080401         3.500                       99            9.950            3.500            PUD
17013021                                   20080401         3.500                       99            9.950            3.500       Single Family
17013428                                   20080401         2.875                       99            9.950            2.875       Single Family
17013729                                   20080401         3.750                       99            9.950            3.750       Single Family
17014668                                   20080401         3.750                       99            9.950            3.750       Single Family
17014763                                   20080401         3.375                       99            9.950            3.375       Single Family
17015131                                   20080401         3.375                       99            9.950            3.375       Single Family
17016089                                   20080401         3.500                       99            9.950            3.500            PUD
17016191                                   20080501         2.875                       99            9.950            2.875       Single Family
17016305                                   20080401         3.750                       99            9.950            3.750       Single Family
17016612                                   20080401         2.625                       99            9.950            2.625       Single Family
17020368                                   20080401         3.500                       99            9.950            3.500            PUD
17021756                                   20080401         3.500                       99            9.950            3.500        Condominium
17027409                                   20080401         3.500                       99            9.950            3.500            PUD
17027503                                   20080401         2.875                       99            9.950            2.875            PUD
17027646                                   20080401         3.500                       99            9.950            3.500            PUD
17028145                                   20080301         3.500                       99            9.950            3.500       Single Family
17028149                                   20080301         3.625                       99            9.950            3.625       Single Family
17033342                                   20080401         2.500                       99            9.950            2.500       Single Family
17033485                                   20080401         3.750                       99            9.950            3.750       Single Family
17034395                                   20080401         3.500                       99            9.950            3.500       Single Family
17034513                                   20080401         3.125                       99            9.950            3.125        2-4 Family
17042735                                   20080401         3.750                       99            9.950            3.750        Condominium
17048271                                   20080401         3.125                       99            9.950            3.125        Condominium
17053341                                   20080401         3.750                       99            9.950            3.750            PUD
17055541                                   20080401         3.750                       99            9.950            3.750       Single Family
17058009                                   20080401         3.375                       99            9.950            3.375       Single Family
17058668                                   20080401         3.125                       99            9.950            3.125            PUD
17060522                                   20080401         3.750                       99            9.950            3.750       Single Family




--------------------------------------------------------------------------------




LOAN_SEQ           CITY1                                      ZIP_CODE           STATE1            NEG_AMORT_FLAG1                         HYBRID_PERIOD          PAY_HYBRID
16633091           San Jose                                      95133         California          NEGAM                                               1                  12
16641416           Hayward                                       94544         California          NEGAM                                               1                  12
16646717           Providence                                    84332            Utah             NEGAM                                               1                  12
16646724           Las Vegas                                     89148           Nevada            NEGAM                                               1                  12
16839984           Buckeye                                       85326           Arizona           NEGAM                                               1                  12
16840239           Brentwood                                     94513         California          NEGAM                                               1                  12
16844854           Anaheim                                       92808         California          NEGAM                                               1                  12
16849474           Elk Grove                                     95624         California          NEGAM                                               1                  12
17089267           Chino Hills                                   91709         California          NEGAM                                               1                  12
17169191           NORTH MIAMI BEACH                             33160           Florida           NEGAM                                               1                  12
17182729           WEST PALM BEACH                               33412           Florida           NEGAM                                               1                  12
17201839           Los Angeles                                   90031         California          NEGAM                                               1                  12
17201890           Fullerton                                     92832         California          NEGAM                                               1                  12
16564527           Phoenix                                       85033           Arizona           NEGAM                                               1                  12
16818778           Green Acres                                   33413           Florida           NEGAM                                               1                  12
16970088           Newman                                        95360         California          NEGAM                                               1                  12
16848772           Bakersfield                                   93311         California          NEGAM                                               1                  12
17042771           Westminster                                   92683         California          NEGAM                                               1                  12
17298893           Los Angeles                                   90047         California          NEGAM                                               1                  12
17052033           Lathrop                                       95330         California          NEGAM                                               1                  12
16347818           Salinas                                       93907         California          NEGAM                                               1                  12
16857295           Tracy                                         95304         California          NEGAM                                               1                  12
16979415           La Jolla                                      92037         California          NEGAM                                               1                  12
17265878           Garden Grove                                  92843         California          NEGAM                                               1                  12
17274231           Upland                                        91786         California          NEGAM                                               1                  12
17274398           San Jose                                      95148         California          NEGAM                                               1                  12
17278365           Lakewood                                      90713         California          NEGAM                                               1                  12
17247510           Manteca                                       95337         California          NEGAM                                               1                  12
17256316           Phoenix                                       85031           Arizona           NEGAM                                               1                  12
17256965           Phoenix                                       85043           Arizona           NEGAM                                               1                  12
17230610           Coolidge                                      85228           Arizona           NEGAM                                               1                  12
17231368           Los Angeles                                   90043         California          NEGAM                                               1                  12
17243888           Willits                                       95490         California          NEGAM                                               1                  12
17243916           Henderson                                     89052           Nevada            NEGAM                                               1                  12
17243917           Redlands                                      92373         California          NEGAM                                               1                  12
17246995           La Canada Flintridge                          91011         California          NEGAM                                               1                  12
17248627           Uniondale                                     11553          New York           NEGAM                                               1                  12
17252906           Amityville                                    11701          New York           NEGAM                                               1                  12
17257000           LAS VEGAS                                     89156           Nevada            NEGAM                                               1                  12
17259600           Las Vegas                                     89130           Nevada            NEGAM                                               1                  12
17238817           HUNTINGTON PARK                               90255         California          NEGAM                                               1                  12
17238835           Carson                                        90745         California          NEGAM                                               1                  12
17231747           LOS ANGELES                                   90049         California          NEGAM                                               1                  12
17231752           LOS ANGELES                                   90049         California          NEGAM                                               1                  12
17231755           SANTA MONICA                                  90403         California          NEGAM                                               1                  12
17230236           Chandler                                      85224           Arizona           NEGAM                                               1                  12
17230307           ANAHEIM                                       92804         California          NEGAM                                               1                  12
17231115           Fountain Valley                               92708         California          NEGAM                                               1                  12
17231182           Riverside                                     92509         California          NEGAM                                               1                  12
17229306           Santa Ana                                     92704         California          NEGAM                                               1                  12
17202094           BREA                                          92823         California          NEGAM                                               1                  12
17202180           Las Vegas                                     89146           Nevada            NEGAM                                               1                  12
17202226           Phoenix                                       85037           Arizona           NEGAM                                               1                  12
17214352           Payson                                        85541           Arizona           NEGAM                                               1                  12
17214353           Watsonville                                   95076         California          NEGAM                                               1                  12
17218849           VACAVILLE                                     95687         California          NEGAM                                               1                  12
17221875           VICTORVILLE                                   92394         California          NEGAM                                               1                  12
17224452           NORTH HOLLYWOOD                               91601         California          NEGAM                                               1                  12
17160348           Las Vegas                                     89149           Nevada            NEGAM                                               1                  12
17160357           UPPER MARLBORO                                20772          Maryland           NEGAM                                               1                  12
17245913           West Sacramento                               95605         California          NEGAM                                               3                  12
17249947           Long Beach                                    90808         California          NEGAM                                               1                  12
17221467           Ponte Vedra                                   32081           Florida           NEGAM                                               3                  12
17229401           Irvine                                        92602         California          NEGAM                                               1                  12
17217437           San Bernardino                                92408         California          NEGAM                                               1                  12
17219061           Las Vegas                                     89144           Nevada            NEGAM                                               1                  12
17304781           las vegas                                     89084           Nevada            NEGAM                                               1                  12
17303102           Stockton                                      95212         California          NEGAM                                               1                  12
17266303           LA PUENTE                                     91744         California          NEGAM                                               1                  12
17263956           MIAMI                                         33185           Florida           NEGAM                                               1                  12
17265575           LOS ANGELES                                   90044         California          NEGAM                                               1                  12
17312285           Fernley                                       89408           Nevada            NEGAM                                               1                  12
17303916           Corona                                        92879         California          NEGAM                                               1                  12
17295248           Hemet                                         92545         California          NEGAM                                               1                  12
17302117           San Gabriel                                   91775         California          NEGAM                                               1                  12
16707906           Sarasota                                      34232           Florida           NEGAM                                               1                  12
17298130           Brooksville                                   34614           Florida           NEGAM                                               1                  12
17298898           Reseda                                        91335         California          NEGAM                                               1                  12
17302224           Watsonville                                   95076         California          NEGAM                                               1                  12
17303582           LOS ANGELES                                   90004         California          NEGAM                                               1                  12
17275441           Orange                                        92869         California          NEGAM                                               1                  12
17280160           Rialto                                        92376         California          NEGAM                                               1                  12
17286726           San Jose                                      95136         California          NEGAM                                               1                  12
16775675           Carson                                        90746         California          NEGAM                                               1                  12
17295257           San Francisco                                 94114         California          NEGAM                                               1                  12
17247451           Austell                                       30168           Georgia           NEGAM                                               3                  12
17204126           REDWOOD CITY                                  94065         California          NEGAM                                               3                  12
16717374           Hayward                                       94541         California          NEGAM                                               1                  12
17048205           Newark                                        94560         California          NEGAM                                               1                  12
17009135           ELWOOD                                        84337            Utah             NEGAM                                               1                  12
17002010           Herndon                                       20170          Virginia           NEGAM                                               1                  12
16990078           Adelanto                                      92301         California          NEGAM                                               1                  12
16990303           Pleasant Hill                                 94523         California          NEGAM                                               1                  12
16991800           Healdsburg                                    95448         California          NEGAM                                               1                  12
16968398           Concord                                       94519         California          NEGAM                                               1                  12
16968626           Gilbert                                       85234           Arizona           NEGAM                                               1                  12
16859493           Las Vegas                                     89135           Nevada            NEGAM                                               1                  12
16856406           GONZALES                                      93926         California          NEGAM                                               1                  12
16856655           Miami                                         33015           Florida           NEGAM                                               1                  12
16840071           La Jolla                                      92037         California          NEGAM                                               1                  12
16851387           Carson                                        90746         California          NEGAM                                               1                  12
17182749           FONTANA                                       92337         California          NEGAM                                               1                  12
17226618           LAKEWOOD                                      90712         California          NEGAM                                               1                  12
17226700           POULSBO                                       98370         Washington          NEGAM                                               1                  12
17303911           Baldwin Park                                  91706         California          NEGAM                                               1                  12
17304321           Los Angeles                                   90047         California          NEGAM                                               1                  12
17309089           Boulder                                       80305          Colorado           NEGAM                                               1                  12
17303592           POMONA                                        91766         California          NEGAM                                               1                  12
17293528           LANCASTER                                     93535         California          NEGAM                                               1                  12
17298114           North Las Vegas                               89030           Nevada            NEGAM                                               1                  12
17299607           GLENDALE                                      91201         California          NEGAM                                               1                  12
17301591           Alturas                                       96101         California          NEGAM                                               1                  12
17301808           Gilbert                                       85234           Arizona           NEGAM                                               1                  12
17302173           Clovis                                        93619         California          NEGAM                                               1                  12
17280106           Mission Viejo                                 92692         California          NEGAM                                               1                  12
17286721           Sunnyvale                                     94086         California          NEGAM                                               1                  12
17279637           Santa Rosa                                    95407         California          NEGAM                                               1                  12
17279639           San Francisco                                 94134         California          NEGAM                                               1                  12
17217078           Saint Louis                                   63130          Missouri           NEGAM                                               1                  12
17228992           PHOENIX                                       85032           Arizona           NEGAM                                               1                  12
17231718           STOCKTON                                      95206         California          NEGAM                                               1                  12
17256978           MIAMI                                         33133           Florida           NEGAM                                               1                  12
17263499           WATER MILL                                    11932          New York           NEGAM                                               1                  12
17265594           PANORAMA CITY                                 91402         California          NEGAM                                               1                  12
17265916           Bakersfield                                   93312         California          NEGAM                                               1                  12
17267726           DAVIE                                         33024           Florida           NEGAM                                               1                  12
17267751           Kahului                                       96732           Hawaii            NEGAM                                               1                  12
17274433           Miami                                         33162           Florida           NEGAM                                               1                  12
17275564           Uniondale                                     11553          New York           NEGAM                                               1                  12
17275584           West Hills                                    91307         California          NEGAM                                               1                  12
17275605           La Palma                                      90623         California          NEGAM                                               1                  12
17279075           DAVIE                                         33024           Florida           NEGAM                                               1                  12
17301868           RIVERSIDE                                     92503         California          NEGAM                                               1                  12
17204135           Los Angeles                                   91605         California          NEGAM                                               1                  12
17207160           San Jose                                      95125         California          NEGAM                                               1                  12
17218493           Silver Spring                                 20906          Maryland           NEGAM                                               1                  12
17224191           Granada Hills                                 91344         California          NEGAM                                               1                  12
17229990           Cerritos                                      90703         California          NEGAM                                               1                  12
17230502           Miami                                         33186           Florida           NEGAM                                               1                  12
17230599           Union City                                    94587         California          NEGAM                                               1                  12
17230477           Fontana                                       92336         California          NEGAM                                               1                  12
17233865           Pittsburg                                     94565         California          NEGAM                                               1                  12
17242837           Lanham                                        20706          Maryland           NEGAM                                               1                  12
17242900           Los Angeles                                   91605         California          NEGAM                                               1                  12
17242743           Baltimore                                     21206          Maryland           NEGAM                                               1                  12
17244062           Lake Mary                                     32746           Florida           NEGAM                                               1                  12
17244517           Ventura                                       93001         California          NEGAM                                               1                  12
17245891           AUSTIN                                        78721            Texas            NEGAM                                               1                  12
17245893           Austin                                        78721            Texas            NEGAM                                               1                  12
17245894           AUSTIN                                        78752            Texas            NEGAM                                               1                  12
17245895           Austin                                        78721            Texas            NEGAM                                               1                  12
17246618           Palo Alto                                     94306         California          NEGAM                                               1                  12
17246621           Foster City                                   94404         California          NEGAM                                               1                  12
17247394           Glendale                                      91204         California          NEGAM                                               1                  12
17247554           Murrieta                                      92563         California          NEGAM                                               1                  12
17247701           Glendale                                      91202         California          NEGAM                                               1                  12
17250001           South Lake Tahoe                              96150         California          NEGAM                                               1                  12
17251420           Virginia Beach                                23453          Virginia           NEGAM                                               1                  12
17251430           Des Moines                                    98198         Washington          NEGAM                                               1                  12
17255162           Glenwood Springs                              81601          Colorado           NEGAM                                               1                  12
17255967           Los Angeles                                   90047         California          NEGAM                                               1                  12
17255924           Nantucket                                     02554        Massachusetts        NEGAM                                               1                  12
17256326           Gonzales                                      93926         California          NEGAM                                               1                  12
17256884           Waddell                                       85355           Arizona           NEGAM                                               1                  12
17256911           Saint Paul                                    55107          Minnesota          NEGAM                                               1                  12
17259544           Dayton                                        89403           Nevada            NEGAM                                               1                  12
17263531           Oceanside                                     92054         California          NEGAM                                               1                  12
17264090           Orange                                        92866         California          NEGAM                                               1                  12
17265501           Boca Raton                                    33434           Florida           NEGAM                                               1                  12
17265538           ORANGE                                        92867         California          NEGAM                                               1                  12
17266227           Los Angeles                                   90066         California          NEGAM                                               1                  12
17266267           Riviera Beach                                 33407           Florida           NEGAM                                               1                  12
17266278           Los Angeles                                   90001         California          NEGAM                                               1                  12
17267288           Los Angeles                                   91606         California          NEGAM                                               1                  12
17267258           Arcadia                                       91006         California          NEGAM                                               1                  12
17272354           Las Vegas                                     89139           Nevada            NEGAM                                               1                  12
17274291           Phoenix                                       85020           Arizona           NEGAM                                               1                  12
17274343           San Jose                                      95131         California          NEGAM                                               1                  12
17274358           Austin                                        78721            Texas            NEGAM                                               1                  12
17274359           Austin                                        78702            Texas            NEGAM                                               1                  12
17274360           Austin                                        78721            Texas            NEGAM                                               1                  12
17275509           Los Angeles                                   90011         California          NEGAM                                               1                  12
17275511           Glendale                                      91202         California          NEGAM                                               1                  12
17275549           Los Angeles                                   90062         California          NEGAM                                               1                  12
17278988           Los Angeles                                   90065         California          NEGAM                                               1                  12
17279045           Goleta Area  Santa Barbar                     93118         California          NEGAM                                               1                  12
17279649           Fairfield                                     94534         California          NEGAM                                               1                  12
17293514           San Jose                                      95136         California          NEGAM                                               1                  12
17295293           Chula Vista                                   91910         California          NEGAM                                               1                  12
17297155           Las Vegas                                     89130           Nevada            NEGAM                                               1                  12
17298928           RENO                                          89506           Nevada            NEGAM                                               1                  12
17304864           Burleson                                      76028            Texas            NEGAM                                               1                  12
16721653           Santa Rosa                                    95409         California          NEGAM                                               1                  12
17128723           CARSON                                        90810         California          NEGAM                                               1                  12
17243247           Rancho Cucamonga                              91739         California          NEGAM                                               1                  12
17243250           Inglewood                                     90302         California          NEGAM                                               1                  12
17243890           FONTANA                                       92335         California          NEGAM                                               1                  12
17243911           La Puente                                     91744         California          NEGAM                                               1                  12
17215693           Long Beach                                    90810         California          NEGAM                                               1                  12
17215712           MIAMI                                         33193           Florida           NEGAM                                               1                  12
17217952           ALTADENA                                      91001         California          NEGAM                                               1                  12
17248651           Garden Grove                                  92841         California          NEGAM                                               1                  12
17219526           Garden Grove                                  92840         California          NEGAM                                               1                  12
17224492           Los Angeles                                   90011         California          NEGAM                                               1                  12
17224526           Riverside                                     92505         California          NEGAM                                               1                  12
17224527           CANYON COUNTRY                                91387         California          NEGAM                                               1                  12
17226676           MOUNTAIN HOUSE                                95391         California          NEGAM                                               1                  12
17228907           Colton                                        92324         California          NEGAM                                               1                  12
17229015           MISSION HILLS                                 91345         California          NEGAM                                               1                  12
17229273           La Verne                                      91750         California          NEGAM                                               1                  12
17229352           MOUNTAIN HOUSE                                95391         California          NEGAM                                               1                  12
17230227           PHOENIX                                       85032           Arizona           NEGAM                                               1                  12
17230272           WHITTIER                                      90605         California          NEGAM                                               1                  12
17231164           Mission Viejo                                 92691         California          NEGAM                                               1                  12
17128891           WILTON                                        95693         California          NEGAM                                               1                  12
17148884           Las Vegas                                     89101           Nevada            NEGAM                                               1                  12
17154737           SEDONA                                        86336           Arizona           NEGAM                                               1                  12
17278453           Studio City (L.A)                             91602         California          NEGAM                                               1                  12
17293485           Tarzana                                       91356         California          NEGAM                                               3                  12
17293547           Lancaster                                     93535         California          NEGAM                                               1                  12
17267369           Mesa                                          85201           Arizona           NEGAM                                               1                  12
17003387           Berlin                                        21811          Maryland           NEGAM                                               1                  12
17012781           Danbury                                       06810         Connecticut         NEGAM                                               1                  12
17000369           Hacienda Heights                              91745         California          NEGAM                                               1                  12
17000373           Chino                                         91710         California          NEGAM                                               1                  12
16852931           Tamarac                                       33321           Florida           NEGAM                                               1                  12
16859252           Hayward                                       94542         California          NEGAM                                               1                  12
16965266           ANTELOPE                                      95843         California          NEGAM                                               1                  12
16965493           Corona                                        92881         California          NEGAM                                               1                  12
16968216           Corona                                        92879         California          NEGAM                                               1                  12
16970796           Bakersfield                                   93305         California          NEGAM                                               1                  12
16974186           Bakersfield                                   93306         California          NEGAM                                               1                  12
16990139           Lancaster                                     93536         California          NEGAM                                               1                  12
16990385           Sun Valley                                    91352         California          NEGAM                                               1                  12
16823966           LOS ANGELES                                   91402         California          NEGAM                                               1                  12
16824240           Merced                                        95340         California          NEGAM                                               1                  12
16835173           HENDERSON                                     89044           Nevada            NEGAM                                               1                  12
16968047           CAMARILLO                                     93010         California          NEGAM                                               1                  12
16970308           Manassas                                      20109          Virginia           NEGAM                                               1                  12
16982669           Indio                                         92203         California          NEGAM                                               1                  12
16997888           Richmond                                      23236          Virginia           NEGAM                                               1                  12
16650854           ONTARIO                                       91762         California          NEGAM                                               1                  12
16650125           Jupiter                                       33458           Florida           NEGAM                                               1                  12
16602614           Phoenix                                       85023           Arizona           NEGAM                                               1                  12
16575124           Corona                                        92882         California          NEGAM                                               1                  12
16706199           Tracy                                         95376         California          NEGAM                                               1                  12
16685486           Alta Loma                                     91701         California          NEGAM                                               1                  12
16814864           ORRVILLE                                      44667            Ohio             NEGAM                                               1                  60
16814853           KEY WEST                                      33040           Florida           NEGAM                                               1                  12
16814877           VALLEJO                                       94590         California          NEGAM                                               1                  60
16966566           SAN JUAN CAPISTRANO                           92675         California          NEGAM                                               1                  12
17004231           NORWALK                                       06851         Connecticut         NEGAM                                               1                  12
16814903           MAGNOLIA                                      77354            Texas            NEGAM                                               1                  60
16848716           DETROIT                                       48205          Michigan           NEGAM                                               1                  60
17004242           CORAL SPRINGS                                 33071           Florida           NEGAM                                               1                  12
17156420           LAS VEGAS                                     89107           Nevada            NEGAM                                               1                  12
16814904           NEEDHAM                                       46162           Indiana           NEGAM                                               1                  60
16966595           ZIMMERMAN                                     55398          Minnesota          NEGAM                                               1                  60
17303284           CATHEDRAL CITY                                92234         California          NEGAM                                               1                  12
17303285           CORONA                                        92879         California          NEGAM                                               1                  12
17303287           SAN FRANCISCO                                 94080         California          NEGAM                                               1                  12
17303288           WOODLAND HILLS                                91367         California          NEGAM                                               1                  12
17312468           FAIRFIELD                                     94533         California          NEGAM                                               1                  12
17228464           WEST HAVEN                                    84401            Utah             NEGAM                                               1                  12
17228465           CLOVIS                                        93619         California          NEGAM                                               1                  12
17228466           GARDEN GROVE                                  92840         California          NEGAM                                               1                  12
17228467           NORWALK                                       90650         California          NEGAM                                               1                  12
17228468           SANFORD                                       32771           Florida           NEGAM                                               1                  12
17228469           RESEDA                                        91335         California          NEGAM                                               1                  12
17228471           MONTCLAIR                                     91763         California          NEGAM                                               1                  12
17228472           MISSION VIEJO                                 92691         California          NEGAM                                               1                  12
17228473           LONG BEACH                                    90814         California          NEGAM                                               1                  12
17228474           SAN FRANCISCO                                 94131         California          NEGAM                                               1                  12
17228475           HENDERSON                                     89014           Nevada            NEGAM                                               1                  12
17228476           LEHI                                          84043            Utah             NEGAM                                               1                  12
17228477           LAS VEGAS                                     89110           Nevada            NEGAM                                               1                  12
17228478           DALY CITY                                     94014         California          NEGAM                                               1                  12
17228479           LAS VEGAS                                     89128           Nevada            NEGAM                                               1                  12
17228480           SAN DIEGO                                     92114         California          NEGAM                                               1                  12
17228481           BRIDGEWATER                                   06752         Connecticut         NEGAM                                               1                  12
17228482           SAN JOSE                                      95111         California          NEGAM                                               1                  12
17228483           CHULA VISTA                                   91910         California          NEGAM                                               1                  12
17228484           EL CAJON                                      92019         California          NEGAM                                               1                  12
17244315           NOVATO                                        94949         California          NEGAM                                               1                  12
17244316           ANTIOCH                                       94531         California          NEGAM                                               1                  12
17308894           GLENDALE                                      85306           Arizona           NEGAM                                               1                  12
17308896           CHINO                                         91710         California          NEGAM                                               1                  12
17308897           LA-WOODLAND HILLS AREA                        91367         California          NEGAM                                               1                  12
17308910           OAKLAND                                       94606         California          NEGAM                                               1                  12
17308911           SAN LORENZO                                   94580         California          NEGAM                                               1                  12
17308912           AUBURN                                        98002         Washington          NEGAM                                               1                  12
17308913           SAN FRANCISCO                                 94108         California          NEGAM                                               1                  12
17308906           PALMDALE                                      93550         California          NEGAM                                               1                  12
17308907           LOS ANGELES                                   90019         California          NEGAM                                               1                  12
17308908           SAINT ALBANS                                  11412          New York           NEGAM                                               1                  12
17308914           LOS ANGELES                                   90048         California          NEGAM                                               1                  12
17308915           BORING                                        97009           Oregon            NEGAM                                               1                  60
17308916           SANTA ANA                                     92707         California          NEGAM                                               1                  12
17308917           PUYALLUP                                      98373         Washington          NEGAM                                               1                  12
17308898           CORAM                                         11727          New York           NEGAM                                               1                  12
17308900           GRASONVILLE                                   21638          Maryland           NEGAM                                               1                  12
17308901           PORTLAND                                      97202           Oregon            NEGAM                                               1                  12
17308966           MORGAN HILL                                   95037         California          NEGAM                                               1                  12
17308967           MOUNT VERNON                                  98273         Washington          NEGAM                                               1                  12
17308968           PHOENIX                                       85013           Arizona           NEGAM                                               1                  12
17308969           SHORELINE                                     98133         Washington          NEGAM                                               1                  12
17308970           SACRAMENTO                                    95838         California          NEGAM                                               1                  12
17308971           WHITTIER                                      90605         California          NEGAM                                               1                  12
17308972           REDWOOD CITY                                  94062         California          NEGAM                                               1                  12
17308973           DES MOINES                                    98198         Washington          NEGAM                                               1                  24
17308754           PACIFICA                                      94044         California          NEGAM                                               1                  12
17308756           PHOENIX                                       85353           Arizona           NEGAM                                               1                  12
17308974           BEND                                          97702           Oregon            NEGAM                                               1                  12
17308975           HIGHLAND SPRINGS                              23075          Virginia           NEGAM                                               1                  12
17308976           SANTA ANA                                     92701         California          NEGAM                                               1                  60
17308977           TACOMA                                        98406         Washington          NEGAM                                               1                  12
17308823           SEATTLE                                       98136         Washington          NEGAM                                               1                  12
17308825           DELRAY BEACH                                  33444           Florida           NEGAM                                               1                  12
17308902           OREGON CITY                                   97045           Oregon            NEGAM                                               1                  12
17308903           LOS ANGELES                                   90059         California          NEGAM                                               1                  12
17308904           FLORIDA CITY                                  33034           Florida           NEGAM                                               1                  12
17308905           SAN DIEGO                                     92105         California          NEGAM                                               1                  12
17308978           GLENDALE                                      91201         California          NEGAM                                               1                  60
17308979           PHOENIX                                       85015           Arizona           NEGAM                                               1                  12
17308980           AREA OF VICTORVILLE                           92392         California          NEGAM                                               1                  12
17308981           OXNARD                                        93030         California          NEGAM                                               1                  12
17308982           PHOENIX                                       85041           Arizona           NEGAM                                               1                  12
17308983           NORTH LAS VEGAS                               89081           Nevada            NEGAM                                               1                  12
17308984           NORTH LAS VEGAS                               89081           Nevada            NEGAM                                               1                  12
17308985           BREA                                          92821         California          NEGAM                                               1                  12
17308918           ROWLAND HEIGHTS                               91748         California          NEGAM                                               1                  12
17308919           COVINGTON                                     98042         Washington          NEGAM                                               1                  12
17308921           CHANDLER                                      85249           Arizona           NEGAM                                               1                  12
17308925           SIERRA MADRE                                  91024         California          NEGAM                                               1                  12
17308926           SACRAMENTO                                    95820         California          NEGAM                                               1                  12
17308927           MESA                                          85207           Arizona           NEGAM                                               1                  12
17308928           MESA                                          85207           Arizona           NEGAM                                               1                  12
17308929           PORTLAND                                      97231           Oregon            NEGAM                                               1                  12
17308683           SUN CITY                                      85373           Arizona           NEGAM                                               1                  12
17308684           BROOKSVILLE                                   34614           Florida           NEGAM                                               1                  12
17308685           CONCORD                                       94519         California          NEGAM                                               1                  12
17308689           FORT WASHINGTON                               19034        Pennsylvania         NEGAM                                               1                  12
17308691           SOUTH GATE                                    90280         California          NEGAM                                               1                  12
17308692           CYPRESS                                       90630         California          NEGAM                                               1                  12
17308693           RIDGECREST                                    93555         California          NEGAM                                               1                  12
17308694           WOODLAND HILLS                                91367         California          NEGAM                                               1                  36
17308695           MORENO VALLEY                                 92553         California          NEGAM                                               1                  12
17308697           GARDEN GROVE                                  92840         California          NEGAM                                               1                  12
17308698           HEMET                                         92545         California          NEGAM                                               1                  60
17308699           PHOENIX                                       85008           Arizona           NEGAM                                               1                  12
17308700           HENDERSON                                     89044           Nevada            NEGAM                                               1                  12
17308702           LA PALMA                                      90623         California          NEGAM                                               1                  12
17308703           PUYALLUP                                      98371         Washington          NEGAM                                               1                  12
17308704           RIVERSIDE                                     92505         California          NEGAM                                               1                  36
17308705           BUCKEYE                                       85326           Arizona           NEGAM                                               1                  12
17308706           DES MOINES                                    98198         Washington          NEGAM                                               1                  12
17308707           SUQUAMISH                                     98392         Washington          NEGAM                                               1                  12
17308708           LOS ANGELES                                   90002         California          NEGAM                                               1                  12
17308709           DALLAS                                        75201            Texas            NEGAM                                               1                  60
17308710           SURPRISE                                      85374           Arizona           NEGAM                                               1                  12
17308711           MARYSVILLE                                    98271         Washington          NEGAM                                               1                  12
17308713           OCEAN SHORES                                  98569         Washington          NEGAM                                               1                  12
17308714           SAN JACINTO                                   92582         California          NEGAM                                               1                  12
17308715           BLAINE                                        98230         Washington          NEGAM                                               1                  12
17308716           BURIEN                                        98148         Washington          NEGAM                                               1                  24
17308718           DOWNINGTOWN                                   19335        Pennsylvania         NEGAM                                               1                  60
17308719           BREMERTON                                     98312         Washington          NEGAM                                               1                  12
17308720           YAKIMA                                        98908         Washington          NEGAM                                               1                  12
17308721           FONTANA  AREA                                 92335         California          NEGAM                                               1                  12
17308930           POMPANO BEACH                                 33064           Florida           NEGAM                                               1                  12
17308931           WASHINGTON                                    20002    District of Columbia     NEGAM                                               1                  36
17308933           SAN FRANCISCO                                 94110         California          NEGAM                                               1                  12
17308826           ROCKWALL                                      75032            Texas            NEGAM                                               1                  12
17308827           CAMAS                                         98607         Washington          NEGAM                                               1                  12
17308828           FONTANA                                       92377         California          NEGAM                                               1                  12
17308829           BEND                                          97702           Oregon            NEGAM                                               1                  12
17308722           ALISO VIEJO                                   92656         California          NEGAM                                               1                  12
17308723           POMONA                                        91766         California          NEGAM                                               1                  12
17308724           SACRAMENTO                                    95815         California          NEGAM                                               1                  12
17308725           DIAMOND BAR                                   91765         California          NEGAM                                               1                  12
17308726           POULSBO                                       98370         Washington          NEGAM                                               1                  12
17308727           PASCO                                         99301         Washington          NEGAM                                               1                  12
17308728           MONTCLAIR                                     91763         California          NEGAM                                               1                  12
17308729           CORONA                                        92882         California          NEGAM                                               1                  12
17308730           MESQUITE                                      89027           Nevada            NEGAM                                               1                  12
17308731           PASCO                                         99301         Washington          NEGAM                                               1                  12
17308732           CHULA VISTA                                   91915         California          NEGAM                                               1                  12
17308733           DENVER                                        80209          Colorado           NEGAM                                               1                  12
17308734           FONTANA                                       92335         California          NEGAM                                               1                  12
17308735           RIVERSIDE AREA                                92503         California          NEGAM                                               1                  12
17308736           SAN DIEGO                                     92127         California          NEGAM                                               1                  36
17308738           CHANDLER                                      85224           Arizona           NEGAM                                               1                  12
17308739           CORONA                                        92882         California          NEGAM                                               1                  12
17308740           STOCKTON                                      95206         California          NEGAM                                               1                  12
17308741           LA PUENTE AREA                                91744         California          NEGAM                                               1                  60
17308742           LOS ANGELES                                   90016         California          NEGAM                                               1                  12
17308743           WESTLAKE VILLAGE                              91361         California          NEGAM                                               1                  60
17308744           CERRITOS                                      90703         California          NEGAM                                               1                  60
17308745           SAN DIEGO                                     92115         California          NEGAM                                               1                  12
17308746           KILLINGWORTH                                  06419         Connecticut         NEGAM                                               1                  12
17308747           SUISUN CITY                                   94585         California          NEGAM                                               1                  36
17308749           DISCOVERY BAY AREA                            94514         California          NEGAM                                               1                  12
17308750           HAYWARD                                       94545         California          NEGAM                                               1                  12
17308751           MILLVILLE                                     96062         California          NEGAM                                               1                  12
17308752           SILVERDALE                                    98383         Washington          NEGAM                                               1                  12
17308753           SANTA ANA                                     92705         California          NEGAM                                               1                  60
17308758           GLENDALE                                      91204         California          NEGAM                                               1                  12
17308759           CATHLAMET                                     98612         Washington          NEGAM                                               1                  60
17308761           WESLEY CHAPEL                                 33543           Florida           NEGAM                                               1                  12
17308763           STATEN ISLAND                                 10306          New York           NEGAM                                               1                  12
17308764           ORLANDO                                       32825           Florida           NEGAM                                               1                  12
17308765           SAN FRANCISCO                                 94116         California          NEGAM                                               1                  12
17308767           UPPER DARBY                                   19082        Pennsylvania         NEGAM                                               1                  12
17308768           BELLFLOWER                                    90706         California          NEGAM                                               1                  12
17308771           STOCKTON                                      95219         California          NEGAM                                               1                  12
17308772           RIVERVIEW                                     33569           Florida           NEGAM                                               1                  36
17308774           CERES                                         95307         California          NEGAM                                               1                  12
17308775           CHICAGO                                       60626          Illinois           NEGAM                                               1                  24
17308776           HOLLYWOOD                                     33024           Florida           NEGAM                                               1                  60
17308778           LIVERMORE                                     94550         California          NEGAM                                               1                  12
17308779           RIVERVIEW                                     33569           Florida           NEGAM                                               1                  12
17308781           MARION                                        49665          Michigan           NEGAM                                               1                  12
17308782           REDMOND                                       97756           Oregon            NEGAM                                               1                  12
17308783           JACKSONVILLE                                  32257           Florida           NEGAM                                               1                  12
17308784           TAMPA                                         33609           Florida           NEGAM                                               1                  36
17308785           CORONA                                        11368          New York           NEGAM                                               1                  12
17308787           EVINGTON                                      24550          Virginia           NEGAM                                               1                  12
17308789           STEAMBOAT SPRINGS                             80487          Colorado           NEGAM                                               1                  12
17308790           LYNCHBURG                                     24502          Virginia           NEGAM                                               1                  12
17308791           EVINGTON                                      24550          Virginia           NEGAM                                               1                  12
17308792           LYNCHBURG                                     24502          Virginia           NEGAM                                               1                  12
17308793           TORRANCE                                      90503         California          NEGAM                                               1                  12
17308794           HOLLYWOOD                                     33024           Florida           NEGAM                                               1                  12
17308795           SPRING VALLEY                                 91978         California          NEGAM                                               1                  12
17308796           WOODBINE                                      21797          Maryland           NEGAM                                               1                  12
17308797           GALT                                          95632         California          NEGAM                                               1                  12
17308798           PORT SAINT LUCIE                              34986           Florida           NEGAM                                               1                  12
17308799           CHICAGO                                       60605          Illinois           NEGAM                                               1                  12
17308800           DELRAY BEACH                                  33444           Florida           NEGAM                                               1                  60
17308802           AMHURST                                       14228          New York           NEGAM                                               1                  12
17308803           WASHINGTON                                    20019    District of Columbia     NEGAM                                               1                  12
17308805           SAN DIEGO                                     92114         California          NEGAM                                               1                  60
17308806           LAUREL                                        20723          Maryland           NEGAM                                               1                  12
17308807           BETHESDA                                      20817          Maryland           NEGAM                                               1                  12
17308808           INDIANAPOLIS                                  46268           Indiana           NEGAM                                               1                  12
17308811           RENTON                                        98057         Washington          NEGAM                                               1                  12
17308812           PHILADELPHIA                                  19152        Pennsylvania         NEGAM                                               1                  12
17308813           MIAMI                                         33183           Florida           NEGAM                                               1                  60
17308815           HEMET                                         92545         California          NEGAM                                               1                  12
17308816           SCOTTSDALE                                    85255           Arizona           NEGAM                                               1                  12
17308817           NORWALK                                       90650         California          NEGAM                                               1                  12
17308819           NEW PORT RICHEY                               34654           Florida           NEGAM                                               1                  12
17308820           CASPER                                        82601           Wyoming           NEGAM                                               1                  12
17308821           FONTANA                                       92337         California          NEGAM                                               1                  12
17308830           OREM                                          84097            Utah             NEGAM                                               1                  12
17308831           OCEANSIDE                                     92056         California          NEGAM                                               1                  12
17308832           GREAT NECK                                    11021          New York           NEGAM                                               1                  60
17308833           MIAMI GARDENS                                 33169           Florida           NEGAM                                               1                  12
17308834           LOS ANGELES                                   90008         California          NEGAM                                               1                  36
17308835           LANCASTER                                     93536         California          NEGAM                                               1                  12
17308836           MONTCLAIR                                     91763         California          NEGAM                                               1                  12
17308837           GLENDALE                                      85308           Arizona           NEGAM                                               1                  12
17308838           MIAMI                                         33177           Florida           NEGAM                                               1                  12
17308839           LANHAM                                        20706          Maryland           NEGAM                                               1                  12
17308840           FONTANA                                       92335         California          NEGAM                                               1                  12
17308842           PARADISE VALLEY                               85253           Arizona           NEGAM                                               1                  12
17308843           HILLSBORO                                     97123           Oregon            NEGAM                                               1                  12
17308844           MIAMI GARDENS                                 33169           Florida           NEGAM                                               1                  12
17308845           SEATTLE                                       98118         Washington          NEGAM                                               1                  12
17308846           RANCHO CUCAMONGA                              91730         California          NEGAM                                               1                  12
17308847           LOS ANGELES                                   90043         California          NEGAM                                               1                  12
17308848           SILVER SPRING                                 20910          Maryland           NEGAM                                               1                  60
17308849           BRADENTON                                     34207           Florida           NEGAM                                               1                  36
17308850           BRADENTON                                     34207           Florida           NEGAM                                               1                  36
17308852           WEEKI WACHEE                                  34607           Florida           NEGAM                                               1                  12
17308853           LOS ANGELES                                   90606         California          NEGAM                                               1                  12
17308854           LAS VEGAS                                     89131           Nevada            NEGAM                                               1                  60
17308855           SCOTTSDALE                                    85255           Arizona           NEGAM                                               1                  12
17308856           MIAMI GARDENS                                 33056           Florida           NEGAM                                               1                  12
17308857           BRONX                                         10472          New York           NEGAM                                               1                  12
17308858           SAN JOSE                                      95133         California          NEGAM                                               1                  12
17308859           HAYWARD                                       94544         California          NEGAM                                               1                  12
17308860           BROOKLYN                                      11221          New York           NEGAM                                               1                  12
17308863           PORTLAND                                      97230           Oregon            NEGAM                                               1                  12
17308864           HIALEAH                                       33012           Florida           NEGAM                                               1                  12
17308865           NORRISTOWN                                    19401        Pennsylvania         NEGAM                                               1                  12
17308866           LOS ANGELES                                   90061         California          NEGAM                                               1                  60
17308867           SEDONA                                        86336           Arizona           NEGAM                                               1                  12
17308868           ORLANDO                                       32835           Florida           NEGAM                                               1                  12
17308869           DEERFIELD                                     60015          Illinois           NEGAM                                               1                  12
17308870           SEQUIM                                        98382         Washington          NEGAM                                               1                  12
17308871           ELLICOTT CITY                                 21042          Maryland           NEGAM                                               1                  12
17308872           FONTANA                                       92336         California          NEGAM                                               1                  12
17308873           SCOTTSDALE                                    85254           Arizona           NEGAM                                               1                  12
17308874           MIAMI                                         33193           Florida           NEGAM                                               1                  12
17308876           FOUNTAIN                                      80817          Colorado           NEGAM                                               1                  36
17308877           PEMBROKE PINES                                33024           Florida           NEGAM                                               1                  12
17308878           BOYDS                                         20841          Maryland           NEGAM                                               1                  36
17308879           LAS VEGAS                                     89123           Nevada            NEGAM                                               1                  12
17308880           OCEAN PARK                                    98640         Washington          NEGAM                                               1                  12
17308881           VENICE                                        34293           Florida           NEGAM                                               1                  60
17308882           NORTH LAUDERDALE                              33068           Florida           NEGAM                                               1                  36
17308884           PALMDALE                                      93550         California          NEGAM                                               1                  12
17308885           LAS VEGAS                                     89101           Nevada            NEGAM                                               1                  12
17308886           ALOHA                                         97007           Oregon            NEGAM                                               1                  12
17308889           SAN JOSE                                      95112         California          NEGAM                                               1                  12
17308890           LOS ANGELES                                   91401         California          NEGAM                                               1                  24
17308891           ONTARIO                                       91761         California          NEGAM                                               1                  12
17308892           KEARNEY                                       64060          Missouri           NEGAM                                               1                  36
17308893           PHOENIX                                       85032           Arizona           NEGAM                                               1                  12
17308934           LOS ANGELES                                   90044         California          NEGAM                                               1                  60
17308935           OREM                                          84097            Utah             NEGAM                                               1                  12
17308936           SAN JOSE                                      95122         California          NEGAM                                               1                  36
17308937           SPRINGFIELD                                   65807          Missouri           NEGAM                                               1                  12
17308938           MESA                                          85204           Arizona           NEGAM                                               1                  12
17308939           BALDWIN PARK                                  91706         California          NEGAM                                               1                  12
17308940           SAN DIEGO                                     92173         California          NEGAM                                               1                  12
17308941           PHOENIX                                       85043           Arizona           NEGAM                                               1                  12
17308942           BEND                                          97701           Oregon            NEGAM                                               1                  12
17308943           VANCOUVER                                     98662         Washington          NEGAM                                               1                  12
17308944           WEST VALLEY CITY                              84119            Utah             NEGAM                                               1                  12
17308945           SACRAMENTO                                    95827         California          NEGAM                                               1                  12
17308946           INGLEWOOD                                     90301         California          NEGAM                                               1                  12
17308947           LAS VEGAS                                     89131           Nevada            NEGAM                                               1                  12
17308948           EDMOND                                        73034          Oklahoma           NEGAM                                               1                  12
17308949           GLEN BURNIE                                   21061          Maryland           NEGAM                                               1                  12
17308950           ADDISON                                       60101          Illinois           NEGAM                                               1                  60
17308951           LAKE STEVENS                                  98258         Washington          NEGAM                                               1                  12
17308952           DOWNEY                                        90241         California          NEGAM                                               1                  12
17308953           SEATTLE                                       98199         Washington          NEGAM                                               1                  12
17308954           GREAT FALLS                                   22066          Virginia           NEGAM                                               1                  12
17308955           TEMPLE TERRACE                                33637           Florida           NEGAM                                               1                  12
17308956           SAN JOSE                                      95122         California          NEGAM                                               1                  12
17308957           SAN JOSE                                      95127         California          NEGAM                                               1                  12
17308958           MODESTO                                       95356         California          NEGAM                                               1                  12
17308960           SOUTH MIAMI                                   33143           Florida           NEGAM                                               1                  12
17308961           WALNUT CREEK                                  94598         California          NEGAM                                               1                  12
17308962           SCOTTSDALE                                    85254           Arizona           NEGAM                                               1                  12
17308963           LA-STUDIO CITY AREA                           91602         California          NEGAM                                               1                  12
17308964           POST FALLS                                    83854            Idaho            NEGAM                                               1                  12
17308965           VACAVILLE                                     95687         California          NEGAM                                               1                  12
17302880           DEWEY                                         86327           Arizona           NEGAM                                               1                  12
17302963           ORLANDO                                       32825           Florida           NEGAM                                               1                  12
17302852           CHICAGO                                       60647          Illinois           NEGAM                                               1                  12
17302873           SAINT CLOUD                                   34772           Florida           NEGAM                                               1                  12
17302867           ST. AUGUSTINE                                 32092           Florida           NEGAM                                               1                  12
17302847           ASHEVILLE                                     28803       North Carolina        NEGAM                                               1                  12
17302842           MUKILTEO                                      98275         Washington          NEGAM                                               1                  12
17302850           ST. GEORGE                                    84770            Utah             NEGAM                                               1                  12
17302903           BRUSH PRAIRIE                                 98606         Washington          NEGAM                                               1                  12
17302854           SEVIERVILLE                                   37862          Tennessee          NEGAM                                               1                  12
17302866           COLLEGE PARK                                  20740          Maryland           NEGAM                                               1                  12
17302856           PHILADELPHIA                                  19123        Pennsylvania         NEGAM                                               1                  12
17302954           ORLANDO                                       32829           Florida           NEGAM                                               1                  12
17302863           SAINT AUGUSTINE                               32080           Florida           NEGAM                                               1                  12
17302910           PORTLAND                                      97211           Oregon            NEGAM                                               1                  12
17302853           HATBORO                                       19040        Pennsylvania         NEGAM                                               1                  12
17302876           NEW RIVER                                     85087           Arizona           NEGAM                                               1                  12
17302947           CLEARWATER                                    33755           Florida           NEGAM                                               1                  12
17302886           ORLANDO                                       32807           Florida           NEGAM                                               1                  12
17302888           GREAT FALLS                                   22066          Virginia           NEGAM                                               1                  12
17302870           STAFFORD                                      22554          Virginia           NEGAM                                               1                  12
17302948           LANSING                                       48906          Michigan           NEGAM                                               1                  12
17302861           SANFORD                                       32771           Florida           NEGAM                                               1                  12
17302860           HURRICANE                                     84737            Utah             NEGAM                                               1                  12
17302941           ORLANDO                                       32825           Florida           NEGAM                                               1                  12
17302946           MORTON GROVE                                  60053          Illinois           NEGAM                                               1                  12
17302858           FORT MYERS                                    33919           Florida           NEGAM                                               1                  12
17302881           ASHEVILLE                                     28806       North Carolina        NEGAM                                               1                  12
17302883           SALTON CITY                                   92275         California          NEGAM                                               1                  12
17302912           WINTER PARK                                   32789           Florida           NEGAM                                               1                  12
17302917           SALTON CITY                                   92275         California          NEGAM                                               1                  12
17302916           SALTON CITY                                   92275         California          NEGAM                                               1                  12
17302855           ASHEVILLE                                     28801       North Carolina        NEGAM                                               1                  12
17004235           GILBERT                                       85297           Arizona           NEGAM                                               1                  12
17147360           VALLEJO                                       94589         California          NEGAM                                               1                  12
17147379           AZUSA                                         91702         California          NEGAM                                               1                  12
17228470           RIVERBANK                                     95367         California          NEGAM                                               1                  12
17201318           MILILANI                                      96789           Hawaii            NEGAM                                               1                  12
17147337           HIALEAH                                       33015           Florida           NEGAM                                               1                  12
17147346           LOS ANGELES (WOODLAND HIL                     91367         California          NEGAM                                               1                  12
17147291           SUNRISE                                       33323           Florida           NEGAM                                               1                  12
17198184           SOLEDAD                                       93960         California          NEGAM                                               1                  12
17201104           LOS ANGELES                                   90047         California          NEGAM                                               1                  12
17308851           LEHIGH ACRES                                  33971           Florida           NEGAM                                               1                  12
17308818           CHARLOTTE                                     28208       North Carolina        NEGAM                                               1                  12
17308757           CHERRY HILL                                   08003         New Jersey          NEGAM                                               1                  12
17308875           ALPHARETTA                                    30005           Georgia           NEGAM                                               1                  12
17308696           FORT MYERS                                    33916           Florida           NEGAM                                               1                  12
17308777           CHARLOTTE                                     28212       North Carolina        NEGAM                                               1                  24
17308959           CLEARLAKE                                     95422         California          NEGAM                                               1                  12
17308701           HUBBARDSTON                                   01452        Massachusetts        NEGAM                                               1                  12
17308801           LEICESTER                                     01611        Massachusetts        NEGAM                                               1                  12
17308920           KEANSBURG                                     07734         New Jersey          NEGAM                                               1                  12
17308804           JERSEY CITY                                   07304         New Jersey          NEGAM                                               1                  12
17308822           UNION CITY                                    30291           Georgia           NEGAM                                               1                  12
17308760           ABERDEEN                                      07721         New Jersey          NEGAM                                               1                  36
17308841           YPSILANTI                                     48197          Michigan           NEGAM                                               1                  12
17308922           KEANSBURG                                     07734         New Jersey          NEGAM                                               1                  12
17308824           TAMPA                                         33605           Florida           NEGAM                                               1                  12
17308923           KEANSBURG                                     07734         New Jersey          NEGAM                                               1                  12
17308762           CINCINNATI                                    45214            Ohio             NEGAM                                               1                  60
17308861           MOUNT JULIET                                  37122          Tennessee          NEGAM                                               1                  12
17308924           KEANSBURG                                     07734         New Jersey          NEGAM                                               1                  12
17308862           MT JULIET                                     37122          Tennessee          NEGAM                                               1                  12
17308909           MIAMI                                         33137           Florida           NEGAM                                               1                  12
17308748           ATLANTA                                       30311           Georgia           NEGAM                                               1                  12
17308766           RALEIGH                                       27614       North Carolina        NEGAM                                               1                  12
17308883           MADISON                                       37115          Tennessee          NEGAM                                               1                  12
17308786           RALEIGH                                       27614       North Carolina        NEGAM                                               1                  12
17308687           BOGART                                        30622           Georgia           NEGAM                                               1                  12
17308769           MASSILLON                                     44647            Ohio             NEGAM                                               1                  12
17308788           MIAMI                                         33137           Florida           NEGAM                                               1                  12
17308888           DACULA                                        30019           Georgia           NEGAM                                               1                  12
17308810           ATLANTA                                       30342           Georgia           NEGAM                                               1                  12
16691530           RIDGEFIELD                                    98642         Washington          NEGAM                                               1                  12
16637761           PEORIA                                        85345           Arizona           NEGAM                                               1                  12
17127583           ELLIJAY                                       30540           Georgia           NEGAM                                               1                  12
17127584           TARPON SPRINGS                                34689           Florida           NEGAM                                               1                  12
17127586           LAS VEGAS                                     89139           Nevada            NEGAM                                               1                  12
17127587           DALLAS                                        75234            Texas            NEGAM                                               1                  12
17127588           SAN ANTONIO                                   78261            Texas            NEGAM                                               1                  12
17127589           DEWITT                                        48820          Michigan           NEGAM                                               1                  12
17127590           LANCASTER                                     93536         California          NEGAM                                               1                  12
17127592           BUCKEYE                                       85326           Arizona           NEGAM                                               1                  12
17127595           OVERGAARD                                     85933           Arizona           NEGAM                                               1                  12
17127596           MILTON                                        19968          Delaware           NEGAM                                               1                  12
17127598           TAMPA                                         33603           Florida           NEGAM                                               1                  12
17127599           KISSIMMEE                                     34741           Florida           NEGAM                                               1                  12
17127600           LAS VEGAS                                     89179           Nevada            NEGAM                                               1                  12
17127601           JACKSONVILLE                                  32224           Florida           NEGAM                                               1                  12
17127602           CHICAGO                                       60657          Illinois           NEGAM                                               1                  12
17127604           ORLANDO                                       32805           Florida           NEGAM                                               1                  12
17127605           LYNNWOOD                                      98087         Washington          NEGAM                                               1                  12
17120251           HIGH RIDGE                                    63049          Missouri           NEGAM                                               1                  12
17120254           MESA                                          85215           Arizona           NEGAM                                               1                  12
17120256           KENMORE                                       98028         Washington          NEGAM                                               1                  12
17120258           OCALA                                         34472           Florida           NEGAM                                               1                  12
17120259           RIDGELY                                       21660          Maryland           NEGAM                                               1                  12
17120260           LARGO                                         33770           Florida           NEGAM                                               1                  12
17120262           PHOENIX                                       85035           Arizona           NEGAM                                               1                  12
17120264           SURPRISE                                      85374           Arizona           NEGAM                                               1                  12
17120271           LOS ANGELES                                   90003         California          NEGAM                                               1                  12
17120272           BOVILL                                        83806            Idaho            NEGAM                                               1                  12
16653519           TAMPA                                         33612           Florida           NEGAM                                               1                  12
16653521           KANSAS CITY                                   66104           Kansas            NEGAM                                               1                  12
16653531           WASHINGTON                                    20011    District of Columbia     NEGAM                                               1                  12
16653535           MERIDIAN                                      83642            Idaho            NEGAM                                               1                  12
16649248           BALTIMORE                                     21230          Maryland           NEGAM                                               1                  12
16649257           GILBERT                                       85296           Arizona           NEGAM                                               1                  12
16649277           PEORIA                                        85382           Arizona           NEGAM                                               1                  12
16649279           GRASS LAKE                                    49240          Michigan           NEGAM                                               1                  12
16637756           BOISE                                         83716            Idaho            NEGAM                                               1                  12
16637768           NAMPA                                         83686            Idaho            NEGAM                                               1                  12
16637773           NORTH PORT                                    34286           Florida           NEGAM                                               1                  12
16637708           TARPON SPRINGS                                34689           Florida           NEGAM                                               1                  12
16637722           GOODYEAR                                      85338           Arizona           NEGAM                                               1                  12
16637733           BOISE                                         83709            Idaho            NEGAM                                               1                  12
16589341           ZION                                          60099          Illinois           NEGAM                                               1                  12
17021398           PEORIA                                        85345           Arizona           NEGAM                                               1                  12
17021400           MALIBU                                        90265         California          NEGAM                                               1                  12
17021403           SANTA ANA                                     92706         California          NEGAM                                               1                  12
17010157           ORLANDO                                       32839           Florida           NEGAM                                               1                  12
17010158           AURORA                                        80011          Colorado           NEGAM                                               1                  12
17010177           GUSTINE                                       95322         California          NEGAM                                               1                  12
17010179           ASHEVILLE                                     28806       North Carolina        NEGAM                                               1                  12
16543385           CHICAGO                                       60625          Illinois           NEGAM                                               1                  12
16966918           PARMA                                         83660            Idaho            NEGAM                                               1                  12
16966929           TAMPA                                         33604           Florida           NEGAM                                               1                  12
16966946           SCITUATE                                      02831        Rhode Island         NEGAM                                               1                  12
16966947           IMPERIAL                                      92251         California          NEGAM                                               1                  12
16394365           SPOKANE                                       99217         Washington          NEGAM                                               1                  12
16711385           DAYTON                                        45416            Ohio             NEGAM                                               1                  12
16711386           THOMPSON                                      44057            Ohio             NEGAM                                               1                  12
16711395           NORTH CHICAGO                                 60064          Illinois           NEGAM                                               1                  12
16711409           BOISE                                         83709            Idaho            NEGAM                                               1                  12
16711410           SILVER SPRING                                 20902          Maryland           NEGAM                                               1                  12
16711416           LAVEEN                                        85339           Arizona           NEGAM                                               1                  12
16692828           ZIRCONIA                                      28792       North Carolina        NEGAM                                               1                  12
16691519           FORT MYERS                                    33919           Florida           NEGAM                                               1                  12
16691521           MENTONE                                       92359         California          NEGAM                                               1                  12
16692822           COCOA BEACH                                   32931           Florida           NEGAM                                               1                  12
16685098           LEVITTOWN                                     19054        Pennsylvania         NEGAM                                               1                  12
16787276           FONTANA                                       92337         California          NEGAM                                               1                  12
17010152           LAS VEGAS                                     89149           Nevada            NEGAM                                               1                  12
17010168           NORTH PORT                                    34286           Florida           NEGAM                                               1                  12
16691520           EWA BEACH                                     96706           Hawaii            NEGAM                                               1                  12
16691528           PHOENIX                                       85009           Arizona           NEGAM                                               1                  12
16691529           PHOENIX                                       85017           Arizona           NEGAM                                               1                  12
16711397           ALTON                                         62002          Illinois           NEGAM                                               1                  12
16653529           CHICAGO                                       60644          Illinois           NEGAM                                               1                  12
16637750           SALT LAKE CITY                                84124            Utah             NEGAM                                               1                  12
16589344           HENDERSON                                     89012           Nevada            NEGAM                                               1                  12
16589331           VIRGINIA BEACH                                23464          Virginia           NEGAM                                               1                  12
16649250           WESTMINISTER                                  80021          Colorado           NEGAM                                               1                  12
16711401           MADISON                                       44057            Ohio             NEGAM                                               1                  12
16653530           HOSCHTON                                      30548           Georgia           NEGAM                                               1                  12
16586158           LUTZ                                          33558           Florida           NEGAM                                               3                  12
17010172           NASHUA                                        03060        New Hampshire        NEGAM                                               1                  12
16787263           ELKTON                                        32033           Florida           NEGAM                                               1                  12
16787266           POPLAR GROVE                                  61065          Illinois           NEGAM                                               1                  12
16787267           POPLAR GROVE                                  61065          Illinois           NEGAM                                               1                  12
16653510           HAYWARD                                       94541         California          NEGAM                                               1                  12
16653511           CANDLER                                       28715       North Carolina        NEGAM                                               1                  12
16653513           SAINT AUGUSTINE                               32080           Florida           NEGAM                                               1                  12
16653514           BALTIMORE                                     21230          Maryland           NEGAM                                               1                  12
16653523           WEST HAVEN                                    06516         Connecticut         NEGAM                                               1                  12
16653525           WALDORF                                       20601          Maryland           NEGAM                                               1                  12
16653526           SAN PABLO                                     94806         California          NEGAM                                               1                  12
16653533           NAMPA                                         83686            Idaho            NEGAM                                               1                  12
16653537           PEORIA                                        85345           Arizona           NEGAM                                               1                  12
16653538           CAMARILLO                                     93010         California          NEGAM                                               1                  12
16653539           CAMARILLO                                     93010         California          NEGAM                                               1                  12
16653541           BRANDON                                       33511           Florida           NEGAM                                               1                  12
16653542           LEBANON                                       17042        Pennsylvania         NEGAM                                               1                  12
16649247           TAFT                                          93268         California          NEGAM                                               1                  12
16649253           LITTLETON                                     80127          Colorado           NEGAM                                               1                  12
16649254           DENTON                                        21629          Maryland           NEGAM                                               1                  12
16649255           BALTIMORE                                     21214          Maryland           NEGAM                                               1                  12
16649259           STOUGHTON                                     53589          Wisconsin          NEGAM                                               1                  12
16649265           SPRINGFIELD                                   22152          Virginia           NEGAM                                               1                  12
16649269           WESTMINSTER                                   21158          Maryland           NEGAM                                               1                  12
16649271           GRANITE CITY                                  62040          Illinois           NEGAM                                               1                  12
16649272           CANTON                                        44710            Ohio             NEGAM                                               1                  12
16649275           STAR                                          83669            Idaho            NEGAM                                               1                  12
16649276           RANCHO SANTA MARGARITA                        92688         California          NEGAM                                               1                  12
16649280           NAPLES                                        34120           Florida           NEGAM                                               1                  12
16649285           SUN CITY                                      85373           Arizona           NEGAM                                               1                  12
16649286           KISSIMMEE                                     34744           Florida           NEGAM                                               1                  12
16649288           GILBERT                                       85296           Arizona           NEGAM                                               1                  12
16649289           ABINGTON                                      19001        Pennsylvania         NEGAM                                               1                  12
16649290           GLENDALE                                      85305           Arizona           NEGAM                                               1                  12
16637752           ATLANTA                                       30315           Georgia           NEGAM                                               1                  12
16637758           DANVILLE                                      03819        New Hampshire        NEGAM                                               1                  12
16637759           TEMPE                                         85284           Arizona           NEGAM                                               1                  12
16637760           COROLLA                                       27927       North Carolina        NEGAM                                               1                  12
16637762           VIRGINIA BEACH                                23464          Virginia           NEGAM                                               1                  12
16637763           CHANDLER                                      85226           Arizona           NEGAM                                               1                  12
16637767           PALM  COAST                                   32164           Florida           NEGAM                                               1                  12
16637769           ARLINGTON                                     98223         Washington          NEGAM                                               1                  12
16637771           OLYMPIA                                       98502         Washington          NEGAM                                               1                  12
16637777           BATTLE GROUND                                 98604         Washington          NEGAM                                               1                  12
16637693           DEDHAM                                        02026        Massachusetts        NEGAM                                               1                  12
16637699           REISTERSTOWN                                  21136          Maryland           NEGAM                                               1                  12
16637700           PHOENIX                                       85053           Arizona           NEGAM                                               1                  12
16637707           SAN DIEGO                                     92128         California          NEGAM                                               1                  12
16637709           NEW CASTLE                                    19720          Delaware           NEGAM                                               1                  12
16637713           SPRING HILL                                   34609           Florida           NEGAM                                               1                  12
16637714           JACKSONVILLE                                  32226           Florida           NEGAM                                               1                  12
16637717           BOISE                                         83709            Idaho            NEGAM                                               1                  12
16637718           PALMETTO                                      34221           Florida           NEGAM                                               1                  12
16637721           GLENDALE                                      85308           Arizona           NEGAM                                               1                  12
16637723           MACOMB                                        48044          Michigan           NEGAM                                               1                  12
16637726           FORT MYERS                                    33916           Florida           NEGAM                                               1                  12
16637729           SAN DIEGO                                     92126         California          NEGAM                                               1                  12
16637731           JACKSONVILLE                                  32244           Florida           NEGAM                                               1                  12
16637732           GOODYEAR                                      85338           Arizona           NEGAM                                               1                  12
16637737           TWAIN HARTE                                   95383         California          NEGAM                                               1                  12
16637739           MYRTLE BEACH                                  29588       South Carolina        NEGAM                                               1                  12
16637741           KISSIMMEE                                     34746           Florida           NEGAM                                               1                  12
16637742           JENKINTOWN                                    19046        Pennsylvania         NEGAM                                               1                  12
16637743           CANONSBURG                                    15317        Pennsylvania         NEGAM                                               1                  12
16637744           WOODLAND                                      95695         California          NEGAM                                               1                  12
16637749           RIVERSIDE                                     92504         California          NEGAM                                               1                  12
16571275           FOUNTAIN HILLS                                85268           Arizona           NEGAM                                               1                  12
16586166           FORT MYERS                                    33912           Florida           NEGAM                                               1                  12
16586167           ZION                                          60099          Illinois           NEGAM                                               1                  12
16586168           SCOTTSDALE                                    85257           Arizona           NEGAM                                               1                  12
16589327           MENDON                                        01756        Massachusetts        NEGAM                                               1                  12
16589328           COLORADO SPRINGS                              80906          Colorado           NEGAM                                               1                  12
16589333           BROOKLYN                                      21225          Maryland           NEGAM                                               1                  12
16589334           LAKEMOOR                                      60050          Illinois           NEGAM                                               1                  12
16589335           ROUND LAKE                                    60073          Illinois           NEGAM                                               1                  12
16589336           ROUND LAKE                                    60073          Illinois           NEGAM                                               1                  12
16589337           CHICAGO HEIGHTS                               60411          Illinois           NEGAM                                               1                  12
16589338           LAKEMOOR                                      60051          Illinois           NEGAM                                               1                  12
16589339           NAPERVILLE                                    60565          Illinois           NEGAM                                               1                  12
16589340           ZION                                          60099          Illinois           NEGAM                                               1                  12
16589342           ELK GROVE                                     95758         California          NEGAM                                               1                  12
17021386           THE WOODLANDS                                 77380            Texas            NEGAM                                               1                  12
17021388           FLOURTOWN                                     19031        Pennsylvania         NEGAM                                               1                  12
17021394           PHOENIX                                       85045           Arizona           NEGAM                                               1                  12
17021395           PHOENIX                                       85050           Arizona           NEGAM                                               1                  12
17021399           TIERRA VERDE                                  33715           Florida           NEGAM                                               1                  12
17021402           PHILADELPHIA                                  19122        Pennsylvania         NEGAM                                               1                  12
17021404           POST FALLS                                    83835            Idaho            NEGAM                                               1                  12
17010146           BOISE                                         83713            Idaho            NEGAM                                               1                  12
17010147           NORWALK                                       06855         Connecticut         NEGAM                                               1                  12
17010148           RANCHO CUCAMONGA                              91701         California          NEGAM                                               1                  12
17010149           WESTERVILLE                                   43082            Ohio             NEGAM                                               1                  12
17010150           POWELL                                        43065            Ohio             NEGAM                                               1                  12
17010151           DAVENPORT                                     33837           Florida           NEGAM                                               1                  12
17010154           UNIVERSITY PLACE                              98467         Washington          NEGAM                                               1                  12
17010161           COARSEGOLD                                    93614         California          NEGAM                                               1                  12
17010164           FARMINGTON HILLS                              48331          Michigan           NEGAM                                               1                  12
17010165           PHOENIX                                       85042           Arizona           NEGAM                                               1                  12
17010171           PANAMA CITY BEACH                             32407           Florida           NEGAM                                               1                  12
17010173           PALMDALE                                      93551         California          NEGAM                                               1                  12
17010175           WARREN                                        48091          Michigan           NEGAM                                               1                  12
17010176           SAINT PETERSBURG                              33701           Florida           NEGAM                                               1                  12
17010180           PALATINE                                      60067          Illinois           NEGAM                                               1                  12
17010181           LAKE PLACID                                   33852           Florida           NEGAM                                               1                  12
17010184           KINGMAN                                       86401           Arizona           NEGAM                                               1                  12
17010185           FERNDALE                                      48220          Michigan           NEGAM                                               1                  12
17010186           RICHMOND                                      23231          Virginia           NEGAM                                               1                  12
17010191           BLUFFDALE                                     84065            Utah             NEGAM                                               1                  12
17010194           PORT REPUBLIC                                 20676          Maryland           NEGAM                                               1                  12
17010196           JACKSONVILLE                                  32224           Florida           NEGAM                                               1                  12
16394688           LILBURN                                       30047           Georgia           NEGAM                                               1                  12
16966896           MADISON                                       44057            Ohio             NEGAM                                               1                  12
16966898           SUN PRAIRIE                                   53590          Wisconsin          NEGAM                                               1                  12
16966913           TAMPA                                         33612           Florida           NEGAM                                               1                  12
16966914           BEAVER DAM                                    86432           Arizona           NEGAM                                               1                  12
16966921           SANFORD                                       32771           Florida           NEGAM                                               1                  12
16966924           KAPAA                                         96746           Hawaii            NEGAM                                               1                  12
16966925           BOYNTON BEACH                                 33435           Florida           NEGAM                                               1                  12
16966927           SILVER SPRING                                 20906          Maryland           NEGAM                                               1                  12
16966930           LONGWOOD                                      32779           Florida           NEGAM                                               1                  12
16966933           LAKE OZARK                                    65049          Missouri           NEGAM                                               1                  12
16966934           MIRAMAR                                       33025           Florida           NEGAM                                               1                  12
16966935           PEORIA                                        85381           Arizona           NEGAM                                               1                  12
16966937           UNIONTOWN                                     44685            Ohio             NEGAM                                               1                  12
16966939           SAN ANTONIO                                   78230            Texas            NEGAM                                               1                  12
16966941           NAMPA                                         83687            Idaho            NEGAM                                               1                  12
16966949           WHEELING                                      60090          Illinois           NEGAM                                               1                  12
16394390           EAGLE                                         81631          Colorado           NEGAM                                               1                  12
16711379           PHOENIX                                       85013           Arizona           NEGAM                                               1                  12
16711380           SURPRISE                                      85374           Arizona           NEGAM                                               1                  12
16711381           COLCHESTER                                    06415         Connecticut         NEGAM                                               1                  12
16711384           ATLANTA                                       30318           Georgia           NEGAM                                               1                  12
16711391           LA GRANDE                                     97850           Oregon            NEGAM                                               1                  12
16711392           WEST PALM BEACH                               33406           Florida           NEGAM                                               1                  12
16711396           SAN ANTONIO                                   78247            Texas            NEGAM                                               1                  12
16711399           JACKSON                                       49203          Michigan           NEGAM                                               1                  12
16711400           WENTZVILLE                                    63385          Missouri           NEGAM                                               1                  12
16711402           GLENDALE                                      85302           Arizona           NEGAM                                               1                  12
16711403           KAILUA KONA                                   96740           Hawaii            NEGAM                                               1                  12
16711404           ATLANTA                                       30316           Georgia           NEGAM                                               1                  12
16711407           SPRINGFIELD                                   19064        Pennsylvania         NEGAM                                               1                  12
16711412           OLDSMAR                                       34677           Florida           NEGAM                                               1                  12
16711417           WASHINGTON                                    84780            Utah             NEGAM                                               1                  12
16711418           PLYMOUTH MEETING                              19462        Pennsylvania         NEGAM                                               1                  12
16711419           ORLANDO                                       32812           Florida           NEGAM                                               1                  12
16711420           NORTH LAS VEGAS                               89031           Nevada            NEGAM                                               1                  12
16692830           BELVIDERE                                     61008          Illinois           NEGAM                                               1                  12
16691518           QUEEN CREEK                                   85243           Arizona           NEGAM                                               1                  12
16691523           UPPER MARLBORO                                20774          Maryland           NEGAM                                               1                  12
16691524           DAYTON                                        45403            Ohio             NEGAM                                               1                  12
16691532           WEST PALM BEACH                               33409           Florida           NEGAM                                               1                  12
16691534           NORTHGLENN                                    80233          Colorado           NEGAM                                               1                  12
16691535           MESA                                          85207           Arizona           NEGAM                                               1                  12
16692817           CAPE CORAL                                    33909           Florida           NEGAM                                               1                  12
16692818           CAPE CORAL                                    33993           Florida           NEGAM                                               1                  12
16692819           WAYNESBORO                                    22980          Virginia           NEGAM                                               1                  12
16692820           WHEELING                                      60015          Illinois           NEGAM                                               1                  12
16692821           GALENA                                        43021            Ohio             NEGAM                                               1                  12
16692824           FOWLER                                        44418            Ohio             NEGAM                                               1                  12
16692825           WEST PALM BEACH                               33411           Florida           NEGAM                                               1                  12
16692826           WEST WARWICK                                  02893        Rhode Island         NEGAM                                               1                  12
16692827           QUEEN CREEK                                   85242           Arizona           NEGAM                                               1                  12
16685095           MARICOPA                                      85239           Arizona           NEGAM                                               1                  12
16787268           DAYTONA BEACH                                 32117           Florida           NEGAM                                               1                  12
16787270           SAINT GEORGE                                  84790            Utah             NEGAM                                               1                  12
16787272           RIVERSIDE                                     92503         California          NEGAM                                               1                  12
16787273           PHILADELPHIA                                  19116        Pennsylvania         NEGAM                                               1                  12
16787274           MIAMI                                         33169           Florida           NEGAM                                               1                  12
16787277           NAPLES                                        34117           Florida           NEGAM                                               1                  12
16787278           ORLANDO                                       32801           Florida           NEGAM                                               1                  12
16787279           PHOENIX                                       85009           Arizona           NEGAM                                               1                  12
16787280           ASHEVILLE                                     28801       North Carolina        NEGAM                                               1                  12
16787281           GILBERT                                       85234           Arizona           NEGAM                                               1                  12
16787282           DELTONA                                       32725           Florida           NEGAM                                               1                  12
16787284           KINGMAN                                       86401           Arizona           NEGAM                                               1                  12
16787285           PALM COAST                                    32164           Florida           NEGAM                                               1                  12
17010159           PRESCOTT VALLEY                               86314           Arizona           NEGAM                                               1                  12
17010163           FORISTELL                                     63348          Missouri           NEGAM                                               1                  12
17010167           LAS VEGAS                                     89128           Nevada            NEGAM                                               1                  12
17010183           LAS VEGAS                                     89110           Nevada            NEGAM                                               1                  12
17010192           LAS VEGAS                                     89156           Nevada            NEGAM                                               1                  12
17021393           DALLAS                                        75234            Texas            NEGAM                                               1                  12
16966911           AKRON                                         44312            Ohio             NEGAM                                               1                  12
16966936           PHOENIX                                       85013           Arizona           NEGAM                                               1                  12
16966938           BOYNTON BEACH                                 33437           Florida           NEGAM                                               1                  12
16966942           PHOENIX                                       85041           Arizona           NEGAM                                               1                  12
16966944           LAS VEGAS                                     89128           Nevada            NEGAM                                               1                  12
16966945           LAS VEGAS                                     89120           Nevada            NEGAM                                               1                  12
16030773           SOUTH BOSTON                                  02127        Massachusetts        NEGAM                                               1                  12
16787269           BELLEAIR BLUFFS                               33770           Florida           NEGAM                                               1                  12
16787271           OREM                                          84057            Utah             NEGAM                                               1                  12
16787283           NAMPA                                         83687            Idaho            NEGAM                                               1                  12
16685084           FORT PIERCE                                   34982           Florida           NEGAM                                               1                  12
16685093           BALTIMORE                                     21216          Maryland           NEGAM                                               1                  12
16685096           CHAMPAIGN                                     61820          Illinois           NEGAM                                               1                  12
16691525           LAS VEGAS                                     89143           Nevada            NEGAM                                               1                  12
16692829           LAS VEGAS                                     89131           Nevada            NEGAM                                               1                  12
16711406           NORTH LAS VEGAS                               89084           Nevada            NEGAM                                               1                  12
16649260           HERRIMAN                                      84096            Utah             NEGAM                                               1                  12
16649262           HENDERSON                                     89014           Nevada            NEGAM                                               1                  12
16649263           HELENWOOD                                     37755          Tennessee          NEGAM                                               1                  12
16649264           HELENWOOD                                     37755          Tennessee          NEGAM                                               1                  12
16649267           BOERNE                                        78006            Texas            NEGAM                                               1                  12
16649270           PLANT CITY                                    33563           Florida           NEGAM                                               1                  12
16649282           LAS VEGAS                                     89123           Nevada            NEGAM                                               1                  12
16649283           RIVERBANK                                     95367         California          NEGAM                                               1                  12
16637705           CONYERS                                       30013           Georgia           NEGAM                                               1                  12
16637710           LAS VEGAS                                     89102           Nevada            NEGAM                                               1                  12
16637711           VIRGINIA BEACH                                23464          Virginia           NEGAM                                               1                  12
16637735           LAS VEGAS                                     89108           Nevada            NEGAM                                               1                  12
16637738           HENDERSON                                     89012           Nevada            NEGAM                                               1                  12
16637748           LAS VEGAS                                     89104           Nevada            NEGAM                                               1                  12
16637764           PEORIA                                        85381           Arizona           NEGAM                                               1                  12
16637766           LOUISVILLE                                    40241          Kentucky           NEGAM                                               1                  12
16637776           ODENTON                                       21113          Maryland           NEGAM                                               1                  12
16394611           RAYMOND                                       04071            Maine            NEGAM                                               3                  12
16291310           EVERGREEN                                     80439          Colorado           NEGAM                                               1                  12
17350035           SACRAMENTO                                    95831         California          NEGAM                                               1                  12
17350038           ORMOND BEACH                                  32174           Florida           NEGAM                                               1                  12
17349600           GULFPORT                                      39507         Mississippi         NEGAM                                               1                  12
17349601           SARASOTA                                      34231           Florida           NEGAM                                               1                  12
17347820           OAKLAND                                       94605         California          NEGAM                                               1                  12
17349602           POMONA                                        91766         California          NEGAM                                               1                  12
17348551           WEST WARWICK                                  02893        Rhode Island         NEGAM                                               1                  12
17349604           CORAM                                         11727          New York           NEGAM                                               1                  12
17349281           KALAMA                                        98625         Washington          NEGAM                                               1                  12
17348552           EVERETT                                       02149        Massachusetts        NEGAM                                               1                  12
17347823           WAYZATA                                       55391          Minnesota          NEGAM                                               2                  12
17349605           WEST PALM BEACH                               33417           Florida           NEGAM                                               1                  12
17349282           NORTH LAS VEGAS                               89031           Nevada            NEGAM                                               1                  12
17348553           LONG BEACH                                    90807         California          NEGAM                                               1                  12
17349606           BEN LOMOND                                    95005         California          NEGAM                                               1                  12
17348554           VALLEJO                                       94591         California          NEGAM                                               1                  12
17347825           POINT PLEASANT                                08742         New Jersey          NEGAM                                               2                  12
17349607           JACKSON                                       95642         California          NEGAM                                               1                  12
17347826           DALTON                                        01226        Massachusetts        NEGAM                                               2                  12
17349608           PARAMOUNT                                     90723         California          NEGAM                                               1                  12
17349284           AVENTURA                                      33160           Florida           NEGAM                                               1                  12
17349285           PORT ANGELES                                  98362         Washington          NEGAM                                               1                  12
17348556           NOVATO                                        94947         California          NEGAM                                               1                  12
17347828           ENCINO                                        91436         California          NEGAM                                               1                  12
17349286           HOLLYWOOD                                     33024           Florida           NEGAM                                               1                  12
17348558           SACRAMENTO                                    95829         California          NEGAM                                               1                  12
17349287           BOYNTON BEACH                                 33436           Florida           NEGAM                                               1                  12
17349289           VALLEJO                                       94590         California          NEGAM                                               1                  12
17350041           LEHIGH ACRES                                  33972           Florida           NEGAM                                               1                  12
17350042           PHOENIX                                       85085           Arizona           NEGAM                                               1                  12
17347808           BREMERTON                                     98312         Washington          NEGAM                                               1                  12
17349267           FOUNTAIN HILLS                                85268           Arizona           NEGAM                                               1                  12
17347486           HIGHWOOD                                      60040          Illinois           NEGAM                                               1                  12
17349268           SPRING HILL                                   34610           Florida           NEGAM                                               1                  12
17348539           LOXAHATCHEE                                   33470           Florida           NEGAM                                               1                  12
17347488           JACKSONVILLE                                  32216           Florida           NEGAM                                               3                  12
17347489           ALHAMBRA                                      91803         California          NEGAM                                               3                  12
17347365           STERLING                                      20164          Virginia           NEGAM                                               3                  12
17349148           NEWPORT NEWS                                  23608          Virginia           NEGAM                                               1                  12
17348095           DELHI                                         95315         California          NEGAM                                               1                  12
17347366           JACKSONVILLE                                  32225           Florida           NEGAM                                               1                  12
17348419           PALM COAST                                    32137           Florida           NEGAM                                               1                  12
17349149           FORT MYERS                                    33913           Florida           NEGAM                                               1                  12
17350022           JACKSONVILLE                                  32207           Florida           NEGAM                                               1                  12
17350023           BEND                                          97701           Oregon            NEGAM                                               1                  12
17350025           FORT MYERS                                    33967           Florida           NEGAM                                               1                  12
17350027           APOPKA                                        32712           Florida           NEGAM                                               1                  12
17347810           MIDLOTHIAN                                    60445          Illinois           NEGAM                                               1                  12
17348540           NAPLES                                        34117           Florida           NEGAM                                               1                  12
17347812           LA HABRA                                      90631         California          NEGAM                                               1                  12
17349270           FORT LAUDERDALE                               33313           Florida           NEGAM                                               1                  12
17349271           SACRAMENTO                                    95824         California          NEGAM                                               1                  12
17347813           SAN DIEGO                                     92126         California          NEGAM                                               1                  12
17349272           PORT SAINT LUCIE                              34952           Florida           NEGAM                                               1                  12
17348544           BEND                                          97701           Oregon            NEGAM                                               1                  12
17347815           MOSES LAKE                                    98837         Washington          NEGAM                                               2                  12
17348545           PATTERSON                                     95363         California          NEGAM                                               1                  12
17349274           ANDOVER                                       01810        Massachusetts        NEGAM                                               1                  12
17347816           ANTIOCH                                       94531         California          NEGAM                                               1                  12
17348546           PERRIS                                        92570         California          NEGAM                                               1                  12
17347817           BREMERTON                                     98312         Washington          NEGAM                                               1                  12
17347818           HUNTINGTON PARK                               90255         California          NEGAM                                               1                  12
17348547           PLEASANT GROVE                                84062            Utah             NEGAM                                               1                  12
17347494           CHERRYVILLE                                   28021       North Carolina        NEGAM                                               1                  12
17349276           LAKELAND                                      33813           Florida           NEGAM                                               1                  12
17348548           MARGATE                                       33063           Florida           NEGAM                                               1                  12
17347819           LAVEEN                                        85339           Arizona           NEGAM                                               1                  12
17347496           TAMPA                                         33614           Florida           NEGAM                                               3                  12
17348549           BEACHWOOD                                     44122            Ohio             NEGAM                                               1                  12
17349278           FAIRFIELD                                     94534         California          NEGAM                                               1                  12
17347497           FORT LAUDERDALE                               33313           Florida           NEGAM                                               3                  12
17347498           RENTON                                        98056         Washington          NEGAM                                               3                  12
17350031           CLEARWATER                                    33756           Florida           NEGAM                                               1                  12
17350032           LIVERMORE                                     94551         California          NEGAM                                               1                  12
17350033           NEW BRUNSWICK                                 08901         New Jersey          NEGAM                                               1                  12
17350034           FAIRFAX                                       22033          Virginia           NEGAM                                               1                  12
17350009           ORANGE PARK                                   32073           Florida           NEGAM                                               1                  12
17348520           BROCKTON                                      02302        Massachusetts        NEGAM                                               1                  12
17348521           POMPANO BEACH                                 33064           Florida           NEGAM                                               1                  12
17348522           DURHAM                                        27707       North Carolina        NEGAM                                               1                  12
17349759           ELK GROVE                                     95757         California          NEGAM                                               1                  12
17347978           WEBSTER                                       33597           Florida           NEGAM                                               1                  12
17350190           LAKE LURE                                     28746       North Carolina        NEGAM                                               1                  12
17350192           CHICAGO                                       60659          Illinois           NEGAM                                               1                  12
17349253           MASSAPEQUA PARK                               11762          New York           NEGAM                                               1                  12
17348524           POINCIANA                                     34759           Florida           NEGAM                                               1                  12
17349254           CHARLOTTE                                     28208       North Carolina        NEGAM                                               1                  12
17348525           MIAMI                                         33186           Florida           NEGAM                                               1                  12
17347472           DENVER                                        80201          Colorado           NEGAM                                               1                  12
17347473           JACKSONVILLE                                  32218           Florida           NEGAM                                               3                  12
17348526           LAKE WORTH                                    33461           Florida           NEGAM                                               1                  12
17349255           EL CAJON                                      92020         California          NEGAM                                               1                  12
17347474           PLANTATION                                    33323           Florida           NEGAM                                               1                  12
17347476           OCEAN CITY                                    08226         New Jersey          NEGAM                                               3                  12
17349258           JUPITER                                       33478           Florida           NEGAM                                               1                  12
17349259           COSTA MESA                                    92627         California          NEGAM                                               1                  12
17347478           PENSACOLA                                     32514           Florida           NEGAM                                               3                  12
17347479           SOUTH GATE                                    90280         California          NEGAM                                               3                  12
17347480           DUBLIN                                        43016            Ohio             NEGAM                                               3                  12
17349262           TAMPA                                         33634           Florida           NEGAM                                               1                  12
17347805           SOUTHAMPTON                                   11968          New York           NEGAM                                               1                  12
17348534           WEST PALM BEACH                               33411           Florida           NEGAM                                               1                  12
17347806           MALDEN                                        02148        Massachusetts        NEGAM                                               1                  12
17348535           MIAMI LAKES                                   33014           Florida           NEGAM                                               1                  12
17349264           BOYNTON BEACH                                 33437           Florida           NEGAM                                               1                  12
17347807           CATONSVILLE                                   21228          Maryland           NEGAM                                               1                  12
17348536           LYNWOOD                                       90262         California          NEGAM                                               1                  12
17349265           CONWAY                                        29526       South Carolina        NEGAM                                               1                  12
17350012           NEWPORT NEWS                                  23608          Virginia           NEGAM                                               1                  12
17350014           PITTSFIELD                                    03263        New Hampshire        NEGAM                                               1                  12
17348091           SHIP BOTTOM                                   08008         New Jersey          NEGAM                                               1                  12
17348416           LITHONIA                                      30038           Georgia           NEGAM                                               1                  12
17348092           PEMBROKE PINES                                33028           Florida           NEGAM                                               1                  12
17349145           KISSIMMEE                                     34759           Florida           NEGAM                                               1                  12
17348093           PACHECO                                       94553         California          NEGAM                                               1                  12
17347364           BARBOURSVILLE                                 22923          Virginia           NEGAM                                               3                  12
17348417           MIAMI                                         33032           Florida           NEGAM                                               1                  12
17350018           TACOMA                                        98445         Washington          NEGAM                                               1                  12
17347801           SAN DIEGO                                     92127         California          NEGAM                                               1                  12
17348531           MESA                                          85208           Arizona           NEGAM                                               1                  12
17349260           NORTH WEYMOUTH                                02191        Massachusetts        NEGAM                                               1                  12
17347803           SANTA ANA                                     92701         California          NEGAM                                               1                  12
17348532           HOUSTON                                       77051            Texas            NEGAM                                               1                  12
17349261           OAKLAND                                       94605         California          NEGAM                                               1                  12
17348533           NORTH BEND                                    97459           Oregon            NEGAM                                               1                  12
17347804           SANGER                                        93657         California          NEGAM                                               2                  12
17347463           FUQUAY VARINA                                 27526       North Carolina        NEGAM                                               3                  12
17347465           AVENTURA                                      33160           Florida           NEGAM                                               3                  12
17348194           LAKE ELSINORE                                 92530         California          NEGAM                                               1                  12
17347466           NEWARK                                        19702          Delaware           NEGAM                                               3                  12
17348196           JAMAICA                                       11436          New York           NEGAM                                               1                  12
17347467           CITRUS HEIGHTS                                95621         California          NEGAM                                               1                  12
17349249           PALMDALE                                      93551         California          NEGAM                                               1                  12
17348197           SAN RAMON                                     94583         California          NEGAM                                               1                  12
17348411           HIGHLAND                                      48356          Michigan           NEGAM                                               1                  12
17348412           ESTERO                                        33928           Florida           NEGAM                                               1                  12
17349141           SPRINGFIELD                                   22150          Virginia           NEGAM                                               1                  12
17348413           LODI                                          95240         California          NEGAM                                               1                  12
17349142           OXNARD                                        93036         California          NEGAM                                               1                  12
17347360           SAN DIEGO                                     92105         California          NEGAM                                               3                  12
17348090           BOYNTON BEACH                                 33437           Florida           NEGAM                                               1                  12
17348414           EAST STROUDSBURG                              18301        Pennsylvania         NEGAM                                               1                  12
17348415           WILLITS                                       95490         California          NEGAM                                               1                  12
17349144           PROVIDENCE                                    02906        Rhode Island         NEGAM                                               1                  12
17347362           CAYUCOS                                       93430         California          NEGAM                                               3                  12
17350184           PLEASANTVILLE                                 08232         New Jersey          NEGAM                                               1                  12
17350188           PORT ST. LUCIE                                34953           Florida           NEGAM                                               1                  12
17349751           FRAZIER PARK                                  93225         California          NEGAM                                               1                  12
17347970           LOS ANGELES                                   90024         California          NEGAM                                               1                  12
17347971           HAYWARD                                       94545         California          NEGAM                                               1                  12
17349754           LA QUINTA                                     92253         California          NEGAM                                               1                  12
17347972           SOUTH HACKENSACK                              07606         New Jersey          NEGAM                                               1                  12
17349755           PHOENIX                                       85041           Arizona           NEGAM                                               1                  12
17347973           APOLLO BEACH                                  33572           Florida           NEGAM                                               1                  12
17347974           NORTH MIAMI BEACH                             33160           Florida           NEGAM                                               1                  12
17349757           TUCSON                                        85750           Arizona           NEGAM                                               1                  12
17347975           FLEMINGTON                                    08822         New Jersey          NEGAM                                               1                  12
17349758           BLAINE                                        98230         Washington          NEGAM                                               1                  12
17347976           CLEARLAKE                                     95422         California          NEGAM                                               1                  12
17348199           LOUISVILLE                                    40204          Kentucky           NEGAM                                               1                  12
17350001           LEVITTOWN                                     11756          New York           NEGAM                                               1                  12
17350002           ORANGE CITY                                   32763           Florida           NEGAM                                               1                  12
17350003           HAYWARD                                       54843          Wisconsin          NEGAM                                               1                  12
17350006           SPOKANE VALLEY                                99212         Washington          NEGAM                                               1                  12
17350007           ROYAL PALM BEACH                              33411           Florida           NEGAM                                               1                  12
17347429           LOS ANGELES                                   90049         California          NEGAM                                               3                  12
17348159           SALEM                                         01970        Massachusetts        NEGAM                                               1                  12
17347430           BEACHWOOD                                     08722         New Jersey          NEGAM                                               1                  12
17349212           SALEM                                         97305           Oregon            NEGAM                                               1                  12
17347431           EL CERRITO                                    94530         California          NEGAM                                               1                  12
17347914           JAMAICA                                       11433          New York           NEGAM                                               1                  12
17349372           SONOMA                                        95476         California          NEGAM                                               1                  12
17348643           MIAMI                                         33144           Florida           NEGAM                                               1                  12
17349213           SHERWOOD                                      97140           Oregon            NEGAM                                               1                  12
17348160           LYNWOOD                                       60411          Illinois           NEGAM                                               1                  12
17347356           PORT CHARLOTTE                                33981           Florida           NEGAM                                               3                  12
17348087           HENDERSON                                     89002           Nevada            NEGAM                                               1                  12
17347359           GREELEY                                       80631          Colorado           NEGAM                                               3                  12
17348410           LAS VEGAS                                     89148           Nevada            NEGAM                                               1                  12
17348161           PICO RIVERA                                   90660         California          NEGAM                                               1                  12
17349214           TAMPA                                         33624           Florida           NEGAM                                               1                  12
17349373           RICHMOND                                      47374           Indiana           NEGAM                                               1                  12
17347433           WAYNE                                         48184          Michigan           NEGAM                                               3                  12
17349215           LITTLETON                                     80127          Colorado           NEGAM                                               1                  12
17348163           NEWPORT COAST                                 92657         California          NEGAM                                               1                  12
17348644           PONTE VEDRA BEACH                             32082           Florida           NEGAM                                               1                  12
17347916           MILTON                                        98354         Washington          NEGAM                                               1                  12
17348645           NEW HAVEN                                     06515         Connecticut         NEGAM                                               1                  12
17347434           SCOTTSDALE                                    85262           Arizona           NEGAM                                               1                  12
17349375           LOS ANGELES                                   90044         California          NEGAM                                               1                  12
17348646           GRAND JUNCTION                                81501          Colorado           NEGAM                                               1                  12
17347917           GLENDALE                                      85310           Arizona           NEGAM                                               1                  12
17347938           MIAMI                                         33139           Florida           NEGAM                                               1                  12
17349396           GRAHAM                                        98338         Washington          NEGAM                                               1                  12
17349397           MIAMI                                         33184           Florida           NEGAM                                               1                  12
17347939           HUNTINGTOWN                                   20639          Maryland           NEGAM                                               1                  12
17348669           PORT ORCHARD                                  98367         Washington          NEGAM                                               1                  12
17349399           AURORA                                        60506          Illinois           NEGAM                                               1                  12
17350151           DAVIE                                         33314           Florida           NEGAM                                               1                  12
17350152           BOYNTON BEACH                                 33435           Florida           NEGAM                                               1                  12
17350153           ORANGE CITY                                   32763           Florida           NEGAM                                               1                  12
17350155           MIAMI BEACH                                   33139           Florida           NEGAM                                               1                  12
17347918           NORTH MIAMI                                   33181           Florida           NEGAM                                               1                  12
17349376           FARMINGDALE                                   07727         New Jersey          NEGAM                                               1                  12
17349377           YUCAIPA                                       92399         California          NEGAM                                               1                  12
17347919           CHELAN                                        98816         Washington          NEGAM                                               1                  12
17349378           INDIANAPOLIS                                  46203           Indiana           NEGAM                                               1                  12
17347596           REVERE                                        02151        Massachusetts        NEGAM                                               1                  12
17347598           NAPA                                          94558         California          NEGAM                                               1                  12
17349721           CHESTER                                       23836          Virginia           NEGAM                                               1                  12
17349722           CLEVELAND                                     30528           Georgia           NEGAM                                               1                  12
17347940           BRANDON                                       33510           Florida           NEGAM                                               1                  12
17349723           QUINCY                                        98848         Washington          NEGAM                                               1                  12
17348670           STAMFORD                                      06902         Connecticut         NEGAM                                               1                  12
17347941           OAKLAND                                       94608         California          NEGAM                                               1                  12
17347942           BEAVERTON                                     97006           Oregon            NEGAM                                               1                  12
17348671           HYATTSVILLE                                   20785          Maryland           NEGAM                                               1                  12
17348672           MAUGANSVILLE                                  21767          Maryland           NEGAM                                               1                  12
17347943           SHALIMAR                                      32579           Florida           NEGAM                                               1                  12
17350132           SUNRISE                                       33351           Florida           NEGAM                                               1                  12
17350133           FOX ISLAND                                    98333         Washington          NEGAM                                               1                  12
17350136           LAKE WORTH                                    33467           Florida           NEGAM                                               1                  12
17350137           SALEM                                         97304           Oregon            NEGAM                                               1                  12
17347435           HAYDEN                                        83835            Idaho            NEGAM                                               1                  12
17348164           FRESNO                                        93722         California          NEGAM                                               1                  12
17348165           VACAVILLE                                     95688         California          NEGAM                                               1                  12
17347437           BAY POINT                                     94565         California          NEGAM                                               3                  12
17348166           PALMDALE                                      93591         California          NEGAM                                               1                  12
17349219           CLOVIS                                        93612         California          NEGAM                                               1                  12
17347438           ORLANDO                                       32826           Florida           NEGAM                                               3                  12
17348168           MOUNT VERNON                                  10553          New York           NEGAM                                               1                  12
17348169           PASCO                                         99301         Washington          NEGAM                                               1                  12
17349221           LYNNWOOD                                      98087         Washington          NEGAM                                               1                  12
17349726           WEST PALM BEACH                               33409           Florida           NEGAM                                               1                  12
17347944           LONG BEACH                                    90807         California          NEGAM                                               1                  12
17348674           ORANGE PARK                                   32003           Florida           NEGAM                                               1                  12
17349727           NORWALK                                       90650         California          NEGAM                                               1                  12
17347945           BLOOMFIELD HILLS                              48304          Michigan           NEGAM                                               1                  12
17349728           SPANAWAY                                      98387         Washington          NEGAM                                               1                  12
17347946           VERO BEACH                                    32962           Florida           NEGAM                                               1                  12
17349729           HORSEHEADS                                    14845          New York           NEGAM                                               1                  12
17348676           STAMFORD                                      06902         Connecticut         NEGAM                                               1                  12
17348677           JAMAICA                                       11434          New York           NEGAM                                               1                  12
17347948           BELLEVUE                                      98004         Washington          NEGAM                                               1                  12
17347949           WALDORF                                       20601          Maryland           NEGAM                                               1                  12
17350160           BEND                                          97701           Oregon            NEGAM                                               1                  12
17350161           TIGARD                                        97223           Oregon            NEGAM                                               1                  12
17350162           BROOKLYN                                      11207          New York           NEGAM                                               1                  12
17350166           RANDALLSTOWN                                  21133          Maryland           NEGAM                                               1                  12
17350168           BLUE BELL                                     19422        Pennsylvania         NEGAM                                               1                  12
17350169           SUMMERVILLE                                   29483       South Carolina        NEGAM                                               1                  12
17349730           DEER PARK                                     99006         Washington          NEGAM                                               1                  12
17349732           COLORADO SPRINGS                              80906          Colorado           NEGAM                                               1                  12
17347950           NORTH CHARLESTON                              29420       South Carolina        NEGAM                                               1                  12
17349733           TAMPA                                         33606           Florida           NEGAM                                               1                  12
17348680           ELKRIDGE                                      21075          Maryland           NEGAM                                               1                  12
17349735           RIALTO                                        92376         California          NEGAM                                               1                  12
17348682           RIALTO                                        92377         California          NEGAM                                               1                  12
17347953           CHICAGO                                       60629          Illinois           NEGAM                                               1                  12
17349736           LONGWOOD                                      32779           Florida           NEGAM                                               1                  12
17348683           WINTER PARK                                   32792           Florida           NEGAM                                               1                  12
17349737           AGAWAM                                        01001        Massachusetts        NEGAM                                               1                  12
17347955           FORT MYERS                                    33913           Florida           NEGAM                                               1                  12
17349738           NAPLES                                        34116           Florida           NEGAM                                               1                  12
17347956           BOYNTON BEACH                                 33426           Florida           NEGAM                                               1                  12
17348685           LA PUENTE                                     91744         California          NEGAM                                               1                  61
17349700           SEA ISLE CITY                                 08243         New Jersey          NEGAM                                               1                  12
17349701           CALIMESA                                      92320         California          NEGAM                                               1                  12
17347920           QUEEN CREEK                                   85242           Arizona           NEGAM                                               1                  12
17349703           HOLLYWOOD                                     33020           Florida           NEGAM                                               1                  12
17348650           PARKER                                        80134          Colorado           NEGAM                                               1                  12
17349704           ANDERSON                                      96007         California          NEGAM                                               1                  12
17347440           SYLMAR                                        91342         California          NEGAM                                               3                  12
17347441           MELBOURNE                                     32940           Florida           NEGAM                                               3                  12
17348170           HAZLET                                        07730         New Jersey          NEGAM                                               1                  12
17349223           DESERT HOT SPRINGS                            92240         California          NEGAM                                               1                  12
17348171           MARBLEHEAD                                    01945        Massachusetts        NEGAM                                               1                  12
17348172           PHILADELPHIA                                  19134        Pennsylvania         NEGAM                                               1                  12
17349225           CHINO HILLS                                   91709         California          NEGAM                                               1                  12
17347444           BOCA RATON                                    33432           Florida           NEGAM                                               1                  12
17349226           MESA                                          85208           Arizona           NEGAM                                               1                  12
17348173           SOUTH ORANGE                                  07079         New Jersey          NEGAM                                               1                  12
17348174           HESPERIA                                      92345         California          NEGAM                                               1                  12
17349227           SOUTH BELOIT                                  61080          Illinois           NEGAM                                               1                  12
17348651           MIAMI                                         33126           Florida           NEGAM                                               1                  12
17349381           SALEM                                         97301           Oregon            NEGAM                                               1                  12
17348652           TACOMA                                        98407         Washington          NEGAM                                               1                  12
17348653           LUTZ                                          33559           Florida           NEGAM                                               1                  12
17349706           HILO                                          96720           Hawaii            NEGAM                                               1                  12
17349707           KEAAU                                         96749           Hawaii            NEGAM                                               1                  12
17348654           LA HABRA                                      90631         California          NEGAM                                               1                  12
17349383           MOORPARK                                      93021         California          NEGAM                                               1                  12
17347925           LOS ANGELES                                   90008         California          NEGAM                                               1                  12
17349708           LOS GATOS                                     95030         California          NEGAM                                               1                  12
17348655           POINCIANA                                     34759           Florida           NEGAM                                               1                  12
17347926           DENNIS                                        02638        Massachusetts        NEGAM                                               1                  12
17349709           SEATTLE                                       98117         Washington          NEGAM                                               1                  12
17348656           LAKE ELSINORE                                 92530         California          NEGAM                                               1                  12
17347927           NEW HAVEN                                     06515         Connecticut         NEGAM                                               1                  12
17349386           HILLSBOROUGH                                  94010         California          NEGAM                                               1                  12
17348657           STOCKTON                                      95206         California          NEGAM                                               1                  12
17349387           ERIE                                          16506        Pennsylvania         NEGAM                                               1                  12
17347929           PALISADES PARK                                07650         New Jersey          NEGAM                                               1                  12
17348658           CLOVERDALE                                    95425         California          NEGAM                                               1                  12
17348659           TWENTYNINE PALMS                              92277         California          NEGAM                                               1                  12
17349389           BOWIE                                         20720          Maryland           NEGAM                                               1                  12
17350141           SUNRISE                                       33313           Florida           NEGAM                                               1                  12
17350143           VILLAS                                        08251         New Jersey          NEGAM                                               1                  12
17349710           RIVERSIDE                                     92506         California          NEGAM                                               1                  12
17347446           ANAHEIM                                       92804         California          NEGAM                                               1                  12
17349228           TWAIN HARTE                                   95383         California          NEGAM                                               1                  12
17348660           PORT RICHEY                                   34668           Florida           NEGAM                                               1                  12
17349714           PORT HADLOCK                                  98339         Washington          NEGAM                                               1                  12
17349390           SUN CITY WEST                                 85375           Arizona           NEGAM                                               1                  12
17347932           CHICAGO                                       60610          Illinois           NEGAM                                               1                  12
17348176           WASHINGTON                                    20011    District of Columbia     NEGAM                                               1                  12
17349229           INDIANAPOLIS                                  46202           Indiana           NEGAM                                               1                  12
17347448           ROMULUS                                       48174          Michigan           NEGAM                                               3                  12
17348178           PEMBROKE PINES                                33024           Florida           NEGAM                                               1                  12
17348179           HAYWARD                                       94544         California          NEGAM                                               1                  12
17348500           PALMDALE                                      93591         California          NEGAM                                               1                  12
17349230           WAKE FOREST                                   27587       North Carolina        NEGAM                                               1                  12
17348502           KANEOHE                                       96744           Hawaii            NEGAM                                               1                  12
17349231           SUN CITY WEST                                 85375           Arizona           NEGAM                                               1                  12
17349232           OCALA                                         34472           Florida           NEGAM                                               1                  12
17348503           NEW CANAAN                                    06840         Connecticut         NEGAM                                               1                  12
17347451           PUNTA GORDA                                   33983           Florida           NEGAM                                               1                  12
17348180           GEORGETOWN                                    80444          Colorado           NEGAM                                               1                  12
17347452           DUXBURY                                       02332        Massachusetts        NEGAM                                               3                  12
17348181           STOCKTON                                      95205         California          NEGAM                                               1                  12
17349234           APOPKA                                        32712           Florida           NEGAM                                               1                  12
17347453           PHILADELPHIA                                  19134        Pennsylvania         NEGAM                                               1                  12
17349235           PLAINFIELD                                    07063         New Jersey          NEGAM                                               1                  12
17347454           PLUMSTED TWP                                  08533         New Jersey          NEGAM                                               1                  12
17348661           PINOLE                                        94564         California          NEGAM                                               1                  12
17349236           OAKLAND                                       94621         California          NEGAM                                               1                  12
17347455           PHARR                                         78577            Texas            NEGAM                                               3                  12
17348508           EUREKA                                        95503         California          NEGAM                                               1                  12
17348509           LYNBROOK                                      11563          New York           NEGAM                                               1                  12
17348185           MIAMI BEACH                                   33139           Florida           NEGAM                                               1                  12
17348186           MONROVIA                                      91016         California          NEGAM                                               1                  12
17349239           HARRISONBURG                                  22801          Virginia           NEGAM                                               1                  12
17347457           BAKERSFIELD                                   93305         California          NEGAM                                               1                  12
17348187           CHICAGO                                       60651          Illinois           NEGAM                                               1                  12
17349739           SAN FRANCISCO                                 94121         California          NEGAM                                               1                  12
17348686           PLEASANT GROVE                                84062            Utah             NEGAM                                               1                  12
17348688           SPANAWAY                                      98387         Washington          NEGAM                                               1                  12
17347959           MIAMI BEACH                                   33139           Florida           NEGAM                                               1                  12
17348689           WORCESTER                                     01603        Massachusetts        NEGAM                                               1                  12
17350170           WEST PALM BEACH                               33415           Florida           NEGAM                                               1                  12
17350173           WELLINGTON                                    33414           Florida           NEGAM                                               1                  12
17350175           FORT MYERS                                    33913           Florida           NEGAM                                               1                  12
17350178           POMPANO BEACH                                 33062           Florida           NEGAM                                               1                  12
17349740           VIRGINIA BEACH                                23462          Virginia           NEGAM                                               1                  12
17349741           PRINCEVILLE                                   96722           Hawaii            NEGAM                                               1                  12
17349743           LOMA LINDA                                    92354         California          NEGAM                                               1                  12
17348691           MORENO VALLEY                                 92555         California          NEGAM                                               1                  12
17349744           ORLANDO                                       32832           Florida           NEGAM                                               1                  12
17347962           MIAMI                                         33177           Florida           NEGAM                                               1                  12
17349745           LAWNDALE                                      90260         California          NEGAM                                               1                  12
17348692           PERTH AMBOY                                   08861         New Jersey          NEGAM                                               1                  12
17349746           PORT SAINT LUCIE                              34953           Florida           NEGAM                                               1                  12
17347964           SUTTER                                        95982         California          NEGAM                                               1                  12
17348693           NEWARK                                        07106         New Jersey          NEGAM                                               1                  12
17349747           ANDERSON                                      96007         California          NEGAM                                               1                  12
17347965           FREMONT                                       94536         California          NEGAM                                               1                  12
17348694           PALM CITY                                     34990           Florida           NEGAM                                               1                  12
17349748           HAGERSTOWN                                    21740          Maryland           NEGAM                                               1                  12
17349749           SACRAMENTO                                    95838         California          NEGAM                                               1                  12
17347967           WOODHAVEN                                     11421          New York           NEGAM                                               1                  12
17348697           HANFORD                                       93230         California          NEGAM                                               1                  12
17347969           WEST PALM BEACH                               33407           Florida           NEGAM                                               1                  12
17348698           GOODLAND                                      34140           Florida           NEGAM                                               1                  12
17348699           EVERETT                                       98208         Washington          NEGAM                                               1                  12
17349715           ARVERNE                                       11692          New York           NEGAM                                               1                  12
17348662           TACOMA                                        98443         Washington          NEGAM                                               1                  12
17347933           PHOENIX                                       85018           Arizona           NEGAM                                               1                  12
17348188           FREDERICKSBURG                                22407          Virginia           NEGAM                                               1                  12
17347459           MIAMI                                         33147           Florida           NEGAM                                               3                  12
17349716           TACOMA                                        98444         Washington          NEGAM                                               1                  12
17349392           SARASOTA                                      34231           Florida           NEGAM                                               1                  12
17348663           GIG HARBOR                                    98332         Washington          NEGAM                                               1                  12
17349393           NAPLES                                        34108           Florida           NEGAM                                               1                  12
17347935           DESERT HOT SPRINGS                            92241         California          NEGAM                                               1                  12
17348664           SARASOTA                                      34242           Florida           NEGAM                                               1                  12
17348510           WASHINGTON                                    20002    District of Columbia     NEGAM                                               1                  12
17348511           FORT MYERS                                    33905           Florida           NEGAM                                               1                  12
17349240           LAS VEGAS                                     89123           Nevada            NEGAM                                               1                  12
17348512           HAYWARD                                       94541         California          NEGAM                                               1                  12
17348513           NEWARK                                        19702          Delaware           NEGAM                                               1                  12
17349242           PORT SAINT LUCIE                              34953           Florida           NEGAM                                               1                  12
17347461           WINDERMERE                                    34786           Florida           NEGAM                                               3                  12
17348514           DANVILLE                                      94526         California          NEGAM                                               1                  12
17348515           BROOKINGS                                     57006        South Dakota         NEGAM                                               1                  12
17347462           PHILADELPHIA                                  19134        Pennsylvania         NEGAM                                               3                  12
17349394           APOLLO BEACH                                  33572           Florida           NEGAM                                               1                  12
17349244           HERCULES                                      94547         California          NEGAM                                               1                  12
17349395           HOLLYWOOD                                     33021           Florida           NEGAM                                               1                  12
17348666           NORFOLK                                       23502          Virginia           NEGAM                                               1                  12
17347937           BOCA RATON                                    33496           Florida           NEGAM                                               1                  12
17348051           MORTON GROVE                                  60053          Illinois           NEGAM                                               1                  12
17348144           MISSION                                       78574            Texas            NEGAM                                               1                  12
17348052           OCEAN SHORES                                  98569         Washington          NEGAM                                               1                  12
17347323           NAPLES                                        34120           Florida           NEGAM                                               3                  12
17348053           FEDERAL WAY                                   98003         Washington          NEGAM                                               1                  12
17349106           STAFFORD                                      22556          Virginia           NEGAM                                               1                  12
17348054           ALTADENA                                      91001         California          NEGAM                                               1                  12
17349107           ELK GROVE                                     95758         California          NEGAM                                               1                  12
17347326           SHARON                                        02067        Massachusetts        NEGAM                                               3                  12
17347500           LAHAINA                                       96761           Hawaii            NEGAM                                               1                  12
17347501           PORT ANGELES                                  98362         Washington          NEGAM                                               3                  12
17348230           SAN FERNANDO                                  91340         California          NEGAM                                               1                  12
17348231           BLOOMFIELD                                    48302          Michigan           NEGAM                                               1                  12
17347502           TUCSON                                        85713           Arizona           NEGAM                                               1                  12
17348055           BUSHNELL                                      33513           Florida           NEGAM                                               1                  12
17347327           HOLLYWOOD                                     33020           Florida           NEGAM                                               3                  12
17349109           DESERT HOT SPRINGS                            92240         California          NEGAM                                               1                  12
17348056           LAKE PANASOFFKEE                              33538           Florida           NEGAM                                               1                  12
17347328           VICTORVILLE                                   92392         California          NEGAM                                               6                  12
17348057           COLEMAN                                       33521           Florida           NEGAM                                               1                  12
17348058           BUSHNELL                                      33513           Florida           NEGAM                                               1                  61
17348059           CROFTON                                       21114          Maryland           NEGAM                                               1                  12
17349110           FORT WASHINGTON                               20744          Maryland           NEGAM                                               1                  12
17347416           LOUISVILLE                                    40216          Kentucky           NEGAM                                               1                  12
17348145           HEMET                                         92544         California          NEGAM                                               1                  12
17347417           PORTLAND                                      97212           Oregon            NEGAM                                               1                  12
17347418           SCOTTSDALE                                    85257           Arizona           NEGAM                                               3                  12
17347503           ACWORTH                                       30101           Georgia           NEGAM                                               3                  12
17348232           SIMI VALLEY                                   93063         California          NEGAM                                               1                  12
17348633           TRACY                                         95376         California          NEGAM                                               1                  12
17348148           BRAWLEY                                       92227         California          NEGAM                                               1                  12
17347419           NEWTOWN SQUARE                                19073        Pennsylvania         NEGAM                                               1                  12
17348634           CLEARWATER                                    33762           Florida           NEGAM                                               1                  12
17348149           APOLLO BEACH                                  33572           Florida           NEGAM                                               1                  12
17347330           MEDFORD                                       11763          New York           NEGAM                                               3                  12
17349113           PHILADELPHIA                                  19116        Pennsylvania         NEGAM                                               1                  12
17348060           FREEDOM                                       95019         California          NEGAM                                               1                  12
17347331           GOLDEN                                        80401          Colorado           NEGAM                                               3                  12
17348061           CLINTON                                       98236         Washington          NEGAM                                               1                  12
17347332           WESTERVILLE                                   43081            Ohio             NEGAM                                               3                  12
17347420           RENTON                                        98056         Washington          NEGAM                                               3                  12
17349202           RIVERSIDE                                     92506         California          NEGAM                                               1                  12
17348233           PLEASANTVILLE                                 08232         New Jersey          NEGAM                                               1                  12
17347504           SUCCASUNNA                                    07876         New Jersey          NEGAM                                               3                  12
17347180           YAKIMA                                        98908         Washington          NEGAM                                               3                  12
17347421           LITTLEROCK                                    93543         California          NEGAM                                               1                  12
17348150           HIGHLAND PARK                                 60035          Illinois           NEGAM                                               1                  12
17347505           PENNSBURG                                     18073        Pennsylvania         NEGAM                                               1                  12
17348235           ONTARIO                                       91761         California          NEGAM                                               1                  12
17347182           SANTA ROSA                                    95407         California          NEGAM                                               1                  12
17347506           COLUMBUS                                      43204            Ohio             NEGAM                                               3                  12
17347507           WEST PALM BEACH                               33413           Florida           NEGAM                                               3                  12
17348236           THOUSAND OAKS                                 91362         California          NEGAM                                               1                  12
17347184           SPARTA                                        49345          Michigan           NEGAM                                               6                  12
17347508           PHILADELPHIA                                  19134        Pennsylvania         NEGAM                                               3                  12
17348237           EMERYVILLE                                    94608         California          NEGAM                                               1                  12
17347185           SACRAMENTO                                    95828         California          NEGAM                                               6                  12
17347509           PHILADELPHIA                                  19125        Pennsylvania         NEGAM                                               1                  12
17348238           GIG HARBOR                                    98332         Washington          NEGAM                                               1                  12
17348239           MONTGOMERY                                    36117           Alabama           NEGAM                                               1                  12
17347186           SCOTTSDALE                                    85262           Arizona           NEGAM                                               3                  12
17347581           PHILADELPHIA                                  19136        Pennsylvania         NEGAM                                               3                  12
17349364           LONG BEACH                                    90805         California          NEGAM                                               1                  12
17347906           LAKE WORTH                                    33467           Florida           NEGAM                                               1                  12
17347582           SOUTHFIELD                                    48076          Michigan           NEGAM                                               3                  12
17349114           KENT                                          98042         Washington          NEGAM                                               1                  12
17347333           MIAMI                                         33032           Florida           NEGAM                                               3                  12
17348062           POMONA                                        91767         California          NEGAM                                               1                  12
17349115           SAN JOSE                                      95128         California          NEGAM                                               1                  12
17348063           RICHMOND                                      94803         California          NEGAM                                               1                  12
17347334           OTEGO                                         13825          New York           NEGAM                                               3                  12
17347423           BROOKLYN                                      11229          New York           NEGAM                                               3                  12
17349126           PARAMOUNT                                     90723         California          NEGAM                                               1                  12
17349127           DAVIE                                         33325           Florida           NEGAM                                               1                  12
17347346           CLEARWATER                                    33759           Florida           NEGAM                                               3                  12
17349128           SACRAMENTO                                    95822         California          NEGAM                                               1                  12
17348075           MOUNTAIN HOUSE                                95391         California          NEGAM                                               1                  12
17347347           FORT COLLINS                                  80524          Colorado           NEGAM                                               3                  12
17348076           BLOOMINGTON                                   92316         California          NEGAM                                               1                  12
17349129           ORLANDO                                       32818           Florida           NEGAM                                               1                  12
17348077           PANAMA CITY BEACH                             32413           Florida           NEGAM                                               1                  12
17347348           GARDEN GROVE                                  92840         California          NEGAM                                               3                  12
17348078           COLUMBIA                                      29229       South Carolina        NEGAM                                               1                  12
17349117           CLANCY                                        59634           Montana           NEGAM                                               1                  12
17347335           PALMDALE                                      93552         California          NEGAM                                               1                  61
17349118           RIVERSIDE                                     92505         California          NEGAM                                               1                  12
17348065           DANVILLE                                      94506         California          NEGAM                                               1                  12
17349205           LAS VEGAS                                     89123           Nevada            NEGAM                                               1                  12
17348152           FULLERTON                                     92831         California          NEGAM                                               1                  12
17348153           LOS ANGELES                                   90002         California          NEGAM                                               1                  12
17349206           COMMACK                                       11725          New York           NEGAM                                               1                  12
17348154           LOS GATOS                                     95033         California          NEGAM                                               1                  12
17347425           MIAMI                                         33157           Florida           NEGAM                                               1                  12
17349207           ARCADIA                                       91006         California          NEGAM                                               1                  12
17348155           TROUTDALE                                     97060           Oregon            NEGAM                                               1                  12
17347426           LOS ANGELES                                   90003         California          NEGAM                                               3                  12
17349208           PORTLAND                                      97220           Oregon            NEGAM                                               1                  12
17347427           ALPHARETTA                                    30004           Georgia           NEGAM                                               3                  12
17348156           MISSION                                       78573            Texas            NEGAM                                               1                  12
17349209           SPRING VALLEY                                 91977         California          NEGAM                                               1                  12
17348636           LAKE WORTH                                    33461           Florida           NEGAM                                               1                  12
17347583           MIAMI                                         33127           Florida           NEGAM                                               1                  12
17347907           OAKLAND                                       94621         California          NEGAM                                               3                  12
17347188           PHILA                                         19128        Pennsylvania         NEGAM                                               3                  12
17347189           HOLUALOA                                      96725           Hawaii            NEGAM                                               1                  12
17348240           HOLLYWOOD                                     33021           Florida           NEGAM                                               1                  12
17347511           PHILADELPHIA                                  19134        Pennsylvania         NEGAM                                               1                  12
17348241           BURR RIDGE                                    60527          Illinois           NEGAM                                               1                  12
17347512           PHILADELPHIA                                  19134        Pennsylvania         NEGAM                                               1                  12
17347513           BURLINGTON                                    27215       North Carolina        NEGAM                                               3                  12
17347514           WOONSOCKET                                    02895        Rhode Island         NEGAM                                               3                  12
17347190           HOLUALOA                                      96725           Hawaii            NEGAM                                               1                  12
17348243           BEAUMONT                                      92223         California          NEGAM                                               1                  12
17348157           ANTIOCH                                       94531         California          NEGAM                                               1                  12
17347336           LOS GATOS                                     95033         California          NEGAM                                               2                  12
17349119           FORT LAUDERDALE                               33308           Florida           NEGAM                                               1                  12
17347337           CALABASAS                                     91302         California          NEGAM                                               3                  12
17348066           CHICAGO                                       60612          Illinois           NEGAM                                               1                  12
17348067           TAMPA                                         33612           Florida           NEGAM                                               1                  12
17349122           SAN FRANCISCO                                 94109         California          NEGAM                                               1                  12
17347340           BRANDON                                       33510           Florida           NEGAM                                               1                  12
17349366           NORFOLK                                       23513          Virginia           NEGAM                                               1                  12
17348637           JACKSONVILLE                                  32207           Florida           NEGAM                                               1                  12
17347584           NORFOLK                                       23513          Virginia           NEGAM                                               3                  12
17348079           ROMOLAND                                      92585         California          NEGAM                                               1                  12
17348400           CAPE CORAL                                    33904           Florida           NEGAM                                               1                  12
17349130           FRISCO                                        80443          Colorado           NEGAM                                               1                  12
17348401           PHOENIX                                       97535           Oregon            NEGAM                                               1                  12
17348402           TUCSON                                        85747           Arizona           NEGAM                                               1                  12
17348403           JOHN DAY                                      97845           Oregon            NEGAM                                               1                  12
17349133           RICHMOND                                      94804         California          NEGAM                                               1                  12
17347351           BRADENTON                                     34202           Florida           NEGAM                                               3                  12
17348404           TILLAMOOK                                     97141           Oregon            NEGAM                                               1                  12
17348080           PALMYRA                                       22963          Virginia           NEGAM                                               1                  12
17349134           IRVINE                                        92603         California          NEGAM                                               1                  12
17348081           PEORIA                                        85345           Arizona           NEGAM                                               1                  12
17348406           YUMA                                          85364           Arizona           NEGAM                                               1                  12
17348082           STOCKTON                                      95206         California          NEGAM                                               1                  12
17347353           MORELAND HILLS                                44022            Ohio             NEGAM                                               2                  12
17349136           COOS BAY                                      97420           Oregon            NEGAM                                               1                  12
17348407           FORT LAUDERDALE                               33312           Florida           NEGAM                                               1                  12
17347354           HENDERSON                                     89052           Nevada            NEGAM                                               3                  12
17348084           FOLSOM                                        95630         California          NEGAM                                               1                  12
17347355           RICHMOND                                      94804         California          NEGAM                                               3                  12
17348409           OXNARD                                        93030         California          NEGAM                                               1                  12
17347909           MIAMI                                         33177           Florida           NEGAM                                               1                  12
17349367           ENCINO                                        91316         California          NEGAM                                               1                  12
17347585           GRANITE FALLS                                 28630       North Carolina        NEGAM                                               1                  12
17349368           NORTH LAS VEGAS                               89031           Nevada            NEGAM                                               1                  12
17347586           GREAT FALLS                                   22066          Virginia           NEGAM                                               1                  12
17348639           HAMILTON                                      20158          Virginia           NEGAM                                               1                  12
17349369           SAN LEANDRO                                   94578         California          NEGAM                                               1                  12
17347589           YAKIMA                                        98908         Washington          NEGAM                                               1                  12
17350120           ORLANDO                                       32825           Florida           NEGAM                                               1                  12
17348070           HAWTHORN WOODS                                60047          Illinois           NEGAM                                               1                  12
17347341           HIGHWOOD                                      60040          Illinois           NEGAM                                               1                  12
17350122           SPOONER                                       54801          Wisconsin          NEGAM                                               1                  12
17350124           PHOENIX                                       85041           Arizona           NEGAM                                               1                  12
17350126           BURLINGTON                                    98233         Washington          NEGAM                                               1                  12
17350127           WESTON                                        33327           Florida           NEGAM                                               1                  12
17348640           DENVER                                        80127          Colorado           NEGAM                                               1                  12
17347912           MASSAPEQUA                                    11758          New York           NEGAM                                               1                  12
17349370           KIRKLAND                                      98034         Washington          NEGAM                                               1                  12
17349371           COMPTON                                       90220         California          NEGAM                                               1                  12
17348642           MIRAMAR                                       33027           Florida           NEGAM                                               1                  12
17347913           BOZRAH                                        06334         Connecticut         NEGAM                                               1                  12
17349124           LOS ANGELES                                   90016         California          NEGAM                                               1                  12
17348072           SHARPSBURG                                    30277           Georgia           NEGAM                                               1                  12
17348217           LAS VEGAS                                     89148           Nevada            NEGAM                                               1                  12
17348218           RED BLUFF                                     96080         California          NEGAM                                               1                  12
17347167           EVANSTON                                      60201          Illinois           NEGAM                                               6                  12
17348220           MESA                                          85213           Arizona           NEGAM                                               1                  12
17348222           NORTHBROOK                                    60062          Illinois           NEGAM                                               1                  12
17347308           STAMFORD                                      06903         Connecticut         NEGAM                                               1                  12
17348037           CHICAGO                                       60656          Illinois           NEGAM                                               1                  12
17348039           SHREWSBURY                                    07702         New Jersey          NEGAM                                               1                  12
17347310           EUGENE                                        97404           Oregon            NEGAM                                               3                  12
17348040           NORFOLK                                       23518          Virginia           NEGAM                                               1                  12
17347311           DUMONT                                        07628         New Jersey          NEGAM                                               3                  12
17348041           BONITA SPRINGS                                34134           Florida           NEGAM                                               1                  12
17347312           SAN DIEGO                                     92154         California          NEGAM                                               3                  12
17347313           PROVO                                         84604            Utah             NEGAM                                               1                  12
17349359           EL CENTRO                                     92243         California          NEGAM                                               1                  12
17347577           TEMPLE HILLS                                  20748          Maryland           NEGAM                                               3                  12
17348223           LANSDALE                                      19446        Pennsylvania         NEGAM                                               1                  12
17348127           DELRAY BEACH                                  33484           Florida           NEGAM                                               1                  12
17348128           ORLANDO                                       32818           Florida           NEGAM                                               1                  12
17348224           FORT MYERS BEACH                              33931           Florida           NEGAM                                               1                  12
17347401           MANTECA                                       95337         California          NEGAM                                               3                  12
17348130           FOUNTAIN VALLEY                               92708         California          NEGAM                                               1                  12
17348131           SPARKS                                        89431           Nevada            NEGAM                                               1                  12
17347314           MESA                                          85208           Arizona           NEGAM                                               3                  12
17348132           SAINT PETERSBURG                              33702           Florida           NEGAM                                               1                  12
17347405           TAMPA                                         33605           Florida           NEGAM                                               3                  12
17348134           EAST PALO ALTO                                94303         California          NEGAM                                               1                  12
17347315           BALTIMORE                                     21230          Maryland           NEGAM                                               1                  12
17348044           RANDOLPH                                      55065          Minnesota          NEGAM                                               1                  12
17347316           ALEXANDRIA                                    22308          Virginia           NEGAM                                               3                  12
17348045           LAS VEGAS                                     89148           Nevada            NEGAM                                               1                  61
17348046           STATELINE                                     89449           Nevada            NEGAM                                               1                  12
17348047           LOS ANGELES                                   90043         California          NEGAM                                               1                  12
17348048           NORTH LAS VEGAS                               89085           Nevada            NEGAM                                               6                  12
17347319           PHOENIX                                       85037           Arizona           NEGAM                                               3                  12
17350115           BLOOMFIELD                                    06002         Connecticut         NEGAM                                               1                  12
17350117           WEST PALM BEACH                               33409           Florida           NEGAM                                               1                  12
17348049           HAMPTON                                       30228           Georgia           NEGAM                                               1                  12
17349100           TAMPA                                         33635           Florida           NEGAM                                               1                  12
17349101           SONORA                                        95370         California          NEGAM                                               1                  12
17349102           MYRTLE BEACH                                  29579       South Carolina        NEGAM                                               1                  12
17347320           SCITUATE                                      02066        Massachusetts        NEGAM                                               3                  12
17349103           BERKELEY                                      94703         California          NEGAM                                               1                  12
17347406           PALO ALTO                                     94306         California          NEGAM                                               3                  12
17348135           STOCKTON                                      95212         California          NEGAM                                               1                  12
17347172           SACRAMENTO                                    95838         California          NEGAM                                               6                  12
17348225           HIGHLAND                                      84003            Utah             NEGAM                                               1                  12
17348136           ORLANDO                                       32811           Florida           NEGAM                                               1                  12
17347407           SAN JOSE                                      95131         California          NEGAM                                               3                  12
17347408           MERCED                                        95340         California          NEGAM                                               1                  12
17348226           WINTER GARDEN                                 34787           Florida           NEGAM                                               1                  12
17347409           OKEECHOBEE                                    34972           Florida           NEGAM                                               1                  61
17348139           EDINBURG                                      78541            Texas            NEGAM                                               1                  12
17347410           SEAFORD                                       11783          New York           NEGAM                                               3                  12
17347411           COMMERCE TOWNSHIP                             48382          Michigan           NEGAM                                               3                  12
17348140           BEND                                          97701           Oregon            NEGAM                                               1                  12
17348141           MCALLEN                                       78504            Texas            NEGAM                                               1                  12
17347413           ORLANDO                                       32805           Florida           NEGAM                                               3                  12
17348142           SCOTTSDALE                                    85260           Arizona           NEGAM                                               1                  12
17347321           CHICAGO                                       60628          Illinois           NEGAM                                               2                  12
17347900           TEMECULA                                      92591         California          NEGAM                                               1                  12
17347901           SEATTLE                                       98168         Washington          NEGAM                                               1                  12
17348227           MIAMI                                         33182           Florida           NEGAM                                               1                  12
17348630           BLAINE                                        98230         Washington          NEGAM                                               1                  12
17347175           STOCKTON                                      95209         California          NEGAM                                               3                  12
17348228           SUNNYVALE                                     94087         California          NEGAM                                               1                  12
17349361           LOS ANGELES                                   90061         California          NEGAM                                               1                  12
17349104           VICTORVILLE                                   92395         California          NEGAM                                               1                  12
17347322           ELIZABETH CITY                                27909       North Carolina        NEGAM                                               3                  12
17347176           CLEARLAKE                                     95422         California          NEGAM                                               3                  12
17347903           CHANDLER                                      85248           Arizona           NEGAM                                               1                  12
17347580           POTTSTOWN                                     19464        Pennsylvania         NEGAM                                               1                  12
17349362           LITTLETON                                     80127          Colorado           NEGAM                                               1                  12
17347178           LOS ANGELES UNINCO                            90638         California          NEGAM                                               6                  12
17349097           MODESTO                                       95358         California          NEGAM                                               1                  12
17348368           DES PLAINES                                   60016          Illinois           NEGAM                                               1                  12
17349098           SAN FRANCISCO                                 94112         California          NEGAM                                               1                  12
17349420           NAGS HEAD                                     27959       North Carolina        NEGAM                                               1                  12
17347640           PORT HUENEME                                  93041         California          NEGAM                                               1                  12
17349423           PLANTATION                                    33317           Florida           NEGAM                                               1                  12
17348370           OMAHA                                         68111          Nebraska           NEGAM                                               1                  12
17349424           BOYNTON BEACH                                 33436           Florida           NEGAM                                               1                  12
17347642           NEW BEDFORD                                   02744        Massachusetts        NEGAM                                               3                  12
17348371           LAS VEGAS                                     89122           Nevada            NEGAM                                               1                  12
17349425           HOMESTEAD                                     33033           Florida           NEGAM                                               1                  12
17348372           NORTH LAS VEGAS                               89085           Nevada            NEGAM                                               1                  12
17348373           TUCKER                                        30084           Georgia           NEGAM                                               1                  12
17349426           RIDGEFIELD                                    98642         Washington          NEGAM                                               1                  12
17347644           EWING                                         08638         New Jersey          NEGAM                                               1                  12
17347645           REDONDO BEACH                                 90277         California          NEGAM                                               3                  12
17348374           KAILUA KONA                                   96745           Hawaii            NEGAM                                               1                  12
17349428           BROOKLYN                                      11235          New York           NEGAM                                               1                  12
17347646           ANTIOCH                                       94531         California          NEGAM                                               1                  12
17348375           LA VERNE                                      91750         California          NEGAM                                               1                  12
17349429           MIAMI                                         33196           Florida           NEGAM                                               1                  12
17348376           LONG BEACH                                    90805         California          NEGAM                                               1                  12
17348377           SHINGLE SPRINGS                               95682         California          NEGAM                                               1                  12
17347648           HIALEAH                                       33013           Florida           NEGAM                                               1                  12
17348700           NEWPORT BEACH                                 92663         California          NEGAM                                               1                  12
17349430           OLYMPIA                                       98501         Washington          NEGAM                                               1                  12
17347650           REIDSVILLE                                    27320       North Carolina        NEGAM                                               1                  12
17349433           LAKE WORTH                                    33467           Florida           NEGAM                                               1                  12
17348380           GLENDALE                                      85308           Arizona           NEGAM                                               1                  12
17348705           EDMONDS                                       98026         Washington          NEGAM                                               1                  12
17349434           LOS BANOS                                     93635         California          NEGAM                                               1                  12
17348382           LEESBURG                                      20176          Virginia           NEGAM                                               1                  12
17349435           NEWARK                                        07103         New Jersey          NEGAM                                               1                  12
17348707           TORRANCE                                      90278         California          NEGAM                                               1                  12
17347654           MESA                                          85203           Arizona           NEGAM                                               1                  12
17348383           DEERFIELD BEACH                               33442           Florida           NEGAM                                               1                  12
17348384           PISGAH FOREST                                 28768       North Carolina        NEGAM                                               1                  12
17349437           CAPITOL HEIGHTS                               20743          Maryland           NEGAM                                               1                  12
17347655           WILDOMAR                                      92595         California          NEGAM                                               1                  12
17348709           COLORADO SPRINGS                              80918          Colorado           NEGAM                                               1                  12
17349438           GILBERT                                       85296           Arizona           NEGAM                                               1                  12
17347656           LOUISVILLE                                    40210          Kentucky           NEGAM                                               1                  12
17348385           LAKE HAVASU CITY                              86405           Arizona           NEGAM                                               1                  12
17349439           MONTCLAIR                                     91763         California          NEGAM                                               1                  12
17348386           LONGWOOD                                      32779           Florida           NEGAM                                               1                  12
17348387           CHESAPEAKE                                    23323          Virginia           NEGAM                                               1                  12
17348388           PLANTATION                                    33317           Florida           NEGAM                                               1                  12
17348389           NEW BRITTEN                                   18901        Pennsylvania         NEGAM                                               1                  12
17348710           PHOENIX                                       85006           Arizona           NEGAM                                               1                  12
17349440           IUKA                                          38852         Mississippi         NEGAM                                               1                  12
17348711           BERLIN                                        08009         New Jersey          NEGAM                                               1                  12
17349441           PERRYVILLE                                    21903          Maryland           NEGAM                                               1                  12
17348712           TAMPA                                         33615           Florida           NEGAM                                               1                  12
17348713           LINDON                                        84042            Utah             NEGAM                                               1                  12
17347660           WEST PALM BEACH                               33411           Florida           NEGAM                                               1                  12
17349442           EVERETT                                       98203         Washington          NEGAM                                               1                  12
17349443           PALMDALE                                      93552         California          NEGAM                                               1                  12
17348714           PEORIA                                        85381           Arizona           NEGAM                                               1                  12
17347661           NEWNAN                                        30265           Georgia           NEGAM                                               1                  12
17348390           TYLER                                         75703            Texas            NEGAM                                               1                  12
17348391           BAINBRIDGE ISLAND                             98110         Washington          NEGAM                                               1                  12
17349445           CORONA                                        92882         California          NEGAM                                               1                  12
17348716           PORTLAND                                      97266           Oregon            NEGAM                                               1                  12
17349446           BOLINGBROOK                                   60440          Illinois           NEGAM                                               1                  12
17348717           BROOKLYN                                      11207          New York           NEGAM                                               1                  12
17347664           BEND                                          97707           Oregon            NEGAM                                               1                  12
17347665           BLAIRSVILLE                                   30512           Georgia           NEGAM                                               2                  12
17348718           FALLBROOK                                     92028         California          NEGAM                                               1                  12
17349448           BAKERSFIELD                                   93304         California          NEGAM                                               1                  12
17348395           ARLEY                                         35541           Alabama           NEGAM                                               1                  12
17349449           SPOKANE VALLEY                                99206         Washington          NEGAM                                               1                  12
17349410           KAILUA KONA                                   96740           Hawaii            NEGAM                                               1                  12
17349412           SAN JOSE                                      95121         California          NEGAM                                               1                  12
17348103           LAKEWOOD                                      90805         California          NEGAM                                               1                  12
17348104           NAZARETH                                      18064        Pennsylvania         NEGAM                                               1                  12
17348105           BEAVERTON                                     97006           Oregon            NEGAM                                               1                  12
17348106           OAKLAND                                       94619         California          NEGAM                                               1                  12
17349335           HIGHLANDS RANCH                               80129          Colorado           NEGAM                                               1                  12
17348606           ANAHEIM                                       92802         California          NEGAM                                               1                  12
17348287           GLENDALE                                      91206         California          NEGAM                                               1                  12
17347559           BOCA RATON                                    33431           Florida           NEGAM                                               1                  12
17348288           BROOKLYN                                      11236          New York           NEGAM                                               1                  12
17348610           DARIEN                                        06820         Connecticut         NEGAM                                               1                  12
17348611           GIG HARBOR                                    98332         Washington          NEGAM                                               1                  12
17349341           NORTH WALES                                   19454        Pennsylvania         NEGAM                                               1                  12
17348612           QUEENS VILLAGE                                11428          New York           NEGAM                                               1                  12
17348613           NORTH HILLS                                   91343         California          NEGAM                                               1                  12
17349342           FORT PIERCE                                   34982           Florida           NEGAM                                               1                  12
17347560           GLADSTONE                                     97027           Oregon            NEGAM                                               3                  12
17349343           FORT LAUDERDALE                               33304           Florida           NEGAM                                               1                  12
17348290           PRESCOTT VALLEY                               86314           Arizona           NEGAM                                               1                  12
17348614           GLENDALE                                      91214         California          NEGAM                                               1                  12
17348291           LEHIGH ACRES                                  33971           Florida           NEGAM                                               1                  12
17349344           SPRING HILL                                   34606           Florida           NEGAM                                               1                  12
17348615           FONTANA                                       92337         California          NEGAM                                               1                  12
17348616           VAN NUYS                                      91406         California          NEGAM                                               1                  12
17347563           CHICAGO                                       60643          Illinois           NEGAM                                               3                  12
17348293           BUENA PARK                                    90620         California          NEGAM                                               1                  12
17347564           NOGALES                                       85621           Arizona           NEGAM                                               1                  12
17349347           PHOENIX                                       85031           Arizona           NEGAM                                               1                  12
17348294           CALDWELL                                      83605            Idaho            NEGAM                                               1                  12
17347565           DOYLESTOWN                                    18901        Pennsylvania         NEGAM                                               1                  12
17349348           UKIAH                                         95482         California          NEGAM                                               1                  12
17348619           PETALUMA                                      94954         California          NEGAM                                               1                  12
17348295           RENO                                          89506           Nevada            NEGAM                                               1                  12
17347566           PACIFIC                                       63069          Missouri           NEGAM                                               1                  12
17347567           ORLANDO                                       32821           Florida           NEGAM                                               1                  12
17348296           COCONUT GROVE                                 33133           Florida           NEGAM                                               1                  12
17348298           YPSILANTI                                     48198          Michigan           NEGAM                                               1                  12
17350101           PALMYRA                                       22963          Virginia           NEGAM                                               1                  12
17350103           GREELEY                                       80631          Colorado           NEGAM                                               1                  12
17350108           WADDELL                                       85355           Arizona           NEGAM                                               1                  12
17350109           ALGONQUIN                                     60102          Illinois           NEGAM                                               1                  12
17348620           FORT LAUDERDALE                               33315           Florida           NEGAM                                               1                  12
17348621           CITRUS HEIGHTS                                95610         California          NEGAM                                               1                  12
17349350           BROOKLYN                                      11216          New York           NEGAM                                               1                  12
17348622           PACIFICA                                      94044         California          NEGAM                                               1                  12
17349352           LYNWOOD                                       60411          Illinois           NEGAM                                               1                  12
17349353           GARDEN GROVE                                  92843         California          NEGAM                                               1                  12
17349413           WARRINGTON                                    18976        Pennsylvania         NEGAM                                               1                  12
17349090           PHOENIX                                       85050           Arizona           NEGAM                                               1                  12
17348361           SAN BERNARDINO                                92404         California          NEGAM                                               1                  12
17347632           FORT LAUDERDALE                               33304           Florida           NEGAM                                               1                  12
17349091           HERCULES                                      94547         California          NEGAM                                               1                  12
17348362           HANOVER                                       55341          Minnesota          NEGAM                                               1                  12
17349416           NAPLES                                        34117           Florida           NEGAM                                               1                  12
17348363           SAN JOSE                                      95118         California          NEGAM                                               1                  12
17347571           WILDWOOD CREST                                08260         New Jersey          NEGAM                                               1                  12
17349354           MILTON                                        98354         Washington          NEGAM                                               1                  12
17348625           WEST COVINA                                   91792         California          NEGAM                                               1                  12
17349355           HAVERHILL                                     01830        Massachusetts        NEGAM                                               1                  12
17347573           PHILADELPHIA                                  19130        Pennsylvania         NEGAM                                               1                  12
17348626           REDDING                                       96002         California          NEGAM                                               1                  12
17349356           LAUDERHILL                                    33351           Florida           NEGAM                                               1                  12
17347574           HAPPY VALLEY                                  97086           Oregon            NEGAM                                               1                  12
17348627           ATWATER                                       95301         California          NEGAM                                               1                  12
17347575           ESCONDIDO                                     92027         California          NEGAM                                               1                  12
17348628           WENATCHEE                                     98801         Washington          NEGAM                                               1                  12
17349358           SPARKS                                        89431           Nevada            NEGAM                                               1                  12
17348629           TEANECK                                       07666         New Jersey          NEGAM                                               1                  12
17349093           SAN FRANCISCO                                 94124         California          NEGAM                                               1                  12
17348364           CHANDLER                                      85248           Arizona           NEGAM                                               1                  12
17349417           NORTH LAS VEGAS                               89030           Nevada            NEGAM                                               1                  12
17347636           LODI                                          07601         New Jersey          NEGAM                                               1                  12
17349095           WAIPAHU                                       96797           Hawaii            NEGAM                                               1                  12
17349336           ONTARIO                                       91762         California          NEGAM                                               1                  12
17347159           ENCINITAS                                     92024         California          NEGAM                                               6                  12
17348210           MUKILTEO                                      98275         Washington          NEGAM                                               1                  12
17348212           KENT                                          98030         Washington          NEGAM                                               1                  12
17348213           VALLEJO                                       94590         California          NEGAM                                               1                  12
17347554           HEBER CITY                                    84032            Utah             NEGAM                                               1                  12
17348283           CHINO HILLS                                   91709         California          NEGAM                                               1                  12
17348284           RUIDOSO                                       88345         New Mexico          NEGAM                                               1                  12
17348214           SAN MATEO                                     94403         California          NEGAM                                               1                  12
17349337           SOUTH OZONE PARK                              11420          New York           NEGAM                                               1                  12
17347555           EL PASO                                       79924            Texas            NEGAM                                               1                  12
17348215           WAILUKU                                       96793           Hawaii            NEGAM                                               1                  12
17348216           FLOWER MOUND                                  75028            Texas            NEGAM                                               1                  12
17349338           PARRISH                                       34219           Florida           NEGAM                                               1                  12
17348285           GRASS VALLEY                                  95949         California          NEGAM                                               1                  12
17347556           DENVER                                        80229          Colorado           NEGAM                                               1                  12
17348109           MUKILTEO                                      98275         Washington          NEGAM                                               1                  12
17348111           LEHIGH ACRES                                  33972           Florida           NEGAM                                               1                  12
17348112           PLEASANT GROVE                                84062            Utah             NEGAM                                               1                  12
17348114           CALHOUN                                       30701           Georgia           NEGAM                                               1                  12
17348286           LORTON                                        22079          Virginia           NEGAM                                               1                  12
17348115           BERWYN                                        60402          Illinois           NEGAM                                               1                  12
17348117           WEST SACRAMENTO                               95605         California          NEGAM                                               1                  12
17348118           ALTO                                          49302          Michigan           NEGAM                                               1                  12
17348120           LAS VEGAS                                     89108           Nevada            NEGAM                                               1                  12
17348123           CASTRO VALLEY                                 94546         California          NEGAM                                               1                  12
17348125           LONG BEACH                                    90807         California          NEGAM                                               1                  12
17349777           EVERETT                                       98204         Washington          NEGAM                                               1                  12
17347995           CAMPBELLSBURG                                 40011          Kentucky           NEGAM                                               1                  12
17349778           OAKLEY                                        94561         California          NEGAM                                               1                  12
17347996           ROSEMEAD                                      91770         California          NEGAM                                               1                  12
17347997           RAHWAY                                        07065         New Jersey          NEGAM                                               1                  12
17347998           MIAMI                                         33126           Florida           NEGAM                                               1                  12
17349780           NEW YORK                                      10001          New York           NEGAM                                               1                  12
17349781           WESTAMPTON                                    08060         New Jersey          NEGAM                                               1                  12
17349783           PORT SAINT LUCIE                              34984           Florida           NEGAM                                               1                  12
17349786           WINFIELD                                      60190          Illinois           NEGAM                                               1                  12
17349787           SIOUX FALLS                                   57107        South Dakota         NEGAM                                               1                  12
17349789           EL CERRITO                                    94530         California          NEGAM                                               1                  12
17349791           VERO BEACH                                    32963           Florida           NEGAM                                               1                  12
17349794           LITTLETON                                     80126          Colorado           NEGAM                                               1                  12
17349795           DAYTON                                        89403           Nevada            NEGAM                                               1                  12
17349796           MIAMI                                         33175           Florida           NEGAM                                               1                  12
17349798           OLDSMAR                                       34677           Florida           NEGAM                                               1                  12
17347200           PORT RICHEY                                   34668           Florida           NEGAM                                               3                  12
17347202           CHICAGO                                       60628          Illinois           NEGAM                                               3                  12
17347203           OCALA                                         34476           Florida           NEGAM                                               6                  12
17347204           BUCKEYE                                       85326           Arizona           NEGAM                                               3                  12
17347205           ROTONDA WEST                                  33947           Florida           NEGAM                                               1                  12
17347206           PITTSBURG                                     94565         California          NEGAM                                               1                  12
17347208           WEST AUGUSTA                                  24485          Virginia           NEGAM                                               6                  12
17347209           HILTON HEAD ISLAND                            29928       South Carolina        NEGAM                                               2                  12
17347210           NORTH BEND                                    45052            Ohio             NEGAM                                               3                  12
17347211           SANTA BARBARA                                 93105         California          NEGAM                                               3                  12
17347212           HIGHWOOD                                      60040          Illinois           NEGAM                                               1                  12
17347213           HIGHWOOD                                      60040          Illinois           NEGAM                                               1                  12
17347214           PACIFIC PALISADES                             90272         California          NEGAM                                               3                  12
17347216           DALY CITY                                     94015         California          NEGAM                                               1                  12
17347218           PALM COAST                                    32137           Florida           NEGAM                                               6                  12
17347219           OAKLEY                                        94561         California          NEGAM                                               3                  12
17349000           WINCHESTER                                    92596         California          NEGAM                                               1                  12
17347220           PORT WASHINGTON                               11050          New York           NEGAM                                               3                  12
17349003           NATIONAL CITY                                 91950         California          NEGAM                                               1                  12
17347221           GOODYEAR                                      85338           Arizona           NEGAM                                               1                  12
17349004           SAN MARCOS                                    92069         California          NEGAM                                               1                  12
17349005           PLACENTIA                                     92870         California          NEGAM                                               1                  12
17349006           MARYSVILLE                                    98271         Washington          NEGAM                                               1                  12
17347224           PATTERSON                                     95363         California          NEGAM                                               3                  12
17347225           EAST BRUNSWICK                                08816         New Jersey          NEGAM                                               1                  12
17349008           SAN JOSE                                      95123         California          NEGAM                                               1                  12
17347226           LAVEEN                                        85339           Arizona           NEGAM                                               3                  12
17347227           ORLANDO                                       32832           Florida           NEGAM                                               1                  12
17347229           BAY HARBOR ISLANDS                            33154           Florida           NEGAM                                               3                  12
17349012           BESSEMER                                      35022           Alabama           NEGAM                                               1                  12
17347230           HOLLISTER                                     65672          Missouri           NEGAM                                               3                  12
17349013           INMAN                                         29349       South Carolina        NEGAM                                               1                  12
17349014           CASSELBERRY                                   32707           Florida           NEGAM                                               1                  12
17347232           AVENTURA                                      33180           Florida           NEGAM                                               1                  12
17349015           LANHAM                                        20706          Maryland           NEGAM                                               1                  12
17348029           GULF SHORES                                   36542           Alabama           NEGAM                                               1                  12
17347301           JERSEY CITY                                   07302         New Jersey          NEGAM                                               1                  12
17348030           CHICAGO                                       60645          Illinois           NEGAM                                               1                  12
17347302           MIAMI                                         33194           Florida           NEGAM                                               3                  12
17347303           MARGATE                                       33063           Florida           NEGAM                                               3                  12
17348033           CALIFORNIA CITY                               93505         California          NEGAM                                               1                  12
17347304           NAPLES                                        34114           Florida           NEGAM                                               3                  12
17347305           SEATTLE                                       98168         Washington          NEGAM                                               1                  12
17349016           FORT LAUDERDALE                               33308           Florida           NEGAM                                               1                  12
17347235           DUARTE                                        91010         California          NEGAM                                               6                  12
17349018           DOUGLASVILLE                                  30135           Georgia           NEGAM                                               1                  12
17347236           MERCED                                        95348         California          NEGAM                                               3                  12
17349019           CORONA                                        92882         California          NEGAM                                               1                  12
17347237           STOCKTON                                      95206         California          NEGAM                                               6                  12
17347238           CAPE CORAL                                    33990           Florida           NEGAM                                               3                  12
17347239           SELLERSVILLE                                  18960        Pennsylvania         NEGAM                                               3                  12
17349020           NORTH PORT                                    34286           Florida           NEGAM                                               1                  12
17349021           CHESAPEAKE                                    23320          Virginia           NEGAM                                               1                  12
17349022           BEND                                          97702           Oregon            NEGAM                                               1                  12
17347240           HARRISON TOWNSHIP                             48045          Michigan           NEGAM                                               3                  12
17349023           HAYWARD                                       94544         California          NEGAM                                               1                  12
17349024           FORT LAUDERDALE                               33308           Florida           NEGAM                                               1                  12
17347242           PEORIA                                        85382           Arizona           NEGAM                                               1                  12
17347243           CHANDLER                                      85224           Arizona           NEGAM                                               1                  61
17349026           VALLEY VILLAGE                                91607         California          NEGAM                                               1                  12
17347244           WYOMING                                       49519          Michigan           NEGAM                                               3                  12
17349027           APALACHACOLA                                  32320           Florida           NEGAM                                               1                  12
17349028           MERRITT ISLAND                                32952           Florida           NEGAM                                               1                  12
17347246           PHILADELPHIA                                  19134        Pennsylvania         NEGAM                                               3                  12
17347247           NOLENSVILLE                                   37135          Tennessee          NEGAM                                               3                  12
17347248           EL CAJON                                      92020         California          NEGAM                                               6                  12
17347249           WASHINGTON                                    20024    District of Columbia     NEGAM                                               3                  12
17349030           LOS ANGELES                                   90044         California          NEGAM                                               1                  12
17348301           CHICAGO                                       60659          Illinois           NEGAM                                               1                  12
17348302           MARGATE                                       33063           Florida           NEGAM                                               1                  12
17348303           YUBA CITY                                     95991         California          NEGAM                                               1                  12
17349032           CAMARILLO                                     93010         California          NEGAM                                               1                  12
17347250           ANTELOPE                                      95843         California          NEGAM                                               3                  12
17349033           LAKEVILLE                                     55044          Minnesota          NEGAM                                               1                  12
17348304           GYPSUM                                        81637          Colorado           NEGAM                                               1                  12
17347251           NEW BRUNSWICK                                 08901         New Jersey          NEGAM                                               3                  12
17348305           APOPKA                                        32703           Florida           NEGAM                                               1                  12
17347252           PATERSON                                      07501         New Jersey          NEGAM                                               3                  12
17348306           LEHIGH ACRES                                  33971           Florida           NEGAM                                               1                  12
17347253           DELRAY BEACH                                  33483           Florida           NEGAM                                               3                  12
17347981           CORONADO                                      92118         California          NEGAM                                               1                  12
17349763           SCOTTSDALE                                    85251           Arizona           NEGAM                                               1                  12
17347982           NAVARRE                                       32566           Florida           NEGAM                                               1                  12
17347983           RIVERHEAD                                     11901          New York           NEGAM                                               1                  12
17349766           HILLSBORO BEACH                               33062           Florida           NEGAM                                               1                  12
17349767           MADRAS                                        97741           Oregon            NEGAM                                               1                  12
17347985           SAINT HELENA ISLAND                           29920       South Carolina        NEGAM                                               1                  12
17347986           MIAMI                                         33133           Florida           NEGAM                                               1                  12
17349769           PALM DESERT                                   92211         California          NEGAM                                               1                  12
17347987           SAN JACINTO                                   92582         California          NEGAM                                               1                  12
17348307           PHOENIX                                       85042           Arizona           NEGAM                                               1                  12
17347254           FORT LAUDERDALE                               33304           Florida           NEGAM                                               3                  12
17349037           HUNTINGTON STATION                            11746          New York           NEGAM                                               1                  12
17347255           VACAVILLE                                     95687         California          NEGAM                                               3                  12
17349038           COCONUT CREEK                                 33073           Florida           NEGAM                                               1                  12
17347256           SACRAMENTO                                    95819         California          NEGAM                                               3                  12
17348309           ORANGEVALE                                    95662         California          NEGAM                                               1                  12
17349039           MIAMI                                         33143           Florida           NEGAM                                               1                  12
17347257           PISCATAWAY                                    08854         New Jersey          NEGAM                                               1                  12
17347258           LAS VEGAS                                     89148           Nevada            NEGAM                                               1                  12
17348310           RIALTO                                        92376         California          NEGAM                                               1                  12
17348311           MATHER                                        95655         California          NEGAM                                               1                  12
17348312           SANTA CLARA                                   95051         California          NEGAM                                               1                  12
17348313           COCONUT CREEK                                 33073           Florida           NEGAM                                               1                  12
17347260           SIMI VALLEY                                   93065         California          NEGAM                                               1                  12
17348314           LAS VEGAS                                     89148           Nevada            NEGAM                                               1                  12
17349043           WINTER HAVEN                                  33884           Florida           NEGAM                                               1                  12
17347261           SACRAMENTO                                    95819         California          NEGAM                                               3                  12
17348315           VALLEJO                                       94589         California          NEGAM                                               1                  12
17347262           ANCHORAGE                                     99504           Alaska            NEGAM                                               3                  12
17349044           SAN RAMON                                     94582         California          NEGAM                                               1                  12
17348316           PHOENIX                                       85007           Arizona           NEGAM                                               1                  12
17347263           PATTERSON                                     95363         California          NEGAM                                               3                  12
17347264           PATTERSON                                     95363         California          NEGAM                                               3                  12
17347988           OAKLAND                                       94601         California          NEGAM                                               1                  12
17349770           FOSTER CITY                                   94404         California          NEGAM                                               1                  12
17349772           PLYMOUTH                                      48170          Michigan           NEGAM                                               1                  12
17347990           SACRAMENTO                                    95820         California          NEGAM                                               1                  12
17347991           WASHINGTON                                    20002    District of Columbia     NEGAM                                               1                  12
17349775           DOWNERS GROVE                                 60515          Illinois           NEGAM                                               1                  12
17347993           WEST PALM BEACH                               33407           Florida           NEGAM                                               1                  12
17349776           ENTERPRISE                                    97828           Oregon            NEGAM                                               1                  12
17347994           BRENTWOOD                                     94513         California          NEGAM                                               1                  12
17347265           BRIDGEPORT                                    06608         Connecticut         NEGAM                                               3                  12
17348318           SAN JOSE                                      95132         California          NEGAM                                               1                  12
17349048           PEMBROKE PINES                                33025           Florida           NEGAM                                               1                  12
17348319           SAN DIEGO                                     92120         California          NEGAM                                               1                  12
17347266           MOUNT LAUREL                                  08054         New Jersey          NEGAM                                               3                  12
17347267           BRONX                                         10462          New York           NEGAM                                               3                  12
17347268           RENTON                                        98058         Washington          NEGAM                                               6                  12
17347269           ANTIOCH                                       94531         California          NEGAM                                               3                  12
17348320           RIDGEFIELD                                    06877         Connecticut         NEGAM                                               1                  12
17348321           GLENARDEN                                     20706          Maryland           NEGAM                                               1                  12
17348322           SAINT PETERSBURG                              33713           Florida           NEGAM                                               1                  12
17348323           HOLLYWOOD                                     33024           Florida           NEGAM                                               1                  12
17347270           ROSELLE                                       60172          Illinois           NEGAM                                               3                  12
17349053           LAS VEGAS                                     89110           Nevada            NEGAM                                               1                  12
17348324           BOWIE                                         20721          Maryland           NEGAM                                               1                  12
17349054           LONG BEACH                                    90805         California          NEGAM                                               1                  12
17348325           UPTON                                         01568        Massachusetts        NEGAM                                               1                  12
17348326           PHILADELPHIA                                  19149        Pennsylvania         NEGAM                                               1                  12
17349055           EUREKA                                        95503         California          NEGAM                                               1                  12
17347273           NEWARK                                        19711          Delaware           NEGAM                                               3                  12
17349056           SARASOTA                                      34241           Florida           NEGAM                                               1                  12
17347274           SARASOTA                                      34231           Florida           NEGAM                                               3                  12
17349057           HUMBLE                                        77346            Texas            NEGAM                                               1                  12
17347275           RIVERVIEW                                     33569           Florida           NEGAM                                               6                  12
17348328           GLENDALE                                      85308           Arizona           NEGAM                                               1                  12
17349058           NORWALK                                       06854         Connecticut         NEGAM                                               1                  12
17347277           WILMINGTON                                    28405       North Carolina        NEGAM                                               3                  12
17347278           TACOMA                                        98408         Washington          NEGAM                                               6                  12
17347600           PANAMA CITY BEACH                             32413           Florida           NEGAM                                               1                  12
17348330           PORTSMOUTH                                    23704          Virginia           NEGAM                                               1                  12
17348331           CHICAGO                                       60659          Illinois           NEGAM                                               1                  12
17348333           SKOKIE                                        60077          Illinois           NEGAM                                               1                  12
17347604           SCOTTSDALE                                    85255           Arizona           NEGAM                                               1                  12
17347605           SAN BERNARDINO                                92404         California          NEGAM                                               3                  12
17348334           MORGANTON                                     30560           Georgia           NEGAM                                               1                  12
17349063           CLARKSVILLE                                   37043          Tennessee          NEGAM                                               1                  12
17347281           GREELEY                                       80634          Colorado           NEGAM                                               3                  12
17349064           GULFPORT                                      33707           Florida           NEGAM                                               1                  12
17348335           PIKESVILLE                                    21208          Maryland           NEGAM                                               1                  12
17348336           SAN DIEGO                                     92129         California          NEGAM                                               1                  12
17349065           EWA BEACH                                     96706           Hawaii            NEGAM                                               1                  12
17347283           MOUNT DORA                                    32757           Florida           NEGAM                                               6                  12
17348337           PATERSON                                      07504         New Jersey          NEGAM                                               1                  12
17349067           KEYES                                         95328         California          NEGAM                                               1                  12
17348338           ANTIOCH                                       94531         California          NEGAM                                               1                  12
17347285           RIVERSIDE                                     92509         California          NEGAM                                               3                  12
17348339           ELYRIA                                        44035            Ohio             NEGAM                                               1                  12
17349068           LOS ANGELES                                   90025         California          NEGAM                                               1                  12
17347288           CARSON                                        90745         California          NEGAM                                               1                  12
17347289           SEYMOUR                                       47274           Indiana           NEGAM                                               3                  12
17348340           LEHIGH ACRES                                  33936           Florida           NEGAM                                               1                  12
17347611           ORLANDO                                       32828           Florida           NEGAM                                               1                  12
17349070           PLEASANTVILLE                                 08232         New Jersey          NEGAM                                               1                  12
17348341           NORTH LAS VEGAS                               89031           Nevada            NEGAM                                               1                  12
17349071           NAPERVILLE                                    60563          Illinois           NEGAM                                               1                  12
17348342           FORT LAUDERDALE                               33311           Florida           NEGAM                                               1                  12
17347613           VANCOUVER                                     98662         Washington          NEGAM                                               6                  12
17349072           BRENTWOOD                                     20722          Maryland           NEGAM                                               1                  12
17348343           HARRISBURG                                    17112        Pennsylvania         NEGAM                                               1                  12
17347614           TRACY                                         95376         California          NEGAM                                               1                  12
17349073           BROOKINGS                                     57006        South Dakota         NEGAM                                               1                  12
17348345           ORLANDO                                       32801           Florida           NEGAM                                               1                  12
17349074           CAPE CORAL                                    33914           Florida           NEGAM                                               1                  12
17347616           FORT PIERCE                                   34982           Florida           NEGAM                                               1                  12
17347292           FLOWERY BRANCH                                30542           Georgia           NEGAM                                               3                  12
17348346           PHOENIX                                       85043           Arizona           NEGAM                                               1                  12
17347293           HICKSVILLE                                    11801          New York           NEGAM                                               3                  12
17348347           LAKE ZURICH                                   60047          Illinois           NEGAM                                               1                  12
17347294           WILBRAHAM                                     01095        Massachusetts        NEGAM                                               3                  12
17348348           STOCKTON                                      95205         California          NEGAM                                               1                  12
17347295           SUNNY ISLES BEACH                             33160           Florida           NEGAM                                               3                  12
17347619           ELIZABETH                                     07201         New Jersey          NEGAM                                               3                  12
17347296           PATTERSON                                     95363         California          NEGAM                                               3                  12
17348349           BROOKLYN                                      11210          New York           NEGAM                                               1                  12
17349078           LOXAHATCHEE                                   33470           Florida           NEGAM                                               1                  12
17349079           FERNANDINA BEACH                              32034           Florida           NEGAM                                               1                  12
17347297           SAN JOSE                                      95133         California          NEGAM                                               3                  12
17347298           SUFFERN                                       10901          New York           NEGAM                                               3                  12
17349400           HERNANDO                                      34442           Florida           NEGAM                                               1                  12
17349401           MATTHEWS                                      28104       North Carolina        NEGAM                                               1                  12
17349402           SUNRIVER                                      97707           Oregon            NEGAM                                               1                  12
17347620           CHICAGO                                       60651          Illinois           NEGAM                                               1                  12
17347621           MORENO VALLEY                                 92555         California          NEGAM                                               1                  12
17349403           MANASSAS                                      20110          Virginia           NEGAM                                               1                  12
17348351           LOMPOC                                        93436         California          NEGAM                                               1                  12
17349080           ORLANDO                                       32824           Florida           NEGAM                                               1                  12
17348352           SACRAMENTO                                    95824         California          NEGAM                                               1                  12
17347623           GEORGETOWN                                    01833        Massachusetts        NEGAM                                               1                  12
17349081           POMPANO BEACH                                 33060           Florida           NEGAM                                               1                  12
17349406           PINELLAS PARK                                 33781           Florida           NEGAM                                               1                  12
17349082           WOODBRIDGE                                    22192          Virginia           NEGAM                                               1                  12
17348353           SAINT CLOUD                                   34771           Florida           NEGAM                                               1                  12
17349083           HIALEAH                                       33012           Florida           NEGAM                                               1                  12
17348354           BOCA RATON                                    33486           Florida           NEGAM                                               1                  12
17349407           SUNNY ISLES BEACH                             33160           Florida           NEGAM                                               1                  12
17349084           RENTON                                        98058         Washington          NEGAM                                               1                  12
17349409           NEW YORK                                      10023          New York           NEGAM                                               1                  12
17349085           SEMINOLE                                      33772           Florida           NEGAM                                               1                  12
17348356           LORTON                                        22079          Virginia           NEGAM                                               1                  12
17347627           BIG BEAR LAKE                                 92315         California          NEGAM                                               3                  12
17347628           WILTON MANORS                                 33305           Florida           NEGAM                                               1                  12
17348357           LOS ANGELES                                   90002         California          NEGAM                                               1                  12
17348358           ANNAPOLIS                                     21401          Maryland           NEGAM                                               1                  12
17348359           SAN DIEGO                                     92154         California          NEGAM                                               1                  12
17349089           BERKELEY                                      94704         California          NEGAM                                               1                  12
17349497           SHALLOTTE                                     28470       North Carolina        NEGAM                                               1                  12
17348768           OAKLAND                                       94603         California          NEGAM                                               1                  12
17348769           CARMICHAEL                                    95608         California          NEGAM                                               1                  12
17349499           KISSIMMEE                                     34759           Florida           NEGAM                                               1                  12
17349820           ALPHARETTA                                    30005           Georgia           NEGAM                                               1                  12
17349821           SAN PABLO                                     94806         California          NEGAM                                               1                  12
17349822           CORAL GABLES                                  33134           Florida           NEGAM                                               1                  12
17348770           YUBA CITY                                     95991         California          NEGAM                                               1                  12
17348771           RENO                                          89521           Nevada            NEGAM                                               1                  12
17348772           DIXON                                         95620         California          NEGAM                                               1                  12
17349826           SAINT LOUIS                                   63122          Missouri           NEGAM                                               1                  12
17348773           WINTER SPRINGS                                32708           Florida           NEGAM                                               1                  12
17349827           BALTIMORE                                     21214          Maryland           NEGAM                                               1                  12
17348774           LOS ANGELES                                   90043         California          NEGAM                                               1                  12
17349828           MERRITT ISLAND                                32953           Florida           NEGAM                                               1                  12
17348775           CHICAGO                                       60625          Illinois           NEGAM                                               1                  12
17349829           MOUNT VERNON                                  98273         Washington          NEGAM                                               1                  12
17348776           ASHBURN                                       20147          Virginia           NEGAM                                               1                  12
17348777           FALLBROOK                                     92028         California          NEGAM                                               1                  12
17348779           SANTA CRUZ                                    95062         California          NEGAM                                               1                  12
17349830           TEMPE                                         85281           Arizona           NEGAM                                               1                  12
17349831           ALBERTVILLE                                   55301          Minnesota          NEGAM                                               1                  12
17349832           BROOKLYN                                      11235          New York           NEGAM                                               1                  12
17349833           SAN FRANCISCO                                 94112         California          NEGAM                                               1                  12
17348780           RENO                                          89506           Nevada            NEGAM                                               1                  12
17348781           ARLINGTON                                     98223         Washington          NEGAM                                               1                  12
17349835           EUGENE                                        97404           Oregon            NEGAM                                               1                  12
17348782           HUNTINGTON BEACH                              92648         California          NEGAM                                               1                  12
17349836           TACOMA                                        98409         Washington          NEGAM                                               1                  12
17349837           BROOKLYN                                      11234          New York           NEGAM                                               1                  12
17348784           SAN DIEGO                                     92126         California          NEGAM                                               1                  12
17349838           BALDWIN PARK                                  91706         California          NEGAM                                               1                  12
17348785           PAYSON                                        85541           Arizona           NEGAM                                               1                  12
17348786           BEND                                          97701           Oregon            NEGAM                                               1                  12
17349839           BROOKSVILLE                                   34613           Florida           NEGAM                                               1                  12
17348787           SCOTTSDALE                                    85260           Arizona           NEGAM                                               1                  12
17349840           SILVER SPRING                                 20906          Maryland           NEGAM                                               1                  12
17349841           CHICAGO                                       60621          Illinois           NEGAM                                               1                  12
17349842           POMPANO BEACH                                 33060           Florida           NEGAM                                               1                  12
17349843           BROOKLYN                                      11213          New York           NEGAM                                               1                  12
17348790           BAKERSFIELD                                   93308         California          NEGAM                                               1                  12
17348792           RIVERSIDE                                     92508         California          NEGAM                                               1                  12
17348797           OAKLEY                                        94561         California          NEGAM                                               1                  12
17348798           LAHAINA                                       96761           Hawaii            NEGAM                                               1                  12
17348799           PEARL CITY                                    96782           Hawaii            NEGAM                                               1                  12
17349851           CROSS JUNCTION                                22625          Virginia           NEGAM                                               1                  12
17349852           LOGAN                                         84321            Utah             NEGAM                                               1                  12
17349853           SAN RAMON                                     94582         California          NEGAM                                               1                  12
17349855           RIALTO                                        92376         California          NEGAM                                               1                  12
17349857           MIAMI BEACH                                   33139           Florida           NEGAM                                               1                  61
17349862           HIALEAH                                       33015           Florida           NEGAM                                               1                  12
17349864           FONTANA                                       92336         California          NEGAM                                               1                  12
17349899           VALRICO                                       33594           Florida           NEGAM                                               1                  12
17348001           NAPLES                                        34116           Florida           NEGAM                                               1                  12
17348002           BARNEGAT                                      08005         New Jersey          NEGAM                                               2                  12
17348003           LOS ANGELES                                   90036         California          NEGAM                                               1                  12
17348008           PHILADELPHIA                                  19134        Pennsylvania         NEGAM                                               1                  12
17348009           PHILADELPHIA                                  19134        Pennsylvania         NEGAM                                               1                  12
17348011           KISSIMMEE                                     34746           Florida           NEGAM                                               1                  12
17348012           CHARLOTTE                                     28205       North Carolina        NEGAM                                               1                  12
17349869           MORENO VALLEY                                 92553         California          NEGAM                                               1                  12
17349871           LYNBROOK                                      11563          New York           NEGAM                                               1                  12
17349873           DENVER                                        80241          Colorado           NEGAM                                               1                  12
17348013           GAITHERSBURG                                  20879          Maryland           NEGAM                                               1                  12
17348014           FORT MYERS                                    33913           Florida           NEGAM                                               1                  12
17348016           OAKLAND                                       94601         California          NEGAM                                               1                  12
17348018           LAS VEGAS                                     89108           Nevada            NEGAM                                               1                  12
17348019           WAIALUA                                       96791           Hawaii            NEGAM                                               1                  12
17348020           MIAMI BEACH                                   33140           Florida           NEGAM                                               1                  12
17348021           AVENTURA                                      33160           Florida           NEGAM                                               1                  12
17348023           COLONIAL HEIGHTS                              23834          Virginia           NEGAM                                               1                  12
17348024           JACKSONVILLE BEACH                            32250           Florida           NEGAM                                               1                  12
17348025           OCEANSIDE                                     92054         California          NEGAM                                               1                  12
17348026           LOS ANGELES                                   90062         California          NEGAM                                               1                  12
17349875           DEERFIELD BEACH                               33441           Florida           NEGAM                                               1                  12
17349876           MIAMI                                         33032           Florida           NEGAM                                               1                  12
17349877           CORAL SPRINGS                                 33071           Florida           NEGAM                                               1                  12
17349878           WHEATON                                       60187          Illinois           NEGAM                                               1                  12
17349879           NOKESVILLE                                    20181          Virginia           NEGAM                                               1                  12
17349882           CHICAGO                                       60647          Illinois           NEGAM                                               1                  12
17349883           LEHI                                          84043            Utah             NEGAM                                               1                  12
17349884           CHICAGO                                       60641          Illinois           NEGAM                                               1                  12
17349885           MAKAWAO                                       96768           Hawaii            NEGAM                                               1                  12
17349893           ORANGEBURG                                    29115       South Carolina        NEGAM                                               1                  12
17349896           RIALTO                                        92376         California          NEGAM                                               1                  12
17347125           LOUISVILLE                                    40209          Kentucky           NEGAM                                               6                  12
17347126           LOUISVILLE                                    40215          Kentucky           NEGAM                                               6                  12
17347127           LOUISVILLE                                    40216          Kentucky           NEGAM                                               6                  12
17347128           WHITE LAKE                                    48386          Michigan           NEGAM                                               6                  12
17348738           VALLEJO                                       94590         California          NEGAM                                               1                  12
17347685           LOS ANGELES                                   90025         California          NEGAM                                               1                  12
17349468           ROSEMOUNT                                     55068          Minnesota          NEGAM                                               1                  12
17347686           ANAHEIM                                       92807         California          NEGAM                                               1                  12
17348740           ROSEBURG                                      97470           Oregon            NEGAM                                               1                  12
17349470           PHOENIX                                       85032           Arizona           NEGAM                                               1                  12
17349471           OAKLAND PARK                                  33311           Florida           NEGAM                                               1                  12
17349953           MIAMI                                         33174           Florida           NEGAM                                               1                  12
17349954           MIAMI                                         33155           Florida           NEGAM                                               1                  12
17349959           VALLEJO                                       94589         California          NEGAM                                               1                  12
17349962           WESTON                                        33326           Florida           NEGAM                                               1                  12
17349964           VIRGINIA BEACH                                23464          Virginia           NEGAM                                               1                  12
17347129           SALISBURY                                     28146       North Carolina        NEGAM                                               1                  12
17347130           GLEN HEAD                                     11545          New York           NEGAM                                               6                  12
17348743           PHOENIX                                       85020           Arizona           NEGAM                                               1                  12
17347690           CHICAGO                                       60647          Illinois           NEGAM                                               1                  12
17349472           PARKLAND                                      33067           Florida           NEGAM                                               1                  12
17349473           CARSON                                        90745         California          NEGAM                                               1                  12
17347691           RENO                                          89506           Nevada            NEGAM                                               1                  12
17348744           HAYWARD                                       94544         California          NEGAM                                               1                  12
17349474           CHESTER                                       23831          Virginia           NEGAM                                               1                  12
17347692           RICHMOND                                      94804         California          NEGAM                                               1                  12
17349475           SCOTTS VALLEY                                 95066         California          NEGAM                                               1                  12
17347694           SARASOTA                                      34242           Florida           NEGAM                                               1                  12
17349476           HIALEAH GARDENS                               33018           Florida           NEGAM                                               1                  12
17348747           GARDENA                                       90247         California          NEGAM                                               1                  12
17349477           JACKSON HEIGHTS                               11369          New York           NEGAM                                               1                  12
17347697           POTTSTOWN                                     19464        Pennsylvania         NEGAM                                               1                  12
17349479           WEST PALM BEACH                               33405           Florida           NEGAM                                               1                  12
17349800           LAS VEGAS                                     89149           Nevada            NEGAM                                               1                  12
17349801           OXNARD                                        93033         California          NEGAM                                               1                  12
17349802           ARBUCKLE                                      95912         California          NEGAM                                               1                  12
17348750           ROCKVILLE CENTRE                              11570          New York           NEGAM                                               1                  12
17349804           MIAMI                                         33185           Florida           NEGAM                                               1                  12
17349480           MURRIETA                                      92563         California          NEGAM                                               1                  12
17347131           LOS ANGELES                                   90062         California          NEGAM                                               6                  12
17347132           PEMBROKE PINES                                33027           Florida           NEGAM                                               6                  12
17347133           BROOKLYN                                      11207          New York           NEGAM                                               3                  12
17347134           MIRAMAR                                       33029           Florida           NEGAM                                               6                  12
17347135           LONG BEACH                                    90813         California          NEGAM                                               6                  12
17347138           OAKLAND                                       94603         California          NEGAM                                               6                  12
17347140           PALM BAY                                      32908           Florida           NEGAM                                               1                  12
17347142           HIDDEN HILLS                                  91302         California          NEGAM                                               1                  12
17347143           HONOLULU                                      96817           Hawaii            NEGAM                                               1                  12
17349968           LOS ANGELES                                   90048         California          NEGAM                                               1                  12
17349971           MIAMI                                         33179           Florida           NEGAM                                               1                  12
17349974           SOUTH BOSTON                                  02127        Massachusetts        NEGAM                                               1                  12
17349978           MIAMI                                         33179           Florida           NEGAM                                               1                  61
17347548           SEASIDE                                       97138           Oregon            NEGAM                                               1                  12
17349982           AVENTURA                                      33180           Florida           NEGAM                                               1                  12
17349983           HONOLULU                                      96816           Hawaii            NEGAM                                               1                  12
17349988           MIAMI                                         33126           Florida           NEGAM                                               1                  12
17349992           CHESAPEAKE                                    23323          Virginia           NEGAM                                               1                  12
17349995           DAYTONA BEACH                                 32118           Florida           NEGAM                                               1                  12
17349996           VERNAL                                        84078            Utah             NEGAM                                               1                  12
17348751           DORAL                                         33178           Florida           NEGAM                                               1                  12
17348752           DELRAY BEACH                                  33483           Florida           NEGAM                                               1                  12
17349805           KINGMAN                                       86409           Arizona           NEGAM                                               1                  12
17349481           DAVIE                                         33314           Florida           NEGAM                                               1                  12
17349806           MANASSAS                                      20109          Virginia           NEGAM                                               1                  12
17349482           RESEDA                                        91335         California          NEGAM                                               1                  12
17348753           HIGHLAND PARK                                 60035          Illinois           NEGAM                                               1                  12
17349483           FULTON                                        95439         California          NEGAM                                               1                  12
17349807           GARDENA                                       90249         California          NEGAM                                               1                  12
17348754           FALLS CHURCH                                  22041          Virginia           NEGAM                                               1                  12
17349808           WILMINGTON                                    28409       North Carolina        NEGAM                                               1                  12
17348755           PUNTA GORDA                                   33950           Florida           NEGAM                                               1                  12
17348756           LAKE ELSINORE                                 92530         California          NEGAM                                               1                  12
17349809           BELLINGHAM                                    98229         Washington          NEGAM                                               1                  12
17349485           LAS VEGAS                                     89139           Nevada            NEGAM                                               1                  12
17348100           NAPA                                          94559         California          NEGAM                                               1                  12
17348101           DAYTON                                        89403           Nevada            NEGAM                                               1                  12
17348102           PORT CLINTON                                  43452            Ohio             NEGAM                                               1                  12
17347145           CONCORD                                       28027       North Carolina        NEGAM                                               3                  12
17347146           CIRCLE PINES                                  55014          Minnesota          NEGAM                                               6                  12
17347147           FOX ISLAND                                    98333         Washington          NEGAM                                               6                  12
17347148           WARRENTON                                     20186          Virginia           NEGAM                                               6                  12
17347149           MERCED                                        95348         California          NEGAM                                               3                  12
17348600           DULUTH                                        30097           Georgia           NEGAM                                               1                  12
17348201           MORRIS                                        60450          Illinois           NEGAM                                               1                  12
17348202           PHARR                                         78577            Texas            NEGAM                                               1                  12
17348203           PHARR                                         78577            Texas            NEGAM                                               1                  12
17347150           CAREFREE                                      85377           Arizona           NEGAM                                               6                  12
17348204           NAPLES                                        34114           Florida           NEGAM                                               1                  12
17347152           SARALAND                                      36571           Alabama           NEGAM                                               3                  12
17348205           PHARR                                         78577            Texas            NEGAM                                               1                  12
17348206           FRESNO                                        93702         California          NEGAM                                               1                  12
17347153           FLORISSANT                                    63034          Missouri           NEGAM                                               1                  12
17347154           MOUNTAIN VILLAGE                              81435          Colorado           NEGAM                                               1                  12
17348207           KOLOA                                         96756           Hawaii            NEGAM                                               1                  12
17348209           CHICAGO                                       60651          Illinois           NEGAM                                               1                  12
17348601           SEATAC                                        98198         Washington          NEGAM                                               1                  12
17349331           NAPLES                                        34103           Florida           NEGAM                                               1                  12
17348602           BEND                                          97702           Oregon            NEGAM                                               1                  12
17349332           RIVIERA BEACH                                 33404           Florida           NEGAM                                               1                  12
17349333           LADY LAKE                                     32159           Florida           NEGAM                                               1                  12
17348604           HOMESTEAD                                     33033           Florida           NEGAM                                               1                  12
17348281           RICHMOND                                      94804         California          NEGAM                                               1                  12
17347552           COLUMBUS                                      43223            Ohio             NEGAM                                               1                  12
17348605           PALM COAST                                    32137           Florida           NEGAM                                               1                  12
17347158           WILMINGTON                                    28411       North Carolina        NEGAM                                               6                  12
17349486           CHICAGO                                       60622          Illinois           NEGAM                                               1                  12
17348757           AVONDALE                                      85323           Arizona           NEGAM                                               1                  12
17348758           CANTONMENT                                    32533           Florida           NEGAM                                               1                  12
17349487           KISSIMMEE                                     34759           Florida           NEGAM                                               1                  12
17348759           EVERETT                                       02149        Massachusetts        NEGAM                                               1                  12
17349488           LAKEWOOD                                      90712         California          NEGAM                                               1                  61
17349811           NEW MILFORD                                   07646         New Jersey          NEGAM                                               1                  12
17349812           OCEANSIDE                                     92056         California          NEGAM                                               1                  12
17349813           SACRAMENTO                                    95817         California          NEGAM                                               1                  12
17349814           GROVEPORT                                     43125            Ohio             NEGAM                                               1                  12
17348761           LYNNWOOD                                      98037         Washington          NEGAM                                               1                  12
17349815           PHOENIX                                       85004           Arizona           NEGAM                                               1                  12
17348762           DAYTONA BEACH                                 32118           Florida           NEGAM                                               1                  12
17349491           CHICORA                                       16025        Pennsylvania         NEGAM                                               1                  12
17348764           PUYALLUP                                      98373         Washington          NEGAM                                               1                  12
17349817           FRONT ROYAL                                   22630          Virginia           NEGAM                                               1                  12
17349818           SANTA ROSA                                    95401         California          NEGAM                                               1                  12
17349494           FORT LAUDERDALE                               33315           Florida           NEGAM                                               1                  12
17349819           STAR TANNERY                                  22654          Virginia           NEGAM                                               1                  12
17349495           VENTURA                                       93004         California          NEGAM                                               1                  12
17348767           CENTRAL ISLIP                                 11722          New York           NEGAM                                               1                  12
17350199           PORT SAINT LUCIE                              34984           Florida           NEGAM                                               1                  12
17349760           NORFOLK                                       23513          Virginia           NEGAM                                               1                  12
17349761           PHOENIX                                       85041           Arizona           NEGAM                                               1                  12
17348270           WALLA WALLA                                   99362         Washington          NEGAM                                               1                  12
17347541           SOUTH SAN FRANCISCO                           94080         California          NEGAM                                               1                  12
17349324           MERRICK                                       11566          New York           NEGAM                                               1                  12
17348271           WALLA WALLA                                   99362         Washington          NEGAM                                               1                  12
17347544           DALLAS                                        75240            Texas            NEGAM                                               1                  12
17348273           HIALEAH                                       33013           Florida           NEGAM                                               1                  12
17348974           QUEEN CREEK                                   85243           Arizona           NEGAM                                               1                  12
17348975           BEAUMONT                                      92223         California          NEGAM                                               1                  12
17348976           LOS ANGELES                                   90042         California          NEGAM                                               1                  12
17348978           SAN BERNARDINO                                92407         California          NEGAM                                               1                  12
17348979           GIG HARBOR                                    98329         Washington          NEGAM                                               1                  12
17348980           MIDDLETOWN                                    19709          Delaware           NEGAM                                               1                  12
17348982           GLENDALE                                      85305           Arizona           NEGAM                                               1                  12
17348983           VICTORVILLE                                   92392         California          NEGAM                                               1                  12
17348984           SAN DIEGO                                     92110         California          NEGAM                                               1                  12
17348986           HEWITT                                        07421         New Jersey          NEGAM                                               1                  12
17348988           TACOMA                                        98418         Washington          NEGAM                                               1                  12
17348992           WEST PALM BEACH                               33417           Florida           NEGAM                                               1                  12
17348993           BERKELEY                                      94710         California          NEGAM                                               1                  12
17348995           COOL                                          95614         California          NEGAM                                               1                  12
17348996           MIAMI                                         33015           Florida           NEGAM                                               1                  12
17348274           SPRING VALLEY                                 91977         California          NEGAM                                               1                  12
17347545           FIELDSBORO                                    08505         New Jersey          NEGAM                                               1                  12
17348999           RIO RANCHO                                    87124         New Mexico          NEGAM                                               1                  12
17347110           EVANS                                         30809           Georgia           NEGAM                                               1                  12
17347111           NEW YORK                                      10027          New York           NEGAM                                               1                  12
17347115           WEST PALM BEACH                               33407           Florida           NEGAM                                               1                  12
17347116           CORAL GABLES                                  33134           Florida           NEGAM                                               1                  12
17347117           NEW YORK                                      10022          New York           NEGAM                                               1                  12
17347118           MIAMI                                         33193           Florida           NEGAM                                               6                  12
17347120           CARY                                          27518       North Carolina        NEGAM                                               3                  12
17347122           MANTECA                                       95337         California          NEGAM                                               6                  12
17347123           ROCKVILLE                                     20853          Maryland           NEGAM                                               6                  12
17347124           LOUISVILLE                                    40203          Kentucky           NEGAM                                               6                  12
17348896           COCONUT CREEK                                 33073           Florida           NEGAM                                               1                  12
17348897           ROHNERT PARK                                  94928         California          NEGAM                                               1                  12
17348898           PEMBROKE PINES                                33024           Florida           NEGAM                                               1                  12
17348899           PHOENIX                                       85024           Arizona           NEGAM                                               1                  12
17349950           BEND                                          97702           Oregon            NEGAM                                               1                  12
17349327           PHOENIX                                       85048           Arizona           NEGAM                                               1                  12
17349328           SUN CITY WEST                                 85375           Arizona           NEGAM                                               1                  12
17349329           NAPLES                                        34108           Florida           NEGAM                                               1                  12
17348277           CULPEPER                                      22701          Virginia           NEGAM                                               1                  12
17349952           EVERETT                                       98204         Washington          NEGAM                                               1                  12
17348846           PORTLAND                                      97236           Oregon            NEGAM                                               1                  12
17349575           NAPLES                                        34120           Florida           NEGAM                                               1                  12
17347794           COLTON                                        92324         California          NEGAM                                               1                  12
17348927           ROMULUS                                       48174          Michigan           NEGAM                                               1                  12
17349656           WINDSOR                                       95492         California          NEGAM                                               1                  12
17347875           VILLAS                                        08251         New Jersey          NEGAM                                               2                  12
17348928           ANTHEM                                        85086           Arizona           NEGAM                                               1                  12
17348929           AVENTURA                                      33180           Florida           NEGAM                                               1                  12
17347876           KENT                                          98042         Washington          NEGAM                                               1                  12
17349659           SUNNY ISLES BEACH                             33160           Florida           NEGAM                                               1                  12
17347877           LOS ANGELES                                   91607         California          NEGAM                                               1                  12
17347878           HAGERSTOWN                                    21742          Maryland           NEGAM                                               1                  12
17349576           SARASOTA                                      34234           Florida           NEGAM                                               1                  12
17348848           HOLLYWOOD                                     33019           Florida           NEGAM                                               1                  12
17349902           ALEXANDRIA                                    22310          Virginia           NEGAM                                               1                  12
17348850           TUSTIN                                        92780         California          NEGAM                                               1                  12
17348851           MANTECA                                       95337         California          NEGAM                                               1                  12
17349580           MONTEREY                                      93940         California          NEGAM                                               1                  12
17349581           HESPERIA                                      92345         California          NEGAM                                               1                  12
17348854           BONNEY LAKE                                   98391         Washington          NEGAM                                               1                  12
17349583           FEDERAL WAY                                   98003         Washington          NEGAM                                               1                  12
17349907           LAS VEGAS                                     89145           Nevada            NEGAM                                               1                  12
17350090           SICKLERVILLE                                  08081         New Jersey          NEGAM                                               1                  12
17349584           MARYSVILLE                                    98271         Washington          NEGAM                                               1                  12
17350093           NORTH BABYLON                                 11703          New York           NEGAM                                               1                  12
17350095           OCEANSIDE                                     92054         California          NEGAM                                               1                  12
17350096           PONCE INLET                                   32127           Florida           NEGAM                                               1                  12
17350098           FORT LAUDERDALE                               33311           Florida           NEGAM                                               1                  12
17350099           GAINESVILLE                                   32607           Florida           NEGAM                                               1                  12
17348930           LONG BEACH                                    90802         California          NEGAM                                               1                  12
17349585           WIND GAP                                      18091        Pennsylvania         NEGAM                                               1                  12
17349909           PLACENTIA                                     92870         California          NEGAM                                               1                  12
17348857           LEXINGTON                                     24450          Virginia           NEGAM                                               1                  12
17348858           SARASOTA                                      34235           Florida           NEGAM                                               1                  12
17348859           WHEATLEY HEIGHTS                              11798          New York           NEGAM                                               1                  12
17349588           FEDERAL WAY                                   98023         Washington          NEGAM                                               1                  12
17349589           OCEANSIDE                                     92054         California          NEGAM                                               1                  12
17348860           WASHINGTON                                    20015    District of Columbia     NEGAM                                               1                  12
17349590           RIVERSIDE                                     92508         California          NEGAM                                               1                  12
17349591           PUYALLUP                                      98372         Washington          NEGAM                                               1                  12
17348863           MIAMI                                         33137           Florida           NEGAM                                               1                  12
17349592           DISCOVERY BAY                                 94514         California          NEGAM                                               1                  12
17349593           EL CAJON                                      92020         California          NEGAM                                               1                  12
17349917           VICTORVILLE                                   92392         California          NEGAM                                               1                  12
17348864           NAPLES                                        34114           Florida           NEGAM                                               1                  12
17348865           SAN DIEGO                                     92120         California          NEGAM                                               1                  12
17349594           PALM BEACH GARDENS                            33410           Florida           NEGAM                                               1                  12
17349595           OAKLAND PARK                                  33334           Florida           NEGAM                                               1                  12
17349596           INDIAN SHORES                                 33785           Florida           NEGAM                                               1                  12
17348867           ELGIN                                         60120          Illinois           NEGAM                                               1                  12
17349597           SEMINOLE                                      36574           Alabama           NEGAM                                               1                  12
17348869           GREENBELT                                     20770          Maryland           NEGAM                                               1                  12
17349598           GULF BREEZE                                   32563           Florida           NEGAM                                               1                  12
17349599           DEERFIELD BEACH                               33442           Florida           NEGAM                                               1                  12
17348870           FAIRFAX STATION                               22039          Virginia           NEGAM                                               1                  12
17348873           LAKELAND                                      33813           Florida           NEGAM                                               1                  12
17349926           SUNSET BEACH                                  28468       North Carolina        NEGAM                                               1                  12
17349927           BOKEELIA                                      33922           Florida           NEGAM                                               1                  12
17349929           LOS ANGELES                                   90047         California          NEGAM                                               1                  12
17348877           SNOHOMISH                                     98296         Washington          NEGAM                                               1                  12
17348878           VENTURA                                       93003         California          NEGAM                                               1                  12
17348879           KISSIMMEE                                     34759           Florida           NEGAM                                               1                  12
17349933           NORTH MIAMI BEACH                             33179           Florida           NEGAM                                               1                  12
17348882           RICHMOND                                      23221          Virginia           NEGAM                                               1                  12
17349935           MIAMI                                         33157           Florida           NEGAM                                               1                  12
17348883           LONG BEACH                                    90806         California          NEGAM                                               1                  12
17348884           LAS VEGAS                                     89123           Nevada            NEGAM                                               1                  12
17348885           INDIAN WELLS                                  92210         California          NEGAM                                               1                  12
17349939           BROOMFIELD                                    80020          Colorado           NEGAM                                               1                  12
17349660           SAN BERNARDINO                                92404         California          NEGAM                                               1                  12
17349661           KIRKLAND                                      98034         Washington          NEGAM                                               1                  12
17348932           INDEPENDENCE                                  64050          Missouri           NEGAM                                               1                  12
17347674           MOAB                                          84532            Utah             NEGAM                                               1                  12
17349457           ESTERO                                        33928           Florida           NEGAM                                               1                  12
17347675           EMERYVILLE                                    94608         California          NEGAM                                               1                  12
17349458           MONROE                                        98272         Washington          NEGAM                                               1                  12
17347676           SAVANNAH                                      31410           Georgia           NEGAM                                               1                  12
17347677           CHANDLER                                      85249           Arizona           NEGAM                                               1                  12
17349459           LAS VEGAS                                     89138           Nevada            NEGAM                                               1                  12
17347678           BROOKLYN                                      11238          New York           NEGAM                                               3                  12
17348730           KISSIMMEE                                     34759           Florida           NEGAM                                               1                  12
17349460           OGDEN                                         84401            Utah             NEGAM                                               1                  12
17348732           LAKELAND                                      33813           Florida           NEGAM                                               1                  12
17348888           PHOENIX                                       85085           Arizona           NEGAM                                               1                  12
17348889           BRIGANTINE                                    08203         New Jersey          NEGAM                                               1                  12
17349942           SILVER SPRING                                 20903          Maryland           NEGAM                                               1                  12
17348933           PALMYRA                                       22963          Virginia           NEGAM                                               1                  12
17349662           SAN FRANCISCO                                 94131         California          NEGAM                                               1                  12
17349663           HUNTINGTON BEACH                              92648         California          NEGAM                                               1                  12
17347881           BEAR                                          19701          Delaware           NEGAM                                               1                  12
17348934           MIAMI BEACH                                   33139           Florida           NEGAM                                               1                  12
17348935           CHICO                                         95973         California          NEGAM                                               1                  12
17348936           BEAUMONT                                      92223         California          NEGAM                                               1                  12
17349665           VICTORVILLE                                   92392         California          NEGAM                                               1                  12
17348937           HERNDON                                       20170          Virginia           NEGAM                                               1                  12
17347884           CHICAGO                                       60639          Illinois           NEGAM                                               1                  12
17349666           BAKERSFIELD                                   93313         California          NEGAM                                               1                  12
17349667           ATASCADERO                                    93422         California          NEGAM                                               1                  12
17347886           SARASOTA                                      34231           Florida           NEGAM                                               1                  12
17349668           LATHROP                                       95330         California          NEGAM                                               1                  12
17349669           PAHRUMP                                       89048           Nevada            NEGAM                                               1                  12
17349678           VIRGINIA BEACH                                23464          Virginia           NEGAM                                               1                  12
17347897           SILVERDALE                                    98383         Washington          NEGAM                                               1                  12
17348950           LAS VEGAS                                     89108           Nevada            NEGAM                                               1                  12
17348951           PORTLAND                                      97266           Oregon            NEGAM                                               1                  12
17349680           SAINT AUGUSTINE                               32086           Florida           NEGAM                                               1                  12
17348953           MARGATE                                       33063           Florida           NEGAM                                               1                  12
17349683           THOUSAND OAKS                                 91320         California          NEGAM                                               1                  12
17349685           BEND                                          97701           Oregon            NEGAM                                               1                  12
17348958           DUBLIN                                        94568         California          NEGAM                                               1                  12
17348959           SAINT CLOUD                                   34769           Florida           NEGAM                                               1                  12
17349688           PHOENIX                                       85015           Arizona           NEGAM                                               1                  12
17349689           CHICO                                         95973         California          NEGAM                                               1                  12
17348961           OLYMPIA                                       98501         Washington          NEGAM                                               1                  12
17349690           PATERSON                                      07504         New Jersey          NEGAM                                               1                  12
17348962           CLEARLAKE                                     95422         California          NEGAM                                               1                  12
17349691           LONG BEACH                                    90805         California          NEGAM                                               1                  12
17348963           LAKE WORTH                                    33467           Florida           NEGAM                                               1                  12
17347889           MIAMI                                         33150           Florida           NEGAM                                               1                  12
17348940           APTOS                                         95003         California          NEGAM                                               1                  12
17348941           LOCUST GROVE                                  22508          Virginia           NEGAM                                               1                  12
17349670           WEBSTER                                       01570        Massachusetts        NEGAM                                               1                  12
17348942           COLTON                                        92324         California          NEGAM                                               1                  12
17349671           OCEAN CITY                                    21842          Maryland           NEGAM                                               1                  12
17349672           YUCAIPA                                       92399         California          NEGAM                                               1                  12
17349693           DUNDALK                                       21222          Maryland           NEGAM                                               1                  12
17348965           VACAVILLE                                     95687         California          NEGAM                                               1                  12
17349694           HORSHAM                                       19044        Pennsylvania         NEGAM                                               1                  12
17349695           LAKE FOREST                                   92610         California          NEGAM                                               1                  12
17348967           WEST SACRAMENTO                               95691         California          NEGAM                                               1                  12
17349696           CLEARWATER                                    33765           Florida           NEGAM                                               1                  12
17349697           PLANTATION                                    33323           Florida           NEGAM                                               1                  12
17348968           PASSAIC                                       07055         New Jersey          NEGAM                                               1                  12
17348969           SAN PABLO                                     94806         California          NEGAM                                               1                  12
17349699           SARATOGA SPRINGS                              84045            Utah             NEGAM                                               1                  12
17348970           BRENTWOOD                                     94513         California          NEGAM                                               1                  12
17348972           RICHMOND                                      94803         California          NEGAM                                               1                  12
17348396           ROCKLAND                                      02370        Massachusetts        NEGAM                                               1                  12
17347668           VAN NUYS                                      91406         California          NEGAM                                               1                  12
17348397           BRICK                                         08723         New Jersey          NEGAM                                               1                  12
17348398           POULSBO                                       98370         Washington          NEGAM                                               1                  12
17347669           DUBLIN                                        94568         California          NEGAM                                               1                  12
17348399           MADISON HEIGHTS                               24572          Virginia           NEGAM                                               1                  12
17348943           ROYERSFORD                                    19468        Pennsylvania         NEGAM                                               1                  12
17348944           MIAMI GARDENS                                 33054           Florida           NEGAM                                               1                  12
17347891           RIDGEWOOD                                     11385          New York           NEGAM                                               1                  12
17349673           RALEIGH                                       27616       North Carolina        NEGAM                                               1                  12
17347892           MARICOPA                                      85239           Arizona           NEGAM                                               1                  12
17348946           ORTING                                        98360         Washington          NEGAM                                               1                  12
17347894           MIAMI                                         33142           Florida           NEGAM                                               1                  12
17349676           DELRAY BEACH                                  33484           Florida           NEGAM                                               1                  12
17349677           FRESNO                                        93722         California          NEGAM                                               1                  12
17348949           BOYNTON BEACH                                 33426           Florida           NEGAM                                               1                  12
17347896           CHICAGO                                       60614          Illinois           NEGAM                                               1                  12
17348720           GIG HARBOR                                    98329         Washington          NEGAM                                               1                  12
17349450           OAKLAND                                       94605         California          NEGAM                                               1                  12
17349451           LYNDEN                                        98264         Washington          NEGAM                                               1                  12
17348723           LAS VEGAS                                     89156           Nevada            NEGAM                                               1                  12
17349462           POMPANO BEACH                                 33060           Florida           NEGAM                                               1                  12
17349463           MIRAMAR                                       33027           Florida           NEGAM                                               1                  12
17347681           QUILCENE                                      98376         Washington          NEGAM                                               1                  12
17349464           SAINT CLOUD                                   34772           Florida           NEGAM                                               1                  12
17347682           JERSEY CITY                                   07304         New Jersey          NEGAM                                               1                  12
17348735           BEDFORD                                       44146            Ohio             NEGAM                                               1                  12
17349465           CHARLESTOWN                                   02813        Rhode Island         NEGAM                                               1                  12
17348736           MIDDLE RIVER                                  21220          Maryland           NEGAM                                               1                  12
17347684           TAMPA                                         33610           Florida           NEGAM                                               1                  12
17349466           JUPITER                                       33458           Florida           NEGAM                                               1                  12
17348737           PINELLAS PARK                                 33782           Florida           NEGAM                                               1                  12
17349467           LONG BEACH                                    90807         California          NEGAM                                               1                  12
17347670           PALM CITY                                     34990           Florida           NEGAM                                               1                  12
17349453           EVERETT                                       98201         Washington          NEGAM                                               1                  12
17348724           LA MIRADA                                     90638         California          NEGAM                                               1                  12
17347671           NORTH HIGHLANDS                               95660         California          NEGAM                                               1                  12
17349454           GYPSUM                                        81637          Colorado           NEGAM                                               1                  12
17348725           VACAVILLE                                     95688         California          NEGAM                                               1                  12
17349455           KIRKLAND                                      98033         Washington          NEGAM                                               1                  12
17348726           MANDEVILLE                                    70471          Louisiana          NEGAM                                               1                  12
17347673           EPWORTH                                       30541           Georgia           NEGAM                                               1                  12
17349456           BREMERTON                                     98310         Washington          NEGAM                                               1                  12
17348727           REDWOOD CITY                                  94063         California          NEGAM                                               1                  12
17350196           RENTON                                        98056         Washington          NEGAM                                               1                  12
17350197           YARMOUTH PORT                                 02675        Massachusetts        NEGAM                                               1                  12
17348478           CAMARILLO                                     93010         California          NEGAM                                               1                  12
17347749           TACOMA                                        98405         Washington          NEGAM                                               1                  12
17348479           PRESCOTT                                      86305           Arizona           NEGAM                                               1                  12
17348800           BUCKEYE                                       85326           Arizona           NEGAM                                               1                  12
17348801           BONNEY LAKE                                   98391         Washington          NEGAM                                               1                  12
17349530           WASHINGTON                                    20011    District of Columbia     NEGAM                                               1                  12
17348802           ROSWELL                                       30075           Georgia           NEGAM                                               1                  12
17349531           GOLDEN BEACH                                  33160           Florida           NEGAM                                               1                  12
17348480           PERRIS                                        92570         California          NEGAM                                               1                  12
17348804           WESTMINSTER                                   21158          Maryland           NEGAM                                               1                  12
17347752           INDIAN HEAD                                   20640          Maryland           NEGAM                                               1                  12
17348481           WOODBRIDGE                                    22191          Virginia           NEGAM                                               1                  12
17348805           WASHINGTON                                    20001    District of Columbia     NEGAM                                               1                  12
17348806           BOYNTON BEACH                                 33426           Florida           NEGAM                                               1                  12
17348483           KENT                                          98031         Washington          NEGAM                                               1                  12
17348807           HAMPTON BAYS                                  11946          New York           NEGAM                                               1                  12
17349536           HAYWARD                                       94544         California          NEGAM                                               1                  12
17348484           MARICOPA                                      85239           Arizona           NEGAM                                               1                  12
17348808           CARY                                          27519       North Carolina        NEGAM                                               1                  12
17347755           NORFOLK                                       23503          Virginia           NEGAM                                               1                  12
17348485           MARICOPA                                      85239           Arizona           NEGAM                                               1                  12
17348809           ORANGE CITY                                   32763           Florida           NEGAM                                               1                  12
17349539           BOYNTON BEACH                                 33426           Florida           NEGAM                                               1                  12
17348486           ALBANY                                        97322           Oregon            NEGAM                                               1                  12
17348487           MIDDLETOWN                                    07748         New Jersey          NEGAM                                               1                  12
17347759           DENVER                                        80207          Colorado           NEGAM                                               1                  12
17348489           GILBERT                                       85234           Arizona           NEGAM                                               1                  12
17348811           CAMERON PARK                                  95682         California          NEGAM                                               1                  12
17349540           GALLOWAY                                      08205         New Jersey          NEGAM                                               1                  12
17348449           KEYSTONE HEIGHTS                              32656           Florida           NEGAM                                               1                  12
17349179           CHICAGO                                       60634          Illinois           NEGAM                                               1                  12
17347398           HENDERSON                                     89015           Nevada            NEGAM                                               3                  12
17347399           MYRTLE BEACH                                  29572       South Carolina        NEGAM                                               3                  12
17349500           EDEN                                          84310            Utah             NEGAM                                               1                  12
17349501           SANTA CLARA                                   95051         California          NEGAM                                               1                  12
17348915           RED BLUFF                                     96080         California          NEGAM                                               1                  12
17347863           LOS ANGELES                                   90059         California          NEGAM                                               1                  12
17348592           AUSTIN                                        78758            Texas            NEGAM                                               1                  12
17349646           SPANAWAY                                      98387         Washington          NEGAM                                               1                  12
17348918           SMYRNA                                        30082           Georgia           NEGAM                                               1                  12
17349502           ROCKLIN                                       95765         California          NEGAM                                               1                  12
17347721           FONTANA                                       92336         California          NEGAM                                               1                  12
17348451           HAYWARD                                       94544         California          NEGAM                                               1                  12
17349180           LOXAHATCHEE                                   33470           Florida           NEGAM                                               1                  12
17349504           ROCKLIN                                       95765         California          NEGAM                                               1                  12
17349181           BROOKLYN                                      11230          New York           NEGAM                                               1                  12
17349505           POMPANO BEACH                                 33064           Florida           NEGAM                                               1                  12
17348452           RIVERSIDE                                     92509         California          NEGAM                                               1                  12
17348453           ROCKVILLE                                     20852          Maryland           NEGAM                                               1                  12
17347724           CAMAS                                         98607         Washington          NEGAM                                               1                  12
17349506           JOHNS ISLAND                                  29455       South Carolina        NEGAM                                               1                  12
17349182           OCALA                                         34480           Florida           NEGAM                                               1                  12
17347725           SAN JOSE                                      95123         California          NEGAM                                               1                  12
17349183           JOPPA                                         21085          Maryland           NEGAM                                               1                  12
17348454           CHANDLER                                      85249           Arizona           NEGAM                                               1                  12
17349507           PALM SPRINGS                                  92262         California          NEGAM                                               1                  12
17347726           LEHIGH ACRES                                  33971           Florida           NEGAM                                               1                  12
17348455           LOS ANGELES                                   90002         California          NEGAM                                               1                  12
17349184           BOWLING GREEN                                 43402            Ohio             NEGAM                                               1                  12
17349508           NAPERVILLE                                    60563          Illinois           NEGAM                                               1                  12
17347727           POMPANO BEACH                                 33062           Florida           NEGAM                                               1                  12
17349509           BOWIE                                         20721          Maryland           NEGAM                                               1                  61
17349185           CARNATION                                     98014         Washington          NEGAM                                               1                  12
17348456           HAYWARD                                       94544         California          NEGAM                                               1                  12
17348457           SANTA CLARA                                   95051         California          NEGAM                                               1                  12
17349186           SALINAS                                       93908         California          NEGAM                                               1                  12
17347729           MIAMI                                         33145           Florida           NEGAM                                               1                  12
17348458           SEASIDE                                       93955         California          NEGAM                                               1                  12
17349187           NAMPA                                         83686            Idaho            NEGAM                                               1                  12
17348459           RIALTO                                        92376         California          NEGAM                                               1                  12
17349189           CLARKSVILLE                                   37042          Tennessee          NEGAM                                               1                  12
17349510           SEATTLE                                       98168         Washington          NEGAM                                               1                  12
17349511           DISTRICT HEIGHTS                              20747          Maryland           NEGAM                                               1                  12
17347730           JUPITER                                       33458           Florida           NEGAM                                               1                  12
17349512           NORFOLK                                       23503          Virginia           NEGAM                                               1                  12
17348460           TACOMA                                        98403         Washington          NEGAM                                               1                  12
17347731           SAN FRANCISCO                                 94115         California          NEGAM                                               1                  12
17347732           MIAMI BEACH                                   33139           Florida           NEGAM                                               1                  12
17349514           BRONX                                         10462          New York           NEGAM                                               1                  12
17348594           ESCONDIDO                                     92027         California          NEGAM                                               1                  12
17347865           HAWORTH                                       07641         New Jersey          NEGAM                                               1                  12
17349647           CRESTVIEW                                     32539           Florida           NEGAM                                               1                  12
17347866           ENGLEWOOD                                     34224           Florida           NEGAM                                               1                  12
17348812           OCEANPORT                                     07757         New Jersey          NEGAM                                               1                  12
17349541           LAKE WORTH                                    33463           Florida           NEGAM                                               1                  12
17349542           ANTIOCH                                       94531         California          NEGAM                                               1                  12
17348814           BRANDON                                       33510           Florida           NEGAM                                               1                  12
17348490           DINUBA                                        93618         California          NEGAM                                               1                  12
17347762           CHICAGO                                       60618          Illinois           NEGAM                                               1                  12
17348491           KENT                                          98032         Washington          NEGAM                                               1                  12
17349544           WAYNESBORO                                    22980          Virginia           NEGAM                                               1                  12
17347763           CATHEDRAL CITY                                92234         California          NEGAM                                               1                  12
17348816           SAN JOSE                                      95120         California          NEGAM                                               1                  12
17349545           WAYNESBORO                                    22980          Virginia           NEGAM                                               1                  12
17348493           BLAINE                                        98230         Washington          NEGAM                                               1                  12
17348817           EAST HARTFORD                                 06118         Connecticut         NEGAM                                               1                  12
17347764           VAIL                                          85641           Arizona           NEGAM                                               1                  12
17349546           BLACKWOOD                                     08012         New Jersey          NEGAM                                               1                  12
17349547           ROCKVILLE                                     20850          Maryland           NEGAM                                               1                  12
17347765           WHITE LAKE                                    48383          Michigan           NEGAM                                               1                  12
17348495           NORTH MIAMI BEACH                             33160           Florida           NEGAM                                               1                  12
17348819           LAUDERDALE LAKES                              33309           Florida           NEGAM                                               1                  12
17349548           LOS ANGELES                                   90042         California          NEGAM                                               1                  12
17347767           NATICK                                        01760        Massachusetts        NEGAM                                               1                  12
17348496           TACOMA                                        98408         Washington          NEGAM                                               1                  12
17347768           LYNN                                          01905        Massachusetts        NEGAM                                               1                  12
17348497           SANTA ANA                                     92701         California          NEGAM                                               1                  12
17348499           PLANADA                                       95365         California          NEGAM                                               1                  12
17349550           KISSIMMEE                                     34759           Florida           NEGAM                                               1                  12
17348822           CALIFORNIA CITY                               93505         California          NEGAM                                               1                  12
17349552           SAN DIEGO                                     92114         California          NEGAM                                               1                  12
17347770           SAN DIEGO                                     92102         California          NEGAM                                               1                  12
17348823           MELBOURNE                                     32940           Florida           NEGAM                                               1                  12
17347772           BREMERTON                                     98312         Washington          NEGAM                                               1                  12
17348825           PARADISE                                      95969         California          NEGAM                                               1                  12
17349554           WILDOMAR                                      92595         California          NEGAM                                               1                  12
17347773           KENT                                          98030         Washington          NEGAM                                               1                  12
17348827           INGLEWOOD                                     90303         California          NEGAM                                               1                  12
17347775           SEMINOLE                                      33777           Florida           NEGAM                                               1                  12
17348828           BROOKLYN                                      21225          Maryland           NEGAM                                               1                  12
17349557           CHESAPEAKE                                    23321          Virginia           NEGAM                                               1                  12
17348829           CORAL SPRINGS                                 33065           Florida           NEGAM                                               1                  12
17349558           POMONA                                        91768         California          NEGAM                                               1                  12
17347776           PHILADELPHIA                                  19146        Pennsylvania         NEGAM                                               1                  12
17347777           TIGARD                                        97223           Oregon            NEGAM                                               1                  12
17349559           SAN MARCOS                                    92078         California          NEGAM                                               1                  12
17347778           CLERMONT                                      34714           Florida           NEGAM                                               1                  12
17348830           SAN JOSE                                      95132         California          NEGAM                                               1                  12
17349560           XENIA                                         45385            Ohio             NEGAM                                               1                  12
17349561           LOS ANGELES                                   90003         California          NEGAM                                               1                  12
17348832           RENTON                                        98059         Washington          NEGAM                                               1                  12
17348833           PONTE VEDRA BEACH                             32082           Florida           NEGAM                                               1                  12
17349562           HUNTINGTOWN                                   20639          Maryland           NEGAM                                               1                  12
17348834           SCOTTSDALE                                    85254           Arizona           NEGAM                                               1                  12
17349563           TRAVERSE CITY                                 49686          Michigan           NEGAM                                               1                  12
17348462           HAYWARD                                       94545         California          NEGAM                                               1                  12
17349191           SALEM                                         97301           Oregon            NEGAM                                               1                  12
17349515           ANTIOCH                                       94531         California          NEGAM                                               1                  12
17347734           LUTZ                                          33558           Florida           NEGAM                                               1                  12
17348463           ELK GROVE                                     95624         California          NEGAM                                               1                  12
17348919           FALL RIVER                                    02720        Massachusetts        NEGAM                                               1                  12
17348595           LOWGAP                                        27024       North Carolina        NEGAM                                               1                  12
17348597           MASTIC                                        11950          New York           NEGAM                                               1                  12
17347868           BELLINGHAM                                    98226         Washington          NEGAM                                               1                  12
17347869           MIDDLETOWN                                    07748         New Jersey          NEGAM                                               1                  12
17348598           MIAMI                                         33144           Florida           NEGAM                                               1                  12
17350080           CROSS JUNCTION                                22625          Virginia           NEGAM                                               1                  12
17350082           PORTLAND                                      97215           Oregon            NEGAM                                               1                  12
17350083           GYPSUM                                        81637          Colorado           NEGAM                                               1                  12
17350085           NAPLES                                        34117           Florida           NEGAM                                               1                  12
17350089           HYATTSVILLE                                   20785          Maryland           NEGAM                                               1                  12
17348921           CAMBRIDGE                                     02139        Massachusetts        NEGAM                                               1                  12
17349650           BRADENTON                                     34207           Florida           NEGAM                                               1                  12
17349651           CAMPBELL                                      95008         California          NEGAM                                               1                  12
17347870           CHANDLER                                      85225           Arizona           NEGAM                                               1                  12
17348923           MONTGOMERY VILLAGE                            20886          Maryland           NEGAM                                               1                  12
17349652           STOCKTON                                      95203         California          NEGAM                                               1                  12
17348924           MIAMI                                         33142           Florida           NEGAM                                               1                  12
17347871           BELLINGHAM                                    98226         Washington          NEGAM                                               1                  12
17349653           HOLLYWOOD                                     33023           Florida           NEGAM                                               1                  12
17349654           STERLING                                      20165          Virginia           NEGAM                                               1                  12
17347872           ST GEORGE                                     84790            Utah             NEGAM                                               1                  12
17348925           HARRISONBURG                                  22801          Virginia           NEGAM                                               1                  12
17348926           EWA BEACH                                     96706           Hawaii            NEGAM                                               1                  12
17347873           DIAMOND BAR                                   91765         California          NEGAM                                               1                  12
17348464           DRYDEN                                        48428          Michigan           NEGAM                                               1                  12
17349193           DAVENPORT                                     33897           Florida           NEGAM                                               1                  12
17349517           WEST PALM BEACH                               33410           Florida           NEGAM                                               1                  12
17349648           WOODINVILLE                                   98077         Washington          NEGAM                                               1                  12
17348890           GAINESVILLE                                   32607           Florida           NEGAM                                               1                  12
17349943           CLEARWATER BEACH                              33767           Florida           NEGAM                                               1                  12
17348891           GRASS VALLEY                                  95945         California          NEGAM                                               1                  12
17348892           LOS ANGELES                                   90016         California          NEGAM                                               1                  12
17348465           LAKE WORTH                                    33460           Florida           NEGAM                                               1                  12
17349518           BOTHELL                                       98012         Washington          NEGAM                                               1                  12
17347737           LA VERGNE                                     37086          Tennessee          NEGAM                                               1                  12
17349519           ELK GROVE                                     95757         California          NEGAM                                               1                  12
17349195           MEDFORD                                       97504           Oregon            NEGAM                                               1                  12
17347738           FLANDERS                                      11901          New York           NEGAM                                               1                  12
17349196           WHITTIER                                      90601         California          NEGAM                                               1                  61
17347739           FLANDERS                                      11901          New York           NEGAM                                               1                  12
17348469           NORWICH                                       06360         Connecticut         NEGAM                                               1                  12
17349198           CLARKSTON                                     48348          Michigan           NEGAM                                               1                  12
17349199           DENVER                                        80206          Colorado           NEGAM                                               1                  12
17349520           VANCOUVER                                     98661         Washington          NEGAM                                               1                  12
17347740           SOUTHAMPTON                                   11968          New York           NEGAM                                               1                  12
17349522           SAINT HELENS                                  97051           Oregon            NEGAM                                               1                  12
17347741           AUBURN                                        98092         Washington          NEGAM                                               1                  12
17349523           CALDWELL                                      83607            Idaho            NEGAM                                               1                  12
17348471           HAMMOND                                       46323           Indiana           NEGAM                                               1                  12
17347743           BOERNE                                        78006            Texas            NEGAM                                               2                  12
17348472           HAMPTON                                       23666          Virginia           NEGAM                                               1                  12
17349525           TACOMA                                        98405         Washington          NEGAM                                               1                  12
17348596           PHOENIX                                       85029           Arizona           NEGAM                                               1                  12
17349649           DUARTE                                        91010         California          NEGAM                                               1                  12
17348893           SAN JOSE                                      95127         California          NEGAM                                               1                  12
17348894           BRADENTON                                     34209           Florida           NEGAM                                               1                  12
17347744           MORGANTON                                     30560           Georgia           NEGAM                                               1                  12
17348473           SACRAMENTO                                    95828         California          NEGAM                                               1                  12
17349526           VIRGINIA BEACH                                23462          Virginia           NEGAM                                               1                  12
17349527           TAMPA                                         33603           Florida           NEGAM                                               1                  12
17348474           RENTON                                        98058         Washington          NEGAM                                               1                  12
17348475           SHORELINE                                     98155         Washington          NEGAM                                               1                  12
17349528           MOUNT DORA                                    32757           Florida           NEGAM                                               1                  12
17348835           GORDONSVILLE                                  22942          Virginia           NEGAM                                               1                  12
17349565           CORONA                                        92883         California          NEGAM                                               1                  12
17347784           N HIGHLANDS                                   95660         California          NEGAM                                               1                  12
17349566           LOS ANGELES                                   90002         California          NEGAM                                               1                  12
17347785           KISSIMMEE                                     34744           Florida           NEGAM                                               1                  12
17348838           BALTIMORE                                     21215          Maryland           NEGAM                                               1                  12
17349567           HALLANDALE                                    33009           Florida           NEGAM                                               1                  12
17348839           UNIONVILLE                                    22567          Virginia           NEGAM                                               1                  12
17349568           HOLLYWOOD                                     33019           Florida           NEGAM                                               1                  12
17347787           PHILADELPHIA                                  19134        Pennsylvania         NEGAM                                               2                  12
17349569           SPRINGFIELD                                   19064        Pennsylvania         NEGAM                                               1                  12
17347746           SEVIERVILLE                                   37862          Tennessee          NEGAM                                               1                  12
17347747           PITTSBORO                                     27312       North Carolina        NEGAM                                               2                  12
17348476           NEWPORT NEWS                                  23607          Virginia           NEGAM                                               1                  12
17349529           STAFFORD                                      22556          Virginia           NEGAM                                               1                  12
17348477           PEMBROKE PINES                                33026           Florida           NEGAM                                               1                  12
17347789           PARADISE VALLEY                               85253           Arizona           NEGAM                                               1                  12
17348840           BELLMORE                                      11710          New York           NEGAM                                               1                  12
17349570           DUBLIN                                        94568         California          NEGAM                                               1                  12
17349571           ANAHEIM                                       92801         California          NEGAM                                               1                  12
17349572           WALNUT CREEK                                  94597         California          NEGAM                                               1                  12
17348844           CHICAGO                                       60629          Illinois           NEGAM                                               1                  12
17349573           AURORA                                        80015          Colorado           NEGAM                                               1                  12
17348845           MONROE                                        06468         Connecticut         NEGAM                                               1                  12
17349574           HOLLYWOOD                                     33024           Florida           NEGAM                                               1                  12
17347380           DALY CITY                                     94015         California          NEGAM                                               3                  12
17349162           BLOOMINGTON                                   61701          Illinois           NEGAM                                               1                  12
17347381           LILBURN                                       30047           Georgia           NEGAM                                               3                  12
17348434           ANDERSON                                      96007         California          NEGAM                                               1                  12
17349163           SUNRISE                                       33326           Florida           NEGAM                                               1                  12
17349164           COLUMBIA                                      29206       South Carolina        NEGAM                                               1                  12
17348435           OREGON CITY                                   97045           Oregon            NEGAM                                               1                  12
17347383           RENO                                          89502           Nevada            NEGAM                                               3                  12
17348436           GILBERT                                       85297           Arizona           NEGAM                                               1                  12
17349165           COLLINSVILLE                                  62234          Illinois           NEGAM                                               1                  12
17347384           WARWICK                                       02889        Rhode Island         NEGAM                                               3                  12
17348437           TURLOCK                                       95382         California          NEGAM                                               1                  12
17347708           MARLBOROUGH                                   01752        Massachusetts        NEGAM                                               1                  12
17349166           LAKE PLACID                                   33852           Florida           NEGAM                                               1                  12
17347385           ELMHURST                                      60126          Illinois           NEGAM                                               3                  12
17347386           EWING                                         08628         New Jersey          NEGAM                                               3                  12
17347387           BROOKLYN                                      11225          New York           NEGAM                                               3                  12
17347389           DURHAM                                        27713       North Carolina        NEGAM                                               3                  12
17347710           SAN DIEGO                                     92113         California          NEGAM                                               1                  12
17348440           BLOOMINGTON                                   92316         California          NEGAM                                               1                  12
17348441           ROSEMEAD                                      91770         California          NEGAM                                               1                  12
17349170           CHICAGO                                       60659          Illinois           NEGAM                                               1                  12
17347713           SURPRISE                                      85379           Arizona           NEGAM                                               1                  12
17349171           EL SEGUNDO                                    90245         California          NEGAM                                               1                  61
17347390           POMPANO BEACH                                 33062           Florida           NEGAM                                               3                  12
17348443           PALMDALE                                      93550         California          NEGAM                                               1                  12
17349172           INDIANTOWN                                    34956           Florida           NEGAM                                               1                  12
17347391           FREDERICKSBURG                                22407          Virginia           NEGAM                                               3                  12
17348444           TAMPA                                         33624           Florida           NEGAM                                               1                  12
17349173           CORRALES                                      87048         New Mexico          NEGAM                                               1                  12
17347392           ROSLINDALE                                    02131        Massachusetts        NEGAM                                               3                  12
17348445           JACKSON                                       08527         New Jersey          NEGAM                                               1                  12
17347393           BEVERLY HILLS                                 90210         California          NEGAM                                               1                  12
17347717           JACKSONVILLE                                  32216           Florida           NEGAM                                               1                  12
17347394           NANTUCKET                                     02554        Massachusetts        NEGAM                                               1                  12
17348447           ANNAPOLIS                                     21401          Maryland           NEGAM                                               1                  12
17347718           TURLOCK                                       95380         California          NEGAM                                               1                  12
17347395           GREELEY                                       80634          Colorado           NEGAM                                               3                  12
17348448           KILDEER                                       60047          Illinois           NEGAM                                               1                  12
17347396           GOODYEAR                                      85338           Arizona           NEGAM                                               3                  12
17348427           SUFFOLK                                       23435          Virginia           NEGAM                                               1                  12
17349157           SUNRISE                                       33323           Florida           NEGAM                                               1                  12
17348428           FRANKLIN TOWNSHIP                             08873         New Jersey          NEGAM                                               1                  12
17347375           PORT CHARLOTTE                                33952           Florida           NEGAM                                               3                  12
17349158           AVENAL                                        93204         California          NEGAM                                               1                  12
17350072           AUBURN                                        98001         Washington          NEGAM                                               1                  12
17350076           ALBUQUERQUE                                   87107         New Mexico          NEGAM                                               1                  12
17347376           WILMINGTON                                    28405       North Carolina        NEGAM                                               3                  12
17347377           GRIDLEY                                       95948         California          NEGAM                                               1                  12
17347378           ALLENTOWN                                     18102        Pennsylvania         NEGAM                                               3                  12
17347700           NOYES                                         56740          Minnesota          NEGAM                                               1                  12
17348430           LAS VEGAS                                     89108           Nevada            NEGAM                                               1                  12
17349160           PENNSBURG                                     18073        Pennsylvania         NEGAM                                               1                  12
17350079           GAINESVILLE                                   20155          Virginia           NEGAM                                               1                  12
17348910           PINE MOUNTAIN CLUB                            93222         California          NEGAM                                               1                  12
17348912           SAN JOSE                                      95132         California          NEGAM                                               1                  12
17349641           MAKAWAO                                       96768           Hawaii            NEGAM                                               1                  12
17348431           RENTON                                        98059         Washington          NEGAM                                               1                  12
17348432           RIVERSIDE                                     92504         California          NEGAM                                               1                  12
17348913           VIRGINIA BEACH                                23464          Virginia           NEGAM                                               1                  12
17349642           LOVELAND                                      80537          Colorado           NEGAM                                               1                  12
17348590           LAS VEGAS                                     89107           Nevada            NEGAM                                               1                  12
17348914           SHAWNEE                                       66226           Kansas            NEGAM                                               1                  12
17347703           WILMINGTON                                    28403       North Carolina        NEGAM                                               1                  12
17349161           OCALA                                         34476           Florida           NEGAM                                               1                  12
17349643           SAN FRANCISCO                                 94115         California          NEGAM                                               1                  12
17348591           AUSTIN                                        78758            Texas            NEGAM                                               1                  12
17349644           OCALA                                         34481           Florida           NEGAM                                               1                  12
17347862           BLOOMFIELD HILLS                              48304          Michigan           NEGAM                                               1                  12
17349631           PORTLAND                                      97233           Oregon            NEGAM                                               1                  12
17348903           MIAMI                                         33175           Florida           NEGAM                                               1                  12
17347850           EAGLE                                         81631          Colorado           NEGAM                                               1                  12
17347851           NORTH HOLLYWOOD                               91606         California          NEGAM                                               1                  12
17348904           HOMESTEAD                                     33033           Florida           NEGAM                                               1                  12
17349633           QUEENS VILLAGE                                11428          New York           NEGAM                                               1                  12
17348581           LAS VEGAS                                     89123           Nevada            NEGAM                                               1                  12
17347852           LANCASTER                                     93534         California          NEGAM                                               1                  12
17348425           MIAMI                                         33161           Florida           NEGAM                                               1                  12
17348426           PORTLAND                                      97206           Oregon            NEGAM                                               1                  12
17347373           LAS VEGAS                                     89156           Nevada            NEGAM                                               3                  12
17349155           ORMOND BEACH                                  32174           Florida           NEGAM                                               1                  12
17349634           CLEARWATER                                    33756           Florida           NEGAM                                               1                  12
17348582           LAWTON                                        73501          Oklahoma           NEGAM                                               1                  12
17348583           SAN LEANDRO                                   94577         California          NEGAM                                               1                  12
17347854           EDMOND                                        73013          Oklahoma           NEGAM                                               1                  12
17349636           LOXAHATCHEE                                   33470           Florida           NEGAM                                               1                  12
17348584           SEATTLE                                       98109         Washington          NEGAM                                               1                  12
17347855           QUINCY                                        02169        Massachusetts        NEGAM                                               2                  12
17348908           SEAFORD                                       19973          Delaware           NEGAM                                               1                  12
17349637           WILTON MANORS                                 33305           Florida           NEGAM                                               1                  12
17348909           RIALTO                                        92377         California          NEGAM                                               1                  12
17347856           SAN MARCOS                                    92078         California          NEGAM                                               1                  61
17348585           FORT MILL                                     29715       South Carolina        NEGAM                                               1                  12
17349638           PALM HARBOR                                   34683           Florida           NEGAM                                               1                  12
17348586           MULBERRY                                      33860           Florida           NEGAM                                               1                  12
17347857           STOCKTON                                      95206         California          NEGAM                                               1                  61
17348587           OWINGS MILLS                                  21117          Maryland           NEGAM                                               1                  12
17349156           NAPLES                                        34103           Florida           NEGAM                                               1                  12
17347374           LAS VEGAS                                     89110           Nevada            NEGAM                                               3                  12
17347859           EDINBURG                                      78541            Texas            NEGAM                                               1                  12
17348588           LOS ANGELES                                   90007         California          NEGAM                                               1                  12
17348578           LEBANON                                       08833         New Jersey          NEGAM                                               1                  12
17348579           MOUNT CLEMENS                                 48043          Michigan           NEGAM                                               1                  12
17350062           WHEELING                                      60090          Illinois           NEGAM                                               1                  12
17350066           OAKLAND                                       94621         California          NEGAM                                               1                  12
17350067           HAWTHORNE                                     90250         California          NEGAM                                               1                  12
17350068           ELMWOOD PARK                                  60707          Illinois           NEGAM                                               1                  12
17350069           WATERTOWN                                     57201        South Dakota         NEGAM                                               1                  12
17348900           WOODBRIDGE                                    22191          Virginia           NEGAM                                               1                  12
17349630           WESLEY CHAPEL                                 33543           Florida           NEGAM                                               1                  12
17348571           OCEAN CITY                                    08226         New Jersey          NEGAM                                               1                  12
17348096           SAN DIEGO                                     92101         California          NEGAM                                               1                  12
17347367           ORLANDO                                       32819           Florida           NEGAM                                               3                  12
17349624           BREA                                          92821         California          NEGAM                                               1                  12
17348572           ATASCADERO                                    93422         California          NEGAM                                               1                  12
17347843           LIVONIA                                       48152          Michigan           NEGAM                                               1                  12
17348573           LAS VEGAS                                     89129           Nevada            NEGAM                                               1                  12
17347844           MTN HOME                                      83647            Idaho            NEGAM                                               1                  12
17347845           DETROIT                                       48207          Michigan           NEGAM                                               1                  12
17348097           BRADENTON                                     34209           Florida           NEGAM                                               1                  12
17347368           HESPERIA                                      92345         California          NEGAM                                               3                  12
17348574           OROVILLE                                      95966         California          NEGAM                                               1                  12
17349627           SAN BRUNO                                     94066         California          NEGAM                                               1                  12
17347369           NORTH MIAMI                                   33181           Florida           NEGAM                                               3                  12
17348098           REDDING                                       96002         California          NEGAM                                               1                  12
17348575           LODI                                          95240         California          NEGAM                                               1                  12
17347847           COLTON                                        92324         California          NEGAM                                               1                  12
17349629           LAS VEGAS                                     89149           Nevada            NEGAM                                               1                  12
17348576           MERRITT ISLAND                                32952           Florida           NEGAM                                               1                  12
17348099           LAKE PANASOFFKEE                              33538           Florida           NEGAM                                               1                  12
17349151           BARNEGAT                                      08005         New Jersey          NEGAM                                               1                  12
17348422           DAVIE                                         33328           Florida           NEGAM                                               1                  12
17348423           VALLEYFORD                                    99036         Washington          NEGAM                                               1                  12
17347848           BEND                                          97702           Oregon            NEGAM                                               1                  12
17348577           SAINT PETERSBURG                              33701           Florida           NEGAM                                               1                  12
17348424           DAVIE                                         33328           Florida           NEGAM                                               1                  12
17347371           SAN JOSE                                      95132         California          NEGAM                                               3                  12
17349154           MILWAUKEE                                     53207          Wisconsin          NEGAM                                               1                  12
17350046           WEST PALM BEACH                               33401           Florida           NEGAM                                               1                  12
17349610           FLAGSTAFF                                     86004           Arizona           NEGAM                                               1                  12
17349612           MIAMI                                         33142           Florida           NEGAM                                               1                  12
17348560           BOYNTON BEACH                                 33436           Florida           NEGAM                                               1                  12
17349290           NORTH FORT MYERS                              33917           Florida           NEGAM                                               1                  12
17347832           MUNCIE                                        47303           Indiana           NEGAM                                               1                  12
17349614           BRIDGEPORT                                    06606         Connecticut         NEGAM                                               1                  12
17349291           WINDSOR                                       80550          Colorado           NEGAM                                               1                  12
17349615           RIALTO                                        92376         California          NEGAM                                               1                  12
17348563           VERO BEACH                                    32966           Florida           NEGAM                                               1                  12
17349292           LA PUENTE                                     91744         California          NEGAM                                               1                  12
17347834           WALNUT CREEK                                  94595         California          NEGAM                                               1                  12
17349616           WEST PALM BEACH                               33415           Florida           NEGAM                                               1                  12
17349293           SAN FRANCISCO                                 94123         California          NEGAM                                               1                  12
17349617           SARASOTA                                      34232           Florida           NEGAM                                               1                  12
17348565           MADISON                                       57042        South Dakota         NEGAM                                               1                  12
17347836           PORT ANGELES                                  98363         Washington          NEGAM                                               2                  12
17349294           GLENDALE                                      85305           Arizona           NEGAM                                               1                  12
17348566           HOMESTEAD                                     33033           Florida           NEGAM                                               1                  12
17349619           MOSLEY                                        23120          Virginia           NEGAM                                               1                  12
17347838           STOCKTON                                      95206         California          NEGAM                                               1                  12
17349296           INDIANOLA                                     98342         Washington          NEGAM                                               1                  12
17347839           FONTANA                                       92336         California          NEGAM                                               1                  12
17349297           APACHE JUNCTION                               85218           Arizona           NEGAM                                               1                  12
17348569           SAINT LOUIS                                   63146          Missouri           NEGAM                                               1                  12
17349298           GOLD CANYON                                   85218           Arizona           NEGAM                                               1                  12
17350053           WELLINGTON                                    33414           Florida           NEGAM                                               1                  12
17350054           KISSIMMEE                                     34746           Florida           NEGAM                                               1                  12
17350057           OXNARD                                        93033         California          NEGAM                                               1                  61
17350058           WHITE LAKE                                    48383          Michigan           NEGAM                                               1                  12
17350059           BLOOMFIELD HILLS                              48302          Michigan           NEGAM                                               1                  12
17349620           FREDERICKSBURG                                22407          Virginia           NEGAM                                               1                  12
17349621           SANTA CRUZ                                    95060         California          NEGAM                                               1                  12
17347840           MERCED                                        95348         California          NEGAM                                               1                  12
17349622           SANTA CRUZ                                    95060         California          NEGAM                                               1                  12
17349623           CORAL SPRINGS                                 33067           Florida           NEGAM                                               1                  12
17348570           INGLEWOOD                                     90305         California          NEGAM                                               1                  12
17348265           HEMET                                         92544         California          NEGAM                                               1                  12
17349318           SOMERSET                                      15501        Pennsylvania         NEGAM                                               1                  12
17347537           NORRISTOWN                                    19401        Pennsylvania         NEGAM                                               3                  12
17349319           MECHANICSVILLE                                20659          Maryland           NEGAM                                               1                  12
17348267           MORENO VALLEY                                 92555         California          NEGAM                                               1                  12
17347538           MIDLOTHIAN                                    23112          Virginia           NEGAM                                               1                  12
17348269           WALLA WALLA                                   99362         Washington          NEGAM                                               1                  12
17349320           TACOMA                                        98406         Washington          NEGAM                                               1                  12
17347540           SANTEE                                        92071         California          NEGAM                                               1                  12
17349618           VACAVILLE                                     95687         California          NEGAM                                               1                  12
17348116           POMPANO BEACH                                 33073           Florida           NEGAM                                               1                  12
17347530           ALBUQUERQUE                                   87111         New Mexico          NEGAM                                               1                  12
17347531           OWOSSO                                        48867          Michigan           NEGAM                                               3                  12
17347532           DUNELLEN                                      08812         New Jersey          NEGAM                                               3                  12
17349314           WINTER GARDEN                                 34787           Florida           NEGAM                                               1                  12
17347533           HILLSBOROUGH                                  27278       North Carolina        NEGAM                                               3                  12
17348262           HENDERSON                                     89015           Nevada            NEGAM                                               1                  12
17349315           WEST CHICAGO                                  60185          Illinois           NEGAM                                               1                  12
17348263           OAKLAND                                       94609         California          NEGAM                                               1                  12
17347534           CHARLOTTE                                     28202       North Carolina        NEGAM                                               3                  12
17349316           LOMBARD                                       60148          Illinois           NEGAM                                               1                  12
17348264           BROOKLYN                                      11208          New York           NEGAM                                               1                  12
17349317           ANTIOCH                                       94531         California          NEGAM                                               1                  12
17348259           KISSIMMEE                                     34741           Florida           NEGAM                                               1                  12
17349310           ELK RAPIDS                                    49629          Michigan           NEGAM                                               1                  12
17347191           WYE MILLS                                     21679          Maryland           NEGAM                                               3                  12
17348245           GLENDALE                                      85303           Arizona           NEGAM                                               1                  12
17347192           MIAMI                                         33137           Florida           NEGAM                                               1                  12
17347193           UTICA                                         48315          Michigan           NEGAM                                               3                  12
17347519           SEATTLE                                       98117         Washington          NEGAM                                               3                  12
17348249           JERSEY CITY                                   07305         New Jersey          NEGAM                                               1                  12
17347197           WEST MILFORD                                  07480         New Jersey          NEGAM                                               3                  12
17347198           ELIZABETH                                     07206         New Jersey          NEGAM                                               3                  12
17347199           LEMOORE                                       93245         California          NEGAM                                               6                  12
17349300           BELVEDERE TIBURON                             94920         California          NEGAM                                               1                  12
17349301           MODESTO                                       95350         California          NEGAM                                               1                  12
17348250           LAUDERHILL                                    33313           Florida           NEGAM                                               1                  12
17347522           MOSES LAKE                                    98837         Washington          NEGAM                                               3                  12
17349304           FEDERAL WAY                                   98001         Washington          NEGAM                                               1                  12
17348252           STOCKTON                                      95205         California          NEGAM                                               1                  12
17349305           SARASOTA                                      34235           Florida           NEGAM                                               1                  12
17347523           FREDERICKSBURG                                22405          Virginia           NEGAM                                               1                  12
17347524           WOODLAND                                      95695         California          NEGAM                                               3                  12
17348253           MESA                                          85209           Arizona           NEGAM                                               1                  12
17347525           MOSES LAKE                                    98837         Washington          NEGAM                                               3                  12
17348254           LAKE WORTH                                    33463           Florida           NEGAM                                               1                  12
17349307           LAS VEGAS                                     89123           Nevada            NEGAM                                               1                  12
17349308           WAILUKU                                       96793           Hawaii            NEGAM                                               1                  12
17348256           GREENSBORO                                    27408       North Carolina        NEGAM                                               1                  12
17347527           BRIGHTON                                      02135        Massachusetts        NEGAM                                               1                  12
17349309           FLORAL PARK                                   11001          New York           NEGAM                                               1                  12
17348257           BRUSH PRAIRIE                                 98606         Washington          NEGAM                                               1                  12
17347528           WRENTHAM                                      02093        Massachusetts        NEGAM                                               1                  12
17348258           COLORADO SPRINGS                              80918          Colorado           NEGAM                                               1                  12
17207112           Foster City                                   94404         California          NEGAM                                               3                  12
17207130           San Carlos                                    94070         California          NEGAM                                               3                  12
17207133           San Jose                                      95135         California          NEGAM                                               3                  12
17207138           San Jose                                      95131         California          NEGAM                                               3                  12
17207141           Fremont                                       94539         California          NEGAM                                               3                  12
17207152           San Jose                                      95130         California          NEGAM                                               3                  12
17207164           Pleasanton                                    94588         California          NEGAM                                               3                  12
17207170           Cupertino                                     95014         California          NEGAM                                               3                  12
17207174           Fremont                                       94539         California          NEGAM                                               3                  12
17207892           Half Moon Bay                                 94019         California          NEGAM                                               3                  12
17207951           San Jose                                      95131         California          NEGAM                                               3                  12
17207953           La Puente                                     91744         California          NEGAM                                               1                  12
17214005           San Francisco                                 94122         California          NEGAM                                               3                  12
17214030           San Jose                                      95120         California          NEGAM                                               3                  12
17214736           San Jose                                      95118         California          NEGAM                                               3                  12
17214756           Cupertino                                     95014         California          NEGAM                                               3                  12
17181745           San Jose                                      95135         California          NEGAM                                               3                  12
17181748           Cupertino                                     95014         California          NEGAM                                               3                  12
17182430           San Jose                                      95134         California          NEGAM                                               3                  12
17182446           Hercules                                      94547         California          NEGAM                                               3                  12
17182488           Danville                                      94506         California          NEGAM                                               3                  12
17182495           Union City                                    94587         California          NEGAM                                               3                  12
17182499           Los Gatos                                     95032         California          NEGAM                                               3                  12
17182511           San Jose                                      95136         California          NEGAM                                               3                  12
17200634           San Jose                                      95129         California          NEGAM                                               3                  12
17200639           San Jose                                      95135         California          NEGAM                                               3                  12
17200640           Irvine                                        92620         California          NEGAM                                               3                  12
17200658           Santa Clara                                   95054         California          NEGAM                                               3                  12
17200705           Maricopa                                      85239           Arizona           NEGAM                                               1                  12
17200724           Chino Hills                                   91709         California          NEGAM                                               3                  12
17201525           MILPITAS                                      95035         California          NEGAM                                               3                  12
17201549           San Jose                                      95121         California          NEGAM                                               3                  12
17201563           Pleasanton                                    94588         California          NEGAM                                               3                  12
17201573           San Jose                                      95129         California          NEGAM                                               3                  12
17202618           San Francisco                                 94109         California          NEGAM                                               3                  12
17202681           San Mateo                                     94403         California          NEGAM                                               3                  12
17202723           Fremont                                       94539         California          NEGAM                                               3                  12
17201076           SANTA CLARITA                                 91350         California          NEGAM                                               1                  12
16819864           Salyer                                        95563         California          NEGAM                                               1                  12
16847939           Fort Lauderdale                               33316           Florida           NEGAM                                               1                  12
16852442           VICTORVILLE                                   92394         California          NEGAM                                               1                  12
16963401           SPARKS                                        89441           Nevada            NEGAM                                               1                  12
16974051           Orlando                                       32821           Florida           NEGAM                                               1                  12
16974470           Temecula                                      92592         California          NEGAM                                               1                  12
16978811           Reno                                          89506           Nevada            NEGAM                                               1                  12
16981616           Bonaire                                       31005           Georgia           NEGAM                                               1                  12
16991568           Las Vegas                                     89101           Nevada            NEGAM                                               1                  12
16991616           Mesa                                          85204           Arizona           NEGAM                                               1                  12
16991671           Claremont                                     91711         California          NEGAM                                               1                  12
16991674           National City                                 91950         California          NEGAM                                               1                  12
17000114           Madison                                       06443         Connecticut         NEGAM                                               1                  12
17000329           Los Angeles                                   90025         California          NEGAM                                               1                  12
17001517           Woodbridge                                    22193          Virginia           NEGAM                                               1                  12
17001623           Casa Grande                                   85222           Arizona           NEGAM                                               1                  12
17002978           Murrieta                                      92563         California          NEGAM                                               1                  12
17004866           Ashburn                                       20147          Virginia           NEGAM                                               1                  12
17012773           Sun City West                                 85375           Arizona           NEGAM                                               1                  12
17013021           Palatine                                      60067          Illinois           NEGAM                                               1                  12
17013428           Los Angeles                                   90002         California          NEGAM                                               1                  12
17013729           Merced                                        95340         California          NEGAM                                               1                  12
17014668           Merced                                        95348         California          NEGAM                                               1                  12
17014763           San Diego                                     92114         California          NEGAM                                               1                  12
17015131           San Pablo                                     94806         California          NEGAM                                               1                  12
17016089           Cave Creek                                    85331           Arizona           NEGAM                                               1                  12
17016191           Paramount                                     90723         California          NEGAM                                               1                  12
17016305           Upland                                        91786         California          NEGAM                                               1                  12
17016612           Lodi                                          95242         California          NEGAM                                               1                  12
17020368           HENDERSON                                     89044           Nevada            NEGAM                                               1                  12
17021756           Alexandria                                    22312          Virginia           NEGAM                                               1                  12
17027409           Palm Springs                                  92262         California          NEGAM                                               1                  12
17027503           Surprise                                      85388           Arizona           NEGAM                                               1                  12
17027646           Lansdowne                                     20176          Virginia           NEGAM                                               1                  12
17028145           SHAKER HEIGHTS                                44118            Ohio             NEGAM                                               1                  12
17028149           LANCASTER                                     93536         California          NEGAM                                               1                  12
17033342           Moorpark                                      93021         California          NEGAM                                               1                  12
17033485           Pomona                                        91766         California          NEGAM                                               1                  12
17034395           Rancho Cucamonga                              91739         California          NEGAM                                               1                  12
17034513           Minneapolis                                   55418          Minnesota          NEGAM                                               1                  12
17042735           Escondido                                     92025         California          NEGAM                                               1                  12
17048271           Phoenix                                       85008           Arizona           NEGAM                                               1                  12
17053341           Las Vegas                                     89128           Nevada            NEGAM                                               1                  12
17055541           Peoria                                        85381           Arizona           NEGAM                                               1                  12
17058009           Los Osos                                      93402         California          NEGAM                                               1                  12
17058668           STONE MOUNTAIN                                30087           Georgia           NEGAM                                               1                  12
17060522           Mission Hills                                 91345         California          NEGAM                                               1                  12




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT C

                                                    [RESERVED]












--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota  55414

RE:      Custodial  Agreement,  dated as of August 31, 2007 among Structured Asset Mortgage Investments II
         Inc.,  as company,  Wells Fargo  Bank,  National  Association  as trustee and  custodian  and EMC
         Mortgage  Corporation,  as servicer,  in connection with Structured Asset Mortgage Investments II
         Trust 2007-AR4, Mortgage Pass-Through Certificates, Series 2007-AR4

         In  connection  with  the  administration  of the  Mortgage  Loans  held by you  pursuant  to the
above-captioned  Custodial  Agreement,  we request the release,  and hereby  acknowledge  receipt,  of the
Mortgage File for the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage  Paid in Full and  proceeds  have been  deposited  into the  Custodial
                           Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:____________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT E

                                        FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit     pursuant     to    Section
                                                                  860E(e)(4)   of  the  Internal   Revenue
                                                                  Code  of  1986,  as  amended,   and  for
                                                                  other purposes

STATE OF                   )
                           )ss:
COUNTY OF                  )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of Investor]  (record or beneficial  owner of the
Structured  Asset Mortgage  Investments II Trust  2007-AR4,  Mortgage  Pass-Through  Certificates,  Series
2007-AR4,   Class  R[-X]  Certificates  (the  "Class  R[-X]  Certificates"))  (the  "Owner"),  a  [savings
institution]  [corporation] duly organized and existing under the laws of [the State of _____] [the United
States], on behalf of which he makes this affidavit.

         2.       That the Owner  (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a
"disqualified organization" within the meaning of Section 860E(e)(5) of the Internal Revenue Code of 1986,
as amended (the "Code") or an "electing large partnership"  within the meaning of Section 775 of the Code,
(ii) will endeavor to remain other than a disqualified  organization and an electing large partnership for
so long as it retains its ownership in the Class R[-X] Certificates and (iii) is acquiring the Class R[-X]
Certificates  for its own  account  or for the  account of another  Owner  from which it has  received  an
affidavit and agreement in substantially the same form as this affidavit and agreement. (For this purpose,
a  "disqualified  organization"  means an electing  large  partnership  under Section 775 of the Code, the
United States,  any state or political  subdivision  thereof,  any agency or instrumentality of any of the
foregoing (other than an instrumentality all of the activities of which are subject to tax under chapter 1
of the Code and,  except for the  Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of
directors  is not  selected  by any such  governmental  entity) or any foreign  government,  international
organization  or any agency or  instrumentality  of such foreign  government  or  organization,  any rural
electric or telephone cooperative,  or any organization (other than certain farmers' cooperatives) that is
generally  exempt from  federal  income tax unless such  organization  is subject to the tax on  unrelated
business taxable income).

         3.       That the Owner is aware (i) of the tax that would be imposed on  transfers  of the Class
R[-X]  Certificates  to disqualified  organizations  or electing large  partnerships  under the Code, that
applies to all transfers of the Class R[-X] Certificates after March 31, 1988; (ii) that such tax would be
on the  transferor  (or,  with  respect  to  transfers  to  electing  large  partnerships,  on  each  such
partnership),  or, if such  transfer  is  through an agent  (which  person  includes a broker,  nominee or
middleman) for a disqualified  organization,  on the agent; (iii) that the person (other than with respect
to transfers to electing large  partnerships)  otherwise liable for the tax shall be relieved of liability
for the tax if the  transferee  furnishes  to such  person  an  affidavit  that  the  transferee  is not a
disqualified  organization  and, at the time of transfer,  such person does not have actual knowledge that
the affidavit is false; and (iv) that the Class R[-X] Certificates may be "noneconomic residual interests"
within the meaning of Treasury  regulations  promulgated pursuant to the Code and that the transferor of a
noneconomic  residual  interest  will remain  liable for any taxes due with  respect to the income on such
residual  interest,  unless no  significant  purpose  of the  transfer  was to impede  the  assessment  or
collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  "pass-through  entity" holding
the Class R[-X]  Certificates if either the  pass-through  entity is an electing large  partnership  under
Section  775 of the  Code  or if at any  time  during  the  taxable  year  of the  pass-through  entity  a
disqualified  organization is the record holder of an interest in such entity.  (For this purpose, a "pass
through entity" includes a regulated  investment  company,  a real estate investment trust or common trust
fund, a partnership, trust or estate, and certain cooperatives.)

                  5.       That the Owner is aware that the Trustee  will not register the transfer of any
Class R[-X] Certificates unless the transferee, or the transferee's agent, delivers to it an affidavit and
agreement,  among other things, in substantially the same form as this affidavit and agreement.  The Owner
expressly  agrees that it will not  consummate  any such  transfer if it knows or believes that any of the
representations contained in such affidavit and agreement are false.

                  6.       That the  Owner  has  reviewed  the  restrictions  set forth on the face of the
Class R  Certificates  and the  provisions  of Section 5.05 of the Pooling and Servicing  Agreement  under
which the Class R Certificates  were issued.  The Owner expressly agrees to be bound by and to comply with
such restrictions and provisions.

                  7.       That the Owner consents to any additional  restrictions  or  arrangements  that
shall be deemed necessary upon advice of counsel to constitute a reasonable arrangement to ensure that the
Class  R[-X]  Certificates  will  only  be  owned,  directly  or  indirectly,  by an  Owner  that is not a
disqualified organization.

                  8.       The Owner's Taxpayer Identification Number is # _______________.

                  9.       This affidavit and agreement relates only to the Class R[-X] Certificates  held
by the Owner and not to any other holder of the Class R[-X]  Certificates.  The Owner understands that the
liabilities described herein relate only to the Class R[-X] Certificates.

                  10.      That no purpose of the Owner relating to the transfer of any of the Class R[-X]
Certificates  by the Owner is or will be to impede the  assessment  or  collection  of any tax;  in making
this  representation,  the Owner warrants that the Owner is familiar with (i) Treasury  Regulation Section
1.860E-1  (c) and recent  amendments  thereto,  effective  as of August 19,  2002,  and (ii) the  preamble
describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge or expectation  that it will be unable
to pay any United States taxes owed by it so long as any of the Certificates remain  outstanding.  In this
regard,  the Owner hereby  represents to and for the benefit of the person from whom it acquired the Class
R[-X]  Certificates  that the  Owner  intends  to pay taxes  associated  with  holding  such  Class  R[-X]
Certificates  as they become due, fully  understanding  that it may incur tax liabilities in excess of any
cash flows generated by the Class R[-X] Certificates.

                  12.      That the Owner has no present  knowledge  or  expectation  that it will  become
insolvent or subject to a bankruptcy  proceeding for so long as any of the Class R[-X] Certificates remain
outstanding.

                  13.      The Owner is a  citizen  or  resident  of the  United  States,  a  corporation,
partnership  or other  entity  created or  organized  in, or under the laws of,  the United  States or any
political  subdivision  thereof, or an estate or trust whose income from sources without the United States
is includable in gross income for United States federal  income tax purposes  regardless of its connection
with the conduct of a trade or business within the United States.

                  14.      The  Owner  hereby  agrees  that it will not cause  income from the Class R[-X]
Certificates  to be attributable to a foreign  permanent  establishment  or fixed base (within the meaning
of an applicable income tax treaty) of the Owner or another United States taxpayer.

                  15.      (a)      The  Purchaser  hereby  certifies,  represents  and  warrants  to, and
covenants  with the Company and the Trustee that the  following  statement is accurate:  The  Certificates
(i) are not being  acquired  by, and will not be  transferred  to, any  employee  benefit  plan within the
meaning of section 3(3) of the Employee  Retirement  Income Security Act of 1974, as amended  ("ERISA") or
other retirement  arrangement,  including  individual  retirement accounts and annuities,  Keogh plans and
bank collective  investment funds and insurance  company general or separate accounts in which such plans,
accounts or  arrangements  are invested,  that is subject to Section 406 of ERISA or  Section 4975  of the
Internal Revenue Code of 1986 (the "Code") (any of the foregoing,  a "Plan"),  (ii) are not being acquired
with "plan assets" of a Plan within the meaning of the Department of Labor ("DOL")  regulation,  29 C.F.R.
2510.3-101 or otherwise  under ERISA,  and (iii) will not be  transferred  to any entity that is deemed to
be investing  plan assets within the meaning of the DOL  regulation,  29  C.F.R.  2510.3-101  or otherwise
under ERISA; or

                  (b)      The Owner will  provide the Trustee and the Company  with an opinion of counsel
acceptable  to and in form and  substance  satisfactory  to the Trustee and the Company to the effect that
the purchase of the  Certificates  is permissible  under  applicable law, will not constitute or result in
any  non-exempt  prohibited  transaction  under ERISA or Section 4975 of the Code and will not subject the
Trustee or the Company to any obligation or liability  (including  obligations or liabilities  under ERISA
or Section 4975 of the Code) in addition to those undertaken in the Pooling and Servicing Agreement.

                  In  addition,  the Owner hereby  certifies,  represents  and warrants to, and  covenants
with,  the Company and the  Trustee  that the Owner will not  transfer  such  Certificates  to any Plan or
person unless either such Plan or person meets the requirements set forth in either (a) or (b) above.

                  Capitalized  terms used but not defined  herein shall have the meanings  assigned in the
Pooling and Servicing Agreement.

         IN WITNESS  WHEREOF,  the  Investor  has caused  this  instrument  to be  executed on its behalf,
pursuant to authority of its Board of  Directors,  by its [Title of Officer]  this ____ day of  _________,
20__.

                                                     [NAME OF INVESTOR]

                                                     By:__________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address of Investor for receipt of
                                                           distributions]
                                                           [Address of Investor for receipt of tax
                                                           information]




--------------------------------------------------------------------------------




         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be
the same person who executed the  foregoing  instrument  and to be the [Title of Officer] of the Investor,
and  acknowledged  to me that he  executed  the same as his free act and deed and the free act and deed of
the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                          ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Structured Asset Mortgage Investments II Trust 2007-AR4

                  Re:      Structured Asset Mortgage Investments II Trust 2007-AR4
                           Mortgage Pass-Through Certificates, Series 2007-AR4

Ladies and Gentlemen:

         ______________  (the  "Purchaser")   intends  to  purchase  from  ______________  (the  "Seller")
$_________  initial Current  Principal  Amount of Mortgage  Pass-Through  Certificates,  Series  2007-AR4,
Class _____ (the  "Certificates"),  issued  pursuant to the Pooling and Servicing  Agreement (the "Pooling
and Servicing  Agreement"),  dated as of August 1, 2007 among  Structured  Asset  Mortgage  Investments II
Inc., as depositor (the "Seller"), EMC Mortgage Corporation,  as servicer and seller and Wells Fargo Bank,
National  Association,  as trustee (the "Trustee").  All terms used herein and not otherwise defined shall
have the  meanings set forth in the Pooling and  Servicing  Agreement.  The  Purchaser  hereby  certifies,
represents and warrants to, and covenants with, the Seller and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and
                  will not be registered or qualified  under the  Securities  Act of 1933, as amended (the
                  "Act") or any state  securities  law,  (b) the Seller is not  required to so register or
                  qualify the  Certificates,  (c) the  Certificates  may be resold only if registered  and
                  qualified  pursuant to the provisions of the Act or any state  securities  law, or if an
                  exemption from such  registration and  qualification  is available,  (d) the Pooling and
                  Servicing  Agreement  contains  restrictions  regarding the transfer of the Certificates
                  and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The  Purchaser is acquiring the  Certificates  for its own account for
                  investment only and not with a view to or for sale in connection  with any  distribution
                  thereof in any manner that would  violate  the Act or any  applicable  state  securities
                  laws.

                           3.       The  Purchaser  is  (a)  a  substantial,  sophisticated  institutional
                  investor  having such knowledge and experience in financial and business  matters,  and,
                  in particular,  in such matters related to securities similar to the Certificates,  such
                  that  it  is  capable  of  evaluating   the  merits  and  risks  of  investment  in  the
                  Certificates,  (b) able to bear the  economic  risks  of such an  investment  and (c) an
                  "accredited  investor"  within the meaning of Rule 501 (a)  promulgated  pursuant to the
                  Act.

                           4.       The Purchaser has been  furnished  with, and has had an opportunity to
                  review  (a)  a  copy  of  the  Pooling  and  Servicing  Agreement  and  (b)  such  other
                  information  concerning the Certificates,  the Mortgage Loans and the Seller as has been
                  requested  by the  Purchaser  from the  Seller  or the  Seller  and is  relevant  to the
                  Purchaser's   decision  to  purchase  the  Certificates.   The  Purchaser  has  had  any
                  questions  arising  from  such  review  answered  by the  Seller  or the  Seller  to the
                  satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized or will it
                  authorize any person to (a) offer,  pledge,  sell,  dispose of or otherwise transfer any
                  Certificate,  any  interest  in any  Certificate  or any other  similar  security to any
                  person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition
                  of other  transfer of any  Certificate,  any  interest in any  Certificate  or any other
                  similar  security  from any person in any manner,  (c)  otherwise  approach or negotiate
                  with respect to any  Certificate,  any interest in any  Certificate or any other similar
                  security with any person in any manner,  (d) make any general  solicitation  by means of
                  general  advertising  or in any other manner or (e) take any other  action,  that (as to
                  any of (a) through (e) above) would  constitute a distribution of any Certificate  under
                  the Act, that would render the  disposition of any  Certificate a violation of Section 5
                  of  the  Act or any  state  securities  law,  or  that  would  require  registration  or
                  qualification  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any
                  of the  Certificates,  except in  compliance  with the  provisions  of the  Pooling  and
                  Servicing Agreement.

                           [6.      [For Subordinate  Certificates Only] The Purchaser (if the Certificate
                  is not rated at least  "BBB-" or its  equivalent  by Fitch,  Inc.,  S&P,  Moody's,  DBRS
                  Limited or DBRS, Inc.):

                                    (a)     is not an employee benefit or other plan subject to the
                  prohibited transaction provisions of the Employee Retirement Income Security Act of
                  1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
                  amended (a "Plan"), or any other person (including an investment manager, a named
                  fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or
                  purchasing any Certificate with "plan assets" of any Plan within the meaning of the
                  Department of Labor ("DOL") regulation at 29 C.F.R. §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it
                  to purchase the Certificates is an "insurance company general account" (within the
                  meaning of DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the
                  purchase is being made in reliance upon the availability of the exemptive relief
                  afforded under Sections I and III of PTCE 95-60.]

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with,
the Company and the Trustee that the Purchaser will not transfer such Certificates to any Plan or person
unless such Plan or person meets the requirements set forth in either 6(a) or (b) above.



                                                            Very truly yours,



                                                            [PURCHASER]

                                                            By:___________________________________
                                                                 Name:
                                                                 Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-2


                               FORM OF RULE 144A INVESTMENT REPRESENTATION

                         Description of Rule 144A Securities, including numbers:

                         _______________________________________________________

                         _______________________________________________________

                         _______________________________________________________

                         _______________________________________________________

                  The undersigned  seller,  as registered  holder (the "Seller"),  intends to transfer the
Rule 144A Securities described above to the undersigned buyer (the "Buyer").

                  1.       In  connection  with  such  transfer  and in  accordance  with  the  agreements
pursuant  to which the Rule 144A  Securities  were  issued,  the Seller  hereby  certifies  the  following
facts:  Neither the Seller nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or
otherwise  disposed of the Rule 144A  Securities,  any interest in the Rule 144A  Securities  or any other
similar  security to, or solicited any offer to buy or accept a transfer,  pledge or other  disposition of
the Rule 144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security from,
or otherwise  approached or negotiated with respect to the Rule 144A Securities,  any interest in the Rule
144A  Securities  or any other  similar  security  with,  any person in any  manner,  or made any  general
solicitation  by means of general  advertising  or in any other manner,  or taken any other  action,  that
would  constitute a distribution of the Rule 144A Securities  under the Securities Act of 1933, as amended
(the "1933  Act"),  or that would  render the  disposition  of the Rule 144A  Securities  a  violation  of
Section 5 of the 1933 Act or require  registration  pursuant thereto,  and that the Seller has not offered
the Rule 144A  Securities to any person other than the Buyer or another  "qualified  institutional  buyer"
as defined in Rule 144A under the 1933 Act.

                  2.       The Buyer  warrants and  represents  to, and covenants  with,  the Seller,  the
Trustee and the Servicer (as defined to the Pooling and  Servicing  Agreement,  dated as of August 1, 2007
(the "Agreement"),  among the Company,  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee")) as follows:

                           a.       The Buyer understands that the Rule 144A Securities have not been
registered under the 1933 Act or the securities laws of any state.

                           b.       The Buyer considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters that it          is
capable of evaluating the merits and risks of investment in the Rule 144A Securities.

                           c.       The Buyer has been furnished with all information regarding the
Rule 144A Securities that it has requested from the Seller, the Trustee or the Servicer.

                           d.       Neither  the  Buyer  nor  anyone  acting on its  behalf  has  offered,
         transferred,  pledged,  sold or otherwise  disposed of the Rule 144A Securities,  any interest in
         the Rule 144A  Securities  or any other  similar  security to, or  solicited  any offer to buy or
         accept a transfer,  pledge or other disposition of the Rule 144A Securities,  any interest in the
         Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated
         with respect to the Rule 144A  Securities,  any interest in the Rule 144A Securities or any other
         similar  security with, any person in any manner,  or made any general  solicitation  by means of
         general  advertising or in any other manner,  or taken any other action,  that would constitute a
         distribution  of  the  Rule  144A  Securities  under  the  1933  Act or  that  would  render  the
         disposition  of the Rule 144A  Securities  a  violation  of  Section 5 of the 1933 Act or require
         registration  pursuant  thereto,  nor will it act, nor has it authorized or will it authorize any
         person to act, in such manner with respect to the Rule 144A Securities.

                           e.       The  Buyer  is a  "qualified  institutional  buyer"  as  that  term is
         defined in Rule 144A under the 1933 Act and has  completed  either of the forms of  certification
         to that  effect  attached  hereto as Annex 1 or Annex 2. The  Buyer is aware  that the sale to it
         is being made in reliance  on Rule 144A.  The Buyer is  acquiring  the Rule 144A  Securities  for
         its own account or the accounts of other qualified  institutional  buyers,  understands that such
         Rule 144A  Securities  may be resold,  pledged  or  transferred  only (i) to a person  reasonably
         believed  to be a qualified  institutional  buyer that  purchases  for its own account or for the
         account of a qualified  institutional  buyer to whom  notice is given that the resale,  pledge or
         transfer is being made in  reliance on Rule 144A,  or (ii)  pursuant  to another  exemption  from
         registration under the 1933 Act.

                  3.       [[For  Subordinate  Certificates  Only] The Buyer (if the Rule 144A  Securities
are not rated at least  "BBB-" or its  equivalent  by Fitch,  Inc.,  S&P,  Moody's,  DBRS Limited or DBRS,
Inc.):

                           a.       is not an  employee  benefit or other plan  subject to the  prohibited
         transaction  provisions  of the  Employee  Retirement  Income  Security  Act of 1974,  as amended
         ("ERISA"),  or Section 4975 of the Internal  Revenue Code of 1986, as amended (a "Plan"),  or any
         other  person  (including  an  investment  manager,  a named  fiduciary or a trustee of any Plan)
         acting,  directly or indirectly,  on behalf of or purchasing any  Certificate  with "plan assets"
         of any Plan within the meaning of the  Department  of Labor  ("DOL")  regulation  at 29 C.F.R.  §
         2510.3-101; or

                           b.       is an  insurance  company,  the  source  of  funds to be used by it to
         purchase the  Certificates is an "insurance  company general  account" (within the meaning of DOL
         Prohibited  Transaction  Class  Exemption  ("PTCE")  95-60),  and the  purchase  is being made in
         reliance upon the  availability  of the exemptive  relief  afforded  under  Sections I and III of
         PTCE 95-60.

                  4.]      This document may be executed in one or more  counterparts and by the different
parties  hereto on  separate  counterparts,  each of  which,  when so  executed,  shall be deemed to be an
original; such counterparts, together, shall constitute one and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set
forth below.


____________________________________                         __________________________________________
Print Name of Seller                                         Print Name of Buyer

By:_________________________________                         By:_______________________________________
    Name:                                                        Name:
    Title:                                                       Title:

Taxpayer Identification                                      Taxpayer Identification:

No._________________________________                         No:_______________________________________

Date:_______________________________                         Date:_____________________________________




--------------------------------------------------------------------------------




                                                                                                             ANNEX 1 TO EXHIBIT F-2


                         QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                         [For Buyers Other Than Registered Investment Companies]

                  The  undersigned   hereby  certifies  as  follows  in  connection  with  the  Rule  144A
Investment Representation to which this Certification is attached:

                  1.       As indicated below, the undersigned is the President,  Chief Financial Officer,
Senior Vice President or other executive officer of the Buyer.

                  2.       In  connection  with  purchases  by  the  Buyer,  the  Buyer  is  a  "qualified
institutional  buyer" as that term is defined in Rule 144A under the  Securities Act of 1933 ("Rule 144A")
because     (i)    the     Buyer     owned     and/or     invested     on    a     discretionary     basis
$                                      in  securities  (except  for the  excluded  securities  referred to
below) as of the end of the Buyer's most recent  fiscal year (such amount being  calculated  in accordance
with Rule 144A) and (ii) the Buyer satisfies the criteria in the category marked below.

         Corporation,  etc. The Buyer is a corporation  (other than a bank,  savings and loan  association
         or similar  institution),  Massachusetts  or similar business trust,  partnership,  or charitable
         organization described in Section 501(c)(3) of the Internal Revenue Code.

         Bank.  The Buyer (a) is a national bank or banking  institution  organized  under the laws of any
         State,  territory or the District of Columbia,  the business of which is  substantially  confined
         to banking and is supervised by the State or territorial  banking  commission or similar official
         or is a foreign  bank or  equivalent  institution,  and (b) has an audited  net worth of at least
         $25,000,000  as  demonstrated  in its latest  annual  financial  statements,  a copy of which is
         attached hereto.

         Savings  and  Loan.  The  Buyer  (a)  is a  savings  and  loan  association,  building  and  loan
         association,   cooperative  bank,  homestead   association  or  similar  institution,   which  is
         supervised  and  examined  by a State  or  Federal  authority  having  supervision  over any such
         institutions or is a foreign savings and loan  association or equivalent  institution and (b) has
         an audited net worth of at least  $25,000,000  as  demonstrated  in its latest  annual  financial
         statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities
         Exchange Act of 1934.

         Insurance  Company.  The Buyer is an insurance  company  whose primary and  predominant  business
         activity is the  writing of  insurance  or the  reinsuring  of risks  underwritten  by  insurance
         companies  and  which is  subject  to  supervision  by the  insurance  commissioner  or a similar
         official or agency of a State or territory or the District of Columbia.

         State or Local Plan. The Buyer is a plan  established  and  maintained by a State,  its political
         subdivisions,  or any agency or instrumentality of the State or its political  subdivisions,  for
         the benefit of its employees.

         ERISA  Plan.  The  Buyer  is an  employee  benefit  plan  within  the  meaning  of Title I of the
         Employee Retirement Income Security Act of 1974.

         Investment  Adviser.  The  Buyer  is  an  investment  adviser  registered  under  the  Investment
         Advisers Act of 1940.

         SBIC.  The Buyer is a Small  Business  Investment  Company  licensed by the U.S.  Small  Business
         Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         Business  Development  Company.  The  Buyer is a  business  development  company  as  defined  in
         Section 202(a)(22) of the Investment Advisers Act of 1940.

         Trust  Fund.  The  Buyer is a trust  fund  whose  trustee  is a bank or trust  company  and whose
         participants  are  exclusively  (a) plans  established  and maintained by a State,  its political
         subdivisions,  or any agency or instrumentality of the State or its political  subdivisions,  for
         the benefit of its  employees,  or (b)  employee  benefit  plans within the meaning of Title I of
         the Employee  Retirement  Income  Security Act of 1974,  but is not a trust fund that includes as
         participants individual retirement accounts or H.R. 10 plans.

                  3.       The term  "securities"  as used  herein  does not  include  (i)  securities  of
issuers that are affiliated with the Buyer,  (ii)  securities  that are part of an unsold  allotment to or
subscription  by the  Buyer,  if the Buyer is a dealer,  (iii)  bank  deposit  notes and  certificates  of
deposit,  (iv) loan  participations,  (v) repurchase  agreements,  (vi) securities  owned but subject to a
repurchase agreement and (vii) currency, interest rate and commodity swaps.

                  4.       For purposes of  determining  the aggregate  amount of securities  owned and/or
invested on a  discretionary  basis by the Buyer,  the Buyer used the cost of such securities to the Buyer
and  did  not  include  any  of the  securities  referred  to in  the  preceding  paragraph.  Further,  in
determining  such aggregate  amount,  the Buyer may have included  securities owned by subsidiaries of the
Buyer,  but only if such  subsidiaries  are  consolidated  with  the  Buyer  in its  financial  statements
prepared in accordance  with  generally  accepted  accounting  principles  and if the  investments of such
subsidiaries are managed under the Buyer's  direction.  However,  such securities were not included if the
Buyer is a  majority-owned,  consolidated  subsidiary of another  enterprise and the Buyer is not itself a
reporting company under the Securities Exchange Act of 1934.

                  5.       The Buyer  acknowledges that it is familiar with Rule 144A and understands that
the seller to it and other parties  related to the  Certificates  are relying and will continue to rely on
the statements made herein because one or more sales to the Buyer may be in reliance on Rule 144A.

________         _______        Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer's own account?

                  6.       If the answer to the  foregoing  question is "no",  the Buyer agrees  that,  in
connection with any purchase of securities  sold to the Buyer for the account of a third party  (including
any separate  account) in reliance on Rule 144A,  the Buyer will only  purchase for the account of a third
party  that at the  time is a  "qualified  institutional  buyer"  within  the  meaning  of Rule  144A.  In
addition,  the Buyer  agrees that the Buyer will not  purchase  securities  for a third  party  unless the
Buyer has  obtained a current  representation  letter  from such third  party or taken  other  appropriate
steps  contemplated by Rule 144A to conclude that such third party  independently  meets the definition of
"qualified institutional buyer" set forth in Rule 144A.

                  7.       The Buyer will notify each of the parties to which this  certification  is made
of any  changes in the  information  and  conclusions  herein.  Until such  notice is given,  the  Buyer's
purchase of Rule 144A Securities will constitute a reaffirmation  of this  certification as of the date of
such purchase.



                                                     _____________________________________________________
                                                     Print Name of Buyer


                                                     By:    ______________________________________________
                                                            Name:
                                                            Title:


                                                     Date:________________________________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-3


                                 FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                               _____, 20__

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179


Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Structured Asset Mortgage Investments II Trust 2007-AR4


                  Re:      Mortgage Pass-Through Certificates, Series 2007-AR4

Ladies and Gentlemen:

                  In connection with the sale by _____________ (the "Seller") to ____________________ (the
"Purchaser")  of $___________ Initial  Current  Principal  Amount of Mortgage  Pass-Through  Certificates,
Series 2007-AR4 (the "Certificates")  pursuant to the Pooling and Servicing Agreement,  dated as of August
1, 2007 (the "Pooling and Servicing  Agreement"),  among  Structured  Asset  Mortgage  Investments II Inc.
(the  "Company"),  EMC  Mortgage  Corporation  ("EMC")  and Wells  Fargo Bank,  National  Association,  as
trustee (the  "Trustee").  The Seller hereby  certifies,  represents and warrants to, and covenants  with,
the Company and the Trustee that:

                  Neither  the Seller nor anyone  acting on its  behalf has (a)  offered,  pledged,  sold,
disposed of or  otherwise  transferred  any  Certificate,  any  interest in any  Certificate  or any other
similar  security to any person in any manner,  (b) has  solicited any offer to buy or to accept a pledge,
disposition or other  transfer of any  Certificate,  any interest in any  Certificate or any other similar
security  from any person in any manner,  (c) has otherwise  approached or negotiated  with respect to any
Certificate,  any  interest  in any  Certificate  or any other  similar  security  with any  person in any
manner, (d) has made any general  solicitation by means of general  advertising or in any other manner, or
(e)  has  taken  any  other  action,  that  (as to any  of (a)  through  (e)  above)  would  constitute  a
distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would render the
disposition of any  Certificate a violation of Section 5 of the Act or any state  securities  law, or that
would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner
set forth in the  foregoing  sentence  with  respect to any  Certificate.  The Seller has not and will not
sell or otherwise  transfer any of the  Certificates,  except in  compliance  with the  provisions  of the
Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                     ____________________________________________
                                                     (Seller)



                                                     By:      ___________________________________
                                                              Name:
                                                              Title:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT G


                                       FORM OF CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL   AGREEMENT  (as  amended  and  supplemented  from  time  to  time,  the
"Agreement"),  dated as of August 31,  2007,  by and among  WELLS  FARGO BANK,  NATIONAL  ASSOCIATION,  as
trustee  (including  its  successors  under  the  Pooling  and  Servicing  Agreement  defined  below,  the
"Trustee"),  STRUCTURED  ASSET MORTGAGE  INVESTMENTS  II INC., as company  (together with any successor in
interest, the "Company"),  EMC MORTGAGE CORPORATION,  as servicer (together with any successor in interest
or successor  under the Pooling and  Servicing  Agreement  referred to below,  the  "Servicer")  and WELLS
FARGO BANK, NATIONAL  ASSOCIATION,  as custodian (together with any successor in interest or any successor
appointed hereunder, the "Custodian").

                                             WITNESSETH THAT:

                  WHEREAS,  the  Company,  the  Servicer  and the Trustee  have entered into a Pooling and
Servicing  Agreement,  dated as of August 1, 2007,  relating to the issuance of Structured  Asset Mortgage
Investments II Trust 2007-AR4,  Mortgage Pass-Through  Certificates,  Series 2007-AR4 (as in effect on the
date of this agreement,  the "Original  Pooling and Servicing  Agreement," and as amended and supplemented
from time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has  agreed to act as agent for the  Trustee  on behalf of the
Certificateholders  for the purposes of receiving  and holding  certain  documents  and other  instruments
delivered by the Company or the Servicer  under the Pooling and  Servicing  Agreement,  all upon the terms
and conditions and subject to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of  the  premises  and  the  mutual  covenants  and
agreements  hereinafter set forth,  the Trustee the Company,  the Servicer and the Custodian  hereby agree
as follows:

                                                ARTICLE I.
                                               DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and  not  defined  herein  shall  have  the
meanings  assigned in the Original  Pooling and  Servicing  Agreement,  unless  otherwise  required by the
context herein.

                                               ARTICLE II.
                                      CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian  to  Act  as  Agent:   Acceptance  of  Mortgage  Files.  The
Custodian,  as the duly appointed  agent of the Trustee for these purposes,  acknowledges  (subject to any
exceptions  noted in the Initial  Certification  referred  to in Section  2.3(a)  receipt of the  Mortgage
Files relating to the Mortgage Loans  identified on the schedule  attached  hereto (the "Mortgage  Files")
and declares that it holds and will hold such Mortgage Files as agent for the Trustee,  in trust,  for the
use and benefit of all present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  includes one or
more  assignments  of Mortgage to the Trustee in a state which is  specifically  excluded from the Opinion
of Counsel  delivered  by the  Company  to the  Trustee  (with a copy to the  Custodian)  pursuant  to the
provisions  of  Section  2.01 of the  Pooling  and  Servicing  Agreement,  each such  assignment  shall be
delivered  by the  Custodian  to the Company for the purpose of  recording  it in the  appropriate  public
office for real property records,  and the Company,  at no expense to the Custodian,  shall promptly cause
to be  recorded in the  appropriate  public  office for real  property  records  each such  assignment  of
Mortgage  and,  upon  receipt  thereof  from such public  office,  shall  return each such  assignment  of
Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior  to the  Closing  Date,  in  accordance  with  Section  2.02 of the
Pooling and Servicing  Agreement,  the  Custodian  shall deliver to the Company and the Trustee an Initial
Certification  in the form annexed  hereto as Exhibit One  evidencing  receipt  (subject to any exceptions
noted  therein) of a Mortgage File for each of the Mortgage Loans listed on the Schedule  attached  hereto
(the "Mortgage Loan Schedule").

                  (2)      Within 90 days of the Closing Date,  the Custodian  agrees,  for the benefit of
Certificateholders,  to review,  in  accordance  with the  provisions  of Section  2.02 of the Pooling and
Servicing  Agreement,  each such document,  and shall deliver to the Company, the Servicer and the Trustee
an Interim  Certification  in the form annexed hereto as Exhibit Two to the effect that all such documents
have been executed and received and that such  documents  relate to the Mortgage  Loans  identified on the
Mortgage  Loan  Schedule,  except  for any  exceptions  listed on  Schedule  A  attached  to such  Interim
Certification.  The  Custodian  shall be under no duty or  obligation  to inspect,  review or examine said
documents,   instruments,   certificates  or  other  papers  to  determine  that  the  same  are  genuine,
enforceable,  or appropriate for the represented  purpose or that they have actually been recorded or that
they are other than what they purport to be on their face.

                  (3)      Not later than 180 days after the Closing Date, the Custodian  shall review the
Mortgage  Files as provided in Section  2.02 of the Pooling  and  Servicing  Agreement  and deliver to the
Company,  the Servicer and the Trustee a Final  Certification  in the form annexed hereto as Exhibit Three
evidencing the completeness of the Mortgage Files.

                  (4)      In  reviewing  the  Mortgage  Files as  provided  herein and in the Pooling and
Servicing  Agreement,  the Custodian  shall make no  representation  as to and shall not be responsible to
verify (i) the validity,  legality,  enforceability,  due  authorization,  recordability,  sufficiency  or
genuineness  of  any of  the  documents  included  in  any  Mortgage  File  or  (ii)  the  collectibility,
insurability, effectiveness or suitability of any of the documents in any Mortgage File.

         Upon receipt of written  request from the Trustee,  the  Custodian  shall as soon as  practicable
supply the Trustee with a list of all of the  documents  relating to the Mortgage  Loans  missing from the
Mortgage Files.

                  Section 2.4.      Notification  of  Breaches of  Representations  and  Warranties.  Upon
discovery  by the  Custodian  of a breach of any  representation  or  warranty  made by the Company as set
forth in the  Pooling and  Servicing  Agreement  with  respect to a Mortgage  Loan  relating to a Mortgage
File, the Custodian shall give prompt written notice to the Company, the Servicer and the Trustee.

                  Section 2.5.      Custodian to  Cooperate:  Release of Mortgage  Files.  Upon receipt of
written  notice from the Trustee that the Mortgage  Loan Seller has  repurchased  a Mortgage Loan pursuant
to Article II of the Pooling and  Servicing  Agreement,  and that the purchase  price  therefore  has been
deposited in the Custodial  Account or the  Distribution  Account,  then the Custodian  agrees to promptly
release to the Mortgage Loan Seller the related Mortgage File.

                  Upon the  Custodian's  receipt  of a request  for  release  (a  "Request  for  Release")
substantially  in the form  attached  to the  Pooling  and  Servicing  Agreement  as Exhibit D signed by a
Servicing  Officer of the  Servicer  stating that it has  received  payment in full of a Mortgage  Loan or
that  payment in full will be escrowed in a manner  customary  for such  purposes,  the  Custodian  agrees
promptly  to release  to the  Servicer  the  related  Mortgage  File.  The  Company  shall  deliver to the
Custodian  and the  Custodian  agrees to accept the Mortgage  Note and other  documents  constituting  the
Mortgage File with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage
Loan,  including,  for this purpose,  collection under any Primary  Insurance  Policy,  the Servicer shall
deliver to the Custodian a Request for Release signed by a Servicing  Officer  requesting  that possession
of all of the Mortgage  File be released to the Servicer and  certifying as to the reason for such release
and that such release  will not  invalidate  any  insurance  coverage  provided in respect of the Mortgage
Loan under any of the Insurance Policies.  Upon receipt of the foregoing,  the Custodian shall deliver the
Mortgage  File to the related  Servicer.  The  Servicer  shall cause each  Mortgage  File or any  document
therein so released to be returned to the  Custodian  when the need  therefore by the related  Servicer no
longer exists,  unless (i) the Mortgage Loan has been liquidated and the Liquidation  Proceeds relating to
the Mortgage Loan have been  deposited in the Custodial  Account or the  Distribution  Account or (ii) the
Mortgage File or such document has been  delivered to an attorney,  or to a public trustee or other public
official as required by law,  for purposes of  initiating  or pursuing  legal action or other  proceedings
for the foreclosure of the Mortgaged  Property either judicially or  non-judicially,  and the Servicer has
delivered to the Custodian a certificate of a Servicing  Officer  certifying as to the name and address of
the Person to which such  Mortgage  File or such  document  was  delivered  and the purpose or purposes of
such delivery.

                  At any time that the  Servicer  is  required  to deliver to the  Custodian a Request for
Release,  the  Servicer  shall  deliver two copies of the Request for Release if delivered in hard copy or
the  Servicer may furnish such Request for Release  electronically  to the  Custodian,  in which event the
Servicing  Officer  transmitting  the same shall be deemed to have  signed the  Request  for  Release.  In
connection  with any Request for Release of a Mortgage  File because of a repurchase  of a Mortgage  Loan,
such  Request  for  Release  shall  be  accompanied  by  an  assignment  of  mortgage,  without  recourse,
representation  or warranty  from the Trustee to the Mortgage  Loan Seller and the related  Mortgage  Note
shall be endorsed without  recourse,  representation or warranty by the Trustee (unless such Mortgage Note
was a MERS Loan and not  endorsed  to the  Trustee)  and be  returned  to the  Mortgage  Loan  Seller.  In
connection  with any Request for Release of a Mortgage  File  because of the payment in full of a Mortgage
Loan,  such Request for Release shall be  accompanied by a certificate  of  satisfaction  or other similar
instrument to be executed by or on behalf of the Trustee and returned to the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any
Mortgage  Loan subject to this  Agreement in accordance  with the terms and  provisions of the Pooling and
Servicing  Agreement,  the Servicer  shall  notify the  Custodian  that such  assumption  or  substitution
agreement  has  been  completed  by  forwarding  to the  Custodian  the  original  of such  assumption  or
substitution  agreement,  which shall be added to the related  Mortgage File and, for all purposes,  shall
be  considered a part of such  Mortgage  File to the same extent as all other  documents  and  instruments
constituting parts thereof.

                                               ARTICLE III.
                                         CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the  Trustee.  With  respect to each
Mortgage Note,  Mortgage and other  documents  constituting  each Mortgage File which are delivered to the
Custodian,  the Custodian is exclusively  the bailee and agent of the Trustee and has no  instructions  to
hold any  Mortgage  Note or  Mortgage  for the  benefit  of any  person  other  than the  Trustee  and the
Certificateholders  and  undertakes  to perform such duties and only such duties as are  specifically  set
forth in this Agreement.  Except upon compliance with the provisions of Section 2.5 of this Agreement,  no
Mortgage  Note,  Mortgage or  Mortgage  File shall be  delivered  by the  Custodian  to the Company or the
Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The  Custodian in its  individual or
any other capacity may become the owner or pledgee of  Certificates  with the same rights it would have if
it were not Custodian.

                  Section 3.4.      Custodian's  Fees and  Expenses.  The Trustee  covenants and agrees to
pay to the Custodian from time to time, and the Custodian  shall be entitled to,  reasonable  compensation
for  all  services  rendered  by it in the  exercise  and  performance  of any of the  powers  and  duties
hereunder  of the  Custodian  pursuant to an  agreement  between the  Trustee and the  Custodian,  and the
Custodian  will be entitled to be paid or reimbursed  by the Trust upon its request,  from amounts held by
it in the Distribution  Account, for all reasonable expenses,  disbursements and advances incurred or made
by the Custodian in accordance  with any of the  provisions of this  Agreement  (including  the reasonable
compensation  and the expenses and  disbursements  of its counsel and of all persons not  regularly in its
employ),  except any such expense,  disbursement  or advance as may arise from its negligence or bad faith
or to the extent  that such cost or expense is  indemnified  by the  Company or the Trust  pursuant to the
Pooling and Servicing Agreement.

                  Section 3.5.      Custodian May Resign; Trustee May Remove Custodian.  The Custodian may
resign from the  obligations  and duties hereby imposed upon it as such  obligations  and duties relate to
its acting as Custodian of the Mortgage  Loans.  Upon  receiving such notice of  resignation,  the Trustee
shall either take  custody of the Mortgage  Files  itself and give prompt  written  notice  thereof to the
Company,  the  Servicer  and  the  Custodian,  or  promptly  appoint  a  successor  Custodian  by  written
instrument,  in duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and
one copy to the successor  Custodian.  If the Trustee  shall not have taken custody of the Mortgage  Files
and no successor  Custodian  shall have been so appointed  and have  accepted  appointment  within 30 days
after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The Trustee may remove the  Custodian at any time with the consent of the  Servicer.  In
such event,  the Trustee  shall  appoint,  or petition a court of  competent  jurisdiction  to appoint,  a
successor  Custodian  hereunder.  Any successor  Custodian  shall be a depository  institution  subject to
supervision  or  examination  by  federal  or  state  authority,  shall  be  able  to  satisfy  the  other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.

                  Any  resignation or removal of the Custodian and  appointment  of a successor  Custodian
pursuant  to any of the  provisions  of this  Section  3.5  shall  become  effective  upon  acceptance  of
appointment  by the  successor  Custodian.  The Trustee  shall give  prompt  notice to the Company and the
Servicer of the appointment of any successor  Custodian.  No successor Custodian shall be appointed by the
Trustee without the prior approval of the Company and the Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the
Custodian may be merged or converted or with which it may be  consolidated,  or any Person  resulting from
any  merger,  conversion  or  consolidation  to  which  the  Custodian  shall be a  party,  or any  Person
succeeding to the business of the Custodian,  shall be the successor of the Custodian  hereunder,  without
the  execution  or  filing  of any  paper or any  further  act on the part of any of the  parties  hereto,
anything  herein  to  the  contrary  notwithstanding;   provided  that  such  successor  is  a  depository
institution  subject to supervision  or  examination by federal or state  authority and is able to satisfy
the other requirements contained in Section 3.7 and is unaffiliated with the Servicer or the Company.

                  Section 3.7.      Representations  of the  Custodian.  The Custodian  hereby  represents
that it is a  depository  institution  subject  to  supervision  or  examination  by a  federal  or  state
authority,  has a combined capital and surplus of at least  $15,000,000 and is qualified to do business in
the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor  any  of  its
directors,  officers, agents or employees,  shall be liable for any action taken or omitted to be taken by
it or them  hereunder or in connection  herewith in good faith and reasonably  believed  (which belief may
be based upon the  written  opinion or advice of counsel  selected  by it in the  exercise  of  reasonable
care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,
lack of good faith or willful misconduct.  The  Custodian and any director,  officer, employee or agent of
the  Custodian  may rely in good faith on any  document  of any kind prima  facie  properly  executed  and
submitted  by any person with  authority  with respect to any related  matters  arising  hereunder.  In no
event  shall the  Custodian  or its  directors,  officers,  agents and  employees  be held  liable for any
special,  indirect or consequential  damages  resulting from any action taken or omitted to be taken by it
or them hereunder or in connection herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian agrees to indemnify the
Trust Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,
directors  and  agents for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs or
expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted  against the Trustee or
Trust Fund or any such other respective Person,  due to any willful  misfeasance or negligent or bad faith
performance or non-performance by the Custodian of its duties and  responsibilities  under this Agreement;
provided,  however,  that the Custodian shall not be liable to any of the foregoing Persons for any amount
and any portion of any such amount directly and solely resulting from the willful  misfeasance,  bad faith
or negligence of such person,  and the Custodian's  reliance on written  instructions  from the Trustee or
the  Servicer.  The  provisions  of this  Section 3.8 shall  survive  the  termination  of this  Custodial
Agreement.

                  The Custodian  and its  directors,  officers,  employees and agents shall be entitled to
indemnification  and defense from the Trust Fund for any loss,  liability or expense  incurred (other than
as a result of any willful  misfeasance or negligent or bad-faith  performance or non-performance on their
part),  arising  out of,  or in  connection  with,  the  acceptance  or  administration  of the  custodial
arrangement  created  hereunder,  including  the costs and  expenses of defending  themselves  against any
claim or  liability  in  connection  with the  exercise or  performance  of any of their  powers or duties
hereunder.

                                               ARTICLE IV.
                                      COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent   of  the   Parties;   Reasonableness.   The   parties   hereto
acknowledge  and agree that the purpose of this Article IV is to facilitate  compliance by the Company and
the Trustee with the  provisions of Regulation AB and related  rules and  regulations  of the  Commission.
The Company and the Trustee  shall not  exercise  its right to request  delivery of  information  or other
performance  under these  provisions  other than in good faith, or for purposes other than compliance with
the  Securities  Act,  the  Exchange  Act and the  rules  and  regulations  of the  Commission  under  the
Securities  Act and the Exchange Act. Each of the parties  hereto  acknowledges  that  interpretations  of
the requirements of Regulation AB may change over time,  whether due to interpretive  guidance provided by
the Commission or its staff,  consensus among  participants  in the  mortgage-backed  securities  markets,
advice of counsel,  or  otherwise,  and agrees to comply with requests made by the Company and the Trustee
in  good  faith  for  delivery  of   information   under  these   provisions  on  the  basis  of  evolving
interpretations  of Regulation AB to the extent  reasonably  practicable.  The Custodian  shall  cooperate
reasonably  with the  Company  and the  Trustee to  deliver to the  Company  and  (including  any of their
respective assignees or designees), any and all disclosure,  statements, reports, certifications,  records
and any other  information  necessary in the  reasonable,  good faith  determination  of the Company,  the
Servicer  and the  Trustee  to permit  the  Company,  the  Servicer  and the  Trustee  to comply  with the
provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      [Reserved]

                  (2)      The  Custodian  shall be  deemed to  represent  to the  Company  as of the date
hereof and on each date on which  information  is provided to the Company under  Section 4.3 that,  except
as  disclosed  in writing to the  Company  prior to such date:  (i) there are no aspects of its  financial
condition  that  could  have  a  material  adverse  effect  on  the  performance  by it of  its  Custodian
obligations  under  this  Agreement  or  any  other  securitization  transaction  as to  which  it is  the
custodian;  (ii)  there  are no  material  legal  or  governmental  proceedings  pending  (or  known to be
contemplated)  against it; and (iii) there are no affiliations,  relationships or transactions relating to
the Custodian with respect to the Company or any sponsor, issuing entity, servicer,  trustee,  originator,
significant  obligor,  enhancement or support provider or other material  transaction party (as such terms
are used in  Regulation  AB)  relating to the  securitization  transaction  contemplated  by the  Original
Pooling and  Servicing  Agreement,  as  identified  by the Company to the  Custodian  in writing as of the
Closing Date (each, a "Transaction Party").

                  (3)      If so  requested by the Company on any date  following  the Closing  Date,  the
Custodian  shall,  within five Business Days  following  such request,  confirm in writing the accuracy of
the  representations  and  warranties  set  forth  in  paragraph  (1) of  this  section  or,  if any  such
representation  and  warranty is not  accurate  as of the date of such  confirmation,  provide  reasonably
adequate  disclosure of the pertinent  facts, in writing,  to the requesting  party. Any such request from
the Company  shall not be given more than once each  calendar  quarter,  unless the  Company  shall have a
reasonable basis for a determination that any of the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information to Be Provided by the  Custodian.  For so long
as the  Certificates are  outstanding,  for the purpose of satisfying the Company 's reporting  obligation
under the Exchange  Act with  respect to any class of  Certificates,  the  Custodian  shall (a) notify the
Company in writing of any material  litigation or governmental  proceedings  pending against the Custodian
that would be material to  Certificateholders,  and (b)  provide to the Company a written  description  of
such  proceedings.  Any notices and  descriptions  required under this Section 4.3 shall be given no later
than five Business  Days prior to the  Determination  Date  following the month in which the Custodian has
knowledge of the occurrence of the relevant  event.  As of the date the Company or the Servicer files each
Report on Form 10-D or Form  10-K  with  respect  to the  Certificates,  the  Custodian  will be deemed to
represent that any information  previously  provided under this Section 4.3, if any, is materially correct
and does not have any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment  of  Compliance  and  Attestation.  On or before
March 15 of each calendar year beginning in 2008, the Custodian shall:

                  (a)      deliver to the  Company,  the  Servicer  and the  Trustee a report (in form and
substance  reasonably  satisfactory  to the Company)  regarding the  Custodian's  assessment of compliance
with the Servicing  Criteria  identified on Exhibit Four hereto during the immediately  preceding calendar
year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation  AB. Such
report  shall be  addressed  to the Company and the  Trustee  and signed by an  authorized  officer of the
Custodian,  and shall address each of the Servicing  Criteria  specified on a certification  substantially
in the form of Exhibit Four hereto; and

                   (b)     deliver to the  Company,  the Servicer and the Trustee a report of a registered
public  accounting firm reasonably  acceptable to the Company and the Trustee that attests to, and reports
on,  the  assessment  of  compliance  made  by the  Custodian  and  delivered  pursuant  to the  preceding
paragraph.  Such  attestation  shall be in accordance with Rules  1-02(a)(3) and 2-02(g) of Regulation S-X
under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian shall indemnify the Company,  each affiliate of the Company,  the
Servicer,  the Trustee and each broker dealer acting as underwriter,  placement agent or initial purchaser
of the  Certificates  or each Person who controls any of such parties (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act); and the respective  present and former  directors,
officers,  employees  and agents of each of the  foregoing,  and shall hold each of them harmless from and
against any losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs,
judgments,  and any other costs,  fees and expenses  that any of them may sustain  arising out of or based
upon:

                  (i)      (A) any  untrue  statement  of a  material  fact  contained  or  alleged  to be
contained  in  any  information,  report,  certification,   accountants'  attestation  or  other  material
provided  under  this  Article  IV by  or  on  behalf  of  the  Custodian  (collectively,  the  "Custodian
Information"),  or (B) the omission or alleged  omission to state in the Custodian  Information a material
fact  required to be stated in the  Custodian  Information  or necessary  in order to make the  statements
therein, in the light of the circumstances under which they were made, not misleading; or

                  (ii)     any   failure  by  the   Custodian   to  deliver   any   information,   report,
certification, accountants' attestation or other material when and as required under this Article IV.

         (2)      In the case of any failure of performance described in clause (ii) of Section 4.5(1),
the Custodian shall promptly reimburse the Company for all costs reasonably incurred by the Company in
order to obtain the information, report, certification, accountants' letter or other material not
delivered as required by the Custodian.

                                                ARTICLE V.
                                         MISCELLANEOUS PROVISIONS

                  Section 5.1       Notices.  All  notices,  requests,  consents  and  demands  and  other
communications  required  under this Agreement or pursuant to any other  instrument or document  delivered
hereunder shall be in writing and, unless otherwise  specifically  provided,  may be delivered personally,
by telegram or telex, or by registered or certified mail, postage prepaid,  return receipt  requested,  at
the  addresses  specified on the  signature  page hereof  (unless  changed by the  particular  party whose
address  is  stated  herein by  similar  notice  in  writing),  in which  case the  notice  will be deemed
delivered when received.

                  Section 5.2       Amendments.  No  modification  or amendment of or  supplement  to this
Agreement  shall be valid or  effective  unless the same is in writing and signed by all  parties  hereto,
and none of the  Company,  the Servicer or the Trustee  shall enter into any  amendment  hereof  except as
permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give prompt notice to the Custodian
of any  amendment or supplement  to the Pooling and  Servicing  Agreement  and furnish the Custodian  with
written copies thereof.

                  Section 5.3       GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK  WITHOUT  GIVING  EFFECT TO ITS CONFLICT OF LAW  PRINCIPLES  (OTHER THAN
SECTION  5-1401  OF THE NEW  YORK  GENERAL  OBLIGATIONS  LAW) AND  SHALL  BE  CONSTRUED  AND  ENFORCED  IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4       Recordation of Agreement.  To the extent  permitted by applicable law,
this Agreement is subject to recordation in all  appropriate  public offices for real property  records in
all the counties or other comparable  jurisdictions  in which any or all of the properties  subject to the
Mortgages  are  situated,  and in any  other  appropriate  public  recording  office  or  elsewhere,  such
recordation  to be  effected  by  the  Company  and  at the  Trust's  expense,  but  only  upon  direction
accompanied  by an  Opinion of  Counsel  reasonably  satisfactory  to the  Company to the effect  that the
failure to effect such  recordation  is likely to  materially  and  adversely  affect the interests of the
Certificateholders.

                  For the purpose of  facilitating  the  recordation of this Agreement as herein  provided
and for other  purposes,  this  Agreement may be executed  simultaneously  in any number of  counterparts,
each of which counterparts  shall be deemed to be an original,  and such counterparts shall constitute but
one and the same instrument.

                  Section 5.5       Severability  of  Provisions.  If any one or  more  of the  covenants,
agreements,  provisions or terms of this Agreement shall be for any reason  whatsoever held invalid,  then
such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

9062 Old Annapolis Road
Columbia, Maryland 21045                                    By:   /s/ Stacey M. Taylor
Attention: Structured Asset Mortgage                              Name: Stacey M. Taylor
2007-AR4  Investments II Trust                                    Title: Vice President
Telecopier: (410) 715-2380


Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:   /s/ Baron Silverstein
New York, New York 10179                                          Name: Baron Silverstein
                                                                  Title: Senior Managing Director

Address:                                                    EMC MORTGAGE CORPORATION,
                                                            as Servicer
2780 Lake Vista Drive
Lewisville, Texas 75067                                     By:   /s/ Gail Andrews
Attention: General Counsel                                        Name: Gail Andrews
Telecopier: (214) 626-4714                                        Title: Senior Vice President

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:   /s/ Leigh Taylor
Minneapolis, Minnesota 55414                                      Name: Leigh Taylor
Attention: Structured Asset Mortgage Investments II Trust         Title: Vice President
2007-AR4
Telecopier: (612) 667-1068




--------------------------------------------------------------------------------




STATE OF MARYLAND          )
                           )ss.:
COUNTY OF HOWARD           )

                  On the 31st day of  August,  2007,  before  me, a notary  public in and for said  State,
personally  appeared  Stacey M. Taylor,  known to me to be a Vice President of Wells Fargo Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  association and  acknowledged to me that such association
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                          /s/ Darron C. Woodus
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss.:
COUNTY OF NEW YORK         )

                  On the 31st day of  August,  2007,  before  me, a notary  public in and for said  State,
personally  appeared Baron  Silverstein,  known to me to be a Senior Managing Director of Structured Asset
Mortgage II Inc.,  the  corporation  that executed the within  instrument,  and also known to me to be the
person who executed it on behalf of said national  banking  association,  and acknowledged to me that such
national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                         /s/ Michelle Sterling
                                                                             Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS             )
                           )ss.:
COUNTY OF DENTON           )


                  On the 31st day of  August,  2007,  before  me, a notary  public in and for said  State,
personally  appeared  Gail  Andrews,  known  to  me  to  be  a  Senior  Vice  President  of  EMC  Mortgage
Corporation,  one of the  companies  that executed the within  instrument,  and also known to me to be the
person who executed it on behalf of said company,  and acknowledged to me that such  corporation  executed
the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                          /s/ Kay J. Ottinger
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MINNESOTA         )
                           )ss.:
COUNTY OF HENNEPIN         )


                  On the 31st day of  August,  2007,  before  me, a notary  public in and for said  State,
personally  appeared  Leigh  Taylor,  known to me to be a Vice  President  of Wells Fargo  Bank,  National
Association,  a  corporation  that executed the within  instrument,  and also known to me to be the person
who  executed  it on  behalf of said  corporation,  and  acknowledged  to me that  such  national  banking
association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                           /s/ Steve J. Naasz
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                               EXHIBIT ONE

                                 FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

 EMC Mortgage Corporation
 2780 Lake Vista Drive
 Lewisville, TX 75067
 Attention: Janan Weeks
  Email: jweeks@bear.com
 Facsimile: (214) 626-3704

                  Re:      Custodial  Agreement,  dated as of August  31,  2007,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation   relating   to   Structured   Asset   Mortgage
                           Investments  II  Trust  2007-AR4,   Mortgage   Pass-Through
                           Certificates, Series 2007-AR4


Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  and subject
to Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies
that it has received a Mortgage File (which  contains an original  Mortgage  Note or lost note  affidavit)
to the extent  required in Section  2.01 of the  Pooling  and  Servicing  Agreement  with  respect to each
Mortgage  Loan listed in the Mortgage Loan  Schedule,  with any  exceptions  listed on Schedule A attached
hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:       _______________________________
                                                                        Name:
                                                                        Title:




--------------------------------------------------------------------------------




                                               EXHIBIT TWO

                                 FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067
Attention: Janan Weeks
Email: jweeks@bear.com
Facsimile: (214) 626-3704

                  Re:      Custodial  Agreement,  dated as of August  31,  2007,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc  and  EMC   Mortgage
                           Corporation   relating   to   Structured   Asset   Mortgage
                           Investments  II  Trust  2007-AR4,   Mortgage   Pass-Through
                           Certificates, Series 2007-AR4

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant  to Section  2.01 of the Pooling and  Servicing  Agreement  with  respect to each  Mortgage  Loan
listed in the  Mortgage  Loan  Schedule,  and it has reviewed  the  Mortgage  File and the  Mortgage  Loan
Schedule and has  determined  that:  all required  documents have been executed and received and that such
documents  related to the Mortgage  Loans  identified on the Mortgage Loan  Schedule,  with any exceptions
listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:       _______________________________
                                                                        Name:
                                                                        Title:




--------------------------------------------------------------------------------




                                              EXHIBIT THREE

                                  FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

 EMC Mortgage Corporation
 2780 Lake Vista Drive
 Lewisville, TX 75067
 Attention: Janan Weeks
 Email: jweeks@bear.com
 Facsimile: (214) 626-3704

                  Re:      Custodial  Agreement,  dated as of August  31,  2007,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation   relating   to   Structured   Asset   Mortgage
                           Investments  II  Trust  2007-AR4,   Mortgage   Pass-Through
                           Certificates, Series 2007-AR4

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant  to Section  2.01 of the Pooling and  Servicing  Agreement  with  respect to each  Mortgage  Loan
listed in the  Mortgage  Loan  Schedule,  and it has reviewed  the  Mortgage  File and the  Mortgage  Loan
Schedule and has  determined  that:  all required  documents have been executed and received and that such
documents  related to the Mortgage Loans identified on the Mortgage Loan Schedule  determined on the basis
of the  Mortgagor's  name,  original  principal  balance and loan number,  with any  exceptions  listed on
Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them  in the  above-captioned  Custodial  Agreement  or in the  Pooling  and  Servicing  Agreement,  as
applicable.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:       _______________________________
                                                                        Name:
                                                                        Title:




--------------------------------------------------------------------------------




                                               EXHIBIT FOUR

                            FORM OF CERTIFICATION REGARDING SERVICING CRITERIA
                               TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


                                                                       __________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067
Attention: Janan Weeks
Email: jweeks@bear.com
Facsimile: (214) 626-3704

                  Re:      Custodial  Agreement,  dated as of August  31,  2007,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation   relating   to   Structured   Asset   Mortgage
                           Investments  II  Trust  2007-AR4,   Mortgage   Pass-Through
                           Certificates, Series 2007-AR4

Ladies and Gentlemen:

In accordance with Section 4.4 of the  above-captioned  Custodial Agreement and subject to Section 3.17 of
the  Pooling  and  Servicing  Agreement,  the  undersigned,   as  Custodian,  hereby  certifies  that  the
assessment  of  compliance  to be delivered by the Custodian  shall  address,  at a minimum,  the criteria
identified below as "Applicable Servicing Criteria".

_____________________________________________________________________________________________________________
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
_____________________________________________________________________________________________________________
      Reference                                   Criteria
_____________________________________________________________________________________________________________
                                      General Servicing Considerations
_____________________________________________________________________________________________________________
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
_____________________________________________________________________________________________________________
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
_____________________________________________________________________________________________________________
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
_____________________________________________________________________________________________________________
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
_____________________________________________________________________________________________________________

                                     Cash Collection and Administration
_____________________________________________________________________________________________________________
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
_____________________________________________________________________________________________________________
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
_____________________________________________________________________________________________________________
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
_____________________________________________________________________________________________________________
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
_____________________________________________________________________________________________________________
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than the person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
_____________________________________________________________________________________________________________

                                     Investor Remittances and Reporting
_____________________________________________________________________________________________________________
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
_____________________________________________________________________________________________________________
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
_____________________________________________________________________________________________________________

                                          Pool Asset Administration
_____________________________________________________________________________________________________________
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
_____________________________________________________________________________________________________________
                        Pool assets and related documents are safeguarded as                     X
1122(d)(4)(ii)          required by the transaction agreements.
_____________________________________________________________________________________________________________
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
_____________________________________________________________________________________________________________
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
_____________________________________________________________________________________________________________
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
_____________________________________________________________________________________________________________
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
_____________________________________________________________________________________________________________
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
_____________________________________________________________________________________________________________
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
_____________________________________________________________________________________________________________
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
_____________________________________________________________________________________________________________
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
_____________________________________________________________________________________________________________
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
_____________________________________________________________________________________________________________


                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:       _______________________________
                                                                        Name:
                                                                        Title:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT H


                                 FORM OF MORTGAGE LOAN PURCHASE AGREEMENT


                                                 between



                                         EMC MORTGAGE CORPORATION

                                         as Mortgage Loan Seller



                                                   and

                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                               as Purchaser



                                               Dated as of

                                             August 31, 2007


                         Structured Asset Mortgage Investments II Trust 2007-AR4,
                           Mortgage Pass-Through Certificates, Series 2007-AR4





--------------------------------------------------------------------------------




                                                TABLE OF CONTENTS

                                                                                                               Page

Section 1.    Definitions.........................................................................................1
Section 2.    Purchase and Sale of the Mortgage Loans and Related Rights..........................................3
Section 3.    Mortgage Loan Schedules.............................................................................3
Section 4.    Mortgage Loan Transfer..............................................................................4
Section 5.    Examination of Mortgage Files.......................................................................5
Section 6.    Recordation of Assignments of Mortgage..............................................................7
Section 7.    Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage
              Loans...............................................................................................8
Section 8.    Representations and Warranties Concerning the Mortgage Loan Seller.................................14
Section 9.    Representations and Warranties Concerning the Purchaser............................................15
Section 10.   Conditions to Closing..............................................................................16
Section 11.   Fees and Expenses..................................................................................18
Section 12.   Accountants' Letters...............................................................................18
Section 13.   Indemnification....................................................................................19
Section 14.   Notices............................................................................................21
Section 15.   Transfer of Mortgage Loans.........................................................................21
Section 16.   Termination........................................................................................21
Section 17.   Representations, Warranties and Agreements to Survive Delivery.....................................21
Section 18.   Severability.......................................................................................22
Section 19.   Counterparts.......................................................................................22
Section 20.   Amendment..........................................................................................22
Section 21.   GOVERNING LAW......................................................................................22
Section 22.   Further Assurances.................................................................................22
Section 23.   Successors and Assigns.............................................................................22
Section 24.   The Mortgage Loan Seller and the Purchaser.........................................................23
Section 25.   Entire Agreement...................................................................................23
Section 26.   No Partnership.....................................................................................23

Exhibit 1             Contents of Mortgage File                                                            Exh. 1-1
Exhibit 2             Mortgage Loan Schedule Information                                                   Exh. 2-1
Exhibit 3             Mortgage Loan Seller's Information                                                   Exh. 3-1
Exhibit 4             Purchaser's Information                                                              Exh. 4-1
Exhibit 5             Schedule of Lost Notes                                                               Exh. 5-1
Exhibit 6             Standard & Poor's LEVELS® Glossary, Version 5.7
                      Revised, Appendix E                                                                  Exh. 6-1

Schedule A            Required Ratings for Each Class of Offered Certificates                              Sch. A-1
Schedule B            Mortgage Loan Schedule                                                               Sch. B-1




--------------------------------------------------------------------------------




                  MORTGAGE  LOAN  PURCHASE  AGREEMENT,  dated  as of  August  31,  2007,  as  amended  and
supplemented  by any and all  amendments  hereto  (collectively,  the  "Agreement"),  by and  between  EMC
MORTGAGE CORPORATION,  a Delaware corporation (the "Mortgage Loan Seller"),  and STRUCTURED ASSET MORTGAGE
INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and  subject to the  conditions  of this  Agreement,  the  Mortgage  Loan
Seller will sell, and the Purchaser will  purchase,  certain  conventional,  adjustable  rate,  first lien
mortgage  loans  secured  primarily  by one- to  four-family  residential  properties  (collectively,  the
"Mortgage  Loans") as described  herein.  The Purchaser intends to deposit the Mortgage Loans into a trust
fund (the "Trust Fund") and create  Structured  Asset  Mortgage  Investments II Trust  2007-AR4,  Mortgage
Pass-Through  Certificates,   Series  2007-AR4  (the  "Certificates"),   under  a  pooling  and  servicing
agreement,  to be  dated as of  August  1,  2007  (the  "Pooling  and  Servicing  Agreement"),  among  the
Purchaser,  as depositor,  Wells Fargo Bank,  National  Association,  as trustee (the  "Trustee")  and EMC
Mortgage Corporation, as servicer (in such capacity, the "Servicer"), and sponsor.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission")
a  registration  statement  on  Form  S-3  (Number  333-140247)  relating  to  its  Mortgage  Pass-Through
Certificates and the offering of certain series thereof  (including  certain classes of the  Certificates)
from time to time in  accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the
rules  and  regulations  of  the  Commission   promulgated   thereunder  (the  "Securities   Act").   Such
registration  statement,  when it became  effective under the Securities Act, and the prospectus  relating
to the public  offering of certain classes of the  Certificates by the Purchaser (the "Public  Offering"),
as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or otherwise,  are
referred to herein as the "Registration  Statement" and the "Prospectus,"  respectively.  The "Prospectus
Supplement"  shall mean that  supplement,  dated August 30, 2007 to the  Prospectus,  dated June 28, 2007,
relating to certain  classes of the  Certificates.  With respect to the Public Offering of certain classes
of the  Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.  ("Bear  Stearns")  have entered into a
terms  agreement  dated as of August 30,  2007 to an  underwriting  agreement  dated  February  26,  2007,
between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in consideration  of the premises and the mutual  agreements set forth
herein, the parties hereto agree as follows:

                  SECTION 1.            Definitions.   Certain  terms  are  defined  herein.   Capitalized
terms used herein but not defined  herein shall have the meanings  specified in the Pooling and  Servicing
Agreement as in effect as of the date hereof.  The following other terms are defined as follows:

                  Acquisition  Price:  Cash in an amount  agreed upon by the Mortgage  Loan Seller and the
Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: August 31, 2007.

                  Cut-off Date: August 1, 2007.

                  Cut-off Date Balance: Approximately $1,149,645,357.

                  Deleted  Mortgage  Loan:  A Mortgage  Loan  replaced or to be  replaced by a  Substitute
Mortgage Loan.

                  Due Date:  With  respect  to each  Mortgage  Loan,  the date in each  month on which its
Scheduled  Payment is due,  if such due date is the first day of a month,  and  otherwise  is deemed to be
the first day of the following month or such other date specified in the related Servicing Agreement.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The  mortgage  or deed of trust  creating a first lien on an interest in real
property securing a Mortgage Note.

                  Mortgage File:  The items  referred to in Exhibit 1 pertaining to a particular  Mortgage
Loan and any additional  documents  required to be added to such  documents  pursuant to this Agreement or
the Pooling and Servicing Agreement.

                  Mortgage  Interest  Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of counsel,  who may be counsel for the Mortgage
Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any person or  entity,  including  any  individual,  corporation,  partnership,
joint venture,  association,  joint stock company, trust, unincorporated organization or government or any
agency or political subdivision thereof.

                  Purchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with
respect  thereto)  required to be  purchased  by the Mortgage  Loan Seller  pursuant to this  Agreement or
Article II of the  Pooling  and  Servicing  Agreement,  an amount  equal to the sum of (i)(a)  100% of the
Outstanding  Principal  Balance of such  Mortgage  Loan as of the date of  repurchase  (or if the  related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  plus (b) accrued but unpaid interest on the Outstanding  Principal  Balance at
the related  Mortgage  Interest Rate,  through and including the last day of the month of repurchase,  and
reduced by (c) any portion of the Servicing  Compensation,  Monthly  Advances and advances  payable to the
purchaser  of the  Mortgage  Loan and (ii) any  costs  and  damages  (if  any)  incurred  by the  Trust in
connection with any violation of such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor's:  Standard & Poor's Ratings  Services,  a division of The  McGraw-Hill
Companies, Inc. or its successors in interest.

                  Substitute  Mortgage  Loan: A mortgage  loan  substituted  for a Deleted  Mortgage  Loan
which must meet on the date of such  substitution  the  requirements  stated herein and in the Pooling and
Servicing Agreement; upon such substitution, such mortgage loan shall be a "Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of  origination  of the related
Mortgage  Loan,  such value being the lesser of (i) the value of such  property  set forth in an appraisal
accepted by the  applicable  originator  of the Mortgage  Loan or (ii) the sales price of such property at
the time of origination.

                  SECTION 2.            Purchase and Sale of the Mortgage Loans and Related Rights.

                  Section 2.01      Upon  satisfaction  of the  conditions set forth in Section 10 hereof,
the Mortgage Loan Seller agrees to sell,  and the Purchaser  agrees to purchase  Mortgage  Loans having an
aggregate outstanding principal balance as of the Cut-off Date equal to the Cut-off Date Balance.

                  Section 2.02      The closing for the purchase  and sale of the  Mortgage  Loans and the
closing for the  issuance  of the  Certificates  will take place on the Closing  Date at the office of the
Purchaser's counsel in New York, New York or such other place as the parties shall agree.

                  Section 2.03      Upon the  satisfaction  of the  conditions  set  forth in  Section  10
hereof,  on the Closing Date, the Purchaser  shall pay to the Mortgage Loan Seller the  Acquisition  Price
for the Mortgage  Loans in  immediately  available  funds by wire  transfer to such account or accounts as
shall be designated by the Mortgage Loan Seller.

                  Section 2.04      In addition to the  foregoing,  on the Closing Date the Mortgage  Loan
Seller assigns to the Purchaser all of its right,  title and interest in the Servicing  Agreements  (other
than its right to enforce the representations and warranties set forth therein).

                  SECTION 3.            Mortgage  Loan  Schedules.  The  Mortgage  Loan  Seller  agrees to
provide  to the  Purchaser  as of the  date  hereof a  preliminary  listing  of the  Mortgage  Loans  (the
"Preliminary  Mortgage Loan Schedule") setting forth the information listed on Exhibit 2 to this Agreement
with respect to each of the Mortgage  Loans being sold by the Mortgage  Loan Seller.  If there are changes
to the Preliminary  Mortgage Loan Schedule,  the Mortgage Loan Seller shall provide to the Purchaser as of
the Closing Date a final  schedule (the "Final  Mortgage  Loan  Schedule")  setting forth the  information
listed on  Exhibit 2 to this  Agreement  with  respect  to each of the  Mortgage  Loans  being sold by the
Mortgage  Loan Seller to the  Purchaser.  The Final  Mortgage  Loan  Schedule  shall be  delivered  to the
Purchaser on the Closing Date,  shall be attached to an amendment to this  Agreement to be executed on the
Closing Date by the parties hereto and shall be in form and substance  mutually  agreed to by the Mortgage
Loan Seller and the  Purchaser  (the  "Amendment").  If there are no changes to the  Preliminary  Mortgage
Loan Schedule,  the  Preliminary  Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule for all
purposes hereof.

                  SECTION 4.            Mortgage Loan Transfer.

                  Section 4.01      The Purchaser will be entitled to all scheduled  payments of principal
and interest on the Mortgage  Loans due after the Cut-off Date  (regardless  of when  actually  collected)
and all payments on the Mortgage Loans,  other than scheduled  principal and interest,  received after the
Cut-off  Date.  The  Mortgage  Loan Seller will be entitled to all  scheduled  payments of  principal  and
interest on the Mortgage Loans due on or before the Cut-off Date (including  payments  collected after the
Cut-off Date) and all payments  thereon,  other than  scheduled  principal  and  interest,  received on or
before the Cut-off Date. Such principal  amounts and any interest  thereon  belonging to the Mortgage Loan
Seller as  described  above will not be included in the  aggregate  outstanding  principal  balance of the
Mortgage Loans as of the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

                  Section 4.02      Pursuant  to  various  conveyance  documents  to be  executed  on  the
Closing  Date and  pursuant to the Pooling  and  Servicing  Agreement,  the  Purchaser  will assign on the
Closing  Date all of its right,  title and  interest in and to the  Mortgage  Loans to the Trustee for the
benefit of the  Certificateholders.  In  connection  with the  transfer  and  assignment  of the  Mortgage
Loans,  the Mortgage  Loan Seller has delivered or will deliver or cause to be delivered to the Trustee as
assignee of the  Purchaser  by the Closing  Date or such later date as is agreed to by the  Purchaser  and
the  Mortgage  Loan Seller  (each of the  Closing  Date and such later date is referred to as a "Mortgage
File Delivery Date"), the items of each Mortgage File, provided,  however,  that in lieu of the foregoing,
the Mortgage Loan Seller may deliver the following  documents,  under the  circumstances  set forth below:
(x) in lieu of the  original  Mortgage,  assignments  to the Trustee or  intervening  assignments  thereof
which have been delivered,  are being delivered or will,  upon receipt of recording  information  relating
to the Mortgage  required to be included  thereon,  be delivered to recording  offices for  recording  and
have not been  returned to the Mortgage Loan Seller in time to permit their  delivery as specified  above,
the  Mortgage  Loan Seller may deliver a true copy  thereof  with a  certification  by the  Mortgage  Loan
Seller,  on the face of such copy,  substantially as follows:  "Certified to be a true and correct copy of
the original,  which has been  transmitted for recording" (y) in lieu of the Mortgage,  assignments to the
Trustee or intervening  assignments thereof, if the applicable  jurisdiction retains the originals of such
documents  (as  evidenced by a  certification  from the Mortgage  Loan Seller to such effect) the Mortgage
Loan Seller may  deliver  photocopies  of such  documents  containing  an  original  certification  by the
judicial or other governmental  authority of the jurisdiction where such documents were recorded;  and (z)
in lieu of the Mortgage Notes  relating to the Mortgage  Loans,  each  identified in the list delivered by
the Mortgage  Loan Seller to the  Purchaser  and the Trustee on the Closing  Date and  attached  hereto as
Exhibit 5, the  Mortgage  Loan Seller may deliver lost note  affidavits  and  indemnities  of the Mortgage
Loan Seller;  and provided  further,  however,  that in the case of Mortgage Loans which have been paid in
full  after the  Cut-off  Date and  prior to the  Closing  Date,  the  Mortgage  Loan  Seller,  in lieu of
delivering the above  documents,  may deliver to the Trustee as assignee of the Purchaser a  certification
by the Mortgage  Loan Seller or the Servicer to such effect.  The Mortgage  Loan Seller shall deliver such
original  documents  (including any original  documents as to which  certified  copies had previously been
delivered) or such  certified  copies to the Trustee as assignee of the Purchaser  promptly after they are
received.  The Mortgage  Loan Seller shall cause the Mortgage  and  intervening  assignments,  if any, and
the  assignment  of the  Mortgage to be recorded  not later than 180 days after the Closing  Date,  unless
such assignment is not required to be recorded under the terms set forth in Section 6(i) hereof.

                  Section 4.03      The Mortgage Loan Seller and the Purchaser  acknowledge hereunder that
all of the Mortgage Loans and Purchaser's  rights  hereunder will be assigned  pursuant to the Pooling and
Servicing  Agreement  to the  Trustee  on the date  hereof  and that the  Trustee  shall have the right to
enforce directly against the Mortgage Loan Seller all of the rights of the Purchaser hereunder.

                  SECTION 5.            Examination of Mortgage Files.

                  Section 5.01      On or before the  Mortgage  File  Delivery  Date,  the  Mortgage  Loan
Seller will have made the Mortgage  Files  available to the Purchaser or its agent for  examination  which
may be at the offices of the  Trustee or the  Mortgage  Loan  Seller  and/or the  Mortgage  Loan  Seller's
custodian.  The fact that the  Purchaser  or its agent has  conducted or has failed to conduct any partial
or complete  examination  of the Mortgage  Files shall not affect the  Purchaser's  rights to demand cure,
repurchase,  substitution  or  other  relief  as  provided  in  this  Agreement.  In  furtherance  of  the
foregoing,  the  Mortgage  Loan Seller  shall make the Mortgage  Files  available to the  Purchaser or its
agent from time to time so as to permit the  Purchaser to confirm the Mortgage  Loan  Seller's  compliance
with  the  delivery  and  recordation  requirements  of this  Agreement  and  the  Pooling  and  Servicing
Agreement.  In addition,  upon request of the  Purchaser,  the Mortgage  Loan Seller  agrees to provide to
the  Purchaser,  Bear  Stearns  and  to  any  investors  or  prospective  investors  in  the  Certificates
information  regarding the Mortgage Loans and their  servicing,  to make the Mortgage  Files  available to
the Purchaser,  Bear Stearns and to such investors or prospective  investors  (which may be at the offices
of the Mortgage Loan Seller and/or the Mortgage Loan Seller's  custodian) and to make available  personnel
knowledgeable  about  the  Mortgage  Loans for  discussions  with the  Purchaser,  Bear  Stearns  and such
investors or prospective investors,  upon reasonable request during regular business hours,  sufficient to
permit the  Purchaser,  Bear  Stearns  and such  investors  or  potential  investors  to conduct  such due
diligence as any such party reasonably believes is appropriate.

                  Section 5.02      Pursuant to the Pooling and Servicing  Agreement,  on the Closing Date
the  Trustee,  for the benefit of the  Certificateholders,  will review or cause the  Custodian  to review
items of the  Mortgage  Files  as set  forth on  Exhibit  1 and will  execute  and  deliver  or cause  the
Custodian  to execute  and  deliver to the  Mortgage  Loan  Seller an  initial  certification  in the form
attached as Exhibit One to the Custodial Agreement.

                  Section 5.03      Pursuant  to the Pooling and  Servicing  Agreement,  within 90 days of
the Closing  Date,  the Trustee  will review or shall cause the  Custodian to review items of the Mortgage
Files as set forth on Exhibit 1 and will execute and deliver,  or cause to be executed and  delivered,  to
the Mortgage Loan Seller and the Servicer an interim  certification  substantially  in the form of Exhibit
Two to the Custodial Agreement.

                  Section 5.04      Pursuant to the Pooling and  Servicing  Agreement,  within 180 days of
the Closing Date (or, with respect to any Substitute  Mortgage  Loan,  within five (5) Business Days after
the receipt by the  Trustee or  Custodian  thereof)  the Trustee  will  review or cause the  Custodian  to
review  items of the  Mortgage  Files as set forth on  Exhibit 1 and will  deliver  to the  Mortgage  Loan
Seller  and  the  Servicer  a final  certification  substantially  in the  form of  Exhibit  Three  to the
Custodial  Agreement.  If the  Trustee  (or the  Custodian  as its  agent) is  unable  to  deliver a final
certification  with respect to the items listed in Exhibit 1 due to any document that is missing,  has not
been executed,  is unrelated,  determined on the basis of the Mortgagor name,  original  principal balance
and loan number,  to the Mortgage  Loans  identified in the Final  Mortgage Loan Schedule or appears to be
defective on its face (a "Material  Defect"),  the Trustee or the  Custodian,  shall  promptly  notify the
Mortgage  Loan Seller of such  Material  Defect.  The Mortgage  Loan Seller shall correct or cure any such
Material  Defect  within  ninety (90) days from the date of notice from the Trustee or the  Custodian,  as
its agent,  of the Material  Defect and if the Mortgage Loan Seller does not correct or cure such Material
Defect  within  such  period and such  defect  materially  and  adversely  affects  the  interests  of the
Certificateholders  in the related  Mortgage Loan,  the Mortgage Loan Seller will, in accordance  with the
terms of the Pooling and Servicing Agreement,  within ninety (90) days of the date of notice,  provide the
Trustee  with a  Substitute  Mortgage  Loan (if  within two years of the  Closing  Date) or  purchase  the
related  Mortgage Loan at the  applicable  Purchase  Price;  provided that, if such defect would cause the
Mortgage Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3) of the Code,  any
such  cure,  repurchase  or  substitution  must  occur  within  90 days  from the  date  such  breach  was
discovered;  provided,  however,  that if such defect relates solely to the inability of the Mortgage Loan
Seller to deliver the original  security  instrument or intervening  assignments  thereof,  or a certified
copy  because  the  originals  of such  documents,  or a  certified  copy,  have not been  returned by the
applicable  jurisdiction,  the Mortgage  Loan Seller shall not be required to purchase  such Mortgage Loan
if the Mortgage  Loan Seller  delivers such  original  documents or certified  copy promptly upon receipt,
but in no event later than 360 days after the Closing Date.  The  foregoing  repurchase  obligation  shall
not apply in the  event  that the  Mortgage  Loan  Seller  cannot  deliver  such  original  or copy of any
document  submitted for  recording to the  appropriate  recording  office in the  applicable  jurisdiction
because such document has not been  returned by such office;  provided that the Mortgage Loan Seller shall
instead  deliver a recording  receipt of such  recording  office or, if such receipt is not  available,  a
certificate  of the Mortgage Loan Seller or the Servicing  Officer  confirming  that such  documents  have
been  accepted  for  recording,  and delivery to the  Purchaser  and to the Trustee or the  Custodian,  as
assignee of the  Purchaser,  shall be effected by the Mortgage  Loan Seller within thirty (30) days of its
receipt of the original recorded document.

                  Section 5.05      At the  time of any  substitution,  the  Mortgage  Loan  Seller  shall
deliver or cause to be delivered the Substitute  Mortgage  Loan,  the related  Mortgage File and any other
documents  and  payments  required to be  delivered  in  connection  with a  substitution  pursuant to the
Pooling and  Servicing  Agreement.  At the time of any purchase or  substitution,  pursuant to the Pooling
and  Servicing  Agreement,  the Trustee  shall (i) assign to the Mortgage Loan Seller and release or cause
the Custodian to release the  documents  (including,  but not limited to, the Mortgage,  Mortgage Note and
other contents of the Mortgage  File) in its possession or in the possession of the Custodian  relating to
the Deleted  Mortgage Loan and (ii) execute and deliver such  instruments  of transfer or  assignment,  in
each case  without  recourse,  as shall be  necessary  to vest in the  Mortgage  Loan Seller title to such
Deleted  Mortgage  Loan.  The  Mortgage  Loan  Seller and the  Purchaser  shall  amend the  Mortgage  Loan
Schedule to reflect all substitutions, repurchases and deletions.

                  SECTION 6.            Recordation of Assignments of Mortgage.

                  Section 6.01      The  Mortgage  Loan Seller  shall,  promptly  after the Closing  Date,
cause each Mortgage and each  assignment  of Mortgage  from the Mortgage  Loan Seller to the Trustee,  and
all  unrecorded  intervening  assignments,  if any,  delivered  on or prior  to the  Closing  Date,  to be
recorded  in all  recording  offices in the  jurisdictions  where the  related  Mortgaged  Properties  are
located;  provided,  however,  the Mortgage Loan Seller need not cause to be recorded any assignment which
relates to a Mortgage Loan if (a) such  recordation  is not required by the Rating  Agencies or an Opinion
of Counsel  has been  provided  to the  Trustee,  as  assignee  of the  Purchaser,  which  states that the
recordation  of such  assignment  is not  necessary  to protect  the  Trustee's  interest  in the  related
Mortgage  Loan or (b)  MERS is  identified  on the  Mortgage  or a  properly  recorded  assignment  of the
Mortgage,  as the mortgagee of record  solely as nominee for the Mortgage  Loan Seller and its  successors
and assigns;  provided,  however,  notwithstanding the delivery of any Opinion of Counsel, each assignment
of Mortgage  shall be submitted for recording by the Mortgage Loan Seller in the manner  described  above,
at no expense to the Trust Fund or Trustee,  upon the  earliest to occur of (i)  reasonable  direction  by
the Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 25% of
the Trust,  (ii) the occurrence of an Event of Default,  (iii) the occurrence of a bankruptcy,  insolvency
or  foreclosure  relating to the Mortgage Loan Seller and (iv) the  occurrence of a servicing  transfer as
described in Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or assignment is being  recorded,  if necessary,  the Mortgage
Loan Seller shall leave or cause to be left with the Trustee,  as assignee of the  Purchaser,  a certified
copy of such  Mortgage  or  assignment.  In the event  that,  within  180 days of the  Closing  Date,  the
Trustee has not been provided an Opinion of Counsel as described  above or received  evidence of recording
with respect to each  Mortgage  Loan as set forth above,  the failure to provide  evidence of recording or
such Opinion of Counsel (in the alternative,  if required) shall be considered a Material Defect,  and the
provisions of Section 5(iii) and (iv) shall apply.  All customary  recording fees and reasonable  expenses
relating to the  recordation of the  assignments of Mortgage to the Trustee or the Opinion of Counsel,  as
the case may be, shall be borne by the Mortgage Loan Seller.

                  Section 6.02      It is the express  intent of the parties hereto that the conveyance of
the Mortgage Loans by the Mortgage Loan Seller to the  Purchaser,  as  contemplated  by this Agreement be,
and be treated as, a sale.  It is,  further,  not the  intention  of the parties that such  conveyance  be
deemed  the  grant of a  security  interest  in the  Mortgage  Loans by the  Mortgage  Loan  Seller to the
Purchaser to secure a debt or other  obligation of the Mortgage Loan Seller.  However,  in the event that,
notwithstanding  the  intent  of the  parties,  the  Mortgage  Loans  are  held  by a court  of  competent
jurisdiction  to continue to be property of the Mortgage Loan Seller,  then (a) this Agreement  shall be a
security  agreement  within the meaning of Article 8 and Article 9 of the  applicable  Uniform  Commercial
Code;  (b) the  transfer of the  Mortgage  Loans  provided for herein shall be deemed to be a grant by the
Mortgage  Loan Seller to the  Purchaser of a security  interest in, and the  Mortgage  Loan Seller  hereby
grants to the  Purchaser,  to secure  its  obligations  hereunder,  a  security  interest  in,  all of the
Mortgage Loan Seller's  right,  title and interest in and to the Mortgage  Loans,  all amounts  payable to
the holders of the Mortgage Loans in accordance  with the terms thereof,  all proceeds of the  conversion,
voluntary or involuntary,  of the foregoing into cash,  instruments,  securities or other property and the
proceeds  thereof.  The Mortgage Loan Seller and the Purchaser  shall, to the extent  consistent with this
Agreement,  take such  actions as may be  reasonably  necessary  to ensure that,  if this  Agreement  were
deemed to create a security  interest in the Mortgage Loans,  such security interest would be deemed to be
a perfected  security  interest of first  priority  under  applicable  law and will be  maintained as such
throughout the term of this Agreement.

                  SECTION 7.            Representations   and   Warranties   of  Mortgage   Loan  Seller
Concerning the Mortgage  Loans.  The Mortgage Loan Seller hereby  represents and warrants to the Purchaser
as of the Closing Date or such earlier date as may be specified below with respect to each Mortgage Loan:

                  Section 7.01      the  information  set forth in the Mortgage  Loan  Schedule  hereto is
true and correct in all material respects;

                  Section 7.02      immediately prior to the transfer to the Purchaser,  the Mortgage Loan
Seller was the sole owner of each  Mortgage  and  Mortgage  Note  relating  to the  Mortgage  Loans and is
conveying the same free and clear of any and all liens,  claims,  encumbrances,  participation  interests,
equities,  pledges,  charges or security  interests  of any nature and the  Mortgage  Loan Seller has full
right and authority to sell or assign the same pursuant to this Agreement;

                  Section 7.03      each Mortgage Loan and any  prepayment  penalty  associated  with such
Mortgage Loan at the time it was made complied in all material respects with all applicable  local,  state
and federal  laws and  regulations,  including,  without  limitation,  usury,  equal  credit  opportunity,
disclosure and recording laws and all applicable  anti-predatory,  abusive and fair lending laws; and each
Mortgage Loan has been serviced in all material  respects in accordance with all applicable  local,  state
and federal  laws and  regulations,  including,  without  limitation,  usury,  equal  credit  opportunity,
disclosure  and recording laws and all  applicable  anti-predatory,  abusive and fair lending laws and the
terms of the related Mortgage Note, the Mortgage and other loan documents;

                  Section 7.04      there is no  monetary  default  existing  under  any  Mortgage  or the
related  Mortgage Note and there is no material  event which,  with the passage of time or with notice and
the expiration of any grace or cure period,  would constitute a default,  breach or event of acceleration;
and neither the  Mortgage  Loan Seller,  any of its  affiliates  nor any servicer of any related  Mortgage
Loan has  taken any  action to waive any  default,  breach or event of  acceleration;  and no  foreclosure
action is threatened or has been commenced with respect to the Mortgage Loan;

                  Section 7.05      the  terms  of the  Mortgage  Note  and the  Mortgage  have  not  been
impaired,  waived, altered or modified in any respect,  except by written instruments,  (i) if required by
law in the jurisdiction where the Mortgaged  Property is located,  or (ii) to protect the interests of the
owner of such Mortgage Loan;

                  Section 7.06      no  selection  procedure  reasonably  believed  by the  Mortgage  Loan
Seller to be adverse to the  interests of the  Certificateholders  was utilized in selecting  the Mortgage
Loans;

                  Section 7.07      each Mortgage is a valid and enforceable  (subject to laws relating to
creditors  rights  generally and  principles  of equity)  first lien on the property  securing the related
Mortgage Note and each  Mortgaged  Property is owned by the  Mortgagor in fee simple  (except with respect
to common areas in the case of  condominiums,  PUDs and de minimis PUDs) or by leasehold for a term longer
than the term of the related  Mortgage,  subject only to (i) the lien of current real  property  taxes and
assessments,  (ii) covenants,  conditions and restrictions,  rights of way, easements and other matters of
public record as of the date of recording of such Mortgage,  such exceptions  being acceptable to mortgage
lending  institutions  generally or  specifically  reflected in the appraisal  obtained in connection with
the  origination  of the related  Mortgage  Loan or referred to in the  lender's  title  insurance  policy
delivered  to the  originator  of the  related  Mortgage  Loan and  (iii)  other  matters  to  which  like
properties  are  commonly  subject  which do not  materially  interfere  with the benefits of the security
intended to be provided by such Mortgage;

                  Section 7.08      there is no  mechanics'  lien or claim  for  work,  labor or  material
affecting  the  premises  subject to any Mortgage  which is or may be a lien prior to, or equal with,  the
lien of such Mortgage  except those which are insured  against by the title  insurance  policy referred to
in (xiii) below;

                  Section 7.09      there was no delinquent  tax or  assessment  lien against the property
subject to any  Mortgage,  except  where such lien was being  contested  in good faith and a stay had been
granted against levying on the property;

                  Section 7.10      there is no valid  offset,  defense or  counterclaim  to any  Mortgage
Note or Mortgage,  including the  obligation of the Mortgagor to pay the unpaid  principal and interest on
such Mortgage Note;

                  Section 7.11      the  physical  property  subject to any  Mortgage  is free of material
damage and is in good repair and there is no  proceeding  pending or  threatened  for the total or partial
condemnation of any Mortgaged Property;

                  Section 7.12      the Mortgaged  Property and all  improvements  thereon comply with all
requirements of any applicable zoning and subdivision laws and ordinances;

                  Section 7.13      a  lender's  title  insurance  policy  (on an ALTA or  CLTA  form)  or
binder, or other assurance of title customary in the relevant  jurisdiction  therefor in a form acceptable
to Fannie  Mae or  Freddie  Mac,  was issued on the date that each  Mortgage  Loan was  created by a title
insurance  company  which,  to the best of the  Mortgage  Loan  Seller's  knowledge,  was  qualified to do
business in the jurisdiction where the related Mortgaged  Property is located,  insuring the Mortgage Loan
Seller  and its  successors  and  assigns  that  the  Mortgage  is a first  priority  lien on the  related
Mortgaged  Property in the original  principal  amount of the Mortgage  Loan.  The Mortgage Loan Seller is
the sole insured under such  lender's  title  insurance  policy,  and such policy,  binder or assurance is
valid and remains in full force and effect,  and each such policy,  binder or assurance  shall contain all
applicable endorsements including a negative amortization endorsement, if applicable;

                  Section 7.14      at the time of  origination,  each Mortgaged  Property was the subject
of an appraisal  which conformed to the  underwriting  requirements of the originator of the Mortgage Loan
and the appraisal is in a form acceptable to Fannie Mae or Freddie Mac;

                  Section 7.15      the improvements on each Mortgaged  Property  securing a Mortgage Loan
are insured (by an insurer  which is  acceptable  to the Mortgage  Loan  Seller)  against loss by fire and
such hazards as are covered  under a standard  extended  coverage  endorsement  in the locale in which the
Mortgaged  Property is located,  in an amount  which is not less than the lesser of the maximum  insurable
value of the  improvements  securing  such  Mortgage  Loan or the  outstanding  principal  balance  of the
Mortgage  Loan,  but in no event in an  amount  less  than an  amount  that is  required  to  prevent  the
Mortgagor from being deemed to be a co-insurer  thereunder;  if the improvement on the Mortgaged  Property
is a  condominium  unit,  it is  included  under  the  coverage  afforded  by a  blanket  policy  for  the
condominium  project;  if upon origination of the related Mortgage Loan, the improvements on the Mortgaged
Property were in an area identified as a federally  designated  flood area, a flood insurance policy is in
effect in an  amount  representing  coverage  not less  than the  least of (i) the  outstanding  principal
balance  of the  Mortgage  Loan,  (ii) the  restorable  cost of  improvements  located  on such  Mortgaged
Property or (iii) the maximum  coverage  available  under  federal law; and each  Mortgage  obligates  the
Mortgagor thereunder to maintain the insurance referred to above at the Mortgagor's cost and expense;

                  Section 7.16      each Mortgage Loan  constitutes a "qualified  mortgage"  under Section
860G(a)(3)(A) of the Code and Treasury  Regulations  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9) without  reliance  on the  provisions  of  Treasury  Regulations  Section  1.860G-2(a)(3)  or Treasury
Regulations  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  Section 7.17      each  Mortgage  Loan  was  originated  (a)   by  a  savings  and  loan
association,  savings bank,  commercial bank, credit union,  insurance company or similar institution that
is supervised and examined by a federal or state authority,  (b) by a mortgagee  approved by the Secretary
of HUD  pursuant to Sections 203 and 211 of the  National  Housing  Act, as amended,  or (c) by a mortgage
broker or  correspondent  lender in a manner such that the  related  Mortgage  Loan would be regarded  for
purposes  of  Section  3(a)(41)  of the  Securities  Exchange  Act of 1934,  as  amended,  as having  been
originated by an entity described in clauses (a) or (b) above;

                  Section 7.18      none of the  Mortgage  Loans  are (a)  loans  subject  to 12 CFR  Part
226.31,  12 CFR Part 226.32 or 12 CFR Part  226.34 of  Regulation  Z, the  regulation  implementing  TILA,
which  implements  the Home  Ownership  and Equity  Protection  Act of 1994,  as amended or (b) "high cost
home,"  "covered"  (excluding  home loans defined as "covered home loans" in the New Jersey Home Ownership
Security Act of 2002 that were originated  between  November 26, 2003 and July 7, 2004),  "high risk home"
or "predatory"  loans under any applicable  state,  federal or local law (or a similarly  classified  loan
using  different  terminology  under a law imposing  heightened  regulatory  scrutiny or additional  legal
liability for residential mortgage loans having high interest rates, points and/or fees);

                  Section 7.19      no  Mortgage  Loan  (a) is a "high  cost  loan" or  "covered  loan" as
applicable (as such terms are defined in the then current  version of Standard & Poor's  LEVELS®  Glossary
in effect as of the date hereof,  Appendix E,  attached  hereto as Exhibit 6) or (b) was  originated on or
after October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  Section 7.20      the information  set forth in Schedule A of the Prospectus  Supplement
with respect to the Mortgage Loans is true and correct in all material respects;

                  Section 7.21      each Mortgage Loan was originated in accordance with the  underwriting
guidelines of the related originator;

                  Section 7.22      each  original  Mortgage  has been  recorded  or is in the  process of
being  recorded  in  accordance  with the  requirements  of  Section  2.01 of the  Pooling  and  Servicing
Agreement  in the  appropriate  jurisdictions  wherein  such  recordation  is required to perfect the lien
thereof for the benefit of the Purchaser and the Trustee as its assignee;

                  Section 7.23      the  related   Mortgage  File  contains  each  of  the  documents  and
instruments  listed in Section 2.01 of the Pooling and  Servicing  Agreement,  subject to any  exceptions,
substitutions and qualifications as are set forth in such Section;

                  Section 7.24      the Mortgage  Loans are currently  being  serviced in accordance  with
accepted servicing practices;

                  Section 7.25      with  respect  to each  Mortgage  Loan that has a  prepayment  penalty
feature,  each such  prepayment  penalty is  enforceable  and will be enforced by the Mortgage Loan Seller
and each  prepayment  penalty is permitted  pursuant to federal,  state and local law. In  addition,  with
respect to each Mortgage  Loan (i) no Mortgage Loan will impose a prepayment  penalty for a term in excess
of five years from the date such  Mortgage  Loan was  originated  and (ii) such  prepayment  penalty is at
least equal to the lesser of (A) the maximum  amount  permitted  under  applicable  law and (B) six months
interest at the related  Mortgage  Interest  Rate on the amount  prepaid in excess of 20% of the  original
principal balance of such Mortgage Loan; and

         (xxvi)   if any of the Mortgage Loans are secured by a leasehold  interest,  with respect to each
leasehold  interest:  the use of leasehold  estates for residential  properties is an accepted practice in
the area where the related  Mortgaged  Property is located;  residential  property in such area consisting
of  leasehold  estates is readily  marketable;  the lease is recorded and no party is in any way in breach
of any  provision  of such  lease;  the  leasehold  is in full force and effect and is not  subject to any
prior  lien or  encumbrance  by which the  leasehold  could be  terminated  or  subject  to any  charge or
penalty;  and the remaining  term of the lease does not  terminate  less than ten years after the maturity
date of such Mortgage Loan.

                  It is understood  and agreed that the  representations  and warranties set forth in this
Section 7 will inure to the benefit of the  Purchaser,  its successors  and assigns,  notwithstanding  any
restrictive  or qualified  endorsement  on any Mortgage Note or assignment of Mortgage or the  examination
of any Mortgage File. Upon any  substitution for a Mortgage Loan, the  representations  and warranties set
forth above shall be deemed to be made by the Mortgage Loan Seller as to any  Substitute  Mortgage Loan as
of the date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan Seller,  the Purchaser or the
Trustee of a breach of any  representation  or  warranty  of the  Mortgage  Loan  Seller set forth in this
Section 7 which  materially  and  adversely  affects  the value of the  interests  of the  Purchaser,  the
Certificateholders  or the  Trustee in any of the  Mortgage  Loans,  the party  discovering  or  receiving
notice of such breach shall give prompt  written  notice to the others.  In the case of any such breach of
a  representation  or warranty  set forth in this  Section 7, within 90 days from the date of discovery by
the Mortgage  Loan Seller,  or the date the Mortgage Loan Seller is notified by the party  discovering  or
receiving notice of such breach  (whichever  occurs earlier),  the Mortgage Loan Seller will (i) cure such
breach in all material  respects,  (ii)  purchase the affected  Mortgage Loan at the  applicable  Purchase
Price or (iii) if within two years of the Closing Date,  substitute a qualifying  Substitute Mortgage Loan
in exchange for such Mortgage Loan;  provided that, (A) in the case of a breach of the  representation and
warranty  concerning the Mortgage Loan Schedule  contained in clause (i) of this Section 7, if such breach
is material  and relates to any field on the  Mortgage  Loan  Schedule  which  identifies  any  Prepayment
Charge or (B) in the case of a breach of the  representation  contained in clause  (xviii) of this Section
7, then,  in each case,  in lieu of  purchasing  such  Mortgage  Loan from the Trust Fund at the  Purchase
Price, the Sponsor shall pay the amount of the Prepayment Charge (net of any amount  previously  collected
by or paid to the Trust  Fund in  respect  of such  Prepayment  Charge)  from its own  funds  and  without
reimbursement  thereof,  and the Sponsor shall have no  obligation  to  repurchase or substitute  for such
Mortgage  Loan. The  obligations of the Mortgage Loan Seller to cure,  purchase or substitute a qualifying
Substitute  Mortgage Loan shall  constitute  the  Purchaser's,  the Trustee's and the  Certificateholder's
sole and exclusive  remedies under this Agreement or otherwise  respecting a breach of  representations or
warranties  hereunder with respect to the Mortgage  Loans,  except for the obligation of the Mortgage Loan
Seller to indemnify the Purchaser for any such breach as set forth in and limited by Section 13 hereof.

                  Any cause of action  against the  Mortgage  Loan Seller or relating to or arising out of
a breach by the Mortgage Loan Seller of any  representations  and warranties  made in this Section 7 shall
accrue as to any Mortgage  Loan upon (i)  discovery  of such breach by the Mortgage  Loan Seller or notice
thereof by the party  discovering  such breach and (ii) failure by the  Mortgage  Loan Seller to cure such
breach,  purchase such Mortgage Loan or substitute a qualifying  Substitute  Mortgage Loan pursuant to the
terms hereof.

                  SECTION 8.            Representations  and  Warranties  Concerning  the  Mortgage  Loan
Seller.  As of the Closing Date,  the Mortgage Loan Seller  represents and warrants to the Purchaser as to
itself in the capacity indicated as follows:

                  Section 8.01      the Mortgage Loan Seller (i) is a corporation duly organized,  validly
existing and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good
standing to do business in each  jurisdiction  where such  qualification  is  necessary,  except where the
failure so to qualify would not  reasonably be expected to have a material  adverse effect on the Mortgage
Loan  Seller's  business as presently  conducted or on the Mortgage  Loan  Seller's  ability to enter into
this Agreement and to consummate the transactions contemplated hereby;

                  Section 8.02      the  Mortgage  Loan  Seller  has  full  corporate  power  to  own  its
property,  to carry on its business as presently  conducted and to enter into and perform its  obligations
under this Agreement;

                  Section 8.03      the  execution  and  delivery  by the  Mortgage  Loan  Seller  of this
Agreement have been duly authorized by all necessary  action on the part of the Mortgage Loan Seller;  and
neither the execution and delivery of this  Agreement,  nor the  consummation of the  transactions  herein
contemplated,  nor compliance with the provisions  hereof by the Mortgage Loan Seller,  will conflict with
or result in a breach of, or constitute a default under,  any of the  provisions of any law,  governmental
rule, regulation,  judgment,  decree or order binding on the Mortgage Loan Seller or its properties or the
charter or by-laws of the Mortgage Loan Seller,  except those conflicts,  breaches or defaults which would
not  reasonably be expected to have a material  adverse  effect on the Mortgage  Loan Seller's  ability to
enter into this Agreement and to consummate the transactions contemplated hereby;

                  Section 8.04      the  execution,  delivery and  performance by the Mortgage Loan Seller
of this  Agreement  and the  consummation  by the Mortgage  Loan Seller of the  transactions  contemplated
hereby do not require the consent or approval of, the giving of notice to, the  registration  with, or the
taking of any other action in respect of, any state,  federal or other  governmental  authority or agency,
except those consents, approvals,  notices,  registrations or other actions as have already been obtained,
given  or made  and,  in  connection  with  the  recordation  of the  Mortgages,  powers  of  attorney  or
assignments of Mortgages not yet completed;

                  Section 8.05      this  Agreement  has been duly  executed and delivered by the Mortgage
Loan Seller and,  assuming due  authorization,  execution  and delivery by the  Purchaser,  constitutes  a
valid and binding  obligation of the Mortgage Loan Seller  enforceable  against it in accordance  with its
terms  (subject to  applicable  bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the
enforcement of the rights of creditors generally and general principles of equity);

                  Section 8.06      there  are  no  actions,  suits  or  proceedings  pending  or,  to the
knowledge  of the Mortgage  Loan Seller,  threatened  against the Mortgage  Loan Seller,  before or by any
court,   administrative  agency,  arbitrator  or  governmental  body  (i)  with  respect  to  any  of  the
transactions  contemplated  by this  Agreement  or (ii)  with  respect  to any other  matter  which in the
judgment of the  Mortgage  Loan Seller  could  reasonably  be expected to be  determined  adversely to the
Mortgage  Loan Seller and will,  if  determined  adversely to the Mortgage  Loan  Seller,  materially  and
adversely affect the Mortgage Loan Seller's ability to perform its obligations  under this Agreement;  and
the  Mortgage  Loan  Seller is not in  default  with  respect  to any order of any  court,  administrative
agency,  arbitrator  or  governmental  body so as to  materially  and  adversely  affect the  transactions
contemplated by this Agreement; and

                  Section 8.07      the  Mortgage  Loan  Seller's  Information  (identified  in  Exhibit 3
hereof)  does not  include  any  untrue  statement  of a material  fact or omit to state a  material  fact
necessary  in order to make the  statements  made,  in light of the  circumstances  under  which they were
made, not misleading.

                  SECTION 9.            Representations  and Warranties  Concerning  the Purchaser.  As of
the Closing Date, the Purchaser represents and warrants to the Mortgage Loan Seller as follows:

                  Section 9.01      the Purchaser (i) is a corporation  duly organized,  validly  existing
and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good standing
to do business in each  jurisdiction  where such  qualification is necessary,  except where the failure so
to  qualify  would not  reasonably  be  expected  to have a  material  adverse  effect on the  Purchaser's
business  as  presently  conducted  or on the  Purchaser's  ability  to enter into this  Agreement  and to
consummate the transactions contemplated hereby;

                  Section 9.02      the Purchaser has full corporate  power to own its property,  to carry
on its  business  as  presently  conducted  and to enter  into and  perform  its  obligations  under  this
Agreement;

                  Section 9.03      the  execution and delivery by the  Purchaser of this  Agreement  have
been duly authorized by all necessary  action on the part of the Purchaser;  and neither the execution and
delivery of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance
with the provisions  hereof by the  Purchaser,  will conflict with or result in a breach of, or constitute
a default under, any of the provisions of any law,  governmental  rule,  regulation,  judgment,  decree or
order  binding on the  Purchaser  or its  properties  or the  articles of  incorporation  or bylaws of the
Purchaser,  except those conflicts,  breaches or defaults which would not reasonably be expected to have a
material  adverse  effect on the  Purchaser's  ability to enter into this  Agreement and to consummate the
transactions contemplated hereby;

                  Section 9.04      the  execution,  delivery  and  performance  by the  Purchaser of this
Agreement and the  consummation by the Purchaser of the  transactions  contemplated  hereby do not require
the consent or approval  of, the giving of notice to, the  registration  with,  or the taking of any other
action in  respect  of, any  state,  federal or other  governmental  authority  or  agency,  except  those
consents,  approvals,  notices,  registrations  or other actions as have already been  obtained,  given or
made;

                  Section 9.05      this  Agreement  has been duly executed and delivered by the Purchaser
and, assuming due authorization,  execution and delivery by the Mortgage Loan Seller,  constitutes a valid
and binding  obligation of the Purchaser  enforceable  against it in accordance with its terms (subject to
applicable  bankruptcy and insolvency  laws and other similar laws affecting the enforcement of the rights
of creditors generally and general principles of equity);

                  Section 9.06      there  are  no  actions,  suits  or  proceedings  pending  or,  to the
knowledge of the  Purchaser,  threatened  against the  Purchaser,  before or by any court,  administrative
agency,  arbitrator or governmental body (i) with respect to any of the transactions  contemplated by this
Agreement  or (ii) with  respect  to any other  matter  which in the  judgment  of the  Purchaser  will be
determined  adversely to the Purchaser and will if determined  adversely to the Purchaser  materially  and
adversely  affect the  Purchaser's  ability to  perform  its  obligations  under this  Agreement;  and the
Purchaser is not in default with respect to any order of any court,  administrative agency,  arbitrator or
governmental  body  so as to  materially  and  adversely  affect  the  transactions  contemplated  by this
Agreement; and

                  Section 9.07      the Purchaser's  Information (identified in Exhibit 4 hereof) does not
include any untrue  statement of a material  fact or omit to state a material  fact  necessary in order to
make the statements made, in light of the circumstances under which they were made, not misleading.

                SECTION 10.             Conditions to Closing.

                  (a)      The  obligations  of the Purchaser  under this Agreement will be subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:

                           (i)      Each of the  obligations  of the Mortgage  Loan Seller  required to be
         performed  at or prior to the Closing  Date  pursuant to the terms of this  Agreement  shall have
         been duly performed and complied with in all material respects;  all of the  representations  and
         warranties of the Mortgage Loan Seller under this  Agreement  shall be true and correct as of the
         date or dates specified in all material  respects;  and no event shall have occurred which,  with
         notice  or the  passage  of time,  would  constitute  a default  under  this  Agreement;  and the
         Purchaser shall have received  certificates  to that effect signed by authorized  officers of the
         Mortgage Loan Seller.

                           (ii)     The  Purchaser  shall  have  received  all  of the  following  closing
         documents,  in such forms as are agreed upon and  reasonably  acceptable to the  Purchaser,  duly
         executed by all  signatories  other than the  Purchaser  as required  pursuant to the  respective
         terms thereof:

                                    1)      the Mortgage Loan Schedule;

                                    2)      the Pooling and  Servicing  Agreement,  in form and  substance
                  reasonably  satisfactory  to the Trustee and the Purchaser,  and all documents  required
                  thereby duly executed by all signatories;

                                    3)      a  certificate  of an  officer  of the  Mortgage  Loan  Seller
                  dated as of the Closing Date, in a form  reasonably  acceptable  to the  Purchaser,  and
                  attached  thereto  copies of the  charter and  by-laws of the  Mortgage  Loan Seller and
                  evidence as to the good standing of the Mortgage Loan Seller dated as of a recent date;

                                    4)      one or  more  opinions  of  counsel  from  the  Mortgage  Loan
                  Seller's  counsel  otherwise  in  form  and  substance  reasonably  satisfactory  to the
                  Purchaser, the Trustee and each Rating Agency;

                                    5)      a letter  from each of the Rating  Agencies  giving each Class
                  of Certificates set forth on Schedule A hereto the rating set forth therein; and

                                    6)      such  other  documents,   certificates  (including  additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended ratings from each Rating Agency for the Certificates.

                           (iii)    The   Certificates  to  be  sold  to  Bear  Stearns  pursuant  to  the
         Underwriting  Agreement and the Purchase  Agreement,  if  applicable,  shall have been issued and
         sold to Bear Stearns.

                           (iv)     The Mortgage Loan Seller shall have  furnished to the  Purchaser  such
         other  certificates  of its officers or others and such other  documents  and opinions of counsel
         to evidence  fulfillment  of the  conditions  set forth in this  Agreement  and the  transactions
         contemplated hereby as the Purchaser and its counsel may reasonably request.

                  (b)      The  obligations  of the  Mortgage  Loan Seller under this  Agreement  shall be
subject to the satisfaction, on or prior to the Closing Date, of the following conditions:

                           (i)      The obligations of the Purchaser  required to be performed by it on or
         prior to the  Closing  Date  pursuant  to the  terms  of this  Agreement  shall  have  been  duly
         performed  and  complied  with  in all  material  respects,  and all of the  representations  and
         warranties  of the  Purchaser  under this  Agreement  shall be true and  correct in all  material
         respects as of the  Closing  Date,  and no event shall have  occurred  which would  constitute  a
         breach by it of the terms of this  Agreement,  and the Mortgage Loan Seller shall have received a
         certificate to that effect signed by an authorized officer of the Purchaser.

                           (ii)     The  Mortgage  Loan Seller  shall have  received  copies of all of the
         following closing  documents,  in such forms as are agreed upon and reasonably  acceptable to the
         Mortgage  Loan Seller,  duly executed by all  signatories  other than the Mortgage Loan Seller as
         required pursuant to the respective terms thereof:

                                    1)      A certificate  of an officer of the Purchaser  dated as of the
                  Closing  Date,  in a  form  reasonably  acceptable  to the  Mortgage  Loan  Seller,  and
                  attached  thereto the written  consent of the  shareholder of the Purchaser  authorizing
                  the  transactions   contemplated  by  this  Agreement  and  the  Pooling  and  Servicing
                  Agreement,  together with copies of the Purchaser's  articles of  incorporation,  bylaws
                  and evidence as to the good standing of the Purchaser dated as of a recent date;

                                    2)      One or more opinions of counsel from the  Purchaser's  counsel
                  in form and substance reasonably satisfactory to the Mortgage Loan Seller; and

                                    3)      Such  other  documents,   certificates  (including  additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended rating from each Rating Agency for the Certificates.

                SECTION 11.             Fees and  Expenses.  Subject to Section  16 hereof,  the  Mortgage
Loan Seller  shall pay on the  Closing  Date or such later date as may be agreed to by the  Purchaser  (i)
the fees and expenses of the Mortgage Loan  Seller's  attorneys  and the  reasonable  fees and expenses of
the  Purchaser's  attorneys,  (ii) the fees and  expenses of Deloitte & Touche LLP,  (iii) the fee for the
use of  Purchaser's  Registration  Statement  based on the  aggregate  original  principal  amount  of the
Certificates  and the  filing  fee of the  Commission  as in effect on the date on which the  Registration
Statement was declared  effective,  (iv) the fees and expenses  including  counsel's  fees and expenses in
connection  with any "blue sky" and legal  investment  matters,  (v) the fees and  expenses of the Trustee
which  shall  include  without  limitation  the  fees  and  expenses  of the  Trustee  (and  the  fees and
disbursements  of its  counsel)  with  respect to (A) legal and  document  review of this  Agreement,  the
Pooling and Servicing  Agreement,  the Certificates and related agreements,  (B) attendance at the Closing
and (C) review of the Mortgage  Loans to be  performed  by the Trustee,  (vi) the expenses for printing or
otherwise reproducing the Certificates,  the Prospectus and the Prospectus Supplement,  (vii) the fees and
expenses of each Rating Agency (both initial and  ongoing),  (viii) the fees and expenses  relating to the
preparation and recordation of mortgage  assignments  (including  intervening  assignments,  if any and if
available,  to evidence a complete  chain of title from the  originator  thereof to the Trustee)  from the
Mortgage  Loan Seller to the  Trustee or the  expenses  relating to the Opinion of Counsel  referred to in
Section  6(i)  hereof,  as the case may be,  and (ix)  Mortgage  File due  diligence  expenses  and  other
out-of-pocket  expenses  incurred by the Purchaser in connection  with the purchase of the Mortgage  Loans
and by Bear Stearns in connection with the sale of the Certificates.

                SECTION 12.             Accountants' Letters.

                  Section 12.01     Deloitte & Touche LLP will review the  characteristics  of a sample of
the Mortgage Loans  described in the Final  Mortgage Loan Schedule and will compare those  characteristics
to the  description  of the Mortgage  Loans  contained  in the  Prospectus  Supplement  under the captions
"Summary of  Prospectus  Supplement  - The Mortgage  Loans",  "- The Mortgage  Pool  Characteristics"  and
"Description  of the Mortgage  Loans" and in Schedule A thereto.  The Mortgage Loan Seller will  cooperate
with the  Purchaser in making  available  all  information  and taking all steps  reasonably  necessary to
permit  such  accountants  to complete  the review and to deliver  the letters  required of them under the
Underwriting  Agreement.  Deloitte & Touche LLP will also confirm certain  calculations as set forth under
the caption "Yield and Prepayment Considerations" in the Prospectus Supplement.

                  Section 12.02     To the extent  statistical  information with respect to the Servicer's
servicing  portfolio is included in the Prospectus  Supplement  under the caption "The Servicer," a letter
from the certified  public  accountant for the Servicer will be delivered to the Purchaser  dated the date
of the  Prospectus  Supplement,  in the form  previously  agreed to by the  Mortgage  Loan  Seller and the
Purchaser, with respect to such statistical information.

                SECTION 13.             Indemnification.

                  Section 13.01     The  Mortgage  Loan  Seller  shall  indemnify  and hold  harmless  the
Purchaser  and  its  directors,  officers  and  controlling  persons  (as  defined  in  Section  15 of the
Securities Act) from and against any loss,  claim,  damage or liability or action in respect  thereof,  to
which they or any of them may become  subject,  under the  Securities  Act or  otherwise,  insofar as such
loss,  claim,  damage,  liability or action arises out of, or is based upon (a) any untrue  statement of a
material  fact  contained  in the Mortgage  Loan  Seller's  Information  as  identified  in Exhibit 3, the
omission to state in the  Prospectus  Supplement  or Prospectus  (or any  amendment  thereof or supplement
thereto  approved by the Mortgage Loan Seller and in which additional  Mortgage Loan Seller's  Information
is  identified),  in reliance  upon and in conformity  with Mortgage Loan Seller's  Information a material
fact  required  to be  stated  therein  or  necessary  to make  the  statements  therein  in  light of the
circumstances  in which they were made, not misleading,  (b) any  representation  or warranty  assigned or
made by the  Mortgage  Loan  Seller in Section 7 or Section 8 hereof  being,  or alleged to be,  untrue or
incorrect,  or (c) any  failure  by the  Mortgage  Loan  Seller to  perform  its  obligations  under  this
Agreement;  and the Mortgage Loan Seller shall  reimburse the Purchaser and each other  indemnified  party
for any  legal and  other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending or preparing to defend against any such loss, claim, damage, liability or action.

         The  foregoing  indemnity  agreement  is in addition to any  liability  which the  Mortgage  Loan
Seller otherwise may have to the Purchaser or any other such indemnified party.

                  Section 13.02     The  Purchaser  shall  indemnify  and hold  harmless the Mortgage Loan
Seller and its respective  directors,  officers and  controlling  persons (as defined in Section 15 of the
Securities Act) from and against any loss,  claim,  damage or liability or action in respect  thereof,  to
which they or any of them may become  subject,  under the  Securities  Act or  otherwise,  insofar as such
loss,  claim,  damage,  liability or action arises out of, or is based upon (a) any untrue  statement of a
material fact contained in the  Purchaser's  Information as identified in Exhibit 4, the omission to state
in the Prospectus  Supplement or Prospectus (or any amendment  thereof or supplement  thereto  approved by
the Purchaser and in which  additional  Purchaser's  Information is  identified),  in reliance upon and in
conformity  with the Purchaser's  Information,  a material fact required to be stated therein or necessary
to make the statements  therein in light of the  circumstances  in which they were made,  not  misleading,
(b) any  representation  or warranty made by the  Purchaser in Section 9 hereof  being,  or alleged to be,
untrue  or  incorrect,  or (c) any  failure  by the  Purchaser  to  perform  its  obligations  under  this
Agreement;  and the Purchaser shall reimburse the Mortgage Loan Seller,  and each other  indemnified party
for any  legal and  other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending  or  preparing  to defend any such loss,  claim,  damage,  liability  or action.  The  foregoing
indemnity  agreement  is in  addition  to any  liability  which the  Purchaser  otherwise  may have to the
Mortgage Loan Seller, or any other such indemnified party,

                  Section 13.03     Promptly  after receipt by an indemnified  party under  subsection (i)
or (ii) above of notice of the  commencement of any action,  such  indemnified  party shall, if a claim in
respect  thereof is to be made against the  indemnifying  party under such  subsection,  notify each party
against whom  indemnification  is to be sought in writing of the commencement  thereof (but the failure so
to notify an indemnifying  party shall not relieve such indemnified  party from any liability which it may
have under this Section 13 except to the extent that it has been  prejudiced  in any  material  respect by
such  failure  or from any  liability  which it may have  otherwise).  In case any such  action is brought
against any indemnified  party,  and it notifies an indemnifying  party of the commencement  thereof,  the
indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice  delivered to the  indemnified  party promptly (but, in any event,  within 30 days) after receiving
the aforesaid  notice from such indemnified  party, to assume the defense thereof with counsel  reasonably
satisfactory to such indemnified party.  Notwithstanding  the foregoing,  the indemnified party or parties
shall have the right to employ its or their own  counsel in any such case,  but the fees and  expenses  of
such counsel shall be at the expense of such  indemnified  party or parties  unless (a) the  employment of
such counsel shall have been authorized in writing by one of the  indemnifying  parties in connection with
the defense of such action,  (b) the  indemnifying  parties shall not have employed counsel to have charge
of the defense of such action  within a reasonable  time after notice of  commencement  of the action,  or
(c) such  indemnified  party or  parties  shall have  reasonably  concluded  that  there is a conflict  of
interest  between  itself or themselves  and the  indemnifying  party in the conduct of the defense of any
claim or that the interests of the indemnified  party or parties are not  substantially  co-extensive with
those of the  indemnifying  party  (in which  case the  indemnifying  parties  shall not have the right to
direct the defense of such action on behalf of the indemnified  party or parties),  in any of which events
such  fees and  expenses  shall  be  borne  by the  indemnifying  parties;  (provided,  however,  that the
indemnifying  party  shall be liable  only for the fees and  expenses  of one  counsel in  addition to one
local counsel in the jurisdiction involved.  Anything in this subsection to the contrary  notwithstanding,
an indemnifying  party shall not be liable for any settlement or any claim or action effected  without its
written consent; provided, however, that such consent was not unreasonably withheld.

                  Section 13.04     If the  indemnification  provided  for in  paragraphs  (i) and (ii) of
this  Section  13 shall for any  reason be  unavailable  to an  indemnified  party in respect of any loss,
claim,  damage or  liability,  or any action in respect  thereof,  referred  to in  Section  13,  then the
indemnifying  party shall in lieu of indemnifying  the indemnified  party contribute to the amount paid or
payable by such  indemnified  party as a result of such loss,  claim,  damage or  liability,  or action in
respect thereof,  in such proportion as shall be appropriate to reflect the relative  benefits received by
the  Mortgage  Loan Seller on the one hand and the  Purchaser  on the other from the  purchase and sale of
the Mortgage Loans, the offering of the Certificates and the other  transactions  contemplated  hereunder.
No person found  liable for a  fraudulent  misrepresentation  shall be entitled to  contribution  from any
person who is not also found liable for such fraudulent misrepresentation.

                  Section 13.05     The parties hereto agree that reliance by an indemnified  party on any
publicly available  information or any information or directions  furnished by an indemnifying party shall
not constitute negligence, bad faith or willful misconduct by such indemnified party.

                SECTION 14.             Notices.  All  demands,   notices  and  communications   hereunder
shall be in writing but may be  delivered  by facsimile  transmission  subsequently  confirmed in writing.
Notices to the  Mortgage  Loan  Seller  shall be  directed to EMC  Mortgage  Corporation,  2780 Lake Vista
Drive,  Lewisville,  Texas 75067 (Telecopy:  (214)  626-3751),  Attention:  Conduit Seller  Approval;  and
notices to the Purchaser shall be directed to Structured  Asset Mortgage  Investments II Inc., 383 Madison
Avenue,  New York, New York 10179 (Telecopy:  (212) 272-7206),  Attention:  Baron  Silverstein;  or to any
other  address as may  hereafter be  furnished  by one party to the other party by like  notice.  Any such
demand,  notice or  communication  hereunder shall be deemed to have been received on the date received at
the premises of the addressee  (as  evidenced,  in the case of  registered or certified  mail, by the date
noted on the return  receipt)  provided that it is received on a Business Day during normal business hours
and,  if  received  after  normal  business  hours,  then it shall be  deemed to be  received  on the next
Business Day.

                SECTION 15.             Transfer of Mortgage Loans.  As set forth in Section  4(iii),  the
Purchaser  intends to assign the  Mortgage  Loans and  certain  of its rights and  obligations  under this
Agreement to the Trustee  pursuant to the Pooling and  Servicing  Agreement,  and the Mortgage Loan Seller
hereby  consents to any such  assignment.  Upon any such  assignment,  the Trustee shall have the right to
enforce  directly  against the Mortgage Loan Seller the rights of the Purchaser  hereunder  that have been
assigned to the Trustee.  Notwithstanding  any such assignment,  with respect to the Mortgage Loan Seller,
the Purchaser shall remain entitled to the benefits set forth in Sections 11, 13 and 17.

                SECTION 16.             Termination.   This   Agreement  may  be  terminated  (a)  by  the
Purchaser,  if the conditions to the Purchaser's  obligation to close set forth under Section 10(1) hereof
are not  fulfilled  as and when  required to be  fulfilled  or (b) by the  Mortgage  Loan  Seller,  if the
conditions  to the Mortgage  Loan  Seller's  obligation  to close set forth under Section 10(2) hereof are
not fulfilled as and when required to be fulfilled.  In the event of  termination  pursuant to clause (a),
the  Mortgage  Loan  Seller  shall  pay,  and in the event of  termination  pursuant  to clause  (b),  the
Purchaser shall pay, all reasonable  out-of-pocket  expenses  incurred by the other in connection with the
transactions contemplated by this Agreement.

                SECTION 17.             Representations,  Warranties and  Agreements to Survive  Delivery.
All representations,  warranties and agreements contained in this Agreement,  or contained in certificates
of officers of the Mortgage Loan Seller  submitted  pursuant  hereto,  shall remain  operative and in full
force and effect and shall survive  delivery of the Mortgage  Loans to the Purchaser (and by the Purchaser
to the Trustee).  Subsequent  to the delivery of the Mortgage  Loans to the  Purchaser,  the Mortgage Loan
Seller's  representations  and  warranties  contained  herein with respect to the Mortgage  Loans shall be
deemed to relate to the  Mortgage  Loans  actually  delivered to the  Purchaser  and included in the Final
Mortgage Loan Schedule and any  Substitute  Mortgage Loan and not to those Mortgage Loans deleted from the
Preliminary  Mortgage Loan Schedule  pursuant to Section 3 hereof prior to the closing of the transactions
contemplated hereby or any Deleted Mortgage Loan.

                SECTION 18.             Severability.   If  any  provision  of  this  Agreement  shall  be
prohibited or invalid under  applicable  law, this  Agreement  shall be  ineffective  only to such extent,
without invalidating the remainder of this Agreement.

                SECTION 19.             Counterparts.  This  Agreement  may be executed  in  counterparts,
each of which will be an original, but which together shall constitute one and the same agreement.

                SECTION 20.             Amendment.  This  Agreement  cannot be amended or  modified in any
manner without the prior written consent of each party.

                SECTION 21.             GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE
AND  PERFORMED IN THE STATE OF NEW YORK WITHOUT  GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER
THAN  SECTIONS  5-1401 AND 5-1402 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND SHALL BE  INTERPRETED  IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                SECTION 22.             Further  Assurances.  Each of the  parties  agrees to execute  and
deliver  such  instruments  and take such  actions as another  party  may,  from time to time,  reasonably
request in order to  effectuate  the purpose and to carry out the terms of this  Agreement  including  any
amendments hereto which may be required by either Rating Agency.

                SECTION 23.             Successors  and Assigns.  This  Agreement  shall bind and inure to
the benefit of and be  enforceable  by the  Mortgage  Loan Seller and the  Purchaser  and their  permitted
successors  and  assigns  and,  to the extent  specified  in Section 13 hereof,  Bear  Stearns,  and their
directors,  officers  and  controlling  persons  (within  the  meaning of federal  securities  laws).  The
Mortgage  Loan  Seller  acknowledges  and agrees  that the  Purchaser  may  assign  its rights  under this
Agreement (including,  without limitation,  with respect to the Mortgage Loan Seller's representations and
warranties  respecting  the  Mortgage  Loans) to the  Trustee.  Any person  into which the  Mortgage  Loan
Seller may be merged or consolidated (or any person  resulting from any merger or consolidation  involving
the Mortgage Loan Seller),  any person  resulting from a change in form of the Mortgage Loan Seller or any
person  succeeding to the business of the Mortgage Loan Seller,  shall be considered  the  "successor"  of
the  Mortgage  Loan Seller  hereunder  and shall be  considered a party  hereto  without the  execution or
filing of any paper or any further act or consent on the part of any party  hereto.  Except as provided in
the two  preceding  sentences  and in Section 15 hereto,  this  Agreement  cannot be assigned,  pledged or
hypothecated  by either party hereto  without the written  consent of the other parties to this  Agreement
and any such assignment or purported assignment shall be deemed null and void.

                SECTION 24.             The Mortgage  Loan Seller and the  Purchaser.  The  Mortgage  Loan
Seller  and the  Purchaser  will  keep in full  effect  all  rights  as are  necessary  to  perform  their
respective obligations under this Agreement.

                SECTION 25.             Entire  Agreement.  This Agreement  contains the entire  agreement
and  understanding  between the parties with respect to the subject  matter  hereof,  and  supersedes  all
prior and  contemporaneous  agreements,  understandings,  inducements and conditions,  express or implied,
oral or written, of any nature whatsoever with respect to the subject matter hereof.

                SECTION 26.             No  Partnership.  Nothing  herein  contained  shall be  deemed  or
construed to create a partnership or joint venture between the parties hereto.


                                           [Signatures Follow]




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  hereto have  caused  their names to be signed  hereto by their
respective duly authorized officers as of the date first above written.


                                                             EMC MORTGAGE CORPORATION



                                                             By:      /s/ Debbie Pratt
                                                                      Name: Debbie Pratt
                                                                      Title: Senior Vice President


                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.



                                                             By:      /s/ Baron Silverstein
                                                                      Name: Baron Silverstein
                                                                      Title: Senior Managing Director




--------------------------------------------------------------------------------




                                                EXHIBIT 1
                                        CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be available  for  inspection  by the  Purchaser or its  designee,  and which shall be
delivered to the Purchaser or its designee pursuant to the terms of the Agreement:

                  i)       The  original  Mortgage  Note,  endorsed  without  recourse to the order of the
         Trustee and showing an unbroken  chain of  endorsements  from the original  payee  thereof to the
         Person endorsing it to the Trustee, or a lost note affidavit;

                  ii)      The original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
         the presence of the MIN and language  indicating  that such  Mortgage  Loan is a MOM Loan,  which
         shall have been  recorded (or if the original is not  available,  a copy),  with evidence of such
         recording  indicated  thereon  (or if the  original  Mortgage,  assignments  to  the  Trustee  or
         intervening  assignments  thereof which have been  delivered,  are being  delivered or will, upon
         receipt of recording  information  relating to the Mortgage required to be included  thereon,  be
         delivered to recording  offices for  recording  and have not been  returned to the Mortgage  Loan
         Seller in time to permit  their  recording  as  specified  in Section  2.01(b) of the Pooling and
         Servicing Agreement, shall be in recordable form);

                  iii)     Unless the  Mortgage  Loan is a MOM Loan,  a certified  copy of the  assignment
         (which may be in the form of a blanket  assignment if permitted in the  jurisdiction in which the
         Mortgaged  Property is located) to "Wells Fargo Bank,  National  Association,  as Trustee",  with
         evidence of recording  with respect to each Mortgage Loan in the name of the Trustee  thereon (or
         if the original  Mortgage,  assignments to the Trustee or intervening  assignments  thereof which
         have been  delivered,  are  being  delivered  or will,  upon  receipt  of  recording  information
         relating to the Mortgage required to be included  thereon,  be delivered to recording offices for
         recording  and have not been  returned  to the  Mortgage  Loan  Seller  in time to  permit  their
         delivery as specified in Section  2.01(b) of the Pooling and  Servicing  Agreement,  the Mortgage
         Loan Seller may deliver a true copy thereof  with a  certification  by the Mortgage  Loan Seller,
         on the face of such copy,  substantially as follows:  "Certified to be a true and correct copy of
         the original, which has been transmitted for recording");

                  iv)      All  intervening  assignments  of the Mortgage,  if applicable  and only to the
         extent available to the Mortgage Loan Seller with evidence of recording thereon;

                  v)       The  original  or a copy of the  policy  or  certificate  of  primary  mortgage
         guaranty insurance, to the extent available, if any;

                  vi)      The original  policy of title  insurance or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance; and

                  vii)     The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                EXHIBIT 2
                                    MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final  Mortgage Loan  Schedules  shall set forth the following  information
with respect to each Mortgage Loan:

a)       the city, state and zip code of the Mortgaged Property;

b)       the property type;

c)       the Mortgage Interest Rate;

d)       the Servicing Fee Rate;

e)       the LPMI Fee, if applicable;

f)       the Trustee Fee Rate, if applicable;

g)       the Net Rate;

h)       the maturity date;

i)       the stated original term to maturity;

j)       the stated remaining term to maturity;

k)       the original Principal Balance;

l)       the first payment date;

m)       the principal and interest payment in effect as of the Cut-off Date;

n)       the unpaid Principal Balance as of the Cut-off Date;

o)       the Loan-to-Value Ratio at origination;

p)       the insurer of any Primary Mortgage Insurance Policy;

q)       the MIN with respect to each MOM Loan;

r)       the Gross Margin, if applicable;

s)       the next Adjustment Date, if applicable;

t)       the Maximum Lifetime Mortgage Rate, if applicable;

u)       the Minimum Lifetime Mortgage Rate, if applicable;

v)       the Periodic Rate Cap, if applicable;

w)       the Loan Group, if applicable;

x)       a code indicating whether the Mortgage Loan is negatively amortizing;

y)       which Mortgage Loans adjust after an initial  fixed-rate  period of one, two, three,  five, seven
         or ten years or any other period;

z)       the Prepayment Charge, if any;

aa)      lien position (e.g., first lien or second lien);

bb)      a code indicating whether the Mortgage Loan is has a balloon payment;

cc)      a code indicating whether the Mortgage Loan is an interest-only loan;

dd)      the interest-only term, if applicable;

ee)      the Mortgage Loan Seller; and

ff)      the original amortization term.

Such  schedule  also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,
the total of each of the amounts  described  under (m) and (i) above,  the  weighted  average by principal
balance as of the  Cut-off  Date of each of the rates  described  under (c)  through  (h)  above,  and the
weighted average remaining term to maturity by unpaid principal balance as of the Cut-off Date.




--------------------------------------------------------------------------------




                                                EXHIBIT 3
                                    MORTGAGE LOAN SELLER'S INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY
OF PROSPECTUS  SUPPLEMENT — The Mortgage  Loans," and "— Mortgage Pool  Characteristics",  "DESCRIPTION OF
THE MORTGAGE LOANS" and "SCHEDULE A — CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."












--------------------------------------------------------------------------------




                                                EXHIBIT 4
                                         PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan
Seller's Information.












--------------------------------------------------------------------------------




                                                EXHIBIT 5
                                          SCHEDULE OF LOST NOTES

                                         (Available Upon Request)












--------------------------------------------------------------------------------




                                                EXHIBIT 6
                   STANDARD & POOR'S LEVELS® GLOSSARY, VERSION 5.7 REVISED, APPENDIX E

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization

Standard & Poor's has  categorized  loans  governed by  anti-predatory  lending laws in the  Jurisdictions
listed  below into three  categories  based  upon a  combination  of  factors  that  include  (a) the risk
exposure  associated  with the  assignee  liability  and (b) the tests and  thresholds  set forth in those
laws.  Note that certain loans  classified  by the relevant  statute as Covered are included in Standard &
Poor's High Cost Loan  Category  because they  included  thresholds  and tests that are typical of what is
generally considered High Cost by the industry.


Standard & Poor's High Cost Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective     Category under Applicable
                                                         Date                        Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
_____________________________________________________________________________________________________________________
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
_____________________________________________________________________________________________________________________
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
_____________________________________________________________________________________________________________________
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
_____________________________________________________________________________________________________________________
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
_____________________________________________________________________________________________________________________
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
_____________________________________________________________________________________________________________________
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
_____________________________________________________________________________________________________________________
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
_____________________________________________________________________________________________________________________
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
_____________________________________________________________________________________________________________________

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
_____________________________________________________________________________________________________________________
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
_____________________________________________________________________________________________________________________

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
_____________________________________________________________________________________________________________________
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
_____________________________________________________________________________________________________________________
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
_____________________________________________________________________________________________________________________
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
_____________________________________________________________________________________________________________________

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
_____________________________________________________________________________________________________________________
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
_____________________________________________________________________________________________________________________
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
_____________________________________________________________________________________________________________________

Standard & Poor's Covered Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
_____________________________________________________________________________________________________________________

Standard & Poor's Home Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                SCHEDULE A
                         REQUIRED RATINGS FOR EACH CLASS OF OFFERED CERTIFICATES

                       Offered Certificates              S&P        Moody's
                      ________________________________________________________
                             Class A-1                   AAA          Aaa
                             Class A-2                   AAA          Aaa
                             Class A-3                   AAA          Aaa
                            Class A-4A                   AAA          Aaa
                     Grantor Trust Class A-4B            AAA          Aaa
                             Class A-5                   AAA          Aaa
                             Class A-6                   AAA          Aaa
                             Class A-7                   AAA          Aaa
                             Class X-1                   AAA          Aaa
                             Class X-2                   AAA          Aaa
                             Class B-1                   AA+          Aaa
                             Class B-2                    AA          Aa1
                             Class B-3                   AA-          Aa1
                             Class B-4                    A+          Aa2
                             Class B-5                    A           Aa3
                             Class B-6                    A-           A1
                             Class B-7                   BBB+          A2
                             Class B-8                   BBB          Baa1
                             Class B-9                   BBB-         Baa2


None of the above  ratings has been  lowered,  qualified or withdrawn  since the dates of issuance of such
ratings by the Rating Agencies.




--------------------------------------------------------------------------------




                                                SCHEDULE B
                                          MORTGAGE LOAN SCHEDULE

                       (A copy has been provided to the Purchaser and the Trustee)












--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT I

                                FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE  PRESENTS,  that Wells  Fargo Bank,  National  Association,  a banking  corporation,
         having a place of business at 9062 Old Annapolis  Road,  Columbia,  Maryland,  as Trustee (and in
         no personal or other representative  capacity) under the Pooling and Servicing  Agreement,  dated
         as of August 1, 2007, by and among  Structured  Asset  Mortgage  Investments II Inc., the Trustee
         and EMC Mortgage  Corporation  (as amended,  restated,  supplemented  or otherwise  modified from
         time to time,  the  "Agreement";  capitalized  terms  not  defined  herein  have the  definitions
         assigned to such terms in the Agreement),  relating to the Structured Asset Mortgage  Investments
         II  Trust  2007-AR4,  Mortgage  Pass-Through  Certificates,   Series  2007-AR4,  hereby  appoints
         _______________,  in its capacity as Servicer  under the  Agreement,  as the  Trustee's  true and
         lawful Special  Attorney-in-Fact,  in the Trustee's  name,  place and stead and for the Trustee's
         benefit,  but only in its  capacity  as Trustee  aforesaid,  to perform  all acts and execute all
         documents as may be customary,  necessary and appropriate to effectuate the following  enumerated
         transactions  in respect of any  mortgage,  deed of trust,  promissory  note or real estate owned
         from time to time owned  (beneficially  or in title,  whether  the  Trustee  is named  therein as
         mortgagee  or  beneficiary  or has become  mortgagee  or  beneficiary  by virtue of  endorsement,
         assignment or other  conveyance)  or held by or  registered  to the Trustee  (directly or through
         custodians  or  nominees),  or in respect of which the Trustee  has a security  interest or other
         lien,  all as  provided  under the  applicable  Agreement  and only to the extent the  respective
         Trustee has an interest  therein  under the  Agreement,  and in respect of which the  Servicer is
         acting as servicer pursuant to the Agreement (the "Mortgage Documents").

This appointment shall apply to the following enumerated transactions under the Agreement only:

1.       The modification or re-recording of any Mortgage Document for the purpose of correcting it to
conform to the original intent of the parties thereto or to correct title errors discovered after title
insurance was issued and where such modification or re-recording does not adversely affect the lien
under the Mortgage Document as insured.

2.       The  subordination  of the lien under a Mortgage  Document  to an  easement  in favor of a public
utility  company or a state or federal  agency or unit with powers of eminent  domain  including,  without
limitation,  the execution of partial  satisfactions/releases,  partial reconveyances and the execution of
requests to trustees to accomplish same.

3.       The  conveyance  of the  properties  subject to a Mortgage  Document to the  applicable  mortgage
insurer,  or the  closing  of the title to the  property  to be  acquired  as real  estate  so  owned,  or
conveyance of title to real estate so owned.

4.       The completion of loan assumption and modification agreements in respect of Mortgage Documents.

5.       The full or partial  satisfaction/release  of a Mortgage Document or full conveyance upon payment
and discharge of all sums secured  thereby,  including,  without  limitation,  cancellation of the related
note.

6.       The assignment of any Mortgage  Document,  in connection with the repurchase of the mortgage loan
secured and evidenced thereby.

7.       The full  assignment  of a Mortgage  Document  upon  payment and  discharge  of all sums  secured
thereby in conjunction with the refinancing  thereof,  including,  without  limitation,  the assignment of
the related note.

8.       With  respect  to a  Mortgage  Document,  the  foreclosure,  the  taking  of a deed  in  lieu  of
foreclosure,  or the completion of judicial or non-judicial  foreclosure or  termination,  cancellation or
rescission of any such foreclosure, including, without limitation, any and all of the following acts:

the substitution of trustee(s) serving under a deed of trust, in accordance with state law and the deed
of trust;

         b.       the preparation and issuance of statements of breach or non-performance;

         c.       the preparation and filing of notices of default and/or notices of sale;

         d.       the cancellation/rescission of notices of default and/or notices of sale;

         e.       the taking of a deed in lieu of foreclosure; and

         f.       the  preparation  and execution of such other  documents and  performance  of such other
                  actions as may be  necessary  under the terms of the  Mortgage  Document or state law to
                  expeditiously complete said transactions in paragraphs 8(a) through 8(e), above.

9.       Demand,  sue for, recover,  collection and receive each and every sum of money, debt, account and
interest  (which  now is, or  hereafter  shall  become  due and  payable)  belonging  to or claimed by the
Trustee under the Mortgage  Documents,  and to use or take any lawful means for recovery  thereof by legal
process or otherwise.

10.      Endorse on behalf of the Trustee all checks,  drafts and/or  negotiable  instruments made payable
to the Trustee in respect of the Mortgage Documents.

The Trustee gives the Special  Attorney-in-Fact  full power and authority to execute such  instruments and
to do and  perform  all and every act and thing  necessary  and proper to carry  into  effect the power or
powers  granted by this Limited Power of Attorney,  subject to the terms and  conditions  set forth in the
Agreement  including  the standard of care  applicable to the servicer in the  Agreement,  and hereby does
ratify and confirm what such Special  Attorney-in-Fact  shall lawfully do or cause to be done by authority
hereof.

         IN WITNESS  WHEREOF,  the Trustee has caused its corporate  name and seal to be hereto signed and
affixed and these presents to be acknowledged  by its duly elected and authorized  officer this ___ day of
_________ , 20__.

                                                              Wells Fargo Bank, National Association,
                                                              as Trustee



                                                              By:      _______________________________
                                                                       Name:
                                                                       Title:

WITNESS:                                                      WITNESS:



_______________________________                                        _______________________________
Name:                                                                  Name:
Title:                                                                 Title:




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )SS
=COUNTY OF NEW YORK        )

         On  ______________,  20___,  before me, the  undersigned,  a Notary Public in and for said state,
personally appeared  __________________,  personally known to me to be the person whose name is subscribed
to the  within  instrument,  and such  person  acknowledged  to me that such  person  executed  the within
instrument in such person's  authorized  capacity as a Senior Vice President of Wells Fargo Bank, National
Association,  and that by such  signature  on the within  instrument  the entity upon behalf of which such
person acted executed the instrument.

         WITNESS my hand and official seal.


                                                     ______________________________
                                                     Notary Public




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT J


                           FORM OF SUBSEQUENT MORTGAGE LOAN PURCHASE AGREEMENT


                                                 between



                                         EMC MORTGAGE CORPORATION

                                         as Mortgage Loan Seller



                                                   and

                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                               as Purchaser



                                               Dated as of

                                             [_____], 200[7]


                         Structured Asset Mortgage Investments II Trust 2007-AR4,
                           Mortgage Pass-Through Certificates, Series 2007-AR4




--------------------------------------------------------------------------------




                                                TABLE OF CONTENTS

                                                                                                              Page

Section 1.    Definitions.........................................................................................1
Section 2.    Purchase and Sale of the Mortgage Loans and Related Rights..........................................3
Section 3.    Mortgage Loan Schedules.............................................................................3
Section 4.    Mortgage Loan Transfer..............................................................................4
Section 5.    Examination of Mortgage Files.......................................................................5
Section 6.    Recordation of Assignments of Mortgage..............................................................7
Section 7.    Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage
              Loans...............................................................................................8
Section 8.    Representations and Warranties Concerning the Mortgage Loan Seller.................................14
Section 9.    Representations and Warranties Concerning the Purchaser............................................15
Section 10.   Conditions to Closing..............................................................................16
Section 11.   Fees and Expenses..................................................................................18
Section 12.   Accountants' Letters...............................................................................18
Section 13.   Indemnification....................................................................................19
Section 14.   Notices............................................................................................21
Section 15.   Transfer of Mortgage Loans.........................................................................21
Section 16.   Termination........................................................................................21
Section 17.   Representations, Warranties and Agreements to Survive Delivery.....................................21
Section 18.   Severability.......................................................................................22
Section 19.   Counterparts.......................................................................................22
Section 20.   Amendment..........................................................................................22
Section 21.   GOVERNING LAW......................................................................................22
Section 22.   Further Assurances.................................................................................22
Section 23.   Successors and Assigns.............................................................................22
Section 24.   The Mortgage Loan Seller and the Purchaser.........................................................23
Section 25.   Entire Agreement...................................................................................23
Section 26.   No Partnership.....................................................................................23


Exhibit 1             Contents of Mortgage File                                                            Exh. 1-1
Exhibit 2             Mortgage Loan Schedule Information                                                   Exh. 2-1
Exhibit 3             Mortgage Loan Seller's Information                                                   Exh. 3-1
Exhibit 4             Purchaser's Information                                                              Exh. 4-1
Exhibit 5             Schedule of Lost Notes                                                               Exh. 5-1
Exhibit 6             Standard & Poor's LEVELS® Glossary, Version 5.7
                      Revised, Appendix E                                                                  Exh. 6-1

Schedule A            Required Ratings for Each Class of Offered Certificates                              Sch. A-1
Schedule B            Mortgage Loan Schedule                                                               Sch. B-1




--------------------------------------------------------------------------------




                  SUBSEQUENT  MORTGAGE  LOAN PURCHASE  AGREEMENT,  dated as of August 31, 2007, as amended
and supplemented by any and all amendments  hereto  (collectively,  the  "Agreement"),  by and between EMC
MORTGAGE CORPORATION,  a Delaware corporation (the "Mortgage Loan Seller"),  and STRUCTURED ASSET MORTGAGE
INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and  subject to the  conditions  of this  Agreement,  the  Mortgage  Loan
Seller will sell, and the Purchaser will  purchase,  certain  conventional,  adjustable  rate,  first lien
mortgage  loans  secured  primarily  by one- to  four-family  residential  properties  (collectively,  the
"Subsequent  Mortgage  Loans") as described  herein.  The Purchaser  intends to deposit the Mortgage Loans
into a trust fund (the "Trust Fund") and create  Structured Asset Mortgage  Investments II Trust 2007-AR4,
Mortgage Pass-Through  Certificates,  Series 2007-AR4 (the "Certificates"),  under a pooling and servicing
agreement,  to be  dated as of  August  1,  2007  (the  "Pooling  and  Servicing  Agreement"),  among  the
Purchaser,  as depositor,  Wells Fargo Bank,  National  Association,  as trustee (the  "Trustee")  and EMC
Mortgage Corporation, as servicer (in such capacity, the "Servicer"), and sponsor.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission")
a  registration  statement  on  Form  S-3  (Number  333-140247)  relating  to  its  Mortgage  Pass-Through
Certificates and the offering of certain series thereof  (including  certain classes of the  Certificates)
from time to time in  accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the
rules  and  regulations  of  the  Commission   promulgated   thereunder  (the  "Securities   Act").   Such
registration  statement,  when it became  effective under the Securities Act, and the prospectus  relating
to the public  offering of certain classes of the  Certificates by the Purchaser (the "Public  Offering"),
as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or otherwise,  are
referred to herein as the "Registration  Statement" and the "Prospectus,"  respectively.  The "Prospectus
Supplement"  shall mean that  supplement,  dated August 30, 2007 to the  Prospectus,  dated June 28, 2007,
relating to certain  classes of the  Certificates.  With respect to the Public Offering of certain classes
of the  Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.  ("Bear  Stearns")  have entered into a
terms  agreement  dated as of August 30,  2007 to an  underwriting  agreement  dated  February  26,  2007,
between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in consideration  of the premises and the mutual  agreements set forth
herein, the parties hereto agree as follows:

                  SECTION 1.        Definitions.  Certain  terms are  defined  herein.  Capitalized  terms
used  herein but not defined  herein  shall have the  meanings  specified  in the  Pooling  and  Servicing
Agreement as in effect as of the date hereof.  The following other terms are defined as follows:
                  Acquisition  Price:  Cash in an amount  agreed upon by the Mortgage  Loan Seller and the
Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: August 31, 2007.

                  Cut-Off Date: August 1, 2007.

                  Cut-Off Date Balance: Approximately $1,149,645,357.

                  Deleted  Subsequent  Mortgage  Loan:  A  Subsequent  Mortgage  Loan  replaced  or  to be
replaced by a Substitute Mortgage Loan.

                  Due Date:  With  respect to each  Subsequent  Mortgage  Loan,  the date in each month on
which  its  Scheduled  Payment  is due,  if such due date is the first day of a month,  and  otherwise  is
deemed to be the first day of the following  month or such other date  specified in the related  Servicing
Agreement.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The  mortgage  or deed of trust  creating a first lien on an interest in real
property securing a Mortgage Note.

                  Mortgage  File:  The  items  referred  to  in  Exhibit  1  pertaining  to  a  particular
Subsequent  Mortgage Loan and any additional  documents required to be added to such documents pursuant to
this Agreement or the Pooling and Servicing Agreement.

                  Mortgage  Interest  Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of counsel,  who may be counsel for the Mortgage
Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any person or  entity,  including  any  individual,  corporation,  partnership,
joint venture,  association,  joint stock company, trust, unincorporated organization or government or any
agency or political subdivision thereof.

                  Purchase Price:  With respect to any Subsequent  Mortgage Loan (or any property acquired
with respect  thereto)  required to be purchased by the Mortgage Loan Seller pursuant to this Agreement or
Article II of the  Pooling  and  Servicing  Agreement,  an amount  equal to the sum of (i)(a)  100% of the
Outstanding  Principal  Balance of such  Subsequent  Mortgage Loan as of the date of repurchase (or if the
related Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal Balance
at the date of the  acquisition),  plus (b)  accrued  but unpaid  interest  on the  Outstanding  Principal
Balance  at the  related  Mortgage  Interest  Rate,  through  and  including  the last day of the month of
repurchase,  and reduced by (c) any portion of the Servicing  Compensation,  Monthly Advances and advances
payable  to the  purchaser  of the  Subsequent  Mortgage  Loan and (ii) any  costs  and  damages  (if any)
incurred  by the  Trust  in  connection  with  any  violation  of  such  Subsequent  Mortgage  Loan of any
anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor's:  Standard & Poor's Ratings  Services,  a division of The  McGraw-Hill
Companies, Inc. or its successors in interest.

                  Subsequent Cut-Off Date Balance:  $[______]

                  Subsequent Cut-Off Date:  [_____]

                  Subsequent Transfer Date:  [______]

                  Substitute  Mortgage  Loan:  A  mortgage  loan  substituted  for  a  Deleted  Subsequent
Mortgage Loan which must meet on the date of such  substitution the requirements  stated herein and in the
Pooling and  Servicing  Agreement;  upon such  substitution,  such  mortgage  loan shall be a  "Subsequent
Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of  origination  of the related
Subsequent  Mortgage  Loan,  such value being the lesser of (i) the value of such property set forth in an
appraisal  accepted by the applicable  originator of the Subsequent  Mortgage Loan or (ii) the sales price
of such property at the time of origination.

                  SECTION 2.            Purchase and Sale of the  Subsequent  Mortgage  Loans and Related
Rights.

                  Section 2.01      Upon  satisfaction  of the  conditions set forth in Section 10 hereof,
the Mortgage Loan Seller agrees to sell, and the Purchaser  agrees to purchase  Subsequent  Mortgage Loans
having  an  aggregate  outstanding  principal  balance  as of the  Subsequent  Cut-Off  Date  equal to the
Subsequent Cut-Off Date Balance.

                  Section 2.02      The  closing  for the  purchase  and sale of the  Subsequent  Mortgage
Loans and the closing for the  issuance of the  Certificates  will take place on the  Subsequent  Transfer
Date at the office of the  Purchaser's  counsel in New York,  New York or such other  place as the parties
shall agree.

                  Section 2.03      Upon the  satisfaction  of the  conditions  set  forth in  Section  10
hereof,  on the  Subsequent  Transfer  Date,  the  Purchaser  shall pay to the  Mortgage  Loan  Seller the
Acquisition  Price for the Subsequent  Mortgage Loans in immediately  available  funds by wire transfer to
such account or accounts as shall be designated by the Mortgage Loan Seller.

                  Section 2.04      In addition to the  foregoing,  on the  Subsequent  Transfer  Date the
Mortgage  Loan Seller  assigns to the  Purchaser  all of its right,  title and  interest in the  Servicing
Agreements (other than its right to enforce the representations and warranties set forth therein).

                  SECTION 3.            Subsequent  Mortgage  Loan  Schedules.  The  Mortgage  Loan Seller
agrees  to  provide  to the  Purchaser  as of the date  hereof a  preliminary  listing  of the  Subsequent
Mortgage  Loans (the  "Preliminary  Subsequent  Mortgage Loan  Schedule")  setting  forth the  information
listed on Exhibit 2 to this  Agreement  with respect to each of the  Subsequent  Mortgage Loans being sold
by the Mortgage Loan Seller.  If there are changes to the Preliminary  Subsequent  Mortgage Loan Schedule,
the  Mortgage  Loan Seller  shall  provide to the  Purchaser as of the  Subsequent  Transfer  Date a final
schedule (the "Final Subsequent  Mortgage Loan Schedule")  setting forth the information listed on Exhibit
2 to this  Agreement  with  respect to each of the  Subsequent  Mortgage  Loans being sold by the Mortgage
Loan Seller to the  Purchaser.  The Final  Subsequent  Mortgage  Loan  Schedule  shall be delivered to the
Purchaser on the  Subsequent  Transfer  Date,  shall be attached to an  amendment to this  Agreement to be
executed  on the  Subsequent  Transfer  Date by the  parties  hereto  and  shall be in form and  substance
mutually  agreed to by the  Mortgage  Loan Seller and the  Purchaser  (the  "Amendment").  If there are no
changes to the Preliminary  Subsequent  Mortgage Loan Schedule,  the Preliminary  Subsequent Mortgage Loan
Schedule shall be the Final Subsequent Mortgage Loan Schedule for all purposes hereof.

                  SECTION 4.            Subsequent Mortgage Loan Transfer.

                  Section 4.01      The Purchaser will be entitled to all scheduled  payments of principal
and interest on the Subsequent  Mortgage Loans due after the Subsequent  Cut-Off Date  (regardless of when
actually  collected) and all payments on the Subsequent  Mortgage  Loans,  other than scheduled  principal
and interest,  received  after the  Subsequent  Cut-Off Date. The Mortgage Loan Seller will be entitled to
all scheduled  payments of principal and interest on the  Subsequent  Mortgage  Loans due on or before the
Subsequent  Cut-Off  Date  (including  payments  collected  after  the  Subsequent  Cut-Off  Date) and all
payments  thereon,  other than  scheduled  principal  and interest,  received on or before the  Subsequent
Cut-Off Date.  Such principal  amounts and any interest  thereon  belonging to the Mortgage Loan Seller as
described  above will not be included in the aggregate  outstanding  principal  balance of the  Subsequent
Mortgage  Loans as of the  Subsequent  Cut-Off  Date as set forth on the Final  Subsequent  Mortgage  Loan
Schedule.

                  Section 4.02      Pursuant  to  various  conveyance  documents  to be  executed  on  the
Subsequent  Transfer Date and pursuant to the Pooling and Servicing  Agreement,  the Purchaser will assign
on the Subsequent  Transfer Date all of its right,  title and interest in and to the  Subsequent  Mortgage
Loans to the  Trustee for the benefit of the  Certificateholders.  In  connection  with the  transfer  and
assignment of the  Subsequent  Mortgage  Loans,  the Mortgage Loan Seller has delivered or will deliver or
cause to be  delivered  to the Trustee as  assignee of the  Purchaser  no later than three  Business  Days
prior to the  Subsequent  Transfer  Date or such  later  date as is  agreed  to by the  Purchaser  and the
Mortgage  Loan  Seller  (each of the  Subsequent  Transfer  Date and such later date is  referred  to as a
"Mortgage File Delivery Date"), the items of each Mortgage File,  provided,  however,  that in lieu of the
foregoing,  the Mortgage  Loan Seller may deliver the following  documents,  under the  circumstances  set
forth below: (x) in lieu of the original Mortgage,  assignments to the Trustee or intervening  assignments
thereof which have been  delivered,  are being  delivered or will,  upon receipt of recording  information
relating  to the  Mortgage  required  to be  included  thereon,  be  delivered  to  recording  offices for
recording  and have not been  returned to the  Mortgage  Loan Seller in time to permit  their  delivery as
specified  above,  the Mortgage  Loan Seller may deliver a true copy thereof with a  certification  by the
Mortgage  Loan Seller,  on the face of such copy,  substantially  as follows:  "Certified to be a true and
correct copy of the  original,  which has been  transmitted  for  recording"  (y) in lieu of the Mortgage,
assignments to the Trustee or intervening  assignments  thereof,  if the applicable  jurisdiction  retains
the originals of such  documents (as  evidenced by a  certification  from the Mortgage Loan Seller to such
effect)  the  Mortgage  Loan Seller may  deliver  photocopies  of such  documents  containing  an original
certification by the judicial or other  governmental  authority of the  jurisdiction  where such documents
were  recorded;  and (z) in lieu of the Mortgage Notes relating to the  Subsequent  Mortgage  Loans,  each
identified  in the list  delivered by the  Mortgage  Loan Seller to the  Purchaser  and the Trustee on the
Subsequent  Transfer  Date and  attached  hereto as Exhibit 5, the  Mortgage  Loan Seller may deliver lost
note affidavits and indemnities of the Mortgage Loan Seller;  and provided further,  however,  that in the
case of  Subsequent  Mortgage  Loans which have been paid in full after the  Subsequent  Cut-Off  Date and
prior to the  Subsequent  Transfer  Date,  the  Mortgage  Loan  Seller,  in lieu of  delivering  the above
documents,  may deliver to the Trustee as assignee of the Purchaser a  certification  by the Mortgage Loan
Seller or the Servicer to such effect.  The Mortgage  Loan Seller shall  deliver such  original  documents
(including any original  documents as to which  certified  copies had previously  been  delivered) or such
certified  copies to the  Trustee as assignee  of the  Purchaser  promptly  after they are  received.  The
Mortgage Loan Seller shall cause the Mortgage and intervening  assignments,  if any, and the assignment of
the  Mortgage to be  recorded  not later than 180 days after the  Subsequent  Transfer  Date,  unless such
assignment is not required to be recorded under the terms set forth in Section 6(i) hereof.

                  Section 4.03      The Mortgage Loan Seller and the Purchaser  acknowledge hereunder that
all of the Subsequent  Mortgage  Loans and  Purchaser's  rights  hereunder will be assigned to Wells Fargo
Bank, National Association as Trustee for the Certificateholders, on the date hereof..

                  SECTION 5.            Examination of Mortgage Files.

                  Section 5.01      On or before the  Mortgage  File  Delivery  Date,  the  Mortgage  Loan
Seller will have made the Mortgage  Files  available to the Purchaser or its agent for  examination  which
may be at the offices of the  Trustee or the  Mortgage  Loan  Seller  and/or the  Mortgage  Loan  Seller's
custodian.  The fact that the  Purchaser  or its agent has  conducted or has failed to conduct any partial
or complete  examination  of the Mortgage  Files shall not affect the  Purchaser's  rights to demand cure,
repurchase,  substitution  or  other  relief  as  provided  in  this  Agreement.  In  furtherance  of  the
foregoing,  the  Mortgage  Loan Seller  shall make the Mortgage  Files  available to the  Purchaser or its
agent from time to time so as to permit the  Purchaser to confirm the Mortgage  Loan  Seller's  compliance
with  the  delivery  and  recordation  requirements  of this  Agreement  and  the  Pooling  and  Servicing
Agreement.  In addition,  upon request of the  Purchaser,  the Mortgage  Loan Seller  agrees to provide to
the  Purchaser,  Bear  Stearns  and  to  any  investors  or  prospective  investors  in  the  Certificates
information  regarding the  Subsequent  Mortgage  Loans and their  servicing,  to make the Mortgage  Files
available to the Purchaser,  Bear Stearns and to such investors or prospective  investors (which may be at
the  offices of the  Mortgage  Loan  Seller  and/or the  Mortgage  Loan  Seller's  custodian)  and to make
available  personnel   knowledgeable  about  the  Subsequent  Mortgage  Loans  for  discussions  with  the
Purchaser,  Bear Stearns and such  investors or  prospective  investors,  upon  reasonable  request during
regular business hours,  sufficient to permit the Purchaser,  Bear Stearns and such investors or potential
investors to conduct such due diligence as any such party reasonably believes is appropriate.

                  Section 5.02      Pursuant to the Pooling and  Servicing  Agreement,  on or prior to the
Subsequent  Transfer Date, the Custodian shall acknowledge with respect to each Subsequent  Mortgage Loan,
by an Initial Certification  substantially in the form of Exhibit One to the Custodial Agreement,  receipt
of the related  Mortgage File, but without  review of such Mortgage File,  except to the extent  necessary
to confirm that such Mortgage File contains the related Mortgage Note or lost note affidavit.

                  Section 5.03      Pursuant  to the  Pooling and  Servicing  Agreement,  no later than 90
days after the  Subsequent  Transfer Date, the Trustee,  for the benefit of the  Certificateholders,  will
review or cause the  Custodian to review  items of the  Mortgage  Files as set forth on Exhibit 1 and will
execute and deliver,  or cause to be executed and delivered,  to the Mortgage Loan Seller a  certification
in the form attached as Exhibit One to the Custodial Agreement.

                  Section 5.04      Pursuant to the  Pooling and  Servicing  Agreement,  the Trustee  will
review or cause the  Custodian to review the Mortgage  Files  within 180 days of the  Subsequent  Transfer
Date and will execute and  deliver,  or cause to be executed and  delivered,  to the Mortgage  Loan Seller
and the  Servicer  a final  certification  substantially  in the form of  Exhibit  Three to the  Custodial
Agreement.  If the  Trustee  (or the  Custodian  as its agent) is unable to deliver a final  certification
with  respect  to the  items  listed  in  Exhibit  1 due to any  document  that is  missing,  has not been
executed,  is unrelated,  determined on the basis of the Mortgagor name,  original  principal  balance and
loan number,  to the Subsequent  Mortgage Loans identified in the Final Subsequent  Mortgage Loan Schedule
or appears to be  defective  on its face (a  "Material  Defect"),  the  Trustee or the  Custodian,  or its
agent,  shall promptly notify the Mortgage Loan Seller of such Material  Defect.  The Mortgage Loan Seller
shall  correct or cure any such  Material  Defect within ninety (90) days from the date of notice from the
Trustee or the  Custodian of the Material  Defect and if the Mortgage Loan Seller does not correct or cure
such Material  Defect within such period and such defect  materially  and adversely  affects the interests
of the  Certificateholders  in the related  Subsequent  Mortgage  Loan,  the Mortgage Loan Seller will, in
accordance with the terms of the Pooling and Servicing  Agreement,  within ninety (90) days of the date of
notice,  provide the Trustee with a Substitute  Mortgage Loan (if within two years of the Closing Date) or
purchase the related  Subsequent  Mortgage Loan at the applicable  Purchase Price;  provided that, if such
defect would cause the  Subsequent  Mortgage  Loan to be other than a  "qualified  mortgage" as defined in
Section  860G(a)(3) of the Code, any such cure,  repurchase or substitution  must occur within ninety (90)
days from the date such breach was discovered;  provided,  however,  that if such defect relates solely to
the  inability of the Mortgage  Loan Seller to deliver the original  security  instrument  or  intervening
assignments  thereof, or a certified copy thereto because the originals of such documents,  or a certified
copy,  have not been  returned by the  applicable  jurisdiction,  the  Mortgage  Loan Seller  shall not be
required to purchase such  Subsequent  Mortgage  Loan if the Mortgage  Loan Seller  delivers such original
documents  or  certified  copy  promptly  upon  receipt,  but in no event  later  than 360 days  after the
Subsequent  Transfer  Date.  The  foregoing  repurchase  obligation  shall not apply in the event that the
Mortgage Loan Seller cannot  deliver such original or copy of any document  submitted for recording to the
appropriate  recording office in the applicable  jurisdiction  because such document has not been returned
by such office;  provided that the Mortgage Loan Seller shall instead deliver a recording  receipt of such
recording  office or, if such receipt is not  available,  a  certificate  of the Mortgage Loan Seller or a
Servicing  Officer  confirming  that such documents have been accepted for recording,  and delivery to the
Purchaser  and to the Trustee or the  Custodian,  as assignee of the  Purchaser,  shall be effected by the
Mortgage Loan Seller within thirty (30) days of its receipt of the original recorded document.

                  Section 5.05      At the  time of any  substitution,  the  Mortgage  Loan  Seller  shall
deliver or cause to be delivered the Substitute  Mortgage  Loan,  the related  Mortgage File and any other
documents  and  payments  required to be  delivered  in  connection  with a  substitution  pursuant to the
Pooling and  Servicing  Agreement.  At the time of any purchase or  substitution,  pursuant to the Pooling
and  Servicing  Agreement,  the Trustee  shall (i) assign to the Mortgage Loan Seller and release or cause
the Custodian to release the  documents  (including,  but not limited to, the Mortgage,  Mortgage Note and
other contents of the Mortgage  File) in its possession or in the possession of the Custodian  relating to
the  Deleted  Subsequent  Mortgage  Loan and (ii)  execute  and deliver  such  instruments  of transfer or
assignment,  in each case without  recourse,  as shall be  necessary  to vest in the Mortgage  Loan Seller
title to such Deleted  Subsequent  Mortgage Loan.  The Mortgage Loan Seller and the Purchaser  shall amend
the Subsequent Mortgage Loan Schedule to reflect all substitutions, repurchases and deletions.

                  SECTION 6.            Recordation of Assignments of Mortgage.

                  Section 6.01      The  Mortgage  Loan  Seller  shall,   promptly  after  the  Subsequent
Transfer  Date,  cause each Mortgage and each  assignment of Mortgage from the Mortgage Loan Seller to the
Trustee,  and all  unrecorded  intervening  assignments,  if any,  delivered on or prior to the Subsequent
Transfer Date, to be recorded in all recording  offices in the  jurisdictions  where the related Mortgaged
Properties  are located;  provided,  however,  the Mortgage  Loan Seller need not cause to be recorded any
assignment  which  relates to a Subsequent  Mortgage Loan if (a) such  recordation  is not required by the
Rating  Agencies or an Opinion of Counsel has been provided to the Trustee,  as assignee of the Purchaser,
which states that the  recordation of such  assignment is not necessary to protect the Trustee's  interest
in the related  Subsequent  Mortgage Loan or (b) MERS is identified on the Mortgage or a properly recorded
assignment  of the  Mortgage,  as the  mortgagee of record  solely as nominee for the Mortgage Loan Seller
and its  successors  and  assigns;  provided,  however,  notwithstanding  the  delivery  of any Opinion of
Counsel,  each  assignment of Mortgage shall be submitted for recording by the Mortgage Loan Seller in the
manner  described  above,  at no expense to the Trust Fund or Trustee,  upon the  earliest to occur of (i)
reasonable   direction  by  the  Holders  of  Certificates   evidencing   Fractional  Undivided  Interests
aggregating  not less  than 25% of the  Trust,  (ii) the  occurrence  of an Event of  Default,  (iii)  the
occurrence of a bankruptcy,  insolvency or  foreclosure  relating to the Mortgage Loan Seller and (iv) the
occurrence of a servicing transfer as described in Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or assignment is being  recorded,  if necessary,  the Mortgage
Loan Seller shall leave or cause to be left with the Trustee,  as assignee of the  Purchaser,  a certified
copy of such  Mortgage  or  assignment.  In the event  that,  within 180 days of the  Subsequent  Transfer
Date, the Trustee has not been provided an Opinion of Counsel as described  above or received  evidence of
recording  with  respect to each  Subsequent  Mortgage  Loan as set forth  above,  the  failure to provide
evidence of recording or such Opinion of Counsel (in the  alternative,  if required) shall be considered a
Material  Defect,  and the  provisions of Section  5(iii) and (iv) shall apply.  All  customary  recording
fees and reasonable  expenses  relating to the  recordation of the  assignments of Mortgage to the Trustee
or the Opinion of Counsel, as the case may be, shall be borne by the Mortgage Loan Seller.

                  Section 6.02      It is the express  intent of the parties hereto that the conveyance of
the  Subsequent  Mortgage  Loans by the Mortgage Loan Seller to the  Purchaser,  as  contemplated  by this
Agreement  be, and be treated as, a sale.  It is,  further,  not the  intention  of the parties  that such
conveyance be deemed the grant of a security  interest in the  Subsequent  Mortgage  Loans by the Mortgage
Loan Seller to the Purchaser to secure a debt or other  obligation  of the Mortgage Loan Seller.  However,
in the event that,  notwithstanding  the intent of the parties,  the Subsequent Mortgage Loans are held by
a court of competent  jurisdiction  to continue to be property of the Mortgage Loan Seller,  then (a) this
Agreement  shall be a security  agreement  within the meaning of Article 8 and Article 9 of the applicable
Uniform  Commercial  Code;  (b) the transfer of the Mortgage  Loans provided for herein shall be deemed to
be a grant by the Mortgage Loan Seller to the  Purchaser of a security  interest in, and the Mortgage Loan
Seller hereby grants to the Purchaser,  to secure its obligations  hereunder,  a security interest in, all
of the  Subsequent  Mortgage Loan Seller's  right,  title and interest in and to the Mortgage  Loans,  all
amounts  payable to the holders of the  Subsequent  Mortgage  Loans in accordance  with the terms thereof,
all proceeds of the  conversion,  voluntary  or  involuntary,  of the  foregoing  into cash,  instruments,
securities  or other  property  and the  proceeds  thereof.  The  Mortgage  Loan Seller and the  Purchaser
shall, to the extent consistent with this Agreement,  take such actions as may be reasonably  necessary to
ensure  that,  if this  Agreement  were deemed to create a security  interest in the  Subsequent  Mortgage
Loans,  such  security  interest  would be deemed to be a perfected  security  interest of first  priority
under applicable law and will be maintained as such throughout the term of this Agreement.

                  SECTION 7.            Representations   and   Warranties   of  Mortgage   Loan  Seller
Concerning  the  Subsequent  Mortgage  Loans.  The Mortgage Loan Seller hereby  represents and warrants to
the  Purchaser as of the  Subsequent  Transfer  Date or such  earlier date as may be specified  below with
respect to each Subsequent Mortgage Loan being sold by it, that:

                  Section 7.01      the  information  set forth in the  Subsequent  Mortgage Loan Schedule
hereto is true and correct in all material respects;

                  Section 7.02      immediately prior to the transfer to the Purchaser,  the Mortgage Loan
Seller was the sole owner of each  Mortgage and Mortgage Note relating to the  Subsequent  Mortgage  Loans
and is  conveying  the same  free and  clear of any and all  liens,  claims,  encumbrances,  participation
interests,  equities,  pledges,  charges or security  interests of any nature and the Mortgage Loan Seller
has full right and authority to sell or assign the same pursuant to this Agreement;

                  Section 7.03      each Subsequent  Mortgage Loan and any prepayment  penalty  associated
with such  Subsequent  Mortgage  Loan at the time it was made  complied in all material  respects with all
applicable local,  state and federal laws and regulations,  including,  without  limitation,  usury, equal
credit  opportunity,  disclosure and recording laws and all  applicable  anti-predatory,  abusive and fair
lending laws; and each Subsequent  Mortgage Loan has been serviced in all material  respects in accordance
with all applicable local, state and federal laws and regulations,  including, without limitation,  usury,
equal credit  opportunity,  disclosure and recording laws and all applicable  anti-predatory,  abusive and
fair lending laws and the terms of the related Mortgage Note, the Mortgage and other loan documents;

                  Section 7.04      there is no  monetary  default  existing  under  any  Mortgage  or the
related  Mortgage Note and there is no material  event which,  with the passage of time or with notice and
the expiration of any grace or cure period,  would constitute a default,  breach or event of acceleration;
and neither the  Mortgage  Loan Seller,  any of its  affiliates  nor any servicer of any related  Mortgage
Loan has  taken any  action to waive any  default,  breach or event of  acceleration;  and no  foreclosure
action is threatened or has been commenced with respect to the Subsequent Mortgage Loan;

                  Section 7.05      the  terms  of the  Mortgage  Note  and the  Mortgage  have  not  been
impaired,  waived, altered or modified in any respect,  except by written instruments,  (i) if required by
law in the jurisdiction where the Mortgaged  Property is located,  or (ii) to protect the interests of the
owner of such Subsequent Mortgage Loan;

                  Section 7.06      no  selection  procedure  reasonably  believed  by the  Mortgage  Loan
Seller to be adverse to the interests of the  Certificateholders  was utilized in selecting the Subsequent
Mortgage Loans;

                  Section 7.07      each Mortgage is a valid and enforceable  (subject to laws relating to
creditors  rights  generally and  principles  of equity)  first lien on the property  securing the related
Mortgage Note and each  Mortgaged  Property is owned by the  Mortgagor in fee simple  (except with respect
to common areas in the case of  condominiums,  PUDs and de minimis PUDs) or by leasehold for a term longer
than the term of the related  Mortgage,  subject only to (i) the lien of current real  property  taxes and
assessments,  (ii) covenants,  conditions and restrictions,  rights of way, easements and other matters of
public record as of the date of recording of such Mortgage,  such exceptions  being acceptable to mortgage
lending  institutions  generally or  specifically  reflected in the appraisal  obtained in connection with
the  origination of the related  Subsequent  Mortgage Loan or referred to in the lender's title  insurance
policy  delivered to the  originator  of the related  Subsequent  Mortgage Loan and (iii) other matters to
which like  properties  are commonly  subject which do not  materially  interfere with the benefits of the
security intended to be provided by such Mortgage;

                  Section 7.08      there is no  mechanics'  lien or claim  for  work,  labor or  material
affecting  the  premises  subject to any Mortgage  which is or may be a lien prior to, or equal with,  the
lien of such Mortgage  except those which are insured  against by the title  insurance  policy referred to
in (xiii) below;

                  Section 7.09      there was no delinquent  tax or  assessment  lien against the property
subject to any  Mortgage,  except  where such lien was being  contested  in good faith and a stay had been
granted against levying on the property;

                  Section 7.10      there is no valid  offset,  defense or  counterclaim  to any  Mortgage
Note or Mortgage,  including the  obligation of the Mortgagor to pay the unpaid  principal and interest on
such Mortgage Note;

                  Section 7.11      the  physical  property  subject to any  Mortgage  is free of material
damage and is in good repair and there is no  proceeding  pending or  threatened  for the total or partial
condemnation of any Mortgaged Property;

                  Section 7.12      the Mortgaged  Property and all  improvements  thereon comply with all
requirements of any applicable zoning and subdivision laws and ordinances;

                  Section 7.13      a  lender's  title  insurance  policy  (on an ALTA or  CLTA  form)  or
binder, or other assurance of title customary in the relevant  jurisdiction  therefor in a form acceptable
to Fannie Mae or Freddie Mac, was issued on the date that each  Subsequent  Mortgage Loan was created by a
title insurance  company which, to the best of the Mortgage Loan Seller's  knowledge,  was qualified to do
business in the jurisdiction where the related Mortgaged  Property is located,  insuring the Mortgage Loan
Seller  and its  successors  and  assigns  that  the  Mortgage  is a first  priority  lien on the  related
Mortgaged  Property in the original  principal  amount of the Subsequent  Mortgage Loan. The Mortgage Loan
Seller is the sole  insured  under such  lender's  title  insurance  policy,  and such  policy,  binder or
assurance is valid and remains in full force and effect,  and each such policy,  binder or assurance shall
contain all applicable endorsements including a negative amortization endorsement, if applicable;

                  Section 7.14      at the time of  origination,  each Mortgaged  Property was the subject
of an appraisal  which  conformed to the  underwriting  requirements  of the  originator of the Subsequent
Mortgage Loan and the appraisal is in a form acceptable to Fannie Mae or Freddie Mac;

                  Section 7.15      the  improvements  on each  Mortgaged  Property  securing a Subsequent
Mortgage Loan are insured (by an insurer  which is  acceptable  to the Mortgage Loan Seller)  against loss
by fire and such hazards as are covered under a standard  extended  coverage  endorsement in the locale in
which the  Mortgaged  Property is located,  in an amount  which is not less than the lesser of the maximum
insurable value of the improvements  securing such Subsequent  Mortgage Loan or the outstanding  principal
balance  of the  Subsequent  Mortgage  Loan,  but in no event in an amount  less  than an  amount  that is
required to prevent the Mortgagor from being deemed to be a co-insurer  thereunder;  if the improvement on
the Mortgaged  Property is a condominium  unit,  it is included  under the coverage  afforded by a blanket
policy for the  condominium  project;  if upon  origination of the related  Subsequent  Mortgage Loan, the
improvements on the Mortgaged  Property were in an area identified as a federally  designated  flood area,
a flood insurance  policy is in effect in an amount  representing  coverage not less than the least of (i)
the  outstanding  principal  balance  of the  Subsequent  Mortgage  Loan,  (ii)  the  restorable  cost  of
improvements  located on such Mortgaged  Property or (iii) the maximum  coverage  available  under federal
law; and each Mortgage  obligates the Mortgagor  thereunder to maintain the insurance referred to above at
the Mortgagor's cost and expense;

                  Section 7.16      each  Subsequent  Mortgage  Loan  constitutes  a "qualified  mortgage"
under Section  860G(a)(3)(A) of the Code and Treasury Regulations Section  1.860G-2(a)(1),  (2), (4), (5),
(6), (7) and (9) without  reliance on the provisions of Treasury  Regulations  Section  1.860G-2(a)(3)  or
Treasury  Regulations  Section  1.860G-2(f)(2)  or any  other  provision  that  would  allow a  Subsequent
Mortgage  Loan  to  be  treated  as a  "qualified  mortgage"  notwithstanding  its  failure  to  meet  the
requirements of Section  860G(a)(3)(A) of the Code and Treasury  Regulation Section  1.860G-2(a)(1),  (2),
(4), (5), (6), (7) and (9);

                  Section 7.17      each  Subsequent  Mortgage Loan was  originated  (a)  by a savings and
loan association,  savings bank,  commercial bank, credit union,  insurance company or similar institution
that is  supervised  and  examined by a federal or state  authority,  (b) by a  mortgagee  approved by the
Secretary of HUD pursuant to Sections  203 and 211 of the  National  Housing Act, as amended,  or (c) by a
mortgage broker or correspondent  lender in a manner such that the related Subsequent  Mortgage Loan would
be regarded for  purposes of Section  3(a)(41) of the  Securities  Exchange  Act of 1934,  as amended,  as
having been originated by an entity described in clauses (a) or (b) above;

                  Section 7.18      none of the Subsequent  Mortgage Loans are (a) loans subject to 12 CFR
Part 226.31, 12 CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the regulation  implementing  TILA,
which  implements  the Home  Ownership  and Equity  Protection  Act of 1994,  as amended or (b) "high cost
home,"  "covered"  (excluding  home loans defined as "covered home loans" in the New Jersey Home Ownership
Security Act of 2002 that were originated  between  November 26, 2003 and July 7, 2004),  "high risk home"
or "predatory"  loans under any applicable  state,  federal or local law (or a similarly  classified  loan
using  different  terminology  under a law imposing  heightened  regulatory  scrutiny or additional  legal
liability for residential mortgage loans having high interest rates, points and/or fees);

                  Section 7.19      no  Subsequent  Mortgage  Loan (a) is a "high cost  loan" or  "covered
loan" as applicable  (as such terms are defined in the then current  version of Standard & Poor's  LEVELS®
Glossary  in  effect  as of the  date  hereof,  Appendix  E,  attached  hereto  as  Exhibit  6) or (b) was
originated  on or after  October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending
Act;

                  Section 7.20      each  Subsequent  Mortgage Loan was originated in accordance  with the
underwriting guidelines of the related originator;

                  Section 7.21      each  original  Mortgage  has been  recorded  or is in the  process of
being  recorded  in  accordance  with the  requirements  of  Section  2.01 of the  Pooling  and  Servicing
Agreement  in the  appropriate  jurisdictions  wherein  such  recordation  is required to perfect the lien
thereof for the benefit of the Purchaser and the Trustee as its assignee;

                  Section 7.22      the  related   Mortgage  File  contains  each  of  the  documents  and
instruments  listed in Section 2.01 of the Pooling and  Servicing  Agreement,  subject to any  exceptions,
substitutions and qualifications as are set forth in such Section;

                  Section 7.23      the  Subsequent   Mortgage  Loans  are  currently  being  serviced  in
accordance with accepted servicing practices;

                  Section 7.24      with respect to each  Subsequent  Mortgage  Loan that has a prepayment
penalty  feature,  each such  prepayment  penalty is enforceable and will be enforced by the Mortgage Loan
Seller and each  prepayment  penalty is permitted  pursuant to federal,  state and local law. In addition,
with respect to each  Subsequent  Mortgage Loan (i) no  Subsequent  Mortgage Loan will impose a prepayment
penalty  for a term in excess of five years from the date such  Subsequent  Mortgage  Loan was  originated
and (ii) such  prepayment  penalty is at least  equal to the lesser of (A) the  maximum  amount  permitted
under  applicable  law and (B) six months  interest at the related  Mortgage  Interest  Rate on the amount
prepaid in excess of 20% of the original principal balance of such Subsequent Mortgage Loan; and

         (xxvi)   if any of the  Subsequent  Mortgage  Loans are  secured by a  leasehold  interest,  with
respect to each  leasehold  interest:  the use of  leasehold  estates  for  residential  properties  is an
accepted practice in the area where the related  Mortgaged  Property is located;  residential  property in
such area  consisting of leasehold  estates is readily  marketable;  the lease is recorded and no party is
in any way in breach of any  provision  of such lease;  the  leasehold  is in full force and effect and is
not subject to any prior lien or  encumbrance  by which the  leasehold  could be  terminated or subject to
any charge or penalty;  and the remaining  term of the lease does not terminate  less than ten years after
the maturity date of such Subsequent Mortgage Loan.

                  It is understood  and agreed that the  representations  and warranties set forth in this
Section 7 will inure to the benefit of the  Purchaser,  its successors  and assigns,  notwithstanding  any
restrictive  or qualified  endorsement  on any Mortgage Note or assignment of Mortgage or the  examination
of any Mortgage File.  Upon any  substitution  for a Subsequent  Mortgage Loan,  the  representations  and
warranties  set forth above shall be deemed to be made by the  Mortgage  Loan Seller as to any  Substitute
Mortgage Loan as of the date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan Seller,  the Purchaser or the
Trustee of a breach of any  representation  or  warranty  of the  Mortgage  Loan  Seller set forth in this
Section 7 which  materially  and  adversely  affects  the value of the  interests  of the  Purchaser,  the
Certificateholders  or the Trustee in any of the  Subsequent  Mortgage  Loans,  the party  discovering  or
receiving  notice of such breach shall give prompt written  notice to the others.  In the case of any such
breach of a  representation  or  warranty  set forth in this  Section  7,  within 90 days from the date of
discovery by the  Mortgage  Loan  Seller,  or the date the  Mortgage  Loan Seller is notified by the party
discovering or receiving notice of such breach (whichever  occurs earlier),  the Mortgage Loan Seller will
(i) cure such breach in all material  respects,  (ii)  purchase the affected  Subsequent  Mortgage Loan at
the applicable Purchase Price or (iii) if within two years of the Subsequent  Transfer Date,  substitute a
qualifying  Substitute  Mortgage Loan in exchange for such Subsequent Mortgage Loan; provided that, (A) in
the case of a breach of the  representation  and warranty  concerning the Mortgage Loan Schedule contained
in clause (i) of this  Section 7, if such  breach is  material  and  relates to any field on the  Mortgage
Loan  Schedule  which  identifies  any  Prepayment  Charge  or  (B)  in  the  case  of  a  breach  of  the
representation  contained in clause  (xvii) of this Section 7, then,  in each case,  in lieu of purchasing
such  Mortgage  Loan from the Trust Fund at the Purchase  Price,  the  Mortgage  Loan Seller shall pay the
amount of the Prepayment  Charge (net of any amount  previously  collected by or paid to the Trust Fund in
respect  of such  Prepayment  Charge)  from its own  funds  and  without  reimbursement  thereof,  and the
Mortgage Loan Seller shall have no obligation to  repurchase  or substitute  for such Mortgage  Loan.  The
obligations of the Mortgage Loan Seller to cure,  purchase or substitute a qualifying  Substitute Mortgage
Loan shall  constitute  the  Purchaser's,  the  Trustee's and the  Certificateholder's  sole and exclusive
remedies  under  this  Agreement  or  otherwise  respecting  a breach  of  representations  or  warranties
hereunder  with respect to the Mortgage  Loans,  except for the  obligation of the Mortgage Loan Seller to
indemnify the Purchaser for any such breach as set forth in and limited by Section 13 hereof.

                  Any cause of action  against the  Mortgage  Loan Seller or relating to or arising out of
a breach by the Mortgage Loan Seller of any  representations  and warranties  made in this Section 7 shall
accrue as to any  Subsequent  Mortgage  Loan upon (i) discovery of such breach by the Mortgage Loan Seller
or notice  thereof by the party  discovering  such breach and (ii) failure by the Mortgage  Loan Seller to
cure such  breach,  purchase  such  Mortgage  Loan or  substitute a qualifying  Substitute  Mortgage  Loan
pursuant to the terms hereof.

                  SECTION 8.            Representations  and  Warranties  Concerning  the  Mortgage  Loan
Seller.  As of the  date  hereof  and  as of the  Subsequent  Transfer  Date,  the  Mortgage  Loan  Seller
represents and warrants to the Purchaser as to itself in the capacity indicated as follows:

                  Section 8.01      the Mortgage Loan Seller (i) is a corporation duly organized,  validly
existing and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good
standing to do business in each  jurisdiction  where such  qualification  is  necessary,  except where the
failure so to qualify would not  reasonably be expected to have a material  adverse effect on the Mortgage
Loan  Seller's  business as presently  conducted or on the Mortgage  Loan  Seller's  ability to enter into
this Agreement and to consummate the transactions contemplated hereby;

                  Section 8.02      the  Mortgage  Loan  Seller  has  full  corporate  power  to  own  its
property,  to carry on its business as presently  conducted and to enter into and perform its  obligations
under this Agreement;

                  Section 8.03      the  execution  and  delivery  by the  Mortgage  Loan  Seller  of this
Agreement have been duly authorized by all necessary  action on the part of the Mortgage Loan Seller;  and
neither the execution and delivery of this  Agreement,  nor the  consummation of the  transactions  herein
contemplated,  nor compliance with the provisions  hereof by the Mortgage Loan Seller,  will conflict with
or result in a breach of, or constitute a default under,  any of the  provisions of any law,  governmental
rule, regulation,  judgment,  decree or order binding on the Mortgage Loan Seller or its properties or the
charter or by-laws of the Mortgage Loan Seller,  except those conflicts,  breaches or defaults which would
not  reasonably be expected to have a material  adverse  effect on the Mortgage  Loan Seller's  ability to
enter into this Agreement and to consummate the transactions contemplated hereby;

                  Section 8.04      the  execution,  delivery and  performance by the Mortgage Loan Seller
of this  Agreement  and the  consummation  by the Mortgage  Loan Seller of the  transactions  contemplated
hereby do not require the consent or approval of, the giving of notice to, the  registration  with, or the
taking of any other action in respect of, any state,  federal or other  governmental  authority or agency,
except those consents, approvals,  notices,  registrations or other actions as have already been obtained,
given  or made  and,  in  connection  with  the  recordation  of the  Mortgages,  powers  of  attorney  or
assignments of Mortgages not yet completed;

                  Section 8.05      this  Agreement  has been duly  executed and delivered by the Mortgage
Loan Seller and,  assuming due  authorization,  execution  and delivery by the  Purchaser,  constitutes  a
valid and binding  obligation of the Mortgage Loan Seller  enforceable  against it in accordance  with its
terms  (subject to  applicable  bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the
enforcement of the rights of creditors generally and general principles of equity);

                  Section 8.06      there  are  no  actions,  suits  or  proceedings  pending  or,  to the
knowledge  of the Mortgage  Loan Seller,  threatened  against the Mortgage  Loan Seller,  before or by any
court,   administrative  agency,  arbitrator  or  governmental  body  (i)  with  respect  to  any  of  the
transactions  contemplated  by this  Agreement  or (ii)  with  respect  to any other  matter  which in the
judgment of the  Mortgage  Loan Seller  could  reasonably  be expected to be  determined  adversely to the
Mortgage  Loan Seller and will,  if  determined  adversely to the Mortgage  Loan  Seller,  materially  and
adversely affect the Mortgage Loan Seller's ability to perform its obligations  under this Agreement;  and
the  Mortgage  Loan  Seller is not in  default  with  respect  to any order of any  court,  administrative
agency,  arbitrator  or  governmental  body so as to  materially  and  adversely  affect the  transactions
contemplated by this Agreement; and

                  Section 8.07      the  Mortgage  Loan  Seller's  Information  (identified  in  Exhibit 3
hereof)  does not  include  any  untrue  statement  of a material  fact or omit to state a  material  fact
necessary  in order to make the  statements  made,  in light of the  circumstances  under  which they were
made, not misleading.

                  SECTION 9.            Representations  and Warranties  Concerning  the Purchaser.  As of
the date hereof and as of the  Subsequent  Transfer  Date,  the Purchaser  represents  and warrants to the
Mortgage Loan Seller as follows:

                  Section 9.01      the Purchaser (i) is a corporation  duly organized,  validly  existing
and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good standing
to do business in each  jurisdiction  where such  qualification is necessary,  except where the failure so
to  qualify  would not  reasonably  be  expected  to have a  material  adverse  effect on the  Purchaser's
business  as  presently  conducted  or on the  Purchaser's  ability  to enter into this  Agreement  and to
consummate the transactions contemplated hereby;

                  Section 9.02      the Purchaser has full corporate  power to own its property,  to carry
on its  business  as  presently  conducted  and to enter  into and  perform  its  obligations  under  this
Agreement;

                  Section 9.03      the  execution and delivery by the  Purchaser of this  Agreement  have
been duly authorized by all necessary  action on the part of the Purchaser;  and neither the execution and
delivery of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance
with the provisions  hereof by the  Purchaser,  will conflict with or result in a breach of, or constitute
a default under, any of the provisions of any law,  governmental  rule,  regulation,  judgment,  decree or
order  binding on the  Purchaser  or its  properties  or the  articles of  incorporation  or bylaws of the
Purchaser,  except those conflicts,  breaches or defaults which would not reasonably be expected to have a
material  adverse  effect on the  Purchaser's  ability to enter into this  Agreement and to consummate the
transactions contemplated hereby;

                  Section 9.04      the  execution,  delivery  and  performance  by the  Purchaser of this
Agreement and the  consummation by the Purchaser of the  transactions  contemplated  hereby do not require
the consent or approval  of, the giving of notice to, the  registration  with,  or the taking of any other
action in  respect  of, any  state,  federal or other  governmental  authority  or  agency,  except  those
consents,  approvals,  notices,  registrations  or other actions as have already been  obtained,  given or
made;

                  Section 9.05      this  Agreement  has been duly executed and delivered by the Purchaser
and, assuming due authorization,  execution and delivery by the Mortgage Loan Seller,  constitutes a valid
and binding  obligation of the Purchaser  enforceable  against it in accordance with its terms (subject to
applicable  bankruptcy and insolvency  laws and other similar laws affecting the enforcement of the rights
of creditors generally and general principles of equity);

                  Section 9.06      there  are  no  actions,  suits  or  proceedings  pending  or,  to the
knowledge of the  Purchaser,  threatened  against the  Purchaser,  before or by any court,  administrative
agency,  arbitrator or governmental body (i) with respect to any of the transactions  contemplated by this
Agreement  or (ii) with  respect  to any other  matter  which in the  judgment  of the  Purchaser  will be
determined  adversely to the Purchaser and will if determined  adversely to the Purchaser  materially  and
adversely  affect the  Purchaser's  ability to  perform  its  obligations  under this  Agreement;  and the
Purchaser is not in default with respect to any order of any court,  administrative agency,  arbitrator or
governmental  body  so as to  materially  and  adversely  affect  the  transactions  contemplated  by this
Agreement; and

                  Section 9.07      the Purchaser's  Information (identified in Exhibit 4 hereof) does not
include any untrue  statement of a material  fact or omit to state a material  fact  necessary in order to
make the statements made, in light of the circumstances under which they were made, not misleading.

                 SECTION 10.            Conditions to Closing.

                  (a)      The  obligations  of the Purchaser  under this Agreement will be subject to the
satisfaction, on or prior to the Subsequent Transfer Date, of the following conditions:

                           (i)      Each of the  obligations  of the Mortgage  Loan Seller  required to be
         performed at or prior to the  Subsequent  Transfer Date  pursuant to the terms of this  Agreement
         shall  have  been  duly  performed  and  complied  with  in  all  material  respects;  all of the
         representations  and  warranties of the Mortgage Loan Seller under this  Agreement  shall be true
         and correct as of the date or dates specified in all material  respects;  and no event shall have
         occurred  which,  with  notice or the  passage of time,  would  constitute  a default  under this
         Agreement;  and the  Purchaser  shall  have  received  certificates  to  that  effect  signed  by
         authorized officers of the Mortgage Loan Seller.

                           (ii)     The  Purchaser  shall  have  received  all  of the  following  closing
         documents,  in such forms as are agreed upon and  reasonably  acceptable to the  Purchaser,  duly
         executed by all  signatories  other than the  Purchaser  as required  pursuant to the  respective
         terms thereof:

                                    1)      the Mortgage Loan Schedule;

                                    2)      the Pooling and  Servicing  Agreement,  in form and  substance
                  reasonably  satisfactory  to the Trustee and the Purchaser,  and all documents  required
                  thereby duly executed by all signatories;

                                    3)      a  certificate  of an  officer  of the  Mortgage  Loan  Seller
                  dated  as of the  Subsequent  Transfer  Date,  in a form  reasonably  acceptable  to the
                  Purchaser,  and attached  thereto copies of the charter and by-laws of the Mortgage Loan
                  Seller and evidence as to the good  standing of the  Mortgage  Loan Seller dated as of a
                  recent date;

                                    4)      one or  more  opinions  of  counsel  from  the  Mortgage  Loan
                  Seller's  counsel  otherwise  in  form  and  substance  reasonably  satisfactory  to the
                  Purchaser, the Trustee and each Rating Agency;

                                    5)      a letter  from each of the Rating  Agencies  giving each Class
                  of Certificates set forth on Schedule A hereto the rating set forth therein; and

                                    6)      such  other  documents,   certificates  (including  additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended ratings from each Rating Agency for the Certificates.

                           (iii)    The   Certificates  to  be  sold  to  Bear  Stearns  pursuant  to  the
         Underwriting  Agreement and the Purchase  Agreement,  if  applicable,  shall have been issued and
         sold to Bear Stearns.

                           (iv)     The Mortgage Loan Seller shall have  furnished to the  Purchaser  such
         other  certificates  of its officers or others and such other  documents  and opinions of counsel
         to evidence  fulfillment  of the  conditions  set forth in this  Agreement  and the  transactions
         contemplated hereby as the Purchaser and its counsel may reasonably request.

                  (b)      The  obligations  of the  Mortgage  Loan Seller under this  Agreement  shall be
subject to the satisfaction, on or prior to the Subsequent Transfer Date, of the following conditions:

                           (i)      The obligations of the Purchaser  required to be performed by it on or
         prior to the  Subsequent  Transfer Date pursuant to the terms of this  Agreement  shall have been
         duly performed and complied with in all material  respects,  and all of the  representations  and
         warranties  of the  Purchaser  under this  Agreement  shall be true and  correct in all  material
         respects as of the date hereof and as of the  Subsequent  Transfer  Date, and no event shall have
         occurred which would  constitute a breach by it of the terms of this Agreement,  and the Mortgage
         Loan Seller shall have received a certificate  to that effect signed by an authorized  officer of
         the Purchaser.

                           (ii)     The  Mortgage  Loan Seller  shall have  received  copies of all of the
         following closing  documents,  in such forms as are agreed upon and reasonably  acceptable to the
         Mortgage  Loan Seller,  duly executed by all  signatories  other than the Mortgage Loan Seller as
         required pursuant to the respective terms thereof:

                                    1)      A certificate  of an officer of the Purchaser  dated as of the
                  Subsequent  Transfer Date, in a form reasonably  acceptable to the Mortgage Loan Seller,
                  and  attached   thereto  the  written  consent  of  the  shareholder  of  the  Purchaser
                  authorizing  the  transactions  contemplated  by  this  Agreement  and the  Pooling  and
                  Servicing   Agreement,   together   with   copies  of  the   Purchaser's   articles   of
                  incorporation,  bylaws and evidence as to the good  standing of the  Purchaser  dated as
                  of a recent date;

                                    2)      One or more opinions of counsel from the  Purchaser's  counsel
                  in form and substance reasonably satisfactory to the Mortgage Loan Seller; and

                                    3)      Such  other  documents,   certificates  (including  additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended rating from each Rating Agency for the Certificates.

                 SECTION 11.            Fees and  Expenses.  Subject to Section  16 hereof,  the  Mortgage
Loan  Seller  shall pay on the  Subsequent  Transfer  Date or such  later  date as may be agreed to by the
Purchaser (i) the fees and expenses of the Mortgage Loan Seller's  attorneys and the  reasonable  fees and
expenses of the  Purchaser's  attorneys,  (ii) the fees and  expenses of Deloitte & Touche LLP,  (iii) the
fees and  expenses of the Trustee  which shall  include  without  limitation  the fees and expenses of the
Trustee (and the fees and  disbursements  of its counsel) with respect to (A) legal and document review of
this  Agreement,  the Pooling and  Servicing  Agreement,  the  Certificates  and related  agreements,  (B)
attendance  at the  Closing  and (C)  review  of the  Subsequent  Mortgage  Loans to be  performed  by the
Trustee,  (iv) the fees and expenses of each Rating Agency (both  initial and  ongoing),  (v) the fees and
expenses  relating to the  preparation  and  recordation of mortgage  assignments  (including  intervening
assignments,  if any and if available,  to evidence a complete chain of title from the originator  thereof
to the Trustee)  from the Mortgage  Loan Seller to the Trustee or the expenses  relating to the Opinion of
Counsel  referred to in Section  6(i) hereof,  as the case may be, and (vi)  Mortgage  File due  diligence
expenses and other  out-of-pocket  expenses  incurred by the Purchaser in connection  with the purchase of
the Subsequent Mortgage Loans and by Bear Stearns in connection with the sale of the Certificates.

                  Section 11.01     Accountants'   Letters.   Deloitte  &  Touche  LLP  will   review  the
characteristics  of a sample of the Subsequent  Mortgage Loans described in the Final Subsequent  Mortgage
Loan Schedule and will compare those  characteristics to the description of the Subsequent  Mortgage Loans
contained  in the  Prospectus  Supplement  under the  captions  "Summary of  Prospectus  Supplement  - The
Mortgage  Loans",  "- The  Mortgage  Pool  Characteristics"  and  "Description  of the  Mortgage  Loans  -
Conveyance  of  Subsequent  Mortgage  Loans and the  Pre-Funding  Account" and in Schedule A thereto.  The
Mortgage Loan Seller will  cooperate  with the Purchaser in making  available all  information  and taking
all steps  reasonably  necessary  to permit such  accountants  to  complete  the review and to deliver the
letters required of them under the Underwriting Agreement.

                 SECTION 12.            Indemnification.

                  Section 12.01     The  Mortgage  Loan  Seller  shall  indemnify  and hold  harmless  the
Purchaser  and  its  directors,  officers  and  controlling  persons  (as  defined  in  Section  15 of the
Securities Act) from and against any loss,  claim,  damage or liability or action in respect  thereof,  to
which they or any of them may become  subject,  under the  Securities  Act or  otherwise,  insofar as such
loss,  claim,  damage,  liability  or action  arises  out of, or is based upon (a) any  representation  or
warranty  assigned or made by the Mortgage Loan Seller in Section 7 or Section 8 hereof being,  or alleged
to be,  untrue or  incorrect,  or (b) any failure by the Mortgage  Loan Seller to perform its  obligations
under  this  Agreement;  and the  Mortgage  Loan  Seller  shall  reimburse  the  Purchaser  and each other
indemnified  party for any legal  and  other  expenses  reasonably  incurred  by them in  connection  with
investigating  or  defending or preparing to defend  against any such loss,  claim,  damage,  liability or
action.

         The  foregoing  indemnity  agreement  is in addition to any  liability  which the  Mortgage  Loan
Seller otherwise may have to the Purchaser or any other such indemnified party.

                  Section 12.02     The  Purchaser  shall  indemnify  and hold  harmless the Mortgage Loan
Seller and its respective  directors,  officers and  controlling  persons (as defined in Section 15 of the
Securities Act) from and against any loss,  claim,  damage or liability or action in respect  thereof,  to
which they or any of them may become  subject,  under the  Securities  Act or  otherwise,  insofar as such
loss,  claim,  damage,  liability or action arises out of, or is based upon (a) any untrue  statement of a
material fact contained in the  Purchaser's  Information as identified in Exhibit 4, the omission to state
in the Prospectus  Supplement or Prospectus (or any amendment  thereof or supplement  thereto  approved by
the Purchaser and in which  additional  Purchaser's  Information is  identified),  in reliance upon and in
conformity  with the Purchaser's  Information,  a material fact required to be stated therein or necessary
to make the statements  therein in light of the  circumstances  in which they were made,  not  misleading,
(b) any  representation  or warranty made by the  Purchaser in Section 9 hereof  being,  or alleged to be,
untrue  or  incorrect,  or (c) any  failure  by the  Purchaser  to  perform  its  obligations  under  this
Agreement;  and the Purchaser shall reimburse the Mortgage Loan Seller,  and each other  indemnified party
for any  legal and  other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending  or  preparing  to defend any such loss,  claim,  damage,  liability  or action.  The  foregoing
indemnity  agreement  is in  addition  to any  liability  which the  Purchaser  otherwise  may have to the
Mortgage Loan Seller, or any other such indemnified party,

                  Section 12.03     Promptly  after receipt by an indemnified  party under  subsection (i)
or (ii) above of notice of the  commencement of any action,  such  indemnified  party shall, if a claim in
respect  thereof is to be made against the  indemnifying  party under such  subsection,  notify each party
against whom  indemnification  is to be sought in writing of the commencement  thereof (but the failure so
to notify an indemnifying  party shall not relieve such indemnified  party from any liability which it may
have under this Section 13 except to the extent that it has been  prejudiced  in any  material  respect by
such  failure  or from any  liability  which it may have  otherwise).  In case any such  action is brought
against any indemnified  party,  and it notifies an indemnifying  party of the commencement  thereof,  the
indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice  delivered to the  indemnified  party promptly (but, in any event,  within 30 days) after receiving
the aforesaid  notice from such indemnified  party, to assume the defense thereof with counsel  reasonably
satisfactory to such indemnified party.  Notwithstanding  the foregoing,  the indemnified party or parties
shall have the right to employ its or their own  counsel in any such case,  but the fees and  expenses  of
such counsel shall be at the expense of such  indemnified  party or parties  unless (a) the  employment of
such counsel shall have been authorized in writing by one of the  indemnifying  parties in connection with
the defense of such action,  (b) the  indemnifying  parties shall not have employed counsel to have charge
of the defense of such action  within a reasonable  time after notice of  commencement  of the action,  or
(c) such  indemnified  party or  parties  shall have  reasonably  concluded  that  there is a conflict  of
interest  between  itself or themselves  and the  indemnifying  party in the conduct of the defense of any
claim or that the interests of the indemnified  party or parties are not  substantially  co-extensive with
those of the  indemnifying  party  (in which  case the  indemnifying  parties  shall not have the right to
direct the defense of such action on behalf of the indemnified  party or parties),  in any of which events
such  fees and  expenses  shall  be  borne  by the  indemnifying  parties;  (provided,  however,  that the
indemnifying  party  shall be liable  only for the fees and  expenses  of one  counsel in  addition to one
local counsel in the jurisdiction involved.  Anything in this subsection to the contrary  notwithstanding,
an indemnifying  party shall not be liable for any settlement or any claim or action effected  without its
written consent; provided, however, that such consent was not unreasonably withheld.

                  Section 12.04     If the  indemnification  provided  for in  paragraphs  (i) and (ii) of
this  Section  13 shall for any  reason be  unavailable  to an  indemnified  party in respect of any loss,
claim,  damage or  liability,  or any action in respect  thereof,  referred  to in  Section  13,  then the
indemnifying  party shall in lieu of indemnifying  the indemnified  party contribute to the amount paid or
payable by such  indemnified  party as a result of such loss,  claim,  damage or  liability,  or action in
respect thereof,  in such proportion as shall be appropriate to reflect the relative  benefits received by
the  Mortgage  Loan Seller on the one hand and the  Purchaser  on the other from the  purchase and sale of
the Subsequent  Mortgage Loans, the offering of the Certificates and the other  transactions  contemplated
hereunder.  No person found liable for a fraudulent  misrepresentation  shall be entitled to  contribution
from any person who is not also found liable for such fraudulent misrepresentation.

                  Section 12.05     The parties hereto agree that reliance by an indemnified  party on any
publicly available  information or any information or directions  furnished by an indemnifying party shall
not constitute negligence, bad faith or willful misconduct by such indemnified party.

                 SECTION 13.            Notices.  All  demands,   notices  and  communications   hereunder
shall be in writing but may be  delivered  by facsimile  transmission  subsequently  confirmed in writing.
Notices to the  Mortgage  Loan  Seller  shall be  directed to EMC  Mortgage  Corporation,  2780 Lake Vista
Drive,  Lewisville,  Texas 75067 (Telecopy:  (214)  626-3751),  Attention:  Conduit Seller  Approval;  and
notices to the Purchaser shall be directed to Structured  Asset Mortgage  Investments II Inc., 383 Madison
Avenue,  New York, New York 10179 (Telecopy:  (212) 272-7206),  Attention:  Baron  Silverstein;  or to any
other  address as may  hereafter be  furnished  by one party to the other party by like  notice.  Any such
demand,  notice or  communication  hereunder shall be deemed to have been received on the date received at
the premises of the addressee  (as  evidenced,  in the case of  registered or certified  mail, by the date
noted on the return  receipt)  provided that it is received on a Business Day during normal business hours
and,  if  received  after  normal  business  hours,  then it shall be  deemed to be  received  on the next
Business Day.

                 SECTION 14.            Transfer of  Subsequent  Mortgage  Loans.  As set forth in Section
4(iii),  the  Purchaser  intends to assign the  Subsequent  Mortgage  Loans and  certain of its rights and
obligations under this Agreement to the Trustee pursuant to the Pooling and Servicing  Agreement,  and the
Mortgage  Loan  Seller  hereby  consents to any such  assignment.  Upon any such  assignment,  the Trustee
shall have the right to enforce  directly  against the  Mortgage  Loan Seller the rights of the  Purchaser
hereunder that have been assigned to the Trustee.  Notwithstanding  any such  assignment,  with respect to
the Mortgage Loan Seller,  the Purchaser  shall remain  entitled to the benefits set forth in Sections 11,
13 and 17.

                 SECTION 15.            Termination.  This  Agreement  may be  terminated  (a)  by  mutual
consent of the  parties  hereto  prior to the  Subsequent  Transfer  Date,  (b) by the  Purchaser,  if the
conditions to the  Purchaser's  obligation to close set forth under Section 10(1) hereof are not fulfilled
as and when  required to be  fulfilled  or (c) by the  Mortgage  Loan  Seller,  if the  conditions  to the
Mortgage Loan  Seller's  obligation to close set forth under Section 10(2) hereof are not fulfilled as and
when  required to be  fulfilled.  In the event of a  termination  pursuant to clause (a), each party shall
be  responsible  for its own expenses.  In the event of  termination  pursuant to clause (b), the Mortgage
Loan Seller shall pay, and in the event of  termination  pursuant to clause (c), the Purchaser  shall pay,
all  reasonable  out-of-pocket  expenses  incurred  by the  other  in  connection  with  the  transactions
contemplated by this Agreement.

                 SECTION 16.            Representations,  Warranties and  Agreements to Survive  Delivery.
All representations,  warranties and agreements contained in this Agreement,  or contained in certificates
of officers of the Mortgage Loan Seller  submitted  pursuant  hereto,  shall remain  operative and in full
force and effect and shall survive  delivery of the  Subsequent  Mortgage  Loans to the Purchaser  (and by
the  Purchaser  to the  Trustee).  Subsequent  to the  delivery of the  Subsequent  Mortgage  Loans to the
Purchaser,  the Mortgage Loan Seller's  representations  and warranties  contained  herein with respect to
the  Subsequent  Mortgage  Loans  shall be  deemed to relate to the  Subsequent  Mortgage  Loans  actually
delivered  to the  Purchaser  and  included  in the  Final  Subsequent  Mortgage  Loan  Schedule  and  any
Substitute  Mortgage  Loan  and not to those  Subsequent  Mortgage  Loans  deleted  from  the  Preliminary
Subsequent  Mortgage Loan Schedule  pursuant to Section 3 hereof prior to the closing of the  transactions
contemplated hereby or any Deleted Subsequent Mortgage Loan.

                 SECTION 17.            Severability.   If  any  provision  of  this  Agreement  shall  be
prohibited or invalid under  applicable  law, this  Agreement  shall be  ineffective  only to such extent,
without invalidating the remainder of this Agreement.

                 SECTION 18.            Counterparts.  This  Agreement  may be executed  in  counterparts,
each of which will be an original, but which together shall constitute one and the same agreement.

                 SECTION 19.            Amendment.  This  Agreement  cannot be amended or  modified in any
manner without the prior written consent of each party.

                 SECTION 20.            GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE
AND  PERFORMED IN THE STATE OF NEW YORK WITHOUT  GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER
THAN  SECTIONS  5-1401 AND 5-1402 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND SHALL BE  INTERPRETED  IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                 SECTION 21.            Further  Assurances.  Each of the  parties  agrees to execute  and
deliver  such  instruments  and take such  actions as another  party  may,  from time to time,  reasonably
request in order to  effectuate  the purpose and to carry out the terms of this  Agreement  including  any
amendments hereto which may be required by either Rating Agency.

                 SECTION 22.            Successors  and Assigns.  This  Agreement  shall bind and inure to
the benefit of and be  enforceable  by the  Mortgage  Loan Seller and the  Purchaser  and their  permitted
successors  and  assigns  and,  to the extent  specified  in Section 13 hereof,  Bear  Stearns,  and their
directors,  officers  and  controlling  persons  (within  the  meaning of federal  securities  laws).  The
Mortgage  Loan  Seller  acknowledges  and agrees  that the  Purchaser  may  assign  its rights  under this
Agreement (including,  without limitation,  with respect to the Mortgage Loan Seller's representations and
warranties  respecting the Subsequent  Mortgage Loans) to the Trustee.  Any person into which the Mortgage
Loan  Seller may be merged or  consolidated  (or any  person  resulting  from any merger or  consolidation
involving  the Mortgage  Loan  Seller),  any person  resulting  from a change in form of the Mortgage Loan
Seller or any person  succeeding  to the business of the Mortgage  Loan Seller,  shall be  considered  the
"successor"  of the Mortgage  Loan Seller  hereunder  and shall be  considered a party hereto  without the
execution  or filing of any paper or any  further act or consent on the part of any party  hereto.  Except
as provided in the two preceding  sentences and in Section 15 hereto,  this Agreement  cannot be assigned,
pledged or  hypothecated  by either party hereto without the written  consent of the other parties to this
Agreement and any such assignment or purported assignment shall be deemed null and void.

                 SECTION 23.            The Mortgage  Loan Seller and the  Purchaser.  The  Mortgage  Loan
Seller  and the  Purchaser  will  keep in full  effect  all  rights  as are  necessary  to  perform  their
respective obligations under this Agreement.

                 SECTION 24.            Entire  Agreement.  This Agreement  contains the entire  agreement
and  understanding  between the parties with respect to the subject  matter  hereof,  and  supersedes  all
prior and  contemporaneous  agreements,  understandings,  inducements and conditions,  express or implied,
oral or written, of any nature whatsoever with respect to the subject matter hereof.

                 SECTION 25.            No  Partnership.  Nothing  herein  contained  shall be  deemed  or
construed to create a partnership or joint venture between the parties hereto.


                                           [Signatures Follow]




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  hereto have  caused  their names to be signed  hereto by their
respective duly authorized officers as of the date first above written.


                                                             EMC MORTGAGE CORPORATION


                                                             By:      ____________________________________
                                                                      Name:
                                                                      Title:


                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                                                             By:      ____________________________________
                                                                      Name:
                                                                      Title:




--------------------------------------------------------------------------------




                                                EXHIBIT 1
                                        CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be available  for  inspection  by the  Purchaser or its  designee,  and which shall be
delivered to the Purchaser or its designee pursuant to the terms of the Agreement:

                  i)       The original Mortgage Note, endorsed without recourse to the order of the
         Trustee and showing an unbroken chain of endorsements from the original payee thereof to the
         Person endorsing it to the Trustee, or a lost note affidavit;

                  ii)      The original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
         the presence of the MIN and language  indicating  that such  Mortgage  Loan is a MOM Loan,  which
         shall have been  recorded (or if the original is not  available,  a copy),  with evidence of such
         recording  indicated  thereon  (or if the  original  Mortgage,  assignments  to  the  Trustee  or
         intervening  assignments  thereof which have been  delivered,  are being  delivered or will, upon
         receipt of recording  information  relating to the Mortgage required to be included  thereon,  be
         delivered to recording  offices for  recording  and have not been  returned to the Mortgage  Loan
         Seller in time to permit  their  recording  as  specified  in Section  2.01(b) of the Pooling and
         Servicing Agreement, shall be in recordable form);

                  iii)     Unless the  Mortgage  Loan is a MOM Loan,  a certified  copy of the  assignment
         (which may be in the form of a blanket  assignment if permitted in the  jurisdiction in which the
         Mortgaged  Property is located) to "Wells Fargo Bank,  National  Association,  as Trustee",  with
         evidence of recording  with respect to each Mortgage Loan in the name of the Trustee  thereon (or
         if the original  Mortgage,  assignments to the Trustee or intervening  assignments  thereof which
         have been  delivered,  are  being  delivered  or will,  upon  receipt  of  recording  information
         relating to the Mortgage required to be included  thereon,  be delivered to recording offices for
         recording  and have not been  returned  to the  Mortgage  Loan  Seller  in time to  permit  their
         delivery as specified in Section  2.01(b) of the Pooling and  Servicing  Agreement,  the Mortgage
         Loan Seller may deliver a true copy thereof  with a  certification  by the Mortgage  Loan Seller,
         on the face of such copy,  substantially as follows:  "Certified to be a true and correct copy of
         the original, which has been transmitted for recording");

                  iv)      All  intervening  assignments  of the Mortgage,  if applicable  and only to the
         extent available to the Mortgage Loan Seller with evidence of recording thereon;

                  v)       The  original  or a copy of the  policy  or  certificate  of  primary  mortgage
         guaranty insurance, to the extent available, if any;

                  vi)      The original  policy of title  insurance or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance; and

                  vii)     The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                EXHIBIT 2
                                    MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final  Mortgage Loan  Schedules  shall set forth the following  information
with respect to each Mortgage Loan:

a)       the city, state and zip code of the Mortgaged Property;

b)       the property type;

c)       the Mortgage Interest Rate;

d)       the Servicing Fee Rate;

e)       the LPMI Fee, if applicable;

f)       the Trustee Fee Rate, if applicable;

g)       the Net Rate;

h)       the maturity date;

i)       the stated original term to maturity;

j)       the stated remaining term to maturity;

k)       the original Principal Balance;

l)       the first payment date;

m)       the principal and interest payment in effect as of the Cut-Off Date;

n)       the unpaid Principal Balance as of the Cut-Off Date;

o)       the Loan-to-Value Ratio at origination;

p)       the insurer of any Primary Mortgage Insurance Policy;

q)       the MIN with respect to each MOM Loan;

r)       the Gross Margin, if applicable;

s)       the next Adjustment Date, if applicable;

t)       the Maximum Lifetime Mortgage Rate, if applicable;

u)       the Minimum Lifetime Mortgage Rate, if applicable;

v)       the Periodic Rate Cap, if applicable;

w)       the Loan Group, if applicable;

x)       a code indicating whether the Mortgage Loan is negatively amortizing;

y)       which Mortgage Loans adjust after an initial  fixed-rate  period of one, two, three,  five, seven
         or ten years or any other period;

z)       the Prepayment Charge, if any;

aa)      lien position (e.g., first lien or second lien);

bb)      a code indicating whether the Mortgage Loan is has a balloon payment;

cc)      a code indicating whether the Mortgage Loan is an interest-only loan;

dd)      the interest-only term, if applicable;

ee)      the Mortgage Loan Seller; and

ff)      the original amortization term.

Such  schedule  also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,
the total of each of the amounts  described  under (m) and (i) above,  the  weighted  average by principal
balance as of the  Cut-Off  Date of each of the rates  described  under (c)  through  (h)  above,  and the
weighted average remaining term to maturity by unpaid principal balance as of the Cut-Off Date.




--------------------------------------------------------------------------------




                                                EXHIBIT 3
                                    MORTGAGE LOAN SELLER'S INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY
OF PROSPECTUS  SUPPLEMENT — The Mortgage  Loans," and "— Mortgage Pool  Characteristics",  "DESCRIPTION OF
THE MORTGAGE LOANS" and "SCHEDULE A — CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."












--------------------------------------------------------------------------------




                                                EXHIBIT 4
                                         PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan
Seller's Information.












--------------------------------------------------------------------------------




                                                EXHIBIT 5
                                          SCHEDULE OF LOST NOTES

                                         (Available Upon Request)












--------------------------------------------------------------------------------




                                                EXHIBIT 6
                   STANDARD & POOR'S LEVELS® GLOSSARY, VERSION 5.7 REVISED, APPENDIX E

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization

Standard & Poor's has  categorized  loans  governed by  anti-predatory  lending laws in the  Jurisdictions
listed  below into three  categories  based  upon a  combination  of  factors  that  include  (a) the risk
exposure  associated  with the  assignee  liability  and (b) the tests and  thresholds  set forth in those
laws.  Note that certain loans  classified  by the relevant  statute as Covered are included in Standard &
Poor's High Cost Loan  Category  because they  included  thresholds  and tests that are typical of what is
generally considered High Cost by the industry.


Standard & Poor's High Cost Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective     Category under Applicable
                                                         Date                        Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
_____________________________________________________________________________________________________________________
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
_____________________________________________________________________________________________________________________
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
_____________________________________________________________________________________________________________________
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
_____________________________________________________________________________________________________________________
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
_____________________________________________________________________________________________________________________
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
_____________________________________________________________________________________________________________________
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
_____________________________________________________________________________________________________________________
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
_____________________________________________________________________________________________________________________
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
_____________________________________________________________________________________________________________________

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
_____________________________________________________________________________________________________________________
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
_____________________________________________________________________________________________________________________

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
_____________________________________________________________________________________________________________________
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
_____________________________________________________________________________________________________________________
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
_____________________________________________________________________________________________________________________
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
_____________________________________________________________________________________________________________________

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
_____________________________________________________________________________________________________________________
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
_____________________________________________________________________________________________________________________
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
_____________________________________________________________________________________________________________________

Standard & Poor's Covered Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
_____________________________________________________________________________________________________________________

Standard & Poor's Home Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                SCHEDULE A
                         REQUIRED RATINGS FOR EACH CLASS OF OFFERED CERTIFICATES

                        Offered Certificates              S&P        Moody's
                     ___________________________________________________________
                              Class A-1                   AAA          Aaa
                              Class A-2                   AAA          Aaa
                              Class A-3                   AAA          Aaa
                             Class A-4A                   AAA          Aaa
                      Grantor Trust Class A-4B            AAA          Aaa
                              Class A-5                   AAA          Aaa
                              Class A-6                   AAA          Aaa
                              Class A-7                   AAA          Aaa
                              Class X-1                   AAA          Aaa
                              Class X-2                   AAA          Aaa
                              Class B-1                   AA+          Aaa
                              Class B-2                    AA          Aa1
                              Class B-3                   AA-          Aa1
                              Class B-4                    A+          Aa2
                              Class B-5                    A           Aa3
                              Class B-6                    A-           A1
                              Class B-7                   BBB+          A2
                              Class B-8                   BBB          Baa1
                              Class B-9                   BBB-         Baa2


None of the above  ratings has been  lowered,  qualified or withdrawn  since the dates of issuance of such
ratings by the Rating Agencies.




--------------------------------------------------------------------------------




                                                SCHEDULE B
                                          MORTGAGE LOAN SCHEDULE

                       (A copy has been provided to the Purchaser and the Trustee)












--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT K

                                    LOAN LEVEL FORMAT FOR TAPE INPUT,
                                        SERVICER PERIOD REPORTING

The format for the tape should be:

1.  Record length of 240
2.  Blocking factor of 07 records per block
3.  ASCII
4.  Unlabeled tape
5.  6250 or 1600 BPI (please indicate)

                                                                        COBOL
Field Name                          Position         Length            "picture"
_________________________________________________________________________________
[Reserved]                          001-002          2                 "01"
Unit Code                           003-004          2                 "  "
Loan Number                         005-014          10                X(10)
Borrower Name                       015-034          20                X(20)
Old Payment Amount                  035-045          11                S9(9)V9(02)
Old Loan Rate                       046-051          6                 9(2)V9(04)
Servicer Fee Rate                   052-057          6                 9(2)V9(04)
Servicer Ending Balance             058-068          11                S9(9)V9(02)
Servicer Next Due Date              069-076          8                 CCYYMMDD
Curtail Amt 1 - Before              077-087          11                S9(9)V9(02)
Curtail Date 1                      088-095          8                 CCYYMMDD
Curtail Amt 1 - After               096-106          11                S9(9)V9(02)
Curtail Amt 2 - Before              107-117          11                S9(9)V9(02)
Curtail Date 2                      118-125          8                 CCYYMMDD
Curtail Amt 2 - After               126-136          11                S9(9)V9(02)
Curtail Amt 3 - Before              137-147          11                S9(9)V9(02)
Curtail Date 3                      148-155          8                 CCYYMMDD
Curtail Amt 3 - After               156-166          11                S9(9)V9(02)
New Payment Amount                  167-177          11                S9(9)V9(02)
New Loan Rate                       178-183          6                 9(2)V9(04)
Index Rate                          184-189          6                 9(2)V9(04)
Remaining Term                      190-192          3                 9(3)
Liquidation Amount                  193-203          11                S9(9)V9(02)
Action Code                         204-205          2                 X(02)
Scheduled Principal                 206-216          11                S9(9)V9(02)
Scheduled Interest                  217-227          11                S9(9)V9(02)
Scheduled Ending Balance            228-238          11                S9(9)V9(02)
FILLER                              239-240          2                 X(02)



Trailer Record:

Number of Records                   001-006          6                 9(06)
FILLER                              007-240          234               X(234)


Field Names and Descriptions:

Field Name                                  Description
_________________________________________________________________________________

[Reserved]                                  Hard code as "01" used internally

Unit Code                                   Hard code as "  " used internally

Loan Number                                 Investor's loan number

Borrower Name                               Last name of borrower

Old Payment Amount                          P&I amount used for the applied payment

Old Loan Rate                               Gross interest rate used for the applied payment

Servicer Fee Rate                           Servicer's fee rate

Servicer Ending Balance                     Ending actual balance after a payment has been applied

Servicer Next Due Date                      Borrower's next due date for a payment

Curtailment Amount 1 - Before               Amount of curtailment applied before the payment

Curtailment Date 1                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 1 - After                Amount of curtailment applied after the payment

Curtailment Amount 2 - Before               Amount of curtailment applied before the payment

Curtailment Date 2                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 2 - After                Amount of curtailment applied after the payment

Curtailment Amount 3 - Before               Amount of curtailment applied before the payment

Curtailment Date 3                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 3 - After                Amount of curtailment applied after the payment

New Payment Amount                          For ARM, Equal, or Buydown loans, when a payment change
                                            occurs, this is the scheduled payment

New Loan Rate                               For ARM loans, when the gross interest rate change occurs,
                                            this is the scheduled rate

Index Rate                                  For ARM loans, the index rate used in calculating the new
gross interest rate

Remaining Term                              For ARM loans, the number of months left on the loan used
to determine the new P&I amount

Liquidation Amount                          The payoff amount of the loan

Action Code                                 For delinquent loans:
                                            12 -- Relief Provisions
                                            15 -- Bankruptcy/Litigation
                                            20 -- Referred for Deed-in-lieu, short sale
                                            30 -- Referred to attorney to begin foreclosure
                                            60 -- Loan Paid in full
                                            70 -- Real Estate Owned

Scheduled Principal                         Amount of principal from borrower payment due to
bondholder

Scheduled Interest                          Amount of interest from borrower payment due to bondholder

Scheduled Ending Balance                    Ending scheduled balance of loan

FILLER                                      Should be filled with spaces




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT L

                                    REPORTING DATA FOR DEFAULTED LOANS

Data must be  submitted  to Wells  Fargo Bank in an Excel  spreadsheet  format  with fixed field names and
data type. The Excel  spreadsheet  should be used as a template  consistently  every month when submitting
data.

Table: Delinquency

         Name                                                 Type                                   Size
        __________________________________________________________________________________________________
         Servicer Loan #                                      Number (Double)                         8
         Investor Loan #                                      Number (Double)                         8
         Borrower Name                                        Text                                   20
         Address                                              Text                                   30
         State                                                Text                                    2
         Due Date                                             Date/Time                               8
         Action Code                                          Text                                    2
         FC Received                                          Date/Time                               8
         File Referred to Atty                                Date/Time                               8
         NOD                                                  Date/Time                               8
         Complaint Filed                                      Date/Time                               8
         Sale Published                                       Date/Time                               8
         Target Sale Date                                     Date/Time                               8
         Actual Sale Date                                     Date/Time                               8
         Loss Mit Approval Date                               Date/Time                               8
         Loss Mit Type                                        Text                                    5
         Loss Mit Estimated Completion Date                   Date/Time                               8
         Loss Mit Actual Completion Date                      Date/Time                               8
         Loss Mit Broken Plan Date                            Date/Time                               8
         BK Chapter                                           Text                                    6
         BK Filed Date                                        Date/Time                               8
         Post Petition Due                                    Date/Time                               8
         Motion for Relief                                    Date/Time                               8
         Lift of Stay                                         Date/Time                               8
         RFD                                                  Text                                   10
         Occupant Code                                        Text                                   10
         Eviction Start Date                                  Date/Time                               8
         Eviction Completed Date                              Date/Time                               8
         List Price                                           Currency                                8
         List Date                                            Date/Time                               8
         Accepted Offer Price                                 Currency                                8
         Accepted Offer Date                                  Date/Time                               8
         Estimated REO Closing Date                           Date/Time                               8
         Actual REO Sale Date                                 Date/Time                               8

o    Items in bold are  MANDATORY  FIELDS.  We must  receive  information  in those fields every month in
     order for your file to be accepted.


The Action Code Field should show the  applicable  numeric code to indicate that a special action is being
taken.  The Action Codes are the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells  Fargo  Bank will  accept  alternative  Action  Codes to those  above,  provided  that the Codes are
consistent  with industry  standards.  If Action Codes other than those above are used,  the Servicer must
supply Wells Fargo Bank with a description of each of the Action Codes prior to sending the file.

Description of Action Codes:
Action Code 12 - To report a Mortgage  Loan for which the Borrower  has been  granted  relief for curing a
delinquency.  The Action Date is the date the relief is  expected  to end.  For  military  indulgence,  it
will be three months after the Borrower's discharge from military service.

Action  Code 15 - To report  the  Borrower's  filing  for  bankruptcy  or  instituting  some other type of
litigation  that will prevent or delay  liquidation  of the Mortgage  Loan. The Action Date will be either
the date that any repayment plan (or  forbearance)  instituted by the  bankruptcy  court will expire or an
additional date by which the litigation should be resolved.

Action  Code 20 - To report  that the  Borrower  has  agreed to a  deed-in-lieu  or an  assignment  of the
property.  The Action Date is the date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the  decision has been made to foreclose  the  Mortgage  Loan.  The Action
Date is the date the Servicer referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

Action Code 70 - To report that a Mortgage Loan has been  foreclosed or a deed-in-lieu  of foreclosure has
been  accepted,  and the Servicer,  on behalf of the owner of the Mortgage Loan, has acquired the property
and may  dispose of it. The Action Date is the date of the  foreclosure  sale or, for  deeds-in-lieu,  the
date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action  Code 71 - To report  that a Mortgage  Loan has been  foreclosed  and a third  party  acquired  the
property,  or a total  condemnation  of the  property  has  occurred.  The Action  Date is the date of the
foreclosure sale or the date the condemnation award was received.

Action  Code 72 - To  report  that a  Mortgage  Loan  has  been  foreclosed,  or a  deed-in-lieu  has been
accepted,  and the property may be conveyed to the mortgage  insurer and the pool insurance claim has been
filed. The Action Date is the date of the foreclosure  sale, or, for  deeds-in-lieu,  the date of the deed
for conventional mortgages.

The Loss Mit Type  field  should  show  the  approved  Loss  Mitigation  arrangement.  The  following  are
acceptable:

         ASUM-       Approved Assumption
         BAP-        Borrower Assistance Program
         CO-         Charge Off
         DIL-        Deed-in-Lieu
         FFA-        Formal Forbearance Agreement
         MOD-        Loan Modification
         PRE-        Pre-Sale
         SS-         Short Sale
         MISC-       Anything else approved by the PMI or Pool Insurer

Wells Fargo Bank will accept  alternative  Loss  Mitigation  Types to those above,  provided that they are
consistent  with  industry  standards.  If Loss  Mitigation  Types  other than those  above are used,  the
Servicer must supply Wells Fargo Bank with a  description  of each of the Loss  Mitigation  Types prior to
sending the file.

The Occupant Code field should show the current status of the property.  The acceptable codes are:

         Mortgagor
         Tenant
         Unknown
         Vacant




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT M

                              FORM OF SUBSEQUENT TRANSFER MANAGEMENT INSTRUMENT

Pursuant to this Subsequent Transfer  Instrument,  dated [_____],  2007 (this  "Instrument"),  between EMC
Mortgage  Corporation,   as  seller  (the  "Mortgage  Loan  Seller"),   and  Wells  Fargo  Bank,  National
Association,  as  trustee  of the  Structured  Asset  Mortgage  Investments  II Trust  2007-AR4,  Mortgage
Pass-Through  Certificates,  Series 2007-AR4,  as purchaser (the  "Trustee"),  and pursuant to the Pooling
and Servicing  Agreement,  dated as of August 1, 2007 (the "Pooling and Servicing  Agreement"),  among the
Mortgage Loan Seller, as the seller,  Wells Fargo Bank,  National  Association,  as trustee,  EMC Mortgage
Corporation,  as servicer and sponsor (the "Servicer"),  the Mortgage Loan Seller and the Trustee agree to
the sale by the  Mortgage  Loan Seller and the  purchase by the Trustee in trust,  on behalf of the Trust,
of the Subsequent  Mortgage Loans listed on the Schedule of Mortgage Loans attached to this  Instrument as
Exhibit 1 hereto (the "Subsequent Mortgage Loans").

Capitalized  terms used but not otherwise  defined herein shall have the meanings set forth in the Pooling
and Servicing Agreement.

         Section 1.        Conveyance of Subsequent Mortgage Loans.

                  (a)      The  Mortgage  Loan Seller does hereby  sell,  transfer,  assign,  set over and
convey to the Trustee in trust,  on behalf of the Trust,  without  recourse,  all of its right,  title and
interest  in and to the  Subsequent  Mortgage  Loans,  and  including  all  amounts due or accruing on the
Subsequent  Mortgage  Loans on and after the related  Subsequent  Cut-Off Date, and all items with respect
to the  Subsequent  Mortgage  Loans to be delivered  pursuant to Section 2.07 of the Pooling and Servicing
Agreement;  provided,  however,  that the Mortgage Loan Seller  reserves and retains all right,  title and
interest in and to amounts due on the Subsequent  Mortgage Loans prior to the related  Subsequent  Cut-Off
Date. The Mortgage Loan Seller,  contemporaneously  with the delivery of this Agreement,  has delivered or
caused to be delivered to the Trustee each item with respect to the  Subsequent  Mortgage  Loans set forth
in Section  2.01 of the  Pooling and  Servicing  Agreement  and the other  items in the  related  Mortgage
Files.  The  transfer  to the  Trustee  by the  Mortgage  Loan  Seller of the  Subsequent  Mortgage  Loans
identified on the Mortgage  Loan  Schedule  shall be absolute and is intended by the Mortgage Loan Seller,
the Mortgage Loan Seller,  the Servicer,  the Trustee and the  Certificateholders  to constitute and to be
treated as a sale of the Subsequent Mortgage Loans by the Mortgage Loan Seller to the Trust Fund.

                  (b)      The Mortgage Loan Seller,  concurrently with the execution and delivery hereof,
does hereby  transfer,  assign,  set over and  otherwise  convey to the Trustee  without  recourse for the
benefit of the  Certificateholders  all the right,  title and interest of the Mortgage  Loan Seller in, to
and under the  Subsequent  Mortgage  Loan  Purchase  Agreement,  dated as of  [_____],  2007,  between EMC
Mortgage Corporation, as seller, and the Mortgage Loan Seller, as purchaser (the "Purchase Agreement").

         Section 2.        Representations and Warranties; Conditions Precedent.

                  (c)      The Mortgage Loan Seller hereby confirms that each of the conditions  precedent
and the  representations  and warranties set forth in Section 2.07 of the Pooling and Servicing  Agreement
are satisfied as of the date hereof.

                  (d)      All terms and  conditions  of the Pooling and  Servicing  Agreement  are hereby
ratified and  confirmed;  provided,  however,  that in the event of any conflict,  the  provisions of this
Instrument shall control over the conflicting provisions of the Pooling and Servicing Agreement.

         Section 3.        Recordation of Instrument.

To the extent  permitted by applicable law, this  Instrument,  or a memorandum  thereof if permitted under
applicable law, is subject to recordation in all appropriate  public offices for real property  records in
all of the counties or other  comparable  jurisdictions  in which any or all of the properties  subject to
the  Mortgages are situated,  and in any other  appropriate  public  recording  office or elsewhere,  such
recordation  to be  effected by the  Depositor  at the  expense of the Trust on  direction  of the related
Certificateholders,  but  only  when  accompanied  by an  Opinion  of  Counsel  to the  effect  that  such
recordation  materially and beneficially affects the interests of the  Certificateholders  or is necessary
for the administration or servicing of the Subsequent Mortgage Loans.

         Section 4.        Governing Law.

This  Instrument  shall  be  construed  in  accordance  with  the  laws of the  State  of New York and the
obligations,  rights and remedies of the parties  hereunder  shall be determined  in accordance  with such
laws, without giving effect to principles of conflicts of law.

         Section 5.        Counterparts.

This  Instrument  may be executed  in one or more  counterparts  and by the  different  parties  hereto on
separate  counterparts,  each of  which,  when so  executed,  shall  be  deemed  to be an  original;  such
counterparts, together, shall constitute one and the same instrument.

         Section 6.        Successors and Assigns.

This  Instrument  shall  inure to the  benefit of and be binding  upon the  Mortgage  Loan  Seller and the
Trustee and their respective successors and assigns.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date first above written.


                                                     EMC MORTGAGE CORPORATION,
                                                     as Mortgage Loan Seller


                                                     By:    ___________________________________________
                                                            Name:
                                                            Title:


                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

                                                     By:    ____________________________________________
                                                            Name:
                                                            Title:




--------------------------------------------------------------------------------




                                                EXHIBIT 1

                                        SUBSEQUENT MORTGAGE LOANS












--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT N





                                                               SCHEDULE
                                                                to the
                                                                 ISDA®
                                         International Swaps and Derivatives Association, Inc.
                                                           MASTER AGREEMENT
                                                      dated as of August 31, 2007

between BEAR STEARNS  FINANCIAL  PRODUCTS INC., a corporation  organized under the laws of Delaware  ("Party A"), and WELLS FARGO BANK,
N.A. NOT  INDIVIDUALLY,  BUT SOLELY AS TRUSTEE WITH RESPECT TO STRUCTURED  ASSET  MORTGAGE  INVESTMENTS  II TRUST 2007-AR4 a common law
trust organized under the laws of the state of New York. ("Party B").

Reference  is  hereby  made to the  Pooling  and  Servicing  Agreement  Agreement,  dated as of  August 1,  2007,  among  EMC  Mortgage
Corporation,  as servicer  ("Servicer")  and as sponsor  ("Sponsor"),  Structured  Asset  Mortgage  Investments  II Inc.,  as depositor
("Depositor")  and Wells Fargo Bank, N.A., as trustee  ("Trustee") (the "Pooling and Servicing  Agreement") (the "Pooling and Servicing
Agreement").

Part 1.  Termination Provisions.

For the purposes of this Agreement:-

(a)      "Specified Entity" will not apply to Party A or Party B for any purpose.

(b)      "Specified Transaction" will have the meaning specified in Section 14.

(c)      Events of Default.

         The statement  below that an Event of Default will apply to a specific  party means that upon the occurrence of such an Event of
         Default  with respect to such party,  the other party shall have the rights of a  Non-defaulting  Party under  Section 6 of this
         Agreement;  conversely,  the statement below that such event will not apply to a specific party means that the other party shall
         not have such rights.

         (i)      The  "Failure  to Pay or  Deliver"  provisions  of  Section  5(a)(i)  will  apply to Party A and will apply to Party B;
                  provided,  however,  that notwithstanding  anything to the contrary in Section 5(a)(i) or in Paragraph 7 any failure by
                  Party A to comply with or perform any  obligation to be complied with or performed by Party A under the Credit  Support
                  Annex shall not constitute an Event of Default under Section  5(a)(i) unless a Moody's Second Trigger  Downgrade  Event
                  has occurred and is  continuing  and at least 30 Local  Business Days have elapsed  since such Moody's  Second  Trigger
                  Downgrade Event first occurred.

         (ii)     The "Breach of Agreement" provisions of Section 5(a)(ii) will apply to Party A and will not apply to Party B.

         (iii)    The  "Credit  Support  Default"  provisions  of Section  5(a)(iii)  will apply to Party A and will not apply to Party B
                  except that  Section  5(a)(iii)(1)  will apply to Party B solely in respect of Party B's  obligations  under  Paragraph
                  3(b); provided, however, that notwithstanding anything to the contrary in Section 5(a)(iii)(1),  any failure by Party A
                  to comply with or perform any  obligation  to be complied  with or performed by Party A under the Credit  Support Annex
                  shall not constitute an Event of Default under Section  5(a)(iii)  unless a Moody's Second Trigger  Downgrade Event has
                  occurred  and is  continuing  and at least 30 Local  Business  Days have  elapsed  since such  Moody's  Second  Trigger
                  Downgrade Event first occurred.

         (iv)     The "Misrepresentation" provisions of Section 5(a)(iv) will apply to Party A and will not apply to Party B.

         (v)      The "Default under  Specified  Transaction"  provisions of Section  5(a)(v) will apply to Party A and will not apply to
                  Party B.

         (vi)     The "Cross  Default"  provisions of Section  5(a)(vi) will apply to Party A and will not apply to Party B. For purposes
                  of Section 5(a)(vi), solely with respect to Party A:

                  "Specified Indebtedness" will have the meaning specified in Section 14.

                  "Threshold Amount" means USD 100,000,000.

         (vii)    The "Bankruptcy"  provisions of Section  5(a)(vii) will apply to Party A and will apply to Party B; provided,  however,
                  that, for purposes of applying  Section  5(a)(vii) to Party B: (A) Section  5(a)(vii)(2)  shall not apply,  (B) Section
                  5(a)(vii)(3)  shall not apply to any  assignment,  arrangement  or  composition  that is effected by or pursuant to the
                  Pooling and Servicing  Agreement,  (C) Section 5(a)(vii)(4) shall not apply to a proceeding  instituted,  or a petition
                  presented, by Party A or any of its Affiliates (for purposes of Section 5(a)(vii)(4),  Affiliate shall have the meaning
                  set forth in Section 14,  notwithstanding  anything to the contrary in this Agreement),  (D) Section 5(a)(vii)(6) shall
                  not  apply to any  appointment  that is  effected  by or  pursuant  to the  Pooling  and  Servicing  Agreement,  or any
                  appointment  to which  Party B has not yet become  subject;  (E)  Section  5(a)(vii)  (7) shall not apply;  (F) Section
                  5(a)(vii)(8)  shall apply only to the extent of any event which has an effect  analogous to any of the events specified
                  in clauses (1), (3), (4), (5) or (6) of Section  5(a)(vii),  in each case as modified in this Part  1(c)(vii),  and (G)
                  Section 5(a)(vii)(9) shall not apply.

         (viii)   The "Merger Without Assumption" provisions of Section 5(a)(viii) will apply to Party A and will apply to Party B.

(d)      Termination Events.

         The  statement  below  that a  Termination  Event  will  apply to a specific  party  means  that upon the  occurrence  of such a
         Termination  Event, if such specific party is the Affected Party with respect to a Tax Event, the Burdened Party with respect to
         a Tax Event Upon Merger  (except as noted below) or the  non-Affected  Party with respect to a Credit Event Upon Merger,  as the
         case may be, such specific  party shall have the right to designate an Early  Termination  Date in accordance  with Section 6 of
         this  Agreement;  conversely,  the statement  below that such an event will not apply to a specific  party means that such party
         shall not have such right;  provided,  however,  with  respect to  "Illegality"  the  statement  that such event will apply to a
         specific  party means that upon the occurrence of such a Termination  Event with respect to such party,  either party shall have
         the right to designate an Early Termination Date in accordance with Section 6 of this Agreement.

         (i)      The "Illegality" provisions of Section 5(b)(i) will apply to Party A and will apply to Party B.

         (ii)     The "Tax Event" provisions of Section 5(b)(ii) will apply to Party A and will apply to Party B.

         (iii)    The "Tax Event Upon Merger"  provisions of Section  5(b)(iii) will apply to Party A and will apply to Party B, provided
                  that Party A shall not be  entitled  to  designate  an Early  Termination  Date by reason of a Tax Event upon Merger in
                  respect of which it is the Affected Party.

         (iv)     The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will not apply to Party A and will not apply to Party B.

(e)      The "Automatic Early Termination" provision of Section 6(a) will not apply to Party A and will not apply to Party B.

(f)       Payments on Early Termination.  For the purpose of Section 6(e) of this Agreement:

         (i)      Market Quotation and the Second Method will apply, provided,  however, that,  notwithstanding  anything to the contrary
                  in this  Agreement,  if an Early  Termination  Date has been  designated as a result of a Derivative  Provider  Trigger
                  Event, the following provisions will apply:

                  (A)      Section  6(e) is  hereby  amended  by  inserting  on the first  line  thereof  the  words  "or is  effectively
                           designated" after "If an Early Termination Date occurs";

                  (B)      The  definition  of Market  Quotation in Section 14 shall be deleted in its  entirety  and  replaced  with the
                           following:

                           "Market  Quotation"  means,  with  respect  to one or more  Terminated  Transactions,  and a party  making the
                           determination,  an amount determined on the basis of one or more Firm Offers from Reference Market-makers that
                           are  Eligible  Replacements.  Each  Firm  Offer  will be (1)  for an  amount  that  would  be paid to  Party B
                           (expressed  as a  negative  number) or by Party B  (expressed  as a positive  number) in  consideration  of an
                           agreement  between Party B and such Reference  Market-maker to enter into a Replacement  Transaction,  and (2)
                           made on the basis that Unpaid Amounts in respect of the Terminated  Transaction or group of  Transactions  are
                           to be excluded  but,  without  limitation,  any payment or delivery  that would,  but for the  relevant  Early
                           Termination  Date, have been required  (assuming  satisfaction of each applicable  condition  precedent) after
                           that Early  Termination  Date are to be  included.  The party  making the  determination  (or its agent)  will
                           request each Reference  Market-maker  that is an Eligible  Replacement to provide its Firm Offer to the extent
                           reasonably  practicable as of the same day and time (without  regard to different time zones) on or as soon as
                           reasonably  practicable  after the designation or occurrence of the relevant Early  Termination  Date. The day
                           and time as of which those Firm  Offers are to be provided  (the "bid time") will be selected in good faith by
                           the party  obliged to make a  determination  under  Section  6(e),  and,  if each party is so  obliged,  after
                           consultation  with the other.  If at least one Firm Offer from an Approved  Replacement  (which,  if accepted,
                           would  determine the Market  Quotation)  is provided at the bid time,  the Market  Quotation  will be the Firm
                           Offer  (among such Firm Offers as specified  in clause (C) below)  actually  accepted by Party B no later than
                           the  Business  Day  immediately  preceding  the Early  Termination  Date.  If no Firm Offer  from an  Approved
                           Replacement  (which,  if accepted,  would determine the Market Quotation) is provided at the bid time, it will
                           be deemed that the Market Quotation in respect of such Terminated  Transaction or group of Transactions cannot
                           be determined.

                  (C)      If more than one Firm Offer from an Approved  Replacement  (which,  if accepted,  would  determine  the Market
                           Quotation)  is provided at the bid time,  Party B shall accept the Firm Offer  (among such Firm Offers)  which
                           would require  either (x) the lowest payment by Party B to the Reference  Market-maker,  to the extent Party B
                           would be  required  to make a payment  to the  Reference  Market-maker  or (y) the  highest  payment  from the
                           Reference  Market-maker  to Party B, to the extent the  Reference  Market-maker  would be  required  to make a
                           payment to Party B. If only one Firm Offer from an Approved  Replacement (which, if accepted,  would determine
                           the Market Quotation) is provided at the bid time, Party B shall accept such Firm Offer.

                  (D)      If Party B requests Party A in writing to obtain Market  Quotations,  Party A shall use its reasonable efforts
                           to do so.

                  (E)      If the  Settlement  Amount is a negative  number,  Section  6(e)(i)(3)  shall be deleted in its  entirety  and
                           replaced with the following:

                           "(3) Second Method and Market  Quotation.  If the Second Method and Market  Quotation apply, (I) Party B shall
                           pay to Party A an amount equal to the absolute  value of the  Settlement  Amount in respect of the  Terminated
                           Transactions,  (II) Party B shall pay to Party A the  Termination  Currency  Equivalent of the Unpaid  Amounts
                           owing to Party A and (III)  Party A shall pay to Party B the  Termination  Currency  Equivalent  of the Unpaid
                           Amounts owing to Party B; provided,  however,  that (x) the amounts  payable under the  immediately  preceding
                           clauses (II) and (III) shall be subject to netting in accordance  with Section 2(c) of this  Agreement and (y)
                           notwithstanding  any other  provision of this  Agreement,  any amount payable by Party A under the immediately
                           preceding  clause  (III)  shall not be netted  against  any amount  payable  by Party B under the  immediately
                           preceding clause (I)."

                  (F)      In  determining  whether  or not a Firm  Offer  satisfies  clause  (B)(y)  of the  definition  of  Replacement
                           Transaction and whether or not a proposed  transfer  satisfies clause (e)(B)(y) of the definition of Permitted
                           Transfer, Party B shall act in a commercially reasonable manner.

(g)      "Termination Currency" means USD.

     (h)      Additional Termination Events.  Additional Termination Events will apply as provided in Part 5(c).

Part 2.           Tax Matters.

(a)      Tax Representations.

         (i)      Payer Representations.  For the purpose of Section 3(e) of this Agreement:

                  (A)      Party A makes the following representation(s):

                           It is not required by any applicable law, as modified by the practice of any relevant  governmental  revenue
                           authority,  of any Relevant  Jurisdiction  to make any deduction or withholding for or on account of any Tax
                           from any payment (other than interest under Section 2(e),  6(d)(ii) or 6(e) of this Agreement) to be made by
                           it to the other party under this Agreement.

                           In making this representation, it may rely on:

                           (i)      the  accuracy  of any  representations  made by the other party  pursuant  to Section  3(f) of this
                                    Agreement;

                           (ii)     the  satisfaction of the agreement  contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and
                                    the accuracy and  effectiveness  of any  document  provided by the other party  pursuant to Section
                                    4(a)(i) or 4(a)(iii) of this Agreement; and

                           (iii)    the  satisfaction  of the agreement of the other party contained in Section 4(d) of this Agreement,
                                    provided that it shall not be a breach of this  representation  where  reliance is placed on clause
                                    (ii) and the other party does not deliver a form or document  under Section  4(a)(iii) by reason of
                                    material prejudice to its legal or commercial position.

                  (B)      Party B makes the following representation(s):

                           None.

         (ii)     Payee Representations.  For the purpose of Section 3(f) of this Agreement:

                  (A)      Party A makes the following representation(s):

                           Party A is a  corporation  organized  under  the  laws of the  State  of  Delaware  and  its  U.S.  taxpayer
                           identification number is 13-3866307.

                  (B)      Party B makes the following representation(s):

                           None.

(b)      Tax Provisions.

         (i)      Gross Up.  Section  2(d)(i)(4)  shall not apply to Party B as X,  such that  Party B shall not be  required  to pay any
                  additional amounts referred to therein.

         (ii)     Indemnifiable Tax.  Notwithstanding the definition of "Indemnifiable Tax" in Section 14 of this Agreement, all Taxes in
                  relation  to  payments  by Party A shall be  Indemnifiable  Taxes  (including  any Tax  imposed in relation to a Credit
                  Support Document or in relation to any payment  thereunder) unless such Taxes (i) are assessed directly against Party B
                  and not by  deduction  or  withholding  by Party A or (ii) arise as a result of a Change in Tax Law (in which case such
                  Tax shall be an Indemnifiable  Tax only if such Tax satisfies the definition of  Indemnifiable  Tax provided in Section
                  14).  In relation to payments by Party B, no Tax shall be an Indemnifiable Tax.

           Part 3.         Agreement to Deliver Documents.

 (a)     For the purpose of Section 4(a)(i), tax forms, documents, or certificates to be delivered are:

Party required to      Form/Document/                                     Date by which to
deliver document       Certificate                                        be delivered
Party A                An  original  properly  completed  and  executed   (i) upon  execution of this  Agreement,  (ii)
                       United States Internal  Revenue Service Form W-9   on or before  the first  payment  date  under
                       (or any  successor  thereto) with respect to any   this Agreement,  including any Credit Support
                       payments  received  or to be received by Party A   Document,  (iii) promptly upon the reasonable
                       that  eliminates  U.S.  federal  withholding and   demand  by  Party  B,   (iv)   prior  to  the
                       backup  withholding  Tax on  payments to Party A   expiration or  obsolescence of any previously
                       under this Agreement.                              delivered  form,  and (v)  promptly  upon the
                                                                          information on any such previously  delivered
                                                                          form becoming inaccurate or incorrect.
Party B                (i)  Upon  execution  of  this   Agreement,   an   (i) upon  execution of this  Agreement,  (ii)
                       original properly  completed and executed United   on or before  the first  payment  date  under
                       States  Internal  Revenue  Service  Form W-9 (or   this Agreement,  including any Credit Support
                       any  successor  thereto)  with  respect  to  any   Document,   (iii)   in  the  case  of  a  tax
                       payments  received  or to  be  received  by  the   certification  form  other  than a Form  W-9,
                       initial  beneficial owner of payments to Party B   before  December 31 of each third  succeeding
                       that  eliminates  U.S.  federal  withholding and   calendar   year,   (iv)   promptly  upon  the
                       backup  withholding  Tax on  payments to Party B   reasonable  demand  by Party A, (v)  prior to
                       under this Agreement,  and (ii) thereafter,  the   the   expiration  or   obsolescence   of  any
                       appropriate tax  certification  form (i.e.,  IRS   previously  delivered form, and (vi) promptly
                       Form W-9 or IRS Form W-8BEN,  W-8IMY,  W-8EXP or   upon the  information on any such  previously
                       W-8ECI,  as applicable  (or any  successor  form   delivered   form   becoming   inaccurate   or
                       thereto)) with respect to any payments  received   incorrect.
                       or to be  received  by the  beneficial  owner of
                       payments  to Party B under this  Agreement  from
                       time to time.


 (b)     For the purpose of Section 4(a)(ii), other documents to be delivered are:

Party required to      Form/Document/                                   Date by which to                    Covered by Section
deliver document       Certificate                                      be delivered                        3(d) Representation

Party A and            Any documents  required by the  receiving  party Upon the execution and delivery     Yes
Party B                to  evidence  the  authority  of the  delivering of this Agreement
                       party or its Credit  Support  Provider,  if any,
                       for it to execute  and  deliver  the  Agreement,
                       each   Confirmation,   and  any  Credit  Support
                       Documents  to  which  it  is  a  party,  and  to
                       evidence the authority of the  delivering  party
                       or its Credit  Support  Provider  to perform its
                       obligations    under   the    Agreement,    each
                       Confirmation  and any Credit  Support  Document,
                       as the case may be

Party A and            A certificate  of an authorized  officer of the  Upon the execution and delivery     Yes
Party B                party,  as to the  incumbency  and authority of  of this Agreement
                       the  respective  officers of the party  signing
                       the  Agreement,  each  Confirmation,   and  any
                       relevant Credit Support  Document,  as the case
                       may be

Party A                Annual    Report   of   Party   A    containing  Upon request by Party B             Yes
                       consolidated  financial statements certified by
                       independent  certified  public  accountants and
                       prepared in accordance with generally  accepted
                       accounting  principles  in the country in which
                       Party A is organized

Party A                Quarterly  Financial   Statements  of  Party  A  Upon request by Party B             Yes
                       containing  unaudited,  consolidated  financial
                       statements   of  Party   A's   fiscal   quarter
                       prepared in accordance with generally  accepted
                       accounting  principles  in the country in which
                       Party A is organized

Party A and            An opinion  of counsel of such party  regarding  Upon the execution and delivery     No
Party B                the  enforceability of this Agreement in a form  of this Agreement
                       reasonably satisfactory to the other party.
Party B                An executed  copy of the Pooling and  Servicing  Promptly upon filing of such        No
                       Agreement                                        agreement with the U.S.
                                                                        Securities and Exchange Commission

Part 4.  Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of this Agreement:

         Address for notices or communications to Party A:

                  Address:          383 Madison Avenue, New York, New York 10179
                  Attention:        DPC Manager
                  Facsimile:        (212) 272-5823

                  with a copy to:

                  Address:          One Metrotech Center North, Brooklyn, New York 11201
                  Attention:        Derivative Operations   7th Floor
                  Facsimile:        (212) 272-1634

                  (For all purposes)

         Address for notices or communications to Party B:

                  Address: Wells Fargo Bank, N.A.
                                    9062 Old Annapolis Road
                                    Columbia, MD 21045
                  Attention:        Client Manager, SAMI 07-AR4
                  Facsimile:        410-715-2380
                  Phone:            410-884-2000

                  (For all purposes)

(b)      Process Agent.  For the purpose of Section 13(c):

         Party A appoints as its Process Agent:  Not applicable.

         Party B appoints as its Process Agent:  Not applicable.

(c)      Offices.  The provisions of Section 10(a) will apply to this  Agreement;  neither Party A nor Party B has any Offices other than
         as set forth in the Notices Section.

(d)      Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

         Party A is not a Multibranch Party.

         Party B is not a Multibranch Party.

(e)      Calculation Agent.  The Calculation Agent is Party A.

(f)      Credit Support Document.

         Party A:          The Credit Support Annex, and any guarantee in support of Party A's obligations under this Agreement.

         Party B:          The Credit Support Annex.

(g)      Credit Support Provider.

         Party A:          The guarantor under any guarantee in support of Party A's obligations under this Agreement.

         Party B:          None.

(h)      Governing  Law. The parties to this  Agreement  hereby agree that the law of the State of New York shall govern their rights and
         duties in whole  (including  any claim or  controversy  arising  out of or relating to this  Agreement),  without  regard to the
         conflict of law provisions thereof other than New York General Obligations Law Sections 5-1401 and 5-1402.

(i)      Netting of Payments.  Subparagraph (ii) of Section 2(c) will apply to each Transaction hereunder.

(j)      Affiliate.  Party A and Party B shall be deemed to have no Affiliates for purposes of this Agreement.


Part 5.           Other Provisions.

(a)      Definitions.  Unless  otherwise  specified in a  Confirmation,  this  Agreement  and each  Transaction  under this  Agreement are
         subject  to the  2000  ISDA  Definitions  as  published  and  copyrighted  in 2000 by the  International  Swaps  and  Derivatives
         Association,  Inc.  (the  "Definitions"),  and will be  governed in all  relevant  respects  by the  provisions  set forth in the
         Definitions,  without  regard  to any  amendment  to the  Definitions  subsequent  to the  date  hereof.  The  provisions  of the
         Definitions are hereby  incorporated by reference in and shall be deemed a part of this Agreement,  except that (i) references in
         the Definitions to a "Swap  Transaction"  shall be deemed references to a "Transaction" for purposes of this Agreement,  and (ii)
         references  to a  "Transaction"  in this  Agreement  shall be deemed  references  to a "Swap  Transaction"  for  purposes  of the
         Definitions.  Each term  capitalized but not defined in this Agreement shall have the meaning assigned thereto in the Pooling and
         Servicing Agreement.

         Each reference  herein to a "Section"  (unless  specifically  referencing the Pooling and Servicing  Agreement) or to a "Section"
         "of this  Agreement"  will be  construed  as a reference to a Section of the ISDA Master  Agreement;  each herein  reference to a
         "Part" will be construed as a reference to the Schedule to the ISDA Master  Agreement;  each  reference  herein to a  "Paragraph"
         will be construed as a reference to a Paragraph of the Credit Support Annex.

(b)      Amendments to ISDA Master Agreement.

         (i)      Single Agreement.  Section 1(c) is hereby amended by the adding the words  "including,  for the avoidance of doubt, the
                  Credit Support Annex" after the words "Master Agreement".

         (ii)     [Reserved.]

         (iii)    [Reserved.]

         (iv)     Representations.  Section 3 is hereby amended by adding at the end thereof the following subsection (g):

                  "(g)     Relationship Between Parties.

                           (1)      Nonreliance.  (i) It is not relying on any  statement or  representation  of the other party  (whether
                                    written or oral) regarding any Transaction  hereunder,  other than the representations  expressly made
                                    in this Agreement or the Confirmation in respect of that  Transaction,  (ii) it has consulted with its
                                    own legal, regulatory, tax, business,  investment,  financial and accounting advisors to the extent it
                                    has deemed  necessary,  and it has made its own investment,  hedging and trading  decisions based upon
                                    its own judgment and upon any advice from such  advisors as it has deemed  necessary  and not upon any
                                    view expressed by the other party,  (iii) it is not relying on any communication  (written or oral) of
                                    the other party as investment advice or as a recommendation  to enter into this Transaction;  it being
                                    understood that information and  explanations  related to the terms and conditions of this Transaction
                                    shall not be considered  investment  advice or a recommendation  to enter into this  Transaction,  and
                                    (iv) it has not received from the other party any assurance or guaranty as to the expected  results of
                                    this Transaction.

                           (2)      Evaluation  and  Understanding.   (i)  It  has  the  capacity  to  evaluate  (internally  or  through
                                    independent  professional  advice) each  Transaction  and has made its own decision to enter into the
                                    Transaction  and (ii) it  understands  the  terms,  conditions  and risks of the  Transaction  and is
                                    willing and able to accept those terms and  conditions  and to assume those  risks,  financially  and
                                    otherwise.

                           (3)      Purpose.  It is  entering  into the  Transaction  for the  purposes  of managing  its  borrowings  or
                                    investments, hedging its underlying assets or liabilities or in connection with a line of business.

                           (4)      Status  of  Parties.  The other  party is not  acting as an agent,  fiduciary  or  advisor  for it in
                                    respect of the Transaction.

                           (5)      Eligible  Contract  Participant.  It is an "eligible  swap  participant"  as such term is defined in,
                                    Section  35.1(b)(2) of the regulations (17 C.F.R. 35) promulgated  under,  and an "eligible  contract
                                    participant" as defined in Section 1(a)(12) of the Commodity Exchange Act, as amended."

         (v)      Transfer to Avoid  Termination  Event.  Section  6(b)(ii) is hereby amended (i) by deleting in the first  paragraph the
                  words "or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected  Party," and in the third  paragraph
                  the words ", which consent will not be withheld if such other  party's  policies in effect at such time would permit it
                  to enter into  transactions  with the transferee on the terms  proposed",  (ii) by deleting the words "to transfer" and
                  inserting  the words  "to  effect a  Permitted  Transfer"  in lieu  thereof,  and (iii)  adding at the end of the third
                  paragraph "; provided that the other party's consent shall not be required if such transfer is a Permitted Transfer."

         (vi)     Jurisdiction.  Section  13(b) is hereby  amended by: (i)  deleting in the second line of  subparagraph  (i) thereof the
                  word "non-",  (ii) deleting "; and" from the end of  subparagraph  (i) and  inserting  "." in lieu  thereof,  and (iii)
                  deleting the final paragraph thereof.

         (vii)    Local  Business Day. The  definition of Local Business Day in Section 14 is hereby amended by the addition of the words
                  "or any Credit Support  Document"  after "Section  2(a)(i)" and the addition of the words "or Credit Support  Document"
                  after "Confirmation".

(c)      Additional Termination Events.  The following Additional Termination Events will apply:

         (i)      Failure to Post  Collateral.  If Party A has failed to comply with or perform  any  obligation  to be  complied  with or
                  performed  by Party A in  accordance  with the Credit  Support  Annex and such failure has not given rise to an Event of
                  Default under  Section  5(a)(i) or Section  5(a)(iii),  then an  Additional  Termination  Event shall have occurred with
                  respect to Party A and Party A shall be the sole Affected Party with respect to such Additional Termination Event.

         (ii)     Second Rating  Trigger  Replacement.  The occurrence of any event  described in this Part 5(c)(ii)  shall  constitute an
                  Additional  Termination  Event with respect to Party A and Party A shall be the sole Affected Party with respect to such
                  Additional Termination Event.

                  (A)      A Moody's  Second  Trigger  Downgrade  Event has occurred and is continuing and at least 30 Local Business Days
                           have elapsed  since such Moody's  Second  Trigger  Downgrade  Event first  occurred,  and at least one Eligible
                           Replacement has made a Firm Offer that would,  assuming the occurrence of an Early  Termination  Date,  qualify
                           as a Market  Quotation  (on the basis that Part  1(f)(i)(A)  applies)  and which  remains  capable of  becoming
                           legally binding upon acceptance.

                  (B)      An S&P Required  Ratings  Downgrade  Event has occurred and is  continuing  and at least 60 calendar  days have
                           elapsed since such S&P Required Ratings Downgrade Event first occurred.

         (iii)    Amendment of the Pooling and Servicing  Agreement.  If, without the prior written consent of Party A, where such consent
                  is required under the Pooling and Servicing  Agreement  (such consent not to be  unreasonably  withheld,  conditioned or
                  delayed),  an amendment or modification  is made to the Pooling and Servicing  Agreement which amendment or modification
                  could reasonably be expected to have a material  adverse effect on the rights and interests  of Party A under the Credit
                  Support Annex,  an Additional  Termination  Event shall have occurred with respect to Party B, Party B shall be the sole
                  Affected Party and all Transactions hereunder shall be Affected Transactions.


         (iv)     Failure to Comply with Regulation AB  Requirements.   If, upon the occurrence of a Swap Disclosure  Event (as defined in
                  Part 5(e) below) Party A has not complied with any of the provisions  set forth in Part 5(e)(iii)  below within the time
                  period specified therein,  then an Additional  Termination Event shall have occurred with respect to Party A and Party A
                  shall be the sole Affected Party with respect to such Additional Termination Event.

         (v)      [Reserved.]

         (vi)     [Reserved.]

         (vii)    [Reserved.]

(d)      Required Ratings  Downgrade Event. If a Required Ratings  Downgrade Event has occurred and is continuing,  then Party A shall, at
         its own  expense,  use  commercially  reasonable  efforts to, as soon as  reasonably  practicable,  either (A) effect a Permitted
         Transfer or (B) procure an Eligible  Guarantee  by a guarantor  with credit  ratings at least equal to the S&P  Required  Ratings
         Threshold and the Moody's Second Trigger Threshold.

(e)      Compliance with Regulation AB.

         (i)      Party A agrees and acknowledges  that Structured Asset Mortgage  Investments II Inc. (the  "Depositor") on behalf of the
                  Structured  Asset Mortgage  Investments  II Trust  2007-AR4 is required under  Regulation AB under the Securities Act of
                  1933,  as amended,  and the  Securities  Exchange Act of 1934, as amended (the  "Exchange  Act")  ("Regulation  AB"), to
                  disclose certain financial information  regarding Party A or its group of affiliated entities, if applicable,  depending
                  on the aggregate  "significance  percentage" of this Agreement and any other derivative contracts between Party A or its
                  group of affiliated entities,  if applicable,  and Party B, as calculated from time to time in accordance with Item 1115
                  of  Regulation  AB. In addition,  for so long as the Depositor is required to file a Form 10-K in respect of the related
                  transaction  (which the parties  hereto may assume  shall be for the period  covering the calendar  year  following  the
                  Closing Date, unless otherwise notified in writing by the Depositor),  Party A, at its own expense,  shall no later than
                  the  25th  calendar  day of each  month,  notify  the  Depositor  in  writing  of any  known  material  affiliations  or
                  relationships  that develop following the Closing Date between Party A and any of the (x) the Sponsor,  the Depositor or
                  the Issuing  Entity,  if this Agreement is transferred  by Party A to another entity and (y) any  originator,  servicer,
                  trustee or bond  administrator or other  transaction  party,  each as identified by the Depositor to Party A in writing,
                  and provide to the Depositor a description of such affiliations or relations.

         (ii)     It shall be a swap disclosure  event ("Swap  Disclosure  Event") if, on any Local Business Day after the date hereof for
                  so long as the Issuing Entity is required to file periodic  reports under the Exchange Act, the Depositor  requests from
                  Party A the certain financial information  described in Item 1115 of Regulation AB, including,  but not limited to Party
                  A's financial  data as described in Item  1115(b)(1)  of  Regulation  AB and  financial  statements as described in Item
                  1115(b)(2) of Regulation AB (the "Swap Financial Disclosure").

         (iii)    Upon the occurrence of a Swap  Disclosure  Event,  Party A, within ten (10) calendar days and at its own expense,  shall
                  (1)(a) either (i) provide to the  Depositor the current Swap  Financial  Disclosure in an  EDGAR-compatible  format (for
                  example,  such  information  may be provided in Microsoft  Word®  format,  Microsoft  Excel®  format or any other format
                  suitable for  conversion to the EDGAR format,  but not in .pdf format) or (ii) if permitted by  Regulation  AB,  provide
                  written  consent to the Depositor to  incorporate by reference  such current Swap  Financial  Disclosure  that are filed
                  with the  Securities  and Exchange  Commission  in the Exchange Act Reports of the Issuing  Entity,  and (b) if the Swap
                  Financial  Disclosure  has been  audited,  cause  its  outside  accounting  firm to  provide  its  consent  to filing or
                  incorporation  by reference in the Exchange Act Reports of the Issuing Entity of such accounting  firm's report relating
                  to their audits of such current Swap  Financial  Disclosure;  (2) secure  another  entity to replace Party A by way of a
                  Permitted Transfer,  either as party to this Agreement or by entering into a replacement derivative agreement,  on terms
                  substantially in the form of this Agreement,  subject to prior  notification to the Swap Rating  Agencies,  which entity
                  (or a guarantor  therefor)  satisfies the Rating Agency Condition with respect to S&P and which entity is able to comply
                  with the  requirements  of Item 1115 of Regulation AB; (3) only if sufficient to satisfy the  requirements  of Item 1115
                  of Regulation AB that are  applicable to the Derivative  Provider,  as evidenced by an opinion of counsel at the expense
                  of Party A and that is reasonably  acceptable to the Depositor or as determined by the Depositor in its sole  discretion
                  if this Agreement is transferred by Party A to another  entity,  subject to the Rating Agency  Condition with respect to
                  S&P,  obtain a guaranty of Party A's  obligations  under this  Agreement  from an  affiliate  of Party A that is able to
                  comply with the financial  information  disclosure  requirements of Item 1115 of Regulation AB and this Agreement,  such
                  that  disclosure  provided in respect of the affiliate will satisfy any disclosure  requirements  applicable to the Swap
                  Provider,  and cause such  affiliate to provide Swap  Financial  Disclosure;  or (4) only if  sufficient  to satisfy the
                  requirements  of Item 1115 of Regulation AB that are applicable to the Derivative  Provider,  as evidenced by an opinion
                  of  counsel at the  expense of Party A and that is  reasonably  acceptable  to the  Depositor  or as  determined  by the
                  Depositor in its sole  discretion if this Agreement is transferred by Party A to another  entity,  post collateral in an
                  amount  sufficient to reduce the  "significance  percentage"  for purposes of Item 1115 of Regulation AB with respect to
                  any  Derivative  Agreement  relating  to such  Securitization,  calculated  separately  or in the  aggregate  with other
                  Derivative  Agreements for such  Securitization  (a) to 10% if the Depositor has notified the  Derivative  Provider that
                  the  "significance  percentage"  is 10% or more  (but less than 20%) or (b) to 20% if the  Depositor  has  notified  the
                  Derivative  Provider that the  "significance  percentage"  is 20% or more.  If permitted by Regulation  AB, any required
                  Swap  Financial  Disclosure  may be provided by  incorporation  by reference from reports filed pursuant to the Exchange
                  Act.

         (iv)     If Party A provides Swap Financial  Disclosure to the Depositor  pursuant to Part  5(e)(iii)(1)  or causes its affiliate
                  to provide  Swap  Financial  Disclosure  to the  Depositor  pursuant to Part  5(e)(iii)(3),  then for so long as (x) the
                  Depositor is required to file  Exchange Act reports in respect of the Issuing  Entity and (y) on the  Distribution  Date
                  immediately  preceding  the date of any release of updated  Swap  Financial  Disclosure  by Party A, the  Depositor  has
                  provided notice to Party A that the  "significance  percentage"  determined under Item 1115 of Regulation AB is equal to
                  or greater than 10% with respect to such  Distribution  Date, Party A, at its own expense,  shall provide or cause to be
                  provided  to the  Depositor  any  updated  Swap  Financial  Disclosure  with  respect  to  Party  A or any  entity  that
                  consolidates Party A within five (5) Local Business Days of the release of any such updated Swap Financial Disclosure.

         (v)      Party A agrees that, in the event that Party A provides Swap  Financial  Disclosure to the Depositor in accordance  with
                  Part 5(e)(iii)(1),  or Party A causes its affiliate to provide Swap Financial  Disclosure to the Depositor in accordance
                  with Part  5(e)(iii)(3),  or Party A provides or causes to be provided  updated Swap Financial  Disclosure in accordance
                  with Part 5(e)(iv),  Party A will indemnify and hold harmless the  Depositor,  its respective  directors or officers and
                  any person  controlling the Depositor,  from and against any and all losses,  claims,  damages and liabilities caused by
                  any untrue  statement or alleged  untrue  statement of a material fact  contained in such Swap  Financial  Disclosure or
                  caused by any omission or alleged  omission to state in such Swap  Financial  Disclosure a material  fact required to be
                  stated therein or necessary to make the statements  therein,  in light of the circumstances  under which they were made,
                  not misleading.

         (vi)     The Depositor  shall be an express third party  beneficiary of this Agreement as if it were a party hereto to the extent
                  of the Depositor's rights explicitly specified in this Part 5(e).

(f)      Transfers.

         (i)      Section 7 is hereby amended to read in its entirety as follows:

                  "Neither this Agreement nor any interest or obligation in or under this  Agreement may be  transferred  (whether by way
                  of security or otherwise)  by either party unless (a) the prior written  consent of the other party is obtained and (b)
                  the Rating Agency Condition has been satisfied with respect to S&P, except that:

                  (a)      Party A may make a Permitted  Transfer (1) pursuant to Section  6(b)(ii) (as amended herein) or Part 5(e), (2)
                           pursuant to a consolidation or amalgamation  with, or merger with or into, or transfer of all or substantially
                           all its assets to, another entity (but without  prejudice to any other right or remedy under this  Agreement),
                           or (3) at any time at which no  Relevant  Entity has credit  ratings at least  equal to the  Approved  Ratings
                           Threshold;

                  (b)      Party B may  transfer its rights and  obligations  hereunder  (1) in  connection  with a transfer  pursuant to
                           Section 9.10 of the Pooling and Servicing Agreement; and

                  (c)      a party may make  such a  transfer  of all or any part of its  interest  in any  amount  payable  to it from a
                           Defaulting Party under Section 6(e).

                  Any purported transfer that is not in compliance with this Section will be void.

         (ii)     If an  Eligible  Replacement  has made a Firm Offer  (which  remains an offer that will  become  legally  binding  upon
                  acceptance  by Party B) to be the  transferee  pursuant to a Permitted  Transfer,  Party B shall,  at Party A's written
                  request and at Party A's expense, take any reasonable steps required to be taken by Party B to effect such transfer.

(g)      Limited Recourse;  Non-Recourse.  Party A acknowledges and agrees that,  notwithstanding  any provision in this Agreement to the
         contrary,  the  obligations  of Party B hereunder are limited  recourse  obligations of Party B, payable solely from the Reserve
         Fund and the proceeds thereof and that Party A will not have any recourse to any of the directors,  officers, agents, employees,
         shareholders  or  affiliates  of  Party B with  respect  to any  claims,  losses,  damages,  liabilities,  indemnities  or other
         obligations  in  connection  with any  transactions  contemplated  hereby.  In the event that the Reserve  Fund and the proceeds
         thereof,  should be  insufficient  to satisfy all claims  outstanding  and  following  the  realization  of Reserve Fund and the
         proceeds thereof,  any claims against or obligations of Party B under this Agreement or any other confirmation  thereunder still
         outstanding shall be extinguished and thereafter not revive.  This provision will survive the termination of this Agreement.

(h)      [Reserved.]

(i)      Rating  Agency  Notifications.  Notwithstanding  any other  provision  of this  Agreement,  no Early  Termination  Date  shall be
         effectively  designated  hereunder by Party B and no transfer of any rights or obligations  under this Agreement shall be made by
         either party unless each Rating Agency has been provided prior written notice of such designation or transfer.

(j)      No Set-off.  Except as expressly  provided for in Section 2(c),  Section 6 or Part 1(f)(i)(D)  hereof,  and  notwithstanding  any
         other provision of this Agreement or any other existing or future  agreement,  each party  irrevocably  waives any and all rights
         it may have to set off,  net,  recoup or otherwise  withhold or suspend or condition  payment or  performance  of any  obligation
         between it and the other party  hereunder  against  any  obligation  between it and the other  party under any other  agreements.
         Section  6(e)  shall be  amended  by  deleting  the  following  sentence:  "The  amount,  if any,  payable in respect of an Early
         Termination Date and determined pursuant to this Section will be subject to any Set-off.".

(k)      Amendment.  Notwithstanding  any  provision to the  contrary in this  Agreement,  no  amendment of either this  Agreement or any
         Transaction  under this Agreement  shall be permitted by either party unless each of the Rating Agencies has been provided prior
         written notice of the same and the Rating Agency Condition is satisfied with respect to S&P.

(l)      Notice of Certain  Events or  Circumstances.  Each Party agrees,  upon  learning of the  occurrence or existence of any event or
         condition that  constitutes (or that with the giving of notice or passage of time or both would  constitute) an Event of Default
         or  Termination  Event with  respect to such party,  promptly to give the other Party and to each Rating  Agency  notice of such
         event or  condition;  provided  that failure to provide  notice of such event or condition  pursuant to this Part 5(l) shall not
         constitute an Event of Default or a Termination Event.

(m)      Proceedings.  No Relevant  Entity shall institute  against,  or cause any other person to institute  against,  or join any other
         person in instituting against Party B, the Depositor,  or the trust formed pursuant to the Pooling and Servicing  Agreement,  in
         any bankruptcy,  reorganization,  arrangement,  insolvency or liquidation  proceedings or other proceedings under any federal or
         state  bankruptcy  or similar  law for a period of one year (or,  if  longer,  the  applicable  preference  period)  and one day
         following payment in full of the Certificates and any Notes.  This provision will survive the termination of this Agreement.

(n)      Trustee Liability  Limitations.  It is expressly  understood and agreed by the parties hereto that (a) this Agreement is executed
         by Wells Fargo Bank, N.A. ("Wells Fargo") not in its individual  capacity,  but solely as Trustee under the Pooling and Servicing
         Agreement  in the  exercise  of the powers and  authority  conferred  and  invested  in it  thereunder;  (b) Wells Fargo has been
         directed pursuant to the Pooling and Servicing  Agreement to enter into this Agreement and to perform its obligations  hereunder;
         (c) each of the  representations,  undertakings and agreements  herein made on behalf of the Wells Fargo is made and intended not
         as personal  representations  of Wells Fargo but is made and intended for the purpose of binding only the Trust; and (d) under no
         circumstances  shall Wells Fargo in its individual  capacity be personally liable for any payments hereunder or for the breach or
         failure of any obligation, representation, warranty or covenant made or undertaken under this Agreement.

(o)      Severability.  If any term,  provision,  covenant,  or condition of this Agreement,  or the application  thereof to any party or
         circumstance,  shall  be held to be  invalid  or  unenforceable  (in  whole or in part) in any  respect,  the  remaining  terms,
         provisions,  covenants,  and  conditions  hereof shall  continue in full force and effect as if this Agreement had been executed
         with the invalid or unenforceable  portion  eliminated,  so long as this Agreement as so modified continues to express,  without
         material  change,  the original  intentions of the parties as to the subject  matter of this  Agreement and the deletion of such
         portion of this Agreement  will not  substantially  impair the respective  benefits or  expectations  of the parties;  provided,
         however, that this severability  provision shall not be applicable if any provision of Section 2, 5, 6, or 13 (or any definition
         or provision in Section 14 to the extent it relates to, or is used in or in connection  with any such Section)  shall be so held
         to be invalid or unenforceable.

         The parties  shall  endeavor to engage in good faith  negotiations  to replace any  invalid or  unenforceable  term,  provision,
         covenant or condition with a valid or enforceable term, provision,  covenant or condition, the economic effect of which comes as
         close as possible to that of the invalid or unenforceable term, provision, covenant or condition.

(p)      Agent for Party B. Party A  acknowledges  that the  Depositor has appointed the Trustee as agent under the Pooling and Servicing
         Agreement  to carry out certain  functions  on behalf of Party B, and that the Trustee  shall be entitled to give notices and to
         perform and satisfy the obligations of Party B hereunder on behalf of Party B.

(q)      [Reserved.]

(r)      Consent to Recording.  Each party hereto  consents to the  monitoring  or  recording,  at any time and from time to time, by the
         other  party of any and all  communications  between  trading,  marketing,  and  operations  personnel  of the parties and their
         Affiliates,  waives any further notice of such  monitoring or recording,  and agrees to notify such personnel of such monitoring
         or recording.

(s)      Waiver of Jury Trial.  Each party waives any right it may have to a trial by jury in respect of any suit,  action or  proceeding
         relating to this Agreement or any Credit Support Document.

(t)      Form of ISDA  Master  Agreement.  Party A and Party B hereby  agree  that the text of the body of the ISDA  Master  Agreement  is
         intended to be the printed form of the ISDA Master  Agreement  (Multicurrency - Crossborder) as published and copyrighted in 1992
         by the International Swaps and Derivatives Association, Inc.

(u)      [Reserved.]

(v)      Capacity.  Party A represents  to Party B on the date on which Party A enters into this  Agreement  that it is entering  into the
         Agreement and the  Transaction  as principal  and not as agent of any person.  Party B represents to Party A on the date on which
         Party B enters into this  Agreement  that Party B is executing the Agreement not in its  individual  capacity,  but solely as the
         Trustee on behalf of the Structured Asset Mortgage Investments II Trust 2007-AR4.

(w)      [Reserved.]

(x)      Limitation on Events of Default.  Notwithstanding  the  provisions of Sections 5 and 6, with respect to any  Transaction,  if at
         any time and so long as Party B has  satisfied  in full all its payment  obligations  under  Section  2(a)(i) in respect of each
         Transaction with the reference number  FXSAM74C1and  FXSAM74C2 (each, a "Cap Transaction") and has at the time no future payment
         obligations,  whether  absolute or  contingent,  under such Section in respect of such Cap  Transaction,  then unless Party A is
         required  pursuant to appropriate  proceedings  to return to Party B or otherwise  returns to Party B upon demand of Party B any
         portion of any such payment in respect of such Cap  Transaction,  (a) the occurrence of an event  described in Section 5(a) with
         respect to Party B shall not constitute an Event of Default or Potential  Event of Default with respect to Party B as Defaulting
         Party in respect of such Cap  Transaction and (b) Party A shall be entitled to designate an Early  Termination  Date pursuant to
         Section 6 in respect of such Cap  Transaction  only as a result of the  occurrence  of a  Termination  Event set forth in either
         Section 5(b)(i) or 5(b)(ii) with respect to Party A as the Affected  Party, or Section  5(b)(iii) with respect to Party A as the
         Burdened  Party.  Party A acknowledges  and agrees that Party B's only payment  obligation  under Section  2(a)(i) in respect of
         each Cap Transaction is to pay the related Fixed Amount on the related Fixed Amount Payer Payment Date.

(y)      [Reserved.]

         (z)      Additional Definitions.

                  As used in this Agreement, the following terms shall have the meanings set forth below, unless the context clearly
         requires otherwise:

         "Approved Ratings Threshold" means each of the S&P Approved Ratings Threshold and the Moody's First Trigger Ratings Threshold.

         "Approved  Replacement"  means,  with respect to a Market Quotation,  an entity making such Market Quotation,  which entity would
         satisfy  conditions  (a),  (b),  (c) and (d) of the  definition  of  Permitted  Transfer  (as  determined  by Party B in its sole
         discretion,  acting in a  commercially  reasonable  manner) if such entity were a  Transferee,  as defined in the  definition  of
         Permitted Transfer.

         "Derivative  Provider  Trigger Event" means (i) an Event of Default with respect to which Party A is a Defaulting  Party,  (ii) a
         Termination  Event  with  respect to which  Party A is the sole  Affected  Party or (iii) an  Additional  Termination  Event with
         respect to which Party A is the sole Affected Party.

         "Eligible  Guarantee"  means an  unconditional  and  irrevocable  guarantee  of all present and future  payment  obligations  and
         obligations  to post  collateral  of Party A under this  Agreement  (or,  solely  for  purposes  of the  definition  of  Eligible
         Replacement,  all present and future payment  obligations and obligations to post collateral of such Eligible  Replacement  under
         this Agreement or its  replacement,  as applicable)  which is provided by a guarantor as principal  debtor rather than surety and
         which is directly  enforceable by Party B, the form and substance of which  guarantee are subject to the Rating Agency  Condition
         with respect to S&P.

         "Eligible  Replacement"  means an entity (A) that lawfully  could perform the  obligations  owing to Party B under this Agreement
         (or its  replacement,  as  applicable),  and (B) (I) (x) which has credit  ratings  from S&P at least  equal to the S&P  Required
         Ratings  Threshold  or (y) all present and future  obligations  of which  entity  owing to Party B under this  Agreement  (or its
         replacement,  as applicable) are guaranteed  pursuant to an Eligible  Guarantee  provided by a guarantor with credit ratings from
         S&P at least equal to the S&P Required  Ratings  Threshold,  in either case if S&P is a Rating Agency,  (II) (x) which has credit
         ratings from Moody's at least equal to the Moody's Second  Trigger  Ratings  Threshold or (y) all present and future  obligations
         of which  entity  owing to Party B under this  Agreement  (or its  replacement,  as  applicable)  are  guaranteed  pursuant to an
         Eligible  Guarantee  provided by a guarantor  with  credit  ratings  from  Moody's at least equal to the Moody's  Second  Trigger
         Ratings Threshold, in either case if Moody's is a Rating Agency.

         "Financial  Institution"  means a bank,  broker/dealer,  insurance company,  structured  investment company or derivative product
         company.

         "Firm Offer" means a quotation  from an Eligible  Replacement  (i) in an amount equal to the actual amount payable by or to Party
         B in consideration of an agreement  between Party B and such Eligible  Replacement to replace Party A as the counterparty to this
         Agreement by way of novation or, if such novation is not  possible,  an agreement  between Party B and such Eligible  Replacement
         to enter into a Replacement  Transaction  (assuming that all Transactions  hereunder become  Terminated  Transactions),  and (ii)
         that  constitutes  an offer by such Eligible  Replacement  to replace Party A as the  counterparty  to this  Agreement or enter a
         Replacement Transaction that will become legally binding upon such Eligible Replacement upon acceptance by Party B.

         "Moody's" means Moody's Investors Service, Inc., or any successor thereto.

         "Moody's First Trigger  Ratings  Threshold"  means,  with respect to Party A, the guarantor  under an Eligible  Guarantee,  or an
         Eligible  Replacement,  (i) if such entity has a short-term  unsecured and  unsubordinated  debt rating from Moody's, a long-term
         unsecured  and  unsubordinated  debt  rating  or  counterparty  rating  from  Moody's  of "A2"  and a  short-term  unsecured  and
         unsubordinated  debt  rating  from  Moody's  of  "Prime-1",  or (ii) if such  entity  does not have a  short-term  unsecured  and
         unsubordinated  debt rating or  counterparty  rating  from  Moody's,  a long-term  unsecured  and  unsubordinated  debt rating or
         counterparty rating from Moody's of "A1".

         "Moody's  Second  Trigger  Downgrade  Event" means that no Relevant  Entity has credit ratings from Moody's at least equal to the
         Moody's Second Trigger Ratings Threshold.

         "Moody's Second Trigger Ratings  Threshold"  means,  with respect to Party A, the guarantor  under an Eligible  Guarantee,  or an
         Eligible  Replacement,  (i) if such entity has a short-term  unsecured and  unsubordinated  debt rating from Moody's, a long-term
         unsecured  and  unsubordinated  debt  rating  or  counterparty  rating  from  Moody's  of "A3"  and a  short-term  unsecured  and
         unsubordinated  debt  rating  from  Moody's  of  "Prime-2",  or (ii) if such  entity  does not have a  short-term  unsecured  and
         unsubordinated  debt rating from  Moody's,  a long-term  unsecured and  unsubordinated  debt rating or  counterparty  rating from
         Moody's of "A3".

         "Permitted  Transfer"  means a transfer by novation  by Party A, in the  circumstances  specified  in this  Agreement  (including
         agreements  incorporated by reference herein) as a Permitted  Transfer,  to a transferee (the  "Transferee") of Party A's rights,
         liabilities,  duties and  obligations  under this Agreement,  with respect to which transfer each of the following  conditions is
         satisfied:  (a) the  Transferee  is an  Eligible  Replacement;  (b) Party A and the  Transferee  are both  "dealers  in  notional
         principal  contracts" within the meaning of Treasury  regulations section 1.1001-4 (in each case as certified by such entity);(c)
         as of the date of such  transfer the  Transferee  would not be required to withhold or deduct on account of Tax from any payments
         under  this  Agreement  or would be  required  to gross up for such Tax under  Section  2(d)(i)(4);  (d) an Event of  Default  or
         Termination Event would not occur as a result of such transfer;  (e) the Transferee  contracts with Party B pursuant to a written
         instrument  (the "Transfer  Agreement") (A) (i) on terms which are effective to transfer to the Transferee all, but not less than
         all, of Party A's rights,  liabilities,  duties and obligations  under the Agreement and all relevant  Transactions,  which terms
         are identical to the terms of this  Agreement,  other than party names,  dates  relevant to the effective  date of such transfer,
         tax  representations  (provided  that the  representations  in Part  2(a)(i)  are not  modified)  and any  other  representations
         regarding the status of the  substitute  counterparty  of the type included in Part 5(b)(iv),  Part  5(v)(i)(2) or Part 5(v)(ii),
         notice  information  and account  details,  and (ii) each Rating Agency has been given prior written notice of such transfer,  or
         (B) (i) on terms  that (x) have the  effect of  preserving  for Party B the  economic  equivalent  of all  payment  and  delivery
         obligations  (whether  absolute or contingent and assuming the  satisfaction of each applicable  condition  precedent) under this
         Agreement  immediately before such transfer and (y) are, in all material respects,  no less beneficial for Party B than the terms
         of this  Agreement  immediately  before such  transfer,  as  determined by Party B, and (ii) Moody's has been given prior written
         notice of such transfer and the Rating Agency  Condition is satisfied  with respect to S&P; (f) Party A will be  responsible  for
         any costs or expenses  incurred in connection with such transfer  (including any replacement  cost of entering into a replacement
         transaction); and (g) such transfer otherwise complies with the terms of the Pooling and Servicing Agreement.

         "Rating  Agency  Condition"  means,  with respect to any  particular  proposed act or omission to act  hereunder  and each Rating
         Agency  specified  in  connection  with such  proposed act or  omission,  that each such Rating  Agency  provides  prior  written
         confirmation  that the proposed  action or inaction would not cause a downgrade or withdrawal of the  then-current  rating of any
         Certificates or Notes.

         "Rating Agencies" mean, with respect to any date of determination,  each of S&P and Moody's,  to the extent that each such rating
         agency is then providing a rating for any of the Structured Asset Mortgage  Investment II Trust 2007-AR4,  Mortgage  Pass-Through
         Certificates, Series 2007-AR4 (the "Certificates") or any notes backed by any of the Certificates (the "Notes").

         "Relevant Entities" mean Party A and, to the extent applicable, a guarantor under an Eligible Guarantee.

         "Replacement  Transaction" means, with respect to any Terminated Transaction or group of Terminated  Transactions,  a transaction
         or group of  transactions  that (A) has terms which would be effective to transfer to a transferee all, but not less than all, of
         Party A's rights,  liabilities,  duties and  obligations  under this  Agreement  and all relevant  Transactions,  which terms are
         identical to the terms of this  Agreement,  other than party names,  dates relevant to the effective  date of such transfer,  tax
         representations  (provided that the  representations  in Part 2(a)(i) are not modified) and any other  representations  regarding
         the status of the  substitute  counterparty  of the type included in Part  5(b)(iv),  Part  5(v)(i)(2) or Part  5(v)(ii),  notice
         information  and account  details,  save for the  exclusion  of  provisions  relating  to  Transactions  that are not  Terminated
         Transactions,  or (B) (x) would have the effect of  preserving  for Party B the  economic  equivalent  of any payment or delivery
         (whether the  underlying  obligation  was absolute or  contingent  and assuming the  satisfaction  of each  applicable  condition
         precedent)  under this Agreement in respect of such Terminated  Transaction or group of Terminated  Transactions  that would, but
         for the occurrence of the relevant Early  Termination  Date,  have been required after that date, and (y) has terms which are, in
         all material  respects,  no less  beneficial  for Party B than those of this  Agreement  (save for the  exclusion  of  provisions
         relating to Transactions that are not Terminated Transactions), as determined by Party B.

         "Required  Ratings  Downgrade  Event" means that no Relevant  Entity has credit  ratings at least equal to the  Required  Ratings
         Threshold.  For purposes of determining  whether a Required  Ratings  Downgrade  Event has occurred,  each Relevant  Entity shall
         provide its credit ratings to Party B in writing, upon request of Party B.

         "Required Ratings Threshold" means each of the S&P Required Ratings Threshold and the Moody's Second Trigger Ratings Threshold.

         "S&P" means Standard & Poor's Rating Services, a division of The McGraw-Hill Companies, Inc., or any successor thereto.

         "S&P Approved  Ratings  Threshold"  means,  with respect to Party A, the guarantor  under an Eligible  Guarantee,  or an Eligible
         Replacement,  a  short-term  unsecured  and  unsubordinated  debt  rating of "A-1" from S&P,  or, if such  entity does not have a
         short-term  unsecured  and  unsubordinated  debt  rating  from S&P, a  long-term  unsecured  and  unsubordinated  debt  rating or
         counterparty rating of "A+" from S&P.

         "S&P  Required  Ratings  Downgrade  Event"  means that no Relevant  Entity has credit  ratings from S&P at least equal to the S&P
         Required Ratings Threshold.

         "S&P Required  Ratings  Threshold"  means,  with respect to Party A, the guarantor  under an Eligible  Guarantee,  or an Eligible
         Replacement,  (I) if such entity is a Financial Institution,  a short-term unsecured and unsubordinated debt rating of "A-2" from
         S&P, or, if such entity does not have a short-term  unsecured and unsubordinated  debt rating from S&P, a long-term unsecured and
         unsubordinated  debt rating or counterparty rating of "BBB+" from S&P, or (II) if such entity is not a Financial  Institution,  a
         short-term  unsecured and unsubordinated  debt rating of "A-1" from S&P, or, if such entity does not have a short-term  unsecured
         and  unsubordinated  debt rating from S&P, a long-term  unsecured and unsubordinated  debt rating or counterparty  rating of "A+"
         from S&P.


                                            [Remainder of this page intentionally left blank.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Schedule by their duly authorized officers as of the date hereof.


                                            BEAR STEARNS FINANCIAL PRODUCTS INC.



                                            By:__________________________________________
                                                 Name:
                                                 Title:




                                            WELLS FARGO BANK, N.A. NOT  INDIVIDUALLY,  BUT SOLELY AS TRUSTEE WITH RESPECT TO STRUCTURED
                                            ASSET MORTGAGE INVESTMENTS II TRUST 2007-AR4



                                            By:___________________________________________
                                               Name:

                                               Title:




--------------------------------------------------------------------------------




                                                                Annex A

                                               Paragraph 13 of the Credit Support Annex



                                                                                                                            ANNEX A


--------------------------------------------------------------------------------




                                                                 ISDA®
                                                         CREDIT SUPPORT ANNEX
                                                        to the Schedule to the
                                                         ISDA Master Agreement
                                                  dated as of August 31, 2007 between
                       Bear Stearns Financial Products Inc. (hereinafter referred to as "Party A" or "Pledgor")
                                                                  and
Wells Fargo Bank,  N.A.  not  individually,  but solely as Trustee with  respect to  Structured  Asset  Mortgage  Investments  II Trust
2007-AR4 (hereinafter referred to as "Party B" or "Secured Party")

For the avoidance of doubt, and notwithstanding anything to the contrary that may be contained in the Agreement, this Credit Support
Annex shall relate solely to the Transaction documented in the Confirmation dated August 31, 2007, between Party A and Party B,
Reference Number FXSAM74C1and FXSAM74C2.


Paragraph 13.  Elections and Variables.

a)       Security Interest for "Obligations".  The term "Obligations" as used in this Annex includes the following additional
         obligations:

         With respect to Party A: not applicable.

         With respect to Party B: not applicable.

b)       Credit Support Obligations.

Delivery Amount, Return Amount and Credit Support Amount.

                           "Delivery Amount" has the meaning specified in Paragraph 3(a), except that:

                           (I)      the words "upon a demand made by the Secured Party on or promptly following a Valuation Date"
                                    shall be deleted and replaced with the words "not later than the close of business on each
                                    Valuation Date",

                           (II)      the sentence beginning "Unless otherwise specified in Paragraph 13" and ending "(ii) the Value as
                                    of that Valuation Date of all Posted Credit Support held by the Secured Party." shall be deleted
                                    in its entirety and replaced with the following:
                                    "The "Delivery Amount" applicable to the Pledgor for any Valuation Date will equal the greater of

                                    (1)     the amount by which (a) the S&P Credit  Support  Amount for such Valuation Date exceeds (b)
                                            the S&P  Value,  as of such  Valuation  Date,  of all  Posted  Credit  Support  held by the
                                            Secured Party, and

                                    (2)     the amount by which (a) the Moody's  Credit  Support Amount for such Valuation Date exceeds
                                            (b) the Moody's  Value,  as of such  Valuation  Date, of all Posted Credit  Support held by
                                            the Secured Party.", and


                           (III)    if, on any Valuation Date, the Delivery Amount equals or exceeds the Pledgor's Minimum Transfer
                                    Amount, the Pledgor will Transfer to the Secured Party sufficient Eligible Credit Support to
                                    ensure that, immediately following such transfer, the Delivery Amount shall be zero.
                           "Return Amount" has the meaning specified in Paragraph 3(b), except that:

                           (I)      the sentence beginning "Unless otherwise specified in Paragraph 13" and ending "(ii) the Credit
                                    Support Amount." shall be deleted in its entirety and replaced with the following:

                                    "The "Return  Amount"  applicable to the Secured Party for any Valuation Date will equal the lesser
                                    of

                                    (1)     the amount by which (a) the S&P Value,  as of such  Valuation  Date,  of all Posted  Credit
                                            Support  held by the  Secured  Party  exceeds  (b) the S&P Credit  Support  Amount for such
                                            Valuation Date, and

                                    (2)     the  amount by which (a) the  Moody's  Value,  as of such  Valuation  Date,  of all  Posted
                                            Credit  Support held by the Secured Party  exceeds (b) the Moody's  Credit  Support  Amount
                                            for such Valuation Date.", and

                           (II)     in no event shall the Secured Party be required to Transfer any Posted Credit Support under
                                    Paragraph 3(b) if, immediately following such transfer, the Delivery Amount would be greater than
                                    zero.

                           "Credit  Support  Amount" shall not apply.  For purposes of calculating any Delivery Amount or Return Amount
                           for any  Valuation  Date,  reference  shall be made to the S&P Credit  Support  Amount,  the Moody's  Credit
                           Support Amount for such Valuation Date, as provided in Paragraphs 13(b)(i)(A) and 13(b)(i)(B), above.

                  (ii)     Eligible Collateral.

                  The items set forth on the  schedule of Eligible  Collateral  attached as Schedule A hereto will qualify as "Eligible
                  Collateral" (for the avoidance of doubt, all Eligible Collateral to be denominated in USD).

                  (iii)    Other Eligible Support.

                  The following items will qualify as "Other Eligible Support" for the party specified:

                  Not applicable.

                  (iv)     Threshold.

                  (A)      "Independent Amount" means zero with respect to Party A and Party B.
                           "Moody's  Threshold"  means,  with respect to Party A and any  Valuation  Date,  if a Moody's  First Trigger
                           Downgrade  Event has occurred and is  continuing  and such Moody's First  Trigger  Downgrade  Event has been
                           continuing (i) for at least 30 Local Business Days or (ii) since this Annex was executed,  zero;  otherwise,
                           infinity.

                  (B)      "S&P Threshold" means, with respect to Party A and any Valuation Date, if  an S&P Approved Ratings
                           Downgrade Event has occurred and is continuing and such S&P Approved Ratings Downgrade Event has been
                           continuing (i) for at least 10 Local Business Days or (ii) since this Annex was executed, zero; otherwise,
                           infinity.
                           "Threshold" means, with respect to Party B and any Valuation Date, infinity.

                  (C)      "Minimum Transfer Amount" means USD 100,000 with respect to Party A and Party B; provided,  however, that if
                           the aggregate  Certificate  Principal Balance of any Certificates and the aggregate principal balance of any
                           Notes rated by S&P is at the time of any transfer less than USD 50,000,000,  the "Minimum  Transfer  Amount"
                           shall be USD 50,000.

                  (D)      Rounding:  The Delivery Amount will be rounded up to the nearest integral multiple of USD 10,000. The Return
                           Amount will be rounded down to the nearest integral multiple of USD 10,000.

(c)      Valuation and Timing.

         (i)      "Valuation Agent" means Party A.

         (ii)     "Valuation Date" means each Local Business Day on which any of the S&P Threshold or the Moody's Threshold is zero.

         (iii)    "Valuation  Time"  means  the  close  of  business  in the city of the  Valuation  Agent on the  Local  Business  Day
                  immediately  preceding the Valuation Date or date of calculation,  as applicable;  provided that the  calculations of
                  Value and Exposure will be made as of  approximately  the same time on the same date. The Valuation Agent will notify
                  each  party  (or the  other  party,  if the  Valuation  Agent is a party)  of its  calculations  not  later  than the
                  Notification  Time on the  applicable  Valuation  Date (or in the case of  Paragraph  6(d),  the Local  Business  Day
                  following the day on which such relevant calculations are performed)."

         (iv)     "Notification Time" means 11:00 a.m., New York time, on a Local Business Day.

(d)      Conditions  Precedent  and Secured  Party's  Rights and  Remedies.  The  following  Termination  Events  will be a  "Specified
Condition" for the party specified  (that party being the Affected Party if the  Termination  Event occurs with respect to that party):
With respect to Party A and Party B: None.

(e)      Substitution.

         (i)      "Substitution Date" has the meaning specified in Paragraph 4(d)(ii).

         (ii)     Consent.  If  specified  here as  applicable,  then the  Pledgor  must  obtain the  Secured  Party's  consent for any
                  substitution pursuant to Paragraph 4(d):  Inapplicable.

(f)      Dispute Resolution.

         (i)      "Resolution  Time" means 1:00 p.m. New York time on the Local  Business Day following the date on which the notice of
                  the dispute is given under Paragraph 5.

         (ii)     Value.  Notwithstanding  anything to the contrary in Paragraph 12, for the purpose of  Paragraphs  5(i)(C) and 5(ii),
                  the S&P Value and Moody's Value, on any date, of Eligible Collateral other than Cash will be calculated as follows:

                  For Eligible  Collateral  other than Cash in the form of securities  listed in Schedule A: the sum of (A) the product
                  of (1)(x) the bid-side  quotation at the Valuation  Time for such  securities on the  principal  national  securities
                  exchange on which such  securities  are listed,  or (y) if such  securities  are not listed on a national  securities
                  exchange,  the arithmetic  mean of the bid-side  quotations for such  securities  quoted at the Valuation Time by any
                  three  principal  market  makers for such  securities  selected by the  Valuation  Agent,  provided  that if only two
                  bid-side quotations are obtained,  then the arithmetic mean of such two bid-side quotations will be used, and if only
                  one bid-side  quotation is obtained,  such  quotation  shall be used, or (z) if no such bid price is listed or quoted
                  for such date,  the bid price listed or quoted (as the case may be) at the Valuation  Time for the day next preceding
                  such date on which  such  prices  were  available  and (2) the  applicable  Valuation  Percentage  for such  Eligible
                  Collateral,  and (B) the  accrued  interest  on such  securities  (except to the extent  Transferred  to the  Pledgor
                  pursuant to Paragraph  6(d)(ii) or included in the applicable  price referred to in the immediately  preceding clause
                  (A)) as of such date.

                  For Cash, the amount thereof multiplied, in the case of the S&P Value, by the applicable S&P Valuation Percentage.

         (iii)    Alternative.  The provisions of Paragraph 5 will apply.

(g)      Holding and Using Posted Collateral.

         (i)      Eligibility  to Hold  Posted  Collateral;  Custodians.  Party B (or its  Custodian)  will be  entitled to hold Posted
                  Collateral pursuant to Paragraph 6(b), provided that the following conditions applicable to it are satisfied:

                  (1)      it is not a Defaulting Party.

                  (2)      Posted  Collateral  consisting  of Cash or  certificated  securities  that  cannot be paid or  delivered  by
                           book-entry  may be held only in any state of the United  States  which has adopted  the  Uniform  Commercial
                           Code, and

                  (3)      in the case of any Custodian for Party B, such Custodian (or, to the extent  applicable,  its parent company
                           or credit  support  provider)  shall  then have  credit  ratings  from S&P at least  equal to the  Custodian
                           Required  Rating  Threshold.  If at any time the  Custodian  does not have credit  ratings from S&P at least
                           equal to the  Custodian  Required  Rating  Threshold,  the Trustee must within 60 days obtain a  replacement
                           Custodian with credit ratings from S&P at least equal to the Custodian Required Rating Threshold.

                           Initially, the Custodian for Party B is: Wells Fargo Bank, National Association

         (ii)     Use of Posted  Collateral.  The provisions of Paragraph  6(c) will not apply to Party B or its  Custodian;  provided,
                  however,  that if Party A delivers Posted Collateral in book-entry form, then Paragraph  6(c)(ii) will apply to Party
                  B and its Custodian, and Party B and its Custodian shall have the rights specified in Paragraph (c)(ii).

         Distributions and Interest Amount.

         Interest Rate. The "Interest  Rate" will be the actual  interest rate earned on Posted  Collateral in the form of Cash that is
                  held by Party B or its  Custodian.  Posted  Collateral  in the form of Cash shall be invested in such  overnight  (or
                  redeemable within two Local Business Days of demand)  Permitted  Investments rated at least (x) AAAm or AAAm-G by S&P
                  and (y)  Prime-1 by Moody's or Aaa by Moody's,  as  directed by Party A. Gains and losses  incurred in respect of any
                  investment of Posted Collateral in the form of Cash in Permitted  Investments as directed by Party A shall be for the
                  account of Party A.

Amendment of Paragraph 6(d)(i) - Distributions.  Paragraph 6(d)(i) shall be deleted in its entirety and replaced with the following:

                  "Distributions.  Subject to  Paragraph  4(a),  if Party B receives  Distributions  on a Local  Business  Day, it will
                  Transfer to Party A not later than the following Local Business Day any  Distributions it receives to the extent that
                  a Delivery  Amount would not be created or increased by that Transfer,  as calculated by the Valuation Agent (and the
                  date of calculation will be deemed to be a Valuation Date for this purpose). "

Amendment  of  Paragraph  6(d)(ii) - Interest  Amount.  Clause  (d)(ii) of  Paragraph  6 shall be amended  and  restated to read in its
entirety as follows:

                  "(ii) Interest Amount.  In lieu of any interest, dividends or other amounts paid with respect to Posted Collateral
                  in the form of Cash (all of which may be retained by the Secured Party), the Secured Party will Transfer to the
                  Pledgor on the 20th day of each calendar month (or if such day is not a Local Business Day, the next Local Business
                  Day) the Interest Amount.  Any Interest Amount or portion thereof actually received by Party B, but not Transferred
                  pursuant to this Paragraph will constitute Posted Collateral in the form of Cash and will be subject to the security
                  interest granted under Paragraph 2.  For purposes of calculating the Interest Amount the amount of interest
                  calculated for each day of the interest period shall be compounded monthly."  Secured Party shall not be obligated
                  to transfer any Interest Amount unless and until it has received such amount.

Additional Representation(s).  There are no additional representations by either party.

Other Eligible Support and Other Posted Support.

"Value" with respect to Other Eligible Support and Other Posted Support means: not applicable.

"Transfer" with respect to Other Eligible Support and Other Posted Support means: not applicable.

Demands and Notices.  All demands,  specifications  and notices under this Annex will be made  pursuant to the Notices  Section of this
Agreement,  except that any demand,  specification  or notice shall be given to or made at the  following  addresses,  or at such other
address as the relevant  party may from time to time  designate by giving notice (in  accordance  with the terms of this  paragraph) to
the other party:

                  If to Party A, at the address specified pursuant to the Notices Section of this Agreement.

                  If to Party B, at the address specified pursuant to the Notices Section of this Agreement.

                  If to Party B's Custodian:  at the address designated in writing from time to time.

Address for Transfers.  Each Transfer  hereunder  shall be made to the address  specified  below or to an address  specified in writing
from time to time by the party to which such Transfer will be made.

                  Party A account details for holding collateral:

                  Citibank, N.A., New York
                  ABA Number: 021-0000-89, for the account of Bear, Stearns Securities Corp.
                  Account Number: 0925-3186, for further credit to Bear Stearns Financial Products Inc.
                  Sub-account Number: 102-04654-1-3
                  Attention: Derivatives Department

                  Party B's Custodian account details for holding collateral:

                  Wells Fargo Bank, National Association
                  San Francisco, CA
                  ABA Number: 121-000-248
                  Account Name: SAS Clearing
                  Account Number: 3970771416
                  FFC: 53176101, SAMI 07-AR4 Interest Rate Cap Account

Other Provisions.

Posted Collateral Account.  Party B shall open and maintain a segregated  account,  and hold, record and identify all Posted Collateral
in such segregated account.

Agreement  as to Single  Secured  Party and Single  Pledgor.  Party A and Party B hereby  agree that,  notwithstanding  anything to the
contrary in this Annex,  (a) the term "Secured  Party" as used in this Annex means only Party B, (b) the term "Pledgor" as used in this
Annex means only Party A, (c) only Party A makes the pledge and grant in  Paragraph  2, the  acknowledgement  in the final  sentence of
Paragraph 8(a) and the representations in Paragraph 9.

Calculation  of Value.  Paragraph  4(c) is hereby  amended by deleting  the word  "Value" and  inserting  in lieu  thereof  "S&P Value,
Moody's Value".  Paragraph  4(d)(ii) is hereby amended by (A) deleting the words "a Value" and inserting in lieu thereof "an S&P Value,
Moody's  Value" and (B) deleting the words "the Value" and  inserting in lieu thereof "S&P Value,  Moody's  Value".  Paragraph 5 (flush
language) is hereby  amended by deleting the word "Value" and  inserting in lieu thereof "S&P Value,  Moody's  Value".  Paragraph  5(i)
(flush  language) is hereby amended by deleting the word "Value" and inserting in lieu thereof "S&P Value,  Moody's  Value".  Paragraph
5(i)(C) is hereby  amended by deleting  the word "the  Value,  if" and  inserting  in lieu  thereof  "any one or more of the S&P Value,
Moody's  Value,  as may be".  Paragraph  5(ii) is hereby  amended by (1)  deleting  the first  instance  of the words  "the  Value" and
inserting  in lieu  thereof "any one or more of the S&P Value,  Moody's  Value" and (2) deleting the second  instance of the words "the
Value" and inserting in lieu thereof "such disputed S&P Value,  Moody's  Value".  Each of Paragraph  8(b)(iv)(B) and Paragraph 11(a) is
hereby amended by deleting the word "Value" and inserting in lieu thereof "least of the S&P Value, Moody's Value".

Form of Annex.  Party A and Party B hereby agree that the text of Paragraphs 1 through 12,  inclusive,  of this Annex is intended to be
the printed form of ISDA Credit  Support Annex  (Bilateral  Form - ISDA  Agreements  Subject to New York Law Only version) as published
and copyrighted in 1994 by the International Swaps and Derivatives Association, Inc.

Events of Default.  Clause (iii) of Paragraph 7 shall not apply to Party B.

Expenses.  Notwithstanding  anything to the  contrary in Paragraph  10, the Pledgor will be  responsible  for, and will  reimburse  the
Secured Party for, all transfer and other taxes and other costs involved in maintenance and any Transfer of Eligible Collateral.

Withholding.  Paragraph  6(d)(ii) is hereby  amended by inserting  immediately  after "the Interest  Amount" in the fourth line thereof
the words "less any applicable withholding taxes."

         (ix)     Additional Definitions.  As used in this Annex:

                  "Custodian Required Rating Threshold" means, with respect to an entity, a short-term unsecured and unsubordinated
                  debt rating from S&P of "A-1," or, if such entity does not have a short-term unsecured and unsubordinated debt
                  rating from S&P, a long-term unsecured and unsubordinated debt rating or counterparty rating from S&P of "A+".

                  "DV01" means, with respect to a Transaction and any date of determination, the estimated change in the Secured
                  Party's Transaction Exposure with respect to such Transaction that would result from a one basis point change in the
                  relevant swap curve on such date, as determined by the Valuation Agent in good faith and in a commercially
                  reasonable manner in accordance with the relevant methodology customarily used by the Valuation Agent.  The
                  Valuation Agent shall, upon request of Party B, provide to Party B a statement showing in reasonable detail such
                  calculation.

                  "Exposure" has the meaning specified in Paragraph 12, except that  (1) after the word "Agreement" the words
                  "(assuming, for this purpose only, that Part 1(f)(i)(A-E) of the Schedule is deleted)" shall be inserted and (2) at
                  the end of the definition of Exposure, the words "without assuming that the terms of such Replacement Transactions
                  are materially less beneficial for Party B than the terms of this Agreement" shall be added.

                  "Local Business Day" means, for purposes of this Annex: any day on which (A) commercial banks are open for business
                  (including dealings in foreign exchange and foreign currency deposits) in New York and the location of Party A,
                  Party B and any Custodian, and (B) in relation to a Transfer of Eligible Collateral, any day on which the clearance
                  system agreed between the parties for the delivery of Eligible Collateral is open for acceptance and execution of
                  settlement instructions (or in the case of a Transfer of Cash or other Eligible Collateral for which delivery is
                  contemplated by other means a day on which commercial banks are open for business (including dealings in foreign
                  exchange and foreign deposits) in New York and the location of Party A, Party B and any Custodian.

                  "Moody's Credit Support Amount" means, for any Valuation Date:

                  (A)      if the Moody's Threshold for such Valuation Date is zero and (i) it is not the case that a Moody's Second
                           Trigger Downgrade Event has occurred and is continuing or (ii) a Moody's Second Trigger Downgrade Event has
                           occurred and is continuing and less than 30 Local Business Days have elapsed since such Moody's Second
                           Trigger Downgrade Event first occurred, an amount equal to the greater of (x) zero and (y) the sum of the
                           Secured Party's Exposure and the aggregate of Moody's First Trigger Additional Amounts for all Transactions
                           and such Valuation Date;

                  (B)      if the Moody's Threshold for such Valuation Date is zero and if a Moody's Second Trigger Downgrade Event
                           has occurred and is continuing and at least 30 Local Business Days have elapsed since such Moody's Second
                           Trigger Downgrade Event first occurred, an amount equal to  the greatest of (x) zero, (y) the aggregate
                           amount of the Next Payments for all Next Payment Dates, and (z) the sum of the Secured Party's Exposure and
                           the aggregate of Moody's Second Trigger Additional Amounts for all Transactions and such Valuation Date; or

                  (C)      if the Moody's Threshold for such Valuation Date is infinity, zero.

                  "Moody's First Trigger Additional Amount" means, for any Valuation Date and any Transaction, the lesser of (x) the
                  product of the Moody's First Trigger DV01 Multiplier and DV01 for such Transaction and such Valuation Date and (y)
                  the product of (i) the Moody's First Trigger Notional Amount Multiplier, (ii) the Scale Factor, if any, for such
                  Transaction, or, if no Scale Factor is applicable for such Transaction, one and (iii) the Notional Amount for such
                  Transaction for the Calculation Period for such Transaction (each as defined in the related Confirmation) which
                  includes such Valuation Date.

                  "Moody's First Trigger Downgrade Event" means that no Relevant Entity has credit ratings from Moody's at least equal
                  to the Moody's First Trigger Ratings Threshold.

                  "Moody's First Trigger DV01 Multiplier" means 15.

                  "Moody's First Trigger Notional Amount Multiplier" means 2%.

                  "Moody's First Trigger Value" means, on any date and with respect to any Eligible Collateral other than Cash, the
                  bid price obtained by the Valuation Agent multiplied by the Moody's First Trigger Valuation Percentage for such
                  Eligible Collateral set forth in Schedule A.

                  "Moody's Second Trigger Additional Amount" means, for any Valuation Date and any Transaction,

                  (A)      if such Transaction is not a Transaction-Specific Hedge, the lesser of (i) the product of the Moody's
                           Second Trigger DV01 Multiplier and DV01 for such Transaction and such Valuation Date and (ii) the product
                           of (1) the Moody's Second Trigger Notional Amount Multiplier, (2) the Scale Factor, if any, for such
                           Transaction, or, if no Scale Factor is specified in such Transaction, one and (3) the Notional Amount for
                           such Transaction for the Calculation Period for such Transaction (each as defined in the related
                           Confirmation) which includes such Valuation Date; or

                  (B)      if such Transaction is a Transaction-Specific Hedge, the lesser of (i) the product of the Moody's Second
                           Trigger Transaction-Specific Hedge DV01 Multiplier and DV01 for such Transaction and such Valuation Date
                           and (ii) the product of (x) the Moody's Second Trigger Transaction-Specific Hedge Notional Amount
                           Multiplier, (y) the Scale Factor, if any, for such Transaction, or, if no Scale Factor is applicable for
                           such Transaction, one, and (z) the Notional Amount for such Transaction for the Calculation Period for such
                           Transaction (each as defined in the related Confirmation) which includes such Valuation Date.

                  "Moody's Second Trigger DV01 Multiplier" means 50.

                  "Moody's Second Trigger Notional Amount Multiplier" means 8%.

                  "Moody's Second Trigger Transaction-Specific Hedge DV01 Multiplier" means 65.

                  "Moody's Second Trigger Transaction-Specific Hedge Notional Amount Multiplier" means 10%.

                  "Moody's Valuation Percentage" means, with respect to a Valuation Date and each item of Eligible Collateral,

                  (A)      if the Moody's Threshold for such Valuation Date is zero and (i) it is not the case that a Moody's Second
                           Trigger Downgrade Event has occurred and is continuing or (ii) a Moody's Second Trigger Downgrade Event has
                           occurred and is continuing and less than 30 Local Business Days have elapsed since such Moody's Second
                           Trigger Downgrade Event first occurred, the corresponding percentage for such Eligible Collateral in the
                           column headed "Moody's First Trigger Valuation Percentage", or

                  (B)      if a Moody's Second Trigger Downgrade Event has occurred and is continuing and at least 30 Local Business
                           Days have elapsed since such Moody's Second Trigger Downgrade Event first occurred, the corresponding
                           percentage for such Eligible Collateral in the column headed "Moody's Second Trigger Valuation Percentage.

                  "Moody's Value" means, on any date and with respect to any Eligible Collateral the product of (x) the bid price
                  obtained by the Valuation Agent and (y) the applicable Moody's Valuation Percentage for such Eligible Collateral set
                  forth in Schedule A.

                  "Next Payment" means, in respect of each Next Payment Date, the greater of (i) the aggregate amount of any payments
                  due to be made by Party A under Section 2(a) on such Next Payment Date less the aggregate amount of any payments due
                  to be made by Party B under Section 2(a) on such Next Payment Date (any such payments determined based on rates
                  prevailing the date of determination) and (ii) zero.

                  "Next Payment Date" means each date on which the next scheduled payment under any Transaction is due to be paid.

                   "Replacement Transaction" for the purposes of this Annex, means, with respect to any Terminated Transaction or
                  group of Terminated Transactions, a transaction or group of transactions that would have the effect of preserving
                  for the Secured Party the economic equivalent of any payment or delivery (whether the underlying obligation was
                  absolute or contingent and assuming the satisfaction of each applicable condition precedent) by the parties under
                  Section 2(a)(i) in respect of such Terminated Transaction or group of Terminated Transactions that would, but for
                  the occurrence of the relevant Early Termination Date, have been required after that date, without assuming that the
                  terms of such transaction or group of transactions are materially less beneficial for Party B than the terms of the
                  Terminated Transaction or group of Terminated Transactions.

                  "S&P Approved Ratings Downgrade Event" means that no Relevant Entity has credit ratings from S&P at least equal to
                  the S&P Approved Ratings Threshold.

                  "S&P Credit Support Amount" means, for any Valuation Date:

                  (A)      if the S&P Threshold for such Valuation Date is zero and it is not the case that an S&P Required Ratings
                           Downgrade Event has occurred and been continuing for at least 10 Local Business Days, an amount equal to
                           the greater of (x) zero and (y) than Secured Party's Exposure on such Valuation Date;

                  (B)      if the S&P Threshold for such Valuation Date is zero and it is the case that an S&P Required Ratings
                           Downgrade Event has occurred and been continuing for at least 10 Local Business Days, an amount equal to
                           the greater of (x) zero and (y) 125% of the Secured Party's Exposure on such Valuation Date; or

                  (C)     if the S&P Threshold for such Valuation Date is infinity, zero.

                   "S&P Valuation Percentage" means, with respect to a Valuation Date and each item of Eligible Collateral,

                  (A)      if the S&P Threshold for such Valuation Date is zero and it is not the case that an S&P Required Ratings
                           Downgrade Event has occurred and been continuing for at least 10 Local Business Days, the corresponding
                           percentage for such Eligible Collateral in the column headed "S&P Approved Ratings Valuation Percentage;"
                           or

                  (B)      if an S&P Required Ratings Downgrade Event has occurred and been continuing for at least 10 Local Business
                           Days, the corresponding percentage for such Eligible Collateral in the column headed "S&P Required Ratings
                           Valuation Percentage".

                  "S&P Value" means, on any date and with respect to any Eligible  Collateral,  (A) in the case of Eligible  Collateral
                  other than Cash,  the product of (x) the bid price obtained by the Valuation  Agent for such Eligible  Collateral and
                  (y) the applicable S&P Valuation  Percentage for such Eligible Collateral set forth in Schedule A and (B) in the case
                  of Cash, the amount thereof multiplied by the applicable S&P Valuation Percentage.

                  "Transaction Exposure" means, for any Transaction, Exposure determined as if such Transaction were the only
                  Transaction between the Secured Party and the Pledgor.
                  "Transaction-Specific Hedge" means any Transaction that is (i) an interest rate swap in respect of which (x) the
                  notional amount of the interest rate swap is "balance guaranteed" or (y) the notional amount of the interest rate
                  swap for any Calculation Period (as defined in the related Confirmation) otherwise is not a specific dollar amount
                  that is fixed at the inception of the Transaction, (ii) an interest rate cap, (iii) an interest rate floor or (iv)
                  an interest rate swaption.

                  "Valuation Percentage" shall mean, for purposes of determining the S&P Value or Moody's Value with respect to any
                  Eligible Collateral or Posted Collateral, the applicable S&P Valuation Percentage or Moody's Valuation Percentage
                  for such Eligible Collateral or Posted Collateral, respectively, in each case as set forth in Schedule A.

                  "Value" shall mean, in respect of any date, the related S&P Value and the related Moody's Value.

                                           [Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties have executed this Annex by their duly authorized representatives as of the date of the
Agreement.

BEAR STEARNS FINANCIAL PRODUCTS INC.                         WELLS FARGO BANK, N.A. NOT INDIVIDUALLY, BUT SOLELY AS
                                                             TRUSTEE WITH RESPECT TO STRUCTURED ASSET MORTGAGE
                                                             INVESTMENTS II TRUST 2007-AR4


By:   _____________________________                          By:_____________________________________
      Name                                                         Name:
      Title:                                                       Title:
      Date:                                                        Date:




--------------------------------------------------------------------------------





                                                                      S&P                                    Moody's            Moody's
 ISDA Collateral Asset                                         Valuation Approved      S&P Required       First Trigger      Second Trigger
  Definition (ICAD)                                                  Ratings         Ratings Valuation       Valuation          Valuation
         Code                Remaining Maturity in Years            Percentage           Percentage          Percentage         Percentage
_______________________________________________________________________________________________________________________________________________
     (A) US-CASH                        N/A                           100%                  80%                100%               100%
     (B) US-TBILL
         US-TNOTE
         US-TBOND
                                      1 or less                       98.9%                 79.1%               100%               100%
                           More than 1 but not more than 2             98%                  78.4%               100%               99%
                           More than 2 but not more than 3             98%                  78.4%               100%               98%
                           More than 3 but not more than 5             98%                  78.4%               100%               97%
                           More than 5 but not more than 7            93.7%                  75%                100%               96%
                           More than 7 but not more than 10           92.6%                 74.1%               100%               94%
                          More than 10 but not more than 20           91.1%                 72.9%               100%               90%
                                     More than 20                     88.6%                 70.9%               100%               88%
      (C) US-GNMA
          US-FNMA
          US-FHLMC
                                      1 or less                       98.5%                 78.8%               100%               99%
                           More than 1 but not more than 2             98%                  78.4%               100%               99%
                           More than 2 but not more than 3             98%                  78.4%               100%               98%
                           More than 3 but not more than 5             98%                  78.4%               100%               96%
                           More than 5 but not more than 7            92.6%                 74.1%               100%               93%
                           More than 7 but not more than 10           92.6%                 74.1%               100%               93%
                          More than 10 but not more than 20           87.7%                 70.2%               100%               89%
                                     More than 20                     84.4%                 67.5%               100%               87%


                                                              SCHEDULE A
                                                          Eligible Collateral


         The ISDA Collateral Asset Definition (ICAD) Codes used in this Schedule A are taken from the Collateral Asset Definitions
         (First Edition - June 2003) as published and copyrighted in 2003 by the International Swaps and Derivatives Association, Inc.




--------------------------------------------------------------------------------





[logo.jpg]



                                                                                                     BEAR STEARNS FINANCIAL PRODUCTS INC.
                                                                                                                       383 MADISON AVENUE
                                                                                                                 NEW YORK, NEW YORK 10179
                                                                                                                             212-272-4009
DATE:                                   August 31, 2007

TO:                                     Wells Fargo Bank,  N.A.,  not  individually,  but solely as Trustee with respect to  Structured
                                        Asset Mortgage Investments II Trust 2007-AR4
ATTENTION:                              Structured Finance Agency & Trust - SAMI 2007-AR4
TELEPHONE:                              410-715-2380
FACSIMILE:                              410-884-2000

FROM:                                   Derivatives Documentation
TELEPHONE:                              212-272-2711
FACSIMILE:                              212-272-9857

SUBJECT:                                Mortgage Derivatives Confirmation

REFERENCE NUMBER(S):                    [___________]

The  purpose of this  letter  agreement  is to confirm  the terms and  conditions  of the  Transaction  entered  into on the Trade Date
specified below (the  "Transaction")  between Bear Stearns  Financial  Products Inc. ("Bear  Stearns") and Wells Fargo Bank,  N.A., not
individually,  but solely as Trustee with respect to Structured  Asset Mortgage  Investments II Trust 2007-AR4  ("Counterparty")  under
the Pooling and Servicing  Agreement,  dated as of August 1, 2007,  among EMC Mortgage  Corporation,  as servicer  ("Servicer")  and as
sponsor ("Sponsor"),  Structured Asset Mortgage Investments II Inc., as depositor  ("Depositor") and Wells Fargo Bank, N.A., as trustee
("Trustee")  (the "Pooling and Servicing  Agreement").  This letter  agreement  constitutes  the sole and complete  "Confirmation,"  as
referred to in the Master Agreement specified below, with respect to this Transaction

1.  This Confirmation is subject to and incorporates the 2000 ISDA Definitions (the  "Definitions"),  as published by the International
    Swaps and Derivatives Association, Inc. ("ISDA"). This Confirmation supplements,  forms a part of and is subject to the ISDA Master
    Agreement dated as of August 31, 2007 between Bear Stearns and Counterparty  (the agreement,  as amended and supplemented from time
    to time,  being referred to herein as the "Master  Agreement").  All provisions  contained in, or incorporated by reference to, the
    Master Agreement shall govern the Transaction  referenced in this Confirmation except as expressly modified herein. In the event of
    any  inconsistency  between the provisions of this Confirmation and the Definitions or Master  Agreement,  this Confirmation  shall
    prevail for the purpose of this Transaction.  Terms  capitalized but not defined herein shall have the meanings  attributed to them
    in the Pooling and Servicing Agreement.

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Type of Transaction:                 Rate Cap Corridor

       Notional Amount:                     With respect to any  Calculation  Period,  the lesser of (i) the Scheduled  Amount set forth
                                            for such  Calculation  Period on the  Schedule  I  attached  hereto  and (ii) the  aggregate
                                            Certificate  Principal  Balance  of the  [_____]  Certificates  as of the  first day of such
                                            Calculation Period.

       Trade Date:                          August 30, 2007

       Effective Date:                      August 31, 2007

       Termination Date:                    April 25, 2010, subject to adjustment in accordance with the Business Day Convention

       Fixed Amount (Premium):

              Fixed Rate Payer:             Counterparty

              Fixed Rate Payer
              Payment Date:August 31, 2007

              Fixed Amount:USD [____]

       Floating Amounts:

              Floating Rate Payer:          Bear Stearns

              Cap Rate:                     The Cap Rate set forth for such Calculation Period on Schedule I

              Floating Rate Payer
              Period End Dates:             The  25th  calendar  day of each  month  during  the Term of this  Transaction,  commencing
                                            September  25,  2007  and  ending  on  the  Termination  Date,  subject  to  adjustment  in
                                            accordance with the Business Day Convention.

              Floating Rate Payer
              Payment Dates:                Early  Payment  shall be  applicable.  The  Floating  Rate Payer  Payment Date shall be one
                                            Business Day preceding each Floating Rate Payer Period End Date.

              Floating Rate Option:         USD-LIBOR-BBA;  provided,  however, that if the Floating Rate determined from such Floating
                                            Rate Option for any  Calculation  Period is greater than [____] then the Floating  Rate for
                                            such Calculation Period shall be deemed equal to [____]

              Designated Maturity:          One month

              Floating Rate Day
              Count Fraction:               Actual/360

              Reset Dates: The first day of each Calculation Period.

              Compounding: Inapplicable


       Business Days:                       New York

       Business Day Convention:             Following

       Calculation Agent:                   Bear Stearns

3.     Additional Provisions:               Securities  Administrator  will make  available  on its website  (which will  initially  be
                                            located at  https://www.ctslink.com) a monthly statement to Certificateholders  prepared by
                                            it pursuant to the Pooling and Servicing  Agreement  indicating the  outstanding  principal
                                            balance of the Class [____] Certificates as of the first day of such Calculation Period.

4.     Account Details:

         Payments to Bear Stearns:
                  Citibank, N.A., New York
                  ABA Number: 021-0000-89, for the account of
                  Bear, Stearns Securities Corp.
                  Account Number: 0925-3186, for further credit to
                  Bear Stearns Financial Products Inc.
                  Sub-account Number: 102-04654-1-3
                  Attention: Derivatives Department

         Payments to Counterparty:
                  Wells Fargo Bank, National Association
                  San Francisco, CA
                  ABA Number: 121-000-248
                  Account Number: 3970771416
                  Account Name: SAS Clearing
                  FFC: 53176101, SAMI 07-AR4 Interest Rate Cap Account


Additional Provisions:

Non-Reliance.  Each party represents to the other party that (a) it has not received and is not relying upon any legal, tax,  regulatory,
accounting  or other  advice  (whether  written or oral) of the other  party  regarding  this  Transaction,  other  than  representations
expressly made by that other party in this  Confirmation and in the Master Agreement and (b) in respect of this  Transaction,  (i) it has
the capacity to evaluate  (internally  or through  independent  professional  advice) this  Transaction  and has made its own decision to
enter  into this  Transaction  and (ii) it  understands  the terms,  conditions  and risks of this  Transaction  and is willing to assume
(financially and otherwise) those risks.  Counterparty  acknowledges  that Bear Stearns has advised  Counterparty to consult its own tax,
accounting and legal advisors in connection with this Transaction evidenced by this Confirmation and that the Counterparty has done so.

This  Confirmation may be executed in several  counterparts,  each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

Counterparty  hereby  agrees  to check  this  Confirmation  and to  confirm  that the  foregoing  correctly  sets  forth the terms of the
Transaction  by signing in the space  provided  below and  returning to Bear Stearns a facsimile of the  fully-executed  Confirmation  to
212-272-9857.  For inquiries  regarding U.S.  Transactions,  please contact Derivatives  Documentation by telephone at 212-272-2711.  For
all other  inquiries  please  contact  Derivatives  Documentation  by telephone at  353-1-402-6233.  Originals  will be provided for your
execution upon your request.

We are very pleased to have  executed this  Transaction  with you and we look forward to completing  other  transactions  with you in the
near future.

Very truly yours,

BEAR STEARNS FINANCIAL PRODUCTS INC.



By:    ______________________________________
       Name:
       Title:

Counterparty,  acting through its duly authorized signatory,  hereby agrees to, accepts and confirms the terms of the foregoing as of the
Trade Date.

WELLS FARGO BANK, N.A., NOT INDIVIDUALLY, BUT SOLELY AS TRUSTEE WITH RESPECT TO STRUCTURED ASSET MORTGAGE INVESTMENTS II TRUST 2007-AR4



By:    ______________________________________
         Name:
         Title:




--------------------------------------------------------------------------------




                                                           SCHEDULE I
                      (all such dates subject to adjustment in accordance with the Business Day Convention)

________________________________________________________________________________________________________________
       From and including               To but excluding            Scheduled Amount             Cap Rate
                                                                          (USD)                    (%)
________________________________________________________________________________________________________________
         Effective Date                    25-Sep-2007                 93,100,000                  8.15
________________________________________________________________________________________________________________
           25-Sep-2007                     25-Oct-2007                 93,100,000                  9.47
________________________________________________________________________________________________________________
           25-Oct-2007                     25-Nov-2007                 93,100,000                  9.17
________________________________________________________________________________________________________________
           25-Nov-2007                     25-Dec-2007                 93,100,000                  9.48
________________________________________________________________________________________________________________
           25-Dec-2007                     25-Jan-2008                 93,100,000                  9.17
________________________________________________________________________________________________________________
           25-Jan-2008                     25-Feb-2008                 93,100,000                  9.17
________________________________________________________________________________________________________________
           25-Feb-2008                     25-Mar-2008                 93,100,000                  9.81
________________________________________________________________________________________________________________
           25-Mar-2008                     25-Apr-2008                 93,100,000                  9.16
________________________________________________________________________________________________________________
           25-Apr-2008                     25-May-2008                 93,100,000                  9.47
________________________________________________________________________________________________________________
           25-May-2008                     25-Jun-2008                 93,100,000                  9.15
________________________________________________________________________________________________________________
           25-Jun-2008                     25-Jul-2008                 93,100,000                  9.46
________________________________________________________________________________________________________________
           25-Jul-2008                     25-Aug-2008                 93,100,000                  9.14
________________________________________________________________________________________________________________
           25-Aug-2008                     25-Sep-2008                 93,100,000                  9.14
________________________________________________________________________________________________________________
           25-Sep-2008                     25-Oct-2008                 93,100,000                  9.44
________________________________________________________________________________________________________________
           25-Oct-2008                     25-Nov-2008                 93,100,000                  9.13
________________________________________________________________________________________________________________
           25-Nov-2008                     25-Dec-2008                 93,100,000                  9.43
________________________________________________________________________________________________________________
           25-Dec-2008                     25-Jan-2009                 93,100,000                  9.12
________________________________________________________________________________________________________________
           25-Jan-2009                     25-Feb-2009                 93,100,000                  9.11
________________________________________________________________________________________________________________
           25-Feb-2009                     25-Mar-2009                 93,100,000                 10.10
________________________________________________________________________________________________________________
           25-Mar-2009                     25-Apr-2009                 86,572,479                  9.11
________________________________________________________________________________________________________________
           25-Apr-2009                     25-May-2009                 79,141,592                  9.42
________________________________________________________________________________________________________________
           25-May-2009                     25-Jun-2009                 71,813,539                  9.11
________________________________________________________________________________________________________________
           25-Jun-2009                     25-Jul-2009                 64,610,128                  9.41
________________________________________________________________________________________________________________
           25-Jul-2009                     25-Aug-2009                 57,425,148                  9.10
________________________________________________________________________________________________________________
           25-Aug-2009                     25-Sep-2009                 50,165,171                  9.10
________________________________________________________________________________________________________________
           25-Sep-2009                     25-Oct-2009                 42,890,029                  9.41
________________________________________________________________________________________________________________
           25-Oct-2009                     25-Nov-2009                 35,662,562                  9.10
________________________________________________________________________________________________________________
           25-Nov-2009                     25-Dec-2009                 28,506,961                  9.41
________________________________________________________________________________________________________________
           25-Dec-2009                     25-Jan-2010                 21,398,969                  9.10
________________________________________________________________________________________________________________
           25-Jan-2010                     25-Feb-2010                 14,387,995                  9.10
________________________________________________________________________________________________________________
           25-Feb-2010                     25-Mar-2010                  7,451,387                 10.09
________________________________________________________________________________________________________________
           25-Mar-2010                  Termination Date                 570,280                   9.10
________________________________________________________________________________________________________________




--------------------------------------------------------------------------------





[logo.jpg]



                                                                                                     BEAR STEARNS FINANCIAL PRODUCTS INC.
                                                                                                                       383 MADISON AVENUE
                                                                                                                 NEW YORK, NEW YORK 10179
                                                                                                                             212-272-4009
DATE:                                   August 31, 2007

TO:                                     Wells Fargo Bank,  N.A.,  not  individually,  but solely as Trustee with respect to  Structured
                                        Asset Mortgage Investments II Trust 2007-AR4
ATTENTION:                              Structured Finance Agency & Trust - SAMI 2007-AR4
TELEPHONE:                              410-715-230
FACSIMILE:                              410-884-2000

FROM:                                   Derivatives Documentation
TELEPHONE:                              212-272-2711
FACSIMILE:                              212-272-9857

SUBJECT:                                Mortgage Derivatives Confirmation

REFERENCE NUMBER(S):                    [__________]

The  purpose of this  letter  agreement  is to confirm  the terms and  conditions  of the  Transaction  entered  into on the Trade Date
specified below (the  "Transaction")  between Bear Stearns  Financial  Products Inc. ("Bear  Stearns") and Wells Fargo Bank,  N.A., not
individually,  but solely as Trustee with respect to Structured  Asset Mortgage  Investments II Trust 2007-AR4  ("Counterparty")  under
the Pooling and Servicing  Agreement,  dated as of August 1, 2007,  among EMC Mortgage  Corporation,  as servicer  ("Servicer")  and as
sponsor ("Sponsor"),  Structured Asset Mortgage Investments II Inc., as depositor  ("Depositor") and Wells Fargo Bank, N.A., as trustee
("Trustee")  (the "Pooling and Servicing  Agreement").  This letter  agreement  constitutes  the sole and complete  "Confirmation,"  as
referred to in the Master Agreement specified below, with respect to this Transaction.

1.     This  Confirmation  is  subject  to and  incorporates  the 2000  ISDA  Definitions  (the  "Definitions"),  as  published  by the
International Swaps and Derivatives Association,  Inc. ("ISDA"). This Confirmation  supplements,  forms a part of and is subject to the
ISDA Master  Agreement dated as of August 31, 2007 between Bear Stearns and  Counterparty  (the agreement,  as amended and supplemented
from time to time,  being referred to herein as the "Master  Agreement").  All provisions  contained in, or  incorporated  by reference
to, the Master Agreement shall govern the Transaction  referenced in this  Confirmation  except as expressly  modified  herein.  In the
event of any  inconsistency  between the provisions of this  Confirmation and the Definitions or Master  Agreement,  this  Confirmation
shall prevail for the purpose of this  Transaction.  Terms  capitalized  but not defined  herein shall have the meanings  attributed to
them in the Pooling and Servicing Agreement.

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Type of Transaction:                 Rate Cap Corridor

       Notional Amount:                     With respect to any  Calculation  Period,  the lesser of (i) the Scheduled  Amount set forth
                                            for such  Calculation  Period on the  Schedule  I  attached  hereto  and (ii) the  aggregate
                                            Certificate  Principal Balance of the Class [____]  Certificates as of the first day of such
                                            Calculation Period.

       Trade Date:                          August 30, 2007

       Effective Date:                      August 31, 2007

       Termination Date:                    December 25, 2015, subject to adjustment in accordance with the Business Day Convention

       Fixed Amount (Premium):

              Fixed Rate Payer:             Counterparty

              Fixed Rate Payer
              Payment Date:August 31, 2007

              Fixed Amount:USD [____]

       Floating Amounts:

              Floating Rate Payer:          Bear Stearns

              Cap Rate:                     The Cap Rate set forth for such Calculation Period on Schedule I

              Floating Rate Payer
              Period End Dates:             The  25th  calendar  day of each  month  during  the Term of this  Transaction,  commencing
                                            September  25,  2007  and  ending  on  the  Termination  Date,  subject  to  adjustment  in
                                            accordance with the Business Day Convention.

              Floating Rate Payer
              Payment Dates:                Early  Payment  shall be  applicable.  The  Floating  Rate Payer  Payment Date shall be one
                                            Business Day preceding each Floating Rate Payer Period End Date.

              Floating Rate Option:         USD-LIBOR-BBA;  provided,  however, that if the Floating Rate determined from such Floating
                                            Rate Option for any  Calculation  Period is greater than [____] then the Floating  Rate for
                                            such Calculation Period shall be deemed equal to [____]

              Designated Maturity:          One month

              Floating Rate Day
              Count Fraction:               Actual/360

              Reset Dates: The first day of each Calculation Period.

              Compounding: Inapplicable


       Business Days:                       New York

       Business Day Convention:             Following

       Calculation Agent:                   Bear Stearns

3.     Additional Provisions:               Securities  Administrator  will make  available  on its website  (which will  initially  be
                                            located at  https://www.ctslink.com) a monthly statement to Certificateholders  prepared by
                                            it pursuant to the Pooling and Servicing  Agreement  indicating the  outstanding  principal
                                            balance of the Class [____] Certificates as of the first day of such Calculation Period.


4.     Account Details:

         Payments to Bear Stearns:
                  Citibank, N.A., New York
                  ABA Number: 021-0000-89, for the account of
                  Bear, Stearns Securities Corp.
                  Account Number: 0925-3186, for further credit to
                  Bear Stearns Financial Products Inc.
                  Sub-account Number: 102-04654-1-3
                  Attention: Derivatives Department

         Payments to Counterparty:
                  Wells Fargo Bank, National Association
                  San Francisco, CA
                  ABA Number: 121-000-248
                  Account Number: 3970771416
                  Account Name: SAS Clearing
                  FFC: 53176101, SAMI 07-AR4 Interest Rate Cap Account


Additional Provisions:

Non-Reliance.  Each party represents to the other party that (a) it has not received and is not relying upon any legal, tax,  regulatory,
accounting  or other  advice  (whether  written or oral) of the other  party  regarding  this  Transaction,  other  than  representations
expressly made by that other party in this  Confirmation and in the Master Agreement and (b) in respect of this  Transaction,  (i) it has
the capacity to evaluate  (internally  or through  independent  professional  advice) this  Transaction  and has made its own decision to
enter  into this  Transaction  and (ii) it  understands  the terms,  conditions  and risks of this  Transaction  and is willing to assume
(financially and otherwise) those risks.  Counterparty  acknowledges  that Bear Stearns has advised  Counterparty to consult its own tax,
accounting and legal advisors in connection with this Transaction evidenced by this Confirmation and that the Counterparty has done so.

This  Confirmation may be executed in several  counterparts,  each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

Counterparty  hereby  agrees  to check  this  Confirmation  and to  confirm  that the  foregoing  correctly  sets  forth the terms of the
Transaction  by signing in the space  provided  below and  returning to Bear Stearns a facsimile of the  fully-executed  Confirmation  to
212-272-9857.  For inquiries  regarding U.S.  Transactions,  please contact Derivatives  Documentation by telephone at 212-272-2711.  For
all other  inquiries  please  contact  Derivatives  Documentation  by telephone at  353-1-402-6233.  Originals  will be provided for your
execution upon your request.

We are very pleased to have  executed this  Transaction  with you and we look forward to completing  other  transactions  with you in the
near future.

Very truly yours,

BEAR STEARNS FINANCIAL PRODUCTS INC.



By:    ______________________________________
       Name:
       Title:

Counterparty,  acting through its duly authorized signatory,  hereby agrees to, accepts and confirms the terms of the foregoing as of the
Trade Date.

WELLS FARGO BANK, N.A., NOT INDIVIDUALLY, BUT SOLELY AS TRUSTEE WITH RESPECT TO STRUCTURED ASSET MORTGAGE INVESTMENTS II TRUST 2007-AR4


By:    ______________________________________
         Name:
         Title:




--------------------------------------------------------------------------------




                                                           SCHEDULE I
                      (all such dates subject to adjustment in accordance with the Business Day Convention)

________________________________________________________________________________________________________________
       From and including               To but excluding            Scheduled Amount             Cap Rate
                                                                          (USD)                    (%)
________________________________________________________________________________________________________________
         Effective Date                    25-Sep-2007                 237,179,000                 8.09
________________________________________________________________________________________________________________
           25-Sep-2007                     25-Oct-2007                 237,179,000                 9.41
________________________________________________________________________________________________________________
           25-Oct-2007                     25-Nov-2007                 237,179,000                 9.11
________________________________________________________________________________________________________________
           25-Nov-2007                     25-Dec-2007                 237,179,000                 9.42
________________________________________________________________________________________________________________
           25-Dec-2007                     25-Jan-2008                 237,179,000                 9.11
________________________________________________________________________________________________________________
           25-Jan-2008                     25-Feb-2008                 237,179,000                 9.11
________________________________________________________________________________________________________________
           25-Feb-2008                     25-Mar-2008                 237,179,000                 9.75
________________________________________________________________________________________________________________
           25-Mar-2008                     25-Apr-2008                 237,179,000                 9.10
________________________________________________________________________________________________________________
           25-Apr-2008                     25-May-2008                 237,179,000                 9.41
________________________________________________________________________________________________________________
           25-May-2008                     25-Jun-2008                 237,179,000                 9.09
________________________________________________________________________________________________________________
           25-Jun-2008                     25-Jul-2008                 237,179,000                 9.40
________________________________________________________________________________________________________________
           25-Jul-2008                     25-Aug-2008                 237,179,000                 9.08
________________________________________________________________________________________________________________
           25-Aug-2008                     25-Sep-2008                 237,179,000                 9.08
________________________________________________________________________________________________________________
           25-Sep-2008                     25-Oct-2008                 237,179,000                 9.38
________________________________________________________________________________________________________________
           25-Oct-2008                     25-Nov-2008                 237,179,000                 9.07
________________________________________________________________________________________________________________
           25-Nov-2008                     25-Dec-2008                 237,179,000                 9.37
________________________________________________________________________________________________________________
           25-Dec-2008                     25-Jan-2009                 237,179,000                 9.06
________________________________________________________________________________________________________________
           25-Jan-2009                     25-Feb-2009                 237,179,000                 9.05
________________________________________________________________________________________________________________
           25-Feb-2009                     25-Mar-2009                 237,179,000                10.04
________________________________________________________________________________________________________________
           25-Mar-2009                     25-Apr-2009                 237,179,000                 9.05
________________________________________________________________________________________________________________
           25-Apr-2009                     25-May-2009                 237,179,000                 9.36
________________________________________________________________________________________________________________
           25-May-2009                     25-Jun-2009                 237,179,000                 9.05
________________________________________________________________________________________________________________
           25-Jun-2009                     25-Jul-2009                 237,179,000                 9.35
________________________________________________________________________________________________________________
           25-Jul-2009                     25-Aug-2009                 237,179,000                 9.04
________________________________________________________________________________________________________________
           25-Aug-2009                     25-Sep-2009                 237,179,000                 9.04
________________________________________________________________________________________________________________
           25-Sep-2009                     25-Oct-2009                 237,179,000                 9.35
________________________________________________________________________________________________________________
           25-Oct-2009                     25-Nov-2009                 237,179,000                 9.04
________________________________________________________________________________________________________________
           25-Nov-2009                     25-Dec-2009                 237,179,000                 9.35
________________________________________________________________________________________________________________
           25-Dec-2009                     25-Jan-2010                 237,179,000                 9.04
________________________________________________________________________________________________________________
           25-Jan-2010                     25-Feb-2010                 237,179,000                 9.04
________________________________________________________________________________________________________________
           25-Feb-2010                     25-Mar-2010                 237,179,000                10.03
________________________________________________________________________________________________________________
           25-Mar-2010                     25-Apr-2010                 237,179,000                 9.04
________________________________________________________________________________________________________________
           25-Apr-2010                     25-May-2010                 230,979,339                 9.35
________________________________________________________________________________________________________________
           25-May-2010                     25-Jun-2010                 224,304,632                 9.04
________________________________________________________________________________________________________________
           25-Jun-2010                     25-Jul-2010                 217,745,417                 9.35
________________________________________________________________________________________________________________
           25-Jul-2010                     25-Aug-2010                 211,307,421                 9.04
________________________________________________________________________________________________________________
           25-Aug-2010                     25-Sep-2010                 205,002,039                 9.04
________________________________________________________________________________________________________________
           25-Sep-2010                     25-Oct-2010                 198,841,419                 9.35
________________________________________________________________________________________________________________
           25-Oct-2010                     25-Nov-2010                 192,811,845                 9.04
________________________________________________________________________________________________________________
           25-Nov-2010                     25-Dec-2010                 186,918,858                 9.35
________________________________________________________________________________________________________________
           25-Dec-2010                     25-Jan-2011                 181,161,407                 9.04
________________________________________________________________________________________________________________
           25-Jan-2011                     25-Feb-2011                 175,540,937                 9.04
________________________________________________________________________________________________________________
           25-Feb-2011                     25-Mar-2011                 170,054,522                10.03
________________________________________________________________________________________________________________
           25-Mar-2011                     25-Apr-2011                 164,695,192                 9.04
________________________________________________________________________________________________________________
           25-Apr-2011                     25-May-2011                 160,307,152                 9.35
________________________________________________________________________________________________________________
           25-May-2011                     25-Jun-2011                 156,445,326                 9.04
________________________________________________________________________________________________________________
           25-Jun-2011                     25-Jul-2011                 152,675,887                 9.35
________________________________________________________________________________________________________________
           25-Jul-2011                     25-Aug-2011                 148,996,616                 9.04
________________________________________________________________________________________________________________
           25-Aug-2011                     25-Sep-2011                 145,405,380                 9.04
________________________________________________________________________________________________________________
           25-Sep-2011                     25-Oct-2011                 141,900,156                 9.35
________________________________________________________________________________________________________________
           25-Oct-2011                     25-Nov-2011                 138,478,892                 9.04
________________________________________________________________________________________________________________
           25-Nov-2011                     25-Dec-2011                 135,139,585                 9.35
________________________________________________________________________________________________________________
           25-Dec-2011                     25-Jan-2012                 131,880,279                 9.04
________________________________________________________________________________________________________________
           25-Jan-2012                     25-Feb-2012                 128,699,066                 9.04
________________________________________________________________________________________________________________
           25-Feb-2012                     25-Mar-2012                 125,594,082                 9.68
________________________________________________________________________________________________________________
           25-Mar-2012                     25-Apr-2012                 122,563,509                 9.04
________________________________________________________________________________________________________________
           25-Apr-2012                     25-May-2012                 119,605,416                 9.35
________________________________________________________________________________________________________________
           25-May-2012                     25-Jun-2012                 116,718,230                 9.04
________________________________________________________________________________________________________________
           25-Jun-2012                     25-Jul-2012                 113,900,258                 9.35
________________________________________________________________________________________________________________
           25-Jul-2012                     25-Aug-2012                 111,149,687                 9.04
________________________________________________________________________________________________________________
           25-Aug-2012                     25-Sep-2012                 108,464,513                 9.04
________________________________________________________________________________________________________________
           25-Sep-2012                     25-Oct-2012                 105,843,742                 9.35
________________________________________________________________________________________________________________
           25-Oct-2012                     25-Nov-2012                 103,285,837                 9.04
________________________________________________________________________________________________________________
           25-Nov-2012                     25-Dec-2012                 100,789,296                 9.35
________________________________________________________________________________________________________________
           25-Dec-2012                     25-Jan-2013                 98,352,655                  9.04
________________________________________________________________________________________________________________
           25-Jan-2013                     25-Feb-2013                 95,974,482                  9.04
________________________________________________________________________________________________________________
           25-Feb-2013                     25-Mar-2013                 93,653,380                 10.03
________________________________________________________________________________________________________________
           25-Mar-2013                     25-Apr-2013                 91,387,988                  9.04
________________________________________________________________________________________________________________
           25-Apr-2013                     25-May-2013                 89,176,974                  9.35
________________________________________________________________________________________________________________
           25-May-2013                     25-Jun-2013                 87,019,039                  9.04
________________________________________________________________________________________________________________
           25-Jun-2013                     25-Jul-2013                 84,912,915                  9.35
________________________________________________________________________________________________________________
           25-Jul-2013                     25-Aug-2013                 82,857,365                  9.04
________________________________________________________________________________________________________________
           25-Aug-2013                     25-Sep-2013                 82,857,365                  9.04
________________________________________________________________________________________________________________
           25-Sep-2013                     25-Oct-2013                 82,857,365                  9.35
________________________________________________________________________________________________________________
           25-Oct-2013                     25-Nov-2013                 81,944,708                  9.04
________________________________________________________________________________________________________________
           25-Nov-2013                     25-Dec-2013                 79,959,423                  9.35
________________________________________________________________________________________________________________
           25-Dec-2013                     25-Jan-2014                 78,021,839                  9.04
________________________________________________________________________________________________________________
           25-Jan-2014                     25-Feb-2014                 76,130,816                  9.04
________________________________________________________________________________________________________________
           25-Feb-2014                     25-Mar-2014                 74,285,240                 10.03
________________________________________________________________________________________________________________
           25-Mar-2014                     25-Apr-2014                 72,484,025                  9.04
________________________________________________________________________________________________________________
           25-Apr-2014                     25-May-2014                 70,726,111                  9.35
________________________________________________________________________________________________________________
           25-May-2014                     25-Jun-2014                 69,010,462                  9.04
________________________________________________________________________________________________________________
           25-Jun-2014                     25-Jul-2014                 67,336,067                  9.35
________________________________________________________________________________________________________________
           25-Jul-2014                     25-Aug-2014                 65,701,940                  9.04
________________________________________________________________________________________________________________
           25-Aug-2014                     25-Sep-2014                 64,107,118                  9.04
________________________________________________________________________________________________________________
           25-Sep-2014                     25-Oct-2014                 62,550,661                  9.35
________________________________________________________________________________________________________________
           25-Oct-2014                     25-Nov-2014                 61,031,650                  9.04
________________________________________________________________________________________________________________
           25-Nov-2014                     25-Dec-2014                 59,549,190                  9.35
________________________________________________________________________________________________________________
           25-Dec-2014                     25-Jan-2015                 58,102,406                  9.04
________________________________________________________________________________________________________________
           25-Jan-2015                     25-Feb-2015                 56,690,446                  9.04
________________________________________________________________________________________________________________
           25-Feb-2015                     25-Mar-2015                 55,312,475                 10.03
________________________________________________________________________________________________________________
           25-Mar-2015                     25-Apr-2015                 53,967,680                  9.04
________________________________________________________________________________________________________________
           25-Apr-2015                     25-May-2015                 52,655,267                  9.35
________________________________________________________________________________________________________________
           25-May-2015                     25-Jun-2015                 51,374,461                  9.04
________________________________________________________________________________________________________________
           25-Jun-2015                     25-Jul-2015                 50,124,505                  9.35
________________________________________________________________________________________________________________
           25-Jul-2015                     25-Aug-2015                 48,904,661                  9.04
________________________________________________________________________________________________________________
           25-Aug-2015                     25-Sep-2015                 47,714,208                  9.04
________________________________________________________________________________________________________________
           25-Sep-2015                     25-Oct-2015                 46,552,442                  9.35
________________________________________________________________________________________________________________
           25-Oct-2015                     25-Nov-2015                 45,418,676                  9.04
________________________________________________________________________________________________________________
           25-Nov-2015                  Termination Date               44,312,239                  9.35
________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT O

                                                [RESERVED]












--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT P

                          SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                           (RMBS unless otherwise noted)

Definitions
Primary Servicer - transaction party having borrower contact; aggregator of pool assets
Back-up Servicer - named in the transaction (in the event a Back-up Servicer becomes the Primary
Servicer, follow Primary Servicer obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction; waterfall calculator

Note: The definitions above describe the essential function that the party performs, rather than the
party's title.  So, for example, in a particular transaction, the trustee may perform the "paying agent"
and "securities administrator" functions.

Where there are multiple checks for criteria the attesting party will identify in their management
assertion that they are attesting only to the portion of the distribution chain they are responsible for
in the related transaction agreements.

         Key:
         X - obligation

         Where  there are  multiple  checks  for  criteria  the  attesting  party will  identify  in their
management  assertion  that they are  attesting  only to the  portion of the  distribution  chain they are
responsible for in the related transaction agreements.


____________________________________________________________________________________________________________

  Reg AB Reference                 Servicing Criteria                Servicer      Trustee      Custodian
____________________________________________________________________________________________________________
                       General Servicing Considerations
____________________________________________________________________________________________________________
1122(d)(1)(i)          Policies and procedures are instituted to        X             X
                       monitor any performance or other triggers
                       and events of default in accordance with
                       the transaction agreements.
____________________________________________________________________________________________________________
1122(d)(1)(ii)         If any material servicing activities are         X             X
                       outsourced to third parties, policies and
                       procedures are instituted to monitor the
                       third party's performance and compliance
                       with such servicing activities.
____________________________________________________________________________________________________________
1122(d)(1)(iv)         A fidelity bond and errors and omissions         X
                       policy is in effect on the party
                       participating in the servicing function
                       throughout the reporting period in the
                       amount of coverage required by and
                       otherwise in accordance with the terms of
                       the transaction agreements.
____________________________________________________________________________________________________________
                       Cash Collection and Administration
____________________________________________________________________________________________________________
1122(d)(2)(i)          Payments on pool assets are deposited            X             X
                       into the appropriate custodial bank
                       accounts and related bank clearing
                       accounts no more than two business days
                       following receipt and identification, or
                       such other number of days specified in
                       the transaction agreements.
____________________________________________________________________________________________________________
                       Disbursements made via wire transfer on          X             X
                       behalf of an obligor or to an investor
1122(d)(2)(ii)         are made only by authorized personnel.
____________________________________________________________________________________________________________
                       Advances of funds or guarantees regarding        X             X
                       collections, cash flows or distributions,
                       and any interest or other fees charged
                       for such advances, are made, reviewed and
                       approved as specified in the transaction
1122(d)(2)(iii)        agreements.
____________________________________________________________________________________________________________
                       The related accounts for the transaction,        X             X
                       such as cash reserve accounts or accounts
                       established as a form of over
                       collateralization, are separately
                       maintained (e.g., with respect to
                       commingling of cash) as set forth in the
1122(d)(2)(iv)         transaction agreements.
____________________________________________________________________________________________________________
                       Each custodial account is maintained at a        X             X
                       federally insured depository institution
                       as set forth in the transaction
                       agreements. For purposes of this
                       criterion, "federally insured depository
                       institution" with respect to a foreign
                       financial institution means a foreign
                       financial institution that meets the
                       requirements of Rule 13k-1(b)(1) of the
1122(d)(2)(v)          Securities Exchange Act.
____________________________________________________________________________________________________________
                       Unissued checks are safeguarded so as to         X
1122(d)(2)(vi)         prevent unauthorized access.
____________________________________________________________________________________________________________
1122(d)(2)(vii)        Reconciliations are prepared on a monthly        X             X
                       basis for all asset-backed securities
                       related bank accounts, including
                       custodial accounts and related bank
                       clearing accounts. These reconciliations
                       are (A) mathematically accurate; (B)
                       prepared within 45 calendar days after
                       the bank statement cutoff date, or such
                       other number of days specified in the
                       transaction agreements; (C) reviewed and
                       approved by someone other than the person
                       who prepared the reconciliation; and (D)
                       contain explanations for reconciling
                       items.
____________________________________________________________________________________________________________
                       Investor Remittances and Reporting
____________________________________________________________________________________________________________
1122(d)(3)(i)          Reports to investors, including those to         X             X
                       be filed with the Commission, are
                       maintained in accordance with the
                       transaction agreements and applicable
                       Commission requirements. Specifically,
                       such reports (A) are prepared in
                       accordance with timeframes and other
                       terms set forth in the transaction
                       agreements; (B) provide information
                       calculated in accordance with the terms
                       specified in the transaction agreements;
                       (C) are filed with the Commission as
                       required by its rules and regulations;
                       and (D) agree with investors' or the
                       trustee's records as to the total unpaid
                       principal balance and number of Pool
                       Assets serviced by the Servicer.
____________________________________________________________________________________________________________
                       Amounts due to investors are allocated           X             X
                       and remitted in accordance with
                       timeframes, distribution priority and
                       other terms set forth in the transaction
1122(d)(3)(ii)         agreements.
____________________________________________________________________________________________________________
                       Disbursements made to an investor are            X             X
                       posted within two business days to the
                       Servicer's investor records, or such
                       other number of days specified in the
1122(d)(3)(iii)        transaction agreements.
____________________________________________________________________________________________________________
                       Amounts remitted to investors per the            X             X
                       investor reports agree with cancelled
                       checks, or other form of payment, or
1122(d)(3)(iv)         custodial bank statements.
____________________________________________________________________________________________________________
                       Pool Asset Administration
____________________________________________________________________________________________________________
1122(d)(4)(i)          Collateral or security on pool assets is         X                           X
                       maintained as required by the transaction
                       agreements or related pool asset
                       documents.
____________________________________________________________________________________________________________
1122(d)(4)(ii)         Pool assets  and related documents are           X                           X
                       safeguarded as required by the
                       transaction agreements
____________________________________________________________________________________________________________
1122(d)(4)(iii)        Any additions, removals or substitutions         X             X
                       to the asset pool are made, reviewed and
                       approved in accordance with any
                       conditions or requirements in the
                       transaction agreements.
____________________________________________________________________________________________________________
1122(d)(4)(iv)         Payments on pool assets, including any           X
                       payoffs, made in accordance with the
                       related pool asset documents are posted
                       to the Servicer's obligor records
                       maintained no more than two business days
                       after receipt and identification, or such
                       other number of days specified in the
                       transaction agreements, and allocated to
                       principal, interest or other items (e.g.,
                       escrow) in accordance with the related
                       pool asset documents.
____________________________________________________________________________________________________________
                       The Servicer's records regarding the pool        X
                       assets agree with the Servicer's records
                       with respect to an obligor's unpaid
1122(d)(4)(v)          principal balance.
____________________________________________________________________________________________________________
                       Changes with respect to the terms or             X
                       status of an obligor's pool assets (e.g.,
                       loan modifications or re-agings) are
                       made, reviewed and approved by authorized
                       personnel in accordance with the
                       transaction agreements and related pool
1122(d)(4)(vi)         asset documents.
____________________________________________________________________________________________________________
                       Loss mitigation or recovery actions              X
                       (e.g., forbearance plans, modifications
                       and deeds in lieu of foreclosure,
                       foreclosures and repossessions, as
                       applicable) are initiated, conducted and
                       concluded in accordance with the
                       timeframes or other requirements
                       established by the transaction
1122(d)(4)(vii)        agreements.
____________________________________________________________________________________________________________
1122(d)(4)(viii)       Records documenting collection efforts           X
                       are maintained during the period a pool
                       asset is delinquent in accordance with
                       the transaction agreements. Such records
                       are maintained on at least a monthly
                       basis, or such other period specified in
                       the transaction agreements, and describe
                       the entity's activities in monitoring
                       delinquent pool assets including, for
                       example, phone calls, letters and payment
                       rescheduling plans in cases where
                       delinquency is deemed temporary (e.g.,
                       illness or unemployment).
____________________________________________________________________________________________________________
1122(d)(4)(ix)         Adjustments to interest rates or rates of        X
                       return for pool assets with variable
                       rates are computed based on the related
                       pool asset documents.
____________________________________________________________________________________________________________
1122(d)(4)(x)          Regarding any funds held in trust for an         X
                       obligor (such as escrow accounts): (A)
                       such funds are analyzed, in accordance
                       with the obligor's pool asset documents,
                       on at least an annual basis, or such
                       other period specified in the transaction
                       agreements; (B) interest on such funds is
                       paid, or credited, to obligors in
                       accordance with applicable pool asset
                       documents and state laws; and (C) such
                       funds are returned to the obligor within
                       30 calendar days of full repayment of the
                       related pool assets, or such other number
                       of days specified in the transaction
                       agreements.
____________________________________________________________________________________________________________
                       Payments made on behalf of an obligor            X
                       (such as tax or insurance payments) are
                       made on or before the related penalty or
                       expiration dates, as indicated on the
                       appropriate bills or notices for such
                       payments, provided that such support has
                       been received by the servicer at least 30
                       calendar days prior to these dates, or
                       such other number of days specified in
1122(d)(4)(xi)         the transaction agreements.
____________________________________________________________________________________________________________
                       Any late payment penalties in connection         X
                       with any payment to be made on behalf of
                       an obligor are paid from the Servicer's
                       funds and not charged to the obligor,
                       unless the late payment was due to the
1122(d)(4)(xii)        obligor's error or omission.
____________________________________________________________________________________________________________
                       Disbursements made on behalf of an               X
                       obligor are posted within two business
                       days to the obligor's records maintained
                       by the servicer, or such other number of
                       days specified in the transaction
1122(d)(4)(xiii)       agreements.
____________________________________________________________________________________________________________
                       Delinquencies, charge-offs and                   X
                       uncollectible accounts are recognized and
                       recorded in accordance with the
1122(d)(4)(xiv)        transaction agreements.
____________________________________________________________________________________________________________
                       Any external enhancement or other                X             X
                       support, identified in Item 1114(a)(1)
                       through (3) or Item 1115 of Regulation
                       AB, is maintained as set forth in the
1122(d)(4)(xv)         transaction agreements.
____________________________________________________________________________________________________________


                                                     [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________

                                                     By:      _________________________
                                                              Name:
                                                              Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT Q-1

                                      FORM OF BACK-UP CERTIFICATION
                             TO BE PROVIDED BY THE SERVICER TO THE DEPOSITOR

         Re:      The [    ] agreement dated as of [ ],  200[  ]  (the   "Agreement"),   among   [IDENTIFY
                  PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
"Company"),  certify  to [the  Purchaser],  [the  Depositor],  and the  [Servicer]  [Trustee],  and  their
officers, with the knowledge and intent that they will rely upon this certification, that:


     1.  I have reviewed the servicer  compliance  statement of the Company  provided in  accordance  with
         Item  1123 of  Regulation  AB (the  "Compliance  Statement"),  the  report on  assessment  of the
         Company's  compliance with the servicing criteria set forth in Item 1122(d) of Regulation AB (the
         "Servicing  Criteria"),  provided in  accordance  with Rules 13a-18 and 15d-18  under  Securities
         Exchange  Act of 1934,  as  amended  (the  "Exchange  Act") and Item 1122 of  Regulation  AB (the
         "Servicing  Assessment"),  the registered public accounting firm's attestation report provided in
         accordance  with  Rules  13a-18  and  15d-18  under  the  Exchange  Act and  Section  1122(b)  of
         Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's certificates and
         other  information  relating to the servicing of the Mortgage  Loans by the Company during 200[ ]
         that were  delivered  by the  Company to the  [Depositor]  [Servicer]  [Trustee]  pursuant to the
         Agreement (collectively, the "Company Servicing Information");

     2.  Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain
         any untrue  statement of a material fact or omit to state a material  fact  necessary to make the
         statements  made, in the light of the  circumstances  under which such  statements were made, not
         misleading with respect to the period of time covered by the Company Servicing Information;

     3.  Based on my knowledge,  all of the Company Servicing  Information  required to be provided by the
         Company under the Agreement has been provided to the [Depositor] [Servicer] [Trustee];

     4.  I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the
         Agreement,  and based on my knowledge  and the  compliance  review  conducted  in  preparing  the
         Compliance  Statement  and  except  as  disclosed  in the  Compliance  Statement,  the  Servicing
         Assessment  or the  Attestation  Report,  the Company has  fulfilled  its  obligations  under the
         Agreement in all material respects; and

     5.  The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,
         and the Servicing  Assessment and  Attestation  Report required to be provided by the Company and
         by any  Subservicer  and  Subcontractor  pursuant  to the  Agreement,  have been  provided to the
         [Depositor]  [Servicer].  Any material instances of noncompliance  described in such reports have
         been disclosed to the [Depositor]  [Servicer].  Any material  instance of noncompliance  with the
         Servicing Criteria has been disclosed in such reports.


                                                             Date:    ______________________________


                                                             By:      ______________________________
                                                                      Name:
                                                                      Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT Q-2


                                      FORM OF BACK-UP CERTIFICATION
                              TO BE PROVIDED BY THE TRUSTEE TO THE DEPOSITOR

         Re:      ________________________________   Trust   200_-____(the   "Trust"),   Mortgage
         Pass-Through  Certificates,  Series  200_-____,  issued  pursuant  to  the  Pooling  and
         Servicing  Agreement,  dated as of ________,  200_, among  ____________________________,
         as   Depositor,   Wells   Fargo   Bank,   National   Association,   as   [Trustee]   and
         ________________________________.

         The [Trustee]  hereby  certifies to the Depositor,  and its officers,  directors and  affiliates,
and with the knowledge and intent that they will rely upon this certification, that:

                  1.       I have  reviewed the annual report on Form 10-K for the fiscal year [____] (the
"Annual  Report"),  and all reports on Form 10-D required to be filed in respect of period  covered by the
Annual Report (collectively with the Annual Report, the "Reports"), of the Trust;

                  2.       To my knowledge,  (a) the Reports,  taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
light of the  circumstances  under which such  statements  were made, not  misleading  with respect to the
period  covered by the Annual  Report,  and (b) the  [Trustee's]  assessment  of  compliance  and  related
attestation  report  referred  to below,  taken as a whole,  do not  contain  any  untrue  statement  of a
material  fact or omit to state a material  fact  necessary to make the  statements  made, in light of the
circumstances  under which such  statements  were made, not misleading  with respect to the period covered
by such assessment of compliance and attestation report;

                  3.       To my knowledge,  the distribution  information  required to be provided by the
[Trustee]  under the Pooling  and  Servicing  Agreement  for  inclusion  in the Reports is included in the
Reports;

                  4.       I am  responsible  for  reviewing  the  activities  performed by the  [Trustee]
under the Pooling and Servicing  Agreement,  and based on my knowledge and the compliance review conducted
in preparing the compliance  statement of the [Trustee]  required by the Pooling and Servicing  Agreement,
and except as disclosed in the Reports,  the [Trustee] has  fulfilled  its  obligations  under the Pooling
and Servicing Agreement in all material respects; and

                  5.       The report on assessment of compliance  with servicing  criteria  applicable to
the  [Trustee]  for  asset-backed  securities  of the  [Trustee]  and each  Subcontractor  utilized by the
[Trustee] and related  attestation report on assessment of compliance with servicing  criteria  applicable
to it required  to be included in the Annual  Report in  accordance  with Item 1122 of  Regulation  AB and
Exchange Act Rules 13a-18 and 15d-18 has been  included as an exhibit to the Annual  Report.  Any material
instances of non-compliance are described in such report and have been disclosed in the Annual Report.

         SECTION 27.       In giving the  certifications  above,  the [Trustee] has  reasonably  relied on
information  provided  to  it by  the  following  unaffiliated  parties:  [names  of  servicer(s),  master
servicer, subservicer, depositor, trustee, custodian(s)].


Date:_______________________________________


____________________________________________
[Signature]
[Title]




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT R

                                    FORM 10-D, FORM 8-K AND FORM 10-K
                                         REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily
responsible for reporting the information to the party identified as responsible for preparing the
Securities Exchange Act Reports pursuant to Section 3.18(a)(iv).

Under Item 1 of Form 10-D: a) items marked "Monthly Statements to Certificateholders" are required to be
included in the periodic Distribution Date statement under Section 6.04 of the Pooling and Servicing
Agreement, provided by the Trustee based on information received from the Servicer; and b) items marked
"Form 10-D report" are required to be in the Form 10-D report but not the Monthly Statements to
Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is
to be included in the Form 10-D report and sent to the Trustee and the Depositor.

X = such party is the source of information.

All information will be sent to the Depositor and the Trustee.

   Form       Item         Description          Servicer             Trustee            Custodian         Depositor             Sponsor
_________________________________________________________________________________________________________________________________________
10-D        Must be filed within 15 days of the distribution date for the asset-backed securities.
            1         Distribution and
                      Pool Performance
                      Information
                      Item 1121(a) -
                      Distribution and
                      Pool Performance
                      Information
                      (1) Any applicable                     X
                      record dates,
                      accrual dates,                         (Monthly Statements to
                      determination dates                    Certificateholders)
                      for calculating
                      distributions and
                      actual distribution
                      dates for the
                      distribution period.
                      (2) Cash flows                         X
                      received and the
                      sources thereof for                    (Monthly Statements to
                      distributions, fees                    Certificateholders)
                      and expenses.
                      (3) Calculated                         X
                      amounts and
                      distribution of the                    (Monthly Statements to
                      flow of funds for                      Certificateholders)
                      the period itemized
                      by type and priority
                      of payment,
                      including:
                               (i) Fees or                   X
                      expenses accrued and
                      paid, with an                          (Monthly Statements to
                      identification of                      Certificateholders)
                      the general purpose
                      of such fees and the
                      party receiving such
                      fees or expenses.
                               (ii)                          X
                      Payments accrued or
                      paid with respect to                   (Monthly Statements to
                      enhancement or other                   Certificateholders)
                      support identified
                      in Item 1114 of
                      Regulation AB (such
                      as insurance
                      premiums or other
                      enhancement
                      maintenance fees),
                      with an
                      identification of
                      the general purpose
                      of such payments and
                      the party receiving
                      such payments.
                               (iii)                         X
                      Principal, interest
                      and other                              (Monthly Statements to
                      distributions                          Certificateholders)
                      accrued and paid on
                      the asset-backed
                      securities by type
                      and by class or
                      series and any
                      principal or
                      interest shortfalls
                      or carryovers.
                               (iv) The                      X
                      amount of excess
                      cash flow or excess                    (Monthly Statements to
                      spread and the                         Certificateholders)
                      disposition of
                      excess cash flow.
                      (4) Beginning and                      X
                      ending principal
                      balances of the                        (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities.
                      (5) Interest rates                     X
                      applicable to the
                      pool assets and the                    (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities, as
                      applicable. Consider
                      providing interest
                      rate information for
                      pool assets in
                      appropriate
                      distributional
                      groups or
                      incremental ranges.
                      (6) Beginning and                      X
                      ending balances of
                      transaction                            (Monthly Statements to
                      accounts, such as                      Certificateholders)
                      reserve accounts,
                      and material account
                      activity during the
                      period.
                      (7) Any amounts                        X
                      drawn on any credit
                      enhancement or other                   (Monthly Statements to
                      support identified                     Certificateholders)
                      in Item 1114 of
                      Regulation AB, as
                      applicable, and the
                      amount of coverage
                      remaining under any
                      such enhancement, if
                      known and applicable.
                      (8) Number and                         X                                       Updated pool
                      amount of pool                                                                 composition
                      assets at the                          (Monthly Statements to                  information fields
                      beginning and ending                   Certificateholders)                     to be as specified
                      of each period, and                                                            by Depositor from
                      updated pool                                                                   time to time
                      composition
                      information, such as
                      weighted average
                      coupon, weighted
                      average remaining
                      term, pool factors
                      and prepayment
                      amounts.
                      (9) Delinquency and    X               X
                      loss information for
                      the period.                            (Monthly Statements to
                                                             Certificateholders)
                      In addition,           X
                      describe any
                      material changes to
                      the information
                      specified in Item
                      1100(b)(5) of
                      Regulation AB
                      regarding the pool
                      assets. (methodology)
                      (10) Information on    X               X
                      the amount, terms
                      and general purpose                    (Monthly Statements to
                      of any advances made                   Certificateholders)
                      or reimbursed during
                      the period,
                      including the
                      general use of funds
                      advanced and the
                      general source of
                      funds for
                      reimbursements.
                      (11) Any material      X               X
                      modifications,
                      extensions or                          (Monthly Statements to
                      waivers to pool                        Certificateholders)
                      asset terms, fees,
                      penalties or
                      payments during the
                      distribution period
                      or that have
                      cumulatively become
                      material over time.
                      (12) Material          X               X*                                      X
                      breaches of pool
                      asset                                  (if agreed upon by the
                      representations or                     parties)
                      warranties or
                      transaction
                      covenants.
                      (13) Information on                    X
                      ratio, coverage or
                      other tests used for                   (Monthly Statements to
                      determining any                        Certificateholders)
                      early amortization,
                      liquidation or other
                      performance trigger
                      and whether the
                      trigger was met.
                      (14) Information                                                               X
                      regarding any new
                      issuance of
                      asset-backed
                      securities backed by
                      the same asset pool,
                            [information     X               X                                       X
                            regarding] any
                            pool asset
                            changes (other
                            than in
                            connection
                            with a pool
                            asset
                            converting
                            into cash in
                            accordance
                            with its
                            terms), such
                            as additions
                            or removals in
                            connection
                            with a
                            prefunding or
                            revolving
                            period and
                            pool asset
                            substitutions
                            and
                            repurchases
                            (and purchase
                            rates, if
                            applicable),
                            and cash flows
                            available for
                            future
                            purchases,
                            such as the
                            balances of
                            any prefunding
                            or revolving
                            accounts, if
                            applicable.
                            Disclose any                                                             X                     X
                            material
                            changes in the
                            solicitation,
                            credit-granting,
                            underwriting,
                            origination,
                            acquisition or
                            pool selection
                            criteria or
                            procedures, as
                            applicable,
                            used to
                            originate,
                            acquire or
                            select the new
                            pool assets.
                      Item 1121(b) -                                                                 X
                      Pre-Funding or
                      Revolving Period
                      Information

                      Updated pool
                      information as
                      required under Item
                      1121(b).
            2         Legal Proceedings
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
                      Sponsor (Seller)                                                                                     X
                      Depositor                                                                      X
                      Trustee


                      Issuing entity                                                                 X
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
                      Custodian                                                       X
                      Sales of Securities
                      and Use of Proceeds
            3         Information from                                                               X
                      Item 2(a) of Part II
                      of Form 10-Q:

                      With respect to any
                      sale of securities
                      by the sponsor,
                      depositor or issuing
                      entity, that are
                      backed by the same
                      asset pool or are
                      otherwise issued by
                      the issuing entity,
                      whether or not
                      registered, provide
                      the sales and use of
                      proceeds information
                      in Item 701 of
                      Regulation S-K.
                      Pricing information
                      can be omitted if
                      securities were not
                      registered.
                      Defaults Upon Senior
                      Securities
            4         Information from                       X
                      Item 3 of Part II of
                      Form 10-Q:

                      Report the
                      occurrence of any
                      Event of Default
                      (after expiration of
                      any grace period and
                      provision of any
                      required notice)
                      Submission of
                      Matters to a Vote of
                      Security Holders
            5         Information from                       X
                      Item 4 of Part II of
                      Form 10-Q
                      Significant Obligors
                      of Pool Assets
            6         Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial
                      Information*
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Item.
                      Significant
                      Enhancement Provider
                      Information
            7         Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information*
                            Determining                                                              X
                            applicable
                            disclosure
                            threshold
                            Obtaining                                                                X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial
                      Information*
                            Determining                                                              X
                            current
                            maximum
                            probable
                            exposure
                            Determining                      X
                            current
                            significance
                            percentage
                            Notify                           X
                            derivative
                            counter-party
                            of
                            significance
                            percentage and
                            requesting
                            required
                            financial
                            information
                            Obtain                                                                   X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Items.
            8         Other Information
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      period covered by
                      the Form 10-D but
                      not reported
            9         Exhibits
                      Distribution report                    X
                      Exhibits required by                                                           X
                      Item 601 of
                      Regulation S-K, such
                      as material
                      agreements
8-K
            1.01      Entry into a
                      Material Definitive
                      Agreement
                      Disclosure is          X               X                                       X                     X
                      required regarding
                      entry into or
                      amendment of any
                      definitive agreement
                      that is material to
                      the securitization,
                      even if depositor is
                      not a party.

                      Examples: servicing
                      agreement, custodial
                      agreement.

                      Note: disclosure not
                      required as to
                      definitive
                      agreements that are
                      fully disclosed in
                      the prospectus
            1.02      Termination of a       X               X                                       X                     X
                      Material Definitive
                      Agreement
                      Disclosure is
                      required regarding
                      termination of  any
                      definitive agreement
                      that is material to
                      the securitization
                      (other than
                      expiration in
                      accordance with its
                      terms), even if
                      depositor is not a
                      party.


                      Examples: servicing
                      agreement, custodial
                      agreement.
            1.03      Bankruptcy or
                      Receivership
                      Disclosure is          X               X                        X              X                     X
                      required regarding
                      the bankruptcy or
                      receivership, if
                      known to the Master
                      Servicer, with
                      respect to any of
                      the following:

                      Sponsor (Seller),
                      Depositor, Master
                      Servicer, affiliated
                      Servicer, other
                      Servicer servicing
                      20% or more of pool
                      assets at time of
                      report, other
                      material servicers,
                      Certificate
                      Administrator,
                      Trustee, significant
                      obligor, credit
                      enhancer (10% or
                      more), derivatives
                      counterparty,
                      Custodian
            2.04      Triggering Events
                      that Accelerate or
                      Increase a Direct
                      Financial Obligation
                      or an Obligation
                      under an Off-Balance
                      Sheet Arrangement
                      Includes an early      X               X
                      amortization,
                      performance trigger
                      or other event,
                      including event of
                      default, that would
                      materially alter the
                      payment
                      priority/distribution
                      of cash
                      flows/amortization
                      schedule.

                      Disclosure will be
                      made of events other
                      than waterfall
                      triggers which are
                      disclosed in the
                      Monthly Statements
                      to Certificateholders
            3.03      Material
                      Modification to
                      Rights of Security
                      Holders
                      Disclosure is                          X                                       X
                      required of any
                      material
                      modification to
                      documents defining
                      the rights of
                      Certificateholders,
                      including the
                      Pooling and
                      Servicing Agreement
            5.03      Amendments to
                      Articles of
                      Incorporation or
                      Bylaws; Change in
                      Fiscal Year
                      Disclosure is                                                                  X
                      required of any
                      amendment "to the
                      governing documents
                      of the issuing
                      entity"
            5.06      Change in Shell
                      Company Status
                      [Not applicable to                                                             X
                      ABS issuers]
            6.01      ABS Informational
                      and Computational
                      Material
                      [Not included in                                                               X
                      reports to be filed
                      under Section 3.18]
            6.02      Change of Servicer
                      or Trustee
                      Requires disclosure
                      of any removal,
                      replacement,
                      substitution or
                      addition of any
                      master servicer,
                      affiliated servicer,
                      other servicer
                      servicing 10% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers,
                      certificate
                      administrator or
                      trustee.
                      Reg AB disclosure      X
                      about any new
                      servicer is also
                      required.
                      Reg AB disclosure                      X
                      about any new
                      trustee is also
                      required.
            6.03      Change in Credit
                      Enhancement or Other
                      External Support
                      Covers termination                     X                                       X
                      of any enhancement
                      in manner other than
                      by its terms, the
                      addition of an
                      enhancement, or a
                      material change in
                      the enhancement
                      provided.  Applies
                      to external credit
                      enhancements as well
                      as derivatives.
                      Reg AB disclosure                                                              X
                      about any new
                      enhancement provider
                      is also required.
            6.04      Failure to Make a                      X
                      Required Distribution
            6.05      Securities Act
                      Updating Disclosure
                      If any material pool                                                           X
                      characteristic
                      differs by 5% or
                      more at the time of
                      issuance of the
                      securities from the
                      description in the
                      final prospectus,
                      provide updated Reg
                      AB disclosure about
                      the actual asset
                      pool.
                      If there are any new                                                           X
                      servicers or
                      originators required
                      to be disclosed
                      under Regulation AB
                      as a result of the
                      foregoing, provide
                      the information
                      called for in Items
                      1108 and 1110
                      respectively.
            7.01      Regulation FD          X               X                        X              X
                      Disclosure
            8.01      Other Events
                      Any event, with                                                                X
                      respect to which
                      information is not
                      otherwise called for
                      in Form 8-K, that
                      the registrant deems
                      of importance to
                      security holders.
            9.01      Financial Statements
                      and Exhibits

10-K

            9B        Other Information
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      fourth quarter
                      covered by the Form
                      10-K but not reported
            15        Exhibits and
                      Financial Statement
                      Schedules
                      Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial Information
                      Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information
                           Determining                                                               X
                           applicable
                           disclosure
                           threshold
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial Information
                           Determining                                                               X
                           current maximum
                           probable
                           exposure
                           Determining                       X
                           current
                           significance
                           percentage
                           Notifying                         X
                           derivative
                           counterparty of
                           significance
                           percentage and
                           requesting
                           required
                           financial
                           information
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
                      Sponsor (Seller)                                                                                     X
                      Depositor                                                                      X
                      Trustee
                      Issuing entity                                                                 X
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
                      Custodian                                                       X
                      Item 1119 -
                      Affiliations and
                      relationships
                      between the
                      following entities,
                      or their respective
                      affiliates, that are
                      material to
                      Certificateholders:
                      Sponsor (Seller)                                                                                     X
                      Depositor                                                                      X
                      Trustee
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
                      Originator                                                                     X
                      Custodian                                                       X
                      Credit                                                                         X
                      Enhancer/Support
                      Provider
                      Significant Obligor                                                            X
                      Item 1122 -            X               X                        X
                      Assessment of
                      Compliance with
                      Servicing Criteria
                      Item 1123 - Servicer   X
                      Compliance Statement




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT S

                                    ADDITIONAL DISCLOSURE INFORMATION


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272-2000
E-mail: regabnotifications@bear.com

Wells Fargo Bank, National Association as Trustee
P.O.  Box 98
Columbia, Maryland 21045
Fax:  (410) 715-2380
E-mail: cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - SAMI 2007-AR4 - SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure** Required

Ladies and Gentlemen:

         In  accordance  with  Section  3.18(a)(v)  of the Pooling and  Servicing  Agreement,  dated as of
August 1,  2007,  among  Structured  Asset  Mortgage  Investments  II Inc.,  as  depositor,  EMC  Mortgage
Corporation,  as seller  and  servicer  and Wells  Fargo  Bank,  National  Association,  as  trustee.  The
Undersigned  hereby notifies you that certain events have come to our attention that  [will][may]  need to
be disclosed on Form [   ].

Description of Additional Form [   ] Disclosure:



List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ];
email address:  [   ].

                                                              [NAME OF PARTY]

                                                              as [role]

                                                              By:      _________________________
                                                                       Name:
                                                                       Title:




--------------------------------------------------------------------------------




